
  July 1, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Part 52 (§§ 52.1019 to 52.2019)
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        825
        Alphabetical List of Agencies Appearing in the CFR
        845
        List of CFR Sections Affected
        855
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 52.1019 refers to title 40, part 52, section 1019.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Gabrielle E. Burns was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains part 52, §§ 52.1019 to 52.2019)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          52
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000; 66 FR 34375, 34376, June 28, 2001; and 69 FR 18803, Apr. 9, 2004.
        
        
          SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
        Part
        Page
        
          52
          Approval and promulgation of implementation plans (Continued)
          5
        
      
      
        
        SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
          Pt. 52
          PART 52—APPROVAL AND PROMULGATION OF IMPLEMENTATION PLANS (CONTINUED)
          
            
              Subpart U—Maine
              Sec.
              52.1019
              Identification of plan—conditional approval.
              52.1020
              Identification of plan.
              52.1021
              Classification of regions.
              52.1022
              Approval status.
              52.1023
              Control strategy: Ozone.
              52.1024
              Attainment dates for national standards.
              52.1025
              Control strategy: Particulate matter.
              52.1026
              Review of new sources and modifications.
              52.1027
              Rules and regulations.
              52.1028
              [Reserved]
              52.1029
              Significant deterioration of air quality.
              52.1030
              Control strategy: Sulfur oxides.
              52.1031
              EPA-approved Maine regulations.
              52.1033
              Visibility protection.
              52.1034
              Stack height review.
              52.1035
              Requirements for state implementation plan revisions relating to new motor vehicles.
              52.1036
              Emission inventories.
              52.1037
              Identification of plan section.
            
            
              Subpart V—Maryland
              52.1070
              Identification of plan.
              52.1071
              Classification of regions.
              52.1072
              [Reserved]
              52.1073
              Approval status.
              52.1074
              [Reserved]
              52.1075
              Base year emissions inventory.
              52.1076
              Control strategy plans for attainment and rate-of-progress: Ozone.
              52.1077-1079
              [Reserved]
              52.1080
              Photochemical Assessment Monitoring Stations (PAMS) Program.
              52.1081
              Control strategy: Particulate matter.
              52.1082
              Determinations of attainment.
              52.1083
              [Reserved]
              52.1084
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1085
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.1086-52.1099
              [Reserved]
              52.1100
              Original identification of plan section.
              52.1101-52.1109
              [Reserved]
              52.1110
              Small business stationary source technical and environmental compliance assistance program.
              52.1111-52.1115
              [Reserved]
              52.1116
              Significant deterioration of air quality.
              52.1117
              Control strategy: Sulfur oxides.
              52.1118
              [Reserved]
            
            
              Subpart W—Massachusetts
              52.1119
              Identification of plan—conditional approval.
              52.1120
              Identification of plan.
              52.1121
              Classification of regions.
              52.1122
              [Reserved]
              52.1123
              Approval status.
              52.1124
              Review of new sources and modifications.
              52.1125
              Emission inventories.
              52.1126
              Control strategy: Sulfur oxides.
              52.1127
              Attainment dates for national standards.
              52.1128
              Transportation and land use controls.
              52.1129
              Control strategy: Ozone.
              52.1130
              [Reserved]
              52.1131
              Control strategy: Particulate matter.
              52.1132
              Control strategy: Carbon Monoxide.
              52.1133
              [Reserved]
              52.1134
              Regulation limiting on-street parking by commuters.
              52.1135
              Regulation for parking freeze.
              52.1136-52.1144
              [Reserved]
              52.1145
              Regulation on organic solvent use.
              52.1146
              [Reserved]
              52.1147
              Federal compliance schedules.
              52.1148-52.1158
              [Reserved]
              52.1159
              Enhanced motor vehicle inspection and maintenance.
              52.1160
              [Reserved]
              52.1161
              Incentives for reduction in single-passenger commuter vehicle use.
              52.1162
              Regulation for bicycle use.
              52.1163
              Additional control measures for East Boston.
              52.1164
              Localized high concentrations—carbon monoxide.
              52.1165
              Significant deterioration of air quality.
              52.1166
              Original identification of plan section.
              52.1167
              EPA-approved Massachusetts State regulations.
              52.1168
              Certification of no sources.
              52.1168a
              Part D—Disapproval of Rules and Regulations.
              52.1169
              Stack height review.
            
            
              Subpart X—Michigan
              52.1170
              Identification of plan.
              52.1171
              Classification of regions.
              
              52.1172
              Approval status.
              52.1173
              Control strategy: Particulates.
              52.1174
              Control strategy: Ozone.
              52.1175
              Compliance schedules.
              52.1176
              Review of new sources and modifications. [Reserved]
              52.1177-52.1178
              [Reserved]
              52.1179
              Control Strategy: Carbon Monoxide.
              52.1180
              Significant deterioration of air quality.
              52.1181
              Interstate pollution.
              52.1182
              State boards.
              52.1183
              Visibility protection.
              52.1184
              Small business stationary source technical and environmental compliance assistance program.
              52.1185
              Control strategy: Carbon monoxide.
              52.1186
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1187
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.1188
              Control strategy: Lead (Pb).
              52.1190
              Original identification of plan section.
            
            
              Subpart Y—Minnesota
              52.1219
              Identification of plan—conditional approval.
              52.1220
              Identification of plan.
              52.1221
              Classification of regions.
              52.1222
              Original identification of plan.
              52.1223
              Approval status.
              52.1224
              General requirements.
              52.1225
              Review of new sources and modifications.
              52.1226-52.1229
              [Reserved]
              52.1230
              Control strategy and rules: Particulates.
              52.1231-52.1232
              [Reserved]
              52.1233
              Operating permits.
              52.1234
              Significant deterioration of air quality.
              52.1235
              Regional haze.
              52.1236
              Visibility protection.
              52.1237
              Control strategy: Carbon monoxide.
              52.1238
              Control strategy: Lead (Pb).
              52.1240
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1241
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
            
            
              Subpart Z—Mississippi
              52.1270
              Identification of plan.
              52.1271
              Classification of regions.
              52.1272
              Approval status.
              52.1273
              Control strategy: Ozone.
              52.1275
              Legal authority.
              52.1276
              [Reserved]
              52.1277
              General requirements.
              52.1278
              Control strategy: Sulfur oxides and particulate matter.
              52.1279
              Visibility protection.
              52.1280
              Significant deterioration of air quality.
              52.1281
              Original identification of plan section.
              52.1284
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
            
            
              Subpart AA—Missouri
              52.1319
              [Reserved]
              52.1320
              Identification of plan.
              52.1321
              Classification of regions.
              52.1322
              Original identification of plan section.
              52.1323
              Approval status.
              52.1324
              [Reserved]
              52.1325
              Legal authority.
              52.1326
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1327
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.1328-52.1334
              [Reserved]
              52.1335
              Compliance schedules.
              52.1336-52.1338
              [Reserved]
              52.1339
              Visibility protection.
              52.1340
              Control strategy: Carbon monoxide.
              52.1341
              Control strategy: Particulate.
              52.1342
              Control strategy: Ozone.
              52.1343
              Control strategy: Sulfur dioxide.
            
            
              Subpart BB—Montana
              52.1370
              Identification of plan.
              52.1371
              Classification of regions.
              52.1372
              Approval status.
              52.1373
              Control strategy: Carbon monoxide.
              52.1374
              Control strategy: Particulate matter.
              52.1375
              Control strategy: Lead.
              52.1376
              Extensions.
              52.1377
              [Reserved]
              52.1378
              General requirements.
              52.1379
              Legal authority.
              52.1380-52.1381
              [Reserved]
              52.1382
              Prevention of significant deterioration of air quality.
              52.1384
              Emission control regulations.
              52.1385-52.1386
              Source surveillance.
              52.1387
              Visibility protection.
              52.1388
              Stack height regulations.
              52.1389
              [Reserved]
              52.1390
              Missoula variance provision.
              52.1391
              Emission inventories.
              52.1392
              Federal Implementation Plan for the Billings/Laurel Area.
              52.1393
              Interstate transport requirements.
              52.1394
              Section 110(a)(2) infrastructure requirements.
              52.1395
              Smoke management plan.
              
              52.1396
              Federal implementation plan for regional haze.
              52.1397
              Original identification of plan.
              52.1398
              Control strategy: Sulfur dioxide.
            
            
              Subpart CC—Nebraska
              52.1420
              Identification of plan.
              52.1421
              Classification of regions.
              52.1422
              Approval status.
              52.1423
              PM10 State implementation plan development in group II areas.
              52.1424
              Operating permits.
              52.1425
              Compliance schedules.
              52.1426
              Original identification of plan section.
              52.1427
              Operating permits.
              52.1428
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1429
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.1430-52.1435
              [Reserved]
              52.1436
              Significant deterioration of air quality.
              52.1437
              Visibility protection.
            
            
              Subpart DD—Nevada
              52.1470
              Identification of plan.
              52.1471
              Classification of regions.
              52.1472
              Approval status.
              52.1473
              General requirements.
              52.1474
              Part D conditional approval.
              52.1475
              Identification of plan—conditional approval.
              52.1476
              Control strategy: Particulate matter.
              52.1477
              Nevada air pollution emergency plan.
              52.1478
              Extensions.
              52.1479
              Source surveillance.
              52.1480-52.1481
              [Reserved]
              52.1482
              Compliance schedules.
              52.1483
              Malfunction regulations.
              52.1484
              [Reserved]
              52.1485
              Significant deterioration of air quality.
              52.1486
              Control strategy: Hydrocarbons and ozone.
              52.1487
              Public hearings.
              52.1488
              Visibility protection.
              52.1489
              Particulate matter (PM-10) Group II SIP commitments.
              52.1490
              Original identification of plan.
              52.1491
              Interstate transport.
            
            
              Subpart EE—New Hampshire
              52.1519
              Identification of plan—conditional approval.
              52.1520
              Identification of plan.
              52.1521
              Classification of regions.
              52.1522
              Approval status.
              52.1523
              Attainment dates for national standards.
              52.1524
              Compliance schedules.
              52.1525
              EPA-approved New Hampshire state regulations.
              52.1526
              [Reserved]
              52.1527
              Rules and regulations.
              52.1528
              Control strategy: Carbon monoxide.
              52.1529
              Significant deterioration of air quality.
              52.1530
              Requirements for State implementation plan revisions relating to new motor vehicles.
              52.1531
              Visibility protection.
              52.1532
              Stack height review.
              52.1533
              Emission inventories.
              52.1534
              Control strategy: Ozone.
              52.1535
              Original identification of plan section.
            
            
              Subpart FF—New Jersey
              52.1570
              Identification of plan.
              52.1571
              Classification of regions.
              52.1572
              Extensions.
              52.1573
              Approval status.
              52.1574-52.1575
              [Reserved]
              52.1576
              Determinations of attainment.
              52.1577
              Compliance schedules.
              52.1578
              Review of new sources and modifications.
              52.1579
              [Reserved]
              52.1580
              Conditional approval.
              52.1581
              Control strategy: carbon monoxide.
              52.1582
              Control strategy and regulations: Ozone.
              52.1583
              Requirements for state implementation plan revisions relating to new motor vehicles.
              52.1584
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1585
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.1586
              Section 110(a)(2) infrastructure requirements.
              52.1587
              Original identification of plan section.
              52.1588-52.1600
              [Reserved]
              52.1601
              Control strategy and regulations: Sulfur oxides.
              52.1602
              Control strategy and regulations: PM2.5.
              52.1603
              Significant deterioration of air quality.
              52.1604
              Control strategy and regulations: Total suspended particulates.
              52.1605
              [Reserved]
              52.1606
              Visibility protection.
              52.1607
              Small business technical and environmental compliance assistance program.
            
            
              Subpart GG—New Mexico
              52.1620
              Identification of plan.
              52.1621
              Classification of regions.
              
              52.1622
              Approval status.
              52.1623
              Conditional approval.
              52.1624-52.1626
              [Reserved]
              52.1627
              Control strategy and regulations: Carbon monoxide.
              52.1628-52.1633
              [Reserved]
              52.1634
              Significant deterioration of air quality.
              52.1635
              Rules and regulations.
              52.1636
              [Reserved]
              52.1637
              Particulate Matter (PM10) Group II SIP commitments.
              52.1638
              Bernalillo County particulate matter (PM10) Group II SIP commitments.
              52.1639
              Prevention of air pollution emergency episodes.
              52.1640
              Original identification of plan section.
            
            
              Subpart HH—New York
              52.1670
              Identification of plan.
              52.1671
              Classification of regions.
              52.1672
              Extensions.
              52.1673
              Approval status.
              52.1674
              Requirements for state implementation plan revisions relating to new motor vehicles.
              52.1675
              Control strategy and regulations: Sulfur oxides.
              52.1676
              Control strategy: Nitrogen dioxide.
              52.1677
              Compliance schedules.
              52.1678
              Control strategy and regulations: Particulate matter.
              52.1679
              Determinations of attainment.
              52.1680
              Control strategy: Monitoring and reporting.
              52.1681
              Control strategy: Lead.
              52.1682
              Control strategy: Carbon monoxide.
              52.1683
              Control strategy: Ozone.
              52.1685
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.1686-52.1688
              [Reserved]
              52.1689
              Identification of plans.
              52.1690
              Small business technical and environmental compliance assistance program.
            
            
              Subpart II—North Carolina
              52.1769
              Conditional approval.
              52.1770
              Identification of plan.
              52.1771
              Classification of regions.
              52.1772
              Approval status.
              52.1773-52.1774
              [Reserved]
              52.1775
              Rules and regulations.
              52.1776-52.1777
              [Reserved]
              52.1778
              Significant deterioration of air quality.
              52.1779
              Control strategy: Ozone.
              52.1780
              [Reserved]
              52.1781
              Control strategy: Sulfur oxides and particulate matter.
              52.1783
              Original identification of plan section.
              52.1784
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1785
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
            
            
              Subpart JJ—North Dakota
              52.1820
              Identification of plan.
              52.1821
              Classification of regions.
              52.1822
              Approval status.
              52.1823
              [Reserved]
              52.1824
              Review of new sources and modifications.
              52.1825
              Federal implementation plan for regional haze.
              52.1826-52.1828
              [Reserved]
              52.1829
              Prevention of significant deterioration of air quality.
              52.1831
              Visibility protection.
              52.1832
              Stack height regulations.
              52.1833
              Section 110(a)(2) infrastructure requirements.
              52.1834
              Minor source permit to operate program.
              52.1835
              Change to approved plan.
              52.1836
              Change to approved plan.
              52.1837
              Original identification of plan section.
            
            
              Subpart KK—Ohio
              52.1870
              Identification of plan.
              52.1871
              Classification of regions.
              52.1872
              [Reserved]
              52.1873
              Approval status.
              52.1874
              [Reserved]
              52.1875
              Attainment dates for achieving the sulfur dioxide secondary standard.
              52.1876
              Control strategy: Nitrogen dioxide.
              52.1877
              Control strategy: Photochemical oxidants (hydrocarbons).
              52.1878
              [Reserved]
              52.1879
              Review of new sources and modifications.
              52.1880
              Control strategy: Particulate matter.
              52.1881
              Control strategy: Sulfur oxides (sulfur dioxide).
              52.1882
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1883
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.1884
              Significant deterioration of air quality.
              52.1885
              Control strategy: Ozone.
              52.1886
              [Reserved]
              52.1887
              Control strategy: Carbon monoxide.
              52.1888
              Operating permits.
              52.1889
              Small business stationary source technical and environmental compliance assistance program.
              52.1890-52.1891
              [Reserved]
              52.1892
              Determination of attainment.
              
              52.1893
              Control strategy: Lead (Pb).
              52.1894
              Original Identification of plan section.
            
            
              Subpart LL—Oklahoma
              52.1919
              [Reserved]
              52.1920
              Identification of plan.
              52.1921
              Classification of regions.
              52.1922
              Approval status.
              52.1923

              Best Available Retrofit Requirements (BART) for SO2 and Interstate pollutant transport provisions; What are the FIP requirements for Units 4 and 5 of the Oklahoma Gas and Electric Muskogee plant; and Units 1 and 2 of the Oklahoma Gas and Electric Sooner plant affecting visibility?
              52.1924-52.1927
              [Reserved]
              52.1928
              Visibility protection.
              52.1929
              Significant deterioration of air quality.
              52.1930
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.1931
              Petroleum storage tank controls.
              52.1932-52.1933
              [Reserved]
              52.1934
              Prevention of air pollution emergency episodes.
              52.1935
              Small business assistance program.
              52.1960
              Original Identification of plan section.
            
            
              Subpart MM—Oregon
              52.1970
              Identification of plan.
              52.1971
              Classification of regions.
              52.1972
              Approval status.
              52.1973
              [Reserved]
              52.1974
              Original identification of plan section.
              52.1975-52.1986
              [Reserved]
              52.1987
              Significant deterioration of air quality.
              52.1988
              Air contaminant discharge permits.
              52.1989-52.2019
              [Reserved]
            
          
          
            Editorial Note:
            Nomenclature changes to part 52 appear at 81 FR 74586, Oct. 26, 2016.
          
          
            Subpart U—Maine
            
              § 52.1019
              Identification of plan—conditional approval.
              (a) 1997 PM2.5 NAAQS: The SIP submitted September 10, 2008, with a supplement submitted on June 1, 2011, is conditionally approved for Clean Air Act (CAA) elements 110(a)(2)(A), (C) only as it relates to the PSD program, (D)(i)(II) only as it relates to the PSD program, (D)(ii), (E)(ii), and (J) only as it relates to the PSD program. This conditional approval is contingent upon Maine taking actions to meet requirements of these elements within one year of conditional approval, as committed to in letters from the state to EPA Region 1 dated June 13, 2012, and June 30, 2012.
              (b) 2006 PM2.5 NAAQS: The SIP submitted July 27, 2009, with a supplement submitted on June 1, 2011, is conditionally approved for CAA elements 110(a)(2)(A), (C) only as it relates to the PSD program, (D)(i)(II) only as it relates to the PSD program, (D)(ii), (E)(ii), and (J) only as it relates to the PSD program. This conditional approval is contingent upon Maine taking actions to meet requirements of these elements within one year of conditional approval, as committed to in letters from the state to EPA Region 1 dated June 13, 2012, and June 30, 2012.
              (c) 2008 Ozone National Ambient Air Quality Standards (NAAQS): The 110(a)(2) infrastructure SIP submitted on June 7, 2013, is conditionally approved for Clean Air Act section 110(a)(2)(E) regarding State Boards and Conflicts of Interest. On March 1, 2018, the State of Maine committed to address these requirements.
              (d) 2008 Lead NAAQS: The 110(a)(2) infrastructure SIP submitted on August 21, 2012, is conditionally approved for Clean Air Act section 110(a)(2)(E) regarding State Boards and Conflicts of Interest. On March 1, 2018, the State of Maine committed to address these requirements.
              (e) 2010 Nitrogen Dioxide NAAQS: The 110(a)(2) infrastructure SIP submitted on June 7, 2013, is conditionally approved for Clean Air Act section 110(a)(2)(E) regarding State Boards and Conflicts of Interest. On March 1, 2018, the State of Maine committed to address these requirements.
              (f) 2012 PM2.5 NAAQS: The 110(a)(2) infrastructure SIP submitted on July 6, 2016, is conditionally approved with respect to Clean Air Act section 110(a)(2)(E) regarding State Boards and Conflicts of Interest. On July 17, 2018, the State of Maine committed to address these requirements.

              (g) 2010 Sulfur Dioxide National Ambient Air Quality Standards (NAAQS): The 110(a)(2) infrastructure SIP submitted on April 19, 2017, is conditionally approved for Clean Air Act section 110(a)(2)(E) regarding State Boards and Conflicts of Interest. On March 1, 2018, the State of Maine committed to address these requirements.
              [77 FR 63232, Oct. 16, 2012, as amended at 83 FR 28160, June 18, 2018; 83 FR 49296, Oct. 1, 2018; 84 FR 18144, Apr. 30, 2019]
            
            
              § 52.1020
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan for Maine under section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards or other requirements under the Clean Air Act.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to September 1, 2008, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as submitted by the state to EPA, and notice of any change in the material will be published in the Federal Register. Entries for paragraphs (c) and (d) of this section with EPA approval dates after September 1, 2008, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 1 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the State Implementation Plan as of September 1, 2008.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, New England Regional Office, 5 Post Office Square—Suite 100, Boston, MA 02109-3912; Air and Radiation Docket and Information Center, EPA West Building, 1301 Constitution Ave., NW., Washington, DC 20460; and the National Archives and Records Administration (NARA). If you wish to obtain materials from a docket in the EPA Headquarters Library, please call the Office of Air and Radiation (OAR) Docket/Telephone number (202) 566-1742. For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA approved regulations.
              
              
                EPA-Approved Maine Regulations
                
                  State citation
                  Title/Subject
                  Stateeffective date
                  
                  EPA Approval DateEPA approval date
                    and citation 1
                    
                  
                  Explanations
                
                
                  Chapter 1
                  Regulations for the Processing of Applications
                  5/20/1985
                  3/23/1993, 58 FR 15422
                  Portions of Chapter 1. EPA did not approve the following sections of Chapter One: Section 1(A) through 1(Q), and 1(U) through 1(EE); Section 2; Section 4 (C) and (D); last sentence of Section 5(B); last sentence of Section 6(B); Section 6(D); Section 7(B)(1), (B)(2), and (B)(4) through (B)(11); Section 8(A), and 8(E) through 8(L); Sections 9, 10 and 11; Section 13; and Sections 15 and 16.
                
                
                  Chapter 100
                  Definitions
                  5/22/2016
                  8/1/2016, 81 FR 50357
                
                
                  Chapter 101
                  Visible Emissions
                  10/10/1979
                  2/17/1982, 47 FR 6829
                
                
                  Chapter 102
                  Open Burning
                  3/17/2005
                  2/21/2008, 73 FR 9459
                
                
                  Chapter 103
                  Fuel Burning Equipment Particular Emission Standard
                  1/24/1983
                  2/26/1985, 50 FR 7770
                
                
                  Chapter 104
                  Incinerator Particulate Emission Standard
                  1/31/1972
                  5/31/1972, 37 FR 10842
                
                
                  Chapter 105
                  General Process Source Particulate Emission Standard
                  1/31/1972
                  5/31/1972, 37 FR 10842
                
                
                  
                  Chapter 106
                  Low Sulfur Fuel Regulations
                  2/8/1978
                  1/8/1982, 47 FR 947
                
                
                  Chapter 107
                  Sulfur Dioxide Emission Standards for Sulfate Pulp Mills
                  1/31/1972
                  5/31/1972, 37 FR 10842
                
                
                  Chapter 109
                  Emergency Episode Regulation
                  8/14/1991
                  1/12/1995, 60 FR 2885
                
                
                  Chapter 110
                  Ambient Air Quality Standards
                  8/6/2012
                  6/24/2014, 79 FR 35698
                
                
                  Chapter 111
                  Petroleum Liquid Storage Vapor Control
                  9/29/1999
                  11/5/2014, 79 FR 65589
                
                
                  Chapter 112
                  Bulk Terminal Petroleum Liquid Transfer Requirements
                  2/22/1998
                  11/5/2014, 79 FR 65589
                
                
                  Chapter 113
                  Growth Offset Regulation
                  6/22/1994
                  2/14/1996, 61 FR 5690
                
                
                  Chapter 114
                  Classification of Air Quality Control Regions
                  8/29/2012
                  6/24/2014, 79 FR 35698
                
                
                  Chapter 115
                  Emission License Regulation
                  11/6/2012
                  8/1/2016, 81 FR 50357
                
                
                  Chapter 116
                  Prohibited Dispersion Techniques
                  10/25/1989
                  3/23/1993, 58 FR 15422
                
                
                  Chapter 117
                  Source Surveillance
                  8/9/1988
                  3/21/1989, 54 FR 11524
                
                
                  Chapter 118
                  Gasoline Dispensing Facilities Vapor Control
                  1/1/2012
                  7/14/2017, 82 FR 32480
                  Includes decommissioning of Stage II vapor recovery systems.
                
                
                  Chapter 119
                  Motor Vehicle Fuel Volatility Limit
                  7/15/2015
                  7/19/2017, 82 FR 33012
                  Requires the sale of federal RFG year round and removes the 7.8 RVP requirement during the period of May 1 through September 15 in 7 southern counties.
                
                
                  Chapter 120
                  Gasoline Tank Trucks
                  6/22/1994
                  6/29/1995, 60 FR 33730
                
                
                  Chapter 123
                  Control of Volatile Organic Compounds from Paper, Film, and Foil Coating Operations
                  5/18/2010
                  5/22/2012, 77 FR 30216.
                
                
                  Chapter 126
                  Capture Efficiency Test Procedures
                  5/22/1991
                  3/22/1993, 58 FR 15281
                
                
                  Chapter 126 Appendix A
                  Capture Efficiency Test Procedures
                  5/22/1991
                  3/22/1993, 58 FR 15281
                  Appendix.
                
                
                  Chapter 127 and Appendix A
                  New Motor Vehicle Emission Standards
                  5/19/2015
                  9/7/2017, 82 FR 42233
                  Includes LEV II GHG and ZEV provisions, and Advanced Clean Cars program (LEV III, updated GHG and ZEV standards).
                
                
                  Chapter 129
                  Surface Coating Facilities
                  7/7/2015
                  5/26/2016, 81 FR 33397
                  Added requirements for metal parts and plastic parts coating operations.
                
                
                  Chapter 129 Appendix A
                  Surface Coating Facilities
                  1/6/1993
                  6/17/1994, 59 FR 31154
                  Appendix.
                
                
                  Chapter 130
                  Solvent Cleaners
                  6/17/2004
                  5/26/2005, 70 FR 30367
                
                
                  Chapter 131
                  Cutback Asphalt and Emulsified Asphalt
                  9/15/2009
                  5/22/2012, 77 FR 30216.
                
                
                  Chapter 132
                  Graphic Arts: Rotogravure and Flexography
                  1/6/1993
                  6/17/1994, 59 FR 31154
                
                
                  Chapter 132 Appendix A
                  Graphic Arts: Rotogravure and Flexography
                  1/6/1993
                  6/17/1994, 59 FR 31154
                  Appendix.
                
                
                  Chapter 133
                  Gasoline Bulk Plants
                  6/22/1994
                  6/29/1995, 60 FR 33730
                
                
                  
                  Chapter 134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  2/8/1995
                  4/18/2000, 65 FR 20749
                  Regulations fully approved for the following counties: York, Sagadahoc, Cumberland, Androscoggin, Kennebec, Knox, Lincoln, Hancock, Waldo, Aroostock, Franklin, Oxford, and Piscataquis. Regulation granted a limited approval for Washington, Somerset, and Penobscot Counties.
                
                
                  Chapter 137
                  Emission Statements
                  11/8/2008
                  5/1/2017, 82 FR 20257
                  The entire chapter is approved with the exception of HAP and greenhouse gas reporting requirements which were withdrawn from the State's SIP revision: Sections 1(C), (E), and (F); Definitions 2(A) through (F) and (I); Sections 3(B) and (C); the last sentence of Section 4(D)(5); and Appendix A and B.
                
                
                  Chapter 138
                  Reasonably Available Control Technology for Facilities that Emit Nitrogen Oxides
                  8/3/1994
                  9/9/2002, 67 FR 57148
                  Affects sources in York, Cumberland, Sagadahoc, Androscoggin, Kennebec, Lincoln, and Knox counties.
                
                
                  Chapter 139
                  Transportation Conformity
                  9/19/2007
                  2/8/2008, 73 FR 7465
                
                
                  Chapter 145
                  NOX Control Program
                  6/21/2001
                  3/10/2005, 70 FR 11879
                
                
                  Chapter 148
                  Emissions from Smaller-Scale Electric Generating Resources
                  7/15/2004
                  5/26/2005, 70 FR 30373
                
                
                  Chapter 149
                  General Permit Regulation for Nonmetallic Mineral Processing Plants
                  4/27/2014
                  10/9/2015, 80 FR 61118
                  All of Chapter 149 is approved with the exception of the “director discretion” provisions in sections 5(A)(8), 5(A)(9)(a), and 5(A)(9)(b), and the opacity provisions in sections 5(A)(15), 5(C)(7), and 5(E), which were formally withdrawn from consideration as part of the SIP.
                
                
                  Chapter 150
                  Control of Emissions from Outdoor Wood Boilers
                  4/11/2010
                  4/24/2012, 77 FR 24385
                
                
                  Chapter 151
                  Architectural and Industrial Maintenance (AIM) Coatings
                  10/6/2005
                  3/17/2006, 71 FR 13767
                
                
                  Chapter 152
                  Control of Volatile Organic Compounds from Consumer Products
                  12/15/2007
                  5/22/2012, 77 FR 30216.
                
                
                  Chapter 153
                  Mobile Equipment Repair and Refinishing
                  2/5/2004
                  5/26/2005, 70 FR 30367
                
                
                  Chapter 154
                  Control of Volatile Organic Compounds from Flexible Package Printing
                  7/20/2010
                  11/5/2014, 79 FR 65589
                
                
                  Chapter 155
                  Portable Fuel Container Spillage Control
                  7/14/2004
                  2/7/2005, 70 FR 6352
                  With the exception of the word “or” in Subsection 7C which Maine did not submit as part of the SIP revision.
                
                
                  Chapter 159
                  Control of Volatile Organic Compounds from Adhesives and Sealants
                  6/2/2014
                  11/5/2014, 79 FR 65589
                
                
                  Chapter 161
                  Graphic Arts—Offset Lithography and Letterpress Printing
                  4/6/2010
                  5/22/2012, 77 FR 30216.
                
                
                  Chapter 162
                  Fiberglass Boat Manufacturing Materials
                  7/30/2013
                  5/26/2016, 81 FR 33397
                
                
                  
                  Chapter 164
                  General Permit Regulation for Concrete Batch Plants
                  4/27/2014
                  10/9/2015, 80 FR 61118
                  All of Chapter 164 is approved with the exception of the “director discretion” provisions in sections 5(C)(2), 5(C)(3)(a), and 5(C)(3)(b), and the opacity provisions in sections 5(A)(10), 5(B)(3), 5(B)(4), 5(E), 5(F)(5) and 5(G)(4), which were formally withdrawn from consideration as part of the SIP.
                
                
                  Vehicle I/M
                  Vehicle Inspection and Maintenance
                  7/9/1998
                  1/10/2001, 66 FR 1871
                  “Maine Motor Vehicle Inspection Manual,” revised in 1998, pages 1-12 through 1-14, and page 2-14, D.1.g.
                
                
                  Vehicle I/M
                  Vehicle Inspection and Maintenance
                  7/9/1998
                  1/10/2001, 66 FR 1871
                  Maine Motor Vehicle Inspection and Maintenance authorizing legislation effective July 9, 1998 and entitled L.D. 2223, “An Act to Reduce Air Pollution from Motor Vehicles and to Meet Requirements of the Federal Clean Air Act.”
                
                
                  38 MRSA § 603-A sub § 2(A)
                  “An Act To Improve Maine's Air Quality and Reduce Regional Haze at Acadia National Park and Other Federally Designated Class I Areas”
                  9/12/2009
                  4/24/2012, 77 FR 24385
                  Only approving Sec. 1. 38 MRSA § 603-A, sub-§ 2, (2) Prohibitions.
                
                
                  5 MRSA Section 18
                  Disqualification of Executive Employees from Participation in Certain Matters
                  7/1/2003
                  6/18/2018, 83 FR 28157
                  Conflict of Interest Provisions.
                
                
                  38 MRSA Section 341-C(7)
                  Board Membership Conflict of Interest
                  8/11/2000
                  6/18/2018, 83 FR 28157
                  Conflict of Interest Provisions.
                
                
                  Chapter 166
                  Industrial Cleaning Solvents
                  8/22/2018
                  8/7/2019, 84 FR 38558
                
                

                  1 In order to determine the EPA effective date for a specific provision listed in this table, consult the Federal Register notice cited in this column for the particular provision.
              
              (d) EPA-approved State Source specific requirements.
              
              
                EPA-Approved Maine Source Specific Requirements
                
                  Name of source
                  Permit number
                  Stateeffective date
                  
                  EPA approval date 2
                  
                  Explanations
                
                
                  Central Maine Power, W.F. Wyman Station, Cousins Island, Yarmouth, Maine
                  Department Finding of Fact and Order Air Emission License
                  1/1/1977
                  1/8/1982, 47 FR 947
                
                
                  Lincoln Pulp and Paper Company, Kraft Pulp Mill, (Lincoln, Maine)
                  Air Emission License Renewal; and New License for No. 6 Boiler
                  3/9/1983
                  5/1/1985, 50 FR 18483
                
                
                  Portsmouth Naval Shipyard, York County, Kittery, Maine
                  Air Emission License Amendment #4 A-452-71-F-M
                  7/25/1997
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on July 25, 1997.
                
                
                  Pioneer Plastics Corporation, Androscoggin County, Auburn, Maine
                  Air Emission License Amendment #3 A-448-71-P-A
                  6/16/1997
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on June 16, 1997.
                
                
                  Champion International Corporation, Hancock County, Bucksport, Maine
                  Air Emission License Amendment #5 A-22-71-K-A
                  1/19/1996
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on January 18, 1996.
                
                
                  International Paper Company, Franklin County, Jay, Maine
                  Air Emission License Amendment #8 A-203-71-R-A
                  10/4/1995
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on October 4, 1995.
                
                
                  
                  International Paper Company, Franklin County, Jay, Maine
                  Air Emission License Amendment #9 A-203-71-S-M
                  12/13/1995
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on December 13, 1995.
                
                
                  James River Corporation, Penobscot County, Old Town, Maine
                  Air Emission License Minor Revision/ Amendment #6 A-180-71-R-M
                  12/11/1995
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on December 8, 1995.
                
                
                  Lincoln Pulp and Paper Company, Penobscot County, Lincoln, Maine
                  Air Emission License Amendment #8 A-177-71-J-M
                  12/19/1995
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on December 18, 1995.
                
                
                  S.D. Warren Paper Company, Cumberland County, Westbrook, Maine
                  Air Emission License Minor Revision/ Amendment #14 A-29-71-Z-M
                  12/19/1995
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on December 18, 1995.
                
                
                  S.D. Warren Paper Company, Somerset County, Skowhegan, Maine
                  Air Emission License Amendment #14 A-19-71-W-M
                  10/4/1995
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on October 4, 1995.
                
                
                  S.D. Warren Paper Company, Somerset County, Skowhegan, Maine
                  Air Emission License Amendment #15 A-19-71-Y-M
                  1/10/1996
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on January 9, 1996.
                
                
                  Boise Cascade Corporation, Oxford County, Rumford, Maine
                  Air Emission License Amendment #11 A-214-71-X-A
                  12/21/1995
                  4/18/2000, 65 FR 20749
                  VOC RACT Determination issued by ME DEP on December 20, 1995.
                
                
                  Bath Iron Works Corporation, Sagadahoc County, Bath, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #10 A-333-71-M-M
                  4/11/2001
                  5/20/2002, 67 FR 35439
                  VOC RACT determination for Bath Iron Works.
                
                
                  United Technologies Pratt & Whitney, York County, North Berwick, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #6 A-453-71-N-M
                  4/26/2001
                  5/20/2002, 67 FR 35439
                  VOC RACT determination for Pratt & Whitney.
                
                
                  United Technologies Pratt & Whitney, York County, North Berwick, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #7 A-453-71-O-M
                  7/2/2001
                  5/20/2002, 67 FR 35439
                  VOC RACT determination for Pratt & Whitney.
                
                
                  Central Maine Power Company, W.F. Wyman Station, Cumberland County, Yarmouth, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #1 A-388-71-C-A
                  5/18/1995
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-388-71-C-A, Amendment #1, condition (q) for FPL Energy's (formerly Central Maine Power) W.F. Wyman Station.
                
                
                  Central Maine Power Company, W.F. Wyman Station, Cumberland County, Yarmouth, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #1 A-388-71-D-M
                  2/16/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-388-71-D-M, amendment #1, conditions 19 and 23 for FPL Energy's (formerly Central Maine Power) W.F. Wyman Station.
                
                
                  Tree Free Fiber Company, LLC, Kennebec County, Augusta, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #1 A-195-71-G-M
                  6/12/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-195-71-G-M, Amendment #1, for Tree Free Fiber Company, LLC, (formerly Statler Industries Inc.).
                
                
                  Tree Free Fiber Company, LLC, Kennebec County, Augusta, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #1 A-195-71-D-A/R
                  6/16/1995
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-195-71-D-A/R, section (II)(D), paragraphs (II)(F)(1) and (3), and conditions 12(A), 12(C), (13), (14) and (15) for Tree Free Fiber Company, LLC, (formerly Statler Industries Inc.).
                
                
                  
                  Pioneer Plastics Corporation, Androscoggin County, Auburn, Maine
                  Departmental Finding of Fact and Order Air Emission License A-448-72-K-A/R
                  8/23/1995
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-448-72-K-A/R, paragraphs (II)(D)(2), (II)(D)(3) and conditions (13)(f) and 14(k) for Pioneer Plastics Corporation.
                
                
                  Pioneer Plastics Corporation, Androscoggin County, Auburn, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #2 A-448-71-O-M
                  3/10/1997
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-448-71-O-M, Amendment #2, condition (14)(k), for Pioneer Plastics Corporation.
                
                
                  Scott Paper Company, Kennebec County, Winslow, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #2 A-188-72-E-A
                  11/15/1995
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-188-72-E-A, Amendment #2, conditions 8, paragraph 1, and 9, paragraphs 1, 2 and 4, for Scott Paper Company.
                
                
                  The Chinet Company, Kennebec County, Waterville, Maine
                  Departmental Finding of Fact and Order Air Emission License A-416-72-B-A
                  1/18/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-416-72-B-A, conditions (l) 1, 2, 3a, 3b, 3c, 3e, and (m) for The Chinet Company.
                
                
                  FMC Corporation-Food Ingredients Division, Knox County, Rockland, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #5 A-366-72-H-A
                  2/7/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-366-72-H-A, Amendment #5, conditions 3, 4, 5, 7, 9, 11, 12, 15, 16, and 18 for FMC Corporation-Food Ingredients Division.
                
                
                  Dragon Products Company, Inc., Knox County, Thomaston, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #5 A-326-72-N-A
                  6/5/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT.
                
                
                  Dragon Products Company, Inc., Knox County, Thomaston, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #7 A-326-71-P-M
                  3/5/1997
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT.
                
                
                  S.D. Warren Paper Company, Cumberland County, Westbrook, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #13 A-29-71-Y-A
                  6/12/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-29-71-Y-A, Amendment #13, conditions (k)2, (k)3, (q)8 and (p) for S.D. Warren Company.
                
                
                  Mid-Maine Waste Action Corporation, Androscoggin County, Auburn, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #2 A-378-72-E-A
                  10/16/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT.
                
                
                  Portsmouth Naval Shipyard, York County, Kittery, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #2 A-452-71-D-A
                  10/21/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-452-71-D-A, Amendment #2, conditions 3, 4, 5, 7, 9, 11, 16, 17, 18, 19, and 20 for Portsmouth Naval Shipyard.
                
                
                  
                  Portsmouth Naval Shipyard, York County, Kittery, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #4 A-452-71-F-M
                  7/25/1997
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT. Air emission license A-452-71-F-M, Amendment #4, condition 4 for Portsmouth Naval Shipyard.
                
                
                  Maine Energy Recovery Company, York County, Biddeford, Maine
                  Departmental Finding of Fact and Order Air Emission License Amendment #4 A-46-71-L-A
                  11/12/1996
                  9/9/2002, 67 FR 57148
                  Case-specific NOX RACT.
                
                
                  Katahdin Paper Company
                  A-406-77-3-M
                  7/8/2009
                  4/24/2012, 77 FR 24385
                  Approving license conditions (16) A, B, G, and H.
                
                
                  Rumford Paper Company
                  A-214-77-9-M
                  1/8/2010
                  4/24/2012, 77 FR 24385
                
                
                  Verso Bucksport, LLC
                  A-22-77-5-M
                  11/2/2010
                  4/24/2012, 77 FR 24385
                
                
                  Woodland Pulp, LLC
                  A-214-77-2-M
                  11/2/2010
                  4/24/2012, 77 FR 24385
                
                
                  FPL Energy Wyman, LLC & Wyman IV, LLC
                  A-388-77-2-M
                  11/2/2010
                  4/24/2012, 77 FR 24385
                
                
                  S. D. Warren Company
                  A-19-77-5-M
                  11/2/2010
                  4/24/2012, 77 FR 24385
                
                
                  Verso Androscoggin, LLC
                  A-203-77-11-M
                  11/2/2010
                  4/24/2012, 77 FR 24385
                
                
                  Red Shield Environmental, LLC
                  A-180-77-1-A
                  11/29/2007
                  4/24/2012, 77 FR 24385
                
                
                  Reckitt Benckiser's Air Wick Air Freshener Single Phase Aerosol Spray
                  Alternative Control Plan
                  4/23/2013
                  7/19/2017, 82 FR 33014
                  Issued pursuant to Chapter 152 Control of Volatile Organic Compounds from Consumer Products.
                
                

                  2 In order to determine the EPA effective date for a specific provision listed in this table, consult the Federal Register notice cited in this column for the particular provision.
              
              (e) Nonregulatory.
              
              
                Maine Non Regulatory
                
                  Name of non regulatory SIP provision
                  Applicablegeographic or nonattainment area
                  
                  State submittal date/effective date
                  EPA approved date 3
                  
                  Explanations
                
                
                  Impact of Projected Growth for Next 10 Years on Air Quality for Maine Standard Metropolitan Statistical Areas
                  Maine's Standard Metropolitan Statistical Areas
                  6/26/1974
                  4/29/1975, 40 FR 18726
                
                
                  Incinerator Emission Standard—Regulation Implementation Plan Change, Findings of Fact and Order
                  Maine
                  5/21/1975
                  4/10/1978, 43 FR 14964
                  Revision to incinerator particulate emission standard which would exempt wood waste cone burners from the plan until 1980.
                
                
                  Incinerator Emission Standard—Regulation and Implementation Plan Change, Findings of Fact and Order
                  Maine
                  9/24/1975
                  4/10/1978, 43 FR 14964
                  Revision to incinerator particulate emission standard which would exempt municipal waste cone burners from the plan until 1980.
                
                
                  Air Quality Surveillance
                  Maine
                  3/10/1978
                  3/23/1979, 44 FR 17674
                  Revision to Chapter 5 of the SIP.
                
                
                  New Sources and Modifications
                  Maine
                  3/10/1978
                  3/23/1979, 44 FR 17674
                  Revision to Chapter 6 of the SIP.
                
                
                  Review of New Sources and Modifications
                  Maine
                  12/19/1979
                  1/30/1980, 45 FR 6784
                  Revision to Chapter 6 of the SIP.
                
                
                  Revisions to State Air Implementation Plan as Required by the Federal Clean Air Act
                  Maine
                  3/28/1979
                  2/19/1980, 45 FR 10766
                  Includes Control Strategies for Particulates, Carbon Monoxide, and ozone.
                
                
                  
                  Plan for Public Involvement in Federally Funded Air Pollution Control Activities
                  Maine
                  5/28/1980
                  9/9/1980, 45 FR 59314
                  A plan to provide for public involvement in federally funded air pollution control activities.
                
                
                  Air Quality Surveillance
                  Maine
                  7/1/1980
                  1/22/1981, 46 FR 6941
                  Revision to Chapter 5 of the SIP.
                
                
                  Attain and Maintain the NAAQS for Lead
                  Maine
                  11/5/1980
                  8/27/1981, 46 FR 43151
                  Control Strategy for Lead. Revision to Chapter 2.5.
                
                
                  Establishment of Air Quality Control Sub-Region
                  Metropolitan Portland Air Quality Control Region
                  10/30/1975
                  1/8/1982, 47 FR 947
                  Department Findings of Fact and Order—Sulfur Dioxide Control Strategy.
                
                
                  Sulfur Dioxide Control Strategy—Low Sulfur Fuel Regulation
                  Portland-Peninsula Air Quality Control Region
                  10/30/1975
                  1/8/1982, 47 FR 947
                  Department Findings of Fact and Order—Implementation Plan Revision.
                
                
                  Letter from the Maine DEP documenting the December 1990 survey conducted to satisfy the 5 percent demonstration requirement in order to justify the 3500 gallon capacity cut-off in Chapter 112
                  Maine
                  6/3/1991
                  2/3/1992, 57 FR 3046.
                
                
                  Withdrawal of Air Emission Licenses for: Pioneer Plastics; Eastern Fine Paper; and S.D. Warren, Westbrook
                  Maine
                  10/3/1990
                  2/3/1992, 57 FR 3046
                  Department of Environmental Protection Letter dated December 5, 1989, withdrawing three source-specific licenses as of October 3, 1990.
                
                
                  Portions of Chapter 1 entitled “Regulations for the Processing of Applications”
                  Maine
                  2/8/1984
                  3/23/1993, 58 FR 15422.
                
                
                  Review of New Sources and Modifications
                  Maine
                  11/6/1989
                  3/23/1993, 58 FR 15422
                  Revision to Chapter 6 of the SIP.
                
                
                  Letter from the Maine DEP regarding implementation of BACT
                  Maine
                  5/1/1989
                  3/23/1993, 58 FR 15422.
                
                
                  Review of New Sources and Modifications
                  Maine
                  11/2/1990
                  3/18/1994, 59 FR 12853
                  Revision to Chapter 6 of the SIP.
                
                
                  Joint Memorandum of Understanding (MOU) Among: City of Presque Isle; ME DOT and ME DEP
                  City of Presque Isle, Maine
                  3/11/1991
                  1/12/1995, 60 FR 2885
                  Part B of the MOU which the Maine Department of Environmental Protection (ME DEP) entered into with the City of Presque Isle, and the Maine Department of Transportation (ME DOT).
                
                
                  Maine State Implementation Plan to Attain the NAAQS for Particulate Matter (PM10) Presque Isle Maine
                  City of Presque Isle, Maine
                  8/14/1991
                  1/12/1995, 60 FR 2885
                  An attainment plan and demonstration which outlines Maine's control strategy for attainment of the PM10 NAAQS and implement RACM and RACT requirements for Presque Isle.
                
                
                  Memorandum of Understanding among: City of Presque Isle; ME DOT and ME DEP
                  City of Presque Isle, Maine
                  5/25/1994
                  8/30/1995, 60 FR 45056
                  Revisions to Part B of the MOU which the ME DEP entered into (and effective) on May 25, 1994, with the City of Presque Isle, and the ME DOT.
                
                
                  
                  Maintenance Demonstration and Contingency Plan for Presque Isle
                  City of Presque Isle, Maine
                  4/27/1994
                  8/30/1995, 60 FR 45056
                  A maintenance demonstration and contingency plan which outline Main's control strategy maintenance of the PM10 NAAQS and contingency measures and provision for Presque Isle.
                
                
                  Letter from the Maine DEP dated July 7, 1994, submitting Small Business Technical Assistance Program
                  Maine
                  7/7/1994
                  9/12/1995, 60 FR 47285
                  Letter from the Maine Department of Environmental Protection submitting a revision to the Maine SIP.
                
                
                  Revisions to the SIP for the Small Business Stationary Source Technical and Environmental Compliance Assistance Program
                  Maine Statewide
                  5/12/1994
                  9/12/1995, 60 FR 47285
                  Revisions to the SIP for the Small Business Stationary Source Technical and Environmental Compliance Assistance Program Dated July 12, 1994 and effective on May 11, 1994.
                
                
                  Corrected page number 124 of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program SIP
                  Maine
                  8/16/1994
                  9/12/1995, 60 FR 47285
                  Letter from ME DEP dated August 16, 1994 submitting a corrected page to the July 12, 1994 SIP revision.
                
                
                  Negative Declaration for Synthetic Organic Chemical Manufacturing Industry Distillation and Reactors Control Technique Guideline Categories
                  Maine Statewide
                  11/15/1994
                  4/18/2000, 65 FR 20749
                  Letter from ME DEP dated November 15, 1994 stating a negative declaration for the Synthetic Organic Chemical Manufacturing Industry Distillation and Reactors Control Technique Guideline Categories.
                
                
                  Letter from the Maine Department of Environmental Protection regarding Control of Motor Vehicle Pollution (Inspection and Maintenance Program)
                  Greater Portland Metropolitan Statistical Area
                  11/19/1998
                  1/10/2001, 66 FR 1875
                  Letter from the Maine Department of Environmental Protection dated November 19, 1998 submitting a revision to the Maine SIP.
                
                
                  State of Maine Implementation Plan for Inspection/Maintenance dated November 11, 1998
                  Greater Portland Metropolitan Statistical Area
                  11/11/1998
                  1/10/2001, 66 FR 1875
                  Maine Motor Vehicle Inspection and Maintenance Program.
                
                
                  Letter from the Maine DEP submitting additional technical support and an enforcement plan for Chapter 119 as an amendment to the SIP
                  Southern Maine
                  5/29/2001
                  3/6/2002, 67 FR 10099
                  Letter from the Maine Department of Environmental Protection dated May 29, 2001 submitting additional technical support and an enforcement plan for Chapter 119 as an amendment to the State Implementation Plan.
                
                
                  Application for a Waiver of Federally-Preempted Gasoline Standards
                  Southern Maine
                  5/25/2001
                  3/6/2002, 67 FR 10099
                  Additional technical support.
                
                
                  Letter from the Maine DEP dated July 1, 1997, submitting case-specific NOX RACT determinations
                  Maine
                  7/1/1997
                  9/9/2002, 67 FR 57148
                  Letter from the Maine Department of Environmental Protection submitting a revision to the Maine SIP.
                
                
                  
                  Letter from the Maine DEP dated October 9, 1997, submitting case-specific NOX RACT determinations
                  Maine
                  10/9/1997
                  9/9/2002, 67 FR 57148
                  Letter from the Maine Department of Environmental Protection submitting a revision to the Maine SIP.
                
                
                  Letter from the Maine DEP dated August 14, 1998, submitting case-specific NOX RACT determinations
                  Maine
                  8/14/1998
                  9/9/2002, 67 FR 57148
                  Letter from the Maine Department of Environmental Protection submitting a revision to the Maine SIP.
                
                
                  Chapter 127 Basis Statement
                  Maine
                  12/31/2000
                  4/28/2005, 70 FR 21959.
                
                
                  Correspondence from Maine DEP indicating which portions of Chapter 137 should not be incorporated into the State's SIP
                  Maine
                  6/6/2006
                  11/21/2007, 72 FR 65462
                  Correspondence from David W. Wright of the Maine DEP indicating which portions of Chapter 137 Emission Statements should not be incorporated into the State's SIP.
                
                
                  State of Maine MAPA 1 form for Chapter 139 Transportation Conformity
                  Maine nonattainment areas, and attainment areas with a maintenance plan
                  9/10/2007
                  2/08/2008, 73 FR 7465
                  Certification that the Attorney General approved the Rule as to form and legality.
                
                
                  Amendment to Chapter 141 Conformity of General Federal Actions
                  Maine nonattainment areas, and attainment areas with a maintenance plan
                  4/19/2007
                  2/20/2008, 73 FR 9203
                  Maine Department of Environmental Protection amended its incorporation-by-reference within Chapter 141.2 to reflect EPA's revision to the Federal General Conformity Rule for fine particulate matter promulgated on July 17, 2006 (71 FR 40420-40427); specifically 40 CFR 51.852 Definitions and 40 CFR 51.853 Applicability.
                
                
                  State of Maine MAPA 1 form for Chapter 102 Open Burning Regulation
                  Maine
                  1/3/2003
                  2/21/2008, 73 FR 9459
                  Certification that the Attorney General approved the Rule as to form and legality.
                
                
                  Submittal to meet Clean Air Act Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone National Ambient Air Quality Standard
                  State of Maine
                  1/3/2008
                  7/8/2011, 76 FR 40258
                  This action addresses the following Clean Air Act requirements: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Maine Regional Haze SIP and its supplements
                  Statewide
                  12/9/2010supplements submitted
                    9/14/2011 
                    11/9/2011
                  
                  4/24/2012, 77 FR 24385
                
                
                  Reasonably Available Control Technology Demonstration (RACT) for the 1997 8-hour Ozone National Ambient Air Quality Standard
                  Statewide
                  Submitted8/27/2009
                  
                  5/22/2012, 77 FR 30216.
                
                
                  
                  Submittal to meet Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  9/10/2008;supplement submitted
                    6/1/2011
                  
                  10/16/2012, 77 FR 63228
                  This submittal is approved with respect to the following CAA elements or portions thereof: 110(a)(2) (B), (C) (enforcement program only), (D)(i)(I), (D)(i)(II) (visibility only), (E)(i), (E)(iii), (F), (G), (H), (J) (consultation and public notification only), (K), (L), and (M).
                
                
                  Submittal to meet Section 110(a)(2) Infrastructure Requirements for the 2006 PM2.5 NAAQS
                  Statewide
                  7/27/2009;supplement submitted
                    6/1/2011
                  
                  10/16/2012, 77 FR 63228
                  This submittal is approved with respect to the following CAA elements or portions thereof: 110(a)(2) (B), (C) (enforcement program only), (D)(i)(I), (D)(i)(II) (visibility only), (E)(i), (E)(iii), (F), (G), (H), (J) (consultation and public notification only), (K), (L), and (M).
                
                
                  Negative Declarations for Large Appliance Coatings and Automobile and Light-Duty Truck Assembly Coatings Control Technique Guidelines
                  Maine Statewide
                  4/23/2013
                  5/26/2016, 81 FR 33397
                
                
                  Transport SIP for the 2008 Ozone Standard
                  Statewide
                  Submitted10/26/2015
                  
                  10/13/2016, 81 FR 70632
                  State submitted a transport SIP for the 2008 ozone standard which shows it does not significantly contribute to ozone nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 1997 Ozone Standard
                  Statewide
                  Submitted 4/24/2008
                  
                  4/10/2017, 82 FR 17124
                  State submitted a transport SIP for the 1997 ozone standards which shows it does not significantly contribute to ozone nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Demonstration of Compliance with the Comparable Measures Requirement of CAA section 184(b)(2)
                  York, Cumberland, and Sagadahoc Counties
                  4/13/2016
                  7/14/2017, 82 FR 32480
                  Emission calculations and narrative associated with Stage II Decommissioning SIP revision.
                
                
                  Regional Haze 5-Year Progress Report
                  Statewide
                  2/23/2016
                  9/19/2017, 82 FR 43699
                  Progress report for the first regional haze planning period ending in 2018.
                
                
                  Submittal to meet Clean Air Act Section 110(a)(2) Infrastructure Requirements for the 2008 Lead (Pb) National Ambient Air Quality Standard
                  State of Maine
                  8/21/2012
                  6/18/2018, 83 FR 28157
                  This action addresses the following Clean Air Act requirements: 110(a)(2)(A), (B), (C), (D), (E) except for State Boards, (F), (G), (H), (J), (K), (L), and (M).
                
                
                  
                  Submittal to meet Clean Air Act Section 110(a)(2) Infrastructure Requirements for the 2008 8-Hour Ozone National Ambient Air Quality Standard
                  State of Maine
                  6/7/2013
                  6/18/2018, 83 FR 28157
                  This action addresses the following Clean Air Act requirements: 110(a)(2)(A), (B), (C), (D) except for D(1), (E) except for State Boards, (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Submittal to meet Clean Air Act Section 110(a)(2) Infrastructure Requirements for the 2010 Nitrogen Dioxide (NO2) National Ambient Air Quality Standard
                  State of Maine
                  4/23/2013
                  6/18/2018, 83 FR 28157
                  This action addresses the following Clean Air Act requirements: 110(a)(2)(A), (B), (C), (D) except for D(1), (E) except for State Boards, (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Interstate Transport SIP to meet Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  Statewide
                  2/21/2018
                  8/13/2018, 83 FR 39892
                  This approval addresses Prongs 1 and 2 of CAA section 110(a)(2)(D)(i)(I) only.
                
                
                  Submittals to meet Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  7/6/2016
                  10/1/2018, 83 FR 49295
                  These submittals are approved with respect to the following CAA elements or portions thereof: 110(a)(2) (A), (B), (C), (D), (E)(i), (F), (G), (H), (J), (K), (L), and (M), and conditionally approved with respect to (E)(ii) regarding State Boards and Conflicts of Interest.
                
                
                  Submittal to meet Clean Air Act Section 110(a)(2) Infrastructure Requirements for the 2010 Sulfur Dioxide (SO2) National Ambient Air Quality Standards.
                  State of Maine
                  4/19/2017
                  4/30/2019, 84 FR 18142
                  This submittal is approved with respect to the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D), (E)(i), (F), (G), (H), (J), (K), (L), and (M), and conditionally approved with respect to E(ii) regarding State Boards and Conflicts of Interest.
                
                
                  Reasonably Available Control Technology (RACT) for the 2008 8-hour Ozone National Ambient Air Quality Standard
                  Statewide
                  Submitted 9/4/2018
                  8/7/2019, 84 FR 38558
                
                

                  3 In order to determine the EPA effective date for a specific provision listed in this table, consult the Federal Register notice cited in this column for the particular provision.
              
              [73 FR 56973, Oct. 1, 2008, as amended at 76 FR 40257, July 8, 2011; 76 FR 49671, Aug. 11, 2011; 77 FR 24390, Apr. 24, 2012; 77 FR 30217, May 22, 2012; 77 FR 63232, Oct. 16, 2012; 79 FR 35698, June 24, 2014; 79 FR 65589, Nov. 5, 2014; 80 FR 61118, Oct. 9, 2015; 80 FR 73122, Nov. 24, 2015; 81 FR 33397, May 26, 2016; 81 FR 50357, Aug. 1, 2016; 81 FR 70632, Oct. 13, 2016; 82 FR 17126, Apr. 10, 2017; 82 FR 20259, May 1, 2017; 82 FR 32482, July 14, 2017; 82 FR 33013, 33016, July 19, 2017; 82 FR 42235, Sept. 7, 2017; 82 FR 43701, Sept. 19, 2017; 83 FR 28160, June 18, 2018; 83 FR 39894, Aug. 13, 2018; 83 FR 49296, Oct. 1, 2018; 84 FR 18144, Apr. 30, 2019; 84 FR 38560, Aug. 7, 2019]
            
            
              § 52.1021
              Classification of regions.

              The Maine plan was evaluated on the basis of the following classifications:
              
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Metropolitan Portland Intrastate
                  I
                  II
                  III
                  III
                  III
                
                
                  Androscoggin Valley Interstate
                  IA
                  IA
                  III
                  III
                  III
                
                
                  Down East Intrastate
                  IA
                  IA
                  III
                  III
                  III
                
                
                  Aroostook Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Northwest Maine Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10870, May 31, 1972, as amended at 45 FR 10774, Feb. 19, 1980]
            
            
              § 52.1022
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Maine's plan, as identified in § 52.1020, for the attainment and maintenance of the national standards under section 110 of the Clean Air Act.
              (b)(1) Insofar as the Prevention of Significant Deterioration (PSD) provisions found in this subpart apply to stationary sources of greenhouse gas (GHGs) emissions, the Administrator approves that application only to the extent that GHGs are “subject to regulation”, as provided in this paragraph (b), and the Administrator takes no action on that application to the extent that GHGs are not “subject to regulation.”
              (2) Beginning January 2, 2011, the pollutant GHGs is subject to regulation if:

              (i) The stationary source is a new major stationary source for a regulated NSR pollutant that is not GHGs, and also will emit or will have the potential to emit 75,000 tpy CO2e or more; or

              (ii) The stationary source is an existing major stationary source for a regulated NSR pollutant that is not GHGs, and also will have an emissions increase of a regulated NSR pollutant, and an emissions increase of 75,000 tpy CO2e or more; and,
              (3) Beginning July 1, 2011, in addition to the provisions in paragraph (b)(2) of this section, the pollutant GHGs shall also be subject to regulation:

              (i) At a new stationary source that will emit or have the potential to emit 100,000 tpy CO2e; or

              (ii) At an existing stationary source that emits or has the potential to emit 100,000 tpy CO2e, when such stationary source undertakes a physical change or change in the method of operation that will result in an emissions increase of 75,000 tpy CO2e or more.
              (4) For purposes of this paragraph (b)—
              (i) The term greenhouse gas shall mean the air pollutant defined in 40 CFR 86.1818-12(a) as the aggregate group of six greenhouse gases: Carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.
              (ii) The term tpy CO2 equivalent emissions (CO2e) shall represent an amount of GHGs emitted, and shall be computed as follows:
              (A) Multiplying the mass amount of emissions (tpy), for each of the six greenhouse gases in the pollutant GHGs, by the gas's associated global warming potential published at Table A-1 to subpart A of 40 CFR part 98—Global Warming Potentials.

              (B) Sum the resultant value from paragraph (b)(4)(ii)(A) of this section for each gas to compute a tpy CO2e.

              (iii) the term emissions increase shall mean that both a significant emissions increase (as calculated using the procedures in 06-096 1. of Chapter 100 of Maine's Bureau of Air Quality Control regulations) and a significant net emissions increase (as defined in 06-096, paragraphs 89 and 144 A of Chapter 100 of Maine's Bureau of Air Quality Control regulations) occur. For the pollutant GHGs, an emissions increase shall be based on tpy CO2e, and shall be calculated assuming the pollutant GHGs is a regulated NSR pollutant, and “significant” is defined as 75,000 tpy CO2e instead of applying the value in 06-096, paragraphs 143 and 144 D of Chapter 100 of Maine's Bureau of Air Quality Control regulations.
              [75 FR 82555, Dec. 30, 2010]
            
            
              
              § 52.1023
              Control strategy: Ozone.
              (a) Determination. EPA is determining that, as of July 21, 1995, the Lewiston-Auburn ozone nonattainment area has attained the ozone standard and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act do not apply to the area for so long as the area does not monitor any violations of the ozone standard. If a violation of the ozone NAAQS is monitored in the Lewiston-Auburn ozone nonattainment area, these determinations shall no longer apply.
              (b) Determination. EPA is determining that, as of July 21, 1995, the Knox and Lincoln Counties ozone nonattainment area has attained the ozone standard and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act do not apply to the area for so long as the area does not monitor any violations of the ozone standard. If a violation of the ozone NAAQS is monitored in the Knox and Lincoln Counties ozone nonattainment area, these determinations shall no longer apply.
              (c) Approval. EPA is approving an exemption request submitted by the Maine Department of Environmental Protection on September 7, 1995, for the Northern Maine area from the NOX requirements contained in Section 182(f) of the Clean Air Act. This approval exempts Oxford, Franklin, Somerset, Piscataquis, Penobscot, Washington, Aroostook, Hancock and Waldo Counties from the requirements to implement controls beyond those approved in § 52.1020(c)(41) for major sources of nitrogen oxides (NOX), nonattainment area new source review (NSR) for new sources and modifications that are major for NOX, and the applicable NOX-related requirements of the general and transportation conformity provisions.
              (d) Approval. EPA is approving an exemption request from the NOX requirements contained in Section 182(f) of the Clean Air Act for northern Maine. The exemption request was submitted by the Maine Department of Environmental Protection on March 24, 2005, and supplemented on April 19 and June 28, 2005. This approval exempts major sources of nitrogen oxides in Aroostook, Franklin, Oxford, Penobscot, Piscataquis, Somerset, Washington, and portions of Hancock and Waldo Counties from the requirements to implement controls meeting reasonably available control technology under the Clean Air Act, and nonattainment area new source review (NSR) for new sources and modifications. In Waldo County, this area includes only the following towns: Belfast, Belmont, Brooks, Burnham, Frankfort, Freedom, Jackson, Knox, Liberty, Lincolnville, Monroe, Montville, Morrill, Northport, Palermo, Prospect, Searsmont, Searsport, Stockton Springs, Swanville, Thorndike, Troy, Unity, Waldo, and Winterport. In Hancock County, this area includes only the following towns and townships: Amherst, Aurora, Bucksport, Castine, Dedham, Eastbrook, Ellsworth, Franklin, Great Pond, Mariaville, Orland, Osborn, Otis, Penobscot, Verona, Waltham, Oqiton Township (T4 ND), T3 ND, T39 MD, T40 MD, T41 MD, T32 MD, T34 MD, T35 MD, T28 MD, T22 MD, T16 MD, T8 SD, T9 SD, T10 SD, and T7 SD.
              (e) Approval. EPA is approving a revision to the State Implementation Plan submitted by the Maine Department of Environmental Protection on June 9 and 13, 2005. The revision is for purposes of satisfying the rate of progress requirements of section 182(b)(1) of the Clean Air Act for the Portland Maine one-hour ozone nonattainment area.
              (f) Approval. EPA is approving a revision to the State Implementation Plan submitted by the Maine Department of Environmental Protection on June 9, 13, and 14, 2005. The revision is for purposes of satisfying the 5 percent increment of progress requirement of 40 CFR 51.905(a)(1)(ii)(B) for the Portland Maine eight-hour ozone nonattainment area. The revision establishes motor vehicle emissions budgets for 2007 of 20.115 tons per summer day (tpsd) of volatile organic compound (VOC) and 39.893 tpsd of nitrogen oxide (NOX) to be used in transportation conformity in the Portland Maine 8-hour ozone nonattainment area.

              (g) Approval. EPA is approving a redesignation request for the Portland, Maine 8-hour ozone nonattainment area. Maine submitted this request on August 3, 2006. The request contains the required Clean Air Act Section 175A maintenance plan. The plan establishes motor vehicle emissions budgets for 2016 of 16.659 tons per summer day (tpsd) of volatile organic compound and 32.837 tpsd of nitrogen oxide (NOX) to be used in transportation conformity determinations in the Portland area.

              (h) Approval. EPA is approving a redesignation request for the Hancock, Knox, Lincoln and Waldo Counties, Maine 8-hour ozone nonattainment area. Maine submitted this request on August 3, 2006. The request contains the required Clean Air Act Section 175A maintenance plan. The plan establishes motor vehicle emissions budgets for 2016 of 3.763 tons per summer day (tpsd) of volatile organic compound and 6.245 tpsd of nitrogen oxide (NOX) to be used in transportation conformity determinations in the Hancock, Knox, Lincoln and Waldo Counties area.
              (i) Approval: EPA is approving the 110(a)(1) 8-hour ozone maintenance plans in the four areas of the state required to have a 110(a)(1) maintenance plan for the 8-hour ozone National Ambient Air Quality Standard. These areas are as follows: portions of York and Cumberland Counties; portions of Androscoggin County and all of Kennebec County; portions of Knox and Lincoln Counties; and portions of Hancock and Waldo Counties. These maintenance plans were submitted to EPA on August 3, 2006.
              (j) Approval. EPA is approving an exemption request from the nitrogen oxides (NOx) requirements contained in Section 182(f) of the Clean Air Act for the entire state of Maine for purposes of the 2008 ozone National Ambient Air Quality Standard. The exemption request was submitted by the Maine Department of Environmental Protection on October 13, 2012. This approval exempts, for purposes of the 2008 ozone standard, major sources of nitrogen oxides in Maine from:

              (1) The requirement to implement controls meeting reasonably available control technology (RACT) for NOX; and

              (2) Nonattainment area new source review requirements for major new and modified sources as they apply to emissions of NOX.
              [60 FR 29766, June 6, 1995, as amended at 60 FR 66755, Dec. 26, 1995; 71 FR 5794, Feb. 3, 2006; 71 FR 14816, Mar. 24, 2006; 71 FR 71490, Dec. 11, 2006; 73 FR 5101, Jan. 29, 2008; 79 FR 43955, July 29, 2014]
            
            
              § 52.1024
              Attainment dates for national standards.
              The following table presents the latest dates by which the national standards are to be attained.
              
                Attainment Dates Established by Clean Air Act of 1990
                
                  Air quality control region and nonattainment area
                  Pollutant
                  SO2
                  
                  Primary
                  Secondary
                  PM-10
                  NO2
                  
                  CO
                  O3
                  
                
                
                  AQCR 107:
                
                
                  Androscoggin County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (g)
                
                
                  Kennebec County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (g)
                
                
                  Knox County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (g)
                
                
                  Lincoln County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (g)
                
                
                  Waldo County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (d)
                
                
                  Oxford Cnty. (Part) See 40 CFR 81.320
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (e)
                
                
                  Franklin Cnty. (Part) See 40 CFR 81.320
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (e)
                
                
                  Somerset Cnty. (Part) See 40 CFR 81.320
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (e)
                
                
                  AQCR 108:
                
                
                  Aroostook Cnty. (Part) See 40 CFR 81.320
                  (a)
                  (b)
                  (c)
                  (a)
                  (a)
                  (a)
                
                
                  Remainder of AQCR
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (a)
                
                
                  AQCR 109:
                
                
                  Hancock County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (d)
                
                
                  Millinocket
                  (e)
                  (e)
                  (a)
                  (a)
                  (a)
                  (a)
                
                
                  Remainder of AQCR
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (a)
                
                
                  AQCR 110:
                
                
                  York County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (g)
                
                
                  Cumberland County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (g)
                
                
                  
                  Sagadahoc County
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (g)
                
                
                  Oxford Cnty. (Part) See 40 CFR 81.320
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (e)
                
                
                  AQCR 111
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (a)
                
                
                  a Air quality levels presently below primary standards or area is unclassifiable.
                
                  b Air quality levels presently below secondary standards or area is unclassifiable.
                
                  c 12/31/94.
                
                  d 11/15/94 (one-year extension granted).
                
                  e 11/15/95.
                
                  g 11/15/96.
              
              [60 FR 33352, June 28, 1995]
            
            
              § 52.1025
              Control strategy: Particulate matter.
              (a) The revisions to the control strategy resulting from the modification to the emission limitations applicable to the sources listed below or resulting from the change in the compliance date for such sources with the applicable emission limitation is hereby approved. All regulations cited are air pollution control regulations of the State unless otherwise noted. (See § 52.1023 for compliance schedule approvals and disapprovals pertaining to one or more of the sources below.)
              
                
                  Source
                  Location
                  Regulation involved
                  Date of adoption
                
                
                  All sources subject to Regulation 100.3.1(b) with a maximum heat input from three million up to but not including ten million Btu per hour
                  Maine
                  100.3.1(b)
                  3/29/73
                
              
              (b) The revision to the incinerator particulate emission standard submitted on August 26, 1976 is disapproved because of provisions therein which would interfere with the attainment and maintenance of national ambient air quality standards.
              (c) The revision to the incinerator particulate emission standard submitted on November 18, 1976 is disapproved because of provisions therein which would interfere with the attainment and maintenance of national ambient air quality standards.
              (d) The revision to the open burning regulation submitted on December 7, 1976 is disapproved because of provisions therein which would interfere with the attainment and maintenance of national ambient air quality standards.
              [38 FR 22474, Aug. 21, 1973, as amended at 43 FR 14964, Apr. 10, 1978; 43 FR 15424, Apr. 13, 1978; 47 FR 6830, Feb. 17, 1982]
            
            
              § 52.1026
              Review of new sources and modifications.
              The program to review operation and construction of new and modified major stationary sources in non-attainment areas is approved as meeting the requirements of part D as amended by the CAAA of 1990.
              [45 FR 10775, Feb. 19, 1980, as amended at 61 FR 5694, Feb. 14, 1996]
            
            
              § 52.1027
              Rules and regulations.
              (a) Part D—Conditional Approval.
              
              (b) Non-Part D—No Action. EPA is neither approving nor disapproving the following elements of the revisions identified in § 52.1020(C)(10):
              (1) Intergovernmental consultation.
              (2) Interstate pollution notification requirements.
              (3) Public notification requirements.
              (4) Conflict of Interest requirements.
              (5) Permit fees.
              [45 FR 10775, Feb. 19, 1980, as amended at 45 FR 59314, Sept. 9, 1980]
            
            
              § 52.1028
              [Reserved]
            
            
              § 52.1029
              Significant deterioration of air quality.

              The program to review operation and construction of new and modified major stationary sources in attainment areas is approved as meeting the requirements of Part C.
              [45 FR 6786, Jan. 30, 1980]
            
            
              § 52.1030
              Control strategy: Sulfur oxides.
              (a) The revision to Regulation 100.6 (Chapter 106) “Low Sulfur Fuel Regulation” for the Metropolitan Portland Air Quality Control Region, submitted by the Governor of Maine on August 25, 1977, is approved with the exception of paragraph 100.6.5(b) which allows the Commissioner of the Department of Environmental Protection to grant variances to Regulation 100.6.
              [47 FR 948, Jan. 8, 1982]
            
            
              § 52.1031
              EPA-approved Maine regulations.
              The following table identifies the State regulations which have been submitted to and approved by EPA as revisions to the Maine State Implementation Plan. This table is for informational purposes only and does not have any independent regulatory effect. To determine regulatory requirements for a specific situation consult the plan identified in § 52.1020. To the extent that this table conflicts with §§ 52.1020, 52.1020 governs.
              
                Table 52.1031—EPA-Approved Rules and Regulations
                
                  State citation
                  Title/Subject
                  Date adopted by State
                  Date approved by EPA
                  
                    Federal Register citation
                  52.1020
                   
                
                
                  Chapter:
                
                
                  1
                  Regulations for the Processing of Applications.
                  02/08/84
                  03/23/93
                  58 FR 15430
                  (c)(26)
                  Portions of chapter 1.
                
                
                  100
                  
                  5/7/79
                  1/3/80
                  45 FR 6784
                  (c)(10)
                  PSD Plan Only.
                
                
                  100
                  Definitions Regulations
                  12/24/79
                  2/19/80
                  45 FR 10766
                  (c)(11)
                
                
                   
                   
                  2/6/80
                   
                   
                   
                
                
                  100
                  Definitions.
                  10/3/89
                  3/23/93
                  58 FR 15430
                  (c)(26)
                  All except for the definition of VOC in chapter 100(76). Note that this definition is approved in another paragraph below. In addition, Maine withdrew the definition of fuel burning equipment in chapter 100(29) from its SIP submittal. This definition is approved in another paragraph below.
                
                
                   
                  
                  
                  
                  
                  (c)(27)
                  Approval of definition of VOC in chapter 100(76) only.
                
                
                  100
                  Definitions Regulations
                  11/26/91
                  6/21/93
                  58 FR 33768
                  (c)(31)

                  Revised “volatile organic compound (VOC)” and “federally enforceable.” Added “particulate matter emissions” and “PM10 emissions.”
                
                
                  100
                  Definitions
                  7/10/90
                  3/18/94
                  59 FR 12855
                  (c)(29)
                  Changes to the following definitions: Actual emissions, baseline concentration and fuel burning equipment in Chapter 100(1), (9), and (29).
                
                
                  100
                  Definitions
                  1/6/93
                  6/17/94
                  59 FR 31157
                  (c)(33)
                  Revised to add definitions associated with VOC RACT rules.
                
                
                  100
                  Definitions
                  11/10/93
                  1/10/95
                  60 FR 2526
                  (c)(34)
                  Revised to add definitions associated with emission statement rules.
                
                
                  100
                  Definitions
                  6/22/94
                  6/29/95
                  60 FR 33734
                  36
                  Gasoline marketing definitions added
                
                
                  100
                  Definitions Regulation
                  6/22/94
                  2/14/96
                  61 FR 5694
                  (c)(37)
                  Addition of 1990 Part D NSR and other CAAA requirements.
                
                
                  100
                  Definitions
                  7/19/95
                  10/15/96
                  61 FR 53639
                  (c)(42)
                  Definition of “VOC” revised.
                
                
                  
                  100
                  Definitions
                  12/1/2005
                  11/21/07
                  72 FR 65462
                  (c)(62)
                  Revised to add definitions associated with SIP submittals made between 7/19/95 and 12/1/05.
                
                
                  101
                  Visible Emissions
                  10/10/79
                  2/17/82
                  47 FR 6829
                  (c)(17)
                
                
                  102
                  Open Burning
                  1/31/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                  102
                  Open Burning
                  3/17/05
                  2/21/08
                  73 FR 9459
                  (c)(61)
                
                
                  103
                  Fuel Burning Equipment Particulate Emission Standard
                  1/31/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                   
                  1/24/83
                  2/26/85
                  50 FR 7770
                  (c)(19)
                
                
                  104
                  Incinerator Particulate Emission Standard
                  1/31/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                  105
                  General Process Source Particulate Emission Standard
                  1/31/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                  106
                  Low Sulfur Fuel
                  1/31/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                   
                  2/08/78
                  1/8/82
                  47 FR 947
                  (c)(15)
                  Revised limits for Portland Peninsula only.
                
                
                  107
                  Sulfur Dioxide Emission Standards for Sulfite Pulp Mills
                  1/31/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                  109
                  Emergency Episode Regulation
                  1/31/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                  109
                  Emergency Episode Regulation
                  8/14/91
                  1/12/95
                  60 FR 2887
                  (c)(28)
                  Revisions which incorporate the PM10 alert, warning, and emergency levels.
                
                
                  110
                  Ambient Air Quality Standards
                  5/7/79
                  1/30/80
                  45 FR 6784
                  (c)(10)
                
                
                  110
                  Ambient Air Quality Standards
                  10/25/89
                  3/23/93
                  58 FR 15430
                  (c)(26)
                  All of chapter 110 except for chapter 110(2) which is approved in another paragraph, below. Note that Maine did not submit its Chromium standard in chapter 110(12) for approval.
                
                
                   
                  
                  
                  
                  
                  (c)(27)
                  Chapter 110(2) only.
                
                
                  110
                  Ambient Air Quality Standards
                  7/10/90
                  3/18/94
                  59 FR 12855
                  (c)(29)
                  Addition of NO2 increments for class I and II areas in Chapter 110(10). Note that class III increment in Chapter 110(10)(C)(3) is not part of submittal.
                
                
                  110
                  Ambient Air Quality Standards
                  7/24/96
                  3/22/04
                  69 FR 13231
                  (c)(52)
                  Adopts PSD increments based on PM10, in place of increments based on TSP.
                
                
                  111
                  Petroleum Liquid Storage Vapor Control
                  5/7/79
                  2/19/80
                  45 FR 10766
                  (c)(11)
                
                
                   
                   
                  9/27/89
                  2/3/92
                  57 FR 3948
                  (c)(30)
                
                
                  112
                  Petroleum Liquids Transfer Recovery
                  
                  2/19/80
                  45 FR 10766
                  (c)(11)
                
                
                   
                   
                  5/7/79
                  3/5/82
                  47 FR 9462
                  (c)(16)
                  Irving Oil, Searsport exempted.
                
                
                   
                   
                  7/22/86
                  2/2/87
                  52 FR 3117
                  (c)(22)
                  Bulk Gasoline Terminal Test methods.
                
                
                   
                   
                  5/22/91
                  2/3/92
                  57 FR 3948
                  (c)(30)
                  The exemption for Irving Oil Corporation in Searsport, Maine incorporated by reference at 40 CFR 52.1020(c)(16) is removed.
                
                
                  112
                  Petroleum liquids transfer recover
                  6/22/94
                  6/29/95
                  60 FR 33734
                  36
                  Deleted exemption for tank trucks less than 3500 gallons.
                
                
                  112
                  Gasoline Bulk Terminals
                  7/19/95
                  10/15/96
                  61 FR 53639
                  (c)(42)
                  Emission limit lowered from 80 mg/l to 35 mg/l.
                
                
                  113
                  Growth Offset Regulation
                  5/7/79
                  2/19/80
                  45 FR 10766
                  (c)(11)
                  Part of New Source Review program.
                
                
                   
                   
                  12/18/85
                  12/23/86
                  51 FR 45886
                  (c)(21)
                  Deletes Thomaston.
                
                
                  
                  113
                  Growth Offset Regulation
                  10/25/89
                  3/23/93
                  58 FR 15430
                  (c)(26)
                
                
                  113
                  Growth Offset Regulation
                  7/10/90
                  3/18/94
                  59 FR 12855
                  (c)(29)
                  Change to Chapter 113(II)(A) to include NO2.
                
                
                  113
                  Growth Offset Regulation
                  6/22/94
                  2/14/96
                  61 FR 5694
                  (c)(37)
                  Addition of 1990 Part D NSR requirements.
                
                
                  114
                  Classification of Air Quality Control Regions
                  5/7/79
                  1/30/80
                  45 FR 6874
                  (c)(10)
                
                
                  114
                  Designation of Air Quality Control Regions
                  10/25/89
                  3/23/93
                  58 FR 15430
                  (c)(26)
                  All except for chapter 114(11) and (111) which are approved in another paragraph below.
                
                
                   
                  
                  
                  
                  
                  (c)(27)
                  Chapter 114(11)and (111) only.
                
                
                  114
                  Classification of Air Quality Control Regions
                  4/27/94
                  Aug. 30, 1995
                  60 FR 45060
                  (c)(40)

                  Revision to remove Presque Isle as nonattainment for PM10.
                
                
                  115
                  Emission License Regulation.
                  5/7/79
                  1/30/80
                  45 FR 6784
                  (c)(10)
                  PSD
                
                
                   
                   
                  12/24/79
                  2/19/80
                  45 FR 10766
                  (c)(11)
                  New Source Review.
                
                
                   
                   
                  10/25/89
                  3/23/93
                  58 FR 15430
                  (c)(26)
                  Note Maine did not submit references to nonregulated pollutants for approval. Also note that this chapter was formerly chapter 108.
                
                
                  115
                  Emission License Regulation
                  7/10/90
                  3/18/94
                  59 FR 12855
                  (c)(29)

                  Changes to Chapter 115(I)(B), (VII)(A), VII)(B)(3), and (VII)(D)(3) to remove Chapter 108 and to incorporate NO2 increments requirements.
                
                
                  115
                  Emission License Regulation
                  6/22/94
                  2/14/96
                  61 FR 5694
                  (c)(37)
                  Addition of 1990 Part D NSR and other CAAA requirements.
                
                
                  116
                  Prohibited Dispersion Techniques.
                  10/25/89
                  3/23/93
                  58 FR 15430
                  (c)(26)
                
                
                  117
                  Source Surveillance
                  8/9/88
                  3/21/89
                  54 FR 11525
                  24
                
                
                  118
                  Gasoline Dispensing Facilities
                  6/22/94
                  6/29/95
                  60 FR 33734
                  36
                
                
                   
                   
                  7/19/95
                  10/15/96
                  61 FR 53639
                  (c)(43)
                  Stage II vapor recovery requirements added.
                
                
                  119
                  Motor Vehicle Fuel Volatility Limit
                  6/1/00
                  3/6/02
                  67 FR 10100
                  (c)(49)
                  Controls fuel volatility in the State. 7.8 psi RVP fuel required in 7 southern counties.
                
                
                  120
                  Gasoline Tank Trucks
                  6/22/94
                  6/29/95
                  60 FR 33734
                  35
                
                
                  123
                  Paper Coater Regulation
                  9/27/89
                  2/3/92
                  57 FR 3949
                  (c)(30)
                  The operating permits for S.D. Warren of Westbrook, Eastern Fine Paper of Brewer, and Pioneer Plastics of Auburn incorporated by reference at 40 CFR § 52.1020 (c)(11), (c)(11), and (c)(18), respectively, are withdrawn.
                
                
                  126
                  Capture Efficiency Test Procedures
                  5/22/91
                  3/22/93
                  58 FR 15282
                  (c)(32)
                
                
                  127
                  New Motor Vehicle Emission Standards
                  12/31/00
                  4/28/05
                  70 FR 21962
                  (c)(58)
                  Low emission vehicle program, with no ZEV requirements. Program achieves 90% of full LEV benefits.
                
                
                  129
                  Surface coating Facilities
                  1/6/93
                  6/17/94
                  59 FR 31157
                  (c)(33)
                  Includes surface coating of: Cans, fabric, vinyl, metal furniture, flatwood paneling, and miscellaneous metal parts and products.
                
                
                  130
                  Solvent Degreasers
                  1/6/93
                  6/17/94
                  59 FR 31157
                  (c)(33)
                
                
                  130
                  Solvent Cleaners
                  6/17/04
                  5/26/05
                  70 FR 30369
                  (c)(54)
                
                
                  
                  131
                  Cutback and Emulsified Asphalt
                  1/6/93
                  6/17/94
                  59 FR 31157
                  (c)(33)
                
                
                  132
                  Graphic Arts: Rotogravure and Flexography
                  1/6/93
                  6/17/94
                  59 FR 31157
                  (c)(33)
                
                
                  133
                  Gasoline Bulk Plants
                  6/22/94
                  6/29/95
                  60 FR 33734
                  36
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  2/8/95
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  Regulation fully approved for the following counties: York, Sagadahoc, Cumberland, Androscoggin, Kennebec, Knox, Lincoln, Hancock, Waldo, Aroostook, Franklin, Oxford, and Piscataquis. Regulation granted a limited approval for Washington, Somerset, and Penobscot Counties.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  2/25/97
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for JJ Nissen Baking Company.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  7/23/9710/27/97
                  
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for Prime Tanning.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  7/25/97
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for Portsmouth Naval Shipyard.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  12/5/9610/20/97
                  
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for Dexter Shoe.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  6/16/97
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for Pioneer Plastics.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  1/4/96
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for Georgia Pacific.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  1/18/96
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for Champion International.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  10/4/9512/13/95
                  
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for International Paper.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  12/8/95
                  4/18/00
                  65 FR 20753
                  (c)(45)
                  VOC RACT determination for James River.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  12/18/95
                  4/18/00
                  65 FR 20754
                  (c)(45)
                  VOC RACT determination for Lincoln Pulp and Paper.
                
                
                  
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  12/18/95
                  4/18/00
                  65 FR 20754
                  (c)(45)
                  VOC RACT determination for SD Warren Paper Company's Westbrook, Maine facility.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  10/4/951/9/96
                  
                  4/18/00
                  65 FR 20754
                  (c)(45)
                  VOC RACT determination for SD Warren Paper Company's Skowhegan, Maine facility.
                
                
                  134
                  Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds
                  12/20/95
                  4/18/00
                  65 FR 20754
                  (c)(45)
                  VOC RACT determination for Boise Cascade.
                
                
                  134
                  Reasonably available control technology for facilities that emit volatile organic compounds
                  4/11/01
                  5/20/02
                  67 FR 35441
                  (c)(51)
                  VOC RACT determination for Bath Iron Works.
                
                
                  134
                  Reasonably available control technology for facilities that emit volatile organic compounds
                  4/26/017/2/01
                  
                  5/20/02
                  67 FR 35441
                  (c)(51)
                  VOC RACT determination for Pratt & Whitney.
                
                
                  134
                  Reasonably available control technology for facilities that emit volatile organic compounds
                  5/10/01
                  5/20/02
                  67 FR 35441
                  (c)(51)
                  VOC RACT determination for Moosehead Manufacturing's Dover-Foxcroft plant.
                
                
                   
                  Reasonably available control technology for facilities that emit volatile organic compounds
                  5/10/01
                  5/20/02
                  67 FR 35441
                  (c)(51)
                  VOC RACT determination for Moosehead Manufacturing's Monson plant.
                
                
                  137
                  Emission Statements
                  12/17/04
                  11/21/07
                  72 FR 65462
                  (c)(62)
                  Revised to incorporate changes required by EPA's consolidated emissions reporting rule. The entire rule is approved with the exception of HAP and greenhouse gas reporting requirements which were not included in the state's SIP revision request.
                
                
                  138
                  Reasonably Available Control Technology For Facilities That Emit Nitrogen Oxides
                  8/3/94
                  December 26, 1995
                  60 FR 66755
                  (c)(41)
                  Affects sources only in Oxford, Franklin, Somerset, Piscataquis, Penobscot, Washington, Aroostook, Hancock and Waldo Counties (excepted portions of rule include Sections 1.A.1. and 3.B.).
                
                
                  138
                  NOX RACT
                  8/3/94
                  9/9/02
                  67 FR 57154
                  (c)(46)
                  Affects sources in York, Cumberland, Sagadahoc, Androscoggin, Kennebec, Lincoln, and Knox counties.
                
                
                  138
                  NOX RACT
                  5/18/95 &2/16/96
                  
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for FPL Energy's (formerly Central Maine Power) W.F. Wyman Station.
                
                
                  138
                  NOX RACT
                  6/16/95 &6/12/96
                  
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for Tree Free Fiber Company, LLC. (formerly Statler Tissue).
                
                
                  138
                  NOX RACT
                  8/23/95 &3/10/97
                  
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for Pioneer Plastics Corporation.
                
                
                  138
                  NOX RACT
                  11/15/95
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for Scott Paper Company.
                
                
                  
                  138
                  NOX RACT
                  1/18/96
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for Chinet Company.
                
                
                  138
                  NOX RACT
                  2/7/96
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for FMC Corporation—Food from Ingredients Division.
                
                
                  138
                  NOX RACT
                  6/5/96 &3/5/97
                  
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX FR RACT for Dragon Products Company, Inc.
                
                
                  138
                  NOX RACT
                  6/12/96
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for S.D. Warren Company.
                
                
                  138
                  NOX RACT
                  10/16/96
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for Mid-Maine Waste Action Corporation.
                
                
                  138
                  NOX RACT
                  10/21/96 &7/25/97
                  
                  9/9/92
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for Portsmouth Naval Shipyard.
                
                
                  138
                  NOX RACT
                  11/12/96
                  9/9/02
                  67 FR 57154
                  (c)(47)
                  Case-specific NOX RACT for Maine Energy Recovery Company.
                
                
                  139
                  Transportation Conformity
                  9/19/07
                  2/08/08
                  73 FR 7465
                  (c) 64
                
                
                  141
                  Conformity of General Federal Actions
                  9/11/96
                  9/23/97
                  62 FR 49611
                  (c)(44)
                  “Chapter 141: Conformity of General Federal Actions”.
                
                
                  141
                  Conformity of General Federal Actions
                  4/19/07
                  2/20/08
                  73 FR 9203
                  (c)(63)
                  Amendment to incorporate new fine particulate matter provisions.
                
                
                  145
                  NOX Control Program
                  6/21/01
                  4/10/05
                  70 FR 11882
                  (c)(56).
                
                
                  148
                  Emissions from Smaller-Scale Electric Generating Resources
                  7/15/04
                  5/26/05
                  70 FR 30376
                  (c)(55)
                
                
                  151
                  Architectural and Industrial Maintenance (AIM) Coatings
                  10/06/05
                  3/17/06
                  71 FR 13767
                  (c)(59)
                
                
                  152
                  Control of Emissions of Volatile Organic Compounds from Consumer Products
                  8/19/04
                  10/24/05
                  70 FR 61384
                  (c)(57)
                
                
                  153
                  Mobile Equipment Repair and Refinishing
                  2/5/04
                  5/26/05
                  70 FR 30369(c)(54)
                
                
                  155
                  Portable Fuel Container Spillage Control
                  6/3/04
                  2/7/05
                  70 FR 6354
                  (c)(53)
                  All of Chapter 155 is approved with the exception of the word “or” in Subsection 7C which Maine did not submit as part of the SIP revision.
                
                
                  “Vehicle I/M”
                  Vehicle Inspection and Maintenance
                  7/9/98
                  1/10/01
                  66 FR 1875
                  (c)(48)
                  Maine Motor Vehicle Inspection Manual,” revised in 1998, pages 1-12 through 1-14, and page 2-14, D.1.g. Also, Authorizing legislation effective July 9, 1998 and entitled L.D. 2223, “An Act to Reduce Air Pollution from Motor Vehicles and to Meet Requirements of the Federal Clean Air Act.”
                
                
                  Note. 1. The regulations are effective statewide unless stated otherwise in comments section.
              
              (Secs. 110(a) and 301(a) of the Clean Air Act, as amended (42 U.S.C. 7410(a) and 7601(a)))
              [50 FR 3336, Jan. 24, 1985]
              
                
                Editorial Note:
                For Federal Register citations affecting § 52.1031, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1033
              Visibility protection.
              (a)-(c) [Reserved]
              [52 FR 45138, Nov. 24, 1987, as amended at 58 FR 15431, Mar. 23, 1993; 82 FR 3129, Jan. 10, 2017]
            
            
              § 52.1034
              Stack height review.
              The State of Maine has declared to the satisfaction of EPA that no existing emission limitations have been affected by stack height credits greater than good engineering practice or any other prohibited dispersion techniques as defined in EPA's stack height regulations as revised on July 8, 1985. Such declarations were submitted to EPA on December 17, 1985; May 30, 1986; October 2, 20, and 24, 1986; August 6, 1987; September 8 and 30, 1988.
              [54 FR 8190, Feb. 27, 1989]
            
            
              § 52.1035
              Requirements for state implementation plan revisions relating to new motor vehicles.
              Maine must comply with the requirements of § 51.120.
              [60 FR 4737, Jan. 24, 1995]
            
            
              § 52.1036
              Emission inventories.
              (a) The Governor's designee for the State of Maine submitted 1990 base year emission inventories for the Knox and Lincoln Counties area, the Lewiston and Auburn area, the Portland area, and the Hancock and Waldo Counties area on July 25, 1995 as a revision to the State Implementation Plan (SIP). An amendment to the 1990 base year emission inventory for the Portland area was submitted on June 9, 2005. The 1990 base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for these areas.
              (b) The inventory is for the ozone precursors which are volatile organic compounds, nitrogen oxides, and carbon monoxide. The inventory covers point, area, non-road mobile, on-road mobile, and biogenic sources.
              (c) The Knox and Lincoln Counties nonattainment area is classified as moderate. The Lewiston and Auburn nonattainment area is classified as moderate and consists of Androscoggin and Kennebec Counties. The Portland nonattainment area is classified as moderate and consists of Cumberland, Sagadahoc and York Counties. The Hancock and Waldo Counties nonattainment area is classified as attainment.
              (d) The Governor's designee for the State of Maine submitted 1993 periodic year emission inventories for the Hancock and Waldo Counties area on May 13, 1996 as a revision to the State Implementation Plan (SIP). The 1993 periodic year emission inventory requirement of section 182(3)(A) of the Clean Air Act, as amended in 1990, has been satisfied for the Hancock and Waldo counties area.

              (e) On June 24, 1997, the Maine Department of Environmental Protection submitted a revision to establish explicit year 2006 motor vehicle emissions budgets [6.44 tons per summer day of VOC, and 8.85 tons per summer day of NOX] for the Hancock and Waldo counties ozone maintenance area to be used in determining transportation conformity.
              (f) The Governor's designee for the State of Maine submitted a 2002 base year emission inventory for Cumberland, Sagadahoc, and York counties, to represent emissions for the Portland 8-hour ozone nonattainment area on June 9, 2005, as a revision to the State Implementation Plan (SIP). The 2002 base year emission inventory requirement of 40 CFR 51.915 has been satisfied for this area.
              [62 FR 9086, Feb. 28, 1997, as amended at 62 FR 41277, Aug. 1, 1997; 71 FR 14816, Mar. 24, 2006]
            
            
              § 52.1037
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of Maine” and all revisions submitted by Maine that were federally approved prior to September 1, 2008.

              (b) The plan was officially submitted on January 28, 1972.
              
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Miscellaneous non-regulatory changes to the plan submitted on March 17, 1972, by the Environmental Improvement Commission for the State of Maine.
              (2) Regulation 10.8.4(g) establishing compliance schedules for sources in Maine submitted on July 28, 1972, by the Environmental Improvement Commission for the State of Maine.
              (3) A revision removing fuel burning sources with a maximum heat input from three million up to 10 million BTU/hr from the particulate matter control strategy submitted on March 29, 1973, by the Governor.
              (4) Changes in the Open Burning Regulation 100.2 submitted on September 4, 1973, by the State of Maine Department of Environmental Protection.
              (5) An AQMA proposal submitted on June 26, 1974, by the Governor.
              (6) Revision to incinerator particulate emission standard, submitted on August 26, 1976 by the Commissioner of the Maine Department of Environmental Protection, which would exempt woodwaste cone burners from the plan until 1980.
              (7) Revision to incinerator particulate emission standard, submitted on November 18, 1976 by the Commissioner of the Maine Department of Environmental Protection, which would exempt municipal waste cone burners from the plan.
              (8) Revision to open burning regulation submitted on December 7, 1976 by the Commissioner of the Maine Department of Environmental Protection.
              (9) Revisions to Chapter 5—State Implementation Plan Air Quality Surveillance, and Chapter 6—Revision of New Sources and Modifications, submitted by the Governor on March 10, 1978.
              (10) Plans to meet various requirements of the Clean Air Act, including Part C, were submitted on May 1, 1979, October 26, 1979 and December 20, 1979. Included in the revisions is a plan for review of construction and operation of new and modified major stationary sources of pollution in attainment areas.

              (11) Attainment plans to meet the requirements of Part D and the Clean Air Act, as amended in 1977, were submitted on May 1, 1979; October 26, 1979; December 20, 1979; July 9, 1980; July 31, 1980; December 18, 1980; March 17, 1981. Included are plans to attain: The secondary TSP standard for Augusta, Thomaston, Bangor and Brewer; the primary and secondary SO2 standard for Millinocket; the carbon monoxide standard for Lewiston and Bangor and the ozone standard for AQCRS 107 and 110. A program was also submitted for the review of construction and operation of new and modified major stationary sources of pollution in non-attainment areas. Certain miscellaneous provisions are also included.
              (12) A plan to provide for public involvement in federally funded air pollution control activities was submitted on May 28, 1980.
              (13) Revisions to Chapter 5—State Implementation Plan—Air Quality Surveillance, intended to meet requirements of 40 CFR part 58, were submitted by the Commissioner of the Maine Department of Environmental Protection on July 1, 1980.
              (14) Revisions to attain and maintain the NAAQS for lead were submitted on August 7, and November 5, 1980.
              (15) A revision to Regulation 100.6 (Chapter 106) “Low Sulfur Fuel Regulation” for the Metropolitan Portland Air Quality Control Region, submitted by the Governor of Maine on August 25, 1977.
              (16) Department Regulation Chapter 112, Petroleum Liquid Transfer Vapor Recovery, is amended to exempt the town of Searsport, Maine from this regulation. This amendment was submitted by Henry E. Warren, Commissioner of the Department of Environmental Protection on October 23, 1981, in order to meet Part D requirements for ozone.
              (17) Regulatory revisions to the plan containing changes to Chapter 101 “Visible Emissions Regulation” submitted August 7, 1980.

              (18) On May 12, 1982 and February 11, 1983 the Maine Department of Environmental Protection submitted an emission limit contained in an air emissions license which requires Pioneer Plastics, Auburn, Maine to reduce its volatile organic compound emissions by at least 85%.
              
              (19) On January 11, 1983 and March 29, 1984 and December 4, 1984 the Maine Department of Environmental Protection submitted revisions to Chapter 103 “Fuel Burning Equipment Particulate Emission Standard.”
              (20) A plan to attain the primary TSP standard in Lincoln, consisting of particulate emission limitations contained in an air emission license issued to the Lincoln Pulp and Paper Company, Inc., submitted by the Commissioner of the Maine Department of Environmental Protection on December 18, 1984.
              (21) A revision to approve the deletion of Thomaston from the list of applicable municipalities in Maine regulation 29 M.R.S.A. Chapter 113, submitted by the Commissioner on February 20, 1986.
              (22) Revision to federally-approved regulation Chapter 112, Petroleum Liquids Transfer Vapor Recovery [originally approved on February 19, 1980, see paragraph (c)(11), of this section, was submitted on August 4, 1986, by the Department of Environmental Protection.
              (i) Incorporation by reference.
              (A) Regulation Chapter 112(6), Emission Testing, is amended by incorporating test methods and procedures as stated in 40 CFR part 60, subpart XX, § 60.503 to determine compliance with emission standards for volatile organic compound emissions from bulk gasoline terminals. This revision to Regulation Chapter 112(6) became effective on July 22, 1986 in the State of Maine.
              (ii) Additional material. The nonregulatory portions of the state submittals.
              (23) [Reserved]
              (24) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on August 22, 1988.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated August 19, 1988 submitting a revision to the Maine State Implementation Plan.
              (B) Chapter 117 of the Maine Department of Environmental Protection Air Regulations entitled, “Source Surveillance,” effective in the State of Maine on August 9, 1988.
              (ii) Additional material.
              (A) Nonregulatory portions of the state submittal.
              (25) Revisions to the Maine State Implementation Plan (SIP) for ozone submitted on February 14, 1989 and May 3, 1989 by the Maine Department of Environmental Protection (DEP) for its state gasoline volatility control program, including any waivers under the program that Maine may grant. The control period will begin May 1, 1990.
              (i) Incorporation by reference. Maine Department Regulation chapter 119, Rules and Regulations of the State of Maine, entitled “Motor Vehicle Fuel Volatility Limit,” adopted August 10, 1988, amended Septemter 27, 1989 and effective October 25, 1989.
              (26) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on October 27, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated October 27, 1989 submitting revisions to the Maine State Implementation Plan.
              (B) Chapter 100 of the Maine Department of Environmental Protection's Air Regulations entitled “Definitions Regulations,” except for the definition of volatile organic compounds in Chapter 100(76) which is being incorporated by reference in 40 CFR 52.1020(c)(27). This regulation was effective in the State of Maine on October 3, 1989. Note, the definition of fuel burning equipment in Chapter 100(29) is not part of Maine's submittal.

              (C) Chapter 110 except for Chapter 110(2) which is being incorporated by reference in 40 CFR 52.1020(c)(27), Chapter 113, Chapter 114 except for Chapter 114(II) and (III) which are being incorporated by reference in 40 CFR 52.1020(c)(27), Chapter 115, and Chapter 116 of the Maine Department of Environmental Protection's Air Regulations entitled, “Ambient Air Quality Standards,” “Growth Offset Regulation,” “Classification of Air Quality Control Regions,” “Emission License Regulations,” and “Prohibited Dispersion Techniques,” respectively. These regulations were effective in the State of Maine on October 25, 1989. Chapter 108, originally approved on January 30, 1980 and February 19, 1980 in paragraphs (c)(10) and (c)(11) of this section, is being withdrawn and replaced with Chapter 115.
              (D) Portions of Chapter 1 entitled “Regulations for the Processing of Applications,” effective in the State of Maine on February 8, 1984.
              (ii) Additional materials.
              (A) A State Implementation Plan narrative contained in Chapter 6 entitled “Review of New Sources and Modifications.”
              (B) Letter dated May 1, 1989 from the Maine Department of Environmental Protection regarding implementation of BACT.
              (C) Nonregulatory portions of the state submittal.
              (27) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on October 31, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated October 31, 1989 submitting revisions to the Maine State Implementation Plan.
              (B) The definition of volatile organic compounds in Chapter 100(76) of the Maine Department of Environmental Protection's “Definitions Regulations” effective in the State of Maine on October 3, 1989.

              (C) Chapter 110(2) and Chapter 114 (II) and (III) of the Maine Department of Environmental Protection's “Ambient Air Quality Standards” and “Classification of Air Quality Control Regions” Regulations effective in the State of Maine on October 25, 1989. Note that Millinocket remains designated as a nonattainment area for SO2 until redesignated at 40 CFR 51.320.
              (ii) Additional materials.
              (A) A State Implementation Plan narrative contained in Chapter 6 entitled “Review of New Sources and Modifications.”
              (B) Nonregulatory portions of the state submittal.
              (28) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on August 14 and October 22, 1991.
              (i) Incorporation by reference.
              (A) Letters from the Maine Department of Environmental Protection dated August 14 and October 22, 1991 submitting revisions to the Maine State Implementation Plan.
              (B) Revisions to Chapter 109 of the Maine Department of Environmental Protection Regulations, “Emergency Episode Regulations,” effective in the State of Maine on September 16, 1991.
              (C) Part B of the Memorandum of Understanding which the Maine Department of Environmental Protection (DEP) entered into (and effective) on March 11, 1991, with the City of Presque Isle, and the Maine Department of Transportation.
              (ii) Additional materials.
              (A) An attainment plan and demonstration which outlines Maine's control strategy for attainment of the PM10 NAAQS and implements and meets RACM and RACT requirements for Presque Isle.
              (B) Nonregulatory portions of the submittal.
              (29) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on July 16, 1990, September 5, 1990, and November 2, 1990.
              (i) Incorporation by reference.
              (A) Letters from the Maine Department of Environmental Protection dated July 16, 1990, September 5, 1990, and November 2, 1990, submitting revisions to the Maine State Implementation Plan.

              (B) The definitions of actual emissions, baseline concentration, and fuel burning equipment in Chapter 100(1), 100(9), and 100(29) of Maine's “Definitions Regulation,” Chapter 110(10) (except for Chapter 110(10)(C)(3)) of Maine's “Ambient Air Quality Standards Regulation,” Chapter 113(II)(A) of Maine's “Growth Offset Regulation,” and Chapter 115(I)(B), (VII)(A), (VII)(B)(3), and (VII)(D)(3) of Maine's “Emission License Regulations,” effective in the State of Maine on July 10, 1990. Note that the revised state statute which contains the underlying authority to implement the NO2 increments became effective on July 14, 1990.
              (ii) Additional materials.

              (A) A state implementation plan narrative contained in Chapter 6 entitled “Review of New Sources and Modifications.”
              
              (B) Nonregulatory portions of the state submittal.
              (30) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on September 29, 1989, December 5, 1989 and June 3, 1991.
              (i) Incorporation by reference.
              (A) Letters from the Maine Department of Environmental Protection dated September 29, 1989, and June 3, 1991 submitting a revision to the Maine State Implementation Plan.
              (B) Chapter 111 “Petroleum Liquid Storage Vapor Control” and Chapter 123 “Paper Coater Regulation,” effective in the state of Maine on October 3, 1989.
              (C) Chapter 112 “Petroleum Liquid Transfer Vapor Recovery,” effective in the State of Maine on June 9, 1991.
              (ii) Additional materials.
              (A) Letter from the Maine Department of Environmental Protection dated June 3, 1991 documenting the December 1990 survey conducted to satisfy the 5 percent demonstration requirement in order to justify the 3500 gallon capacity cut-off in chapter 112.
              (B) Letter from the Maine Department of Environmental Protection dated December 5, 1989 requesting the withdrawal of operating permits for S.D. Warren of Westbrook, Eastern Fine Paper of Brewer, and Pioneer Plastics of Auburn incorporated by reference at 40 CFR 52.1020 (c)(11) and (c)(18).
              (C) Nonregulatory portions of the submittal.
              (31) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on April 20, 1992.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated April 8, 1992 submitting a revision to the Maine State Implementation Plan.

              (B) Chapter 100(54)(b) “particulate matter emissions,” Chapter 100(57)(b) “PM10 emissions,” and revisions to Chapter 100(28) “federally enforceable” and to Chapter 100(76) “volatile organic compound (VOC)” effective in the State of Maine on January 18, 1992.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (32) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on June 5, 1991.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated June 3, 1991 submitting a revision to the Maine State Implementation Plan.
              (B) Chapter 126 of the Maine Department of Environmental Protection Regulations, “Capture Efficiency Test Procedures” effective in the State of Maine on June 9, 1991.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (33) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on January 8, 1993.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated January 8, 1993, submitting a revision to the Maine State Implementation Plan.
              (B) Revised Chapter 100 of the Maine Department of Environmental Protection Regulations, “Definitions” effective in the State of Maine on February 10, 1993.
              (C) Chapter 129 of the Maine Department of Environmental Protection Regulations, “Surface Coating Facilities” effective in the State of Maine on February 10, 1993.
              (D) Chapter 130 of the Maine Department of Environmental Protection Regulations, “Solvent Degreasers” effective in the State of Maine on February 10, 1993.
              (E) Chapter 131 of the Maine Department of Environmental Protection Regulations, “Cutback and Emulsified Asphalt” effective in the State of Maine on February 10, 1993.
              (F) Chapter 132 of the Maine Department of Environmental Protection Regulations, “Graphic Arts—Rotogravure and Flexography” effective in the State of Maine on February 10, 1993.

              (G) Appendix A “Volatile Organic Compounds Test Methods and Compliance Procedures” incorporated into Chapters 129 and 132 of the Maine Department of Environmental Protection Regulations, effective in the State of Maine on February 10, 1993.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (34) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on January 3, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated January 3, 1994 submitting a revision to the Maine State Implementation Plan.
              (B) Revised Chapter 100 of the Maine Department of Environmental Protection Regulations, “Definitions” effective in the State of Maine on December 12, 1993.
              (ii) Additional Information.
              (A) Nonregulatory portions of the submittal.
              (35) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on June 3, 1991, November 25, 1991, and July 6, 1994.
              (i) Incorporation by reference.
              (A) Letters from the Maine Department of Environmental Protection dated June 3, 1991, November 25, 1991, and July 6, 1994 submitting a revision to the Maine State Implementation Plan.
              (B) Chapter 120 of the Maine Department of Environmental Protection Regulations, “Gasoline Tank Truck Tightness Self-Certification,” effective in the State of Maine on July 11, 1994.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (36) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on July 6, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated July 6, 1994 submitting a revision to the Maine State Implementation Plan.
              (B) Chapter 100 of the Maine Department of Environmental Protection Regulations, “Definitions,” effective in the State of Maine on July 11, 1994, with the exception of the definitions of the following terms: “curtailment,” “federally enforceable,” “major modification,” “ major source,” “nonattainment pollutant,” “shutdown,” “significant emissions,” and “significant emissions increase.”
              (C) Chapter 112 of the Maine Department of Environmental Protection Regulations, “Petroleum Liquids Transfer Vapor Recovery,” effective in the State of Maine on July 11, 1994.
              (D) Chapter 118 of the Maine Department of Environmental Protection Regulations, “Gasoline Dispensing Facilities Vapor Control,” effective in the State of Maine on July 11, 1994.
              (E) Chapter 133 of the Maine Department of Environmental Protection Regulations, “Petroleum Liquids Transfer Vapor Recovery at Bulk Gasoline Plants,” effective in the State of Maine on July 11, 1994.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (37) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on July 12, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated July 5, 1994 submitting a revision to the Maine State Implementation Plan.
              (B) Maine's Chapter 100 entitled, “Definition Regulations.” This regulation was effective in the State of Maine on July 11, 1994.
              (C) Maine's Chapter 113 entitled, “Growth Offset Regulation.” This regulation was effective in the State of Maine on July 11, 1994.
              (D) Maine's Chapter 115 entitled, “Emission License Regulation,” except for Section 115(VII)(E) of this Chapter and all references to this Section. This regulation was effective in the State of Maine on July 11, 1994.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.

              (38) Revisions to the State Implementation Plan establishing a Small Business Stationary Source Technical and Environmental Compliance Assistance Program were submitted by the Maine Department of Environmental Protection on July 7, and August 16, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated July 7, 1994 submitting a revision to the Maine State Implementation Plan.
              (B) Revisions to the State Implementation Plan for the Small Business Stationary Source Technical and Environmental Compliance Assistance Program dated July 12, 1994 and effective on May 11, 1994.
              (C) Letter from the Maine Department of Environmental Protection dated August 16, 1994 submitting a corrected page to the July 12, 1994 SIP revision.
              (39) [Reserved]
              (40) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on June 1, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated June 1, 1994 submitting revisions to the Maine State Implementation Plan.
              (B) Revisions to Chapter 114 of the Maine Department of Environmental Protection Regulations, “Classification of Air Quality Control Regions,” adopted by the Board of Environmental Protection on April 27, 1994 and accepted by the Secretary of State with an effective date of May 9, 1994.
              (C) Revisions to Part B of the Memorandum of Understanding which the Maine Department of Environmental Protection (DEP) entered into (and effective) on May 25, 1994, with the City of Presque Isle, and the Maine Department of Transportation.
              (ii) Additional materials.

              (A) A maintenance demonstration and contingency plan which outline Maine's control strategy for maintenance of the PM10 NAAQS and contingency measures and provision for Presque Isle.
              (B) Nonregulatory portions of the submittal.

              (41) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on August 5, 1994 related to NOX controls in Oxford, Franklin, Somerset, Piscataquis, Penobscot, Washington, Aroostook, Hancock and Waldo Counties.
              (i) Incorporation by reference.
              (A) A Letter from the Maine Department of Environmental Protection dated August 5, 1994 submitting a revision to the Maine State Implementation Plan.
              (B) Chapter 138 of the Maine DEP's regulations, “Reasonably Available Control Technology for Facilities that Emit Nitrogen Oxides” for sources only in Oxford, Franklin, Somerset, Piscataquis, Penobscot, Washington, Aroostook, Hancock and Waldo Counties (excepted portions include Sections 1.A.1. and 3.B.). This rule was effective August 3, 1994.
              (42) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on July 24, 1995.
              (i) Incorporation by reference.
              (A) Two letters from the Maine Department of Environmental Protection dated July 24, 1995 submitting revisions to the Maine State Implementation Plan.
              (B) Chapter 100 of the Maine Department of Environmental Protection Regulations, “Definitions Regulation,” definition of “volatile organic compounds (VOC)” effective in the State of Maine on July 25, 1995.
              (C) Chapter 112 of the Maine Department of Environmental Protection Regulations, “Bulk Terminal Petroleum Liquid Transfer Requirements,” effective in the State of Maine on July 25, 1995.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (43) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on July 24, 1995.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated July 24, 1995 submitting a revision to the Maine State Implementation Plan.

              (B) Chapter 118 of the Maine Department of Environmental Protection Regulations, “Gasoline Dispensing Facilities Vapor Control,” effective in the State of Maine on July 25, 1995.
              
              (ii) Additional materials.
              (A) Letter from the Maine Department of Environmental Protection dated May 6, 1996.
              (B) Nonregulatory portions of the submittal.
              (44) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on October 11, 1996.
              (i) Incorporation by reference.
              (A) Letter from the Maine Department of Environmental Protection dated October 11, 1996 submitting a revision to the Maine State Implementation Plan.
              (B) Chapter 141 of the Maine Department of Environmental Protection Air Regulation entitled, “Conformity of General Federal Actions,” effective in the State of Maine on September 28, 1996.
              (45) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on April 28, 1995, January 10, 1996, July 1, 1997, October 9, 1997, November 14, 1997, and December 10, 1997.
              (i) Incorporation by reference.
              (A) Chapter 134 of the Maine Department of Environmental Protection regulations entitled “Reasonably Available Control Technology for Facilities that Emit Volatile Organic Compounds,” effective in the State of Maine on February 15, 1995, is granted a full approval for the following counties: York, Sagadahoc, Cumberland, Androscoggin, Kennebec, Knox, Lincoln, Hancock, Waldo, Aroostook, Franklin, Oxford, and Piscataquis. This rule is granted a limited approval for Washington, Somerset, and Penobscot Counties.
              (B) License Amendment #5 issued by the Maine Department of Environmental Protection to Prime Tanning Company on July 23, 1997.
              (C) License Amendment #6 issued by the Maine Department of Environmental Protection to Prime Tanning Company on October 27, 1997.
              (D) License issued by the Maine Department of Environmental Protection to JJ Nissen Baking Company on February 25, 1997.
              (E) License Amendment #4 issued by the Maine Department of Environmental Protection to Portsmouth Naval Shipyard on July 25, 1997.
              (F) License issued by the Maine Department of Environmental Protection to Dexter Shoe Company on December 5, 1996.
              (G) License Amendment #1 issued by the Maine Department of Environmental Protection to Dexter Shoe Company on October 20, 1997.
              (H) License Amendment #3 issued by the Maine Department of Environmental Protection to Pioneer Plastics Corporation on June 16, 1997.
              (I) License Amendment #10 issued by the Maine Department of Environmental Protection to Georgia Pacific Corporation on January 4, 1996.
              (J) License Amendment #5 issued by the Maine Department of Environmental Protection to Champion International Corporation on January 18, 1996.
              (K) License Amendment #8 issued by the Maine Department of Environmental Protection to International Paper Company on October 4, 1995.
              (L) License Amendment #9 issued by the Maine Department of Environmental Protection to International Paper Company on December 13, 1995.
              (M) License Amendment #6 issued by the Maine Department of Environmental Protection to James River Corporation on December 8, 1995.
              (N) License Amendment #8 issued by the Maine Department of Environmental Protection to Lincoln Pulp and Paper Co. on December 18, 1995.
              (O) License Amendment #14 issued by the Maine Department of Environmental Protection to S.D. Warren Paper Company's Westbrook, Maine facility on December 18, 1995.
              (P) License Amendment #14 issued by the Maine Department of Environmental Protection to S.D. Warren Paper Company's Skowhegan, Maine facility on October 4, 1995.
              (Q) License Amendment #15 issued by the Maine Department of Environmental Protection to S.D. Warren Paper Company's Skowhegan, Maine facility on January 9, 1996.
              (R) License Amendment #11 issued by the Maine Department of Environmental Protection to Boise Cascade Corporation on December 20, 1995.
              (ii) Additional materials.
              
              (A) Letter from the Maine Department of Environmental Protection dated November 15, 1994 stating a negative declaration for the Synthetic Organic Chemical Manufacturing Industry Distillation and Reactors Control Technique Guideline categories.
              (B) Nonregulatory portions of the submittal.
              (46) Revision to the State Implementation Plan submitted by the Maine Department of Environmental Protection on August 5, 1994.
              (i) Incorporation by reference.
              (A) Chapter 138 of the Maine Department of Environmental Protection Regulations, “Reasonably Available Control Technology For Facilities That Emit Nitrogen Oxides.” Affects sources in York, Cumberland, Sagadahoc, Androscoggin, Kennebec, Lincoln, and Knox counties. This rule was adopted and effective in the State of Maine on August 3, 1994.
              (ii) Additional materials.
              (A) Letter from the Maine Department of Environmental Protection dated August 5, 1994 submitting a revision to the Maine State Implementation Plan.
              (47) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on July 1, 1997, October 9, 1997, and August 14, 1998.
              (i) Incorporation by reference.
              (A) Air emission license A-388-71-C-A, Amendment #1, condition (q); and A-388-71-D-M, amendment #1, conditions 19 and 23 for FPL Energy's (formerly Central Maine Power) W.F. Wyman Station issued by Maine Department of Environmental Protection on May 18, 1995, and February 16, 1996, respectively.
              (B) Air emission licenses A-195-71-G-M, Amendment #1, and A-195-71-D-A/R, section (II)(D), paragraphs (II)(F)(1) and (3), and conditions 12(A), 12(C), (13), (14) and (15) for Tree Free Fiber Company, LLC, (formerly Statler Industries Inc.) issued by Maine Department of Environmental Protection on June 12, 1996, and, June 16, 1995, respectively.
              (C) Air emission licenses A-448-72-K-A/R, paragraphs (II)(D)(2), (II)(D)(3) and conditions (13)(f) and 14(k); and A-448-71-O-M, Amendment #2, condition (14)(k), for Pioneer Plastics Corporation issued by Maine Department of Environmental Protection on August 23, 1995, and March 10, 1997, respectively.
              (D) Air emission license A-188-72-E-A, Amendment #2, conditions 8, paragraph 1, and 9, paragraphs 1, 2 and 4, for Scott Paper Company issued by Maine Department of Environmental Protection on November 15, 1995.
              (E) Air emission license A-416-72-B-A, conditions (l) 1, 2, 3a, 3b, 3c, 3e, and (m) for The Chinet Company issued by Maine Department of Environmental Protection on January 18, 1996.
              (F) Air emission license A-366-72-H-A, Amendment #5, conditions 3, 4, 5, 7, 9, 11, 12, 15, 16, and 18 for FMC Corporation—Food Ingredients Division issued by Maine Department of Environmental Protection on February 7, 1996.
              (G) Air emission licenses A-326-72-N-A, Amendment #5, and A-326-71-P-M, Amendment #7, for Dragon Products Company, Inc., issued by Maine Department of Environmental Protection on June 5, 1996, and March 5, 1997, respectively.
              (H) Air emission license A-29-71-Y-A, Amendment #13, conditions (k)2, (k)3, (q)8 and (p) for S.D. Warren Company issued by Maine Department of Environmental Protection on June 12, 1996.
              (I) Air emission license A-378-72-E-A, Amendment #2, for Mid-Maine Waste Action Corporation issued by Maine Department of Environmental Protection on October 16, 1996.
              (J) Air emission licenses A-452-71-D-A, Amendment #2, conditions 3, 4, 5, 7, 9, 11, 16, 17, 18, 19, and 20; and A-452-71-F-M, Amendment #4, condition 4 for Portsmouth Naval Shipyard issued by Maine Department of Environmental Protection on October 21, 1996, and July 25, 1997, respectively.
              (K) Air emission license A-46-71-L-A, Amendment #4, for Maine Energy Recovery Company issued by Maine Department of Environmental Protection on November 12, 1996.
              (ii) Additional materials.

              (A) Letters from the Maine Department of Environmental Protection dated July 1, 1997, October 9, 1997, and August 14, 1998, submitting case-specific NOX RACT determinations.

              (48) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on November 19, 1998.
              (i) Incorporation by reference.
              (A) “Maine Motor Vehicle Inspection Manual,” as revised in 1998, pages 1-12 through 1-14, and page 2-14, D.1.g.
              (B) Authorizing legislation effective July 9, 1998 and entitled H.P. 1594—L.D. 2223, “An Act to Reduce Air Pollution from Motor Vehicles and to Meet Requirements of the Federal Clean Air Act.”
              (ii) Additional material.
              (A) Document entitled “State of Maine Implementation Plan for Inspection/Maintenance” dated November 11, 1998.
              (B) Letter from the Maine Department of Environmental Protection dated November 19, 1998 submitting a revision to the Maine State Implementation Plan.
              (49) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on June 7, 2000 and May 29, 2001.
              (i) Incorporation by reference.
              Maine Chapter 119, entitled “Motor Vehicle Fuel Volatility Limit” as amended and effective on June 1, 2000.
              (ii) Additional materials.
              (A) Letter from the Maine Department of Environmental Protection dated June 7, 2000 submitting Chapter 119 as a revision to the Maine State Implementation Plan.
              (B) Letter from the Maine Department of Environmental Protection dated May 29, 2001 submitting additional technical support and an enforcement plan for Chapter 119 as an amendment to the State Implementation Plan.
              (50) [Reserved]
              (51) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on October 11, 2001.
              (i) Incorporation by reference.
              (A) License Amendment #10 issued by the Maine Department of Environmental Protection to Bath Iron Works Corporation on April 11, 2001.
              (B) License Amendment #6 issued by the Maine Department of Environmental Protection to Pratt & Whitney on April 26, 2001.
              (C) License Amendment #7 issued by the Maine Department of Environmental Protection to Pratt & Whitney on July 2, 2001.
              (D) License Amendment #2 issued by the Maine Department of Environmental Protection to Moosehead Manufacturing Co.'s Dover-Foxcroft plant on May 10, 2001.
              (E) License Amendment #2 issued by the Maine Department of Environmental Protection to Moosehead Manufacturing Co.'s Monson plant on May 10, 2001.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (52) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on August 23, 1996.
              (i) Incorporation by reference.
              (A) Chapter 110 of the Maine Department of Environmental Protection regulations, “Ambient Air Quality Standards,” adopted by the Board of Environmental Protection on July 24, 1996, and effective August 6, 1996.
              (B) [Reserved]
              (53) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on December 29, 2003, October 22, 2004, and December 9, 2004.
              (i) Incorporation by reference.
              (A) Chapter 155 of the Maine Department of Environmental Protection Regulations, “Portable Fuel Container Spillage Control,” effective in the State of Maine on July 14, 2004, with the exception of the word “or” in Subsection 7C which Maine did not submit as part of the SIP revision.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (54) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on March 8, 2004, and June 28, 2004.
              (i) Incorporation by reference.
              (A) Chapter 153 of the Maine Department of Environmental Protection Regulations, “Mobile Equipment Repair and Refinishing,” effective in the State of Maine on February 25, 2004.

              (B) Chapter 130 of the Maine Department of Environmental Protection Regulations, “Solvent Cleaners,” effective in the State of Maine on June 28, 2004.
              
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (55) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on July 29, 2004.
              (i) Incorporation by reference.
              (A) Chapter 148 of the Maine Department of Environmental Protection Regulations, “Emissions from Smaller-Scale Electric Generating Resources” effective in the State of Maine on August 9, 2004.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (56) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on February 12, 2004.
              (i) Incorporation by reference.

              (A) Chapter 145 of the Maine Department of Environmental Protection Regulations, “NOX Control Program,” effective in the State of Maine on July 22, 2001.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (57) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on August 27, 2004, and September 8, 2004.
              (i) Incorporation by reference.
              (A) Chapter 152 of the Maine Department of Environmental Protection Regulations, “Control of Emissions of Volatile Organic Compounds from Consumer Products,” effective in the State of Maine on September 1, 2004.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (58) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on February 25, 2004 and December 9, 2004 submitting Maine's Low Emission Vehicle Program.
              (i) Incorporation by reference.
              (A) Chapter 127 of the Maine Department of Environmental Protection rules entitled “New Motor Vehicle Emission Standards” with an effective date of December 31, 2000, including the Basis Statements and Appendix A.
              (59) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on December 3, 2004, January 5, 2005, October 31, 2005, and November 9, 2005.
              (i) Incorporation by reference.
              (A) Chapter 151 of the Maine Department of Environmental Protection Regulations, “Architectural and Industrial Maintenance (AIM) Coatings,” effective in the State of Maine on November 1, 2005.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (60) [Reserved]
              (61) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on April 27, 2005.
              (i) Incorporation by reference.
              (A) Chapter 102 of Maine Department of Environmental Protection Rules, entitled “Open Burning,” effective in the State of Maine on April 25, 2005.
              (B) State of Maine MAPA 1 form which provides certification that the Attorney General approved the rule as to form and legality, dated April 12, 2005.
              (62) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on July 14, 2004, and February 8, 2006.
              (i) Incorporation by reference.
              (A) Chapter 100 of the Maine Department of Environmental Protection Regulations, “Definitions,” effective in the State of Maine December 24, 2005.
              (B) Chapter 137 of the Maine Department of Environmental Protection Regulations, “Emission Statements,” effective in the State of Maine on July 6, 2004, with the exception of the following sections which the state did not include in its SIP revision request: section 137.1.C; section 137.1.E; section 137.1.F; section 137.2.A through F; section 137.2.H; section 137.3.B; section 137.3.C; section 137.4.D(4), from the sentence beginning with “Greenhouse gases” to the end of this section; the note within section 137.D(5); section 137(E), and; Appendix A.
              (ii) Additional materials.
              (A) Nonregulatory portions of these submittals.
              
              (B) Correspondence from David W. Wright of the Maine DEP dated June 6, 2006, indicating which portions of Chapter 137 should not be incorporated into the State's SIP.
              (63) Revision to Chapter 141 “Conformity of General Federal Actions,” submitted by the Maine Department of Environmental Protection on June 29, 2007 and effective in the State of Maine on May 21, 2007.
              (i) Incorporation by reference.
              (A) Chapter 141 “Conformity of General Federal Actions” 1. Definition. Effective in the State of Maine on May 21, 2007.
              (ii) Additional Materials.
              (A) Chapter 141 “Conformity of General Federal Actions,” 2. Conformity to State and Federal Implementation Plans. The Maine Department of Environmental Protection amended its incorporation-by-reference within Chapter 141.2 to reflect EPA's revision to the Federal General Conformity Rule for fine particulate matter promulgated on July 17, 2006 (71 FR 40420-40427); specifically 40 CFR 51.852 Definitions and 40 CFR 51.853 Applicability.
              (64) Revisions to the State Implementation Plan submitted by the Maine Department of Environmental Protection on October 3, 2007.
              (i) Incorporation by reference.
              (A) Maine Administrative Procedure Act (MAPA) 1 Form which provides certification that the Attorney General approved Chapter 139 “Transportation Conformity,” as to form and legality, dated September 10, 2007.
              (B) Chapter 139 of the Maine Department of Environmental Protection Regulations, “Transportation Conformity,” effective in the State of Maine on September 19, 2007.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              [37 FR 10870, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1037, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart V—Maryland
            
              § 52.1070
              Identification of plan.
              Link to an amendment published at 85 FR 36348, June 16, 2020.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for Maryland under section 110 of the Clean Air Act, 42 U.S.C. 7410, and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to December 26, 2018, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Entries in paragraphs (c) and (d) of this section with the EPA approval dates after December 26, 2018 for the State of Maryland, have been approved by EPA for inclusion in the State implementation plan and for incorporation by reference into the plan as it is contained in this section, and will be considered by the Director of the Federal Register for approval in the next update to the SIP compilation.
              (2) EPA Region III certifies that the following materials provided by EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State implementation plan as of the dates referenced in paragraph (b)(1) of this section.

              (3) Copies of the materials incorporated by reference into the State implementation plan may be inspected at the Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103. To obtain the material, please call the Regional Office at (215) 814-3376. You may also inspect the material with an EPA approval date prior to December 26, 2018 for the State of Maryland at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
                
              
              (c) EPA approved regulations.
              
              
                EPA-Approved Regulations, Technical Memoranda, and Statutes in the Maryland SIP
                
                  Citation
                  Title/subject
                  Stateeffective
                    date
                  
                  EPA approval date
                  Additional explanation/citation at
                    40 CFR 52.1100
                  
                
                
                  
                    Code of Maryland Administrative Regulations (COMAR)
                  
                
                
                  
                    26.11.01 General Administrative Provisions
                  
                
                
                  26.11.01.01
                  Definitions
                  4/23/2018
                  10/11/2018, 83 FR 51366

                  Section .01B is revised to remove definition 24-1 for “NOX ozone season allowance” Previous approval 7/17/2017.
                
                
                  26.11.01.02
                  Relationship of Provisions in this Subtitle
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(1).
                
                
                  26.11.01.03
                  Delineation of Areas
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(1).
                
                
                  26.11.01.04
                  Testing and Monitoring
                  3/5/2012
                  1/25/2013, 78 FR 5290
                  Amended section 04C.
                
                
                  26.11.01.05
                  Records and Information
                  5/17/2010
                  11/7/2016, 81 FR 78048
                  (c)(172) Administrative changes to reporting and recordkeeping requirements.
                
                
                  26.11.01.05-1
                  Emission Statements
                  12/7/1992
                  10/12/1994, 59 FR 51517
                  (c)(109).
                
                
                  26.11.01.06
                  Circumvention
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(1).
                
                
                  26.11.01.07
                  Malfunctions and Other Temporary Increases in Emissions
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(1).
                
                
                  26.11.01.08
                  Determination of Ground Level Concentrations—Acceptable Techniques
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(5).
                
                
                  26.11.01.09
                  Vapor Pressure of Gasoline
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(5)
                
                
                  26.11.01.10
                  Continuous Opacity Monitoring Requirements
                  2/15/2016
                  12/14/2018, 83 FR 64282
                  1. Add new subsections A(6), B(5) and B(6).2. Revise subsection B(3).
                    3. Remove subsection F.
                  
                
                
                  26.11.01.11
                  Continuous Emissions Monitoring
                  8/22/2010
                  11/7/2016, 81 FR 78048
                
                
                  
                    26.11.02 Permits, Approvals, and Registration
                  
                
                
                  26.11.02.01
                  Definitions
                  5/8/1995
                  2/27/2003, 68 FR 9012
                  (c)(182); Exceptions:26.11.02.01B(1), (1-1), (4)-(6), (10), (15), (16), (22), (29)-(33), (37),(39), (42), (46), (49), (50), (54)
                
                
                  26.11.02.01
                  Definitions
                  3/5/2012
                  2/28/2013, 78 FR 13497
                  Revised .01B(44) and .01C(1).
                
                
                  26.11.02.02
                  General Provisions
                  5/8/1995
                  2/27/2003, 68 FR 9012
                  (c)(182); Exception: .02D.
                
                
                  26.11.02.03
                  Federally Enforceable Permits to Construct and State Permits to Operate
                  5/8/1995
                  2/27/2003, 68 FR 9012
                  (c)(182).
                
                
                  26.11.02.04
                  Duration of Permits
                  5/8/1995
                  2/27/2003, 68 FR 9012
                  (c)(182); Exception: .04C(2).
                
                
                  26.11.02.05
                  Violation of Permits and Approvals
                  5/8/1995
                  2/27/2003, 68 FR 9012
                  (c)(182).
                
                
                  26.11.02.06
                  Denial of Applications for State Permits and Approvals
                  5/8/1995, 6/16/1997
                  
                  2/27/2003, 68 FR 9012
                  (c)(182).
                
                
                  26.11.02.07
                  Procedures for Denying, Revoking, or Reopening and Revising a Permit or Approval
                  12/10/2015
                  8/28/2017, 82 FR 40710
                  Previous Approval 2/27/2003, 68 FR 9012, (c) (182)
                
                
                  26.11.02.08
                  Late Applications and Delays in Acting on Applications
                  5/8/1995
                  2/27/2003, 68 FR 9012
                  (c)(182).
                
                
                  26.11.02.09
                  Sources Subject to Permits to Construct
                  7/8/2013
                  7/6/2015, 80 FR 38404
                  .09A(3) and .09A(4) are amended. Limited approval remains in effect.
                
                
                  26.11.02.10
                  Sources Exempt from Permits to Construct and Approvals
                  8/11/2011
                  6/12/2012, 77 FR 34808
                  Revised .10X
                
                
                  26.11.02.11
                  Procedures for Obtaining Permits to Construct Certain Significant Sources
                  12/10/2015
                  8/28/2017, 82 FR 40710
                  Previous Approval 2/27/2003, 68 FR 9012, (c) (182)
                
                
                  
                  26.11.02.12
                  Procedures for Obtaining Approvals of PSD Sources and NSR Sources, Certain Permits to Construct, and Case-by-Case MACT Determinations in Accordance with 40 CFR part 63, Subpart B
                  12/10/2015
                  8/28/2017, 82 FR 40710
                  Previous Approval 8/2/2012, 77 FR 45949
                
                
                  26.11.02.13
                  Sources Subject to State Permits to Operate
                  5/8/1995
                  2/27/2003, 68 FR 9012
                  (c)(182).
                
                
                  26.11.02.14
                  Procedures for Obtaining State Permits to Operate and Permits to Construct Certain Sources and Permits to Construct Control Equipment on Existing Sources
                  5/8/1995, 6/16/1997
                  
                  2/27/2003, 68 FR 9012
                  (c)(182).
                
                
                  
                    26.11.04 Ambient Air Quality Standards
                  
                
                
                  26.11.04.02
                  Ambient Air Quality Standards, Definitions, Reference Conditions, and Methods of Measurement
                  9/17/2012
                  2/11/2013, 78 FR 9593
                
                
                  
                    26.11.05 Air Quality Episode System
                  
                
                
                  26.11.05.01
                  Definitions
                  6/18/1990
                  4/14/1994, 59 FR 17698
                  (c)(100).
                
                
                  26.11.05.02
                  General Requirements
                  6/18/1990
                  4/14/1994, 59 FR 17698
                  (c)(100).
                
                
                  26.11.05.03
                  Air Pollution Episode Criteria
                  6/18/1990
                  4/14/1994, 59 FR 17698
                  (c)(100).
                
                
                  26.11.05.04
                  Standby Emissions Reduction Plan
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(4).
                
                
                  26.11.05.05
                  Control Requirements and Standby Orders
                  6/18/1990
                  4/14/1994, 59 FR 17698
                  (c)(100).
                
                
                  26.11.05.06
                  Tables
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(4).
                
                
                  
                    26.11.06 General Emissions Standards, Prohibitions, and Restrictions
                  
                
                
                  26.11.06.01
                  Definitions
                  5/8/1991
                  11/29/1994, 59 FR 60908
                  (c)(102)(i)(B)(14).
                
                
                  26.11.06.02 [Except: .02A(1)(e), (1)(g), (1)(h), (1)(i)]
                  Visible Emissions
                  11/24/2003
                  8/1/2007, 72 FR 41891
                  Revised paragraph 26.11.06.02A(2).
                
                
                  26.11.06.03
                  Particulate Matter
                  11/11/2002
                  8/6/2003, 68 FR 46487
                  (c)(181).
                
                
                  26.11.06.04
                  Carbon Monoxide in Areas III and IV
                  1/5/1988; recodified, 8/1/1988
                  
                  4/7/1993, 58 FR 18010
                  (c)(92).
                
                
                  26.11.06.05
                  Sulfur Compounds from Other than Fuel Burning Equipment
                  11/11/2002
                  8/6/2003, 68 FR 46487
                  (c)(181).
                
                
                  26.11.06.06
                  Volatile Organic Compounds
                  9/22/1997
                  5/7/2001, 66 FR 22924
                  (c)(156) Note: On 2/27/2003 (68 FR 9012), EPA approved a revised rule citation with a State effective date of 5/8/1995 [(c)(182)(i)(C)].
                
                
                  26.11.06.10
                  Refuse Burning Prohibited in Certain Installations
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(5).
                
                
                  26.11.06.14
                  Control of PSD Sources
                  7/8/2013
                  11/25/2014, 79 FR 70099
                  Revised .14B(1).
                
                
                  26.11.06.15
                  Nitrogen Oxides from Nitric Acid Plants
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(5).
                
                
                  26.11.06.16
                  Tables
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(5).
                
                
                  
                    26.11.07 Open Fires
                  
                
                
                  26.11.07.01
                  Definitions
                  5/22/1995
                  6/11/2002, 67 FR 39856
                  (c)(173).
                
                
                  26.11.07.02
                  General
                  5/22/1995
                  2/25/1997, 62 FR 8380
                  (c)(120).
                
                
                  26.11.07.03
                  Control Officer May Authorize Certain Open Fires
                  8/11/1997
                  6/11/2002, 67 FR 39856
                  (c)(173).
                
                
                  26.11.07.04
                  Public Officers May Authorize Certain Fires
                  5/22/1995
                  2/25/1997, 62 FR 8380
                  (c)(120).
                
                
                  
                  26.11.07.05
                  Open Fires Allowed Without Authorization of Control Officer or Public Officer
                  5/22/1995
                  2/25/1997, 62 FR 8380
                  (c)(120) .05A(3) & (4), and .05B(3) are State-enforceable only.
                
                
                  26.11.07.06
                  Safety Determinations at Federal Facilities
                  8/11/1997
                  6/11/2002, 67 FR 39856
                  (c)(173).
                
                
                  
                    10.18.08/26.11.08 Control of Incinerators
                  
                
                
                  10.18.08/26.11.08.01
                  Definitions
                  9/12/2005
                  9/15/2008, 73 FR 53130
                  Definition of “crematory” is added.
                
                
                  10.18.08.02
                  Applicability
                  7/18/1980
                  8/5/1981, 46 FR 39818
                  (c)(45).
                
                
                  10.18.08.03
                  Prohibition of Certain Incinerators in Areas III and IV
                  6/8/1981
                  5/11/1982, 47 FR 20126
                  (c)(58).
                
                
                  10.18.08/26.11.08.04
                  Visible Emissions
                  2/15/2016
                  12/14/2018, 83 FR 64282
                  Add new subsection D. Previous approval 8/1/2007 (72 FR 41891).
                
                
                  10.18.08/26.11.08.05
                  Particulate Matter
                  9/12/2005
                  9/15/2008, 73 FR 53130
                  Sections .05A(3) and .05B(2)(a) are revised.
                
                
                  10.18.08.06
                  Prohibition of Unapproved Hazardous Waste Incinerators
                  3/25/1984
                  7/2/1985, 50 FR 27245
                  (c)(82).
                
                
                  
                    26.11.09 Control of Fuel Burning Equipment, Stationary Internal Combustion Engines, and Certain Fuel-Burning Installations
                  
                
                
                  26.11.09.01
                  Definitions
                  4/28/2014
                  6/9/2015, 80 FR 32474
                  Definition of “biomass” is added.
                
                
                  26.11.09.02
                  Applicability
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(7).
                
                
                  26.11.09.03
                  General Conditions for Fuel Burning Equipment
                  6/21/2004
                  7/6/2005, 70 FR 38774
                  Revised paragraphs 26.11.09.03C(1) and .03C(2).
                
                
                  26.11.09.04
                  Prohibition of Certain New Fuel Burning Equipment
                  4/28/2014
                  6/9/2015, 80 FR 32474
                  Revised (C)(1).
                
                
                  26.11.09.05
                  Visible Emissions
                  11/24/2003
                  8/1/2007, 72 FR 41891
                  Revised paragraph 26.11.09.05A(3).
                
                
                  26.11.09.06
                  Control of Particulate Matter
                  4/28/2014
                  6/9/2015, 80 FR 32474
                  Revised (D)(1) and (D)(2).
                
                
                  26.11.09.07
                  Control of Sulfur Oxides from Fuel Burning Equipment
                  4/28/2014
                  6/9/2015, 80 FR 32474
                  Revised (B)(5).
                
                
                  26.11.09.08
                  Control of NOX Emissions for Major Stationary Sources
                  7/20/2015
                  3/28/2018, 83 FR 13192
                  1. Revise H, H(1) and H(3), remove H(2), and recodify H(4) to H(3)2. Revise I and remove I(3) and I(4). Previous approval (8/30/2016).
                  
                
                
                  26.11.09.09
                  Tables and Diagrams
                  4/28/2014
                  6/9/2015, 80 FR 32474
                  Amended incorrect reference.
                
                
                  26.11.09.10
                  Requirements to Burn Used Oil and Waste Combustible Fluid as Fuel
                  4/28/2014
                  6/9/2015, 80 FR 32474
                  New regulation.
                
                
                  26.11.09.12
                  Standards for Biomass Fuel-Burning Equipment Equal to or Greater Than 350,000 Btu/hr
                  4/28/2014
                  6/9/2015, 80 FR 34274
                  New regulation.
                
                
                  
                    26.11.10 Control of Iron and Steel Production Installations
                  
                
                
                  26.11.10.01
                  Definitions
                  12/25/2000
                  11/7/2001, 66 FR 56222
                  (c)(163).
                
                
                  26.11.10.02
                  Applicability
                  11/2/1998
                  9/7/2001, 66 FR 46727
                  (c)(153).
                
                
                  26.11.10.03
                  Visible Emissions
                  6/29/2009
                  7/27/2012, 77 FR 44146
                  Revised paragraphs A. and D. of 26.11.10.03 for Sintering Plants.
                
                
                  26.11.10.04
                  Control of Particulate Matter
                  11/2/1998
                  9/7/2001, 66 FR 46727
                  (c)(153).
                
                
                  26.11.10.05
                  Sulfur Content Limitations for Coke Oven Gas
                  11/2/1998
                  9/7/2001, 66 FR 46727
                  (c)(153).
                
                
                  26.11.10.05-1
                  Control of Carbon Monoxide Emissions from Basic Oxygen Furnaces
                  9/12/2005
                  2/9/2010, 75 FR 6307
                
                
                  26.11.10.06
                  Control of Volatile Organic Compounds from Iron and Steel Production Installations
                  5/9/2016
                  7/28/2017, 82 FR 35104
                  Removed reference to TM 90-01 from C(3)(b) and added reference to COMAR 26.11.01.11.
                
                
                  
                  26.11.10.07
                  Testing and Observation Procedures
                  12/25/2000
                  11/7/2001, 66 FR 56222
                  (c)(163).
                
                
                  
                    26.11.11 Control of Petroleum Products Installations, Including Asphalt Paving, Asphalt Concrete Plants, and Use of Waste Oils
                  
                
                
                  26.11.11.01
                  Applicability
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(9).
                
                
                  26.11.11.02
                  Asphalt Paving
                  4/26/1993
                  1/6/1995, 60 FR 2018
                  (c)(113)(i)(B)(1).
                
                
                  26.11.11.03
                  Asphalt Concrete Plants in Areas I, II, V, and VI
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(9).
                
                
                  26.11.11.06
                  Use of Waste Oils as Fuel
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(9).
                
                
                  
                    26.11.12 Control of Batch Type Hot-Dip Galvanizing Installations
                  
                
                
                  26.11.12.01
                  Definitions
                  5/8/1995
                  7/25/2000, 64 FR 45743
                  (c)(149).
                
                
                  26.11.12.02
                  Applicability
                  5/8/1995
                  7/25/2000, 64 FR 45743
                  (c)(149).
                
                
                  26.11.12.03
                  Prohibitions and Exemptions
                  5/8/1995
                  7/25/2000, 64 FR 45743
                  (c)(149).
                
                
                  26.11.12.04
                  Visible Emissions
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(10).
                
                
                  26.11.12.05
                  Particulate Matter
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(10).
                
                
                  26.11.12.06
                  Reporting Requirements
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(10).
                
                
                  
                    26.11.13 Control of Gasoline and Volatile Organic Compound Storage and Handling
                  
                
                
                  26.11.13.01
                  Definitions
                  10/18/2007
                  7/18/2008, 73 FR 41268
                
                
                  26.11.13.02
                  Applicability and Exemption
                  4/26/1993
                  1/6/1995, 60 FR 2018
                  (c)(113)(i)(B)(3).
                
                
                  26.11.13.03
                  Large Storage Tanks
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(12).
                
                
                  26.11.13.04
                  Loading Operations
                  5/28/2014
                  8/3/2015, 80 FR 45892
                  Addition of alternative compliance procedure and administrative changes.
                
                
                  26.11.13.05
                  Gasoline Leaks from Tank Trucks
                  5/28/2014
                  8/3/2015, 80 FR 45892
                  Administrative changes.
                
                
                  26.11.13.06
                  Plans for Compliance
                  4/26/1993
                  1/6/1995, 60 FR 2018
                  (c)(113)(i)(B)(5).
                
                
                  26.11.13.07
                  Control of Gasoline and VOC Emissions from Portable Fuel Containers
                  6/18/2007
                  7/17/2008, 73 FR 40970
                
                
                  26.11.13.08
                  Control of VOC Emissions from Marine Vessel Loading
                  10/18/2007
                  7/18/2008, 73 FR 41268
                  New Regulation.
                
                
                  
                    26.11.14 Control of Emissions From Kraft Pulp Mills
                  
                
                
                  26.11.14.01
                  Definitions
                  1/8/2001, 10/15/2001
                  
                  11/7/2001, 66 FR 56220
                  (c)(170).
                
                
                  26.11.14.02
                  Applicability
                  1/8/2001
                  11/7/2001, 66 FR 56220
                  (c)(170).
                
                
                  26.11.14.06
                  Control of Volatile Organic Compounds
                  3/3/2014
                  7/17/2017, 82 FR 32641
                  Amended to clarify volative organic compound (VOC) control system and requirements at Kraft pulp mills (8/30/2016).
                
                
                  26.11.14.07
                  Control of NOX Emissions from Fuel Burning Equipment
                  4/23/2018
                  10/11/2018, 83 FR 51366
                  Sections .07A and .07B are revised, Section .07C is removed, Section .07D is revised and recodified as Section .07C.
                
                
                  
                    26.11.17 Requirements for Major New Sources and Modifications
                  
                
                
                  26.11.17.01
                  Definitions
                  7/8/2013
                  7/13/2015, 80 FR 39969
                
                
                  26.11.17.02
                  Applicability
                  7/8/2013
                  7/13/2015, 80 FR 39969
                
                
                  26.11.17.03
                  General Conditions
                  10/22/2007
                  8/2/2012, 77 FR 45949.
                
                
                  26.11.17.04
                  Creating Emission Reduction Credits (ERCs)
                  10/22/2007
                  8/2/2012, 77 FR 45949
                  Revised; Former Regulation .04 is repealed and replaced in its entirety.
                
                
                  26.11.17.05
                  Information on Emission Reductions and Certification
                  10/22/2007
                  8/2/2012, 77 FR 45949
                  Revised; Former Regulation .05 is repealed and replaced in its entirety.
                
                
                  26.11.17.06
                  Transferring Emission Reduction Credits
                  10/22/2007
                  8/2/2012, 77 FR 45949
                  Added.
                
                
                  26.11.17.07
                  Plantwide Applicability Limit (PAL)—General
                  10/22/2007
                  8/2/2012, 77 FR 45949
                  Added.
                
                
                  
                  26.11.17.08
                  Plantwide Applicability Limit (PAL)—Permits
                  10/22/2007
                  8/2/2012, 77 FR 45949
                  Added.
                
                
                  26.11.17.09
                  Plantwide Applicability Limit (PAL)—Monitoring, Record Keeping, and Reporting
                  10/22/2007
                  8/2/2012, 77 FR 45949
                  Added.
                
                
                  
                    26.11.19 Volatile Organic Compounds From Specific Processes
                  
                
                
                  26.11.19.01
                  Definitions
                  6/5/1995
                  9/2/1997, 62 FR 46199
                  (c)(126) Note: On 5/13/1998 (63 FR 26462), EPA approved the revised definition of “major stationary source of VOC “ with a State effective date of 5/8/1995 [(c)(128)].
                
                
                  26.11.19.02
                  Applicability, Determining Compliance, Reporting, and General Requirements
                  3/5/2012
                  1/25/2013, 78 FR 5290
                  Amended sections .02D, .02E, .02G and .02I.
                
                
                  26.11.19.03
                  Automotive and Light-Duty Truck Coating
                  9/22/1997
                  11/5/1998, 63 FR 59720
                  (c)(140).
                
                
                  26.11.19.04
                  Can Coating
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (C)(90)(i)(B)(12).
                
                
                  26.11.19.05
                  Coil Coating
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (C)(90)(i)(B)(12).
                
                
                  26.11.19.06
                  Large Appliance Coating
                  10/1/2010
                  5/12/2011, 76 FR 27610.
                
                
                  26.11.19.07
                  Paper, Fabric, Film, and Foil Coating
                  5/16/2011
                  10/17/2011, 76 FR 64022
                  Revisions to Section title and Sections .07A and .07C(3).
                
                
                  26.11.19.07-1
                  Control of VOC Emissions from Solid Resin Decorative Surface Manufacturing
                  6/15/1998
                  6/17/1999, 64 FR 32415
                  (c)(142).
                
                
                  26.11.19.07-2
                  Plastic Parts and Business Machines Coating
                  5/16/2011
                  10/17/2011, 76 FR 64022
                  New Regulation.
                
                
                  26.11.19.08
                  Metal Parts and Products Coating
                  5/26/2014
                  10/1/2015, 80 FR 59056
                  Amends section title. Adds definitions.Section 26.11.19.08(B), Emission Standards, removed.
                    Section 26.11.19.08(B), Incorporation by Reference, added.
                    Section 26.11.19.08(C), Applicability and Exemptions, added.
                    Section 26.11.19.08(D), Emission Standards, added.
                  
                
                
                  26.11.19.09
                  Control of Volatile Organic Compounds (VOC) Emissions from Cold and Vapor Degreasing
                  6/5/1995
                  8/4/1997, 62 FR 41853
                  (c)(123).
                
                
                  26.11.19.09-1
                  Control of VOC Emissions from Industrial Solvent Cleaning Operations Other Than Cold and Vapor Degreasing.
                  4/19/2010
                  2/22/2011, 76 FR 9656
                  New Regulation.
                
                
                  26.11.19.10
                  Flexographic and Rotogravure Printing
                  4/19/2010
                  9/27/2010, 75 FR 59086
                  Revision to section .10B(2).
                
                
                  26.11.19.10-1
                  Flexible packaging printing
                  4/19/2010
                  9/27/2010, 75 FR 59086
                  New Regulation.
                
                
                  26.11.19.11
                  Lithographic and Letterpress Printing
                  5/16/2011
                  7/23/2012, 77 FR 43001
                  Sections .11A through .11E are revised; sections .11F through .11H are added.
                
                
                  26.11.19.12
                  Dry Cleaning Installations
                  9/22/1997
                  9/2/1998, 63 FR 46662
                  (c)(131).
                
                
                  26.11.19.13
                  Drum and Pail Coating
                  5/16/2011
                  10/17/2011, 76 FR 64017
                  Revisions to Section title and Sections .13A, .13B, and .13C and addition of new Section .13D.
                
                
                  26.11.19.13-1
                  Aerospace Coating Operations
                  10/2/2000, 10/15/2001
                  
                  11/7/2001, 66 FR 56220
                  (c)(169).
                
                
                  26.11.19.13-2
                  Brake Shoe Coating Operations
                  8/24/1998
                  6/17/1999, 64 FR 32415
                  (c)(142).
                
                
                  26.11.19.13-3
                  Control of VOC Emissions from Structural Steel Coating Operations
                  6/29/1998
                  6/17/1999, 64 FR 32415
                  (c)(142).
                
                
                  
                  26.11.19.14
                  Manufacture of Synthesized Pharmaceutical Products
                  5/8/1991
                  11/29/1994, 59 FR 60908
                  (c)(102)(i)(B)(14).
                
                
                  26.11.19.15
                  Paint, Resin, and Adhesive Manufacturing and Adhesive and Sealant Applications
                  4/19/2010
                  10/18/2011, 76 FR 64237
                  Amendments to Sections .15A and .15C.
                
                
                  26.11.19.16
                  Control of VOC Equipment Leaks
                  8/19/1991
                  9/7/1994, 59 FR 46180
                  (c)(103)(i)(B)(9).
                
                
                  26.11.19.17
                  Control of Volatile Organic Compounds (VOC) Emissions from Yeast Manufacturing
                  9/12/2005
                  3/31/2006, 71 FR 16237
                
                
                  26.11.19.18
                  Control of Volatile Organic Compounds (VOC) Emissions from Screen Printing and Digital Imaging
                  6/10/2002
                  1/15/2003, 68 FR 1972
                  (c)(177).
                
                
                  26.11.19.19
                  Control of Volatile Organic Compounds (VOC) Emissions from Expandable Polystyrene Operations
                  10/2/2000
                  5/7/2001, 66 FR 22924
                  (c)(156).
                
                
                  26.11.19.21
                  Control of Volatile Organic Compounds (VOC) Emissions from Commercial Bakery Ovens
                  7/3/1995
                  10/15/1997, 62 FR 53544
                  (c)(125)(i)(B)(4).
                
                
                  26.11.19.22
                  Control of Volatile Organic Compounds (VOC) Emissions from Vinegar Generators
                  8/11/1997
                  9/23/1999, 64 FR 41445
                  (c)(137).
                
                
                  26.11.19.23
                  Control of VOC Emissions from Vehicle Refinishing
                  4/16/2012
                  9/26/2012, 77 FR 59093
                  Entire regulation revised.
                
                
                  26.11.19.24
                  Control of VOC Emissions from Leather Coating
                  8/11/1997
                  9/23/1999, 64 FR 41445
                  (c)(137).
                
                
                  26.11.19.25
                  Control of Volatile Organic Compounds from Explosives and Propellant Manufacturing
                  8/11/1997
                  1/26/1999, 64 FR 3852
                  (c)(141).
                
                
                  26.11.19.26
                  Control of Volatile Organic Compound Emissions from Reinforced Plastic Manufacturing
                  9/28/2015
                  12/23/2016, 81 FR 94259
                  Amendment to .26A.
                
                
                  26.11.19.26-1
                  Control of Volatile Organic Compound Emissions from Fiberglass Boat Manufacturing
                  9/28/2015
                  12/23/2016, 81 FR 94259
                  New Regulation.
                
                
                  26.11.19.27
                  Control of Volatile Organic Compounds from Marine Vessel Coating Operations
                  10/20/1997
                  9/5/2001, 66 FR 46379
                  (c)(166).
                
                
                  26.11.19.27-1
                  Control of Volatile Organic Compounds from Pleasure Craft Coating Operations
                  10/12/2012
                  9/26/2013, 78 FR 59240
                  Regulation Added.
                
                
                  26.11.19.28
                  Control of Volatile Organic Compounds from Bread and Snack Food Drying Operations
                  10/2/2000
                  5/7/2001, 66 FR 22924
                  (c)(157).
                
                
                  26.11.19.29
                  Control of Volatile Organic Compounds from Distilled Spirits Facilities
                  10/2/2000, 10/15/2001
                  
                  11/7/2001, 66 FR 56220
                  (c)(160).
                
                
                  26.11.19.30
                  Control of Volatile Organic Compounds from Chemical Production and Flouropolymer Material Installations
                  4/21/2008
                  10/18/2011, 76 FR 64237
                  Amendments to Sections .30A, .30B, .30C and .30E.
                
                
                  26.11.19.31
                  Control of Volatile Organic Compounds from Medical Device Manufacturing
                  6/5/2006
                  1/11/2007, 72 FR 1289
                
                
                  26.11.19.33
                  Control of Volatile Organic Compounds (VOCs) from Flat wood Paneling Coatings
                  4/19/2010
                  1/26/2011, 76 FR 4534
                  New Regulation.
                
                
                  
                    26.11.20 Mobile Sources
                  
                
                
                  26.11.20.02
                  Motor Vehicle Emission Control Devices
                  8/1/1988
                  11/3/1992, 57 FR 49651
                  (c)(90)(i)(B)(13) [as 26.11.20.06].
                
                
                  26.11.20.03
                  Motor Vehicle Fuel Specifications
                  10/26/1992
                  6/10/1994, 59 FR 29957
                  (c)(101)(i)(B)(3).
                
                
                  26.11.20.04
                  National Low Emission Vehicle Program
                  3/22/1999
                  12/28/1999, 64 FR 72564
                  (c)(146).
                
                
                  
                  
                    26.11.24 Stage II Vapor Recovery at Gasoline Dispensing Facilities
                  
                
                
                  26.11.24.01
                  Definitions
                  11/23/2015
                  9/23/2019, 84 FR 49667
                  Add to B. definitions 8-1 “major modification,” 14-1 “Stage I vapor balance system,” and 16-1 “Tank System.” Revise definition (14) “Owner.” Previous approval 1/17/2008.
                
                
                  26.11.24.01-1
                  Incorporation by Reference
                  11/23/2015
                  9/23/2019, 84 FR 49667
                  Incorporate new test methods B.6, B.7, and B.8. Previous approval (c)(178).
                
                
                  26.11.24.02
                  Applicability, Exemptions, and Effective Date
                  11/23/2015
                  9/23/2019, 84 FR 49667
                  Remove paragraphs E and F. Previous approval (c)(178).
                
                
                  26.11.24.03
                  General Requirements
                  11/23/2015
                  9/23/2019, 84 FR 49667
                  Revise paragraph A, add paragraph A-1, revise paragraph B, and add paragraph J. Prior approval (c)(178).
                
                
                  26.11.24.03-1
                  Decommissioning of the Stage II Vapor Recovery System
                  11/23/2015
                  9/23/2019, 84 FR 49667
                
                
                  26.11.24.04
                  Testing Requirements
                  11/23/2015
                  9/23/2019, 84 FR 49667
                  Revise paragraph A and add A.6 and A.7. Add paragraph A-1. Revise C.2.
                
                
                  26.11.24.05
                  Inspection Requirements
                  2/15/1993
                  6/9/1994, 59 FR 29730
                  (c)(107).
                
                
                  26.11.24.05-1
                  Inspections by a Certified Inspector
                  1/29/2007
                  1/17/2008, 73 FR 3187
                  Added Section.
                
                
                  26.11.24.06
                  Training Requirements for Operation and Maintenance of Approved Systems
                  2/15/1993
                  6/9/1994, 59 FR 29730
                  (c)(107).
                
                
                  26.11.24.07
                  Recordkeeping and Reporting Requirements
                  11/23/2015
                  9/23/2019, 84 FR 49667
                  Revise paragraph E and revise E.3.
                
                
                  26.11.24.08
                  Instructional Signs
                  2/15/1993
                  6/9/1994, 59 FR 29730
                  (c)(107).
                
                
                  26.11.24.09
                  Sanctions
                  2/15/1993
                  6/9/1994, 59 FR 29730
                  (c)(107).
                
                
                  
                    26.11.25 Control of Glass Melting Furnaces
                  
                
                
                  26.11.25.01
                  Definitions
                  10/5/1998
                  10/19/2005, 70 FR 60738
                
                
                  26.11.25.02
                  Applicability and Exemptions
                  10/5/1998
                  10/19/2005, 70 FR 60738
                
                
                  26.11.25.03
                  Visible Emissions from Glass Melting Furnaces
                  10/5/1998
                  10/19/2005, 70 FR 60738
                
                
                  26.11.25.04
                  Particulate Matter Emissions from Glass Melting Furnaces
                  10/5/1998
                  10/19/2005, 70 FR 60738
                
                
                  
                    26.11.26 Conformity
                  
                
                
                  26.11.26.01
                  Purpose
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  New Regulation.
                
                
                  26.11.26.02
                  Definitions
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  Definitions added for transportation conformity; definitions for general conformity were approved at (c)(136).
                
                
                  26.11.26.03
                  Transportation Conformity
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  New Regulation.
                
                
                  26.11.26.04
                  Transportation Conformity—Consultation in General
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  New Regulation.
                
                
                  26.11.26.05
                  Transportation Conformity—Interagency Consultation Requirements
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  New Regulation.
                
                
                  26.11.26.06
                  Transportation Conformity—Dispute Resolution
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  New Regulation.
                
                
                  26.11.26.07
                  Transportation Conformity—Public Consultation Procedures
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  New Regulation.
                
                
                  26.11.26.08
                  Transportation Conformity—Interagency Consultation
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  New Regulation.
                
                
                  
                  26.11.26.09
                  General Conformity
                  6/30/2008
                  9/26/2011, 76 FR 59254
                  Formerly SIP regulation 26.11.26.03.
                
                
                  
                    26.11.27 Emission Limitations for Power Plants
                  
                
                
                  26.11.27.01
                  Definitions
                  7/16/2007
                  9/4/2008, 73 FR 51599
                
                
                  26.11.27.02
                  Applicability and Exceptions
                  7/16/2007
                  9/4/2008, 73 FR 51599
                
                
                  26.11.27.03
                  General Requirements
                  7/16/2007
                  9/4/2008, 73 FR 51599
                  Exceptions: Paragraphs .03B(7)(a)(iii) and .03D; the word “and” at the end of paragraph .03B(7)(a)(ii).
                
                
                  26.11.27.05
                  Monitoring and Reporting Requirements
                  7/16/2007
                  9/4/2008, 73 FR 51599
                
                
                  26.11.27.06
                  Judicial Review of Penalty Waivers
                  7/16/2007
                  9/4/2008, 73 FR 51599
                
                
                  
                    26.11.29 Control of NO
                    X
                    Emissions from Natural Gas Pipeline Stations
                  
                
                
                  26.11.29.01
                  Definitions
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.29.02
                  Applicability and General Requirements
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.29.03
                  Monitoring Requirements
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.29.04
                  Demonstrating Compliance
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.29.05
                  Maintaining Records
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  
                    26.11.30 Control of Portland Cement Manufacturing Plants
                  
                
                
                  26.11.30.01
                  Scope
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.30.02
                  Applicability
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.30.03
                  Definitions
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.30.04
                  Particulate Matter
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.30.05
                  Visible Emissions Standards
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.30.06
                  Sulfur Compounds
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.30.07
                  Nitrogen Oxides (NOX)
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  26.11.30.08
                  NOX Continuous Emissions Monitoring Requirements
                  7/20/2015
                  3/28/2018, 83 FR 13192
                
                
                  
                    26.11.31 Quality Assurance Requirements for Opacity Monitors (COMs)
                  
                
                
                  26.11.31.01
                  Scope
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.02
                  Applicability
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.03
                  Incorporation by Reference
                  6/13/2011
                  11/7/2016 81 FR 78048
                
                
                  26.11.31.04
                  Definitions
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.05
                  Principle
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.06
                  Quality Control Requirements
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.07
                  Opacity Calibration Drift Assessment
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.08
                  Audit Frequency
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.09
                  Performance Audit
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.10
                  Calibration Error Methods
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.11
                  Zero Alignment Audit
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  26.11.31.12
                  Corrective Actions
                  6/13/2011
                  11/7/2016, 81 FR 78048
                
                
                  
                    26.11.32 Control of Emissions of Volatile Organic Compounds From Consumer Products
                  
                
                
                  26.11.32.01
                  Applicability and Exemptions
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.
                
                
                  26.11.32.02
                  Incorporation by Reference
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.
                
                
                  26.11.32.03
                  Definitions
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised. Previous Approval dated 12/10/2007.
                
                
                  26.11.32.04
                  Standards—General
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.
                
                
                  26.11.32.05
                  Standards—Requirements for Charcoal Lighter Materials
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.
                
                
                  26.11.32.05-1
                  Requirements for Flammable and Extremely Flammable Multi-Purpose Solvent and Paint Thinner
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  New Regulation.
                
                
                  26.11.32.06
                  Standards—Requirements for Aerosol Adhesives
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.
                
                
                  
                  26.11.32.07
                  Standards—Requirements for Floor Wax Strippers
                  8/18/2003
                  12/9/2003, 68 FR 68523
                  (c)(185).
                
                
                  26.11.32.08
                  Requirements for Contact Adhesives, Electronic Cleaners, Footwear, or Leather Care Products, and General Purpose Cleaners
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.
                
                
                  26.11.32.09
                  Requirements for Adhesive Removers, Electrical Cleaners, and Graffiti Removers
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  New Regulation.
                
                
                  26.11.32.10
                  Requirements for Solid Air Fresheners and Toilet and Urinal Care Products
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  New Regulation.
                
                
                  26.11.32.11
                  Innovative Products—CARB Exemption
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .08.
                
                
                  26.11.32.12
                  Innovative Products—Department Exemption
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.
                
                
                  26.11.32.13
                  Administrative Requirements
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .10; Amended.
                
                
                  26.11.32.14
                  Reporting Requirements
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.existing Regulation .11; Amended.
                
                
                  26.11.32.15
                  Variances
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .12; Amended.
                
                
                  26.11.32.16
                  Test Methods
                  10/9/2017
                  4/2/2019, 84 FR 12508
                  Revised.
                
                
                  26.11.32.17
                  Alternative Control Plan (ACP)
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .14; Amended.
                
                
                  26.11.32.18
                  Approval of an ACP Application
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .15; Amended.
                
                
                  26.11.32.19
                  Record Keeping and Availability of Requested Information
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .16.
                
                
                  26.11.32.20
                  Violations
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .17.
                
                
                  26.11.32.21
                  Surplus Reduction and Surplus Trading
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .18; Amended.
                
                
                  26.11.32.22
                  Limited-use surplus reduction credits for early formulations of ACP Products
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .19; Amended.
                
                
                  26.11.32.23
                  Reconciliation of Shortfalls
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .20; Amended.
                
                
                  26.11.32.24
                  Modifications to an ACP
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .21; Amended.
                
                
                  26.11.32.25
                  Cancellation of an ACP
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .22; Amended.
                
                
                  26.11.32.26
                  Transfer of an ACP
                  6/18/2007
                  12/10/2007, 72 FR 69621
                  Recodification of existing Regulation .23
                
                
                  
                    26.11.34 Low Emissions Vehicle Program
                  
                
                
                  26.11.34.01
                  Purpose
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.02 (except .02B(20))
                  Incorporation by Reference
                  2/16/2015
                  7/14/2015, 80 FR 40921
                  Update to incorporate by reference California's Advanced Clean Car Program rules, with the exception of Title 13, California Code of Regulations, Division 3, Chapter 2, Article 5, Section 2030.
                
                
                  26.11.34.03
                  Applicability and Exemptions
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.04
                  Definitions
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.05
                  Emissions Requirements
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.06
                  Fleet Average NMOG Requirements
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.07
                  Initial NMOG Credit Account Balances
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.08
                  Fleet Average Greenhouse Gas Requirements
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.09
                  Zero Emission Vehicle (ZEV) Requirements
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  
                  26.11.34.10
                  Initial ZEV Credit Account Balances
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.11
                  Vehicle Testing
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.12
                  Warranty
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.13
                  Manufacturer Compliance Demonstration
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  26.11.34.14
                  Enforcement
                  12/17/2007
                  6/11/2013, 78 FR 34911
                
                
                  
                    26.11.35 Volatile Organic Compounds from Adhesives and Sealants
                  
                
                
                  26.11.35.01
                  Applicability and Exemptions
                  4/21/20086/1/2009
                  
                  10/18/2011, 76 FR 64237
                  New Section.
                
                
                  26.11.35.02
                  Incorporation by Reference
                  4/21/2008
                  10/18/2011, 76 FR 64237
                  New Section.
                
                
                  26.11.35.03
                  Definitions
                  4/21/2008
                  10/18/2011, 76 FR 64237
                  New Section.
                
                
                  26.11.35.04
                  Standards
                  4/21/2008
                  10/18/2011, 76 FR 64237
                  New Section.
                
                
                  26.11.35.05
                  Administrative Requirements
                  4/21/2008
                  10/18/2011, 76 FR 64237
                  New Section.
                
                
                  26.11.35.06
                  Compliance Procedures and Test Methods
                  4/21/2008
                  10/18/2011, 76 FR 64237
                  New Section.
                
                
                  26.11.35.07
                  Container Labeling
                  4/21/2008
                  10/18/2011, 76 FR 64237
                  New Section.
                
                
                  
                    26.11.38 Control of Nitrogen Oxide Emissions From Coal-Fired Electric Generating Units
                  
                
                
                  26.11.38.01
                  Definitions
                  8/31/2015
                  5/30/2017, 82 FR 24546
                
                
                  26.11.38.02
                  Applicability
                  8/31/2015
                  5/30/2017, 82 FR 24546
                
                
                  26.11.38.03
                  2015 NOX Emission Control Requirements
                  8/31/2015
                  5/30/2017, 82 FR 24546
                
                
                  26.11.38.04
                  Compliance Demonstration Requirements
                  8/31/2015
                  5/30/2017, 82 FR 24546
                
                
                  26.11.38.05
                  Reporting Requirements
                  8/31/2015
                  5/30/2017, 82 FR 24546
                
                
                  
                    26.11.39 Architectural and Industrial Maintenance (AIM) Coatings
                  
                
                
                  26.11.39.01
                  Applicability and Exemptions
                  4/25/2016
                  5/8/2017, 82 FR 21312
                
                
                  26.11.39.02
                  Test Methods-Incorporation by Reference
                  4/25/2016
                  5/8/2017, 82 FR 21312
                
                
                  26.11.39.03
                  Definitions
                  4/25/2016
                  5/8/2017, 82 FR 21312
                
                
                  26.11.39.04
                  General Requirements and Standards
                  4/25/2016
                  5/8/2017, 82 FR 21312
                
                
                  26.11.39.05
                  VOC Content Limits
                  4/25/2016
                  5/8/2017, 82 FR 21312
                
                
                  26.11.39.06
                  Container Labeling Requirements
                  4/25/2016
                  5/8/2017, 82 FR 21312
                
                
                  26.11.39.07
                  Reporting Requirements
                  4/25/2016
                  5/8/2017, 82 FR 21312
                
                
                  26.11.39.08
                  Compliance Procedures
                  4/25/2016
                  5/8/2017, 82 FR 21312
                
                
                  
                    26.11.40 NO
                    X
                    Ozone Season Emission Caps for Non-trading Large NO
                    X
                    Units
                  
                
                
                  26.11.40.01
                  Definitions
                  4/23/2018
                  10/11/2018, 83 FR 51366
                
                
                  26.11.40.02
                  Applicability
                  4/23/2018
                  10/11/2018, 83 FR 51366
                
                
                  26.11.40.03
                  NOX Ozone Season Emission Caps
                  4/23/2018
                  10/11/2018, 83 FR 51366
                
                
                  26.11.40.04
                  Monitoring and Reporting Requirements
                  4/23/2018
                  10/11/2018, 83 FR 51366
                
                
                  
                    11.14.08 Vehicle Emissions Inspection Program
                  
                
                
                  11.14.08.01
                  Title
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.02
                  Definitions
                  1/2/1995, 10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.03
                  Applicability
                  6/10/2002
                  1/16/2003, 68 FR 2208
                  (c)(179).
                
                
                  11.14.08.04
                  Exemptions
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.05
                  Schedule of the Program
                  1/2/1995, 12/16/1996
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.06
                  Certificates
                  6/10/2002
                  1/16/2003, 68 FR 2208
                  (c)(179).
                
                
                  11.14.08.07
                  Extensions
                  1/2/1995, 10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.08
                  Enforcement
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.09
                  Inspection Standards
                  6/10/2002
                  1/16/2003, 68 FR 2208
                  (c)(179).
                
                
                  11.14.08.10
                  General Requirements for Inspection and Preparation for Inspection
                  1/2/1995, 12/16/1996,
                    10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  
                  11.14.08.11
                  Idle Exhaust Emissions Test and Equipment Checks
                  10/18/1998
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.11-1
                  Transient Exhaust Emissions Test and Evaporative Purge Test Sequence
                  12/16/1996, 10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.12
                  Evaporative Integrity Test, Gas Cap Leak Test, and On-Board Diagnostics Interrogation Procedures
                  6/10/2002
                  1/16/2003, 68 FR 2208
                  (c)(179).
                
                
                  11.14.08.13
                  Failed Vehicle and Reinspection Procedures
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.14
                  Dynamometer System Specifications
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.15
                  Constant Volume Sampler, Analysis System, and Inspector Control Specifications
                  1/2/1995, 10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.16
                  Evaporative Test Equipment, Gas Cap Leak Test Equipment, and On-Board Diagnostics Interrogation Equipment Specifications
                  6/10/2002
                  1/16/2003, 68 FR 2208
                  (c)(179).
                
                
                  11.14.08.17
                  Quality Assurance and Maintenance—General Requirements
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.18
                  Test Assurance Procedures
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.19
                  Dynamometer Periodic Quality Assurance Checks
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.20
                  Constant Volume Sampler Periodic Quality Assurance Checks
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.21
                  Analysis System Periodic Quality Assurance Checks
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.22
                  Evaporative Test Equipment, Gas Cap Leak Test Equipment and On-Board Diagnostics Interrogation Equipment Periodic Quality Assurance Checks
                  1/2/1995, 10/19/1998
                  
                  10/29/1999 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.23
                  Overall System Performance Quality Assurance
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.24
                  Control Charts
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.25
                  Gas Specifications
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.26
                  Vehicle Emissions Inspection Station
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.27
                  Technician's Vehicle Report
                  1/2/1995, 10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.28
                  Feedback Reports
                  1/02/1995, 10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.29
                  Certified Emissions Technician
                  1/2/1995, 12/16/1996
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.30
                  Certified Emissions Repair Facility
                  1/2/1995, 12/16/1996
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.31
                  On-Highway Emissions Test
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.32
                  Fleet Inspection Station
                  1/2/1995, 12/16/1996, 
                    10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.33
                  Fleet Inspection Standards
                  1/02/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.34
                  Fleet Inspection and Reinspection Methods
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.35
                  Fleet Equipment and Quality Assurance Requirements
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.36
                  Fleet Personnel Requirements
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.37
                  Fleet Calibration Gas Specifications and Standard Reference Materials
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.38
                  Fleet Recordkeeping Requirements
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.39
                  Fleet Fees
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.40
                  Fleet License Suspension and Revocation
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  11.14.08.41
                  Audits
                  1/2/1995
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  
                  11.14.08.42
                  Fleet Inspection After 1998
                  1/2/1995, 2/16/1996, 
                    10/19/1998
                  
                  10/29/1999, 64 FR 58340
                  (c)(144).
                
                
                  
                    03.03.05 Motor Fuel Inspection [Contingency SIP Measure]
                  
                
                
                  03.03.05.01
                  Definitions
                  12/18/1995
                  1/30/1996, 61 FR 2982
                  (c)(101)(i)(B)(4); Approved as a contingency SIP measure as part of the CO Maintenance Plans for Baltimore and DC. [(c)(117) and (c)(118)].
                
                
                  03.03.05.01-1
                  Standard Specifications for Gasoline
                  12/18/1995
                  1/30/1996, 61 FR 2982
                
                
                  03.03.05.02-1
                  Other Motor Vehicle Fuels
                  10/26/1992
                  6/10/1994, 58 FR 29957
                
                
                  03.03.05.05
                  Labeling of Pumps
                  12/18/1995
                  1/30/1996, 61 FR 2982
                
                
                  03.03.05.08
                  Samples and Test Tolerance
                  10/26/1992
                  6/10/1994, 58 FR 29957
                
                
                  03.03.05.15
                  Commingled Products
                  10/26/1992
                  6/10/1994, 58 FR 29957
                
                
                  
                    03.03.06 Emissions Control Compliance [Contingency SIP Measure]
                  
                
                
                  03.03.06.01
                  Definitions
                  12/18/1995
                  1/30/1996, 61 FR 2982
                  (c)(101)(i)(B)(5); Approved as a contingency SIP measure as part of the CO Maintenance Plans for Baltimore and DC. [(c)(117) and (c)(118)].
                
                
                  03.03.06.02
                  Vapor Pressure Determination
                  10/26/1992
                  6/10/1994, 58 FR 29957
                
                
                  03.03.06.03
                  Oxygen Content Determination
                  12/18/1995
                  1/30/1996, 61 FR 2982
                
                
                  03.03.06.04
                  Registration
                  10/26/1992
                  6/10/1994, 58 FR 29957
                
                
                  03.03.06.05
                  Record Keeping
                  10/26/1992
                  6/10/1994, 58 FR 29957
                
                
                  03.03.06.06
                  Transfer Documentation
                  12/18/1995
                  1/30/1996, 61 FR 2982
                
                
                  
                    20.79.01 Applications Concerning the Construction or Modification of Generating Stations and Overhead Transmission Lines—General
                  
                
                
                  20.79.01.01A, .01C, and .01D
                  Scope
                  12/28/2009
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  20.79.01.02A and .02B(1) through (13), (14)(a), (15), (16), and (18) through (20)
                  Definitions
                  12/28/2009
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  20.79.01.06
                  Modifications to Facilities at a Power Plant
                  12/28/2009
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  
                    20.79.02 Applications Concerning the Construction or Modification of Generating Stations and Overhead Transmission Lines—Administrative Provisions
                  
                
                
                  20.79.02.01
                  Form of Application
                  2/10/1997
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  20.79.02.02
                  Distribution of Application
                  2/10/1997, 11/8/2004
                  
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  20.79.02.03
                  Proceedings on the Application
                  2/10/1997, 11/8/2004
                  
                  2/10/2012, 77 FR 6963
                  Added; Limited approval.
                
                
                  
                    20.79.03 Applications Concerning the Construction or Modification of Generating Stations and Overhead Transmission Lines—Details of Filing Requirements—Generating Stations
                  
                
                
                  20.79.03.01
                  Description of Generating Station
                  2/10/1997, 11/8/2004
                  
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  20.79.03.02A and .02B(1) and (2)
                  Environmental Information
                  2/10/1997, 11/8/2004
                  
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  
                    TM Technical Memoranda
                  
                
                
                  TM91-01 [Except Methods 1004A through E]
                  Test Methods and Equipment Specifications for Stationary Sources
                  11/2/1998
                  9/7/2001, 66 FR 46727
                  (c)(153)(i)(D)(5) (Supplement 3 is added).
                
                
                  
                  
                    Annotated Code of Maryland
                  
                
                
                  
                    Public Utility Companies Article of the Annotated Code of Maryland
                  
                
                
                  Section 7-205
                  Electric Companies—Modification of Power Plant
                  7/01/2006
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  Section 7-207(a), (b)(1), (c), (d), and (e)
                  Generating Stations or Transmission Lines—General Certification Procedure
                  7/01/2007
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  Section 7-207.1(a) and (e)
                  Generating Stations or Transmission Lines—Onsite Generated Electricity; Approval Process
                  7/1/2007
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  Section 7-208 (a)(1), (b) through (f), and (h)(2)
                  Generating Stations or Transmission Lines—Joint Construction of Station and Associated Lines
                  7/1/2001
                  2/10/2012, 77 FR 6963
                  Added; limited approval.
                
                
                  
                    General Provisions Article of the Annotated Code of Maryland (formerly cited at Section 15 of State Government Article)
                  
                
                
                  Section 5-101 (a),(e),(f), (g)(1)and (2), (h), (i), (j), (m), (n), (p), (s),(t),(bb), (ff),(gg), (ll)
                  Definitions
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
                
                  Section 5-103(a) through (c)
                  Designation of Individuals as Public Officials
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
                
                  Section 5-208(a)
                  Determination of public official in executive agency
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
                
                  Section 5-501(a) and (c)
                  Restrictions on participation
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
                
                  Section 5-601(a)
                  Individuals required to file statement
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
                
                  Section 5-602(a)
                  Financial Disclosure Statement—Filing Requirements
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
                
                  Section 5-606(a)
                  Public Records
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
                
                  Section 5-607(a) through (j)
                  Content of statements
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
                
                  Section 5-608(a) through (c)
                  Interests attributable to individual filing statement
                  10/1/2014
                  5/2/2016, 81 FR 26135
                  Added; addresses CAA section 128.
                
              
              (d) EPA approved state source-specific requirements.
              
              
                
                  Name of source
                  Permit number/type
                  State effective date
                  EPA approval date
                  Additional explanation
                
                
                  Potomac Electric Power Company (PEPCO)—Dickerson
                  #49352 Amended Consent Order
                  7/26/1978
                  12/6/1979, 44 FR 70141
                  52.1100(c)(25).
                
                
                  Northeast Maryland Waste Disposal Authority
                  Secretarial Order
                  11/20/1981
                  7/7/1982, 47 FR 29531
                  52.1100(c)(65) (Wheelabrator-Frye, Inc.).
                
                
                  Northeast Maryland Waste Disposal Authority and Wheelabrator-Frye, Inc. and the Mayor and City Council of Baltimore and BEDCO Development Corp
                  Secretarial Order
                  2/25/1983
                  8/24/1983, 48 FR 38465
                  52.1100(c)(70) (Shutdown of landfill for offsets).
                
                
                  Westvaco Corp
                  Consent Order
                  9/6/1983; Rev. 1/26/1984
                  
                  12/20/1984, 49 FR 49457
                  52.1100(c)(74).
                
                
                  Potomac Electric Power Company (PEPCO)
                  Administrative Consent Order
                  9/13/1999
                  12/15/2000, 65 FR 78416
                  52.1100(c)(151).
                
                
                  
                  Thomas Manufacturing Corp
                  Consent Decree
                  2/15/2001
                  11/15/2001, 66 FR 57395
                  52.1100(c)(167).
                
                
                  Kaydon Ring and Seal, Inc
                  Consent Order
                  3/5/2004
                  8/31/2004, 69 FR 53002
                  (c)(190).
                
                
                  Perdue Farms, Inc
                  Consent Order
                  2/1/2005
                  1/11/2007, 72 FR 1291
                  52.1070(d)(1).
                
                
                  GenOn Chalk Point Generating Station
                  The 2011 Consent Decree for Chalk Point
                  3/10/2011
                  5/4/2012, 77 FR 26438
                  Docket No. 52.1070(d). The SIP approval includes specific provisions of the 2011 Consent Decree for which the State of Maryland requested approval on October 12, 2011.
                
                
                  Raven Power Fort Smallwood, LLC—Brandon Shores units 1 and 2; and H. A. Wagner units 1, 2, 3, and 4
                  Consent Agreement and NOX Averaging Plan
                  2/28/2016
                  5/8/2017, 82 FR 21309
                
                
                  National Gypsum Company (NGC)
                  Departmental Order
                  3/11/2016
                  5/14/2018 83 FR 22203
                  The SIP approval includes specific alternative volatile organic compound emission limits and other conditions for NGC as established by the Departmental Order.
                
              
              (e) EPA-approved nonregulatory and quasi-regulatory material.
              
              
                
                  Name of non-regulatory SIP revision
                  Applicable geographic area
                  State submittal date
                  EPA approval date
                  Additionalexplanation
                  
                
                
                  Base Year Emissions Inventory
                  Metropolitan Baltimore Ozone Nonattainment Area 1990
                  9/20/1995
                  10/30/1995, 60 FR 55321
                  52.1075(a) CO.
                
                
                  1990 Base Year Emissions Inventory
                  Metropolitan Washington Ozone Nonattainment Area
                  3/21/199410/12/1995
                  
                  1/30/1996, 61 FR 2931
                  52.1075(b) CO.
                
                
                  1990 Base Year Emissions Inventory
                  All ozone nonattainment areas
                  3/21/1994
                  9/27/1996, 61 FR 50715
                  52.1075(c) VOC, NOX, CO.
                
                
                  1990 Base Year Emissions Inventory
                  Kent & Queen Anne's Counties
                  3/21/1994
                  9/27/1996, 61 FR 50715
                  52.1075(d) VOC, NOX, CO.
                
                
                  1990 Base Year Emissions Inventory
                  Metropolitan Washington Ozone Nonattainment Area
                  3/21/1994
                  4/23/1997, 62 FR 19676
                  52.1075(e) VOC, NOX, CO.
                
                
                  1990 Base Year Emissions Inventory
                  Metropolitan Washington Ozone Nonattainment Area
                  12/24/1997
                  7/8/1998, 63 FR 36854
                  52.1075(f) VOC, NOX.
                
                
                  1990 Base Year Emissions Inventory
                  Metropolitan Baltimore Ozone Nonattainment Area
                  12/24/1997
                  2/3/2000, 65 FR 5245
                  52.1075(g) VOC, NOX.
                
                
                  1990 Base Year Emissions Inventory
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area (Cecil County)
                  12/24/1997,4/29/1998,
                    12/21/1999,
                    12/28/2000
                  
                  2/3/2000, 65 FR 5252,9/19/2001, 66 FR 48209
                  
                  52.1075(h) VOC, NOX.
                
                
                  15% Rate of Progress Plan
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area (Cecil County)
                  7/12/1995, #95-20
                  7/29/1997, 62 FR 40457
                  52.1076(a).
                
                
                  Stage II Vapor Recovery Comparability Plan
                  Western Maryland & Eastern Shore Counties
                  11/5/1997
                  12/9/1998, 63 FR 67780
                  52.1076(b).
                
                
                  15% Rate of Progress Plan
                  Metropolitan Baltimore Ozone Nonattainment Area
                  10/7/1998
                  2/3/2000, 65 FR 5245
                  52.1076(c).
                
                
                  15% Rate of Progress Plan
                  Metropolitan Washington Ozone Nonattainment Area
                  5/5/1998
                  7/19/2000, 65 FR 44686
                  52.1076(d).
                
                
                  Post-1996 Rate of Progress Plan & contingency measures
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area (Cecil County)
                  12/24/1997,4/24/1998
                  
                  2/3/2000, 65 FR 5252
                  52.1076(f).
                
                
                   
                  
                  8/18/1998,12/21/1999
                  
                  9/19/2001, 66 FR 44809
                
                
                  
                   
                  
                  12/28/2000,3/8/2004
                  
                  4/15/2004, 69 FR 19939
                  52.1076(f)(3).
                
                
                  Ozone Attainment Plan
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area (Cecil County)
                  4/29/1998,8/18/1998,
                    12/21/1999,
                    12/28/2000,
                    8/31/2001
                  
                  10/29/2001, 66 FR 54578
                  52.1076(h).
                
                
                   
                  
                  9/2/2003
                  10/27/2003, 68 FR 61103
                
                
                  Transportation Conformity Budgets
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area (Cecil County)
                  4/29/1998,8/18/1998,
                    12/21/1999,
                    12/28/2000
                  
                  10/29/2001, 66 FR 54578
                  52.1076(i).
                
                
                  Post-1996 Rate of Progress Plan & contingency measures
                  Metropolitan Baltimore Ozone Nonattainment Area
                  12/24/1997,4/24/1998,
                    8/18/1998,
                    12/21/1999,
                    12/28/2000
                  
                  9/26/2001, 66 FR 49108
                  52.1076(j).
                
                
                  Ozone Attainment Plan
                  Metropolitan Baltimore Ozone Nonattainment Area
                  4/29/1998,8/18/1998,
                    12/21/1999,
                    12/28/2000,
                    8/31/2001
                  
                  10/30/2001, 66 FR 54666
                  52.1076(k).
                
                
                   
                  
                  9/2/2003
                  10/27/2003, 68 FR 61103
                  52.1076(k).
                
                
                  Mobile budgets
                  Metropolitan Baltimore Ozone Nonattainment Area
                  8/31/2001
                  10/30/2001, 66 FR 54666
                  52.1076(l).
                
                
                   
                  
                  9/2/2003
                  10/27/2003, 68 FR 61103
                
                
                  Mobile budgets (2005)
                  Metropolitan Baltimore Ozone Nonattainment Area
                  9/2/2003
                  10/27/2003, 68 FR 61103
                  52.1076(m).
                
                
                   
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area (Cecil County)
                  
                
                
                  Mobile budgets (2005 Rate of Progress Plan)
                  Metropolitan Baltimore Ozone Nonattainment Area
                  11/3/2003
                  2/13/2004, 69 FR 7133
                  52.1076(n).
                
                
                  Extension for incorporation of the on-board diagnostics (OBD) testing program into the Maryland I/M SIP
                  All ozone nonattainment areas
                  7/9/2002
                  1/16/2003, 68 FR 2208
                  52.1078(b).
                
                
                  Photochemical Assessment Monitoring Stations (PAMS) Program
                  Metropolitan Baltimore and Metropolitan Washington Ozone Nonattainment Areas
                  3/24/1994
                  9/11/1995, 60 FR 47081
                  52.1080.
                
                
                  Consultation with Local Officials (CAA Sections 121 & 127)
                  All nonattainment & PSD areas
                  10/8/1981
                  4/8/1982, 47 FR 15140
                  52.1100(c)(63).
                
                
                  Lead (Pb) SIP
                  City of Baltimore
                  10/23/1980
                  2/23/1982, 47 FR 7835
                  52.1100(c)(60), (61).
                
                
                  Carbon Monoxide Maintenance Plan
                  City of Baltimore—Regional Planning District 118
                  9/20/19957/15/2004
                    7/15/2004
                  
                  10/31/1995, 60 FR 553214/4/2005, 70 FR 16958
                  
                  52.1100(c)(117).Revised Carbon Monoxide Maintenance Plan Base Year Emissions Inventory using MOBILE6.
                  
                
                
                  Carbon Monoxide Maintenance Plan
                  Montgomery County Election Districts 4, 7, and 13; Prince Georges County Election Districts 2, 6, 12, 16, 17, and 18
                  10/12/19953/3/2004
                  
                  1/30/1996, 61 FR 29314/04/2005, 70 FR 16958
                  
                  52.1100(c)(118).Revised Carbon Monoxide Maintenance Plan Base Year Emissions Inventory using MOBILE6.
                  
                
                
                  Ozone Maintenance Plan
                  Kent and Queen Anne's Counties
                  2/4/2004
                  10/21/2004, 69 FR 61766
                  52.1100(c)(187); SIP effective date is 11/22/04.
                
                
                  1996-1999 Rate-of-Progress Plan SIP and the Transportation Control Measures (TCMs) in Appendix H
                  Washington DC 1-hour ozone nonattainment area
                  12/20/1997,5/20/1999
                  
                  5/16/2005, 70 FR 25688
                  Only the TCMs in Appendix H of the 5/20/1999 revision.
                
                
                  
                   
                  
                  
                  

                  1999 motor vehicle emissions budgets of 128.5 tons per day (tpy) of VOC and 196.4 tpy of NOX.
                
                
                  1990 Base Year Inventory Revisions
                  Washington DC 1-hour ozone nonattainment area
                  9/2/2003,2/24/2004
                  
                  5/16/2005, 70 FR 25688
                  .
                
                
                  1999-2005 Rate-of-Progress Plan SIP Revision and the Transportation Control Measures (TCMs) in Appendix J
                  Washington DC 1-hour ozone nonattainment area
                  9/2/2003,2/24/2004
                  
                  5/16/2005, 70 FR 25688

                  Only the TCMs in Appendix J of the 2/24/2004 revision 2002 motor vehicle emissions budgets (MVEBs) of 125.2 tons per day (tpy) for VOC and 290.3 tpy of NOX, and, 2005 MVEBs of 97.4 tpy for VOC and 234.7 tpy of NOX.
                
                
                  VMT Offset SIP Revision
                  Washington DC 1-hour ozone nonattainment area
                  9/2/2003,2/24/2004
                  
                  5/16/2005, 70 FR 25688
                
                
                  Contingency Measure Plan
                  Washington, DC Area
                  9/2/2003,2/24/2004
                  
                  5/16/2005, 70 FR 25688
                
                
                  1-hour Ozone Modeled Demonstration of Attainment
                  Washington DC 1-hour ozone nonattainment area
                  9/2/2003,2/24/2004
                  
                  5/16/2005, 70 FR 25688
                
                
                  Attainment Demonstration and Early Action Plan for the Washington County Ozone Early Action Compact Area
                  Washington County
                  12/20/2004,2/28/2005
                  
                  8/17/2005, 70 FR 48283
                
                
                  1-Hour Ozone Attainment Plan
                  Washington DC 1-hour ozone nonattainment area
                  9/2/2003,2/24/2004
                  
                  11/16/2005, 70 FR 69440
                
                
                  8-Hour Ozone Maintenance Plan for the Kent and Queen Anne's Area
                  Kent and Queen Anne's Counties
                  5/2/2006,5/19/2006
                  
                  12/22/2006, 71 FR 76920
                
                
                  Reasonable Further Progress Plan (RFP), Reasonably Available Control Measures, and Contingency Measures
                  Baltimore 1997 8-hour ozone moderate nonattainment area
                  6/4/2007
                  6/4/2010, 75 FR 31709
                
                
                  2002 Base Year Inventory for VOC, NOX, and CO
                  Baltimore 1997 8-hour ozone moderate nonattainment area
                  6/4/2007
                  6/4/2010, 75 FR 31709
                
                
                  2008 RFP Transportation Conformity Budgets
                  Baltimore 1997 8-hour ozone moderate nonattainment area
                  6/4/2007
                  6/4/2010, 75 FR 31709
                
                
                  Reasonable Further Progress Plan (RFP), Reasonably Available Control Measures, and Contingency Measures
                  Maryland portion of the Philadelphia 1997 8-hour ozone moderate nonattainment area
                  6/4/2007
                  6/11/2010, 75 FR 33172
                
                
                  2002 Base Year Inventory for VOC, NOX, and CO
                  Maryland portion of the Philadelphia 1997 8-hour ozone moderate nonattainment area
                  6/4/2007
                  6/11/2010, 75 FR 33172
                
                
                  2008 RFP Transportation Conformity Budgets
                  Maryland portion of the Philadelphia 1997 8-hour ozone moderate nonattainment area
                  6/4/2007
                  6/11/2010, 75 FR 33172
                
                
                  Reasonable Further Progress Plan (RFP), Reasonably Available Control Measures, and Contingency Measures
                  Washington DC-MD-VA 1997 8-hour ozone moderate nonattainment area
                  6/12/2007
                  9/20/2011, 76 FR 58116.
                
                
                  2002 Base Year Inventory for VOC, NOX, and CO
                  Washington DC-MD-VA 1997 8-hour ozone moderate nonattainment area
                  6/12/2007
                  9/20/2011, 76 FR 58116.
                
                
                  
                  2008 RFP Transportation Conformity Budgets
                  Washington DC-MD-VA 1997 8-hour ozone moderate nonattainment area
                  6/12/2007
                  9/20/2011, 76 FR 58116
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone NAAQS
                  Statewide
                  7/27/07,11/30/2007,
                  
                  11/25/2011, 76 FR 72624
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  7/31/2009,6/23/2011
                  
                  8/2/2012, 77 FR 45949
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(C), (D)(i)(II), and (J).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  4/3/2008,4/16/2010
                  
                  11/25/2011, 76 FR 72624
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  7/31/2009,6/23/2011
                  
                  8/2/2012, 77 FR 45949
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(C), (D)(i)(II), and (J).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2006 PM2.5 NAAQS
                  Statewide
                  4/16/2010,7/21/2010
                  
                  11/25/2011, 76 FR 72624
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  7/31/2009,6/23/2011
                  
                  8/2/2012, 77 FR 45949
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(C), (D)(i)(II), and (J).
                
                
                  RACT under the 1997 8-hour ozone NAAQS
                  Statewide
                  10/17/2011
                  7/13/2012, 77 FR 41278
                
                
                  Maryland Regional Haze Plan
                  Statewide
                  2/13/2012
                  7/6/2012, 77 FR 33938
                
                
                  Maryland Regional Haze Plan
                  Statewide
                  11/28/2016
                  7/31/2017, 82 FR 35451

                  Establishes the alternative BART limits for Verso Luke Paper Mill power boiler 24 of 0.28 lb/MMBtu, measured as an hourly average for SO2; and 0.4 lb/MMBtu, measured on a 30-day rolling average for NOX; and 9,876 SO2 cap on power boiler 25. Also incorporates by reference monitoring, recordkeeping and reporting requirements. These requirements replace BART measure originally approved on 2/13/12 for Luke Paper Mill.
                
                
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5) standard

                  Maryland portion of the Washington DC-MD-VA 1997 PM2.5 nonattainment area
                  4/3/2008
                  10/10/2012, 77 FR 61513
                  § 52.1075(l)
                
                
                  
                  Attainment Demonstration for the 1997 8-Hour Ozone National Ambient Air Quality Standard and its Associated Motor Vehicle Emissions Budgets
                  Maryland-Philadelphia-Wilmington-Atlantic City Moderate Nonattainment Area
                  6/4/2007
                  10/29/2012, 77 FR 65488
                
                
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5) standard
                  Washington County, Maryland 1997 PM2.5 nonattainment area
                  6/6/2008
                  12/7/2012, 77 FR 72966
                  § 52.1075(m)
                
                
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5) standard
                  Baltimore, Maryland 1997 PM2.5 nonattainment area
                  6/8/2008
                  12/10/2012, 77 FR 73313
                  § 52.1075(n)
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 Nitrogen Dioxide NAAQS
                  Statewide.
                  8/14/2013
                  7/14/2014, 79 FR 40665
                  This action addresses the following CAA elements: 110(a)(2) (A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 Lead NAAQS
                  Statewide
                  1/3/20138/14/2013
                  
                  7/16/2014, 79 FR 41437
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L) and (M)
                
                
                  Maintenance plan for the Maryland Portion of the Washington, DC-MD-VA Nonattainment Area for the 1997 annual fine particulate matter (PM2.5) National Ambient Air Quality Standard
                  Statewide
                  7/10/20137/26/2013
                  
                  10/6/2014, 79 FR 60084
                  See § 52.1081(d)
                
                
                  Infrastructure Requirements for the 2008 Ozone NAAQS
                  Statewide
                  12/27/2012
                  10/16/2014,79 FR 62018
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II), D(ii), (E), (F), (G), (H), (J), (K), (L), and (M)
                
                
                  1997 Annual fine particulate (PM2.5) Maintenance Plan for the Baltimore, MD Area
                  Baltimore, MD 1997 annual PM2.5 nonattainment area
                  12/12/2013
                  12/16/2014, 79 FR 75033
                  See § 52.2526(k) and § 52.2531(h).
                
                
                  1997 Annual fine particulate (PM2.5) Maintenance Plan for the Maryland portion of the Martinsburg WV-Hagerstown, MD Area
                  Washington County
                  12/12/2013
                  12/16/2014, 79 FR 75037
                  See § 52.2526(k) and § 52.2531(h).
                
                
                  Attainment Demonstration Contingency Measure Plan
                  Washington, DC-MD-VA 1997 8-Hour Ozone Nonattainment Area
                  6/4/2007
                  4/10/2015, 80 FR 19218

                  2010 motor vehicle emissions budgets of 144.3 tons per day (tpd) NOX.
                
                
                  8-hour Ozone Modeled Demonstration of Attainment and Attainment Plan for the 1997 ozone national ambient air quality standards
                  Washington, DC-MD-VA 1997 8-Hour Ozone Nonattainment Area
                  6/4/2007
                  4/10/2015, 80 FR 19218

                  2009 motor vehicle emissions budgets of 66.5 tons per day (tpd) for VOC and 146.1 tpd of NOX.
                
                
                  2011 Base Year Emissions Inventory for the 2008 8-hour Ozone standard
                  Maryland portion of the Washington, DC-MD-VA 2008 ozone nonattainment area
                  8/4/2014
                  5/13/2015, 80 FR 27258
                  § 52.1075(o).
                
                
                  Negative Declaration for the Automobile and Light-Duty Truck Assembly Coatings CTG
                  Statewide
                  6/25/2015
                  12/11/2015, 80 FR 76862
                
                
                  
                  Serious Area Reasonable Further Progress (RFP) Plan and 2012 RFP Contingency Measures
                  Baltimore 1997 8-hour ozone serious nonattainment area
                  7/22/2013
                  8/1/2016, 81 FR50362
                  § 52.1076(cc)
                
                
                  Updates to the 2002 Base Year Inventory for VOC, NOX and CO
                  Baltimore 1997 8-hour ozone serious nonattainment area
                  7/22/2013
                  8/1/2016, 81 FR 50362
                  § 52.1075(p)
                
                
                  2012 Transportation Conformity Budgets
                  Baltimore 1997 8-hour ozone serious nonattainment area
                  7/22/2013
                  8/1/2016, 81 FR 50362
                  § 52.1076(dd)
                
                
                  2008 8-Hour Ozone NAAQS Nonattainment New Source Review Requirements
                  The Baltimore Area (includes Anne Arundel, Baltimore, Carroll, Harford, and Howard Counties and the city of Baltimore), the Philadelphia-Wilmington-Atlantic City Area (includes Cecil County in Maryland), and the Washington, DC Area (includes Calvert, Charles, Frederick, Montgomery, and Prince Georges Counties in Maryland)
                  5/8/2017
                  1/29/2018, 83 FR 3982
                
                
                  2011 Base Year Emissions Inventory for the 2008 8-Hour Ozone National Ambient Air Quality Standard
                  Maryland portion of the Philadelphia-Wilmington-Atlantic City, PA-NJ-DE-MD 2008 ozone nonattainment area
                  1/19/2017
                  3/1/2018, 83 FR 8752
                  § 52.1075(q).
                
                
                  Emission statement requirement certification for the 2008 ozone national ambient air quality standard
                  State-wide
                  9/25/2017
                  7/16/2018, 83 FR 32796
                  Certification that Maryland's previously approved regulation at COMAR 26.11.01.05-1 meets the emission statement requirements for the 2008 ozone NAAQS.
                
                
                  2011 Base Year Emissions Inventory for the 2008 8-Hour Ozone National Ambient Air Quality Standard
                  Baltimore, Maryland 2008 Ozone Moderate Nonattainment Area
                  12/30/2016
                  8/9/2018, 83 FR 39365
                  See § 52.1075(r).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  8/18/2018
                  8/31/2018, 83 FR 44482
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(I), (D)(i)(II), D(ii), (E), (F), (G), (H), (J), (K), (L), and (M). This action does not address the portion of CAA section 110(a)(2)(C) related to NNSR nor CAA section 110(a)(2)(I).
                
                
                  Regional Haze Five-Year Progress Report
                  Statewide
                  8/9/2017
                  11/26/2018, 83 FR 60363
                
                
                  Reasonably Available Control Technology under 2008 8-hour ozone National Ambient Air Quality Standard
                  Statewide
                  8/18/2016
                  2/20/2019, 84 FR 5004
                
                
                  
                  Maintenance plan for the Maryland portion of the Washington, DC-MD-VA Nonattainment Area for the 2008 8-hour ozone National Ambient Air Quality Standard
                  Calvert, Charles, Frederick, Montgomery, and Prince George's Counties
                  2/5/2018
                  4/15/2019, 84 FR 15108
                  § 52.1076(ee).
                
                
                  Basic vehicle emission inspection and maintenance (I/M) program requirement certification for the 2008 ozone national ambient air quality standard
                  Baltimore
                  3/15/2018
                  7/11/2019, 84 FR 33006
                  Certification that Maryland's previously approved regulation at COMAR 11.14.08 meets the requirement for a basic I/M program in the Baltimore Area for the 2008 ozone NAAQS.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2015 ozone NAAQS
                  Statewide
                  10/10/2018
                  9/18/2019, 84 FR 49062
                  Part 52.1070 is amended. This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II), D(ii), (E), (F), (G), (H), (J), (K), (L), and (M). This action does not address CAA sections 110(a)(D)(i)(I) and 110(a)(2)(I), nor does it address the portion of section 110(a)(2)(C) related to NNSR.
                
              
              [69 FR 69306, Nov. 29, 2004]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1070, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              § 52.1070, Nt.
              
                Effective Date Note:
                At 85 FR 36348, June 16, 2020, § 52.1070 was amended by adding an entry to the table in paragraph (e), effective July 16, 2020. For the convenience of the user, the added text is set forth as follows:
                
                  
                    § 52.1070
                    Identification of plan.
                    
                    (e) * * *
                    
                      
                        Name of non-regulatory SIP revision
                        Applicable geographic area
                        Statesubmittal
                          date
                        
                        EPA approval date
                        Additional explanation
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Section 110(a)(2) Infrastructure Requirements for the 2010 SO2 NAAQS
                        Statewide
                        8/17/2016
                        6/16/2020, 85 FR 36343
                        § 52.1070 is amended. This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II), D(ii), (E), (F), (G), (H), (J), (K), (L), and (M). This action does not address CAA sections 110(a)(D)(i)(I) and 110(a)(2)(I), nor does it address the portion of section 110(a)(2)(C) related to NNSR.
                      
                    
                  
                
              
            
            
              § 52.1071
              Classification of regions.

              The Maryland plans were evaluated on the basis of the following classifications:
              
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Cumberland-Keyser Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Central Maryland Intrastate
                  II
                  II
                  III
                  III
                  III
                
                
                  Metropolitan Baltimore Intrastate
                  I
                  I
                  I
                  I
                  I
                
                
                  National Capital Interstate
                  I
                  I
                  III
                  I
                  I
                
                
                  Southern Maryland Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Eastern Shore Intrastate
                  II
                  III
                  III
                  III
                  III
                
              
              [37 FR 10870, May 31, 1972, as amended at 39 FR 16346, May 8, 1974; 45 FR 53475, Aug. 12, 1980]
            
            
              § 52.1072
              [Reserved]
            
            
              § 52.1073
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Maryland's plans for the attainment and maintenance of the national standards.
              (b)-(g) [Reserved]
              [38 FR 33716, Dec. 6, 1973, as amended at 45 FR 53475, Aug. 12, 1980; 47 FR 20128, May 11, 1982; 56 FR 23808, May 24, 1991; 58 FR 50848, Sept. 29, 1993; 61 FR 16061, Apr. 11, 1996; 63 FR 47179, Sept. 4, 1998; 70 FR 25718, 25724, May 13, 2005; 70 FR 69443, Nov. 16, 2005; 74 FR 24705, May 26, 2009; 75 FR 82556, Dec. 30, 2010; 77 FR 52605, Aug. 30, 2012; 78 FR 33984, June 6, 2013]
            
            
              § 52.1074
              [Reserved]
            
            
              § 52.1075
              Base year emissions inventory.
              (a) EPA approves as a revision to the Maryland State Implementation Plan the 1990 base year emission inventory for the Baltimore Metropolitan Statistical Area, submitted by the Secretary, Maryland Department of the Environment, on September 20, 1995. This submittal consists of the 1990 base year stationary, area, off-road mobile and on-road mobile emission inventories in the Baltimore Metropolitan Statistical Area for the pollutant, carbon monoxide (CO).
              (b) EPA approves as a revision to the Maryland Implementation Plan the 1990 base year emission inventory for the Washington Metropolitan Statistical Area, submitted by Secretary, Maryland Department of the Environment, on March 21, 1994 and October 12, 1995. This submittal consist of the 1990 base year stationary, area and off-road mobile and on-road mobile emission inventories in the Washington Statistical Area for the pollutant, carbon monoxide (CO).

              (c) EPA approves as a revision to the Maryland State Implementation Plan the 1990 base year emission inventories for the Maryland ozone nonattainment areas submitted by the Secretary of Maryland Department of Environment on March 21, 1994. This submittal consists of the 1990 base year point, area, non-road mobile, biogenic and on-road mobile source emission inventories for the following pollutants: volatile organic compounds (VOC), carbon monoxide (CO), and oxides of nitrogen (NOX).

              (d) EPA approves as a revision to the Maryland State Implementation Plan the 1990 base year emission inventories for the Maryland ozone nonattainment areas: Baltimore nonattainment areas, Cecil County, and Kent and Queen Anne's Counties submitted by the Secretary of Maryland Department of Environment on March 21, 1994. This submittal consists of the 1990 base year point, area, non-road mobile, biogenic and on-road mobile source emission inventories for the following pollutants: volatile organic compounds (VOC), carbon monoxide (CO), and oxides of nitrogen (NOX).

              (e) EPA approves as a revision to the Maryland State Implementation Plan the 1990 base year emission inventory for the Maryland portion of the Metropolitan Washington DC ozone nonattainment area submitted by the Secretary of MDE on March 21, 1994. This submittal consists of the 1990 base year point, area, highway mobile, non-road mobile, and biogenic source emission inventories in the area for the following pollutants: Volatile organic compounds (VOC), carbon monoxide (CO), and oxides of nitrogen (NOX).
              

              (f) EPA approves as a revision to the Maryland State Implementation Plan an amendment to the 1990 base year emission inventories for the Maryland portion of the Metropolitan Washington DC ozone nonattainment area submitted by the Secretary of Maryland of the Department Environment on December 24, 1997. This submittal consists of amendments to the 1990 base year point, area, highway mobile, and non-road mobile source emission inventories in the area for the following pollutants: Volatile organic compounds (VOC), and oxides of nitrogen (NOX).
              (g) EPA approves revisions to the Maryland State Implementation Plan amending the 1990 base year emission inventories for the Baltimore ozone nonattainment area, submitted by the Secretary of Maryland Department of the Environment on December 24, 1997. This submittal consists of amendments to the 1990 base year point, area, highway mobile and non-road mobile source emission inventories for volatile organic compounds and nitrogen oxides in the Baltimore ozone nonattainment area.
              (h) EPA approves revisions to the Maryland State Implementation Plan amending the 1990 base year emission inventories for the Cecil County portion of the Philadelphia-Wilmington-Trenton ozone nonattainment area, submitted by the Secretary of the Maryland Department of the Environment on December 24, 1997. This submittal consists of amendments to the 1990 base year point, area, highway mobile and non-road mobile source emission inventories for volatile organic compounds and nitrogen oxides in the Cecil County portion of the Philadelphia-Wilmington-Trenton ozone nonattainment area.

              (i) EPA approves as a revision to the Maryland State Implementation Plan the 2002 base year emissions inventories for the Baltimore 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007. This submittal consists of the 2002 base year point, area, non-road mobile, and on-road mobile source inventories in area for the following pollutants: Volatile organic compounds (VOC), carbon monoxide (CO) and nitrogen oxides (NOX).

              (j) EPA approves as a revision to the Maryland State Implementation Plan the 2002 base year emissions inventories for the Maryland portion of the Philadelphia 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007. This submittal consists of the 2002 base year point, area, non-road mobile, and on-road mobile source inventories in area for the following pollutants: volatile organic compounds (VOC), carbon monoxide (CO) and nitrogen oxides (NOX).

              (k) EPA approves as a revision to the Maryland State Implementation Plan the 2002 base year emissions inventories for the Washington DC-MD-VA 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007. This submittal consists of the 2002 base year point, area, non-road mobile, and on-road mobile source inventories in area for the following pollutants: volatile organic compounds (VOC), carbon monoxide (CO) and nitrogen oxides (NOX).

              (l) EPA approves as a revision to the Maryland State Implementation Plan the 2002 base year emissions inventory for the Maryland portion of the Washington DC-MD-VA 1997 fine particulate matter (PM2.5) nonattainment area submitted by the Maryland Department of Environment on April 3, 2008. The 2002 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, coarse particles (PM10), ammonia (NH3), and sulfur dioxide (SO2).

              (m) EPA approves as a revision to the Maryland State Implementation Plan the 2002 base year emissions inventory for the Washington County, Maryland 1997 fine particulate matter (PM2.5) nonattainment area submitted by the Maryland Department of Environment on June 6, 2008. The 2002 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, coarse particles (PM10), ammonia (NH3), and sulfur dioxide (SO2).

              (n) EPA approves as a revision to the Maryland State Implementation Plan the 2002 base year emissions inventory for the Baltimore, Maryland 1997 fine particulate matter (PM2.5) nonattainment area submitted by the Maryland Department of Environment on June 6, 2008. The 2002 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, coarse particles (PM10), ammonia (NH3), and sulfur dioxide (SO2).

              (o) EPA approves as a revision to the Maryland State Implementation Plan the 2011 base year emissions inventory for the Maryland portion of the Washington, DC-MD-VA 2008 8-hour ozone nonattainment area submitted by the Maryland Department of Environment on August 4, 2014. The 2011 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are carbon monoxide (CO), nitrogen oxides (NOX) and volatile organic compounds (VOC).

              (p) EPA approves, as a revision to the Maryland State Implementation Plan, updates to the 2002 base year emissions inventories previously approved under paragraph (i) of this section for the Baltimore 1997 8-hour ozone serious nonattainment area (Area) submitted by the Secretary of the Maryland Department of the Environment on July 22, 2013. This submittal consists of updated 2002 base year point, area, non-road mobile, and on-road mobile source inventories in the Area for the following pollutants: Volatile organic compounds (VOC), carbon monoxide (CO) and nitrogen oxides (NOX).

              (q) EPA approves, as a revision to the Maryland state implementation plan the 2011 base year emissions inventory for the Maryland portion of the Philadelphia-Wilmington-Atlantic City marginal nonattainment area for the 2008 8-hour ozone national ambient air quality standards submitted by the Maryland Department of the Environment on January 19, 2017, as amended July 20, 2017. The 2011 base year emissions inventory includes emissions estimates that cover the general source categories of stationary point, area (nonpoint), nonroad mobile, onroad mobile, and Marine-Air-Rail (M-A-R). The inventory included actual annual emissions and typical summer day emissions for the months of May through September for the ozone precursors, VOC and NOX.

              (r) EPA approves as a revision to the Maryland state implementation plan the 2011 base year emissions inventory for the Baltimore, Maryland moderate nonattainment area for the 2008 8-hour ozone national ambient air quality standards submitted by the Maryland Department of the Environment on December 30, 2016. The 2011 base year emissions inventory includes emissions estimates that cover the general source categories of stationary point, quasi-point, area (nonpoint), nonroad mobile, onroad mobile, and Marine-Air-Rail (M-A-R). The inventory includes actual annual emissions and typical summer day emissions for the months of May through September for the ozone precursors, VOC and NOX.
              [60 FR 55326, Oct. 31, 1995]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1075, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1076
              Control strategy plans for attainment and rate-of-progress: Ozone.

              (a) EPA is approving as a revision to the Maryland State Implementation Plan the 15 Percent Rate of Progress Plan and associated contingency measures for the Cecil County ozone nonattainment area, submitted by the Secretary of the Maryland Department of the Environment on July 21, 1995.
              (b) EPA approves as a revision to the Maryland State Implementation Plan, the Stage II vapor recovery comparability plan for the counties of Allegany, Caroline, Dorchester, Garrett, Kent, Queen Anne's, Somerset, St. Mary's, Talbot, Washington, Wicomico, and Worcester Counties submitted by the Maryland Department of the Environment on November 5, 1997.
              (c) EPA approves as a revision to the Maryland State Implementation Plan, the 15 Percent Rate of Progress Plan for the Baltimore ozone nonattainment area, submitted by the Secretary of Maryland Department of the Environment on October 7, 1998.
              (d) EPA approves the Maryland's 15 Percent Rate of Progress Plan for the Maryland portion of the Metropolitan Washington, D.C. ozone nonattainment area, submitted by the Secretary of the Maryland Department of the Environment on May 5, 1998.
              (e) [Reserved]
              (f)(1) EPA approves revisions to the Maryland State Implementation Plan for post 1996 rate of progress plans for milestone years 1999, 2002 and 2005 for the Cecil County portion of the Philadelphia-Wilmington-Trenton ozone nonattainment area. These revisions were submitted by the Secretary of the Maryland Department of the Environment on December 24, 1997, as revised on April 24 and August 18, 1998, December 21, 1999 and December 28, 2000.
              (2) EPA approves the contingency plans for failure to meet rate of progress in the Cecil County portion of the Philadelphia-Wilmington-Trenton ozone nonattainment area for milestone years 1999, 2002 and 2005. These plans were submitted by the Secretary of the Maryland Department of the Environment on December 24, 1997, as revised on April 24 and August 18, 1998, December 21, 1999 and December 28, 2000.
              (3) EPA approves revisions to the Maryland State Implementation Plan, submitted by the Secretary of the Maryland Department of the Environment on March 8, 2004, for the rate-of-progress (ROP) plan for year 2005 for the Cecil County portion of the Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment area. These revisions update Cecil County's 2005 ROP plan's 1990 and 2005 motor vehicle emissions inventories and motor vehicle emissions budgets to reflect the use of the MOBILE6 emissions model, establish motor vehicle emissions budgets of 3.0 tons per day (tpd) of volatile organic compounds and 11.3 tpd of nitrogen oxides, and amend the contingency measures associated with the 2005 ROP plan for Cecil County.
              (g) [Reserved]
              (h) EPA approves the attainment demonstration for the Philadelphia area submitted as a revision to the State Implementation Plan by the Maryland Department of the Environment on April 29, 1998, August 18, 1998, December 21, 1999, December 28, 2000, August 31, 2001, and September 2, 2003 including its RACM analysis and determination. EPA is also approving the revised enforceable commitments made to the attainment plan for the Baltimore severe ozone nonattainment area which were submitted on December 28, 2000. The enforceable commitments are to submit measures by October 31, 2001 for additional emission reductions as required in the attainment demonstration test, and to revise the SIP and motor vehicle emissions budgets by October 31, 2001 if the additional measures affect the motor vehicle emissions inventory; and to perform a mid-course review by December 31, 2003.
              (i) EPA approves the following mobile budgets of Maryland's attainment plan for the Philadelphia area:
              
                Transportation Conformity Budgets for the Maryland Portion of the Philadelphia Area
                
                  Type of control strategy SIP
                  Year
                  VOC (TPD)
                  NOX (TPD)
                
                
                  Attainment Demonstration
                  2005
                  3.0
                  11.3
                
              
              
              (1) [Reserved]
              (2) Similarly, EPA is approving the 2005 attainment demonstration and its current budgets because Maryland has provided an enforceable commitment to submit new budgets as a SIP revision to the attainment plan consistent with any new measures submitted to fill any shortfall, if the new additional control measures affect on-road motor vehicle emissions.
              (j)(1) EPA approves revisions to the Maryland State Implementation Plan for post 1996 rate of progress plans for milestone years 1999, 2002 and 2005 for the Baltimore severe ozone nonattainment area. These revisions were submitted by the Secretary of the Maryland Department of the Environment on December 24, 1997, as revised on April 24 and August 18, 1998, December 21, 1999 and December 28, 2000.
              (2) EPA approves the contingency plans for failure to meet rate of progress in the Baltimore severe ozone nonattainment area for milestone years 1999, 2002 and 2005. These plans were submitted by the Secretary of the Maryland Department of the Environment on December 24, 1997, as revised on April 24 and August 18, 1998, December 21, 1999 and December 28, 2000.
              (k) EPA approves the attainment demonstration for the Baltimore area submitted as a revision to the State Implementation Plan by the Maryland Department of the Environment on April 29, 1998, August 18, 1998, December 21, 1999, December 28, 2000, August 20, 2001, and September 2, 2003 including its RACM analysis and determination. EPA is also approving the revised enforceable commitments made to the attainment plan for the Baltimore severe ozone nonattainment area which were submitted on December 28, 2000. The enforceable commitments are to submit measures by October 31, 2001 for additional emission reductions as required in the attainment demonstration test, and to revise the SIP and motor vehicle emissions budgets by October 31, 2001 if the additional measures affect the motor vehicle emissions inventory; and to perform a mid-course review by December 31, 2003.
              (l) EPA approves the following mobile budgets of the Baltimore area attainment plan:
              
                Transportation Conformity Budgets for the Baltimore Area
                
                  Type of control strategy SIP
                  Year
                  VOC (TPD)
                  NOX (TPD)
                
                
                  Attainment Demonstration
                  2005
                  55.0
                  146.9
                
              
              (1) [Reserved]
              (2) Similarly, EPA is approving the 2005 attainment demonstration and its current budgets because Maryland has provided an enforceable commitment to submit new budgets as a SIP revision to the attainment plan consistent with any new measures submitted to fill any shortfall, if the new additional control measures affect on-road motor vehicle emissions.

              (m) EPA approves the State of Maryland's revised 1990 and the 2005 VOC and NOX highway mobile emissions inventories and the 2005 motor vehicle emissions budgets for the one-hour ozone attainment plans for the Baltimore severe ozone nonattainment area and the Cecil County portion of the Philadelphia-Wilmington-Trenton severe ozone nonattainment area. These revisions were submitted by the Maryland Department of the Environment on September 2, 2003. Submission of these revised MOBILE6-based motor vehicle emissions inventories was a requirement of EPA's approval of the attainment demonstration under paragraphs (h) and (k) of this section.
              (n) EPA approves revisions to the Maryland State Implementation Plan for Post-1996 Rate of Progress (ROP) Plans for the Baltimore severe 1-hour ozone nonattainment area. These revisions were submitted by the Secretary of the Maryland Department of the Environment on December 23, 2003 and consist of the following:

              (1) Revisions to the base year 1990 emissions inventory which reflect the use of the MOBILE6 motor vehicle emissions model. These revisions establish motor vehicle emissions inventories for 1990 of 165.14 tons per day of volatile organic compounds (VOC) and 228.21 tons per day of oxides of nitrogen (NOX).

              (2) Revisions to the year 2005 motor vehicle emissions budgets (MVEBs) for transportation conformity purposes, reflecting the use of the MOBILE6 motor vehicle emissions model. These revisions establish a motor vehicle emissions budget of 55 tons per day of volatile organic compounds (VOC) and 144.5 tons per day of oxides of nitrogen (NOX). EPA approved new 2005 MOBILE6-based MVEBs for the Baltimore area's 1-hour ozone attainment demonstration on October 27, 2003 (68 FR 61106). Those MVEBs became effective on November 26, 2003. The approved 2005 attainment plan MVEBs budgets are 55.3 tons per day of VOC and 146.9 tons per day of NOX. The MVEBs of the 2005 ROP plan are less than the MVEBs in the approved attainment demonstration. These more restrictive MVEBs, contained in the ROP plan, are the applicable MVEBs to be used in transportation conformity demonstrations for the year 2005 for the Baltimore area.
              (3) Revisions to the 2005 ROP plan to reallocate some of the contingency measures established in prior SIP revisions to the control measures portion of the plan. EPA guidance allows states an additional year to adopt new contingency measures to replace those reallocated to the control measures portion of the plan. The State of Maryland's December 23, 2003 SIP revision submittal includes an enforceable commitment to replace those contingency measures reallocated to the control measures portion of the 2005 ROP plan and to submit these additional contingency measures by October 31, 2004.
              (o) Based upon EPA's review of the air quality data for the 3-year period 2003 to 2005, EPA has determined that the Washington, DC severe 1-hour ozone nonattainment area attained the 1-hour ozone NAAQS by the applicable attainment date of November 15, 2005. EPA also has determined that the Washington, DC severe 1-hour ozone nonattainment area is not subject to the imposition of the section 185 penalty fees.
              (p) Based upon EPA's review of the air quality data for the 3-year period 2003 to 2005, EPA has determined that that the Philadelphia-Wilmington-Trenton severe 1-hour ozone nonattainment area attained the 1-hour ozone NAAQS by the applicable attainment date of November 15, 2005. EPA also has determined that the Philadelphia-Wilmington-Trenton severe 1-hour ozone nonattainment area is not subject to the imposition of the section 185 penalty fees.
              (q) EPA approves revisions to the Maryland State Implementation Plan consisting of the 2008 reasonable further progress (RFP) plan, reasonably available control measures, and contingency measures for the Baltimore 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007.
              (r) EPA approves the following 2008 RFP motor vehicle emissions budgets (MVEBs) for the Baltimore 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007:
              
                Transportation Conformity Emissions Budgets for the Baltimore Area
                
                  Type of control strategy SIP
                  Year
                  VOC(TPD)
                  
                  NOX (TPD)
                  Effective date of adequacy determinationor SIP approval
                  
                
                
                  Rate of Progress Plan
                  2008
                  41.2
                  106.8
                  April 13, 2009, (74 FR 13433), published March 27, 2009.
                
              

              (s) EPA approves revisions to the Maryland State Implementation Plan consisting of the 2008 reasonable further progress (RFP) plan, reasonably available control measures, and contingency measures for the Maryland portion of the Philadelphia 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007.
              (t) EPA approves the following 2008 RFP motor vehicle emissions budgets (MVEBs) for the Maryland portion of the Philadelphia 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007:
              
                Transportation Conformity Emissions Budgets for the Maryland Portion of the Philadelphia Area
                
                  Type of control strategy SIP
                  Year
                  VOC(TPD)
                  
                  NOX
                    (TPD)
                  
                  Effective date of adequacy determination or SIP approval
                
                
                  Rate of Progress Plan
                  2008
                  2.3
                  7.9
                  April 13, 2009, (74 FR 13433), published March 27, 2009.
                
              
              (u) EPA approves revisions to the Maryland State Implementation Plan consisting of the 2008 reasonable further progress (RFP) plan, reasonably available control measures, and contingency measures for the Washington DC-MD-VA 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007.
              (v) EPA approves the following 2008 RFP motor vehicle emissions budgets (MVEBs) for the Washington, DC-MD-VA 1997 8-hour ozone moderate nonattainment area submitted by the Director of the Virginia Department of Environment Quality on June 12, 2007:
              
                Transportation Conformity Emissions Budgets for the Washington, DC-MD-VA Area
                
                  Type of controlstrategy SIP
                  
                  Year
                  VOC(TPD)
                  
                  NOX
                    (TPD)
                  
                  Effective date of adequacydetermination or
                    SIP approval
                  
                
                
                  Rate of Progress Plan
                  2008
                  70.8
                  159.8
                  September 21, 2009 (74 FR 45853), published September 4, 2009.
                
              
              (w) Determination of attainment. EPA has determined, as of February 28, 2012, that based on 2007 to 2009 and 2008 to 2010 ambient air quality data, the Washington, DC-MD-VA moderate nonattainment area has attained the 1997 8-hour ozone National Ambient Air Quality Standard (NAAQS). This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 8-hour ozone NAAQS.
              (x) Determination of attainment. EPA has determined, as of March 26, 2012, that based on 2008 to 2010 ambient air quality data, Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE 8-hour ozone moderate nonattainment area has attained the 1997 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual 8-hour ozone NAAQS.
              (y) Determination—EPA has determined that, as of July 12, 2012, the Baltimore 1-hour ozone nonattainment area has attained the 1-hour ozone standard and that this determination obviates the requirement for Maryland to submit for the Baltimore area the 1-hour ozone contingency measure requirements of section 172(c)(9) of the Clean Air Act.

              (z) EPA approves the attainment demonstration portion of the attainment plan for the 1997 8-hour ozone NAAQS for the Philadelphia Area submitted as a revision to the State Implementation Plan by the Secretary of the Maryland Department of the Environment on June 4, 2007. EPA also approves the 2009 motor vehicle emissions budgets associated with the attainment demonstration for Cecil County, Maryland.
              
                Transportation Conformity Budgets for the Maryland Portion of the Philadelphia Area
                
                  Type of control strategy SIP
                  Year
                  VOC(TPD)
                  
                  NOX
                    (TPD)
                  
                
                
                  Attainment Demonstration
                  2009
                  7.3
                  2.2
                
              
              (aa) EPA approves revisions to the Maryland State Implementation Plan consisting of the attainment demonstration required under 40 CFR 51.908 demonstrating attainment of the 1997 ozone NAAQS by the applicable attainment date of June 15, 2010 and the failure to attain contingency measures for the Washington, DC-MD-VA 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007.
              (bb) EPA approves the following 2009 attainment demonstration and 2010 motor vehicle emissions budgets (MVEBs) for the Washington, DC-MDVA 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Maryland Department of the Environment on June 4, 2007:
              
                Transportation Conformity Emissions Budgets for the Washington, DC-MD-VA Area
                
                  Type of control strategy SIP
                  Year
                  VOC (TPD)
                  NOX (TPD)
                  Effective date of adequacy determination or SIP approval
                
                
                  Attainment Demonstration
                  2009
                  66.5
                  146.1
                  February 22, 2013 (78 FR 9044), published February 7, 2013.
                
                
                  Contingency Measures Plan
                  2010
                  
                  144.3
                  February 22, 2013 (78 FR 9044), published February 7, 2013.
                
              
              (cc) EPA approves revisions to the Maryland State Implementation Plan consisting of the serious area reasonable further progress (RFP) plan for the Baltimore 1997 8-hour ozone serious nonattainment area, including 2011 and 2012 RFP milestones, updates to the 2008 RFP milestones previously approved by EPA under paragraph (q) of this section, and contingency measures for failure to meet 2012 RFP, submitted by the Secretary of the Maryland Department of the Environment on July 22, 2013.

              (dd) EPA approves the following 2012 RFP motor vehicle emissions budgets (MVEBs) for the Baltimore 1997 8-hour ozone serious nonattainment area, in tons per day (tpd) of volatile organic compounds (VOC) and nitrogen oxides (NOX), submitted by the Secretary of the Maryland Department of the Environment on July 22, 2013:
              
                Transportation Conformity Emissions Budgets for the Baltimore Area
                
                  Type of control strategy SIP
                  Year
                  VOC(tpd)
                  
                  NOX
                    (tpd)
                  
                  Effective date of adequacy determination or SIP approval
                
                
                  Rate of Progress Plan
                  2012
                  40.2
                  93.5
                  March 8, 2016 (81 FR 8711), published February 22, 2016.
                
              

              (ee) EPA approves the maintenance plan for the Maryland portion of the Washington, DC-MD-VA nonattainment area for the 2008 8-hour ozone NAAQS submitted by the Secretary of the Maryland Department of the Environment on February 5, 2018. The maintenance plan includes 2014, 2025, and 2030 motor vehicle emission budgets (MVEBs) for VOC and NOX to be applied to all future transportation conformity determinations and analyses for the entire Washington, DC-MD-VA area for the 2008 8-hour ozone NAAQS. The maintenance plan includes two sets of VOC and NOX MVEBs: The MVEBs without transportation buffers are effective as EPA has determined them adequate for transportation conformity purposes; the MVEBs with transportation buffers will be used only as needed in situations where the conformity analysis must be based on different data, models, or planning assumptions, including, but not limited to, updates to demographic, land use, or project-related assumptions, than were used to create the set of MVEBs without transportation buffers. The technical analyses used to demonstrate compliance with the MVEBs and the need, if any, to use transportation buffers will be fully documented in the conformity analysis and follow the Transportation Planning Board's (TPB) interagency consultation procedures.
              
                Table 9 to Paragraph (ee)—Motor Vehicle Emissions Budgets for the Washington, DC-MD-VA Area
                
                  Type of control strategy SIP
                  Year
                  VOC(TPD)
                  
                  NOX
                    (TPD)
                  
                  Effective date of adequacy determination of SIP approval
                
                
                  Maintenance Plan
                  20142025
                    2030
                  
                  61.333.2
                    40.7
                  
                  136.824.1
                    27.4
                  
                  5/15/2019.
                
              
              
                Table 10 to Paragraph (ee)—Motor Vehicle Emissions Budgets With Transportation Buffers for the Washington, DC-MD-VA Area
                
                  Type of control strategy SIP
                  Year
                  VOC(TPD)
                  
                  NOX
                    (TPD)
                  
                  Effective date of adequacy determination of SIP approval
                
                
                  Maintenance Plan
                  20142025
                    2030
                  
                  61.339.8
                    28.9
                  
                  136.848.8
                    32.9
                  
                  Contingent and effective upon interagency consultation.
                
              
              (ff) The EPA has determined that the Baltimore, Maryland Moderate nonattainment area attained the 2008 8-hour ozone National Ambient Air Quality Standards by the applicable attainment date of July 20, 2018, based upon complete quality-assured and certified data for the calendar years 2015-2017.
              [62 FR 40458, July 29, 1997]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1076, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              §§ 52.1077-1079
              [Reserved]
            
            
              § 52.1080
              Photochemical Assessment Monitoring Stations (PAMS) Program.
              On March 24, 1994 Maryland's Department of the Environment submitted a plan for the establishment and implementation of a Photochemical Assessment Monitoring Stations (PAMS) Program as a state implementation plan (SIP) revision, as required by section 182(c)(1) of the Clean Air Act. EPA approved the Photochemical Assessment Monitoring Stations (PAMS) Program on September 11, 1995 and made it part of Maryland SIP. As with all components of the SIP, Maryland must implement the program as submitted and approved by EPA.
              [60 FR 47084, Sept. 11, 1995]
            
            
              § 52.1081
              Control strategy: Particulate matter.
              (a) Determination of Attainment. EPA has determined, as of January 12, 2009, the Maryland portion of the Metropolitan Washington, DC-MD-VA nonattainment area for the 1997 PM2.5 NAAQS has attained the 1997 PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this area to submit an attainment demonstration and associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as the area continues to attain the 1997 PM2.5 NAAQS.
              (b) Determination of Attainment. EPA has determined, as of November 20, 2009, the Martinsburg-Hagerstown, WV-MD PM2.5 nonattainment area has attained the 1997 PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspend the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 PM2.5 NAAQS.
              (c) Determination of Attainment. EPA has determined, as of May 22, 2012, based on ambient air quality data of 2008 to 2010 and the preliminary data of 2011, that the PM2.5 nonattainment area of Baltimore, Maryland has attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS.
              (d) Maintenance Plan and Transportation Conformity Budgets. EPA approves the maintenance plan for the Maryland portion of the Washington, DC-MD-VA nonattainment area for the 1997 annual PM2.5 NAAQS submitted by the State of Maryland for the entire Area on July 10, 2013 and supplemented on July 26, 2013. The maintenance plan includes motor vehicle emission budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the entire Washington, DC-MD-VA PM2.5 Area for the 1997 PM2.5 NAAQS. The MVEBs are based on a tiered approach: Tier 1 MVEBs are effective as EPA has determined them adequate for transportation conformity purposes; Tier 2 mobile budgets will become effective upon the completion of the interagency consultation process and fully documented within the first conformity analysis that uses the Tier 2 MVEBs.
              
                Washington, DC-MD-VA PM2.5 Area's Tier 1 Motor Vehicle Emissions Budgets for the 1997 Annual PM2.5 NAAQS, (tpy)
                
                  Type of control strategy SIP
                  Year
                  NOX
                  
                  PM2.5
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  41,709
                  1,787
                  11/5/14
                
                
                   
                  2025
                  27,400
                  1,350
                
              
              
                Washington, DC-MD-VA PM2.5 Area's Tier 2 Motor Vehicle Emissions Budgets for the 1997 Annual PM2.5 NAAQS, (tpy)
                
                  Type of control strategy SIP
                  Year
                  NOX
                  
                  PM2.5
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  50,051
                  2,144
                  Contingent and effective upon interagency consultation.
                
                
                   
                  2025
                  32,880
                  1,586
                
              
              (e) Maintenance Plan and Transportation Conformity Budgets. EPA approves the maintenance plan for the Baltimore, MD nonattainment area for the 1997 annual PM2.5 NAAQS submitted by the State of Maryland on December 12, 2013. The maintenance plan includes motor vehicle emission budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the Baltimore, MD Area for the 1997 PM2.5 NAAQS.
              

                Baltimore, MD Area's Motor Vehicle Emissions Budgets for the 1997 Annual PM2.5 NAAQS, (tpy)
                
                  Type of control strategy SIP
                  Year
                  NOX
                  
                  PM2.5
                  
                  Effective date of SIPapproval
                  
                
                
                  Maintenance Plan
                  2017
                  29,892.01
                  1,218.60
                  12/16/14
                
                
                  
                   
                  2025
                  21,594.96
                  1,051.39
                
              
              (f) Maintenance Plan and Transportation Conformity Budgets. EPA approves the maintenance plan for the Maryland portion of the Martinsburg, WV-Hagerstown, MD nonattainment area for the 1997 annual PM2.5 NAAQS submitted by the State of Maryland on December 12, 2013. The maintenance plan includes motor vehicle emission budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the Maryland portion of the Martinsburg, WV-Hagerstown, MD Area for the 1997 PM2.5 NAAQS.
              

                Maryland Portion of the Martinsburg, WV-Hagerstown, MD Area's Motor Vehicle Emissions Budgets for the 1997 Annual PM2.5 NAAQS, (tpy)
                
                  Type of control strategy SIP
                  Year
                  NOX
                  
                  PM2.5
                  
                  Effective date of SIPapproval
                  
                
                
                  Maintenance Plan
                  20172025
                  
                  4,057.002,774.63
                  
                  149.6393.35
                  
                  12/16/14
                
              
              [74 FR 1148, Jan. 12, 2009, as amended at 74 FR 60203, Nov. 20, 2009; 77 FR 30212, May 22, 2012; 79 FR 60084, Oct. 6, 2014; 79 FR 75034, 75037, Dec. 16, 2014]
            
            
              § 52.1082
              Determinations of attainment.

              (a) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Metropolitan Washington, District of Columbia-Maryland-Virginia (DC-MD-VA) fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Metropolitan Washington, DC-MD-VA nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (b) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Martinsburg-Hagerstown, West Virginia-Maryland (WV-MD) fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Martinsburg-Hagerstown, WV-MD nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (c) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, Washington, DC-MD-VA moderate nonattainment area has attained the 1997 8-hour ozone NAAQS by the applicable attainment date of June 15, 2010. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Washington, DC-MD-VA moderate nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              
              (d) Based upon EPA's review of the air quality data for the 3-year period 2008 to 2010, EPA determined that Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE 8-hour ozone moderate nonattainment area (the Philadelphia Area) attained the 1997 8-hour ozone National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of June 15, 2011. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Philadelphia Area nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).

              (e) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the PM2.5 nonattainment area of Baltimore, Maryland attained the 1997 annual PM2.5 NAAQS by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the NAAQS. EPA has also determined that the PM2.5 nonattainment area of Baltimore, Maryland is not subject to the consequences of failing to attain pursuant to section 179(d).
              (f) Based upon EPA's review of the air quality data for the 3-year period 2003 to 2005, EPA determined, as of July 12, 2012, that the Baltimore 1-hour ozone nonattainment area did not attain the 1-hour ozone standard as of its applicable 1-hour ozone attainment date of November 15, 2005.
              (g) Based on 2009-2011 complete, quality-assured ozone monitoring data at all monitoring sites in the Baltimore 1-hour ozone nonattainment area, EPA determined, as of July 12, 2012, that the Baltimore 1-hour ozone nonattainment area has attained the 1-hour ozone standard.
              (h) EPA has determined, as of May 26, 2015, that based on 2012 to 2014 ambient air quality data, the Baltimore nonattainment area has attained the 1997 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.1118, suspends the requirement for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 8-hour ozone NAAQS.
              (i) EPA has determined, as of June 1, 2015, that based on 2012 to 2014 ambient air quality data, the Baltimore nonattainment area has attained the 2008 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.1118, suspends the requirement for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2008 8-hour ozone NAAQS.
              (j) Based upon EPA's review of the air quality data for the 3-year period 2013 to 2015, Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE marginal ozone nonattainment area has attained the 2008 8-hour ozone national ambient air quality standard (NAAQS) by the applicable attainment date of July 20, 2016. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE marginal ozone nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).

              (k) Based upon EPA's review of the air quality data for the 3-year period 2013 to 2015, the Washington, DC-MD-VA marginal ozone nonattainment area has attained the 2008 8-hour ozone national ambient air quality standard (NAAQS) by the applicable attainment date of July 20, 2016. Therefore, EPA has met the requirement pursuant to Clean Air Act section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Washington, DC-MD-VA marginal nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              [77 FR 1413, Jan. 10, 2012, as amended at 77 FR 11741, Feb. 28, 2012; 77 FR 17344, Mar. 26, 2012; 77 FR 30212, May 22, 2012; 77 FR 34819, June 12, 2012; 80 FR 29972, May 26, 2015; 80 FR 30946, June 1, 2015; 82 FR 50820, Nov. 2, 2017; 82 FR 52655, Nov. 14, 2017]
            
            
              § 52.1083
              [Reserved]
            
            
              § 52.1084
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of Maryland and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Maryland's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a), except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of Maryland's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of Maryland and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Maryland and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Maryland's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b), except to the extent the Administrator's approval is partial or conditional.

              (3) Notwithstanding the provisions of paragraph (b)(2) of this section, if, at the time of the approval of Maryland's SIP revision described in paragraph (b)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48366, Aug. 8, 2011, as amended at 81 FR 74586, 74596, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.1085
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of Maryland and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Maryland's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39, except to the extent the Administrator's approval is partial or conditional.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of Maryland's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48367, Aug. 8, 2011, as amended at 81 FR 74586, Oct. 26, 2016]
            
            
              §§ 52.1086-52.1099
              [Reserved]
            
            
              § 52.1100
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of Maryland” and all revisions submitted by Maryland that were federally approved prior to November 1, 2004. The information in this section is available in the 40 CFR, part 52, Volume 2 of 2 (§§ 52.1019 to the end of part 52) editions revised as of July 1, 2005 through July 1, 2011, and the 40 CFR, part 52, Volume 2 of 3 (§§ 52.1019 to 52.2019) edition revised as of July 1, 2012.
              (b) [Reserved]
              [78 FR 33984, June 6, 2013]
            
            
              §§ 52.1101-52.1109
              [Reserved]
            
            
              § 52.1110
              Small business stationary source technical and environmental compliance assistance program.
              On November 13, 1992, the Acting Director of the Air and Radiation Management Administration, Maryland Department of the Environment submitted a plan for the establishment and implementation of a Small Business Stationary Source Technical and Environmental Compliance Assistance Program as a state implementation plan (SIP) revision, as required by title V of the Clean Air Act Amendments. EPA approved the Small Business Stationary Source Technical and Environmental Compliance Assistance Program on May 16, 1994, and made it part of the Maryland SIP. As with all components of the SIP, Maryland must implement the program as submitted and approved by EPA.
              [59 FR 25333, May 16, 1994]
            
            
              §§ 52.1111-52.1115
              [Reserved]
            
            
              § 52.1116
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) The following provisions of 40 CFR 52.21 are hereby incorporated and made a part of the applicable State plan for the State of Maryland.
              (1) Definition of federally enforceable (40 CFR 52.21(b)(17)),
              (2) Exclusions from increment consumption (40 CFR 52.21(f)(1)(v), (3), (4)(i)),
              (3) Redesignation of areas (40 CFR 52.21(g) (1), (2), (3), (4), (5), and (6)),
              (4) Approval of alternate models (40 CFR 52.21(1)(2)),
              (5) Disputed permits or redesignation (40 CFR 52.21(t), and
              (6) Delegation of Authority (40 CFR 52.21(u)(1), (2)(ii), (3), and (4)).
              [45 FR 52741, Aug. 7, 1980 and 47 FR 7835, Feb. 23, 1982]
            
            
              § 52.1117
              Control strategy: Sulfur oxides.
              (a) [Reserved]

              (b) The requirements of § 51.112(a) of this chapter are not met because the State did not submit an adequate control strategy demonstration to show that the Maryland Regulation 10.03.36.04B (1) and (2) would not interfere with the attainment and maintenance of the national sulfur dioxide standards.
              [40 FR 56889, Dec. 5, 1975, as amended at 41 FR 8770, Mar. 1, 1976; 41 FR 54747, Dec. 15, 1976; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.1118
              [Reserved]
            
          
          
            Subpart W—Massachusetts
            
              § 52.1119
              Identification of plan—conditional approval.
              (a) The following plan revisions were submitted on the dates specified.
              (1) On November 13, 1992, the Massachusetts Department of Environmental Protection submitted a small business stationary source technical and environmental compliance assistance program (PROGRAM). On July 22, 1993, Massachusetts submitted a letter clarifying portions of the November 13, 1992 submittal. In these submissions, the State commits to submit adequate legal authority to establish and implement a compliance advisory panel and to have a fully operational PROGRAM by November 15, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated November 13, 1992 submitting a revision to the Massachusetts State Implementation Plan.
              (B) State Implementation Plan Revision for a Small Business Technical and Environmental Compliance Assistance Program dated November 13, 1992.
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection dated July 22, 1993 clarifying portions of Massachusetts' November 13, 1992 SIP revision.
              (2)-(5) [Reserved]
              (b) [Reserved]
              [59 FR 41708, Aug. 15, 1994, as amended at 61 FR 43976, Aug. 27, 1996; 65 FR 19326, Apr. 11, 2000; 81 FR 93630, Dec. 21, 2016; 84 FR 24721, May 29, 2019; 84 FR 29383, June 24, 2019]
            
            
              § 52.1120
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for Massachusetts under section 110 of the Clean Air Act, 42 U.S.C. 7401, and 40 CFR part 51 to meet National Ambient Air Quality Standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to January 20, 2017, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Entries in paragraphs (c) and (d) of this section with the EPA approval date after January 20, 2017 have been approved by EPA for inclusion in the State Implementation Plan and for incorporation by reference into the plan as it is contained in this section, and will be considered by the Director of the Federal Register for approval in the next update to the SIP compilation.
              (2) EPA Region 1 certifies that the materials provided by EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of the dates referenced in paragraph (b)(1).

              (3) Copies of the materials incorporated by reference into the SIP may be inspected at the EPA Region 1 Office, 5 Post Office Square, Boston, Massachusetts 02109-3912. You may also inspect the material with an EPA approval date prior to January 20, 2017 at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: https://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-approved regulations.
              
              
                EPA Approved Massachusetts Regulations
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date 1
                  
                  Explanations
                
                
                  310 CMR 6.04
                  Standards
                  7/25/1990
                  10/4/2002, 67 FR 62184
                  Adopted PM10 as the criteria pollutant for particulates.
                
                
                  
                  310 CMR 7.00
                  Definitions
                  3/9/2018
                  6/24/2019, 84 FR 29380
                  Approved 5 new or updated definitions.
                
                
                  310 CMR 7.00 Appendix A
                  Emission Offsets and Nonattainment Review
                  October 22, 1999
                  May 29, 2019, 84 FR 24719

                  Approves revisions for consistency with underlying federal regulations that make the Commonwealth's SIP-approved NNSR program applicable to certain sources of NOX and VOC statewide.
                
                
                  310 CMR 7.00 Appendix B
                  Emission Banking, Trading and Averaging
                  8/30/2013
                  10/9/2015, 80 FR 61101
                  Approved amended language regarding emissions averaging bubbles.
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 1 General Regulations to Prevent Air Pollution
                  1/27/1972
                  5/31/1972, 37 FR 10841
                
                
                  Regulations for Prevention And/or Abatement of Air Pollution Episode and Air Pollution Incident Emergencies
                  Regulation 1 Introduction
                  8/28/1972
                  10/28/1972, 37 FR 23085
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 2 Plans Approval and Emission Limitations
                  2/1/1978
                  3/15/1979, 44 FR 15703
                  Regulation 2 is now known as 310 CMR 7.02.
                
                
                  Regulations for Prevention And/or Abatement of Air Pollution Episode and Air Pollution Incident Emergencies
                  Regulation 2 Definitions
                  8/28/1972
                  10/28/1972, 37 FR 23085
                
                
                  310 CMR 7.02
                  Plans Approval and Emission Limitations
                  6/6/1994
                  4/5/1995, 60 FR 17226
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 3 Nuclear Energy Utilization Facilities
                  6/1/1972
                  10/28/1972, 37 FR 23085
                
                
                  310 CMR 7.03
                  Plan Application Exemption Construction Requirements. Paint Spray Booths 310 CMR 7.03(13)
                  2/17/1993
                  9/3/1999, 64 FR 48297
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 4 Fossil Fuel Utilization Facilities
                  1/27/1972
                  10/28/1972, 37 FR 23085
                  Regulation 4 is now known as 310 CMR 7.04.
                
                
                  310 CMR 7.04
                  U Fossil Fuel Utilization Facilities
                  12/28/2007
                  4/24/2014, 79 FR 22774
                  Only approved 7.04(2) and 7.04(4)(a).
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 5 Fuels
                  8/31/1978
                  3/7/1979, 44 FR 12421
                  Regulation 5 is now known as 310 CMR 7.05.Portions of Regulation 5 have been replaced with the approval of 310 CMR 7.05.
                  
                
                
                  310 CMR 7.05
                  Fuels All Districts
                  9/23/2005
                  5/29/2014, 79 FR 30741
                  Removed landfill gas from requirements of section.
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 6 Visible Emissions
                  8/28/1972
                  10/28/1972, 37 FR 23085
                  Regulation 6 is now known as 310 CMR 7.06.
                
                
                  310 CMR 7.07
                  Open Burning
                  9/28/1979
                  6/17/1980, 45 FR 40987
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 8 Incinerators
                  8/28/1972
                  10/28/1972, 37 FR 23085
                  Regulation 8 is now known as 310 CMR 7.08.
                
                
                  310 CMR 7.08
                  Incinerators. Municipal Waste Combustors 310 CMR 7.08(2)
                  1/11/1999
                  9/2/1999, 64 FR 48095
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 9 Dust and Odor
                  12/9/1977
                  9/29/1978, 43 FR 44841
                  Regulation 9 is now known as 310 CMR 7.09.
                
                
                  
                  Regulations for the Control of Air Pollution
                  Regulation 10 Noise
                  6/1/1972
                  10/28/1972, 37 FR 23085
                  Regulation 10 is now known as 310 CMR 7.10.
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 11 Transportation Media
                  6/1/1972
                  10/28/1972, 37 FR 23085
                  Regulation 11 is now known as 310 CMR 7.11. This regulation restricts idling.
                
                
                  310 CMR 7.12
                  U Source Registration
                  3/9/2018
                  3/4/2019, 84 FR 7299
                  Revisions made to existing requirements and procedures for emissions reporting.
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 13 Stack Testing
                  6/1/1972
                  10/28/1972, 37 FR 23085
                  Regulation 13 is now known as 310 CMR 7.13.
                
                
                  310 CMR 7.14
                  Monitoring Devices and Reports
                  11/21/19861/15/1987
                  
                  3/10/1989, 54 FR 10147
                
                
                  Regulations for Prevention And/or Abatement of Air Pollution Episode and Air Pollution Incident Emergencies
                  Regulation 15. Asbestos
                  8/28/1972
                  10/28/1972, 37 FR 23085
                  Regulation 15 is now known as 310 CMR 7.15.
                
                
                  310 CMR 7.16
                  Reduction of Single-Occupant Commuter Vehicle Use
                  12/31/1978,5/16/1979
                  
                  9/16/1980, 45 FR 61293
                
                
                  310 CMR 7.17
                  Conversions to Coal
                  1/22/1982
                  6/9/1982, 47 FR 25007
                
                
                  310 CMR 7.18
                  Volatile and Halogenated Organic Compounds
                  8/30/2013
                  10/9/2015, 80 FR 61101
                  Approved revisions to 7.18(1)(d) and (f); 7.18(2)(b), (e), and (f); 7.18(20)(a) and (b); and 7.18(30).
                
                
                  310 CMR 7.19

                  Reasonably Available Control Technology (RACT) for Sources of Oxides of Nitrogen (NOX)
                  8/30/2013
                  10/9/2015, 80 FR 61101
                  Approved revisions to 7.19(1)(c)(9).
                
                
                  310 CMR 7.24
                  Organic Material Storage and Distribution
                  1/2/2015
                  11/29/2016, 81 FR 85897
                  Revised to require the decommissioning of Stage II vapor recovery systems and require Stage I Enhanced Vapor Recovery systems certified by the California Air Resources Board.
                
                
                  310 CMR 7.25
                  Best Available Controls for Consumer and Commercial Products
                  10/19/2007
                  10/9/2015, 80 FR 61101
                  Approved amended existing consumer products related requirements, added provisions concerning AIM coatings.
                
                
                  310 CMR 7.26
                  Industry Performance Standards
                  12/28/2007
                  4/24/2014, 79 FR 22774
                  EPA did not approve 310 CMR 7.26 (1) through 7.26 (29), or 310 CMR 7.26 (38) through 7.26 (49) into the Massachusetts SIP.
                
                
                  310 CMR 7.27
                  NOX Allowance Program
                  11/19/1999
                  12/27/2000, 65 FR 81743
                
                
                  310 CMR 7.28
                  NOX Allowance Trading Program
                  3/30/2007
                  12/3/2007, 72 FR 67854
                
                
                  310 CMR 7.29
                  Emissions Standards for Power Plants
                  1/25/2008,6/29/2007
                  
                  9/19/2013 78 FR 57487
                  Only approving the SO2 and NOX requirements.
                
                
                   
                  
                  
                  
                  The following exceptions which are not applicable to the Massachusetts Alternative to BART were not approved:
                
                
                  
                   
                  
                  
                  

                  (1) In 310 CMR 7.29(1), the reference to mercury (Hg), carbon monoxide (CO), carbon dioxide (CO2), and fine particulate matter (PM2.5) in the first sentence and the phrase “ . . . and CO2 and establishing a cap on CO2 and Hg emissions from affected facilities. CO2 emissions standards set forth in 310 CMR 7.29(5)(a)5.a. and b. shall not apply to emissions that occur after December 31, 2008” in the second sentence.
                
                
                   
                  
                  
                  
                  (2) In 310 CMR 7.29(2), the definitions of Alternate Hg Designated Representative, Automated Acquisition and Handling System or DAHS, Mercury (Hg) Designated Representative, Mercury Continuous Emission Monitoring System or Mercury CEMS, Mercury Monitoring System, Sorbent Trap Monitoring System, and Total Mercury;
                
                
                   
                  
                  
                  
                  (3) 310 CMR 7.29(5)(a)(3) through (5)(a)(6);
                
                
                   
                  
                  
                  
                  (4) In 310 CMR 7.29(5)(b)(1), reference to compliance with the mercury emissions standard in the second sentence;
                
                
                   
                  
                  
                  
                  (5) 310 CMR 7.29(6)(a)(3) through (6)(a)(4);
                
                
                   
                  
                  
                  
                  (6) 310 CMR 7.29(6)(b)(10);
                
                
                   
                  
                  
                  
                  (7) 310 CMR 7.29(6)(h)(2);
                
                
                   
                  
                  
                  
                  (8) The third and fourth sentences in 310 CMR 7.29(7)(a);
                
                
                   
                  
                  
                  

                  (9) In 310 CMR 7.29(7)(b)(1), the reference to CO2 and mercury;
                
                
                   
                  
                  
                  

                  (10) In 310 CMR 7.29(7)(b)(1)(a), the reference to CO2 and mercury;
                
                
                   
                  
                  
                  
                  (11) 310 CMR 7.29(7)(b)(1)(b) through 7.29(7)(b)(1)(d);
                
                
                  
                   
                  
                  
                  

                  (12) In 310 CMR 7.29(7)(b)(3), the reference to CO2 and mercury;
                
                
                   
                  
                  
                  

                  (13) In 310 CMR 7.29(7)(b)(4)(b), the reference to CO2 and mercury; and
                
                
                   
                  
                  
                  
                  (14) 310 CMR 7.29(7)(e) through 7.29(7)(i).
                
                
                  310 CMR 7.30
                  Massport/Logan Airport Parking Freeze
                  6/30/2017
                  3/6/2018, 83 FR 9438
                  Revises the existing commercial parking freeze limits and requires the Massachusetts Port Authority to complete several studies to evaluate ways to further support alternative transit options.
                
                
                  310 CMR 7.31
                  City of Boston/East Boston Parking Freeze
                  12/26/2000
                  3/12/2001, 66 FR 14318
                  Applies to the parking of motor vehicles within the area of East Boston.
                
                
                  310 CMR 7.32
                  Massachusetts Clean Air Interstate Rule (Mass CAIR)
                  3/30/2007
                  12/3/2007, 72 FR 67854
                
                
                  310 CMR 7.33
                  City of Boston/South Boston Parking Freeze
                  7/30/1993
                  10/15/1996, 61 FR 53628
                  Applies to the parking of motor vehicles within the area of South Boston, including Massport property in South Boston.
                
                
                  310 CMR 7.36
                  Transit System Improvements
                  10/25/2013
                  12/8/2015, 80 FR 76225
                  Removes from the SIP the commitment to design the Red Line/Blue Line Connector project.
                
                
                  310 CMR 7.37
                  High Occupancy Vehicle Lanes
                  4/5/1996
                  3/20/2019, 84 FR 10264
                  Technical revisions to SIP approved regulation.
                
                
                  310 CMR 7.38
                  Certification of Tunnel Ventilation Systems in the Metropolitan Boston Air Pollution Control District
                  12/30/2005
                  2/15/2008, 73 FR 8818
                
                
                  310 CMR 7.40
                  Low Emission Vehicle Program
                  12/24/1999
                  12/23/2002, 67 FR 78179
                  “Low Emission Vehicle Program” (LEV II) except for 310 CMR 7.40(2)(a)(5), 310 CMR 7.40(2)(a)(6), 310 CMR 7.40(2)(c)(3), 310 CMR 7.40(10), and 310 CMR 7.40(12).
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 50 Variances
                  9/14/1974
                  2/4/1977, 42 FR 6812
                  Regulation 50 is now known as 310 CMR 7.50.
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 51 Hearings Relative To Orders and Approvals
                  8/28/1972
                  10/28/1972, 37 FR 23085
                  Regulation 51 is now known as 310 CMR 7.51.
                
                
                  Regulations for the Control of Air Pollution
                  Regulation 52 Enforcement Provisions
                  8/28/1972
                  10/28/1972, 37 FR 23085
                  Regulation 52 is now known as 310 CMR 7.52.
                
                
                  
                  310 CMR 8.00
                  The Prevention and/or Abatement of Air Pollution Episode and Air Pollution Incident Emergencies
                  4/1/1994
                  3/4/2019, 84 FR 7299
                  Incorporates full version of 310 CMR 8.00 into the Massachusetts SIP, and converts conditional approval at § 52.1119(a)(5) to full approval.
                
                
                  310 CMR 60.02
                  Regulations for the Enhanced Motor Vehicle Inspection and Maintenance Program
                  9/5/2008
                  1/25/2013, 78 FR 5292
                  Revises enhanced I/M test requirements to consist of “OBD2-only” testing program. Approving submitted regulation with the exception of subsection 310 CMR 60.02(24)(f).
                
                
                  540 CMR 4.00
                  Annual Safety and Combined Safety and Emissions Inspection of all Motor Vehicles, Trailers, Semi-trailers and converter Dollies
                  9/5/2008
                  1/25/2013, 78 FR 5292
                  Revises Requirement for Inspection and Enforcement of I/M Program.
                
                
                  Massachusetts General Laws, Part IV, Title I, Chapter 268A, Sections 6 and 6A
                  Conduct of Public Officials and Employees
                  Amended by Statute in 1978 and 1984
                  12/21/2016, 81 FR 93624
                  Approved Section 6: Financial interest of state employee, relative or associates; disclosure, and Section 6A: Conflict of interest of public official; reporting requirement.
                
                
                  Executive Order 145
                  Consultation with Cities and Towns on Administrative Mandates
                  11/20/1978
                  6/24/2019, 84 FR 29380
                  Approval as part of 2012 PM2.5 infrastructure SIP.
                
                

                  1 To determine the EPA effective date for a specific provision listed in this table, consult the Federal Register notice cited in this column for the particular provision.
              
              (d) EPA-approved State Source specific requirements.
              
              
                EPA-Approved Massachusetts Source Specific Requirements
                
                  Name of source
                  Permit number
                  State effective date
                  EPA approval date 2
                  
                  Explanations
                
                
                  Cambridge Electric Light Company's Kendall Station, First Street, Cambridge, MA
                  Cambridge Electric Light Company Variance
                  Submitted12/28/78
                  
                  6/17/1980, 45 FR 40987
                  Regulation 310 CMR 7.04(5), Fuel Oil Viscosity; Revision for Cambridge Electric Light Company's Kendall Station, First Street, Cambridge, MA.
                
                
                  Blackstone Station, Blackstone Street, Cambridge, MA
                  Cambridge Electric Light Company Variance
                  Submitted12/28/1978
                  
                  6/17/1980, 45 FR 40987
                  Regulation 310 CMR 7.04(5), Fuel Oil Viscosity; Revision for Cambridge Electric Light Company's Blackstone Station, Blackstone Street, Cambridge, MA.
                
                
                  Holyoke Water Power Company, Mount Tom Plant, Holyoke, MA
                  Holyoke Water Power Company Operations
                  Submitted1/22/1982
                  
                  6/9/1982, 47 FR 25007
                  A revision specifying the conditions under which coal may be burned at the Holyoke Water Power Company, Mount Tom Plant, Holyoke, MA.
                
                
                  Esleeck Manufacturing Company, Inc., Montague, MA
                  Esleek Manufacturing Emission Limit
                  Submitted2/8/1983
                  
                  4/28/1983, 48 FR 19173
                  Source specific emission limit allowing the Company to burn fuel oil having a maximum sulfur content of 1.21 pounds per million Btu heat release potential provided the fuel firing rate does not exceed 137.5 gallons per hour.
                
                
                  
                  Erving Paper company, Erving, MA
                  Erving Paper Company Operations
                  Submitted7/18/1984,
                    4/17/1985, and
                    11/25/1987
                  
                  2/15/1990, 55 FR 5447
                  A revision approving sulfur-in-fuel limitations.
                
                
                  Monsanto Chemical Company in Indian Orchard, MA
                  Monsanto Chemical Company Operations
                  6/20/1989
                  2/21/1990, 55 FR 5986
                  Revisions which define and impose reasonably available control technology to control volatile organic compound emissions from Monsanto Chemical Company in Indian Orchard, MA. Including a final RACT Compliance Plan.
                
                
                  Spalding Sports Worldwide in Chicopee, MA
                  PV-85-IF-019
                  7/12/1989 and 10/7/1985
                  11/8/1989, 54 FR 46894
                  Amendments to the Conditional Plans imposing reasonably available control technology.
                
                
                  Duro Textile Printers, Incorporated in Fall River, MA
                  SM-85-168-IF
                  8/1/1989 and 8/8/1989
                  11/8/1989, 54 FR 46896
                  Amended Conditional Plan Approval (SM-85-168-IF) dated and effective August 1, 1989 and an Amendment to the Amended Conditional Plan Approval (SM-85-168-IF Revision) dated and effective August 8, 1989 imposing reasonably available control.
                
                
                  Acushnet Company, Titleist Golf Division, Plant A in New Bedford, MA
                  SM-85-151-IF and 4-P-90-104
                  6/1/1990
                  2/27/1991, 56 FR 8130
                  An Amended Plan imposing reasonably available control technology.
                
                
                  General Motors Corporation in Framingham, MA
                  General Motors Operations
                  6/8/1990
                  2/19/1991, 56 FR 6568
                  An Amended Plan imposing reasonably available control technology.
                
                
                  Erving Paper Mills in Erving, MA
                  Erving Paper Company Operations
                  10/16/1990
                  3/20/1991, 56 FR 11675
                  Revisions which define and impose RACT to control volatile organic compound emissions. Including a conditional final plan approval issued by the Massachusetts Department of Environmental Protection (MassDEP).
                
                
                  Erving Paper Mills in Erving, MA
                  Erving Paper Company Operations
                  4/16/1991
                  10/8/1991, 56 FR 50659
                  Revisions which clarify the requirements of RACT to control volatile organic compound emissions. Including a conditional final plan approval amendment that amends the October 16, 1990 conditional plan approval.
                
                
                  Brittany Dyeing and Finishing of New Bedford, MA
                  4-P-92-012
                  3/16/1994
                  3/6/1995, 60 FR 12123
                  Final Plan Approval No. 4P92012, imposing reasonably available control technology.
                
                
                  Specialty Minerals, Incorporated, Adams, MA
                  1-P-94-022
                  6/16/1995
                  9/2/1999, 64 FR 48095
                  Emission Control Plan (Reasonably Available Control Technology for Sources of Oxides of Nitrogen).
                
                
                  Monsanto Company's Indian Orchard facility, Springfield, MA
                  1-E-94-106
                  10/28/1996
                  9/2/1999, 64 FR 48095
                  Emission Control Plan (Reasonably Available Control Technology for Sources of Oxides of Nitrogen).
                
                
                  Medusa Minerals Company in Lee, MA
                  1-E-94-110
                  4/17/1998
                  9/2/1999, 64 FR 48095
                  Emission Control Plan (Reasonably Available Control Technology for Sources of Oxides of Nitrogen).
                
                
                  Gillette Company Andover Manufacturing Plant
                  MBR-92-IND-053
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  Reasonably Available Control Technology Plan Approval issued on June 17, 1999.
                
                
                  Norton Company
                  C-P-90-083
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  Reasonably Available Control Technology Plan Approval issued on August 5, 1999.
                
                
                  
                  Barnet Corporation
                  Barnet Corporation Operations
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  Reasonably Available Control Technology Plan Approval issued on May 14, 1991.
                
                
                  Solutia
                  1-P-92-006
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  310 CMR 7.02 BACT plan approvals issued by the MassDEP.
                
                
                  Saloom Furniture
                  Saloom Winchendon Operations
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  310 CMR 7.02 BACT plan approvals issued by the MassDEP.
                
                
                  Eureka Manufacturing
                  4-P-95-094
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  310 CMR 7.02 BACT plan approvals issued by the MassDEP.
                
                
                  Moduform
                  Moduform Operations
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  310 CMR 7.02 BACT plan approvals issued by the MassDEP.
                
                
                  Polaroid
                  MBR-99-IND-001
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  310 CMR 7.02 BACT plan approvals issued by the MassDEP.
                
                
                  Globe
                  4-P-96-151
                  Submitted2/17/1993,
                    4/16/1999, and
                    10/7/1999
                  
                  10/4/2002, 67 FR 62179
                  310 CMR 7.02 BACT plan approvals issued by the MassDEP.
                
                
                  Wheelabrator Saugus, Inc
                  MBR-98-ECP-006
                  Submitted12/30/2011,
                    8/9/2012, and
                    8/28/2012
                  
                  9/19/2013, 78 FR 57487
                  The sulfur dioxide (SO2), oxides of nitrogen (NOX), and PM2.5 provisions of the MassDEP Emission Control Plan “Saugus—Metropolitan, Boston/Northeast Region, 310 CMR 7.08(2)—Municipal Waste Combustors, Application No. MBR-98-ECP-006, Transmittal No. W003302, Emission Control Plan Modified Final Approval” dated March 14, 2012 to Mr. Jairaj Gosine, Wheelabrator Saugus, Inc. and signed by Cosmo Buttaro and James E. Belsky, with the following exceptions which are not applicable to the Massachusetts Alternative to BART.
                
                
                  General Electric Aviation
                  MBR-94-COM-008
                  Submitted12/30/2011,
                    8/9/2012, and
                    8/28/2012
                  
                  9/19/2013, 78 FR 57487
                  The MassDEP Emission Control Plan “Lynn—Metropolitan, Boston/Northeast Region, 310 CMR 7.19, Application No. MBR-94-COM-008, Transmittal No. X235617, Modified Emission Control Plan Final Approval” dated March 24, 2011 to Ms. Jolanta Wojas, General Electric Aviation and signed by Marc Altobelli and James E. Belsky. Note, this document contains two section V; V. RECORD KEEPING AND REPORTING REQUIREMENTS and V. GENERAL REQUIREMENTS/PROVISIONS.
                
                
                  
                  Mt. Tom Generating Company, LLC
                  1-E-01-072
                  Submitted12/30/2011,
                    8/9/2012, and
                    8/28/2012
                  
                  9/19/2013, 78 FR 57487
                  The MassDEP Emission Control Plan, “Holyoke Western Region 310 CMR 7.29 Power Plant Emission Standards, Application No. 1-E-01-072, Transmittal No. W025214, Amended Emission Control Plan” dated May 15, 2009 to Mr. John S. Murry, Mt. Tom Generating Company, LLC and signed by Marc Simpson, with the following exceptions which are not applicable to the Massachusetts Alternative to BART.
                
                
                  Dominion Energy Salem Harbor, LLC
                  NE-12-003
                  Submitted12/30/2011,
                    8/9/2012, and
                    8/28/2012
                  
                  9/19/2013, 78 FR 57487
                  The MassDEP Emission Control Plan “Salem—Metropolitan Boston/Northeast Region, 310 CMR 7.29 Power Plant Emission Standards, Application No. NE-12-003, Transmittal No. X241756, Final Amended Emission Control Plan Approval” dated March 27, 2012 to Mr. Lamont W. Beaudette, Dominion Energy Salem Harbor, LLC and signed by Edward J. Braczyk, Cosmo Buttaro, and James E. Belsky with the following exceptions which are not applicable to the Massachusetts Alternative to BART.
                
                
                  Dominion Energy Brayton Point, LLC
                  SE-12-003
                  Submitted12/30/2011,
                    8/9/2012, and
                    8/28/2012
                  
                  9/19/2013, 78 FR 57487
                  MassDEP Emission Control Plan “Amended Emission Control Plan Final Approval Application for: BWP AQ 25, 310 CMR 7.29 Power Plant Emission Standards, Transmittal Number X241755, Application Number SE-12-003, Source Number: 1200061” dated April 12, 2012 to Peter Balkus, Dominion Energy Brayton Point, LLC and signed by John K. Winkler, with the following exceptions which are not applicable to the Massachusetts Alternative to BART.
                
                
                  Somerset Power LLC
                  Facility Shutdown
                  Submitted12/30/2011,
                    8/9/2012, and
                    8/28/2012
                  
                  9/19/2013 78 FR 57487
                  MassDEP letter “Facility Shutdown, FMF Facility No. 316744” dated June 22, 2011 to Jeff Araujo, Somerset Power LLC and signed by John K. Winkler.
                
                

                  2 To determine the EPA effective date for a specific provision listed in this table, consult the Federal Register notice cited in this column for the particular provision. 
              
              (e) Nonregulatory.
                
              
              
                Massachusetts Non Regulatory
                
                  Name of non regulatory SIP provision
                  Applicablegeographic or
                    nonattainment area
                  
                  State submittal date/effective date
                  EPA approved date 3
                  
                  Explanations
                
                
                  Miscellaneous non-regulatory changes to the plan submitted by the Division of Environmental Health, Massachusetts Department of Public Health
                  
                  4/27/72
                  10/28/72, 37 FR 23085
                
                
                  Miscellaneous non-regulatory additions to the plan submitted by the Bureau of Air Quality Control, Massachusetts Department of Public Health
                  
                  5/5/72
                  10/28/72, 37 FR 23085
                
                
                  Letter of concurrence on AQMA identifications submitted on July 23, 1974, by the Governor
                  
                  7/23/74
                  6/2/75, 40 FR 23746
                
                
                  Letter dated February 8, 1979 from Kenneth Hagg of the Massachusetts Department of Environmental Quality Engineering (DEQE) to Frank Ciavattieri of the Environmental Protection Agency
                  
                  2/8/79
                  5/14/79, 44 FR 27991
                
                
                  Non-attainment area plan for Total Suspended Particulates (TSP) in Worcester
                  
                  3/30/1979 and 4/23/1979
                  1/10/1980, 45 FR 2036
                
                
                  Miscellaneous statewide regulation changes
                  
                  3/30/1979 and 4/23/1979
                  1/10/1980, 45 FR 2036
                
                
                  An extension request for the attainment of TSP secondary standards for areas designated non-attainment as of March 3, 1978
                  
                  3/30/1979 and 4/23/1979
                  1/10/1980, 45 FR 2036
                
                
                  Revision entitled “Massachusetts Implementation Plan, Amended Regulation—All Districts, New Source Review Element,” relating to construction and operation of major new or modified sources in non-attainment areas
                  
                  5/3/1979,8/7/1979, and
                    5/17/1980
                  
                  1/10/1980, 45 FR 2036
                
                
                  Revision to the state ozone standard and adoption of an ambient lead standard
                  
                  8/21/79
                  6/17/1980, 45 FR 40987
                
                
                  Attainment plans to meet the requirements of Part D for carbon monoxide and ozone and other miscellaneous provisions
                  
                  12/31/1978 and 5/16/1979
                  9/16/1980, 45 FR 61293
                
                
                  Supplemental information to the Attainment plans to meet the requirements of Part D for carbon monoxide and ozone and other miscellaneous provisions
                  
                  9/19/1979,11/13/1979, and
                    3/20/1980
                  
                  9/16/1980, 45 FR 61293
                
                
                  Supplemental information to the Attainment plans to meet the requirements of Part D for carbon monoxide and ozone and other miscellaneous provisions
                  
                  12/7/1979 and 4/7/1980
                  8/27/1981, 46 FR 43147
                
                
                  A revision entitled “Appendix J Transportation Project Level Guidelines” relating to policy guidance on the preparation of air quality analysis for transportation projects
                  
                  1/5/1981
                  9/3/1981, 46 FR 44186
                
                
                  
                  A comprehensive air quality monitoring plan, intended to meet requirements of 40 CFR part 58
                  
                  1/28/1980
                  3/4/1981, 46 FR 15137
                
                
                  Revisions to meet the requirements of Part D and certain other sections of the Clean Air Act, as amended, for making a commitment to public transportation in the Boston urban region
                  
                  7/9/1981 and 7/30/1981
                  9/28/1981, 46 FR 47450
                
                
                  Letter clarifying State procedures
                  
                  11/12/1981
                  3/29/82, 47 FR 13143
                
                
                  The Massachusetts DEQE submitted an updated VOC emissions inventory
                  
                  9/3/1981
                  1/25/1982, 47 FR 3352
                
                
                  Procedures to annually update the VOC emission inventory on November 4, 1981
                  
                  11/4/1981
                  1/25/1982, 47 FR 3352
                
                
                  Massachusetts Department of Environmental Protection (MassDEP) submittal for attainment plans for carbon monoxide and ozone
                  Statewide
                  9/9/1982
                  11/09/1983, 48 FR 51480
                
                
                  MassDEP submittal for attainment plans for carbon monoxide and ozone
                  Statewide
                  11/2/1982
                  11/09/1983, 48 FR 51480
                
                
                  MassDEP submittal for attainment plans for carbon monoxide and ozone
                  Statewide
                  11/17/1982
                  11/09/1983, 48 FR 51480
                
                
                  MassDEP submittal for attainment plans for carbon monoxide and ozone
                  Statewide
                  2/2/1983
                  11/09/1983, 48 FR 51480
                
                
                  MassDEP submittal for attainment plans for carbon monoxide and ozone
                  Statewide
                  3/21/1983
                  11/09/1983, 48 FR 51480
                
                
                  MassDEP submittal for attainment plans for carbon monoxide and ozone
                  Statewide
                  4/7/1983
                  11/09/1983, 48 FR 51480
                
                
                  MassDEP submittal for attainment plans for carbon monoxide and ozone
                  Statewide
                  4/26/1983
                  11/09/1983, 48 FR 51480
                
                
                  MassDEP submittal for attainment plans for carbon monoxide and ozone
                  Statewide
                  5/16/1983
                  11/09/1983, 48 FR 51480
                
                
                  A revision to exempt the Berkshire Air Pollution Control District from Regulation 310 CMR 7.02(12)(b)(2)
                  Berkshire
                  3/25/1983
                  7/7/1983, 48 FR 31200
                
                
                  Revisions to the State's narrative, entitled New Source Regulations on page 117 and 118
                  Statewide
                  9/9/1982
                  7/7/1983, 48 FR 31197
                
                
                  Letter from the MassDEP dated June 7, 1991, submitting revisions to the SIP
                  Statewide
                  6/7/1991
                  6/30/1993, 58 FR 34908
                
                
                  Letter from the MassDEP dated November 13, 1992 submitting revisions to the SIP
                  Statewide
                  11/13/1992
                  6/30/1993, 58 FR 34908
                
                
                  Letter from the MassDEP dated February 17, 1993 submitting revisions to the SIP
                  Statewide
                  2/17/1993
                  6/30/1993, 58 FR 34908
                
                
                  Nonregulatory portions of the state submittal
                  Statewide
                  11/13/1992
                  6/30/1993, 58 FR 34908
                
                
                  Letter from Massachusetts DEQE
                  Statewide
                  2/14/1985
                  9/25/1985, 50 FR 38804
                
                
                  Letter from Massachusetts DEQE
                  Statewide
                  5/22/1985
                  9/25/1985, 50 FR 38804
                
                
                  
                  Enforcement manual including Method 27, record form, potential leak points, major tank truck leak sources, test procedure for gasoline vapor leak detection procedure by combustible gas detector, instruction manual for Sentox 2 and Notice of Violation
                  Statewide
                  5/22/1985
                  9/25/1985, 50 FR 38804
                
                
                  Letter from Massachusetts DEQE stating authority to undertake preconstruction review of new stationary sources of air pollution with potential to emit 5 tons or more of lead
                  Statewide
                  8/17/1984
                  10/30/1984, 49 FR 43546
                
                
                  Letter from Massachusetts DEQE submitting the Massachusetts Lead Implementation Plan
                  Statewide
                  7/13/1984
                  10/30/1984, 49 FR 43546
                
                
                  Massachusetts attainment and maintenance plans for lead
                  Statewide
                  7/13/1984
                  10/30/1984, 49 FR 43546
                
                
                  Memorandum from Donald C. Squires to Bruce K. Maillet, subject: Response to EPA questions regarding Phillips Academy, outlines the permanent energy conservation measures to be used
                  Merrimack Valley
                  10/4/1985
                  4/1/1986, 51 FR 11019
                
                
                  Letter from the Massachusetts DEQE dated December 3, 1985
                  Statewide
                  12/3/1985
                  11/25/1986, 51 FR 42563
                
                
                  Letter from the Massachusetts DEQE dated January 31, 1986
                  Statewide
                  1/31/1986
                  11/25/1986, 51 FR 42563
                
                
                  Letter from the Massachusetts DEQE dated February 11, 1986. The nonregulatory portions of the state submittals
                  Statewide
                  2/11/1986
                  11/25/1986, 51 FR 42563
                
                
                  Letter from the Massachusetts DEQE dated November 21, 1986
                  Statewide
                  11/21/1986
                  3/10/1989, 54 FR 10147
                
                
                  The Commonwealth of Massachusetts Regulation Filing document dated January 15, 1987 states that these regulatory changes became effective on February 6, 1987
                  Statewide
                  1/15/1987
                  3/10/1989, 54 FR 10147
                
                
                  Letter from the Massachusetts Massachusetts DEQE dated February 21, 1986
                  Statewide
                  2/21/1986
                  8/31/1987, 52 FR 32791
                
                
                  A Regulation Filing and Publication document from the Massachusetts DEQE, dated February 25, 1986
                  Statewide
                  2/25/1986
                  8/31/1987, 52 FR 32791
                
                
                  A letter from the Massachusetts DEQE, dated June 23, 1986
                  Statewide
                  6/23/1986
                  8/31/1987, 52 FR 32791
                
                
                  Implementation Guidance, 310 CMR 7.18(18), Polystyrene Resin Manufacturing, dated February 1986
                  Statewide
                  2/01/1986
                  8/31/1987, 52 FR 32791
                
                
                  Massachusetts DEQE certification that there are no polypropylene and polyethylene manufacturing sources located in the Commonwealth of Massachusetts, dated November 8, 1985
                  Statewide
                  11/8/1985
                  8/31/1987, 52 FR 32791
                
                
                  
                  Letter dated November 5, 1986 from the Massachusetts DEQE submitting revisions to the SIP
                  Statewide
                  11/5/1986
                  11/19/1987, 52 FR 44394
                
                
                  Letter from the Massachusetts DEQE dated December 10, 1986. Letter states that the effective date of Regulations 310 CMR 7.00, “Definitions” and 310 CMR 7.18(19), “Synthetic Organic Chemical Manufacture,” is November 28, 1986
                  Statewide
                  11/28/1986
                  11/19/1987, 52 FR 44394
                
                
                  Letter from the Massachusetts DEQE dated September 20, 1988 for a SIP revision involving regulations 310 CMR 7.18(2)(e) and 7.18(17)
                  Statewide
                  7/5/1988
                  3/6/1989, 54 FR 9212
                
                
                  A Regulation Filing and Publication document from the Commonwealth of Massachusetts dated July 5, 1988 which states that the effective date of the regulatory amendments to 310 CMR 7.18(2)(e) and 310 CMR 7.18(17)(d), is July 22, 1988
                  Statewide
                  7/5/1988
                  3/6/1989, 54 FR 9212
                
                
                  Letter dated October 14, 1987 for the American Fiber and Finishing Company facility from Stephen F. Joyce, Deputy Regional Environmental Engineer, Massachusetts DEQE
                  Pioneer Valley
                  10/14/1987
                  2/15/1990, 55 FR 5447
                
                
                  Letter dated October 14, 1987 for the Erving Paper Company facility from Stephen F. Joyce, Deputy Regional Environmental Engineer, Massachusetts DEQE
                  Pioneer Valley
                  10/14/1987
                  2/15/1990, 55 FR 5447
                
                
                  Letter dated October 14, 1987 for the Westfield River Paper Company facility from Stephen F. Joyce, Deputy Regional Environmental Engineer, Massachusetts DEQE
                  Pioneer Valley
                  10/14/1987
                  2/15/1990, 55 FR 5447
                
                
                  Statement of agreement signed May 29, 1987 by Schuyler D. Bush, Vice President of Erving Paper Company
                  Pioneer Valley
                  5/29/1987
                  2/15/1990, 55 FR 5447
                
                
                  Statement of agreement signed May 27, 1987 by Francis J. Fitzpatrick, President of Westfield River Paper Company
                  Pioneer Valley
                  5/27/1987
                  2/15/1990, 55 FR 5447
                
                
                  Statement of agreement signed May 22, 1987 by Robert Young, Vice President of American Fiber and Finishing Company
                  Pioneer Valley
                  5/22/1987
                  2/15/1990, 55 FR 5447
                
                
                  Letter dated April 22, 1987 for the Erving Paper Company facility from Stephen F. Joyce, Deputy Regional Environmental Engineer, Massachusetts DEQE
                  Pioneer Valley
                  5/22/1987
                  2/15/1990, 55 FR 5447
                
                
                  Letter from the MassDEP dated July 18, 1989 submitting a revision to the SIP
                  Pioneer Valley
                  7/18/1987
                  2/21/1990, 55 FR 5986
                
                
                  
                  Letter from the MassDEP submitting a revision to the SIP
                  Pioneer Valley
                  7/18/1989
                  11/8/1989, 54 FR 46894
                
                
                  Letter from the Massachusetts DEQE submitting a revision to the SIP
                  Central Massachusetts
                  7/18/1989
                  11/3/1989, 54 FR 46386
                
                
                  Nonregulatory portions of the State submittal. Letter from the MassDEP submitting a revision to the SIP
                  Central Massachusetts
                  2/4/1988
                  11/3/1989, 54 FR 46386
                
                
                  Nonregulatory portions of the State submittal. List of documents in the February 4, 1988 RACT SIP submittal to EPA.t
                  Central Massachusetts
                  2/10/88
                  11/3/1989, 54 FR 46386
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Southeastern Massachusetts
                  8/8/1989
                  11/8/1989, 54 FR 46896
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  8/24/1989
                  4/19/1990, 55 FR 14831
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  10/16/1989
                  4/19/1990, 55 FR 14831
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  8/27/1982
                  2/23/1993, 58 FR 10964
                
                
                  Letter from the MassDEP certifying that it did not rely on a dual definition in its attainment demonstration
                  Statewide
                  6/22/1987
                  2/23/1993, 58 FR 10964
                
                
                  Letter from the MassDEP submitting additional assurances that it is making reasonable efforts to develop a complete and approve SIP
                  Statewide
                  12/27/1989
                  2/23/1993, 58 FR 10964
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  11/28/1989
                  8/3/1990, 55 FR 31587
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  11/28/1989
                  8/3/1990, 55 FR 31590
                
                
                  Letter from the Massachusetts Department of Environmental submitting a revision to the SIP
                  Metropolitan Boston
                  11/20/1989
                  8/27/1990, 55 FR 34914
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Southeastern Massachusetts
                  6/13/1990
                  2/27/1991, 56 FR 8130
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  7/9/1990
                  2/19/1991, 56 FR 6568
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Pioneer Valley
                  10/25/1990
                  3/20/1991, 56 FR 11675
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Pioneer Valley
                  4/22/1991
                  10/8/1991, 56 FR 50659
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  8/17/1989
                  10/8/1992, 57 FR 46313
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  6/7/1991
                  10/8/1992, 57 FR 46313
                
                
                  Letter from the MassDEP withdrawing the emission limit for the Primer-surfacer application from the June 7, 1991 submittal
                  Statewide
                  12/17/1991
                  10/8/1992, 57 FR 46313
                
                
                  Nonregulatory portions of state submittal. MassDEP's Decision Memorandum for Proposed amendments to 310 CMR 7.00
                  Statewide
                  5/24/1991
                  10/8/1992, 57 FR 46313
                
                
                  Nonregulatory portions of state submittal. MassDEP's Decision Memorandum for Proposed amendments to 310 CMR 7.00, 7.18 and 7.24
                  Statewide
                  2/25/1991
                  10/8/1992, 57 FR 46313
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  8/27/1982
                  1/11/1993, 58 FR 3492
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  4/12/1985
                  1/11/1993, 58 FR 3492
                
                
                  
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  8/17/1989
                  1/11/1993, 58 FR 3492
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  6/7/1991
                  1/11/1993, 58 FR 3492
                
                
                  Letter from the Massachusetts DEQE submitting 310 CMR 7.00: Appendix B
                  Statewide
                  6/27/1984
                  1/11/1993, 58 FR 3492
                
                
                  Letter from the Massachusetts DEQE submitting additional information on 310 CMR 7.00: Appendix B and referencing 310 CMR 7.18(2)(b)
                  Statewide
                  3/6/1985
                  1/11/1993, 58 FR 3492
                
                
                  Letter from the MassDEP withdrawing the emission limit for the Primer-surfacer application in 310 CMR 7.18(7)(b) from the June 7, 1991 submittal
                  Statewide
                  12/17/1991
                  1/11/1993, 58 FR 3492
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  8/4/1989
                  3/16/1993, 58 FR 14153
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  12/6/1989
                  3/16/1993, 58 FR 14153
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  3/23/1990
                  3/16/1993, 58 FR 14153
                
                
                  Technical amendments to regulation (310 CMR 7.31) submitted by the MassDEP
                  Metropolitan Boston
                  3/30/1990
                  3/16/1993, 58 FR 14153
                
                
                  Appendix 5D, Baseline and Future Case CO Compliance Modeling, dated June 1986
                  Metropolitan Boston
                  6/1/1986
                  3/16/1993, 58 FR 14153
                
                
                  Policy Statement Regarding the Proposed Amendment to the Logan Airport Parking Freeze
                  Metropolitan Boston
                  11/14/1988
                  3/16/1993, 58 FR 14153
                
                
                  Letter from the MassDEP dated May 15, 1992 submitting a revision to the SIP
                  Metropolitan Boston
                  5/15/1991
                  12/14/1992, 57 FR 58991
                
                
                  Letter from the MassDEP dated January 30, 1991 submitting a revision to the SIP. Certification of Tunnel Ventilation Systems in Boston
                  Metropolitan Boston
                  1/30/1991
                  10/8/1992, 57 FR 46310
                
                
                  Letter from the MassDEP, dated May 17, 1990 submitting a revision to the SIP
                  Statewide
                  5/17/1990
                  12/14/1992, 57 FR 58993
                
                
                  Letter from the MassDEP, dated June 7, 1991, submitting a revision to the SIP
                  Statewide
                  6/7/1991
                  12/14/1992, 57 FR 58993
                
                
                  Letter from the MassDEP, dated July 5, 1990, requesting the withdrawal of amendments to subsection 310 CMR 7.24(2)(c) which require Stage I vapor recovery in Berkshire County from the SIP revision package submitted on May 17, 1990
                  Statewide
                  7/5/1990
                  12/14/1992, 57 FR 58993
                
                
                  Letter from the MassDEP, dated April 21, 1992, submitting an implementation policy statement regarding its Stage II program
                  Statewide
                  4/21/1992
                  12/14/1992, 57 FR 58993
                
                
                  Nonregulatory portions of the SIP submittal. March 2, 1992 Division of Air Quality Control Policy certified vapor collection and control system for Stage II Vapor Recovery Program
                  Statewide
                  4/21/1992
                  12/14/1992, 57 FR 58993
                
                
                  
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  11/13/1992
                  9/15/1993, 58 FR 48315
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  1/15/1993
                  9/15/1993, 58 FR 48315
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  2/17/1993
                  9/15/1993, 58 FR 48315
                
                
                  Nonregulatory portions of the SIP submittal. MassDEP's Listing of Response to Comments dated January 1993
                  Statewide
                  2/17/1993
                  9/15/1993, 58 FR 48315
                
                
                  Nonregulatory portions of the SIP submittal. MassDEP's Background Document for Proposed Amendments to 310 CCMR 7.00, et. al. “50 Ton VOC RACT Regulations” dated September 1992
                  Statewide
                  2/17/1993
                  9/15/1993, 58 FR 48315
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  8/26/1992
                  7/28/1994, 59 FR 38372
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  11/2/1990
                  7/28/1994, 59 FR 38372
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  
                  7/19/1993
                  1/6/1995, 60 FR 2016
                
                
                  Letter dated October 27, 1993 from MassDEP submitting certification of a public hearing
                  
                  10/27/1993
                  1/6/1995, 60 FR 2016
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  12/9/1991
                  10/4/1994, 59 FR 50495
                
                
                  Letter from the MassDEP submitting a revision to the SIP which substitutes the California Low Emission Vehicle program for the Clean Fuel Fleet program
                  Statewide
                  11/15/1993
                  2/1/1995, 60 FR 6027
                
                
                  Letter from the MassDEP submitting a revision to the SIP which substitutes the California Low Emission Vehicle program for the Clean Fuel Fleet program
                  Statewide
                  5/11/1994
                  2/1/1995, 60 FR 6027
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  3/31/1994
                  3/6/1995, 60 FR 12123
                
                
                  Letter from the MassDEP dated June 6, 1994 submitting a revision to the Massachusetts SIP
                  Statewide
                  6/6/1994
                  4/1/1995, 60 FR 17226
                
                
                  Letter from the MassDEP dated December 9, 1994
                  Statewide
                  12/9/1994
                  4/1/1995, 60 FR 17226
                
                
                  Letter from the MassDEP, submitting a revision to the SIP
                  Statewide
                  6/28/1990
                  3/21/1996, 61 FR 11556
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  9/30/1992
                  3/21/1996, 61 FR 11556
                
                
                  Letter from the MassDEP, dated July 15, 1994, submitting a revision to the SIP
                  Statewide
                  7/15/1994
                  3/21/1996, 61 FR 11556
                
                
                  Letter from the MassDEP assuring EPA that the data elements noted in EPA's December 13, 1994 letter were being incorporated into the source registration forms used by Massachusetts emission statement program
                  Statewide
                  12/30/1994
                  3/21/1996, 61 FR 11556
                
                
                  
                  Letter which included the oxygenated gasoline program, amendments to the Massachusetts Air Pollution Control Regulations, 310 CMR 7.00, with an effective date of March 1, 1994, requesting that the submittal be approved and adopted as part of the SIP
                  Statewide
                  10/29/1993
                  1/30/1996, 61 FR 2918
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  12/12/1994
                  1/30/1996, 61 FR 2918
                
                
                  The Technical Support Document for the Redesignation of the Boston Area as Attainment for Carbon Monoxide
                  Metropolitan Boston
                  12/12/1994
                  1/30/1996, 61 FR 2918
                
                
                  Letter from the MassDEP dated January 9, 1995 submitting a revision to the SIP
                  Statewide
                  1/9/1995
                  12/19/1995, 60 FR 65240
                
                
                  Letter from the MassDEP, dated January 9, 1995, submitting a revision to the SIP
                  Statewide
                  1/9/1995
                  2/14/1996, 61 FR 5696
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  3/29/1995
                  7/5/2000, 65 FR 41344
                
                
                  Letter from the MassDEP submitting a revision to the SIP (City of Boston/South Boston Parking Freeze)
                  Metropolitan Boston
                  7/30/1993
                  10/15/1996, 61 FR 53628
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  2/9/1994
                  8/8/1996, 61 FR 41335
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  3/29/1995
                  8/8/1996, 61 FR 41335
                
                
                  Letter and attachments from the MassDEP submitting supplemental information concerning the demonstration of balance between credit creation and credit use
                  Statewide
                  2/8/1996
                  8/8/1996, 61 FR 41335
                
                
                  Massachusetts PAMS Network Plan, which incorporates PAMS into the ambient air quality monitoring network of State or Local Air Monitoring Stations (SLAMS) and National Air Monitoring Stations (NAMS)
                  Statewide
                  11/15/1993
                  7/14/1997, 62 FR 37510
                
                
                  Letter from the MassDEP dated December 30, 1993 submitting a revision to the SIP
                  Statewide
                  12/30/1993
                  7/14/1997, 62 FR 37510
                
                
                  The Commonwealth, committed in a letter dated March 3, 1997 to correct deficiencies for an enhanced motor vehicle inspection and maintenance (I/M) program within one year of conditional interim approval by EPA
                  Statewide
                  3/3/1997
                  7/14/1997, 62 FR 37510
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  10/17/1997
                  4/11/2000, 65 FR 19323
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  7/30/1996
                  4/11/2000, 65 FR 19323
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  8/9/2000
                  12/18/2000, 65 FR 78974
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  9/11/2000
                  12/18/2000, 65 FR 78974
                
                
                  Letter from the MassDEP dated submitting a revision to the SIP
                  Statewide
                  7/25/1995
                  12/18/2000, 65 FR 78974
                
                
                  
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  2/17/1993
                  9/2/1999, 64 FR 48297
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  12/19/1997
                  6/2/1999, 64 FR 29567
                
                
                  Letter from the MassDEP clarifying the program implementation process
                  Statewide
                  3/9/1998
                  6/2/1999, 64 FR 29567
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  7/15/1994
                  9/2/1999, 64 FR 48095
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  10/4/1996
                  9/2/1999, 64 FR 48095
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  12/2/1996
                  9/2/1999, 64 FR 48095
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  1/11/1999
                  9/2/1999, 64 FR 48095
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  4/16/1999
                  9/2/1999, 64 FR 48095
                
                
                  Nonregulatory portions of the SIP submittal
                  Statewide
                  1/11/1995
                  4/11/2000, 65 FR 19323
                
                
                  Nonregulatory portions of the SIP submittal
                  Statewide
                  3/29/1995
                  4/11/2000, 65 FR 19323
                
                
                  A September 17, 1999, Notice of Correction submitted by the Secretary of State indicating the effective date of the regulations
                  Statewide
                  9/17/1999
                  11/15/2000, 65 FR 68898
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  5/14/1999
                  11/15/2000, 65 FR 68898
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  2/1/2000
                  11/15/2000, 65 FR 68898
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Statewide
                  3/15/2000
                  11/15/2000, 65 FR 68898
                
                
                  Test Procedures and Equipment Specifications
                  Statewide
                  2/1/2000
                  11/15/2000, 65 FR 68898
                
                
                  Acceptance Test Protocol
                  Statewide
                  3/15/2000
                  11/15/2000, 65 FR 68898
                
                
                  Letter from the Commonwealth of Massachusetts, Executive Office of Environmental Affairs, Department of Environmental Protection submitting an amendment to SIP
                  Statewide
                  11/19/1999
                  12/27/2000, 65 FR 81743
                
                
                  Background Document and Technical Support for Public Hearings on the Proposed Revisions to the SIP for Ozone, July, 1999
                  Statewide
                  7/1/1999
                  12/27/2000, 65 FR 81743
                
                
                  Supplemental Background Document and Technical Support for Public Hearings on Modifications to the July 1999 Proposal to Revise the SIP for Ozone, September, 1999
                  Statewide
                  9/1/1999
                  12/27/2000, 65 FR 81743
                
                
                  Table of Unit Allocations
                  Statewide
                  9/1/1999
                  12/27/2000, 65 FR 81743
                
                
                  Letter from the MassDEP
                  Statewide
                  4/10/2002
                  6/20/2003, 68 FR 36921
                
                
                  The SIP narrative “Technical Support Document for Public Hearings on Revisions to the State Implementation Plan for Ozone for Massachusetts, Amendments to Statewide Projected Inventory for Nitrogen Oxides,” dated March 2002
                  Statewide
                  3/21/2002
                  6/20/2003, 68 FR 36921
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  7/15/1994
                  10/27/2000, 65 FR 64360
                
                
                  Letter from the MassDEP submitting revisions to the SIP
                  Statewide
                  3/29/1995
                  10/27/2000, 65 FR 64360
                
                
                  
                  Plan Approval issued by the MassDEP to the Gillette Company Andover Manufacturing Plant
                  Statewide
                  6/17/1999
                  10/4/2002, 67 FR 62179
                
                
                  Letter from the MassDEP submitting negative declarations for certain VOC source categories
                  Statewide
                  4/16/1999
                  10/4/2002, 67 FR 62179
                
                
                  Letter from the MassDEP discussing wood furniture manufacturing and aerospace coating requirements in Massachusetts
                  Statewide
                  7/24/2002
                  10/4/2002, 67 FR 62179
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  12/8/2000
                  3/12/2001, 66 FR 14318
                
                
                  Letter from the MassDEP submitting the final state certified copies of State regulations 310 CMR 7.30 “Massport/Logan Airport Parking Freeze” and 310 CMR 7.31 “City of Boston/East Boston Parking Freeze.”
                  Metropolitan Boston
                  12/26/2000
                  3/12/2001, 66 FR 14318
                
                
                  Letter from the MassDEP, in which it submitted the Low Emission Vehicle Program adopted on December 24, 1999
                  Statewide
                  8/9/2002
                  12/23/2002, 67 FR 78179
                
                
                  Letter from the MassDEP which clarified the August 9, 2002 submittal to exclude certain sections of the Low Emission Vehicle Program from consideration
                  Statewide
                  8/26/2002
                  12/23/2002, 67 FR 78179
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  7/12/2006
                  2/15/2008, 73 FR 8818
                
                
                  Massachusetts Regulation Filing amending 310 CMR 7.38 entitled “Certification of Tunnel Ventilation Systems in the Metropolitan Boston Air Pollution Control District.”
                  Metropolitan Boston
                  12/13/2005
                  2/15/2008, 73 FR 8818
                
                
                  Massachusetts Regulation Filing amending 310 CMR 7.28 entitled “NOx Allowance Trading Program,” and adopting 310 CMR 7.32 entitled “Massachusetts Clean Air Interstate Rule (Mass CAIR).”
                  Statewide
                  4/19/2007
                  12/3/2007, 72 FR 67854
                
                
                  Massachusetts Regulation Filing substantiating December 1, 2006, State effective date for amended 310 CMR 7.00 entitled “Definition,” (addition of term “Boston Metropolitan Planning Organization,” which appears on the replaced page 173 of the State's Code of Massachusetts Regulations,) and 310 CMR 7.36 entitled “Transit System Improvements.”
                  Metropolitan Boston
                  11/16/2006
                  7/31/2008, 73 FR 44654
                
                
                  Letter from the MassDEP dated December 13, 2006 submitting a revision to the SIP
                  Metropolitan Boston
                  12/13/2006
                  7/31/2008, 73 FR 44654
                
                
                  Letter from the MassDEP submitting a revision to the SIP
                  Metropolitan Boston
                  6/1/2007
                  7/31/2008, 73 FR 44654
                
                
                  
                  Letter from the Massachusetts Executive Office of Transportation identifying its commitment to the Green Line extension and to make every effort to accelerate the planning, design and environmental review and permitting of the project in order to work towards the 2014 completion date
                  Metropolitan Boston
                  9/4/2007
                  7/31/2008, 73 FR 44654
                
                
                  Letter from the Chair of the Boston Region Metropolitan Planning Organization concurring in the finding that the transit system improvements projects will achieve emission benefits equivalent to or greater than the benefits from the original transit system improvements projects being replaced
                  Metropolitan Boston
                  5/1/2008
                  7/31/2008, 73 FR 44654
                
                
                  Letter from EPA New England Regional Administrator concurring in the finding that the transit system improvements projects will achieve emission benefits equivalent to or greater than the benefits from the original transit system improvements projects being replaced
                  Metropolitan Boston
                  7/5/2008
                  7/31/2008, 73 FR 44654
                
                
                  Letter from the MassDEP, dated June 1, 2009, submitting a revision to the SIP
                  Statewide
                  6/1/2009
                  01/25/2013, 78 FR 5292
                
                
                  Letter from the MassDEP, dated November 30, 2009, amending the June 1, 2009 SIP submittal
                  Statewide
                  11/30/2009
                  01/25/2013, 78 FR 5292
                
                
                  Massachusetts June 1, 2009 SIP Revision Table of Contents Item 7, “Documentation of IM SIP Revision consistent with 42 USC Section 7511a and Section 182(c)(3)(A) of the Clean Air Act.”
                  Statewide
                  6/1/2009
                  01/25/2013, 78 FR 5292
                
                
                  “Massachusetts Regional Haze State Implementation Plan” dated August 9, 2012
                  Statewide
                  8/9/2012
                  9/19/2013, 78 FR 57487
                
                
                  A letter from the MassDEP dated August 9, 2001 submitting a revision to the SIP
                  Statewide
                  8/9/2001
                  4/24/2014, 79 FR 22774
                
                
                  A letter from the MassDEP dated September 14, 2006 submitting a revision to the SIP
                  Statewide
                  9/14/2006
                  4/24/2014, 79 FR 22774
                
                
                  A letter from the MassDEP dated February 13, 2008 submitting a revision to the SIP
                  Statewide
                  2/13/2008
                  4/24/2014, 79 FR 22774
                
                
                  A letter from the MassDEP dated January 18, 2013 withdrawing certain outdated and obsolete regulation submittals and replacing them with currently effective versions of the regulation for approval and inclusion into the SIP
                  Statewide
                  1/18/2013
                  4/24/2014, 79 FR 22774
                
                
                  
                  A letter from the MassDEP dated November 6, 2013 submitting a revision to the SIP
                  Statewide
                  11/6/2013
                  12/8/2015, 80 FR 76225
                
                
                  A letter from the MassDEP dated May 5, 2015 submitting a revision to the SIP
                  Statewide
                  5/5/2015
                  11/29/2016, 81 FR 85897
                
                
                  Massachusetts Regional Haze Five-Year Progress Report
                  Statewide
                  Submitted 2/9/2018
                  3/29/2019, 84 FR 11885
                
                
                  Infrastructure SIP for 1997 Ozone NAAQS
                  Statewide
                  2/9/2018
                  5/29/2019, 84 FR 24719
                  Certain aspects relating to PSD for prong 3 of CAA section 110(a)(2)(D)(i)(II) which were conditionally approved on 12/21/2016 are now fully approved.
                
                
                  Infrastructure SIP for 2008 Lead NAAQS
                  Statewide
                  2/9/2018
                  5/29/2019, 84 FR 24719
                  Certain aspects relating to PSD for prong 3 of CAA section 110(a)(2)(D)(i)(II) which were conditionally approved on 12/21/2016 are now fully approved.
                
                
                  Infrastructure SIP for 2008 Ozone NAAQS
                  Statewide
                  2/9/2018
                  5/29/2019, 84 FR 24719
                  Certain aspects relating to PSD for prong 3 of CAA section 110(a)(2)(D)(i)(II) which were conditionally approved on 12/21/2016 are now fully approved.
                
                
                  Infrastructure SIP for 2010 NO2 NAAQS
                  Statewide
                  2/9/2018
                  5/29/2019, 84 FR 24719
                  Certain aspects relating to PSD for prong 3 of CAA section 110(a)(2)(D)(i)(II) which were conditionally approved on 12/21/2016 are now fully approved.
                
                
                  Infrastructure SIP for 2010 SO2 NAAQS
                  Statewide
                  2/9/2018
                  5/29/2019, 84 FR 24719
                  Certain aspects relating to PSD for prong 3 of CAA section 110(a)(2)(D)(i)(II) which were conditionally approved on 12/21/2016 are now fully approved.
                
                
                  Infrastructure SIP submittal for 2012 PM2.5 NAAQS
                  Statewide
                  2/9/2018
                  6/24/2019, 84 FR 29380
                  Approved with respect to requirements for CAA section 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M) with the exception of the PSD-related requirements of (C), (D), and (J). Approval includes interstate transport requirements.
                
                
                  
                  Infrastructure SIP submittal for 1997 PM2.5 NAAQS
                  Statewide
                  1/1/2008
                  6/24/2019, 84 FR 29380
                  Converts conditional approval to full approval for CAA section 110(a)(2)(A) and E(ii). Approves interstate transport, visibility protection, and international air pollution abatement requirements of CAA section 110(a)(2)(D).
                
                
                  Infrastructure SIP submittal for 2006 PM2.5 NAAQS
                  Statewide
                  9/21/2009
                  6/24/2019, 84 FR 29380
                  Converts conditional approval to full approval for CAA section 110(a)(2)(A) and E(ii). Approves interstate transport, visibility protection, and international air pollution abatement requirements of CAA section 110(a)(2)(D).
                
                
                  Infrastructure SIP submittal for 1997 Ozone NAAQS
                  Statewide
                  2/9/2018
                  6/24/2019, 84 FR 29380
                  Converts conditional approval for CAA section 110(a)(2)(A), which was conditionally approved December 21, 2016, to full approval.
                
                
                  Infrastructure SIP submittal for 2008 Lead NAAQS
                  Statewide
                  2/9/2018
                  6/24/2019, 84 FR 29380
                  Converts conditional approval for CAA section 110(a)(2)(A), which was conditionally approved December 21, 2016, to full approval.
                
                
                  Infrastructure SIP submittal for 2008 Ozone NAAQS
                  Statewide
                  2/9/2018
                  6/24/2019, 84 FR 29380
                  Converts conditional approval for CAA section 110(a)(2)(A), which was conditionally approved December 21, 2016, to full approval.
                
                
                  Infrastructure SIP submittal for 2010 NO2 NAAQS
                  Statewide
                  2/9/2018
                  6/24/2019, 84 FR 29380
                  Converts conditional approval for CAA section 110(a)(2)(A), which was conditionally approved December 21, 2016, to full approval.
                
                
                  Infrastructure SIP submittal for 2010 SO2 NAAQS
                  Statewide
                  2/9/2018
                  6/24/2019, 84 FR 29380
                  Converts conditional approval for CAA section 110(a)(2)(A), which was conditionally approved December 21, 2016, to full approval.
                
                
                  Carbon Monoxide 2nd 10-Year Limited Maintenance Plan
                  Boston Metropolitan Area, Lowell, Springfield, Waltham, and Worcester
                  2/9/2018
                  7/1/2019, 84 FR 31206
                
                
                  
                  Interstate transport requirements of CAA for 1997 Ozone NAAQS
                  Statewide
                  1/31/2008
                  11/6/2019, 84 FR 59728
                  Approved with respect to requirements for CAA section 110(a)(2)(D)(i)(I).
                
                
                  Interstate transport requirements of CAA for 2008 Ozone NAAQS
                  Statewide
                  2/9/2018
                  11/6/2019, 84 FR 59728
                  Approved with respect to requirements for CAA section 110(a)(2)(D)(i)(I).
                
                
                  Interstate transport requirements of CAA for 2015 Ozone NAAQS
                  Statewide
                  9/27/2018
                  1/31/2020, 85 FR 5572
                  Approved with respect to requirements for CAA section 110(a)(2)(D)(i)(I).
                
                
                  Certification of Adequacy of Massachusetts 2010 Sulfur Dioxide NAAQS Infrastructure SIP to Address the Good Neighbor Requirements of Clean Air Act 110(a)(2)(D)(i)(I)
                  Statewide
                  2/9/2018
                  10/13/2019, 84 FR 61560
                
                

                  3 To determine the EPA effective date for a specific provision listed in this table, consult the Federal Register notice cited in this column for the particular provision.
              
              [83 FR 3967, Jan. 29, 2018, as amended at 83 FR 9439, Mar. 6, 2018; 84 FR 7301, Mar. 4, 2019; 84 FR 10265, Mar. 20, 2019; 84 FR 11887, Mar. 29, 2019; 84 FR 24721, May 29, 2019; 84 FR 29383, June 24, 2019; 84 FR 31207, July 1, 2019; 84 FR 59730, Nov. 6, 2019; 84 FR 61562, Nov. 13, 2019; 85 FR 5573, Jan. 31, 2020]
            
            
              § 52.1121
              Classification of regions.
              The Massachusetts plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Metropolitan Boston Intrastate
                  I
                  I
                  III
                  I
                  I
                
                
                  Merrimack Valley-Southern New Hampshire Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Metropolitan Providence Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Central Massachusetts Intrastate
                  I
                  II
                  III
                  III
                  III
                
                
                  Hartford-New Haven-Springfield Interstate
                  I
                  I
                  III
                  I
                  I
                
                
                  Berkshire Intrastate
                  II
                  III
                  III
                  III
                  III
                
              
              [37 FR 10872, May 31, 1972, as amended at 39 FR 16346, May 8, 1974; 45 FR 61303, Sept. 16, 1980; 84 FR 29383, June 24, 2019]
            
            
              § 52.1122
              [Reserved]
            
            
              § 52.1123
              Approval status.
              (a) With the exceptions set forth in this subpart the Administrator approves the Massachusetts plan as identified in § 52.1120 for attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan identified in § 52.1120 satisfies all requirements of Part D, Title I of the Clean Air Act as amended in 1977, except as noted below. In addition, continued satisfaction of the requirements of Part D of the ozone portion of the SIP depends on the adoption and submittal of RACT requirements by July 1, 1980 for the sources covered by CTGs issued between January 1978 and January 1979 and adoption and submittal by each subsequent January of additional RACT requirements for sourceovered by CTGs issued by the previous January.

              (b) The above requirements for continued satisfaction of Part D are fulfilled by Massachusetts Regulation 310 CMR 7.18(17) and a narrative commitment to review CTG IIIs issued in the future. Both were submitted on September 9, 1982. Additionally, each individual RACT determination made under 310 CMR 7.18(17) will be submitted as a SIP revision to incorporate the limitation into the SIP, and DEQE will propose regulations for CTG III category controls if the controls are appropriate for the State.
              [45 FR 61303, Sept. 16, 1980, as amended at 48 FR 51485, Nov. 9, 1983]
            
            
              § 52.1124
              Review of new sources and modifications.
              (a) Revisions to Regulation 310 CMR 7.02(2)(d) submitted on March 30, 1979 are disapproved because they do not satisfy the requirements of § 51.161.
              [39 FR 7281, Feb. 25, 1974, as amended at 40 FR 47495, Oct. 9, 1975; 45 FR 2043, Jan. 10, 1980; 51 FR 40677, Nov. 7, 1986; 60 FR 33923, June 29, 1995]
            
            
              § 52.1125
              Emission inventories.
              (a) The Governor's designee for the Commonwealth of Massachusetts submitted the 1990 base year emission inventories for the Springfield nonattainment area and the Massachusetts portion of the Boston-Lawrence-Worcester ozone nonattainment area on November 13, 1992 as a revision to the State Implementation Plan (SIP). Revisions to the inventories were submitted on November 15, 1993, and November 15, 1994, and March 31, 1997. The 1990 base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for these areas.
              (b) The inventories are for the ozone precursors which are volatile organic compounds, nitrogen oxides, and carbon monoxide. The inventories covers point, area, non-road mobile, on-road mobile, and biogenic sources.
              (c) Taken together, the Springfield nonattainment area and the Massachusetts portion of the Boston-Lawrence-Worcester nonattainment area encompass the entire geographic area of the State. Both areas are classified as serious ozone nonattainment areas.
              (d) The state of Massachusetts submitted base year emission inventories representing emissions for calendar year 2002 from the Boston-Lawrence-Worcester moderate 8-hour ozone nonattainment area and the Springfield moderate 8-hour ozone nonattainment area on January 31, 2008 as revisions to the State's SIP. The 2002 base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for these areas. The inventories consist of emission estimates of volatile organic compounds and nitrogen oxides, and cover point, area, non-road mobile, on-road mobile and biogenic sources. The inventories were submitted as revisions to the SIP in partial fulfillment of obligations for nonattainment areas under EPA's 1997 8-hour ozone standard.
              (e) The Commonwealth of Massachusetts submitted base year emission inventories representing emissions for calendar year 2011 for the Dukes county marginal 8-hour ozone nonattainment area on February 9, 2018, as a revision to the Massachusetts SIP. The 2011 base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for this area. The inventory consists of emission estimates of volatile organic compounds and nitrogen oxides, and applies to point, area, non-road mobile, on-road mobile and biogenic sources. The inventories were submitted as revisions to the Massachusetts SIP in partial fulfillment of obligations for nonattainment areas under EPA's 2008 8-hour ozone standard.
              [62 FR 37514, July 14, 1997, as amended at 77 FR 50601, Aug. 22, 2012; 84 FR 7301, Mar. 4, 2019]
            
            
              § 52.1126
              Control strategy: Sulfur oxides.

              (a) The revisions to the control strategy resulting from the modification to the emission limitations applicable to the sources listed below or resulting from the change in the compliance date for such sources with the applicable emission limitation is hereby approved. All regulations cited are air pollution control regulations of the State, unless otherwise noted. (See § 52.1125 for compliance schedule approvals and disapprovals pertaining to one or more of the sources listed below.)
              
              
                
                  Source
                  Location
                  Regulation involved
                  Date of adoption
                
                
                  Deerfield Specialty Papers, Inc
                  Monroe Bridge
                  5.1.2
                  Oct. 17, 1972.
                
                
                  Hollingsworth & Vose Co
                  East Walpole
                  5.1.2
                  June 29, 1972.
                
                
                  Pepperell Paper Co
                  Pepperell
                  5.1.2
                  Nov. 29, 1972.
                
                
                  Stevens Paper Mills, Inc
                  Westfield and South Hadley
                  5.1.2
                  July 27, 1972.
                
                
                  Tileston and Hollingsworth Co
                  Hyde Park
                  5.1.1
                  Nov. 21, 1972.
                
                
                  All sources in Berkshire APCD
                  
                  5.1.2
                    Do.
                
              

              (b)(1) Massachusetts Regulation 310 CMR 7.05(1) (formerly Regulation 5.1) for the Pioneer Valley Air Pollution Control District, which allows a relaxation of sulfur in fuel limitations under certain conditions, is approved for the following sources. All other sources remain subject to the previously approved requirements of Regulation 7.05(1) which stipulate that sources are required to burn residual fuel oil having a sulfur content not in excess of 0.55 pounds per million Btu heat release potential (approximately equivalent to 1 percent sulfur content.)
              
              
                Deerfield Specialty Paper Company, Monroe Bridge; Amherst College, Amherst; Brown Company, Holyoke; Monsanto Polymer and Petrochemical Company, Building 21, Springfield; Monsanto Polymer and Petrochemical Company, Building 49, Springfield; Mount Holyoke College, South Hadley; Uniroyal Tire Inc., Chicopee; Smith College, Northampton; West Springfield Generating Station, Western Massachusetts Electric, West Springfield.
                Pioneer Valley APCD
                Belchertown State School, Belchertown
                James River Graphics (formerly Scott Graphics), south Hadley (conditioned upon operation of the boilers on only one of the two stacks at any given time, and operation being so restricted in the source's operating permit granted by the Massachusetts Department of Environmental Quality Engineering.)
                Massachusetts Mutual Life Insurance Company, Springfield.
                Northampton State Hospital, Northampton.
                Springfield Technical Community College, Springfield.
                Stanley Home Products, Easthampton.
                Stevens Elastomeric Industries, Easthampton.
                Ware Industries, Ware.
                Westfield State College, Westfield.
                Westover Air Force Base (Building 1411), Chicopee.
                University of Massachusetts, Amherst.
                Mount Tom Generating Station, Holyoke.
              
              

              (2) Massachusetts Regulation 310 CMR 7.05(1)(e)(3) for Pioneer Valley, as submitted on March 2, 1979, and May 5, 1981, which allows sources in Hampshire and Franklin Counties rated at less than 100 million Btu per hour heat input capacity to burn fuel oil having a sulfur content of not more than 1.21 pounds per million Btu heat release potential (approximately equivalent to 2.2% sulfur content) is approved for all such sources with the exception of:
              
              
                Strathmore Paper Co., Montague.
              
              

              (c) Massachusetts Regulation 310 CMR 7.05(1) (formerly Regulation 5.1) which allows a relaxation of sulfur in fuel limitations for the Central Massachusetts Air Pollution Control District, except in the City of Worcester, is approved for the following sources. All other sources remain subject to the previously approved requirements of Regulation 7.05(1) which stipulate that sources are required to burn residual fuel oil having a sulfur content not in excess of 0.55 pounds per million BTU heat release potential (approximately equivalent to 1 percent sulfur content fuel oil).
              
              
                American Optical Company, Southbridge, Wyman Gordon Company, Grafton, James River—Massachusetts Inc., Fitchburg, Fitchburg Paper Company, Fitchburg (only boilers which emit through the 55 meter stack).
                Central Massachusetts APCD
                Borden, Inc., Chemical Division, Leominster (conditioned upon first completing construction of new stack and certification of completion to the EPA by the Massachusetts Department of Environmental Quality Engineering.).
                Gardner State Hospital, Gardner.
                Grafton State Hospital, Grafton.
                Haywood-Shuster Woolen, E. Douglas.
                Cranston Prints Works, Webster.
                Baldwinville products, Templeton—(conditioned upon first completing construction of new stack, and certification of completion to the EPA by the Massachusetts Department of Environmental Quality Engineering.).
              
              
              

              (d) Massachusetts Regulation 310 CMR 7.05(1) (formerly Regulation 5.1) for the Southeastern Massachusetts Air Pollution Control District, which allows a relaxation of sulfur in fuel limitations under certain conditions is approved for the following sources. All other sources remain subject to the previously approved requirements of Regulation 7.05(1) which stipulate that sources are required to burn residual fuel oil having a sulfur content not in excess of 0.55 pounds per million Btu heat release potential (approximately equivalent to 1 percent sulfur content.)
              
              
                New England Power Company, Brayton Point Station, Somerset; Montaup Electric Company, Somerset Station, Somerset (limited to 75% capacity while burning higher sulfur fuels.) Canal Electric Company, Sandwich; Taunton Municipal Lighting Plant, Somerset Avenue, Taunton.
                Southeastern Massachusetts APCD
                L&O Realty Trust, Taunton.
                New Bedford Gas and Electric, New Bedford.
                Texas Instruments, Attleboro.
                Arkwright Finishing Incorporated, Fall River.
                Foster Forbes Glass Company, Milford.
                Owens Illinois Inc., Mansfield.
                Harodite Finishing Corporation, Dighton—(conditioned upon prior removal of rain-caps from stack, and certification of completion to the EPA by the Massachusetts Department of Environmental Quality Engineering.)
                Polaroid Corporation, New Bedford.
              
              

              (e) Massachusetts Regulation 310 CMR 7.05(1) (formerly Regulation 5.1) for the Merrimack Valley Air Pollution Control District, excluding the City of Lawrence and the towns of Andover, Methuen, and North Andover, which allows a relaxation of sulfur in fuel limitations under certain conditions, is approved for the following sources. All other sources remain subject to the previously approved requirements of Regulation 7.05(1) which stipulates that sources are required to burn residual fuel oil having a sulfur content not in excess of 0.55 pounds per million Btu heat release potential (approximately equivalent to 1 percent sulfur content).
              
              
                Hollingsworth and Vose, West Groton; James River Paper, Pepperell; Haverhill Paperboard Corp., Haverhill. Residual oil burning facilities less than 100 million Btu's per hour heat input capacity, except in the City of Lawrence, and Towns of Andover, Methuen, and North Andover.
              
              

              (f) Massachusetts Regulation 310 CMR 7.05(1) (formerly Regulation 5.1) for the Metropolitan Boston Air Pollution Control District, which allows a relaxation of sulfur in fuel limitations under certain conditions, is approved for the following sources. All other sources remain subject to the previously approved requirements of Regulation 7.05(1) which stipulate that sources in Arlington, Belmont, Boston, Brookline, Cambridge, Chelsea, Everett, Malden, Medford, Newton, Somerville, Waltham, and Watertown (the Boston Core Area) are limited to burn fuel with a sulfur content not in excess of 0.28 pounds per million Btu heat release potential (approximately 0.5% sulfur content residual oil; sources in the remaining APCD are limited to burn fuel with a sulfur content not in excess of 0.55 pounds per million Btu heat release potential (approximately 1% sulfur content residual oil).
              
              
                Metropolitan Boston APCD
                General Motors, Framingham.
                Polaroid Corporation, Norwood.
                Bird and Son, East Walpole.
                Massachusetts Correctional Institute, South Walpole.
                Bridgewater State College, Bridgewater.
                Hanscom Field, Bedford.
                Wellesley College, Wellesley.
                National Tanning and Trading, Peabody.
                General Tire, Reading.
                General Food Corporation, Atlantic Gelatin, Woburn.
                Massachusetts Correctional Institute, Bridgewater.
                W. R. Grace, Acton.
                Massachusetts Correctional Institute, Concord.
                Danvers State Hospital, Danvers.
                New England Power Company, Salem Harbor Station, Salem; Boston Edison, L Street, New Boston Station, Boston; Boston Edison, Mystic Station, Everett; Ventron Corporation, Danvers; General Electric, Lynn River Works, Lynn; U.S.M. Corporation, Beverly; Medfield State Hospital, Medfield; General Dynamics, Quincy; Hollingsworth and Vose, East Walpole; Kendal Company, Walpole; Dennison Manufacturing Company, Framingham.
                Procter and Gamble Company, Quincy.
                Natick Paperboard Corporation, Natick.
              
              [38 FR 9089, Apr. 10, 1973]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1126, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1127
              Attainment dates for national standards.
              The following table presents the latest dates by which the national standards are to be attained. The table reflects the new information presented in the approved Massachusetts plan.
              
                
                  Air quality control region
                  Pollutant
                  SO 2
                  
                  Primary
                  Secondary
                  PM 10
                  
                  NO 2
                  
                  CO
                  O 3
                  
                
                
                  AQCR 42: Hartford-New Haven-Springfield Interstate Area (See 40 CFR 81.26)
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (c)
                
                
                  AQCR 117: Berkshire Intrastat Area (See 40 CFR 81.141)
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (c)
                
                
                  AQCR 118: Central Mass Intrastate Area (See 4r0 CFR 81.142)
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (d)
                
                
                  AQCR 119: Metropolitan Boston Intrastate Area (See 40 CFR 81.19)
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (d)
                
                
                  AQCR 120: Metropolitan Providence Interstate Area (See 40 CFR 81.31)
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (d)
                
                
                  AQCR 121: Merrimack Valley-Southern NH Interstate Area (See 40 CFR 81.81)
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (d)
                
                a. Air quality presently below primary standards or area is unclassifiable.
                b. Air quality levels presently secondary standatrds or area is unclassifiable.
                c. December 31, 2003.
                d. November 15, 2007.
              
              [45 FR 61303, Sept. 16, 1980, as amended at 46 FR 33524, June 30, 1981; 66 FR 693, Jan. 3, 2001; 67 FR 7278, Feb. 19, 2002; 67 FR 72579, Dec. 6, 2002]
            
            
              § 52.1128
              Transportation and land use controls.
              (a) For purposes of this subpart, the definitions herein are applicable.
              (b) Definitions:
              (1) Register as applied to a motor vehicle, means the licensing of such motor vehicle for general operation on public roads or highways by the appropriate agency of the Federal Government or by the Commonwealth.
              (2) Boston Intrastate Region means the Metropolitan Boston Intrastate Air Quality Control Region, as defined in § 81.19 of this part.
              (3) [Reserved]
              (4) Freeze area means that portion of the Boston Intrastate Region enclosed within the following boundaries:
              The City of Cambridge; that portion of the City of Boston from the Charles River and the Boston Inner Harbor on north and northeast of pier 4 on Northern Avenue; by the east side of pier 4 to B Street, B Street extension of B Street to B Street, B Street, Dorchester Avenue, and the Preble Street to Old Colony Avenue, then east to the water, then by the water's edge around Columbia Point on various courses generally easterly, southerly, and westerly to the center of the bridge on Morrissey Boulevard, on the east and southeast; then due west to Freeport Street, Freeport Street, Dorchester Avenue, Southeast Expressway, Southampton Street, Reading Street, Island Street, Chadwick Street, Carlow Street, Albany Street, Hunneman Street, Madison Street, Windsor Street, Cabot Street, Ruggles Street, Parker Street, Ward Street, Huntington Avenue, Brookline-Boston municipal boundary, Mountford Street to the Boston University Bridge on the southwest and west; and the Logan International Airport. Where a street or roadway forms a boundary the entire right-of-way of the street is within the freeze area as defined.
              (5) Boston proper means that portion of the City of Boston, Massachusetts, contained within the following boundaries: The Charles River and Boston Inner Harbor on the northwest, north, and northeast, the Inner Harbor, Fort Point Channel, Fitzgerald Expressway, and the Massachusetts Avenue Expressway access branch on the east and southeast, and Massachusetts Avenue on the west. Where a street or roadway forms a boundary, the entire right-of-way of the street is within the Boston proper area as here defined.
              (6) Regional Administrator means the Administrator of Region I of the U.S. Environmental Protection Agency.
              
              (7) Governor means the Governor of the Commonwealth or the head of such executive office of the Commonwealth as the Governor shall designate as responsible for carrying out specific provisions of this subpart.
              (8) Commonwealth means the Commonwealth of Massachusetts.
              [40 FR 25161, June 12, 1975]
            
            
              § 52.1129
              Control strategy: Ozone.
              (a) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on April 1, 1999, and supplemented on June 25, 1999 and September 9, 1999. The revisions are for the purpose of satisfying the rate of progress requirements of sections 182(b)(1) and 182(c)(2)(B) of the Clean Air Act for the Springfield, Massachusetts serious ozone nonattainment area.

              (b) Approval—Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 27, 1998, October 1, 1998 and August 13, 1999. The revisions are for the purpose of satisfying the attainment demonstration requirements of section 182(c)(2)(A) of the Clean Air Act, for the Springfield (Western Massachusetts) serious ozone nonattainment area. The revision establishes an attainment date of December 31, 2003 for the Springfield, Massachusetts serious ozone nonattainment area. This revision establishes motor vehicle emissions budgets for 2003 of 23.77 tons per day of volatile organic compounds (VOC) and 49.11 tons per day of nitrogen oxides (NOX) to be used in transportation conformity in the Springfield, Massachusetts serious ozone nonattainment area.
              (c) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on April 10, 2002 and amended on July 26, 2002. The revisions are for the purpose of satisfying the rate of progress requirements of sections 182(b)(1) and 182(c)(2)(B) of the Clean Air Act for the Massachusetts portion of the Boston-Lawrence-Worcester serious ozone nonattainment area.
              (d) Approval—Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental protection on July 27, 1998, and September 6, 2002. The revisions are for the purpose of satisfying the one-hour ozone attainment demonstration requirements of section 182(c)92)(A) pof the Clean Air Act, for the Boston-Lawrence-Worcester, MA-NH serious ozone nonattiainment area. The revision establishes a one-hour attainment date of November 15, 2007l, for the Boston-Lawrence-Worcester, MA-NH serious ozone nonattainment area. This revision establishes motor vehicle emissions budgets for 2007 of 86.7 tons per day of volatile organic compounds and 226.363 tons per day of nitrogen oxides to be used in transportation conformity in the Massachusets portion of the Boston-Lawrence-Worcester, MA-NH serious ozone nonattainment area.
              (e) Determination of Attainment for the One-Hour Ozone Standard. Effective May 30, 2012, EPA is determining that the Springfield (Western Massachusetts) one-hour ozone nonattainment area did not meet its applicable one-hour ozone attainment date of December 31, 2003, based on 2001-2003 complete, quality-assured ozone monitoring data. Separate from and independent of this determination, EPA is determining that the Springfield (Western Massachusetts) one-hour ozone nonattainment area met the one-hour ozone standard, based on 2007-2009 complete, quality-assured ozone monitoring data at all monitoring sites in the area. EPA's review of the ozone data shows that the area began attaining the one-hour ozone standard during the 2007-2009 monitoring period, and has continued attaining the one-hour standard through the 2008-2010 and 2009-2011 monitoring periods.
              (f) Determination of Attainment for the One-Hour Ozone Standard. Effective June 28, 2012, EPA is determining that the Boston-Lawrence-Worcester, MA-NH one-hour ozone nonattainment area met the one-hour ozone standard, by the area's applicable attainment date of November 15, 2007, based on 2005-2007 complete, certified, quality-assured ozone monitoring data at all monitoring sites in the area.
              (g) Determination of Attainment. (1) Determination of Attainment by Attainment Date; and
              (2) Determination of Attainment. Effective June 28, 2012.
              
              (i) Determination of Attainment by the Area's Attainment Date. EPA is determining that the Boston-Lawrence-Worcester, MA eight-hour ozone nonattainment area met the applicable June 15, 2010 attainment deadline for the 1997 eight-hour ozone standard.
              (ii) EPA is determining that the Boston-Lawrence-Worcester, MA eight-hour ozone nonattainment area has attained the 1997 eight-hour ozone standard. Under the provisions of EPA's ozone implementation rule (see 40 CFR 51.918), this determination suspends the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act for as long as the area continues to attain the 1997 eight-hour ozone standard. If EPA determines, after notice-and comment rulemaking, that the Boston-Lawrence-Worcester, MA area no longer meets the 1997 ozone NAAQS, this determination shall be withdrawn.
              (h) Determinations of Attainment: Effective July 19, 2012.
              (1) Determination of Attainment. EPA is determining that the Springfield (Western Massachusetts) 8-hour ozone nonattainment area has attained the 1997 8-hour ozone standard. Under the provisions of EPA's ozone implementation rule (see 40 CFR 51.918), this determination suspends the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act for as long as the area continues to attain the 1997 8-hour ozone standard. If EPA determines, after notice-and comment rulemaking, that the Western Massachusetts area no longer meets the 1997 ozone NAAQS, this determination shall be withdrawn.
              (2) Determination of Attainment by the Area's Attainment Date. EPA has determined that the Springfield (Western Massachusetts) 8-hour ozone nonattainment area met the applicable June 15, 2010 attainment deadline for the 1997 8-hour ozone standard.

              (i) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on January 31, 2008. These revisions are for the purpose of satisfying the rate of progress requirement of section 182(b)(1) from 2002 through 2008, and the contingency measure requirement of sections 172(c)(9) and of the Clean Air Act, for the Boston-Lawrence-Worcester (E. MA) moderate 8-hour ozone nonattainment area, and the Springfield (W. MA) moderate 8-hour ozone nonattainment area. These revisions establish motor vehicle emission budgets for 2008 of 68.30 tons per day of volatile organic compounds (VOCs) and 191.30 tons per day of nitrogen oxides (NOX) to be used in transportation conformity in the Boston-Lawrence-Worcester (E. MA) moderate 8-hour ozone nonattainment area. These revisions also establish motor vehicle emission budgets for 2008 for the Springfield (W. MA) moderate 8-hour ozone nonattainment area of 11.80 tons per day for VOCs, and 31.30 tons per day for NOX.
              (j) Approval—Reasonably Available Control Technology Demonstration for the 1997 8-hour ozone standard submitted by the Massachusetts Department of Environmental Protection on January 31, 2008. The revision consists of the state's certification that with regard to the 1997 8-hour ozone standard, Reasonably Available Control Technology controls have been implemented for all sources in the state covered by EPA's Control Techniques Guidelines (CTG) and for all major sources of volatile organic compound and nitrogen oxide emissions. The submittal also includes negative declaration for several CTG categories.
              (k) Determination of attainment for the eight-hour ozone standard. Effective June 3, 2016, the EPA is determining that complete quality-assured and certified ozone monitoring data for 2012 to 2014 show the Dukes County, Massachusetts eight-hour ozone nonattainment area attained the 2008 eight-hour ozone standard by its July 20, 2015 attainment deadline. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality data as of the attainment date, whether the area attained the standard. The EPA also determined that the Dukes County nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).
              (l) On February 9, 2018, Massachusetts submitted a certification that its air emissions reporting requirements applicable to stationary sources meet the emission statement requirements of section 182(a)(3)(B) of the Clean Air Act. The certification was submitted as a SIP revision in partial fulfillment of obligations for nonattainment areas under EPA's 2008 8-hour ozone standard.
              [65 FR 68898, Nov. 15, 2000, as amended at 66 FR 693, Jan. 3, 2001; 67 FR 55125, Aug. 28, 2002; 67 FR 72579, Dec. 6, 2002; 77 FR 25363, Apr. 30, 2012; 77 FR 31498, May 29, 2012; 77 FR 36405, June 19, 2012; 77 FR 50601, Aug. 22, 2012; 78 FR 54961, Sept. 9, 2013; 81 FR 26709, May 4, 2016; 84 FR 7301, Mar. 4, 2019]
            
            
              § 52.1130
              [Reserved]
            
            
              § 52.1131
              Control strategy: Particulate matter.
              (a) Revisions to the following regulations submitted on March 30, 1979 are disapproved:
              (1) Regulation 310 CMR 7.02(8), Table 2, new facilities greater than 250 million Btu/hr input burning solid fuel.
              (2) Regulation 310 CMR 7.02(9), Table 5.

              (b) Approval—Submittal from the Massachusetts Department of Environmental Protection, dated April 4, 2008 to address the Clean Air Act (CAA) infrastructure requirements for the 1997 PM2.5 NAAQS. This submittal satisfies requirements of CAA sections 110(a)(2)(B), (C) (enforcement program only), (E)(i), (E)(iii), (F), (G), (H), (J) (consultation and public notification only), (K), (L), and (M).

              (c) Conditional Approval (satisfied)—Submittal from the Massachusetts Department of Environmental Protection, dated April 4, 2008, to address the Clean Air Act (CAA) infrastructure requirements for the 1997 PM2.5 NAAQS is conditionally approved for CAA elements 110(a)(2)(A) and (E)(ii). This conditional approval is contingent upon Massachusetts taking actions to meet requirements of these elements within one year of conditional approval, as committed to in a letter from the state to EPA Region 1 dated July 12, 2012. The Massachusetts Department of Environmental Protection made a submittal to satisfy these conditions on February 9, 2018. EPA approved the submittal and converted the conditional approval to a full approval on June 24, 2019.

              (d) Disapproval—Submittal from the Massachusetts Department of Environmental Protection, dated April 4, 2008, to address the Clean Air Act (CAA) infrastructure requirements for the 1997 PM2.5 NAAQS. This submittal does not satisfy requirements of CAA sections 110(a)(2)(C) (PSD program only), (D)(i)(II) (PSD program only), (D)(ii), and (J) (PSD program only).

              (e) Approval—Submittal from the Massachusetts Department of Environmental Protection, dated September 21, 2009, with supplements submitted on January 13, 2011, and August 19, 2011, to address the Clean Air Act (CAA) infrastructure requirements for the 2006 PM2.5 NAAQS. This submittal satisfies requirements of CAA sections 110(a)(2)(B), (C) (enforcement program only), (E)(i), (E)(iii), (F), (G), (H), (J) (consultation and public notification only), (K), (L), and (M).

              (f) Conditional Approval (satisfied)—Submittal from the Massachusetts Department of Environmental Protection, dated September 21, 2009, with supplements submitted on January 13, 2011, and August 19, 2011, to address the Clean Air Act (CAA) infrastructure requirements for the 2006 PM2.5 NAAQS is conditionally approved for CAA elements 110(a)(2)(A) and (E)(ii). This conditional approval is contingent upon Massachusetts taking actions to meet requirements of these elements within one year of conditional approval, as committed to in a letter from the state to EPA Region 1 dated July 12, 2012. The Massachusetts Department of Environmental Protection made a submittal to satisfy these conditions on February 9, 2018. EPA approved the submittal and converted the conditional approval to a full approval on June 24, 2019.

              (g) Disapproval—Submittal from the Massachusetts Department of Environmental Protection, dated September 21, 2009, with supplements submitted on January 13, 2011, and August 19, 2011, to address the Clean Air Act (CAA) infrastructure requirements for the 2006 PM2.5 NAAQS. This submittal does not satisfy requirements of CAA sections 110(a)(2)(C) (PSD program only), (D)(i)(II) (PSD program only), (D)(ii), and (J) (PSD program only).

              (h) Approval—Submittal from the Massachusetts Department of Environmental Protection, dated February 9, 2018, to address the Clean Air Act (CAA) infrastructure requirements for the 2012 PM2.5 NAAQS. This submittal satisfies requirements of CAA sections 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M), with the exception of PSD-related requirements of (C), (D), and (J). Approval includes interstate transport requirements. EPA approved the submittal on June 24, 2019.
              [45 FR 2044, Jan. 10, 1980, as amended at 77 FR 63233, Oct. 16, 2012; 84 FR 29384, June 24, 2019]
            
            
              § 52.1132
              Control strategy: Carbon Monoxide.
              (a) Approval—On November 13, 1992, the Massachusetts Department of Environmental Protection submitted a revision to the carbon monoxide State Implementation Plan for the 1990 base year emission inventory. The inventory was submitted by the State of Massachusetts to satisfy Federal requirements under section 182(a)(1) of the Clean Air Act as amended in 1990, as a revision to the carbon monoxide State Implementation Plan.
              (b) Approval—On December 12, 1994, the Massachusetts Department of Environmental Protection submitted a request to redesignate the Boston Area carbon monoxide nonattainment area to attainment for carbon monoxide. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a base year (1993 attainment year) emission inventory for carbon monoxide, a demonstration of maintenance of the carbon monoxide NAAQS with projected emission inventories to the year 2010 for carbon monoxide, a plan to verify continued attainment, a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the carbon monoxide NAAQS (which must be confirmed by the State), Massachusetts will implement one or more appropriate contingency measure(s) which are contained in the contingency plan. The menu of contingency measures includes an enhanced motor vehicle inspection and maintenance program and implementation of the oxygenated fuels program. The redesignation request and maintenance plan meet the redesignation requirements in sections 107(d)(3)(E) and 175A of the Act as amended in 1990, respectively. The redesignation meets the Federal requirements of section 182(a)(1) of the Clean Air Act as a revision to the Massachusetts Carbon Monoxide State Implementation Plan for the above mentioned area.
              (c) Approval—On May 25, 2001, the Massachusetts Department of Environmental Protection submitted a revision to the carbon monoxide State Implementation Plan for the 1996 base year emission inventory. The inventory was submitted by the State of Massachusetts to satisfy Federal requirements under section 172(c) of the Clean Air Act as amended in 1990, as a revision to the carbon monoxide State Implementation Plan.
              (d) Approval—On May 25, 2001, the Massachusetts Department of Environmental Protection (MADEP) submitted a request to redesignate the cities of Lowell, Springfield, Waltham, and Worcester from nonattainment area to attainment for carbon monoxide. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a 1996 emission inventory for carbon monoxide, a demonstration of maintenance of the carbon monoxide NAAQS with projected emission inventories to the year 2012 for carbon monoxide, a plan to verify continued attainment, a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If an area records an exceedance or violation of the carbon monoxide NAAQS (which must be confirmed by the MADEP), Massachusetts will implement one or more appropriate contingency measure(s) which are contained in the contingency plan. The redesignation request and maintenance plan meet the redesignation requirements in sections 107(d)(3)(E) and 175A of the Act as amended in 1990, respectively.
              (e) Approval—On April 14, 2010, the Massachusetts Department of Environmental Protection submitted a modification to the Lowell maintenance plan approved in paragraph (c) of this section. Massachusetts will not conduct CO monitoring in Lowell, but instead commits to continue to collect and review CO monitoring data from nearby Worcester, MA on an on-going basis. In the event the second highest CO concentration in any calendar year monitored in Worcester reaches 75 percent of the federal 1-hour or 8-hour national ambient air quality standard for CO, Massachusetts will, within 9 months of recording such concentrations, re-establish a CO monitoring site in Lowell consistent with EPA citing criteria, and resume analyzing and reporting those data. Massachusetts commits to implement its contingency program in Lowell in the event that a CO violation is monitored at the re-established Lowell monitoring site at any time during the maintenance period. If the Worcester CO monitor measures a violation of either the federal 1-hour or 8-hour NAAQS for CO, contingency measures will be implemented in Lowell as well, until a re-established CO monitor in Lowell shows that the area is in attainment of the CO standard.
              [61 FR 2923, Jan. 30, 1996, as amended at 67 FR 7278, Feb. 19, 2002; 76 FR 27910, May 13, 2011]
            
            
              § 52.1133
              [Reserved]
            
            
              § 52.1134
              Regulation limiting on-street parking by commuters.
              (a) On-street parking means parking a motor vehicle on any street, highway, or roadway, except for legal stops within designated loading zones or areas defined for loading purposes, at or before intersections, as caution, safety and emergencies require, whether or not a person remains in the vehicle.
              (b) Commencing on or before June 30, 1974, the Commonwealth, the City of Boston, the City of Cambridge, and administrative bodies of any of them having jurisdiction over any streets, highways, or roadways within the City of Cambridge or Boston proper, and the principal officials and administrative bodies thereof having responsibility over parking on such streets, highways, or roadways, shall adopt all necessary administrative and enforcement procedures and regulations to effect a prohibition of on-street parking within Boston proper between the hours of 7 a.m. and 9:30 a.m., and within the City of Cambridge between the hours of 7 a.m. and 10 a.m., except Saturdays, Sundays and legal holidays. The regulations shall state that violation of the prohibition shall be punishable by a fine of not less than $15. The City of Boston shall at a minimum eliminate 50 percent of on-street parking during the hours specified by January 1, 1976; 662/3 percent by September 1, 1976; and 100 percent by March 1, 1977. The City of Cambridge shall at a minimum eliminate 331/3 percent of on-street parking during the hours specified by September 30, 1974; 662/3 percent by July 1, 1975; and 100 percent by March 1, 1977. Any other affected entity shall at a minimum eliminate 331/3 percent of such parking during the hours of 7 a.m. to 10 a.m. by January 1, 1976; 662/3 percent by September 1, 1976, and 100 percent by March 1, 1977.
              (c) The following classes of vehicles shall be exempt from the requirements of this section, provided that on-street parking by such vehicles is in compliance with local and state regulations:
              (1) Vehicles owned by residents of that portion of Boston included within Boston proper that are registered in Boston and display a resident parking sticker for that area issued by the City of Boston;
              (2) Vehicles owned by residents of Cambridge that are registered in and parked within Cambridge and display an appropriate parking sticker issued by the City of Cambridge;
              (3) Vehicles owned and operated by handicapped persons with HP license plates; and
              (4) Vehicles registered as “commercial vehicles” by the Commonwealth and displaying appropriate license plates.

              (d) On or before June 30, 1974, no owner or operator of a motor vehicle shall park, or permit the on-street parking of, said vehicle within Cambridge or Boston proper except in conformity with the provisions of this section and the measures implementing it.
              (e) The Governor and the chief executive of any other governmental entity on which obligations are imposed by paragraph (b) of this section should, on or before April 15, 1974, submit to the Regional Administrator for his approval a detailed statement of the legal and administrative steps selected to effect the prohibition provided for in paragraphs (b) and (d) of this section, and a schedule of implementation consistent with the requirements of this section. Such schedule shall include as a minimum the following:
              (1) Designation of one or more agencies responsible for the administration and enforcement of the program;
              (2) The procedures by which the designated agency will enforce the prohibition provided for in paragraphs (b) and (d) of this section;
              (3) The procedures by which vehicles exempt from the requirements of this section will be marked; and
              (4) A map showing which streets will be subject to the ban according to the schedule of implementation.
              (f) Upon a finding that substantial hardship would otherwise be experienced by employees of employment facilities located in Cambridge, the Director of Traffic and Parking of the City of Cambridge may issue special parking stickers to such employees which shall entitle vehicles to park during the hours of the ban. Such stickers shall be valid only for those streets and areas of streets clearly identified on the face of such stickers, shall be issued with preference being given to carpools and vanpools and shall be subject to immediate revocation if the vehicle is cited for a parking violation on a street or area other than those designated. A list of all persons receiving such stickers shall be sent to the Regional Administrator on or before July 1 of each year.
              (g) The ban shall not apply to any street space which is subject to metered parking with a maximum allowable time limit of one hour.
              [40 FR 25162, June 12, 1975]
            
            
              § 52.1135
              Regulation for parking freeze.
              (a) Definitions:
              (1) The phrase to commence construction means to engage in a continuous program of on-site construction including site clearance, grading, dredging, or land filling specifically designed for a parking facility in preparation for the fabrication, erection, or installation of the building components of the facility. For the purpose of this paragraph, interruptions resulting from acts of God, strikes, litigation, or other matters beyond the control of the owner shall be disregarded in determining whether a construction or modification program is continuous.
              (2) The phrase to commence modification means to engage in a continuous program of on-site modification including site clearance, grading, dredging, or land filling in preparation for a specific modification of the parking facility.
              (3) The phrase commercial parking space means a space used for parking a vehicle in a commercial parking facility.
              (4) [Reserved]
              (5) Commercial parking facility (also called facility) means any lot, garage, building or structure, or combination or portion thereof, on or in which motor vehicles are temporarily parked for a fee, excluding (i) a parking facility, the use of which is limited exclusively to residents (and guests of residents) of a residential building or group of buildings under common control, and (ii) parking on public streets.
              (6) Freeze means to maintain at all times after October 15, 1973, the total quantity of commercial parking spaces available for use at the same amounts as were available for use prior to said date; Provided, That such quantity may be increased by spaces the construction of which commenced prior to October 15, 1973, or as specifically permitted by paragraphs (n), (p) and (q) of this section; provided further that such additional spaces do not result in an increase of more than 10 percent in the total commercial parking spaces available for use on October 15, 1973, in any municipality within the freeze area or at Logan International Airport (“Logan Airport”). For purposes of the last clause of the previous sentence, the 10 percent limit shall apply to each municipality and Logan Airport separately.
              (b) [Reserved]
              (c) There is hereby established a freeze, as defined by paragraph (a)(6) of this section, on the availability of commercial parking facilities in the freeze area effective October 15, 1973. In the event construction in any municipality, commenced prior to October 15, 1973, results in a number of spaces which exceeds the 10 percent limit prescribed by paragraph (a)(6) of this section, then the Governor shall immediately take all necessary steps to assure that the available commercial spaces within such municipality shall be reduced to comply with the freeze. In the event that such limit is exceeded at Logan Airport, then the provisions of paragraph (m) of this section shall apply.
              (d) [Reserved]
              (e) After August 15, 1973, no person shall commence construction of any commercial parking facility or modification of any such existing facility in the freeze area unless and until he has obtained from the Governor or from an agency approved by the Governor a permit stating that construction or modification of such facility will be in compliance with the parking freeze established by paragraph (c) of this section. This paragraph shall not apply to any proposed parking facility for which a general construction contract was finally executed by all appropriate parties on or before August 15, 1973.
              (f) The Governor shall notify the Regional Administrator in writing within 10 days of approval of any agency pursuant to paragraph (e) of this section. In order for any agency to be approved by the Governor for purposes of issuing permits pursuant to paragraph (e) of this section, such agency shall demonstrate to the satisfaction of the Governor that:
              (1) Requirements for permit application and issuance have been established. Such requirements shall include but not be limited to a condition that before a permit may be issued the following findings of fact or factually supported projections must be made:
              (i) The location of the facility; and
              (ii) The total motor vehicle capacity before and after the proposed construction or modification of the facility.
              (2) Criteria for issuance of permits have been established and published. Such criteria shall include, but not be limited to:
              (i) Full consideration of all facts contained in the application.
              (ii) Provisions that no permit will be issued if construction or modification of the facility will not comply with the requirements of paragraph (c) of this section.
              (3) Agency procedures provide that no permit for the construction or modification of a facility covered by this section shall be issued without notice and opportunity for public hearing. The public hearing may be of a legislative type; the notice shall conform to the requirements of 40 CFR 51.4(b); and the agency rules or procedures may provide that if no notice of intent to participate in the hearing is received from any member of the public (other than the applicant) prior to 7 days before the scheduled hearing date, no hearing need be held. If notice of intent to participate is required, the fact shall be noted prominently in the required hearing notice.
              (g)-(l) [Reserved]

              (m) On or before January 30, 1975, the Massachusetts Port Authority (“Massport”) shall prepare and submit to the Governor for his approval a plan showing the manner in which the number of commercial parking spaces at Logan Airport which exceeds the number of such spaces permitted under the freeze shall be removed from use. The Governor shall approve such plan if he determines that (1) implementation of such plan would result in reducing the aggregate number of commercial parking spaces to the level of such spaces permitted by this section, (2) Massport has adequate legal authority to implement such plan and (3) adequate commitments have been made by Massport to assure the Governor that such plan will be fully implemented and maintained on and after May 1, 1976. In the event that the Governor does not approve such plan by April 1, 1976, then the owner or operator of each commercial parking facility located at Logan Airport shall, on or before July 1, 1976, reduce the number of commercial parking spaces available for use at each such facility by an amount which bears the same proportion to the number of spaces exceeding the limit imposed by this section as the number of spaces available at such facility bears the total number of such spaces which were available for use at Logan Airport on April 1, 1976.
              (n) Where an agency approved by the Governor under paragraph (e) of this section to issue permits for new construction in the City of Cambridge demonstrates to the satisfaction of the Governor that (1) specific on-street parking spaces in use as of October 15, 1973, were being legally and regularly used as of such date for parking by commuters (as that term is defined in § 52.1161(a)(6)) who are not residents of Cambridge and that (2) effective measures have been implemented (including adequate enforcement) to prevent such spaces from being used by such commuters, then such approved agency may issue permits for construction of additional new commercial parking spaces equal to one-half of the number of spaces removed from regular use by such commuters and the total quantity of commercial parking spaces allowable in Cambridge under this section shall be raised accordingly.
              (o) On or before July 31, 1976, and on or before each succeeding July 31, the Governor and the chief executive officer of any agency approved by the Governor under paragraph (e) of this section shall submit a report to the Regional Administrator setting forth:
              (1) The names and addresses of all persons who received permits during the previous twelve-month period ending June 30 and number of spaces allocated to each such person;
              (2) The number of commercial parking spaces available for use as of the June 30 prior to the date of the report;
              (3) The number of commercial parking spaces which remain available for allocation by the Governor or such agency as of the June 30 prior to the date of the report, including those spaces made available because of retirement of existing commercial parking spaces as well as those spaces made available because of the effects of paragraphs (n), (p) and (q) of this section; and
              (4) The location and capacity of any park-and-ride facility designated under paragraph (p) of this section.
              (p) The Governor and any approved agency may issue a permit to construct a commercial parking facility which is designated by the Governor as a park-and-ride facility to be operated in conjunction with mass transit service without regard to the limitations on number of spaces imposed by this section.
              (q) Where an agency approved by the Governor can demonstrate to the satisfaction of the Governor that there have been physically eliminated through permanent modification or demolition any legal on-street parking spaces within a municipality then such agency may issue permits for construction within that municipality of additional new commercial parking spaces equal to the number of spaces thus eliminated and the total quantity of commercial parking spaces allowable for such municipality under this section shall be increased accordingly.
              (r) The provisions of this regulation shall cease to be effective as to that portion of the freeze area lying within the City of Boston and not included within Boston proper or Logan Airport at such time as the City of Boston implements a program, approved by the Governor, which shall include effective measures to control the construction of additional commercial parking spaces within that area, including procedures for issuance of conditional use permits under applicable zoning regulations and for assuring compliance with all air quality requirements under state and Federal law.
              [40 FR 25162, June 12, 1975, as amended at 40 FR 39863, Aug. 29, 1975]
            
            
              §§ 52.1136-52.1144
              [Reserved]
            
            
              § 52.1145
              Regulation on organic solvent use.
              (a) Definitions:
              (1) Organic solvents include diluents and thinners and are defined as organic materials which are liquids at standard conditions and which are used as dissolvers, viscosity reducers, or cleaning agents, except that such materials which exhibit a boiling point higher than 220 °F. at 0.5 millimeters of mercury absolute pressure or having an equivalent vapor pressure shall not be considered to be solvents unless exposed to temperatures exceeding 220 °F.
              (2) Solvent of high photochemical reactivity means any solvent with an aggregate of more than 20 percent of its total volume composed of the chemical compounds classified below or which exceeds any of the following individual percentage composition limitations in reference to the total volume of solvent:
              (i) A combination of hydrocarbons, alcohols, aldehydes, esters, ethers, or ketones having an olefinic or cycloolefinic type of unsaturation: 5 percent;
              (ii) A combination of aromatic compounds with eight or more carbon atoms to the molecule except ethylbenzene: 8 percent;
              (iii) A combination of ethylbenzene, ketones having branched hydrocarbon structures, trichloroethylene or toluene: 20 percent. Whenever any organic solvent or any constituent of an organic solvent may be classified from its chemical structure into more than one of the above groups of organic compounds, it shall be considered as a member of the most reactive chemical group, that is, that group having the least allowable percentage of total volume of solvents.
              (3) Organic materials are chemical compounds of carbon excluding carbon monoxide, carbon dioxide, carbonic acid, metallic carbides, metallic carbonates, and ammonium carbonate.
              (b) This section is applicable throughout the Boston Intrastate Region. The requirements of this section shall be in effect in accordance with § 52.1147.
              (c) No person shall cause, allow, suffer, or permit the discharge into the atmosphere of more than 15 pounds of organic materials in any 1 day, nor more than 3 pounds of organic materials in any 1 hour, from any article, machine, equipment, or other contrivance, in which any organic solvent or any material containing organic solvent comes into contact with flame or is baked, heat-cured, or heat-polymerized, in the presence of oxygen, unless said discharge has been reduced as a result of the installation of abatement controls by at least 85 percent. Those portions of any series of articles, machines, equipment, or other contrivances designed for processing a continuous web, strip, or wire that emit organic materials and use operations described in this section shall be collectively subject to compliance with this section.
              (d) No person shall cause, suffer, allow, or permit the discharge into the atmosphere of more than 40 pounds of organic materials in any 1 day, nor more than 8 pounds in any 1 hour, from any article, machine, equipment, or other contrivance used under conditions other than described in paragraph (c) of this section for employing, or applying any solvent of high photochemical reactivity or material containing such photochemically reactive solvent, unless said discharge has been reduced as a result of the installation of abatement controls by at least 85 percent. Emissions of organic materials into the atmosphere resulting from air or heated drying of products for the first 12 hours after their removal from any article, machine, equipment or other contrivance described in this section shall be included in determining compliance with this section. Emissions resulting from baking, heat-curing, or heat-polymerizing as described in paragraph (c) of this section shall be excluded from determination of compliance with this section. Those portions of any series of articles, machines, equipment, or other contrivances designed for processing a continuous web, strip, or wire that emit organic materials and use operations described in this section shall be collectively subject to compliance with this section.

              (e) Emissions of organic materials to the atmosphere from the clean-up with a solvent of high photochemical reactivity, or any article, machine, equipment, or other contrivance described in paragraph (c) or (d) of this section or in this paragraph, shall be included with the other emissions of organic materials from that article, machine, equipment or other contrivance for determining compliance with this section.
              
              (f) No person shall cause, suffer, allow, or permit during any one day disposal of a total of more than 1.5 gallons of any solvent of high photochemical reactivity, or of any material containing more than 1.5 gallons of any such photochemically reactive solvent by any means that will permit the evaporation of such solvent into the atmosphere.
              (g) Emissions of organic materials into the atmosphere required to be controlled by paragraph (c) or (d) of this section shall be reduced by:
              (1) Incineration, provided that 90 percent or more of the carbon in the organic material being incinerated is converted to carbon dioxide, or
              (2) Adsorption, or
              (3) The use of other abatement control equipment determined by the Regional Administrator to be no less effective than either of the above methods.
              (h) A person incinerating, adsorbing, or otherwise processing organic materials pursuant to this section shall provide, properly install and maintain in calibration, in good working order, and in operation, devices as specified in the authority to construct, or as specified by the Regional Administrator, for indicating temperatures, pressures, rates of flow, or other operating conditions necessary to determine the degree and effectiveness of air pollution control.
              (i) Any person using organic solvents or any materials containing organic solvents shall supply the Regional Administrator upon request and in the manner and form prescribed by him, written evidence of the chemical composition, physical properties, and amount consumed for each organic solvent used.
              (j) The provisions of this rule shall not apply to:
              (1) The manufacture of organic solvents, or the transport or storage of organic solvents or materials containing organic solvents.
              (2) The spraying or other use of insecticides, pesticides, or herbicides.
              (3) The employment, application, evaporation, or drying of saturated halogenated hydrocarbons or perchloroethylene.
              (4) The use of any material, in any article, machine, equipment or other contrivance described in paragraph (c), (d), or (e) of this section if:
              (i) The volatile content of such material consists only of water, and organic solvents;
              (ii) The organic solvents comprise not more than 30 percent by volume of said volatile content;
              (iii) The volatile content is not a solvent of high photochemical reactivity as defined in paragraph (a) of this section; and
              (iv) The organic solvent or any material containing organic solvent does not come into contact with flame. This last stipulation applies only for those articles, machines, equipment or other contrivances that are constructed or modified after November 8, 1973.
              (5) The use of any material, in any article, machine, equipment or other contrivance described in paragraph (c), (d), or (e) of this section if:
              (i) The organic solvent content of such material does not exceed 30 percent by volume of said material;
              (ii) The volatile content is not a solvent of high photochemical reactivity; and
              (iii) [Reserved]
              (iv) The organic solvent or any material containing organic solvent does not come into contact with flame. This last stipulation applies only for those articles, machines, equipment or other contrivances that are constructed or modified after November 8, 1973.
              (6) [Reserved]
              (7) An article, machine, equipment or other contrivance described in paragraph (c), (d) or (e) of this section used exclusively for chemical or physical analyses or determination of product quality and commercial acceptance provided that—
              (i) The exemption is approved in writing by the Regional Administrator;
              (ii) The operator of said article, machine, equipment or contrivance is not an integral part of the production process; and
              (iii) The emissions from said article, machine, equipment or other contrivance do not exceed 800 lbs. in any calendar month.
              (8) Sources subject to the provisions of Massachusetts Regulation 310 CMR 7.18 which has been federally approved.
              (k) [Reserved]
              
              (l) All determinations of emission rates shall be conducted in a manner approved in writing by the Regional Administrator.
              [40 FR 25165, June 12, 1975, as amended at 47 FR 28373, June 30, 1982]
            
            
              § 52.1146
              [Reserved]
            
            
              § 52.1147
              Federal compliance schedules.
              (a) Except as provided in paragraph (c) of this section, the owner or operator of a source subject to regulation under paragraph (c)(1) of § 52.1144 and § 52.1145 shall comply with the increments of progress contained in the following schedule:
              (1) Final control plans for emission control systems or process modifications must be submitted on or before June 1, 1974, for sources subject to § 52.1144(c)(1) and on or before May 1, 1974 for sources subject to § 52.1145.
              (2) Contracts for emission control systems or process modifications must be awarded or orders must be issued for the purchase of component parts to accomplish emission control or process modifications on or before March 1, 1975, for sources subject to § 52.1144(c)(1) and on or before July 1, 1974, for sources subject to § 52.1145.
              (3) Initiation of on-site construction or installation of emission control equipment or process modification must begin on or before May 1, 1975, for sources subject to § 52.1144(c)(1) and on or before August 15, 1974, for sources subject to § 52.1145.
              (4) On-site construction or installation of emission control equipment or process modification must be completed prior to April 15, 1975, except for purposes of paragraph (c)(1) of § 52.1144, the applicable date shall be February 1, 1976.
              (5) Final compliance is to be achieved prior to May 31, 1975, except for sources subject to paragraph (c)(1) of § 52.1144 of this subpart. Final compliance for sources subject to paragraph (c)(1) of § 52.1144 is to be achieved by June 1, 1976.
              (i) Facilities subject to paragraph (c)(1)(iii) of § 52.1144 of this subpart which have a daily throughput of 20,000 gallons of gasoline or less are required to have a vapor recovery system in operation no later than May 31, 1977. Delivery vessels and storage containers served exclusively by facilities required to have a vapor recovery system in operation no later than May 31, 1977, also are required to meet the provisions of this section no later than May 31, 1977.
              (6) Any owner or operator of stationary sources subject to compliance schedule in this paragraph shall certify to the Administrator within 5 days after the deadline for each increment of progress, whether or not the required increment of progress has been met.
              (7) Any gasoline dispensing facility subject to paragraph (c)(1) of § 52.1144 which installs a storage tank after October 15, 1973, shall comply with such paragraph by March 1, 1976. Any facility subject to such paragraph which installs a storage tank after March 1, 1976 shall comply with such paragraph at the time of installation.
              (b) Except as provided in paragraph (d) of this section, the owner or operator of a source subject to paragraph (d)(1) of § 52.1144 shall comply with the increments of progress contained in the following compliance schedule:
              (1) Final control plans for emission control systems or process modifications must be submitted prior to January 1, 1975.
              (2) Contracts for emission control systems or process modifications must be awarded or orders must be issued for the purchase of component parts to accomplish emission control or process modification prior to March 1, 1975.
              (3) Initiation of on-site construction or installation of emission control equipment or process modification must begin not later than May 1, 1975.
              (4) On-site construction or installation of emission control equipment or process modification must be completed prior to May 1, 1977.
              (5) Federal compliance is to be achieved prior to May 31, 1977.

              (6) Any owner or operator of stationary sources subject to the compliance schedule in this paragraph shall certify to the Administrator, within 5 days after the deadline for each increment of progress, whether or not the required increment of progress has been met.
              
              (7) Any gasoline dispensing facility subject to paragraph (d)(1) of § 52.1144 which installs a gasoline dispensing system after the effective date of this regulation shall comply with the requirements of such paragraph by May 31, 1977. Any facility subject to such paragraph which installs a gasoline dispensing system after May 31, 1977, shall comply with such paragraph at the time of installation.
              (c) Paragraph (a) of this section shall not apply:
              (1) To a source which is presently in compliance with all requirements of paragraph (c)(1) of § 52.1144 and § 52.1145 and which has certified such compliance to the Administrator by June 1, 1974. The Administrator may request whatever supporting information he considers necessary for proper certification.
              (2) To a source for which a compliance schedule is adopted by the Commonwealth and approved by the Administrator.
              (3) To a source subject to § 52.1144(c)(1) whose owner or operator submits to the Administrator by June 1, 1974, a proposed alternative compliance schedule. No such schedule may provide for compliance after March 1, 1976. If promulgated by the Administrator, such schedule shall satisfy the requirements of this paragraph for the affected source.
              (4) To a source subject to § 52.1145 whose owner or operator submits to the Administrator by May 1, 1974, a proposed alternative compliance schedule. No such schedule may provide for compliance after May 31, 1975. If promulgated by the Administrator, such schedule shall satisfy the requirements of this paragraph for the affected source.
              (d) Paragraph (b) of this section shall not apply:
              (1) To a source which is presently in compliance with paragraph (d)(1) of § 52.1144 and which has certified such compliance to the Administrator by January 1, 1975. The Administrator may request whatever supporting information he considers necessary for proper certification.
              (2) To a source for which a compliance schedule is adopted by the State and approved by the Administrator.
              (3) To a source whose owner or operator submits to the Administrator by June 1, 1974, a proposed alternative schedule. No such schedule may provide for compliance after May 31, 1977. If promulgated by the Administrator, such schedule shall satisfy the requirements of this paragraph for the affected source.
              (e) Nothing in this paragraph shall preclude the Administrator from promulgating a separate schedule for any source to which the application of the compliance schedule in paragraph (a) or (b) of this section fails to satisfy and requirements of 40 CFR 51.15 (b) and (c).
              [38 FR 30970, Nov. 8, 1973]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1147, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              §§ 52.1148-52.1158
              [Reserved]
            
            
              § 52.1159
              Enhanced Motor Vehicle Inspection and Maintenance.
              (a) Revisions submitted by the Massachusetts Department of Environmental Protection on October 20, 2000, to the motor vehicle inspection and maintenance program are approved:
              (1) Letter from the Massachusetts Department of Environmental Protection dated October 20, 2000 submitting a revision to the Massachusetts State Implementation Plan.
              (2) Document entitled “Quality Assurance and Quality Control Plan For the Massachusetts Enhanced Emissions and Safety Inspection Program,” dated October 16, 2000.
              (3) Document entitled “Program Evaluation Plans For the Enhanced Inspection and Maintenance Program,” dated October 2000, and supporting contracts.
              [65 FR 69257, Nov. 16, 2000]
            
            
              § 52.1160
              [Reserved]
            
            
              § 52.1161
              Incentives for reduction in single-passenger commuter vehicle use.
              (a) Definitions:
              (1) Employer means any person or entity which employs 50 or more employees at any time during a calendar year at an employment facility located in the Boston Intrastate Region.
              (2) Educational institution means any person or entity which has 250 or more employees and students at any time during the academic year at an educational facility offering secondary level or higher training including vocational training located in the Boston Intrastate Region.
              (3) Employee means any person who performs work for an employer thirty-five or more hours per week and for more than twenty weeks per year for compensation and who travels to and from work by any mode of travel.
              (4) Student means any full-time day student who does not live at the educational institution and who travels to and from classes by any mode of travel.
              (5) Affected facility means any employment facility at which 50 or more persons are employees or any educational facility at which 250 or more persons are students and employees.
              (6) Commuter means both an employee and a student.
              
              (7) Single-passenger commuter vehicle means a motor-driven vehicle with four or more wheels with capacity for a driver plus one or more passengers which is used by a commuter traveling alone to work or classes and is not customarily required to be used in the course of his employment or studies.
              (8) Base date means the date set forth in paragraph (d) of this section as of which the base number of single-passenger commuter vehicles at a particular employment facility or educational institution must be determined.
              (9) The Secretary means the Secretary of Transportation and Construction of the Commonwealth of Massachusetts.
              (b) Commencing with the effective date of this section, each employer and educational institution (except as provided below) shall diligently and expeditiously implement and thereafter continuously maintain the following mandatory measures which are designed to achieve a goal of reducing the number of single-passenger commuter vehicles customarily commuting daily to each affected facility as of its base date by 25 percent (or as adjusted pursuant to paragraph (g) of this section):
              (1) Making available to commuters any pass program offered by the Massachusetts Bay Transportation Authority, if any commuter to the facility uses the mass transit facilities of such Authority as part of his daily commuting trip, including making all administrative arrangements for commuters to purchase the pass and thereby participate in the pass program and encouraging commuters to participate by such means as publicizing the availability of the pass program and the cost advantages thereof.
              (2)-(8) [Reserved]
              [40 FR 25166, June 12, 1975, as amended at 47 FR 28373, June 30, 1982; 41 FR 10223, Mar. 10, 1976]
            
            
              § 52.1162
              Regulation for bicycle use.
              (a) Definitions:
              (1) Bicycle means a two-wheel nonmotor-powered vehicle.
              (2) Bike path means a route for the exclusive use of bicycles separated by grade or other physical barrier from motor traffic.
              (3) Bike lane means a street lane restricted to bicycles and so designated by means of painted lanes, pavement coloring or other appropriate markings. A peak hour bike lane means a bike lane effective only during times of heaviest auto commuter traffic.
              (4) Bike route means a route in which bicycles share road space with motorized vehicles.
              (5) Bikeway means bike paths, bike lanes and bike routes.
              (6) Bicycle parking facility means any facility for the temporary storage of bicycles which allows the frame and both wheels of the bicycle to be locked so as to minimize the risk of theft and vandalism.
              (7) Parking facility means a lot, garage, building, or portion thereof in or of which motor vehicles are temporarily parked.
              (8) Parking space means the area allocated by a parking facility for the temporary storage of one automobile.
              (9) MBTA means the Massachusetts Bay Transportation Authority.
              (b) Application. This section shall be applicable in the Boston Intrastate Region.
              (c) Study. The Commonwealth, according to the schedule set forth in paragraph (d) of this section, shall conduct a comprehensive study of, and in that study recommend, the establishment of permanent bikeways and related facilities within the area described in paragraph (b) of this section. The study shall consider or include at least the following elements:
              (1) The physical design for bikeways, intersections involving bikeways, and means of bicycle link-ups with other modes of transportation;
              (2) The location of bikeways, including ascertaining high accident or pollution areas and developing means of avoiding or ameliorating those situations as well as means of providing intersection safety generally;
              (3) The location of bicycle parking facilities, including bus stops;
              (4) The rules of the road for bicyclists, and to the extent that present rules must be modified because of bikeways, new rules of the road for motorists. Also the feasibility of mandatory adult bicycle registration to minimize theft and increase recovery of stolen bicycles;
              (5) Bicycle safety education for bicyclists, motorists, children, students, street maintenance personnel and policemen, including requiring bicycle safety principles and safe street riding skills to be taught in high school automobile driver(s) education programs;
              (6) Methods for publicizing bicycles or bicycles plus mass transit as alternatives to automobile transportation, including the preparation, perhaps in conjunction with bicentennial efforts, of a master Boston area transit map, indicating the kind, extent and location of bicycle facilities, public baths, showers, toilet facilities, water fountains, as well as routes and stops for MBTA, common carriers and private bus lines, such map to be distributed by the Registry of Motor Vehicles with each automobile new registration and automobile registration renewal;
              (7) Requiring or providing incentives for common carriers and mass transit carriers, especially the Blue Line of the MBTA, to provide bicycle parking facilities at their respective terminals and stations and bicycle carrying facilities on their respective vehicles;
              (8) The creation of roadway zones in which all vehicles, except mass transit, emergency and service vehicles, and bicycles, would be excluded;
              (9) Requiring or providing incentives for office buildings and employers to install and to provide free shower and locker facilities for cyclists;
              (10) A bicycle user and potential user survey, which shall at a minimum determine:
              (i) For present bicycle riders, the origin, destination, frequency, travel time, distance and purpose of bicycle trips;
              (ii) In high density employment areas, the present modes of transportation of employees and the potential modes of transportation, including the numbers of employees who would use a bicycle for a significant portion of their commuting transportation were suitable facilities available to them. This section of the study shall seek to ascertain the size of the working population that would move from automobiles to mass transit and bicycles or bicycles alone as a significant form of transportation. It shall also seek to ascertain what bicycle facilities or mix thereof would produce the greatest conversion from auto use;
              (11) The special problems related to the design and incorporation in the bikeway facilities described in paragraph (f) of this section of feeder bikeways to bridges, on-bridge bikeways, feeder bikeways to MBTA and railroad stations, feeder bikeways to fringe parking areas, and bicycle passage through rotaries and squares;
              (12) The conversion of railroad beds, power lines, flood control channels or similar corridors to bikepaths;
              (13) Removing barriers to employees bringing their bicycles into their offices;
              (14) Removal or alteration of drain grates with bars so placed as to catch bicycle wheels;
              (15) Bicycle rentals at appropriate locations; and
              (16) The feasibility of constructing bikeways along at least each of the corridors set forth in paragraph (g) of this section.

              In conducting the study, opportunity shall be given for public comments and suggestions. Input shall also be solicited from state, regional and local planning staffs, state, regional and local agencies, bicycle organizations and other interested groups and be related to comprehensive transportation planning for the area designated in paragraph (b) of this section. The study shall, using as a goal a minimum of 180 miles of bikeways, examine as large a network of facilities as is practicable within the area described in paragraph (b) of this section and shall recommend physical designs for said facilities. The study shall also propose a compliance schedule for establishing any recommended permanent bicycle facilities.
              (d) The Commonwealth of Massachusetts shall submit to the Regional Administrator no later than October 1, 1975, a detailed compliance schedule showing the steps that will be taken to carry out the study required by paragraph (c) of this section. The compliance schedule shall at a minimum include:
              (1) Designation of the agency responsible for conducting the study;
              (2) A date for initiation of the study, which date shall be no later than October 1, 1975; and
              (3) A date for completion of the study, and submittal thereof to the Administrator, which date shall be no later than June 30, 1976.

              (e) On or before September 1, 1976, the Administrator shall publish in the Federal Register his response to the study required by paragraph (c) of this section, and shall, in that response, either approve the facility location and designs and other requirements as well as the proposed compliance schedule for permanent facilities recommended in the study, or shall designate alternative and/or additional facility locations and designs and other requirements as well as modify the proposed compliance schedule for permanent facilities. The Administrator may provide, if he deems it necessary, for a public comment period prior to the effective date of his response.
              (f) Permanent bicycle facilities. At the conclusion of the study required by paragraph (c) of this section and the Administrator's response thereto, the Commonwealth shall, together with the municipalities and other authorities having jurisdiction over affected roadways and areas establish permanent bicycle facilities as required by the Administrator's response to the study.
              (g) The potential bikeway corridors to be studied pursuant to paragraph (c)(16) are as follows:
              (1) Central Square, Cambridge to Boston University;
              (2) Harvard Square, Cambridge to Union Square, Allston;
              (3) Union Square, Somerville to Central Square, Cambridge;
              (4) Union Square, Allston to Government Center;
              (5) Harvard Square, Cambridge to Government Center;
              (6) Brookline Village to Government Center;
              (7) Boston University to Longwood Avenue Hospital Zone;
              (8) Egleston Square to Government Center;
              (9) Columbus Park to Boston Common;
              (10) L Street Beach to Government Center;
              (11) Powder House Circle, Somerville to Harvard Square;
              (12) Everett to Government Center;
              (13) Porter Square, Cambridge to Columbus Park, Boston;
              (14) Cleveland Circle to Government Center;
              (15) Porter Square, Cambridge to Government Center;
              (16) Harvard Square, Cambridge to Boston City Hospital; and
              (17) Charlestown, Longfellow, Harvard, Boston University, River Street, Western Avenue, Anderson, Summer Street, and Broadway Bridges.
              (h) The MBTA shall provide bicycle parking facilities at each major MBTA station adequate to meet the needs of MBTA riders within the area designated in paragraph (b) of this section. Said parking facilities shall at a minimum be located at:
              (1) All stations of the Riverside portion of the Green Line;
              (2) Reasonably spaced stops on other portions of the Green Line;

              (3) All stations of the Red, Orange, and Blue Lines; and shall have spaces for at least six bicycles per station, except for facilities at terminal stations which shall have spaces for at least 24 bicycles.
              (i) The Commonwealth shall provide for advertisement of bikeways and bicycle parking facilities in use within the area designated in paragraph (b) of this section to potential users by means of media advertisement, the distribution and posting of bikeway maps and bike safety information, as well as for a program of bicycle safety education including the motor vehicle operators license examination and public service advertisement.
              [40 FR 25168, June 12, 1975]
            
            
              § 52.1163
              Additional control measures for East Boston.
              (a) On or before December 31, 1975, the Governor, the Mayor of the City of Boston, the Chairman of the Massachusetts Bay Transportation Authority, the Chairman of the Massachusetts Turnpike Authority and the Chairman of the Massachusetts Port Authority (“Massport”) shall each submit to the Regional Administrator a study or studies of various alternative strategies to minimize the number of vehicle trips to and from Logan International Airport (“Logan Airport”) and to reduce the amount of carbon monoxide in the vicinity of the Callahan and Sumner Tunnels to a level consistent with the national primary ambient air quality standards. These studies may be combined into one or more joint studies. These studies shall contain recommendations for control measures to be implemented prior to May 31, 1977. Measures to be studied shall include but need not be limited to, the following:
              (1) Incentives and programs for reductions in the use of single-passenger vehicles through the Callahan and Sumner Tunnels;
              (2) Alterations in traffic patterns in the tunnel area;
              (3) Use of exclusive lanes for buses, carpools, taxis and limousines during peak travel hours;
              (4) Reduction of parking spaces at Logan Airport and increased parking charges at remaining spaces;
              (5) Construction of satellite terminal facilities for Logan Airport;
              (6) Use of alternate modes of transportation for trips to and from Logan Airport, and establishment of facilities at Logan Airport to accommodate such modes;
              (7) Improved transit service between the Blue Line subway stop and airline terminals at Logan Airport; and
              (8) Any other measures which would be likely to contribute to achieving the required reductions.
              (b) Massport shall monitor the number of vehicles entering and leaving Logan Airport so as to provide the Secretary of Transportation for the Commonwealth (the “Secretary”) with reports on a semi-annual basis, beginning on January 30, 1976, showing total vehicle trips per day for the six-month period ending on the previous December 31 or June 30, presented and tabulated in a manner prescribed by the Secretary.
              (c) Massport shall, on or before June 30, 1976, prepare and submit to the Secretary draft legislation which, if enacted into law, would alleviate local licensing problems of bus and limousine companies in order to facilitate increased and improved bus and limousine service for travelers using Logan Airport.
              (d) Massport shall negotiate with the Massachusetts Bay Transportation Authority to increase the convenience of the mass transit services currently available to travelers to Logan Airport.
              (e) Massport shall, on or before June 30, 1976, establish and maintain a program (which shall include the enclosure of this information in tickets or folders mailed by airlines using Logan Airport) to publicize the advantages in costs and convenience of the use of mass transit or other available transportation services by travelers using the airport, and making known to such persons the schedules, routes, connections, and other information necessary for them to conveniently use mass transit and such other services.

              (f) Massport shall, on or before October 15, 1975, establish a carpool program at Logan Airport, which shall include the elements specified in paragraphs (b)(7) (A) through (C) of § 52.1161. For the purpose of applying the requirements of § 52.1161 to the present paragraph:
              
              (1) The definitions in § 52.1161 shall apply;
              (2) Each employer with any employment facility at Logan Airport shall cooperate with Massport in the development and implementation of the program;
              (3) Any such employer (including Massport) may fulfill its obligations under paragraph (b)(7) of § 52.1161 by fully cooperating with and participating in the Logan Airport carpool program (including bearing its proportional share of the program's cost); and
              (g) Massport shall, on or before October 15, 1975, implement a program of systematic dissemination to employers and employees at Logan Airport of information regarding the Massachusetts Bay Transportation Authority pass program, bus and train schedules and rates, park-and-ride facilities, and other transportation programs and services available to employees at Logan Airport.
              (h) Massport shall, on or before January 1, 1976, implement and maintain a program to allow all employees at Logan Airport, regardless of the size of the particular employment facility at which they work, to participate in any available pass program made available by the Massachusetts Bay Transportation Authority, including the use of Massport as a central clearinghouse for the purpose of aggregating employees and for fiscal management of such pass program.
              [40 FR 25169, June 12, 1975]
            
            
              § 52.1164
              Localized high concentrations—carbon monoxide.
              (a) Not later than October 1, 1975, the Commonwealth shall have developed and have begun to implement a program to identify urban and suburban core areas and roadway/intersection complexes within the Boston Intrastate Region which violate the national ambient air quality standards for carbon monoxide. Once such localized areas have been identified, the Commonwealth, in cooperation with the affected local municipalities, shall develop and implement appropriate control strategies to insure that such air quality standards will be achieved at such areas. Plans shall be developed to include provisions for the entire municipality in order to insure that the implemented strategies will not create carbon monoxide violations elsewhere in the vicinity after the measures have been applied.
              (b) To accomplish the requirements of paragraph (a) of this section, the Commonwealth shall do the following:
              (1) Identify areas of potentially high carbon monoxide concentrations by reviewing all available traffic data, physical site data and air quality and meteorological data for all major intersections and roadway complexes within the Region. The Regional Administrator will provide general guidance on area designations to assist in the initial identification process.
              (2) Areas identified under paragraph (b)(1) of this section shall be studied in further detail, including meteorological modeling, traffic flow monitoring, air quality monitoring and other measures necessary to accurately quantify the extent and actual levels of carbon monoxide in the area. A report containing the results of these analyses and identifying such areas shall be submitted to the Regional Administrator no later than March 1, 1976.

              (3) If, after the completion of actions required by paragraph (b)(2) of this section, an area shows or is predicted to have violations of the carbon monoxide standard, the Commonwealth, in cooperation with the affected municipality, shall submit a plan to the Regional Administrator containing measures to regulate traffic and parking so as to reduce carbon monoxide emissions to achieve air quality standards in the area. Such plan shall include: the name of the agency responsible for implementing the plan, all technical data and analyses supporting the conclusions of the plan, all control strategies adopted as part of the plan, and other such information relating to the proposed program as may be required by the Regional Administrator. The Regional Administrator shall provide general guidance on applicable control strategies and reporting formats to assist in plan development and submittal. Such a plan shall be submitted for each municipality which contains one or more identified areas no later than October 1, 1975 for Waltham and October 1, 1976, for other areas.
              
              (4) All measures called for in the plan submitted under paragraph (b)(3) of this section shall be subject to the approval of the Regional Administrator and shall be implemented by May 31, 1977.
              (c) The Commonwealth shall annually review the effectiveness of the control strategies developed pursuant to this section and modify them as necessary to insure that such carbon monoxide standards will be attained and maintained. The results of this review and any changes in the measures which the Commonwealth recommends as a result thereof shall be reported to the Regional Administrator annually as required under § 52.1160.
              (d) Prior to submitting any plan to the Regional Administrator under paragraph (b)(3), the Commonwealth shall give prominent public notice of the general recommendations of such plan, shall make such plan available to the public for at least 30 days and permit any affected public agency or member of the public to comment in writing on such plan. The Commonwealth shall give the Regional Administrator timely notice of any public hearing to be held on such plan and shall make all comments received available to the Regional Administrator for inspection and copying.
              [40 FR 25170, June 12, 1975]
            
            
              § 52.1165
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulation for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for the State of Massachusetts.
              [43 FR 26410, June 19, 1978, as amended at 68 FR 11323, Mar. 10, 2003; 68 FR 74489, Dec. 24, 2003]
            
            
              § 52.1166
              Original identification of plan.
              (a) This section identifies the original “Air Implementation Plan for the State of Massachusetts” and all revisions submitted by Massachusetts that were federally approved prior to January 20, 2017.
              (b) The plan was officially submitted on January 27, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Emergency episode regulations submitted on February 22, 1972, by the Bureau of Air Quality Control, Massachusetts Department of Public Health.
              (2) Miscellaneous non-regulatory changes to the plan, wording changes in regulations 2.5 and 2.1 and clarification of Regulations 2.5.1 through 2.5.4 submitted on April 27, 1972, by the Division of Environmental Health, Massachusetts Department of Public Health.
              (3) Miscellaneous non-regulatory additions to the plan submitted on May 5, 1972, by the Bureau of Air Quality Control, Massachusetts Department of Public Health.
              (4) Miscellaneous changes affecting regulations 2.1, 2.5, 4.2, 4.5.1, 5.6.1, 6.1.2, 6.3.1, 8.1.6, 9.1, 15.1, 51.2, 52.1 and 52.2 of the regulations for all six Air Pollution Control Districts submitted on August 28, 1972 by the Governor.
              (5) Letter of concurrence on AQMA identifications submitted on July 23, 1974, by the Governor.
              (6) Revision to Regulation No. 5, increasing allowable sulfur content of fuels in the Boston Air Pollution Control District submitted on July 11, 1975, by the Secretary of Environmental Affairs, and on April 1, 1977 and April 20, 1978 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (7) Revision to Regulation 50—Variances, Regulations for Control of Air Pollution in the six Massachusetts Air Pollution Control Districts, submitted by letter dated November 14, 1974, by the Governor.

              (8) Regulation 5.1, Sulfur Content of Fuels and Control Thereof, for the Merrimack Valley Air Pollution Control District submitted on January 28, 1976 by the Secretary of Environmental Affairs and on August 22, 1977 by the Commissioner of the Department of Environmental Quality Engineering, and additional technical information pertinent to the Haverhill Paperboard Corp., Haverhill, Mass., submitted on December 30, 1976 by the Secretary of Environmental Affairs.
              (9) Regulation 5.1, Sulfur Content of Fuels and Control Thereof, for the Pioneer Valley Air Pollution Control District submitted on July 22, 1976 by the Secretary of Environmental Affairs and on August 22, 1977 by the Commissioner of the Department of Environmental Quality Engineering, and additional technical information pertinent to Deerfield Specialty Papers, Inc., Monroe, Mass., submitted on December 27, 1977 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (10) Regulation 5.1, Sulfur Content of Fuels and Control Thereof, for the Central Massachusetts Air Pollution Control District submitted on June 25, 1976 by the Secretary of Environmental Affairs and on August 22, 1977 by the Commissioner of the Department of Environmental Quality Engineering.
              (11) Regulation 5.1, Sulfur Content of Fuels and Control Thereof, for the Central Massachusetts Air Pollution Control District (revised and adopted by the Massachusetts Department of Environmental Quality Engineering on March 29, 1976, with specificprovisions for the City of Fitchburg) submitted on June 25, 1976, by the Secretary of Environmental Affairs.
              (12) A revision to Regulation 5.1, Sulfur Content of Fuels and Control Thereof, for the Southeastern Massachusetts Air Pollution Control District, submitted on December 30, 1976 by the Secretary of Environmental Affairs and on January 31, 1978 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (13) A revision to Regulation 5.1, Sulfur Content of Fuels and Control Thereof, for the Berkshire Air Pollution Control District, submitted by the Commissioner of the Massachusetts Department of Environmental Quality Engineering on April 14, 1977, and additional technical information submitted on August 11, 1978, pertaining to the Schweitzer Division, Kimberly-Clark Corporation, Columbia Mill, Lee, and on August 31, 1978, pertaining to Crane and Company, Inc., Dalton.
              (14) Revisions to “Regulations for the Prevention and/or Abatement of Air Pollution Episode and Air Pollution Incident Emergencies,” submitted on September 15, 1976 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (15) A revision to Regulation 2.5, Compliance with Emission Limitations, and to Regulation 16, Reduction of Single Passenger Commuter Vehicle Use, for the Pioneer Valley Air Pollution Control District, submitted on May 20, 1977, by the Acting Commissioner of the Executive Office of Environmental Affairs, Department of Environmental Quality Engineering.
              (16) Revision to regulation 7 and regulation 9, submitted on December 9, 1977, by the Commissioner of the Massachusetts Department of Environmental Quality and Engineering.

              (17) Revision to Regulations 310 CMR 7.05, Sulfur-in-Fuel, and 310 CMR 7.06, Visible Emissions, allowing burning of a coal-oil slurry at New England Power Company, Salem Harbor Station, Massachusetts, submitted on July 5, 1978 by the Commissioner, Massachusetts Department of Environmental Quality Engineering and an extension to 310 CMR 7.06, Visible Emissions, submitted on December 28, 1979.
              (18) Revision to Regulation 7.02(11) (formerly Regulation 2.5.3)—Emission Limitation to Incinerators, submitted February 1, 1978 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (19) The addition of Regulation 7.17, for the Southeastern Massachusetts Air Pollution Control District, Coal Conversion—Brayton Point Station, New England Power Company, submitted by the Commissioner of the Massachusetts Department of Environmental Quality Engineering on September 7, 1978. Compliance with this revision shall be determined by methods consistent with New Source Performance Standards, proposed Test Method 19, as stated in a letter dated February 8, 1979 from Kenneth Hagg of the Massachusetts Department of Environmental Quality Engineering to Frank Ciavattieri of the Environmental Protection Agency.

              (20) A revision permanently extending Regulation 310 CMR 7.05(1) (formerly Regulation 5.1) “Sulfur Content of Fuels and Control Thereof” and a revision for the Metropolitan Boston APCD, and Merrimack Valley APCD submitted on December 28, 1978, by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (21) A revision permanently extending Regulation 310 CMR 7.05(1) (formerly Regulation 5.1), “Sulfur Content of Fuels and Control Thereof” and a revision to Regulation 310 CMR 7.05(4) “Ash Content of Fuels” for the Pioneer Valley Air Pollution Control District, submitted on January 3, 1979 by the Acting Com0missioner of the Massachusetts Department of Environmental Quality Engineering.
              (22) A revision permanently extending Regulation 310 CMR 7.05(1) (formerly Regulation 5.1), “Sulfur Content of Fuels and Control Thereof” for the Southeastern Massachusetts APCD, submitted on January 31, 1979 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (23) A revision to Regulation 310 CMR 7.05(4) “Ash Content of Fuels” for the Metropolitan Boston Air Pollution Control District, submitted on July 20, 1978 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (24) A revision permanently extending Regulation 310 CMR 7.05(1) (formerly Regulation 5.1) “Sulfur Content of Fuels and Control Thereof” for the Central Massachusetts APCD, submitted on March 2, 1979 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering, and a revision removing the seasonal restriction in Fitchburg for Fitchburg Paper Company (55 meter stacks only) and James River-Massachusetts submitted on September 28, 1979 by the Commissioner.
              (25) On March 30, 1979 and on April 23, 1979 the Commissioner of the Massachusetts Department of Environmental Quality Engineering submitted the non-attainment area plan for Total Suspended Particulates (TSP) in Worcester, miscellaneous statewide regulation changes, and an extension request for the attainment of TSP secondary standards for areas designated non-attainment as of March 3, 1978.
              (26) On May 3, 1979, August 7, 1979, and April 17, 1980, the Commissioner of the Massachusetts Department of Environmental Quality Engineering submitted a revision entitled “Massachusetts Implementation Plan, Amended Regulation—All Districts, New Source Review Element,” relating to construction and operation of major new or modified sources in non-attainment areas.
              (27) Revisions to Regulation 310 CMR 7.07, Open Burning, submitted on September 28, 1979 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (28) Revision to the state ozone standard and adoption of an ambient lead standard was submitted by Thomas F. McLoughlin, Acting Commissioner of the Department of Environmental Quality Engineering on August 21, 1979.
              (29) A revision varying the provisions of Regulation 310 CMR 7.04(5), Fuel Oil Viscosity, for Cambridge Electric Light Company's Kendall Station, First Street, Cambridge, and Blackstone Station, Blackstone Street, Cambridge, submitted on December 28, 1978 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (30) Attainment plans to meet the requirements of Part D for carbon monoxide and ozone and other miscellaneous provisions were submitted by the Governor of Massachusetts on December 31, 1978 and on May 16, 1979 by the Acting Commissioner of the Department of Environmental Quality Engineering. Supplemental information was submitted on September 19, November 13 and December 7, 1979; and March 20 and April 7, 1980 by DEQE.
              (31) A temporary variance to the Provisions of Regulation 310 CMR 7.05, Sulfur Content of Fuels and Control Thereof, for Seaman Paper Company, Otter River. Submitted on March 20, 1980 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.

              (32) A revision to Regulation 7.05(1) “Sulfur Content of Fuels and Control Thereof” for the Metropolitan Boston APCD submitted on November 27, 1979 by the Commissioner of the Department of Environmental Quality Engineering.
              (33) A revision to Regulation 310 CMR 7.05(1) (formerly Regulation 5.1) “Sulfur Content of Fuels and Control Thereof” for the Pioneer Valley Air Pollution Control District submitted by the Commissioner of the Massachusetts Department of Environmental Quality Engineering on March 2, 1979 and May 5, 1981.
              (34) A revision to Regulation 7.05(1) “Sulfur Content of Fuels and Control Thereof” for the Metropolitan Boston APCD submitted on April 25, 1980 by the Commissioner of the Department of Environmental Quality Engineering.
              (35) On January 5, 1981, the Acting Director of the Division of Air Quality Control, Massachusetts Department of Environmental Quality Engineering submitted a revision entitled “Appendix J Transportation Project Level Guidelines” relating to policy guidance on the preparation of air quality analysis for transportation projects.
              (36) A comprehensive air quality monitoring plan, intended to meet requirements of 40 CFR part 58, was submitted by the Commissioner of the Department of Environmental Quality Engineering on January 28, 1980.
              (37) A revision submitted by the Commissioner of the Massachusetts Department of Environmental Quality Engineering on September 12, 1980 adding a new regulation 310 CMR 7.19 “Interim Sulfur-in-Fuel Limitations for Fossil Fuel Utilization Facilities Pending Conversion to an Alternate Fuel or Implementation of Permanent Energy Conservation Measures.”
              (38) A variance of Regulation 310 CMR 7.05(1)(d)(2) “Sulfur Control of Fuels and Control Thereof” for the Metropolitan Boston Air Pollution Control District, submitted on November 25, 1980, by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (39) Revisions to meet the requirements of Part D and certain other sections of the Clean Air Act, as amended, for making a commitment to public transportation in the Boston urban region which were submitted on July 9, 1981 and on July 30, 1981.
              (40) Regulations 310 CMR (14), (15), and (16), for paper, fabric, and vinyl surface coaters to meet the requirements of Part D for ozone were submitted by the Governor of Massachusetts on March 6, 1981.
              (41) A revision to Regulation 7.05(1)(c) “Sulfur Content of Fuels Control Thereof for the Merrimack Valley Air Pollution Control District” allowing the burning of higher sulfur content fuel oil at Haverhill Paperboard Corporation, Haverhill.
              (42) Regulation 310 CMR 7.18(2)(b), to allow existing surface coating lines regulated under 310 CMR 7.18 (4), (5), (6), (7), (10), (11), (12), (14), (15) and (16) to bubble emissions to meet the requirements of Part D for ozone was submitted by the Governor on March 6, 1981, and a letter clarifying state procedures was submitted on November 12, 1981. The emission limitations required by the federally-approved portion of 310 CMR 7.18 are the applicable requirements of the Massachusetts SIP for the purpose of section 113 of the Clean Air Act and shall be enforceable by EPA and by citizens in the same manner as other requirements of the SIP; except that emission limitations adopted by the state under and which comply with 310 CMR 7.18(2)(b) and the procedures set out in the letter of November 12, 1981 shall be the applicable requirements of the Massachusetts SIP in lieu of those contained elsewhere in 310 CMR 7.18 and shall be enforceable by EPA and by citizens.
              (43) A revision to Regulation 7.05(1)(d) “Sulfur Content of Fuels and Control Thereof for the Metropolitan Boston Air Pollution Control District” allowing the burning of higher sulfur content fuel oil at Eastman Gelatine Corporation, Peabody, submitted on September 24, 1981 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering.
              (44) The Massachusetts Department of Environmental Quality Engineering submitted an updated VOC emissions inventory on September 3, 1981, and the procedures to annually update this inventory on November 4, 1981.

              (45) A revision to Regulation 7.05(1)(e) “Sulfur Content of Fuels and Control Thereof for the Pioneer Valley Air Pollution Control District” allowing the burning of higher sulfur content fuel oil at the Holyoke Gas and Electric Department, Holyoke.
              (46) A revision submitted on December 29, 1981 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering allowing the burning of higher sulfur content fuel oil at the ATF Davidson Company, Northbridge, until December 1, 1983.
              (47) Regulation 310 CMR 7.18(10) for metal coil coating was submitted on June 24, 1980 by the Commissioner of the Department of Environmental Quality Engineering, in order to meet Part D requirements for ozone.
              (48) Regulations 310 CMR 7.18(11), Surface Coating of Miscellaneous Metal Parts and Products and (12), Graphic Arts—Rotogravure and Flexography with test methods; and (13) Perchloroethylene Dry Cleaning Systems without test methods, were submitted on July 21, 1981 and March 10, 1982 by the Department of Environmental Quality Engineering to meet Part D requirements for ozone attainment.
              (49) A revision to Regulation 7.17 “Conversions to Coal” submitted by the Commissioner of the Massachusetts Department of Environmental Quality Engineering on January 22, 1982 specifying the conditions under which coal may be burned at the Holyoke Water Power Company, Mount Tom Plant, Holyoke, Massachusetts.
              (50) [Reserved]
              (51) A revision submitted on September 29, 1982 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering allowing the burning of fuel oil having a sulfur content of 0.55 pounds per million Btu heat release potential at the Northeast Petroleum Corporation, Chelsea, Massachusetts.
              (52) A revision submitted on September 28, 1982 by the Commissioner of the Massachusetts Department of Environmental Quality Engineering allowing the burning of higher sulfur content fuel oil at the Polaroid Corporation for a period of up to 30 months commencing on December 1, 1982.
              (53)(i) Attainment plans for carbon monoxide and ozone submitted by the Department of Environmental Quality Engineering on September 9, November 2 and November 17, 1982; February 2, March 21, April 7, April 26 and May 16, 1983. These revisions amend Regulations 310 CMR 7.18 (3)-(7), (9)-(16); and add Regulation 310 CMR 7.18(17), 7.20 (1)-(14), and 540 CMR 4.00.
              (ii) Regulation 310 CMR 7.18(3) for the surface coating of metal furniture submitted on September 9, 1982 as part of the attainment plan identified in § 52.1120(c)(53)(i), is added to the VOC surface coating bubble Regulation 310 CMR 7.18(2)(b) identified in § 52.1120(c)(42).
              (iii) Regulation 310 CMR 7.18(13) for Perchloroethylene Dry Cleaning systems submitted on September 9, 1982 as part of the attainment plan identified in section 52.1120(53)(i), is amended by adding EPA test methods to the no action identified in 52.1120(48).
              (54) On February 8, 1983, the Massachusetts Department of Environmental Quality Engineering submitted a source specific emission limit in the letter of approval to the Esleeck Manufacturing Company, Inc., Montague, allowing the Company to burn fuel oil having a maximum sulfur content of 1.21 pounds per million Btu heat release potential provided the fuel firing rate does not exceed 137.5 gallons per hour.
              (55) A revision to exempt the Berkshire Air Pollution Control District from Regulation 310 CMR 7.02(12)(b)2 was submitted on March 25, 1983 by Kenneth A. Hagg, Director of the Division of Air Quality Control of the Department of Environmental Quality Engineering.
              (56) A revision to Regulation 310 CMR 7.02(12)(a)1(e) for petroleum liquid storage in external floating roof tanks submitted on December 2, 1983.
              (57) Revisions to the State's narrative, entitled New Source Regulations on page 117 and 118, the regulatory definitions of BACT, NSPS and NESHAPS and Regulation 310 CMR 7.02 (2)(a)(6) and 7.02 (13), submitted by Anthony D. Cortese, Commissioner, in August, 1982 and received on September 9, 1982.

              (58) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on June 7, 1991, November 13, 1992 and February 17, 1993.
              (i) Incorporation by reference.
              (A) Letters from the Massachusetts Department of Environmental Protection dated June 7, 1991, November 13, 1992 and February 17, 1993 submitting revisions to the Massachusetts State Implementation Plan.
              (B) Amendments and additions to 310 CMR 7.00 submitted on June 7, 1991 and effective on April 12, 1991.
              (C) Amendments and additions to 310 CMR 7.00 submitted on June 7, 1991 and effective on June 21, 1991.
              (D) Addition of 310 CMR 7.24(4)(j) submitted on November 13, 1992 and February 17, 1993 and effective on February 12, 1993.
              (ii) Additional materials.
              (A) Nonregulatory portions of the state submittal.
              (59) A revision submitted on May 3, 1983, allowing the burning of 2.2% sulfur content fuel oil at the Stanley Woolen Company, a facility in Uxbridge, Massachusetts for a period of up to 30 months, commencing on March 23, 1984.
              (60) On May 27, 1982 and September 9, 1982 the Commissioner of the Massachusetts Department of Environmental Quality Engineering submitted a revised plan for new source review in nonattainment areas. The submittal included 310 CMR Appendix A, “Emission Offsets and Nonattainment Review,” additions to 310 CMR 7.00, “General Definitions,” and revisions to 310 CMR 7.02(2)(b)(4) and 7.02(2)(b)(5), “Plan Approval and Emission Limitations.”
              (61) A revision submitted on October 31, 1983, allowing the burning of 2.2% sulfur content fuel oil at the Reed and Barton Silversmiths facility in Taunton, Massachusetts for a period of up to 30 months, commencing on March 23, 1984.
              (62) A revision submitted on November 16, 1983 allowing the burning of 2.2% sulfur content fuel oil at the ATF Davidson Company in Northbridge, Massachusetts.
              (63) A revision submitted on February 2, 1984, allowing the burning of 1.0% sulfur content fuel oil at The Biltrite Corporation facility in Chelsea, Massachusetts for a period of up to 30 months, commencing on June 15, 1984.
              (64) A revision to the Ozone Attainment Plan was submitted by S. Russell Sylva, Commissioner of the Massachusetts Department of Environmental Quality Engineering on February 14, and May 22, 1985 to control emissions from gasoline tank trucks and bulk terminal vapor recovery systems.
              (i) Incorporation by reference.
              (A) Amendments to Regulations 310 CMR 7.00 and 7.02(12) (c) and (d), “Motor Vehicle Fuel Tank Trucks”, adopted December 1984.
              (B) The May 22, 1985 letter from Massachusetts DEQE, and the enforcement manual submitted and adopted on May 22, 1985, including Method 27, record form, potential leak points, major tank truck leak sources, test procedure for gasoline vapor leak detection procedure by combustible gas detector, instruction manual for Sentox 2 and Notice of Violation.
              (65) A temporary variance to 310 CMR 7.05(1)(d)2 of “Sulfur Content of Fuels and Control Thereof for Metropolitan Boston Air Pollution Control District” submitted on January 6, 1984 to allow for the use of 2.2% sulfur content fuel oil in boiler unit 7 of the Boston Edison Company Mystic Station facility in Everett for thirty months commencing on September 25, 1984.
              (66) Attainment and maintenance plans for lead, submitted on July 13 and August 17, 1984 by the Department of Environmental Quality Engineering.
              (67) A revision submitted on July 11, 1984 allowing the burning of 2.2% sulfur content fuel oil at the James River Corporation Hyde Park Mill facility in Boston, Massachusetts for a period of up to 30 months, commencing on September 25, 1984.
              (68) A revision submitted on February 8 and October 23, 1985 allowing the burning of 2.2% sulfur content fuel oil at the Phillips Academy facility in Andover, Massachusetts for a period of up to 30 months, commencing on April 1, 1986.
              (i) Incorporation by reference.

              (A) Letter from Richard J. Chalpin, Acting Regional Engineer, to Phillips Academy, dated December 27, 1984 allowing the temporary use of less expensive 2.2% sulfur fuel oil (for 30 months from the date of publication), the savings from which will be used to implement permanent energy conservation measures to reduce on-site consumption of petroleum products by at least 50,000 gallons per year (estimated 82,000 gallons per year). At the end of the temporary use period, Phillips Academy will return to the use of 1.0% sulfur fuel oil. The particulate emission rate for the facility will not exceed 0.15 lbs. per million Btu.
              (B) These specific requirements of Regulation 310 CMR 7.19 were agreed to in a Statement of Agreement, signed February 19, 1985.
              (C) Memorandum to Donald C. Squires from Bruce K. Maillet dated October 4, 1985; subject: Response to EPA questions regarding Phillips Academy, outlines the permanent energy conservation measures to be used.
              (69) Revisions to federally approved regulations 310 CMR 7.02(2)(b) and 310 CMR 7.05(4) were submitted on December 3, 1985, January 31, 1986 and February 11, 1986 by the Department of Environmental Quality Engineering.
              (i) Incorporation by reference.
              (A) Regulation 310 CMR 7.02(2)(b), Department of Environmental Quality Engineering, Air Pollution Control, is corrected to include the word “major” before the word “modification”.
              (B) Regulation 310 CMR 7.05(4), Department of Environmental Quality Engineering, Air Pollution Control, Ash Content of Fuels.
              (ii) Additional materials.
              (A) The nonregulatory portions of the state submittals.
              (70) A revision submitted on February 19, 1986 allowing the burning of 2.2% sulfur content fuel oil at the Boston Housing Authority, Mary Ellen McCormick and Maverick Family Development facilities in Boston, Massachusetts for a period of up to 30 months, commencing on August 12, 1986.
              (i) Incorporation by reference.
              (A) Letters dated August 30, 1985 and July 11, 1985 for the Mary Ellen McCormick and Maverick Family Development Facilities, respectively, from Richard J. Chalpin, Acting Regional Engineer, allowing the temporary use of less expensive 2.2% sulfur fuel oil for 30 months from August 12, 1986, the savings from which will be used to implement permanent energy conservation measures to reduce the on-site consumption of the petroleum products. At the end of the temporary use period, the Boston Housing Authority, Mary Ellen McCormick and Maverick Family Development facilities will return to the use of 0.5% sulfur fuel oil. The particulate emission rate for these facilities will not exceed 0.12 lbs per million BTU.
              (B) Statements of Agreement both signed October 28, 1985 by Doris Bunte, Administrator of Boston Housing Authority.
              (C) Memorandum from Bruce K. Maillet to S. Russell Sylva dated January 9, 1986, subject: Decision Memo.
              (71) A revision submitted on May 12, 1986 allowing the burning of 2.2% sulfur content fuel oil at the Boston Housing Authority, Mission Hill Extension Family Development facility in Boston, Massachusetts for a period of up to 30 months, commencing on November 25, 1986.
              (i) Incorporation by reference.
              (A) Letter dated March 5, 1986 for the Mission Hill Extension Family Development facility, from Richard J. Chalpin, Acting Regional Engineer, allowing the temporary use of less expensive 2.2% sulfur fuel oil (for 30 months from the date of publication), the savings from which will be used to implement permanent energy conservation measures to reduce the on-site consumption of petroleum products. At the end of the temporary use period, the Boston Housing Authority, Mission Hill Extension Family Development facility will return to the use of 0.5% sulfur fuel oil. The particulate emission rate for this facility will not exceed 0.12 lbs per million Btu.
              (B) Statements of Agreement signed April 4, 1986 by Doris Bunte, Administrator of Boston Housing Authority.
              (C) Memorandum from Bruce K. Maillet to S. Russell Sylva dated April 18, 1986, subject: Decision Memo.

              (72) Revisions involving regulations 310 CMR 7.02(2)(b) 4, 5, and 6; 7.02(12)(b)3; 7.02(12)(d); and 7.14 were submitted on November 21, 1986 and January 15, 1987, by the Department of Environmental Quality Engineering (DEQE).
              
              (i) Incorporation by reference.
              (A) Regulation 310 CMR 7.02(2)(b) 4, 5, and 6 are amended and became effective on February 6, 1987.
              (B) Regulation 310 CMR 7.02(12)(b)3 is deleted and became effective on February 6, 1987.
              (C) Regulation 310 CMR 7.02(12)(d) is amended and became effective on February 6, 1987.
              (D) Regulations 310 CMR 7.14 (2) and (3) are added and became effective on February 6, 1987.
              (E) The Commonwealth of Massachusetts Regulation Filing document dated January 15, 1987 is provided and states that these regulatory changes became effective on February 6, 1987.
              (ii) Additional materials. The nonregulatory portions of the state submittals.
              (73) Revisions to the State Implementation Plan submitted by the Commonwealth of Massachusetts on February 21, February 25, and June 23, 1986.
              (i) Incorporation by reference.
              (A) A letter from the Commonwealth of Massachusetts Department of Environmental Quality Engineering dated February 21, 1986 and amendments to 310 CMR 7.00 and 310 CMR 7.18 of the Regulations for the control of Air Pollution in the Berkshire, Central Massachusetts, Merrimack Valley, Metropolitan Boston, Pioneer Valley and Southeastern Massachusetts Air Pollution Control Districts.
              (B) A letter from the Commonwealth of Massachusetts Department of Environmental Quality Engineering (DEQE), dated June 23, 1986 and the Implementation Guidance, 310 CMR 7.18(18), Polystyrene Resin Manufacturing, dated February 1986.
              (C) A Regulation Filing and Publication document from the Commonwealth of Massachusetts Department of Environmental Quality Engineering, dated February 25, 1986.
              (ii) Additional materials.
              (A) Nonregulatory portions of the state submittals.
              (74) Revisions to the State Implementation Plan were submitted by the Commissioner of the Department of Environmental Quality Engineering on November 5, 1986 and December 10, 1986.
              (i) Incorporation by reference.
              (A) Letter dated November 5, 1986 from the Massachusetts Department of Environmental Quality Engineering (DEQE) submitting revisions to the State Implementation Plan for EPA approval.
              (B) Letter from the Massachusetts DEQE dated December 10, 1986, which states that the effective date of Regulations 310 CMR 7.00, “Definitions” and 310 CMR 7.18(19), “Synthetic Organic Chemical Manufacture,” is November 28, 1986.
              (C) Massachusetts' Regulation 310 CMR 7.18(19) entitled, “Synthetic Organic Chemical Manufacture,” and amendments to 310 CMR 7.00, “Definitions,” effective in the Commonwealth of Massachusetts on November 28, 1986.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.
              (75) [Reserved]
              (76) Revisions involving regulations 310 CMR 7.18(2)(e) and 7.18(17) submitted by the Department of Environmental Quality Engineering on September 20, 1988.
              (i) Incorporation by reference.
              (A) Amendment to Regulation 310 CMR 7.18(2)(e)—effective July 22, 1988.
              (B) Amendments to Regulation 310 CMR 7.18(17)(d)—effective July 22, 1988.
              (C) A Regulation Filing and Publication document from the Commonwealth of Massachusetts Department of Environmental Quality Engineering dated July 5, 1988 which states that the effective date of the regulatory amendments to 310 CMR 7.18(2)(e) and 310 CMR 7.18(17)(d), incorporated above, is July 22, 1988.
              (ii) Additional materials.
              (A) Nonregulatory portions of the state submittal.
              (77) Revisions to federally approved regulation 310 CMR 7.05(1) submitted on July 18, 1984, April 17, 1985, March 16, 1987, and November 25, 1987 by the Department of Environmental Quality Engineering approving sulfur-in-fuel limitations for the following sources: American Fiber and finishing Company (formerly known as Kendall Company), Colrain; Erving Paper company, Erving; and Westfield River Paper Company, Russell.
              (i) Incorporation by reference.
              
              (A) Letters dated October 14, 1987 for the American Fiber and Finishing Company, Erving Paper Company, and Westfield River Paper Company facilities from Stephen F. Joyce, Deputy Regional Environmental Engineer, Department of Environmental Quality Engineering.
              (B) Statements of agreement signed November 6, 1987 by Schuyler D. Bush, Vice President of Erving Paper Company; 1987 by Francis J. Fitzpatrick, President of Westfield River Paper Company; and November 16, 1987 by Robert Young, Vice President of American Fiber and Finishing Company.
              (78) Revisions to federally approved regulation 310 CMR 7.02(12) submitted on July 13, 1988, September 15, 1988, and April 12, 1989, by the Department of Environmental Quality Engineering, limiting the volatility of gasoline from May 1 through September 15, beginning 1989 and continuing every year thereafter, including any waivers to such limitations that Massachusetts may grant. In 1989, the control period will begin on June 30.
              (i) Incorporation by reference.
              (A) Massachusetts Regulation 310 CMR 7.02(12)(e), entitled, “gasoline Reid Vapor Pressure (RVP),” and amendments to 310 CMR 7.00, “Definitions,” effective in the Commonwealth of Massachusetts on May 11, 1988.
              (B) Massachusetts Emergency Regulation Amendment to 310 CMR 7.02(12)(e) 2.b entitled “gasoline Reid Vapor Pressure” effective in the Commonwealth of Massachusetts on April 11, 1989, with excerpt from the Manual for Promulgating Regulations, Office of the Secretary of State.
              (79) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on February 4, 1988 and July 16, 1989 which define and impose reasonably available control technology to control volatile organic compound emissions from Monsanto Chemical Company in Indian Orchard, Massachusetts.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated July 18, 1989 submitting a revision to the Massachusetts State Implementation Plan.
              (B) A final RACT Compliance Plan Conditional Approval issued to Monsanto Chemical Company by the Massachusetts Department of Environmental Protection, dated and effective June 20, 1989.
              (ii) Additional materials.
              (A) Nonregulatory portions of the state submittal.
              (80) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 18, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated July 18, 1989 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Amendments to the Conditional Plan Approval dated and effective July 12, 1989 and the Conditional Plan Approval dated and effective October 7, 1985 imposing reasonably available control technology on Spalding Sports Worldwide in Chicopee, Massachusetts.
              (81) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Quality Engineering on July 18, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Quality Engineering dated July 18, 1989 submitting a revision to the Massachusetts State Implementation Plan.
              (B) RACT Approval Addendum for Cranston Print Works Company, Webster Division Facility in Webster, Massachusetts dated and effective June 20, 1989.
              (ii) Additional materials. Nonregulatory portions of the State submittal.
              (82) Revision to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection August 8, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated August 8, 1989 submitting a revision to the Massachusetts State Implementation Plan.

              (B) Amended Conditional Plan Approval (SM-85-168-IF) dated and effective August 1, 1989 and an Amendment to the Amended Conditional Plan Approval (SM-85-168-IF Revision) dated and effective August 8, 1989 imposing reasonably available control technology on Duro Textile Printers, Incorporated in Fall River, Massachusetts.
              (83) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on August 24, 1989 and October 16, 1989 regulating gasoline volatility.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated October 16, 1989 and a revision to the Massachusetts State Implementation Plan containing revised Massachusetts gasoline Reid Vapor Pressure regulation 310 CMR 7.24(5)(b)2, effective September 15, 1989.
              (84) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on August 27, 1982, June 22, 1987, and December 27, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated August 27, 1982, submitting a revision to the Massachusetts State Implementation Plan.
              (B) Amendments to 310 CMR 7.00, “Definitions” effective in the Commonwealth of Massachusetts on June 18, 1982 which add the definitions of the terms “stationary source” and “building, structure, facility, or installation.”
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection dated June 22, 1987 certifying that it did not rely on a dual definition in its attainment demonstration.
              (B) Letter from the Massachusetts Department of Environmental Protection dated December 27, 1989 submitting additional assurances that it is making reasonable efforts to develop a complete and approve SIP.
              (C) Nonregulatory portions of the submittal.
              (85) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on November 28, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated November 28, 1989 submitting a revision to the Massachusetts State Implementation Plan.
              (B) A Plan Approval 4P89005 Correction dated and effective November 17, 1989 and the Amended Plan Approval, 4P89005 dated and effective October 19, 1989 imposing reasonably available control technology on Boston Whaler Inc., in Norwell, Massachusetts.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.
              (86) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on November 28, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated November 28, 1989 submitting a revision to the Massachusetts State Implementation Plan.
              (B) A Plan Approval 4P89006 Correction dated and effective November 17, 1989 and the Amended Plan Approval (4P89006) dated and effective October 19, 1989 imposing reasonably available control technology on Boston Whaler Inc. in Rockland, Massachusetts.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.
              (87) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on November 20, 1989.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated November 20, 1989 submitting a revision to the Massachusetts State Implementation Plan.
              (B) 2nd Amendment to the Final Approval/RACT Approval for the Philips Lighting Company dated November 2, 1989.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.
              (88) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on June 13, 1990.
              (i) Incorporation by reference.

              (A) Letter from the Massachusetts Department of Environmental Protection dated June 13, 1990 submitting a revision to the Massachusetts State Implementation Plan.
              
              (B) An Amended Plan Approval dated and effective June 1, 1990 imposing reasonably available control technology on Acushnet Company, Titleist Golf Division, Plant A in New Bedford, Massachusetts.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.
              (89) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 9, 1990.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated July 9, 1990 submitting a revision to the Massachusetts State Implementation Plan.
              (B) An Amended Plan Approval dated and effective June 8, 1990 imposing reasonably available control technology on General Motors Corporation in Framingham, Massachusetts.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.
              (90) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on October 25, 1990 which define and impose RACT to control volatile organic compound emissions from Erving Paper Mills in Erving, Massachusetts.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated October 25, 1990 submitting a revision to the Massachusetts State Implementation Plan.
              (B) A conditional final plan approval issued by the Massachusetts Department of Environmental Protection to Erving Paper Mills dated and effective October 16, 1990.
              (91) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on April 22, 1991 which clarify the requirements of RACT to control volatile organic compound emissions from Erving Paper Mills in Erving, Massachusetts.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated April 22, 1991 submitting a revision to the Massachusetts State Implementation Plan.
              (B) A conditional final plan approval amendment issued by the Massachusetts Department of Environmental Protection to Erving Paper Mills dated and effective April 16, 1991. This amended conditional plan approval amends the October 16, 1990 conditional plan approval incorporated at paragraph (c)(90) of this section.
              (92) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on August 17, 1989, June 7, 1991 and December 17, 1991.
              (i) Incorporation by reference.
              (A) Letters from the Massachusetts Department of Environmental Protection dated August 17, 1989 and June 7, 1991 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Portions of regulation 310 CMR 7.18(7) for automobile surface coating as submitted on August 17, 1989 effective in the Commonwealth of Massachusetts on September 15, 1989.
              (C) Portions of regulation 310 CMR 7.18(7) for automobile surface coating as submitted on June 7, 1991 effective in the Commonwealth of Massachusetts on June 21, 1991.
              (ii) Additional materials.
              (A) A letter dated December 17, 1991 from the Massachusetts Department of Environmental Protection withdrawing the emission limit for the Primer-surfacer application from the June 7, 1991 submittal.
              (B) Nonregulatory portions of state submittal.
              (93) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on August 27, 1982, June 27, 1984, March 6, 1985, April 12, 1985, August 17, 1989, June 7, 1991 and December 17, 1991.
              (i) Incorporation by reference.
              (A) Letters from the Massachusetts Department of Environmental Protection dated August 27, 1982, April 12, 1985, August 17, 1989, and June 7, 1991, submitting revisions to the Massachusetts State Implementation Plan.

              (B) Amendment to 310 CMR 7.18(2)(b) submitted on August 27, 1982 and effective on September 16, 1982.
              
              (C) Addition of 310 CMR 7.00: Appendix B submitted on April 12, 1985 and effective on September 30, 1984.
              (D) Amendments to portions of 310 CMR 7.00 submitted on August 17, 1989 and effective September 15, 1989.
              (E) Amendments to portions of 310 CMR 7.00 submitted on June 7, 1991 and effective on April 12, 1991.
              (F) Amendments to portions of 310 CMR 7.00 submitted on June 7, 1991 and effective on June 21, 1991.
              (ii) Additional materials.
              (A) A letter from the Massachusetts Department of Environmental Quality Engineering dated June 27, 1984 submitting 310 CMR 7.00: Appendix B.
              (B) A letter from the Massachusetts Department of Environmental Quality Engineering dated March 6, 1985 submitting additional information on 310 CMR 7.00: Appendix B and referencing 310 CMR 7.18(2)(b).
              (C) A letter dated December 17, 1991 from the Massachusetts Department of Environmental Protection withdrawing the emission limit for the Primer-surfacer application in 310 CMR 7.18(7)(b) from the June 7, 1991 submittal.
              (D) Nonregulatory portions of state submittal.
              (94) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on August 4, 1989, December 6, 1989 and March 23, 1990.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated August 4, 1989, December 6, 1989 and March 23, 1990 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Massachusetts' Air Pollution Control Regulations 310 CMR 7.30 (excluding 310 CMR 7.30(8)(a)), and 310 CMR 7.31 entitled, “MB Massport/Logan Airport Parking Freeze” and “MB City of Boston/East Boston Parking Freeze” respectively, effective in the State of Massachusetts on 11/24/89, and technical amendments to that regulation submitted by the Massachusetts Department of Environmental Protection on March 23, 1990, effective 3/30/90.
              (ii) Additional materials.
              (A) Appendix 5D, Baseline and Future Case CO Compliance Modeling, dated June 1986.
              (B) Policy Statement Regarding the Proposed Amendment to the Logan Airport Parking Freeze, dated November 14, 1988.
              (95) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection of May 15, 1991.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated May 15, 1992 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Final Plan Approval No. 4P89051, dated and effective May 13, 1991 imposing reasonably available control technology on Dartmouth Finishing Corporation, New Bedford, Massachusetts.
              (96) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on January 30, 1991.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated January 30, 1991 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Massachusetts Regulation 310 CMR 7.38, entitled “Certification of Tunnel Ventilation Systems in the Metropolitan Boston Air Pollution Control District,” and amendment to 310 CMR 7.00, entitled “Definitions,” effective in the Commonwealth of Massachusetts on January 18, 1991.
              (97) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on May 17, 1990, July 5, 1990, June 7, 1991, and April 21, 1992.
              (i) Incorporation by reference.
              (A) Letters from the Massachusetts Department of Environmental Protection, dated May 17, 1990 and June 7, 1991, submitting a revision to the Massachusetts State Implementation Plan.

              (B) Definition of “motor vehicle fuel,” “motor vehicle fuel dispensing facility,” “substantial modification,” and “vapor collection and control system,” added to 310 CMR 7.00 and effective in the Commonwealth of Massachusetts on October 27, 1989.
              
              (C) 310 CMR 7.24(6) “Dispensing of Motor Vehicle Fuel,” effective in the Commonwealth of Massachusetts on October 27, 1989.
              (D) Amendments to 310 CMR 7.24(6)(b) “Dispensing of Motor Vehicle Fuel” and to the definition of “substantial modification” in 310 CMR 7.00, effective in the Commonwealth of Massachusetts on June 21, 1991.
              (E) Amendment to the definition of “motor vehicle fuel dispensing facility” in 310 CMR 7.00, effective in the Commonwealth of Massachusetts on April 12, 1991.
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection, dated July 5, 1990, requesting the withdrawal of amendments to subsection 310 CMR 7.24(2)(c) which require Stage I vapor recovery in Berkshire County from the SIP revision package submitted on May 17, 1990.
              (B) Letter from the Massachusetts Department of Environmental Protection, dated April 21, 1992, submitting an implementation policy statement regarding its Stage II program. This policy statement addresses the installation of California Air Resources Board (CARB) certified systems, Stage II testing procedures, and defects in State II equipment.
              (C) Nonregulatory portions of the submittal.
              (98) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on November 13, 1992, January 15, 1993, and February 17, 1993.
              (i) Incorporation by reference.
              (A) Letters from the Massachusetts Department of Environmental Protection dated November 13, 1992, January 15, 1993, and February 17, 1993, submitting a revision to the Massachusetts State Implementation Plan.
              (B) 310 CMR 7.24(6) “Dispensing of Motor Vehicle Fuel,” effective in the State of Massachusetts on February 12, 1993.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (99) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on November 3, 1990 and August 26, 1992 which define and impose reasonably available control technology to control volatile organic compound emissions from S. Bent & Brothers in Gardner, Massachusetts.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated August 26, 1992 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Final Air Quality Approval RACT issued to S. Bent by the Massachusetts Department of Environmental Protection dated and effective May 22, 1992.
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection dated November 3, 1990 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Final Air Quality Approval RACT issued to S. Bent by the Massachusetts Department of Environmental Protection dated and effective October 17, 1990.
              (C) Nonregulatory portions of the November 3, 1990 and August 26, 1992 state submittals.
              (100) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 19, 1993.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated July 19, 1993 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Plan approval no. C-P-93-011, effective June 30, 1993, which contains emissions standards, operating conditions, and recordkeeping requirements applicable to Nichols & Stone Company in Gardner, Massachusetts.
              (ii) Additional materials.
              (A) Letter dated October 27, 1993 from Massachusetts Department of Environmental Protection submitting certification of a public hearing.
              (101) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on December 9, 1991.
              (i) Incorporation by reference.

              (A) Letter from the Massachusetts Department of Environmental Protection dated December 9, 1991 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Massachusetts Regulation 310 CMR 7.36, entitled “Transit System Improvements”, Massachusetts Regulation 310 CMR 7.37, entitled “High Occupancy Vehicle Facilities”, and amendments to 310 CMR 7.00, entitled “Definitions,” effective in the Commonwealth of Massachusetts on December 6, 1991.
              (102) [Reserved]
              (103) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on November 15, 1993 and May 11, 1994, substituting the California Low Emission Vehicle program for the Clean Fuel Fleet program.
              (i) Incorporation by reference.
              (A) Letters from the Massachusetts Department of Environmental Protection dated November 15, 1993 and May 11, 1994, submitting a revision to the Massachusetts State Implementation Plan which substitutes the California Low Emission Vehicle program for the Clean Fuel Fleet program.
              (B) A regulation dated and effective January 31, 1992, entitled “U Low Emission Vehicle Program”, 310 CMR 7.40.
              (C) Additional definitions to 310 CMR 7.00 “Definitions” (dated and effective 1/31/92) to carry out the requirements set forth in 310 CMR 7.40.
              (ii) Additional materials.
              (A) Additional nonregulatory portions of the submittal.
              (104) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on March 31, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated March 31, 1994 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Final Plan Approval No. 4P92012, dated and effective March 16, 1994 imposing reasonably available control technology on Brittany Dyeing and Finishing of New Bedford, Massachusetts.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (105) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on June 6, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated June 6, 1994 submitting a revision to the Massachusetts State Implementation Plan.
              (B) 310 CMR 7.02(12) “U Restricted Emission Status” effective in the Commonwealth of Massachusetts on February 25, 1994.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (106) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on June 28, 1990, September 30, 1992, and July 15, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection, dated June 28, 1990, submitting a revision to the Massachusetts State Implementation Plan.
              (B) Letter from the Massachusetts Department of Environmental Protection, dated September 30, 1992, submitting a revision to the Massachusetts State Implementation Plan.
              (C) Letter from the Massachusetts Department of Environmental Protection, dated July 15, 1994, submitting a revision to the Massachusetts State Implementation Plan.
              (D) Regulation 310 CMR 7.12 entitled “Inspection Certification Record Keeping and Reporting” which became effective on July 1, 1994.
              (ii) Additional materials.
              (A) Nonregulatory portions of submittal.
              (B) Letter from the Massachusetts Department of Environmental Protection, dated December 30, 1994, assuring EPA that the data elements noted in EPA's December 13, 1994 letter were being incorporated into the source registration forms used by Massachusetts emission statement program.
              (ii) Additional materials.
              (A) Nonregulatory portions of submittal.

              (107) Massachusetts submitted the Oxygenated Gasoline Program on October 29, 1993. This submittal satisfies the requirements of section 211(m) of the Clean Air Act, as amended.
              (i) Incorporation by reference.
              (A) Letter dated October 29, 1993 which included the oxygenated gasoline program, amendments to the Massachusetts Air Pollution Control Regulations, 310 CMR 7.00, with an effective date of March 1, 1994, requesting that the submittal be approved and adopted as part of Massachusetts' SIP.
              (ii) Additional materials.
              (A) The Technical Support Document for the Redesignation of the Boston Area as Attainment for Carbon Monoxide submitted on December 12, 1994.
              (108) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on January 9, 1995.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated January 9, 1995 submitting a revision to the Massachusetts State Implementation Plan.

              (B) The following portions of the Rules Governing the Control of Air Pollution for the Commonwealth of Massachusetts effective on November 18, 1994: 310 Code of Massachusetts Regulations Section 7.25 U Best Available Controls for Consumer and Commercial Products.
              
              (109) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on January 9, 1995.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection, dated January 9, 1995, submitting a revision to the Massachusetts State Implementation Plan.
              (B) The following portions of the Rules Governing the Control of Air Pollution for the Commonwealth of Massachusetts effective on December 16, 1994: 310 Code of Massachusetts Regulations Section 7.18(28) Automotive Refinishing.
              (110) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on March 29, 1995.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated March 29, 1995 submitting a revision to the Massachusetts State Implementation Plan.
              (B) The following portions of the Rules Governing the Control of Air Pollution for the Commonwealth of Massachusetts effective on January 27, 1995: 310 Code of Massachusetts Regulations Section 7.18(29), Bakeries.
              (111) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 30, 1993.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated July 30, 1993 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Massachusetts Air Pollution Control Regulation 310 CMR 7.33, entitled “City of Boston/South Boston Parking Freeze,” and the following amendments to 310 CMR 7.00, entitled “Definitions,” which consist of adding or amending four definitions; motor vehicle parking space; off-peak parking spaces; remote parking spaces; and restricted use parking, effective in the Commonwealth of Massachusetts on April 9, 1993.
              (112) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on February 9, 1994, and April 14, 1995, concerning emissions banking, trading, and averaging.
              (i) Incorporation by reference.
              (A) Letters from the Massachusetts Department of Environmental Protection dated February 9, 1994, and March 29, 1995, submitting revisions to the Massachusetts State Implementation Plan.
              (B) Regulations 310 CMR 7.00 Appendix B(1); 310 CMR 7.00 Appendix B(2); 310 CMR 7.00 Appendix B(3), except 310 CMR 7.00 Appendix B(3)(e)5.h; and, 310 CMR 7.00 Appendix B(5); effective on January 1, 1994. Also, regulations 310 CMR 7.00 Appendix B(4); 310 CMR 7.00 Appendix B(6); 310 CMR 7.18(2)(b); 310 CMR 7.19(2)(d); 310 CMR 7.19(2)(g); and, 310 CMR 7.19(14); effective on January 27, 1995.
              (ii) Additional materials.

              (A) Letter and attachments from the Massachusetts Department of Environmental Protection dated February 8, 1996, submitting supplemental information concerning the demonstration of balance between credit creation and credit use.
              (113) A revision to the Massachusetts SIP regarding ozone monitoring. The Commonwealth of Massachusetts will modify its SLAMS and its NAMS monitoring systems to include a PAMS network design and establish monitoring sites. The Commonwealth's SIP revision satisfies 40 CFR 58.20(f) PAMS requirements.
              (i) Incorporation by reference.
              (A) Massachusetts PAMS Network Plan, which incorporates PAMS into the ambient air quality monitoring network of State or Local Air Monitoring Stations (SLAMS) and National Air Monitoring Stations (NAMS).
              (ii) Additional material.
              (A) Letter from the Massachusetts Department of Environmental Protection dated December 30, 1993 submitting a revision to the Massachusetts State Implementation Plan.
              (114) The Commonwealth of Massachusetts' March 27, 1996 submittal for an enhanced motor vehicle inspection and maintenance (I/M) program, as amended on June 27, 1996 and July 29, 1996, and November 1, 1996, is conditionally approved based on certain contingencies, for an interim period to last eighteen months. If the Commonwealth fails to start its program according to schedule, or by November 15, 1997 at the latest, this conditional approval will convert to a disapproval after EPA sends a letter to the state. If the Commonwealth fails to satisfy the following conditions within 12 months of this rulemaking, this conditional approval will automatically convert to a disapproval as explained under section 110(k) of the Clean Air Act.
              (i) The conditions for approvability are as follows:
              (A) The time extension program as described and committed to in the March 3, 1997 letter from Massachusetts must be further defined and submitted to EPA as a SIP revision by no later than one year after the effective date of this interim approval. Another program which meets the requirements of 40 CFR 51.360 (Waivers and Compliance via Diagnostic Inspection) and provides for no more than a 1% waiver rate would also be approvable.
              (B) Other major deficiencies as described in the proposal must also be corrected in 40 CFR 51.351 (Enhanced I/M Performance Standard), § 51.354 (Adequate Tools and Resources), § 51.357 (Test Procedures and Standards), § 51.359 (Quality Control), and § 51.363 (Quality Assurance). The Commonwealth, committed in a letter dated March 3, 1997 to correct these deficiencies within one year of conditional interim approval by EPA.
              (ii) In addition to the above conditions for approval, the Commonwealth must correct several minor, or de minimis deficiencies related to CAA requirements for enhanced I/M. Although satisfaction of these deficiencies does not affect the conditional approval status of the Commonwealth's rulemaking granted under the authority of section 110 of the Clean Air Act, these deficiencies must be corrected in the final I/M SIP revision prior to the end of the 18-month interim period granted under the National Highway Safety Designation Act of 1995:
              (A) The SIP lacks a detailed description of the program evaluation element as required under 40 CFR 51.353;
              (B) The SIP lacks a detailed description of the test frequency and convenience element required under 40 CFR 51.355;
              (C) The SIP lacks a detailed description of the number and types of vehicles included in the program as required under 40 CFR 51.356;
              (D) The SIP lacks a detailed information concerning the enforcement process, and a commitment to a compliance rate to be maintained in practice required under 40 CFR 51.361.
              (E) The SIP lacks the details of the enforcement oversight program including quality control and quality assurance procedures to be used to insure the effective overall performance of the enforcement system as required under 40 CFR 51.362;

              (F) The SIP lacks a detailed description of procedures for enforcement against contractors, stations and inspectors as required under 40 CFR 51.364;
              
              (G) The SIP lacks a detailed description of data analysis and reporting provisions as required under 40 CFR 51.366;
              (H) The SIP lacks a public awareness plan as required by 40 CFR 51.368; and
              (I) The SIP lacks provisions for notifying motorists of required recalls prior to inspection of the vehicle as required by 40 CFR 51.370.
              (iii) EPA is also approving this SIP revision under section 110(k), for its strengthening effect on the plan.
              (115) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on October 17, 1997 and July 30, 1996.
              (i) Incorporation by reference.
              (A) 310 CMR 7.24(8) “Marine Volatile Organic Liquid Transfer” effective in the Commonwealth of Massachusetts on October 5, 1997.
              (B) Definition of “volatile organic compound” in 310 CMR 7.00 “Definitions” effective in the Commonwealth of Massachusetts on June 28, 1996.
              (C) Definition of “waterproofing sealer” in 310 CMR 7.25 “Best Available Controls for Consumer and Commercial Products” effective in the Commonwealth of Massachusetts on June 28, 1996.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (116) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on August 9, 2000, September 11, 2000 and July 25, 1995.
              (i) Incorporation by reference.
              (A) 310 CMR 7.24(6) “Dispensing of Motor Vehicle Fuel,” effective in the Commonwealth of Massachusetts on September 29, 2000.
              (B) 310 CMR 7.00 definitions of the following terms associated with 310 CMR 7.24(6) and effective in the Commonwealth of Massachusetts on September 29, 2000: “commence operation”; “emergency situation”; “executive order”; “Stage II system”; “substantial modification”; “vacuum assist system”; and “vapor balance system.”
              (C) 310 CMR 7.00 definitions of the following terms associated with 310 CMR 7.24(6) and effective in the Commonwealth of Massachusetts on June 30, 1995: “emergency motor vehicle;” and “tank truck.”
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (117) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on February 17, 1993.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated February 17, 1993 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Regulations 310 CMR 7.00, Definitions; 310 CMR 7.03(13), Paint spray booths; 310 CMR 7.18(2), Compliance with emission limitations; 310 CMR 7.18(7), Automobile surface coating; 310 CMR 7.18(8), Solvent Metal Degreasing; 310 CMR 7.18(11), Surface coating of miscellaneous metal parts and products; 310 CMR 7.18(12), Graphic arts; 310 CMR 7.18(17), Reasonable available control technology (as it applies to the Springfield ozone nonattainment area only); 310 CMR 7.18(20), Emission control plans for implementation of reasonably available control technology; 310 CMR 7.18(21), Surface coating of plastic parts; 310 CMR 7.18(22), Leather surface coating; 310 CMR 7.18(23), Wood products surface coating; 310 CMR 7.18(24), Flat wood paneling surface coating; 310 CMR 7.18(25), Offset lithographic printing; 310 CMR 7.18(26), Textile finishing; 310 CMR 7.18(27), Coating mixing tanks; and 310 CMR 7.24(3), Distribution of motor vehicle fuel all effective on February 12, 1993.
              (118) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on December 19, 1997.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated December 19, 1997 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Regulation 310 CMR 7.27, NOX Allowance Program, effective on June 27, 1997.
              (ii) Additional materials.
              
              (A) Letter from the Massachusetts Department of Environmental Protection dated March 9, 1998 clarifying the program implementation process.
              (119) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 15, 1994, October 4, 1996, December 2, 1996, January 11, 1999, and April 16, 1999.
              (i) Incorporation by reference.
              (A) Letters from the Massachusetts Department of Environmental Protection dated July 15, 1994, October 4, 1996, December 2, 1996, January 11, 1999, and April 16, 1999 submitting revisions to the Massachusetts State Implementation Plan.

              (B) Regulation, 310 CMR 7.19, “Reasonably Available Control Technology (RACT) for Sources of Oxides of Nitrogen (NOX)” as adopted by the Commonwealth of Massachusetts on June 29, 1994 and effective on July 1, 1994.
              (C) Emission Control Plan for Specialty Minerals, Incorporated, in Adams, issued by Massachusetts and effective on June 16, 1995.
              (D) Emission Control Plan for Monsanto Company's Indian Orchard facility in Springfield, issued by Massachusetts and effective on October 28, 1996.
              (E) Emission Control Plan for Turners Falls Limited Partnership/Indeck Energy Services Turners Falls, Inc., in Montague, issued by Massachusetts and effective on March 10, 1998.
              (F) Emission Control Plan for Medusa Minerals Company in Lee, issued by Massachusetts and effective on April 17, 1998.
              (G) Regulation 310 CMR 7.08(2), “Municipal Waste Combustors, adopted on July 24, 1998 and effective on August 21, 1998, excluding the following sections which were not submitted as part of the SIP revision: (a); the definition of “Material Separation Plan” in (c); (d)1; (d)2; (d)3; (d)4; (d)5; (d)6; (d)8; (f)1; (f)2; (f)5; (f)6; (f)7; (g)1; (g)2; (g)3; (g)4; (h)2.a; (h)2.b; (h)2.d; (h)2.e; (h)2.g; (h)2.h; (h)4; (h)5.a; (h)5.c; (h)5.d; (h)9; (h)10; (h)13; (i)1.b; (i)1.g; (i)2.c; (i)2.d; (i)2.e; and (k)3.

              (H) Amendments to regulation 310 CMR 7.19, “Reasonably Available Control Technology (RACT) for Sources of Oxides of Nitrogen (NOX)” as adopted by the Commonwealth of Massachusetts on January 5, 1999 and effective on January 22, 1999.
              (120) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 25, 1990.
              (i) Incorporation by reference.
              (A) 310 CMR 6.04, 7.00, and 8.02 and 8.03 (August 17, 1990).
              (121) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on January 11, 1995 and March 29, 1995.
              (i) Incorporation by reference.
              (A) Definitions of “combustion device,” “leak,” “leaking component,” “lightering or lightering operation,” “loading event,” “marine tank vessel,” “marine terminal,” “marine vessel,” “organic liquid,” and “recovery device” in 310 CMR 7.00 “Definitions” effective in the Commonwealth of Massachusetts on January 27, 1995.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (122) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on May 14, 1999, February 1, 2000 and March 15, 2000.
              (i) Incorporation by reference.
              (A) Regulation 310 CMR 60.02 entitled “Regulations for the Enhanced Motor Vehicle Inspection and Maintenance Program” which became effective on October 1, 1999, and a September 17, 1999, Notice of Correction submitted by the Secretary of State indicating the effective date of the regulations.
              (B) Sections 4.01, 4.02, 4.03, 4.04(1), (2), (3), (5), (15) 4.05(1), (2), (12)(d), (12)(e), (12)(o) 4.07, 4.08, and 4.09 of Regulation 540 CMR 4.00 entitled “Periodic Annual Staggered Safety and Combined Safety and Emissions Inspection of All Motor Vehicles, Trailers, Semi-trailers and Converter Dollies' which became effective on May 28, 1999.”
              (ii) Additional materials.

              (A) Letters from the Massachusetts Department of Environmental Protection dated May 14, 1999, February 1, 2000, and March 15, 2000, submitting a revision to the Massachusetts State Implementation Plan.
              
              (B) Test Procedures and Equipment Specifications submitted on February 1, 2000.
              (C) Acceptance Test Protocol submitted on March 15, 2000.
              (123) [Reserved]
              (124) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on November 19, 1999.
              (i) Incorporation by reference.
              (A) Amendments revising regulatory language in 310 CMR 7.19(13)(b), Continuous Emission Monitoring Systems, which became effective on December 10, 1999.
              (B) Amendments to 310 CMR 7.27, NOX Allowance Program, adding paragraphs 7.27(6)(m), 7.27(9)(b), 7.27(11)(o), 7.27(11)(p) and 7.27(15)(e), which became effective December 10, 1999.
              (C) Regulations 310 CMR 7.28, NOX Allowance Trading Program, which became effective on December 10, 1999.
              (ii) Additional materials.
              (A) Letter from the Commonwealth of Massachusetts, Executive Office of Environmental Affairs, Department of Environmental Protection dated November 19, 1999, submitting amendment to SIP.
              (B) Background Document and Technical Support for Public Hearings on the Proposed Revisions to the State Implementation Plan for Ozone, July, 1999.
              (C) Supplemental Background Document and Technical Support for Public Hearings on Modifications to the July 1999 Proposal to Revise the State Implementation Plan for Ozone, September, 1999.
              (D) Table of Unit Allocations.
              (E) Letter from the Commonwealth of Massachusetts, Executive Office of Environmental Affairs, Department of Environmental Protection dated April 10, 2002.
              (F) The SIP narrative “Technical Support Document for Public Hearings on Revisions to the State Implementation Plan for Ozone for Massachusetts, Amendments to Statewide Projected Inventory for Nitrogen Oxides,” dated March 2002.
              (125)-(126) [Reserved]
              (127) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 15, 1994 and April 14, 1995.
              (i) Incorporation by reference.
              (A) Massachusetts Amendments to 310 CMR 7.00 Appendix A entitled, “Emission Offsets and Nonattainment Review,” effective July 1, 1994.
              (B) Massachusetts Amendments to 310 CMR 7.00 Appendix A entitled, “Emission Offsets and Nonattainment Review” paragraph (3)(g) effective July 1, 1994.
              (ii) Additional materials.
              (A) Letters from the Massachusetts Department of Environmental Protection dated July 15, 1994 and March 29, 1995 submitting revisions to the Massachusetts State Implementation Plan.
              (128) [Reserved]
              (129) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on February 17, 1993, April 16, 1999, and October 7, 1999.
              (i) Incorporation by reference.
              (A) 310 CMR 7.18(17) “Reasonable Available Control Technology,” as it applies to the eastern Massachusetts ozone nonattainment area, effective in the Commonwealth of Massachusetts on February 12, 1993.
              (B) Plan Approval issued by the Massachusetts Department of Environmental Protection to the Gillette Company Andover Manufacturing Plant on June 17, 1999.
              (C) Plan Approval issued by the Massachusetts Department of Environmental Protection to Norton Company on August 5, 1999 and letter from the Massachusetts Department of Environmental Protection, dated October 7, 1999, identifying the effective date of this plan approval.
              (D) Plan Approval issued by the Massachusetts Department of Environmental Protection to Rex Finishing Incorporated on May 10, 1991 and letter from the Massachusetts Department of Environmental Protection, dated April 16, 1999, identifying the effective date of this plan approval.
              (E) Plan Approval issued by the Massachusetts Department of Environmental Protection to Barnet Corporation on May 14, 1991.
              (ii) Additional materials.
              
              (A) Letter from the Massachusetts Department of Environmental Protection, dated April 16, 1999, submitting negative declarations for certain VOC source categories.
              (B) Letter from the Massachusetts Department of Environmental Protection, dated July 24, 2002, discussing wood furniture manufacturing and aerospace coating requirements in Massachusetts.
              (C) 310 CMR 7.02 BACT plan approvals issued by the Massachusetts Department of Environmental Protection to Solutia, Saloom Furniture, Eureka Manufacturing, Moduform, Polaroid, and Globe.
              (130) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on December 8, 2000 and December 26, 2000.
              (i) Incorporation by reference.
              (A) Massachusetts State Regulation 310 CMR 7.30 “Massport/Logan Airport Parking Freeze,” effective in the Commonwealth of Massachusetts on December 22, 2000.
              (B) Massachusetts State Regulation 310 CMR 7.31 “City of Boston/East Boston Parking Freeze,” effective in the Commonwealth of Massachusetts on December 22, 2000.
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection dated December 8, 2000 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Letter from the Massachusetts Department of Environmental Protection dated December 26, 2000 submitting the final state certified copies of State regulations 310 CMR 7.30 “Massport/Logan Airport Parking Freeze” and 310 CMR 7.31 “City of Boston/East Boston Parking Freeze.”
              (131) [Reserved]
              (132) Revisions to the State Implementation Plan regarding the Low Emission Vehicle Program submitted by the Massachusetts Department of Environmental Protection on August 9 and August 26, 2002.
              (i) Incorporation by reference.
              (A) Letter from the Massachusetts Department of Environmental Protection dated August 9, 2002, in which it submitted the Low Emission Vehicle Program adopted on December 24, 1999.
              (B) Letter from the Massachusetts Department of Environmental Protection dated August 26, 2002 which clarified the August 9, 2002 submittal to exclude certain sections of the Low Emission Vehicle Program from consideration.
              (C) December 24, 1999 version of 310 CMR 7.40, the “Low Emission Vehicle Program” except for 310 CMR 7.40(2)(a)5, 310 CMR 7.40(2)(a)6, 310 CMR 7.40(2)(c)3, 310 CMR 7.40(10), and 310 CMR 7.40(12).
              (133) [Reserved]
              (134) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on July 12, 2006.
              (i) Incorporation by reference.
              (A) Massachusetts Regulation 310 CMR 7.38, entitled “Certification of Tunnel Ventilation Systems in the Metropolitan Boston Air Pollution Control District,” effective in the Commonwealth of Massachusetts on December 30, 2005.
              (B) Massachusetts Regulation Filing, dated December 13, 2005, amending 310 CMR 7.38 entitled “Certification of Tunnel Ventilation Systems in the Metropolitan Boston Air Pollution Control District.”
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection dated July 12, 2006, submitting a revision to the Massachusetts State Implementation Plan.
              (135) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on March 30, 2007.
              (i) Incorporation by reference.
              (A) 310 CMR 7.32 entitled “Massachusetts Clean Air Interstate Rule (Mass CAIR),” effective in the Commonwealth of Massachusetts on May 4, 2007.
              (B) Amendments to 310 CMR 7.28 entitled “NOX Allowance Trading Program,” effective in the Commonwealth of Massachusetts on May 4, 2007.

              (C) Massachusetts Regulation Filing, dated April 19, 2007, amending 310 CMR 7.28 entitled “NOX Allowance Trading Program,” and adopting 310 CMR 7.32 entitled “Massachusetts Clean Air Interstate Rule (Mass CAIR).”
              
              (136) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on December 13, 2006 and June 1, 2007.
              (i) Incorporation by reference.
              (A) Massachusetts Regulation 310 CMR 7.00 entitled “Definitions,” adding the definition for the term “Boston Metropolitan Planning Organization,” effective in the Commonwealth of Massachusetts on December 1, 2006.
              (B) Massachusetts Regulation 310 CMR 7.36 entitled “Transit System Improvements,” effective in the Commonwealth of Massachusetts on December 1, 2006.
              (C) Massachusetts Regulation Filing, dated November 16, 2006, substantiating December 1, 2006, State effective date for amended 310 CMR 7.00 entitled “Definition,” (addition of term “Boston Metropolitan Planning Organization,” which appears on the replaced page 173 of the State's Code of Massachusetts Regulations,) and 310 CMR 7.36 entitled “Transit System Improvements.”
              (ii) Additional Materials.
              (A) Letter from the Massachusetts Department of Environmental Protection dated December 13, 2006 submitting a revision to the Massachusetts State Implementation Plan.
              (B) Letter from the Massachusetts Department of Environmental Protection dated June 1, 2007 submitting a revision to the Massachusetts State Implementation Plan.
              (C) Letter from the Massachusetts Executive Office of Transportation dated September 4, 2007 identifying its commitment to the Green Line extension and to make every effort to accelerate the planning, design and environmental review and permitting of the project in order to work towards the 2014 completion date.
              (D) Letter from the Chair of the Boston Region Metropolitan Planning Organization dated May 1, 2008 concurring in the finding that the transit system improvements projects will achieve emission benefits equivalent to or greater than the benefits from the original transit system improvements projects being replaced.
              (E) Letter from EPA New England Regional Administrator dated July 5, 2008 concurring in the finding that the transit system improvements projects will achieve emission benefits equivalent to or greater than the benefits from the original transit system improvements projects being replaced.
              (137) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on June 1, 2009 and November 30, 2009.
              (i) Incorporation by reference.
              (A) Regulation 310 CMR 60.02 entitled “Massachusetts Motor Vehicle Emissions Inspection and Maintenance Program,” effective in the Commonwealth of Massachusetts on September 5, 2008, with the exception of subsection 310 CMR 60.02(24)(f).
              (B) Regulation 540 CMR 4.00 entitled “Annual Safety and Combined Safety and Emissions Inspection of All Motor Vehicles, Trailers, Semi-trailers and Converter Dollies,” effective in the Commonwealth of Massachusetts on September 5, 2008.
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection, dated June 1, 2009, submitting a revision to the Massachusetts State Implementation Plan.
              (B) Letter from the Massachusetts Department of Environmental Protection, dated November 30, 2009, amending the June 1, 2009 State Implementation Plan submittal.
              (C) Massachusetts June 1, 2009 SIP Revision Table of Contents Item 7, “Documentation of IM SIP Revision consistent with 42 USC Section 7511a and Section 182(c)(3)(A) of the Clean Air Act.”
              (138) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on June 1, 2010.
              (i) Incorporation by reference.
              (A) Massachusetts Regulation 310 CMR 7.18(8), “U Solvent Metal Degreasing,” effective on March 6, 2009.

              (B) Massachusetts Regulation 310 CMR 7.24(6), “U Dispensing of Motor Vehicle Fuel,” effective on March 1, 2009.
              
              (C) The definitions of the following terms contained in Massachusetts Regulation 310 CMR 7.00, “Statutory Authority; Legend; Preamble; Definitions,” effective on March 1, 2009: isolate; minor modification; routine maintenance; solvent metal degreasing; special and extreme solvent metal cleaning; substantial modification.
              (139) Revisions to the State Implementation Plan regarding Regional Haze submitted by the Massachusetts Department of Environmental Protection on December 30, 2011, August 9, 2012, and August 28, 2012.
              (i) Incorporation by reference.
              (A) Massachusetts Regulation 310 CMR 7.00, “Definitions,” amended definition of SULFUR IN FUEL, effective August 3, 2012.
              (B) Massachusetts Regulation 310 CMR 7.05, “U Fuels All Districts,” effective August 3, 2012, with the following exceptions which are not applicable to the Massachusetts Alternative to BART:
              (1) 310 CMR 7.05(1)(a)(3);
              (2) 310 CMR 7.05(2) through (4); and
              (3) 310 CMR 7.05(7) through (9).
              (C) Massachusetts Regulation 310 CMR 7.29, “Emissions Standards for Power Plants,” effective on January 25, 2008 (which includes previous sections effective on June 29, 2007), with the following exceptions which are not applicable to the Massachusetts Alternative to BART:
              (1) In 310 CMR 7.29(1), the reference to mercury (Hg), carbon monoxide (CO), carbon dioxide (CO2), and fine particulate matter (PM2.5) in the first sentence and the phrase “. . . and CO2 and establishing a cap on CO2 and Hg emissions from affected facilities. CO2 emissions standards set forth in 310 CMR 7.29(5)(a)5.a. and b. shall not apply to emissions that occur after December 31, 2008” in the second sentence;
              (2) In 310 CMR 7.29(2), the definitions of Alternate Hg Designated Representative, Automated Acquisition and Handling System or DAHS, Mercury (Hg) Designated Representative, Mercury Continuous Emission Monitoring System or Mercury CEMS, Mercury Monitoring System, Sorbent Trap Monitoring System, and Total Mercury;
              (3) 310 CMR 7.29(5)(a)(3) through (5)(a)(6);
              (4) In 310 CMR 7.29(5)(b)(1), reference to compliance with the mercury emissions standard in the second sentence;
              (5) 310 CMR 7.29(6)(a)(3) through (6)(a)(4);
              (6) 310 CMR 7.29(6)(b)(10);
              (7) 310 CMR 7.29(6)(h)(2);
              (8) The third and fourth sentences in 310 CMR 7.29(7)(a);
              (9) In 310 CMR 7.29(7)(b)(1), the reference to CO2 and mercury;
              (10) In 310 CMR 7.29(7)(b)(1)(a), the reference to CO2 and mercury;
              (11) 310 CMR 7.29(7)(b)(1)(b) through 7.29(7)(b)(1)(d);
              (12) In 310 CMR 7.29(7)(b)(3), the reference to CO2 and mercury;
              (13) In 310 CMR 7.29(7)(b)(4)(b), the reference to CO2 and mercury; and
              (14) 310 CMR 7.29(7)(e) through 7.29(7)(i).
              (D) Massachusetts Regulation 310 CMR 7.26, “Industry Performance Standards, Outdoor Hydronic Heaters” paragraphs (50) through (54) and related footnotes effective December 26, 2008.
              (1) 310 CMR 7.26(50) Outdoor Hydronic Heaters—Applicability;
              (2) 310 CMR 7.26(51) Definitions;
              (3) 310 CMR 7.26(52) Requirements for Operators;
              (4) 310 CMR 7.26(53) Requirements for Sellers; and
              (5) 310 CMR 7.26(54) Requirements for Manufacturers.
              (E) The sulfur dioxide (SO2), oxides of nitrogen (NOX), and PM2.5 provisions of the Massachusetts Department of Environmental Protection Emission Control Plan “Saugus—Metropolitan, Boston/Northeast Region, 310 CMR 7.08(2)—Municipal Waste Combustors, Application No. MBR-98-ECP-006, Transmittal No. W003302, Emission Control Plan Modified Final Approval” dated March 14, 2012 to Mr. Jairaj Gosine, Wheelabrator Saugus, Inc. and signed by Cosmo Buttaro and James E. Belsky, with the following exceptions which are not applicable to the Massachusetts Alternative to BART.
              (1) In Table 2, the EU1 and EU2 Unit Load Restriction/Operating Practices;
              (2) In Table 2, the EU1 and EU2 Emission Limit/Standard for Opacity, HCl, Dioxin/Furon, Cd, Pb, CO, Hg, NH3, and associated footnotes;
              
              (3) In Table 2, EU3 Fugitive Ash requirement and associated footnote.
              (4) In Table 2, Footnote 1 which is a State Only Requirement.
              (F) The Massachusetts Department of Environmental Protection Emission Control Plan “Lynn—Metropolitan, Boston/Northeast Region, 310 CMR 7.19, Application No. MBR-94-COM-008, Transmittal No. X235617, Modified Emission Control Plan Final Approval” dated March 24, 2011 to Ms. Jolanta Wojas, General Electric Aviation and signed by Marc Altobelli and James E. Belsky. Note, this document contains two section V; V. RECORD KEEPING AND REPORTING REQUIREMENTS and V. GENERAL REQUIREMENTS/PROVISIONS.
              (G) The Massachusetts Department of Environmental Protection Emission Control Plan, “Holyoke Western Region 310 CMR 7.29 Power Plant Emission Standards, Application No. 1-E-01-072, Transmittal No. W025214, Amended Emission Control Plan” dated May 15, 2009 to Mr. John S. Murry, Mt. Tom Generating Company, LLC and signed by Marc Simpson, with the following exceptions which are not applicable to the Massachusetts Alternative to BART:
              (1) In Table 2, the EU 1 Emission Limit/Standard for Hg, CO, CO2, and PM2.5 and related footnotes;
              (2) In Table 3, the EU1 Monitoring/Testing Requirements for CO2, CO, PM2.5, and Hg;
              (3) In Table 4, the EU 1 Record Keeping Requirements for CO2, CO, PM2.5, and Hg;
              (4) In Table 5, the EU1 Reporting Requirements for Hg;
              (5) In Table 5, the Facility Reporting requirements
              (6) In Table 6, the Compliance Paths for Hg and CO2 and related footnote;
              (7) In Section 4, Special Conditions for ECP, Item 4, applicable to CO2;
              (8) Section 6, Modification to the ECP;
              (9) Section 7, Massachusetts Environmental Policy Act; and
              (10) Section 8, Appeal of Approval.
              (H) The Massachusetts Department of Environmental Protection Emission Control Plan “Salem—Metropolitan Boston/Northeast Region, 310 CMR 7.29 Power Plant Emission Standards, Application No. NE-12-003, Transmittal No. X241756, Final Amended Emission Control Plan Approval” dated March 27, 2012 to Mr. Lamont W. Beaudette, Dominion Energy Salem Harbor, LLC and signed by Edward J. Braczyk, Cosmo Buttaro, and James E. Belsky with the following exceptions which are not applicable to the Massachusetts Alternative to BART:
              (1) In Table 2, the EU 1, EU 2, and EU 3 Emission Limit/Standard for Hg and related footnotes;
              (2) In Table 2, the EU 1, EU 2, EU 3, and EU 4 Emission Limit/Standard for CO, CO2, PM2.5 and related footnotes;
              (3) In Table 3, the EU 1, EU 2, EU 3, and EU 4 Monitoring/Testing Requirements for CO2, CO, and PM2.5;
              (4) In Table 3, the EU 1, EU 2, and EU 3 Monitoring/Testing Requirements for Hg;
              (5) In Table 4, the EU 1, EU 2, EU 3, and EU 4 Record Keeping Requirements for CO2, CO, and PM2.5;
              (6) In Table 4, the EU 1, EU 2, and EU 3 Record Keeping Requirements for Hg;
              (7) In Table 5, the EU 1, EU 2, EU 3, and EU 4 Reporting Requirements for CO2;
              (8) In Table 5, the EU 1, EU 2, and EU 3 Reporting Requirements for Hg;
              (9) In Section 3, Compliance Schedule, the 3rd paragraph text which reads “In order to meet the regulatory Hg limits which are effective on October 1, 2012, the facility owner/operator has proposed using a combination strategy involving fuel mix optimization (for SO2 compliance but this action will benefit Hg compliance as well) and installation of a Calcium Bromide injection system. In order to meet the 310 CMR 7.29 CO2 emission targets, the Dominion Energy Salem Harbor, LLC facility owner/operator procured offset credits from both its Dominion Energy Brayton Point facility and third party contacts and paid into the Greenhouse Gas Expendable Trust;”
              (10) Section 6, Modification to the ECP;
              (11) Section 7, Massachusetts Environmental Policy Act; and
              (12) Section 8, Appeal of Approval.

              (I) Massachusetts Department of Environmental Protection Emission Control Plan “Amended Emission Control Plan Final Approval Application for: BWP AQ 25, 310 CMR 7.29 Power Plant Emission Standards, Transmittal Number X241755, Application Number SE-12-003, Source Number: 1200061” dated April 12, 2012 to Peter Balkus, Dominion Energy Brayton Point, LLC and signed by John K. Winkler, with the following exceptions which are not applicable to the Massachusetts Alternative to BART:
              (1) In Table 2, the EU 1, EU 2, and EU 3 Emission Limit/Standard for Hg;
              (2) In Table 2, the EU 1, EU 2, EU 3, EU 4 Emission Limit/Standard for CO, CO2, PM2.5 and related footnotes;
              (3) In Table 3, the EU 1, EU 2, EU 3, and EU 4 Monitoring/Testing Requirements for CO2, Hg, CO, and PM2.5;
              (4) In Table 3, the EU 1, EU 2, and EU 3 Monitoring/Testing Requirements for Hg;
              (5) In Table 4, the EU 1, EU 2, EU 3, and EU 4 Record Keeping Requirements for CO2, Hg, CO, and PM2.5;
              (6) In Table 4, the EU 1, EU 2, and EU 3 Record Keeping Requirements for Hg;
              (7) In Table 5, the EU 1, EU 2, and EU 3 Reporting Requirements for Hg and CEMS monitoring and certification;
              (8) In Table 5, the Facility Reporting Requirements;
              (9) In Table 6, the Compliance Path for CO2, and Hg;
              (10) In Section 4, Special Conditions for ECP, the CO2 requirement in Item 2;
              (11) Section 6, Modification to the ECP;
              (12) Section 7, Massachusetts Environmental Policy Act; and
              (13) Section 8, Appeal of Approval.
              (J) Massachusetts Department of Environmental Protection letter “Facility Shutdown, FMF Facility No. 316744” dated June 22, 2011 to Jeff Araujo, Somerset Power LLC and signed by John K. Winkler.
              (ii) Additional materials.
              (A) “Massachusetts Regional Haze State Implementation Plan” dated August 9, 2012.
              (140) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on Protection on August 9, 2001, September 14, 2006, and February 18, 2008.
              (i) Incorporation by reference.
              (A) Provision 310 CMR 7.12(1)(a)1 of 310 CMR 7.12, “U Source Registration” effective on August 3, 2001.
              (B) Provisions 310 CMR 7.12(2)(c), 7.12(3), and 7.12(4) of 310 CMR 7.12, “U Source Registration” effective on September 23, 2005.
              (C) Provision 310 CMR 7.00, Table entitled, “Massachusetts Cities & Towns with Corresponding DEP Regional Offices and Air Pollution Districts” effective on December 28, 2007.
              (D) Provisions 310 CMR 7.04(2) and 7.04(4)(a) of 310 CMR 7.04, “U Fossil Fuel Utilization Facilities” effective on December 28, 2007.
              (E) Provisions 310 CMR 7.12(1)(a)2 through 9, (1)(b), (1)(c), (2)(a) and (b) of 310 CMR 7.12, “U Source Registration” effective on December 28, 2007.
              (F) Provisions 310 CMR 7.26(30) through (37) of 310 CMR 7.26 “Industry Performance Standards” effective on December 28, 2007.
              (ii) Additional materials.
              (A) A letter from the Massachusetts Department of Environmental Protection dated August 9, 2001 submitting a revision to the State Implementation Plan.
              (B) A letter from the Massachusetts Department of Environmental Protection dated September 14, 2006 submitting a revision to the State Implementation Plan.
              (C) A letter from the Massachusetts Department of Environmental Protection dated February 13, 2008 submitting a revision to the State Implementation Plan.
              (D) A letter from the Massachusetts Department of Environmental Protection dated January 18, 2013 withdrawing certain outdated and obsolete regulation submittals and replacing them with currently effective versions of the regulation for approval and inclusion into the SIP.
              (141) Revisions to the State Implementation Plan submitted to EPA by the Massachusetts Department of Environmental Protection.
              (i) Incorporation by reference.

              (A) Massachusetts Regulation 310 CMR 7.00, “Statutory Authority; Legend; Preamble; Definitions,” effective on August 3, 2001, the definition for compliance certification.
              
              (B) Massachusetts Regulation 310 CMR 7.00, “Statutory Authority; Legend; Preamble; Definitions,” effective on September 23, 2005, the definitions for adhesion promoter, Administrator, anti-glare safety coating, aqueous cleaner, automotive refinishing facility, bakery, capture efficiency, CEMS, CFR, combined cycle combustion turbine, dry bottom, duct burner, elastomeric coating, emergency or standby engine, emission statement, energy input capacity, EPA, existing facility, face firing, facility, federally enforceable, federal potential to emit or federal potential emissions, ferrous cupola foundry, four-stage coating system, fuel cell, fugitive emissions, glass, glass melting furnace, halogenated organic compound, hardener, hazardous air pollutant (HAP), heat release rate, impact-resistant coating, lean burn engine, lowest achievable emission rate (LAER), malfunction, maximum achievable control technology, maximum design capacity, mobile equipment, MW, natural draft opening, nonattainment area, nonattainment review, non-criteria pollutant, potential emissions or potential to emit, pretreatment wash primer, primer sealer, primer surfacer, reducer, simple cycle combustion turbine, single-stage topcoat, soap, specialty coating, stationary combustion turbine, stationary reciprocating internal combustion engine, stencil coating, stoker, surface preparation product, tangential firing, three-stage coating system, touch-up coating, two-stage topcoat, underbody coating, uniform finish blender.
              (C) Massachusetts Regulation 310 CMR 7.00, “Statutory Authority; Legend; Preamble; Definitions,” effective on June 2, 2006, the definitions for water hold-out coating, weld-through primer, VOC composite partial pressure.
              (D) Massachusetts Regulation 310 CMR 7.05, “U Fuels All Districts,” paragraph (2), “U Use of Residual Fuel Oil or Hazardous Waste Fuel,” effective on September 23, 2005.
              (E) Massachusetts Regulation 310 CMR 7.18, “U Volatile and Halogenated Organic Compounds,” effective on September 23, 2005, paragraph (1), “U Applicability and Handling Requirements,” subparagraphs (a) and (c) through (f); paragraph (2), “U Compliance with Emission Limitations” (as corrected in Massachusetts Register 1037, October 21, 2005); paragraph (3), U Metal Furniture Coating, subparagraph (a); paragraph (4), U Metal Can Surface Coating, subparagraph (a); paragraph (11), “U Surface Coating of Miscellaneous Metal Parts and Products,” subparagraphs (a) through (d)(4.); paragraph (19), “Synthetic Organic Chemical Manufacture,” subparagraphs (h) and (i); paragraph (20), “Emission Control Plans for Implementation of Reasonably Available Control Technology;” paragraph (21), “Surface Coating of Plastic Parts,” subparagraphs (a) through (d) and (f) through (i); paragraph (22), “Leather Surface Coating,” subparagraphs (a) through (c); paragraph (23), “Wood Products Surface Coating,” subparagraphs (b) through (i); paragraph (24), “Flat Wood Paneling Surface Coating,” subparagraphs (a) through (c) and subparagraphs (h) and (i); paragraph (25), “Offset Lithographic Printing,” subparagraphs (a) through (c); paragraph (26), “Textile Finishing,” subparagraphs (c) through (i); paragraph (27), “Coating Mixing Tanks;” paragraph (28), “Automotive Refinishing,” and paragraph (29), “Bakeries,” subparagraph (c) 2.

              (F) Massachusetts Regulation 310 CMR 7.19, “U Reasonably Available Control Technology (RACT) for Sources of Oxides of Nitrogen (NOX),” effective on August 3, 2001; paragraph (1), “Applicability,” subparagraph (c) 9. (as corrected in Massachusetts Register 938, January 4, 2002); paragraph (4), “Large Boilers,” subparagraphs (b)3.d. (as corrected in Massachusetts Register 938, January 4, 2002), (c) 2., and (f); paragraph (5), “Medium-size Boilers,” subparagraph (d).

              (G) Massachusetts Regulation 310 CMR 7.19, “U Reasonably Available Control Technology (RACT) for Sources of Oxides of Nitrogen (NOX),” paragraph (13), “Testing, Monitoring, Recordkeeping, and Reporting Requirements,” subparagraphs (a), “Applicability,” and (c), “Stack Testing”, effective September 23, 2005.

              (H) Massachusetts Regulation 310 CMR 7.24, “U Organic Material Storage and Distribution,” subparagraph (1), “Organic Material Storage Tanks,” effective September 23, 2005.
              (I) Massachusetts Regulation 310 CMR 7.24, “U Organic Material Storage and Distribution,” subparagraph (4), “Motor Vehicle Fuel Tank Trucks,” effective June 2, 2006.
              (142) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection.
              (i) Incorporation by reference.
              (A) Massachusetts Regulation 310 CMR 7.00, “Statutory Authority; Legend; Preamble; Definitions,” the definition for volatile organic compound, effective on March 6, 2009.
              (B) Massachusetts Regulation 310 CMR 7.00, Appendix B, “U Emissions Banking, Trading, and Averaging,” section (4), “Emissions Averaging (Bubble),” paragraph (b)7, effective August 30, 2013.
              (C) Massachusetts Regulation 310 CMR 7.18, “U Volatile and Halogenated Organic Compounds,” section (1), “U Applicability and Handling Requirements,” paragraphs (d) and (f); section (2), “U Compliance with Emission Limitations,” paragraphs (b), (e), and (f); section (20), “Emission Control Plans for Implementation of Reasonably Available Control Technology,” paragraph (a); and section (30), “Adhesives and Sealants;” effective August 30, 2013.

              (D) Massachusetts Regulation 310 CMR 7.19, “U Reasonably Available Control Technology (RACT) for Sources of Oxides of Nitrogen (NOX),” section (1), “Applicability,” paragraph (c)9, effective August 30, 2013.
              (E) Massachusetts Regulation 310 CMR 7.25, “U Best Available Controls for Consumer and Commercial Products,” effective October 19, 2007.
              (143) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on November 6, 2013.
              (i) Incorporation by reference.
              (A) Massachusetts Regulation 310 CMR 7.36 entitled “U Transit System Improvements,” effective in the Commonwealth of Massachusetts on October 25, 2013.
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection dated November 6, 2013 submitting a revision to the Massachusetts State Implementation Plan.
              (144) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on May 5, 2015.
              (i) Incorporation by reference.
              (A) Regulation 310 CMR 7.00 entitled “Air Pollution Control: Definitions,” the definitions listed below, effective January 2, 2015, as published in the Massachusetts Register, Issue S1277, January 2, 2015:
              (1) Aboveground Storage Tank or AST;
              (2) Business Day;
              (3) California Air Resources Board (or California ARB or CARB);
              (4) Commence Operations;
              (5) Emergency Motor Vehicle;
              (6) Emergency Situation;
              (7) Executive Order;
              (8) Minor Modification;
              (9) Monthly Throughput;
              (10) Motor Vehicle;
              (11) Motor Vehicle Fuel;
              (12) Motor Vehicle Fuel Dispensing Facility;
              (13) Responsible Official;
              (14) Routine Maintenance;
              (15) Stage I CARB Enhanced Vapor Recovery (EVR) Component or EVR;
              (16) Stage I CARB Enhanced Vapor Recovery (EVR) System;
              (17) Stage I Component Enhanced Vapor Recovery (EVR) System;
              (18) Stage I Minor Modification;
              
                (19) Stage I Non-Enhanced Vapor Recovery System;
              (20) Stage I Routine Maintenance;
              (21) Stage I Substantial Modification;
              
                (22) Stage I System;
              (23) Stage II Minor Modification;
              
                (24) Stage II Routine Maintenance;
              
                (25) Stage II Substantial Modification;
              (26) Stage II System;
              (27) Submerged Filling;
              (28) Tank Truck;
              (29) Vacuum Assist System;
              (30) Vapor;
              (31) Vapor Balance System;
              (32) Vapor-Mounted Seal; and
              (33) Vapor-Tight.

              (B) Regulation 310 CMR 7.24, “Organic Material Storage and Distribution,” the sections listed below, effective January 2, 2015, as published in the Massachusetts Register, Issue S1277, January 2, 2015:
              (1) 7.24(3) “Distribution of Motor Vehicle Fuel”;
              (2) 7.24(4) “Motor Vehicle Fuel Tank Trucks”; and
              (3) 7.24(6) “Dispensing of Motor Vehicle Fuel”.
              (ii) Additional materials.
              (A) Letter from the Massachusetts Department of Environmental Protection, dated May 5, 2015, submitting a revision to the Massachusetts State Implementation Plan.
              (145) Revisions to the State Implementation Plan (SIP) submitted by the Massachusetts Department of Environmental Protection on December 14, 2007. The submittal consists of an Infrastructure SIP for the 1997 ozone national ambient air quality standard.
              (146) Revisions to the State Implementation Plan (SIP) submitted by the Massachusetts Department of Environmental Protection on December 4, 2012. The submittal consists of an Infrastructure SIP for the 2008 lead national ambient air quality standard.

              (147) Revisions to the State Implementation Plan submitted by the Massachusetts Department of Environmental Protection on June 6, 2014. The submittal consists of Infrastructure SIPs for the 2008 ozone, 2010 NO2, and 2010 SO2 national ambient air quality standards.
              (i) Incorporation by reference.
              (A) Section 6, “Financial interest of state employee, relative, or associates; disclosure,” of the Massachusetts General Laws Annotated, chapter 268A, “Conduct of Public Officials and Employees,” as amended by Statute 1978, chapter 210, § 9.
              (B) Section 6A, “Conflict of interest of public officials; reporting requirement,” of the Massachusetts General Laws Annotated, chapter 268A, “Conduct of Public Officials and Employees,” as amended by Statute 1984, chapter 189, § 163.
              [37 FR 10871, May 31, 1972. Redesignated at 83 FR 3967, Jan. 29, 2018]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1166, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1167
              EPA-approved Massachusetts State regulations.
              The following table identifies the State regulations which have been submitted to and approved by EPA as revisions to the Massachusetts State Implementation Plan. This table is for informational purposes only and does not have any independent regulatory effect. To determine regulatory requirements for a specific situation consult the plan identified in § 52.1120. To the extent that this table conflicts with § 52.1120, § 52.1120 governs.
              
                Table 52.1167—EPA-Approved Rules and Regulations
                [See Notes at end of Table]
                
                  State citation
                  Title/subject
                  Date submitted by State
                  Date approved by EPA
                  
                    Federal Register citation
                  52.1120(c)
                  Comments/unapproved sections
                
                
                  310 CMR 6.04
                  Standards
                  7/25/90
                  10/04/02
                  67 FR 62187
                  120
                  Adopt PM10 as the criteria pollutant for particulates.
                
                
                  310 CMR 7.00
                  Definitions
                  2/14/85
                  9/25/85
                  50 FR 38804
                  64
                  Motor vehicle fuel.
                
                
                   
                  
                  2/21/86; 2/25/86; 6/23/86
                  8/31/87
                  52 FR 32792
                  73
                  Two new definitions and one amended definition.
                
                
                   
                  Statutory authority; legend; preamble; definitions
                  11/5/86; 12/10/86
                  11/19/87
                  52 FR 44395
                  74
                  Approving the addition of definitions for synthetic organic chemical manufacturing facility, component, in gas service, light liquid, in light liquid service, leak, leaking component, monitor, repair, unit turnaround, in VOC service, quarterly, and pressure relief valve.
                
                
                  310 CMR 7.00
                  Definitions
                  7/18/88
                  5/4/89
                  54 FR 19184
                  78
                  Includes bulk plant and terminal, gasoline market.
                
                
                  
                  310 CMR 7.00
                  Definitions
                  1/30/91
                  10/8/92
                  57 FR 46312
                  96
                  Definitions of no-build alternative, project area, project roadway, and tunnel ventilation system.
                
                
                  310 CMR 7.00
                  Definitions
                  05/17/90, 06/07/91
                  12/14/92
                  57 FR 58996
                  97
                  Added “motor vehicle fuel,” “motor vehicle fuel dispensing facility,” “substantial modification,” and “vapor collection and control system.”
                
                
                  310 CMR 7.00
                  Definitions
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Approving the following amended or additional definitions: Application area, asphalt, automobile, bottom filling, bulk terminal, coating line(s), commissioner, condensate, continuous compliance, crude oil, department, end sealing compound, exterior base coat, extreme environmental conditions, flashoff area, freeboard height, freeboard ratio, halogenated organic compound, interior base coat, interior body spray, knife coating, lease custody transfer, light duty truck, manufacturing plant, miscellaneous metal parts and products, overvarnish, paper surface coating, penetrating prime coat, petroleum liquids, prime coat, publication rotogravure printing, quench area, refrigerated chiller, Reid vapor pressure, roll printing, roll coating, single coat, solids, specialty printing, splash filling, standard conditions, submerged filling, three piece can side seam spray, topcoat, transfer efficiency, two piece can exterior end coating, vinyl surface coating, volatile organic compound, waxy, heavy pour crude oil. The definitions of “coating application system” and “bulk plants and terminals” have been deleted.
                
                
                  310 CMR 7.00
                  Definitions
                  8/27/82, 6/22/87, 12/27/89
                  2/23/93
                  58 FR 10970
                  84
                  Approving the definitions of “stationary source” and “building, structure, facility, or installation.”
                
                
                  310 CMR 7.00
                  Definitions
                  6/7/91
                  6/30/93
                  58 FR 34911
                  58
                  Definitions: Bulk plants, vapor balance systems.
                
                
                  
                  310 CMR 7.00
                  Definitions
                  12/9/91
                  10/4/94
                  59 FR 50498
                  101
                  Definitions of baseline roadway conditions, high occupancy vehicle, high occupancy vehicle lane, peak hour, performance standard, and roadway threshold standard.
                
                
                  310 CMR 7.00
                  Definitions
                  11/15/9305/11/94
                  
                  2/1/95
                  60 FR 6030
                  103
                  Approving additional definitions for.
                
                
                  310 CMR 7.00
                  Definitions
                  7/30/93
                  10/15/96
                  61 FR 53632
                  111
                  Adding or amending the following definitions: motor vehicle parking space; off-peak parking spaces; remote parking spaces; and restricted use parking.
                
                
                  310 CMR 7.00
                  Definitions
                  2/17/93
                  9/3/1999
                  64 FR 48303
                  c(117)
                
                
                  310 CMR 7.00
                  Definitions
                  7/30/96
                  4/11/00
                  65 FR 19326
                  115
                  Definition of “volatile organic compound” revised.
                
                
                  310 CMR 7.00
                  Definitions
                  1/11/953/29/95
                  
                  4/11/00
                  65 FR 19326
                  121
                  Definitions associated with marine vessel rule.
                
                
                  310 CMR 7.00
                  Definitions
                  07/25/95 08/09/00 9/11/00
                  12/18/00
                  65 FR 78976
                  116
                  Definitions associated with State II vapor recovery rule.
                
                
                  310 CMR 7.00
                  Definitions
                  6/1/10
                  10/9/15
                  80 FR 61101 
                  142
                  Approved update to definition for volatile organic compound.
                
                
                  310 CMR 7.00 Appendix A
                  Emission Offsets and Nonattainment Review
                  7/15/94 and 4/14/95
                  10/27/00
                  65 FR 64363
                  (c)(127)
                  Approving 1990 CAAA revisions and general NSR permit requirements
                
                
                  310 CMR 7.00 Appendix B
                  U Emissions Banking, Trading, and Averaging.
                  7/10/14
                  10/9/15
                  80 FR 61101
                  142
                  Approved amended language regarding emissions averaging bubbles.
                
                
                  310 CMR 7.00 Appendix B (except 310 CMR 7.00 Appendix B(3)(e)5.h)
                  Emissions Banking, Trading, and Averaging
                  2/9/943/29/95
                  
                  8/8/96
                  61 FR 41338
                  112
                  Replaces earlier emissions averaging rules with emissions banking, trading, and averaging.
                
                
                  310 CMR 7.00 and 7.02(12)(c)
                  
                  2/14 and 5/22/85
                  9/25/85
                  50 FR 38806
                  64
                  Motor vehicle fuel tank trucks.
                
                
                  310 CMR 7.00
                  Definitions
                  7/25/90
                  10/04/02
                  67 FR 62187
                  120
                  Add a definition of PM10.
                
                
                  310 CMR 7.00
                  Definitions
                  8/9/01
                  5/29/14
                  79 FR 30737
                  141
                  Approved the definition for compliance certification.
                
                
                  
                  310 CMR 7.00
                  Definitions
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Approving the following definitions, effective 9/23/05: adhesion promoter, Administrator, anti-glare safety coating, aqueous cleaner, automotive refinishing facility, bakery, capture efficiency, CEMS, CFR, combined cycle combustion turbine, dry bottom, duct burner, elastomeric coating, emergency or standby engine , emission statement, energy input capacity, EPA, existing facility, face firing, facility, federally enforceable, federal potential to emit or federal potential emissions, ferrous cupola foundry, four-stage coating system, fuel cell, fugitive emissions, glass, glass melting furnace, halogenated organic compound, hardener, hazardous air pollutant (HAP), heat release rate, impact resistant coating, lean burn engine, lowest achievable emission rate (LAER), malfunction, maximum achievable control technology, maximum design capacity, mobile equipment, MW, natural draft opening, nonattainment area, nonattainment review, non-criteria pollutant, potential emissions or potential to emit, pretreatment wash primer, primer sealer, primer surfacer, reducer, simple cycle combustion turbine, single-stage topcoat, soap, specialty coating, stationary combustion turbine, stationary reciprocating internal combustion engine, stencil coating, stoker, surface preparation product, tangential firing, three-stage coating system, touch-up coating, two-stage topcoat, underbody coating, uniform finish blender.
                
                
                  
                  310 CMR 7.00
                  Definitions
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Approving the following amended or added definitions, effective 6/2/06: water hold-out coating, weld-through primer, VOC composite partial pressure.
                
                
                  310 CMR 7.00
                  Definitions
                  12/13/06
                  07/31/08
                  73 FR 44654
                  136
                  Addition of the term, “Boston Metropolitan Planning Organization.”
                
                
                   
                  
                  12/13/06
                  07/31/08
                  73 FR 44654
                  136
                  Massachusetts Regulation Filing, dated November 16, 2006, substantiating December 1, 2006, State effective date for amended 310 CMR 7.00 entitled “Definition,” (addition of term “Boston Metropolitan Planning Organization,” which appears on the replaced page 173 of the State's Code of Massachusetts Regulations.).
                
                
                  310 CMR 7.00
                  Definitions
                  8/9/12
                  9/19/13
                  78 FR 57487
                  137
                  Approving the definition of “Sulfur in Fuel.”
                
                
                  310 CMR 7.00
                  Table of MA cities and towns with corresponding DEP Regional offices
                  11/13/07
                  4/24/14
                  79 FR 22774
                  140
                
                
                  310 CMR 7.00
                  Air Pollution Control: Definitions
                  5/5/15
                  11/29/16
                  81 FR 85901
                  144
                  Revises definitions that relate to Stage I and Stage II vapor recovery systems.
                
                
                  310 CMR 7.02
                  Plans and approval and emission limitations
                  4/27/72
                  10/28/72
                  37 FR 23085
                  2
                
                
                   
                  
                  8/28/72
                  10/28/72
                  37 FR 23085
                  4
                
                
                   
                  
                  5/27/829/9/82
                  
                  1/10/84
                  49 FR 1187
                  60
                  7.02(2)(b)(4) and 7.02(2)(5) for new source review.
                
                
                   
                  
                  12/3/851/31/86
                    2/11/86
                  
                  11/25/86
                  51 FR 42564
                  69
                  Adds the word “major” before the word “modification” at 7.02(2)(b).
                
                
                  310 CMR 7.02
                  Plans and approval and emission limitation
                
                
                   
                  
                  11/21/861/15/87
                  
                  3/10/89
                  54 FR 10148
                  72
                  7.02(2)(b) 4, 5 and 6-new source review.
                
                
                  310 CMR 7.02(11)
                  Emission limitations for incinerators
                  2/1/78
                  3/15/79
                  44 FR 15704
                  18
                  Adds an emission limitation for sewage sludge incinerators.
                
                
                  310 CMR 7.02(12)
                  U Organic Material
                  8/17/89
                  1/11/93
                  58 FR 3495
                  93
                  310 CMR 7.02(12) has been recodified and relocated in 310 CMR 7.24, “U Organic Material Storage and Distribution.” All subsections and references in 310 CMR 7.02(12) have been recodified accordingly.
                
                
                  310CMR 7.02(12)
                  U Restricted Emission Status
                  6/6/94
                  4/5/95
                  60 FR 17229
                  105
                  This rule limits a source's potential to emit, therefore avoiding RACT, title V operating permits
                
                
                  
                  310 CMR 7.02(12)(a)(b)
                  Organic material, bulk plants and terminals handling organic material
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                
                
                  310 CMR 7.02(12)(a)1e
                  Gasoline liquid storage in external floating roof tanks
                  12/2/83
                  3/8/84
                  49 FR 8611
                  56
                  Approved for secondary seals or equivalent weather roofs.
                
                
                  310 CMR 7.02(12)(b)2
                  Stage I vapor recovery
                  5/20/77
                  5/25/78
                  43 FR 22356
                  15
                  Provisions for Pioneer APCD Stage I vapor recovery.
                
                
                   
                  
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                
                
                   
                  
                  3/25/83
                  7/7/83
                  48 FR 31200
                  55
                  Exempt Berkshire APCD.
                
                
                  310 CMR 7.02(12)(b)3
                  Stage I vapor recovery
                  11/21/861/15/87
                  
                  3/10/89
                  54 FR 10148
                  72
                  7.02(12)(b)3 is deleted.
                
                
                  310 CMR 7.02(12) (c) and (d)
                  Gasoline Tank Trucks
                  2/14/855/22/85
                  
                  9/25/85
                  50 FR 38804
                  64
                  Tank trucks.
                
                
                  310 CMR 7.02(12)(d)
                  Test Methods applicable to 310 CMR 7.02(12)
                  11/21/861/15/87
                  
                  3/10/89
                  54 FR 10148
                  72
                  Requires EPA approved test methods or EPA approved alternatives.
                
                
                  310 CMR 7.02(12)(e)
                  Gasoline Volatility
                  7/18/889/15/88
                    4/12/89
                  
                  5/4/89
                  54 FR 19184
                  78
                  Approves a limitation on volatility of gasoline from June 30 for Sept. 15, 1989, and May 1 to Sept. 15 in subsequent years.
                
                
                  310 CMR 7.03(13)
                  Paint spray booths
                  2/17/93
                  9/3/1999
                  64 FR 48303
                  c(117)
                  Adds the following coating operations: plastic parts surface coating, leather surface coating, wood product surface coating, and flat wood paneling surface coating.
                
                
                  310 CMR 7.04(2)
                  U Fossil fuel Utilization Facilities
                  11/13/07
                  4/24/14
                  79 FR 22774
                  140
                  Clarifies new applicability requirements for smoke density instrument removal for certain facilities.
                
                
                  310 CMR 7.04(4)(a)
                  U Fossil Fuel Utilization Facilities
                  11/13/07
                  4/24/14
                  79 FR 22774
                  140
                  Requires inspection, maintenance testing at facilities with heat inputs over 3 MMBtu/ hr (excluding combustion turbines and engines); requires posting of test results near facilities.
                
                
                  310 CMR 7.04(5)
                  Fuel oil viscosity
                  12/28/78
                  6/17/80
                  45 FR 40987
                  29
                  For Cambridge Electric Light Company's Kendal Station, and Blackstone Station.
                
                
                   
                  
                  12/28/78
                  10/18/80
                  45 FR 48131
                  29
                  Correction notice.
                
                
                  310 CMR 7.05
                  Sulfur-in-fuel
                  8/28/72
                  10/28/72
                  37 FR 23058
                  4
                
                
                   
                  
                  7/5/78
                  2/7/79
                  44 FR 7712
                  17
                  Approves the burning of coal/oil slurry at New England Power Company, Salem Harbor Station, MA.
                
                
                  310 CMR 7.05
                  U Fuels All Districts
                  8/9/12
                  9/19/13
                  78 FR 57487
                  137
                  Approves the sulfur content of fuel oil. The following sections were not submitted as part of the SIP: (1)(a)(3), (2), (3), (4), (7), (8), (9).
                
                
                  310 CMR 7.05(1)(a)
                  Sulfur content of fuels and control thereof for Berkshire APCD
                  4/14/77
                  3/24/78
                  43 FR 12324
                  13
                  Approves the burning of 1% for all but: Crane and Company Inc., and Schweitzer Division, Kimberly Clark Corporation, Columbia Mill.
                
                
                  
                   
                  
                  4/14/778/11/78
                    8/31/78
                  
                  3/7/79
                  44 FR 12422
                  13
                  Approves the burning of 2.2% at Crane & Co., Inc., and Schweitzer Division, Kimberly-Clark Corp., Columbia Mill.
                
                
                   
                  
                  11/8/82
                  4/28/83
                  48 FR 19172
                  54
                  Approves burning of 2.2% at Esleek Manufacturing Company, Inc., provided the fuel firing rate does not exceed 137.5 gallons per hour.
                
                
                  310 CMR 7.05(1)(b)
                  Sulfur content of fuels and control thereof for Central APCD
                  6/25/76
                  2/15/77
                  42 FR 9176
                  10
                  Approves the burning of 2.2% until 7/1/78 for 100 mBtu sources listed in 52.1126.
                
                
                   
                  
                  3/29/765/25/76
                  
                  5/19/77
                  42 FR 25730
                  11
                  Approves burning of 2.2% at James River Associates, Inc. and part of Fitchburg Paper Company, April through October. November through March, they are limited to burning 1% sulfur-in-fuel oil.
                
                
                   
                  
                  6/25/768/22/77
                  
                  6/21/78
                  43 FR 26573
                  10
                  Extends expiration date to 6/21/78.
                
                
                   
                  
                  3/2/79
                  7/16/79
                  44 FR 41180
                  24
                  Permanent extension for certain sources to burn 2.2% under specified conditions.
                
                
                   
                  Sulfur content of fuels and control thereof for central APCD
                  9/28/79
                  6/17/80
                  45 FR 40987
                  24
                  Approves the burning of 2.2% at Fitchburg Paper (55 Meter stacks only) for James River, Massachusetts, Inc., year round.
                
                
                   
                  
                  3/20/80
                  9/10/80
                  45 FR 59578
                  31
                  Approves the temporary burning of 2.2% at Seaman Paper Co., Templeton.
                
                
                   
                  
                  3/2/795/5/81
                  
                  9/17/81
                  46 FR 46133
                  33
                  Approves the burning of 2.2% at Millers Falls Paper Co.
                
                
                  310 CMR 7.05(1)(c)
                  Sulfur content of fuels and control thereof for Merrimack Valley
                  6/4/76
                  12/30/76
                  41 FR 56804
                  8
                  Approves the burning of 2.2% except at those sources listed in 52.1126.
                
                
                   
                  
                  1/28/7612/30/76
                  
                  7/12/77
                  42 FR 35830
                  8
                  Approves burning of 1.4% at Haverhill Paperboard Corp., Haverhill, MA.
                
                
                   
                  
                  1/28/76
                   
                   
                   
                
                
                   
                  
                  8/22/7712/30/76
                  
                  6/21/78
                  43 FR 26573
                  8
                  Extends expiration date to 7/1/79.
                
                
                   
                  
                  12/28/78
                  5/21/79
                  44 FR 29453
                  20
                  Permanent extension to burn 2.2%.
                
                
                  310 CMR 7.05(1)(d)
                  Sulfur content of fuels and control thereof for Metropolitan Boston APCD
                  7/11/759/16/75
                  
                  12/5/75
                  40 FR 56889
                  6
                  Approves burning of 1% for large electric generating facilities in certain cities and towns and 2.2% for smaller facilities. Effective 7/1/75 to 7/1/77.
                
                
                   
                  
                  7/11/754/1/77
                  
                  8/22/77
                  42 FR 42218
                  6
                  Extends expiration date from 7/1/77 to 7/1/78 except for Eastman Gelatin Corp., which must burn 1%.
                
                
                   
                  
                  4/20/78
                  11/30/78
                  43 FR 56040
                  6
                  Extends expiration date from 7/1/78 to 7/1/79.
                
                
                  
                   
                  Sulfur content of fuels and control thereof for Metropolitan Boston APCD
                  12/28/78
                  5/21/79
                  44 FR 29453
                  20
                  Permanent extension to burn 2.2%.
                
                
                   
                  
                  4/25/80
                  1/27/81
                  46 FR 8476
                  34
                  Approves the burning of 2.2% at Natick Paperboard Corp.
                
                
                   
                  
                  11/25/80
                  8/11/81
                  46 FR 40688
                  38
                  Approves the increase to 2.2% at Boston Edison Mystic Generating Station for 30 months from 8/11/81 (expires 2/11/84).
                
                
                   
                  
                  7/14/81
                  12/16/81
                  46 FR 61123
                  41
                  Approves burning of 2.2% at Haverhill Paper Corp.
                
                
                   
                  
                  11/27/79
                  12/15/80
                  45 FR 82251
                  32
                  Allows the burning of 2.2% at Proctor and Gamble.
                
                
                   
                  
                  9/24/81
                  12/15/81
                  46 FR 61118
                  43
                  Approves burning of 2.2% at Eastman Gelatin Corp.
                
                
                   
                  
                  12/7/83
                  9/25/84
                  49 FR 37592
                  65
                  Approves burning of 2.2% at Boston Edison Mystic Generating Station until 3/25/87.
                
                
                  310 CMR 7.05(1)(e)
                  Sulfur content of fuels and control thereof for Pioneer Valley APCDs
                  7/22/77
                  2/1/77
                  42 FR 5957
                  9
                  Approves 2.2% except for sources listed in 52.1125.
                
                
                   
                  
                  7/22/76
                   
                   
                   
                
                
                   
                  
                  8/22/7712/27/77
                  
                  6/21/78
                  43 FR 26573
                  9
                  Extends expiration date to 7/1/79.
                
                
                   
                  
                  1/3/79
                  5/21/79
                  44 FR 29453
                  21
                  Permanent extension to burn 2.2%
                
                
                   
                  
                  3/2/80
                  1/19/81
                  45 FR 4918
                  33
                  Approves the burning of 2.2% at all sources in Franklin and Hampshire Counties rated at less than 100 mBtu except Esleek Manufacturing Co., and Millers Falls Paper Co.
                
                
                   
                  
                  10/13/81
                  2/10/82
                  47 FR 6011
                  45
                  Approves the burning of 2.2% at Holyoke Gas and Electric Department, Holyoke, MA.
                
                
                   
                  
                  7/18/844/17/85
                    3/16/87
                    11/25/87
                  
                  2/15/90
                  55 FR 5449
                  77
                  Approves the burning of 2.2% and imposes fuel use limits at American Fiber and Finishing Co., Erving Paper Co., and Westfield River Paper Co.
                
                
                  310 CMR 7.05(1)(f)
                  Sulfur content of fuels and control thereof for Southeastern APCD
                  12/30/76
                  9/2/77
                  42 FR 44235
                  12
                  Approves burning of 2.2% for sources listed in 52.1126, all others must continue to burn 1%.
                
                
                   
                  
                  12/30/761/31/78
                  
                  9/8/78
                  43 FR 40010
                  12
                  Extends expiration date from 5/1/78 to 7/1/79.
                
                
                   
                  
                  1/31/79
                  5/21/79
                  44 FR 29453
                  22
                  Permanent extension to burn 2.2%.
                
                
                  310 CMR 7.05(2)
                  U Fuels All Districts; U Use of Residual Fuel Oil or Hazardous Waste Fuel
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Removed landfill gas from requirements of section.
                
                
                  310 CMR 7.05(4)
                  Ash content of fuels for Pioneer Valley for APCD
                  1/3/79
                  5/21/79
                  44 FR 29453
                  21
                
                
                  
                   
                  Ash content of fuels for Metropolitan Boston APCD
                  7/20/79
                  5/21/79
                  44 FR 29453
                  23
                
                
                   
                  Ash content of fuels
                  12/3/851/31/86
                    2/11/86
                  
                  11/25/86
                  51 FR 42564
                  69
                  Includes Berkshire Air Pollution Control District to 7.05(4)(b)(2) so facilities in that district can apply to burn fossil fuel with an ash content in excess of 9 pct bydry weight.
                
                
                  310 CMR 7.06
                  Visible emissions
                  8/28/72
                  10/28/72
                  37 FR 23085
                  4
                
                
                   
                  
                  7/5/78
                  2/7/79
                  44 FR 7712
                  17
                  Approves New England Power Company, Salem Harbor Station to burn a coal oil slurry.
                
                
                   
                  
                  12/28/79
                  8/12/80
                  45 FR 53476
                  17
                  Extension of temporary revision to allow exceedance of 20% capacity limit at New England Power Company's Salem Harbor Station, Salem, MA Unit 1 so can burn 30% coal/70% oil mixture until 12/31/80.
                
                
                  310 CMR 7.07
                  Open burning
                  12/9/77
                  9/29/78
                  43 FR 44841
                  16
                  Two revisions with conditions to permit open burning of brush cane, driftwood and forest debris for 2 months of the year.
                
                
                   
                  Open burning
                  9/28/79
                  6/17/80
                  45 FR 40987
                  27
                  Approves open burning (as in (c) 16) from 1/15 to 5/1 in certain areas of the State.
                
                
                  310 CMR 7.08
                  Incinerators
                  8/28/72
                  10/28/72
                  37 FR 23085
                  4
                
                
                  310 CMR 7.08(2), except sections: (a); the definition of “Material Separation Plan” in (c); (d)1; (d)2; (d)3; (d)4; (d)5; (d)6; (d)8; (f)1; (f)2; (f)5; (f)6; (f)7; (g)1; (g)2; (g)3; (g)4; (h)2.a; (h)2.b; (h)2.d; (h)2.e; (h)2.g; (h)2.h; (h)4; (h)5.a; (h)5.c; (h)5.d; (h)9; (h)10; (h)13; (i)1.b; (i)1.g; (i)2.c; (i)2.d; (i)2.e; and (k)3.
                  MWC NOX requirements
                  1/11/99
                  9/2/99
                  64 FR 48098
                  119
                  Only approved NOX related requirements of state plan for MWCs. The following sections were not submitted as part of the SIP: (a), the definition of “Material Separation Plan” in (c), (d)1, (d)2, (d)3, (d)4, (d)5, (d)6, (d)8, (f)1, (f)2, (f)5, (f)6, (f)7, (g)1, (g)2, (g)3, (g)4, (h)2.a, (h)2.b, (h)2.d, (h)2.e, (h)2.g, (h)2.h, (h)4, (h)5.a, (h)5.c, (h)5.d, (h)9, (h)10, (h)13, (i)1.b, (i)1.g, (i)2.c, (i)2.d, (i)2.e, and (k)3.
                
                
                  310 CMR 7.08(2)
                  MWC NOX requirements
                  8/9/12
                  9/19/13
                  78 FR 57487
                  137

                  Facility specific MWC Emission Control Plan for Wheelabrator Saugus revises the NOX limits to 185 ppm by volume at 7% O2 dry basis (30-day rolling average).
                
                
                  310 CMR 7.09
                  Dust and odor
                  8/28/72
                  10/28/72
                  37 FR 23085
                  4
                
                
                  
                   
                  
                  12/9/77
                  9/29/78
                  43 FR 44841
                  16
                  Adds a requirement that mechanized street sweeping equipment must be equipped and operated with a suitable dust collector or suppression system.
                
                
                  310 CMR 7.12
                  Inspection Certificate Record Keeping and Reporting
                  6/28/90; 9/30/92; 7/15/94
                  3/21/96
                  61 FR 11560
                  106
                  The 6/28/90 and 9/30/92 submittals deal with the permitting process. The 7/15/94 submittal develops 7.12 to comply with emission statement requirements.
                
                
                  310 CMR 7.12
                  U Source Registration
                  5/31/01, 8/23/05 & 11/13/07
                  4/24/14
                  79 FR 22774
                  140
                  Revises applicability threshold emission levels, expands list of sources required to report emissions, and clarifies types of information reported.
                
                
                  310 CMR 7.12
                  U Source Registration
                  5/10/2018
                  4/3/2019
                  84 FR 7299
                  
                  Revisions made to existing requirements and procedures for emissions reporting.
                
                
                  310 CMR 7.14(2)
                  Continuous Emissions Monitoring
                  11/21/861/15/85
                  
                  3/10/89
                  54 FR 10148
                  72
                  References 40 CFR part 51, Appendix P.
                
                
                  310 CMR 7.14(3)
                  Continuous Emissions Monitoring
                  11/21/861/15/87
                  
                  3/10/89
                  54 FR 10148
                  72
                  Establishes compliance date for meeting the requirements of 7.14(2).
                
                
                  310 CMR 7.15
                  Asbestos application
                  8/28/72
                  10/28/72
                  37 FR 23085
                  4
                
                
                  310 CMR 7.16
                  Reduction to single passenger commuter vehicle use
                  5/20/77
                  5/25/78
                  43 FR 22356
                  15
                  For Pioneer Valley APCD.
                
                
                   
                  
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                   
                  Reduction of single occupant commuter vehicles.
                
                
                  310 CMR 7.17
                  Coal conversion
                  9/7/78
                  5/14/79
                  44 FR 27991
                  19
                  Brayton Point Station, New England Power Company.
                
                
                   
                  
                  1/22/82
                  6/9/82
                  47 FR 25007
                  49
                  Mount Tom Plant, Holyoke, MA Holyoke Water Power Company.
                
                
                  310 CMR 7.18(1)
                  U Applicability and Handling Requirements
                  8/17/89
                  1/11/93
                  58 FR 3495
                  93
                  Approval of 310 CMR CMR 7.18(1), (a), (c), (d) and (e).
                
                
                  310 CMR 7.18(1)(a), (c)-(f).
                  U Applicability and Handling Requirements
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Added requirements for proper storage of volatile organic compounds.
                
                
                  310 CMR 7.18(1)(d) and (f).
                  U Applicability and Handling Requirements
                  7/10/14
                  10/9/15
                  80 FR 61101
                  142
                  Revisions made to clarify applicability requirements.
                
                
                  310 CMR 7.18(2)
                  U Compliance with Emission Limitations
                  8/27/82; 8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Approval of 310 CMR 7.18(2), (2)(a), (2)(b), (2)(c) and (2)(e).
                
                
                  310 CMR 7.18(2)
                  Compliance with emission limitations
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds an exemption for coatings used in small amounts, and a section on daily weighted averaging.
                
                
                  310 CMR 7.18(2)
                  U Compliance with Emission Limitations
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Addition of daily weighted averaging provision.
                
                
                  310 CMR 7.18(2)(b)
                  Generic VOC bubble for surface coaters
                  3/6/8111/12/81
                  
                  3/29/82
                  47 FR 13143
                  42
                  Includes surface coating of metal cans, large appliances, magnet wire insulation, automobiles, paper fabric and vinyl.
                
                
                   
                  Generic VOC bubble for surface coaters
                  6/24/80
                  7/12/82
                  47 FR 30060
                  47
                  Adds metal coils.
                
                
                  
                   
                  Generic VOC bubble for surface coaters
                  3/29/95
                  8/8/96
                  61 FR 41338
                  112
                  Replaces earlier emissions averaging rules for surface coaters.
                
                
                   
                  
                  7/21/813/10/81
                  
                  6/2/82
                  47 FR 23927
                  48
                  Adds miscellaneous metal parts and products and graphic arts-rotogravure and flexography.
                
                
                   
                  
                  9/9/82
                  2/3/83
                  48 FR 5014
                  53
                  Adds metal furniture.
                
                
                  310 CMR 7.18(2)(b), (e), (f).
                  U Compliance with Emission Limitations
                  7/10/14
                  10/9/15
                  80 FR 61101 
                  142
                  Revisions made clarifying eligibility for bubbling coating lines together for compliance purposes.
                
                
                  310 CMR 7.18 (2)(e)
                  Compliance with emission limitations
                  
                  3/6/89
                  54 FR 9213
                  
                  Testing requirements for plan approvals issued under 310 CMR 7.18(17).
                
                
                  310 CMR 7.18(3)
                  Metal furniture surface coating
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(3)
                  U Metal Furniture Surface Coating
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(3).
                
                
                  310 CMR 7.18(3)(a)
                  U Metal Furniture Coating
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Minor wording change.
                
                
                  310 CMR 7.18(4)
                  Metal can surface coating
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(4)
                  U Metal Can Surface Coating
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(4).
                
                
                  310 CMR 7.18(4)(a)
                  U Metal Can Surface Coating
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Minor wording change.
                
                
                  310 CMR 7.18(5)
                  Large appliances surface coating
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(5)
                  U Large Appliance Surface Coating
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(5).
                
                
                  310 CMR 7.18(6)
                  Magnet wire insulation surface coating
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(6)
                  U Magnet Wire Insulation Surface Coating
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(6).
                
                
                  310 CMR 7.18(7)
                  Automobile surface coating
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                
                
                   
                  
                  9/9/82
                  11/9/83
                  45 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(7)
                  Automobile Surface Coating
                  8/17/89, 6/7/91
                  10/8/92
                  57 FR 46316
                  92
                
                
                  310 CMR 7.18(7)
                  Automobile surface coating
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Revises a limit for primer surface coating.
                
                
                  310 CMR 7.18(8)
                  Solvent metal degreasing
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                  Conditional approval requiring controls for small solvent metal degreasers.
                
                
                   
                  
                  8/13/83
                  11/9/83
                  48 FR 51480
                  53
                  Approves public education program for small degreasers and removes conditional approval.
                
                
                  310 CMR 7.18(8)
                  Solvent Metal Degreasing
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds a typographical correction.
                
                
                  310 CMR 7.18(8)
                  U Solvent Metal Degreasing
                  8/17/89
                  1/11/93
                  58 FR 3495
                  93
                  Approval of 310 CMR 7.18(8), (8)(d), (8)(d)1., (8)(e), (8)(f) and (8)(g).
                
                
                  
                  310 CMR 7.18(8)
                  U Solvent Metal Degreasing
                  6/7/91
                  6/30/93
                  58 FR 34911
                  58
                  Approval of 310 CMR 7.18 (8), (8)(a), (8)(a)1., (8)(a)2., (8)(a)3., (8)(a)4., (8)(a)5., (8)(a)6., (8)(b), (8)(b)1., (8)(b)2., (8)(b)3., (8)(b)4., (8)(b)5., (8)(b)6., (8)(b)7., (8)(b)8., (8)(b)9., (8)(b)10., (8)(b)11., (8)(b)12., (8)(b)13., (8)(c), (8)(c)1., (8)(c)2., (8)(c)3., (8)(c)4., (8)(c)5., (8)(c)6., (8)(c)7., (8)(c)8., (8)(c)9., (8)(d)2., (8)(d)3.
                
                
                  310 CMR 7.18(8)
                  Solvent Metal Degreasing
                  6/1/10
                  9/13/2013
                  78 FR 54960
                  138
                
                
                  310 CMR 7.18(9)
                  Cutback asphalt
                  12/31/785/16/79
                  
                  9/16/80
                  45 FR 61293
                  30
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds an exemption.
                
                
                  310 CMR 7.18(9)
                  U Cutback Asphalt
                  8/17/89
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(9).
                
                
                  310 CMR 7.18(10)
                  Surface coating of metal coils
                  6/24/80
                  7/12/82
                  47 FR 30060
                  47
                  Approves and adds to 310 CMR 7.18(2)(b).
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods and removes extended compliance schedule.
                
                
                  310 CMR 7.18(10)
                  U Metal Coil Coating
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(10).
                
                
                  310 CMR 7.18(11)
                  Surface coating of miscellaneous metal parts and products
                  7/21/813/10/82
                  
                  6/2/82
                  47 FR 23927
                  48
                  Adds to 310 CMR 7.18(2)(b).
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(11)
                  Surface coating of miscellaneous metal parts and products
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Revises a reference.
                
                
                  310 CMR 7.18(11)
                  U Surface Coating of Miscellaneous Metal Parts and Products
                  8/17/89
                  1/11/93
                  58 FR 3495
                  93
                  Approval of 310 CMR 7.18(11), (11)(b), (11)(c), (11)(d) and (11)(e).
                
                
                  310 CMR 7.18(11)
                  U Surface Coating of Miscellaneous Metal Parts and Products
                  6/7/91
                  6/30/93
                  58 FR 34911
                  58
                  Approval of 310 CMR 7.18 (11), (11)(a), (11)(a)1., (11)(a)2., (11)(a)3.
                
                
                  310 CMR 7.18(11)(a)-(d)4.
                  U Surface Coating of Miscellaneous Metal Parts and Products
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Wording revision to clarify exemption requirements.
                
                
                  310 CMR 7.18(12)
                  Graphic arts
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Amends applicability to 50 tons per year VOC.
                
                
                  310 CMR 7.18(12)
                  Graphic arts-rotogravure and flexography
                  7/21/813/10/82
                  
                  6/2/82
                  47 FR 23927
                  48
                  Adds to 310 CMR 7.18(2)(b).
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                
                
                  310 CMR 7.18(12)
                  U Graphic Arts
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(12).
                
                
                  310 CMR 7.18(13)
                  Perchloroethylene dry cleaning systems
                  7/21/813/10/82
                  
                  6/2/82
                  47 FR 23927
                  48
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(13)
                  U Dry Cleaning Systems-Percholor-ethylene
                  8/17/89
                  1/11/93
                  58 FR 3495
                  93
                  Approval of 310 CMR 7.18(13), (13)(c), (13)(d) and (13)(e). 310 CMR 7.18(13)(a) 8. has been deleted.
                
                
                  
                  310 CMR 7.18(14)
                  Paper surface coating
                  3/6/81
                  3/8/82
                  47 FR 9836
                  40
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(14)
                  U Paper Surface Coating
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(14).
                
                
                  310 CMR 7.18(15)
                  Fabric surface coating
                  3/6/81
                  3/8/82
                  47 FR 9836
                  40
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(15)
                  U Fabric Surface Coating
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(15).
                
                
                  310 CMR 7.18(16)
                  Vinyl surface coating
                  3/6/81
                  3/8/82
                  47 FR 9836
                  40
                
                
                   
                  
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  Adds test methods.
                
                
                  310 CMR 7.18(16)
                  U Vinyl Surface Coating
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(16).
                
                
                  310 CMR 7.18(17)
                  RACT
                  9/9/82
                  11/9/83
                  48 FR 51480
                  53
                  All 100 ton per year sources not covered by a CTG.
                
                
                   
                  RACT
                  
                  3/6/89
                  54 FR 9213
                  
                  Enforceability of plan approvals issued under 310 CMR 7.18(17).
                
                
                   
                  
                  6/20/89
                  11/3/89
                  54 FR 46388
                  81
                  RACT for Cranston Print Works Company dated June 20, 1989.
                
                
                   
                  
                  7/12/89
                  11/8/89
                  54 FR 46895
                  80
                  RACT for Spalding Corporation Plan Approval dated October 7, 1985 and amended Plan Approval dated July 12, 1989.
                
                
                   
                  
                  8/8/89
                  11/8/89
                  54 FR 46897
                  82
                  RACT for Duro Textile Printers (SM-85-168-IF).
                
                
                   
                  
                  6/20/89
                  2/21/90
                  55 FR 5990
                  79
                  RACT Compliance Plan Conditional Approval for Monsanto Chemical Company in Indian Orchard dated 6/20/89.
                
                
                   
                  
                  11/17/89
                  8/3/90
                  55 FR 31590
                  85
                  RACT for Boston Whaler in Norwell. Amended Plan Approval 4P89005 dated October 19, 1989 and Plan Approval 4P89005 Correction dated Nov. 17, 1989.
                
                
                   
                  
                  11/17/89
                  8/3/90
                  55 FR 31593
                  86
                  RACT for Boston Whaler in Rockland. Amended Plan Approval (4P89006) dated October 19, 1989 and Plan Approval 4P89006 Correction dated November 17, 1989.
                
                
                   
                  Non-CTG RACT determination
                  11/2/89
                  11/27/90
                  55 FR 34915
                  87
                  RACT for Philips Lighting Company in Lynn, MA, dated November 2, 1989.
                
                
                   
                  RACT
                  7/9/90
                  2/19/91
                  56 FR 6569
                  89
                  RACT for General Motors Corporation in Framingham. Amended Plan Approval dated June 8, 1990.
                
                
                   
                  RACT
                  6/13/90
                  2/27/91
                  56 FR 8132
                  88
                  RACT for Acushnet Company, Titleist Golf Division, Plant A in New Bedford. Amended Plan Approval dated June 1, 1990.
                
                
                   
                  RACT
                  10/16/90
                  3/20/91
                  56 FR 11677
                  90
                  RACT for Erving Paper Mills.
                
                
                  
                   
                  RACT
                  4/22/90
                  10/8/91
                  56 FR 50660
                  91
                  RACT amendment for Erving.
                
                
                  310 CMR 7.18(17)
                  RACT
                  5/13/91
                  12/14/92
                  57 FR 58993
                  95
                  RACT for Dartmouth Finishing Corporation.
                
                
                  310 CMR 7.18(17)
                  U Reasonable Available Control Technology
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Approval of 310 CMR 7.18(17), (17)(a), (17)(b), (17)(c), (17)(d), (17)(e) and (17)(f).
                
                
                  310 CMR 7.18(17)
                  RACT
                  5/22/92
                  7/28/94
                  59 FR 38374
                  (99)
                  RACT Approval for S. Bent & Bros.
                
                
                  310 CMR 7.18(17)
                  RACT
                  7/19/93 1993
                  1/6/95
                  60 FR 2017
                  100
                  RACT Approval for Nichols & Stone Co.
                
                
                  310 CMR 7.18(17)
                  Reasonably Available Control Technology
                  3/31/94
                  3/6/95
                  60 FR 12125
                  104
                  RACT for Brittany Dyeing and Finishing of New Bedford, MA.
                
                
                  310 CMR 7.18(17)
                  Reasonable available control technology
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds new VOC RACT requirements in the Springfield, Mass. ozone nonattainment area only.
                
                
                  310 CMR 7.18(17)
                  Reasonable Available Control Technology
                  2/17/93
                  10/4/02
                  67 FR 62183
                  129
                  Approves VOC RACT requirements for the eastern Massachusetts ozone nonattainment area. (These requirements were previously approved for the western Massachusetts ozone nonattainment area.)
                
                
                  310 CMR 7.18(17)
                  Reasonable Available Control Technology
                  10/7/99
                  10/4/02
                  67 FR 62183
                  129
                  VOC RACT plan approval for Gilette.
                
                
                  310 CMR 7.18(17)
                  Reasonable Available Control Technology
                  10/7/99
                  10/4/02
                  67 FR 62183
                  129
                  VOC RACT plan approval for Norton.
                
                
                  310 CMR 7.18(17)
                  Reasonable Available Control Technology
                  4/16/99
                  10/4/02
                  67 FR 62183
                  129
                  VOC RACT plan approval for Rex.
                
                
                  310 CMR 7.18(17)
                  Reasonable Available Control Technology
                  4/16/99
                  10/4/02
                  67 FR 62183
                  129
                  VOC RACT plan Available for Barnet.
                
                
                  310 CMR 7.18(18)
                  Polystyrene Resin Manufacture
                  2/21/86; 2/25/86; 6/23/86
                  8/31/87
                  52 FR 32792
                  73
                  Regulation pursuant to Group III CTG, “Control of VOC Emissions from the Manufacture of Polystyrene Resins”.
                
                
                  310 CMR 7.18(18)
                  U Polystyrene Resin Manufacturing Technology
                  8/17/89; 6/7/91
                  1/11/93
                  58 FR 3495
                  93
                  Replacement of 310 CMR 7.18(18).
                
                
                  310 CMR 7.18(19)
                  Synthetic organic chemical manufacture
                  11/5/86; 12/10/86
                  11/19/87
                  52 FR 44395
                  74
                
                
                  310 CMR 7.18(19)(h), (i)
                  Synthetic Organic Chemical Manufacture
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Clarification of quarterly reporting submittal date.
                
                
                  310 CMR 7.18(20)
                  Emission Control Plans for implementa-tion of reasonably available control technology
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds new VOC RACT requirements.
                
                
                  310 CMR 7.18(20)
                  Emission Control Plans for Implementation Reasonably Available Control Technology
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Clarification of exemption requirements, and inclusion of provision allowing for additional requirements such as stack testing or emissions monitoring.
                
                
                  
                  310 CMR 7.18(20)(a), (b)
                  Emission Control Plans for Implementation of RACT
                  7/10/14
                  10/9/15
                  80 FR 61101
                  142
                  Clarification of entities required to submit emission control plans.
                
                
                  310 CMR 7.18(21)
                  Surface coating of plastic parts
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds VOC RACT for plastic parts surface coating.
                
                
                  310 CMR 7.18(21)(a)-(d), (f)-(i)
                  Surface Coating of Plastic Parts
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Added language strengthening compliance obligations.
                
                
                  310 CMR 7.18(22)
                  Leather surface coating
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds VOC RACT for leather surface coating.
                
                
                  310 CMR 7.18(22)(a)-(c)
                  Leather Surface Coating
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Added language strengthening compliance obligations.
                
                
                  310 CMR 7.18(23)
                  Wood products surface coating
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds VOC RACT for wood product surface coating.
                
                
                  310 CMR 7.18(23)(b)-(i)
                  Wood Products Surface Coating
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Added language strengthening compliance obligations.
                
                
                  310 CMR 7.18(24)
                  Flat wood paneling surface coating
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds VOC RACT for flat wood paneling surface coating.
                
                
                  310 CMR 7.18(24)(a)-(c), (h), (i)
                  Flat Wood Paneling Surface Coating
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Added language strengthening compliance obligations.
                
                
                  310 CMR 7.18(25)
                  Offset lithographic printing
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds VOC RACT for offset lithographic printing.
                
                
                  310 CMR 7.18(25)(a)-(c)
                  Offset Lithographic Printing
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Added language strengthening compliance obligations.
                
                
                  310 CMR 7.18(26)
                  Textile finishing
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds VOC RACT for textile finishing.
                
                
                  310 CMR 7.18(26)(c)-(i)
                  Textile Finishing
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Added language strengthening compliance obligations.
                
                
                  310 CMR 7.18(27)
                  Coating mixing tanks
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Adds VOC RACT for coating mixing tanks.
                
                
                  310 CMR 7.18(27)
                  Coating Mixing Tanks
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Minor wording changes to improve clarity of regulation.
                
                
                  310 CMR 7.18(28)
                  Automotive Refinishing
                  01/09/95
                  2/14/96
                  61 FR 5699
                  109
                  Reasonably Available Control Technology Requirement (RACT) for automotive refinishing.
                
                
                  310 CMR 7.18(28)
                  Automotive Refinishing
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  New emission limits, labeling, recordkeeping requirements, and exemptions added.
                
                
                  310 CMR 7.18(29)
                  Bakeries
                  03/29/95
                  7/5/00
                  65 FR 41346
                  110
                  Reasonably Available Control Technology Requirement (RACT) for bakeries.
                
                
                  310 CMR 7.18(29)(c)(2)
                  Bakeries
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Updated cross reference.
                
                
                  310 CMR 7.18(30)
                  Adhesives and Sealants
                  7/10/14
                  10/9/15
                  80 FR 61101
                  142
                  Regulation limiting emissions from adhesives and sealants.
                
                
                  310 CMR 7.19
                  Interim sulfur-in-fuel limitations for fossil fuel utilization facilities pending conversion to an alternate fuel or implementation of permanent energy conservation measures
                  9/12/80
                  3/19/81
                  46 FR 17551
                  37
                  Energy/environment initiative.
                
                
                  
                   
                  
                  12/29/81
                  4/13/82
                  47 FR 15790
                  46
                  ATF Davidson Company, Northbridge, MA temporary sulfur-in-fuel revision until 12/1/83.
                
                
                   
                  
                  9/28/82
                  12/1/82
                  47 FR 54072
                  52
                  Polaroid Corp., Waltham, MA temporary sulfur/in/fuel relaxation until 6/1/85.
                
                
                   
                  
                   
                  6/2/83
                  48 FR 24689
                  52
                  Correction notice.
                
                
                   
                  
                  9/29/82
                  11/23/82
                  47 FR 52704
                  51
                  Northeast Petroleum Corp., Chelsea, MA sulfur content increase from 0.28 to 0.55 lbs/mBtu heat release potential permanently.
                
                
                   
                  
                  4/4/83
                  3/23/84
                  49 FR 11092
                  59
                  Stanley Woolen Co., Uxbridge, to burn 2.2% until 9/23/86.
                
                
                   
                  
                  10/31/83
                  3/23/84
                  49 FR 11091
                  61
                  Reed and Barton Silversmiths, Taunton, to burn 2.2% until 9/23/86.
                
                
                   
                  
                  11/16/83
                  7/30/84
                  49 FR 30306
                  62
                  ATF Davidson Company, Northbridge, to burn 2.2% permanently.
                
                
                   
                  
                  2/2/84
                  6/15/84
                  49 FR 24723
                  63
                  American Biltrite Corporation, Chelsea, to burn 1.0% until 12/15/86.
                
                
                   
                  
                  7/11/84
                  9/25/84
                  49 FR 37591
                  67
                  James River Corporation, Hyde Park Mill, Boston to burn 2.2% until 3/25/87.
                
                
                   
                  
                  2/8/85, 10/23/85
                  4/1/86
                  51 FR 11021
                  68
                  Phillips Academy, Andover, MA to burn 2.2% until September 1, 1988.
                
                
                   
                  Interim sulfur-in-fuel limitations for fossil fuel utilities pending conversion to an alternative fuel or implementation of permanent energy conservation measures
                  2/19/86
                  8/12/86
                  51 FR 28814
                  70
                  Mary Ellen McCormick and Malverick Family Development facilities in the Boston Housing Authority, Boston to burn 2.2% until February 12, 1989.
                
                
                   
                  
                  5/12/86
                  11/25/86
                  51 FR 42565
                  71
                  Mission Hill Extension Family Development facility, in the Boston Housing Authority, Boston, MA to burn 2.2% until May 25, 1989.
                
                
                  310 CMR 7.19
                  NOX RACT
                  7/15/94
                  9/2/99
                  64 FR 48098
                  119
                  NOX RACT regulations.
                
                
                  310 CMR 7.19
                  NOX RACT
                  10/4/96
                  9/2/99
                  64 FR 48098
                  119
                  Facility specific NOX RACT for Specialty Minerals, Incorporated.
                
                
                  310 CMR 7.19
                  NOX RACT
                  12/2/96
                  9/2/99
                  64 FR 48098
                  119
                  Facility specific NOX RACT for Monsanto Company's Indian Orchard facility.
                
                
                  310 CMR 7.19
                  NOX RACT
                  4/16/99
                  9/2/99
                  64 FR 48098
                  119
                  Facility specific NOX RACT for Turners Falls Limited Partnership/Indeck Energy Services Turners Falls, Inc., in Montague.
                
                
                  310 CMR 7.19
                  NOX RACT
                  4/16/99
                  9/2/99
                  64 FR 48099
                  119
                  Facility specific NOX RACT for Medusa Minerals Company in Lee.
                
                
                  
                  310 CMR 7.19
                  NOX RACT
                  4/16/99
                  9/2/99
                  64 FR 48099
                  119
                  Approval of the replacement of section 310 CMR 7.19(1)(c)1, (1)(c)8, (2)(b), (3)(a), (3)(c)2, (4)(a)3.b, (7)(a)4, (9), (13)(a), (13)(a)3, (13)(a)9, and (13)(a)13.
                
                
                  310 CMR 7.19
                  NOX RACT
                  12/30/11
                  9/19/13
                  78 FR 57487
                  137
                  Facility specific NOX RACT for General Electric Aviation Boiler No. 3 to cap annual SO2 and NOX emissions at 249.0 tons each.
                
                
                  310 CMR 7.19(1)(c)(9)
                  NOx RACT
                  7/10/14
                  10/9/15
                  80 FR 61101
                  142
                  Update made to section 1, applicability.
                
                
                  310 CMR 7.19(1)(c)(9), (4)(b)(3)d, (f), (5)d
                  NOX RACT
                  8/9/01; 1/18/02
                  5/29/14
                  79 FR 30737
                  141
                  Updates to sections pertaining to applicability, large boilers, and medium size boilers.
                
                
                  310 CMR 7.19 (2)(d)
                  Generic NOX bubbling and trading for RACT sources
                  3/29/95
                  8/8/96
                  61 FR 41338
                  112
                  Adds credit creation option for NOX RACT sources.
                
                
                  310 CMR 7.19 (2)(g)
                  Generic NOX bubbling and trading for RACT sources
                  3/29/95
                  8/8/96
                  61 FR 41338
                  112
                  Adds credit use option for NOX RACT sources.
                
                
                  310 CMR 7.19(13)(a), (c)
                  NOX RACT
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Updates to applicability and stack testing requirements.
                
                
                  310 CMR 7.19(13)(b)
                  Continuous Emissions Monitoring Systems
                  11/19/99
                  12/27/00
                  65 FR 81747
                  124
                  revisions to regulatory language.
                
                
                  310 CMR 7.19 (14)
                  Generic NOX bubbling for RACT sources
                  3/29/95
                  8/8/96
                  61 FR 41338
                  112

                  Adds quantification, testing, monitoring, record keeping, reporting, and emission control plan requirements for averaging NOX RACT sources.
                
                
                  310 CMR 7.24
                  U Organic Material Storage and Distribution
                  6/7/91, 11/13/92, 2/17/93
                  6/30/93
                  58 FR 34911
                  58
                  Replacement of 310 CMR 7.24, 7.24(1), 7.24(2), 7.24(3), and 7.24(4).
                
                
                  310 CMR 7.24(1)
                  U Organic Material Storage and Distribution
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Updates to requirements for organic material storage tanks, effective 9/23/05.
                
                
                  310 CMR 7.24(3)
                  Distribution of motor vehicle fuel
                  2/17/93
                  9/3/1999
                  64 FR 48304
                  c(117)
                  Amends distribution of motor fuel requirements, applicability, recordkeeping and testing requirements.
                
                
                  310 CMR 7.24(3)
                  Distribution of Motor Vehicle Fuel
                  5/5/15
                  11/29/16
                  81 FR 85901
                  144
                  Revised to require Stage I Enhanced Vapor Recovery systems certified by the California Air Resources Board.
                
                
                  310 CMR 7.24(4)
                  U Organic Material Storage and Distribution
                  9/14/06
                  5/29/14
                  79 FR 30737
                  141
                  Updates to requirements for motor vehicle fuel tank trucks, effective 6/2/06.
                
                
                  310 CMR 7.24(4)
                  Motor Vehicle Fuel Tank Trucks
                  5/5/15
                  11/29/16
                  81 FR 85901
                  144
                  Revised to make minor clarifying amendments.
                
                
                  310 CMR 7.24(5)(b)2
                  Revision to gasoline volatility testing regulation
                  10/16/89
                  4/19/90
                  55 FR 14832
                  83
                
                
                  310 CMR 7.24(6)
                  “Dispensing of Motor Vehicle Fuel” (Stage II)
                  05/17/90, 06/07/91
                  12/14/92
                  57 FR 58996
                  97
                
                
                  
                  310 CMR 7.24(6)
                  Dispensing of motor vehicle fuel
                  2/17/93
                  9/15/93
                  58 FR 48318
                  98
                  Previous version of rule approved as strengthening the Massachusetts SIP.Revised rule being approved as meeting the Clean Air Act requirements.
                  
                
                
                  310 CMR 7.24(6)
                  Dispensing Motor Vehicle Fuel
                  08/09/00 09/11/00
                  12/18/00
                  65 FR 78976
                  116
                  Rule revised to include annual compliance testing and certification.
                
                
                  310 CMR 7.24(6)
                  Dispensing of Motor Vehicle Fuel
                  6/1/10
                  9/13/2013
                  78 FR 54960
                  138
                
                
                  310 CMR 7.24(6)
                  Dispensing of Motor Vehicle Fuel
                  5/5/15
                  11/29/16
                  81 FR 85901
                  144
                  Revised to require the decommissioning of Stage II vapor recovery systems.
                
                
                  310 CMR 7.24(8)
                  Marine Volatile Organic Liquid Transfer
                  10/17/97
                  4/11/00
                  65 FR 19326
                  115
                
                
                  310 CMR 7.25
                  Best available controls for consumer and commercial products
                  11/18/94
                  12/19/95
                  60 FR 65242
                  108
                  Includes architectural & industrial maintenance coatings.
                
                
                  310 CMR 7.25
                  Best Available Controls for Consumer and Commercial Products
                  7/30/96
                  4/11/00
                  65 FR 19327
                  115
                  Definition of “waterproofing sealer” revised.
                
                
                  310 CMR 7.25
                  Best Available Controls for Consumer and Commercial Products
                  6/1/10
                  10/9/15
                  80 FR 61101
                  142
                  Amended existing consumer products related requirements, added provisions concerning AIM coatings.
                
                
                  310 CMR 7.26
                  Industry Performance Standards
                  12/30/11
                  9/19/13
                  78 FR 57487
                  137
                  Only approving the Outdoor Hydronic Heaters (50)-(54).
                
                
                  310 CMR 7.26(30)-(37)
                  Industry Performance Standards—U Boilers
                  11/13/07
                  4/24/14
                  79 FR 22774
                  140
                  Sets standards for certain types of new boilers: replaces requirements to obtain a plan approval under 310 CMR 7.02(2).
                
                
                  310 CMR 7.27
                  NOX Allowance Program
                  12/19/97
                  6/2/99
                  64 FR 29569
                  (c)(118)
                  Approval of NOx cap and allowance trading regulations
                
                
                  
                  
                  11/19/99
                  12/27/00
                  65 FR 81747
                  124
                  adding paragraphs 7.27(6)(m), 7.27(9)(b), 7.27(11)(o), 7.27(11)(p) and 7.27(15)(e).
                
                
                  310 CMR 7.28
                  NOX Allowance Trading Program
                  January 7, 2000
                  12/27/00
                  65 FR 81747
                  124
                
                
                  310 CMR 7.28
                  NOX Allowance Trading Program
                  03/30/07
                  12/3/07
                  72 FR 67854
                  135
                
                
                   
                   
                  03/30/07
                  12/3/07
                  72 FR 67854
                  135

                  Massachusetts Regulation Filing, dated April 19, 2007, sub-stantiating May 4, 2007, State effective date for amended 310 CMR 7.28 “NOX Allowance Trading Program.”
                
                
                  310 CMR 7.29
                  Emissions Standards for Power Plants
                  8/9/2012
                  9/19/13
                  78 FR 57487
                  137
                  Only approving the SO2 and NOX requirements.
                
                
                  
                  310 CMR 7.29
                  Emission Standards for Power Plants
                  8/9/2012
                  9/19/13
                  78 FR 57487
                  137

                  Facility specific Emission Control Plan requirement for Brayton Point Station Unit 1, 2, 3, and 4 which disallows the use of 310 CMR 7.29 SO2 Early Reduction Credits or Federal Acid Rain allowances for compliance with 310 CMR 7.29 after June 1, 2014.
                
                
                  310 CMR 7.29
                  Emission Standards for Power Plants
                  8/9/2012
                  9/19/13
                  78 FR 57487
                  137

                  Facility specific Emission Control Plan requirement for Mt. Tom Station which disallows the use of 310 CMR 7.29 SO2 Early Reduction Credits or Federal Acid Rain allowances for compliance with 310 CMR 7.29 after October 1, 2009.
                
                
                  310 CMR 7.29
                  Emission Standards for Power Plants
                  8/9/2012
                  9/19/13
                  78 FR 57487
                  137

                  Facility specific Emission Control Plan for Salem Harbor Station Units 1, 2, 3, and 4 which limits NOX emissions from Unit 1 to 276 tons per rolling 12 month period starting 1/1/2012, limits NOX emissions for Unit 2 to 50 tons per rolling 12 month period starting 1/1/2012, limits SO2 emissions form Unit 2 to 300 tons per rolling 12 month period starting 1/1/2012, shuts down units 3 and 4 effective 6/1/2014.
                
                
                  310 CMR 7.30
                  Massport/Logan Airport Parking Freeze
                  12/26/00
                  March 12, 2001
                  66 FR 14319
                  130
                  Applies to the parking of motor vehicles on Massport property.
                
                
                  310 CMR 7.31
                  City of Boston/East Boston Parking Freeze
                  12/26/00
                  March 12, 2001
                  66 FR 14319
                  130
                  Applies to the parking of motor vehicles within the area of East Boston.
                
                
                  310 CMR 7.32
                  Massachusetts Clean Air Interstate Rule (Mass CAIR)
                  03/30/07
                  12/3/07
                  72 FR 67854
                  135
                
                
                   
                   
                  03/30/07
                  12/3/07
                  72 FR 67854
                  135
                  Mass-achusetts Regulation Filing, dated April 19, 2007, sub-stantiating May 4, 2007, State effective date for adopted 310 CMR 7.32 “ Mass-achusetts Clean Air Interstate Rule (Mass CAIR).”
                
                
                  310 CMR 7.33
                  City of Boston/South Boston Parking Freeze
                  7/30/93
                  10/15/96
                  61 FR 53633
                  111
                  Applies to the parking of motor vehicles within the area of South Boston, including Massport property in South Boston.
                
                
                  310 CMR 7.36
                  Transit system improvements regulations
                  12/9/91
                  10/4/94
                  59 FR 50498
                  101
                  Transit system improvement regulation for Boston metropolitan area.
                
                
                  
                  310 CMR 7.36
                  Transit system improvements regulation
                  12/13/06
                  07/31/08
                  73 FR 44654
                  136
                  Amendments to Transit System Improvements Regulation.
                
                
                   
                  
                  12/13/06
                  07/31/08
                  73 FR 44654
                  136
                  Massachusetts Regulation Filing, dated November 16, 2006, substantiating December 1, 2006, State effective date for amended 310 CMR 7.36 entitled “Transit System Improvements.”
                
                
                  310 CMR 7.36
                  Transit System improvements
                  11/6/13
                  12/8/15
                  80 FR 76225
                  143
                  Removes from the SIP the commitment to design the Red Line/Blue Line Connector project.
                
                
                  310 CMR 7.37
                  High occupancy vehicle lanes regulation
                  12/9/91
                  10/4/94
                  59 FR 50498
                  101
                  High occupancy vehicle lanes regulation for Boston metropolitan area.
                
                
                  310 CMR 7.38
                  Tunnel vent certification regulation
                  1/30/91
                  10/8/92
                  57 FR 46312
                  96
                  Tunnel ventilation certification regulation for Boston metropolitan area.
                
                
                  310 CMR 7.38
                  Tunnel vent certification regulation
                  7/12/06
                  2/15/08
                  73 FR 8818
                  134
                  Amendments to Certification of Tunnel Ventilation Systems in the Metropolitan Boston Air Pollution Control District.
                
                
                   
                  
                  7/12/06
                  2/15/08
                  73 FR 8818
                  134
                  Massachusetts Regulation Filing, dated December 13, 2005, substantiating December 30, 2005, State effective date for amended 310 CMR 7.38 “Certification of Tunnel Ventilation Systems in the Metropolitan Boston Air Pollution Control District.”
                
                
                  310 CMR 7.40
                  Low emission vehicle
                  11/15/9305/11/94
                  
                  2/1/95
                  60 FR 6030
                  103
                  Substitute for CFFP.
                
                
                  310 CMR 7.40
                  Low Emission Vehicle Program
                  12/24/99
                  12/23/02
                  67 FR 78181
                  132
                  “Low Emission Vehicle Program” (LEV II) except for 310 CMR 7.40(2)(a)5, 310 CMR 7.40(2)(a)6, 310 CMR 7.40(2)(c)3, 310 CMR 7.40(10), and 310 CMR 7.40(12)
                
                
                  310 CMR 7.50
                  Variances, regulations for control of air pollution in the six MA APCDs
                  9/14/74
                  10/8/76
                  41 FR 44395
                  7
                
                
                   
                  
                  9/14/74
                  2/4/77
                  42 FR 6812
                  7
                  Correction.
                
                
                  310 CMR 7.51
                  Hearings relative to orders and approvals
                  8/28/72
                  10/28/72
                  37 FR 23085
                  4
                
                
                  310 CMR 7.52
                  Enforcement provisions
                  8/28/72
                  10/28/72
                  37 FR 23085
                  4
                
                
                  310 CMR 8
                  Regulations for the prevention and/or abatement of air pollution episode and air pollution incident emergencies
                  2/22/72
                  10/28/72
                  37 FR 23085
                  1
                
                
                   
                  
                  12/30/76
                  9/2/77
                  42 FR 44235
                  12
                  Changes significant harm and alert levels.
                
                
                  
                  310 CMR 8
                  The Prevention and/or Abatement of Air Pollution Episode and Air Pollution Incident Emergencies
                  2/9/2018
                  4/3/2019
                  84 FR 7299
                  
                  Incorporates full version of 310 CMR 8.00 into the Massachusetts SIP, and converts conditional approval at § 52.1119(a)(5) to full approval.
                
                
                  310 CMR 8.02
                  Definitions
                  7/25/90
                  10/04/02
                  67 FR 62187
                  120
                  Add a definition of PM10.
                
                
                  310 CMR 8.03
                  Criteria
                  7/25/90
                  10/04/02
                  67 FR 62187
                  120
                  Make PM10 the particulate criteria for determining emergeny episodes.
                
                
                  310 CMR 60.02
                  Massachusetts Motor Vehicle Emissions Inspection and Maintenance Program
                  6/1/09
                  1/25/13
                  78 FR 5300
                  137
                  Revises enhanced I/M test requirements to consist of “OBD2-only” testing program. Approving submitted regulation with the exception of subsection 310 CMR 60.02(24)(f).
                
                
                  540 CMR 4.00
                  Annual Safety and Combined Safety and Emissions Inspection of All Motor Vehicles, Trailers, Semi-trailers and Converter Dollies
                  6/1/09
                  1/25/13
                  78 FR 5300
                  137
                  Revises requirements for inspections and enforcement of I/M program.
                
                
                  M.G.L. c. 268A, sections 6 and 6A
                  Conduct of Public Officials and Employees
                  June 6, 2014
                  12/21/16
                  81 FR 93630 
                  147
                  Approved Section 6: Financial interest of state employee, relative or associates; disclosure, and Section 6A: Conflict of interest of public official; reporting requirement.
                
                
                  Notes:
                
                1. This table lists regulations adopted as of 1972. It does not depict regulatory requirements which may have been part of the Federal SIP before this date.
                2. The regulations are effective statewide unless stated otherwise in comments or title section.
              
              [49 FR 49454, Dec. 20, 1984]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1167, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1168
              Certification of no sources.
              The Commonwealth of Massachusetts has certified to the satisfaction of EPA that no sources are located in the Commonwealth which are covered by the following Control Techniques Guidelines:
              (a) Large Petroleum Dry Cleaners.
              (b) Natural Gas/Gasoline Processing Plants.
              (c) Air Oxidation Processes/SOCMI.
              (d) Polypropylene/Polyethylene Manufacturing.
              [52 FR 32792, Aug. 31, 1987]
            
            
              § 52.1168a
              Part D—Disapproval of Rules and Regulations.

              On December 30, 1985, the Massachusetts Department of Environmental Quality Engineering (DEQE) submitted a revision to the Massachusetts State Implementation Plan (SIP) for the automobile surface coating regulation. This revision requested an extension of the final compliance dates to implement reasonably available control technology (RACT) on topcoat and final repair applications. As a result of EPA's disapproval of this revision, the existing compliance date of December 31, 1985 specified in the automobile surface coating regulation contained in the Massachusetts SIP will remain in effect (Massachusetts Regulation 310 CMR 7.18(7) as approved by EPA and codified at 40 CFR 52.1120(c)(30) and (53)).
              [53 FR 36014, Sept. 16, 1988]
            
            
              § 52.1169
              Stack height review.

              The Commonwealth of Massachusetts has declared to the satisfaction of EPA that no existing emission limitations have been affected by stack height credits greater than good engineering practice or any other prohibited dispersion technique as defined in EPA's stack height regulations, as revised on July 8, 1985. This declaration was submitted to EPA on April 8, 1986. The commonwealth has further declared in a letter from Bruce K. Maillet, dated June 24, 1986, that, “[A]s part of our new source review activities under the Massachusetts SIP and our delegated PSD authority, the Department of Environmental Quality Engineering will follow EPA's stack height regulations, as revised in the Federal Register on July 8, 1985 (50 FR 27892).” Thus, the Commonwealth has satisfactorily demonstrated that its regulations meet 40 CFR 51.118 and 51.164.
              [52 FR 49407, Dec. 31, 1987]
            
          
          
            Subpart X—Michigan
            
              § 52.1170
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for Michigan under section 110 of the Clean Air Act, 42 U.S.C. 7401, and 40 CFR part 51 to meet National Ambient Air Quality Standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c), (d), and (e) of this section with an EPA approval date prior to May 1, 2016, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c), (d), and (e) of this section with the EPA approval dates after May 1, 2016, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 5 certifies that the rules/regulations provided by the EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of May 1, 2016.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, Region 5, Air Programs Branch, 77 West Jackson Boulevard, Chicago, IL 60604, and the National Archives and Records Administration. For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA approved regulations.
              
              
                EPA-Approved Michigan Regulations
                
                  Michigan citation
                  Title
                  Stateeffective
                    date
                  
                  EPA approval date
                  Comments
                
                
                  
                    Hazardous Waste Management
                  
                
                
                  R 299.9109(p)
                  Used oil
                  9/11/2000
                  4/17/2015, 80 FR 21183
                
                
                  
                    Annual Reporting
                  
                
                
                  R 336.202
                  Annual reports
                  11/11/1986
                  3/8/1994, 59 FR 10752
                
                
                  
                  
                    Part 1. General Provisions
                  
                
                
                  R 336.1101
                  Definitions; A
                  12/20/2016
                  3/12/2019, 84 FR 8809
                  All except for (a) Act, (h) Air pollution, and (q) Aqueous based parts washer.
                
                
                  R 336.1102
                  Definitions; B
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1103
                  Definitions; C
                  12/20/2016
                  3/12/2019, 84 FR 8809
                  All except for (aa) Cold cleaner.
                
                
                  R 336.1104
                  Definitions; D
                  3/28/2008
                  12/16/2013, 78 FR 76064
                  R 336.1104.
                
                
                  R 336.1105
                  Definitions; E
                  3/28/2008
                  12/16/2013, 78 FR 76064
                  R 336.1105.
                
                
                  R 336.1106
                  Definitions; F
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1107
                  Definitions; G
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1108
                  Definitions; H
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1109
                  Definitions; I
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1112
                  Definitions; L
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1113
                  Definitions; M
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1114
                  Definitions; N
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1115
                  Definitions; O
                  12/20/2016
                  3/12/2019, 84 FR 8809
                  All except for (d) “ ' Oral reference dose' or 'RfD' ”.
                
                
                  R 336.1116
                  Definitions; P
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1118
                  Definitions; R
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1119
                  Definitions; S
                  12/20/2016
                  3/12/2019, 84 FR 8809
                  All except for (c) Secondary risk screening level, (q) State-only enforceable, and (x) Sufficient evidence.
                
                
                  R 336.1120
                  Definitions; T
                  12/20/2016
                  3/12/2019, 84 FR 8809
                  All except for (f) “ ' Toxic air contaminant' or 'TAC' ”.
                
                
                  R 336.1121
                  Definitions; U
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1122
                  Definitions; V
                  12/20/2016
                  3/12/2019, 84 FR 8809
                
                
                  R 336.1123
                  Definitions; W
                  12/20/2016
                  3/12/2019, 84 FR 8809
                  All except for (c) Weight of evidence.
                
                
                  R 336.1127
                  Terms defined in the act
                  1/19/1980
                  5/6/1980, 45 FR 29790
                
                
                  
                    Part 2. Air Use Approval
                  
                
                
                  R 336.1201
                  Permits to install
                  6/20/2008
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1201a
                  General permits to install
                  7/01/2003
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1202
                  Waivers of approval
                  6/20/2008
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1203
                  Information required
                  7/1/2003
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1204
                  Authority of agents
                  7/1/2003
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1205
                  Permit to install; approval
                  6/20/2008
                  5/31/2019, 84 FR 25180
                
                
                  R 336.1206
                  Processing of applications for permits to install
                  7/1/2003
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1207
                  Denial of permits to install
                  6/20/2008
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1209
                  Use of old permits to limit potential to emit
                  7/26/1995
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1212
                  Administratively complete applications; insignificant activities; streamlining applicable requirements; emissions reporting and fee calculations
                  7/1/2003
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1216
                  Modifications to renewable operating permits
                  7/1/2003
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1219
                  Amendments for change of ownership or operational control
                  6/20/2008
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1240
                  Required air quality models
                  6/20/2008
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1241
                  Air quality modeling demonstration requirements
                  6/20/2008
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1278
                  Exclusion from exemption
                  6/20/2008
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1278a
                  Scope of permit exemptions
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  
                  R 336.1280
                  Permit to install exemptions; cooling and ventilating equipment
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1281
                  Permit to install exemptions; cleaning, washing, and drying equipment
                  12/20/2016
                  08/31/2018, 83 FR 44485
                
                
                  R 336.1282
                  Permit to install exemptions; furnaces, ovens, and heaters
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1283
                  Permit to install exemptions; testing and inspection equipment
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1284
                  Permit to install exemptions; containers
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1285
                  Permit to install exemptions; miscellaneous
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1286
                  Permit to install exemptions; plastic processing equipment
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1287
                  Permit to install exemptions; surface coating equipment
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1288
                  Permit to install exemptions; oil and gas processing equipment
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1289
                  Permit to install exemptions; asphalt and concrete production equipment
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1290
                  Permit to install exemptions; emission units with limited emissions
                  12/20/2016
                  8/31/2018, 83 FR 44485
                
                
                  R 336.1299
                  Adoption of standards by reference
                  6/20/2008
                  8/31/2018, 83 FR 44485
                
                
                  
                    Part 3. Emission Limitations and Prohibitions—Particulate Matter
                  
                
                
                  R 336.1301
                  Standards for density of emissions
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1303
                  Grading visible emissions
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1310
                  Open burning
                  4/1/2013
                  6/2/2015, 80 FR 31305
                
                
                  R 336.1331
                  Emissions of particulate matter
                  3/19/2002
                  6/1/2006, 71 FR 31093
                  All except Table 31, section C.8.
                
                
                  R 336.1331, Table 31
                  Particulate matter emission schedule
                  1/19/1980
                  5/22/1981, 46 FR 27923
                  Only Section C.7, preheater equipment.
                
                
                  R 336.1350
                  Emissions from larry-car charging of coke ovens
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1351
                  Charging hole emissions from coke ovens
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1352
                  Pushing operation fugitive emissions from coke ovens
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1353
                  Standpipe assembly emissions during coke cycle from coke ovens
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1354
                  Standpipe assembly emissions during decarbonization from coke ovens
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1355
                  Coke oven gas collector main emissions from slot-type coke ovens
                  1/19/1980
                  5/22/1981, 46 FR 27923
                
                
                  R 336.1356
                  Coke oven door emissions from coke ovens; doors that are 5 meters or shorter
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  
                  R 336.1357
                  Coke oven door emissions from coke oven doors; doors that are taller than 5 meters
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1358
                  Roof monitor visible emissions at steel manufacturing facilities from electric arc furnaces and blast furnaces
                  4/30/1998
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1359
                  Visible emissions from scarfer operation stacks at steel manufacturing facilities
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1360
                  Visible emissions from coke oven push stacks
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1361
                  Visible emissions from blast furnace casthouse operations at steel manufacturing facilities
                  4/30/1998
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1362
                  Visible emissions from electric arc furnace operations at steel manufacturing facilities
                  4/30/1998
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1363
                  Visible emissions from argon-oxygen decarburization operations at steel manufacturing facilities
                  4/30/1998
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1364
                  Visible emissions from basic oxygen furnace operations
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1365
                  Visible emissions from hot metal transfer operations at steel manufacturing facilities
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1366
                  Visible emissions from hot metal desulphurization operations at steel manufacturing facilities
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1367
                  Visible emissions from sintering operations
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.1370
                  Collected air contaminants
                  2/18/1981
                  11/15/1982, 47 FR 51398
                
                
                  R 336.1371
                  Fugitive dust control programs other than areas listed in Table 36
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1372
                  Fugitive dust control program; required activities; typical control methods
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1374
                  Particulate matter contingency measures: Areas listed in Table 37
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  
                    Part 4. Emission Limitations and Prohibitions—Sulfur-Bearing Compounds
                  
                
                
                  R 336.1401
                  Emissions of sulfur dioxide from power plants
                  3/11/2013
                  4/17/2015, 80 FR 21183
                
                
                  R 336.1401a
                  Definitions
                  3/11/2013
                  4/17/2015, 80 FR 21183
                
                
                  R 336.1402
                  Emission of SO2 from fuel-burning sources other than power plants
                  3/11/2013
                  4/17/2015, 80 FR 21183
                
                
                  R 336.1403
                  Oil- and natural gas-producing or transporting facilities and natural gas-processing facilities; emissions; operation
                  3/19/2002
                  4/17/2015, 80 FR 21183
                
                
                  
                  R 336.1404
                  Emissions of SO2 and sulfuric acid mist from sulfuric acid plants
                  3/11/2013
                  4/17/2015, 80 FR 21183
                
                
                  R 336.1405
                  Emissions from sulfur recovery plants located within Wayne county
                  1/31/2008
                  4/17/2015, 80 FR 21183
                
                
                  R 336.1406
                  Hydrogen sulfide emissions from facilities located within Wayne county
                  1/31/2008
                  4/17/2015, 80 FR 21183
                
                
                  R 336.1407
                  Sulfur compound emissions from sources located within Wayne county and not previously specified
                  3/11/2013
                  4/17/2015, 80 FR 21183
                
                
                  
                    Part 6. Emission Limitations and Prohibitions—Existing Sources of Volatile Organic Compound Emissions
                  
                
                
                  R 336.1601
                  Definitions
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1602
                  General provisions for existing sources of volatile organic compound emissions
                  4/10/2000
                  6/28/2002, 67 FR 43548
                
                
                  R 336.1604
                  Storage of organic compounds having a true vapor pressure of more than 1.5 psia, but less than 11 psia, in existing fixed roof stationary vessels of more than 40,000 gallon capacity
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1605
                  Storage of organic compounds having a true vapor pressure of 11 or more psia in existing stationary vessels of more than 40,000 gallon capacity
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1606
                  Loading gasoline into existing stationary vessels of more than 2,000 gallon capacity at dispensing facilities handling 250,000 gallons per year
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1607
                  Loading gasoline into existing stationary vessels of more than 2,000 capacity at loading facilities
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1608
                  Loading gasoline into existing delivery vessels at loading facilities handling less than 5,000,000 gallons per year
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1609
                  Loading existing delivery vessels with organic compounds having a true vapor pressure of more than 1.5 psia at existing loading facilities handling 5,000,000 or more gallons of such compounds per year
                  4/20/1989
                  9/15/1994, 59 FR 47254
                
                
                  
                  R 336.1610
                  Existing coating lines; emission of volatile organic compounds from existing automobile, light-duty truck, and other product and material coating lines
                  4/28/1993
                  9/7/1994, 59 FR 46182
                
                
                  R 336.1611
                  Existing cold cleaners
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1612
                  Existing open top vapor degreasers
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1613
                  Existing conveyorized cold cleaners
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1614
                  Existing conveyorized vapor degreasers
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1615
                  Existing vacuum-producing system at petroleum refineries
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1616
                  Process unit turnarounds at petroleum refineries
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1617
                  Existing organic compound-water separators at petroleum refineries
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1618
                  Use of cutback or emulsified paving asphalt
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1619
                  Standards for perchloroethylene dry cleaning equipment
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1620
                  Emission of volatile organic compounds from the coating of flat wood paneling from existing coating lines
                  4/28/1993
                  9/7/1994, 59 FR 46182
                
                
                  R 336.1621
                  Emission of volatile organic compounds from the coating of metallic surfaces from existing coating lines
                  4/28/1993
                  9/7/1994, 59 FR 46182
                
                
                  R 336.1622
                  Emission of volatile organic compounds from existing components of petroleum refineries; refinery monitoring program
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1623
                  Storage of petroleum liquids having a true vapor pressure of more than 1.0 psia but less than 11.0 psia, in existing external floating roof stationary vessels of more than 40,000 gallon capacity
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1624
                  Emission of volatile organic compound from an existing graphic arts line
                  11/18/1993
                  9/7/1994, 59 FR 46182
                
                
                  R 336.1625
                  Emission of volatile organic compound from existing equipment utilized in manufacturing synthesized pharmaceutical products
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1627
                  Delivery vessels; vapor collection systems
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  
                  R 336.1628
                  Emission of volatile organic compounds from components of existing process equipment used in manufacturing synthetic organic chemicals and polymers; monitoring program
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1629
                  Emission of volatile organic compounds from components of existing process equipment used in processing natural gas; monitoring program
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1630
                  Emission of volatile organic compounds from existing paint manufacturing processes
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1631
                  Emission of volatile organic compounds from existing process equipment utilized in manufacture of polystyrene of other organic resins
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1632
                  Emission of volatile organic compounds from existing automobile, truck, and business machine plastic part coating lines
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1651
                  Standards for degreasers
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1660
                  Standards for volatile organic compounds emissions from consumer products
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  R 336.1661
                  Definitions for consumer products
                  3/29/2017
                  6/29/2018, 83 FR 30571
                
                
                  
                    Part 7. Emission Limitations and Prohibitions—New Sources of Volatile Organic Compound Emissions
                  
                
                
                  R 336.1702
                  General provisions for new sources of volatile organic compound emissions
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1705
                  Loading gasoline into delivery vessels at new loading facilities handling less than 5,000,000 gallons per year
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.1706
                  Loading delivery vessels with organic compounds having a true vapor pressure of more than 1.5 psia at new loading facilities handling 5,000,000 or more gallons of such compounds per year
                  6/15/1997
                  7/21/1999, 64 FR 39034
                
                
                  R 336.1707
                  New cold cleaners
                  6/15/1997
                  7/21/1999, 64 FR 39034
                
                
                  R 336.1708
                  New open top vapor degreasers
                  6/15/1997
                  7/21/1999, 64 FR 39034
                
                
                  R 336.1709
                  New conveyorized cold cleaners
                  6/15/1997
                  7/21/1999, 64 FR 39034
                
                
                  R 336.1710
                  New conveyorized vapor degreasers
                  6/15/1997
                  7/21/1999, 64 FR 39034
                
                
                  
                  
                    Part 8. Emission Limitations and Prohibitions—Oxides of Nitrogen
                  
                
                
                  R 336.1801
                  Emission of oxides of nitrogen from non-SIP call stationary sources
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1802
                  Applicability under oxides of nitrogen budget trading program
                  5/20/2004
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1802a
                  Adoption by reference
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1803
                  Definitions
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1804
                  Retired unit exemption from oxides of nitrogen budget trading program
                  5/20/2004
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1805
                  Standard requirements of oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1806
                  Computation of time under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1807
                  Authorized account representative under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1808
                  Permit requirements under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1809
                  Compliance certification under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1810
                  Allowance allocations under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1811
                  New source set-aside under oxides of nitrogen budget trading program
                  5/20/2004
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1812
                  Allowance tracking system and transfers under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1813
                  Monitoring and reporting requirements under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1814
                  Individual opt-ins under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1815
                  Allowance banking under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1816
                  Compliance supplement pool under oxides of nitrogen budget trading program
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1817
                  Emission limitations and restrictions for Portland cement kilns
                  12/4/2002
                  5/4/2005, 70 FR 23029
                
                
                  R 336.1818
                  Emission limitations for stationary internal combustion engines
                  11/20/2006
                  1/29/2008, 73 FR 5101
                
                
                  R 336.1821
                  CAIR NOX ozone and annual trading programs; applicability determinations
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  
                  R 336.1822
                  CAIR NOX ozone season trading program; allowance allocations
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1823

                  New EGUs, new non-EGUs, and newly affected EGUs under CAIR NOX ozone season trading program; allowance allocations
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1824
                  CAIR NOX ozone season trading program; hardship set-aside
                  6/25/2007
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1825
                  CAIR NOX ozone season trading program; renewable set-aside
                  6/25/2007
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1826
                  CAIR NOX ozone season trading program; opt-in provisions
                  6/25/2007
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1830
                  CAIR NOX annual trading program; allowance allocations
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1831
                  New EGUs under CAIR NOX annual trading program; allowance allocations
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1832
                  CAIR NOX annual trading program; hardship set-aside
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1833
                  CAIR NOX annual trading program; compliance supplement pool
                  5/28/2009
                  8/18/2009, 74 FR 41637
                
                
                  R 336.1834
                  Opt-in provisions under the CAIR NOX annual trading program
                  6/25/2007
                  8/18/2009, 74 FR 41637
                
                
                  
                    Part 9. Emission Limitations and Prohibitions—Miscellaneous
                  
                
                
                  R 336.1902
                  Adoption of Standards by reference
                  12/20/2016
                  6/29/2018, 83 FR 30571
                  Only sections (1)(a), (b)(i), (b)(iii), (b)(iv), (b)(vii), (b)(viii), (c), (d), (e), (f), (g), (i), (j), (k), (l), (m), (n), and (s); (2)(b), (e), and (g); (3)(a); (4)(a), (b), (c), (d), (e), (f), (l), (m),(o), and (p); (5); (8); and (9).
                
                
                  R 339.1906
                  Diluting and concealing emissions
                  5/20/2015
                  12/19/2016, 81 FR 91839
                
                
                  R 339.1910
                  Air-cleaning devices
                  1/19/1980
                  5/6/1980, 45 FR 29790
                
                
                  R 339.1911
                  Malfunction abatement plans
                  5/20/2015
                  12/19/2016, 81 FR 91839
                
                
                  R 336.1912
                  Abnormal conditions, start-up, shutdown, and malfunction of a source, process, or process equipment, operating, notification, and reporting requirements
                  5/20/2015
                  12/19/2016, 81 FR 91839
                
                
                  R 339.1915
                  Enforcement discretion in instances of excess emission resulting from malfunction, start-up, or shutdown
                  5/28/2002
                  2/24/2003, 68 FR 8550
                
                
                  R 339.1916
                  Affirmative defense for excess emissions during start-up or shutdown
                  5/28/2002
                  2/24/2003, 68 FR 8550
                
                
                  
                  R 339.1930
                  Emission of carbon monoxide from ferrous cupola operations
                  12/20/2016
                  7/19/2018, 83 FR 34050
                
                
                  
                    Part 10. Intermittent Testing and Sampling
                  
                
                
                  R 336.2001
                  Performance tests by owner
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2002
                  Performance tests by commission
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2003
                  Performance test criteria
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2004
                  Appendix A; reference test methods; adoption of federal reference test methods
                  2/22/2006
                  8/3/2007, 72 FR 43169
                
                
                  R 336.2005
                  Reference test methods for state-requested tests of delivery vessels
                  2/22/2006
                  8/3/2007, 72 FR 43169
                
                
                  R 336.2006
                  Reference test method serving as alternate version of federal reference test method 25 by incorporating Byron analysis
                  4/28/1993
                  9/7/1994, 59 FR 46182
                
                
                  R 336.2007
                  Alternate version of procedure L, referenced in R 336.2040(10)
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2011
                  Reference test method 5B
                  4/29/2005
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2012
                  Reference test method 5C
                  10/15/2004
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2013
                  Reference test method 5D
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2014
                  Reference test method 5E
                  10/15/2004
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2021
                  Figures
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2030
                  Reference test method 9A
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.2031
                  Reference test method 9B
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.2032
                  Reference test method 9C
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.2033
                  Test methods for coke oven quench towers
                  2/22/1985
                  6/11/1992, 57 FR 24752
                
                
                  R 336.2040
                  Method for determination of volatile organic compound emissions from coating lines and graphic arts lines
                  3/19/2002
                  6/1/2006, 71 FR 31093
                  All except sections (9) and (10).
                
                
                  R 336.2041
                  Recording requirements for coating lines and graphic arts lines
                  4/28/1993
                  9/7/1994, 59 FR 46182
                
                
                  
                    Part 11. Continuous Emission Monitoring
                  
                
                
                  R 336.2101
                  Continuous emission monitoring, fossil fuel-fired steam generators
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2102
                  Continuous emission monitoring, sulfuric acid-producing facilities
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2103
                  Continuous emission monitoring, fluid bed catalytic cracking unit catalyst regenerators at petroleum refineries
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2150
                  Performance specifications for continuous emission monitoring systems
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  
                  R 336.2151
                  Calibration gases for continuous emission monitoring systems
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2152
                  Cycling time for continuous emission monitoring systems
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2153
                  Zero and drift for continuous emission monitoring systems
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2154
                  Instrument span for continuous emission monitoring systems
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2155
                  Monitor location for continuous emission monitoring systems
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2159
                  Alternative continuous emission monitoring systems
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2170
                  Monitoring data reporting and recordkeeping
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2175
                  Data reduction procedures for fossil fuel-fired steam generators
                  11/15/2004
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2176
                  Data reduction procedures for sulfuric acid plants
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2189
                  Alternative data reporting or reduction procedures
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2190
                  Monitoring System Malfunctions
                  3/19/2002
                  6/1/2006, 71 FR 31093
                
                
                  R 336.2199
                  Exemptions from continuous emission monitoring requirements
                  1/19/1980
                  11/2/1988, 53 FR 44189
                  All except section (c), which was removed 7/21/1999, 64 FR 39034.
                
                
                  
                    Part 16. Organization, Operation and Procedures
                  
                
                
                  R 336.2606
                  Declaratory rulings requests
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2607
                  Consideration and disposition of declaratory rulings requests
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  
                    Part 17. Hearings
                  
                
                
                  R 336.2701
                  Procedures from Administrative Procedures Act
                  4/10/2000
                  6/28/2002, 67 FR 43548
                
                
                  R 336.2702
                  Service of notices and orders; appearances
                  4/10/2000
                  6/28/2002, 67 FR 43548
                
                
                  R 336.2704
                  Hearing commissioner's hearings
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2705
                  Agency files and records, use in connection with hearings
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  R 336.2706
                  Commission hearings after hearing commissioner hearings
                  1/19/1980
                  11/2/1988, 53 FR 44189
                
                
                  
                    Part 18. Prevention of Significant Deterioration of Air Quality
                  
                
                
                  R 336.2801
                  Definitions
                  11/30/2012
                  4/4/2014, 79 FR 18802
                
                
                  R 336.2802
                  Applicability
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2803
                  Ambient Air Increments
                  11/30/2012
                  4/4/2014, 79 FR 18802
                
                
                  R 336.2804
                  Ambient Air Ceilings
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2805
                  Restrictions on Area Classifications
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2806
                  Exclusions from Increment Consumption
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2807
                  Redesignation
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2808
                  Stack Heights
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2809
                  Exemptions
                  11/30/2012
                  4/4/2014, 79 FR 18802
                  All except for section (5)(a)(iii).
                
                
                  
                  R 336.2810
                  Control Technology Review
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2811
                  Source Impact Analysis
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2812
                  Air Quality Models
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2813
                  Air Quality Analysis
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2814
                  Source Information
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2815
                  Additional Impact Analyses
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2816
                  Sources impacting federal class I areas; additional requirements
                  11/30/2012
                  4/4/2014, 79 FR 18802
                
                
                  R 336.2817
                  Public Participation
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2818
                  Source Obligation
                  9/11/2008
                  9/27/2010, 75 FR 59081
                
                
                  R 336.2819
                  Innovative Control Technology
                  12/4/2006
                  3/25/2010, 75 FR 14352
                
                
                  R 336.2823
                  Actuals Plantwide Applicability Limits (PALs)
                  12/4/2006
                  3/25/2010, 75 FR 14352
                  Only sections (1) through (14).
                
                
                  
                    Part 19. New Source Review for Major Sources Impacting Nonattainment Areas
                  
                
                
                  R 336.2901
                  Definitions
                  6/20/2008
                  12/16/2013, 78 FR 76064
                
                
                  R 336.2901a
                  Adoption by reference
                  6/20/2008
                  12/16/2013, 78 FR 76064
                
                
                  R 336.2902
                  Applicability
                  6/20/2008
                  12/16/2013, 78 FR 76064
                
                
                  R 336.2903
                  Additional permit requirements for sources impacting nonattainment areas
                  6/20/2008
                  12/16/2013, 78 FR 76064
                
                
                  R 336.2907
                  Plantwide applicability limits or PALs
                  6/20/2008
                  12/16/2013, 78 FR 76064
                
                
                  R 336.2908
                  Conditions for approval of a major new source review permit in a nonattainment area
                  6/20/2008
                  12/16/2013, 78 FR 76064
                
                
                  
                    Executive Orders
                  
                
                
                  1991-31
                  Commission of Natural Resources, Department of Natural Resources, Michigan Department of Natural Resources, Executive Reorganization
                  1/7/1992
                  11/6/1997, 62 FR 59995
                  Introductory and concluding words of issuance; Title I: General, Part A Sections 1, 2, 4 & 5 and Part B; Title III: Environmental Protection, Part A Sections 1 & 2 and Part D; Title IV: Miscellaneous, Parts A & B, Part C Sections 1, 2 & 4 and Part D.
                
                
                  1995-18
                  Michigan Department of Environmental Quality, Michigan Department of Natural Resources, Executive Reorganization
                  9/30/1995
                  11/6/1997, 62 FR 59995
                  Introductory and concluding words of issuance; Paragraphs 1, 2, 3(a) & (g), 4, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, and 18.
                
                
                  
                    State Statutes
                  
                
                
                  Act 12 of 1993
                  Small Business Clean Air Assistance Act
                  4/1/1993
                  6/3/1994, 59 FR 28785
                
                
                  Act 44 of 1984, as amended
                  Michigan Motor Fuels Quality Act
                  11/13/1993
                  5/5/1997, 62 FR 24341
                  Only 290.642, 643, 645, 646, 647, and 649.
                
                
                  Act 127 of 1970
                  Michigan Environmental Protection Act
                  7/27/1970
                  5/31/1972, 37 FR 10841
                
                
                  Act 250 of 1965, as amended
                  Tax Exemption Act
                  1972
                  5/31/1972, 37 FR 10841
                
                
                  Act 283 of 1964, as amended
                  Weights and Measures Act
                  8/28/1964
                  5/5/1997, 62 FR 24341
                  Only 290.613 and 290.615.
                
                
                  Act 348 of 1965, as amended
                  Air Pollution Act
                  1972
                  5/31/1972, 37 FR 10841
                
                
                  Act 348 of 1965, as amended
                  Air Pollution Act
                  1986
                  2/17/1988, 53 FR 4622
                  Only section 7a.
                
                
                  
                  Act 348 of 1965, as amended
                  Air Pollution Act
                  1990
                  3/8/1994, 59 FR 10752
                  Only sections 5 and 14a.
                
                
                  Act 451 of 1994, as amended
                  Natural Resources and Environmental Protection Act
                  3/30/1995
                  2/10/1998, 63 FR 6650
                  Only sections 324.5524 and 324.5525.
                
                
                  House Bill 4165
                  Motor Vehicle Emissions Inspection and Maintenance Program Act
                  11/13/1993
                  6/21/1996, 61 FR 31831
                
                
                  House Bill 4898
                  An Act to amend section 3 of Act 44 of 1984
                  11/13/1993
                  10/11/1994, 59 FR 51379
                
                
                  House Bill 5016
                  Motor Vehicle Emissions Testing Program Act
                  11/13/1993
                  3/7/1995, 60 FR 12459
                
                
                  House Bill 5508
                  Amendment to Motor Fuels Quality Act, Act 44 of 1984
                  4/6/2006
                  3/2/2007, 72 FR 4432
                
                
                  Michigan Civil Service Commission Rule 2-8.3(a)(1)
                  Disclosure
                  10/1/2013
                  8/31/2015, 80 FR 52399
                
                
                  Michigan Civil Service Commission Rule 2-8.3(a)(1)
                  Disclosure
                  10/1/2013
                  8/31/2015, 80 FR 52399
                
                
                  Senate Bill 726
                  An Act to amend sections 2, 5, 6, 7, and 8 of Act 44 of 1984
                  11/13/1993
                  9/7/1994, 59 FR 46182
                
                
                  Michigan Civil Service Commission Rule 2-8.3(a)(1)
                  Disclosure
                  10/1/2013
                  8/31/2015, 80 FR 52399
                
                
                  
                    Local Regulations
                  
                
                
                  City of Grand Rapids Ordinance 72-34
                  City of Grand Rapids Air Pollution Control Regulations
                  1972
                  5/31/1972, 57 FR 10841
                  Ordinance amends sections 9.35 and 9.36 of article 4, Chapter 151 Title IX of the Code of the City of Grand Rapids.
                
                
                  Muskegon County Air Pollution Control Rules
                  Muskegon County Air Pollution Control Rules and Regulations, as amended
                  3/27/1973
                  5/16/1984, 49 FR 20650
                  Only article 14, section J.
                
                
                  Wayne County Air Pollution Control Ordinance
                  Wayne County Air Pollution Control Ordinance
                  11/18/1985
                  5/13/1993, 58 FR 28359
                  Only: chapters 1, 2, 3, 5 (except for the portions of section 501 which incorporate by reference the following parts of the state rules: the quench tower limit in R 336.1331, Table 31, section C.8; the deletion of the limit in R 336.1331 for coke oven coal preheater equipment; and R 336.1355), 8 (except section 802), 9, 11, 12, 13, and appendices A and D.
                
                
                  Wayne County Air Pollution Control Regulations
                  Wayne County Air Pollution Control Regulations
                  3/20/1969and amended
                    7/22/1971
                  
                  5/6/1980, 45 FR 29790
                  All except for Section 6.3 (A-H), which was removed 4/17/2015, 80 FR 21186.
                
              
              (d) EPA approved state source-specific requirements.
                
              
              
                EPA-Approved Michigan Source-Specific Provisions
                
                  Name of source
                  Order number
                  State effective date
                  EPA Approval date
                  Comments
                
                
                  Allied Signal, Inc., Detroit Tar Plant, Wayne County
                  4-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  American Colloid Plant
                  Permit341-79
                  
                  12/18/1979
                  9/15/1983, 48 FR 41403
                
                
                  American Colloid Plant
                  Permit375-79
                  
                  11/23/1979
                  9/15/1983, 48 FR 41403
                
                
                  Asphalt Products Company, Plant 5A, Wayne County
                  5-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Clark Oil and Refining Corporation, Calhoun County
                  6-1981
                  6/24/1982
                  12/13/1982, 47 FR 55678
                
                
                  Clawson Concrete Company, Plant #1, Wayne County
                  6-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Conoco, Inc., Berrien County
                  17-1981
                  9/28/1981
                  2/17/1982, 47 FR 6828
                
                
                  Consumers Power Company, B. C. Cobb Plant, Muskegon County
                  6-1979
                  12/10/1979
                  5/1/1981, 46 FR 24560
                
                
                  Consumers Power Company, J.H. Campbell Plant, Units 1 and 2, Ottawa County
                  12-1984
                  10/1/1984
                  1/12/1987, 52 FR 1183
                
                
                  Continental Fibre Drum, Inc., Midland County
                  14-1987
                  12/9/1987
                  6/11/1992, 57 FR 24752
                
                
                  Cummings-Moore Graphite Company, Wayne County
                  7-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  CWC Castings Division of Textron, Muskegon County
                  12-1979
                  2/15/1980
                  5/16/1984, 49 FR 20650
                
                
                  Delray Connecting Railroad Company, Wayne County
                  8-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Detroit Edison Company, Boulevard Heating Plant, Wayne County
                  7-1981
                  4/28/1981
                  5/4/1982, 47 FR 19133
                
                
                  Detroit Edison Company, City of St. Clair, St. Clair County
                  4-1978
                  11/14/1978
                  8/25/1980, 45 FR 56344
                
                
                  Detroit Edison Company, Monroe County
                  9-1977
                  7/7/1977
                  12/21/1979, 44 FR 75635(correction: 3/20/1980, 45 FR 17997)
                  
                
                
                  Detroit Edison Company, River Rouge Power Plant, Wayne County
                  9-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Detroit Edison Company, Sibley Quarry, Wayne County
                  10-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Detroit Water and Sewerage Department, Wastewater Treatment Plant, Wayne County
                  11-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Diamond Crystal Salt Company, St. Clair County
                  13-1982
                  9/8/1982
                  3/14/1983, 48 FR 9256
                
                
                  Dow Chemical Company, Midland County
                  12-1981
                  6/15/1981
                  3/24/1982, 47 FR 12625
                
                
                  Dow Chemical Company, West Side and South Side Power Plants, Midland County
                  19-1981
                  7/21/1981
                  3/24/1982, 47 FR 12625
                  Only sections A(3), B, C, D, and E.
                
                
                  Dundee Cement Company, Monroe County
                  8-1979
                  10/17/1979
                  8/11/1980, 45 FR 53137
                
                
                  Dundee Cement Company, Monroe County
                  16-1980
                  11/19/1980
                  12/3/1981, 46 FR 58673
                
                
                  Eagle Ottawa Leather Company, Ottawa County
                  7-1994
                  7/13/1994
                  10/23/1995, 60 FR 54308
                
                
                  Edward C. Levy Company, Detroit Lime Company, Wayne County
                  15-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Edward C. Levy Company, Plant #1, Wayne County
                  16-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Edward C. Levy Company, Plant #3, Wayne County
                  17-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Edward C. Levy Company, Plant #4 and 5, Wayne County
                  19-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Edward C. Levy Company, Plant #6, Wayne County
                  18-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Edward C. Levy Company, Scrap Up-Grade Facility, Wayne County
                  20-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Enamalum Corporation, Oakland County
                  6-1994
                  6/27/1994
                  2/21/9196, 61 FR 6545
                
                
                  
                  Ferrous Processing and Trading Company, Wayne County
                  12-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Ford Motor Company, Rouge Industrial Complex, Wayne County
                  13-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Ford Motor Company, Utica Trim Plant, Macomb County
                  39-1993
                  11/12/1993
                  9/7/1994, 59 FR 46182
                
                
                  Ford Motor Company, Vulcan Forge, Wayne County
                  14-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  General Motors Corporation, Buick Motor Division Complex, Flint, Genesee County
                  10-1979
                  5/5/1980
                  2/10/1982, 47 FR 6013
                
                
                  General Motors Corporation, Buick Motor Division, Genesee County
                  8-1982
                  4/2/1984
                  8/22/1988, 53 FR 31861
                  Original order effective 7/12/1982, as altered effective 4/2/1982.
                
                
                  General Motors Corporation, Cadillac Motor Car Division, Wayne County
                  12-1982
                  7/22/1982
                  7/5/1983, 48 FR 31022
                
                
                  General Motors Corporation, Central Foundry Division, Saginaw Malleable Iron Plant, Saginaw County
                  8-1983
                  6/9/1983
                  12/13/1985, 50 FR 50907
                  Supersedes paragraph 7.F of order 6-1980.
                
                
                  General Motors Corporation, Central Foundry Division, Saginaw Malleable Iron Plant, Saginaw County
                  6-1980
                  7/30/1982
                  8/15/1983, 48 FR 36818
                  Paragraph 7.F superseded by order 8-1983. Original order effective 6/3/1980, as altered effective 7/30/1982.
                
                
                  General Motors Corporation, Chevrolet Flint Truck Assembly, Genesee County
                  10-1982
                  7/12/1982
                  7/5/1983, 48 FR 31022
                
                
                  General Motors Corporation, Chevrolet Motor Division, Saginaw Grey Iron Casting Plant and Nodular Iron Casting Plant, Saginaw County
                  1-1980
                  4/16/1980
                  2/10/1982, 47 FR 6013
                
                
                  General Motors Corporation, Fisher Body Division, Fleetwood, Wayne County
                  11-1982
                  7/22/1982
                  7/5/1983, 48 FR 31022
                
                
                  General Motors Corporation, Fisher Body Division, Flint No. 1, Genesee County
                  9-1982
                  7/12/1982
                  7/5/1983, 48 FR 31022
                
                
                  General Motors Corporation, GM Assembly Division, Washtenaw County
                  5-1983
                  5/5/1983
                  12/13/1984, 49 FR 5345
                
                
                  General Motors Corporation, Hydra-Matic Division, Washtenaw County
                  3-1982
                  6/24/1982
                  3/4/1983, 48 FR 9256
                
                
                  General Motors Corporation, Oldsmobile Division, Ingham County
                  4-1983
                  5/5/1983
                  12/13/1984, 49 FR 5345
                
                
                  General Motors Corporation, Warehousing and Distribution Division, Genesee County
                  18-1981
                  7/28/1983
                  5/16/1984, 49 FR 20649
                  Original order effective 12/1/1981, as altered effective 7/28/1983.
                
                
                  Hayes-Albion Corporation Foundry, Calhoun County
                  2-1980
                  2/2/1982
                  9/15/1983, 48 FR 41403
                  Original order effective 2/15/1980, as altered effective 2/2/1982.
                
                
                  J. H. Campbell Plant, Ottawa County
                  5-1979
                  2/6/1980
                  12/24/1980, 45 FR 85004(correction: 3/16/1981 46 FR 16895)
                  
                  Original order effective 6/25/1979, as altered effective 2/6/1980.
                
                
                  Keywell Corporation, Wayne County
                  31-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Lansing Board of Water and Light
                  4-1979
                  5/23/1979
                  12/17/1980, 45 FR 82926
                  All except sections 7 A, B, C1, D, E, F, and section 8.
                
                
                  Marathon Oil Company, Muskegon County
                  16-1981
                  7/31/1981
                  2/22/1982, 47 FR 7661
                
                
                  Marblehead Lime Company, Brennan Avenue Plant, Wayne County
                  21-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Marblehead Lime Company, River Rouge Plant, Wayne County
                  22-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  
                  McLouth Steel Company, Trenton Plant, Wayne County
                  23-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Michigan Foundation Company, Cement Plant, Wayne County
                  24-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Michigan Foundation Company, Sibley Quarry, Wayne County
                  25-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Monitor Sugar Company, Bay County
                  21-1981
                  10/29/1981
                  5/19/1982, 47 FR 21534
                
                
                  Morton International, Inc., Morton Salt Division, Wayne County
                  26-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  National Steel Corporation, Great Lakes Division, Wayne County
                  27-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  National Steel Corporation, Transportation and Materials Handling Division, Wayne County
                  28-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  New Haven Foundry, Inc., Macomb County
                  12-1980
                  8/14/1980
                  2/10/1982, 47 FR 6013
                
                
                  Northern Michigan Electric Cooperative Advance Steam Plant, Charlevoix County
                  16-1979
                  1/10/1980
                  7/2/1981, 46 FR 34584
                
                
                  Packaging Corporation of America, Manistee County
                  23-1984
                  7/8/1985
                  5/4/1987, 52 FR 16246
                
                
                  Peerless Metal Powders, Incorporated, Wayne County
                  29-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Rouge Steel Company, Wayne County
                  30-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  S. D. Warren Company, Muskegon
                  9-1979
                  10/31/1999
                  1/27/1981, 46 FR 8476
                
                
                  St. Marys Cement Company, Wayne County
                  32-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  Traverse City Board of Light and Power, Grand Traverse County
                  23-1981
                  1/4/1982
                  5/19/1982, 47 FR 21534
                
                
                  Union Camp Corporation, Monroe County
                  14-1979
                  1/3/1980
                  5/14/1981, 46 FR 26641
                
                
                  United States Gypsum Company, Wayne County
                  33-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
                
                  VCF Films, Inc., Livingston County
                  3-1993
                  6/21/1993
                  9/7/1994, 59 FR 46182
                
                
                  Woodbridge Corporation, Washtenaw County
                  40-1993
                  11/12/1993
                  9/7/1994, 59 FR 46182
                
                
                  Wyandotte Municipal Power Plant, Wayne County
                  34-1993
                  10/12/1994
                  1/17/1995, 60 FR 3346
                
              
              (e) EPA approved nonregulatory and quasi-regulatory provisions.
              
              
                EPA-Approved Michigan Nonregulatory and Quasi-Regulatory Provisions
                
                  Name of nonregulatory SIP provision
                  Applicable geographic or nonattainment area
                  State submittal date
                  EPA Approval date
                  Comments
                
                
                  Implementation plan for the control of suspended particulates, sulfur oxides, carbon monoxide, hydrocarbons, nitrogen oxides, and photochemical oxidants in the state of Michigan
                  Statewide
                  2/3/1972
                  5/31/1972, 37 FR 10841
                  Sections include: Air quality control regions, legal authority, air quality data, emission data, control strategy, control regulations, compliance plans and schedules, prevention of air pollution emergency episodes, air quality surveillance program, control of emission sources, organization and resources, and intergovernmental cooperation.
                
                
                  Reevaluation of control strategies
                  Berrien and Ingham Counties
                  3/3/1972
                  10/28/1972, 37 FR 23085
                
                
                  
                  Reasons and justifications
                  Statewide
                  7/12/1972
                  10/28/1972, 37 FR 23085
                  Concerning general requirements of control strategy for nitrogen dioxide, compliance schedules, and review of new sources and modifications.
                
                
                  Compliance schedules
                  Alpena, Baraga, Charlevoix, Huron, Ionia, Marquette, Midland, Muskegon, Oakland, Otsego, and St. Clair Counties
                  5/4/1973, 9/19/1973, 10/23/1973, and 12/13/1973
                  8/5/1974, 39 FR 28155
                
                
                  Compliance schedules
                  Allegan, Eaton, Emmet, Genesee, Huron, Ingham, Macomb, Monroe, Ottawa, Saginaw, and St. Clair Counties
                  2/16/1973 and 5/4/1973
                  9/10/1974, 39 FR 32606
                
                
                  Carbon monoxide control strategy
                  Saginaw area
                  4/25/1979
                  5/6/1980, 45 FR 29790
                
                
                  Transportation control plans
                  Detroit urban area
                  4/25/1979, 7/25/1979, 10/12/1979, 10/26/1979, 11/8/1979, 12/26/1979
                  6/2/1980, 45 FR 37188
                
                
                  Ozone control strategy for rural ozone nonattainment areas
                  Marquette, Muskegon, Gratiot, Midland, Saginaw, Bay, Tuscola, Huron, Sanilac, Ottawa, Ionia, Shiawassee, Lapeer, Allegan, Barry, Van Buren, Kalamazoo, Calhoun, Jackson, Berrien, Cass, Branch, Hillsdale, and Lenawee Counties
                  4/25/1979, 7/25/1979, 10/12/1979, 10/26/1979, 11/8/1979, 12/26/1979
                  6/2/1980, 45 FR 37188
                
                
                  Transportation control plan
                  Niles
                  4/25/1979, 10/26/1979, 11/8/1979, 12/26/1979, 8/4/1980, and 8/8/1980
                  4/17/1981, 46 FR 22373
                
                
                  Total suspended particulate studies
                  Detroit area
                  3/7/1980 and 4/21/1981
                  2/18/1982, 47 FR 7227
                
                
                  Lead plan
                  Statewide
                  12/27/1979 and 2/9/1981
                  4/13/1982, 47 FR 15792
                
                
                  Reduction in size of Detroit ozone area
                  Wayne, Oakland, Macomb, Livingston, Monroe, St. Clair, and Washtenaw Counties
                  9/1/1982
                  7/7/1983, 48 FR 31199
                
                
                  Information relating to order 8-1982: letter dated 9/6/84 from Michigan Department of Natural Resources to EPA
                  Genesee County
                  9/6/1984
                  8/22/1988, 53 FR 31861
                
                
                  Information relating to order 14-1987: letter dated 12/17/87 from Michigan Department of Natural Resources to EPA
                  Midland County
                  12/17/1987
                  10/3/1989, 54 FR 40657
                
                
                  Appendices A and D of Wayne County Air Pollution Control Ordinance
                  Wayne County
                  10/10/1986
                  5/13/1993, 58 FR 28359
                  Effective 11/18/1985.
                
                
                  
                  Information supporting emissions statement program
                  Statewide
                  11/16/1992, 10/25/1993, and 2/7/1994
                  3/8/1994, 59 FR 10752
                  1991 Michigan air pollution reporting forms, reference tables, and general instructions.
                
                
                  I/M program
                  Grand Rapids and Muskegon areas
                  11/12/1993 and 7/19/1994
                  10/11/1994, 59 FR 51379
                  Includes: document entitled “Motor Vehicle Emissions Inspection and Maintenance Program for Southeast Michigan, Grand Rapids MSA, and Muskegon MSA Moderate Nonattainment Areas,” RFP, and supplemental materials.
                
                
                  PM-10 implementation plan
                  Wayne County
                  6/11/1993, 4/7/1994, and 10/14/1994
                  1/17/1995, 60 FR 3346
                  Reasonable further progress, RACM, contingency measures, 1985 base year emission inventory.
                
                
                  General conformity
                  Statewide
                  11/29/1994
                  12/18/1996, 61 FR 66607
                
                
                  Transportation conformity
                  Statewide
                  11/24/1994
                  12/18/1996, 61 FR 66609
                
                
                  7.8 psi Reid vapor pressure gasoline-supplemental materials
                  Wayne, Oakland, Macomb, Washtenaw, Livingston, St. Clair, and Monroe Counties
                  5/16/1996, 1/5/1996, and 5/14/1996
                  5/5/1997, 62 FR 24341
                  Includes: letter from Michigan Governor John Engler to Regional Administrator Valdas Adamkus, dated 1/5/1996, letter from Michigan Director of Environmental Quality Russell Harding to Regional Administrator Valdas Adamkus, dated 5/14/1996, and state report entitled “Evaluation of Air Quality Contingency Measures for Implementation in Southeast Michigan”.
                
                
                  Regional Haze Plan
                  Statewide
                  11/5/2010
                  12/3/2012, 77 FR 71533
                  Addresses all regional haze plan elements except BART emission limitations for EGUs, St. Marys Cement, Escanaba Paper, and Tilden Mining.
                
                
                  Regional Haze Progress Report
                  Statewide
                  1/12/2016
                  6/1/2018, 83 FR 25375
                
                
                  
                  List of permit applications; list of consent order public notices; notice, opportunity for public comment and public hearing required for certain permit actions
                  Statewide
                  12/19/2018
                  5/31/2019, 84 FR 25180
                  Includes: Letter from Michigan Department of Environmental Quality Director C. Heidi Grether to Regional Administrator Cathy Stepp, dated 12/19/2018, along with an enclosed selection of Section 5511 (3) of Part 55, Air Pollution Control, of the Natural Resources and Environmental Protection Act, 1994 PA 451, as amended.
                
                
                  
                    Attainment Demonstrations
                  
                
                
                  1-hour ozone attainment demonstrations and transportation control plans
                  Flint, Lansing and Grand Rapids urban areas
                  4/25/1979, 7/25/1979, 10/12/1979, 10/26/1979, 11/8/1979, 12/26/1979
                  6/2/1980, 45 FR 37188
                
                
                  Carbon monoxide and 1-hour ozone attainment demonstrations and I/M program
                  Detroit urban area
                  4/25/1979, 7/25/1979, 10/12/1979, 10/26/1979, 11/8/1979, 12/26/1979, 3/20/1980, 5/12/1980, and 5/21/1980
                  6/2/1980, 45 FR 37192
                
                
                  
                    Emissions Inventories
                  
                
                
                  1-hour ozone 1990 base year
                  Grand Rapids (Kent and Ottawa Counties) and Muskegon areas
                  1/5/1993
                  7/26/1994, 59 FR 37944
                
                
                  1-hour ozone 1990 base year
                  Detroit-Ann Arbor area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties)
                  1/5/1993 and 11/29/1993
                  3/7/1995, 60 FR 12459
                
                
                  1-hour ozone 1990 base year
                  Flint (Genesee County) and Saginaw-Midland-Bay City (Bay, Midland, and Saginaw Counties)
                  5/9/2000
                  11/13/2000, 65 FR 67629
                
                
                  1-hour ozone 1991 base year
                  Allegan County
                  9/1/2000 and 10/13/2000
                  11/24/2000, 65 FR 70490
                
                
                  1997 8-hour ozone 2005 base year
                  Detroit-Ann Arbor (Lenawee, Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties)
                  3/6/2009
                  6/29/2009, 74 FR 30950
                
                
                  1997 annual PM2.5 2005 base year
                  Detroit-Ann Arbor area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties)
                  6/13/2008
                  11/6/2012, 77 FR 66547
                
                
                  
                  2008 lead (Pb) 2013 base year
                  Belding area (Ionia County, part)
                  1/12/2016
                  5/31/2017, 82 FR 24864
                
                
                  
                    Infrastructure
                  
                
                
                  Public availability of emissions data
                  Statewide
                  7/24/1972
                  10/28/1972, 37 FR 23085
                
                
                  Ambient air quality monitoring, data reporting, and surveillance provisions
                  Statewide
                  12/19/1979
                  3/4/1981, 46 FR 15138
                
                
                  Provisions addressing sections 110(a)(2)(K), 126(a)(2), 127, and 128 of the Clean Air Act as amended in 1977
                  Statewide
                  4/25/1979 and 10/12/1979
                  6/5/1981, 46 FR 30082
                  Concerns permit fees, interstate pollution, public notification, and state boards.
                
                
                  Section 121, intergovernmental consultation
                  Statewide
                  5/25/1979
                  11/27/1981, 46 FR 57893
                
                
                  Section 110(a)(2) infrastructure requirements for the 1997 8-hour ozone NAAQS
                  Statewide
                  12/6/2007, 7/19/2008, and 4/6/2011
                  7/13/2011, 76 FR 41075
                  Approved CAA elements: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) infrastructure requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  12/6/2007, 7/19/2008, and 4/6/2011
                  7/13/2011, 76 FR 41075
                  Approved CAA elements: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) infrastructure requirements for the 2006 24-hour PM2.5 NAAQS
                  Statewide
                  8/15/2011, 7/9/2012, 7/10/2014
                  10/20/2015, 80 FR 63451
                  Approved CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). We are not taking action on the visibility protection requirements of (D)(i)(II).
                
                
                  Section 110(a)(2) infrastructure requirements for the 2008 lead (Pb) NAAQS
                  Statewide
                  4/3/2012, 8/9/2013, 7/10/2014
                  10/20/2015, 80 FR 63451
                  Approved CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 ozone NAAQS
                  Statewide
                  7/10/2014
                  10/13/2015, 80 FR 61311
                  Approved CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M). We are not taking action on (D)(i)(I) and the visibility portion of (D)(i)(II).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 nitrogen dioxide (NO2) NAAQS
                  Statewide
                  7/10/2014
                  10/13/2015, 80 FR 61311
                  Approved CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M). We are not taking action on the visibility portion of (D)(i)(II).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 sulfur dioxide (SO2) NAAQS
                  Statewide
                  7/10/2014
                  10/13/2015, 80 FR 61311
                  Approved CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M). We are not taking action on (D)(i)(I) and the visibility portion of (D)(i)(II).
                
                
                  
                  Section 110(a)(2) Infrastructure Requirements for the 2012 particulate matter (PM2.5) NAAQS
                  Statewide
                  7/10/2014 and 3/23/2017.
                  
                  3/12/2019, 84 FR 8812
                  Fully approved for all CAA elements except the visibility protection requirements of (D)(i)(II).
                
                
                  
                    Maintenance Plans
                  
                
                
                  Carbon monoxide
                  Detroit area (portions of Wayne, Oakland, and Macomb Counties)
                  3/18/1999
                  6/30/1999, 64 FR 35017
                
                
                  Carbon monoxide
                  Detroit area (portions of Wayne, Oakland, and Macomb Counties)
                  12/19/2003
                  1/28/2005, 64 FR 35017
                  Revision to motor vehicle emission budgets.
                
                
                  1-hour ozone
                  Detroit-Ann Arbor area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties)
                  11/12/1994
                  3/7/1995, 60 FR 12459
                
                
                  1-hour ozone
                  Grand Rapids area
                  3/9/1995
                  6/21/1996, 61 FR 31831
                
                
                  1-hour ozone
                  Muskegon County
                  3/9/1995
                  8/30/2000, 65 FR 52651
                
                
                  1-hour ozone
                  Allegan County
                  9/1/2000 and 10/13/2000
                  11/24/2000, 65 FR 70490
                
                
                  1-hour ozone
                  Flint (Genesee County) and Saginaw-Midland-Bay City (Bay, Midland, and Saginaw Counties)
                  5/9/2000
                  11/13/2000, 65 FR 67629
                
                
                  1-hour ozone
                  Muskegon County
                  3/22/2001
                  8/6/2001, 66 FR 40895
                  Revision to motor vehicle emission budgets.
                
                
                  1-hour ozone update
                  Detroit-Ann Arbor area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties)
                  12/19/2003
                  5/20/2005, 70 FR 29202
                
                
                  1997 8-hour ozone
                  Benzie County, Flint, Grand Rapids, Huron County, Kalamazoo-Battle Creek, Lansing-East Lansing, and Mason County
                  7/24/2019
                  3/6/2020, 85 FR 13057
                  2nd limited maintenance plan.
                
                
                  1997 8-hour ozone
                  Benton Harbor, Cass County, and Muskegon
                  6/13/2006, 8/25/2006, and 11/30/2006
                  5/16/2007, 72 FR 27425
                
                
                  1997 8-hour ozone
                  Detroit-Ann Arbor
                  3/6/2009
                  6/29/2009, 74 FR 30950
                
                
                  Particulate matter
                  Macomb, Oakland, Wayne and Monroe Counties
                  6/27/1974 and 10/18/1974
                  6/2/1975, 40 FR 23746
                
                
                  PM-10
                  Wayne County
                  7/24/1995
                  8/5/1996, 61 FR 40516
                
                
                  1997 Annual PM2.5
                  
                  Detroit-Ann Arbor area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties)
                  7/05/2011
                  8/29/2013, 78 FR 53274
                
                
                  2006 24-Hour PM2.5
                  
                  Detroit-Ann Arbor area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties)
                  7/05/2011
                  8/29/2013, 78 FR 53274
                
                
                  2008 lead (Pb)
                  Belding area (Ionia County, part)
                  1/12/2016
                  5/31/2017, 82 FR 24864
                
                
                  
                  
                    Negative Declarations
                  
                
                
                  Negative declarations
                  Wayne, Oakland and Macomb Counties
                  10/10/1983, 5/17/1985, and 6/12/1985
                  11/24/1986, 51 FR 42221
                  Includes large petroleum dry cleaners, high-density polyethylene, polypropylene, and polystyrene resin manufacturers, and synthetic organic chemical manufacturing industry—oxidation.
                
                
                  Negative declarations
                  Detroit-Ann Arbor Area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw and Wayne Counties) Grand Rapids Area (Kent and Ottawa Counties), and Muskegon County
                  3/30/1994
                  9/7/1994, 59 FR 46182
                  Includes: Large petroleum dry cleaners, SOCMI air oxidation processes, high-density polyethylene and polypropylene resin manufacturing and pneumatic rubber tire manufacturing.
                
                
                  
                    Section 182(f) NO
                    X
                    Exemptions
                  
                
                
                  1-hour ozone
                  Detroit-Ann Arbor area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties)
                  11/12/1993
                  8/10/1994, 59 FR 40826
                
                
                  1-hour ozone
                  Clinton, Ingham, Eaton, and Genesee Counties
                  7/1/1994 and 7/8/1994
                  4/27/1995, 60 FR 20644
                
                
                  1-hour ozone
                  Kent, Ottawa, Muskegon, Allegan, Barry, Bay, Berrien, Branch, Calhoun, Cass, Clinton, Eaton, Gratiot, Genesee, Hillsdale, Ingham, Ionia, Jackson, Kalamazoo, Lenawee, Midland, Montcalm, St. Joseph, Saginaw, Shiawassee, and Van Buren Counties
                  7/13/1994
                  1/26/1996, 61 FR 2428
                
                
                  1-hour ozone
                  Muskegon County
                  11/22/1995
                  9/26/1997, 62 FR 50512
                
                
                  1997 8-hour ozone
                  Grand Rapids (Kent and Ottawa Counties), Kalamazoo-Battle Creek (Calhoun, Kalamazoo, and Van Buren Counties), Lansing-East Lansing (Clinton, Eaton, and Ingham Counties), Benzie County, Huron County and Mason County
                  1/17/2015
                  6/6/2006, 71 FR 32448
                
              
              [71 FR 52469, Sept. 6, 2006]
              
                Editorial Notes:
                1. For Federal Register citations affecting § 52.1170, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
                2. At 84 FR 44544, Aug. 26, 2019, § 52.1170 was amended by revising the paragraph (c) table entries for R 336.1906, R 336.1910, R 336.1911, R 336.1915, R 336.1916, and R 336.1930; however, the amendment could not be incorporated because those entries do not exist.
              
            
            
              § 52.1171
              Classification of regions.
              The Michigan plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Metropolitan Detroit-Port Huron Intrastate
                  I
                  I
                  III
                  III
                  III
                
                
                  Metropolitan Toledo Interstate
                  I
                  I
                  III
                  III
                  I
                
                
                  South Central Michigan Intrastate
                  II
                  II
                  III
                  III
                  III
                
                
                  South Bend-Elkhart (Indiana)-Benton Harbor (Michigan) Interstate
                  I
                  IA
                  III
                  III
                  III
                
                
                  Central Michigan Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Upper Michigan Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10873, May 31, 1972, as amended at 39 FR 16346, May 8, 1974; 45 FR 29801, May 6, 1980]
            
            
              § 52.1172
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Michigan's plan for the attainment and maintenance of the National Ambient Air Quality Standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds the plan satisfies all requirements of Part D, Title I of the Clean Air Act as amended in 1977, except as noted below. In addition, continued satisfaction of the requirements of Part D for the ozone portion of the SIP depends on the adoption and submittalof RACT requirements by July 1, 1980 for the sources covered by CTGs between January 1978 and January 1979 and adoption and submittal by each subsequent January of additional RACT requirements for sources covered by CTGs issued by the previous January.
              [45 FR 29801, May 6, 1980]
            
            
              § 52.1173
              Control strategy: Particulates.
              (a) Part D—Disapproval. The following specific revisions to the Michigan Plan are disapproved:
              (1) Rule 336.1331, Table 31, Item C: Emission limits for Open Hearth Furnaces, Basic Oxygen Furnaces, Electric Arc Furnaces, Sintering Plants, Blast Furnaces, Heating and Reheating Furnaces.
              (2) Rules 336.1371 (Fugitive dust control programs other than areas listed in table 36.), 336.1372 (Fugitive dust control programs; required activities; typical control methods.) and 336.1373 (Fugitive dust control programs; areas listed in table 36.) for control of industrial fugitive particulate emissions sources.
              (b) Part D—Conditional Approval—The Michigan overall Plan for primary and secondary nonattainment areas is approved provided that the following conditions are satisfied:
              (1) The State officially adopts final industrial fugitive regulations that represent RACT for traditional sources and submits these finally effective regulations to USEPA by January 31, 1981.
              (2) The State adopts and submits regulations reflecting RACT for Basic Oxygen Furnaces, Electric Arc Furnaces, Sintering Plants, Blast Furnaces and Heating and Reheating Furnaces.
              (3) Rule 336.1331, Table 31, Item C: Coke Oven Preheater Equipment Effective After July 1, 1979—The State clarifies the compliance test method to include measurement of the whole train.
              (4) Rule 336.1349—The State submits consent orders containing enforceable increments insuring reasonable further progress for each source subject to Rules 336.1350 through 336.1357.

              (5) Rule 336.1350—The State adopts and submits an acceptable inspection method for determining compliance with the rule.
              
              (6) Rule 336.1352—The State adopts and submits the following clarifications to the rule: (a) The rule regulates emissions from the receiving car itself during the pushing operation; (b) in the phrase “eight consecutive trips,” “consecutive” is defined as “consecutively observed trips”; (c) the word “trips” is defined as “trips per battery” or “trips per system”; (d) the 40% opacity fugitive emissions limitation refers to an instantaneous reading and not an average; (e) the method of reading opacity is defined.
              (7) Rule 336.1353—The State adopts and submits: (a) An acceptable test methodology for determining compliance with the rule; and (b) a clarification that the exception to the visible emission prohibition of 4% of standpipe emission points refers to “operating” ovens.
              (8) Rule 336.1356—The State adopts and submits a clarification of the test methodology to determine compliance with the rule.
              (9) Rule 336.1357—The State adopts and submits a clarification of the test methodology to determine compliance with the rule.
              (10) The State adopts and submits a regulation reflecting RACT for coke battery combustion stacks.
              (11) The State adopts and submits an acceptable test method for application of Rule 336.1331, Table 32 to quench towers, or, in the alternative, adopts and submits a limitation reflecting RACT for quench tower emissions based on the quantity of total dissolved solids in the quench water.
              (12) The State adopts and submits rules requiring RACT for scarfing emissions.
              (13) Part 10 Testing—The State adopts and submits the following clarifications to the test methods: (a) Testing of fugitive emissions from blast furnaces are conducted during the cast; (b) the starting and ending period is specified for basic oxygenfurnaces (for both primary and secondary emissions generating operations), electric arc furnaces and for each of the three emission points at sinter plants.
              (14) The State conducts additional particulate studies in the Detroit area by September, 1980.
              (c) Disapprovals. EPA disapproves the following specific revisions to the Michigan Plan:
              (1) The State submitted Consent Order No. 16-1982 on June 24, 1982, Great Lakes Steel, a Division of the National Steel Corporation as a revision to the Michigan State Implementation Plan. EPA disapproves this revision, because it does not satisfy all the requirements of EPA's proposed Emission Trading Policy Statement of April 7, 1982 (47 FR 15076).

              (d) Approval—On April 29, 1988, the State of Michigan submitted a committal SIP for particulate matter with an aerodynamic diameter equal to or less than 10 micrometers (PM10) for Michigan's Group II areas. The Group II areas of concern are in the City of Monroe and an area surrounding the City of Carrollton. The committal SIP contains all the requirements identified in the July 1, 1987, promulgation of the SIP requirements for PM10 at 52 FR 24681.
              (e) [Reserved]
              (f) On July 24, 1995, the Michigan Department of Natural Resources requested the redesignation of Wayne County to attainment of the National Ambient Air Quality Standard for particulate matter. The State's maintenance plan is complete and the redesignation satisfies all of the requirements of the Act.
              (g) Approval—On November 29, 1994, the Michigan Department of Natural Resources submitted a revision to the particulate State Implementation Plan for general conformity rules. The general conformity SIP revisions enable the State of Michigan to implement and enforce the Federal general conformity requirements in the nonattainment or maintenance areas at the State or local level in accordance with 40 CFR part 93, subpart B—Determining Conformity of General Federal Actions to State or Federal Implementation Plans.
              (h) Determination of Attainment. EPA has determined, as of November 6, 2012, that based on 2009-2011 ambient air quality data, the Detroit-Ann Arbor nonattainment area has attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS.

              (i) Pursuant to Clean Air Act section 179(c), EPA has determined that the Detroit-Ann Arbor area attained the annual 1997 PM2.5 NAAQS by the applicable attainment date, April 5, 2010.
              (j) Approval—The 1997 annual PM2.5 maintenance plans for the Detroit-Ann Arbor nonattainment area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties), has been approved as submitted on July 5, 2011. The maintenance plan establishes 2023 motor vehicle emissions budgets for the Detroit-Ann Arbor area of 4,360 tpy for primary PM2.5 and 119,194 tpy for NOX.
              (k) Approval—The 2006 24-Hour PM2.5 maintenance plans for the Detroit-Ann Arbor nonattainment area (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties), has been approved as submitted on July 5, 2011. The maintenance plan establishes 2023 motor vehicle emissions budgets for the Detroit-Ann Arbor area of 16 tpd for primary PM2.5 and 365 tpd for NOX.
              (l) Approval—On October 3, 2016, the State of Michigan submitted a revision to their Particulate Matter State Implementation Plan. The submittal established transportation conformity “Conformity” criteria and procedures related to interagency consultation, and enforceability of certain transportation related control and mitigation measures.
              [46 FR 27931, May 22, 1981, as amended at 49 FR 11834, Mar. 28, 1984; 50 FR 33540, Aug. 20, 1985; 55 FR 17752, Apr. 27, 1990; 61 FR 40519, Aug. 5, 1996; 61 FR 66609, Dec. 18, 1996; 77 FR 66547, Nov. 6, 2012; 78 FR 53274, Aug. 29, 2013; 82 FR 17135, Apr. 10, 2017]
            
            
              § 52.1174
              Control strategy: Ozone.
              (a) Part D—Conditional Approval—Michigan Rules 336.1603 and 336.1606 are approved provided that the following conditions are satisfied:
              (1) Rule 336.1606—The State either promulgates a rule with a 120,000 gallon per year throughput exemption for gasoline dispensing facilities for sources located in Wayne, Macomb and Oakland Counties. The State must either submit the rule to USEPA or demonstrate that the allowable emissions resulting from the application of its existing rule with 250,000 gallon per year throughput exemption for gasoline dispensing facilities are less than five percent greater than the allowable emissions resulting from the application of the CTG presumptive norm. The State must comply with this condition by May 6, 1981, and any necessary regulations must be finally promulgated by the State and submitted to USEPA by September 30, 1981.
              (b) Approval—On November 16, 1992, the Michigan Department of Natural Resources submitted Natural Resources Commission Rule 336.202 (Rule 2), Sections 5 and 14a of the 1965 Air Pollution Act 348, and the 1991 Michigan Air Pollution Reporting Forms, Reference Tables, and General Instructions as the States emission statement program. Natural Resources Commission Rule 336.202 (Rule 2) became effective November 11, 1986. Section 5 and 14a of the 1965 Air Pollution Act 348 became effective July 23, 1965. These rules have been incorporated by reference at 40 CFR 52.1170(c)(93). On October 25, 1993, the State submitted the 1993 Michigan Air Pollution Reporting Forms, Reference Tables, and General Instructions, along with an implementation strategy for the State's emission statement program.
              (c)(1) Approval—On January 5, 1993, the Michigan Department of Natural Resources submitted a revision to the ozone State Implementation Plan (SIP) for the 1990 base year inventory. The inventory was submitted by the State of Michigan to satisfy Federal requirements under section 182(a)(1) of the Clean Air Act as amended in 1990 (the Act), as a revision to the ozone SIP for the Grand Rapids and Muskegon areas in Michigan designated nonattainment, classified as moderate. These areas include counties of Muskegon, and the two county Grand Rapids area (which are the counties of Kent and Ottawa).

              (2) Approval—On November 12, 1993, the Michigan Department of Natural Resources submitted a petition for exemption from the oxides of nitrogen requirements of the Clean Air Act for the Detroit-Ann Arbor ozone nonattainment area. The submittal pertained to the exemption from the oxides of nitrogen requirements for conformity, inspection and maintenance, reasonably available control technology, and new source review. These are required by sections 176(c), 182(b)(4), and 182(f) of the 1990 amended Clean Air Act, respectively.
              (d) In a letter addressed to David Kee, EPA, dated March 30, 1994, Dennis M. Drake, State of Michigan, stated:
              (1) Michigan has not developed RACT regulations for the following industrial source categories, which have been addressed in Control Techniques Guidance (CTG) documents published prior to the Clean Air Act Amendments of 1990, because no affected sources are located in the moderate nonattainment counties:
              (i) Large petroleum dry cleaners;
              (ii) SOCMI air oxidation processes;
              (iii) High-density polyethylene and polypropylene resin manufacturing; and
              (iv) Pneumatic rubber tire manufacturing.
              (2) (Reserved)
              (e) Approval—On July 1, 1994, the Michigan Department of Natural Resources submitted a petition for exemption from the oxides of nitrogen requirements of the Clean Air Act for the East Lansing ozone nonattainment area. The submittal pertained to the exemption from the oxides of nitrogen requirements for conformity and new source review. Theses are required by sections 176(c) and 182(f) of the 1990 amended Clean Air Act, respectively. If a violation of the ozone standard occurs in the East Lansing ozone nonattainment area, the exemption shall no longer apply.
              (f) Approval—On July 8, 1994, the Michigan Department of Natural Resources submitted a petition for exemption from the oxides of nitrogen requirements of the Clean Air Act for the Genesee County ozone nonattainment area. The submittal pertained to the exemption from the oxides of nitrogen requirements for conformity and new source review. These are required by sections 176(c) and 182(f) of the 1990 amended Clean Air Act, respectively. If a violation of the ozone standard occurs in the Genesee County ozone nonattainment area, the exemption shall no longer apply.
              (g) [Reserved]
              (h) Approval—On January 5, 1993, the Michigan Department of Natural Resources submitted a revision to the ozone State Implementation Plan for the 1990 base year emission inventory. The inventory was submitted by the State of Michigan to satisfy Federal requirements under section 182(a)(1) of the Clean Air Act as amended in 1990, as a revision to the ozone State Implementation Plan for the Detroit-Ann Arbor moderate ozone nonattainment area. This area includes Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne counties.

              (i) Approval—On November 12, 1993, the Michigan Department of Natural Resources submitted a request to redesignate the Detroit-Ann Arbor (consisting of Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne counties) ozone nonattainment area to attainment for ozone. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a base year (1993 attainment year) emission inventory for NOX and VOC, a demonstration of maintenance of the ozone NAAQS with projected emission inventories (including interim years) to the year 2005 for NOX and VOC, a plan to verify continued attainment, a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the ozone NAAQS (which must be confirmed by the State), Michigan will implement one or more appropriate contingency measure(s) which are contained in the contingency plan. Appropriateness of a contingency measure will be determined by an urban airshed modeling analysis. The Governor or his designee will select the contingency measure(s) to be implemented based on the analysis and the MDNR's recommendation. The menu of contingency measures includes basic motor vehicle inspection and maintenance program upgrades, Stage I vapor recovery expansion, Stage II vapor recovery, intensified RACT for degreasing operations, NOX RACT, and RVP reduction to 7.8 psi. The redesignation request and maintenance plan meet the redesignation requirements in sections 107(d)(3)(E) and 175A of the Act as amended in 1990, respectively. The redesignation meets the Federal requirements of section 182(a)(1) of the Clean Air Act as a revision to the Michigan Ozone State Implementation Plan for the above mentioned counties.
              (j) [Reserved]
              (k) Determination—USEPA is determining that, as of July 20, 1995, the Grand Rapids and Muskegon ozone nonattainment areas have attained the ozone standard and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act do not apply to the areas for so long as the areas do not monitor any violations of the ozone standard. If a violation of the ozone NAAQS is monitored in either the Grand Rapids or Muskegon ozone nonattainment area, the determination shall no longer apply for the area that experiences the violation.

              (l) Approval—EPA is approving the section 182(f) oxides of nitrogen (NOX) reasonably available control technology (RACT), new source review (NSR), vehicle inspection/maintenance (I/M), and general conformity exemptions for the Grand Rapids (Kent and Ottawa Counties) and Muskegon (Muskegon County) moderate nonattainment areas as requested by the States of Illinois, Indiana, Michigan, and Wisconsin in a July 13, 1994 submittal. This approval also covers the exemption of NOX transportation and general conformity requirements of section 176(c) for the Counties of Allegan, Barry, Bay, Berrien, Branch, Calhoun, Cass, Clinton, Eaton, Gratiot, Genesee, Hillsdale, Ingham, Ionia, Jackson, Kalamazoo, Lenawee, Midland, Montcalm, St. Joseph, Saginaw, Shiawasse, and Van Buren.
              (m) Approval—On November 24, 1994, the Michigan Department of Natural Resources submitted a revision to the ozone State Implementation Plan. The submittal pertained to a plan for the implementation and enforcement of the Federal transportation conformity requirements at the State or local level in accordance with 40 CFR part 51, subpart T—Conformity to State or Federal Implementation Plans of Transportation Plans, Programs, and Projects Developed, Funded or Approved Under Title 23 U.S.C. or the Federal Transit Act.
              (n) Approval—On November 29, 1994, the Michigan Department of Natural Resources submitted a revision to the ozone State Implementation Plan for general conformity rules. The general conformity SIP revisions enable the State of Michigan to implement and enforce the Federal general conformity requirements in the nonattainment or maintenance areas at the State or local level in accordance with 40 CFR part 93, subpart B—Determining Conformity of General Federal Actions to State or Federal Implementation Plans.

              (o) Approval—On March 9, 1996, the Michigan Department of Environmental Quality submitted a request to redesignate the Grand Rapids ozone nonattainment area (consisting of Kent and Ottawa Counties) to attainment for ozone. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include an attainment emission inventory for NOX and VOC, a demonstration of maintenance of the ozone NAAQS with projected emission inventories to the year 2007 for NOX and VOC, a plan to verify continued attainment, a contingency plan, and a commitment to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If a violation of the ozone NAAQS, determined not to be attributable to transport from upwind areas, is monitored, Michigan will implement one or more appropriate contingency measure(s) contained in the contingency plan. Once a violation of the ozone NAAQS is recorded, the State will notify EPA, review the data for quality assurance, and conduct a technical analysis, including an analysis of meteorological conditions leading up to and during the exceedances contributing to the violation, to determine local culpability. This preliminary analysis will be submitted to EPA and subjected to public review and comment. The State will solicit and consider EPA's technical advice and analysis before making a final determination on the cause of the violation. The Governor or his designee will select the contingency measure(s) to be implemented within 6 months of a monitored violation attributable to ozone and ozone precursors from the Grand Rapids area. The menu of contingency measures includes a motor vehicle inspection and maintenance program, Stage II vapor recovery, RVP reduction to 7.8 psi, RACT on major non-CTG VOC sources in the categories of coating of plastics, coating of wood furniture, and industrial cleaning solvents. The redesignation request and maintenance plan meet the redesignation requirements in section 107(d)(3)(E) and 175A of the Act as amended in 1990, respectively. The redesignation meets the Federal requirements of section 182(a)(1) of the Clean Air Act as a revision to the Michigan Ozone State Implementation Plan for the above mentioned counties.
              (p) Approval—On November 22, 1995 the Michigan Department of Natural Resources submitted a petition for exemption from transportation conformity requirements for the Muskegon ozone nonattainment area. This approval exempts the Muskegon ozone nonattainment area from transportation conformity requirements under section 182(b)(1) of the Clean Air Act. If a violation of the ozone standard occurs in the Muskegon County ozone nonattainment area, the exemption shall no longer apply.
              (q) Correction of approved plan—Michigan air quality Administrative Rule, R336.1901 (Rule 901)—Air Contaminant or Water Vapor, has been removed from the approved plan pursuant to section 110(k)(6) of the Clean Air Act (as amended in 1990).
              (r) Approval—On March 9, 1995, the Michigan Department of Environmental Quality submitted a request to redesignate the Muskegon County ozone nonattainment area to attainment. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the 1-hour ozone NAAQS, determined not to be attributable to transport from upwind areas, Michigan will implement one or more appropriate contingency measure(s) which are in the contingency plan. The menu of contingency measures includes a motor vehicle inspection and maintenance program, stage II vapor recovery, a low Reid vapor pressure gasoline program, and rules for industrial cleanup solvents, plastic parts coating, and wood furniture coating.
              (s) Approval—On May 9, 2000, the State of Michigan submitted a revision to the Michigan State Implementation Plan for ozone containing a section 175A maintenance plan for the Flint and Saginaw-Midland-Bay City areas as part of Michigan's request to redesignate the areas from nonattainment to attainment for ozone. Elements of the section 175A maintenance plan include a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If monitors in any of these areas record a violation of the ozone NAAQS (which must be confirmed by the State), Michigan will adopt, submit to EPA, and implement one or more appropriate contingency measure(s) which are in the contingency plan and will submit a full maintenance plan under section 175A of the Clean Air Act. The menu of contingency measures includes a low Reid vapor pressure gasoline program, stage I gasoline vapor recovery, and rules for industrial cleanup solvents, plastic parts coating, and wood furniture coating.

              (t) Approval—On March 9, 1995, the Michigan Department of Environmental Quality submitted a request to redesignate the Allegan County ozone nonattainment area to attainment. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the 1-hour ozone NAAQS, determined not to be attributable to transport from upwind areas, Michigan will implement one or more appropriate contingency measure(s) which are in the contingency plan. The menu of contingency measures includes rules for plastic parts coating, wood furniture coating, and gasoline loading (Stage I vapor recovery).

              (u) Approval—On March 22, 2001, Michigan submitted a revision to the ozone maintenance plan for the Muskegon County area. The revision consists of allocating a portion of the Muskegon County area's Volatile Organic Compounds (VOC) and Oxides of Nitrogen (NOX) safety margin to the transportation conformity Motor Vehicle Emission Budget (MVEB). The MVEB for transportation conformity purposes for the Muskegon County area are now: 8.5 tons per day of VOC emissions and 10.2 tons per day of NOX emissions for the year 2010. This approval only changes the VOC and NOX transportation conformity MVEB for Muskegon County.

              (v) Approval—On December 19, 2003, Michigan submitted an update to the Section 175(A) maintenance plan for the Southeast Michigan 1-hour ozone maintenance area, which consists of Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne counties. This update addresses the second 10-year period of maintenance of the ozone standard in Southeast Michigan, which spans the years 2005 through 2015. The maintenance plan also revises the Motor Vehicle Emissions Budget (MVEB). For the year 2005, the MVEB for VOC is 218.1 tons per day (tpd), and the MVEB for NOX is 412.9 tpd. For the year 2015, the MVEB for VOC is 172.8 tpd, and the MVEB for NOX is 412.9 tpd.
              (w) Approval—On June 17, 2005, the Michigan Department of Environmental Quality submitted a petition requesting the exemption from Clean Air Act oxides of nitrogen control requirements in six 8-hour ozone nonattainment areas. The Grand Rapids, Kalamazoo/Battle Creek, Lansing/East Lansing, Benzie County, Huron County, and Mason County nonattainment areas each receive an exemption. Section 182(f) of the 1990 amended Clean Air Act authorizes the exceptions. The exemption will no longer apply in an area if it experiences a violation of the 8-hour ozone standard.

              (x) Approval—On May 9, 2006, Michigan submitted requests to redesignate the Grand Rapids (Kent and Ottawa Counties), Kalamazoo-Battle Creek (Calhoun, Kalamazoo, and Van Buren Counties), Lansing-East Lansing (Clinton, Eaton, and Ingham Counties), Benzie County, Huron County, and Mason County areas to attainment of the 8-hour ozone National Ambient Air Quality Standard (NAAQS). The State supplemented its redesignation requests on May 26, 2006, and August 25, 2006. As part of its redesignation requests, the State submitted maintenance plans as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit subsequent maintenance plan revisions in 8 years as required by the Clean Air Act. If monitors in any of these areas record a violation of the 8-hour ozone NAAQS, Michigan will adopt and implement one or more contingency measures. The list of possible contingency measures includes: Lower Reid vapor pressure gasoline requirements; reduced volatile organic compound (VOC) content in architectural, industrial, and maintenance coatings rule; auto body refinisher self-certification audit program; reduced VOC degreasing rule; transit improvements; diesel retrofit program; reduced VOC content in commercial and consumer products rule; and a program to reduce idling. Also included in the Michigan's submittal were motor vehicle emission budgets (MVEBs) for use to determine transportation conformity in the areas. For the Grand Rapids area, the 2018 MVEBs are 40.70 tpd for VOC and 97.87 tpd for oxides of nitrogen (NOX). For the Kalamazoo-Battle Creek area, the 2018 MVEBs are 29.67 tpd for VOC and 54.36 tpd for NOX. For the Lansing-East Lansing area, the 2018 MVEBs are 28.32 tpd for VOC and 53.07 tpd for NOX. For the Benzie County area, the 2018 MVEBs are 2.24 tpd for VOC and 1.99 tpd for NOX. For the Huron County area, the 2018 MVEBs are 2.34 tpd for VOC and 7.53 tpd for NOX. For the Mason County area, the 2018 MVEBs are 1.81 tpd for VOC and 2.99 tpd for NOX.

              (y) Approval—On June 13, 2006, Michigan submitted requests to redesignate the Flint (Genesee and Lapeer Counties), Muskegon (Muskegon County), Benton Harbor (Berrien County), and Cass County areas to attainment of the 8-hour ozone National Ambient Air Quality Standard (NAAQS). The State supplemented its redesignation requests on August 25, 2006, and November 30, 2006. As part of its redesignation requests, the State submitted maintenance plans as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit subsequent maintenance plan revisions in 8 years as required by the Clean Air Act. If monitors in any of these areas record a violation of the 8-hour ozone NAAQS, Michigan will adopt and implement one or more contingency measures. The list of possible contingency measures includes: Lower Reid vapor pressure gasoline requirements; reduced volatile organic compound (VOC) content in architectural, industrial, and maintenance coatings rule; auto body refinisher self-certification audit program; reduced VOC degreasing rule; transit improvements; diesel retrofit program; reduced VOC content in commercial and consumer products rule; and a program to reduce idling. Also included in the Michigan's submittal were motor vehicle emission budgets (MVEBs) for use to determine transportation conformity in the areas. For the Flint area, the 2018 MVEBs are 25.68 tpd for VOC and 37.99 tpd for oxides of nitrogen (NOX). For the Muskegon area, the 2018 MVEBs are 6.67 tpd for VOC and 11.00 tpd for NOX. For the Benton Harbor area, the 2018 MVEBs are 9.16 tpd for VOC and 15.19 tpd for NOX. For the Cass County area, the 2018 MVEBs are 2.76 tpd for VOC and 3.40 tpd for NOX.

              (z) Approval—On March 6, 2009, Michigan submitted a request to redesignate the Detroit-Ann Arbor area (Lenawee, Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties) to attainment of the 1997 8-hour ozone National Ambient Air Quality Standard (NAAQS). As part of its redesignation requests, the State submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit subsequent maintenance plan revisions in 8 years as required by the Clean Air Act. If monitors in any of these areas record a violation of the 8-hour ozone NAAQS, Michigan will adopt and implement one or more contingency measures. The list of possible contingency measures includes: Reduced VOC content in architectural, industrial, and maintenance (AIM) coatings rule; auto body refinisher self-certification audit program; reduced VOC degreasing/solvent cleaning rule; diesel retrofit program; reduced idling program; portable fuel container replacement rule; and, food preparation flame broiler control rule. Also included in the Michigan's submittal were a 2005 base year emissions inventory and motor vehicle emission budgets (MVEBs) for use to determine transportation conformity in the area. For the Detroit-Ann Arbor area, Michigan has established separate MVEBS for the Southeast Michigan Council of Governments (SEMCOG) region (Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne Counties) and for Lenawee County. MDEQ has determined the 2020 MVEBs for the SEMCOG region to be 106 tons per day for VOC and 274 tpd for NOX. MDEQ has determined the 2020 MVEBs for Lenawee County to be 2.1 tpd for VOC and 4.4 tpd for NOX.
              [45 FR 58528, Sept. 4, 1980]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1174, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1175
              Compliance schedules.

              (a) The requirements of § 51.15(a)(2) of this chapter as of May 31, 1972, (36 FR 22398) are not met since Rule 336.49 of the Michigan Air Pollution Control Commission provides for individual compliance schedules to be submitted to the State Agency by January 1, 1974. This would not be in time for submittal to the Environmental Protection Agency with the first semiannual report.
              (b) [Reserved]
              (c) The requirements of § 51.262(a) of this chapter are not met since compliance schedules with adequate increments of progress have not been submitted for every source for which they are required.
              (d) Federal compliance schedules. (1) Except as provided in paragraph (d)(3) of this section, the owner or operator of any stationary source subject to the following emission-limiting regulations in the Michigan implementation plan shall comply with the applicable compliance schedule in paragraph (d)(2) of this section: Air Pollution Control Commission, Department of Public Health, Michigan Rule 336.49.
              (2) Compliance schedules. (i) The owner or operator of any boiler or furnace of more than 250 million Btu per hour heat input subject to Rule 336.49 and located in the Central Michigan Intrastate AQCR, South Bend-Elkhart-Benton Harbor Interstate AQCR, or Upper Michigan Intrastate AQCR (as defined in part 81 of this title) shall notify the Administrator, no later than October 1, 1973, of his intent to utilize either low-sulfur fuel or stack gas desulfurization to comply with the limitations effective July 1, 1975, in Table 3 or Table 4 of Rule 336.49.
              (ii) Any owner or operator of a stationary source subject to paragraph (d)(2)(i) of this section who elects to utilize low-sulfur fuel shall take the following actions with respect to the source no later than the dates specified.
              (a) November 1, 1973—Submit to the Administrator a projection of the amount of fuel, by types, that will be substantially adequate to enable compliance with Table 3 of Rule 336.49 on July 1, 1975, and for at least one year thereafter.
              (b) December 31, 1973—Sign contracts with fuel suppliers for projected fuel requirements.
              (c) January 31, 1974—Submit a statement as to whether boiler modifications will be required. If modifications will be required, submit plans for such modifications.
              (d) March 15, 1974—Let contracts for necessary boiler modifications, if applicable.
              (e) June 15, 1974—Initiate onsite modifications, if applicable.
              (f) March 31, 1975—Complete onsite modifications, if applicable.
              (g) July 1, 1975—Achieve final compliance with the applicable July 1, 1975, sulfur-in-fuel limitation listed in Table 3 of Rule 336.49.
              (iii) Any owner or operator of a stationary source subject to paragraph (d)(2)(i) of this section who elects to utilize stack gas desulfurization shall take the following actions with respect to the source no later than the dates specified.
              (a) November 1, 1973—Let necessary contracts for construction.
              (b) March 1, 1974—Initiate onsite construction.
              (c) March 31, 1975—Complete onsite construction.
              (d) July 1, 1975—Achieve final compliance with the applicable July 1, 1975, emission limitation listed in Table 4 of Rule 336.49.
              (e) If a performance test is necessary for a determination as to whether compliance has been achieved, such a test must be completed by July 1, 1975. Ten days prior to such a test, notice must be given to the Administrator to afford him the opportunity to have an observer present.
              (iv) The owner or operator of any boiler or furnace of more than 250 million Btu per hour heat input subject to Rule 336.49 and located in the Central Michigan Intrastate AQCR. South Bend-Elkhart-Benton Harbor Interstate AQCR, or Upper Michigan Intrastate AQCR shall notify the Administrator, no later than January 31, 1974, of his intent to utilize either low-sulfur fuel or stack gas desulfurization to comply with the limitation effective July 1, 1978, in Table 3 or Table 4 of Rule 336.49.
              (v) Any owner or operator of a stationary source subject to paragraph (d)(2)(iv) of this section who elects to utilize low-sulfur fuel shall take the following actions with respect to the source no later than the dates specified.
              (a) October 15, 1976—Submit to the Administrator a projection of the amount of fuel, by types, that will be substantially adequate to enable compliance with Table 3 of Rule 336.49 on July 1, 1978, and for at least one year thereafter.
              (b) December 31, 1976—Sign contracts with fuel suppliers for projected fuel requirements.
              (c) January 31, 1977—Submit a statement as to whether boiler modifications will be required. If modifications will be required, submit plans for such modifications.
              (d) March 15, 1977—Let contracts for necessary boiler modifications, if applicable.
              (e) June 15, 1977—Initiate onsite modifications, if applicable.
              (f) March 31, 1978—Complete onsite modifications, if applicable.
              (g) July 1, 1978—Achieve final compliance with the applicable July 1, 1978, sulfur-in-fuel limitation listed in Table 3 of Rule 336.49.
              (vi) Any owner or operator of a stationary source subject to paragraph (d)(2)(iv) of this section who elects to utilize stack gas desulfurization shall take the following actions with regard to the source no later than the dates specified.
              (a) November 1, 1976—Let necessary contracts for construction.
              (b) March 1, 1977—Initiate onsite construction.
              (c) March 31, 1978—Complete onsite construction.
              (d) July 1, 1978—Achieve final compliance with the applicable July 1, 1978, mission limitation listed in Table 4 of Rule 336.49.
              (e) If a performance test is necessary for a determination as to whether compliance has been achieved, such a test must be completed by July 1, 1978. Ten days prior to such a test, notice must be given to the Administrator to afford him the opportunity to have an observer present.
              (vii) Any owner or operator subject to a compliance schedule above shall certify to the Administrator, within five days after the deadline for each increment of progress in that schedule, whether or not the increment has been met.
              (3)(i) Paragraphs (d) (1) and (2) of this section shall not apply to a source which is presently in compliance with Table 3 or Table 4 of Rule 336.49 and which has certified such compliance to the Administrator by October 1, 1973. The Administrator may request whatever supporting information he considers necessary for proper certification.
              (ii) Any compliance schedule adopted by the State and approved by the Administrator shall satisfy the requirements of this paragraph for the affected source.
              (iii) Any owner or operator subject to a compliance schedule in this paragraph may submit to the Administrator no later than October 1, 1973, a proposed alternative compliance schedule. No such compliance schedule may provide for final compliance after the final compliance date in the applicable compliance schedule of this paragraph. If promulgated by the Administrator, such schedule shall satisfy the requirements of this paragraph for the affected source.
              (4) Nothing in this paragraph shall preclude the Administrator from promulgating a separate schedule for any source to which the application of the compliance schedule in paragraph (d)(2) of this section fails to satisfy the requirements of §§ 51.261 and 51.262(a) of this chapter.

              (e) The compliance schedules for the sources identified below are approved as meeting the requirements of § 51.104 and subpart N of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
              
                Michigan
                [See footnotes at end of table]
                
                  Source
                  Location
                  Regulations involved
                  Date schedule adopted
                  Final compliance date
                
                
                  
                    berrien county
                  
                
                
                  Conoco, Inc.
                  Berrien
                  R336.1603, R336.1609
                  Sept. 26, 1981
                  Dec. 31, 1982.
                
                
                  
                    calhoun county
                  
                
                
                  Clark Oil and Refining Corp
                  Calhoun
                  R336.1603 R336.1609
                  May 14, 1982
                  Dec. 31, 1982.
                
                
                  
                    charlevoix county
                  
                
                
                  Northern Michigan Electric Cooperative Advance Steam Plant
                  Boyne City
                  336.1401 (336.49)
                  Jan. 10, 1980
                  Jan. 1, 1985.
                
                
                  
                    genesee county
                  
                
                
                  Buick Motor Division
                  City of Flint
                  R336.1301
                  May 5, 1980
                  Dec. 31, 1982.
                
                
                  GM Warehousing Dist. Div. Boilers 1 and 2
                  Genesee
                  R336.1331
                  Dec. 31, 1981
                  Oct. 15, 1983.
                
                
                  GM Warehousing Dist. Div. Boilers 3 and 4
                  ......do
                  R336.1331
                  Dec. 1, 1981
                  Oct. 15, 1981.
                
                
                  
                    macomb county
                  
                
                
                  New Haven Foundry
                  Macomb County
                  R336.1301, R336.1331, R336.1901
                  Aug. 14, 1980
                  June 30, 1985.
                
                
                  
                    midland county
                  
                
                
                  Dow Chemical
                  Midland
                  R336.1301 and R336.1331
                  July 21, 1982
                  Dec. 31, 1985.
                
                
                  
                    monroe county
                  
                
                
                  Detroit Edison (Monroe plant)
                  Monroe
                  336.49
                  July 7, 1977
                  Jan. 1, 1985.
                
                
                  Dundee Cement Company
                  Dundee
                  336.41, 44(336.1301, 336.1331)
                  
                  Oct. 17, 1979
                  Dec. 31, 1983.
                
                
                  Union Camp
                  Monroe
                  336.1401(336.49)
                  
                  Jan. 3, 1980
                  Jan. 1, 1985.
                
                
                  
                    muskegon county
                  
                
                
                  Consumers Power Company (B. C. Cobb)
                  Muskegon
                  336.1401(336.49)
                  
                  Dec. 10, 1979
                  Jan. 1, 1985.
                
                
                  S. D. Warren Co
                  Muskegon
                  336.49 (336.1401)
                  Oct. 31, 1979
                  Nov. 1, 1984.
                
                
                  Marathon Oil
                  ......do
                  336.1603
                  July 31, 1981
                  Dec. 31, 1982.
                
                
                  
                    saginaw county
                  
                
                
                  Grey Iron Casting and Nodular Iron Casting Plants
                  Saginaw
                  R336.1301
                  Apr. 16, 1980
                  Dec. 31, 1982.
                
                
                  
                    wayne county
                  
                
                
                  Boulevard Heating Plant
                  Wayne
                  R336.1331
                  Apr. 28, 1981
                  Dec. 31, 1982.
                
                Footnotes:
                
                  1 For the attainment of the primary standard.
                
                  2 For the attainment of the secondary standard.
                
                  3 For the maintenance of the secondary standard.
              

              (f) The compliance schedules for the sources identified below are disapproved as not meeting the requirements of § 51.15 of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
              
                Michigan
                
                  Source
                  Location
                  Regulation involved
                  Date schedule adopted
                
                
                  
                    bay county
                  
                
                
                  Consumer Power (Karn Plant)
                  Essexville
                  336.44
                  Sept. 18, 1973.
                
                
                  
                    ottawa county
                  
                
                
                  Consumer Power Co. (Campbell Plant Units 1, 2)
                  West Olive
                  336.44
                  Sept. 18, 1973.
                
              
              [37 FR 10873, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1175, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1176
              Review of new sources and modifications. [Reserved]
            
            
              §§ 52.1177-52.1178
              [Reserved]
            
            
              § 52.1179
              Control strategy: Carbon monoxide.
              (a) Approval—On March 18, 1999, the Michigan Department of Environmental Quality submitted a request to redesignate the Detroit CO nonattainment area (consisting of portions of Wayne, Oakland and Macomb Counties) to attainment for CO. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a base year (1996 attainment year) emission inventory for CO, a demonstration of maintenance of the ozone NAAQS with projected emission inventories to the year 2010, a plan to verify continued attainment, a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the CO NAAQS (which must be confirmed by the State), Michigan will implement one or more appropriate contingency measure(s) which are contained in the contingency plan. The menu of contingency measures includes enforceable emission limitations for stationary sources, transportation control measures, or a vehicle inspection and maintenance program. The redesignation request and maintenance plan meet the redesignation requirements in sections 107(d)(3)(E) and 175A of the Act as amended in 1990.
              (b) Approval—On December 19, 2003, Michigan submitted a request to revise its plan for the Southeast Michigan CO maintenance area (consisting of portions of Wayne, Oakland and Macomb Counties). The submittal contains updated emission inventories for 1996 and 2010, and an update to the 2010 motor vehicle emissions budget (MVEB). The 2010 MVEB is 3,842.9 tons of CO per day.
              (c) Approval—On October 3, 2016, the State of Michigan submitted a revision to their Carbon Monoxide State Implementation Plan. The submittal established transportation conformity “Conformity” criteria and procedures related to interagency consultation, and enforceability of certain transportation related control and mitigation measures.
              [70 FR 4023, Jan. 28, 2005, as amended at 82 FR 17136, Apr. 10, 2017]
            
            
              § 52.1180
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for the State of Michigan.

              (c) All applications and other information required pursuant to § 52.21 of this part from sources located in the State of Michigan shall be submitted to the state agency, Michigan Department of Natural Resources and Environment, Air Quality Division, P.O. Box 30028, Lansing, Michigan 48909, rather than to EPA's Region 5 office.
              [45 FR 8299, Feb. 7, 1980; 45 FR 52741, Aug. 7, 1980, as amended at 68 FR 11323, Mar. 10, 2003; 68 FR 74489, Dec. 24, 2003; 75 FR 55275, Sept. 10, 2010]
            
            
              § 52.1181
              Interstate pollution.
              (a) The requirements of Section 126(a)(1) of the Clean Air Act as amended in 1977 are not met since the state has not submitted to EPA, as a part of its State Implementation Plan, the procedures on which the state is relying to notify nearby states of any proposed major stationary source which may contribute significantly to levels of air pollution in excess of the National Ambient Air Quality Standards in that state.
              [46 FR 30084, June 5, 1981]
            
            
              § 52.1182
              State boards.
              (a) The requirements of Section 128 of the Clean Air Act as amended in 1977 are not met since the state has not submitted to EPA, as a part of its State Implementation Plan, the measures on which the state is relying to insure that the Air Pollution Control Commission contains a majority of members who represent the public interest and do not derive a significant portion of their income from persons subject to permits or enforcement orders under the Act and that the board members adequately disclose any potential conflicts of interest.
              [46 FR 30084, June 5, 1981]
            
            
              § 52.1183
              Visibility protection.
              (a) [Reserved]
              (b) Regulation for visibility monitoring and new source review. The provisions of § 52.28 are hereby incorporated and made a part of the applicable plan for the State of Michigan.
              (c) [Reserved]
              (d) Regional Haze. The requirements of section 169A of the Clean Air Act are not met because the regional haze plan submitted by Michigan on November 5, 2010, does not include fully approvable measures for meeting the requirements of 40 CFR 51.308(d)(3) and 51.308(e) with respect to emissions of NOX and SO2 from electric generating units. EPA has given limited approval and limited disapproval to the plan provisions addressing these requirements.
              (e) Measures Addressing Limited Disapproval Associated With NO
                X. The deficiencies associated with NOX identified in EPA's limited disapproval of the regional haze plan submitted by Michigan on November 5, 2010, are satisfied by § 52.1186.
              (f) Measures Addressing Limited Disapproval Associated With SO
                2. The deficiencies associated with SO2 identified in EPA's limited disapproval of the regional haze plan submitted by Michigan on November 5, 2010, are satisfied by § 52.1187.

              (g) The requirements of section 169A of the Clean Air Act are not met because the regional haze plan submitted on November 5, 2010, does not meet the best available retrofit technology requirements of 40 CFR 51.308(e) with respect to emissions of NOX and SO2 from Saint Marys Cement in Charlevoix and NOX from Escanaba Paper Company in Escanaba. These requirements for these two facilities are satisfied by 40 CFR 52.1183(h) and 40 CFR 52.1183(i), respectively.

              (h)(1) For the 30-day period beginning January 1, 2017, and thereafter, Saint Marys Cement, or any subsequent owner or operator of the Saint Marys Cement facility located in Charlevoix, Michigan, shall not cause or permit the emission of oxides of nitrogen (expressed as NO2) to exceed 2.80 lb per ton of clinker as a 30-day rolling average.

              (2) For the 12-month period beginning January 1, 2017, and thereafter, Saint Marys Cement, or any subsequent owner or operator of the Saint Marys Cement facility located in Charlevoix, Michigan, shall not cause or permit the emission of NOX (expressed as NO2) to exceed 2.40 lb per ton of clinker as a 12-month average.

              (3) Saint Marys Cement, or any subsequent owner or operator of the Saint Marys Cement facility located in Charlevoix, Michigan, shall not cause or permit the emission of SO2 to exceed 7.50 lb per ton of clinker as a 12-month average.

              (4) Saint Marys Cement, or any subsequent owner or operator of the Saint Marys Cement facility located in Charlevoix, Michigan, shall operate continuous emission monitoring systems to measure NOX and SO2 emissions from its kiln system in conformance with 40 CFR part 60 appendix F procedure 1.

              (5) The reference test method for assessing compliance with the limit in paragraph (h)(1) of this section shall be use of a continuous emission monitoring system operated in conformance with 40 CFR part 60, appendix F, procedure 1. A new 30-day average shall be computed at the end of each calendar day in which the kiln operates, based on the following procedure: First, sum the total pounds of NOX (expressed as NO2) emitted during the operating day and the previous twenty-nine operating days, second, sum the total tons of clinker produced during the same period, and third, divide the total number of pounds by the total clinker produced during the thirty operating days.

              (6) The reference test method for assessing compliance with the limit in paragraphs (h)(2) and (h)(3) of this section shall be use of a continuous emission monitoring system operated in conformance with 40 CFR part 60, appendix F, procedure 1. A new 12-month average shall be computed at the end of each calendar month, based on the following procedure: First, sum the total pounds of NOX or SO2, as applicable, emitted from the unit during the month and the previous eleven calendar months, second, sum the total tons of clinker production during the same period, and third, divide the total number of pounds of emissions of NOX or SO2, as applicable, by the total clinker production during the twelve calendar months.
              (7) Recordkeeping. The owner/operator shall maintain the following records for at least five years:
              (i) All CEMS data, including the date, place, and time of sampling or measurement; parameters sampled or measured; and results.
              (ii) All records of clinker production, which shall be monitored in accordance with 40 CFR 60.63.
              (iii) Records of quality assurance and quality control activities for emissions measuring systems including, but not limited to, any records required by 40 CFR part 60, appendix F, Procedure 1.
              (iv) Records of all major maintenance activities conducted on emission units, air pollution control equipment, CEMS and clinker production measurement devices.
              (v) Any other records required by 40 CFR part 60, subpart F, or 40 CFR part 60, appendix F, procedure 1.
              (8) Reporting. All reports under this section shall be submitted to Chief, Air Enforcement and Compliance Assurance Branch, U.S. Environmental Protection Agency, Region 5, Mail Code AE-17J, 77 W. Jackson Blvd., Chicago, IL 60604-3590.

              (i) The owner/operator shall submit quarterly excess emissions reports for SO2 and NOX BART limits no later than the 30th day following the end of each calendar quarter. Excess emissions means emissions that exceed the emissions limits specified in paragraph (h)(1), (h)(2), and (h)(3) of this section. The reports shall include the magnitude, date(s), and duration of each period of excess emissions, specific identification of each period of excess emissions that occurs during startups, shutdowns, and malfunctions of the unit, the nature and cause of any malfunction (if known), and the corrective action taken or preventative measures adopted.
              (ii) Owner/operator of each unit shall submit quarterly CEMS performance reports, to include dates and duration of each period during which the CEMS was inoperative (except for zero and span adjustments and calibration checks), reason(s) why the CEMS was inoperative and steps taken to prevent recurrence, and any CEMS repairs or adjustments.
              (iii) The owner/operator shall also submit results of any CEMS performance tests required by 40 CFR part 60, appendix F, Procedure 1 (Relative Accuracy Test Audits, Relative Accuracy Audits, and Cylinder Gas Audits).

              (iv) When no excess emissions have occurred or the CEMS has not been inoperative, repaired, or adjusted during the reporting period, such information shall be stated in the quarterly reports required by paragraphs (h)(7)(i) and (ii) of this section.
              

              (i) Escanaba Paper Company, or any subsequent owner or operator of the Escanaba Paper Company facility in Escanaba, Michigan, shall meet the following requirements and shall not cause or permit the emission of NOX (expressed as NOX) to exceed the following limits:
              (1) For Boiler 8, designated as EU8B13, a rolling 30-day average limit of 0.35 lb per MMBTU.

              (2) A continuous emission monitoring system shall be operated to measure NOX emissions from Boiler 8 in conformance with 40 CFR part 60, appendix F.

              (3) The reference test method for assessing compliance with the limit in paragraph (i)(1) of this section shall be a continuous emission monitoring system operated in conformance with 40 CFR part 60, appendix F. A new 30-day average shall be computed at the end of each calendar day in which the boiler operated, based on the following procedure: first, sum the total pounds of NOX emitted from the unit during the operating day and the previous twenty-nine operating days, second sum the total heat input to the unit in MMBTU during the same period, and third, divide the total number of pounds of NOX emitted by the total heat input during the thirty operating days.
              (4) For Boiler 9, also identified as EU9B03, a limit of 0.27 lb per MMBTU.
              (5) The reference test method for assessing compliance with the limit in paragraph (i)(4) of this section shall be a test conducted in accordance with 40 CFR part 60, appendix A, Method 7.
              (6) Recordkeeping. The owner/operator shall maintain the following records regarding Boiler 8 and Boiler 9 for at least five years:
              (i) All CEMS data, including the date, place, and time of sampling or measurement; parameters sampled or measured; and results.
              (ii) All stack test results.
              (iii) Daily records of fuel usage, heat input, and data used to determine heat content.
              (iv) Records of quality assurance and quality control activities for emissions measuring systems including, but not limited to, any records required by 40 CFR part 60, appendix F, Procedure 1.
              (v) Records of all major maintenance activities conducted on emission units, air pollution control equipment, and CEMS.
              (vi) Any other records identified in 40 CFR 60.49b(g) or 40 CFR part 60, appendix F, Procedure 1.
              (7) Reporting. All reports under this section shall be submitted to the Chief, Air Enforcement and Compliance Assurance Branch, U.S. Environmental Protection Agency, Region 5, Mail Code AE-17J, 77 W. Jackson Blvd., Chicago, IL 60604-3590.
              (i) Owner/operator of Boiler 8 shall submit quarterly excess emissions reports for the limit in paragraph (i)(1) no later than the 30th day following the end of each calendar quarter. Excess emissions means emissions that exceed the emissions limit specified in paragraph (i)(1) of this section. The reports shall include the magnitude, date(s), and duration of each period of excess emissions, specific identification of each period of excess emissions that occurs during startups, shutdowns, and malfunctions of the unit, the nature and cause of any malfunction (if known), and the corrective action taken or preventative measures adopted.
              (ii) Owner/operator of Boiler 8 shall submit quarterly CEMS performance reports, to include dates and duration of each period during which the CEMS was inoperative (except for zero and span adjustments and calibration checks or when Boiler 8 is not operating), reason(s) why the CEMS was inoperative and steps taken to prevent recurrence, and any CEMS repairs or adjustments.
              (iii) Owner/operator of Boiler 8 shall also submit results of any CEMS performance tests required by 40 CFR part 60, appendix F, procedure 1 (Relative Accuracy Test Audits, Relative Accuracy Audits, and Cylinder Gas Audits).
              (iv) When no excess emissions have occurred or the CEMS has not been inoperative, repaired, or adjusted during the reporting period, such information shall be stated in the quarterly reports required by paragraph (i)(7) of this section.

              (v) Owner/operator of Boiler 9 shall submit reports of any compliance test measuring NOX emissions from Boiler 9 within 60 days of the last day of the test. If owner/operator commences operation of a continuous NOX emission monitoring system for Boiler 9, owner/operator shall submit reports for Boiler 9 as specified for Boiler 8 in paragraphs (i)(7)(i) to (i)(7)(iv) of this section.
              (j) [Reserved]
              (k) Tilden Mining Company, or any subsequent owner/operator of the Tilden Mining Company facility in Ishpeming, Michigan, shall meet the following requirements:
              (1) NO
                X
                Emission Limits. (i) An emission limit of 2.8 lbs NOX/MMBTU, based on a 720-hour rolling average, shall apply to Tilden Grate Kiln Line 1 when burning natural gas, and an emission limit of 1.5 lbs NOX/MMBTU, based on a 720-hour rolling average, shall apply to Tilden Grate Kiln Line 1 when burning coal or a mixture of coal and natural gas. These emission limits will become enforceable 60 months after May 12, 2016 and only after EPA's confirmation or modification of the emission limit in accordance with the procedures set forth in paragraphs (k)(1)(ii) through (viii) of this section.

              (ii) Compliance with these emission limits shall be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for NOX. The owner or operator must start collecting CEMS data for NOX upon May 12, 2016 and submit the data to EPA no later than 30 days from the end of each calendar quarter. Any remaining data through the end of the 57th month from May 12, 2016, that does not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 57th month. Although CEMS data must continue to be collected, it does not need to be submitted to EPA starting 57 months after May 12, 2016.

              (iii) No later than 48 months from May 12, 2016, the owner or operator must submit to EPA a report, including any final report(s) completed by the selected NOX reduction technology supplier and furnace retrofit engineer, containing a detailed engineering analysis and modeling of the NOX reduction control technology being installed on Tilden Grate Kiln Line 1. This report must include a list of all variables that can reasonably be expected to have an impact on NOX emission control technology performance, as well as a description of how these variables can be adjusted to reduce NOX emissions to meet the NOX design emission limit. This NOX reduction control technology must be designed to meet emission limits of 2.8 lbs NOX/MMBTU when burning natural gas and 1.5 lbs NOX/MMBTU when burning coal or a mixture of coal and natural gas.
              (iv) The NOX reduction control technology shall be installed on Tilden Grate Kiln Line 1 furnace no later than 50 months from May 12, 2016.

              (v) Commencing on the earlier of: Six months from the installation of the NOX reduction control technology or 50 months from May 12, 2016, the owner or operator must provide to EPA the results from pellet quality analyses. The owner or operator shall provide the results from pellet quality analyses no later than 30 days from the end of each calendar quarter up until 57 months after May 12, 2016. Any remaining results through the end of the 57th month that do not fall within a calendar quarter must be submitted to EPA no later than 30 days from the end of the 57th month. The pellet quality analyses shall include results for the following factors: Compression, reducibility, before tumble, after tumble, and low temperature disintegration. For each of the pellet quality analysis factors the owner or operator must explain the pellet quality analysis factor as well as the defined acceptable range for each factor using the applicable product quality standards based upon customers' pellet specifications that are contained in Tilden's ISO 9001 quality management system. The owner or operator shall provide pellet quality analysis testing results that state the date and time of the analysis and, in order to define the time period when pellets were produced outside of the defined acceptable range for the pellet quality factors listed, provide copies of the production logs that document the starting and ending times for such periods. The owner or operator shall provide an explanation of causes for pellet samples that fail to meet the acceptable range for any pellet quality analysis factor. Pellet quality information and data may be submitted to EPA as Confidential Business Information.
              

              (vi) No later than 57 months after May 12, 2016, the owner or operator may submit to EPA a report to either confirm or modify the NOX limits for Tilden Grate Kiln Line 1 within the upper and lower bounds described below. EPA will review the report and either confirm or modify the NOX limits. If the CEMS data collected during operating periods between months 50 and 57 that both meet pellet quality specifications and proper furnace/burner operation is normally distributed, the limit adjustment determination shall be based on the appropriate (depending upon whether data are statistically independent or dependent) 95% upper predictive limit (UPL) equations in paragraph (p) of this section. If the CEMS data collected during operating periods between months 50 and 57 that both meet pellet quality specifications and proper furnace/burner operation are not normally distributed, the limit adjustment determination shall be based on the non-parametric equation provided in paragraph (p) of this section. The data set for the determination shall exclude periods when pellet quality did not fall within the defined acceptable ranges of the pellet quality factors identified pursuant to paragraph (k)(1)(v) of this section and for any subsequent period when production had been reduced in response to pellet quality concerns consistent with Tilden's ISO 9001 operating standards. Any excluded period will commence at the time documented on the production log demonstrating pellet quality did not fall within the defined acceptable range and shall end when pellet quality within the defined acceptable range has been re-established at planned production levels, which will be presumed to be the level that existed immediately prior to the reduction in production due to pellet quality concerns. EPA may also exclude data where operations are inconsistent with the reported design parameters of the NOX reduction control technology that were installed.

              (vii) EPA will take final agency action by publishing its final confirmation or modification of the NOX limits in the Federal Register no later than 60 months after May 12, 2016. The confirmed or modified NOX limit for Tilden Grate Kiln Line 1 when burning only natural gas may be no lower than 2.8 lbs NOX/MMBTU, based on a 720-hour rolling average, and may not exceed 3.0 lbs NOX/MMBTU, based on a 720-hour rolling average. The confirmed or modified NOX limit for Tilden Grate Kiln Line 1 when burning coal or a mixture of coal and natural gas may be no lower than 1.5 lbs NOX/MMBTU, based on a 720-hour rolling average, and may not exceed 2.5 lbs NOX/MMBTU, based on a 720-hour rolling average.

              (viii) If the owner or operator submits a report proposing a single NOX limit for all fuels, EPA may approve the proposed NOX limit for all fuels based on a 30-day rolling average. The confirmed or modified limit will be established and enforceable within 60 months from May 12, 2016.
              (2) SO
                2
                Emission Limits. A fuel sulfur content limit of no greater than 1.20 percent sulfur content by weight shall apply to fuel combusted in Process Boiler #1 (EUBOILER1) and Process Boiler #2 (EUBOILER2) beginning three months from March 8, 2013. A fuel sulfur content limit of no greater than 1.50 percent sulfur content by weight shall apply to fuel combusted in the Line 1 Dryer (EUDRYER1) beginning 3 months from March 8, 2013. The sampling and calculation methodology for determining the sulfur content of fuel must be described in the monitoring plan required at paragraph (n)(8)(x) of this section.

              (3) The owner or operator of the Tilden Grate Kiln Line 1 furnace shall meet an emission limit of 500 lbs SO2/hr based on a 30-day rolling average beginning six months after May 12, 2016. Compliance with these emission limits shall be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for SO2. The owner or operator must start collecting CEMS data for SO2 beginning six months after May 12, 2016 and submit the data to EPA no later than 30 days from the end of each calendar quarter. The Tilden Grate Kiln Line 1 furnace shall not be limited to natural gas fuel. Beginning six months after May 12, 2016, any coal burned on Tilden Grate Kiln Line 1 shall have no more than 0.60 percent sulfur by weight based on a monthly block average. The sampling and calculation methodology for determining the sulfur content of coal must be described in the monitoring plan required for this furnace. The owner or operator must calculate an SO2 limit based on 12 continuous months of CEMS emissions data and submit such limit, calculations, and CEMS data to EPA no later than 36 months after May 12, 2016. If the submitted CEMS SO2 hourly data are normally distributed, the SO2 lbs/hr emission rate shall be based on the appropriate (depending upon whether data are statistically independent or dependent) 99% upper predictive limit (UPL) equation. If the submitted CEMS SO2 hourly data are not normally distributed, the SO2 lbs/hr emission rate shall be based on the non-parametric equation provided in paragraph (p) of this section. Compliance with the SO2 lbs/hr emission rate shall be determined on a 30-day rolling average basis. EPA will take final agency action by publishing a confirmation or modification of the SO2 limit in the Federal Register no later than 39 months after May 12, 2016. EPA may adjust the 500 lbs SO2/hr limit downward to reflect the calculated SO2 emission rate; however, EPA will not increase the SO2 limit above 500 lbs SO2/hr.

              (4) Starting 26 months from May 12, 2016, records shall be kept for any day during which fuel oil is burned as fuel (either alone or blended with other fuels) in Grate Kiln Line 1. These records must include, at a minimum, the gallons of fuel oil burned per hour, the sulfur content of the fuel oil, and the SO2 emissions in pounds per hour.
              (5) Starting 26 months from May 12, 2016, the SO2 limit for Grate Kiln Line 1 does not apply for any hour in which it is documented that there is a natural gas curtailment beyond Cliffs' control necessitating that the supply of natural gas to Tilden's Line 1 indurating furnace is restricted or eliminated. Records must be kept of the cause of the curtailment and duration of such curtailment. During such curtailment, the use of backup coal is restricted to coal with no greater than 0.60 percent sulfur by weight.
              (l) Testing and monitoring. (1) The owner or operator shall install, certify, calibrate, maintain, and operate a CEMS for NOX on Tilden Grate Kiln Line 1. Compliance with the emission limits for NOX shall be determined using data from the CEMS.

              (2) The owner or operator shall install, certify, calibrate, maintain, and operate a CEMS for SO2 on Tilden Grate Kiln Line 1. Compliance with the emission standard selected for SO2 shall be determined using data from the CEMS.

              (3) The owner or operator shall install, certify, calibrate, maintain, and operate one or more continuous diluent monitor(s) (O2 or CO2) and continuous flow rate monitor(s) on Tilden Grate Kiln Line 1 to allow conversion of the NOX and SO2 concentrations to units of the standard (lbs/MMBTU and lbs/hr, respectively) unless a demonstration is made that a diluent monitor and continuous flow rate monitor are not needed for the owner or operator to demonstrate compliance with applicable emission limits in units of the standards.
              (4) For purposes of this section, all CEMS required by this section must meet the requirements of paragraphs (l)(4)(i) through (xiv) of this section.
              (i) All CEMS must be installed, certified, calibrated, maintained, and operated in accordance with 40 CFR part 60, appendix B, Performance Specification 2 (PS-2) and appendix F, Procedure 1.
              (ii) All CEMS associated with monitoring NOX (including the NOX monitor and necessary diluent and flow rate monitors) must be installed and operational upon May 12, 2016. All CEMS associated with monitoring SO2 must be installed and operational no later than six months after May 12, 2016. Verification of the CEMS operational status shall, as a minimum, include completion of the manufacturer's written requirements or recommendations for installation, operation, and calibration of the devices.

              (iii) The owner or operator must conduct a performance evaluation of each CEMS in accordance with 40 CFR part 60, appendix B, PS-2. The performance evaluations must be completed no later than 60 days after the respective CEMS installation.
              (iv) The owner or operator of each CEMS must conduct periodic Quality Assurance, Quality Control (QA/QC) checks of each CEMS in accordance with 40 CFR part 60, appendix F, Procedure 1. The first CEMS accuracy test will be a relative accuracy test audit (RATA) and must be completed no later than 60 days after the respective CEMS installation.
              (v) The owner or operator of each CEMS must furnish the Regional Administrator two, or upon request, more copies of a written report of the results of each performance evaluation and QA/QC check within 60 days of completion.
              (vi) The owner or operator of each CEMS must check, record, and quantify the zero and span calibration drifts at least once daily (every 24 hours) in accordance with 40 CFR part 60, appendix F, Procedure 1, Section 4.
              (vii) Except for CEMS breakdowns, repairs, calibration checks, and zero and span adjustments, all CEMS required by this section shall be in continuous operation during all periods of process operation of the indurating furnaces, including periods of process unit startup, shutdown, and malfunction.
              (viii) All CEMS required by this section must meet the minimum data requirements at paragraphs (l)(4)(viii)(A) through (C) of this section.
              (A) Complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each successive 15-minute quadrant of an hour.
              (B) Sample, analyze, and record emissions data for all periods of process operation except as described in paragraph (l)(4)(viii)(C) of this section.
              (C) When emission data from CEMS are not available due to continuous monitoring system breakdowns, repairs, calibration checks, or zero and span adjustments, emission data must be obtained using other monitoring systems or emission estimation methods approved by the EPA. The other monitoring systems or emission estimation methods to be used must be incorporated into the monitoring plan required by this section and provide information such that emissions data are available for a minimum of 18 hours in each 24-hour period and at least 22 out of 30 successive unit operating days.
              (ix) Owners or operators of each CEMS required by this section must reduce all data to 1-hour averages. Hourly averages shall be computed using all valid data obtained within the hour but no less than one data point in each 15-minute quadrant of an hour. Notwithstanding this requirement, an hourly average may be computed from at least two data points separated by a minimum of 15 minutes (where the unit operates for more than one quadrant in an hour) if data are unavailable as a result of performance of calibration, quality assurance, preventive maintenance activities, or backups of data from data acquisition and handling systems and recertification events.
              (x) The 30-day rolling average emission rate determined from data derived from the CEMS required by this section (in lbs/MMBTU or lbs/hr depending on the emission standard selected) must be calculated in accordance with paragraphs (l)(4)(x)(A) through (F) of this section.
              (A) Sum the total pounds of the pollutant in question emitted from the unit during an operating day and the previous 29 operating days.
              (B) Sum the total heat input to the unit (in MMBTU) or the total actual hours of operation (in hours) during an operating day and the previous 29 operating days.
              (C) Divide the total number of pounds of the pollutant in question emitted during the 30 operating days by the total heat input (or actual hours of operation depending on the emission limit selected) during the 30 operating days.

              (D) For purposes of this calculation, an operating day is any day during which fuel is combusted in the BART affected unit regardless of whether pellets are produced. Actual hours of operation are the total hours a unit is firing fuel regardless of whether a complete 24-hour operational cycle occurs (i.e., if the furnace is firing fuel for only five hours during a 24-hour period, then the actual operating hours for that day are five. Similarly, total number of pounds of the pollutant in question for that day is determined only from the CEMS data for the five hours during which fuel is combusted.)
              (E) If the owner or operator of the CEMS required by this section uses an alternative method to determine 30-day rolling averages, that method must be described in detail in the monitoring plan required by this section. The alternative method will only be applicable if the final monitoring plan and the alternative method are approved by EPA.
              (F) A new 30-day rolling average emission rate must be calculated for the period ending each new operating day.
              (xi) The 720-hour rolling average emission rate determined from data derived from the CEMS required by this section (in lbs/MMBTU) must be calculated in accordance with paragraphs (l)(4)(xi)(A) through (C) of this section.
              (A) Sum the total pounds of NOX emitted from the unit every hour and the previous (not necessarily consecutive) 719 hours for which that type of fuel (either natural gas or mixed coal and natural gas) was used.
              (B) Sum the total heat input to the unit (in MMBTU) every hour and the previous (not necessarily consecutive) 719 hours for which that type of fuel (either natural gas or mixed coal and natural gas) was used.
              (C) Divide the total number of pounds of NOX emitted during the 720 hours, as defined above, by the total heat input during the same 720-hour period. This calculation must be done separately for each fuel type (either for natural gas or mixed coal and natural gas).
              (xii) Data substitution must not be used for purposes of determining compliance under this regulation.
              (xiii) All CEMS data shall be reduced and reported in units of the applicable standard.
              (xiv) A Quality Control Program must be developed and implemented for all CEMS required by this section in accordance with 40 CFR part 60, appendix F, Procedure 1, Section 3. The program will include, at a minimum, written procedures and operations for calibration checks, calibration drift adjustments, preventative maintenance, data collection, recording and reporting, accuracy audits/procedures, periodic performance evaluations, and a corrective action program for malfunctioning CEMS.
              (m) Recordkeeping requirements. (1)(i) Records required by this section must be kept in a form suitable and readily available for expeditious review.
              (ii) Records required by this section must be kept for a minimum of five years following the date of creation.
              (iii) Records must be kept on site for at least two years following the date of creation and may be kept offsite, but readily accessible, for the remaining three years.
              (2) The owner or operator of the BART affected unit must maintain the records identified in paragraphs (m)(2)(i) through (xi) of this section.
              (i) A copy of each notification and report developed for and submitted to comply with this section including all documentation supporting any initial notification or notification of compliance status submitted, according to the requirements of this section.
              (ii) Records of the occurrence and duration of each startup, shutdown, and malfunction of the BART affected unit, air pollution control equipment, and CEMS required by this section.
              (iii) Records of activities taken during each startup, shutdown, and malfunction of the BART affected unit, air pollution control equipment, and CEMS required by this section.
              (iv) Records of the occurrence and duration of all major maintenance conducted on the BART affected unit, air pollution control equipment, and CEMS required by this section.
              (v) Records of each excess emission report, including all documentation supporting the reports, dates and times when excess emissions occurred, investigations into the causes of excess emissions, actions taken to minimize or eliminate the excess emissions, and preventative measures to avoid the cause of excess emissions from occurring again.
              (vi) Records of all CEMS data including, as a minimum, the date, location, and time of sampling or measurement, parameters sampled or measured, and results.

              (vii) All records associated with quality assurance and quality control activities on each CEMS as well as other records required by 40 CFR part 60, appendix F, Procedure 1 including, but not limited to, the quality control program, audit results, and reports submitted as required by this section.
              (viii) Records of the NOX emissions during all periods of BART affected unit operation, including startup, shutdown, and malfunction, in the units of the standard. The owner or operator shall convert the monitored data into the appropriate unit of the emission limitation using appropriate conversion factors and F-factors. F-factors used for purposes of this section shall be documented in the monitoring plan and developed in accordance with 40 CFR part 60, appendix A, Method 19. The owner or operator may use an alternate method to calculate the NOX emissions upon written approval from EPA.
              (ix) Records of the SO2 emissions or records of the removal efficiency (based on CEMS data), depending on the emission standard selected, during all periods of operation, including periods of startup, shutdown, and malfunction, in the units of the standard.
              (x) Records associated with the CEMS unit including type of CEMS, CEMS model number, CEMS serial number, and initial certification of each CEMS conducted in accordance with 40 CFR part 60, appendix B, Performance Specification 2 must be kept for the life of the CEMS unit.
              (xi) Records of all periods of fuel oil usage as required in paragraph (k)(4) of this section.
              (n) Reporting requirements. (1) All requests, reports, submittals, notifications, and other communications to the Regional Administrator required by this section shall be submitted, unless instructed otherwise, to the Air and Radiation Division, U.S. Environmental Protection Agency, Region 5 (A-18J) at 77 West Jackson Boulevard, Chicago, Illinois 60604. References in this section to the Regional Administrator shall mean the EPA Regional Administrator for Region 5.
              (2) The owner or operator of each BART affected unit identified in this section and CEMS required by this section must provide to the Regional Administrator the written notifications, reports, and plans identified at paragraphs (n)(2)(i) through (viii) of this section. If acceptable to both the Regional Administrator and the owner or operator of each BART affected unit identified in this section and CEMS required by this section the owner or operator may provide electronic notifications, reports, and plans.
              (i) A notification of the date construction of control devices and installation of burners required by this section commences postmarked no later than 30 days after the commencement date.
              (ii) A notification of the date the installation of each CEMS required by this section commences postmarked no later than 30 days after the commencement date.
              (iii) A notification of the date the construction of control devices and installation of burners required by this section is complete postmarked no later than 30 days after the completion date.
              (iv) A notification of the date the installation of each CEMS required by this section is complete postmarked no later than 30 days after the completion date.
              (v) A notification of the date control devices and burners installed by this section startup postmarked no later than 30 days after the startup date.
              (vi) A notification of the date CEMS required by this section postmarked no later than 30 days after the startup date.
              (vii) A notification of the date upon which the initial CEMS performance evaluations are planned. This notification must be submitted at least 60 days before the performance evaluation is scheduled to begin.

              (viii) A notification of initial compliance signed by the responsible official, who shall certify its accuracy, attesting to whether the source has complied with the requirements of this section, including, but not limited to, applicable emission standards, control device and burner installations, and CEMS installation and certification. This notification must be submitted before the close of business on the 60th calendar day following the completion of the compliance demonstration and must include, at a minimum, the information in paragraphs (n)(2)(viii)(A) through (F) of this section.
              (A) The methods used to determine compliance.
              (B) The results of any CEMS performance evaluations and other monitoring procedures or methods that were conducted.
              (C) The methods that will be used for determining continuing compliance, including a description of monitoring and reporting requirements and test methods.
              (D) The type and quantity of air pollutants emitted by the source, reported in units of the standard.
              (E) A description of the air pollution control equipment and burners installed as required by this section for each emission point.
              (F) A statement by the owner or operator as to whether the source has complied with the relevant standards and other requirements.

              (3) The owner or operator must develop and implement a written startup, shutdown, and malfunction plan for NOX and SO2. The plan must include, at a minimum, procedures for operating and maintaining the source during periods of startup, shutdown, and malfunction and a program of corrective action for a malfunctioning process and air pollution control and monitoring equipment used to comply with the relevant standard. The plan must ensure that, at all times, the owner or operator operates and maintains each affected source, including associated air pollution control and monitoring equipment, in a manner which satisfies the general duty to minimize or eliminate emissions using good air pollution control practices. The plan must ensure that owners or operators are prepared to correct malfunctions as soon as practicable after their occurrence.
              (4) The written reports of the results of each performance evaluation and QA/QC check in accordance with and as required in paragraph (l)(4)(v) of this section.
              (5) Compliance reports. The owner or operator of each BART affected unit must submit semiannual compliance reports. The semiannual compliance reports must be submitted in accordance with paragraphs (n)(5)(i) through (iv) of this section, unless the Regional Administrator has approved a different schedule.
              (i) The first compliance report must cover the period beginning on the compliance date that is specified for the affected source through June 30 or December 31, whichever date comes first after the compliance date that is specified for the affected source.
              (ii) The first compliance report must be postmarked no later than 30 calendar days after the reporting period covered by that report (July 30 or January 30), whichever comes first.
              (iii) Each subsequent compliance report must cover the semiannual reporting period from January 1 through June 30 or the semiannual reporting period from July 1 through December 31.
              (iv) Each subsequent compliance report must be postmarked no later than 30 calendar days after the reporting period covered by that report (July 30 or January 30).
              (6) Compliance report contents. Each compliance report must include the information in paragraphs (n)(6)(i) through (vi) of this section.
              (i) Company name and address.
              (ii) Statement by a responsible official, with the official's name, title, and signature, certifying the truth, accuracy, and completeness of the content of the report.
              (iii) Date of report and beginning and ending dates of the reporting period.
              (iv) Identification of the process unit, control devices, and CEMS covered by the compliance report.
              (v) A record of each period of a startup, shutdown, or malfunction during the reporting period and a description of the actions the owner or operator took to minimize or eliminate emissions arising as a result of the startup, shutdown, or malfunction and whether those actions were or were not consistent with the source's startup, shutdown, and malfunction plan.

              (vi) A statement identifying whether there were or were not any deviations from the requirements of this section during the reporting period. If there were deviations from the requirements of this section during the reporting period, then the compliance report must describe in detail the deviations which occurred, the causes of the deviations, actions taken to address the deviations, and procedures put in place to avoid such deviations in the future. If there were no deviations from the requirements of this section during the reporting period, then the compliance report must include a statement that there were no deviations. For purposes of this section, deviations include, but are not limited to, emissions in excess of applicable emission standards established by this section, failure to continuously operate an air pollution control device in accordance with operating requirements designed to assure compliance with emission standards, failure to continuously operate CEMS required by this section, and failure to maintain records or submit reports required by this section.
              (7) Each owner or operator of a CEMS required by this section must submit quarterly excess emissions and monitoring system performance reports to the Regional Administrator for each pollutant monitored for each BART affected unit monitored. All reports must be postmarked by the 30th day following the end of each 3-month period of a calendar year (January-March, April-June, July-September, October-December) and must include, at a minimum, the requirements of paragraphs (n)(7)(i) through (xv) of this section.
              (i) Company name and address.
              (ii) Identification and description of the process unit being monitored.
              (iii) The dates covered by the reporting period.
              (iv) Total source operating hours for the reporting period.
              (v) Monitor manufacturer, monitor model number, and monitor serial number.
              (vi) Pollutant monitored.
              (vii) Emission limitation for the monitored pollutant.
              (viii) Date of latest CEMS certification or audit.
              (ix) A description of any changes in continuous monitoring systems, processes, or controls since the last reporting period.
              (x) A table summarizing the total duration of excess emissions, as defined in paragraphs (n)(7)(x)(A) through (B) of this section, for the reporting period broken down by the cause of those excess emissions (startup/shutdown, control equipment problems, process problems, other known causes, unknown causes), and the total percent of excess emissions (for all causes) for the reporting period calculated as described in paragraph (n)(7)(x)(C) of this section.

              (A) For purposes of this section, an excess emission is defined as any 30-day or 720-hour rolling average period, including periods of startup, shutdown, and malfunction, during which the 30-day or 720-hour (as appropriate) rolling average emissions of either regulated pollutant (SO2 and NOX), as measured by a CEMS, exceeds the applicable emission standards in this section.
              (B)(1) For purposes of this section, if a facility calculates a 30-day rolling average emission rate in accordance with this section which exceeds the applicable emission standards of this section, then it will be considered 30 days of excess emissions. If the following 30-day rolling average emission rate is calculated and found to exceed the applicable emission standards of this section as well, then it will add one more day to the total days of excess emissions (i.e. 31 days). Similarly, if an excess emission is calculated for a 30-day rolling average period and no additional excess emissions are calculated until 15 days after the first, then that new excess emission will add 15 days to the total days of excess emissions (i.e. 30 + 15 = 45). For purposes of this section, if an excess emission is calculated for any period of time within a reporting period, there will be no fewer than 30 days of excess emissions but there should be no more than 121 days of excess emissions for a reporting period.
              (2) For purposes of this section, if a facility calculates a 720-hour rolling average emission rate in accordance with this section which exceeds the applicable emission standards of this section, then it will be considered 30 days of excess emissions. If the 24th following 720-hour rolling average emission rate is calculated and found to exceed the applicable emission standards of the rule as well, then it will add one more day to the total days of excess emissions (i.e. 31 days). Similarly, if an excess emission is calculated for a 720-hour rolling average period and no additional excess emissions are calculated until 360 hours after the first, then that new excess emission will add 15 days to the total days of excess emissions (i.e. 30+15 = 45). For purposes of this section, if an excess emission is calculated for any period of time with a reporting period, there will be no fewer than 30 days of excess emissions but there should be no more than 121 days of excess emissions for a reporting period.
              (C) For purposes of this section, the total percent of excess emissions will be determined by summing all periods of excess emissions (in days) for the reporting period, dividing that number by the total BART affected unit operating days for the reporting period, and then multiplying by 100 to get the total percent of excess emissions for the reporting period. An operating day, as defined previously, is any day during which fuel is fired in the BART affected unit for any period of time. Because of the possible overlap of 30-day rolling average excess emissions across quarters, there are some situations where the total percent of excess emissions could exceed 100 percent. This extreme situation would only result from serious excess emissions problems where excess emissions occur for nearly every day during a reporting period.
              (xi) A table summarizing the total duration of monitor downtime, as defined in paragraph (n)(7)(xi)(A) of this section, for the reporting period broken down by the cause of the monitor downtime (monitor equipment malfunctions, non-monitor equipment malfunctions, quality assurance calibration, other known causes, unknown causes), and the total percent of monitor downtime (for all causes) for the reporting period calculated as described in paragraph (n)(7)(xi)(B) of this section.
              (A) For purposes of this section, monitor downtime is defined as any period of time (in hours) during which the required monitoring system was not measuring emissions from the BART affected unit. This includes any period of CEMS QA/QC, daily zero and span checks, and similar activities.
              (B) For purposes of this section, the total percent of monitor downtime will be determined by summing all periods of monitor downtime (in hours) for the reporting period, dividing that number by the total number of BART affected unit operating hours for the reporting period, and then multiplying by 100 to get the total percent of excess emissions for the reporting period.
              (xii) A table which identifies each period of excess emissions for the reporting period and includes, at a minimum, the information in paragraphs (n)(7)(xii)(A) through (F) of this section.
              (A) The date of each excess emission.
              (B) The beginning and end time of each excess emission.
              (C) The pollutant for which an excess emission occurred.
              (D) The magnitude of the excess emission.
              (E) The cause of the excess emission.
              (F) The corrective action taken or preventative measures adopted to minimize or eliminate the excess emissions and prevent such excess emission from occurring again.
              (xiii) A table which identifies each period of monitor downtime for the reporting period and includes, at a minimum, the information in paragraphs (n)(7)(xiii)(A) through (D) of this section.
              (A) The date of each period of monitor downtime.
              (B) The beginning and end time of each period of monitor downtime.
              (C) The cause of the period of monitor downtime.
              (D) The corrective action taken or preventative measures adopted for system repairs or adjustments to minimize or eliminate monitor downtime and prevent such downtime from occurring again.
              (xiv) If there were no periods of excess emissions during the reporting period, then the excess emission report must include a statement which says there were no periods of excess emissions during this reporting period.

              (xv) If there were no periods of monitor downtime, except for daily zero and span checks, during the reporting period, then the excess emission report must include a statement which says there were no periods of monitor downtime during this reporting period except for the daily zero and span checks.
              
              (8) The owner or operator of each CEMS required by this section must develop and submit for review and approval by the Regional Administrator a site specific monitoring plan. The purpose of this monitoring plan is to establish procedures and practices which will be implemented by the owner or operator in its effort to comply with the monitoring, recordkeeping, and reporting requirements of this section. The monitoring plan must include, at a minimum, the information in paragraphs (n)(8)(i) through (x) of this section.
              (i) Site specific information including the company name, address, and contact information.
              (ii) The objectives of the monitoring program implemented and information describing how those objectives will be met.
              (iii) Information on any emission factors used in conjunction with the CEMS required by this section to calculate emission rates and a description of how those emission factors were determined.
              (iv) A description of methods to be used to calculate emission rates when CEMS data are not available due to downtime associated with QA/QC events.
              (v) A description of the QA/QC program to be implemented by the owner or operator of CEMS required by this section. This can be the QA/QC program developed in accordance with 40 CFR part 60, appendix F, Procedure 1, Section 3.
              (vi) A list of spare parts for CEMS maintained on site for system maintenance and repairs.
              (vii) A description of the procedures to be used to calculate 30-day rolling averages and 720-hour rolling averages and example calculations which show the algorithms used by the CEMS to calculate 30-day rolling averages and 720-hour rolling averages.
              (viii) A sample of the document to be used for the quarterly excess emission reports required by this section.
              (ix) A description of the procedures to be implemented to investigate root causes of excess emissions and monitor downtime and the proposed corrective actions to address potential root causes of excess emissions and monitor downtime.
              (x) A description of the sampling and calculation methodology for determining the percent sulfur by weight as a monthly block average for coal used during that month.

              (o) The requirements of section 169A of the Clean Air Act are not met because the regional haze plan submitted by the state on November 5, 2010, does not meet the requirements of 40 CFR 51.308(e) with respect to NOX and SO2 emissions from Tilden Mining Company L.C. of Ishpeming, Michigan. The requirements for this facility are satisfied by complying with § 52.1183(k-n)
              (p) Equations for establishing the upper predictive limit—(1) Equation for normal distribution and statistically independent data.
              
              
                ER12AP16.000
              
              
                Where:
                
                
                  x = average or mean of hourly test run data;
                
                  t
                  [(
                  n
                  −1),(0.95)] = t score, the one-tailed t value of the Student's t distribution for a specific degree of freedom (n−1) and a confidence level (0.95; 0.99 for Tilden SO2)
                
                  s
                  2 = variance of the hourly data set;
                
                  n = number of values (e.g. 5,760 if 8 months of valid lbs NOX/MMBTU hourly values)
                
                  m = number of values used to calculate the test average (m = 720 as per averaging time)
              
              
              (i) To determine if statistically independent, use the Rank von Neumann Test on p. 137 of data Quality Assessment: Statistical Methods for Practitioners EPA QA/G-9S.
              (ii) Alternative to Rank von Neumann test to determine if data are dependent, data are dependent if t test value is greater than t critical value, where:
              
                
                ER12AP16.001
              
              
                ρ = correlation between data points
                
                  t critical = t
                  [(
                  n
                  −2),(0.95)] = t score, the two-tailed t value of the Student's t distribution for a specific degree of freedom (n−2) and a confidence level (0.95)
              
              
              (iii) The Anderson-Darling normality test is used to establish whether the data are normally distributed. That is, a distribution is considered to be normally distributed when p > 0.05.
              (2) Non-parametric equation for data not normally distributed and normally distributed but not statistically independent.
                
              
              
                
                  m = (n + 1) * α
                
                
                  m = the rank of the ordered data point, when data are sorted smallest to largest. The data points are 720-hour averages for establishing NOX limits.
                
                  n = number of data points (e.g., 5040 720-hourly averages for eight months of valid NOX lbs/MMBTU values)
                α = 0.95, to reflect the 95th percentile
              
              
              If m is a whole number, then the limit, UPL, shall be computed as:
              
              
                UPL = X
                m
              
              
              
                Where:
                
                
                  X
                  m = value of the mth
                   data point in terms of lbs SO2/hr or lbs NOX/MMBTU, when the data are sorted smallest to largest.
              
              
              If m is not a whole number, the limit shall be computed by linear interpolation according to the following equation.
              
              
                UPL = x
                m = x
                m
                i
                ·
                m
                d = x
                m
                i + 0.m
                d (x
                m
                i
                +1−x
                m
                i)
              
              
                Where:
                
                
                  m
                  i = the integer portion of m, i.e.,
                  m truncated at zero decimal places, and
                
                  m
                  d = the decimal portion of m
                
              
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 77 FR 33657, June 7, 2012; 77 FR 71550, Dec. 3, 2012; 78 FR 8733, Feb. 6, 2013; 78 FR 59839, Sept. 30, 2013; 81 FR 21681, Apr. 12, 2016; 82 FR 3129, Jan. 10, 2017]
            
            
              § 52.1184
              Small business stationary source technical and environmental compliance assistance program.
              The Michigan program submitted on November 13, 1992, January 8, 1993, and November 12, 1993, as a requested revision to the Michigan State Implementation Plan satisfies the requirements of section 507 of the Clean Air Act Amendments of 1990.
              [59 FR 28788, June 3, 1994]
            
            
              § 52.1185
              Control strategy: Carbon monoxide.
              (a) Approval—On November 24, 1994, the Michigan Department of Natural Resources submitted a revision to the carbon monoxide State Implementation Plan. The submittal pertained to a plan for the implementation and enforcement of the Federal transportation conformity requirements at the State or local level in accordance with 40 CFR part 51, subpart T—Conformity to State or Federal Implementation Plans of Transportation Plans, Programs, and Projects Developed, Funded or Approved Under Title 23 U.S.C. or the Federal Transit Act.
              (b) Approval—On November 29, 1994, the Michigan Department of Natural Resources submitted a revision to the carbon monoxide State Implementation Plan for general conformity rules. The general conformity SIP revisions enable the State of Michigan to implement and enforce the Federal general conformity requirements in the nonattainment or maintenance areas at the State or local level in accordance with 40 CFR part 93, subpart B—Determining Conformity of General Federal Actions to State or Federal Implementation Plans.
              [61 FR 66609, 66611, Dec. 18, 1996]
            
            
              § 52.1186
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source located within the State of Michigan and for which requirements are set forth under the Federal CAIR NOX Annual Trading Program in subparts AA through II of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Michigan State Implementation Plan (SIP) as meeting the requirements of CAIR for PM2.5 relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(p) of this chapter.

              (2) Notwithstanding any provisions of paragraph (a)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX allowances for those years.
              (b)(1) The owner and operator of each NOX source located within the State of Michigan and for which requirements are set forth under the Federal CAIR NOX Ozone Season Trading Program in subparts AAAA through IIII of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Michigan State Implementation Plan (SIP) as meeting the requirements of CAIR for ozone relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(ee) of this chapter.

              (2) Notwithstanding any provisions of paragraph (b)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX Ozone Season allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX Ozone Season allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX Ozone Season allowances for those years.
              (c) Notwithstanding any provisions of paragraphs (a) and (b) of this section and subparts AA through II and AAAA through IIII of part 97 of this chapter to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions in paragraphs (a) and (b) of this section relating to NOX annual or ozone season emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AA through II and AAAA through IIII of part 97 of this chapter;

              (2) The Administrator will not deduct for excess emissions any CAIR NOX allowances or CAIR NOX Ozone Season allowances allocated for 2015 or any year thereafter;

              (3) By March 3, 2015, the Administrator will remove from the CAIR NOX Allowance Tracking System accounts all CAIR NOX allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX allowances will be required with regard to emissions or excess emissions for such control periods; and

              (4) By March 3, 2015, the Administrator will remove from the CAIR NOX Ozone Season Allowance Tracking System accounts all CAIR NOX Ozone Season allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX Ozone Season allowances will be required with regard to emissions or excess emissions for such control periods.

              (d)(1) The owner and operator of each source and each unit located in the State of Michigan and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Michigan's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Michigan's SIP.

              (2) Notwithstanding the provisions of paragraph (d)(1) of this section, if, at the time of the approval of Michigan's SIP revision described in paragraph (d)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (e)(1) The owner and operator of each source and each unit located in the State of Michigan and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Michigan and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Michigan's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Michigan's SIP.

              (3) Notwithstanding the provisions of paragraph (e)(2) of this section, if, at the time of the approval of Michigan's SIP revision described in paragraph (e)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62350, Nov. 2, 2007, as amended at 76 FR 48367, Aug. 8, 2011; 76 FR 80774, Dec. 27, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74597, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.1187
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              (a) The owner and operator of each SO2 source located within the State of Michigan and for which requirements are set forth under the Federal CAIR SO2 Trading Program in subparts AAA through III of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Michigan State Implementation Plan as meeting the requirements of CAIR for PM2.5 relating to SO2 under § 51.124 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.124(r) of this chapter.
              (b) Notwithstanding any provisions of paragraph (a) of this section and subparts AAA through III of part 97 of this chapter and any State's SIP to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions of paragraph (a) of this section relating to SO2 emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AAA through III of part 97 of this chapter; and

              (2) The Administrator will not deduct for excess emissions any CAIR SO2 allowances allocated for 2015 or any year thereafter.

              (c)(1) The owner and operator of each source and each unit located in the State of Michigan and Indian country within the borders of the State and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Michigan's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39 for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Michigan's SIP.

              (2) Notwithstanding the provisions of paragraph (c)(1) of this section, if, at the time of the approval of Michigan's SIP revision described in paragraph (c)(1) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62350, Nov. 2, 2007, as amended at 76 FR 48368, Aug. 8, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74597, Oct. 26, 2016]
            
            
              § 52.1188
              Control strategy: Lead (Pb).
              (a) Based upon EPA's review of the air quality data for the three-year period 2012 to 2014, EPA determined that the Belding, MI Pb nonattainment area has attained the 2008 Pb National Ambient Air Quality Standard (NAAQS). This clean data determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard as long as this area continues to meet the 2008 Pb NAAQS.
              (b) Michigan's 2013 lead emissions inventory for the Belding area as submitted on January 12, 2016, satisfying the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Belding area.
              (c) Approval. The 2008 lead maintenance plan for the Belding, Michigan nonattainment area has been approved as submitted on January 12, 2016.
              [80 FR 43960, July 24, 2015, as amended at 82 FR 24870, May 31, 2017]
            
            
              § 52.1190
              Original Identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of Michigan” and all revisions submitted by Michigan that were federally approved prior to August 1, 2006.
              (b) The plan was officially submitted on February 3, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Re-evaluation of control strategies for Berrien and Ingham Counties were submitted on March 3, 1972, by the State Air Pollution Office.

              (2) Amendments to the Michigan air pollution rules for the control of SO2
                emissions (Part 3) and the prevention of air pollution episodes (Part 6) submitted by the Governor on March 30, 1972.
              (3) An amendment to the Grand Rapids air pollution ordinance (section 9.35 and section 9.36) was submitted on May 4, 1972, by the Grand Rapids Department of Environmental Protection.
              (4) Reasons and justifications concerning general requirements of control strategy for nitrogen dioxide, compliance schedules, and review of new sources and modifications submitted on July 12, 1972, by the Governor.
              (5) A letter from the State Department of Public Health submitted on July 24, 1972, described how emissions data would be made available to the public.
              (6) Compliance schedules were submitted by the State of Michigan, Department of Natural Resources on February 16, 1973.
              (7) Compliance schedules were submitted by the State of Michigan, Department of Natural Resources on May 4, 1973.
              (8) Compliance schedules were submitted by the State of Michigan, Department of Natural Resources on September 19, 1973.
              (9) Compliance schedules were submitted by the State of Michigan, Department of Natural Resources on October 23, 1973.
              (10) Compliance schedules were submitted by the State of Michigan, Department of Natural Resources on December 13, 1973.
              (11) Air Quality Maintenance Area identifications were submitted on June 27, 1974, by the State of Michigan Department of Natural Resources.
              (12) Air Quality Maintenance Area identifications were submitted on October 18, 1974, by the State of Michigan Department of Natural Resources.
              (13) Provisions to disapprove an installation permit if the applicant source would interfere with the attainment or maintenance of national air quality standards were submitted by the Governor on January 25, 1974.
              (14) Order extending the final compliance dates for meeting the sulfur dioxide emission limitation was submitted by the Michigan Department of Natural Resources for the Karn, Weadock and Cobb Plant Units of the Consumers Power Co.
              (15) Order extending compliance date for meeting the sulfur dioxide emission limitation was submitted by the State of Michigan Department of Natural Resources for the Detroit Edison Company, Monroe County Plant on December 12, 1977.
              (16) On April 25, 1979, the State submitted its nonattainment area plan for areas designated nonattainment as of March 3, 1978 and as revised on October 5, 1978. This submittal contained Michigan's Part D attainment plans for particulate matter, carbon monoxide, sulfur dioxide, transportation and new source review, plus a copy of Michigan's existing and proposed regulations. USEPA is not taking action at this time to include in the federally approved SIP certain portions of the submittal: Provisions in R 336.1310 concerning open burning; 336.1331, insofar as it may pertain to process sources in the iron and steel category and site specific revisions; 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356 and 1357 as they pertain to specific iron and steel source operations; Part 5, Extension of Sulfur Dioxide Compliance Date for Power Plants Past January 1, 1980; Part 7, Emission Limitations and Prohibitions—New Sources of Volatile Organic Compound Emissions; R336.1701-1710 controlling minor sources of volatile organic compounds; Part 11, Continuous Emission Monitoring; Part 13, Air Pollution Episodes; Part 16, Organization and Procedures; and Part 17, Hearings.
              (17) On October 12, 1979, the State submitted comments and commitments in response to USEPA's notice of proposed rulemaking.
              (18) On January 9, 1980, the State submitted a copy of the finally adopted rules of the Commission. These rules became fully effective on January 18, 1980. These finally adopted rules are identical to the rules submitted on April 25, 1979, as part of Michigan's Part D nonattainment area plan except for a modification in the numbering system. Paragraph (c)(16) of this subpart identifies those rules on which USEPA has not taken action.

              (19) On February 6, 1980, the State submitted the visible emission test method for stationary sources referenced in Rule 336.1303 as being on file with the Michigan Air Pollution Control Commission. On March 7, 1980, the State submitted clarifications to the visible emissions test method.
              (20) On March 31, 1980, the State submitted revisions to the conditional approval schedules for total suspended particulates.
              (21) On July 25, 1979, the State submitted the official ozone attainment plan as part of the State Implementation Plan.
              (22) On October 26, 1979, the State submitted comments and revisions to the transportation plans and vehicle inspection/maintenance portions of the State Implementation Plan for ozone in response to USEPA's notice of proposed rulemaking (45 FR 47350).
              (23) On November 8, 1979, the State submitted revisions to the ozone attainment plan.
              (24) On December 26, 1979, the State submitted comments and additional information from the lead local agencies on the transportation control plans for the Flint, Lansing, Grand Rapids and Detroit urban areas.
              (25) On May 12, 1980, the State submitted corrections and comments in response to USEPA's notice of proposed rulemaking (45 FR 25087).
              (26) On March 20, 1980, the State submitted commitments and additional revisions to the Inspection/Maintenance program for the Detroit urban area.
              (27) On February 23, 1979, compliance schedules were submitted by the State of Michigan, Department of Natural Resources to USEPA for the Detroit Edison, St. Clair Power Plant. Additional material concerning the Final Order issued to the Detroit Edison, St. Clair Power Plant was submitted on June 17, 1979 and August 14, 1979.
              (28) On August 22, 1979, the State of Michigan submitted to USEPA an Administrative Order, for the Lansing Board of Water and Light (Order No. 4-1979, adopted May 23, 1979). In letters dated February 13, 1980 and April 1, 1980, the State of Michigan withdrew certain paragraphs (sections A, B, C1, D, E, F, and G) of the Order from consideration by USEPA.
              (29) Compliance schedules were submitted by the State of Michigan, Department of Natural Resources to USEPA on October 26, 1979, for the Dundee Cement Company, Monroe County (Michigan Final Order, APC No. 08-1979, adopted October 17, 1979).
              (30) On July 26, 1979, the State of Michigan submitted to USEPA a revision to Rule 336.49 for the Consumers Power Company's J. H. Campbell Plant. The revision is a Final Order (No. 05-1979) extending the compliance date until January 1, 1985 for the Campbell Plant to meet the sulfur dioxide emission limitations in Rule 336.49. On February 14, 1980, the State of Michigan submitted to USEPA an amendment to Order No. 05-1979.
              (31) Compliance schedules were submitted by the State of Michigan, Department of Natural Resources to USEPA on November 13, 1979, for the S. D. Warren Company, Muskegon County (Michigan Final Order, No. 09-1979, adopted October 31, 1979).
              (32) On December 19, 1979, the State of Michigan submitted a revision to provide for modification of the existing air quality surveillance network.

              (33) On December 10, 1979, the State of Michigan submitted to USEPA a Final Order (APC No. 6-1979) issued by the Michigan Air Pollution Control Commission to the Consumers Power Company B.C. Cobb Plant. The Order requires the source to utilize 2.5% sulfur on an annual basis until January 1, 1985 when the company must meet the sulfur dioxide (SO2) emission limitation in Michigan Rule 336.1401.

              (34) On January 8, 1980, the State of Michigan submitted to USEPA a Final Order (APC No. 14-1979) requested of the Michigan Air Pollution Control Commission (MAPCC) by the Union Camp Corporation in Monroe County, Michigan. The Order permitted the Union Camp Corporation to burn 2.7% sulfur fuel on an annual average and 4.0% sulfur fuel on a daily average between January 1, 1980 and July 1, 1980. Beginning July 1, 1980 until July 1, 1982 the Company is permitted to burn 2.5% sulfur fuel on an annual average and 4.0% sulfur fuel daily average. Beginning July 1, 1982 until January 1, 1985, the Company is allowed to burn 2.2% sulfur fuel annual average and 3.5% sulfur fuel daily average. After January 1, 1985; the Company has agreed to comply with the SO2 emission limitations of 1.5% sulfur fuel required in Michigan Rule 336.1401.
              (35) On August 4, 1980 and August 8, 1980, the State of Michigan submitted to EPA additional information on the transportation control plan for the Niles, Michigan urbanized area.
              (36) On January 10, 1980, the State of Michigan submitted to USEPA a Final Order (APC No. 16-1979) issued by the Michigan Air Pollution Control Commission to the Northern Michigan Electric Cooperative Advance Steam Plant. The Order allows the source to continue burning 2.0% sulfur coal (maximum daily average) until January 1, 1985 when the Company must meet the sulfur dioxide (S02) emission limitations in Michigan Rule 336.1401.
              (37) On November 26, 1980, the State submitted a schedule to correct plan deficiencies cited by USEPA in its September 9, 1980 notice of proposed rulemaking on a portion of Michigan's Part D TSP control strategy pertaining to iron and steel sources. On April 1, 1981, the State submitted a revised schedule. USEPA has not taken action on the schedule submitted by the State.
              (38) On April 10, 1981 the Governor of Michigan committed to annually administer and submit the questionnaire developed for the purposes of section 128.
              (39) On July 28, 1980, the State of Michigan submitted to EPA, as revisions to the Michigan SIP, amendments to Rules 283 and 610 of the Michigan Air Pollution Control Commission.
              (40) Revised compliance schedules were submitted by the State of Michigan, Department of Natural Resources (MDNR) to EPA on January 14, 1981, for the Dundee Cement Company, Monroe County (Michigan Final Order, APC No. 16—1980, adopted November 19, 1980). The revised Order provides an earlier final compliance date of December 31, 1980 for reducing the particulate matter emissions to 0.20 pounds per 1,000 pounds of exhaust gases and December 31, 1981 for visible emission reductions from the Company's cement kilns.
              (41) On April 25, 1979, the State submitted materials which satisfy the intergovernmental consultation process.
              (42) On July 28, 1980, the State submitted an amendment to Michigan Air Pollution Control Commission Rule 221 which exempts minor sources of particulate matter and sulfur dioxide from the offset requirements.
              (43) On August 25, 1981, the State of Michigan, Department of Natural Resources (MDNR), submitted to EPA Consent Order No. 16-1981 for the Marathon Oil Company in Muskegon County. Consent Order No. 16-1981 satisfies USEPA's conditional approval of R336.1603 by providing detailed compliance schedules containing the increments of progress required by 40 CFR 51.15.

              (44) On September 1, 1981, the State of Michigan, Department of Natural Resources (MDNR) submitted to USEPA a revision to its R336.1220 requiring offsets in ozone nonattainment areas to exempt the same compounds listed in EPA's Federal Register of July 22, 1980 (45 FR 48941). The revised R336.1220 also allows offsets of emissions for new sources in any of the seven counties in the southeastern Michigan ozone nonattainment area to be obtained from any of those counties, not just the county in which the new source is locating (Wayne, Oakland, Macomb, St. Clair, Washtenaw, Livingston, and Monroe).
              (45) On May 24, 1980, the State of Michigan, Department of Natural Resources (MDNR) submitted Consent Order APC No. 10-1979 for the Buick Motor Division Complex (BMDC) of the Buick Motors Division, General Motors Corporation. The BMDC is located in the City of Flint, Genesee County, a primary nonattainment area. On December 2, 1980, supplementary information was submitted by MDNR. The Consent Order contains enforceable emission limitations and control measures for the attainment of the primary TSP standards in Genesee County by December 31, 1982.

              (46) On July 17, 1980, the State of Michigan, Department of Natural Resources (MDNR) submitted Consent Order APC No. 01-1980 for the Grey Iron Casting Plant and the Nodular Iron Casting Plant, of the Chevrolet Motor Division, General Motors Corporation. The two plants are located in Saginaw County, a primary nonattainment area. On September 5, 1980 and February 6, 1981, supplementary information was submitted by MDNR. The Consent Order contains enforceable emission limitations and control measures for the attainment of the primary TSP standards in Saginaw County by December 31, 1982.
              (47) On March 4, 1981, the State of Michigan, Department of Natural Resources (MDNR) submitted Consent Order APC No. 12-1980 for the New Haven Foundry located in Macomb County, a secondary nonattainment area. The Consent Order contains enforceable emission reductions to achieve the secondary TSP standards by June 30, 1985.
              (48) On May 1, 1981, the State of Michigan, through the Department of Natural Resources, submitted Consent Order 07-1981 for the Detroit Edison Company, Boulevard Heating Plant located in the City of Detroit, Wayne County. Under Michigan Rule 336.1331(1)(a), the plant was restricted to a particulate emission limit of 0.45 pounds of particulate per 1000 pounds flue gas or an equivalent of 410 tons per year. The Consent Order, pursuant to Michigan Rule 333.1331(1)(d), establishes a new limitation for the Boulevard Plant of 0.65 pounds per 1000 pounds of flue gas with a daily limit of 0.9 tons per day and 10 tons per year.
              Pursuant to the provisions of 5 U.S.C. 605(b), the Administrator certified on January 27, 1981 (46 FR 8709) that the attached rule will not have a significant economic impact on a substantial number of small entities.
              (49) On March 7, 1980 and April 21, 1981 the State of Michigan submitted particulate studies for the Detroit area. These studies satisfy EPA's conditional approval and the State's commitment.
              (50) On October 22, 1981, the State of Michigan submitted as a SIP revision Consent Order No. 17-1981, between Conoco, Inc., and the Michigan Air Pollution Control Commission. The Consent Order establishes a compliance schedule for Conoco, Inc. to achieve the Volatile Organic Compounds (VOC) limitations in R336.1609 by December 31, 1982.
              (51) On December 27, 1979, the State of Michigan, Department of Natural Resources (MDNR), submitted to EPA a revision to the State Implementation Plan (SIP) for Lead. On February 9, 1981, the State of Michigan submitted a letter clarifying provisions of its Lead SIP. The SIP provides for the implementation of measures for controlling lead emissions for the attainment and maintenance of the national ambient air quality standards for lead in Michigan by October 31, 1982.
              (52) On June 26, 1981, the State of Michigan, Department of Natural Resources, submitted to EPA Consent Order No. 12-1981 for controlling particulate emissions from the liquid waste incinerator in Building 830 at the Dow Chemical Company's Midland plant. The Consent Order provides a schedule which establishes a final particulate emissions compliance date of October 1, 1982.
              (53) On August 24, 1981, the State of Michigan, Department of Natural Resources, submitted to EPA Consent Order APC No. 19-1981 for controlling particulate emissions from Dow's West Side and South Side powerplants. On October 16, 1981, the State of Michigan submitted a letter to EPA clarifying specific sections intended for EPA's rulemaking action. All particulate emission sources at Dow must comply with various parts of Michigan's SIP by December 31, 1985. The Consent Order does not interfere with the attainment of the primary particulate NAAQS standard by December 31, 1982 or the secondary particulate NAAQS by October 1, 1984.
              (54) On December 16, 1981, the State of Michigan submitted to EPA Consent Order APC No. 21-1981 for the Monitor Sugar Company. Consent Order APC No. 21-1981 provides for additional controls on its coal-fired boilers, 1, 2, 3, and 4 and establishes a final compliance date of October 15, 1982 for attaining the primary National Ambient Air Quality Standards.

              (55) On January 7, 1982, the State of Michigan submitted to EPA Consent Order APC No. 23-1981 for the Traverse City Board of Light and Power. Consent Order APC No. 23-1981 limits the company's operation of its No. 1 and No. 2 coal-fired boilers after December 31, 1982; provides for additional controls on its No. 4 coal-fired boiler; and establishes a final compliance date of December 31, 1982.
              (56) On September 2, 1981, the State of Michigan submitted a revision to the ozone plan consisting of RACT requirements for the control of volatile organic compound emissions from stationary industrial sources (Group II) referenced in Rules R336.1101-3, 5-9, 14-16, 18-21, 23; R336.1601, 3-4, 10, 19-27; and R336.2005.
              (57) On March 3, 1982, the State of Michigan submitted a modification to its schedule for submitting by December 31, 1982 regulations developed to correct the State's deficiencies in its Part D State Implementation Plan for the attainment of the total suspended particulate air quality standards in its nonattainment areas containing iron and steel sources.
              (58) On December 16, 1981, the State of Michigan submitted as a SIP revision consent order APC No. 18-1981 between General Motors Warehousing and Distribution Division and the Michigan Air Pollution Control Commission. On March 16, 1982, Michigan submitted an amendment to consent order APC No. 18-1981. The Consent Order provides a one year extension from October 15, 1982 until October 15, 1983 for the Company's No. 1 and No. 2 boilers and establishes a compliance date of October 15, 1981, for boilers 3 and 4. The Consent Order contains a schedule for compliance which specifies emission limits of 0.45 pounds of particulate per 1,000 pounds of gas as required in Michigan's rule 336.1331(c) Table 31.
              (59) [Reserved]
              (60) On April 5, 1982, the State of Michigan submitted Consent Order APC No. 02-1980 along with alterations to Section 5(D) of the Consent Order for the Hayes-Albion foundry in Calhoun County. The Consent Order contains control measures beyond the present requirements of Michigan's R336.1301 and R336.1331 for Total Suspended Particulate (TSP) emissions and evaluation methods for determining significant particulate emission sources from the foundry. On June 18, 1982, the State of Michigan also submitted a Fugitive Dust Control Plan and a Malfunction Abatement Plan for the Hayes-Albion foundry. On September 21, 1982, the State of Michigan formally submitted Permits 314-79 and 375-79 for the American Colloid Plant.
              (61) On March 6, 1981, the State of Michigan submitted as a SIP revision general rules for fugitive dust control. These rules were approved by the Michigan Air Pollution Control Commission on January 20, 1981, and became effective at the State level on February 17, 1981. On January 25, 1982, May 3, 1982, and August 24, 1982, Michigan submitted additional information and commitments. The submittal of March 6, 1981, along with the additional information and commitments satisfies the State's commitment to submit industrial fugitive dust regulations that represent reasonably available control techniques for industrial fugitive dust sources.
              (62) On July 28, 1982, the State of Michigan submitted Consent Order No. 06-1981 for the Clark Oil and Refining Corporation for volatile organic compound (VOC) emissions. This revision is a detailed compliance schedule containing increments of progress with a final compliance date of December 31, 1982 and an emission limitation of 0.7 pound of organic vapor per 1000 gallons of organic compound load.
              (63) On September 8, 1982, the State of Michigan submitted as a SIP revision Consent Order No. 03-1982, between the Hydra-Matic Division, General Motors Corporation and the Michigan Air Pollution Control Commission. The Consent Order establishes a compliance schedule containing increments of progress dates and a final date of November 1, 1982 for Boiler No. 5 to comply with Michigan's R336.331.
              (64) On September 21, 1982, the State of Michigan submitted as a SIP revision Consent Order No. 13-1982, between the Diamond Crystal Salt and the Michigan Air Pollution Control Commission, the Consent Order establishes a compliance schedule containing increments of progress dates and a final date of December 18, 1982 for Boiler No. 5 to comply with Michigan's R336.331.
              (65) [Reserved]
              
              (66) On September 8, 1982, the State of Michigan submitted as a State Implementation Plan (SIP) revision consent order No. 08-1982, between the General Motors, Buick Motor Division and the Michigan Air Pollution Control Commission. The Consent Order establishes a Volatile Organic Compound (VOC) emissions compliance schedule as required under Michigan's Rule 336.1603 and 336.1610, and extends the final compliance date for surface coating operations until December 31, 1987. On November 29, 1982, and March 10, 1983, the State submitted additional information.
              (67) On September 8, 1982, the State of Michigan submitted Consent Order No. 09-1982, between the General Motors, Fisher Body Division and the Michigan Air Pollution Control Commission as a State Implementation Plan (SIP) revision. The Consent Order establishes a Volatile Organic Compound (VOC) emission compliance schedule as required under Michigan's Rule 336.1603 and 336.1610, and extends the compliance date for surface coating operations until December 31, 1987. On November 29, 1982, and March 10, 1983, the State submitted additional information.
              (68) On September 8, 1982, the State of Michigan submitted as a State Implementation Plan (SIP) revision Consent Order No. 10-1982, between Chevrolet Truck Assembly and the Michigan Air Pollution Control Commission. The Consent Order establishes a Volatile Organic Compound (VOC) emission compliance schedule as required under Michigan's Rule 336.1603 and 336.1610, and extends the compliance date for surface coating operations until December 31, 1987. On November 29, 1982, and March 10, 1983, the State submitted additional information.
              (69) On September 8, 1982, the State of Michigan submitted as a State Implementation Plan (SIP) revision Consent Order No. 11-1982, between the General Motors Fisher Body Division, Fleetwood Plant and the Michigan Air Pollution Control Commission. On March 10, 1983, the State submitted additional information for this SIP revision. The Consent Order establishes a Volatile Organic Compound (VOC) emissions compliance schedule as required under Michigan's Rules 336.1603 and 336.1610, and extends the final compliance date for surface coating operations until December 31, 1987.
              (70) On September 8, 1982, the State of Michigan submitted as a State Implementation Plan (SIP) revision Consent Order No. 12-1982, between the General Motors, Cadillac Motors Car Division and the Michigan Air Pollution Control Commission. On March 10, 1983, the State submitted additional information for this SIP revision. The Consent Order establishes a Volatile Organic Compound (VOC) emission compliance schedule as required under Michigan's Rule 336.1603 and R336.1610, and extends the compliance date for surface coating operations until December 31, 1987.
              (71) On September 1, 1982, the State of Michigan submitted a request to reduce the size of the ozone demonstration area for Southeast Michigan from the seven-county area of Wayne, Oakland, Macomb, Livingston, Monroe, St. Clair and Washtenaw to a three-county area consisting of Wayne, Oakland, and Macomb Counties.
              (72) On November 18, 1982, the State of Michigan submitted Consent Order APC No. 06-1980, along with alterations for the General Motors Corporation (GMC) Central Foundry Division, Saginaw Malleable Iron Plant in the City of Saginaw, County of Saginaw as a revision to the Michigan SIP. Consent Order No. 06-1980, as amended, reflects an interim and final particulate emission limit more stringent than Michigan's rule 336.1331; extends the final date of compliance with Michigan's Rule 336.1301 for opacity on the oil quench facilities from December 31, 1982, to December 15, 1983, which is as expeditiously as practicable and before the July 31, 1985, attainment date for the secondary TSP NAAQS in Michigan.

              (73) On June 30, 1983, the State of Michigan submitted as a State Implementation Plan (SIP) revision. Consent Order No. 4-1983 between the General Motors Corporation's Oldsmobile Division and the Michigan Air Pollution Control Commission. The Consent Order establishes a Volatile Organic Compound (VOC) emissions compliance schedule as required under Michigan's Rule 336.1603 and 336.1610, and extends the final compliance dates for prime, primer-surfacer, topcoat, and final repair operations until December 31, 1987.
              (74) On June 30, 1983, the State of Michigan submitted as a State Implementation Plan (SIP) revision. Consent Order No. 5-1983, between the General Motors Corporation's Assembly Division and the Michigan Air Pollution Control Commission. The Consent Order established a Volatile Organic Compound (VOC) emission compliance schedule as required under Michigan's Rule 336.1603 and R336.1610, and provides interim compliance limits to be achieved by December 31, 1984, and extends the final compliance dates for topcoating and final repair coating operations until December 31, 1987.
              (75) On October 4, 1983, the State of Michigan submitted: (1) A revised Consent Order APC No. 12-1979 between CWC Castings Division of Textron and the Michigan Air Pollution Control Commission and (2) Article 14, Section J of the Muskegon County APC Rules. Consent Order APC No. 12-1979 requires reductions of point source emissions and fugitive emissions and extends the installation schedule of specified control devices to December 31, 1984. Article 14, Section J, provides a ban on open residential and leaf burning in Muskegon County. EPA approves the additional control measures contained in Consent Order APC No. 12-1979 and the open burning ban. EPA takes no action on the overall approval of Michigan's Part D secondary nonattainment area for Muskegon County.
              (76) On August 24, 1983, the State of Michigan submitted a State Implementation Plan (SIP) revision request for an extension of the compliance date for Boiler No. 2 for the General Motors Corporation Warehousing and Distribution Division, in Swartz Creek County. Consent Order No. 18-1981 extends the compliance date until October 15, 1985 for GMC to install mechanical collectors on Boiler No. 2.
              (77) On March 8, 1984, the State of Michigan submitted a report which demonstrated that Rule 336.1606 contains emission limits equivalent to Reasonable Available Control Technology (RACT) for Wayne, Oakland and Macomb Counties. Therefore, USEPA remove its conditional approval of Rule 336.1606 and fully approves the State's rule.
              (78) On September 6, 1984, the State of Michigan submitted a revision to the Michigan State Implementation Plan for the General Motors Corporation Buick Motor Division in the form of an Alteration of Stipulation for Entry of Consent Order and Final Order, No. 8-1982. The original Consent Order No. 8-1982 was federally approved on July 6, 1983. This alteration revises Consent Order No. 8-1982, in that it accelerates the final compliance dates for prime and prime-surfacer operations and extends an interim compliance date for topcoat operations.
              (i) Incorporation by reference.
              (A) State of Michigan, Air Pollution Control Commission, Alteration of Stipulation for Entry Consent Order and Final Order SIP No. 8-1983, which was approved by the Air Pollution Control Commission on April 2, 1984.
              (B) Letter of September 6, 1984, from the State of Michigan, Department of Natural Resources, to EPA.
              (79) On December 2, 1983, USEPA proposed to withdraw its approval of Michigan's fugitive dust regulations. On April 25, 1985, the State of Michigan submitted revised Rule 336.1371, existing Rule 336.1372, and new Rule 336.1373. However, they did not meet the requirements of Part D of section 172(b); and USEPA, therefore, withdrew its approval of these submittals, disapproved these submittals, and instituted new source restrictions for major sources in the Michigan primary Total Suspended Particulate (TSP) nonattainment areas on August 20, 1985. USEPA incorporates revised Rule 336.1371 and newly submitted Rule 336.1373 into the Michigan State Implementation Plan because they provide a framework for the development of fugitive dust control programs at the State level in Michigan. USEPA retains Rule 336.1372, which is already incorporated into the Michigan SIP, insofar as it applies to sources in TSP attainment areas. This paragraph supercedes paragraph (C)(61) of this section.
              (i) Incorporation by reference.

              (A) Michigan Department of Natural Resources Rules 336.1371 and 336.1373 (Fugitive Dust Regulations), as adopted on April 23, 1985.
              (80) On July 27, 1983, the State of Michigan submitted Consent Order No. 08-1983 for the General Motors Corporation Central Foundry Division's Saginaw Malleable Iron Plant, as a revision to the Michigan State Implementation Plan for Total Suspended Particulates. Consent Order No. 08-1983 amends control strategy provisions of federally approved (November 18, 1982 and August 15, 1983) Consent Order No. 06-1980 and its alteration.
              (i) Incorporation by reference.
              (A) Stipulation for Entry of Consent Order and Final Order No. 08-1983 for the General Motors Corporation Central Foundry Division's Saginaw Malleable Iron Plant amending Control Strategy Provisions issued June 9, 1983.

              (81) On October 1, 1984, the State of Michigan submitted the Stipulation for Entry of Consent Order and Final Order, SIP No. 12-1984, between the Consumer Power Company's J.H. Campbell and the Michigan Air Pollution Control Commission as a revision to the Michigan SO2 SIP. Consent Order No. 12-1984 provides a 3-year compliance date extension (January 1, 1985, to December 31, 1987) for the J.H. Campbell Units 1 and 2 to emit SO2 at an allowable rate on a daily basis of 4.88 lbs/MMBTU in 1985, 4.78 lbs/MMBTU in 1986, and 4.68 lbs/MMBTU in 1987.
              (i) Incorporation by reference.

              (A) October 1, 1984, Stipulation for Entry of Consent Order and Final Order, SIP No. 12-1984, establishing interim daily average SO2 emission limitations and quarterly average limits on percent sulfur is fuel fired.

              (82) The State of Michigan submitted negative declarations for several volatile organic compound source categories, as follows:
              
              
                October 10, 1983—Large petroleum dry cleaners;
                May 17, 1985—High-density polyethylene, polypropylene, and polystyrene resin manufacturers;
                June 12, 1985—Synthetic organic chemical manufacturing industry sources (SOCMI) oxidation.
              
              
              (i) Incorporation by reference.
              (A) Letters dated October 10, 1983, May 17, 1985, and June 12, 1985, from Robert P. Miller, Chief, Air Quality Division, Michigan Department of Natural Resources. The letter dated June 12, 1985, includes pages 2-119 and 2-120 from the revised 1982 Air Quality Implementation Plan for Ozone and Carbon Monoxide in Southeast Michigan.
              (83) On September 16, 1985, the State of Michigan submitted a SIP revision requesting alternate opacity limits for the Packaging Corporation of America (PCA) bark boiler. The request is in the form of a Stipulation for Entry of Consent Order and Final Order (No. 23-1984). The Consent Order contains an extended schedule for the PCA's bark boiler to comply with Michigan's Rule 336.1301.
              (i) Incorporation by reference.
              (A) Stipulation for Entry of Consent Order and Final Order No. 23-1984 for the Packaging Corporation of America, approved on July 8, 1985.
              (84) On April 29, 1986, the State of Michigan submitted a revision to the Michigan State Implementation Plan (SIP) for total suspended particulates (TSP). The revision, in the form of Air Pollution Control Act (APCA) No. 65, revises the State's 1965 APCA No. 348 contained in the TSP portion of the Michigan SIP with respect to: car ferries having the capacity to carry more than 110 motor vehicles; and coal-fired trains used in connection with tourism.
              (i) Incorporation by reference.
              (A) Act No. 65 of the Public Acts of 1986, as approved by the Governor of Michigan on March 30, 1986.
              (85) On April 25, 1979, the State of Michigan submitted as revisions to the Air Quality Implementation Plan, Michigan Department of Natural Resources Air Pollution Control Commission General Rules for Open Burning; Continuous Emission Monitoring; Air Pollution Episodes; Organization, Operation and Procedures; and Hearings.
              (i) Incorporation by reference.
              (A) R 336.1310, Open Burning, effective January 18, 1980.
              (B) R 336.2101-3, R 336.2150-5, R 336.336-2159, R 336.2170, R336.2175-6, R 336.2189-90, and R 336.2199; Continuous Emission Monitoring, effective January 18, 1980.

              (C) R 336.2301-8, Air Pollution Episodes, effective January 18, 1980.
              
              (D) R 336.2601-8, Organization, Operating, and Procedures, effective January 18, 1980.
              (E) R 336.2701-6, Hearings, effective January 18, 1980.
              (86) On May 25, 1988, the State of Michigan submitted an SIP revision in the form of an addendum to the State's Rule 336.1122, effective at the State level on May 20, 1988. The amendment will allow coating companies to exclude methyl chloroform from the VOC emission calculation when it is not technically or economically reasonable. This exemption applies only to the surface coating operations that are subject to Part 6 (Emission Limitations and Prohibitions—Existing Sources of VOC Emissions) or Part 7 (Emission Limitations and Prohibitions—New Sources of VOC Emissions) of the State's regulations.
              (i) Incorporation by reference.
              (A) R336.1122, Methyl Chloroform; effective at the State level on May 20, 1988.
              (87)-(89) [Reserved]
              (90) On December 17, 1987, the State of Michigan submitted to USEPA a revision to the Michigan State Implementation Plan for the Continental Fiber Drum, Inc., which limits volatile organic compound emissions from the surface coating operations at the facility.
              (i) Incorporation by reference.
              (A) State of Michigan, Air Pollution Control Commission, Stipulation for Entry of Consent Order and Final Order No. 14-1987, which was adopted by the State on December 9, 1987.
              (B) Letter of December 17, 1987, from the State of Michigan, Department of Natural Resources to USEPA.
              (91) On May 17, 1985, the State submitted revised rules for the control of particulate matter from iron and steel sources and from other sources in Michigan. These rules were submitted to fulfill conditions of USEPA's May 22, 1981, approval (46 FR 27923 of the State's part D total suspended particulates (TSP) State Implementation Plan (SIP). USEPA is approving these revised rules in the Michigan submittal except for the following provisions: The quench tower limit in rule 336.1331, Table 31, Section C.8, because allowing water quality limits to apply only to makeup water is a relaxation; the deletion of the limit in rule 336.1331 for coke oven coal preheater equipment, because it is a relaxation, and rule 336.1355, because it provides an unlimited exemption for emissions from emergency relief valves in coke oven gas collector mains.
              (i) Incorporation by reference.
              (A) Revision to parts 1, 3, and 10 of Michigan's administrative rules for air pollution control (Act 348 of 1967, as amended) as adopted by the Michigan Air Pollution Control Commission on December 18, 1984. These rules became effective in Michigan on February 22, 1985.
              (92) On October 10, 1986, the State of Michigan supported portions of the revised Wayne County Air Pollution Control Division Air Pollution Control Ordinance as approved by Wayne County on September 19, 1985, as a revision to the Michigan State Implementation Plan.
              (i) Incorporation by reference.
              (A) Chapters 1, 2, 3, 5 (except for the portions of Chapter 5, section 501, of the Wayne County Ordinance which incorporate by reference the following parts of the State rules: The quench tower limit in Rule 336.1331, Table 31, Section C.8; the deletion of the limit in Rule 336.1331 for coke oven coal preheater equipment; and Rule 336.1355), 8 (except section 802), 9, 11, 12, 13 and appendices A and D of the Wayne County Air Pollution Control Division (WCAPCD) Air Pollution Control Ordinance as approved by WCAPCD on September 19, 1985.
              (93) On November 16, 1992, the Michigan Department of Natural Resources submitted Natural Resources Commission Rule 336.202 (Rule 2), Sections 5 and 14a of the 1965 Air Pollution Act 348, and the 1991 Michigan Air Pollution Reporting Forms, Reference Tables, and General Instructions as the States emission statement program. Natural Resources Commission Rule 336.202 (Rule 2) became effective November 11, 1986. Section 5 and 14a of the 1965 Air Pollution Act 348 became effective July 23, 1965.
              (i) Incorporation by reference.

              (A) Natural Resources Commission Rule 336.202 (Rule 2) became effective November 11, 1986. Section 5 and 14a of the 1965 Air Pollution Act 348 became effective July 23, 1965.
              (94) On November 13, 1992, January 8, 1993, and November 12, 1993, the State of Michigan submitted a Small Business Stationary Source Technical and Environmental Assistance Program for incorporation in the Michigan State Implementation Plan as required by section 507 of the Clean Air Act.
              (i) Incorporation by reference.
              (A) Small Business Clean Air Assistance Act, Act No. 12, Public Acts of 1993, approved by the Governor on April 1, 1993, and effective upon approval.
              (95) On November 15, 1993, the State of Michigan requested revision to the Michigan State Implementation Plan (SIP) to incorporate miscellaneous technical rule changes that the State had made effective April 20, 1989.
              (i) Incorporation by reference.
              (A) Michigan Air Pollution Control Rules: R 336.1107 (except paragraph (c)); R 336.1121, R 336.1403. R 336.1606, R 336.1607, R 336.1608, R 336.1609, R 336.1616, R 336.1626 (deleted), and R 336.1705, effective April 20, 1989.
              (96) Revisions to the Michigan Regulations submitted on June 12, 1993 and November 12, 1993 by the Michigan Department of Natural Resources:
              (i) Incorporation by reference.
              (A) Revisions to the following provisions of the Michigan Air Pollution Control Commission General Rules filed with the Secretary of State on April 12, 1993 and effective on April 27, 1993:
              (1) R 336.1101 Definitions; A—Revised definitions of the following terms: actual emissions, air-dried coating, air quality standard, allowable emissions and alternate opacity.
              (2) R 336.1103 Definitions; C—Added definition of coating category. Revised definitions of the following terms: calendar day, class II hardboard paneling finish, coating line, coating of automobiles and light-duty trucks coating of fabric, coating of large appliances, coating of paper, coating of vinyl, component, component in field gas service, component in gaseous volatile organic compound service, component in heavy liquid service, component in light liquid service, component in liquid volatile organic compound service, condenser, conveyorized vapor degreaser, and creditable.
              (3) R 336.1105 Definitions; E—Added definition of the term extreme environmental conditions. Revised definitions of the following terms: electrostatic prep coat, equivalent method and extreme performance coating.
              (4) R 336.1116 Definitions; P—Revised definitions of the following terms: packaging rotogravure printing, printed interior panel, process unit turnaround, publication rotogravure printing and pushside. Deleted definition of the term pneumatic rubber tire manufacturing.
              (5) R 336.1122 Definitions; V—Added definition of the term vapor collection system. Revised definitions of the following terms: very large precipitator and volatile organic compound.
              (6) R 336.1602 General provisions for existing sources of volatile organic compound emissions (entire rule).
              (7) R 336.1610 Existing coating lines; emission of volatile organic compounds from exiting automobile, light-duty truck, and other product and material coating lines (entire rule).
              (8) R 336.1611 Existing cold cleaners (entire rule).
              (9) R 336.1619 Perchloroethylene; emission from existing dry cleaning equipment (entire rule).
              (10) R 336.1620 Emission of volatile organic compounds from existing flat wood paneling coating lines (entire rule).
              (11) R 336.1621 Emission of volatile organic compounds from existing metallic surface coating lines (entire rule).
              (12) R 336.1622 Emission of volatile organic compounds from existing components of petroleum refineries; refinery monitoring program (entire rule).
              (13) R 336.1623 Storage of petroleum liquids having a true vapor pressure of more than 1.0 psia, but less than 11.0 psia, in existing external floating roof stationary vessels of more than 40,000-gallon capacity (entire rule).
              (14) R 336.1625 Emission of volatile organic compounds from existing equipment utilized in manufacturing synthesized pharmaceutical products (entire rule).
              (15) R 336.1627 Delivery vessels; vapor collection systems (entire rule).
              
              (16) R 336.1630 Emission of volatile organic compounds from existing paint manufacturing processes (entire rule).
              (17) R 336.1631 Emission of volatile organic compounds from existing process equipment utilized in manufacture of polystyrene or other organic resins (entire rule).
              (18) R 336.1632 Emission of volatile organic compounds from existing automobile, truck, and business machine plastic part coating lines (entire rule).
              (19) R 336.1702 General provisions of new sources of volatile organic compound emissions (entire rule).
              (20) R 336.2004 Appendix A; reference test methods; adoption of federal reference test methods (entire rule).
              (21) R 336.2006 Reference test method serving as alternate version of federal reference test method 25 by incorporating Byron analysis (entire rule).
              (22) R 336.2007 Alternate version of procedure L, referenced in R 336.2040(10) (entire rule).
              (23) R 336.2040 Method for determination of volatile organic compound emissions from coating lines and graphic arts lines (except R 336.2040(9) and R 336.2040(10)).
              (24) R 336.2041 Recordkeeping requirements for coating lines and graphic arts lines (entire rule).
              (B) Revisions to the following provisions of the Michigan Air Pollution Control Commission General Rules filed with the Secretary of State on November 3, 1993 and effective on November 18, 1993:
              (1) R 336.1601 Definitions—Added definition of the term person responsible.
              (2) R 336.1602 General provisions for existing sources of volatile organic compound emissions—Addition of provisions requiring submittal of site-specific SIP revisions to EPA for the use of equivalent control methods allowed under rules 336.1628(1) and 336.1629(1).
              (3) R 336.1624 Emission of volatile organic compounds from existing graphic arts lines (entire rule).
              (4) R 336.1628 Emission of volatile organic compounds from components of existing process equipment used in manufacturing synthetic organic chemicals and polymers; monitoring program (entire rule).
              (5) R 336.1629 Emission of volatile organic compounds from components of existing process equipment used in processing natural gas; monitoring program (entire rule).
              (C) Senate Bill No. 726 of the State of Michigan 87th Legislature for Stage I controls signed and effective on November 13, 1993.
              (D) State of Michigan, Department of Natural Resources, Stipulation for Entry of Consent Order and Final Order No. 39-1993 which was adopted by the State on November 12, 1993.
              (E) State of Michigan, Department of Natural Resources, Stipulation for Entry of Consent Order and Final Order No. 40-1993 which was adopted by the State on November 12, 1993.
              (F) State of Michigan, Department of Natural Resources, Stipulation for Entry of Consent Order and Final Order No. 3-1993 which was adopted by the State on June 21, 1993.
              (97) On November 12, 1993, the State of Michigan submitted a revision to the State Implementation Plan (SIP) for the implementation of a motor vehicle inspection and maintenance (I/M) program in the Grand Rapids and Muskegon ozone nonattainment areas. This revision included House Bill No. 4165 which establishes an I/M program in Western Michigan, SIP narrative, and the State's Request for Proposal (RFP) for implementation of the program. House Bill No. 4165 was signed and effective on November 13, 1993.
              (i) Incorporation by reference.
              (A) House Bill No. 4165; signed and effective November 13, 1993.
              (ii) Additional materials.
              (A) SIP narrative plan titled “Motor Vehicle Emissions Inspection and Maintenance Program for Southeast Michigan, Grand Rapids MSA, and Muskegon MSA Moderate Nonattainment Areas,” submitted to the EPA on November 12, 1993.
              (B) RFP, submitted along with the SIP narrative on November 12, 1993.
              (C) Supplemental materials, submitted on July 19, 1994, in a letter to EPA.
              (98) [Reserved]

              (99) On July 13, 1994, the State of Michigan requested a revision to the Michigan State Implementation Plan (SIP). The State requested that a consent order for the Eagle-Ottawa Leather Company of Grand Haven be included in the SIP.
              (i) Incorporation by reference. State of Michigan, Department of Natural Resources, Stipulation for Entry of Consent Order and Final Order No. 7-1994 which was adopted on July 13, 1994.
              (100) On June 11, 1993 the Michigan Department of Natural Resources (MDNR) submitted a plan, with revisions submitted on April 7, 1994 and October 14, 1994 for the purpose of bringing about the attainment of the National Ambient Air Quality Standards for particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers (PM) in the Wayne County moderate PM nonattainment area.
              (i) Incorporation by reference.
              (A) Consent Order 4-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Allied Signal, Inc., Detroit Tar Plant.
              (B) Consent Order 5-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Asphalt Products Company, Plant 5A.
              (C) Consent Order 6-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Clawson Concrete Company, Plant #1.
              (D) Consent Order 7-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Cummings-Moore Graphite Company.
              (E) Consent Order 8-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Delray Connecting Railroad Company.
              (F) Consent Order 9-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Detroit Edison Company, River Rouge Plant.
              (G) Consent Order 10-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Detroit Edison Company, Sibley Quarry.
              (H) Consent Order 11-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the city of Detroit, Detroit Water and Sewage Department, Wastewater Treatment Plant.
              (I) Consent Order 12-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Ferrous Processing and Trading Company.
              (J) Consent Order 13-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Ford Motor Company, Rouge Industrial Complex.
              (K) Consent Order 14-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Ford Motor Company, Vulcan Forge.
              (L) Consent Order 15-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Edward C. Levy Company, Detroit Lime Company.
              (M) Consent Order 16-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Edward C. Levy Company, Plant #1.
              (N) Consent Order 17-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Edward C. Levy Company, Plant #3.
              (O) Consent Order 18-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Edward C. Levy Company, Plant #6.
              (P) Consent Order 19-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Edward C. Levy Company, Plant 4 and 5.
              (Q) Consent Order 20-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Edward C. Levy Company, Plant Scrap Up-Grade Facility.
              (R) Consent Order 21-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Marblehead Lime, Brennan Avenue Plant.
              (S) Consent Order 22-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Marblehead Lime, River Rouge Plant.

              (T) Consent Order 23-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the McLouth Steel Company, Trenton Plant.
              (U) Consent Order 24-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Michigan Foundation Company, Cement Plant.
              (V) Consent Order 25-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Michigan Foundation Company, Sibley Quarry.
              (W) Consent Order 26-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Morton International, Inc., Morton Salt Division.
              (X) Consent Order 27-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the National Steel Corporation, Great Lakes Division.
              (Y) Consent Order 28-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the National Steel Corporation, Transportation and Materials Handling Division.
              (Z) Consent Order 29-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Peerless Metals Powders, Incorporated.
              (AA) Consent Order 30-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Rouge Steel Company.
              (BB) Consent Order 31-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Keywell Corporation.
              (CC) Consent Order 32-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the St. Marys Cement Company.
              (DD) Consent Order 33-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the United States Gypsum Company.
              (EE) Consent Order 34-1993 effective October 12, 1994 issued by the MDNR. This Order limits the PM emissions for the Wyandotte Municipal Power Plant.
              (101) On November 15, 1993, the State of Michigan submitted as a revision to the Michigan State Implementation Plan for ozone a State Implementation Plan for a motor vehicle inspection and maintenance program for the Detroit-Ann Arbor area. Michigan submitted House Bill No. 5016, signed by Governor John Engler on November 13, 1993.
              (i) Incorporation by reference.
              (A) State of Michigan House Bill No. 5016 signed by the Governor and effective on November 13, 1993.

              (102) On November 12, 1993, the State of Michigan submitted as a revision to the Michigan State Implementation Plan for ozone a State Implementation Plan for a section 175A maintenance plan for the Detroit-Ann Arbor area as part of Michigan's request to redesignate the area from moderate nonattainment to attainment for ozone. Elements of the section 175A maintenance plan include a base year (1993 attainment year) emission inventory for NOX and VOC, a demonstration of maintenance of the ozone NAAQS with projected emission inventories (including interim years) to the year 2005 for NOX and VOC, a plan to verify continued attainment, a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the ozone NAAQS (which must be confirmed by the State), Michigan will implement one or more appropriate contingency measure(s) which are contained in the contingency plan. Appropriateness of a contingency measure will be determined by an urban airshed modeling analysis. The Governor or his designee will select the contingency measure(s) to be implemented based on the analysis and the MDNR's recommendation. The menu of contingency measures includes basic motor vehicle inspection and maintenance program upgrades, Stage I vapor recovery expansion, Stage II vapor recovery, intensified RACT for degreasing operations, NOX RACT, and RVP reduction to 7.8 psi. Michigan submitted legislation or rules for basic I/M in House Bill No 5016, signed by Governor John Engler on November 13, 1993; Stage I and Stage II in Senate Bill 726 signed by Governor John Engler on November 13, 1993; and RVP reduction to 7.8 psi in House Bill 4898 signed by Governor John Engler on November 13, 1993.
              (i) Incorporation by reference.
              
              (A) State of Michigan House Bill No. 5016 signed by the Governor and effective on November 13, 1993.
              (B) State of Michigan Senate Bill 726 signed by the Governor and effective on November 13, 1993.
              (C) State of Michigan House Bill No. 4898 signed by the Governor and effective on November 13, 1993.
              (103) On August 26, 1994 Michigan submitted a site-specific SIP revision in the form of a consent order for incorporation into the federally enforceable ozone SIP. This consent order determines Reasonably Available Control Technology (RACT) specifically for the Enamalum Corporation Novi, Michigan facility for the emission of volatile organic compounds (VOCs).
              (i) Incorporation by reference. The following Michigan Stipulation for Entry of Final Order By Consent.
              (A) State of Michigan, Department of Natural Resources, Stipulation for Entry of Final Order By Consent No. 6-1994 which was adopted by the State on June 27, 1994.
              (104) On July 13, 1995, the Michigan Department of Natural Resources (MDNR) submitted a contingency measures plan for the Wayne County particulate matter nonattainment area.
              (i) Incorporation by reference.
              (A) State of Michigan Administrative Rule 374 (R 336.1374), effective July 26, 1995.
              (105) [Reserved]

              (106) On March 9, 1995, the State of Michigan submitted as a revision to the Michigan State Implementation Plan for ozone a State Implementation Plan for a section 175A maintenance plan for the Grand Rapids area as part of Michigan's request to redesignate the area from moderate nonattainment to attainment for ozone. Elements of the section 175A maintenance plan include an attainment emission inventory for NOX and VOC, a demonstration of maintenance of the ozone NAAQS with projected emission inventories to the year 2007 for NOX and VOC, a plan to verify continued attainment, a contingency plan, and a commitment to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If a violation of the ozone NAAQS, determined not to be attributable to transport from upwind areas, is monitored, Michigan will implement one or more appropriate contingency measure(s) contained in the contingency plan. Once a violation of the ozone NAAQS is recorded, the State will notify EPA, review the data for quality assurance, and conduct a technical analysis, including an analysis of meteorological conditions leading up to and during the exceedances contributing to the violation, to determine local culpability. This preliminary analysis will be submitted to EPA and subjected to public review and comment. The State will solicit and consider EPA's technical advice and analysis before making a final determination on the cause of the violation. The Governor or his designee will select the contingency measure(s) to be implemented within six months of a monitored violation attributable to ozone and ozone precursors from the Grand Rapids area. The menu of contingency measures includes a motor vehicle inspection and maintenance program, Stage II vapor recovery, gasoline RVP reduction to 7.8 psi, RACT on major non-CTG VOC sources in the categories of coating of plastics, coating of wood furniture, and industrial cleaning solvents. Michigan submitted legislation or rules for I/M in House Bill No 4165, signed by Governor John Engler on November 13, 1993; Stage II in Senate Bill 726 signed by Governor John Engler on November 13, 1993; and RVP reduction to 7.8 psi in House Bill 4898 signed by Governor John Engler on November 13, 1993.
              (i) Incorporation by reference.
              (A) State of Michigan House Bill No. 4165 signed by the Governor and effective on November 13, 1993.
              (B) State of Michigan Senate Bill 726 signed by the Governor and effective on November 13, 1993.
              (C) State of Michigan House Bill No. 4898 signed by the Governor and effective on November 13, 1993.
              (107) [Reserved]

              (108) On May 16, 1996, the State of Michigan submitted a revision to the Michigan State Implementation Plan (SIP). This revision is for the purpose of establishing a gasoline Reid vapor pressure (RVP) limit of 7.8 pounds per square inch (psi) for gasoline sold in Wayne, Oakland, Macomb, Washtenaw, Livingston, St. Clair, and Monroe counties in Michigan.
              (i) Incorporation by reference.
              (A) House Bill No. 4898; signed and effective November 13, 1993.
              (B) Michigan Complied Laws, Motor Fuels Quality Act, Chapter 290, Sections 642, 643, 645, 646, 647, and 649; all effective November 13, 1993.
              (C) Michigan Complied Laws, Weights and Measures Act of 1964, Chapter 290, Sections 613, 615; all effective August 28, 1964.
              (ii) Additional materials.
              (A) Letter from Michigan Governor John Engler to Regional Administrator Valdas Adamkus, dated January 5, 1996.
              (B) Letter from Michigan Director of Environmental Quality Russell Harding to Regional Administrator Valdas Adamkus, dated May 14, 1996.
              (C) State report titled “Evaluation of Air Quality Contingency Measures for Implementation in Southeast Michigan,” submitted to the EPA on May 14, 1996.
              (109) On December 13, 1994 and January 19, 1996, Michigan submitted correspondence and Executive Orders 1991-31 and 1995-18 which indicated that the executive branch of government had been reorganized. As a result of the reorganization, delegation of the Governor's authority under the Clean Air Act was revised. The Environmental Protection Agency's approval of these Executive Orders is limited to those provisions affecting air pollution control. The Air Pollution Control Commission was abolished and its authority was initially transferred to the Director of the Michigan Department of Natural Resources (DNR). Subsequently, the Michigan Department of Natural Resources of Environmental Quality (DEQ) was created by elevating eight program divisions and two program offices previously located within the DNR. The authority then earlier vested to the Director of the Michigan DNR was then transferred to the Director of the Michigan DEQ with the exception of some administrative appeals decisions.
              (i) Incorporation by reference.
              (A) State of Michigan Executive Order 1991-31 Commission of Natural Resources, Department of Natural Resources, Michigan Department of Natural Resources Executive Reorganization. Introductory and concluding words of issuance and Title I: General; Part A: Sections 1, 2, 4 and 5, Part B. Title III: Environmental Protection; Part A: Sections 1 and 2, Part B. Title IV: Miscellaneous; Parts A and B, Part C: Sections 1, 2, 4, Part D. Signed by John Engler, Governor, November 8, 1991. Filed with the Secretary of State November 8, 1991. Effective January 7, 1992.
              (B) State of Michigan Executive Order No. 1995-18 Michigan Department of Environmental Quality, Michigan Department of Natural Resources Executive Reorganization. Introductory and concluding words of issuance. Paragraphs 1, 2, 3(a) and (g), 4, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18. Signed by John Engler, Governor, July 31, 1995. Filed with the Secretary of State on August 1, 1995. Effective September 30, 1995.
              (110) A revision to Michigan's State Implementation Plan (SIP), containing part of Michigan's Natural Resources and Environmental Protection Act, was submitted by the Michigan Department of Environmental Quality (MDEQ) on May 16, 1996, and supplemented on September 23, 1997. On December 30, 1997, MDEQ withdrew much of the original submittal. The revision incorporated below contains control requirements and applicable definitions for fugitive dust sources.
              (i) Incorporation by reference. The following sections of Part 55 of Act 451 of 1994, the Natural Resources and Environmental Protection Act are incorporated by reference.
              (A) 324.5524 Fugitive dust sources or emissions, effective March 30, 1995.
              (B) 324.5525 Definitions, effective March 30, 1995.

              (111) On March 18, 1999, the State of Michigan submitted a revision to the Michigan State Implementation Plan for carbon monoxide containing a section 175A maintenance plan for the Detroit area as part of Michigan's request to redesignate the area from nonattainment to attainment for carbon monoxide. Elements of the section 175A maintenance plan include a base year (1996 attainment year) emission inventory for CO, a demonstration of maintenance of the ozone NAAQS with projected emission inventories to the year 2010, a plan to verify continued attainment, a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the CO NAAQS (which must be confirmed by the State), Michigan will implement one or more appropriate contingency measure(s) which are in the contingency plan. The menu of contingency measures includes enforceable emission limitations for stationary sources, transportation control measures, or a vehicle inspection and maintenance program.
              (112) The Michigan Department of Environmental Quality (MDEQ) submitted a revision to Michigan's State Implementation Plan (SIP) on August 20, 1998, and supplemented it on November 3, 1998. The revision removed from the SIP the following rules, which the State rescinded effective May 28, 1997: R 336.91 Purpose; R 336.92 Suspension of enforcement; requests by local agencies; R 336.93 Local agency requirements prior to suspension of enforcement; R 336.94 Commission public hearings on applications; R 336.95 Suspension of enforcement; procedures and public notice; R 336.96 Suspension of enforcement; conditions; R 336.97 Commission review of local agency programs; renewal of suspended enforcement; R 336.601 Affected counties and areas; R 336.602 Attainment of national ambient air quality standards; exemption from inspection and maintenance program requirements; R 336.603 Ozone and carbon monoxide attainment status determination; R 336.1373 Fugitive dust control requirements; areas listed in table 36; R 336.1501 Emission limits; extension of compliance date past January 1, 1980, generally; R 336.1502 Application; copies; R 336.1503 Application; contents; R 336.1504 Denial of request for extension past January 1, 1980; R 336.1505 Grant of extension past January 1, 1980; R 336.1506 Receipt of full and complete application; public notice; inspection; public hearing; R 336.1507 Modification or revocation of order granting extension; immediate effect; R 336.1603 Compliance program; R 336.2010 Reference test method 5A; R 336.2199(c); R 336.2601 Organization; R 336.2602 Offices and meetings; R 336.2603 Documents available for inspection and copying; R 336.2604 Document inspection and copying procedures; tape recording transcriptions; R 336.2605 Functions; R 336.2608 Hearings and informal conferences; R 336.2301 Definition of air pollution episode; R 336.2302 Definition of air pollution forecast; R 336.2303 Definition of air pollution alert; R 336.2304 Definition of air pollution warning; R 336.2305 Definition of air pollution emergency; R 336.2306 Declaration of air pollution episodes; R 336.2307 Episode emission abatement programs; and R 336.2308 Episode orders. The rules incorporated below contain revisions to degreasing, perchloroethylene dry cleaning, petroleum refinery, synthetic organic chemical manufacturing, and delivery vessel loading rules.
              (i) Incorporation by reference. The following sections of the Michigan Administrative Code are incorporated by reference.
              (A) R 336.1611 Existing cold cleaners, effective June 13, 1997.
              (B) R336.1612 Existing open top vapor degreasers, effective June 13, 1997.
              (C) R 336.1613 Existing conveyorized cold cleaners, effective June 13, 1997.
              (D) R 336.1614 Existing conveyorized vapor degreasers, effective June 13, 1997.
              (E) R 336.1619 Standards for perchloroethylene dry cleaning equipment, effective June 13, 1997.
              (F) R 336.1622 Emission of volatile organic compounds from existing components of petroleum refineries; refinery monitoring program, effective June 13, 1997.
              (G) R 336.1628 Emission of volatile organic compounds from components of existing process equipment used in manufacturing synthetic organic chemicals and polymers; monitoring program, effective June 13, 1997.
              (H) R 336.1651 Standards for Degreasers, effective June 13, 1997.

              (I) R 336.1706 Loading delivery vessels with organic compounds having a true vapor pressure of more than 1.5 psia at new loading facilities handling 5,000,000 or more gallons of such compounds per year, effective June 13, 1997.
              
              (J) R 336.1707 New cold cleaners, effective June 13, 1997.
              (K) R 336.1708 New open top vapor degreasers, effective June 13, 1997.
              (L) R 336.1709 New conveyorized cold cleaners, effective June 13, 1997.
              (M) R 336.1710 New conveyorized vapor degreasers, effective June 13, 1997.
              (113) On March 9, 1995, the State of Michigan submitted a revision to the Michigan State Implementation Plan for ozone containing a section 175A maintenance plan for the Muskegon County area as part of Michigan's request to redesignate the area from nonattainment to attainment for ozone. Elements of the section 175A maintenance plan include a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the 1-hour ozone NAAQS, determined not to be attributable to transport from upwind areas, Michigan will implement one or more appropriate contingency measure(s) which are in the contingency plan. The menu of contingency measures includes a motor vehicle inspection and maintenance program, stage II vapor recovery, a low Reid vapor pressure gasoline program, and rules for industrial cleanup solvents, plastic parts coating, and wood furniture coating.
              (i) Incorporation by reference.
              (A) State of Michigan House Bill No. 4165 signed by the Governor and effective on November 13, 1993.
              (B) State of Michigan House Bill No. 726 signed by the Governor and effective on November 13, 1993.
              (C) State of Michigan House Bill No. 4898 signed by the Governor and effective on November 13, 1993.
              (114)-(115) [Reserved]
              (116) The Michigan Department of Environmental Quality submitted revisions to Michigan's State Implementation Plan (SIP) on July 7, 2000 and supplemented them with letters dated January 29, 2001, and February 6, 2002. They include revisions to definitions, open burning rules, general volatile organic compound provisions, and administrative procedures. The revision removed from the SIP rules R 336.1320 and R 336.2703, which the State rescinded effective April 10, 2000.
              (i) Incorporation by reference. The following sections of the Michigan Administrative Code are incorporated by reference.
              (A) R 336.1104 Definitions; D, effective April 10, 2000.
              (B) R 336.1310, Open burning, effective February 3, 1999.
              (C) R 336.1602 General provisions for existing sources of volatile organic compound emissions, effective April 10, 2000.
              (D) R 336.2701 Petitions for review and for contested case hearings; hearing procedure; “duly authorized agent” defined, effective April 10, 2000.
              (E) R 336.2702 Appearances, effective April 10, 2000.
              (117) [Reserved]
              (118) The Michigan Department of Environmental Quality submitted revisions to Michigan's State Implementation Plan (SIP) on September 23, 2002. They include rules to address excess emissions occurring during startup, shutdown or malfunction as well as revisions to definitions.
              (i) Incorporation by reference. The following sections of the Michigan Administrative Code are incorporated by reference.
              (A) R 336.1102 Definitions; B, effective May 27, 2002.
              (B) R 336.1104 Definitions; D, effective May 27, 2002.
              (C) R 336.1105 Definitions; E, effective May 27, 2002.
              (D) R 336.1107 Definitions; G, effective May 27, 2002.
              (E) R 336.1108 Definitions; H, effective May 27, 2002.
              (F) R 336.1113 Definitions; M, effective May 27, 2002.
              (G) R 336.1118 Definitions; R, effective May 27, 2002.
              (H) R 336.1120 Definitions; T, effective May 27, 2002.
              (I) R 336.1915 Enforcement discretion in instances of excess emissions resulting from malfunction, start-up, or shutdown, effective May 27, 2002.

              (J) R 336.1916 Affirmative defense for excess emissions during start-up or shutdown, effective May 27, 2002.
              
              (119) The Michigan Department of Environmental Quality submitted a revision to Michigan's State Implementation Plan for ozone on April 25, 2003. This submittal contained a revised definition of volatile organic compound.
              (i) Incorporation by reference.
              (A) R 336.1122 Definitions; V, effective March 13, 2003.
              (120) [Reserved]

              (121) On April 3, 2003, the Michigan Department of Environmental Quality (MDEQ) submitted regulations restricting emissions of oxides of nitrogen (NOX) to address the Phase I NOX SIP Call requirements. EPA conditionally approved Michigan's April 3, 2003, SIP revision on April 16, 2004. On May 27, 2004 and August 5, 2004, Michigan subsequently submitted for EPA approval SIP revisions to address the requirements found in EPA's conditional approval. These additional submittals, in combination with the original SIP revision, fulfill the Phase I NOX SIP Call requirements.
              (i) Incorporation by reference. The following sections of the Michigan Administrative Code are incorporated by reference.
              (A) R336.1802 Applicability under oxides of nitrogen budget trading program, effective May 20, 2004.
              (B) R336.1803 Definitions for oxides of nitrogen budget trading program, effective December 4, 2002.
              (C) R336.1804 Retired unit exemption from oxides of nitrogen budget trading program, effective May 20, 2004.
              (D) R336.1805 Standard requirements of oxides of nitrogen budget trading program, effective December 4, 2002.
              (E) R336.1806 Computation of time under oxides of nitrogen budget trading program, effective December 4, 2002.
              (F) R336.1807 Authorized account representative under oxides of nitrogen budget trading program, effective December 4, 2002.
              (G) R336.1808 Permit requirements under oxides of nitrogen budget trading program, effective December 4, 2002.
              (H) R336.1809 Compliance certification under oxides of nitrogen budget trading program, effective December 4, 2002.
              (I) R336.1810 Allowance allocations under oxides of nitrogen budget trading program, effective December 4, 2002.
              (J) R336.1811 New source set-aside under oxides of nitrogen budget trading program, effective May 20, 2004.
              (K) R336.1812 Allowance tracking system and transfers under oxides of nitrogen budget trading program, effective December 4, 2002.
              (L) R336.1813 Monitoring and reporting requirements under oxides of nitrogen budget trading, effective December 4, 2002.
              (M) R336.1814 Individual opt-ins under oxides of nitrogen budget trading program, effective December 4, 2002.
              (N) R336.1815 Allowance banking under oxides of nitrogen budget trading program, effective December 4, 2002.
              (O) R336.1816 Compliance supplement pool under oxides of nitrogen budget trading program, effective December 4, 2002.
              (P) R336.1817 Emission limitations and restrictions for Portland cement kilns, effective December 4, 2002.
              (122) On April 3, 2003, May 28, 2003, September 17, 2004, October 25, 2004 and June 8, 2005, Michigan submitted revisions to the State Implementation Plan which affect the following sections of the Michigan Administrative Code: Part 3: Emission Limitations and Prohibitions—Particulate Matter; Part 4: Emission Limitations and Prohibitions—Sulfur-bearing Compounds; Part 6: Emission Limitations and Prohibitions—Existing Sources of Volatile Organic Compound Emissions; Part 7: Emission Limitations and Prohibitions—New Sources of Volatile Organic Compound Emissions; Part 9: Emission Limitations and Prohibitions—Miscellaneous; Part 10: Intermittent Testing and Sampling; and Part 11: Continuous Emission Monitoring.
              (i) Incorporation by reference. The following sections of the Michigan Administrative Code are incorporated by reference.
              (A) Revisions to the following provisions of the Michigan Administrative Code, effective April 30, 1998:
              (1) R 336.1358 Roof monitor visible emissions at steel manufacturing facilities from electric arc furnaces and blast furnaces.
              (2) R 336.1361 Visible emissions from blast furnace casthouse operations at steel manufacturing facilities.
              
              (3) R 336.1362 Visible emissions from electric arc furnace operations at steel manufacturing facilities.
              (4) R 336.1363 Visible emissions from argon-oxygen decarburization operations at steel manufacturing facilities.
              (B) R 336.1625 Emission of volatile organic compound from existing equipment utilized in manufacturing synthesized pharmaceutical products, filed with the Secretary of State on November 14, 2000 and effective November 30, 2000.
              (C) Revisions to the following provisions of the Michigan Administrative Code, filed with the Secretary of State March 11, 2002 and effective March 19, 2002:
              (1) R 336.1301 Standards for density of emissions.
              (2) R 336.1303 Grading visible emissions.
              (3) R 336.1330 Electrostatic precipitator control systems.
              (4) R 336.1331 Emission of particulate matter, except C8 of Table 31.
              (5) R 336.1371 Fugitive dust control programs other than areas listed in table 36.
              (6) R 336.1372 Fugitive dust control program; required activities; typical control methods.
              (7) R 336.1374 Particulate matter contingency measures; area listed in table 37.
              (8) R 336.1401 Emission of sulfur dioxide from power plants.
              (9) R 336.1403 Oil- and natural gas-producing or transporting facilities and natural gas-processing facilities; emissions; operation.
              (10) R 336.1601 Definitions.
              (11) R 336.1604 Storage of organic compounds having true vapor pressure of more than 1.5 psia, but less than 11 psia, in existing fixed roof stationary vessels of more than 40,000-gallon capacity.
              (12) R 336.1605 Storage of organic compounds having true vapor pressure of 11 or more psia in existing stationary vessels of more than 40,000-gallon capacity.
              (13) R 336.1606 Loading gasoline into existing stationary vessels of more than 2,000-gallon capacity at dispensing facilities handling 250,000 or more gallons per year.
              (14) R 336.1607 Loading gasoline into existing stationary vessels of more than 2,000-gallon capacity at loading facilities.
              (15) R 336.1608 Loading gasoline into delivery vessels at existing loading facilities handling less than 5,000,000 gallons per year.
              (16) R 336.1615 Existing vacuum-producing systems at petroleum refineries.
              (17) R 336.1616 Process unit turnarounds at petroleum refineries.
              (18) R 336.1617 Existing organic compound-water separators at petroleum refineries.
              (19) R 336.1618 Use of cutback paving asphalt.
              (20) R 336.1619 Standards for perchloroethylene dry cleaning equipment; adoption of standards by reference.
              (21) R 336.1622 Emission of volatile organic compounds from existing components of petroleum refineries; refinery monitoring program.
              (22) R 336.1623 Storage of petroleum liquids having a true vapor pressure of more than 1.0 psia, but less than 11.0 psia, in existing external floating roof stationary vessels of more than 40,000-gallon capacity.
              (23) R 336.1627 Delivery vessels; vapor collection systems.
              (24) R 336.1628 Emission of volatile organic compounds from components of existing process equipment used in manufacturing synthetic organic chemicals and polymers; monitoring program.
              (25) R 336.1629 Emission of volatile organic compounds from components of existing process equipment used in processing natural gas; monitoring program.
              (26) R 336.1630 Emission of volatile organic compounds from existing paint manufacturing processes.
              (27) R 336.1631 Emission of volatile organic compounds from existing process equipment utilized in manufacture of polystyrene or other organic resins.
              (28) R 336.1702 New sources of volatile organic compound emissions generally.
              (29) R 336.1705 Loading gasoline into delivery vessels at new loading facilities handling less than 5,000,000 gallons per year.
              
              (30) R 336.1906 Diluting and concealing emissions.
              (31) R 336.1911 Malfunction abatement plans.
              (32) R 336.1930 Emission of carbon monoxide from ferrous cupola operations.
              (33) R 336.2001 Performance tests by owner.
              (34) R 336.2002 Performance tests by department.
              (35) R 336.2003 Performance test criteria.
              (36) R 336.2004 Appendix A; reference test methods; adoption of Federal reference test methods.
              (37) R 336.2005 Reference test methods for delivery vessels.
              (38) R 336.2007 Alternate version of procedure L, referenced in R 336.2040(10).
              (39) R 336.2013 Reference test method 5D.
              (40) R 336.2021 Figures.
              (41) R 336.2040 Method for determination of volatile organic compound emissions from coating lines and graphic arts lines, except subrules (9) and (10).
              (42) R 336.2101 Continuous emission monitoring, fossil fuel-fired steam generators.
              (43) R 336.2150 Performance specifications for continuous emission monitoring systems.
              (44) R 336.2155 Monitor location for continuous emission monitoring systems.
              (45) R 336.2159 Alternative continuous emission monitoring systems.
              (46) R 336.2170 Monitoring data reporting and recordkeeping.
              (47) R 336.2189 Alternative data reporting or reduction procedures.
              (48) R 336.2190 Monitoring system malfunctions.
              (D) Revisions to the following provisions of the Michigan Administrative Code, effective October 15, 2004:
              (1) R 336.2012 Reference test method 5C.
              (2) R 336.2014 Reference test method 5E.
              (3) R 336.2175 Data reduction procedures for fossil fuel-fired steam generators.
              (E) R 336.2011 Reference test method 5B, filed with the Secretary of State on April 21, 2005 and effective April 29, 2005.
              [37 FR 10873, May 31, 1972. Redesignated at 71 FR 52469, Sept. 6, 2006]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1190, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart Y—Minnesota
            
              § 52.1219
              Identification of plan—conditional approval.
              (a) On November 12, 1993, the Minnesota Pollution Control Agency submitted a revision request to Minnesota's carbon monoxide SIP for approval of the State's basic inspection and maintenance (I/M) program. The basic I/M program requirements apply to sources in the State's moderate nonattainment areas for carbon monoxide and includes the following counties: Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, and Washington Counties. The USEPA is conditionally approving Minnesota's basic I/M program provided that the State adopt specific enforceable measures as outlined in its July 5, 1994 letter from Charles W. Williams, Commissioner, Minnesota Air Pollution Control Agency.
              (i) Incorporation by reference.
              (A) Minnesota Rules relating to Motor Vehicle Emissions parts 7023.1010 to 7023.1105, effective January 8, 1994.
              (ii) Additional material.
              (A) Letter from the State of Minnesota to USEPA dated July 5, 1994.

              (b) On February 9, 1996, the State of Minnesota submitted a request to revise its particulate matter (PM) State Implementation Plan (SIP) for the Saint Paul area. This SIP submittal contains administrative orders which include control measures for three companies located in the Red Rock Road area—St. Paul Terminals, Inc., Lafarge Corporation and AMG Resources Corporation. Recent exceedances were attributed to changes of emissions/operations that had occurred at particular sources in the area. The results from the modeling analysis submitted with the Red Rock Road SIP revision, preliminarily demonstrate protection of the PM National Ambient Air Quality Standards (NAAQS). However, due to the lack of emission limits and specific information regarding emission distribution at Lafarge Corporation following the installation of the pneumatic unloader, EPA is conditionally approving the SIP revision at this time. Final approval will be conditioned upon EPA receiving a subsequent modeled attainment demonstration with specific emission limits for Lafarge Corporation, corrected inputs for Peavey/Con-Agra, and consideration of the sources in the 2-4 km range which have experienced emission changes that may impact the Red Rock Road attainment demonstration.
              [59 FR 51863, Oct. 13, 1994, as amended at 62 FR 39123, July 22, 1997]
            
            
              § 52.1220
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for Minnesota under section 110 of the Clean Air Act, 42 U.S.C. 7401, and 40 CFR part 51 to meet National Ambient Air Quality Standards.
              (b) Incorporation by reference.
              

              (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to December 1, 2004, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with the EPA approval dates after December 1, 2004, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 5 certifies that the rules/regulations provided by the EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of December 1, 2004.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, Region 5, Air Programs Branch, 77 West Jackson Boulevard, Chicago, IL 60604; the EPA, Air and Radiation Docket and Information Center, 1301 Constitution Avenue NW., Room B108, Washington, DC 20460; or the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA approved regulations.
              
              
                EPA—Approved Minnesota Regulations
                
                  Minnesotacitation
                  
                  Title/subject
                  State effective date
                  EPA approval date
                  Comments
                
                
                  
                    CHAPTER 7000 PROCEDURAL RULES
                  
                
                
                  7000.0300
                  Duty of candor
                  4/19/2004
                  11/2/2017, 82 FR 50807
                
                
                  
                    CHAPTER 7001 PERMITS AND CERTIFICATIONS
                  
                
                
                  7001.0020
                  Scope
                  8/10/1993
                  5/2/1995, 60 FR 21447
                  Only items I and J.
                
                
                  7001.0050
                  Written application
                  8/10/1993
                  5/2/1995, 60 FR 21447
                  Only item I.
                
                
                  7001.0140
                  Final determination
                  8/10/1993
                  5/2/1995, 60 FR 21447
                  Only Subp. 2F.
                
                
                  7001.0180
                  Justification to commence revocation without reissuance of permit
                  8/10/1993
                  5/2/1995, 60 FR 21447
                  Only item D.
                
                
                  7001.0550
                  Contents of part a of application
                  8/10/1993
                  5/2/1995, 60 FR 21447
                  Only items E and J(3).
                
                
                  7001.3050
                  Permit requirements
                  8/10/1993
                  5/2/1995, 60 FR 21447
                  Only Subp. 3E.
                
                
                  
                    CHAPTER 7002 PERMIT FEES
                  
                
                
                  7002.0005
                  Scope
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7002.0015
                  Definitions
                  8/10/1993
                  5/2/1995, 60 FR 21447
                  Only Subp. 1 and 2.
                
                
                  
                  
                    CHAPTER 7005 DEFINITIONS AND ABBREVIATIONS
                  
                
                
                  7005.0100
                  Definitions
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7005.0110
                  Abbreviations
                  7/1993-6/1994
                  8/10/2011, 76 FR 49303
                  18 SR 1412.
                
                
                  
                    CHAPTER 7007 AIR EMISSION PERMITS
                  
                
                
                  7007.0050
                  Scope
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.0100
                  Definitions
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 9a, 12a, 12b, 17, 18a, and 28.
                
                
                  7007.0150
                  Permit required
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 2 and 4.
                
                
                  7007.0200
                  Sources required or allowed to obtain a part 70 permit
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 1.
                
                
                  7007.0250
                  Sources required to obtain a state permit
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 1 and 7.
                
                
                  7007.0300
                  Sources not required to obtain a permit
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 1.
                
                
                  7007.0350
                  Existing source application deadlines and source operation during transition
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 1A.
                
                
                  7007.0400
                  Permit reissuance applications after transition; new source and permit amendment applications; applications for sources newly subject to a Part 70 or State permit requirement
                  8/10/199312/27/1994
                  
                  5/2/1995, 60 FR 2144705/18/99, 64 FR 26880
                    Revised Subp. 1 and 4.
                  
                
                
                  7007.0450
                  Permit reissuance applications and continuation of expiring permits
                  8/10/199312/27/1994
                  
                  5/2/1995, 60 FR 214475/18/1999, 64 FR 26880
                    Revised Subp. 2C.
                  
                
                
                  7007.0500
                  Content of permit application
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.0550
                  Confidential information
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.0600
                  Complete application and supplemental information requirements
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.0650
                  Who receives an application
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.0700
                  Completeness review
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.0750
                  Application priority and issuance timelines
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 5.
                
                
                  7007.0800
                  Permit content
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  2/28/1995
                  10/14/1997, 62 FR 53239
                  Revised Subp. 6.C(5).
                
                
                  7007.0850
                  Permit application notice and comment
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.0900
                  Review of part 70 permits by affected states
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.0950
                  EPA review and objection
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1000
                  Permit issuance and denial
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1050
                  Duration of permits
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 3a.
                
                
                  7007.1100
                  General permits
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1110
                  Registration permit general requirements
                  12/27/1994
                  5/18/1999, 64 FR 26880
                
                
                  7007.1115
                  Registration permit option a
                  12/27/1994
                  5/18/1999, 64 FR 26880
                
                
                  7007.1120
                  Registration permit option b
                  12/27/1994
                  5/18/1999, 64 FR 26880
                
                
                  7007.1130
                  Registration permit option d
                  12/27/1994
                  5/18/1999, 64 FR 26880
                
                
                  7007.1150
                  When a permit amendment is required
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. (C).
                
                
                  7007.1200
                  Calculating emission changes for permit amendments
                  12/27/1994
                  5/18/1999, 64 FR 26880
                
                
                  7007.1250
                  Insignificant modifications
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 1.
                
                
                  
                  7007.1251
                  Hazardous air pollutant thresholds
                  12/27/1994
                  5/18/1999, 64 FR 26880
                
                
                  7007.1300
                  Insignificant activities list
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 2, 3, and 4.
                
                
                  7007.1350
                  Changes which contravene certain permit terms
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1400
                  Administrative permit amendments
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1450
                  Minor and moderate permit amendments
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                   
                  
                  12/27/1994
                  5/18/1999, 64 FR 26880
                  Revised Subp. 2.
                
                
                  7007.1500
                  Major permit amendments
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1600
                  Permit reopening and amendment by agency
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1650
                  Reopenings for cause by EPA
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1700
                  Permit revocation by agency
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1750
                  Federal enforceability
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1800
                  Permit shield
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.1850
                  Emergency provision
                  8/10/1993
                  5/2/1995, 60 FR 21447
                
                
                  7007.3000
                  Prevention of Significant Deterioration of Air Quality
                  11/26/2007
                  9/26/2017, 82 FR 44734
                
                
                  
                    Offsets
                  
                
                
                  7007.4000
                  Scope
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7007.4010
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7007.4020
                  Conditions for permit
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7007.4030
                  Limitation on use of offsets
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  
                    CHAPTER 7009 AMBIENT AIR QUALITY STANDARDS
                  
                
                
                  7009.0010
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7009.0020
                  Prohibited emissions
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7009.0050
                  Interpretation and measurement methodology, except for hydrogen sulfide
                  6/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7009.0060
                  Measurement methodology for hydrogen sulfide
                  7/1994-6/1995
                  8/10/2011, 76 FR 49303
                  19 SR 550.
                
                
                  7009.0070
                  Time of compliance
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                  7.
                
                
                  7009.0080
                  State ambient air quality standards
                  6/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  
                    Air Pollution Episodes
                  
                
                
                  7009.1000
                  Air pollution episodes
                  3/18/1996
                  8/10/2011, 76 FR 49303
                
                
                  7009.1010
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  7009.1020
                  Episode levels
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  7009.1030
                  Episode declaration
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  7009.1040
                  Control actions
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7009.1050
                  Emergency powers
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  7009.1060
                  Table 1
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7009.1070
                  Table 2: emission reduction objectives for particulate matter
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  7009.1080
                  Table 3: emission objectives for sulfur oxides
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  7009.1090
                  Table 4: emission reduction objectives for nitrogen oxides
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  7009.1100
                  Table 5: emission reduction objectives for hydrocarbons
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  7009.1110
                  Table 6: emission reduction objectives for carbon monoxide
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                   
                
                
                  
                    Adoption of Federal Regulations
                  
                
                
                  7009.9000
                  Determining conformity of general Federal actions to state or Federal implementation plans
                  11/20/1995
                  4/23/1997, 62 FR 19674.
                
                
                  
                    CHAPTER 7011 STANDARDS FOR STATIONARY SOURCES
                  
                
                
                  7011.0010
                  Applicability of standards of performance
                  6/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  
                  7011.0020
                  Circumvention
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  
                    Control Equipment
                  
                
                
                  7011.0060
                  Definitions
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7011.0061
                  Incorporation by reference
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7011.0065
                  Applicability
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7011.0070
                  Listed control equipment and control equipment efficiencies
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7011.0072
                  Requirements for certified hoods
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7011.0075
                  Listed control equipment general requirements
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7011.0080
                  Monitoring and record keeping for listed control equipment
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  
                    Emission Standards for Visible Air Contaminants
                  
                
                
                  7011.0100
                  Scope
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0105
                  Visible emission restrictions for existing facilities
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0110
                  Visible emission restrictions for new facilities
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0115
                  Performance tests
                  7/1993-6/1994
                  8/10/2011, 76 FR 49303
                  18 SR 1412.
                
                
                  
                    Control of Fugitive Pariculate Matter
                  
                
                
                  7011.0150
                  Preventing particulate matter from becoming airborne
                  3/18/1996
                  8/10/2011, 76 FR 49303
                
                
                  
                    Indirect Heating Fossil-Fuel-Burning Equipment
                  
                
                
                  7011.0500
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0505
                  Determination of applicable standards of performance
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0510
                  Standards of performance for existing indirect heating equipment
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0515
                  Standards of performance for new indirect heating equipment
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0520
                  Allowance for stack height for indirect heating equipment
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0525
                  High heating value
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0530
                  Performance test methods
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7011.0535
                  Performance test procedures
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0540
                  Derate
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0545
                  Table I: existing indirect heating equipment
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0550
                  Table II: new indirect heating equipment
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0551
                  Record keeping and reporting for indirect heating units combusting solid waste
                  5/11/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0553
                  Nitrogen oxides emission reduction requirements for affected sources
                  7/1994-6/1995
                  8/10/2011, 76 FR 49303
                  19 SR 1666.
                
                
                  
                    Direct Heating Fossil-Fuel-Burning Equipment
                  
                
                
                  7011.0600
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0605
                  Determination of applicable standards of performance
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0610
                  Standards of performance for fossil-fuel-burning direct heating equipment
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0615
                  Performance test methods
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0620
                  Performance test procedures
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0625
                  Record keeping and reporting for direct heating units combusting solid waste
                  5/11/1998
                  8/10/2011, 76 FR 49303
                
                
                  
                  
                    Industrial Process Equipment
                  
                
                
                  7011.0700
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7011.0705
                  Scope
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0710
                  Standards of performance for pre-1969 industrial process equipment
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0715
                  Standards of performance for post-1969 industrial process equipment
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0720
                  Performance test methods
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.0725
                  Performance test procedures
                  7/1993-6/1994
                  8/10/2011, 76 FR 49303
                  18 SR 1412.
                
                
                  7011.0730
                  Table 1
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7011.0735
                  Table 2
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  
                    Concrete Manufacturing Plant Standards Of Performance
                  
                
                
                  7011.0850
                  Definitions
                  4/21/2003
                  8/10/2011, 76 FR 49303
                
                
                  7011.0852
                  Standards of performance for concrete manufacturing plants
                  11/23/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0854
                  Concrete manufacturing plant control equipment requirements
                  11/23/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0857
                  Preventing particulate matter from becoming airborne
                  11/23/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0858
                  Noise
                  11/23/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0859
                  Shutdown and breakdown procedures
                  11/23/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.0865
                  Incorporations by reference
                  4/21/2003
                  8/10/2011, 76 FR 49303
                
                
                  7011.0870
                  Stage-one vapor recovery
                  4/21/2003
                  8/10/2011, 76 FR 49303
                
                
                  
                    Hot Mix Asphalt Plants
                  
                
                
                  7011.0900
                  Definitions
                  6/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7011.0903
                  Compliance with ambient air quality standards
                  4/15/1996
                  8/10/2011, 76 FR 49303
                
                
                  7011.0905
                  Standards of performance for existing asphalt concrete plants
                  4/15/1996
                  8/10/2011, 76 FR 49303
                
                
                  7011.0911
                  Maintenance of dryer burner
                  4/15/1996
                  8/10/2011, 76 FR 49303
                
                
                  7011.0913
                  Hot mix asphalt plant materials, fuels, and additives operating requirements
                  5/24/2004
                  8/10/2011, 76 FR 49303
                
                
                  7011.0917
                  Asphalt plant control equipment requirements
                  11/29/2004
                  8/10/2011, 76 FR 49303
                
                
                  7011.0920
                  Performance tests
                  4/15/1996
                  8/10/2011, 76 FR 49303
                
                
                  7011.0922
                  Operational requirements and limitations from performance tests
                  4/15/1996
                  8/10/2011, 76 FR 49303
                
                
                  
                    Bulk Agricultural Commodity Facilities
                  
                
                
                  7011.1000
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1005
                  Standards of performance for dry bulk agricultural commodity facilities
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7011.1010
                  Nuisance
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1015
                  Control requirements schedule
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  
                    Coal Handling Facilities
                  
                
                
                  7011.1100
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1105
                  Standards of performance for certain coal handling facilities
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1110
                  Standards of performance for existing outstate coal handling facilities
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1115
                  Standards of performance for pneumatic coal-cleaning equipment and thermal dryers at any coal handling facility
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1120
                  Exemption
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1125
                  Cessation of operations
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1135
                  Performance test procedures
                  7/1993-6/1994
                  8/10/2011, 76 FR 49303
                  18 SR 1412.
                
                
                  
                  7011.1140
                  Dust suppressant agents
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  
                    Waste Combustors
                  
                
                
                  7011.1201
                  Definitions
                  5/11/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1205
                  Incorporations by reference
                  5/11/1998
                  8/10/2011, 76 FR 49303
                
                
                  
                    Incinerators
                  
                
                
                  7011.1300
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1305
                  Standards of performance for existing sewage sludge incinerators
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1310
                  Standards of performance for new sewage sludge incinerators
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1315
                  Monitoring of operations
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1320
                  Performance test methods
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1325
                  Performance test procedures
                  7/1993-6/1994
                  8/10/2011, 76 FR 49303
                  18 SR 1412.
                
                
                  
                    Petroleum Refineries
                  
                
                
                  7011.1400
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1405
                  Standards of performance for existing affected facilities at petroleum refineries
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1410
                  Standards of performance for new affected facilities at petroleum refineries
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1415
                  Exemptions
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1420
                  Emission monitoring
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7011.1425
                  Performance test methods
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1430
                  Performance test procedures
                  7/1993-6/1994
                  8/10/2011, 76 FR 49303
                  18 SR 1412.
                
                
                  
                    Liquid Petroleum And Volatile Organic Liquid Storage Vessels
                  
                
                
                  7011.1500
                  Definitions
                  6/1/1999
                
                
                  7011.1505
                  Standards of performance for storage vessels
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1510
                  Monitoring of operations
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1515
                  Exception
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  
                    Sulfuric Acid Plants
                  
                
                
                  7011.1600
                  Definitions
                  1/12/1998
                
                
                  7011.1605
                  Standards of performance of existing sulfuric acid production units
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1615
                  Continuous emission monitoring
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7011.1620
                  Performance test methods
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1625
                  Performance test procedures
                  *1
                  8/10/2011, 76 FR 49303
                
                
                  7011.1630
                  Exceptions
                  7/1993-6/1994
                  8/10/2011, 76 FR 49303
                  18 SR 1412.
                
                
                  
                    Nitric Acid Plants
                  
                
                
                  7011.1700
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1705
                  Standards of performance for existing nitric acid production units
                  1/12/1998
                  8/10/2011, 76 FR 49303
                
                
                  7011.1715
                  Emission monitoring
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7011.1720
                  Performance test methods
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.1725
                  Performance test procedures
                  7/1993-6/1994
                  8/10/2011, 76 FR 49303
                  18 SR 1412.
                
                
                  
                    Emission Standards For Inorganic Fibrous Materials
                  
                
                
                  7011.2100
                  Definitions
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  7011.2105
                  Spraying of inorganic fibrous materials
                  10/18/1993
                  5/24/1995, 60 FR 27411.
                
                
                  
                  
                    Stationary Internal Combustion Engines
                  
                
                
                  7011.2300
                  Standards of performance for stationary internal combustion engines
                  2/21/1995
                  8/10/2011, 76 FR 49303
                
                
                  
                    CHAPTER 7017 MONITORING AND TESTING REQUIREMENTS
                  
                
                
                  7017.0100
                  Establishing violations
                  2/28/1995
                  10/14/1997, 62 FR 53239.
                
                
                  
                    Compliance Assurance Monitoring
                  
                
                
                  7017.0200
                  Incorporation by reference
                  5/24/2004
                  8/10/2011, 76 FR 49303
                
                
                  
                    Continuous Monitoring Systems
                  
                
                
                  7017.1002
                  Definitions
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1004
                  Applicability
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1006
                  Requirement to install monitor
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1010
                  Incorporation of Federal monitoring requirements by reference
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1020
                  Continuous emission monitoring by affected sources
                  7/1994-6/1995
                  8/10/2011, 76 FR 49303
                  19 SR 1666.
                
                
                  7017.1030
                  Agency access to witness or conduct tests
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1035
                  Testing required
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1040
                  Installation requirements
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1050
                  Monitor certification and recertification test
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1060
                  Precertification test requirements
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1070
                  Certification test procedures
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1080
                  Certification test report requirements
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1090
                  Monitor operational requirements
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1100
                  Evidence of noncompliance
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1110
                  Excess emissions reports
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1120
                  Submittals
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1130
                  Record keeping
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1135
                  Applicability
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1140
                  CEMS design requirements
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1150
                  CEMS testing company requirement
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1160
                  CEMS monitoring data
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1170
                  Quality assurance and control requirements for CEMS
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1180
                  Quality control reporting and notification requirements for CEMS
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1185
                  Applicability
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1190
                  COMS design requirements
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1200
                  COMS monitoring data
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1210
                  Quality assurance and control requirements for COMS
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.1220
                  Quality assurance and control reporting requirements for COMS
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  
                    Performance Tests
                  
                
                
                  7017.2001
                  Applicability
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7017.2005
                  Definitions
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7017.2010
                  Incorporation of test methods by reference
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7017.2015
                  Incorporation of Federal testing requirements by reference
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7017.2018
                  Submittals
                  5/24/2004
                  8/10/2011, 76 FR 49303
                
                
                  7017.2020
                  Performance tests general requirements
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7017.2025
                  Operational requirements and limitations
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7017.2030
                  Performance test pretest requirements
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  
                  7017.2035
                  Performance test reporting requirements
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7017.2040
                  Certification of performance test results
                  7/13/1998
                  5/13/2002, 67 FR 31963
                
                
                  7017.2045
                  Quality assurance requirements
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7017.2050
                  Performance test methods
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  7017.2060
                  Performance test procedures
                  7/13/1998
                  8/10/2011, 76 FR 49303
                
                
                  
                    CHAPTER 7019 EMISSION INVENTORY REQUIREMENTS
                  
                
                
                  7019.1000
                  Shutdowns and breakdowns
                  6/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7019.3000
                  Emission inventory
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7019.3020
                  Calculation of actual emissions for emission inventory
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7019.3030
                  Method of calculation
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7019.3040
                  Continuous emission monitor (CEM) data
                  3/1/1999
                  8/10/2011, 76 FR 49303
                
                
                  7019.3050
                  Performance test data
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7019.3060
                  Volatile organic compound (VOC) material balance
                  1997
                  8/10/2011, 76 FR 49303
                  21 SR 165.
                
                
                  7019.3070
                  So material balance
                  1997
                  8/10/2011, 76 FR 49303
                  21 SR 165.
                
                
                  7019.3080
                  Emission factors
                  11/19/2007
                  8/10/2011, 76 FR 49303
                
                
                  7019.3090
                  Enforceable limitations
                  1997
                  8/10/2011, 76 FR 49303
                  21 SR 165.
                
                
                  7019.3100
                  Facility proposal
                  1997
                  8/10/2011, 76 FR 49303
                  21 SR 165.
                
                
                  
                    CHAPTER 7023 MOBILE AND INDIRECT SOURCES
                  
                
                
                  7023.0100
                  Definitions.
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7023.0105
                  Standards of performance for motor vehicles
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7023.0110
                  Standards of performance for trains, boats, and construction equipment
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7023.0115
                  Exemption
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7023.0120
                  Air pollution control systems restrictions
                  10/18/1993
                  5/24/1995, 60 FR 27411
                
                
                  7023.1010
                  Definitions
                  1/8/1994
                  10/29/1999, 64 FR 58344
                  Entire rule except for Subp. 35(B)
                
                
                  7023.1015
                  Inspection Requirement
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1020
                  Description of Inspection and Documents Required
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1025
                  Tampering Inspection
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1030
                  Exhaust Emission Test
                  1/8/1994
                  10/29/1999, 64 FR 58344
                  Entire rule except for Subp. 11(B, C)
                
                
                  7023.1035
                  Reinspections
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1040
                  Vehicle Inspection Report
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1045
                  Certificate of Compliance
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1050
                  Vehicle Noncompliance and Repair
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1055
                  Certificate of Waiver
                  1/8/1994
                  10/29/1999, 64 FR 58344
                  Entire rule except for Subp. 1 (E)(2).
                
                
                  7023.1060
                  Emission Control Equipment Inspection as a Condition of Waiver
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1065
                  Repair Cost Limit and Low Emission Adjustment
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1070
                  Certificate of Temporary Extension, Certificate of Annual Exemption, and Certificate of Exemption
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1075
                  Evidence of Meeting State Inspection Requirements
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1080
                  Fleet Inspection Station Permits, Procedures, and Inspection
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1085
                  Inspection Stations Testing Fleet Vehicles
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1090
                  Exhaust Gas Analyzer Specifications; Calibration and Qality Control
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1095
                  [repealed, 18 sr 1593]
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  7023.1100
                  Public Notification
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  
                  7023.1105
                  Inspection Fees
                  1/8/1994
                  10/29/1999, 64 FR 58344
                
                
                  
                    Minnesota Statutes
                  
                
                
                  10A.07
                  Conflicts of interest
                  5/25/2013
                  11/2/2017, 82 FR 50807
                
                
                  10A.09
                  Statements of economic interest
                  5/23/2015
                  11/2/2017, 82 FR 50807
                
                
                  17.135
                  Farm Disposal of Solid Waste
                  1993
                  5/24/1995, 60 FR 27411
                  Only item (a).
                
                
                  88.01
                  Definitions
                  1993
                  5/24/1995, 60 FR 27411
                  Only Subd. 1, 2, 3, 4, 6, 14, 20, 23, 24, 25, and 26.
                
                
                  88.02
                  Citation, Wildfire Act
                  1993
                  5/24/1995, 60 FR 27411
                
                
                  88.03
                  Codification
                  1993
                  5/24/1995, 60 FR 27411
                
                
                  88.16
                  Starting Fires; Burners; Failure to Report a Fire
                  1993
                  5/24/1995, 60 FR 27411
                  Only Subd. 1 and 2
                
                
                  88.17
                  Permission to Start Fires; Prosecution for Unlawfully Starting Fires
                  1993
                  5/24/1995, 60 FR 27411
                
                
                  88.171
                  Open Burning Prohibitions
                  1993
                  5/24/1995, 60 FR 27411
                  Only Subd. 1, 2, 5, 6, 7, 8, 9, and 10
                
                
                  
                    Twin Cities Nonattainment Area for Carbon Monoxide
                  
                
                
                  116.60
                  
                  1999
                  10/29/1999, 64 FR 58344
                  Only Subd. 12.
                
                
                  116.61
                  
                  1999
                  10/29/1999, 64 FR 58344
                  Only Subd. 1 and 3.
                
                
                  116.62
                  
                  1999
                  10/29/1999, 64 FR 58344
                  Only Subd. 2, 3, 5, and 10.
                
                
                  116.63
                  
                  1999
                  10/29/1999, 64 FR 58344
                  Only Subd. 4.
                
              
              (d) EPA approved state source-specific requirements.
              
              
                EPA—Approved Minnesota Source-Specific Permits
                
                  Name of source
                  Permit No.
                  State effective date
                  EPA approval date
                  Comments
                
                
                  Aggregate Industries
                  12300007-002
                  4/3/2009
                  3/11/2010, 75 FR 11461

                  Only conditions cited as “Title I condition: SIP for PM10 NAAQS.”
                
                
                  BAE Technology Center
                  00300245-003
                  1/20/2016
                  6/9/2016, 81 FR 37164

                  Only conditions cited as “[Title I Condition: 40 CFR 50.4(SO2 SIP), Title I Condition: 40 CFR 51, Title I Condition: 40 CFR pt. 52, subp. Y]”.
                
                
                  Commercial Asphalt CO, Plant 905
                  12300347-002
                  9/10/1999
                  7/12/2000, 65 FR 42861
                  Title I conditions only.
                
                
                   
                  
                  2/25/1994
                  9/9/1994, 59 FR 46553
                  Amendment One to Findings and Order.
                
                
                  Federal Cartridge Company
                  00300156-003
                  12/28/2007
                  4/24/2009, 74 FR 18634

                  Only conditions cited as “Title I condition: SIP for SO2 NAAQS.”
                
                
                  Flint Hills Resources Pine Bend, LLC
                  03700011-102
                  10/5/2018
                  8/19/2019, 84 FR 42825

                  Only conditions cited as “Title I Condition: 40 CFR Section 50.4(SO2 SIP); Title I Condition: 40 CFR 51; Title I Condition: 40 CFR pt. 52, subp. Y”.
                
                
                  GAF Building Materials
                  
                  5/27/1992
                  4/14/1994, 59 FR 17703
                  Findings and Order.
                
                
                   
                  
                  9/18/1997
                  2/8/1999, 64 FR 5936
                  Amendment Two to Findings and Order.
                
                
                  Gerdau Ameristeel US, Inc
                  12300055-004
                  9/10/2008
                  5/20/2009, 74 FR 23632

                  Only conditions cited as “Title I condition: SIP for PM10 NAAQS.”
                
                
                  Gopher Resource, LLC
                  03700016-003
                  6/29/2010
                  1/13/2011, 76 FR 2263
                  Only conditions cited as “Title I condition: SIP for Lead NAAQS.”
                
                
                  Great Lakes Coal & Dock Co.
                  
                  8/25/1992
                  2/15/1994, 59 FR 7218
                  Amended Findings and Order.
                
                
                  
                   
                  
                  12/21/1994
                  6/13/1995, 60 FR 31088
                  Amendment One to Amended Findings and Order.
                
                
                  Harvest States Cooperatives
                  
                  1/26/1993
                  2/15/1994, 59 FR 7218
                  Findings and Order.
                
                
                   
                  
                  12/21/1994
                  6/13/1995, 60 FR 31088
                  Amendment One to Findings and Order.
                
                
                  Hoffman Enclosures
                  00300155-001
                  1/31/2008
                  4/24/2009, 74 FR 18634

                  Only conditions cited as “Title I condition: SIP for SO2 NAAQS.”
                
                
                  Lafarge North America Corporation, Childs Road Terminal
                  12300391-002
                  11/17/2007
                  9/11/2007, 72 FR 51713
                  Only conditions cited as “Title I condition: SIP for PM-10 NAAQS.”
                
                
                  Lafarge Corp., Red Rock Terminal
                  12300353-002
                  5/7/2002
                  8/19/2004, 68 FR 51371
                  Title I conditions only.
                
                
                  Metropolitan Council Environmental Services Metropolitan Wastewater Treatment Plant
                  12300053-006
                  2/25/2010
                  12/16/2010, 75 FR 78602

                  Only conditions cited as “Title I condition: SIP for PM10 NAAQS.”
                
                
                  Minneapolis Energy Center Inc
                  
                  5/27/1992
                  4/14/1994, 59 FR 17706
                  Findings and Order for Main Plant, Baker Boiler Plant, and the Soo Line Boiler Plant.
                
                
                   
                  
                  12/21/1994
                  6/13/1995, 60 FR 31088
                  Amendment One to Third Amended Findings and Order.
                
                
                   
                  
                  9/23/1997
                  2/8/1999, 64 FR 5936
                  Amendment Two to Third Amended Findings and Order.
                
                
                  Northern States Power Co., Riverside Plant
                  05300015-001
                  5/11/1999
                  2/26/2002, 67 FR 8727
                  Title I conditions only.
                
                
                  Rochester Public Utilities, Silver Lake Plant 
                  10900011-005
                  11/25/2015
                  3/10/2017, 82 FR 13230

                  Only conditions cited as “Title I Condition: 40 CFR Section 50.4, SO2 SIP; Title I Condition: 40 CFR pt. 52, subp. Y” and “Title I Condition: 40 CFR Section 50.6, PM10 SIP; Title I Condition: 40 CFR pt. 52, subp. Y”.
                
                
                  Saint Paul Park Refining Co., LLC
                  16300003-021
                  11/25/2015
                  4/7/2017, 82 FR 16923

                  Only conditions cited as “Title I Condition: 40 CFR 50.4 (SO2 SIP), Title I Condition: 40 CFR pt. 52, subp. Y”
                
                
                  St. Paul Terminals
                  
                  2/2/1996
                  7/22/1997, 62 FR 39120
                  Findings and Order.
                
                
                  Xcel Energy-Inver Hills Generating Plant
                  03700015-004
                  7/16/2014
                  1/28/2016, 81 FR 4886

                  Only conditions cited as “Title I condition: SIP for SO2 NAAQS.”
                
                
                  Xcel Energy—Northern States Power Company, Sherburne County Generating Station
                  Administrative Order
                  5/2/2012
                  6/12/2012, 77 FR 34801
                  See Final Rule for details.
                
              
              (e) EPA approved nonregulatory provisions.
              
              
                EPA—Approved Minnesota Nonregulatory Provisions
                
                  Name of nonregulatory SIP provision
                  Applicable geographic or nonattainment area
                  State submittal date/effective date
                  
                  EPA approved date
                  Comments
                
                
                  Air Quality Surveillance Plan
                  Statewide
                  5/8/1980, 6/2/1980
                  3/4/1981, 46 FR 15138
                
                
                  Carbon Monoxide 1993 periodic Emission Inventory
                  Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, Washington, and Wright Counties
                  9/28/1995
                  10/23/1997, 62 FR 55170
                
                
                  
                  Deletion of TSP Designations
                  Statewide
                  
                  7/10/2002, 67 FR 45637
                
                
                  Duluth Carbon Monoxide Redesignation and Maintenance Plan
                  St. Louis County (part)
                  10/30/1992
                  4/14/1994, 59 FR 17708
                
                
                  Duluth Carbon Monoxide Transportation Control Plan
                  St. Louis County
                  7/3/1979 and 7/27/1979
                  6/16/1980, 45 FR 40579
                
                
                   
                  
                  10/30/1992
                  4/14/1994, 59 FR 17706
                  Removal of transportation control measure.
                
                
                  Lead Maintenance Plan
                  Dakota County
                  6/22/1993
                  10/18/1994, 59 FR 52431
                  Corrected codification information on 5/31/1995 at 60 FR 28339.
                
                
                  Lead Monitoring Plan
                  Statewide
                  4/26/1983, 2/15/1984, and 2/21/1984
                  7/5/1984, 49 FR 27502
                  Entire Lead Plan except for the New Source Review portion.
                
                
                  Oxygenated Fuels Program—Carbon Monoxide Contingency Measure
                  Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, Washington, and Wright Counties
                  4/29/1992
                  2/21/1996, 61 FR6547
                  Laws of Minnesota for 1992 Chapter 575, section 29(b).
                
                
                  Regional Haze Plan
                  statewide
                  12/30/2009 and 5/8/2012
                  6/12/2012, 77 FR 34801
                  Includes all regional haze plan elements except BART emission limitations for the taconite facilities.
                
                
                  Regional Haze Progress Report
                  statewide
                  12/30/2014
                  6/28/2018, 83 FR 30350
                
                
                  Rochester Carbon Monoxide Transportation Control Plan
                  Olmstead County
                  7/3/1979 and 7/27/1979
                  6/16/1980, 45 FR 40579
                
                
                  Rochester PM-10 Redesignation and Maintenance Plan
                  Olmstead County
                  9/7/1994
                  5/31/1995, 60 FR 28339
                
                
                  Rochester Sulfur Dioxide Redesignation and Maintenance Plan
                  Olmstead County
                  11/4/1998
                  3/9/2001, 66 FR 14087
                
                
                  Small Business Stationary Source Technical and Environmental Compliance Assistance Plan
                  Statewide
                  4/29/1992
                  3/16/1994, 59 FR 12165
                  MN Laws Ch 546 sections 5 through 9.
                
                
                  St. Cloud Carbon Monoxide Redesignation
                  Benton, Sherbourne, and Stearns Counties
                  8/31/1989
                  6/28/1993, 58 FR 34532
                
                
                  St. Cloud Carbon Monoxide Transportation Control Plan
                  Benton, Sherbourne, and Stearns Counties
                  5/17/1979
                  12/13/1979, 44 FR 72116
                
                
                   
                  
                  8/31/1989
                  6/28/1993, 58 FR 34529
                
                
                  St. Paul PM-10 Redesignation and Maintenance Plan
                  Ramsey County
                  6/20/2002
                  7/26/2002, 67 FR 48787
                
                
                  Twin Cities Carbon Monoxide Redesignation and Maintenance Plan
                  Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, Washington, and Wright Counties
                  3/23/1998
                  10/29/1999, 64 FR 58347
                
                
                  
                  Twin Cities Carbon Monoxide Transportation Control Plan
                  Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, and Washington Counties
                  7/3/1979 and 7/27/19797/21/1981
                    5/20/1985 and 4/17/1986
                  
                  6/16/1980, 45 FR 4057912/8/1981, 46 FR 59972
                    12/31/1986, 51 FR 47237
                  
                
                
                  Twin Cities / Pine Bend Sulfur Dioxide Redesignation and Maintenance Plan
                  Anoka, Carver, Dakota, Hennepin, Ramsey, and Washington Counties
                  9/7/1994 
                    10/3/1995
                  
                  5/31/1995, 60 FR 28339 
                    5/13/1997, 62 FR 26230
                  
                  Except for St. Paul Park area.St. Paul Park area.
                  
                
                
                  Alternative Public Participation Process
                  Statewide
                  12/7/2005
                  7/5/2006, 71 FR 32274
                
                
                  Lead Maintenance Plan
                  Dakota County
                  11/18/2002 and 11/19/2007
                  8/4/2008, 73 FR 31614
                  Maintenance plan update.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone NAAQS
                  Statewide
                  10/23/2007, 11/29/2007, 5/26/2016 and 10/4/2016
                  7/31/2018, 83 FR 36748
                  Fully approved for all CAA elements.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  10/23/2007, 11/29/2007, 5/26/2016 and 10/4/2016
                  7/31/2018, 83 FR 36748
                  Fully approved for all CAA elements.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2006 24-Hour PM2.5 NAAQS
                  Statewide
                  5/23/2011, 5/26/2016 and 10/4/2016
                  7/31/2018, 83 FR 36748
                  Fully approved for all CAA elements except (D)(i)(I), which has been remedied with a FIP, and the visibility protection requirements of (D)(i)(II).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 lead (Pb) NAAQS
                  Statewide
                  6/19/2012, 5/26/2016 and 10/4/2016
                  7/31/2018,  83 FR 36748
                  Fully approved for all CAA elements.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 ozone NAAQS
                  Statewide
                  6/12/2014, 5/26/2016 and 10/4/2016
                  7/31/2018,  83 FR 36748
                  Fully approved for all CAA elements except the visibility protection requirements of (D)(i)(II).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 nitrogen dioxide (NO2) NAAQS
                  Statewide
                  6/12/2014, 5/26/2016 and 10/4/2016
                  7/31/2018, 83 FR 36748
                  Fully approved for all CAA elements except the visibility protection requirements of (D)(i)(II).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 sulfur dioxide (SO2) NAAQS
                  Statewide
                  6/12/2014, 5/26/2016 and 10/4/2016
                  7/31/2018, 83 FR 36748
                  Fully approved for all CAA elements except (D)(i)(I) and the visibility protection requirements of (D)(i)(II).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2012 fine particulate matter (PM2.5) NAAQS
                  Statewide
                  6/12/2014, 5/26/2016 and 1/23/2017
                  10/10/2018, 83 FR 50849
                  Fully approved for all CAA elements except the visibility protection requirements of (D)(i)(II).
                
              
              [70 FR 8932, Feb. 24, 2005]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1220, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 52.1221
              Classification of regions.
              The Minnesota plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Central Minnesota Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Southeast Minnesota-La Crosse (Wisconsin) Interstate
                  II
                  Ia
                  III
                  III
                  III
                
                
                  Duluth (Minnesota)-Superior (Wisconsin) Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  Metropolitan Fargo-Moorhead Interstate
                  II
                  III
                  III
                  III
                  III
                
                
                  Minneapolis-St. Paul Intrastate
                  I
                  I
                  III
                  I
                  III
                
                
                  Northwest Minnesota Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Southwest Minnesota Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10874, May 31, 1972, as amended at 39 FR 16346, May 8, 1974]
            
            
              § 52.1222
              Original Identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of Minnesota” and all revisions submitted by Minnesota that were federally approved prior to December 1, 2004.
              (b) The plan was officially submitted on January 28, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) A revised copy of the State emergency episode criteria was forwarded on February 7, 1972. (Non-regulatory)
              (2) Information concerning intergovernmental cooperation was submitted by the Minnesota Pollution Control Agency on March 27, 1972.
              (3) Certification that the State had adopted amendments to APC-1, 3, 4, 11, and 15, adopted a new air pollution control regulation (APC-16) and projected manpower resources was submitted by the State on April 28, 1972.
              (4) An opinion on the availability of emission data to the public and evaluation of regulation concerning new construction was submitted by the State Attorney General's office on June 15, 1972. (Non-regulatory)
              (5) A revised version of the State's regulation APC-3 was submitted by the Governor on July 25, 1972.
              (6) On June 8, 1973, the Governor of Minnesota submitted a transportation control plan for the Minneapolis-St. Paul Intrastate Air Quality Control Region.
              (7) Information concerning the transportation control plan was submitted on June 18, 1973, by the Minnesota Pollution Control Agency.
              (8) Compliance schedules were submitted on June 28, 1973, by the Minnesota Pollution Control Agency.
              (9) Information concerning the transportation control plan was submitted on July 30, 1973, by the Metropolitan Transit Commission.
              (10) Information concerning the transportation control plan was submitted on August 1, 1973, by the Minnesota Department of Highways.
              (11) Compliance schedules were submitted on August 9, 1973, by the Minnesota Pollution Control Agency.
              (12) On November 15, 1974, the Governor of Minnesota submitted recommended Air Quality Maintenance Area identifications.
              (13) A request for an extension of the statutory timetable for the submittal of the portion of the Minnesota State Implementation Plan implementing the National Secondary Ambient Air Quality Standards for total suspended particulates was submitted by the Executive Director of the Minnesota Pollution Control Agency on January 8, 1979, and was supplemented with additional information on March 9, 1979.
              (14) A transportation control plan for the St. Cloud Metropolitan Area was submitted on May 17, 1979, by the Minnesota Pollution Control Agency.

              (15) Transportation control plans for the Metropolitan Areas of Duluth, Rochester and Minneapolis-St. Paul were submitted on July 3, 1979, and July 23, 1979, by the Minnesota Pollution Control Agency.
              (16) On March 5, 1980, the State of Minnesota submitted a revision to provide for modification of the existing air quality surveillance network. An amendment to the revision was submitted by the State of Minnesota on June 2, 1980.
              (17) The sulfur dioxide control plan and revised operating permits for the Rochester and Twin Cities nonattainment areas were submitted by the State of Minnesota on July 17, 1980, and August 4, 1980. Amendments to the control plans were submitted on September 4, 1980. EPA's approval of the control plan includes approval of the emission limitations contained in the revised operating permits.
              (18) Stipulation Agreement between the State Pollution Control Agency and Erie Mining Company submitted by the State on February 20, 1981.
              (19) On July 29, 1981, the Minnesota Pollution Control Agency submitted an amendment to the transportation control plan for the Minneapolis-St. Paul Metropolitan Area.
              (20) On August 4, 1980, and October 17, 1980, the State submitted its total suspended particulate Part D control plans for the Twin Cities Seven County Metropolitan Area and the City of Duluth. As part of the control strategies the State on January 5, 1981 submitted rule APC-33 and on January 23, 1981 further submitted amended and new rules. The amended and new rules that control total suspended particulate (TSP) emissions are: Amended APC-2, APC-4, APC-5, APC-7, APC-11; and new APC-18, APC-21, APC-22, APC-23, APC-24, APC-25, APC-26, APC-28, APC-29, and APC-32. Regulations APC-4, APC-24, and APC-32 are only approved as they apply to TSP emissions.
              (21) On January 23, 1981, the State submitted new rules and amendments to some of their previously approved rules. On November 17, 1981, the State submitted amendments to APC-33. On May 6, 1982 (47 FR 19520), EPA approved some of the rules insofar as they applied to the total suspended particulate strategy for the Twin Cities Seven County Metropolitan Area and the City of Duluth. The remainder of the rules are:
              (i) Those portions of APC-4, APC-24, and APC-32 which control emissions of sulfur dioxide, nitrogen dioxide, and carbon monoxide; (ii) the amendments to APC-33; and (iii) APC-8, APC-12, APC-13, APC-15, APC-16, APC-19 and APC-39.
              (22) On April 28, 1983, Minnesota submitted its Lead SIP. Additional information was submitted on February 15, 1984, and February 21, 1984.
              (23) On May 20, 1985, and on April 17, 1986, the State submitted a carbon monoxide plan for the intersection of Snelling and University Avenues in the City of St. Paul. The plan committed to improved signal progression through the intersection by December 31, 1987, and a parking ban on University Avenue within 1 block in either direction of the intersection with Snelling Avenue by December 31, 1989.
              (i) Incorporation by reference.
              (A) Amendment to Air Quality Control Plan for Transportation for the Metropolitan Council of the Twin Cities Area dated January 28, 1985.
              (B) Letter from Minnesota Pollution Control Agency, dated April 17, 1986, and letter from the City of St. Paul, dated April 1, 1986, committing to implementing of transportation control measures.

              (24) On January 7, 1985, the State of Minnesota submitted a consolidated permit rule (CPR) to satisfy the requirements of 40 CFR 51.160 through 51.164 for a general new source review (NSR) program, including lead. On October 25, 1985, the State submitted a Memorandum of Agreement (MOA) which remedied certain deficiencies (40 CFR 52.1225(d)). On October 1, 1986, and January 14, 1987, the State committed to implement its NSR program using USEPA's July 8, 1985 (50 FR 27892), regulations for implementing the stack height requirements of Section 123 of the Clean Air Act (40 CFR 52.1225(e)). USEPA is approving the above for general NSR purposes for all sources, except it is disapproving them for those few sources subject to an NSPS requirement (40 CFR Part 60) and exempted from review under 6 MCAR section 4.4303 B.3. For these sources, NSR Rule APC 3 (40 CFR 52.1220(c)(5)), will continue to apply. Additionally, USEPA is taking no action on the CPR in relationship to the requirements of Section 111, Part C, and Part D of the Clean Air Act.
              (i) Incorporation by reference.
              (A) Within Title 6 Environment, Minnesota Code of Administrative Rules, Part 4 Pollution Control Agency (6 MCAR 4), Rule 6 MCAR 4 section 4.0002, Parts A, B, C, and E—Definitions, Abbreviations, Applicability of Standards, and Circumvention (formerly APC 2) Proposed and Published in Volume 8 of the State of Minnesota STATE REGISTER (8 S.R.) on October 17, 1983, at 8 S.R. 682 and adopted as modified on April 16, 1984, at 8 S.R. 2275.
              (B) Rules 6 MCAR section 4.4001 through section 4.4021—Permits (formerly APC 3)—Proposed and Published on December 19, 1983, at 8 S.R. 1419 (text of rule starting at 8 S.R. 1420) and adopted as modified on April 16, 1984, at 8 S.R. 2278.
              (C) Rules 6 MCAR section 4.4301 through section 4.4305—Air Emission Facility Permits—Proposed and Published on December 19, 1983, at 8 S.R. 1419 (text of rule starting at 8 S.R. 1470) and adopted as proposed on April 16, 1984, at 8 S.R. 2276.
              (D) Rules 6 MCAR section 4.4311 through section 4.4321—Indirect Source Permits (formerly APC 19)—Proposed and Published on December 19, 1983, at 8 S.R. 1419 (text of rule starting at 8 S.R. 1472) and adopted as modified on April 16, 1984, at 8 S.R. 2277.
              (25) On July 9, 1986, the State of Minnesota submitted Rules 7005.2520 through 7005.2523, submitted to replace the rule APC-29 in the existing SIP (see paragraph (20)). This submittal also included State permits for three sources, but these permits were withdrawn from USEPA consideration on February 24, 1992. This submittal provides for regulation of particulate matter from grain handling facilities, and was submitted to satisfy a condition on the approval of Minnesota's Part D plan for particulate matter.
              (i) Incorporation by reference.
              (A) Minnesota Rule 7005.2520, Definitions; Rule 7005.2521, Standards of Performance for Dry Bulk Agricultural Commodity Facilities; Rule 7005.2522, Nuisance; and Rule 7005.2523, Control Requirements Schedule, promulgated by Minnesota on January 16, 1984, and effective at the State level on January 23, 1984.
              (ii) Additional Material.
              (A) Appendix E to Minnesota's July 9, 1986, submittal, which is a statement signed on April 18, 1986, by Thomas J. Kalitowski, Executive Director, Minnesota Pollution Control Agency, interpreting Rules 7005.2520 through 7005.2523 in the context of actual barge loading practices in Minnesota.

              (26) On March 13, 1989, the State of Minnesota requested that EPA revise the referencing of regulations in the SIP to conform to the State's recodification of its regulations. On November 26, 1991, and September 18, 1992, the State submitted an official version of the recodified regulations to be incorporated into the SIP. The recodified regulations are in Chapter 7001 and Chapter 7005 of Minnesota's regulations. Not approved as part of the SIP are recodified versions of regulations which EPA previously did not approve. Therefore, the SIP does not include Rules 7005.1550 through 7005.1610 (National Emission Standards for Hazardous Air Pollutants (NESHAP) for asbestos), Rules 7005.2300 through 7005.2330 (limits for iron and steel plants), Rules 7005.2550 through 7005.2590 (NESHAP for beryllium), Rules 7005.2650 through 7005.2690 (NESHAP for mercury), Rule 7005.0116 (Opacity Standard Adjustment) and Rule 7005.2910 (Performance Test Methods for coal handling facilities). Similarly, the SIP continues to exclude the exemption now in Rule 7001.1210 as applied to small sources subject to new source performance standards, and the SIP is approved only for “existing sources” in the case of Rules 7005.1250 through 7005.1280 (Standards of Performance for Liquid Petroleum Storage Vessels), Rules 7005.1350 through 7005.1410 (Standards of Performance for Sulfuric Acid Plants), Rules 7005.1450 through 7005.1500 (Standards of Performance for Nitric Acid Plants), and Rules 7005.2100 through 7005.2160 (Standards of Performance for Petroleum Refineries). The SIP also does not include changes in the State's Rule 7005.0100 (relating to offsets) that were withdrawn by the State on February 24, 1992, and does not include the new rules 7005.0030 and 7005.0040.
              (i) Incorporation by reference.
              (A) Minnesota regulations in Chapter 7005 as submitted November 26, 1991, and in Chapter 7001 as submitted September 18, 1992, except for those regulations that EPA has not approved as identified above.
              (27) On August 16, 1982, the MPCA submitted an amendment to the St. Cloud Area Air Quality Control Plan for Transportation as a State Implementation Plan revision. This revision to the SIP was adopted by the Board of the Minnesota Pollution Control Agency on July 27, 1982. On August 31, 1989, the Minnesota Pollution Control Agency submitted a revision to the Minnesota State Implementation Plan (SIP) for carbon monoxide deleting the Lake George Interchange roadway improvement project (10th Avenue at First Street South) from its St. Cloud transportation control measures. This revision to the SIP was approved by the Board on June 27, 1989.
              (i) Incorporation by reference.
              (A) Letter dated August 16, 1982, from Louis J. Breimburst, Executive Director, Minnesota Pollution Control Agency to Valdas V. Adamkus, Regional Administrator, United States Environmental Protection Agency—Region 5 and its enclosed amendment to the Air Quality Plan for Transportation for the St. Cloud Metropolitan Area entitled, “Staff Resolution,” measures 1, 4 and 5 adopted by the Minnesota Pollution Control Agency on July 27, 1982.
              (B) Letter dated August 31, 1989, from Gerald L. Willet, Commissioner, Minnesota Pollution Control Agency to Valdas V. Adamkus, Regional Administrator, United States Environmental Protection Agency—Region 5.
              (28) On November 9, 1992, the State of Minnesota submitted the Small Business Stationary Source Technical and Environmental Compliance Assistance plan. This submittal satisfies the requirements of section 507 of the Clean Air Act, as amended.
              (i) Incorporation by reference.
              (A) Minnesota Laws Chapter 546, sections 5 through 9 enacted by the Legislature, and signed into Law on April 29, 1992.
              (29) On November 26, 1991, August 31, 1992, November 13, 1992, February 3, 1993, April 30, 1993, and October 15, 1993, the State of Minnesota submitted revisions to its State Implementation Plans (SIPs) for particulate matter for the Saint Paul and Rochester areas.
              (i) Incorporation by reference.
              (A) An administrative order for Ashbach Construction Company, dated August 25, 1992, submitted August 31, 1992, for the facility at University Avenue and Omstead Street.
              (B) An administrative order for Commercial Asphalt, Inc., dated August 25, 1992, submitted August 31, 1992, for the facility at Red Rock Road.
              (C) An administrative order for Great Lakes Coal & Dock Company dated August 25, 1992, submitted August 31, 1992, for the facility at 1031 Childs Road.
              (D) An administrative order for Harvest States Cooperatives dated January 26, 1993, submitted February 3, 1993, for the facility at 935 Childs Road.
              (E) An administrative order for LaFarge Corporation dated November 30, 1992, submitted in a letter dated November 13, 1992, for the facility at 2145 Childs Road.
              (F) An administrative order for the Metropolitan Waste Control Commission and the Metropolitan Council dated November 30, 1992, submitted in a letter dated November 13, 1992, for the facility at 2400 Childs Road.
              (G) An administrative order for North Star Steel Company dated April 22, 1993, submitted April 30, 1993, for the facility at 1678 Red Rock Road.
              (H) An administrative order for PM Ag Products, Inc., dated August 25, 1992, submitted August 31, 1992, for the facility at 2225 Childs Road.
              (I) An administrative order for Rochester Public Utilities dated November 30, 1992, submitted in a letter dated November 13, 1992, for the facility at 425 Silver Lake Drive.
              (J) An amendment to the administrative order for Rochester Public Utilities, dated October 14, 1993, submitted October 15, 1993, for the facility at 425 Silver Lake Drive.
              (K) An administrative order for J.L. Shiely Company dated August 25, 1992, submitted August 31, 1992, for the facility at 1177 Childs Road.
              (ii) Additional materials.
              
              (A) A letter from Charles Williams to Valdas Adamkus dated November 26, 1991, with attachments.
              (B) A letter from Charles Williams to Valdas Adamkus dated August 31, 1992, with attachments.
              (C) A letter from Charles Williams to Valdas Adamkus dated November 13, 1992, with attachments.
              (D) A letter from Charles Williams to Valdas Adamkus dated February 3, 1993, with attachments.
              (E) A letter from Charles Williams to Valdas Adamkus dated April 30, 1993, with attachments.
              (F) A letter from Charles Williams to Valdas Adamkus dated October 15, 1993, with attachments.
              (30) On June 4, 1992, March 30, 1993, and July 15, 1993, the State of Minnesota submitted revisions to its State Implementation Plans (SIPs) for sulfur dioxide for Air Quality Control Region (AQCR) 131 (excluding the Dakota County Pine Bend area and an area around Ashland Refinery in St. Paul Park).
              (i) Incorporation by reference.
              (A) An administrative order, received on June 4, 1992, for FMC Corporation and U.S. Navy, located in Fridley, Anoka County, Minnesota. The administrative order became effective on May 27, 1992. Amendment One, which was received on March 30, 1993, became effective on March 5, 1993. Amendment Two, which was received on July 15, 1993, became effective on June 30, 1993.
              (B) An administrative order, received on June 4, 1992, for Federal Hoffman, Incorporated, located in Anoka, Anoka County, Minnesota. The administrative order became effective on May 27, 1992. Amendment one, received on July 15, 1993, became effective on June 30, 1993.
              (C) An administrative order, received on June 4, 1992, for GAF Building Materials Corporation (Asphalt Roofing Products Manufacturing Facility) located at 50 Lowry Avenue, Minneapolis, Hennepin County, Minnesota. The administrative order became effective on May 27, 1992. Amendment One, received on July 15, 1993, became effective on June 30, 1993.
              (D) An administrative order, received on June 4, 1992, for Northern States Power Company-Riverside Generating Plant, located in Minneapolis, Hennepin County, Minnesota. The administrative order became effective on May 27, 1992. Amendment One, received on July 15, 1993, became effective on June 30, 1993.
              (E) An administrative order for Minneapolis Energy Center, received on July 15, 1993, Inc.'s Main Plant, Baker Boiler Plant, and the Soo Line Boiler Plant all located in Minneapolis, Hennepin County, Minnesota. The administrative order became effective on June 30, 1993.
              (ii) Additional material.
              (A) A letter from Charles Williams to Valdas Adamkus dated May 29, 1992, with enclosures providing technical support (e.g., computer modeling) for the revisions to the administrative orders for five facilities.
              (B) A letter from Charles Williams to Valdas Adamkus dated March 26, 1993, with enclosures providing technical support for an amendment to the administrative order for FMC Corporation and U.S. Navy.
              (C) A letter from Charles Williams to Valdas Adamkus dated July 12, 1993, with enclosures providing technical support for amendments to administrative orders for four facilities and a reissuance of the administrative order to Minneapolis Energy Center, Inc.
              (31) In a letter dated October 30, 1992, the MPCA submitted a revision to the Carbon Monoxide State Implementation Plan for Duluth, Minnesota. This revision contains a maintenance plan that the area will use to maintain the CO NAAQS. The maintenance plan contains park and ride lots and an oxygenated fuels program as the contingency measure.
              (i) Incorporation by reference.
              (A) Letter dated October 30, 1992, from Charles Williams, Commissioner, Minnesota Pollution Control Agency to Valdas Adamkus, Regional Administrator, U.S. Environmental Protection Agency, Region 5 and its enclosures entitled Appendix E.
              (ii) Additional information.

              (A) Letter dated November 10, 1992, from Charles Williams, Commissioner, Minnesota Pollution Control Agency to Valdas Adamkus, Regional Administrator, U.S. Environmental Protection Agency, Region 5.
              
              (B) Letter dated December 22, 1993, from Charles Williams, Commissioner, Minnesota Pollution Control Agency to Valdas Adamkus, Regional Administrator, U.S. Environmental Protection Agency, Region 5.
              (32) In a letter dated October 30, 1992, the MPCA submitted a revision to the Carbon Monoxide State Implementation Plan for Duluth, Minnesota. This revision removes a transportation control measure (TCM) from the State Implementation Plan. The TCM is an increased turning radius at 14th Avenue and 3rd Street East.
              (i) Incorporation by reference.
              (A) Letter dated October 30, 1992, from Charles Williams, Commissioner, Minnesota Pollution Control Agency to Valdas Adamkus, Regional Administrator, U.S. Environmental Protection Agency, Region 5 and its enclosure entitled Appendix D.
              (ii) Additional information.
              (A) Letter dated November 10, 1992, from Charles Williams, Commissioner, Minnesota Pollution Control Agency to Valdas Adamkus, Regional Administrator, U.S. Environmental Protection Agency, Region 5.
              (33) On August 5, 1992, and August 26, 1993, the State of Minnesota submitted its “Offset Rules” as revisions to its State Implementation Plan (SIP) for new source review in nonattainment areas.
              (i) Incorporation by reference.
              (A) Rules 7005.3020, 7005.3030, and 7005.3040, with amendments effective August 24, 1992.
              (B) Amendments to Rule 7005.3040, effective June 28, 1993.
              (ii) Additional materials.
              (A) A letter from Charles Williams to Valdas Adamkus dated August 5, 1992, with attachments.
              (B) A letter from Charles Williams to Valdas Adamkus dated August 26, 1993, with attachments.
              (34) On November 9, 1992, the State of Minnesota submitted the Oxygenated Gasoline Program. This submittal satisfies the requirements of section 211(m) of the Clean Air Act, as amended.
              (i) Incorporation by reference.
              (A) Minnesota Laws Chapter 2509, sections 1 through 31, except for sections 29 (b) and (c), enacted by the Legislature and signed into Law on April 29, 1992.
              (ii) Additional material.
              (A) Letter dated August 12, 1994, from the Minnesota Pollution Control Agency (MPCA), to the United States Environmental Protection Agency that withdraws the MPCA Board resolution dated October 27, 1992, and any reference to it, from the oxygenated gasoline State Implementation Plan revision request of 1992.
              (35) On July 29, 1992, February 11, 1993, and February 25, 1994, the State of Minnesota submitted revisions to its State Implementation Plans (SIPs) for sulfur dioxide for Dakota County Pine Bend area of Air Quality Control Region (AQCR) 131.
              (i) Incorporation by reference.
              (A) For Continental Nitrogen and Resources Corporation, located in Rosemount, Dakota County, Minnesota:
              (1) An administrative order, dated and effective July 28, 1992, submitted July 29, 1992.
              (2) Amendment One to the administrative order, dated and effective February 25, 1994, submitted February 25, 1994.
              (B) For Northern States Power Company, Inver Hills Generating Facility, located in Dakota County, Minnesota:
              (1) An administrative order, dated and effective July 28, 1992, submitted July 29, 1992.
              (2) Amendment one to the administrative order, dated and effective February 25, 1994, submitted February 25, 1994.
              (C) For Koch Refining Company and Koch Sulfuric Acid Unit, located in the Pine Bend area of Rosemount, Dakota County, Minnesota:
              (1) An administrative order, identified as Amendment One to Findings and Order by Stipulation, dated and effective March 24, 1992, submitted July 29, 1992.
              (2) Amendment two to the administrative order, dated and effective January 22, 1993, submitted February 11, 1993.
              (3) Amendment three to the administrative order, dated and effective February 25, 1994, submitted February 25, 1994.
              (ii) Additional material.
              
              (A) A letter from Charles Williams to Valdas Adamkus dated July 29, 1992, with enclosures providing technical support (e.g., computer modeling) for the revisions to the administrative orders for three facilities.
              (B) A letter from Charles Williams to Valdas Adamkus dated February 11, 1993, submitting Amendment Two to the administrative order for Koch Refining Company.
              (C) A letter from Charles Williams to Valdas Adamkus dated February 25, 1994, with enclosures providing technical support for amendments to administrative orders for three facilities.
              (36) On June 22, 1993, and September 13, 1994, the State of Minnesota submitted revisions to its State Implementation Plan for lead for a portion of Dakota County.
              (i) Incorporation by reference.
              (A) For Gopher Smelting and Refining Company, located in the city of Eagan, Dakota County, Minnesota:
              (1) An administrative order, dated, submitted, and effective June 22, 1993.
              (2) Amendment One to the administrative order, dated, submitted, and effective, September 13, 1994.
              (ii) Additional material.
              (A) A letter from Charles W. Williams to Valdas V. Adamkus, dated June 22, 1993, with enclosures providing technical support (e.g., computer modeling) for the revisions to the State Implementation Plan for lead.
              (B) A letter from Charles W. Williams to Valdas V. Adamkus, dated September 13, 1994, with enclosures providing technical support for the revised administrative order for Gopher Smelting and Refining Company.
              (37) On March 9, 1994, the State of Minnesota submitted a revision to its particulate matter plan for the Saint Paul area, providing substitute limits for an aggregate heater at the J.L. Shiely facility.
              (i) Incorporation by reference.
              (A) An amendment dated January 12, 1994, amending the administrative order of August 25, 1992, for the J.L. Shiely facility at 1177 Childs Road, Saint Paul.
              (37) On November 23, 1993, the State of Minnesota submitted updated air permitting rules.
              (i) Incorporation by reference.
              (A) Rules 7007.0050 through 7007.1850, effective August 10, 1993.
              (B) Rules 7001.0020, 7001.0050, 7001.0140, 7001.0180, 7001.0550, 7001.3050, 7002.0005, 7002.0015, and 7005.0100, effective August 10, 1993.
              (38)-(39) [Reserved]
              (40) On November 23, 1993, the State of Minnesota requested recodification of the regulations in its State Implementation Plan, requested removal of various regulations, and submitted recodified regulations containing minor revisions.
              (i) Incorporation by reference.
              (A) Minnesota regulations in Chapters 7005, 7007, 7009, 7011, 7017, 7019, and 7023, effective October 18, 1993.
              (B) Submitted portions of Minnesota Statutes Sections 17.135, 88.01, 88.02, 88.03, 88.16, 88.17, and 88.171, effective 1993.
              (41) On December 22, 1994, Minnesota submitted miscellaneous amendments to 11 previously approved administrative orders. In addition, the previously approved administrative order for PM Ag Products (dated August 25, 1992) is revoked.
              (i) Incorporation by reference.
              (A) Amendments, all effective December 21, 1994, to administrative orders approved in paragraph (c)(29) of this section for: Ashbach Construction Company; Commercial Asphalt, Inc.; Great Lakes Coal & Dock Company; Harvest States Cooperatives; LaFarge Corporation; Metropolitan Council; North Star Steel Company; Rochester Public Utilities; and J.L. Shiely Company.
              (B) Amendments, effective December 21, 1994, to the administrative order approved in paragraph (c)(30) of this section for United Defense, LP (formerly FMC/U.S. Navy).
              (C) Amendments, effective December 21, 1994, to the administrative order approved in paragraph (c)(35) of this section for Northern States Power-Inver Hills Station.
              (42) On September 7, 1994, the State of Minnesota submitted a revision to its State Implementation Plan (SIP) for particulate matter for the Rochester area of Olmsted County, Minnesota.
              (i) Incorporation by reference.
              
              (A) Amendment Two to the administrative order for the Silver Lake Plant of Rochester Public Utilities, located in Rochester, Minnesota, dated and effective August 31, 1994, submitted September 7, 1994.
              (43) On November 12, 1993, the State of Minnesota submitted a contingency plan to control the emissions of carbon monoxide from mobile sources by use of oxygenated gasoline on a year-round basis. The submittal of this program satisfies the provisions under section 172(c)(9) and 172(b) of the Clean Air Act as amended.
              (i) Incorporation by reference.
              (A) Laws of Minnesota for 1992, Chapter 575, section 29(b), enacted by the legislature and signed into law on April 29, 1992.
              (44) This revision provides for data which have been collected under the enhanced monitoring and operating permit programs to be used for compliance certifications and enforcement actions.
              (i) Incorporation by reference.
              (A) Minnesota Rules, sections 7007.0800 Subpart 6.C(5), 7017.0100 Subparts 1 and 2, both effective February 28, 1995.
              (45) On December 15, 1995, the Minnesota Pollution Control Agency submitted a revision to the State Implementation Plan for the general conformity rules. The general conformity SIP revisions enable the State of Minnesota to implement and enforce the Federal general conformity requirements in the nonattainment or maintenance areas at the State or local level in accordance with 40 CFR part 93, subpart B—Determining Conformity of General Federal Actions to State or Federal Implementation Plans.
              (i) Incorporation by reference.
              (A) Minnesota rules Part 7009.9000, as created and published in the (Minnesota) Register, November 13, 1995, number 477, effective November 20, 1995.
              (46) On April 24, 1997, the State of Minnesota submitted Administrative Order amendments for sulfur dioxide for two Northern States Power facilities: Inver Hills and Riverside.
              (i) Incorporation by reference.
              (A) Amendment Two, dated and effective November 26, 1996, to administrative order approved in paragraph (c)(30) of this section for Northern States Power-Riverside Station.
              (B) Amendment Three, dated and effective November 26, 1996, to administrative order and amendments approved in paragraphs (c)(35) and (c)(41), respectively, of this section for Northern States Power-Inver Hills Station.
              (47) On October 17, 1997, the State of Minnesota submitted amendments to three previously approved Administrative Orders for North Star Steel Company, LaFarge Corporation, and GAF Building Materials, all located in the Minneapolis-St. Paul area.
              (i) Incorporation by reference.
              (A) Amendments, both dated and effective September 23, 1997, to administrative orders and amendments approved in paragraphs (c)(29) and (c)(41) of this section, respectively, of this section for: LaFarge Corporation (Childs Road facility) and North Star Steel Company.
              (B) Amendment Two, dated and effective September 18, 1997, to administrative order and amendment approved in paragraph (c)(30) of this section for GAF Building Materials.
              (48) On January 12, 1995, Minnesota submitted revisions to its air permitting rules. The submitted revisions provide generally applicable limitations on potential to emit for certain categories of sources.
              (i) Incorporation by reference. Submitted portions of Minnesota regulations in Chapter 7007, and 7011.0060 through 7011.0080 effective December 27, 1994.
              (49) [Reserved]
              (50) On July 22, 1998 the State of Minnesota submitted a supplemental SIP revision for the control of particulate matter emissions from certain sources located along Red Rock Road, within the boundaries of Ramsey County. This supplemental SIP revision is in response to EPA's July 22, 1997 conditional approval (62 FR 39120), of a February 9, 1996 SIP revision for Red Rock Road. In addition, the previously approved administrative order for Lafarge Corporation (dated February 2, 1996) is revoked.
              (i) Incorporation by reference.

              (A) Air Emission Permit No. 12300353-001, issued by the MPCA to Lafarge Corporation—Red Rock Terminal on April 14, 1998, Title I conditions only.
              (B) Revocation of Findings and Order, dated and effective July 21, 1998, to Findings and Order issued to Lafarge Corporation on February 2, 1996.
              (ii) Additional material.
              (A) Letter submitting vendor certifications of performance for the pollution control equipment at Lafarge Corporation's facility on Red Rock Road in St. Paul, Minnesota, dated May 4, 1998, from Arthur C. Granfield, Regional Environmental Manager for Lafarge Corporation, to Michael J. Sandusky, MPCA Air Quality Division Manager.
              (B) Letter submitting operating ranges for the pollution control equipment at Lafarge Corporation's facility on Red Rock Road in St. Paul, Minnesota, dated July 13, 1998, from Arthur C. Granfield, Regional Environmental Manager for Lafarge Corporation, to Michael J. Sandusky, MPCA Air Quality Division Manager.
              (51) On November 14, 1995, July 8, 1996, September 24, 1996, June 30, 1999, and September 1, 1999, the State of Minnesota submitted revisions to its State Implementation Plan for carbon monoxide regarding the implementation of the motor vehicle inspection and maintenance program in the Minneapolis/St. Paul carbon monoxide nonattainment area. This plan approves Minnesota Statutes Sections 116.60 to 116.65 and Minnesota Rules 7023.1010-7023.1105. This plan also removes Minnesota Rules Part 7023.1010, Subp. 35(B), Part 7023.1030, Subp. 11(B,C), and Part 7023.1055, Subp. 1 (E)(2) from the SIP.
              (i) Incorporation by reference.
              (A) Minnesota Statutes Sections 116.60 to 116.65;
              (B) Minnesota Rules 7023.1010-7023.1105 (except Part 7023.1010, Subp. 35(B), Part 7023.1030, Subp. 11(B,C), and Part 7023.1055, Subp. 1 (E)(2)).
              (52) [Reserved]
              (53) On September 29, 1998, the State of Minnesota submitted a site-specific revision to the particulate matter (PM) SIP for LTV Steel Mining Company (LTV), formerly known as Erie Mining Company, located in St. Louis County, Minnesota. This SIP revision was submitted in response to a request from LTV that EPA remove the Stipulation Agreement for Erie Mining Company from the State SIP, as was approved by EPA in paragraph (c)(18) of this section. Accordingly the Stipulation Agreement for Erie Mining Company referenced in paragraph (c)(18) of this section is removed from the SIP without replacement.
              (54) On December 7, 1999, the State of Minnesota submitted to remove an Administrative Order and replace it with a federally enforceable State operating permit for Commercial Asphalt's facility located on Red Rock Road in the city of St. Paul. EPA approved a federally enforceable State operating permit (FESOP)(60 FR 21447) for the State of Minnesota on May 2, 1995.
              (i) Incorporation by reference
              (A) Air Emission Permit No. 12300347-002, issued by the MPCA to Commercial Asphalt CO-Plant 905, on September 10, 1999. Title I conditions only.

              (55) On February 6, 2000, the State of Minnesota submitted a site-specific revision to the Minnesota Sulfur Dioxide (SO2) SIP for Marathon Ashland Petroleum, LLC (Marathon Ashland), located in the cities of St. Paul Park and Newport, Washington County, Minnesota. Specifically, EPA is only approving into the SIP only those portions of the Marathon Ashland Title V Operating permit cited as “Title I condition: SIP for SO2 NAAQS 40 CFR pt.50 and Minnesota State Implementation Plan (SIP).” In this same action, EPA is removing from the state SO2 SIP the Marathon Ashland Administrative Order previously approved in paragraph (c)(38) and revised in paragraph (c)(49) of this section.
              (i) Incorporation by reference
              (A) AIR EMISSION PERMIT NO. 16300003-003, issued by the Minnesota Pollution Control Agency to Marathon Ashland Petroleum, LLC on October 26, 1999, Title I conditions only.

              (56) On November 4, 1998, the State of Minnesota submitted a SIP revision for Olmsted County, Minnesota, for the control of emissions of sulfur dioxide (SO2) in the city of Rochester. The state also submitted on that date a request to redesignate the Rochester nonattainment area to attainment of the SO2 National Ambient Air Quality Standards. The state's maintenance plan is complete and the submittals meet the SO2 nonattainment area SIP and redesignation requirements of the Clean Air Act.
              (i) Incorporation by reference
              (A) Air Emission Permit No. 10900011-001, issued by the Minnesota Pollution Control Agency (MPCA) to City of Rochester—Rochester Public Utilities—Silver Lake Plant on July 22, 1997, Title I conditions only.
              (B) Air Emission Permit No. 00000610-001, issued by the MPCA to City of Rochester—Rochester Public Utilities—Cascade Creek Combustion on January 10, 1997, Title I conditions only.
              (C) Air Emission Permit No. 10900010-001, issued by the MPCA to Associated Milk Producers, Inc. on May 5, 1997, Title I conditions only.
              (D) Air Emission Permit No. 10900008-007 (989-91-OT-2, AMENDMENT No. 4), issued by the MPCA to St. Mary's Hospital on February 28, 1997, Title I conditions only.
              (E) Air Emission Permit No. 10900005-001, issued by the MPCA to Olmsted County—Olmsted Waste-to-Energy Facility on June 5, 1997, Title I conditions only.
              (F) Amendment No. 2 to Air Emission Permit No. 1148-83-OT-1 [10900019], issued by the MPCA to Franklin Heating Station on June 19, 1998, Title I conditions only.
              (G) Air Emission Permit No. 10900006-001, issued by the MPCA to International Business Machine Corporation—IBM—Rochester on June 3, 1998, Title I conditions only.
              (57) [Reserved]
              (58) On December 16, 1998, the State submitted an update to the Minnesota performance test rule, which sets out the procedures for facilities that are required to conduct performance tests to demonstrate compliance with their emission limits and/or operating requirements. In addition, EPA is removing from the state SIP Minnesota Rule 7017.2000 previously approved as APC 21 in paragraph (c)(20) and amended in paragraph (c)(40) of this section.
              (i) Incorporation by reference.

              (A) Amendments to Minnesota Rules 7011.0010, 7011.0105, 7011.0510, 7011.0515, 7011.0610, 7011.0710, 7011.0805, 7011.1305, 7011.1405, 7011.1410, 7017.2001, 7017.2005, 7017.2015, 7017.2018, 7017.2020, 7017.2025, 7017.2030, 7017.2035, 7017.2045, 7017.2050 and 2060, published in the Minnesota State Register April 20, 1998, and adopted by the state on July 13, 1998.

              (59) On September 1, 1999, the State of Minnesota submitted a site-specific revision to the Minnesota Sulfur Dioxide (SO2) SIP for the Northern States Power Company (NSP) Riverside Plant, located in Minneapolis, Hennepin County, Minnesota. Specifically, EPA is approving into the SO2 SIP only those portions of the NSP Riverside Plant Title V Operating Permit cited as “Title I condition: State Implementation Plan for SO2.” In this same action, EPA is removing from the state SO2 SIP the NSP Riverside Plant Administrative Order previously approved and amended in paragraphs (c)(30) and (c)(46) of this section respectively.
              (i) Incorporation by reference.
              (A) Air Emission Permit No. 05300015-001, issued by the Minnesota Pollution Control Agency (MPCA) to Northern States Power Company—Riverside Plant on May 11, 1999, Title I conditions only.
              (60) [Reserved]
              (61) On June 1, 2001, the State of Minnesota submitted a site-specific revision to the Minnesota particulate matter (PM) State Implementation Plan (SIP) for Metropolitan Council Environmental Service's (MCES) Metropolitan Wastewater Treatment Plant located on Childs Road in St. Paul, Ramsey County, Minnesota. Specifically, EPA is only approving into the SIP those portions of the MCES federally enforceable state operating permit cited as “Title I Condition: State Implementation Plan for PM10.” In this same action, EPA is removing from the state PM SIP the MCES Administrative Order previously approved in paragraph (c)(29) of this section.
              (i) Incorporation by reference.
              (A) Air Emission Permit No. 12300053-001, issued by the Minnesota Pollution Control Agency to MCES's Metropolitan Wastewater Treatment Plant at 2400 Childs Road on March 13, 2001, Title I conditions only.

              (62) On March 13, 2003, the State of Minnesota submitted a site-specific State Implementation Plan (SIP) revision for the control of emissions of sulfur dioxide (SO2) for Flint Hills Resources, L.P., located in the Pine Bend Area of Rosemount, Dakota County, Minnesota. Specifically, EPA is approving into the SO2 SIP Amendment No. 6 to the Administrative Order previously approved in paragraph (c)(35) and revised in paragraphs (c)(57) and (c)(60) of this section.
              (i) Incorporation by reference.
              (A) An administrative order identified as Amendment Six to Findings and Order by Stipulation, for Flint Hills Resources, L.P., dated and effective March 11, 2003, submitted March 13, 2003.

              (63) On August 9, 2002, the State of Minnesota submitted a revision to the Minnesota sulfur dioxide (SO2) State Implementation Plan (SIP) for Xcel Energy's Inver Hills Generating Plant (Xcel) located in the city of Inver Grove Heights, Dakota County, Minnesota. Specifically, EPA is only approving into the SO2 SIP those portions of the Xcel Title V operating permit cited as “Title I Condition: State Implementation Plan for SO2” and is removing from the state SO2 SIP the Xcel Administrative Order previously approved in paragraph (c)(46) and modified in paragraphs (c)(35) and (c)(41) of this section. In this same action, EPA is removing from the state particulate matter SIP the Administrative Order for Ashbach Construction Company previously approved in paragraph (c)(29) and modified in paragraph (c)(41) of this section.
              (i) Incorporation by reference.
              (A) AIR EMISSION PERMIT NO. 03700015-001, issued by the Minnesota Pollution Control Agency to Northern States Power Company Inver Hills Generating Plant on July 25, 2000, Title I conditions only.
              (64) On July 18, 2002, the State of Minnesota submitted a site-specific revision to the Minnesota particulate matter (PM) SIP for the Lafarge Corporation (Lafarge) Red Rock Road facility, located in Saint Paul, Ramsey County, Minnesota. Specifically, EPA is approving into the PM SIP only those portions of the Lafarge Red Rock Road facility state operating permit cited as “Title I condition: SIP for PM10 NAAQS.”
              (i) Incorporation by reference. AIR EMISSION PERMIT NO. 12300353-002, issued by the Minnesota Pollution Control Agency (MPCA) to Lafarge Corporation—Red Rock Terminal on May 7, 2002, Title I conditions only.
              (65) The Minnesota Pollution Control Agency submitted a revision to Minnesota's State Implementation Plan for sulfur dioxide on December 19, 2002. This revision consists of a Title V permit for the United Defense, LP facility located in Anoka County at 4800 East River Road, Fridley, Minnesota. The Permit contains non-expiring Title I SIP conditions.
              (i) Incorporation by reference.
              (A) Title I conditions contained in the November 25, 2002, Title V permit (permit number 00300020-001) issued to the United Defense, LP facility located in Anoka County at 4800 East River Road, Fridley, Minnesota.
              [37 FR 10874, May 31, 1972. Redesignated at 70 FR 8932, Feb. 24, 2005]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1222, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1223
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Minnesota's plans for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds the plan satisfies all requirements of Part D, Title 1, of the Clean Air Act as amended in 1977, except as noted below.
              [45 FR 40581, June 16, 1980]
            
            
              § 52.1224
              General requirements.
              (a) The requirements of § 51.116(c) of this chapter are not met since the plan does not provide for public availability of emission data.
              (b) Regulation for public availability of emission data. (1) Any person who cannot obtain emission data from the Agency responsible for making emission data available to the public, as specified in the applicable plan, concerning emissions from any source subject to emission limitations which are part of the approved plan may request that the appropriate Regional Administrator obtain and make public such data. Within 30 days after receipt of any such written request, the Regional Administrator shall require the owner or operator of any such source to submit information within 30 days on the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the applicable plan.
              (2) Commencing after the initial notification by the Regional Administrator pursuant to paragraph (b)(1) of this section, the owner or operator of the source shall maintain records of the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the plan. The information recorded shall be summarized and reported to the Regional Administrator, on forms furnished by the Regional Administrator, and shall be submitted within 45 days after the end of the reporting period. Reporting periods are January 1 to July 30 and July 1 to December 31.
              (3) Information recorded by the owner or operator and copies of this summarizing report submitted to the Regional Administrator shall be retained by the owner or operator for 2 years after the date on which the pertinent report is submitted.
              (4) Emission data obtained from owners or operators of stationary sources will be correlated with applicable emission limitations and other control measures that are part of the applicable plan and will be available at the appropriate regional office and at other locations in the state designated by the Regional Administrator.
              (5) Authority of the Regional Administrator to make available information and data was delegated to the Minnesota Pollution Control Agency effective October 6, 1977.
              [37 FR 10874, May 31, 1972, as amended at 40 FR 55330, Nov. 28, 1975; 43 FR 10, Jan. 3, 1978; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.1225
              Review of new sources and modifications.
              (a) Part D—Approval. The State of Minnesota has satisfied the requirements of sections 173 and 189(a)(1)(A) for permitting of major new sources and modifications in nonattainment areas.
              (b)-(d) [Reserved]

              (e) The State of Minnesota has committed to conform to the Stack Height Regulations, as set forth in 40 CFR part 51. In a January 14, 1987, letter to David Kee, USEPA, Thomas J. Kalitowski, Executive Director, Minnesota Pollution Control Agency, stated:
              
              

                Minnesota does not currently have a stack height rule, nor do we intend to adopt such a rule. Instead, we will conform with the Stack Height Regulations as set forth in the July 8, 1985, Federal Register in issuing permits for new or modified sources. In cases where that rule is not clear, we will contact USEPA Region V and conform to the current federal interpretation of the item in question.
              
              [53 FR 17037, May 13, 1988, as amended at 59 FR 21941, Apr. 28, 1994; 60 FR 21451, May 2, 1995]
            
            
              §§ 52.1226-52.1229
              [Reserved]
            
            
              § 52.1230
              Control strategy and rules: Particulates.
              (a) Part D—(1) Approval. The State of Minnesota has satisfied the requirements of sections 189(a)(1)(B) and 189(a)(1)(C) and paragraphs 1, 2, 3, 4, 6, 7, 8, and 9 of section 172(c) for the Saint Paul and Rochester areas. The Administrator has determined pursuant to section 189(e) that secondary particulate matter formed from particulate matter precursors does not contribute significantly to exceedances of the NAAQS.
              (2) No action. USEPA takes no action on the alternative test method provision of Rule 7005.2910.

              (b) Approval—On May 31, 1988, the State of Minnesota submitted a committal SIP for particulate matter with an aerodynamic diameter equal to or less than 10 micrometers (PM10) for Minnesota's Group II areas. The Group II areas of concern are in Minneapolis, Hennepin County; Duluth and Iron Range, St. Louis County; Iron Range, Itasca County; Two Harbors, Lake County; and St. Cloud, Stearns County. The committal SIP contains all the requirements identified in the July 1, 1987, promulgation of the SIP requirements for PM10 at 52 FR 24681.
              (c) Approval—On June 20, 2002, the State of Minnesota submitted a request to redesignate the Saint Paul, Ramsey County particulate matter nonattainment area to attainment of the NAAQS for particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers (PM). In its submittal, the State also requested that EPA approve the maintenance plan for the area into the Minnesota PM SIP. The redesignation request and maintenance plan meet the redesignation requirements of the Clean Air Act.
              [47 FR 19522, May 6, 1982, as amended at 47 FR 32118, July 26, 1982; 55 FR 21022, May 22, 1990; 57 FR 46308, Oct. 8, 1992; 59 FR 7222, Feb. 15, 1994; 67 FR 48790, July 26, 2002]
            
            
              §§ 52.1231-52.1232
              [Reserved]
            
            
              § 52.1233
              Operating permits.
              (a) Emission limitations and related provisions which are established in Minnesota permits as federally enforceable conditions in accordance with Chapter 7007 rules shall be enforceable by USEPA. USEPA reserves the right to deem permit conditions not federally enforceable. Such a determination will be made according to appropriate procedures, and be based upon the permit, permit approval procedures or permit requirements which do not conform with the permit program requirements or the requirements of USEPA's underlying regulations.

              (b) For any permitting program located in the State, insofar as the permitting threshold provisions in Chapter 7007 rules concern the treatment of sources of greenhouse gas emissions as major sources for purposes of title V operating permits, EPA approves such provisions only to the extent they require permits for such sources where the source emits or has the potential to emit at least 100,000 tpy CO2 equivalent emissions, as well as 100 tpy on a mass basis, as of July 1, 2011.
              [60 FR 21451, May 2, 1995, as amended at 75 FR 82266, Dec. 30, 2010]
            
            
              § 52.1234
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are met, except for sources seeking permits to locate in Indian country within the State of Minnesota.
              (b) Regulations for the prevention of the significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for the State of Minnesota for sources wishing to locate in Indian country; and sources constructed under permits issued by EPA.
              [82 FR 44736, Sept. 26, 2017]
            
            
              § 52.1235
              Regional haze.
              (a) [Reserved]
              (b)(1) NO
                X
                emission limits. (i) United States Steel Corporation, Keetac: An emission limit of 1.5 lbs NOX/MMBtu, based on a 30-day rolling average, shall apply to the Grate Kiln pelletizing furnace (EU030), beginning 3 years from March 8, 2013. However, for any 30, or more, consecutive days when only natural gas is used a limit of 1.2 lbs NOX/MMBtu, based on a 30-day rolling average, shall apply.
              (ii) Hibbing Taconite Company—(A) Hibbing Line 1. (1) An emission limit of 1.2 lbs NOX/MMBTU, based on a 30-day rolling average, shall apply to Hibbing Line 1 when burning natural gas. This emission limit will become enforceable 37 months after May 12, 2016 and only after EPA's confirmation or modification of the emission limit in accordance with the procedures set forth in paragraphs (b)(1)(ii)(A)(2) through (7) of this section.
              (2) Compliance with this emission limit will be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for NOX. The owner or operator of Hibbing Line 1 must install a CEMS for NOX and SO2 within six months from May 12, 2016. The owner or operator must start collecting CEMS data and submit the data to EPA no later than 30 days from the end of each calendar quarter after that installation deadline. Any remaining data through the end of the 34th month from May 12, 2016, that does not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 34th month. Although CEMS data must continue to be collected, it does not need to be submitted to EPA starting 34 months after May 12, 2016.
              (3) No later than 24 months after May 12, 2016 the owner or operator must submit to EPA a report, including any final report(s) completed by the selected NOX reduction technology supplier and furnace retrofit engineer, containing a detailed engineering analysis and modeling of the NOX reduction control technology being installed on Hibbing Line 1. The NOX reduction control technology must be designed to meet an emission limit of 1.2 lbs NOX/MMBTU. This report must include a list of all process and control technology variables that can reasonably be expected to have an impact on NOX emissions control technology performance, as well as a description of how these variables can be adjusted to reduce NOX emissions to meet the NOX design emission limit.
              (4) The NOX reduction control technology shall be installed on Hibbing Line 1 furnace no later than 26 months after May 12, 2016.
              (5) Commencing on the earlier of: Six months from the installation of the NOX reduction control technology; or 26 months from May 12, 2016, the owner or operator must provide to EPA the results from pellet quality analyses. The owner or operator shall provide the results from pellet quality analyses no later than 30 days from the end of each calendar quarter up until 34 months after May 12, 2016. Any remaining results through the end of the 34th month from May 12, 2016, that do not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 34th month. The pellet quality analyses shall include results for the following factors: Compression, reducibility, before tumble, after tumble, low temperature disintegration, and swelling. For each of the pellet quality analysis factors, the owner or operator must explain the pellet quality analysis factor, as well as the defined acceptable range for each factor using the applicable product quality standards based upon customers' pellet specifications that are contained in Hibbing's ISO 9001 quality management system. The owner or operator shall provide pellet quality analysis testing results that state the date and time of the analysis and, in order to define the time period when pellets were produced outside of the defined acceptable range for the pellet quality factors listed, provide copies of the production logs that document the starting and ending times for such periods. The owner or operator shall provide an explanation of causes for pellet samples that fail to meet the acceptable range for any pellet quality analysis factor. Pellet quality information and data may be submitted to EPA as Confidential Business Information.
              (6) No later than 34 months after May 12, 2016, the owner or operator may submit to EPA a report to either confirm or modify the NOX limits for Hibbing Line 1 furnace within the upper and lower bounds described below. EPA will review the report and either confirm or modify the NOX limits. If the CEMS data collected during operating periods between months 26 and 34 that both meet pellet quality specifications and proper furnace/burner operation is normally distributed, the limit adjustment determination shall be based on the appropriate (depending upon whether data are statistically independent or dependent) 95% upper predictive limit (UPL) equations in paragraph (f) of this section. If the CEMS data collected during operating periods between months 26 and 34 that both meet pellet quality specifications and proper furnace/burner operation are not normally distributed, the limit adjustment determination shall be based on the non-parametric equation provided in paragraph (f) of this section. The data set for the determination shall exclude periods when pellet quality did not fall within the defined acceptable ranges of the pellet quality factors identified pursuant to paragraph (b)(1)(ii)(E) of this section and for any subsequent period when production has been reduced in response to pellet quality concerns consistent with Hibbing's ISO 9001 operating standards. Any excluded period will commence at the time documented on the production log demonstrating that pellet quality did not fall within the defined acceptable range and shall end when pellet quality within the defined acceptable range has been re-established at planned production levels, which will be presumed to be the level that existed immediately prior to the reduction in production due to pellet quality concerns. EPA may also exclude data where operations are inconsistent with the reported design parameters of the NOX reduction control technology installed.
              (7) EPA will take final agency action by publishing its final confirmation or modification of the NOX limit in the Federal Register no later than 37 months after May 12, 2016. The confirmed or modified NOX limit for Hibbing Line 1 when burning only natural gas may be no lower than 1.2 lbs NOX/MMBTU, based on a 30-day rolling average, and may not exceed 1.8 lbs NOX/MMBTU, based on a 30-day rolling average.
              (B) Hibbing Line 2. (1) An emission limit of 1.2 lbs NOX/MMBTU, based on a 30-day rolling average, shall apply to Hibbing Line 2 when burning natural gas. This emission limit will become enforceable 55 months after May 12, 2016 and only after EPA's confirmation or modification of the emission limit in accordance with the procedures set forth in paragraphs (b)(1)(ii)(B)(2) through (7) of this section.
              (2) Compliance with this emission limit will be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for NOX. The owner or operator of Hibbing Line 2 must install a CEMS for NOX and SO2 within six months from May 12, 2016. The owner or operator must start collecting CEMS data and submit the data to EPA no later than 30 days from the end of each calendar quarter after that installation deadline. Any remaining data through the end of the 52nd month from May 12, 2016, that does not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 52nd month. Although CEMS data must continue to be collected, it does not need to be submitted to EPA starting 52 months after May 12, 2016.
              (3) No later than 42 months after May 12, 2016 the owner or operator must submit to EPA a report, including any final report(s) completed by the selected NOX reduction technology supplier and furnace retrofit engineer, containing a detailed engineering analysis and modeling of the NOX reduction control technology being installed on Hibbing Line 2. The NOX reduction control technology must be designed to meet an emission limit of 1.2 lbs NOX/MMBTU. This report must include a list of all process and control technology variables that can reasonably be expected to have an impact on NOX emissions control technology performance, as well as a description of how these variables can be adjusted to reduce NOX emissions to meet the NOX design emission limit.
              (4) The NOX reduction control technology shall be installed on Hibbing Line 2 furnace no later than 44 months after May 12, 2016.
              (5) Commencing on the earlier of: Six months from the installation of the NOX reduction control technology; or 44 months from May 12, 2016, the owner or operator must provide to EPA the results from pellet quality analyses. The owner or operator shall provide the results from pellet quality analyses no later than 30 days from the end of each calendar quarter up until 52 months after May 12, 2016. Any remaining results through the end of the 52nd month from May 12, 2016, that do not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 52nd month. The pellet quality analyses shall include results for the following factors: Compression, reducibility, before tumble, after tumble, low temperature disintegration, and swelling. For each of the pellet quality analysis factors, the owner or operator must explain the pellet quality analysis factor, as well as the defined acceptable range for each factor using the applicable product quality standards based upon customers' pellet specifications that are contained in Hibbing's ISO 9001 quality management system. The owner or operator shall provide pellet quality analysis testing results that state the date and time of the analysis and, in order to define the time period when pellets were produced outside of the defined acceptable range for the pellet quality factors listed, provide copies of the production logs that document the starting and ending times for such periods. The owner or operator shall provide an explanation of causes for pellet samples that fail to meet the acceptable range for any pellet quality analysis factor. Pellet quality information and data may be submitted to EPA as Confidential Business Information.
              (6) No later than 52 months after May 12, 2016, the owner or operator may submit to EPA a report to either confirm or modify the NOX limits for Hibbing Line 2 furnace within the upper and lower bounds described below. EPA will review the report and either confirm or modify the NOX limits. If the CEMS data collected during operating periods between months 44 and 52 that both meet pellet quality specifications and proper furnace/burner operation is normally distributed, the limit adjustment determination shall be based on the appropriate (depending upon whether data are statistically independent or dependent) 95% upper predictive limit (UPL) equations in paragraph (f) of this section. If the CEMS data collected during operating periods between months 44 and 52 that both meet pellet quality specifications and proper furnace/burner operation are not normally distributed, the limit adjustment determination shall be based on the non-parametric equation provided in paragraph (f) of this section. The data set for the determination shall exclude periods when pellet quality did not fall within the defined acceptable ranges of the pellet quality factors identified pursuant to paragraph (b)(1)(ii)(E) of this section and for any subsequent period when production has been reduced in response to pellet quality concerns consistent with Hibbing's ISO 9001 operating standards. Any excluded period will commence at the time documented on the production log demonstrating that pellet quality did not fall within the defined acceptable range and shall end when pellet quality within the defined acceptable range has been re-established at planned production levels, which will be presumed to be the level that existed immediately prior to the reduction in production due to pellet quality concerns. EPA may also exclude data where operations are inconsistent with the reported design parameters of the NOX reduction control technology installed.
              (7) EPA will take final agency action by publishing its final confirmation or modification of the NOX limit in the Federal Register no later than 55 months after May 12, 2016. The confirmed or modified NOX limit for Hibbing Line 2 when burning only natural gas may be no lower than 1.2 lbs NOX/MMBTU, based on a 30-day rolling average, and may not exceed 1.8 lbs NOX/MMBTU, based on a 30-day rolling average.
              (C) Hibbing Line 3. (1) An emission limit of 1.2 lbs NOX/MMBTU, based on a 30-day rolling average, shall apply to Hibbing Line 3 when burning natural gas. This emission limit will become enforceable 60 months after May 12, 2016 and only after EPA's confirmation or modification of the emission limit in accordance with the procedures set forth in paragraphs (b)(1)(ii)(C)(2) through (7) of this section.
              (2) Compliance with this emission limit will be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for NOX. The owner or operator of Hibbing Line 3 must install a CEMS for NOX and SO2 within six months from May 12, 2016. The owner or operator must start collecting CEMS data and submit the data to EPA no later than 30 days from the end of each calendar quarter after that installation deadline. Any remaining data through the end of the 57th month from May 12, 2016, that does not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 57th month. Although CEMS data must continue to be collected, it does not need to be submitted to EPA starting 57 months after May 12, 2016.
              (3) No later than 48 months after May 12, 2016 the owner or operator must submit to EPA a report, including any final report(s) completed by the selected NOX reduction technology supplier and furnace retrofit engineer, containing a detailed engineering analysis and modeling of the NOX reduction control technology being installed on Hibbing Line 3. The NOX reduction control technology must be designed to meet an emission limit of 1.2 lbs NOX/MMBTU. This report must include a list of all process and control technology variables that can reasonably be expected to have an impact on NOX emissions control technology performance, as well as a description of how these variables can be adjusted to reduce NOX emissions to meet the NOX design emission limit.
              (4) The NOX reduction control technology shall be installed on Hibbing Line 3 furnace no later than 50 months after May 12, 2016.
              (5) Commencing on the earlier of: Six months from the installation of the NOX reduction control technology; or 50 months from May 12, 2016, the owner or operator must provide to EPA the results from pellet quality analyses. The owner or operator shall provide the results from pellet quality analyses no later than 30 days from the end of each calendar quarter up until 57 months after May 12, 2016. Any remaining results through the end of the 57th month from May 12, 2016, that do not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 57th month. The pellet quality analyses shall include results for the following factors: Compression, reducibility, before tumble, after tumble, low temperature disintegration, and swelling. For each of the pellet quality analysis factors, the owner or operator must explain the pellet quality analysis factor, as well as the defined acceptable range for each factor using the applicable product quality standards based upon customers' pellet specifications that are contained in Hibbing's ISO 9001 quality management system. The owner or operator shall provide pellet quality analysis testing results that state the date and time of the analysis and, in order to define the time period when pellets were produced outside of the defined acceptable range for the pellet quality factors listed, provide copies of the production logs that document the starting and ending times for such periods. The owner or operator shall provide an explanation of causes for pellet samples that fail to meet the acceptable range for any pellet quality analysis factor. Pellet quality information and data may be submitted to EPA as Confidential Business Information.
              (6) No later than 57 months after May 12, 2016, the owner or operator may submit to EPA a report to either confirm or modify the NOX limits for Hibbing Line 3 furnace within the upper and lower bounds described below. EPA will review the report and either confirm or modify the NOX limits. If the CEMS data collected during operating periods between months 50 and 57 that both meet pellet quality specifications and proper furnace/burner operation is normally distributed, the limit adjustment determination shall be based on the appropriate (depending upon whether data are statistically independent or dependent) 95% upper predictive limit (UPL) equations in paragraph (f) of this section. If the CEMS data collected during operating periods between months 50 and 57 that both meet pellet quality specifications and proper furnace/burner operation are not normally distributed, the limit adjustment determination shall be based on the non-parametric equation provided in paragraph (f) of this section. The data set for the determination shall exclude periods when pellet quality did not fall within the defined acceptable ranges of the pellet quality factors identified pursuant to paragraph (b)(1)(ii)(E) of this section and for any subsequent period when production has been reduced in response to pellet quality concerns consistent with Hibbing's ISO 9001 operating standards. Any excluded period will commence at the time documented on the production log demonstrating that pellet quality did not fall within the defined acceptable range and shall end when pellet quality within the defined acceptable range has been re-established at planned production levels, which will be presumed to be the level that existed immediately prior to the reduction in production due to pellet quality concerns. EPA may also exclude data where operations are inconsistent with the reported design parameters of the NOX reduction control technology installed.
              
              (7) EPA will take final agency action by publishing its final confirmation or modification of the NOX limit in the Federal Register no later than 60 months after May 12, 2016. The confirmed or modified NOX limit for Hibbing Line 3 when burning only natural gas may be no lower than 1.2 lbs NOX/MMBTU, based on a 30-day rolling average, and may not exceed 1.8 lbs NOX/MMBTU, based on a 30-day rolling average.

              (iii) United States Steel Corporation, Minntac: An emission limit of 1.5 lbs NOX/MMBtu, based on a 30-day rolling average, shall apply to each of the five indurating furnaces (EU225, EU261, EU282, EU315, and EU334). The owner or operator shall comply with this NOX emission limit beginning 12 months from March 8, 2013 for the Line 6 indurating furnace (EU315); 24 months from March 8, 2013 for the Line 7 indurating furnace (EU334); 36 months from March 8, 2013 for the Line 4 or Line 5 indurating furnace (EU261) or (EU282); 48 months from March 8, 2013 for the Line 5 or Line 4 indurating furnace (EU282) or (EU261); and 59 months from March 8, 2013 for the Line 3 indurating furnace (EU225). However, for any 30 or more consecutive days when only natural gas is used at any of Minntac's indurating furnaces, a limit of 1.2 lbs NOX/MMBtu, based on a 30-day rolling average, shall apply to that furnace.
              (iv) United Taconite—(A) United Taconite Line 1. (1) An emission limit of 2.8 lbs NOX/MMBTU, based on a 720-hour rolling average, shall apply to United Taconite Grate Kiln Line 1 when burning natural gas, and an emission limit of 1.5 lbs NOX/MMBTU, based on a 720-hour rolling average, shall apply to United Taconite Grate Kiln Line 1 when burning coal or a mixture of coal and natural gas. These emission limits will become enforceable 37 months after May 12, 2016 and only after EPA's confirmation or modification of the emission limit in accordance with the procedures set forth in paragraphs (b)(1)(iv)(A)(2) through (8) of this section.
              (2) Compliance with these emission limits shall be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for NOX. The owner or operator must start collecting CEMS data for NOX on May 12, 2016 and submit the data to EPA no later than 30 days from the end of each calendar quarter. Any remaining data through the end of the 34th month from May 12, 2016, that does not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 34th month. Although CEMS data must continue to be collected, it does not need to be submitted to EPA starting 34 months after May 12, 2016.
              (3) No later than 24 months from May 12, 2016, the owner or operator must submit to EPA a report, including any final report(s) completed by the selected NOX reduction technology supplier and furnace retrofit engineer, containing a detailed engineering analysis and modeling of the NOX reduction control technology being installed on United Taconite Grate Kiln Line 1. This report must include a list of all variables that can reasonably be expected to have an impact on NOX emission control technology performance, as well as a description of how these variables can be adjusted to reduce NOX emissions to meet the NOX design emission limit. This NOX reduction control technology must be designed to meet emission limits of 2.8 lbs NOX/MMBTU when burning natural gas and 1.5 lbs NOX/MMBTU when burning coal or a mixture of coal and natural gas.
              (4) The NOX reduction control technology shall be installed on United Taconite Grate Kiln Line 1 furnace no later than 26 months from May 12, 2016.
              (5) Commencing on the earlier of: Six months from the installation of the NOX reduction control technology or 26 months from May 12, 2016, the owner or operator must provide to EPA the results from pellet quality analyses. The owner or operator shall provide the results from pellet quality analyses no later than 30 days from the end of each calendar quarter up until 34 months after May 12, 2016. Any remaining results through the end of the 34th month, that do not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 34th month. The pellet quality analyses shall include results for the following factors: Compression, reducibility, before tumble, after tumble, and low temperature disintegration. For each of the pellet quality analysis factors, the owner or operator must explain the pellet quality analysis factor, as well as the defined acceptable range for each factor using the applicable product quality standards based upon customers' pellet specifications that are contained in United Taconite's ISO 9001 quality management system. The owner or operator shall provide pellet quality analysis testing results that state the date and time of the analysis and, in order to define the time period when pellets were produced outside of the defined acceptable range for the pellet quality factors listed, provide copies of the production logs that document the starting and ending times for such periods. The owner or operator shall provide an explanation of causes for pellet samples that fail to meet the acceptable range for any pellet quality analysis factor. Pellet quality information and data may be submitted to EPA as Confidential Business Information.
              (6) No later than 34 months after May 12, 2016, the owner or operator may submit to EPA a report to either confirm or modify the NOX limits for United Taconite Grate Kiln Line 1 within the upper and lower bounds described below. EPA will review the report and either confirm or modify the NOX limits. If the CEMS data collected during operating periods between months 26 and 34 that both meet pellet quality specifications and proper furnace/burner operation is normally distributed, the limit adjustment determination shall be based on the appropriate (depending upon whether data are statistically independent or dependent) 95% upper predictive limit (UPL) equations in paragraph (f) of this section. If the CEMS data collected during operating periods between months 26 and 34 that both meet pellet quality specifications and proper furnace/burner operation are not normally distributed, the limit adjustment determination shall be based on the non-parametric equation provided in paragraph (f) of this section. The data set for the determination shall exclude periods when pellet quality did not fall within the defined acceptable ranges of the pellet quality factors identified pursuant to paragraph (b)(1)(iv)(A)(5) of this section and for any subsequent period when production had been reduced in response to pellet quality concerns consistent with United Taconite's ISO 9001 operating standards. Any excluded period will commence at the time documented on the production log demonstrating pellet quality did not fall within the defined acceptable range, and shall end when pellet quality within the defined acceptable range has been re-established at planned production levels, which will be presumed to be the level that existed immediately prior to the reduction in production due to pellet quality concerns. EPA may also exclude data where operations are inconsistent with the reported design parameters of the NOX reduction control technology that were installed.
              (7) EPA will take final agency action by publishing its final confirmation or modification of the NOX limits in the Federal Register no later than 37 months after May 12, 2016. The confirmed or modified NOX limit for United Taconite Grate Kiln Line 1 when burning only natural gas may be no lower than 2.8 lbs NOX/MMBTU, based on a 720-hour rolling average, and may not exceed 3.0 lbs NOX/MMBTU, based on a 720-hour rolling average. The confirmed or modified NOX limit for United Taconite Grate Kiln Line 1 when burning coal or a mixture of coal and natural gas may be no lower than 1.5 lbs NOX/MMBTU, based on a 720-hour rolling average, and may not exceed 2.5 lbs NOX/MMBTU, based on a 720-hour rolling average.
              (8) If the owner or operator submits a report proposing a single NOX limit for all fuels, EPA may approve the proposed NOX limit for all fuels based on a 30-day rolling average. The confirmed or modified limit will be established and enforceable within 37 months from May 12, 2016.
              (B) United Taconite Line 2. (1) An emission limit of 2.8 lbs NOX/MMBTU, based on a 720-hour rolling average, shall apply to United Taconite Grate Kiln Line 2 when burning natural gas, and an emission limit of 1.5 lbs NOX/MMBTU, based on a 720-hour rolling average, shall apply to United Taconite Grate Kiln Line 2 when burning coal or a mixture of coal and natural gas. These emission limits will become enforceable 55 months after May 12, 2016 and only after EPA's confirmation or modification of the emission limit in accordance with the procedures set forth in paragraphs (b)(1)(iv)(B)(2) through (8) of this section.
              (2) Compliance with these emission limits shall be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for NOX. The owner or operator must start collecting CEMS data for NOX on May 12, 2016 and submit the data to EPA no later than 30 days from the end of each calendar quarter. Any remaining data through the end of the 52nd month from May 12, 2016, that does not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 52nd month. Although CEMS data must continue to be collected, it does not need to be submitted to EPA starting 52 months after May 12, 2016.
              (3) No later than 42 months from May 12, 2016, the owner or operator must submit to EPA a report, including any final report(s) completed by the selected NOX reduction technology supplier and furnace retrofit engineer, containing a detailed engineering analysis and modeling of the NOX reduction control technology being installed on United Taconite Grate Kiln Line 2. This report must include a list of all variables that can reasonably be expected to have an impact on NOX emission control technology performance, as well as a description of how these variables can be adjusted to reduce NOX emissions to meet the NOX design emission limit. This NOX reduction control technology must be designed to meet emission limits of 2.8 lbs NOX/MMBTU when burning natural gas and 1.5 lbs NOX/MMBTU when burning coal or a mixture of coal and natural gas.
              (4) The NOX reduction control technology shall be installed on United Taconite Grate Kiln Line 2 furnace no later than 44 months from May 12, 2016.
              (5) Commencing on the earlier of: Six months from the installation of the NOX reduction control technology or 44 months from May 12, 2016, the owner or operator must provide to EPA the results from pellet quality analyses. The owner or operator shall provide the results from pellet quality analyses no later than 30 days from the end of each calendar quarter up until 52 months after May 12, 2016. Any remaining results through the end of the 52nd month, that do not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 52nd month. The pellet quality analyses shall include results for the following factors: Compression, reducibility, before tumble, after tumble, and low temperature disintegration. For each of the pellet quality analysis factors, the owner or operator must explain the pellet quality analysis factor, as well as the defined acceptable range for each factor using the applicable product quality standards based upon customers' pellet specifications that are contained in United Taconite's ISO 9001 quality management system. The owner or operator shall provide pellet quality analysis testing results that state the date and time of the analysis and, in order to define the time period when pellets were produced outside of the defined acceptable range for the pellet quality factors listed, provide copies of the production logs that document the starting and ending times for such periods. The owner or operator shall provide an explanation of causes for pellet samples that fail to meet the acceptable range for any pellet quality analysis factor. Pellet quality information and data may be submitted to EPA as Confidential Business Information.
              (6) No later than 52 months after May 12, 2016, the owner or operator may submit to EPA a report to either confirm or modify the NOX limits for United Taconite Grate Kiln Line 2 within the upper and lower bounds described below. EPA will review the report and either confirm or modify the NOX limits. If the CEMS data collected during operating periods between months 44 and 52 that both meet pellet quality specifications and proper furnace/burner operation is normally distributed, the limit adjustment determination shall be based on the appropriate (depending upon whether data are statistically independent or dependent) 95% upper predictive limit (UPL) equations in paragraph (f) of this section. If the CEMS data collected during operating periods between months 44 and 52 that both meet pellet quality specifications and proper furnace/burner operation are not normally distributed, the limit adjustment determination shall be based on the non-parametric equation provided in paragraph (f) of this section. The data set for the determination shall exclude periods when pellet quality did not fall within the defined acceptable ranges of the pellet quality factors identified pursuant to paragraph (b)(1)(iv)(B)(5) of this section and for any subsequent period when production had been reduced in response to pellet quality concerns consistent with United Taconite's ISO 9001 operating standards. Any excluded period will commence at the time documented on the production log demonstrating pellet quality did not fall within the defined acceptable range, and shall end when pellet quality within the defined acceptable range has been re-established at planned production levels, which will be presumed to be the level that existed immediately prior to the reduction in production due to pellet quality concerns. EPA may also exclude data where operations are inconsistent with the reported design parameters of the NOX reduction control technology that were installed.
              (7) EPA will take final agency action by publishing its final confirmation or modification of the NOX limits in the Federal Register no later than 55 months after May 12, 2016. The confirmed or modified NOX limit for United Taconite Grate Kiln Line 2 when burning only natural gas may be no lower than 2.8 lbs NOX/MMBTU, based on a 720-hour rolling average, and may not exceed 3.0 lbs NOX/MMBTU, based on a 720-hour rolling average. The confirmed or modified NOX limit for United Taconite Grate Kiln Line 2 when burning coal or a mixture of coal and natural gas may be no lower than 1.5 lbs NOX/MMBTU, based on a 720-hour rolling average, and may not exceed 2.5 lbs NOX/MMBTU, based on a 720-hour rolling average.
              (8) If the owner or operator submits a report proposing a single NOX limit for all fuels, EPA may approve the proposed NOX limit for all fuels based on a 30-day rolling average. The confirmed or modified limit will be established and enforceable within 55 months from May 12, 2016.
              (v) ArcelorMittal USA—(A) ArcelorMittal Minorca Mine. (1) An emission limit of 1.2 lbs NOX/MMBTU, based on a 30-day rolling average, shall apply to the ArcelorMittal Minorca Mine indurating furnace when burning natural gas. This emission limit will become enforceable 55 months after May 12, 2016 and only after EPA's confirmation or modification of the emission limit in accordance with the procedures set forth in paragraphs (b)(1)(v)(A)(2) through (7) of this section.
              (2) Compliance with this emission limit will be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for NOX. The owner or operator of the ArcelorMittal Minorca Mine indurating furnace must install a CEMS for NOX and SO2 within six months from May 12, 2016. The owner or operator must start collecting CEMS data and submit the data to EPA no later than 30 days from the end of each calendar quarter after that installation deadline. Any remaining data through the end of the 52nd month from May 12, 2016, that does not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 52nd month. Although CEMS data must continue to be collected, it does not need to be submitted to EPA starting 52 months after May 12, 2016.
              (3) No later than 42 months after May 12, 2016 the owner or operator must submit to EPA a report, including any final report(s) completed by the selected NOX reduction technology supplier and furnace retrofit engineer, containing a detailed engineering analysis and modeling of the NOX reduction control technology being installed on the ArcelorMittal Minorca Mine indurating furnace. The NOX reduction control technology must be designed to meet an emission limit of 1.2 lbs NOX/MMBTU. This report must include a list of all process and control technology variables that can reasonably be expected to have an impact on NOX
                emissions control technology performance, as well as a description of how these variables can be adjusted to reduce NOX emissions to meet the NOX design emission limit.
              (4) The NOX reduction control technology shall be installed on the ArcelorMittal Minorca Mine indurating furnace no later than 44 months after May 12, 2016.
              (5) Commencing on the earlier of: Six months from the installation of the NOX reduction control technology; or 44 months from May 12, 2016, the owner or operator must provide to EPA the results from pellet quality analyses. The owner or operator shall provide the results from pellet quality analyses no later than 30 days from the end of each calendar quarter up until 52 months after May 12, 2016. Any remaining results through the end of the 52nd month from May 12, 2016, that do not fall within a calendar quarter, must be submitted to EPA no later than 30 days from the end of the 52nd month. The pellet quality analyses shall include results for the following factors: Compression, reducibility, before tumble, after tumble, low temperature disintegration, and contraction. For each of the pellet quality analysis factors, the owner or operator must explain the pellet quality analysis factor, as well as the defined acceptable range for each factor using the applicable product quality standards based upon customers' pellet specifications that are contained in the ArcelorMittal Minorca Mine's Standard Product Parameters. The owner or operator shall provide pellet quality analysis testing results that state the date and time of the analysis and, in order to define the time period when pellets were produced outside of the defined acceptable range for the pellet quality factors listed, provide copies of production or scale data that document the starting and ending times for such periods. The owner or operator shall provide an explanation of causes for pellet samples that fail to meet the acceptable range for any pellet quality analysis factor. Pellet quality information and data may be submitted to EPA as Confidential Business Information.
              (6) No later than 52 months after May 12, 2016, the owner or operator may submit to EPA a report to either confirm or modify the NOX limits for the ArcelorMittal Minorca Mine indurating furnace within the upper and lower bounds described below. EPA will review the report and either confirm or modify the NOX limits. If the CEMS data collected during operating periods between months 44 and 52 that both meet pellet quality specifications and proper furnace/burner operation is normally distributed, the limit adjustment determination shall be based on the appropriate (depending upon whether data are statistically independent or dependent) 95% upper predictive limit (UPL) equations in paragraph (f) of this section. If the CEMS data collected during operating periods between months 44 and 52 that both meet pellet quality specifications and proper furnace/burner operation are not normally distributed, the limit adjustment determination shall be based on the non-parametric equation provided in paragraph (f) of this section. The data set for the determination shall exclude periods when pellet quality did not fall within the defined acceptable ranges of the pellet quality factors identified pursuant to paragraph (b)(1)(v)(A)(5) of this section and for any subsequent period when production has been reduced in response to pellet quality concerns consistent with the ArcelorMittal Minorca Mine's Standard Product Parameters. Any excluded period will commence at the time documented in related quality reports demonstrating that pellet quality did not fall within the defined acceptable range and shall end when pellet quality within the defined acceptable range has been re-established at planned production levels, which will be presumed to be the level that existed immediately prior to the reduction in production due to pellet quality concerns. EPA may also exclude data where operations are inconsistent with the reported design parameters of the NOX reduction control technology installed.
              (7) EPA will take final agency action by publishing its final confirmation or modification of the NOX limit in the Federal Register no later than 55 months after May 12, 2016. The confirmed or modified NOX limit for the ArcelorMittal Minorca Mine indurating furnace when burning only natural gas may be no lower than 1.2 lbs NOX/MMBTU, based on a 30-day rolling average, and may not exceed 1.8 lbs NOX/MMBTU, based on a 30-day rolling average.
              (B) [Reserved]

              (vi) Northshore Mining Company- Silver Bay: An emission limit of 1.5 lbs NOX/MMBtu, based on a 30-day rolling average, shall apply to Furnace 11 (EU100/EU104) beginning 26 months from March 8, 2013. An emission limit of 1.5 lbs NOX/MMBtu, based on a 30-day rolling average, shall apply to Furnace 12 (EU110/114) beginning 38 months from March 8, 2013. However, for any 30, or more, consecutive days when only natural gas is used at either Northshore Mining Furnace 11 or Furnace 12, a limit of 1.2 lbs NOX/MMBtu, based on a 30-day rolling average, shall apply. An emission limit of 0.085 lbs/MMBtu, based on a 30-day rolling average, shall apply to Process Boiler #1 (EU003) and Process Boiler #2 (EU004) beginning 5 years from March 8, 2013. The 0.085 lbs/MMBtu emission limit for each process boiler applies at all times a unit is operating, including periods of start-up, shut-down and malfunction.
              (2) SO
                2
                emission limits. (i) United States Steel Corporation, Keetac: An emission limit of 225 lbs SO2/hr, based on a 30-day rolling average, shall apply to the Grate Kiln pelletizing furnace (EU030). Any coal burned at Keetac shall have a sulfur content of 0.60 percent sulfur by weight or less based on a monthly block average. The sampling and calculation methodology for determining the sulfur content of fuel must be described in the monitoring plan required at paragraph (e)(8)(x) of this section. Compliance with these requirements for EU030 is required beginning 3 months from March 8, 2013.

              (ii) Hibbing Taconite Company: An aggregate emission limit of 247.8 lbs SO2/hr shall apply to the three affected lines, EU020, EU021, and EU022. The SO2 emission limits for these three pelletizing furnaces are based on a 30-day rolling average. Emissions resulting from the combustion of fuel oil are not included in the calculation of the 30-day rolling average. However, if any fuel oil is burned after the first day that SO2 CEMS are required to be operational, then the information specified in (b)(2)(vii) must be submitted, for each calendar year, to the Regional Administrator no later than 30 days after the end of each calendar year so that a limit can be set. Compliance with the emission limits is required beginning 6 months from March 8, 2013. Within 20 months of March 8, 2013, the owner or operator may calculate a revised SO2 limit based on one year of hourly CEMS emissions data reported in lbs SO2/hr and submit such limit, calculations and CEMS data to EPA. This limit shall be set in terms of lbs SO2/hr, based on the following equations, with compliance to be determined on a 30-day rolling average.
              
              
                m = (n + 1)*α
              
              
                
                  m = the rank of the ordered data point, when data is sorted smallest to largest
                
                  n=α number of data points
                α = 0.95, to reflect the 95th percentile
                
                If m is a whole number, then the limit, UPL, shall be computed as:
                
                
                  UPL = X
                  m,
                
                Where:
                
                
                  X.m value of the m
                  th data point in terms of lbs SO2/hr, when the data is sorted smallest to largest.
              
              
              If m is not a whole number, the limit shall be computed by linear interpolation according to the following equation.
              
                ER06FE13.004
              
              Where:
              
              
                
                  m=
                  Ι the integer portion of m, i.e., m truncated at zero decimal places, and
                
                  m=
                  d the decimal portion of m
                
              
              

              (iii) United States Steel Corporation, Minntac: An aggregate emission limit for indurating furnace Lines 3-7 (EU225, EU261, EU282, EU315, and EU334) of 498 lbs SO2/hr shall apply when all lines are producing flux pellets. An aggregate emission limit of 630 lbs SO2/hr shall apply to Lines 3-7 when Line 3-5 are producing acid pellets and Lines 6 and 7 are producing flux pellets. An aggregate emission limit of 800 lbs SO2/hr shall apply to Lines 3-7 when all lines are producing acid pellets. The SO2 emission limits are based on a 30-day rolling average and apply beginning 3 months from March 8, 2013. The emission limit for a given 30-day rolling average period is calculated using a weighted average as follows:
              
                ER06FE13.005
              
              Where:
              
              
                L
                30 = the limit for a given 30 day averaging period
              
                n
                f = the number of days in the 30 day period that the facility is producing flux pellets on lines 3-7
              
                n
                af = the number of days in the 30 day period that the facility is producing acid pellets on lines 3-5 and flux pellets on lines 6 and 7
              
                n
                a = the number of days in the 30 day period that the facility is producing acid pellets on lines 3-7
              
              Also, beginning 3 months from March 8, 2013, any coal burned at Minntac's Lines 3-7 shall have a sulfur content of 0.60 percent sulfur by weight or less based on a monthly block average. The sampling and calculation methodology for determining the sulfur content of fuel must be described in the monitoring plan required at paragraph (e)(8)(x) of this section.

              (iv) United Taconite: An aggregate emission limit of 529.0 lbs SO2/hr, based on a 30-day rolling average, shall apply to the Line 1 pellet furnace (EU040) and Line 2 pellet furnace (EU042) beginning six months after May 12, 2016. Compliance with this aggregate emission limit shall be demonstrated with data collected by a continuous emissions monitoring system (CEMS) for SO2. The owner or operator must start collecting CEMS data for SO2 beginning six months after May 12, 2016 and submit the data to EPA no later than 30 days from the end of each calendar quarter. Beginning six months after May 12, 2016, any coal burned on UTAC Grate Kiln Line 1 or Line 2 shall have no more than 1.5 percent sulfur by weight based on a monthly block average. The sampling and calculation methodology for determining the sulfur content of coal must be described in the monitoring plan required for this furnace.

              (v) ArcelorMittal Minorca Mine: An emission limit of 38.16 lbs SO2/hr, based on a 30-day rolling average, shall apply to the indurating furnace (EU026) beginning 6 months from March 8, 2013. This limit shall not apply when the unit is combusting fuel oil. However, if any fuel oil is burned after the first day that SO2 CEMS are required to be operational, then the information specified in paragraph (b)(2)(vii) of this section must be submitted, for each calendar year, to the Regional Administrator no later than 30 days after the end of each calendar year so that a limit can be set. Within 20 months of March 8, 2013, the owner or operator may calculate a revised SO2 limit based on one year of hourly CEMS emissions data reported in lbs SO2/hr and submit such limit, calculations, and CEMS data to EPA. This limit shall be set in terms of lbs SO2/hr, based on the following equations, with compliance to be determined on a 30-day rolling average.
              
              
                m = (n + 1) * α
              
              
                
                  m = the rank of the ordered data point, when data is sorted smallest to largest
                
                  n = number of data points
                α = 0.95, to reflect the 95th percentile
                
                If m is a whole number, then the limit, UPL, shall be computed as:
                
                
                  UPL = X
                  m,
                
                Where:
                
                
                  x
                  m = value of the m
                  th data point in terms of lbs SO2/hr, when the data is sorted smallest to largest
              
              
              If m is not a whole number, the limit shall be computed by linear interpolation according to the following equation.
              
                
                ER06FE13.006
              
              
                Where:
                
                
                  m
                  i = the integer portion of m, i.e., m truncated at zero decimal places, and
                
                  m
                  α = the decimal portion of m
                
              
              

              (vi) Northshore Mining Company—Silver Bay: An aggregate emission limit of 39.0 lbs SO2/hr, based on a 30-day rolling average, shall apply to Furnace 11 (EU100/EU104) and Furnace 12 (EU110/EU114). Compliance with this limit is required within 6 months. Emissions resulting from the combustion of fuel oil are not included in the calculation of the 30-day rolling average. However, if any fuel oil is burned after the first day that SO2 CEMS are required to be operational, then the information specified in paragraph (b)(2)(vii) of this section must be submitted, for each calendar year, to the Regional Administrator no later than 30 days after the end of each calendar year so that a limit can be set. Within 20 months of March 8, 2013, the owner or operator must calculate a revised SO2 limit based on one year of hourly CEMS emissions data reported in lbs SO2/hr and submit such limit, calculations and CEMS data to EPA. This limit shall be set in terms of lbs SO2/hr, based on the following equations, with compliance to be determined on a 30-day rolling average.
              
              
                m = (n + 1) * α
              
              
                
                  m = the rank of the ordered data point, when data is sorted smallest to largest
                
                  n = number of data points
                α = 0.95, to reflect the 95th percentile
                
                If m is a whole number, then the limit, UPL, shall be computed as:
                
                
                  UPL = X
                  m,
                
                Where:
                
                
                  x
                  m = value of the m
                  th data point in terms of lbs SO2/hr, when the data is sorted smallest to largest
              
              
              If m is not a whole number, the limit shall be computed by linear interpolation according to the following equation.
              
                ER06FE13.007
              
              
                Where:
                
                
                  m
                  i = the integer portion of m, i.e., m truncated at zero decimal places, and
                
                  m
                  α = the decimal portion of m
                
              
              
              (vii) Starting with the first day that SO2 CEMS are required to be operational, for the facilities listed in paragraphs (b)(2)(i)-(b)(2)(vi) of this section, records shall be kept for any day during which fuel oil is burned (either alone or blended with other fuels) in one or more of a facility's indurating furnaces. These records must include, at a minimum, the gallons of fuel oil burned per hour, the sulfur content of the fuel oil, and the SO2 emissions in pounds per hour. If any fuel oil is burned after the first day that SO2 CEMS are required to be operational, then the records must be submitted, for each calendar year, to the Regional Administrator no later than 30 days after the end of each calendar year.
              (c) Testing and monitoring. (1) The owner or operator of the respective facility shall install, certify, calibrate, maintain and operate continuous emissions monitoring systems (CEMS) for NOX on United States Steel Corporation, Keetac unit EU030; Hibbing Taconite Company units EU020, EU021, and EU022; United States Steel Corporation, Minntac units EU225, EU261, EU282, EU315, and EU334; United Taconite units EU040 and EU042; ArcelorMittal Minorca Mine unit EU026; and Northshore Mining Company-Silver Bay units Furnace 11 (EU100/EU104) and Furnace 12 (EU110/EU114). Compliance with the emission limits for NOX shall be determined using data from the CEMS.

              (2) The owner or operator shall install, certify, calibrate, maintain, and operate CEMS for SO2 on United States Steel Corporation, Keetac unit EU030; Hibbing Taconite Company units EU020, EU021, and EU022; United States Steel Corporation, Minntac units EU225, EU261, EU282, EU315, and EU334; United Taconite units EU040 and EU042; ArcelorMittal Minorca Mine unit EU026; and Northshore Mining Company-Silver Bay units Furnace 11 (EU100/EU104) and Furnace 12 (EU110/EU114).

              (3) The owner or operator shall install, certify, calibrate, maintain, and operate one or more continuous diluent monitor(s) (O2 or CO2) and continuous flow rate monitor(s) on the BART affected units to allow conversion of the NOX and SO2 concentrations to units of the standard (lbs/MMBTU and lbs/hr, respectively) unless a demonstration is made that a diluent monitor and continuous flow rate monitor are not needed for the owner or operator to demonstrate compliance with applicable emission limits in units of the standards.
              (4) For purposes of this section, all CEMS required by this section must meet the requirements of paragraphs (c)(4)(i) through (xiv) of this section.
              (i) All CEMS must be installed, certified, calibrated, maintained, and operated in accordance with 40 CFR part 60, appendix B, Performance Specification 2 (PS-2) and appendix F, Procedure 1.
              (ii) CEMS must be installed and operational as follows:
              (A) All CEMS associated with monitoring NOX (including the NOX monitor and necessary diluent and flow rate monitors) at the following facilities: U.S. Steel Keetac, U.S. Steel Minntac, and Northshore Mining Company-Silver Bay, must be installed and operational no later than the unit specific compliance dates for the emission limits identified at paragraphs (b)(1)(i), (iii) and (vi) of this section, respectively.
              (B) All CEMS associated with monitoring NOX (including the NOX monitor and necessary diluent and flow rate monitors) at the following facilities: Hibbing Taconite Company, United Taconite, and ArcelorMittal Minorca Mine, must be installed and operational no later than the unit specific installation dates for the installation and operation of CEMS identified at paragraphs (b)(1)(ii), (iv) and (v) of this section, respectively.
              (C) All CEMS associated with monitoring SO2 at the following facilities: U.S. Steel Keetac, U.S. Steel Minntac, and Northshore Mining Company-Silver Bay, must be installed and operational no later than six months after May 12, 2016.
              (D) All CEMS associated with monitoring SO2 at the following facilities: Hibbing Taconite Company, United Taconite, and ArcelorMittal Minorca Mine, must be installed and operational no later than six months after May 12, 2016.
              (E) The operational status of the CEMS identified in paragraphs (c)(1) and (2) of this section shall be verified by, as a minimum, completion of the manufacturer's written requirements or recommendations for installation, operation, and calibration of the devices.
              (iii) The owner or operator must conduct a performance evaluation of each CEMS in accordance with 40 CFR part 60, appendix B, PS-2. The performance evaluations must be completed no later than 60 days after the respective CEMS installation.
              (iv) The owner or operator of each CEMS must conduct periodic Quality Assurance, Quality Control (QA/QC) checks of each CEMS in accordance with 40 CFR part 60, appendix F, Procedure 1. The first CEMS accuracy test will be a relative accuracy test audit (RATA) and must be completed no later than 60 days after the respective CEMS installation.
              (v) The owner or operator of each CEMS must furnish the Regional Administrator two, or upon request, more copies of a written report of the results of each performance evaluation and QA/QC check within 60 days of completion.
              (vi) The owner or operator of each CEMS must check, record, and quantify the zero and span calibration drifts at least once daily (every 24 hours) in accordance with 40 CFR part 60, appendix F, Procedure 1, Section 4.

              (vii) Except for CEMS breakdowns, repairs, calibration checks, and zero and span adjustments, all CEMS required by this section shall be in continuous operation during all periods of BART affected process unit operation, including periods of process unit startup, shutdown, and malfunction.
              (viii) All CEMS required by this section must meet the minimum data requirements at paragraphs (c)(4)(viii)(A) through (C) of this section.
              (A) Complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each successive 15-minute quadrant of an hour.
              (B) Sample, analyze, and record emissions data for all periods of process operation except as described in paragraph (c)(4)(viii)(C) of this section.
              (C) When emission data from CEMS are not available due to continuous monitoring system breakdowns, repairs, calibration checks, or zero and span adjustments, emission data must be obtained using other monitoring systems or emission estimation methods approved by the EPA. The other monitoring systems or emission estimation methods to be used must be incorporated into the monitoring plan required by this section and provide information such that emissions data are available for a minimum of 18 hours in each 24-hour period and at least 22 out of 30 successive unit operating days.
              (ix) Owners or operators of each CEMS required by this section must reduce all data to 1-hour averages. Hourly averages shall be computed using all valid data obtained within the hour but no less than one data point in each 15-minute quadrant of an hour. Notwithstanding this requirement, an hourly average may be computed from at least two data points separated by a minimum of 15 minutes (where the unit operates for more than one quadrant in an hour) if data are unavailable as a result of performance of calibration, quality assurance, preventive maintenance activities, or backups of data from data acquisition and handling systems and recertification events.
              (x) The 30-day rolling average emission rate determined from data derived from the CEMS required by this section (in lbs/MMBTU or lbs/hr depending on the emission standard selected) must be calculated in accordance with paragraphs (c)(4)(x)(A) through (F) of this section.
              (A) Sum the total pounds of the pollutant in question emitted from the unit during an operating day and the previous 29 operating days.
              (B) Sum the total heat input to the unit (in MMBTU) or the total actual hours of operation (in hours) during an operating day and the previous 29 operating days.
              (C) Divide the total number of pounds of the pollutant in question emitted during the 30 operating days by the total heat input (or actual hours of operation depending on the emission limit selected) during the 30 operating days.

              (D) For purposes of this calculation, an operating day is any day during which fuel is combusted in the BART affected unit regardless of whether pellets are produced. Actual hours of operation are the total hours a unit is firing fuel regardless of whether a complete 24-hour operational cycle occurs (i.e. if the furnace is firing fuel for only five hours during a 24-hour period, then the actual operating hours for that day are five. Similarly, total number of pounds of the pollutant in question for that day is determined only from the CEMS data for the five hours during which fuel is combusted.)
              (E) If the owner or operator of the CEMS required by this section uses an alternative method to determine 30-day rolling averages, that method must be described in detail in the monitoring plan required by this section. The alternative method will only be applicable if the final monitoring plan and the alternative method are approved by EPA.
              (F) A new 30-day rolling average emission rate must be calculated for each new operating day.
              (xi) The 720-hour rolling average emission rate determined from data derived from the CEMS required by this section (in lbs/MMBTU) must be calculated in accordance with (c)(4)(xi)(A) through (C).
              (A) Sum the total pounds of NOX emitted from the unit every hour and the previous (not necessarily consecutive) 719 hours for which that type of fuel (either natural gas or mixed coal and natural gas) was used.

              (B) Sum the total heat input to the unit (in MMBTU) every hour and the previous (not necessarily consecutive) 719 hours for which that type of fuel (either natural gas or mixed coal and natural gas) was used.
              (C) Divide the total number of pounds of NOX emitted during the 720 hours, as defined above, by the total heat input during the same 720 hour period. This calculation must be done separately for each fuel type (either for natural gas or mixed coal and natural gas).
              (xii) Data substitution must not be used for purposes of determining compliance under this section.
              (xiii) All CEMS data shall be reduced and reported in units of the applicable standard.
              (xiv) A Quality Control Program must be developed and implemented for all CEMS required by this section in accordance with 40 CFR part 60, appendix F, Procedure 1, Section 3. The program will include, at a minimum, written procedures and operations for calibration checks, calibration drift adjustments, preventative maintenance, data collection, recording and reporting, accuracy audits/procedures, periodic performance evaluations, and a corrective action program for malfunctioning CEMS.
              (d) Recordkeeping requirements. (1)(i) Records required by this section must be kept in a form suitable and readily available for expeditious review.
              (ii) Records required by this section must be kept for a minimum of five years following the date of creation.
              (iii) Records must be kept on site for at least two years following the date of creation and may be kept offsite, but readily accessible, for the remaining three years.
              (2) The owner or operator of the BART affected units must maintain the records at paragraphs (d)(2)(i) through (xi) of this section.
              (i) A copy of each notification and report developed for and submitted to comply with this section including all documentation supporting any initial notification or notification of compliance status submitted according to the requirements of this section.
              (ii) Records of the occurrence and duration of startup, shutdown, and malfunction of the BART affected units, air pollution control equipment, and CEMS required by this section.
              (iii) Records of activities taken during each startup, shutdown, and malfunction of the BART affected unit, air pollution control equipment, and CEMS required by this section.
              (iv) Records of the occurrence and duration of all major maintenance conducted on the BART affected units, air pollution control equipment, and CEMS required by this section.
              (v) Records of each excess emission report, including all documentation supporting the reports, dates and times when excess emissions occurred, investigations into the causes of excess emissions, actions taken to minimize or eliminate the excess emissions, and preventative measures to avoid the cause of excess emissions from occurring again.
              (vi) Records of all CEMS data including, as a minimum, the date, location, and time of sampling or measurement, parameters sampled or measured, and results.
              (vii) All records associated with quality assurance and quality control activities on each CEMS as well as other records required by 40 CFR part 60, appendix F, Procedure 1 including, but not limited to, the quality control program, audit results, and reports submitted as required by this section.
              (viii) Records of the NOX emissions during all periods of BART affected unit operation, including startup, shutdown, and malfunction in the units of the standard. The owner or operator shall convert the monitored data into the appropriate unit of the emission limitation using appropriate conversion factors and F-factors. F-factors used for purposes of this section shall be documented in the monitoring plan and developed in accordance with 40 CFR part 60, appendix A, Method 19. The owner or operator may use an alternate method to calculate the NOX emissions upon written approval from EPA.
              (ix) Records of the SO2 emissions in lbs/MMBTUs or lbs/hr(based on CEMS data), depending on the emission standard selected, during all periods of operation, including periods of startup, shutdown, and malfunction, in the units of the standard.

              (x) Records associated with the CEMS unit including type of CEMS, CEMS model number, CEMS serial number, and initial certification of each CEMS conducted in accordance with 40 CFR part 60, appendix B, Performance Specification 2 must be kept for the life of the CEMS unit.
              (xi) Records of all periods of fuel oil usage as required at paragraph (b)(2)(vii) of this section.
              (e) Reporting requirements. (1) All requests, reports, submittals, notifications, and other communications to the Regional Administrator required by this section shall be submitted, unless instructed otherwise, to the Air and Radiation Division, U.S. Environmental Protection Agency, Region 5 (A-18J), at 77 West Jackson Boulevard, Chicago, Illinois 60604.
              (2) The owner or operator of each BART affected unit identified in this section and CEMS required by this section must provide to the Regional Administrator the written notifications, reports and plans identified at paragraphs (e)(2)(i) through (viii) of this section. If acceptable to both the Regional Administrator and the owner or operator of each BART affected unit identified in this section and CEMS required by this section the owner or operator may provide electronic notifications, reports, and plans.
              (i) A notification of the date construction of control devices and installation of burners required by this section commences postmarked no later than 30 days after the commencement date.
              (ii) A notification of the date the installation of each CEMS required by this section commences postmarked no later than 30 days after the commencement date.
              (iii) A notification of the date the construction of control devices and installation of burners required by this section is complete postmarked no later than 30 days after the completion date.
              (iv) A notification of the date the installation of each CEMS required by this section is complete postmarked no later than 30 days after the completion date.
              (v) A notification of the date control devices and burners installed by this section startup postmarked no later than 30 days after the startup date.
              (vi) A notification of the date CEMS required by this section startup postmarked no later than 30 days after the startup date.
              (vii) A notification of the date upon which the initial CEMS performance evaluations are planned. This notification must be submitted at least 60 days before the performance evaluation is scheduled to begin.
              (viii) A notification of initial compliance, signed by the responsible official who shall certify its accuracy, attesting to whether the source has complied with the requirements of this section, including, but not limited to, applicable emission standards, control device and burner installations, CEMS installation and certification. This notification must be submitted before the close of business on the 60th calendar day following the completion of the compliance demonstration and must include, at a minimum, the information at paragraphs (e)(2)(viii)(A) through (F) of this section.
              (A) The methods used to determine compliance.
              (B) The results of any CEMS performance evaluations, and other monitoring procedures or methods that were conducted.
              (C) The methods that will be used for determining continuing compliance, including a description of monitoring and reporting requirements and test methods.
              (D) The type and quantity of air pollutants emitted by the source, reported in units of the standard.
              (E) A description of the air pollution control equipment and burners installed as required by this section, for each emission point.
              (F) A statement by the owner or operator as to whether the source has complied with the relevant standards and other requirements.

              (3) The owner or operator must develop and implement a written startup, shutdown, and malfunction plan for NOX and SO2. The plan must include, at a minimum, procedures for operating and maintaining the source during periods of startup, shutdown, and malfunction; and a program of corrective action for a malfunctioning process and air pollution control and monitoring equipment used to comply with the relevant standard. The plan must ensure that, at all times, the owner or operator operates and maintains each affected source, including associated air pollution control and monitoring equipment, in a manner which satisfies the general duty to minimize or eliminate emissions using good air pollution control practices. The plan must ensure that owners or operators are prepared to correct malfunctions as soon as practicable after their occurrence.
              (4) The written reports of the results of each performance evaluation and QA/QC check in accordance with and as required by paragraph (c)(4)(v) of this section.
              (5) Compliance reports. The owner or operator of each BART affected unit must submit semiannual compliance reports. The semiannual compliance reports must be submitted in accordance with paragraphs (e)(5)(i) through (iv) of this section, unless the Administrator has approved a different schedule.
              (i) The first compliance report must cover the period beginning on the compliance date that is specified for the affected source through June 30 or December 31, whichever date comes first after the compliance date that is specified for the affected source.
              (ii) The first compliance report must be postmarked no later than 30 calendar days after the reporting period covered by that report (July 30 or January 30), whichever comes first.
              (iii) Each subsequent compliance report must cover the semiannual reporting period from January 1 through June 30 or the semiannual reporting period from July 1 through December 31.
              (iv) Each subsequent compliance report must be postmarked no later than 30 calendar days after the reporting period covered by that report (July 30 or January 30).
              (6) Compliance report contents. Each compliance report must include the information in paragraphs (e)(6)(i) through (vi) of this section.
              (i) Company name and address.
              (ii) Statement by a responsible official, with the official's name, title, and signature, certifying the truth, accuracy, and completeness of the content of the report.
              (iii) Date of report and beginning and ending dates of the reporting period.
              (iv) Identification of the process unit, control devices, and CEMS covered by the compliance report.
              (v) A record of each period of startup, shutdown, or malfunction during the reporting period and a description of the actions the owner or operator took to minimize or eliminate emissions arising as a result of the startup, shutdown or malfunction and whether those actions were or were not consistent with the source's startup, shutdown, and malfunction plan.
              (vi) A statement identifying whether there were or were not any deviations from the requirements of this section during the reporting period. If there were deviations from the requirements of this section during the reporting period, then the compliance report must describe in detail the deviations which occurred, the causes of the deviations, actions taken to address the deviations, and procedures put in place to avoid such deviations in the future. If there were no deviations from the requirements of this section during the reporting period, then the compliance report must include a statement that there were no deviations. For purposes of this section, deviations include, but are not limited to, emissions in excess of applicable emission standards established by this section, failure to continuously operate an air pollution control device in accordance with operating requirements designed to assure compliance with emission standards, failure to continuously operate CEMS required by this section, and failure to maintain records or submit reports required by this section.
              (7) Each owner or operator of a CEMS required by this section must submit quarterly excess emissions and monitoring system performance reports for each pollutant monitored for each BART affected unit monitored. All reports must be postmarked by the 30th day following the end of each three-month period of a calendar year (January-March, April-June, July-September, October-December) and must include, at a minimum, the requirements at paragraphs (e)(7)(i) through (xv) of this section.
              (i) Company name and address.

              (ii) Identification and description of the process unit being monitored.
              
              (iii) The dates covered by the reporting period.
              (iv) Total source operating hours for the reporting period.
              (v) Monitor manufacturer, monitor model number, and monitor serial number.
              (vi) Pollutant monitored.
              (vii) Emission limitation for the monitored pollutant.
              (viii) Date of latest CEMS certification or audit.
              (ix) A description of any changes in continuous monitoring systems, processes, or controls since the last reporting period.
              (x) A table summarizing the total duration of excess emissions, as defined at paragraphs (e)(7)(x)(A) through (B) of this section, for the reporting period broken down by the cause of those excess emissions (startup/shutdown, control equipment problems, process problems, other known causes, unknown causes), and the total percent of excess emissions (for all causes) for the reporting period calculated as described at paragraph (e)(7)(x)(C) of this section.

              (A) For purposes of this section, an excess emission is defined as any 30-day or 720-hour rolling average period, including periods of startup, shutdown, and malfunction, during which the 30-day or 720-hour (as appropriate) rolling average emissions of either regulated pollutant (SO2 and NOX), as measured by a CEMS, exceeds the applicable emission standards in this section.
              (B)(1) For purposes of this rule, if a facility calculates a 30-day rolling average emission rate in accordance with this rule which exceeds the applicable emission standards of this rule, then it will be considered 30 days of excess emissions. If the following 30-day rolling average emission rate is calculated and found to exceed the applicable emission standards of this rule as well, then it will add one more day to the total days of excess emissions (i.e. 31 days). Similarly, if an excess emission is calculated for a 30-day rolling average period and no additional excess emissions are calculated until 15 days after the first, then that new excess emission will add 15 days to the total days of excess emissions (i.e. 30 + 15 = 45). For purposes of this section, if an excess emission is calculated for any period of time within a reporting period, there will be no fewer than 30 days of excess emissions but there should be no more than 121 days of excess emissions for a reporting period.
              (2) For purposes of this section, if a facility calculates a 720-hour rolling average emission rate in accordance with this rule which exceeds the applicable emission standards of this section, then it will be considered 30 days of excess emissions. If the 24th following 720-hour rolling average emission rate is calculated and found to exceed the applicable emission standards of the rule as well, then it will add one more day to the total days of excess emissions (i.e. 31 days). Similarly, if an excess emission is calculated for a 720-hour rolling average period and no additional excess emissions are calculated until 360 hours after the first, then that new excess emission will add 15 days to the total days of excess emissions (i.e. 30+15 = 45). For purposes of this section, if an excess emission is calculated for any period of time with a reporting period, there will be no fewer than 30 days of excess emissions but there should be no more than 121 days of excess emissions for a reporting period.
              (C) For purposes of this section, the total percent of excess emissions will be determined by summing all periods of excess emissions (in days) for the reporting period, dividing that number by the total BART affected unit operating days for the reporting period, and then multiplying by 100 to get the total percent of excess emissions for the reporting period. An operating day, as defined previously, is any day during which fuel is fired in the BART affected unit for any period of time. Because of the possible overlap of 30-day rolling average excess emissions across quarters, there are some situations where the total percent of excess emissions could exceed 100 percent. This extreme situation would only result from serious excess emissions problems where excess emissions occur for nearly every day during a reporting period.

              (xi) A table summarizing the total duration of monitor downtime, as defined at paragraph (e)(7)(xi)(A) of this section, for the reporting period broken down by the cause of the monitor downtime (monitor equipment malfunctions, non-monitor equipment malfunctions, quality assurance calibration, other known causes, unknown causes), and the total percent of monitor downtime (for all causes) for the reporting period calculated as described at paragraph (e)(7)(xi)(B) of this section.
              (A) For purposes of this section, monitor downtime is defined as any period of time (in hours) during which the required monitoring system was not measuring emissions from the BART affected unit. This includes any period of CEMS QA/QC, daily zero and span checks, and similar activities.
              (B) For purposes of this section, the total percent of monitor downtime will be determined by summing all periods of monitor downtime (in hours) for the reporting period, dividing that number by the total number of BART affected unit operating hours for the reporting period, and then multiplying by 100 to get the total percent of excess emissions for the reporting period.
              (xii) A table which identifies each period of excess emissions for the reporting period and includes, at a minimum, the information in paragraphs (e)(7)(xii)(A) through (F) of this section.
              (A) The date of each excess emission.
              (B) The beginning and end time of each excess emission.
              (C) The pollutant for which an excess emission occurred.
              (D) The magnitude of the excess emission.
              (E) The cause of the excess emission.
              (F) The corrective action taken or preventative measures adopted to minimize or eliminate the excess emissions and prevent such excess emission from occurring again.
              (xiii) A table which identifies each period of monitor downtime for the reporting period and includes, at a minimum, the information in paragraphs (e)(7)(xiii)(A) through (D) of this section.
              (A) The date of each period of monitor downtime.
              (B) The beginning and end time of each period of monitor downtime.
              (C) The cause of the period of monitor downtime.
              (D) The corrective action taken or preventative measures adopted for system repairs or adjustments to minimize or eliminate monitor downtime and prevent such downtime from occurring again.
              (xiv) If there were no periods of excess emissions during the reporting period, then the excess emission report must include a statement which says there were no periods of excess emissions during this reporting period.
              (xv) If there were no periods of monitor downtime, except for daily zero and span checks, during the reporting period, then the excess emission report must include a statement which says there were no periods of monitor downtime during this reporting period except for the daily zero and span checks.
              (8) The owner or operator of each CEMS required by this section must develop and submit for review and approval by the Regional Administrator a site specific monitoring plan. The purpose of this monitoring plan is to establish procedures and practices which will be implemented by the owner or operator in its effort to comply with the monitoring, recordkeeping, and reporting requirements of this section. The monitoring plan must include, at a minimum, the information at paragraphs (e)(8)(i) through (x) of this section.
              (i) Site specific information including the company name, address, and contact information.
              (ii) The objectives of the monitoring program implemented and information describing how those objectives will be met.
              (iii) Information on any emission factors used in conjunction with the CEMS required by this section to calculate emission rates and a description of how those emission factors were determined.
              (iv) A description of methods to be used to calculate emission rates when CEMS data are not available due to downtime associated with QA/QC events.

              (v) A description of the QA/QC program to be implemented by the owner or operator of CEMS required by this section. This can be the QA/QC program developed in accordance with 40 CFR part 60, appendix F, Procedure 1, Section 3.
              (vi) A list of spare parts for CEMS maintained on site for system maintenance and repairs.
              (vii) A description of the procedures to be used to calculate 30-day rolling averages and 720-hour rolling averages and example calculations which show the algorithms used by the CEMS to calculate 30-day rolling averages and 720-hour rolling averages.
              (viii) A sample of the document to be used for the quarterly excess emission reports required by this section.
              (ix) A description of the procedures to be implemented to investigate root causes of excess emissions and monitor downtime and the proposed corrective actions to address potential root causes of excess emissions and monitor downtime.
              (x) A description of the sampling and calculation methodology for determining the percent sulfur by weight as a monthly block average for coal used during that month.
              (f) Equations for establishing the upper predictive limit—(1) Equation for normal distribution and statistically independent data.
              
              
                ER12AP16.002
              
              
                Where:
                
                
                  x = average or mean of hourly test run data;
                
                  t
                  [(
                  n
                  −1),(0.95)] = t score, the one-tailed t value of the Student's t distribution for a specific degree of freedom (n−1) and a confidence level (0.95; 0.99 for Tilden SO2)
                
                  s
                  2 = variance of the hourly data set;
                
                  n = number of values (e.g. 5,760 if 8 months of valid lbs NOX/MMBTU hourly values)
                
                  m = number of values used to calculate the test average (m = 720 as per averaging time)
              
              
              (i) To determine if statistically independent, use the Rank von Neumann Test on p. 137 of data Quality Assessment: Statistical Methods for Practitioners EPA QA/G-9S.
              (ii) Alternative to Rank von Neumann test to determine if data are dependent, data are dependent if t test value is greater than t critical value, where:
              
                ER12AP16.003
              
              
                ρ = correlation between data points
                
                  t critical = t
                  [(
                  n
                  −2),(0.95)] = t score, the two-tailed t value of the Student's t distribution for a specific degree of freedom (n−2) and a confidence level (0.95)
              
              
              (iii) The Anderson-Darling normality test is used to establish whether the data are normally distributed. That is, a distribution is considered to be normally distributed when p > 0.05.
              (2) Non-parametric equation for data not normally distributed and normally distributed but not statistically independent.
                
              
              
                
                  m = (n + 1) * α
                
                
                  m = the rank of the ordered data point, when data are sorted smallest to largest. The data points are 720-hour averages for establishing NOX limits.
                
                  n = number of data points (e.g., 5040 720-hourly averages for eight months of valid NOX lbs/MMBTU values)
                α = 0.95, to reflect the 95th percentile
              
              
              If m is a whole number, then the limit, UPL, shall be computed as:
              
              
                UPL = X
                m
              
              
              
                Where:
                
                
                  X
                  m = value of the mth data point in terms of lbs SO2/hr or lbs NOX/MMBTU, when the data are sorted smallest to largest.
              
              
              
              If m is not a whole number, the limit shall be computed by linear interpolation according to the following equation.
              
              
                UPL = x
                m = x
                m
                i
                ·
                m
                d = x
                m
                i + 0.m
                d (x
                m
                i
                +1 − x
                m
                i)
              
              
                Where:
                
                
                  m
                  i = the integer portion of m, i.e.,
                  m truncated at zero decimal places, and
                
                  m
                  d = the decimal portion of m
                
              
              [78 FR 8738, Feb. 6, 2013, as amended at 81 FR 21687, Apr. 12, 2016]
            
            
              § 52.1236
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not met, because the plan does not include approvable procedures for protection of visibility in mandatory Class I Federal areas.
              (b) Regulation for visibility monitoring and new source review. The provisions of § 52.28 are hereby incorporated and made a part of the applicable plan for the State of Minnesota.
              (c) [Reserved]

              (d) The requirements of section 169A of the Clean Air Act are not met because the regional haze plan submitted by the state on December 30, 2009, and on May 8, 2012, does not meet the requirements of 40 CFR 51.308(e) with respect to NOX and SO2 emissions from United States Steel Corporation, Keetac of Keewatin, Minnesota; Hibbing taconite company of Hibbing, Minnesota; United States Steel Corporation, Minntac of Mountain Iron, Minnesota; United Taconite, LLC of Forbes, Minnesota; ArcelorMittal Minorca Mine, Inc. near Virginia, Minnesota; and Northshore Mining Company-Silver Bay of Silver Bay, Minnesota. The requirements for these facilities are satisfied by complying with the requirements of § 52.1235.

              (e)(1) On and after the 30-boiler-operating-day period ending on September 30, 2015, the owners and operators of the facility at 13999 Industrial Boulevard in Becker, Sherburne County, Minnesota, shall not cause or permit the emission of SO2 from stack SV001 (serving Units 1 and 2) to exceed 0.050 lbs/MMBTU as a 30-day rolling average.

              (2) On and after the 30-boiler-operating-day period ending on May 31, 2017, the owners and operators of the facility at 13999 Industrial Boulevard in Becker, Sherburne County, Minnesota, shall not cause or permit the emission of SO2 from Unit 3 to exceed 0.29 lbs/MMBTU as a 30-day rolling average.

              (3) The owners and operators of the facility at 13999 Industrial Boulevard in Becker, Sherburne County, Minnesota, shall operate continuous SO2 emission monitoring systems in compliance with 40 CFR 75, and the data from this emission monitoring shall be used to determine compliance with the limits in this paragraph (e).
              (4) For each boiler operating day, compliance with the 30-day average limitations in paragraphs (e)(1) and (e)(2) of this section shall be determined by summing total emissions in pounds for the period consisting of the day and the preceding 29 successive boiler operating days, summing total heat input in MMBTU for the same period, and computing the ratio of these sums in lbs/MMBTU. Boiler operating day is used to mean a 24-hour period between 12 midnight and the following midnight during which any fuel is combusted at any time in the steam-generating unit. It is not necessary for fuel to be combusted the entire 24-hour period. A boiler operating day with respect to the limitation in paragraph (e)(1) of this section shall be a day in which fuel is combusted in either Unit 1 or Unit 2. Bias adjustments provided for under 40 CFR 75 appendix A shall be applied. Substitute data provided for under 40 CFR 75 subpart D shall not be used.
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 78 FR 59839, Sept. 30, 2013; 81 FR 11670, Mar. 7, 2016; 82 FR 3129, Jan. 10, 2017]
            
            
              § 52.1237
              Control strategy: Carbon monoxide.
              (a) The base year carbon monoxide emission inventory requirement of section 187(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for the following areas: Duluth Metropolitan Area and Minneapolis-St. Paul Metropolitan Area.

              (b) Approval—The 1993 carbon monoxide periodic emission inventory requirement of section 187(a)(5) of the Clean Air Act, as amended in 1990, has been satisfied for the following areas: the counties of the Twin cities seven county Metropolitan area (Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, and Washington), and Wright.
              (c) Approval—On March 23, 1998, the Minnesota Pollution Control Agency submitted a request to redesignate the Minneapolis/St. Paul CO nonattainment area (consisting of portions of Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, Washington, and Wright) to attainment for CO. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a base year (1996 attainment year) emission inventory for CO, a demonstration of maintenance of the ozone NAAQS with projected emission inventories to the year 2009, a plan to verify continued attainment, a contingency plan, and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. If the area records a violation of the CO NAAQS (which must be confirmed by the State), Minnesota will implement one or more appropriate contingency measure(s) which are contained in the contingency plan. The menu of contingency measures includes oxygenated fuel, transportation control measures, or a vehicle inspection and maintenance program. The redesignation request and maintenance plan meet the redesignation requirements in section 107(d)(3)(E) and 175A of the Act as amended in 1990, respectively.
              (d) Approval—On November 10, 2004, Minnesota submitted a revision to the Carbon Monoxide (CO) maintenance plan for the Minneapolis-St. Paul area. These plans revised 1996 and 2009 motor vehicle emission inventories and 2009 Motor Vehicle Emissions Budgets (MVEB) recalculated using the emissions factor model MOBILE6. The MVEB for transportation conformity purposes for the Minneapolis-St. Paul maintenance area is 1961 tons per winter day of CO.
              (e) Approval—On June 16, 2010, Minnesota submitted a carbon monoxide (CO) limited maintenance plan for the Minneapolis-St. Paul area under section 175A of the CAA for the continued attainment of the one hour and eight hour CO NAAQS.
              (f) Approval—On July 16, 2015, the State of Minnesota submitted a revision to their Particulate Matter State Implementation Plan. The submittal establishes transportation conformity criteria and procedures related to interagency consultation, and the enforceability of certain transportation related control and mitigation measures.
              [59 FR 47807, Sept. 19, 1994, as amended at 62 FR 55172, Oct. 23, 1997; 64 FR 58354, Oct. 29, 1999; 69 FR 71380, Dec. 9, 2004; 75 FR 54778, Sept. 9, 2010; 80 FR 76865, Dec. 11, 2015]
            
            
              § 52.1238
              Control strategy: Lead (Pb).
              (a) Based upon EPA's review of the air quality data for the 3-year period 2012 to 2014, EPA determined that the Eagan, Minnesota lead nonattainment area attained the 2008 Lead National Ambient Air Quality Standard (NAAQS). This clean data determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2008 lead NAAQS.
              (b) [Reserved]
              [80 FR 51131, Aug. 24, 2015]
            
            
              § 52.1240
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source located within the State of Minnesota and for which requirements are set forth under the Federal CAIR NOX Annual Trading Program in subparts AA through II of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Minnesota State Implementation Plan (SIP) as meeting the requirements of CAIR for PM2.5 relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(p) of this chapter.
              

              (2) Notwithstanding any provisions of paragraph (a)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX allowances for those years.
              (b) Notwithstanding paragraph (a) of this section, such paragraph is not applicable as it relates to sources in the State of Minnesota as of December 3, 2009, except that:

              (1) The owner and operator of each source referenced in such paragraph in whose compliance account any allocation of CAIR NOX allowances was recorded under the Federal CAIR NOX Annual Trading Program in part 97 of this chapter shall hold in that compliance account, as of midnight of December 3, 2009 and with regard to each such recorded allocation, CAIR NOX allowances that are usable in such trading program, issued for the same year as the recorded allocation, and in the same amount as the recorded allocation. The owner and operator shall hold such allowances for the purpose of deduction by the Administrator under paragraph (b)(2) of this section.

              (2) After December 3, 2009, the Administrator will deduct from the compliance account of each source in the State of Minnesota any CAIR NOX allowances required to be held in that compliance account under paragraph (b)(1) of this section. The Administrator will not deduct, for purposes of implementing the stay, any other CAIR NOX allowances held in that compliance account and, starting no later than December 3, 2009, will not record any allocation of CAIR NOX allowances included in the State trading budget for Minnesota for any year.

              (c)(1) The owner and operator of each source and each unit located in the State of Minnesota and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Minnesota's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Minnesota's SIP.

              (2) Notwithstanding the provisions of paragraph (c)(1) of this section, if, at the time of the approval of Minnesota's SIP revision described in paragraph (c)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62350, Nov. 2, 2007, as amended at 74 FR 56726, Oct. 3, 2009; 76 FR 48368, Aug. 8, 2011; 81 FR 74586, 74597, Oct. 26, 2016]
            
            
              § 52.1241
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              (a) The owner and operator of each SO2 source located within the State of Minnesota and for which requirements are set forth under the Federal CAIR SO2 Trading Program in subparts AAA through III of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Minnesota State Implementation Plan as meeting the requirements of CAIR for PM2.5 relating to SO2 under § 51.124 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.124(r) of this chapter.
              (b) Notwithstanding paragraph (a) of this section, such paragraph is not applicable as it relates to sources in the State of Minnesota as of December 3, 2009.

              (c)(1) The owner and operator of each source and each unit located in the State of Minnesota and Indian country within the borders of the State and for which requirements are set forth under the CSAPR SO2 Group 2 Trading Program in subpart DDDDD of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Minnesota's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39 for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Minnesota's SIP.

              (2) Notwithstanding the provisions of paragraph (c)(1) of this section, if, at the time of the approval of Minnesota's SIP revision described in paragraph (c)(1) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 2 allowances under subpart DDDDD of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart DDDDD of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62350, Nov. 2, 2007, as amended at 74 FR 56726, Oct. 3, 2009; 76 FR 48368, Aug. 8, 2011; 81 FR 74586, 74597, Oct. 26, 2016]
            
          
          
            Subpart Z—Mississippi
            
              § 52.1270
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for Mississippi under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.

              (b) Incorporation by reference. (1) Material listed in paragraph (c) of this section with an EPA approval date prior to October 3, 2007, for Mississippi was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after October 3, 2007, for Mississippi will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 4 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State Implementation Plan as of the dates referenced in paragraph (b)(1).

              (3) Copies of the materials incorporated by reference may be inspected at the Region 4 EPA Office at 61 Forsyth Street, SW., Atlanta, GA 30303, the Air and Radiation Docket and Information Center, EPA Headquarters Library, Infoterra Room (Room Number 3334), EPA West Building, 1301 Constitution Ave., NW., Washington, DC 20460, and the National Archives and Records Administration. If you wish to obtain materials from a docket in the EPA Headquarters Library, please call the Office of Air and Radiation (OAR) Docket/Telephone number: (202) 566-1742. For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA Approved Mississippi Regulations.
              
              
                EPA-Approved Mississippi Regulations
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  
                    11 MAC Part 1—Chapter 5 Mississippi Environmental Quality Permit Board: Regulations Regarding Administrative Procedures Pursuant to the Mississippi Administrative Procedures Act
                  
                
                
                  Rule 5.1
                  Description of Mississippi Environmental Quality Permit Board
                  5/11/2018
                  10/4/2018, 83 FR 50014
                
                
                  
                    11 MAC Part 2—Chapter 1 Air Emission Regulations for the Prevention, Abatement, and Control of Air Contaminants
                  
                
                
                  Rule 1.1
                  General
                  6/25/2018
                  10/4/2018, 83 FR 50014
                  Except paragraphs (C)(1) and (2), which EPA has not approved into the SIP.
                
                
                  Rule 1.2
                  Definitions
                  7/25/2013
                  2/21/2020, 85 FR 10070
                  Except the definition of “Air Quality Action Day,” which EPA has not approved into the SIP.
                
                
                  Rule 1.3
                  Specific Criteria for Sources of Particulate Matter
                  7/25/2013
                  2/21/2020, 85 FR 10070
                  Except paragraph (G)(4), which is state effective February 9, 2009, and paragraph (G)(5), which is not approved into the SIP.
                
                
                  Rule 1.4
                  Specific Criteria for Sources of Sulfur Compounds
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 1.5
                  Specific Criteria for Sources of Chemical Emissions
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 1.6
                  New Sources
                  7/25/2013
                  2/21/2020, 85 FR 10070
                  Except paragraphs (2) and (3), which EPA has not approved into the SIP.
                
                
                  Rule 1.7
                  Exceptions
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 1.9
                  Stack Height Considerations.
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 1.10
                  Provisions for Upsets, Startups, and Shutdowns
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 1.11
                  Severability
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 1.14
                  Provision for the Clean Air Interstate Rule
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  
                    11 MAC Part 2—Chapter 2 Permit Regulations for the Construction and/or Operation of Air Emissions Equipment
                  
                
                
                  Rule 2.1
                  General Requirements
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.2
                  General Standards Applicable to All Permits
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.3
                  Application For Permit To Construct and State Permit To Operate New Stationary Source
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.4
                  Public Participation and Public Availability of Information
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.5
                  Application Review
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.6
                  Compliance Testing
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.7
                  Emission Evaluation Report
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.8
                  Procedures for Renewal of State Permit To Operate
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.9
                  Reporting and Recordkeeping
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  
                  Rule 2.10
                  Emission Reduction Schedule
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.11
                  General Permits
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.12
                  Multi-Media Permits
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.13
                  Exclusions
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.14
                  CAFOs
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.15
                  Options
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.16
                  Permit Transfer
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 2.17
                  Severability
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  
                    11 MAC Part 2—Chapter 3 Regulations for the Prevention of Air Pollution Emergency Episodes
                  
                
                
                  Rule 3.1
                  General
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 3.2
                  Definitions
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 3.3
                  Episode Criteria
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 3.4
                  Emission Control Action Programs
                  7/25/2013
                  2/21/2020, 85 FR 10070
                
                
                  Rule 3.5
                  Emergency Orders
                  7/25/2013
                  2/21/2020, 85 FR 10070
                  Except the removal of language from the “Emergency” level for coal or oil-fired process steam generating facilities under Rule 3.5, Table 1, Section 2, which is state effective June 3, 1988.
                
                
                  
                    11 MAC Part 2—Chapter 5 Regulations for Prevention of Significant Deterioration for Air Quality
                  
                
                
                  Rule 5.1
                  Purpose of this Regulation
                  5/28/2016
                  8/8/2017, 82 FR 37015

                  The version of Rule 5.1 in the SIP does not incorporate by reference: (1) The provisions amended in the Ethanol Rule (published in the Federal Register May 1, 2007) to exclude facilities that produce ethanol through a natural fermentation process from the definition of “chemical process plants” in the major NSR source permitting program found at § 52.21(b)(1)(i)(a) and (b)(1)(iii)(t), or (2) the provisions at § 52.21(b)(2)(v) and (b)(3)(iii)(c) that were stayed indefinitely by the Fugitive Emissions Interim Rule (published in the Federal Register March 30, 2011).
                
                
                  Rule 5.2
                  Adoption of Federal Rules by Reference
                  5/28/2016
                  8/8/2017, 82 FR 37015

                  The version of Rule 5.2 in the SIP does not incorporate by reference: (1) The provisions amended in the Ethanol Rule (published in the Federal Register May 1, 2007) to exclude facilities that produce ethanol through a natural fermentation process from the definition of “chemical process plants” in the major NSR source permitting program found at § 52.21(b)(1)(i)(a) and (b)(1)(iii)(t), or (2) the provisions at § 52.21(b)(2)(v) and (b)(3)(iii)(c) that were stayed indefinitely by the Fugitive Emissions Interim Rule (published in the Federal Register March 30, 2011).
                
                
                  
                    11 MAC Part 2-11 Regulations for Ambient Air Quality Nonattainment Areas
                  
                
                
                  Rule 11.1
                  General
                  9/26/2015
                  1/12/2016, 81 FR 1321
                
                
                  Rule 11.2
                  Definitions
                  9/26/2015
                  1/12/2016, 81 FR 1321
                
                
                  Rule 11.3
                  Emissions Statement
                  9/26/2015
                  1/12/2016, 81 FR 1321
                
                
                  
                    Mississippi State Constitution
                  
                
                
                  Article 4 Section 109
                  Interest of Public Officers in Contracts
                  9/27/2012
                  4/8/2013, 78 FR 20795
                
                
                  
                  
                    Mississippi Code
                  
                
                
                  Section 25-4-25
                  Persons required to file statement of economic interest
                  9/27/2012
                  4/8/2013, 78 FR 20795
                
                
                  Section 25-4-27
                  Contents of statement of economic interest
                  9/27/2012
                  4/8/2013, 78 FR 20795
                
                
                  Section 25-4-29
                  Filing dates for statement
                  9/27/2012
                  4/8/2013, 78 FR 20795
                
                
                  Section 25-4-101
                  Declaration of public policy
                  9/27/2012
                  4/8/2013, 78 FR 20795
                
                
                  Section 25-4-103
                  Definitions
                  9/27/2012
                  4/8/2013, 78 FR 20795
                
                
                  Section 25-4-105
                  Certain actions, activities and business relationships prohibited or authorized; contacts in violation of section voidable; penalties
                  9/27/2012
                  4/8/2013, 78 FR 20795
                
                
                  Section 49-2-5
                  Commission on Environmental Quality
                  7/1/2016
                  10/4/2018, 83 FR 50014
                  
                
              
              (d) EPA approved Mississippi source-specific requirements.
              
              
                EPA Approved Mississippi Source-Specific Requirements
                
                  Name of source
                  Permit number
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  None
                  
                  
                  
                  
                
              
              (e) EPA approved Mississippi non-regulatory provisions.
              
              
                EPA Approved Mississippi Non-Regulatory Provisions
                
                  Name of non-regulatory SIP provision
                  Applicable geographic or nonattainment area
                  State submittal date/effective date
                  EPA approval date
                  Explanation
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 1997 8-Hour Ozone National Ambient Air Quality Standards
                  Mississippi
                  12/7/2007
                  7/13/2011, 76 FR 41123
                  For the 1997 8-hour ozone NAAQS.
                
                
                  Regional Haze Plan
                  Statewide
                  9/22/2008
                  6/27/2012, 77 FR 38191
                
                
                  Regional Haze Plan Update—E. I. Dupont Reasonable Progress and Mississippi Phosphates BART Determinations
                  Statewide
                  5/9/2011
                  6/27/2012, 77 FR 38191
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  Mississippi
                  12/7/2007
                  10/9/2012, 77 FR 61276
                  With the exception of sections 110(a)(2)(D)(i), 110(a)(2)(E)(ii) and 110(a)(2)(G).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  Mississippi
                  10/6/2009
                  10/9/2012, 77 FR 61276
                  With the exception of sections 110(a)(2)(D)(i), 110(a)(2)(E)(ii) and 110(a)(2)(G).
                
                
                  
                  110(a)(2)(G) Infrastructure Requirement for the 1997 and 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  Mississippi
                  7/26/2012
                  10/9/2012, 77 FR 61279
                
                
                  110(a)(2)(D)(i)(I) Infrastructure Requirements for the 2006 24-hour PM2.5 NAAQS
                  Mississippi
                  10/6/2009
                  10/11/2012, 77 FR 61727

                  EPA partially disapproved this SIP submission to the extent that it relied on the Clean Air Interstate Rule to meet the 110(a)(2)(D)(i)(I) requirements for the 2006 24-hour PM2.5 NAAQS.
                
                
                  110(a)(2)(E)(ii) Infrastructure Requirement for the 1997 and 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  Mississippi
                  10/11/2012
                  4/8/201378 FR 20795
                  
                  EPA disapproved the State's 110(a)(2)(E)(ii) as it relates to section 128(a)(2), the significant portion of income requirement.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  Mississippi
                  12/7/2007
                  4/12/2013, 78 FR 21845
                  Addressing element 110(a)(2)(D)(i)(II) prong 3 only
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  Mississippi
                  10/6/2009
                  4/12/2013, 78 FR 21845
                  Addressing element 110(a)(2)(D)(i)(II) prong 3 only
                
                
                  Transportation Conformity Interagency Consultation And General Provisions
                  DeSoto County portion of Memphis, TN-AR-MS 2008 8-hour Ozone Nonattainment Area
                  May 31, 2013
                  11-13-13, 78 FR 67955
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  Mississippi
                  12/7/2007
                  5/7/2014, 79 FR 26148
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  Mississippi
                  10/6/2009
                  5/7/2014, 79 FR 26148
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone National Ambient Air Quality Standards
                  Mississippi
                  7/26/2012
                  3/2/2015, 80 FR 11133
                  With the exception of sections:110(a)(2)(C) and (J) concerning PSD permitting requirements;
                    110(a)(2)(D)(i)(I) and (II) (prongs 1 through 4) concerning interstate transport requirements;
                    110(a)(2)(E)(ii) concerning state board majority requirements respecting significant portion of income; and
                    110(a)(2)(J) concerning visibility requirements.
                  
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead NAAQS
                  Mississippi
                  11/17/2011
                  3/18/201580 FR 14023
                  
                  Addressing the PSD permitting requirements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Ozone NAAQS
                  Mississippi
                  5/29/2012 and amended on 7/26/2012
                  3/18/201580 FR 14203
                  
                  Addressing the PSD permitting requirements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 NO2 NAAQS
                  Mississippi
                  2/28/2013
                  3/18/201580 FR 14023
                  
                  Addressing the PSD permitting requirements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead National Ambient Air Quality Standards 110(a)(2)(E)(ii) Infrastructure Requirement for 2008 Lead National Ambient Air Quality Standards
                  11/4/2011
                  3/30/15
                  80 FR 16568
                  With the exception of provisions pertaining to PSD permitting requirements in sections 110(a)(2)(C), prong 3 of D(i) and (J) and the majority of requirements respecting significant portion of income of section 110(a)(2)(E)(ii) (related to section 128(a)(2)).
                
                
                  2011 Base Year Emissions Inventory for the Mississippi portion of the Memphis, TN-MS-AR 2008 Ozone NAAQS Nonattainment Area
                  DeSoto County portion of Memphis, TN-AR-MS 2008 8-hour Ozone Nonattainment Area
                  1/14/2015
                  7/02/2015, 80 FR 37988
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Ozone NAAQS
                  Mississippi
                  7/26/2012
                  8/12/2015, 80 FR 48258
                  Addressing the visibility requirements of 110(a)(2)(J) only.
                
                
                  
                  2008 8-hour ozone Maintenance Plan for the DeSoto County portion of Memphis, TN-AR-MS Nonattainment Area
                  DeSoto County portion of Memphis, TN-AR-MS Nonattainment Area
                  12/2/2015
                  4/8/2016, 81 FR 20545
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 National Ambient Air Quality Standard
                  Mississippi
                  2/28/2013
                  9/16/2016, 81 FR 67307
                  With the exception of sections: 110(a)(2)(C) and (J) concerning PSD permitting requirements; 110(a)(2)(D)(i)(I) and (II) (prongs 1 through 4) concerning interstate transport requirements and the state board majority requirements respecting significant portion of income of section 110(a)(2)(E)(ii).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  Mississippi
                  6/20/2013
                  9/30/2016, 81 FR 67178
                  With the exception of the interstate transport requirements of section 110(a)(2)(D)(i)(I) and (II) (prongs 1, 2, and 4) and the state board majority requirements respecting significant portion of income of section 110(a)(2)(E)(ii).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM 2.5 NAAQS
                  Mississippi
                  12/11/2015
                  12/12/2016, 81 FR 89393
                  With the exception of sections: 110(a)(2)(C) and (J) concerning PSD permitting requirements; 110(a)(2)(D)(i)(I) and (II) (prongs 1 through 4) concerning interstate transport requirements and the state board majority requirements respecting significant portion of income of section 110(a)(2)(E)(ii).
                
                
                  Good Neighbor Provisions (Section 110(a)(2)(D)(i)(I) for the 2010 1-hour NO2 NAAQS
                  Mississippi
                  5/23/2016
                  12/22/16, 81 FR 93824
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  Mississippi
                  12/8/2015
                  9/25/2018, 83 FR 48387
                  Addressing Prongs 1 and 2 of section 110(a)(2)(D)(i)(I) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 1997 Annual PM2.5 NAAQS
                  Mississippi
                  6/25/2018
                  10/4/2018, 83 FR 50014
                  Addressing the state board requirements of sections 128 and 110(a)(2)(E)(ii) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2006 24-hour PM2.5 NAAQS
                  Mississippi
                  6/25/2018
                  10/4/2018, 83 FR 50014
                  Addressing the state board requirements of sections 128 and 110(a)(2)(E)(ii) only.
                
                
                  
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 24-hour PM2.5 NAAQS
                  Mississippi
                  6/25/2018
                  10/4/2018, 83 FR 50014
                  Addressing the state board requirements of sections 128 and 110(a)(2)(E)(ii) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead NAAQS
                  Mississippi
                  6/25/2018
                  10/4/2018, 83 FR 50014
                  Addressing the state board requirements of sections 128 and 110(a)(2)(E)(ii) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-hour Ozone NAAQS
                  Mississippi
                  6/25/2018
                  10/4/2018, 83 FR 50014
                  Addressing the state board requirements of sections 128 and 110(a)(2)(E)(ii) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 NO2 NAAQS
                  Mississippi
                  6/25/2018
                  10/4/2018, 83 FR 50014
                  Addressing the state board requirements of sections 128 and 110(a)(2)(E)(ii) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 SO2 NAAQS
                  Mississippi
                  6/25/2018
                  10/4/2018, 83 FR 50014
                  Addressing the state board requirements of sections 128 and 110(a)(2)(E)(ii) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  Mississippi
                  12/11/2015
                  12/18/2018, 83 FR 64746
                  Addressing the PSD permitting requirements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) only
                
              
              [62 FR 35442, July 1, 1997]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1270, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1271
              Classification of regions.
              The Mississippi plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Mobile (Alabama)-Pensacola-Panama City (Florida)-Gulfport (Mississippi) Interstate
                  I
                  I
                  III
                  III
                  I
                
                
                  Metropolitan Memphis Interstate
                  I
                  III
                  III
                  III
                  I
                
                
                  Mississippi Delta Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Northeast Mississippi Intrastate
                  II
                  III
                  III
                  III
                  III
                
              
              [37 FR 10875, May 31, 1972, as amended at 39 FR 16346, May 8, 1974]
            
            
              § 52.1272
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Mississippi's plan for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of part D, title 1, of the Clean Air Act as amended in 1977.
              [83 FR 50018, Oct. 4, 2018]
            
            
              § 52.1273
              Control strategy: Ozone.
              (a) Determination of attainment. The EPA has determined, as of June 3, 2016, that based on 2012 to 2014 ambient air quality data, the Memphis, TN-MS-AR 2008 ozone Marginal nonattainment area has attained the 2008 ozone NAAQS. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality data as of the attainment date, whether the area attained the standard. The EPA also determined that the Memphis, TN-MS-AR nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).
              (b) [Reserved]
              [81 FR 26709, May 4, 2016]
            
            
              § 52.1275
              Legal authority.
              (a) The requirements of § 51.230(d) of this chapter are not met since statutory authority to prevent construction, modification, or operation of a facility, building, structure, or installation, or combination thereof, which indirectly results or may result in emissions of any air pollutant at any location which will prevent the maintenance of a national air quality standard is not adequate.
              (b) The requirements of § 51.230(f) of this chapter are not met, since section 7106-117 of the Mississippi Code could, in some circumstances, prohibit the disclosure of emission data to the public. Therefore, section 7106-117 is disapproved.
              [39 FR 7282, Feb. 25, 1974, as amended at 39 FR 34536, Sept. 26, 1974; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.1276
              [Reserved]
            
            
              § 52.1277
              General requirements.
              (a) The requirements of § 51.116(c) of this chapter are not met, since the legal authority to provide public availability of emission data is inadequate.
              (b) Regulation for public availability of emission data. (1) Any person who cannot obtain emission data from the Agency responsible for making emission data available to the public, as specified in the applicable plan, concerning emissions from any source subject to emission limitations which are part of the approved plan may request that the appropriate Regional Administrator obtain and make public such data. Within 30 days after receipt of any such written request, the Regional Administrator shall require the owner or operator of any such source to submit information within 30 days on the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the applicable plan.
              (2) Commencing after the initial notification by the Regional Administrator pursuant to paragraph (b)(1) of this section, the owner or operator of the source shall maintain records of the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the plan. The information recorded shall be summarized and reported to the Regional Administrator, on forms furnished by the Regional Administrator, and shall be submitted within 45 days after the end of the reporting period. Reporting periods are January 1 to June 30 and July 1 to December 31.
              (3) Information recorded by the owner or operator and copies of this summarizing report submitted to the Regional Administrator shall be retained by the owner or operator for 2 years after the date on which the pertinent report is submitted.
              (4) Emission data obtained from owners or operators of stationary sources will be correlated with applicable emission limitations and other control measures that are part of the applicable plan and will be available at the appropriate regional office and at other locations in the state designated by the Regional Administrator.
              [39 FR 34536, Sept. 26, 1974, as amended at 40 FR 55330, Nov. 28, 1975; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.1278
              Control strategy: Sulfur oxides and particulate matter.

              (a) In a letter dated January 30, 1987, the Mississippi Department of Natural Resources certified that no emission limits in the State's plan are based on dispersion techniques not permitted by EPA's stack height rules. This certification does not apply to: Mississippi Power-Daniel; South Mississippi Electric Power, Hattiesburg-Morrow; E.I. Dupont, Delisle Boilers 1 & 2; and International Paper, Vicksburg.
              (b) Disapproval. EPA is disapproving portions of Mississippi's Infrastructure SIP for the 1997 annual and 2006 24-hour PM2.5 NAAQS addressing section 110(a)(2)(E)(ii) that requires the State to comply with section 128 of the CAA.
              [54 FR 25456, June 15, 1989, as amended at 78 FR 20796, Apr. 8, 2013]
            
            
              § 52.1279
              Visibility protection.
              (a) Regional Haze. The requirements of section 169A of the Clean Air Act are not met because the regional haze plan submitted by Mississippi on September 22, 2008, and supplemented on May 9, 2011, does not include fully approvable measures for meeting the requirements of 40 CFR 51.308(d)(3) and 51.308(e) with respect to emissions of NOX and SO2 from electric generating units. EPA has given limited disapproval to the plan provisions addressing these requirements.
              (b) Disapproval. EPA has disapproved the portions of Mississippi's May 29, 2012, 2008 8-hour Ozone infrastructure SIP submission; July 26, 2012, 2008 8-hour Ozone infrastructure SIP resubmission; February 28, 2013, 2010, 1-hour NO2 infrastructure SIP submission; June 20, 2013, 2010 1-hour SO2 infrastructure SIP submission; and December 8, 2015, 2012, Annual PM2.5 infrastructure SIP submission that address the visibility protection (prong 4) requirements of Clean Air Act section 110(a)(2)(D)(i)(II). EPA disapproved the prong 4 portions of these SIP submissions because Mississippi does not have a fully approved regional haze SIP that meets the requirements of 40 CFR 51.308 and because these SIP submissions do not otherwise demonstrate that emissions within the State do not interfere with other states' plans to protect visibility.
              [77 FR 33657, June 7, 2012, as amended at 81 FR 33140, May 25, 2016]
            
            
              § 52.1280
              Significant deterioration of air quality.
              (a) All applications and other information required pursuant to § 52.21 of this part from sources located or to be located in the State of Mississippi shall be submitted to the State agency, Hand Deliver or Courier: Mississippi Department of Environmental Quality, Office of Pollution Control, Air Division, 515 East Amite Street, Jackson, Mississippi 39201; Mailing Address: Mississippi Department of Environmental Quality, Office of Pollution Control, Air Division, P.O. Box 2261, Jackson, Mississippi 39225, rather than to EPA's Region 4 office.
              (b) [Reserved]
              [77 FR 23398, Apr. 19, 2012]
            
            
              § 52.1281
              Original identification of plan section.
              (a) This section identified the original “Air Implementation Plan for the State of Mississippi” and all revisions submitted by Mississippi that were federally approved prior to July 1, 1997. The information in this section is available in the 40 CFR, part 52 edition revised as of July 1, 1999, the 40 CFR, part 52, Volume 2 of 2 (§§ 52.1019 to End) editions revised as of July 1, 2000 through July 1, 2011, and the 40 CFR, part 52, Volume 2 of 3 (§§ 52.1019 to 52.2019) editions revised as of July 1, 2012.
              (b)-(c) [Reserved]
              [79 FR 30051, May 27, 2014]
            
            
              § 52.1284
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a) The owner and operator of each source and each unit located in the State of Mississippi and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (b) The owner and operator of each source and each unit located in the State of Mississippi and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Mississippi's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Mississippi's SIP.

              (c) Notwithstanding the provisions of paragraph (b) of this section, if, at the time of the approval of Mississippi's SIP revision described in paragraph (b) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [81 FR 74597, Oct. 26, 2016, as amended at 83 FR 65924, Dec. 21, 2018]
            
          
          
            Subpart AA—Missouri
            
              § 52.1319
              [Reserved]
            
            
              § 52.1320
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable SIP for Missouri under section 110 of the CAA, 42 U.S.C. 7401, and 40 CFR part 51 to meet national ambient air quality standards (NAAQS).
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to December 31, 2014, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after December 31, 2014, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 7 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of December 31, 2014.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, Region 7, Air Planning and Development Branch, 11201 Renner Boulevard, Lenexa, Kansas 66219; and the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-approved regulations.
                
              
              
                EPA-Approved Missouri Regulations
                
                  Missouri citation
                  Title
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  
                    Missouri Department of Natural Resources
                  
                
                
                  
                    Chapter 1—Organization
                  
                
                
                  10-1.020(1) and (2)
                  Commission Voting and Meeting Procedures
                  7/30/1998
                  6/21/2013, 78 FR 37457
                  Only sections (1) and (2) are Federally approved.
                
                
                  
                    Chapter 2—Air Quality Standards and Air Pollution Control Regulations for the Kansas City Metropolitan Area
                  
                
                
                  10-2.090
                  Incinerators
                  2/25/1970
                  3/18/1980, 45 FR 17145
                  The state has rescinded this rule.
                
                
                  10-2.205
                  Control of Emissions from Aerospace Manufacturing and Rework Facilities
                  3/30/2019
                  4/8/2020, 85 FR 19674
                
                
                  10-2.210
                  Control of Emissions From Solvent Metal Cleaning
                  2/29/2008
                  6/20/2008, 73 FR 35074
                
                
                  10-2.215
                  Control of Emissions from Solvent Cleanup Operations
                  5/30/2001
                  4/24/2002, 67 FR 20036
                
                
                  10-2.220
                  Liquefied Cutback Asphalt Paving Restricted
                  6/3/1991
                  6/23/1992, 57 FR 27939
                
                
                  10-2.230
                  Control of Emissions from Industrial Surface Coating Operations
                  11/20/1991
                  4/3/1995, 60 FR 16806 (correction). 8/24/1994, 59 FR 43480
                
                
                  10-2.260
                  Control of Petroleum Liquid Storage, Loading, and Transfer
                  4/30/2004
                  2/2/2005, 70 FR 5379
                
                
                  10-2.290
                  Control of Emissions From Rotogravure and Flexographic Printing Facilities
                  3/30/1992
                  9/6/1994, 59 FR 43376 (correction). 8/30/1993, 58 FR 45451
                  
                  The state rule has Sections (6)(A) and (6)(B), which EPA has not approved.
                
                
                  10-2.300
                  Control of Emissions from Manufacturing of Paints, Varnishes, Lacquers, Enamels and Other Allied Surface Coating Products
                  2/28/2019
                  4/13/2020, 85 FR 20424
                
                
                  10-2.320
                  Control of Emissions from Production of Pesticides and Herbicides
                  11/20/1991
                  4/3/1995, 60 FR 16806 (correction).8/24/1994, 59 FR 43480
                  
                
                
                  10-2.330
                  Control of Gasoline Reid Vapor Pressure
                  7/30/2013
                  9/4/2014, 79 FR 52564
                
                
                  10-2.340
                  Control of Emissions from Lithographic Printing Facilities
                  9/30/2003
                  10/30/2003, 68 FR 61758
                
                
                  10-2.360
                  Control of Emissions from Bakery Ovens
                  11/30/1995
                  7/20/1998, 63 FR 38755
                
                
                  10-2.385
                  Control of Heavy Duty Diesel Vehicle Idling Emissions
                  7/30/2012
                  3/18/2014, 79 FR 15017
                
                
                  
                    Chapter 3—Air Pollution Control Regulations for the Outstate Missouri Area
                  
                
                
                  10-3.040
                  Incinerators
                  2/1/1978
                  3/18/1980, 45 FR 17145
                
                
                  
                    Chapter 4—Air Quality Standards and Air Pollution Control Regulations for Springfield-Greene County Area
                  
                
                
                  10-4.080
                  Incinerators
                  12/16/1969
                  3/18/1980, 45 FR 17145
                  The state has rescinded this rule.
                
                
                  
                    Chapter 5—Air Quality Standards and Air Pollution Control Regulations for the St. Louis Metropolitan Area
                  
                
                
                  10-5.040
                  Use of Fuel in Hand-Fired Equipment Prohibited
                  9/18/1970
                  3/18/1980, 45 FR 17145
                
                
                  10-5.060
                  Refuse Not To Be Burned in Fuel Burning Installations
                  9/18/1970
                  3/18/1980, 45 FR 17145
                  The state has rescinded this rule.
                
                
                  10-5.080
                  Incinerators
                  9/18/1970
                  3/18/1980, 45 FR 17145
                  The state has rescinded this rule.
                
                
                  10-5.220
                  Control of Petroleum Liquid Storage, Loading and Transfer
                  11/30/2014
                  11/10/2015, 80 FR 69604
                
                
                  10-5.295
                  Control of Emissions from Aerospace Manufacturing and Rework Facilities
                  3/30/2019
                  4/8/2020, 85 FR 19674
                
                
                  10-5.300
                  Control of Emissions from Solvent Metal Cleaning
                  11/30/2006
                  3/9/2007, 72 FR 10610
                
                
                  10-5.310
                  Liquefied Cutback Asphalt Restricted
                  3/1/1989
                  3/5/1990, 55 FR 7712
                
                
                  
                  10-5.330
                  Control of Emissions from Industrial Surface Coating Operations
                  8/30/2011
                  1/23/2012, 77 FR 3144
                
                
                  10-5.340
                  Control of Emissions From Rotogravure and Flexographic Printing Facilities
                  8/30/2011
                  1/23/2012, 77 FR 3144
                  The state rule has Section (6)(A)(B), which the EPA has not approved.
                
                
                  10-5.350
                  Control of Emissions From Manufacture of Synthesized Pharmaceutical Products
                  11/20/1991
                  4/3/1995, 60 FR 16806 (correction). 8/24/1994, 59 FR 43480
                  
                
                
                  10-5.360
                  Control of Emissions from Polyethylene Bag Sealing Operations
                  11/20/1991
                  4/3/1995, 60 FR 16806 (correction).8/24/1994, 59 FR 43480
                  
                
                
                  10-5.370
                  Control of Emissions from the Application of Deadeners and Adhesives
                  11/20/1991
                  4/3/1995, 60 FR 16806 (correction). 8/24/1994, 59 FR 43480
                  
                
                
                  10-5.381
                  On-Board Diagnostics Motor Vehicle Emissions Inspection
                  12/30/2012
                  3/3/2015, 80 FR 11323
                
                
                  10-5.385
                  Control of Heavy Duty Diesel Vehicle Idling Emissions
                  7/30/2012
                  3/18/2014, 79 FR 15017
                
                
                  10-5.390
                  Control of Emissions from Manufacture of Paints, Varnishes, Lacquers, Enamels and Other Allied Surface Coating Products
                  8/30/2000
                  8/14/2001, 66 FR 42605
                
                
                  10-5.410
                  Control of Emissions From Manufacture of Polystyrene Resin
                  11/20/1991
                  4/3/1995, 60 FR 16806 (correction). 8/24/1994, 59 FR 43480
                  
                
                
                  10-5.420
                  Control of Equipment Leaks from Synthetic Organic Chemical and Polymer Manufacturing Plants
                  3/11/1989
                  3/5/1990, 55 FR 7712
                
                
                  10-5.440
                  Control of Emissions from Bakery Ovens
                  12/30/1996
                  2/17/2000, 65 FR 8060
                
                
                  10-5.442
                  Control of Emissions from Offset Lithographic Printing Operations
                  8/30/2011
                  1/23/2012, 77 FR 3144
                
                
                  10-5.451
                  Control of Emissions from Aluminum Foil Rolling
                  9/30/2000
                  7/20/2001, 66 FR 37906
                
                
                  10-5.455
                  Control of Emissions from Solvent Cleaning Operations
                  8/30/2011
                  1/6/2014, 79 FR 580
                
                
                  10-5.480
                  St. Louis Area Transportation Conformity Requirements
                  2/28/2011
                  8/29/2013, 78 FR 53247
                
                
                  10-5.490
                  Municipal Solid Waste Landfills
                  5/30/2012
                  4/15/2014, 79 FR 21137
                
                
                  10-5.500
                  Control of Emissions From Volatile Organic Liquid Storage
                  2/29/2000
                  5/18/2000, 65 FR 31489
                
                
                  10-5.510
                  Control of Emissions of Nitrogen Oxides
                  5/30/2006
                  11/6/2006, 71 FR 64888
                
                
                  10-5.520
                  Control of Volatile Organic Compound Emissions From Existing Major Sources
                  2/29/2000
                  5/18/2000, 65 FR 31489
                
                
                  10-5.530
                  Control of Volatile Organic Compound Emissions From Wood Furniture Manufacturing Operations
                  2/29/2000
                  5/18/2000, 65 FR 31489
                
                
                  10-5.540
                  Control of Emissions from Batch Process Operations
                  2/28/2019
                  4/13/2020, 85 FR 20427
                
                
                  10-5.550
                  Control of Volatile Organic Compound Emissions From Reactor Processes and Distillation Operations Processes in the Synthetic Organic Chemical Manufacturing Industry
                  2/29/2000
                  5/18/2000, 65 FR 31489
                
                
                  10-5.570
                  Control of Sulfur Emissions From Stationary Boilers
                  9/30/2009
                  1/25/2013, 78 FR 5303
                
                
                  
                  
                    Chapter 6—Air Quality Standards, Definitions, Sampling and Reference Methods, and Air Pollution Control Regulations for the State of Missouri
                  
                
                
                  10-6.010
                  Ambient Air Quality Standards
                  7/30/2014
                  3/4/2015, 80 FR 11577
                  Hydrogen Sulfide and Sulfuric Acid state standards are not SIP approved.
                
                
                  10-6.020
                  Definitions and Common Reference Tables
                  3/30/2014
                  3/4/2015, 80 FR 11577
                  Many of the definitions pertain to Title V, 111(d) and asbestos programs and are approved in the SIP because they provide overall consistency in the use of terms in the air program. Similarly, the EPA has also approved this rule as part of the Title V program, and 111(d) even though many of the definitions pertain only to the SIP.
                
                
                  10-6.030
                  Sampling Methods for Air Pollution Sources
                  11/30/2019
                  1/24/2020, 85 FR 4229
                
                
                  10-6.040
                  Reference Methods
                  1/30/2019
                  8/22/2019, 84 FR 43699
                
                
                  10-6.045
                  Open Burning Requirements
                  9/30/2009
                  3/28/2017, 82 FR 15299
                
                
                  10-6.050
                  Start-up, Shutdown, and Malfunction Conditions
                  7/30/2010
                  3/5/2014, 79 FR 12394
                
                
                  
                  10-6.060
                  Construction Permits Required
                  3/30/2019
                  4/17/2020, 85 FR 21329
                  Provisions of the 2010 PM2.5 PSD—Increments, SILs and SMCs rule relating to SILs and SMCs that were affected by the January 22, 2013 U.S. Court of Appeals decision are not SIP approved.Provisions of the 2002 NSR reform rule relating to the Clean Unit Exemption, Pollution Control Projects, and exemption from recordkeeping provisions for certain sources using the actual-to-projected-actual emissions projections test are not SIP approved.

                    In addition, we have not approved Missouri's rule incorporating EPA's 2008 “fugitive emissions rule” (published in the Federal Register on December 19, 2008).
                    Although exemptions previously listed in 10 CSR 10-6.060 have been transferred to 10 CSR 10-6.061, the federally-approved SIP continues to include the following exemption, “Livestock and livestock handling systems from which the only potential contaminant is odorous gas.”
                    Section 9, pertaining to hazardous air pollutants, is not SIP approved.

                    EPA previously approved the 3/30/2016 state effective date version of 10 CSR 10-6.060, with the above exceptions, in a Federal Register document published October 11, 2016. EPA is only approving section 7, subsection 7(A)(1), and section 8 from the 3/30/2019 State effective date version of 10 CSR 10-6.060. All remaining revisions to the 3/30/2019 version of 10 CSR 10-6.060 are not SIP approved.
                  
                
                
                  10-6.061
                  Construction Permits Exemptions
                  7/30/2006
                  12/4/2006, 71 FR 70315
                  Section (3)(A)2.D. is not included in the SIP.
                
                
                  10-6.062
                  Construction Permits By Rule
                  5/30/2007
                  9/26/2007, 72 FR 54562
                  Section (3)(B)4. is not included in the SIP.
                
                
                  10-6.065
                  Operating Permits
                  3/30/2019
                  9/30/2019, 84 FR 51418
                  Section (5) contains provisions pertaining only to Missouri's part 70 program and is not approved as a revision to the SIP.
                
                
                  10-6.110
                  Reporting Emission Data, Emission Fees, and Process Information
                  1/30/2019
                  8/22/2019, 84 FR 43701
                  Section (3)(A), Emissions Fees, has not been approved as part of the SIP.
                
                
                  
                  10-6.120
                  Restriction of Emissions of Lead from Specific Lead Smelter-Refinery Installations
                  3/30/2009
                  8/28/2015, 80 FR 52194
                  Paragraph (3)(B)1 and Table, Provision Pertaining to Limitations of Lead Emissions from Specific Installations, have not been approved as a part of the SIP.The requirement to limit main stack lead emissions at BRRF to 0.00087 gr/dscf lead in Paragraph (3)(B)2 has not been approved as a part of the SIP.
                  
                
                
                  10-6.130
                  Controlling Emissions During Episodes of High Air Pollution Potential
                  12/30/2013
                  8/18/2015, 80 FR 49916
                
                
                  10-6.140
                  Restriction of Emissions Credit for Reduced Pollutant Concentrations from the Use of Dispersion Techniques
                  5/1/1986
                  3/31/1989, 54 FR 13184
                
                
                  10-6.150
                  Circumvention
                  8/15/1990
                  4/17/1991, 56 FR 15500
                
                
                  10-6.170
                  Restriction of Particulate Matter to the Ambient Air Beyond the Premises of Origin
                  8/30/1998
                  3/31/2000, 65 FR 17164
                
                
                  10-6.180
                  Measurement of Emissions of Air Contaminants
                  11/30/2018
                  7/5/2019, 84 FR 32066
                
                
                  10-6.210
                  Confidential Information
                  1/27/1995
                  2/29/1996, 61 FR 7714
                
                
                  10-6.220
                  Restriction of Emission of Visible Air Contaminants
                  9/30/2008
                  12/9/2009, 74 FR 68689
                  Subsection (1)(I) referring to the open burning rule, 10 CSR 10-6.045, is not SIP approved.
                
                
                  10-6.260
                  Restriction of Emission of Sulfur Compounds
                  9/30/2012
                  11/22/2013, 78 FR 69995
                  Section (3)(A)(1-4) approved pursuant to 111d only.
                
                
                  10-6.280
                  Compliance Monitoring Usage
                  2/28/2019
                  9/6/2019, 84 FR 46892
                
                
                  10-6.300
                  Conformity of General Federal Actions to State Implementation Plans
                  8/30/2011
                  9/18/2013, 78 FR 57267
                
                
                  10-6.330
                  Restriction of Emissions From Batch-type Charcoal Kilns
                  3/30/2019
                  2/5/2020, 85 FR 6430
                
                
                  10-6.350
                  Emissions Limitations and Emissions Trading of Oxides of Nitrogen
                  5/30/2007
                  4/2/2008, 73 FR 17890
                
                
                  10-6.360
                  Control of NOX Emissions From Electric Generating Units and Non-Electric Generating Boilers
                  5/30/2007
                  4/2/2008, 73 FR 17890
                
                
                  10-6.364
                  Clean Air Interstate Rule Seasonal NOX Trading Program
                  5/18/2007
                  12/14/2007, 72 FR 71073
                
                
                  10-6.372
                  Cross-State Air Pollution Rule NOX Annual Trading Program
                  3/30/2019
                  12/4/2019, 84 FR 66316
                
                
                  10-6.374
                  Cross-State Air Pollution Rule NOX Ozone Season Group 2 Trading Program
                  3/30/2019
                  12/4/2019, 84 FR 66316
                
                
                  10-6.376
                  Cross-State Air Pollution Rule SO2 Group 1 Trading Program
                  3/30/2019
                  12/4/2019, 84 FR 66316
                
                
                  10-6.380
                  Control of NOX Emissions From Portland Cement Kilns
                  2/28/2019
                  4/13/2020, 85 FR 20426
                
                
                  10-6.390
                  Control of NOX Emissions from Large Stationary Internal Combustion Engines
                  10/30/2013
                  9/16/2015, 80 FR 55547
                
                
                  10-6.400
                  Restriction of Emission of Particulate Matter From Industrial Processes
                  6/27/2013
                  10/21/2014, 79 FR 62844.
                
                
                  10-6.405
                  Restriction of Particulate Matter Emissions From Fuel Burning Equipment Used for Indirect Heating
                  10/30/2011
                  9/13/2012, 77 FR 56555
                
                
                  10-6.410
                  Emissions Banking and Trading
                  9/30/2012
                  11/22/2013, 78 FR 69995
                
                
                  
                  
                    Kansas City Chapter 8—Air Quality
                  
                
                
                  8-2
                  Definitions
                  12/10/1998
                  12/22/1999, 64 FR 71663
                
                
                  8-4
                  Open burning
                  10/31/1996
                  4/22/1998, 65 FR 19823
                
                
                  8-5
                  Emission of particulate matter
                  12/10/1998
                  12/22/1999, 64 FR 71663
                  Only subsections 8-5(c)(1)b, 8-5(c)(1)c, 8-5(c)(2)a, 8-5(c)(3)a, 8-5(c)(3)b, 8-5(c)(3)c, 8-5(c)(3)d are approved in the SIP.
                
                
                  
                    Springfield Chapter 6—Air Pollution Control Standards
                  
                
                
                  Article I
                  Definitions
                  12/4/2008
                  10/21/2010, 75 FR 64953
                  Only Section 6-2 is approved by EPA.
                
                
                  Article II
                  Administrative and Enforcement
                  12/4/2008
                  10/21/2010, 75 FR 64953
                  Only Sections 6-151, 155, 156, and 171 are approved by EPA.
                
                
                  Article V
                  Incinerators
                  12/4/2008
                  10/21/2010, 75 FR 64953
                  Only Sections 6-311 through 314 are approved by EPA.
                
                
                  
                    St. Louis City Ordinance 68657
                  
                
                
                  Section 6
                  Definitions
                  8/28/2003
                  12/9/2003, 68 FR 68521
                  The phrase other than liquids or gases in the Refuse definition has not been approved.
                
                
                  Section 15
                  Open Burning Restrictions
                  8/28/2003
                  12/9/2003, 68 FR 68521
                  
                
              
              (d) EPA-approved state source-specific permits and orders.
              
              
                EPA-Approved Missouri Source-Specific Permits and Orders
                
                  Name of source
                  Order/Permit number
                  State effective date
                  EPA Approval date
                  Explanation
                
                
                  (1) ASARCO Inc. Lead Smelter, Glover, MO
                  Order
                  8/13/1980
                  4/27/1981, 46 FR 23412
                
                
                  (2) St. Joe Lead (Doe Run) Company Lead Smelter, Herculaneum, MO
                  Order
                  3/21/1984
                  6/11/1984, 49 FR 24022
                
                
                  (3) AMAX Lead (Doe Run) Company Lead Smelter, Boss, MO
                  Order
                  9/27/1984
                  1/7/1985, 50 FR 768
                
                
                  (4) Gusdorf Operating Permit 11440 Lackland Road, St. Louis County, MO
                  Permit Nos: 04682-04693
                  * 4/29/1980
                  10/15/1984, 49 FR 40164
                
                
                  (5) Doe Run Lead Smelter, Herculaneum, MO
                  Consent Order
                  3/9/1990
                  3/6/1992, 57 FR 8076
                
                
                  (6) Doe Run Lead Smelter, Herculaneum, MO
                  Consent Order
                  8/17/1990
                  3/6/1992, 57 FR 8076
                
                
                  (7) Doe Run Lead Smelter, Herculaneum, MO
                  Consent Order
                  7/2/1993
                  5/5/1995, 60 FR 22274
                
                
                  (8) Doe Run Lead Smelter, Herculaneum, MO
                  Consent Order (Modification)
                  4/28/1994
                  5/5/1995, 60 FR 22274
                
                
                  (9) Doe Run Lead Smelter, Herculaneum, MO
                  Consent Order (Modification)
                  11/23/1994
                  5/5/1995, 60 FR 22274
                
                
                  (10) Doe Run Buick Lead Smelter, Boss, MO
                  Consent Order
                  7/2/1993
                  8/4/1995, 60 FR 39851
                
                
                  (11) Doe Run Buick Lead Smelter, Iron County, MO
                  Consent Order (Modification)
                  9/29/1994
                  8/4/1995, 60 FR 39851
                
                
                  (12) ASARCO Glover Lead Smelter, Glover, MO
                  Consent Decree CV596-98CC with exhibits A-G
                  7/30/1996
                  3/5/1997, 62 FR 9970
                
                
                  (13) Eagle-Picher Technologies, Joplin, MO
                  Consent Agreement
                  8/26/1999
                  4/24/2000, 65 FR 21649
                
                
                  (14) Doe Run Resource Recycling Facility near Buick, MO
                  Consent Order
                  5/11/2000
                  10/18/2000, 65 FR 62295
                
                
                  
                  (15) St. Louis University
                  Medical Waste Incinerator
                  9/22/1992
                  4/22/1998, 63 FR 19823
                
                
                  (16) St. Louis University
                  Permit Matter No. 00-01-004
                  1/31/2000
                  10/26/2000, 65 FR 64156
                
                
                  (17) St. Joseph Light & Power SO2
                  
                  Consent Decree
                  5/21/2001
                  11/15/2001, 66 FR 57389 and 8/23/2019, 84 FR 44233
                  Removed and replaced on 8/23/2019 with (32) and (33).
                
                
                  (18) Asarco, Glover, MO
                  Modification of Consent Decree, CV596-98CC
                  7/31/2000
                  4/16/2002, 67 FR 18497
                
                
                  (19) Doe Run, Herculaneum, MO
                  Consent Judgment, CV301-0052C-J1, with Work Practice Manual and S.O.P. for Control of Lead Emissions (Rev 2000)
                  1/5/2001
                  4/16/2002, 67 FR 18497
                
                
                  (20) Springfield City Utilities James River Power Station SO2
                  
                  Consent Agreement
                  12/6/2001
                  3/25/2002, 67 FR 13570
                
                
                  (21) St. Louis University
                  Permit Matter No. 00-01-004
                  8/28/2003
                  12/9/2003, 68 FR 68521
                
                
                  (22) Doe Run Lead Smelter, Glover, MO
                  Settlement Agreement
                  10/31/2003
                  10/29/2004, 69 FR 63072
                
                
                  (23) Grossman Iron and Steel Company
                  Permit No. SR00.045A
                  7/19/2006
                  12/4/2006, 71 FR 70312
                
                
                  (24) Doe Run Herculaneum, MO
                  Consent Judgment Modification, CV301-0052CCJ1
                  12/20/2005
                  5/4/2007, 72 FR 25203
                
                
                  (25) Doe Run Herculaneum, MO
                  Consent Judgment Modification, 07JE-CC00552
                  5/21/2007 7/29/2009 modification
                  
                  2/17/2012, 77 FR 9529
                  This approval does not include any subsequent modifications after 2009.
                
                
                  (26) Holcim
                  
                  4/19/2009
                  6/26/2012 77 FR 38007
                  § 52.1339(c); Limited Approval.
                
                
                  (27) Doe Run Herculaneum, MO
                  Consent Judgment Modification 07JE-CC00552
                  10/19/2011
                  10/20/2014, 79 FR 62574
                  Modification to section 2.B.1. of the 2007 Consent Judgment.
                
                
                  (28) Doe Run Herculaneum, MO
                  Consent Judgment 13JE-CC00557
                  6/19/2013
                  10/20/2014, 79 FR 62574
                
                
                  (29) Doe Run Buick Resource Recycling Facility
                  Consent Judgment 13IR-CC00016
                  7/29/2013
                  8/28/2015, 80 FR 52194
                
                
                  (30) Americold Logistics, LLC 24-Hour Particulate Matter (PM10) National Ambient Air Quality (NAAQS) Consent Judgment
                  Consent Judgment 14AP-CC00036
                  4/27/2014
                  1/28/2016, 80 FR 4888
                
                
                  (31) Exide Technologies Canon Hollow, MO
                  Consent Judgment 14H0-CC00064
                  10/10/2014
                  9/26/2016, 81 FR 65898
                
                
                  (32) Kansas City Power and Light—Lake Road Facility
                  Administrative Order on Consent No. APCP-2015-118
                  9/27/2018
                  8/23/2019, 84 FR 44233
                
                
                  (33) Kansas City Power and Light—Lake Road Facility
                  Amendment #1 to Administrative Order on Consent No. APCP-2015-118
                  9/27/2018
                  8/23/2019, 84 FR 44233
                
                * St Louis County.
              
              (e) EPA approved nonregulatory provisions and quasi-regulatory measures.
              
              
                EPA-Approved Missouri Nonregulatory SIP Provisions
                
                  Name of nonregulatory SIPprovision
                  
                  Applicable geographic or nonattainment area
                  State submittal date
                  EPA approval date
                  Explanation
                
                
                  (1) Kansas City and Outstate Air Quality Control Regions Plan
                  Kansas City and Outstate
                  1/24/1972
                  5/31/1972, 37 FR 10875
                
                
                  
                  (2) Implementation Plan for the Missouri portion of the St. Louis Interstate Air Quality Control Region
                  St. Louis
                  1/24/1972
                  5/31/1972, 37 FR 10875
                
                
                  (3) Effects of adopting Appendix B to NO2 emissions
                  St. Louis
                  3/27/1972
                  5/31/1972, 37 FR 10875
                
                
                  (4) CO air quality data base
                  St. Louis
                  5/2/1972
                  5/31/1972, 37 FR 10875
                
                
                  (5) Budget and manpower projections
                  Statewide
                  2/28/1972
                  10/28/1972, 37 FR 23089
                
                
                  (6) Emergency episode manual
                  Kansas City
                  5/11/1972
                  10/28/1972, 37 FR 23089
                
                
                  (7) Amendments to Air Conservation Law
                  Statewide
                  7/12/1972
                  10/28/1972, 37 FR 23089
                
                
                  (8) Air monitoring plan
                  Outstate
                  7/12/1972
                  10/28/1972, 37 FR 23089
                
                
                  (9) Amendments to Air Conservation Law
                  Statewide
                  8/8/1972
                  10/28/1972, 37 FR 23089
                
                
                  (10) Transportation control strategy
                  Kansas City
                  5/11/19735/21/1973
                  
                  6/22/1973, 38 FR 16550
                
                
                  (11) Analysis of ambient air quality data and recommendation to not designate the area as an air quality maintenance area
                  Kansas City
                  4/11/1974
                  3/2/1976, 41 FR 8956
                  [FRL 484-4].
                
                
                  (12) Recommendation to designate air quality maintenance areas
                  St. Louis, Columbia, Springfield
                  5/6/1974
                  9/9/1975, 40 FR 41942
                  [FRL 418-5].
                
                
                  (13) Plan to attain the NAAQS
                  Kansas City, St. Louis
                  7/2/1979
                  4/9/1980, 45 FR 24140
                  [FRL 1456-1].Correction notice published 7/11/1980.
                  
                
                
                  (14) Schedule for I/M program and commitment regarding difficult transportation control measures (TCMs)
                  St. Louis
                  9/9/1980
                  3/16/1981, 46 FR 16895
                  [A-7-FRL-1778-3].
                
                
                  (15) Lead SIP
                  Statewide
                  9/2/1980, 2/11/1981, 
                    2/13/1981
                  
                  4/27/1981, 46 FR 23412, 7/19/1984, 49 FR 29218
                  
                  [A7 FRL 1802-8], [MO 1515; OAR-FRL-2633-8].Correction notice published 5/15/1981.
                  
                
                
                  (16) Report on recommended I/M program
                  St. Louis
                  12/16/1980
                  8/27/1981, 46 FR 43139
                  [A7-FRL 1909-8].
                
                
                  (17) Report outlining commitments to TCMs, analysis of TCMs, and results of CO dispersion modeling
                  St. Louis
                  2/12/1981, 4/28/1981
                  
                  11/10/1981, 46 FR 55518
                  [A7-FRL 1958-3].
                
                
                  (18) 1982 CO and ozone SIP
                  St. Louis
                  12/23/1982, 8/24/1983
                  
                  10/15/1984, 49 FR 40164
                  [EPA Action MO 999; A-7-FRL-2691-8].
                
                
                  (19) Air quality monitoring plan
                  Statewide
                  6/6/1984
                  9/27/1984, 49 FR 38103
                  [EPA Action MO 1586; A-7-FRL-2682-5].
                
                
                  (20) Vehicle I/M program
                  St. Louis
                  8/27/1984
                  8/12/1985, 50 FR 32411
                  [MO-1619; A-7-FRL-2880-9].
                
                
                  (21) Visibility protection plan
                  Hercules Glades and Mingo Wildlife Area.
                  5/3/1985
                  2/10/1986, 51 FR 4916
                  [A-7-FRL-2967-5; MO 1809].
                
                
                  (22) Plan for attaining the ozone standard by December 31, 1987
                  St. Louis
                  8/1/1985
                  9/3/1986, 51 FR 31328
                  [A-7-FRL-3073-3].
                
                
                  (23) PM10 plan
                  Statewide
                  3/29/1988, 6/15/1988
                  
                  7/31/1989, 54 FR 31524
                  [FRL-3621-8].
                
                
                  (24) Construction permit fees including Chapter 643 RSMo
                  Statewide
                  1/24/1989, 9/27/1989
                  
                  1/9/1990, 55 FR 735
                  [FRL-3703-4].
                
                
                  (25) PSD NOx requirements including a letter from the state pertaining to the rules and analysis
                  Statewide
                  7/9/1990
                  3/5/1991, 56 FR 9172
                  [FRL-3908-6].
                
                
                  (26) Lead plan
                  Herculaneum
                  9/6/1990, 5/8/1991
                  
                  3/6/1992, 57 FR 8076
                  [MO6-1-5333; FRL-4102-7].
                
                
                  
                  (27) Ozone maintenance plan
                  Kansas City
                  10/9/1991
                  6/23/1992, 57 FR 27939
                  [Moll-1-5440; FRL-4140-7].
                
                
                  (28) Small business assistance plan
                  Statewide
                  3/10/1993
                  10/26/1993, 58 FR 57563
                  [MO-14-5860; FRL-4700-8].
                
                
                  (29) Part D Lead plan
                  Herculaneum
                  7/2/1993, 6/30/1994, 
                    11/23/1994
                  
                  5/5/1995, 60 FR 22274
                  [MO-17-1-6023A; FRL-5197-7].
                
                
                  (30) Intermediate permitting program including three letters pertaining to authority to limit potential to emit hazardous air pollutants
                  Statewide
                  3/31/1994, 11/7/1994, 
                    10/3/1994, 
                    2/10/1995
                  
                  9/25/1995, 60 FR 49340
                  [MO-21-1-6443(a); FRL-5289-6].
                
                
                  (31) Part D lead plan
                  Bixby
                  7/2/1993, 6/30/1994
                  
                  8/4/1995, 60 FR 39851
                  [MO-18-1-6024A; FRL-5263-9].
                
                
                  (32) Transportation conformity plans including a policy agreement and a letter committing to implement the state rule consistent with the Federal transportation conformity rule
                  St. Louis, Kansas City
                  2/14/1995
                  2/29/1996, 61 FR 7711
                  [MO-29-1-7151a; FRL-5425-2].
                
                
                  (33) Emissions inventory update including a motor vehicle emissions budget
                  Kansas City
                  4/12/1995
                  4/25/1996, 61 FR 18251
                  [KS-6-1-6985, MO-31-1-7153; FRL 5448-9].
                
                
                  (34) Part D Lead Plan
                  Glover
                  8/14/1996
                  3/5/1997, 62 FR 9970
                  [MO-015-1015a; FRL-5682-5].
                
                
                  (35) CO Maintenance Plan
                  St. Louis
                  6/13/1997, 6/15/1998
                  
                  1/26/1999, 64 FR 3855
                  [MO 043-1043(a); FRL-6220-1].
                
                
                  (36) 1990 Base Year Inventory
                  St. Louis
                  1/20/1995
                  2/17/2000, 65 FR 8060
                  [MO 092-1092; FRL-6528-7].
                
                
                  (37) 15% Rate-of-Progress Plan
                  St. Louis
                  11/12/1999
                  5/18/2000, 65 FR 31485
                  [MO 103-1103; FRL-6701-3].
                
                
                  (38) Implementation plan for the Missouri inspection maintenance program
                  St. Louis
                  11/12/1999
                  5/18/2000, 65 FR 31480
                  [MO 096-1096b; FRL-6701-6].
                
                
                  (39) Doe Run Resource Recycling Facility near Buick, MO
                  Dent Township in Iron County
                  5/17/2000
                  10/18/2000, 65 FR 62295
                  [MO 114-1114a; FRL-6885-6].
                
                
                  (40) Commitments with respect to implementation of rule 10 CSR 10-6.350, Emissions Limitations and Emissions Trading of Oxides of Nitrogen
                  Statewide
                  8/8/2000
                  12/28/2000, 65 FR 82285
                  [Region 7 Tracking No. 113-1113a; FRL-6923-2].
                
                
                  (41) Contingency Plan including letter of April 5, 2001
                  St. Louis
                  10/6/1997, 4/5/2001
                  
                  6/26/2001, 66 FR 33996
                  [Tracking No. MO-0132-1132, IL 196-3; FRL-7001-7].
                
                
                  (42) Ozone 1-Hour Standard Attainment Demonstration Plan for November 2004 including 2004 On-Road Motor Vehicle Emissions Budgets
                  St. Louis
                  11/10/1999, 11/2/2000, 
                    2/28/2001, 
                    3/7/2001
                  
                  6/26/2001, 66 FR 33996
                  [MO-0132-1132, IL 196-3;FRL-7001-7].
                
                
                  (43) Doe Run Resources Corporation Primary lead Smelter, 2000 Revision of Lead SIP
                  Herculaneum, MO
                  1/9/2001
                  4/16/2002, 67 FR 18497
                  [MO 151-1151; FRL-7170-6].
                
                
                  (44) Doe Run Resources Corporation Primary Lead Smelter, 2000 Revision of Lead SIP
                  Glover, MO
                  6/15/2001
                  4/16/2002, 67 FR 18497
                  [MO 151-1151; FRL-7170-6].
                
                
                  (45) Maintenance Plan for the Missouri Portion of the St. Louis Ozone Nonattainment Area including 2014 On-Road Motor Vehicle Emission Budgets
                  St. Louis
                  12/6/2002
                  5/12/2003, 68 FR 25414
                  [MO 181-1181; FRL-7494-6].
                
                
                  
                  (46) Maintenance Plan for the 1-hour ozone standard in the Missouri portion of the Kansas City maintenance area for the second ten-year period
                  Kansas City
                  12/17/2002
                  1/13/2004, 69 FR 1921
                  [MO 201-1201; FRL-7608-8].
                
                
                  (47) Vehicle I/M Program
                  St. Louis
                  10/1/2003
                  5/13/2004, 69 FR 26503
                  [R07-OAR-2004-MO-0001; FRL-7661-4].
                
                
                  (48) Revised Maintenance Plan of Doe Run Resource Recycling Facility near Buick, MO
                  Dent Township in Iron County
                  4/29/2003
                  8/24/2004, 69 FR 51953
                  [R07-OAR-2004-MO-0002; FRL-7805-1].
                
                
                  (49) Lead Maintenance Plan
                  Iron County (part) within boundaries of Liberty and Arcadia Townships
                  1/26/2004
                  10/29/2004, 69 FR 63072
                  [R07-OAR-2004-MO-0003; FRL-7831-1].
                
                
                  (50) Revision to Maintenance Plan for the 1-hour ozone standard in the Missouri portion of the Kansas City maintenance area for the second ten-year period
                  Kansas City
                  10/28/2005
                  6/26/2006, 71 FR 36210
                  [EPA-R07-OAR-2006-0286; FRL-8188-6].
                
                
                  (51) CAA 110(a)(2)(D)(i) SIP—Interstate Transport
                  Statewide
                  2/27/2007
                  5/8/2007, 72 FR 25085
                  [EPA-R07-OAR-2007-0249 FRL-8310-5].
                
                
                  (52) Submittal of the 2002 Base Year Inventory for the Missouri Portion of the St. Louis 8-hour ozone nonattainment area and Emissions Statement SIP
                  St. Louis
                  6/15/2006
                  5/31/2007, 72 FR 30272
                  [EPA-R07-OAR-2007-0383; FRL-8318-8].
                
                
                  (53) Maintenance Plan for the 8-hour ozone standard in the Missouri portion of the Kansas City area
                  Kansas City
                  5/23/2007
                  8/9/2007, 72 FR 44778
                  [EPA-R07-OAR-2007-0619 FRL-8450-7].
                
                
                  (54) Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone NAAQS
                  Statewide
                  2/27/2007
                  7/11/2011, 76 FR 40619
                  [EPA-R07-OAR-2011-0309 FRL-9429-1] This action addresses the following CAA elements, as applicable: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  (55) VOC RACT Requirements for the 8-hour ozone NAAQS
                  St. Louis
                  1/17/2007, 6/1/2011, 
                    8/30/2011
                  
                  1/23/2012, 77 FR 3144. 1/6/2014, 79 FR 580
                  
                  [EPA-R07-OAR-2011-0859 FRL-9621-1] [EPA-R07-OAR-2012-0767; FRL-9905-03-Region 7].
                
                
                  (56) CAA Section 110(a)(2) SIP-1978 Pb NAAQS
                  City of Herculaneum, MO
                  7/29/2009
                  2/17/2012, 77 FR 9529
                  [EPA-R07-OAR-2008-0538; FRL-9632-7].
                
                
                  (57) Regional Haze Plan for the first implementation period
                  Statewide
                  8/5/2009, supplemented 1/30/2012
                  6/26/2012, 77 FR 38007
                  [EPA-R07-OAR-2012-0153; FRL-9688-1] § 52.1339(c); Limited Approval.
                
                
                  (58) Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  2/27/2007
                  6/21/2013; 78 FR 37457
                  [EPA-R07-OAR-2013-0208; FRL-9825-7] This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II) prongs 3 and 4, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  (59) Section 110(a)(2) Infrastructure Requirements for the 2006 PM2.5 NAAQS
                  Statewide
                  12/28/2009
                  6/21/2013; 78 FR 37457
                  [EPA-R07-OAR-2013-0208; FRL-9825-7] This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II) prongs 3 and 4, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M)
                
                
                  
                  (60) Section 128 Declaration: Missouri Air Conservation Commission Representation and Conflicts of Interest Provisions; Missouri Revised Statutes (RSMo) RSMo 105.450, RSMo 105.452, RSMo 105.454, RSMo 105.462, RSMo 105.463, RSMo 105.466, RSMo 105.472, and RSMo 643.040.2
                  Statewide
                  8/8/2012
                  6/21/2013; 78 FR 37457
                  [EPA-R07-OAR-2013-0208; FRL-9825-7].
                
                
                  (61) Section 110(a)(2) Infrastructure Requirements for the 2008 Pb NAAQS
                  Statewide
                  12/20/2011
                  8/19/2014, 79 FR 48994
                  [EPA-R07-OAR-2014-0290; FRL-9915-28-Region 7] This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  (62) Implementation Plan for the 2008 Lead NAAQS
                  City of Herculaneum, MO
                  4/18/2013
                  10/20/2014, 79 FR 62574
                  [EPA-R07-OAR-2014-0448; FRL-9918-18-Region-7]
                
                
                  (63) Sections 110(a)(1) and 110(a)(2) Infrastructure Requirements for the 2008 Ozone NAAQS
                  Statewide
                  7/8/2013
                  3/22/2018, 83 FR 12496
                  This action approves the following CAA elements: 110(a)(1) and 110(a)(2)(A), (B), (C), (D)(i)(II)—prong 3, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). 110(a)(2)(D)(i)(I)—prongs 1 and 2 are addressed by Federal Implementation Plans. 110(a)(2)(I) is not applicable. [EPA-R07-OAR-2015-0356; FRL-9975-71-Region 7].
                
                
                  (64) Sections 110(a)(1) and 110(a)(2) Infrastructure Requirements for the 2010 Nitrogen Dioxide NAAQS
                  Statewide
                  4/30/2013
                  3/22/2018, 83 FR 12496
                  This action approves the following CAA elements: 110(a)(1) and 110(a)(2)(A), (B), (C), (D)(i)(I), (D)(i)(II)—prong 3, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). 110(a)(2)(I) is not applicable. [EPA-R07-OAR-2017-0268; FRL-9975-71-Region 7].
                
                
                  (65) Sections 110(a)(1) and 110(a)(2) Infrastructure Requirements for the 2010 Sulfur Dioxide NAAQS
                  Statewide
                  7/8/2013
                  3/22/2018, 83 FR 12496
                  This action approves the following CAA elements: 110(a)(1) and 110(a)(2)(A), (B), (C), (D)(i)(II)—prong 3, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). EPA is not acting on 110(a)(2)(D)(i)(I)—prongs 1 and 2. 110(a)(2)(I) is not applicable. EPA intends to act on 110(a)(2)(D)(i)(II)—prong 4 in a separate action. [EPA-R07-OAR-2017-0515; FRL-9975-71-Region 7].
                
                
                  (66) Cross State Air Pollution Rule—State-Determined Allowance Allocations for the 2016 control periods
                  Statewide
                  3/30/2015
                  8/24/2015, 80 FR 51135
                
                
                  
                  (67) Missouri 8-Hour CO Second Ten year Limited Maintenance Plan.
                  St. Louis
                  4/8/2014
                  10/2/2015, 80 FR 59614
                  EPA-R07-OAR-2015-0513; FRL-9934-98-Region 7]
                
                
                  (68) Missouri Early Progress Plan
                  St. Louis
                  8/26/2013
                  1/14/2016, 81 FR 1890
                  [EPA-R07-OAR-2015-0587; FRL-9941-01-Region 7].
                
                
                  (69) Marginal Plan for the Missouri Portion of the St. Louis Ozone Nonattainment Area for the 2008 NAAQS
                  Statewide
                  9/9/2014
                  2/25/2016, 81 FR 9350
                  EPA-R07-OAR-2015-0438; 9942-76-Region 7.
                
                
                  (70) State Implementation Plan (SIP) Revision for Regional Haze (2014 Five-year Progress Report)
                  Statewide
                  9/5/2014
                  8/1/2016, 81 FR 50353; 9/24/2018, 83 FR 48242
                  Missouri submitted a clarification letter to its Five-year Progress Report on July 31, 2017 that is part of this action. [EPA-R07-OAR-2015-0581; FRL-9949-68—Region 7]; [EPA-R07-OAR-2018-0211; FRL-9984-22—Region 7.]
                
                
                  (71) Exide Technologies Compliance Plan 2008 lead NAAQS
                  Forest City
                  10/15/2014
                  9/26/2016, 81 FR 65898
                  [EPA-R07-OAR-2015-0835; FRL 9952-79-Region 7].
                
                
                  (72) Sections 110(a)(1) and 110(a)(2) Infrastructure Requirements for the 2012 Annual Fine Particulate Matter (PM2.5) NAAQS
                  Statewide
                  10/14/2015
                  3/22/2018, 83 FR 12496
                  This action approves the following CAA elements: 110(a)(1) and 110(a)(2)(A), (B), (C), (D)(i)(II)—prong 3, D(ii), (E), (F), (G), (H), (J), (K), (L), and (M). 110(a)(2)(I) is not applicable. [EPA-R07-OAR-2017-0513; FRL-9975-71-Region 7].
                
                
                  (73) Missouri State Statute section 105.483(5) RSMo 2014, and Missouri State Statute section 105.485 RSMo 2014
                  Statewide
                  10/14/2015
                  3/22/2018, 83 FR 12496
                  EPA-R07-OAR-2017-0513; FRL-9975-71-Region 7.
                
                
                  (74) Sections 110(a)(2) Infrastructure Prong 4 Requirements for the 2008 Ozone, 2010 Nitrogen Dioxide, 2010 Sulfur Dioxide, and the 2012 Fine Particulate Matter NAAQS
                  Statewide
                  7/8/2013; 8/30/2013; 7/8/2013; 10/14/2015
                  9/24/2018, 83 FR 48242
                  This action approves the following CAA elements: 110(a)(2)(D)(i)(II)—prong 4. [EPA-R07-OAR-2018-0211; FRL-9984-22—Region 7.
                
                
                  (75) Section 110(a)(2)(D)(i)(I)—significant contribution to nonattainment (prong 1), and interfering with maintenance of the NAAQs (prong 2) (Interstate Transport) Infrastructure Requirements for the 2012 Annual Fine Particulate Matter (PM2.5) NAAQS
                  Statewide
                  10/14/2015
                  10/1/2018, 83 FR 49298
                  This action approves the following CAA elements: 110(a)(1) and 110(a)(2)(D)(i)(I)—prongs 1 and 2 [EPA-R07-OAR-2018-0261; FRL-9983-77—Region 7.]]
                
                
                  (76) Jackson County 1-Hour SO2 NAA Baseline Emissions Inventory
                  Jackson County
                  10/15/2015
                  2/13/2019, 84 FR 3703
                  [EPA-R07-OAR-2018-0700; FRL-9988-46-Region 7].
                
                
                  (77) Jefferson County 1-Hour SO2 NAA Baseline Emissions Inventory
                  Jefferson County
                  6/1/2015
                  2/13/2019, 84 FR 3703
                  [EPA-R07-OAR-2018-0700; FRL-9988-46-Region 7].
                
                
                  
                  (78) Sections 110 (a)(1) and 110(a)(2) Infrastructure Requirements for the 2015 Ozone NAAQS. Ozone Contingency Plan Exemptions
                  Statewide
                  4/11/2019
                  9/30/2019, 84 FR 51413
                  This action approves the following CAA elements: 110(a)(1) and 110(a)(2)(A), (B), (C), (D)(i)(II)—prongs 3 and 4, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). 110(a)(2)(D)(i)(I)—prongs 1 and 2 were not included in the submission. 110(a)(2)(I) is not applicable.This action approves the ozone contingency plan exemptions for all counties in the Kansas City AQCR and Jefferson and Franklin (except Bowles Township) counties in the St. Louis AQCR.
                    [EPA-R07-OAR-2019-0334; FRL-1000-15-Region 7].
                  
                
              
              [64 FR 34719, June 29, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1320, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1321
              Classification of regions.
              The Missouri plans were evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Metropolitan Kansas City Interstate
                  I
                  III
                  III
                  I
                  I
                
                
                  Southwest Missouri Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Southeast Missouri Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Northern Missouri Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Metropolitan St. Louis Interstate
                  I
                  I
                  III
                  I
                  I
                
              
              [37 FR 10875, May 31, 1972, as amended at 39 FR 16347, May 8, 1974]
            
            
              § 52.1322
              Original Identification of Plan Section.
              (a) This section identifies the original “Air Implementation Plan for the State of Missouri” and all revisions submitted by Missouri that were Federally approved prior to July 1, 1999.
              (b) The plans were officially submitted on January 24, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Budget and manpower projections were submitted by the State Air Conservation Commission (ACC) on February 28, 1972. (Non-regulatory)

              (2) A memorandum from the State Air Conservation Commission concerning the effects of adopting Appendix B to NO2 emissions in the St. Louis area was submitted on March 27, 1972. (Non-regulatory)

              (3) The determination of the CO air quality data base on the St. Louis area was submitted on May 2, 1972, by the Air Conservation Commission. (Non- regulatory)
              
              (4) The emergency episode operations/communications manual for the Kansas City area was submitted on May 11, 1972, by the State Air Conservation Commission. (Non-regulatory)
              (5) Amendments to the Air Conservation Law, Chapter 203, and plans for air monitoring for outstate Missouri were submitted July 12, 1972, by the Air Conservation Commission.
              (6) The following amendments to the St. Louis and Kansas City outstate plans were submitted August 8, 1972, by the State ACC: Air Conservation Law, Chapter 203; Kansas City Ordinance, Chapter 18; Regulations XVIII, XX, XXVI (St. Louis); Regulations X, XII, XVII (Kansas City) and Regulations S-11, S-X111 and S-X11 (outstate).
              (7) Letters discussing transportation control strategy for Kansas City Interstate AQCR submitted by the State ACC on May 11 and 21, 1973. (Non-regulatory)
              (8) Alert plan for St. Louis County and outstate Missouri was submitted on May 24, 1973, by the ACC. (Regulatory)
              (9) Copy of the State's analysis of ambient air quality in the Missouri portion of the Metropolitan Kansas City Interstate Air Quality Control Region and recommendation that the area not be designated as an Air Quality Maintenance Area submitted by the Missouri Air Conservation Commission on April 11, 1974. (Non-regulatory)
              (10) Copy of the State's analysis of the Missouri portion of the Metropolitan St. Louis Interstate Standard Metropolitan Statistical Area (SMSA), the Columbia SMSA and the Springfield SMSA and recommendations for the designation of Air Quality Maintenance Areas submitted by the Missouri Air Conservation Commission on May 6, 1974. (Non-regulatory)
              (11) Compliance Schedules were submitted by the Missouri Air Conservation Commission on June 3 and October 1, 1976.
              (12) Compliance Schedules were submitted by the Missouri Air Conservation Commission on November 23, 1976.
              (13) On August 28, 1978, the following revisions were submitted by the Missouri Department of Natural Resources:
              (i) The recodification of Missouri regulations of July 1, 1976, now contained in Title 10, Division 10 of the Code of State Regulations.
              (ii) Title 10, Division 10, Chapter 6 of the Code of State Regulations which contains air quality standards, definitions, and reference methods.

              (iii) Missouri Rule 10 CSR 10-2.200; Rule 10 CSR 10-3.150; and Rule 10 CSR 10-4.190 pertaining to control of SO2 from indirect heating sources.
              (iv) Missouri Rule 10 CSR 10-2.030; Rule 10 CSR 10-3.050; Rule 10 CSR 10-4.030; and 10 CSR 10-5.050 exempting certain process sources from the process weight regulations for particulate matter.
              (v) Missouri Rule 10 CSR 10-2.190; Rule 10 CSR 10-3.140; Rule 10 CSR 10-4.180; and Rule 10 CSR 10-5.280 which contain the “Standards of Performance for New Stationary Sources,” found at 40 CFR part 60 as in effect on January 18, 1975.
              (vi) Missouri Rule 10 CSR 10-2.060; Rule 10 CSR 10-3.080; Rule 10 CSR 10-4.060; and Rule 10 CSR 10-5.090 which require continuous opacity monitors for certain sources.
              (vii) Missouri Rule 10 CSR 10-5.140 for determining settlable acid and alkaline mists is rescinded.
              (viii) The EPA is taking no action on Rule 10 CSR 10-5.100; 10 CSR 10-2.050, and 10 CSR 10-3.070 which limit fugitive particulate emissions from the handling, transporting and storage of materials in the State of Missouri.

              (14) On March 12, 1979, the Missouri Department of Natural Resources submitted Rule 10 CSR 10-3.100 and Rule 10 CSR 10-5.150 establishing revised SO2 emission limits for primary lead smelters.
              (15) On March 1, 1979, the Missouri Department of Natural Resources submitted a revision of regulation 10 CSR 10-5.110 revising the allowable emission rates of sulfur dioxide from Union Electric's Sioux and Labadie power plants.

              (16) On July 2, 1979, the State of Missouri submitted a plan to attain the National Ambient Air Quality Standards for the Kansas City and St. Louis areas of the state designated nonattainment under section 107 of the Clean Air Act, as amended in 1977. Included in the plan are the following approved regulations as amended, in part, in subsequent submittals:
              (i) Rule 10 CSR 10-2.210 and 10 CSR 10-5.300 Control of Emissions from Solvent Metal Cleaning are approved as RACT;
              (ii) Rule 10 CSR 10-2.220 and 10 CSR 10-5.310 Liquified Cutback Asphalt Paving Restriated are approved as RACT;
              (iii) Rule 10 CSR 10-5.220 Control of Petroleum Liquid Storage, Loading and Transfer (St. Louis) is approved as RACT.
              (iv) Rule 10 CSR 10-2.260 Control of Petroleum Liquid Storage, Loading and Transfer (Kansas City) is approved as RACT;
              (v) Rule 10 CSR 10-5.030 Maximum Allowable Emission of Particulate Matter from Fuel Burning Equipment Used for Indirect Heating is approved as RACT;
              (vi) Rule 10 CSR 10-5.090 Restriction of Emission of Visible Air Contaminants is approved as RACT;
              (vii) Rule 10 CSR 10-5.290 More Restrictive Emission Limitations for Sulfur Dioxide and Particulate Matter in South St. Louis is approved as RACT;
              (viii) Rule 10 CSR 10-2.040 Maximum Allowable Emission of Particulate Matter from Fuel Burning Equipment Used for Indirect Heating is approved as RACT;
              (ix) Rule 10 CSR 10-2.240 Restriction of Emissions of Volatile Organic Compounds from Petroleum Refinery Sources is approved as RACT;
              (x) Rule 10 CSR 10-2.250 Control of Volatile Leaks from Petroleum Refinery Equipment is approved as RACT; and
              (xi) Rule 10 CSR 10-2.230 and 10 CSR 10-5.330 Control of Emissions from Industrial Surface Coating Operations is approved as RACT.
              (17) On July 2, 1979, the Missouri Department of Natural Resources submitted variances (compliance schedules) for Union Electric Company's Labadie power plant, River Cement Company, and Monsanto Company's Queeny plant. The compliance schedules require these sources to comply with revised Rule 10 CSR 10-5.090. In addition, the Labadie power plant is required to come into compliance with Rule 10 CSR 10-5.030.
              (18) On April 7, 1980 the State of Missouri submitted plan revisions for the review and permitting of sources of air pollutant emissions in nonattainment areas. Included in the plan are Missouri regulations 10 CSR 10-6.020, Definitions, and 10 CFR 10-6.060, Permits Required, as amended, in part, in subsequent submittals, which are approved as meeting the requirements of sections 172(b)(6), 172(b)(11)(A) and 173.
              (19) On July 2, 1979, the Missouri Department of Natural Resources submitted the variance for the University of Missouri power plant.
              (20) On March 11, 1977 the Missouri Department of Natural Resources submitted a variance for Noranda Aluminum.
              (21) On June 25, 1979 the Missouri Department of Natural Resources submitted a variance for Associated Electric Cooperative in New Madrid.
              (22) On April 25, 1979, the Missouri Department of Natural Resources submitted the variance for the Union Electric Company's Meramec power plant.
              (23) Revisions to Rule 10 CSR 10-2.260 Control of Petroleum Liquid Storage, Loading and Transfer (Kansas City), submitted on September 5, 1980, amending the vapor pressure limit in Section 2(A) and amending the limit on gasoline loading in Section 3(B)(1), are approved as RACT.
              (24) A schedule for an inspection and maintenance program in St. Louis and a commitment by the East-West Gateway Coordinating Council regarding difficult transportation control measures, submitted on September 9, 1980.
              (25) On September 5, 1980, the State of Missouri submitted new regulations and amendments to existing regulations to control emissions of volatile organic compounds in the St. Louis and Kansas City ozone nonattainment areas. Included in the plan revision are the following approved regulations as amended, in part, in subsequent submittals:

              (i) Amendments to Rule 10 CSR 10-2.230 and to Rule 10 CSR 10-5.330, Control of Emissions from Industrial Surface Coating Operations, are approved as RACT;
              
              (ii) Amendments to Rule 10 CSR 10-2.260 and to Rule 10 CSR 10-5.220, Control of Petroleum Liquid Storage, Loading and Transfer, are approved as RACT;
              (iii) Amendments to Rule 10 CSR 10-6.020, Definitions, and to Rule 10 CSR 10-6.030, Sampling Methods for Air Pollution Sources, and to Rule 10 CSR 10-6.040, Reference Methods, are approved as RACT;
              (iv) Rule 10 CSR 10-2.280 and Rule 10 CSR 10-5.320, Control of Emissions from Perchloroethylene Dry Cleaning Installations, are approved as RACT;
              (v) Rule 10 CSR 10-2.290, Control of Emissions from Rotogravure and Flexographic Printing Facilities, is approved as RACT;
              (vi) Rule 10 CSR 10-5.350, Control of Emissions from the Manufacture of Synthesized Pharmaceutical Products, is approved as RACT;
              (vii) Rule 10 CSR 10-5.340, Control of Emissions from Rotogravure and Flexographic Printing Facilities is approved as RACT.
              (26) On September 2, 1980, the Missouri Department of Natural Resources submitted the State Implementation Plan for Lead. On February 11 and 13, 1981, the Missouri Department of Natural Resources submitted two letters containing additional information concerning the State Implementation Plan for Lead.
              (27) On September 5, 1980, the state of Missouri submitted a plan revision which involved provisions for start-up, shutdown, and malfunction conditions. Included in the plan are new Missouri Rule 10 CSR 10-6.050, Start-up Shutdown, and MalfunctionConditions; and revisions to Rule 10 CSR 10-6.020, Defintions and Amended Start-up, Shutdown and Malfunction Provisions in Rules 10 CSR 10-2.030, 10-3.050, 10-3.060, 10-3.080, 10-4.030, 10-4.040, and 10-5.050.
              (28) Revisions to Rule 10 CSR 10-6.060 Permits Required, submitted on April 7, 1981.
              (29) A revision to Rule 10 CSR 10-5.220 Control of Petroleum Liquid Storage, Loading and Transfer (St. Louis), submitted on April 14, 1981, amending the emission limit in Section 3, is approved as RACT.
              (30) A report on the recommended type of I/M program, stringency factor, vehicle test mix, and program resources and justification, submitted on December 16, 1980, is approved as meeting the applicable condition on the SIP. No action is being taken with respect to the approvability of the specific recommendation sin the report.
              (31) A report from the East-West Gateway Coordinating Council outlining commitments to transportation control measures, an analysis of those measures, and the results of the carbon monoxide dispersion modeling, submitted on February 12 and April 28, 1981, is approved as meeting the applicable condition on the SIP.
              (32) A variance from Missouri Rule 10 CSR 10-3.050 Restriction of Emission of Particulate Matter From Industrial Processes, for St. Joe Minerals Corporation, Pea Ridge Iron Ore facility, was submitted by the Missouri Department of Natural Resources on May 6, 1981 with supplementary information submitted on June 22 and July 28, 1981.
              (33) On September 5, 1980, the Missouri Department of Natural Resources submitted a revision of Missouri Rule 10 CSR 10-3.050, Restriction of Emission of Particulate Matter from Industrial Processes, which exempts existing Missouri type charcoal kilns from the rule.
              (34) A variance from Missouri Rules 10 CSR 10-3.060, Maximum Allowable Emissions of Particulate Matter from Fuel Burning Equipment Used for Indirect Heating, and 10 CSR 10-3.080, Restriction of Emission of Visible Air Contaminants, was submitted by the Missouri Department of Natural Resources on August 12, 1981.
              (35) A variance from Missouri Rule 10 CSR 10-2.260, Control of Petroleum Liquid Storage, Loading and Transfer for the Kansas City Metropolitan Area, was submitted by the Missouri Department of Natural Resources on June 11, 1981.
              (36) Revisions to Rule 10 CSR 10-5.340, Control of Emissions from Rotogravure and Flexographic Printing Facilities, submitted on April 15, 1982, are approved as RACT.

              (37) On April 15, 1982, the State of Missouri submitted a new Rule 10 CSR 10-6.060, Permits Required, and Amendments to Rule 10 CSR 10.6020, Definitions, involving the review and permitting of new sources of air pollution. Included in the plan are provisions relating to the attainment area (PSD) new source review. The plan also includes new source review provisions of nonattainment areas in the State.
              (38) Revisions to Rules 10 CSR 10-2.280 (Kansas City) and 10 CSR 10-5.320 (St. Louis), both entitled Control of Emissions from Perchloroethylene Dry Cleaning Installations, and 10 CSR 10-5.290, More Restrictive Emission Limitations for Sulfur Dioxide and Particulate Matter in the South St. Louis Area, submitted on July 13, 1982, are approved.
              (39) [Reserved]
              (40) The 1982 carbon monoxide and ozone state implementation plan revisions were submitted by the Department of Natural Resources on December 23, 1982. A revised version of the 1982 carbon monoxide and ozone plan was submitted by the Department of Natural Resources on August 24, 1983. This version contained updated inventories, attainment demonstrations and schedules to adopt rules. The submission included new rule 10 CSR 10-5.360, Control of Emissions from Polyethylene Bag Sealing Operations. (No action was taken with respect to provisions dealing with control strategy demonstration, reasonable further progress and inspection and maintenance of motor vehicles.)
              (41) Revised rule 10 CSR 10-1.010, General Organization, was submitted by the Missouri Department of Natural Resources on December 30, 1982.
              (42) [Reserved]
              (43) On March 26, 1984, the Missouri Department of Natural Resources submitted a revision to the September 2, 1980, lead State Implementation Plan pertaining to item 4 of the consent order for the St. Joe Lead Company. The revision consists of a substitution of equivalent control measures for item 4.
              (44) A variance from Missouri Rule 10 CSR 10-3.050, Restriction of Emission of Particulate Matter from Industrial Processes, for the St. Joe Minerals Corporation, Pea Ridge Iron Ore facility, was submitted by the Missouri Department of Natural Resources on July 1, 1983.
              (45) The Missouri Department of Natural Resources submitted revisions to regulations 10 CSR 10-2.100, 3.030, 4.090, and 5.070 requiring operating permits for open burning of untreated wood waste at solid waste disposal and processing installations effective April 12, 1984.
              (46) On June 6, 1984, the Missouri Department of Natural Resources submitted the Air Quality Monitoring State Implementation Plan.
              (47) In a letter dated August 14, 1984, the Missouri Department of Natural Resources submitted the rules, 10 CSR 10-6.030, Sampling Methods for Air Pollution Sources, and 10 CSR 10-6.040, Reference Methods.
              (48) Revised rules 10 CSR 10-2.040, 3.060, 4.040 and 5.030 all entitled “Maximum Allowable Emission of Particulate Matter from Fuel Burning Equipment Used for Indirect Heating” were submitted September 24, 1984, by the Department of Natural Resources.
              (49) On October 5, 1984, the Missouri Department of Natural Resources submitted a revision to the September 2, 1980, lead State Implementation Plan pertaining to item 6 of the Consent Order for the AMAX Lead Company. The revision consists of a substitution of equivalent control measures for item 6.
              (50) The Missouri Department of Natural Resources submitted an amendment to Rule 10 CSR 10-5.330 “Control of Emissions from Industrial Surface Coating Operations,” limiting emissions from surface coating of plastic parts and new Rule 10 CSR 10-5.370 “Control of Emissions from the Application of Deadeners and Adhesives” on January 24, 1984; and new Rule 10 CSR 10-5.390, “Control of Emissions from Manufacture of Paints, Varnishes, Lacquers, Enamels and Other Allied Surface Coating Products” and an amendment to 10 CSR 10-6.020, “Definitions” on April 10, 1984. (Approval action was deferred on 10 CSR 10-5.370.)
              (51) The motor vehicle inspection and maintenance program for the St. Louis area was submitted August 27, 1984, by the Department of Natural Resources.
              (i) Incorporation by reference.
              
              (A) Amendment to Regulations 10 CSR 10-5.380, “Motor Vehicle Emissions Inspections”, published in the Missouri Register January 3, 1982;
              (B) Missouri Revised Statutes, Sections 307.350 through 307.395, “Motor Vehicle Safety Inspection”, as revised September 1983;
              (C) Regulations 11 CSR 50-2.010 through 11 CSR 50-2.410, “Missouri Motor Vehicle Inspection Regulations”, as revised July 1, 1982.
              (ii) Additional material.
              (A) I/M Implementation Schedule.
              (B) Highway Patrol Forms.
              (C) Missouri Certified Emission Analyzers.
              (D) Missouri Department of Revenue Policy.
              (E) Highway Patrol QC Manual.
              (F) EPA Approval of RACT Compliance.
              (G) Public Awareness Materials.
              (52) [Reserved]
              (53) A rule requiring sources to keep records and report data and requiring emission data to be made public was submitted January 22, 1985, by the Department of Natural Resources. This rule replaces previous rules 10 CSR 10-2.130, 3.130, 4.120, and 5.210, all entitled “Submission of Emission Information” which were approved as parts of the State Implementation Plan; and previous rules 10 CSR 10-2.180, 3.120, 4.170, and 5.270, all entitled “Public Availability of Emission Data” which were not approved prior to the submission of this replacement rule.
              (i) Incorporation by reference. A new regulation 10 CSR 10-6.110 published in the Missouri Register November 1, 1984.
              (54) A new rule, Controlling Emissions During Episodes of High Air Pollution Potential, was submitted by the Department of Natural Resources on January 22, 1985.
              (i) Incorporation by reference. 10 CSR 10-6.130, Controlling Emissions During Episodes of High Air Pollution Potential, adopted by the Missouri Air Conservation Commission and effective on October 11, 1984.
              (ii) Additional material. The State has rescinded rules 10 CSR 10-2.170, 3.110, 4.160, and 5.260, all entitled “Rules for Controlling Emission During Periods of High Air Pollution Potential.”
              (55) [Reserved]
              (56) The Missouri Department of Natural Resources submitted the Protection of Visibility Plan, 1985, on May 3, 1985.
              (i) Incorporation by reference.
              (A) Amendments to Missouri Rule 10 CSR 10-6.020, Definitions, and Rule 10 CSR 10-6.060, Permits Required. These Amendments were adopted by the Missouri Air Conservation Commission and became effective on May 11, 1985.
              (ii) Additional material.
              (A) Narrative description of visibility new source review program for Class I areas in Missouri.
              (B) Visibility monitoring plan for Class I areas in Missouri.
              (57) On July 1, 1985, the Missouri Department of Natural Resources submitted amendments to Rules 10 CSR 10-5.220 for the St. Louis Metropolitan Area, and 10 CSR 10-2.260 for the Kansas City Metropolitan Area. The amendments require bulk gasoline plants to be equipped with a vapor recovery system if their monthly throughput is greater than the exemption level.
              (i) Incorporation by reference.
              (A) 10 CSR 10-5.220, and 10 CSR 10-2.260, Control of Emissions from Petroleum Liquid Storage, Loading, and Transfer, as published in the Missouri Register on May 1, 1985.
              (58) A plan revision demonstrating that the ozone standard will be attained in the St. Louis ozone nonattainment area by December 31, 1987, was submitted by the Department of Natural Resources on August 1, 1985.
              (i) Incorporation by reference.
              (A) An agreement and variance modification order dated July 18, 1985, signed by the Missouri Air Conservation Commission and the General Motors (GM) Corporation requiring that the GM St. Louis assembly plant meet interim emission limitations and comply with the SIP by shutdown by December 31, 1987.
              (ii) Additional material.
              (A) A revised and corrected emission inventory for base year 1980.

              (B) A revised projected year 1987 inventory demonstrating that the additional emission reductions from two new regulations and one plant shutdown, in addition to reductions already required, will be adequate to reduce ambient ozone concentrations to the National Ambient Air Quality Standard for ozone.
              (59) A new rule, Control of Emissions from the Production of Maleic Anhydride, was submitted by the Department of Natural Resources on January 21, 1986.
              (i) Incorporation by reference.
              (A) 10 CSR 10-5.400, Control of Emissions from the Production of Maleic Anhydride, adopted by the Missouri Air Conservation Commission and effective on October 26, 1985.
              (60) A plan revision to correct motor vehicle inspection and maintenance testing deficiencies was submitted by the Department of Natural Resources on December 29, 1987.
              (i) Incorporation by reference.
              (A) Regulations 11 CSR 50-2.370 and 11 CSR 50-2.400, effective June 25, 1987.
              (61) On June 9, 1986, the state of Missouri submitted an amendment to Rule 10 CSR 10-5.220, Control of Petroleum Liquid Storage, Loading, and Transfer. This amendment requires the control of volatile organic compound emissions from the refueling of motor vehicles in the St. Louis Metropolitan Area.
              (i) Incorporation by reference.
              (A) 10 CSR 10-5.220, Control of Petroleum Liquid Storage, Loading, and Transfer, revised paragraphs 4, 5, 6, 7, 8, and 9, published in the Missouri Register on May 1, 1985.
              (62) A new rule, Control of Equipment Leaks from Synthetic Organic Chemical and Polymer Manufacturing Plants, was submitted by the Department of Natural Resources on November 19, 1986.
              (i) Incorporation by reference, 10 CSR 10-5.420, Control of Equipment Leaks from Synthetic Organic Chemical and Polymer Manufacturing Plants, effective on September 26, 1986.
              (63) An amendment to the rule, Restriction of Emissions of Sulfur Compounds, was submitted by the Department of Natural Resources on November 19, 1986.
              (i) Incorporation by reference.
              (A) Amended Regulation 10 CSR 10-3.100, Restriction of Emission of Sulfur Compounds adopted October 16, 1986, and effective on November 28, 1986.
              (64) A variance from Missouri Rule 10 CSR 10-3.050, Restriction of Emission of Particulate Matter from Industrial Processes, for the St. Joe Minerals Corporation, Pea Ridge Iron Ore facility, was submitted by the Missouri Department of Natural Resources on October 22, 1987.
              (i) Incorporation by reference.
              (A) Variance order modification dated May 21, 1987, issued to St. Joe Minerals Corporation allowing certain equipment at its Pea Ridge Iron Ore facility to operate beyond the limitations specified in Rule 10 CSR 10-3.050, Restriction of emissions of Particulate Matter from Industrial Processes, for outstate Missouri area, effective May 21, 1987.
              (65) Revised regulations for the control of volatile organic compound emissions in the Kansas City area were submitted by the Missouri Department of Natural Resources on May 21, 1986, and December 18, 1987. The May 21, 1986, submittal also included anozone attainment demonstration for Kansas City, which will be addressed in a future action.
              (i) Incorporation by reference.
              (A) Revision to Rule 10 CSR 10-2.260, Control of Emissions from Petroleum Liquid Storage, Loading, and Transfer, effective May 29, 1986, with amendments effective December 24, 1987.
              (B) New Rule 10 CSR 10-2.300, Control of Emissions from the Manufacturing of Paints, Varnishes, Lacquers, Enamels, and Other Allied Surface Coating Products, effective December 12, 1987.
              (C) New Rules 10 CSR 10-2.310, Control of Emissions from the Application of Automotive Underbody Deadeners, and 10 CSR 10-2.320, Control of Emissions from Production of Pesticides and Herbicides, effective November 23, 1987.
              (D) Rescinded Rules 10 CSR 10-2.240, Control of Emissions of Volatile Organic Compounds from Petroleum Refinery Equipment, and 10 CSR 10-2.250, Control of Volatile Leaks from Petroleum Refinery Equipment, effective November 23, 1987.

              (E) Revision to Rule 10 CSR 10-6.030, Sampling Methods for Air Pollution Sources, effective November 23, 1987, with amendments effective December 24, 1987.
              
              (F) Revision to Rule 10 CSR 10-2.210, Control of Emissions from Solvent Metal Cleaning, effective December 12, 1987.
              (G) Revisions to Rules 10 CSR 10-2.290, Control of Emissions from Rotogravure and Flexographic Printing Facilities, and 10 CSR 10-6.020, Definitions, effective December 24, 1987.

              (66) The Missouri Department of Natural Resources submitted revisions to its state implementation plan to incorporate PM10 on March 29, 1988, May 12, 1988, and June 15, 1988.
              (i) Incorporation by reference.
              (A) Revisions to the following Missouri air pollution rules:
              10 CSR 10-6.010 Ambient Air Quality Standards
              10 CSR 10-6.020 Definitions
              10 CSR 10-6.040 Reference Methods
              10 CSR 10-6.060 Permits Required
              10 CSR 10-6.130 Controlling Emissions During Episodes of High Air Pollution Potential
              These rules were published in the Missouri Register on April 18, 1988, and became effective April 28, 1988.
              (ii) Additional material.
              (A) A revision to the Missouri Monitoring Plan was submitted March 29, 1988.
              (B) A narrative description of the PM10 SIP for the state of Missouri was submitted June 15, 1988.
              (67) Plan revisions were submitted by the Missouri Department of Natural Resources on August 18, 1986, and October 18, 1988, which implement EPA's July 8, 1985, revised stack height requirements.
              (i) Incorporation by reference.
              (A) Revisions to rules 10 C.S.R. 10-6.020, Definitions, and 10 CSR 10-6.060, Permits Required, effective May 11, 1986.
              (B) New rule 10 C.S.R. 10-6.140, Restriction of Emissions Credit for Reduced Pollutant Concentrations from the Use of Dispersion Techniques, effective May 11, 1986.
              (C) Revisions to rule 10 CSR 10-6.020, Definitions, effective August 25, 1988.
              (68) Revised regulations applicable to air quality models were submitted by the Missouri Department of Natural Resources on October 18, 1988.
              (i) Incorporation by reference.
              (A) Revision of rule 10 CSR 10-6.060 “Permits Required,” effective on September 29, 1988.
              (69) A plan revision to change the construction permit fees was submitted by the Department of Natural Resources on January 24, 1989, and September 27, 1989.
              (i) Incorporation by reference.
              (A) Revision to 10 CSR 10-6.060, Permits Required, amended December 19, 1988, effective January 1, 1989.
              (ii) Additional material.
              (A) Chapter 643 RSMo (House Bill Number 1187) passed by the General Assembly of the state of Missouri in 1988.
              (70) The Missouri Department of Natural Resources submitted amendments to Rule 10 CSR 10-2.230 on December 18, 1987, and December 19, 1988. The rule controls volatile organic compound emissions from industrial surface coating facilities in the Kansas City area.
              (i) Incorporation by reference.
              (A) Revision to Rule 10 CSR 10-2.230, Control of Emissions from Industrial Surface Coating Operations, effective December 24, 1987, with amendments effective November 24, 1988.
              (71) Revisions to regulations for controlling volatile organic compound emissions in the St. Louis area were submitted by the Missouri Department of Natural Resources on June 14, 1985; November 19, 1986; and March 30, 1989.
              (i) Incorporation by reference.
              (A) New Rule 10 CSR 10-5.410, Control of Emissions from the Manufacture of Polystyrene Resin, effective May 11, 1985, with amendments effective September 26, 1986, and March 11, 1989.

              (B) Revisions to Rules 10 CSR 10-5.220, Control of Petroleum Liquid Storage, Loading and Transfer; 10 CSR 10-5.300, Control of Emissions from Solvent Metal Cleaning; 10 CSR 10-5.310, Liquefied Cutback Asphalt Paving Restricted; 10 CSR 10-5.320, Control of Emissions from Perchloroethylene Dry Cleaning Installations; 10 CSR 10-5.340, Control of Emissions from Rotogravure and Flexographic Printing Facilities; 10 CSR 10-5.350, Control of Emissions of Synthesized Pharmaceutical Products; 10 CSR 10-5.360, Control of Emissions from Polyethylene Bag Sealing Operations; 10 CSR 10-5.370, Control of Emissions from the Application of Deadeners and Adhesives; 10 CSR 10-5.390, Control of Emissions from the Manufacturing of Paints, Varnishes, Lacquers, Enamels, and Other Allied Surface Coating Products; 10 CSR 10-5.420, Control of Equipment Leaks from Synthetic Organic Chemical and Polymer Manufacturing Plants; and 10 CSR 6.020, Definitions; effective March 11, 1989.
              (C) Rescinded Rule 10 CSR 10-5.400, Control of Emissions from Production of Maleic Anhydride, effective March 11, 1989.
              (72) The Missouri Department of Natural Resources submitted new rule 10 CSR 10-5.330, Control of Emissions from Industrial Surface Coating Operations, and amendments to rule 10 CSR 10-6.020, Definitions, on January 11, 1990.
              (i) Incorporation by reference.
              (A) New rule 10 CSR 10-5.330, Control of Emissions from Industrial Surface Coating Operations, effective November 26, 1989.
              (B) Rescinded rule 10 CSR 10-5.330, Control of Emissions from Industrial Surface Coating Operations, effective November 26, 1989.
              (C) Revisions to rule 10 CSR 10-6.020, Definitions, effective November 26, 1989.
              (73) A rule revision to establish gasoline tank truck certification requirements in ozone nonattainment areas was submitted by the Department of Natural Resources on July 17, 1990.
              (i) Incorporation by reference.
              (A) Revision to rule 10 CSR 10-2.260 and 10 CSR 10-5.220 both titled “Control of Petroleum Liquid Storage, Loading, and Transfer” effective May 24, 1990.
              (74) Revisions to the circumvention plan submitted by the Missouri Department of Natural Resources on September 6, 1990.
              (i) Incorporation by reference.
              (A) Rule at 10 CSR 10-6.150, Circumvention, effective November 30, 1990.
              (B) Rescission of rules 10 CSR 10-2.140, Circumvention; CSR 10-4.130, Circumvention; and 10 CSR 10-5.230, Circumvention, effective September 28, 1990.

              (75) Plan revisions were submitted by the Missouri Department of Natural Resources on September 25, 1990, which implement EPA's October 17, 1988, PSD NOX requirements.
              (i) Incorporation by reference
              (A) Revisions to rules 10 CSR 10-6.020 “Definitions” and 10 CSR 10-6.060 “Permits Required” were adopted by the Missouri Air Conservation Commission on May 14, 1990, and became effective May 24, 1990.
              (ii) Additional Information

              (A) Letter from the state dated November 30, 1990, pertaining to NOX rules and analysis which certifies that the material was adopted by the state on May 24, 1990.
              (76) In submittals dated September 6, 1990, and May 8, 1991, the Missouri Department of Natural Resources submitted a lead NAAQS attainment plan for the Doe Run Herculaneum primary lead smelter. Although Missouri rule 10 CSR 10-6.120 contains requirments which apply statewide to primary lead smelting operations, EPA takes action on this rule only insofar as it pertains to the Doe Run Herculaneum facility. Plan revisions to address the other lead smelters in the state are under development.
              (i) Incorporation by reference.
              (A) New rule 10 CSR 10-6.120, Restriction of Emissions of Lead from Primary Lead Smelter-Refinery Installations, effective December 29, 1988, with amendments effective March 14, 1991.
              (B) Consent order, entered into between the Doe Run Company and the Missouri Department of Natural Resources, dated March 9, 1990.
              (C) Supplemental consent order, signed by the Doe Run Company on July 26, 1990, and by the Missouri Department of Natural Resources on August 17, 1990.
              (ii) Additional material.
              (A) Narrative SIP material, submitted on September 9, 1990. This submittal includes the emissions inventory and attainment demonstration.

              (B) The Doe Run Herculaneum Work Practice Manual was submitted on May 8, 1991. In the May 8, 1991, submittal letter, the state agreed that any subsequent changes to the work practice manual would be submitted to EPA as SIP revisions.
              
              (77) Revisions to the state implementation plan for the Kansas City metropolitan area were submitted by the Director of the Missouri Department of Natural Resources on October 9, 1991. Revisions include a maintenance plan which demonstrates continued attainment of the NAAQS for ozone through the year 2002. Rule revisions were also submitted on October 9, 1991.
              (i) Incorporation by reference.
              (A) Revised regulations 10 CSR 10-6.020, Definitions, and 10 CSR 10-2.220, Liquefied Cutback Asphalt Paving Restricted, effective August 30, 1991; and new regulation 10 CSR 10-2.340, Control of Emissions from Lithographic Printing Facilities, effective December 9, 1991.
              (ii) Additional material.
              (A) State of Missouri Implementation Plan, Kansas City Metropolitan Area Maintenance Provisions, October 1991.
              (78) The Missouri Department of Natural Resources submitted new rule 10 CSR 10-6.180, Measurement of Emissions of Air Contaminants, on March 4, 1991.
              (i) Incorporation by reference.
              (A) New rule 10 CSR 10-6.180 entitled “Measurement of Emissions of Air Contaminants” published November 19, 1990, effective December 31, 1990.
              (79) The Missouri Department of Natural Resources submitted an amendment on March 19, 1992, to add sampling methods to rule 10 CSR 10-6.030 “Sampling Methods for Air Pollution Sources.” On November 20, 1991, Missouri submitted administrative amendments to rule 10 CSR 10-6.030 which renumber and reorganize sections within that rule. Rules which reference the renumbered sections of 10 CSR 10-6.030 were also administratively amended and submitted.
              (i) Incorporation by reference.
              (A) Revised regulation 10 CSR 10-6.030 “Sampling Methods for Air Pollution Sources” effective September 30, 1991.
              (B) Administrative amendments to the sampling citations in the following rules which are affected by the administrative amendments to 10 CSR 10-6.030: 10 CSR 10-2.210, effective December 12, 1987; 10 CSR 10-2.230, effective November 24, 1988; 10 CSR 10-2.260, effective May 24, 1990; 10 CSR 10-2.280, effective May 13, 1982; 10 CSR 10-2.290, effective December 24, 1987; 10 CSR 10-2.300, effective December 12, 1987; 10 CSR 10-2.310, effective November 23, 1987; 10 CSR 10-2.320, effective November 23, 1987; 10 CSR 10-3.160, effective December 11, 1987; 10 CSR 10-5.220, effective May 24, 1990; 10 CSR 10-5.300, effective March 11, 1989; 10 CSR 10-5.320, effective March 11, 1989; 10 CSR 10-5.330, effective November 26, 1989; 10 CSR 10-5.350, effective March 11, 1989; 10 CSR 10-5.360, effective March 11, 1989; 10 CSR 10-5.370, effective March 11, 1989; 10 CSR 10-5.390, effective March 11, 1989; 10 CSR 10-5.410, effective March 11, 1989; 10 CSR 10-6.090, effective August 13, 1981; and 10 CSR 10-6.120, effective March 14, 1991.
              (80) On June 28, 1991, the Missouri Department of Natural Resources (MDNR) submitted revisions to the Missouri State Implementation Plan which pertain to the St. Louis vehicle inspection and maintenance program. The Missouri rules contain requirements which apply to both safety and emission testing; EPA takes action on these rules only insofar as they pertain to emissions testing.
              (i) Incorporation by reference.
              (A) New rules 11 CSR 50-2.401, General Specifications; 11 CSR 50-2.402, Missouri Analyzer System (MAS) Software Functions; 11 CSR 50-2.403, MAS Display and Program Requirements; 11 CSR 50-2.405, Vehicle Inspection Certificate, Vehicle Inspection Report and Printer Function Specifications; 11 CSR 50-2.406, Technical Specifications for the MAS; and 11 CSR 50-2.407 Documentation, Logistics and Warranty Requirements; (appendix A, B, C), effective June 28, 1990.
              (B) New rule 11 CSR 50-2.404, Test Record Specifications, effective September 28, 1990.
              (C) Amended rules 11 CSR 50-2.370 Inspection Station Licensing; 11 CSR 50-2.410, Vehicles Failing Reinspection; and 11 CSR 50-2.420 Procedures for Conducting Only Emission Tests; effective December 31, 1990.
              (D) Rescinded rule 11 CSR 50-2,400, Emission Test Procedures; effective December 31, 1990.

              (81) The Missouri Department of Natural Resources submitted a rule action rescinding rules 10 CSR 10-2.120, 10 CSR 10-4.110, and 10-5.200, Measurement of Emissions of Air Contaminants for the Kansas City Metropolitan Area, Springfield-Greene County Area, and the St. Louis Metropolitan Area, respectively, on July 9, 1992.
              (i) Incorporation by reference.
              (A) Rescission of rules 10 CSR 10-2.120, 10 CSR 10-4.110, and 10 CSR 10-5.200 entitled “Measurement of Emissions of Air Contaminants” rescinded April 9, 1992.
              (82) Revisions to the Missouri State Implementation Plan establishing a Small Business Stationary Source Technical and Environmental Compliance Assistance Program were submitted by the Director of the Missouri Department of Natural Resources on March 10, 1993.
              (i) Incorporation by reference.
              (A) Small Business Stationary Source Technical and Environmental Compliance Program dated November 1992 and adopted February 18, 1993.
              (83) A revision to the Missouri State Implementation Plan (SIP) to incorporate the lead nonattainment areas into the existing new source review (NSR) program was submitted by the state on March 15, 1993. This revision changes the applicability requirements by changing the definition of nonattainment area in the state regulations to include lead nonattainment areas, and to delete the Kansas City area as a nonattainment area in light of its attainment of the ozone standard.
              (i) Incorporation by reference.
              (A) Revision to rule 10 C.S.R. 10-6.020, definitions, effective February 26, 1993.
              (84) The Missouri Department of Natural Resources submitted rule revisions pertaining to rotogravure and flexographic printing facilities in Kansas City, Missouri, and St. Louis, Missouri; and an amendment to the sampling methods rule which adds a compliance test method for the capture efficiency of air pollution control devices. These amendments were submitted September 16 and September 23, 1992.
              (i) Incorporation by reference.
              (A) Revised regulations 10 CSR 10-2.290 (except section (6), Compliance Dates) and 10 CSR 10-5.340 (except section (6), Compliance Dates), both entitled Control of Emissions from Rotogravure and Flexographic Printing Facilities, effective February 6, 1992.
              (B) Revised regulation 10 CSR 10-6.030 (section (20)), effective April 9, 1992.
              (85) [Reserved]
              (86) A revision to the Missouri SIP to revise the Missouri Part D new source review rules, update and add numerous definitions, revise the maximum allowable increase for particulate matter under the requirements for prevention of significant deterioration, address emission statements under Title I of the CAA, and generally enhance the SIP.
              (i) Incorporation by reference.
              (A) Revision to rules 10 CSR 10-6.020, Definitions and Common Reference Tables, effective August 30, 1995; 10 CSR 10-6.060, Construction Permits Required, effective August 30, 1995; 10 CSR 10-6.110, Submission of Emission Data, Emission Fees, and Process Information, except section 5, effective May 9, 1994; and 10 CSR 10-6.210, Confidential Information, effective May 9, 1994.
              (87) In submittals dated July 2, 1993; June 30, 1994; and November 23, 1994, MDNR submitted an SIP to satisfy Federal requirements for an approvable nonattainment area lead SIP for the Doe Run primary smelter in Herculaneum, Missouri. Although Missouri rule 10 CSR 10-6.120 contains requirements which apply statewide to primary lead smelting operations, EPA takes action on this rule only insofar as it pertains to the Doe Run Herculaneum facility. Plan revisions to address the other lead smelters in the state are under development.
              (i) Incorporation by reference.
              (A) Revised regulation 10 CSR 10-6.120 (section (1), section (2)(B), section (3)) entitled Restriction of Emissions of Lead From Primary Lead Smelter-Refinery Installations, effective August 28, 1994.
              (B) Consent Order, entered into between the Doe Run Company and MDNR, dated July 2, 1993.
              (C) Consent Order amendment, signed by the Doe Run Company on March 31, 1994, and by MDNR on April 28, 1994.

              (D) Consent Order amendment, signed by the Doe Run Company on September 6, 1994, and by MDNR on November 23, 1994.
              (ii) Additional material.
              (A) Revisions to the Doe Run Herculaneum Work Practice Manual submitted on July 2, 1993.
              (B) Revisions to the Doe Run Herculaneum Work Practice Manual submitted on June 30, 1994.
              (88) This revision submitted by the Missouri Department of Natural Resources on March 31, 1994, relates to intermediate sources, and the EPA is not approving the basic operating permit program. This revision establishes a mechanism for creating federally enforceable limitations. Emission limitations and related provisions which are established in Missouri operating permits as federally enforceable conditions shall be enforceable by EPA. EPA reserves the right to deem permit conditions not federally enforceable. Such a determination will be made according to appropriate procedures and be based upon the permit, permit approval procedures, or permit requirements which do not conform with the operating permit program requirements or the requirements of EPA's underlying regulations.
              (i) Incorporation by reference.
              (A) 10 C.S.R. 10-6.065 (sections 1, 2, 3, 4(C)-(P), 5, and 7) Operating Permits, effective May 9, 1994.
              (ii) Additional material.
              (A) Letter from Missouri to EPA Region VII dated November 7, 1994, regarding how Missouri intends to satisfy the requirements set forth in the Clean Air Act Amendments at sections 112(l)(5)(A), (B), and (C).
              (B) Two letters from Missouri to EPA Region VII dated October 3, 1994, and February 10, 1995, supplementing the November 7, 1994, letter and clarifying that Missouri does have adequate authority to limit potential-to-emit of hazardous air pollutants through the state operating permit program.
              (89) In submittals dated July 2, 1993; June 30, 1994; and November 23, 1994, the Missouri Department of Natural Resources (MDNR) submitted a State Implementation Plan (SIP) to satisfy Federal requirements for an approvable nonattainment area lead SIP for the Doe Run primary and secondary smelter near Bixby, Missouri (Doe Run-Buick). Although Missouri rule 10 CSR 10-6.120 contains requirements which apply statewide to primary lead smelting operations, EPA takes action on this rule insofar as it pertains to the Doe Run-Buick facility. Plan revisions to address the other lead smelters in the state are under development.
              (i) Incorporation by reference.
              (A) Revised regulation 10 CSR 10-6.120 (section (2)(C), section (4)) entitled Restriction of Emissions of Lead from Primary Smelter-Refinery Installations, effective August 28, 1994.
              (B) Consent Order, entered into between the Doe Run Company and MDNR, dated July 2, 1993.
              (C) Consent Order amendment, signed by the Doe Run Company on August 30, 1994, and by MDNR on November 23, 1994.
              (ii) Additional material.
              (A) The Doe Run-Buick Work Practice Manual submitted on July 2, 1993. EPA approves the Work Practice manual with the understanding that any subsequent changes to the Work Practice Manual will be submitted as SIP revisions.
              (B) Revisions to the Doe Run-Buick Work Practice Manual submitted on June 30, 1994.
              (90)-(91) [Reserved]
              (92) On February 14, 1995, the Missouri Department of Natural Resources submitted two new rules which pertain to transportation conformity in Kansas City and St. Louis.
              (i) Incorporation by reference.
              (A) New rule 10 CSR 10-2.390 (except section (20) Criteria and Procedures: Interim Period Reductions in Ozone Areas (TIP)) and 10 CSR 10-5.480 (except section (22) Criteria and Procedures: Interim Period Reductions in Ozone Areas (TIP)), both entitled Conformity to State Implementation Plans of Transportation Plans, Programs, and Projects Developed, Funded, or Approved Under Title 23 U.S.C. or the Federal Transit Act, effective May 28, 1995.
              (ii) Additional material.
              (A) Missouri's Air Pollution Control Plan, St. Louis Metropolitan Area Ozone and Carbon Monoxide Transportation Conformity, January 12, 1995.

              (B) Missouri's Air Pollution Control Plan, Kansas City Metropolitan Area Ozone Transportation Conformity, January 12, 1995.
              (C) Policy agreement, entered into between the Missouri Department of Natural Resources, the Mid-America Regional Council, and the Highway and Transportation Commission of the state of Missouri, dated August 31, 1993.

              (D) Letter from the state of Missouri to EPA, dated December 7, 1995, in which the state commits to implementing its state rule consistent with the Federal Transportation Conformity rule, as amended on August 29, 1995, with regards to the granting of an NOX waiver and the NOX conformity requirements.
              (93) On February 14, 1995, the Missouri Department of Natural Resources (MDNR) submitted a new rule which pertains to general conformity.
              (i) Incorporation by reference.
              (A) New rule 10 CSR 10-6.300, entitled Conformity of General Federal Actions to State Implementation Plans, effective May 28, 1995.
              (94) On April 12, 1995, the Missouri Department of Natural Resources submitted an emissions inventory update to the Kansas City maintenance plan approved by EPA on June 23, 1992. The submittal also establishes a motor vehicle emissions budget for the purpose of fulfilling the requirements of the Federal Transportation Conformity rule.
              (i) Incorporation by reference.
              (A) Kansas City Ozone Maintenance SIP Revisions: Emission Inventories and Motor Vehicle Emissions Budgets, adopted by the Missouri Air Conservation Commission on March 30, 1995.
              (95) Plan revisions were submitted by the Missouri Department of Natural Resources on August 14, 1996, which reduce lead emissions from the Asarco primary lead smelter located within the lead nonattainment area defined by the boundaries of the Liberty and Arcadia Townships located in Iron County, Missouri.
              (i) Incorporation by reference.
              (A) Rule 10 CSR 10-6.120, Restriction of Emissions of Lead From Primary Lead Smelter—Refinery Installations, except subsection 2(B) and 2(C), and section 4, effective June 30, 1996.
              (B) Consent Decree Case Number CV596-98CC, STATE OF MISSOURI ex. rel. Jeremiah W. (Jay) Nixon and the Missouri Department of Natural Resources v. ASARCO, INC., Missouri Lead Division, effective July 30, 1996, with Exhibits A, C, D, E, F, and G.
              (ii) Additional material.
              (A) Narrative SIP material submitted on August 14, 1996. This submittal includes the emissions inventory and the attainment demonstration.
              (96) Revisions to the Missouri SIP submitted by the Missouri Department of Natural Resources on March 13, 1996, and August 6, 1996, pertaining to its intermediate operating permit program. The EPA is not approving provisions of the rules which pertain to the basic operating permit program.
              (i) Incorporation by reference.
              (A) Regulations 10 C.S.R. 10-6.020, Definitions and Common Reference Tables, effective June 30, 1996; and 10 C.S.R. 10-6.065, Operating Permits, effective June 30, 1996, except sections (4)(A), (4)(B), and (4)(H).
              (97) On November 20, 1996, the Missouri Department of Natural Resources (MDNR) submitted a revised rule which pertains to general conformity.
              (i) Incorporation by reference.
              (A) Rule 10 CSR 10-6.300, entitled Conformity of General Federal Actions to State Implementation Plans, effective September 30, 1996.
              (98) Revision to the Missouri SIP submitted by the Missouri Department of Natural Resources on July 14, 1997.
              (i) Incorporation by reference.
              (A) Missouri Emergency Rule, 10 CSR 10-2.330, Control of Gasoline Reid Vapor Pressure, effective May 1, 1997, and expires October 27, 1997.
              (99) Revisions to the ozone attainment plan were submitted by the Governor on February 1, 1996.
              (i) Incorporation by reference.
              (A) Missouri Rule 10 CSR 10-2.260, “Control of Petroleum Liquid Storage, Loading, and Transfer,” effective December 30, 1995.
              (B) Missouri Rule 10 CSR 10-5.220, “Control of Petroleum Liquid Storage, Loading, and Transfer,” effective December 30, 1995.

              (100) A revision to the Missouri SIP was submitted by the Missouri Department of Natural Resources on February 1, 1996, pertaining to Emission Data, Emission Fees, and Process Information.
              (i) Incorporation by reference.
              (A) Missouri Rule 10 CSR 10-6.110, “Emission Data, Emission Fees, and Process Information,” effective December 30, 1995.
              (101) On January 10, 1997, and February 2, 1997, the Missouri Department of Natural Resources submitted revised rules pertaining to transportation conformity.
              (i) Incorporation by reference.
              (A) Regulation 10 CSR 10-2.390, entitled Conformity to State Implementation Plans of Transportation Plans, Programs, and Projects Developed, Funded or Approved Under Title 23 U.S.C. or the Federal Transit Act, effective December 30, 1996.
              (B) Regulation 10 CSR 10-5.480, entitled Conformity to State Implementation Plans of Transportation Plans, Programs, and Projects Developed, Funded or Approved Under Title 23 U.S.C. or the Federal Transit Act, effective December 30, 1996.
              (102) Revised regulations for the control of fugitive particulate matter emissions were submitted by the Missouri Department of Natural Resources (MDNR) on September 25, 1990, and on November 20, 1996.
              (i) Incorporation by reference.
              (A) Regulation 10 CSR 10-6.170, entitled Restriction of Particulate Matter Beyond the Premises of Origin, effective November 30, 1990, as amended October 30, 1996.
              (B) Rescission of regulation 10 CSR 10-2.050, entitled Preventing Particulate Matter From Becoming Airborne, effective September 28, 1990.
              (C) Rescission of regulation 10 CSR 10-3.070, entitled Restriction of Particulate Matter From Becoming Airborne, effective September 28, 1990.
              (D) Rescission of regulation 10 CSR 10-4.050, entitled Preventing Particulate Matter From Becoming Airborne, effective September 28, 1990.
              (E) Rescission of regulation 10 CSR 10-5.100, entitled Preventing Particulate Matter From Becoming Airborne, effective on September 28, 1990.
              (ii) Additional material.
              (A) Letter from Missouri submitted on February 24, 1997, pertaining to the submission of supplemental documentation.
              (103) Revisions to the Missouri plan were submitted by the Governor on March 20, 1997.
              (i) Incorporation by reference.
              (A) St. Louis City Ordinance 59270, Section 4—Definitions, numbers 80. “Open Burning,” 100. “Refuse,” 108. “Salvage Operation,” and 126. “Trade Waste” only; and Section 12, effective October 23, 1984.
              (B) St. Louis City Permit No. 96-10-084, issued to Washington University School of Medicine Medical Waste Incinerator, 500 S. Euclid Avenue, effective February 20, 1997.
              (C) St. Louis City Permit No. 96-10-083, issued to Washington University School of Medicine Pathological Incinerator, 4566 Scott Avenue, effective February 20, 1997.
              (D) St. Louis City Operating Permit, issued to St. Louis University Medical Center Medical Waste Incinerator, 3628 Rutger Avenue, effective August 3, 1992.
              (E) Kansas City Air Quality Control Code C.S. No. 56726, Chapter 8, Sections: 8-2, definitions for “Open burning,” “Refuse,” “Salvage operation,” and “Trade waste”; and 8-4, only, effective August 2, 1984.
              (F) Remove St. Louis City Ordinance 50163, effective June 11, 1968.
              (G) Remove St. Louis City Ordinance 54699, effective March 27, 1967.
              (H) Remove St. Louis County Air Pollution Control Code SLCRO, Title VI, Chapter 612, effective February 22, 1967.
              (I) Remove Kansas City Air Pollution Control Code C.S. No. 36539, Chapter 18, except sections: 18.83—Definitions, subsections (13) “Incinerators” and (15) “Multiple Chamber Incinerators”; and 18.91—Incinerators, effective August 31, 1972.

              (J) Remove City of Springfield Air Pollution Control Standard G.O. No. 1890, Chapter 2A, except sections: 2A-2—Definitions, the definitions for “Director of Health,” “Existing Equipment,” “Incinerator,” “Multiple-chamber incinerator,” “New equipment,” “Open burning,” “Particulate matter,” “Refuse,” and “Trade waste”; 2A-25; 2A-34; 2A-35; 2A-36; 2A-37; 2A-38; 2A-51; 2A-55; and 2A-56, effective October 12, 1969.
              (104) [Reserved]
              (105) Revision to the Missouri SIP submitted by the Missouri Department of Natural Resources on November 13, 1997.
              (i) Incorporation by reference.
              (A) Missouri Rule, 10 CSR 10-2.330, Control of Gasoline Reid Vapor Pressure, effective October 30, 1997.
              (106) On December 17, 1996, the Missouri Department of Natural Resources submitted a revised rule pertaining to capture efficiency.
              (i) Incorporation by reference.
              (A) Revised regulation 10 CSR 10-6.030 entitled, “Sampling Methods for Air Pollution Sources,” effective November 30, 1996.
              (107) New regulation for control of volatile organic emissions from Kansas City commercial bakeries submitted by the Missouri Department of Natural Resources March 13, 1996.
              (i) Incorporation by reference.
              (A) Rule 10 CSR 10-2.360 entitled “Control of Emissions from Bakery Ovens,” effective December 30, 1995.

              (108) On August 12, 1997, the Missouri Department of Natural Resources (MDNR) submitted a new rule which consolidated the SO2 rules into one and rescinded eight existing rules dealing with sulfur compounds.
              (i) Incorporation by reference.
              (A) Regulation 10 CSR 10-6.260, Restriction of Emission of Sulfur Compounds, except Section (4), Restriction of Concentration of Sulfur Compounds in the Ambient Air, and Section (3), Restriction of Concentration of Sulfur Compounds in Emissions, effective on August 30, 1996.
              (B) Rescission of rules 10 CSR 10-2.160, Restriction of Emission of Sulfur Compounds; 10 CSR 10-2.200, Restriction of Emission of Sulfur Compounds From Indirect Heating Sources; 10 CSR 10-3.100, Restriction of Emission of Sulfur Compounds; 10 CSR 10-3.150, Restriction of Emission of Sulfur Compounds From Indirect Heating Sources; 10 CSR 10-4.150, Restriction of Emissions of Sulfur Compounds; 10 CSR 10-4.190, Restriction of Emission of Sulfur Compounds From Indirect Heating Sources; 10 CSR 10-5.110, Restrictions of Emission of Sulfur Dioxide for Use of Fuel; and 10 CSR 10-5.150, Emission of Certain Sulfur Compounds Restricted; effective July 30, 1997.
              (109) This State Implementation Plan (SIP) revision submitted by the state of Missouri on July 10, 1996, broadens the current rule exceptions to include smoke-generating devices. This revision would allow smoke generators to be used for military and other types of training when operated under applicable requirements.
              (i) Incorporation by reference.
              (A) Regulation 10 CSR 10-3.080, “Restriction of Emission of Visible Air Contaminants,” effective on May 30, 1996.
              (110) On May 28, 1998, the Missouri Department of Natural Resources submitted revisions to the construction permits rule.
              (i) Incorporation by reference.
              (A) Missouri Rule 10 CSR 10-6.060, “Construction Permits Required,” except Section (9), effective April 30, 1998.
              (111) A revision submitted by the Governor's designee on July 30, 1998, that reduces air emissions from batch-type charcoal kilns throughout the state of Missouri.
              (i) Incorporation by reference:
              (A) New Missouri rule 10 CSR 10-6.330, Restriction of Emissions from Batch-Type Charcoal Kilns, effective July 30, 1998.
              (112) Revisions submitted on November 13, 1998, and December 7, 1998, by the MDNR that modify Missouri's Out-state Open Burning Rule and add sampling methods to Missouri's Sampling Method Rule, respectively.
              (i) Incorporation by reference:
              (A) Revisions to Missouri rule 10 CSR 10-3.030 entitled “Open Burning Restrictions,” effective August 30, 1998.
              (B) Revisions to Missouri rule 10 CSR 10-6.030 entitled “Sampling Methods for Air Pollution Sources,” effective November 30, 1998.
              [37 FR 10875, May 31, 1972. Redesignated at 64 FR 34719, June 29, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1322, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 52.1323
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Missouri's plans for the attainment and maintenance of the national standards. Continued satisfaction of the requirements of Part D for the ozone portion of the SIP depends on the adoption and submittal of RACT requirements by July 1, 1980, for the sources covered by CTGs issued between January 1978 and January 1979 and adoption and submittal by each successive January of Additional RACT requirements for sources covered by CTGs issued the previous January. New source review permits issued pursuant to section 173 of the Clean Air Act will not be deemed valid by EPA unless the provisions of Section V of the emission offset interpretive rule published on January 16, 1979 (44 FR 3274) are met.
              (b) The Administrator approves Rule 10 CSR 10-2.290 as identified under § 52.1320, paragraph (c)(65), with the understanding that any alternative compliance plans issued under this rule must be approved by EPA as individual SIP revisions. In the absence of such approval, the enforceable requirements of the SIP would be the reduction requirements stated in the rule.
              (c) The Administrator approves Rule 10 CSR 10-2.230 as identified under § 52.1320, paragraph (c)(70), with the understanding that any alternative compliance plans issued under this rule must be approved by EPA as individual SIP revisions. In the absence of such approval, the enforceable requirements of the SIP would be the emission limits stated in the rule.
              (d) The Administrator approves Rule 10 CSR 10-5.340 as identified under § 52.1320, paragraph (c)(71), with the understanding that any alternative compliance plans issued under this rule must be approved as individual SIP revisions. In the absence of such approval, the enforceable requirements of the SIP would be the reduction requirements stated in the rule.
              (e) The Administrator approves Rule 10 CSR 10-5.330 as identified under § 52.1320, paragraph (c)(72), under the following terms, to which the state of Missouri has agreed: Subsections (5)(B)3 and (7)(B) of the rule contain provisions whereby the director of the Missouri Air Pollution Control Program has discretion to establish compliance determination procedures and equivalent alternative emission limits for individual sources. Any such director discretion determinations under this rule must be submitted to EPA for approval as individual SIP revisions. In the absence of EPA approval, the enforceable requirements of the SIP are the applicable emission limit(s) in subsection (4)(B) and the compliance determination provisions stated in subsection(5)(B)1 or (5)(B)2.
              (f) The Administrator approves Rule 10 CSR 10-6.120 as identified under § 52.1320(c)(76), under the following terms, to which the state of Missouri has agreed. Subparagraph (2)(B)2.B.(IV) contains a provision whereby the Director of the Missouri Department of Natural Resources has discretion to approve revisions to the Doe Run Herculaneum work practice manual. Any revisions to the work practice manual, pursuant to this rule, must be submitted to EPA for approval as an individual SIP revision. Thus, any existing federally approved work practices remain in effect, until such time that subsequent revisions are submitted to EPA and approved as SIP revisions.
              (g) The Missouri portion of the Kansas City metropolitan area was designated as nonattainment for ozone in 40 CFR part 81. Therefore, the Administrator approves continuation of the 7.8 RVP limit as federally enforceable in the Kansas City metropolitan area, even after the area is redesignated to attainment, because of its nonattainment designation effective January 6, 1992. Also, the requirement for 7.8 psi RVP volatility is deemed necessary to ensure attainment and maintenance of the ozone standard as demonstrated by the emissions inventory projections (based on use of 7.8 psi RVP) in Missouri's ozone maintenance plan for the Kansas City metropolitan area.

              (h) The state of Missouri commits to revise 10 CSR 6.300 to remove language in paragraphs (3)(C)4. and (9)(B) which is more stringent than the language in the Federal General Conformity rule. In a letter to Mr. Dennis Grams, Regional Administrator, EPA, dated December 7, 1995, Mr. David Shorr, Director, MDNR, stated:
              
              
                We commit to initiating a change in the wording in the above paragraphs [paragraphs (3)(C)4. and (9)(B)] of Missouri rule 10 CSR 10-6.300, and to submit the change to EPA within one year from the date of this letter [December 7, 1995]. We intend that the change will give our rule the same stringency as the General Conformity Rule.
              
              
              (i) Emission limitations and related provisions which are established in Missouri's operation permits as federally enforceable conditions shall be enforceable by EPA. EPA reserves the right to deem permit conditions not federally enforceable. Such a determination will be made according to appropriate procedures, and be based upon the permit, permit approval procedures, or permit requirements which do not conform with the operating permit program requirements or the requirements of EPA's underlying regulations.
              (j) The state of Missouri revised 10 CSR 10-6.300 to remove language in paragraphs (3)(C)4 and (9)(B) which made the language more stringent than that contained in the Federal general conformity rule. This fulfills the requirements of the conditional approval granted effective May 10, 1996, as published on March 11, 1996.
              (k) The state of Missouri revised 10 CSR 10-2.390 for Kansas City and 10 CSR 10-5.480 for St. Louis to update the transportation conformity requirements contained in 40 CFR Part 51, Subpart T, effective November 14, 1995.
              (l) The Administrator conditionally approves Missouri emergency rule 10 CSR 10-2.330 under § 52.1320(c)(98). Full approval is contingent on the state submitting the permanent rule, to the EPA, by November 30, 1997.
              (m) The Administrator approves Missouri rule 10 CSR 10-2.330 under § 52.1320(c)(105). This fulfills the requirements of the conditional approval granted effective November 10, 1997, as published on October 9, 1997.
              (n) [Reserved]
              (o) The Administrator conditionally approves the Missouri SIP revisions that address the requirements of RACT under the 8-hour ozone NAAQS under § 52.1320(c). Full approval is contingent on Missouri submitting RACT rules for inclusion into the Missouri SIP to address the Solvent Cleanup Operations CTG, to the EPA, no later than December 31, 2012.
              [37 FR 10876, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1323, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1324
              [Reserved]
            
            
              § 52.1325
              Legal authority.
              (a) [Reserved]
              (b) The requirements of § 51.232(b) of this chapter are not met since the following deficiencies exist in local legal authority.
              (1) St. Louis County Division of Air Pollution Control:
              (i) Authority to require recordkeeping is lacking (§ 51.230(e) of this chapter).
              (ii) Authority to make emission data available to the public is inadequate because section 612.350, St. Louis County Air Pollution Control Code, requires confidential treatment in certain circumstances if the data concern secret processes (§ 51.230(f) of this chapter).
              (2) St. Louis City Division of Air Pollution Control:
              (i) Authority to require recordkeeping is lacking (§ 51.230(e) of this chapter).
              (ii) Authority to require reports on the nature and amounts of emissions from stationary sources is lacking (§ 51.230(e) of this chapter).
              (iii) Authority to require installation, maintenance, and use of emission monitoring devices is lacking. Authority to make emission data available to the public is inadequate because Section 39 of Ordinance 54699 requires confidential treatment in certain circumstances if the data relate to production or sales figures or to processes or production unique to the owner or operator or would tend to affect adversely the competitive position of the owner or operator (§ 51.230(f) of this chapter).
              (3) Kansas City Health Department:
              
              (i) Authority to require recordkeeping is lacking (§ 51.230(e) of this chapter).
              (4) Independence Health Department:
              (i) Authority to require recordkeeping is lacking (§ 51.230(e) of this chapter).
              (ii) Authority to make emission data available to the public is lacking since section 11.161 of the code of the city of Independence requires confidential treatment in certain circumstances if the data relate to secret processes or trade secrets affecting methods or results of manufacture (§ 51.230(f) of this chapter).
              (5) Springfield Department of Health:
              (i) Authority to abate emissions on an emergency basis is lacking (§ 51.230(c) of this chapter).
              (ii) Authority to require recordkeeping is lacking (§ 51.230(e) of this chapter).
              (iii) Authority to make emission data available to the public is inadequate because section 2A-42 of the Springfield City Code requires confidential treatment of such data in certain circumstances (§ 51.230(f) of this chapter).
              (c) The provisions of § 51.230(d) of this chapter are not met since statutory, authority to prevent construction, modification, or operation of a facility, building, structure, or installation, or combination thereof, which indirectly results or may result in emissions of any air pollutant at any location which will prevent the maintenance of a national air quality standard is not adequate.
              [37 FR 23090, Oct. 28, 1972, as amended at 39 FR 7282, Feb. 25, 1974; 51 FR 13001, Apr. 17, 1986; 51 FR 40676, Nov. 7, 1986; 52 FR 24367, June 30, 1987]
            
            
              § 52.1326
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of Missouri and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Missouri's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a), except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of Missouri's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of Missouri and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Missouri and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Missouri's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b), except to the extent the Administrator's approval is partial or conditional.

              (3) Notwithstanding the provisions of paragraph (b)(2) of this section, if, at the time of the approval of Missouri's SIP revision described in paragraph (b)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48369, Aug. 8, 2011, as amended at 76 FR 80775, Dec. 27, 2011; 80 FR 51136, Aug. 24, 2015; 81 FR 74586, 74598, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.1327
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of Missouri and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Missouri's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39, except to the extent the Administrator's approval is partial or conditional.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of Missouri's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48369, Aug. 8, 2011; 81 FR 74586, Oct. 26, 2016]
            
            
              §§ 52.1328-52.1334
              [Reserved]
            
            
              § 52.1335
              Compliance schedules.
              (a) The compliance schedule for the source identified below is approved as a revision to the plan pursuant to § 51.104 and subpart N of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
                Missouri
                
                  Source
                  Location
                  Regulation involved
                  Adopted date
                  Effective date
                  Final compliance date
                
                
                  Pilot Knob Pelleting Co
                  Pilot Knob, MO
                  V(10 CSR 10-3.050)
                  Oct. 19, 1977
                  Immediately
                  Dec. 31, 1982.
                
                
                  Union Electric Labadie power plant
                  Labadie, MO
                  10 CSR 10-5.090 and 10 CSR 10-5.030
                  June 20, 1979
                  July 20, 1979
                  Mar. 1, 1984.
                
                
                  St. Joe Minerals Corp., Pea Ridge Iron Ore Facility
                  Washington County, MO
                  10 CSR 10-3,050
                  Mar. 23, 1983
                  Mar. 23, 1983
                  Dec. 31, 1988.
                
                
                  St. Joe Minerals Corp., Pea Ridge Iron Ore Facility
                  ......do
                  ......do
                  Apr. 22, 1981
                  Dec. 28, 1981
                  July 1, 1985.
                
                
                  Associated Electric Cooperative, Inc., Thomas Hill Power Plant—Unit 1
                  Randolph County, MO
                  10 CSR 10-3.060 and 10 CSR 10-3.080
                  June 17, 1981
                  Jan. 12, 1982
                  June 1, 1984.
                
                
                  American Oil Co. (AMOCO)
                  Sugar Creek, MO
                  10 CSR 10-2.260
                  Feb. 18, 1981
                  Oct. 1, 1981
                  June 1, 1982.
                
                
                  St. Joe Lead Co
                  Herculaneum, MO
                  § 203.050.1(5) RSM01978
                  Aug. 15, 1980
                  Immediately
                  Oct. 27, 1984.
                
                
                  AMAX Lead Co
                  Boss, MO
                  ......do
                  ......do
                  ......do
                  Apr. 27, 1985.
                
              
              
              (b) The compliance schedule submitted for the source identified below is disapproved as not meeting the requirements of subpart N of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
                
                  Source
                  Location
                  Regulation involved
                  Date adopted
                
                
                  Columbia Water & Light Department
                  Columbia
                  S-VI
                  Apr. 25, 1973.
                
                
                  Union Electric: Electric generating facility
                  Labadie
                  X
                  Mar. 28, 1974.
                
                
                    Do
                  Portage des Sioux
                  X
                  July 25, 1974.
                
                
                  International Multifoods Corp.: Mechanical sifters
                  North Kansas City
                  (1)
                  Aug. 31, 1976.
                
                
                  Meremac Mining Co., furnace and cooler Nos. 1 through 5
                  Pea Ridge
                  II (10 CSR 10-3.050)
                  Feb. 23, 1977.
                
                
                  Empire District Electric Co., Power Plant
                  Asbury Joplin
                  III (10 CSR 10-3.060) V (10 CSR 10-3.080)
                  Apr. 27, 1977.
                
                
                  Missouri Portland Cement Co., clinker cooler No. 1
                  Sugar Creek
                  II (10 CSR 10-2.030) V (10 CSR 10-2.060)
                  June 22, 1977.
                
                
                  Missouri Public Service Co., Sibley powerplant, unit Nos. 1, 2, and 3
                  Sibley
                  III (10 CSR 10-2.040)
                  June 26, 1977.
                
                
                  Tamko Asphalt Products, Inc., asphalt saturating line
                  Joplin
                  V (10 CSR 10-3.080)
                  July 26, 1977.
                
                
                  University of Missouri power plant
                  Columbia
                  10 CSR 10-3.060
                  Feb. 21, 1979.
                
                
                  Noranda Aluminum, Inc
                  New Madrid
                  10 CSR 10-3.050
                  Feb. 23, 1977.
                
                
                  Associated Electric Cooperative, Inc., Units 1 and 2
                  ......do
                  110 CSR 10-3.060
                  Apr. 18, 1979.
                
                
                  1 Regulation IV, air pollution control regulations for Kansas City metropolitan area.
                
                
                  Note: X = Air Pollution Control Regulations for the St. Louis Metropolitan Area.
              
              [39 FR 30835, Aug. 26, 1974]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1335, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              §§ 52.1336-52.1338
              [Reserved]
            
            
              § 52.1339
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are met because the plan includes measures for the protection visibility in mandatory Class I Federal areas. The Regional Haze Plan submitted by Missouri on August 5, 2009, and supplemented on January 30, 2012, in addition to the 5-year progress report submitted on September 5, 2014, and supplemented by state letter on July 31, 2017, contain fully approvable measures for meeting the requirements of the Regional Haze Rule.
              (b) [Reserved]
              [52 FR 45138, Nov. 24, 1987, as amended at 77 FR 33657, June 7, 2012; 77 FR 38011, June 26, 2012; 82 FR 3129, Jan. 10, 2017; 83 FR 48244, Sept. 24, 2018]
            
            
              § 52.1340
              Control strategy: Carbon monoxide.
              Approval—A maintenance plan and redesignation request for the St. Louis, Missouri, area was submitted by the Director of the Missouri Department of Natural Resources on June 13, 1997. Additional information was received on June 15, 1998. The maintenance plan and redesignation request satisfy all applicable requirements of the Clean Air Act.
              [64 FR 3859, Jan. 26, 1999]
            
            
              § 52.1341
              Control strategy: Particulate.
              (a) Determination of attainment. EPA has determined, as of May 23, 2011, that the St. Louis (MO-IL) metropolitan 1997 PM2.5 nonattainment area has attained the 1997 PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, reasonable further progress, contingency measures, and other plan elements related to attainment of the standards for as long as the area continues to meet the 1997 PM2.5 NAAQS. In addition, based upon EPA's review of the air quality data for the three-year period 2007 to 2009, the St. Louis (MO-IL) PM2.5 nonattainment area has attained the 1997 PM2.5 NAAQS by the applicable attainment date of April 5, 2010.
              (b) Redesignation to attainment. On September 1, 2011, and on March 31, 2014 and on September 17, 2014, Missouri submitted requests to redesignate the Missouri portion of the St. Louis MO-IL area to attainment of the 1997 Annual PM2.5 standard. The Missouri portion of the St. Louis MO-IL area includes Jefferson, Franklin, St. Charles, and St. Louis Counties along with the City of St. Louis. As part of the redesignation request, the State submitted a plan for maintaining the 1997 Annual PM2.5 standard through 2025 in the area as required by section 175A of the Clean Air Act.
              [83 FR 38035, Aug. 3, 2018]
            
            
              § 52.1342
              Control strategy: Ozone.
              (a) Determination of attainment. EPA has determined, as of June 9, 2011, that the St. Louis (MO-IL) metropolitan 1997 8-hour ozone nonattainment area has attained the 1997 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, reasonable further progress, contingency measures, and other plan elements related to attainment of the standards for as long as the area continues to meet the 1997 Ozone NAAQS. In addition, based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, the St. Louis (MO-IL) ozone nonattainment area has attained the 1997 8-hour ozone NAAQS by the applicable attainment date of June 15, 2010.
              (b) Approval. EPA is approving an April 20, 2011, request from the State of Missouri for a waiver from the Clean Air Act requirement for Oxides of Nitrogen (NOX) Reasonably Available Control Technology (RACT) in the Missouri portion of the St. Louis (MO-IL) metropolitan 8-hour ozone nonattainment area for purposes of attaining the 1997 8-hour ozone National Ambient Air Quality Standard.
              (c) On November 3, 2011 and April 29, 2014, Missouri submitted requests to redesignate the Missouri portion of the St. Louis MO-IL area to attainment of the 1997 8-hour ozone standard. The Missouri portion of the St. Louis MO-IL area includes Jefferson, Franklin, St. Charles, and St. Louis Counties along with the City of St. Louis. As part of the redesignation request, the State submitted a plan for maintaining the 1997 8-hour ozone standard through 2025 in the area as required by Section 175A of the Clean Air Act.
              (d) Determination of attainment. As required by section 181(b)(2)(A) of the Clean Air Act, EPA has determined that the St. Louis, MO-IL marginal 2008 ozone nonattainment area has attained the NAAQS by the applicable attainment date of July 20, 2016.
              (e) Redesignation to attainment. On September 12, 2016, and February 16, 2018, Missouri submitted requests to redesignate its portion of the St. Louis MO-IL area to attainment of the 2008 ozone standard. The Missouri portion of the St. Louis MO-IL area includes Jefferson, Franklin, St. Charles, and St. Louis Counties along with the City of St. Louis. As part of the redesignation request, the State submitted a plan for maintaining the 2008 ozone standard through 2030 in the area as required by section 175A of the Clean Air Act.
              [76 FR 43601, July 21, 2011, as amended at 77 FR 25366, Apr. 30, 2012; 80 FR 9209, Feb. 20, 2015; 81 FR 41446, June 27, 2016; 83 FR 47574, Sept. 20, 2018]
            
            
              § 52.1343
              Control strategy: Sulfur dioxide.
              (a) Determination of attainment. EPA has determined, as of September 13, 2017, that the Jefferson County 2010 SO2 nonattainment has attained the 2010 SO2 1-hr NAAQS. This determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, reasonable further progress, contingency measures, and other plan elements related to attainment of the standards for as long as the area continues to meet the 2010 SO2 1-hr NAAQS.
              (b) [Reserved]
              [82 FR 42947, Oct. 13, 2017]
               
            
          
          
            Subpart BB—Montana
            
              § 52.1370
              Identification of plan.
              Link to an amendment published at 85 FR 38329, June 26, 2020.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan for Montana under section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards or other requirements under the Clean Air Act.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c), (d), and (e) of this section with an EPA approval date prior to March 1, 2015, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as submitted by the state to EPA, and notice of any change in the material will be published in the Federal Register. Entries for paragraphs (c), (d), and (e) of this section with EPA approval dates after March 1, 2015, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 8 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the State Implementation Plan as of March 1, 2015.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, Region 8, 1595 Wynkoop Street, Denver, Colorado 80202-1129; Air and Radiation Docket and Information Center, U.S. Environmental Protection Agency, West Building, 1301 Constitution Ave. NW., Washington, DC 20460; and, the National Archives and Records Administration (NARA). For information on the availability of materials from the docket in the EPA Headquarters Library, please call the Office of Air and Radiation (OAR) at (202) 566-1742. For information on the availability of this material at NARA, call (202) 741-6030, or go to http://www.archives.gov/federal-register/cfr/ibr-locations.html. Copies of the Montana regulations we have approved are also available at http://www.epa.gov/region8/air/sip.html.
              
              (c) EPA-approved regulations.
              
              
                
                  State citation
                  Rule title
                  Stateeffective date
                  
                  EPA final rule date
                  Final rulecitation
                  
                  Comments
                
                
                  
                    (1) Statewide
                  
                
                
                  
                    (i) Administrative Rules of Montana, Subchapter 01, General Provisions
                  
                
                
                  17.8.101
                  Definitions
                  8/11/2006
                  1/26/2010
                  75 FR 3993
                
                
                  17.8.102
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                  Excluding (2).
                
                
                  17.8.103
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                  Excluding (1)(f)-(i)
                
                
                  17.8.105
                  Testing Requirements
                  7/4/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.106
                  Source Testing Protocol
                  10/8/1999
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.110
                  Malfunctions
                  4/11/2003
                  1/24/2006
                  71 FR 3776
                
                
                  17.8.111
                  Circumvention
                  9/13/1985
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.130
                  Enforcement Procedures—Notice of Violation—Order to Take Corrective Action
                  4/9/2004
                  1/24/2006
                  71 FR 3770
                
                
                  17.8.131
                  Enforcement Procedures—Appeal to Board
                  12/31/1972
                  8/13/2001
                  66 FR 42427
                
                
                  
                  17.8.132
                  Credible Evidence
                  12/8/2000
                  11/20/2002
                  67 FR 70009
                
                
                  17.8.140
                  Rehearing Procedures—Form and Filing of Petition
                  12/31/1972
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.141
                  Rehearing Procedures—Filing Requirements
                  12/31/1972
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.142
                  Rehearing Procedures—Board Review
                  12/31/1972
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.150
                  Definitions
                  10/30/2015
                  4/20/2016
                  81 FR 23186
                
                
                  17.8.151
                  Board Action
                  10/30/2015
                  4/20/2016
                  81 FR 23186
                
                
                  17.8.152
                  Reporting
                  10/30/2015
                  4/20/2016
                  81 FR 23186
                
                
                  
                    (ii) Administrative Rules of Montana, Subchapter 03, Emission Standards
                  
                
                
                  17.8.301
                  Definitions
                  10/24/2008
                  1/29/2010
                  75 FR 4698
                
                
                  17.8.302
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                  Excluding (1)(a)-(c).
                
                
                  17.8.304
                  Visible Air Contaminants
                  8/11/1995
                  8/13/2001
                  66 FR 42427
                  Excluding (4)(f).
                
                
                  17.8.308
                  Particulate Matter, Airborne
                  2/13/2009
                  1/29/2010
                  75 FR 4698
                
                
                  17.8.309
                  Particulate Matter, Fuel Burning Equipment
                  11/10/1995
                  8/13/2001
                  66 FR 42427
                  Excluding (5)(b).
                
                
                  17.8.310
                  Particulate Matter, Industrial Processes
                  11/10/1995
                  8/13/2001
                  66 FR 42427
                  Excluding (3)(e).
                
                
                  17.8.316
                  Incinerators
                  4/9/2004
                  7/29/2008
                  73 FR 43871
                
                
                  17.8.320
                  Wood-waste Burners
                  
                  1/30/2020
                  85 FR 5327
                  Removed (1)(w).
                
                
                  17.8.321
                  Sulfur Emissions—Kraft Pulp Mills (16.8.1413)
                  12/31/1972
                  7/18/1995
                  60 FR 36715
                  * 16.8.1413 is the SIP approved Kraft Pulp Mill Rule. 17.8.321 is not SIP approved.
                
                
                  17.8.322
                  Sulfur Oxide Emissions—Sulfur in Fuel
                  12/31/1972
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.324
                  Hydrocarbon Emissions—Petroleum Products
                  10/29/1993
                  8/13/2001
                  66 FR 42427
                  Excluding (1)(c) and (2)(d).
                
                
                  17.8.325
                  Motor Vehicles
                  12/31/1972
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.326
                  Prohibited Materials for Wood or Coal Residential Stoves
                  10/29/1993
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.330
                  Emission Standards for Existing Aluminum Plants—Definitions
                  2/10/1989
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.331
                  Emission Standards for Existing Aluminum Plants—Standards
                  2/26/1982
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.332
                  Emission Standards for Existing Aluminum Plants—Standard for Visible Emissions
                  7/4/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.333
                  Emission Standards for Existing Aluminum Plants—Monitoring and Reporting
                  2/26/1982
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.334
                  Emission Standards for Existing Aluminum Plants—Startup and Shutdown
                  2/26/1982
                  8/13/2001
                  66 FR 42427
                
                
                  
                    (iii) Administrative Rules of Montana, Subchapter 04, Stack Heights and Dispersion Techniques
                  
                
                
                  17.8.401
                  Definitions [16.8.1204]
                  6/13/1986
                  7/18/1995
                  60 FR 36715
                  * 16.8.1204 is the SIP approved Stack Height and Dispersion Techniques rule. 17.8.401 is not SIP approved.
                
                
                  
                  17.8.402
                  Requirements [16.8.1205]
                  6/13/1986
                  7/18/1995
                  60 FR 36715
                  * 16.8.1205 is the SIP approved Stack Height and Dispersion Techniques rule. 17.8.402 is not SIP approved.
                
                
                  17.8.403
                  Exemptions [16.8.1206]
                  6/13/1986
                  7/18/1995
                  60 FR 36715
                  * 16.8.1206 is the SIP approved Stack Height and Dispersion Techniques rule. 17.8.403 is not SIP approved.
                
                
                  
                    (iv) Administrative Rules of Montana, Subchapter 06, Open Burning
                  
                
                
                  17.8.601
                  Definitions
                  12/27/2002
                  8/24/2006
                  71 FR 49999
                
                
                  17.8.602
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                
                
                  17.8.604
                  Materials Prohibited from Open Burning
                  
                  1/30/2020
                  85 FR 5327
                  Removed cross-reference to ARM17.8.604(1)(w).
                
                
                  17.8.605
                  Special Burning Periods
                  12/27/2002
                  8/24/2006
                  71 FR 49999
                
                
                  17.8.606
                  Minor Open Burning Source Requirements
                  12/27/2002
                  8/24/2006
                  71 FR 49999
                
                
                  17.8.610
                  Major Open Burning Source Restrictions
                  7/9/2016
                  9/11/2019
                  84 FR 47885
                
                
                  17.8.611
                  Emergency Open Burning Permits
                  7/23/1999
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.612
                  Conditional Air Quality Open Burning Permits
                  7/9/2016
                  9/11/2019
                  84 FR 47885
                
                
                  17.8.613
                  Christmas Tree Waste Open Burning Permits
                  7/9/2016
                  9/11/2019
                  84 FR 47885
                
                
                  17.8.614
                  Commercial Film Production Open Burning Permits
                  7/9/2016
                  9/11/2019
                  84 FR 47885
                
                
                  17.8.615
                  Firefighter Training
                  7/9/2016
                  9/11/2019
                  84 FR 47885
                
                
                  
                    (v) Administrative Rules of Montana, Subchapter 07, Permit Construction and Operation of Air Contaminant Sources
                  
                
                
                  17.8.740
                  Definitions
                  12/27/2002
                  11/21/2014
                  79 FR 69374
                
                
                  17.8.743
                  Montana Air Quality Permits—When Required
                  12/27/2002
                  11/21/2014
                  79 FR 69374
                  Approved except the phrase in 17.8.743(1)(b) “asphalt concrete plants, mineral crushers, and”.
                
                
                  17.8.744
                  Montana Air Quality Permits—General Exclusions
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.745
                  Montana Air Quality Permits—Exclusion for De Minimis Changes
                  5/28/2010
                  2/13/2012
                  77 FR 7531
                
                
                  17.8.748
                  New or Modified Emitting Units—Permit Application Requirements
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.749
                  Conditions for Issuance or Denial of Permit
                  7/9/2016
                  9/11/2019
                  84 FR 47885
                  (1), (3), (4), (5), (6), and (8) approved with state effective date of 12/27/2002. (7) approved with state effective date of 10/17/2003 and revised with state effective date of 7/9/2016.
                
                
                  17.8.752
                  Emission Control Requirements
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  
                  17.8.755
                  Inspection of Permit
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.756
                  Compliance with Other Requirements
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.759
                  Review of Permit Applications
                  12/23/2005
                  7/8/2011
                  76 FR 40237
                  (1) through (3) approved with state effective date of 10/17/13. (4) through (6) approved with state effective date of 12/23/05.
                
                
                  17.8.760
                  Additional Review of Permit Applications
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.762
                  Duration of Permit
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.763
                  Revocation of Permit
                  04/15/2011
                  8/20/2015
                  80 FR 50564
                
                
                  17.8.764
                  Administrative Amendment to Permit
                  12/27/2002
                  11/21/2014
                  79 FR 69374
                
                
                  17.8.765
                  Transfer of Permit
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.767
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                  Excluding (1)(c)-(d).
                
                
                  
                    (vi) Administrative Rules of Montana, Subchapter 08, Prevention of Significant Deterioration of Air Quality
                  
                
                
                  17.8.801
                  Definitions
                  10/14/2011
                  4/20/2016
                  81 FR 23186
                
                
                  17.8.802
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                  Excluding (1)(c)-(d).
                
                
                  17.8.804
                  Ambient Air Increments
                  10/14/2011
                  4/20/2016
                  81 FR 23186
                
                
                  17.8.805
                  Ambient Air Ceilings
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.806
                  Restrictions on Area Classifications
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.807
                  Exclusions from Increment Consumption
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.808
                  Redesignation
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.809
                  Stack Heights
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.818
                  Review of Major Stationary Sources and Major Modifications—Source Applicability and Exemptions
                  8/20/2016
                  6/26/2018
                  83 FR 29694
                
                
                  17.8.819
                  Control Technology Review
                  4/9/2004
                  1/24/2006
                  71 FR 3770
                
                
                  17.8.820
                  Source Impact Analysis
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.821
                  Air Quality Models
                  4/11/2003
                  1/24/2006
                  71 FR 3776
                
                
                  17.8.822
                  Air Quality Analysis
                  10/14/2011
                  4/20/2016
                  81 FR 23186
                
                
                  17.8.823
                  Source Information
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.824
                  Additional Impact Analyses
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.825
                  Sources Impacting Federal Class I Areas—Additional Requirements
                  10/14/2011
                  4/20/2016
                  80 FR 23186
                
                
                  17.8.826
                  Public Participation
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.827
                  Source Obligation
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.828
                  Innovative Control Technology
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  
                    (vii) Administrative Rules of Montana, Subchapter 09, Permit Requirements for Major Stationary Sources or Major Modifications Locating Within Nonattainment Areas
                  
                
                
                  17.8.901
                  Definitions
                  10/24/2008
                  1/29/2010
                  75 FR 4698
                
                
                  17.8.902
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                  Excluding (1)(a)-(b).
                
                
                  17.8.904
                  When Air Quality Preconstruction Permit Required
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.905
                  Additional Conditions of Air Quality Preconstruction Permit
                  4/11/2003
                  1/24/2006
                  71 FR 3776
                
                
                  
                  17.8.906
                  Baseline for Determining Credit for Emissions and Air Quality Offsets
                  12/27/2002
                  7/7/2011
                  76 FR 40237
                
                
                  
                    (viii) Administrative Rules of Montana, Subchapter 10, Preconstruction Permit Requirements for Major Stationary Sources or Major Modifications Locating Within Attainment or Unclassified Areas
                  
                
                
                  17.8.1001
                  Definitions
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.1002
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                  Excluding (1)(a)-(b).
                
                
                  17.8.1004
                  When Air Quality Preconstruction Permit Required
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.1005
                  Additional Conditions of Air Quality Pre-construction Permit
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.1006
                  Review of Specified Sources for Air Quality Impact
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.1007
                  Baseline for Determining Credit for Emissions and Air Quality Offsets
                  10/24/2008
                  1/29/2010
                  75 FR 4698
                
                
                  
                    (ix) Administrative Rules of Montana, Subchapter 11, Visibility Impact Assessment
                  
                
                
                  17.8.1101
                  Definitions
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.1102
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                
                
                  17.8.1103
                  Applicability—Visibility Requirements
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.1106
                  Visibility Impact Analysis
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.1107
                  Visibility Models
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.1108
                  Notification of Permit Application
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.1109
                  Adverse Impact and Federal Land Manager
                  12/27/2002
                  7/8/2011
                  76 FR 40237
                
                
                  17.8.1110
                  Visibility Monitoring
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  17.8.1111
                  Additional Impact Analysis
                  8/23/1996
                  8/13/2001
                  66 FR 42427
                
                
                  
                    (x) Administrative Rules of Montana, Subchapter 13, Conformity
                  
                
                
                  17.8.1301
                  Definitions
                  6/4/1999
                  9/21/2001
                  66 FR 48561
                
                
                  17.8.1304
                  Determining Conformity of Transportation Plans, Programs, and Projects to State or Federal Implementation Plans
                  8/23/1996
                  9/21/2001
                  66 FR 48561
                
                
                  17.8.1305
                  Consultation Requirements: Applicability
                  6/4/1999
                  9/21/2001
                  66 FR 48561
                
                
                  17.8.1306
                  Consultation Procedures
                  6/4/1999
                  9/21/2001
                  66 FR 48561
                
                
                  17.8.1310
                  Special Issues
                  6/4/1999
                  9/21/2001
                  66 FR 48561
                
                
                  17.8.1311
                  Notice Requirements for Non-FHWA/FTA Projects
                  6/4/1999
                  9/21/2001
                  66 FR 48561
                
                
                  17.8.1312
                  Conflict Resolution
                  6/4/1999
                  9/21/2001
                  66 FR 48561
                
                
                  17.8.1313
                  Public Consultation Procedures
                  6/4/1999
                  9/21/2001
                  66 FR 48561
                
                
                  
                    (xi) Administrative Rules of Montana, Subchapter 14, Conformity of General Federal Actions
                  
                
                
                  17.8.1401
                  Definitions
                  6/4/1999
                  10/7/2002
                  67 FR 62392
                
                
                  17.8.1402
                  Incorporation by Reference
                  2/23/2018
                  9/3/2019
                  84 FR 37774. 8/2/2019
                
                
                  
                  
                    (xii) Administrative Rules of Montana, Subchapter 16, Emission Control Requirements for Oil and Gas Well Facilities Operating Prior to Issuance of a Montana Air Quality Permit
                  
                
                
                  17.8.1601
                  Definitions
                  1/1/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1602
                  Applicability and Coordination with Montana Air Quality Permit Rules
                  1/1/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1603
                  Emission Control Requirements
                  1/1/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1604
                  Inspection and Repair Requirements
                  1/1/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1605
                  Recordkeeping Requirements
                  1/1/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1606
                  Delayed Effective Date
                  12/23/2005
                  11/19/2013
                  78 FR 69296
                
                
                  
                    (xiii) Administrative Rules of Montana, Subchapter 17, Registration of Air Contaminant Sources
                  
                
                
                  17.8.1701
                  Definitions
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1702
                  Applicability
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1703
                  Registration Process and Information
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1704
                  Registration Fee
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1705
                  Operating Requirements: Facility-wide
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1710
                  Oil or Gas Well Facilities General Requirements
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1711
                  Oil or Gas Well Facilities Emission Control Requirements
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1712
                  Oil or Gas Well Facilities Inspection and Repair Requirements
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  17.8.1713
                  Oil or Gas Well Facilities Recordkeeping and Reporting Requirements
                  4/7/2006
                  11/19/2013
                  78 FR 69296
                
                
                  
                    (2) County Specific
                  
                
                
                  
                    (i) Cascade County
                  
                
                
                  7-01
                  Definitions
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-02
                  Prohibited Open Burning—When Permit Required
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-03
                  Minor Open Burning Source Requirements
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-04
                  Major Open Burning Source Restrictions
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-05
                  Special Burning Periods
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-06
                  Firefighting Training
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-07
                  Conditional Air Quality Open Burning Permits
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-08
                  Emergency Open Burning Permits
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-09
                  Commercial Film Production Open Burning Permits
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  7-10
                  Fees
                  10/16/2000
                  6/12/2001
                  66 FR 31548
                
                
                  
                    (ii) Flathead County
                  
                
                
                   
                  Table of Contents, Flathead County Air Pollution Control Program Regulations
                
                
                  Appendix A
                  Kalispell Air Pollution Control District Map
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  
                  Appendix B
                  Kalispell Air Pollution Control District Description
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 01
                  Short Title
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 02
                  Declaration of Policy and Purpose
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 03
                  Authorities for Program
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 04
                  Administration
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 05
                  Control Board, Meetings-Duties-Policies
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 06
                  Air Quality Staff
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 07
                  Inspections
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Sub-Chapter 1
                  General Definitions
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 201
                  Definitions
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 202
                  Materials Prohibited
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 203
                  Minor Open Burning Source Requirements
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 204
                  Major Open Burning Source Requirements
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 205
                  Special Open Burning Periods
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 206
                  Fire Fighter Training
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 207
                  Open Burning Disposal of Christmas Tree Waste
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 208
                  Conditional Air Quality Open Burning Permits
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 209
                  Emergency Open Burning Permits
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 210
                  Permit Fees
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Sub-Chapter 3
                  Voluntary Solid Fuel Burning Device Curtailment Program
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 401
                  Prohibited Materials for Wood or Coal residential (Solid Fuel Burning Device) Stoves
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Sub-Chapter 5
                  Kalispell Air Pollution Control District, Intent
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 501
                  Material To Be Used on Roads and Parking Lots-Standards
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 502
                  Construction and Demolition Activity
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 503
                  Pavement of Roads Required
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 504
                  Pavement of Parking Lots Required
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 505
                  Street Sweeping and Flushing
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 506
                  Clearing of land greater than 1/4 acre in size
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 507
                  Contingency Plan
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Sub-Chapter 6
                  Columbia Falls Air Pollution Control District—Intent
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 601
                  Material To Be Used on Roads and Parking Lots-Standards
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 602
                  Construction and Demolition Activity
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  
                  Chapter 08; Sub-Chapter 6, Rule 603
                  Pavement of Roads Required
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 604
                  Pavement of Parking Lots Required
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 605
                  Street Sweeping and Flushing
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 606
                  Clearing of land greater than 1/4 acre in size
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 08, Rule 607
                  Contingency Plan
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 09
                  Enforcement, Judicial Review, and Hearings
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 10
                  Civil Penalties
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 11
                  Severability Clause
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  Chapter 12
                  Amendments and Revisions
                  5/20/1994
                  3/19/1996
                  61 FR 11153
                
                
                  
                    (iii) Lincoln County
                  
                
                
                  75.1.101
                  Intent
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.102
                  Definitions
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.103
                  Selection & Implementation of Contingency Measure Programs
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.201
                  Intent
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.202
                  Definitions
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.204
                  Emission Limits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.205
                  Issuance of Air Pollution Alert
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.206
                  Permits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.207
                  Prohibited Materials
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.209
                  Enforceability
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.301
                  Intent: Road Dust Control Regulations: Materials to Be used on Roads and Parking Lots
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.302
                  Definitions
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.303
                  Emission Limits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.401
                  Definitions, Street Sweeping and Flushing
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.402
                  Emission Limits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.501
                  Emission Limits, Dust Control for Log Yards
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.601
                  Intent, Limiting the Application of Sanding Material
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.602
                  Application Limits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.603
                  Resolution
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.701
                  Intent, Open Burning Regulations: Management of Open Burning
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.702
                  Definitions
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.703
                  Open Burning Control Areas
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.704
                  Materials Prohibited
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.705
                  General Open Burning Regulations
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.706
                  Minor Open Burning Source Requirements
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.707
                  Major Open Burning Source Requirements
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.708
                  Trade Waste Burning Requirements
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  
                  75.1.709
                  Licensed Landfill Requirements
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.710
                  Firefighter Training
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.711
                  Special Burning Periods
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.712
                  Open Burning Permit Requirements & Local Restrictions
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.713
                  Conditional Air Quality Open Burning Permits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.714
                  Emergency Open Burning Permits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.715
                  Christmas Tree Waste Open Burning Permits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.716
                  Commercial Film Production Open Burning Permits
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.717
                  Prohibited Acts
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.718
                  Penalties
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  75.1.719
                  Conflict of Ordinances, Effect of Partial Invalidity
                  2/1/1996
                  9/30/1996
                  61 FR 51014
                
                
                  Ordinances, 1470
                  Ordinance
                  3/19/1993
                  8/30/1994
                  59 FR 44627
                
                
                  Ordinances, 1507
                  Ordinance
                  2/1/96
                  9/30/96
                  61 FR 51014
                
                
                  1660 Resolution
                  Lincoln County Health and Environment Regulations
                  
                  1/30/2020
                  85 FR 5327
                  Removed 75.1.405(2)(w).
                
                
                  
                    (iv) Missoula County
                  
                
                
                  1.101
                  Program Authority and Administration
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  1.102
                  Declaration of policy and purpose
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  1.103
                  Authorities for program
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  1.104
                  Area of jurisdiction
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  1.105
                  Air pollution control board
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  1.106
                  Air quality staff
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  1.107
                  Air quality advisory council
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  2.101
                  Definitions
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  3.101
                  Purpose
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  3.102
                  Particulate Matter Contingency Measures
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  3.103
                  Carbon monoxide contingency measures
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  3.104
                  Early implementation of contingency measures
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.101
                  Purpose
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.102
                  Applicability
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  4.103
                  General provisions
                  5/14/2010, 4/6/2018
                  5/24/2019
                  84 FR 24037
                
                
                  4.104
                  Air Pollution Control Stages
                  5/14/2010, 4/6/2018
                  5/24/2019
                  84 FR 24037
                
                
                  4.105
                  Emergency operations
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.106
                  Abatement plan for certain sources
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.107
                  Enforcement procedure
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.108
                  Stage I alert control activities
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.109
                  Stage II warning control activities
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.110
                  State III emergency control activities
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.111
                  Stage IV crisis control activities
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  4.113
                  Contingency Measure
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  5.101
                  Inspections
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  5.102
                  Testing requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  
                  5.103
                  Malfunctions
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  5.105
                  Circumvention
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  5.106
                  Public nuisance
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  5.112
                  Compliance with other statutes and rules
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.101
                  Definitions
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  6.102
                  Air Quality Permit Required
                  5/14/2010, 3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  6.103
                  General Conditions
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  6.105
                  Air quality permit application requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.106
                  Public Review of Air Quality Permit Application
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  6.107
                  Issuance or Denial of an Air Quality Permit
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  6.108
                  Revocation or Modification of an Air Quality Permit
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  6.109
                  Transfer of permit
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.501
                  Emission Control Requirements
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  6.502
                  Particulate Matter from Fuel Burning Equipment
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  6.503
                  Particulate matter from industrial processes
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.504
                  Visible Air Pollutants
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  6.601
                  Minimum Standards
                  5/14/2010, 3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  6.601
                  Minimum standards
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.602
                  Hours of operation
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.603
                  Performance tests
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.604
                  Hazardous waste incinerators
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.701
                  Opacity limits
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.702
                  Operation
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  6.703
                  Fuels
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.101
                  Definitions
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  7.102
                  Outdoor burning permits required
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.103
                  Materials prohibited
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.104
                  Burning seasons
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.105
                  Restricted areas
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.106
                  Minor Outdoor Burning Source Requirements
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  7.107
                  Major Outdoor Burning Source Requirements
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  7.108
                  Bonfire permits
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.109
                  Fire fighter training permits
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.110
                  Conditional Outdoor Burning Permits
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  7.111
                  Christmas tree waste outdoor burning permits
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.112
                  Emergency outdoor burning permits
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.113
                  Commercial film production outdoor burning permits
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.114
                  Public notice
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  7.115
                  Outdoor burning permitting actions
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  8.101
                  Definitions
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  8.102
                  General Requirements
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  8.103
                  Stationary source requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  8.104
                  Construction and Mining Sites
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  8.105
                  Agricultural exemption
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  
                  8.201
                  Permits required
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  8.202
                  New Roads in the Air Stagnation Zone
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  8.203
                  New Parking Areas in the Air Stagnation Zone
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  8.204
                  New Driveways in the Air Stagnation Zone
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  8.205
                  Unpaved Access Roads
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  8.206
                  Maintenance of pavement required
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  8.207
                  Paving existing facilities in the air stagnation zone
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  8.301
                  Deicer required
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  8.302
                  Durability requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  8.303
                  Street sweeping requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  8.304
                  Contingency measures
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  9.101
                  Intent
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.102
                  Definitions
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.103
                  Fuels
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.104
                  Non-Alert Visible Emission Standards
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.201
                  Swan River Watershed Exempt from Subchapter 2 Rules
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.202
                  Permits Required for Solid Fuel Burning Devices
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.203
                  Installation permits Inside the Air Stagnation Zone
                  5/14/2010, 3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  9.205
                  Alert Permits
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.206
                  Sole Source Permits
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.207
                  Special Need Permits
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.208
                  Temporary Sole Source Permit
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.209
                  Permit Applications
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.210
                  Revocation or Modification of Permit
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.211
                  Transfer of Permit
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.301
                  Applicability
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.302
                  Prohibition of Visible Emissions during Air Pollution Alerts and Warnings
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.401
                  Emissions Certification
                  5/14/2010, 3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  9.402
                  Sale of New Solid Fuel Burning Devices
                  5/14/2010, 3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  9.501
                  Removal of Solid Fuel Burning Devices upon Sale of the Property
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  9.601
                  Contingency Measures listed below in this subchapter go into affect if the non-attainment area fails to attain the NAAQS or to make reasonable progress in reducing emissions (see Chapter 3)
                  5/14/2010
                  5/24/2019
                  84 FR 24037
                
                
                  10.101
                  Intent
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.102
                  Definitions
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.103
                  Oxygenated fuel required
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.104
                  Labeling gasoline pumps
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  
                  10.105
                  Oxygenate blending facility requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.106
                  Distributor requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.107
                  Fueling facility operator requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.108
                  Inability to produce oxygenated fuel in extraordinary circumstances
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.109
                  Registration fees
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.110
                  Contingency measure
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.201
                  Regulation of sulfur in fuel
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.202
                  Regulation of sulfur in fuel burned within the air stagnation zone
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.203
                  Labeling requirements
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.301
                  Containers with more than 65,000 gallon capacity
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.302
                  Oil-effluent water separators
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.303
                  Loading gasoline
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  10.304
                  Exemptions
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  11.101
                  Removal of control devices
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  11.102
                  Operation of motor vehicles
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  11.103
                  Four-cycle gasoline powered vehicles
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  14.101
                  Notice of violation
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  14.102
                  Order to take corrective action
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  14.103
                  Appearance before the control board
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  14.104
                  Other remedies
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  14.105
                  Credible evidence
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  14.106
                  Administrative Review
                  5/14/2010, 3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  14.107
                  Control Board Hearings
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  14.108
                  Judicial review
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  15.101
                  General provisions
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  15.102
                  Criminal penalties
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  15.103
                  Civil penalties
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  15.104
                  Solid Fuel Burning Device Penalties
                  3/21/2014
                  5/24/2019
                  84 FR 24037
                
                
                  15.105
                  Non-compliance penalties
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  Appendix A
                  Maps
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  Appendix B
                  Missoula's Emergency Episode Avoidance Plan
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  Appendix D
                  Oxygenated fuels program sampling requirements for blending facilities
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                  List of Acronyms
                  List of Acronyms
                  11/17/2000
                  11/15/2001
                  66 FR 57391
                
                
                   
                  Missoula City County Air Pollution Control Program Regulations, Table of Contents, Acronyms and Appendices, Table of Contents
                
                
                  
                    (v) Yellowstone
                  
                
                
                  Regulation 002—Open Burning, A
                  Definitions
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  Regulation 002—Open Burning, B
                  Incorporation by Reference
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  
                  Regulation 002—Open Burning, C
                  Prohibited Open Burning—When Permit Required
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  Regulation 002—Open Burning, D
                  Minor Open Burning Source Restriction
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  Regulation 002—Open Burning, E
                  Major Open Burning Source Restriction
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  Regulation 002—Open Burning, F
                  Special Burning Periods
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  Regulation 002—Open Burning, G
                  Fire Fighter Training
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  Regulation 002—Open Burning, H
                  Conditional Air Quality Open Burning Permits
                  6/7/2002
                  11/5/2003
                  68 FR 62529
                
                
                  Regulation 002—Open Burning, I
                  Emergency Open Burning Permits
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  Regulation 002—Open Burning, J
                  Commercial Film Production Open Burning
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
                
                  Regulation 002—Open Burning, K
                  Fees
                  9/24/1999
                  8/13/2001
                  66 FR 42427
                
              
              (d) EPA-approved source-specific requirements.
              
              
                
                  Title/subject
                  Stateeffective date
                  
                  Notice of final rule date
                  NFR citation
                
                
                  
                    (1) Cascade County
                  
                
                
                  1985 December 5 Stipulation and 1985 October 20 Permit for Montana Refining Company. In the matter of the Montana Refining Company, Cascade County; compliance with ARM 16.8.811, ambient air quality standard for carbon monoxide
                  12/5/1985
                  9/7/1990
                  55 FR 36812
                
                
                  
                    (2) Deer Lodge County
                  
                
                
                  1978 November 16 Order for Anaconda Copper Smelter. In the Matter of the Petition of the Department of Health and Environmental Sciences for an Order adopting a Sulfur Oxides Control Strategy for the Anaconda Copper Smelter at Anaconda, Montana, and requiring the Anaconda Company to comply with the Control Strategy
                  11/16/1978
                  1/10/1980
                  45 FR 2034
                
                
                  
                    (3) Flathead County
                  
                
                
                  Air Quality Permit #2667-M, Dated 1/24/92. Plum Creek Manufacturing, Inc
                  1/24/1992
                  4/14/1994
                  59 FR 17700
                
                
                  Stipulation—A-1 Paving, In the Matter of Compliance of A-1 Paving, Kalispell, Montana
                  9/17/1993
                  3/19/1996
                  61 FR 11153
                
                
                  Stipulation—Equity Supply Company, In the Matter of Compliance of Equity Supply Company
                  9/17/1993
                  3/19/1996
                  61 FR 11153
                
                
                  Stipulation—Flathead Road Department #1, In the Matter of Compliance of Flathead Road Department, Kalispell, Montana
                  9/17/1993
                  3/19/1996
                  61 FR 11153
                
                
                  Stipulation—Flathead Road Department #2, In the Matter of Compliance of Flathead Road Department, Kalispell, Montana
                  9/17/1993
                  3/19/1996
                  61 FR 11153.
                
                
                  Stipulation—Klingler Lumber Company, In the Matter of Compliance of Klinger Lumber Company, Inc., Kalispell, Montana
                  9/17/1993
                  3/19/1996
                  61 FR 11153
                
                
                  Stipulation—McElroy & Wilkens, In the Matter of Compliance of McElroy and Wilkens, Inc., Kalispell, Montana
                  9/17/1993
                  3/19/1996
                  61 FR 11153
                
                
                  Stipulation—Montana Mokko, In the Matter of Compliance of Montana Mokko, Kalispell, Montana
                  9/17/1993
                  3/19/1996
                  61 FR 11153
                
                
                  Stipulation—Pack and Company, In the Matter of Compliance of Pack and Company, Inc., Kalispell, Montana
                  9/7/1993
                  3/19/1996
                  61 FR 11153
                
                
                  Stipulation—Pack Concrete, In the Matter of Compliance of Pack Concrete, Inc., Kalispell, Montana
                  9/17/1993
                  3/19/1996
                  61 FR 11153
                
                
                  Stipulation—Plum Creek, In the Matter of Compliance of Plum Creek Manufacturing, L.P., Kalispell, Montana
                  9/17/1993
                  3/19/1996
                  61 FR 11153
                
                
                  
                    (4) Lewis and Clark County
                  
                
                
                  Total Suspended Particulate NAAQS—East Helena, ASARCO Application for Revisions of Montana State Air Quality Control Implementation Plan—Only as it applies to Total Suspended Particulate
                  4/24/1979
                  1/10/1980
                  45 FR 2034
                
                
                  Sulfur Dioxide NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Asarco Stipulation—1994 March 15
                  3/15/1994
                  1/27/1995
                  60 FR 5313
                
                
                  
                  Sulfur Dioxide NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Exhibit A—Asarco Emission Limitations and Conditions, Asarco Incorporated, East Helena, Montana
                  3/15/1994
                  1/27/1995
                  60 FR 5313
                
                
                  Asarco Board Order—1994 March 18. In the Matter of the Application of the Department of Health and Environmental Sciences for Revision of the Montana State Air Quality Control Implementation Plan Relating to Control of Sulfur Dioxide Emissions from the Lead Smelter Located at East Helena, Montana, owned and operated by Asarco Incorporated
                  3/18/1994
                  1/27/1995
                  60 FR 5313
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, American Chemet Stipulation—1995 June 30
                  6/30/1995
                  6/18/2001
                  66 FR 32760
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, American Chemet Board Order—1995 August 4
                  8/4/1995
                  6/18/2001
                  66 FR 32760
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Exhibit A—American Chemet Emissions Limitations and Conditions, American Chemet Corporation, East Helena, Montana
                  6/10/2013
                  3/28/2018
                  83 FR 13196.
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Asarco Stipulation—1996 June 11
                  6/11/1996
                  6/18/2001
                  66 FR 32760
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Asarco Board Order—1996 June 26
                  6/26/1996
                  6/18/2001
                  66 FR 32760
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Exhibit A—Asarco Emission Limitations and Conditions with attachments 1-7, Asarco Lead Smelter, East Helena, Montana
                  6/26/1996
                  6/18/2001
                  66 FR 32760
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Asarco Stipulation—1998 August 13
                  8/28/1998
                  6/18/2001
                  66 FR 32760
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Asarco Board Order—1998 August 28
                  8/28/1998
                  6/18/2001
                  66 FR 32760
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Asarco Stipulation—2000 July 18
                  9/15/2000
                  6/18/2001
                  66 FR 32767
                
                
                  Lead NAAQS—Board Orders, Stipulations, Exhibits, and Attachments, Asarco Board Order—2000 September 15
                  9/15/2000
                  6/18/2001
                  66 FR 32767
                
                
                  
                    (5) Lincoln County
                  
                
                
                  Board Order—1994 December 16 (Stimson Lumber). In the Matter of Compliance of Stimson Lumber Company, Libby, Montana
                  12/16/1994
                  9/30/1996
                  61 FR 51014
                
                
                  Air Quality Permit #2627-M Dated 7/25/91. Stimson Lumber Company (formerly Champion International Corp)
                  3/19/1993
                  8/30/1994
                  59 FR 44627
                
                
                  Stipulation—Stimson Lumber. In the Matter of Compliance of Stimson Lumber Company, Libby, Montana
                  12/16/1994
                  9/30/1996
                  61 FR 51014
                
                
                  
                    (6) Missoula County
                  
                
                
                  Air Quality Permit #2303M, Dated 3/20/92. Louisiana-Pacific Corporation
                  3/20/1992
                  1/18/1994
                  59 FR 2537
                
                
                  Air Quality Permit #2589M, Dated 1/23/92. Stone Container Corporation
                  1/24/1992
                  1/18/1994
                  59 FR 2537
                
                
                  
                    (7) Rosebud County
                  
                
                
                  1980 October 22 Permit for Western Energy Company.
                  10/22/1980
                  4/26/1985
                  50 FR 16475
                
                
                  
                    (8) Silver Bow County
                  
                
                
                  Air Quality Permit #1636-06 dated 8/22/96. Rhone-Poulenc Basic Chemicals Company
                  8/22/1996
                  12/6/1999
                  64 FR 68034
                
                
                  Air Quality Permit #1749-05 dated 1/5/94. Montana Resources, Inc
                  1/5/1994
                  3/22/1995
                  60 FR 15056
                
                
                  
                    (9) Yellowstone County
                  
                
                
                  Cenex June 12, 1998 Board Order and Stipulation. In the Matter of the Application of the Department of Health and Environmental Sciences for Revision of the Montana State Air Quality Control Implementation plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Cenex June 12, 1998 Exhibit A (with 3/17/00 Revisions) Emission Limitations and Other Conditions
                  3/17/2000
                  5/22/2003
                  68 FR 27908
                
                
                  Cenex March 17, 2000 Board Order and Stipulation. In the Matter of the Application of the Department of Environmental Quality for Revision of the Montana State Air Quality Control Implementation Plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  3/17/2000
                  5/22/2003
                  68 FR 27908
                
                
                  Conoco June 12, 1998 Board Order and Stipulation. In the Matter of the Application of the Department of Health and Environmental Sciences for Revision of the Montana State Air Quality Control Implementation plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Conoco June 12, 1998 Exhibit A. Emission Limitations and Other Conditions
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  
                  Exxon June 12, 1998 Board Order and Stipulation. In the Matter of the Application of the Department of Health and Environmental Sciences for Revision of the Montana State Air Quality Control Implementation Plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Exxon June 12, 1998 Exhibit A (with 3/17/00 Revisions). Emission Limitations and Other Conditions
                  3/17/2000
                  5/22/2003
                  68 FR 27908
                
                
                  Exxon March 17, 2000 Board Order and Stipulation. In the Matter of the Application of the Department of Environmental Quality for Revision of the Montana State Air Quality Control Implementation Plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  3/17/2000
                  5/22/2003
                  68 FR 27908
                
                
                  Montana Power June 12, 1998 Board Order and Stipulation. In the Matter of the Application of the Department of Health and Environmental Sciences for Revision of the Montana State Air Quality Control Implementation plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Montana Power June 12, 1998 Exhibit A, Emission Limitations and Conditions
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Montana Sulphur & Chemical Company June 12, 1998 Board Order and Stipulation. In the Matter of the Application of the Department of Health and Environmental Sciences for Revision of the Montana State Air Quality Control Implementation plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Montana Sulphur & Chemical Company June 12, 1998 Exhibit A. Emission Limitations and Other Conditions
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Western Sugar June 12, 1998 Board Order and Stipulation. In the Matter of the Application of the Department of Health and Environmental Sciences for Revision of the Montana State Air Quality Control Implementation plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  6/12/1998
                  5/2/2002
                  67 FR 22168.
                
                
                  Western Sugar June 12, 1998 Exhibit A. Emission Limitations and Other Conditions
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Yellowstone Energy Limited Partnership June 12, 1998 Board Order and Stipulation. In the Matter of the Application of the Department of Health and Environmental Sciences for Revision of the Montana State Air Quality Control Implementation Plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  6/12/1998
                  5/2/2002
                  67 FR 22168
                
                
                  Yellowstone Energy Limited Partnership June 12, 1998 Exhibit A (with 3/17/00 revisions) Emission Limitations and Other Conditions
                  3/17/2000
                  5/22/2003
                  68 FR 27908
                
                
                  Yellowstone Energy Limited Partnership March 17, 2000 Board Order and Stipulation. In the Matter of the Application of the Department of Environmental Quality for Revision of the Montana State Air Quality Control Implementation Plan Relating to Control of Sulfur Dioxide Emissions in the Billings/Laurel Area
                  3/17/2000
                  5/22/2003
                  68 FR 27908
                
              
              (e) EPA-approved nonregulatory provisions.
              
                
                  Title/Subject
                  Stateeffective date
                  
                  Notice of final rule date
                  NFRCitation
                  
                
                
                  
                    (1) Statewide
                  
                
                
                  Emergency Episode Avoidance Plan
                  6/23/2004
                  1/3/2006
                  71 FR 19.
                
                
                  Montana State Department of Health and Environmental Sciences, Air Quality Bureau, Sampling and Analytical Procedures,
                  12/31/1971
                  1/16/1986
                  51 FR 2397.
                
                
                  Nonregulatory Provisions, 40 CFR 52.1394, 1997 Ozone Infrastructure Certification
                  12/22/2009
                  7/22/2011
                  76 FR 43918.
                
                
                  Nonregulatory Provisions, Interstate Transport, Rule Declaration Satisfying the Requirements of 110(a)(D)(2)(i) of the CAA for 1997 8-hr Ozone and PM2.5 Standards
                  2/12/2007
                  2/26/2008
                  73 FR 10150.
                
                
                  Infrastructure Requirements for the 1997 and 2006 PM2.5 National Ambient Air Quality Standards
                  N/A
                  7/30/2013
                  78 FR 45864.
                
                
                  Interstate Transport of Pollution for the 2006 PM2.5 NAAQS
                  N/A
                  7/30/2013
                  78 FR 45869.
                
                
                  Infrastructure Requirements for the 2008 Lead, 2008 8-hour Ozone, 2010 NO2, 2010 SO2, and 2012 PM2.5 National Ambient Air Quality Standards
                  N/A
                  4/20/2016
                  81 FR 23186
                
                
                  Infrastructure Requirements, Interstate Transport of Pollution 110(a)(2)(D)(ii) for the 1997 and 2006 PM2.5 NAAQS
                  N/A
                  4/20/2016
                  81 FR 23186
                
                
                  Montana Code Annotated 2-2-121(2)(e) and 2-2-121(8)
                  N/A
                  4/20/2016
                  81 FR 23186
                
                
                  Montana regional haze 5-year progress report
                  11/7/2017
                  10/4/2019
                  84 FR 53057
                
                
                  
                    (2) Cascade County
                  
                
                
                  Board Order—2000 October 16, Approval of Amendment for Cascade County's Air Pollution Control Program
                  10/16/2000
                  6/12/2001
                  66 FR 31548.
                
                
                  
                  Great Falls Carbon Monoxide (CO)—Maintenance Plan, State of Montana Air Quality Control Implementation Plan, Cascade County Carbon Monoxide Limited Maintenance Plan, Chapter 7, Great Falls Carbon Monoxide (CO) Limited Maintenance Plan and the Associated Alternative Monitoring Strategy
                  N/A
                  4/1/2015
                  80 FR 17331
                
                
                  
                    (3) Flathead County
                  
                
                
                  Board Order—1991 November 15. In the Matter of the Application of the Cities of Columbia Falls and Kalispell and the County of Flathead for Approval of a Local Air Pollution Control Program
                  11/15/1991
                  4/14/1994
                  59 FR 17700.
                
                
                  Board Order—1993 September 17. In the Matter of Compliance of Named Stationary Sources
                  9/17/1993
                  3/19/1996
                  61 FR 11153.
                
                
                  Board Order—1994 May 20. In the Matter of the Application of the Cities of Columbia Falls and Kalispell and the County of Flathead for Approval of a Local Air Pollution Control Program
                  5/20/1994
                  3/19/1996
                  61 FR 11153.
                
                
                  Kalispell Particulate Matter (PM-10) Attainment Plan, PM-10 SIP Commitment, Commitment Letter
                  
                  3/19/1996
                  61 FR 11153.
                
                
                  Particulate Matter (PM-10)—Plan Summary, Columbia Falls Particulate Matter (PM-10) Attainment Plan
                
                
                  Particulate Matter (PM-10)—Plan Summary, Plan Summary, Kalispell Particulate Matter (PM-10) Attainment Plan
                
                
                  Resolution 867, Adopting Flathead County Air Pollution Control Program
                  11/15/1991
                  4/14/1994
                  59 FR 17700.
                
                
                  Resolution 867B, Adopting Flathead County Air Pollution Control Program
                  10/3/1991
                  3/19/1996
                  61 FR 11153.
                
                
                  Stipulation—1991 November 15, In the Matter of the Application of the Cities of Columbia Falls and Kalispell and the County of Flathead for Approval of Local Air Pollution Control Program
                  11/15/1991
                  4/14/1994
                  59 FR 17700.
                
                
                  
                    (4) Lewis and Clark County
                  
                
                
                  Lead NAAQS—Plan Summary, Plan Summary, East Helena Lead Attainment Plan
                
                
                  Sulfur Dioxide NAAQS—Plan Summary, Plan Summary, East Helena Sulfur Dioxide (SO2) Attainment Plan
                
                
                  East Helena 1971 SO2 Maintenance Plan
                  
                  9/11/2019
                  84 FR 47897.
                
                
                  Total Suspended Particulate NAAQS—East Helena, East Helena Section of Chapter 5 of SIP, 4-6-79
                  
                  1/10/1980
                  45 FR 2034.
                
                
                  East Helena 1978 Lead Maintenance Plan
                  
                  9/11/2019
                  84 FR 47895.
                
                
                  
                    (5) Lincoln County
                  
                
                
                  Board Orders, Board Order—1991 November 15, In the Matter of the Application of the City of Libby and County of Lincoln for Approval of its Local Air Pollution Control Program
                  11/15/1991
                  8/30/1994
                  59 FR 44627.
                
                
                  Board Orders, Board Order—1993 March 19, In the Matter of the Application of the City of Libby and County of Lincoln for Approval of Amendments to their Local Air Pollution Control Program
                  3/19/1993
                  8/30/1994
                  59 FR 44627.
                
                
                  Board Orders, Board Order—1994 December 16, In the Matter of the Application of the City of Libby and County of Lincoln for Approval of Amendments to the Local Air Pollution Control Program
                  12/16/1994
                  9/30/1996
                  61 FR 51014.
                
                
                  Board Orders, Board Order—1996 February 1, In the Matter of the Application of the City of Libby and County of Lincoln for Approval of Amendments to the Local Air Pollution Control Program
                  2/1/1996
                  9/30/1996
                  61 FR 51014.
                
                
                  Board Orders, Board Order; March 23, 2006, In the Matter of the Application of Lincoln County for Approval of Amendments to its Local Air Pollution Control Program
                  3/23/2006
                  3/17/2011
                  76 FR 14584.
                
                
                  Particulate Matter (PM-10)—Plan Summary, Plan Summary, Libby Particulate Matter (PM-10) Attainment Plan
                  
                  3/17/2011
                  76 FR 14584.
                
                
                  Resolution, 276
                  3/19/1993
                  8/30/1994
                  59 FR 44627.
                
                
                  Resolution, 377
                  9/27/1995
                  9/30/1996
                  61 FR 51014.
                
                
                  Resolution, 725
                  3/23/2006
                  3/17/2011
                  76 FR 14584.
                
                
                  State of Montana Air Quality Control Implementation Plan, Lincoln County Air Quality Control Program, Chapter 27, Libby PM-10 SIP Commitments, 27.10.18,
                  12/21/1992
                  8/30/1994
                  59 FR 44627.
                
                
                  Stipulation—1991 October 7, In the Matter of the Application of the City of Libby and County of Lincoln for Approval of its Local Air Pollution Control Program
                  11/15/1991
                  8/30/1994
                  59 FR 44627.
                
                
                  Stipulation—1993 March 18, In the Matter of the Application of the City of Libby and County of Lincoln for Approval of Amendments to their Local Air Pollution Control Program
                  3/19/1993
                  8/30/1994
                  59 FR 44627.
                
                
                  
                  
                    (6) Missoula County
                  
                
                
                  Board Order—1991 June 28, In the matter of the Application of the City of Missoula and the County of Missoula for Approval of Amendments to its Local Air Pollution Control Program
                  1/24/1992
                  1/18/1994
                  59 FR 2537.
                
                
                  Board Orders, Board Order—1992 March 20, In the matter of the Application of the City of Missoula and the County of Missoula for Approval of Amendments to its Local Air Pollution Control Program
                  3/20/1992
                  1/18/1994
                  59 FR 2537.
                
                
                  Board Order—1992 September 25, In the matter of the Application of the City of Missoula and the County of Missoula for Approval of Amendments to its Local Air Pollution Control Program relating to the adoption of a Carbon Monoxide Control Plan
                  9/25/1992
                  11/8/1994
                  59 FR 55585.
                
                
                  Board Order—1993 November 19, In the matter of the Application of the City of Missoula and the County of Missoula for Approval of Amendments to its Local Air Pollution Control Program
                  11/19/1993
                  12/13/1994
                  59 FR 64139.
                
                
                  Board Order—1994 September 16, In the matter of the Application of the City of Missoula and the County of Missoula for Approval of Amendments to its Local Air Pollution Control Program
                  9/16/1994
                  8/30/1995
                  60 FR 45051.
                
                
                  Board Order—1997 October 31, In the matter of the Application of the City of Missoula and the County of Missoula for Approval of Amendments to its Local Air Pollution Control Program
                  10/31/1997
                  1/3/2000
                  65 FR 16.
                
                
                  Board Order—2000 November 30, In the matter of the Application of the City of Missoula and the County of Missoula for Approval of Amendments to its Local Air Pollution Control Program
                  11/17/2000
                  11/15/2001
                  66 FR 57391.
                
                
                  Missoula 1987 PM-10 Limited Maintenance Plan
                  
                  6/24/2019
                  84 FR 24037.
                
                
                  Missoula Carbon Monoxide (CO) Maintenance Plan, State of Montana Air Quality Control Implementation Plan, Chapter 32, The Missoula County Carbon Monoxide Redesignation Request and Maintenance Plan
                  3/7/2005
                  8/17/2007
                  72 FR 46158.
                
                
                  Particulate Matter (PM-10)—Plan Summary, Plan Summary, Missoula Particulate Matter (PM-10)—Attainment Plan Summary
                
                
                  Stipulations, Stipulation—1991 April 29, In the matter of the Application of the City of Missoula and the County of Missoula for Approval of Amendments to its Local Air Pollution Control Program
                  1/24/1992
                  1/18/1994
                  59 FR 2537.
                
                
                  
                    (7) Sanders County
                  
                
                
                  Board Order, Board Order—1997 June 20, In the Matter of the Application of The Department of Environmental Quality for Inclusion of a Control Plan for PM-10 Emissions in The Thompson Falls Area Into the Montana State Implementation Plan
                  6/20/1997
                  1/22/2004
                  69 FR 3011.
                
                
                  Maintenance Agreement, Maintenance Agreement—1997 May, Maintenance Agreement Between The City of Thompson Falls, Department of Transportation, and Department of Environmental Quality for Street Sweeping Responsibilities
                  6/20/1997
                  1/22/2004
                  69 FR 3011.
                
                
                  Particulate Matter (PM-10)—Plan Summary, Plan Summary, Thompson Falls Particulate Matter (PM-10) Control Plan
                
                
                  
                    (8) Silver Bow County
                  
                
                
                  Board Order—1991 November 15, In the Matter of the Application of Butte-Silver Bow Council of Commissioners for Approval of its Local Air Pollution Control Program
                  11/15/1991
                  3/11/1994
                  59 FR 11550.
                
                
                  Board Order—1994 May 20, In the Matter of the Application of Butte-Silver Bow Council of Commissioners for Approval of Amendments to its Local Air Pollution Control Program
                  5/20/1994
                  3/22/1995
                  60 FR 15056.
                
                
                  Ordinance 330, Establishing Residential Wood Burning and Idling Diesel Vehicle and Locomotive Requirements
                  11/15/1991
                  3/11/1994
                  59 FR 11550.
                
                
                  Ordinance 468, Contingency Measure Requirements for Liquid De-icers
                  5/20/1994
                  3/22/1995
                  60 FR 15056.
                
                
                  Particulate Matter (PM-10)—Plan Summary, Plan Summary, Butte Particulate Matter (PM-10) Attainment Plan
                
                
                  Resolutions, Resolution 1307, Establishing Sanding and Chip Seal Material Standards and Street Sweeping and Flushing Policies
                  3/6/1991
                  3/11/1994
                  59 FR 11550.
                
                
                  State of Montana Air Quality Control Implementation Plan, Butte/Silver Bow Air Quality Control Program, Chapter 47, Butte PM-10 SIP Commitments, 47.10.18
                  7/9/1992
                  3/11/1994
                  59 FR 11550.
                
                
                  Stipulation—1991 October 7, In the matter of compliance of the City and County of Butte-Silver Bow and the Montana Department of Transportation
                  11/15/1991
                  3/11/1994
                  59 FR 11550.
                
                
                  Stipulation—1991 October 8, In the matter of the Application of Butte-Silver Bow Council of Commissioners for Approval of its Local Air Pollution Control Program
                  3/20/1992
                  3/11/1994
                  59 FR 11550.
                
                
                  
                  
                    (9) Yellowstone County
                  
                
                
                  Billings Carbon Monoxide (CO)—Plan Summary, Plan Summary, Billings Carbon Monoxide (CO) Maintenance Plan
                
                
                  Billings Carbon Monoxide (CO)—Maintenance Plan, State of Montana Air Quality Control Implementation Plan, Yellowstone County Carbon Monoxide Limited Maintenance Plan, Chapter 56, Billings Carbon Monoxide (CO) Limited Maintenance Plan and the associated Alternative Monitoring Strategy
                  N/A
                  3/30/2015
                  80 FR 16571
                
                
                  Board Order, Board Order—1999 September 24, Approval of Amendments to Yellowstone County's Air Pollution Control Program
                  9/24/1999
                  8/13/2001
                  66 FR 42427.
                
                
                  Sulfur Dioxide—Board Orders, Stipulations, Exhibits and Attachments, 1977 December 1—Stipulation, In the matter of the Proposed Revision of the State Implementation Plan for the Billings Air Quality Maintenance Area
                  1/25/1978
                  9/6/1979
                  44 FR 51977.
                
                
                  Sulfur Dioxide—Board Orders, Stipulations, Exhibits and Attachments, 1978 January 25—Board Order, In the matter of the Proposed Revision of the Montana State Implementation Plan for the Billings Air Quality Maintenance Area
                  1/25/1978
                  9/6/1979
                  44 FR 51977.
                
                
                  Sulfur Dioxide—Board Orders, Stipulations, Exhibits and Attachments, Montana Power June 12, 1998 Exhibit A, Emission Limitations and Other Conditions
                  6/12/1998
                  5/2/2002
                  67 FR 22168.
                
                
                  Billings 2010 SO2 Maintenance Plan
                  12/14/2015
                  5/10/2016
                  81 FR 28719
                
              
              [80 FR 22911, Apr. 24, 2015, as amended at 80 FR 50584, Aug. 20, 2015; 81 FR 23186, Apr. 20, 2016; 81 FR 28719, May 10, 2016; 82 FR 24855, May 31, 2017; 83 FR 13198, Mar. 28, 2018; 83 FR 29695, June 26, 2018; 84 FR 24038, May 24, 2019; 84 FR 37777, Aug. 2, 2019; 84 FR 47887, 47896, 47899, Sept. 11, 2019; 84 FR 53061, Oct. 4, 2019; 85 FR 5330, Jan. 30, 2020]
              § 52.1370, Nt.
              
                Effective Date Note:
                At 85 FR 38329, June 26, 2020, § 52.1370 was amended by adding entries to the table in paragraph (e), effective July 27, 2020. For the convenience of the user, the added text is set forth as follows:
                
                  
                    § 52.1370
                    Identification of plan.
                    
                    (e) * * *
                    
                      
                        Title/subject
                        Stateeffective
                          date
                        
                        Notice offinal rule
                          date
                        
                        NFR citation
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          (3) Flathead County
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Columbia Falls 1987 PM10 Limited Maintenance Plan
                        
                        6/26/2020
                        85 FR 38327
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Kalispell 1987 PM10 Limited Maintenance Plan
                        
                        6/26/2020
                        85 FR 38327
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          (5) Lincoln County
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Libby 1987 PM10 Limited Maintenance Plan
                        
                        6/26/2020
                        85 FR 38327
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                  
                
              
            
            
              
              § 52.1371
              Classification of regions.
              The Montana Emergency Episode Avoidance Plan was revised with an August 2, 2004 submittal by the Governor. The August 2, 2004 Emergency Episode Avoidance Plan classified the Air Quality Control Regions (AQCR) as follows:
              
                
                  Air quality control regions (AQCR)
                  Pollutant
                  Particulate matter
                  Sulfur oxide
                  Nitrogendioxide
                  
                  Carbonmonoxide
                  
                  Ozone
                
                
                  Billings Intrastate AQCR 140
                  III
                  III
                  III
                  III
                  III
                
                
                  Great Falls Intrastate AQCR 141
                  III
                  III
                  III
                  III
                  III
                
                
                  Helena Intrastate AQCR 142
                  III
                  III
                  III
                  III
                  III
                
                
                  Miles City Intrastate AQCR 143
                  III
                  III
                  III
                  III
                  III
                
                
                  Missoula Intrastate AQCR 144
                  III
                  III
                  III
                  III
                  III
                
              
              [64 FR 68038, Dec. 6, 1999, as amended at 66 FR 31550, June 12, 2001; 71 FR 21, Jan. 3, 2006]
            
            
              § 52.1372
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Montana's plans for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds the plans satisfy all requirements of Part D, Title I, of the Clean Air Act as amended in 1977, except as noted below.
              [45 FR 2036, Jan. 10, 1980]
            
            
              § 52.1373
              Control strategy: Carbon monoxide.
              (a) On July 8, 1997, the Governor of Montana submitted revisions to the SIP narrative for the Missoula carbon monoxide control plan.
              (b) Revisions to the Montana State Implementation Plan, revised Carbon Monoxide Maintenance Plan for Billings, as submitted by the Governor's Designee on July 13, 2011, and the associated Alternative Monitoring Strategy for Billings, as submitted by the Governor's Designee on June 22, 2012.
              (c) Revisions to the Montana State Implementation Plan, revised Carbon Monoxide Maintenance Plan for Great Falls, as submitted by the Governor's Designee on July 13, 2011, and the associated Alternative Monitoring Strategy for Great Falls, as submitted by the Governor's Designee on June 22, 2012.
              (d) Revisions to the Montana State Implementation Plan, revised Carbon Monoxide Maintenance Plan for Missoula, as submitted by the Governor on September 19, 2016 (as approved by the EPA on February 1, 2018).
              [64 FR 68038, Dec. 6, 1999, as amended at 67 FR 7973, Feb. 21, 2002; 67 FR 31150, May 9, 2002; 72 FR 46161, Aug. 17, 2007; 80 FR 16573, Mar. 30, 2015; 80 FR 17333, Apr. 1, 2015; 82 FR 43184, Sept. 14, 2017; 83 FR 4598, Feb. 1, 2018]
            
            
              § 52.1374
              Control strategy: Particulate matter.
              Link to an amendment published at 85 FR 38330, June 26, 2020.
              (a) On July 8, 1997, the Governor of Montana submitted minor revisions to the Columbia Falls, Butte and Missoula PM-10 SIPS.
              (b) Determination—EPA has determined that the Whitefish PM10 “moderate” nonattainment area attained the PM10 national ambient air quality standard by December 31, 1999. This determination is based on air quality monitoring data from 1997, 1998, and 1999. EPA has determined that the Thompson Falls PM10 “moderate” nonattainment area attained the PM10 national ambient air quality standard by December 31, 2000. This determination is based on air quality monitoring data from 1998, 1999, and 2000.
              (c) Determination of Attainment. EPA has determined, July 14, 2015, based on quality-assured air monitoring data for 2007-2009 and 2012-2014 ambient air quality data, that the Libby, MT fine particulate matter (PM2.5) nonattainment area attained the 1997 annual PM2.5 national ambient air quality standards (NAAQS). Therefore, EPA has met the requirement of CAA section 188(b)(2) to determine, based on the area's air quality as of the attainment date or as expeditiously as practicable, whether the area attained the 1997 annual PM2.5 NAAQS. Additionally, this determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS. If EPA determines, after notice-and-comment rulemaking, that this area no longer meets the 1997 annual PM2.5 NAAQS, the corresponding determination of attainment for that area shall be withdrawn.

              (d) On August 3, 2016, the State of Montana submitted a maintenance plan for the Missoula PM10 nonattaiment area and requested that this area be redesignated to attainment for the PM10 National Ambient Air Quality Standards. The redesignation request and maintenance plan satisfy all applicable requirements of the Clean Air Act.
              [64 FR 68038, Dec. 6, 1999, as amended at 66 FR 55105, Nov. 1, 2001; 80 FR 40912, July 14, 2015; 84 FR 24041, May 24, 2019]
              
                Effective Date Note:
                At 85 FR 38330, June 26, 2020, § 52.1374 was amended by adding paragraph (e), effective July 27, 2020. For the convenience of the user, the added text is set forth as follows:
                
                  
                    § 52.1374
                    Control strategy: Particulate matter.
                    

                    (e) On July 23, 2019, the State of Montana submitted limited maintenance plans for the Columbia Falls, Kalispell and Libby PM10 nonattaiment areas and requested that these areas be redesignated to attainment for the PM10 National Ambient Air Quality Standards. The redesignation request and limited maintenance plans satisfy all applicable requirements of the Clean Air Act.
                  
                
              
            
            
              § 52.1375
              Control strategy: Lead.
              (a) Determination—EPA has determined that the East Helena Lead nonattainment area has attained the lead national ambient air quality standards through calendar year 1999. This determination is based on air quality data currently in the AIRS database (as of the date of our determination, June 18, 2001).
              (b) Redesignation to attainment—The EPA has determined that the East Helena lead (Pb) nonattainment area has met the criteria under CAA section 107(d)(3)(E) for redesignation from nonattainment to attainment for the 1978 Pb NAAQS. The EPA is therefore redesignating the East Helena 1978 Pb nonattainment area to attainment.
              (c) Maintenance plan approval—The EPA is approving the maintenance plan for the East Helena nonattainment area for the 1978 Pb NAAQS submitted by the State of Montana on October 28, 2018.
              [84 FR 47897, Sept. 11, 2019]
            
            
              § 52.1376
              Extensions.
              On October 7, 1993, EPA granted the request by the State for the full three years allowed by section 172(b) of the CAA, as amended in 1990, for submittal of the SIP for the East Helena area to attain and maintain the sulfur dioxide secondary NAAQS. Therefore, the SIP for the area was due November 15, 1993. The SIP was not submitted by that date.
              [61 FR 16062, Apr. 11, 1996]
            
            
              § 52.1377
              [Reserved]
            
            
              § 52.1378
              General requirements.
              (a) The requirements of § 51.116(c) of this chapter are not met since the legal authority to provide for public availability of emission data is inadequate.

              (b) Regulation for public availability of emission data. (1) Any person who cannot obtain emission data from the Agency responsible for making emission data available to the public, as specified in the applicable plan, concerning emissions from any source subject to emission limitations which are part of the approved plan may request that the appropriate Regional Administrator obtain and make public such data. Within 30 days after receipt of any such written request, the Regional Administrator shall require the owner or operator of any such source to submit information within 30 days on the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the applicable plan.
              (2) Commencing after the initial nonecessary by the Regional Administrator pursuant to paragraph (b)(1) of this section, the owner or operator of the source shall maintain records of the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the plan. The information recorded shall be summarized and reported to the Regional Administrator, on forms furnished by the Regional Administrator, and shall be submitted within 45 days after the end of the reporting period. Reporting periods are January 1 to June 30 and July 1 to December 31.
              (3) Information recorded by the owner or operator and copies of this summarizing report submitted to the Regional Administrator shall be retained by the owner or operator for 2 years after the date on which the pertinent report is submitted.
              (4) Emission data obtained from owners or operators of stationary sources will be correlated with applicable emission limitations and other control measures that are part of the applicable plan and will be available at the appropriate regional office and at other locations in the state designated by the Regional Administrator.
              [39 FR 34536, Sept. 26, 1974, as amended at 40 FR 55331, Nov. 28, 1975; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.1379
              Legal authority.
              (a) The requirements of § 51.230(f) of this chapter are not met, since section 69-3918 of the Montana Clean Air Act could, in some circumstances prohibit the disclosure of emission data to the public. Therefore, section 69-3918 is disapproved.
              [39 FR 34536, Sept. 26, 1974, as amended at 51 FR 40676, Nov. 7, 1986]
            
            
              §§ 52.1380-52.1381
              [Reserved]
            
            
              § 52.1382
              Prevention of significant deterioration of air quality.
              (a) The Montana plan, as submitted, is approved as meeting the requirements of Part C, Subpart 1 of the Clean Air Act, except that it does not apply to sources proposing to construct on Indian Reservations.
              (b) Regulation for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the Montana State implementation plan and are applicable to proposed major stationary sources or major modifications to be located on Indian Reservations.
              (c)(1) Except as set forth in this paragraph, all areas of Montana are designated Class II.
              (2) The Northern Cheyene Indian Reservation is designated Class I.
              (3) The Flathead Indian Reservation is designated Class I.
              (4) The Fort Peck Indian Reservation is designated Class I.
              [42 FR 40697, Aug. 11, 1977, as amended at 47 FR 23928, June 2, 1982; 48 FR 20233, May 5, 1983; 49 FR 4735, Feb. 8, 1984; 53 FR 48645, Dec. 2, 1988; 55 FR 19262, May 9, 1990; 55 FR 22333, June 1, 1990; 68 FR 11323, Mar. 10, 2003; 68 FR 74489, Dec. 24, 2003]
            
            
              § 52.1384
              Emission control regulations.
              (a) Administrative Rules of Montana 17.8.309(5)(b) and 17.8.310(3)(e) of the State's rule regulating fuel burning, which were submitted by the Governor on April 14, 1999 and which allow terms of a construction permit to override a requirement that has been approved as part of the SIP, are disapproved. We cannot approve these provisions into the SIP, as it would allow the State to change a SIP requirement through the issuance of a permit. Pursuant to section 110 of the Act, to change a requirement of the SIP, the State must adopt a SIP revision and obtain our approval of the revision.

              (b)(1) In 40 CFR 52.1370(c)(51), we incorporated by reference several documents that comprise the East Helena Lead SIP. Sections 52.1370(c)(51)(i)(B) and (C) indicate that certain provisions of the documents that were incorporated by reference were excluded. The excluded provisions of § 52.1370(c)(51)(i)(B) and (C) are disapproved. These provisions are disapproved because they do not entirely conform to the requirement of section 110(a)(2) of the Act that SIP limits must be enforceable, nor to the requirement of section 110(i) that the SIP can be modified only through the SIP revision process. The following phrases, words, or section in exhibit A of the stipulation between the Montana Department of Environmental Quality (MDEQ) and Asarco, adopted by order issued on June 26, 1996 by the Montana Board of Environmental Review (MBER), are disapproved:
              (i) The words, “or an equivalent procedure” in the second and third sentences in section 2(A)(22) of exhibit A;
              (ii) The words, “or an equivalent procedure” in the second and third sentences in section 2(A)(28) of exhibit A;
              (iii) The words, “or an equivalent procedure” in the second sentence in section 5(G) of exhibit A;
              (iv) The sentence, “Any revised documents are subject to review and approval by the Department as described in section 12,” from section 6(E) of exhibit A;
              (v) The words, “or a method approved by the Department in accordance with the Montana Source Testing Protocol and Procedures Manual shall be used to measure the volumetric flow rate at each location identified,” in section 7(A)(2) of exhibit A;
              (vi) The sentence, “Such a revised document shall be subject to review and approval by the Department as described in section 12,” in section 11(C) of exhibit A;
              (vii) The sentences, “This revised Attachment shall be subject to the review and approval procedures outlined in Section 12(B). The Baghouse Maintenance Plan shall be effective only upon full approval of the plan, as revised. This approval shall be obtained from the Department by January 6, 1997. This deadline shall be extended to the extent that the Department has exceeded the time allowed in section 12(B) for its review and approval of the revised document,” in section 12(A)(7) of exhibit A; and
              (viii) Section 12(B) of exhibit A.
              (2) Paragraphs 15 and 16 of the stipulation by the MDEQ and Asarco adopted by order issued on June 26, 1996 by the MBER are disapproved. Paragraph 20 of the stipulation by the MDEQ and American Chemet adopted by order issued on August 4, 1995 by the MBER is disapproved.
              (c) Administrative Rules of Montana 17.8.324(1)(c) and 2(d) (formerly ARM 16.8.1425(1)(c) and (2)(d)) of the State's rule regulating hydrocarbon emissions from petroleum products, which were submitted by the Governor on May 17, 1994 and later recodified with a submittal by the Governor on September 19, 1997, and which allow the discretion by the State to allow different equipment than that required by this rule, are disapproved. Such discretion cannot be allowed without requiring EPA review and approval of the alternative equipment to ensure that it is equivalent in efficiency to that equipment required in the approved SIP.
              (d) In § 52.1370(c)(46), we approved portions of the Billings/Laurel Sulfur Dioxide SIP and incorporated by reference several documents. This paragraph identifies those portions of the Billings/Laurel SO2 SIP that have been disapproved.
              (1) In § 52.1370(c)(46)(i)(A) through (G), certain provisions of the documents incorporated by reference were excluded. The following provisions that were excluded by § 52.1370(c)(46)(i)(A) through (G) are disapproved. We cannot approve these provisions because they do not conform to the requirements of the Clean Air Act:
              (i) The following paragraph and portions of sections of the stipulation and exhibit A between the Montana Department of Environmental Quality and Cenex Harvest Cooperatives adopted by Board Order issued on June 12, 1998, by the Montana Board of Environmental Review:
              (A) Paragraph 20 of the stipulation;
              (B) The following phrase from section 3(B)(2) of exhibit A: “or in the flare”; and
              (C) The following phrases in section 4(D) of exhibit A: “or in the flare” and “or the flare.”

              (ii) Paragraph 20 of the stipulation between the Montana Department of Environmental Quality and Conoco, Inc., adopted by Board Order issued on June 12, 1998, by the Montana Board of Environmental Review.
              (iii) The following paragraphs and portions of sections of the stipulation and exhibit A between the Montana Department of Environmental Quality and Exxon Company, USA, adopted by Board Order issued on June 12, 1998, by the Montana Board of Environmental Review:
              (A) Paragraphs 1 and 22 of the stipulation;
              (B) The following phrase of section 3(E)(4) of exhibit A: “or in the flare”; and
              (C) The following phrases of section 4(E) of exhibit A: “or in the flare” and “or the flare.”
              (iv) Paragraph 20 of the stipulation between the Montana Department of Environmental Quality and Montana Power Company, adopted by Board Order issued on June 12, 1998, by Montana Board of Environmental Review.
              (v) The following paragraphs and sections of the stipulation and exhibit A between the Montana Department of Environmental Quality and Montana Sulphur & Chemical Company, adopted by Board Order issued on June 12, 1998, by the Montana Board of Environmental Review: paragraphs 1, 2 and 22 of the stipulation; sections 3(A)(1)(a) and (b), 3(A)(3), and 3(A)(4) of exhibit A.
              (vi) Paragraph 20 of the stipulation between the Montana Department of Environmental Quality and Western Sugar Company, adopted by Board Order issued on June 12, 1998, by the Montana Board of Environmental Review.
              (vii) Paragraph 20 of the stipulation between the Montana Department of Environmental Quality and Yellowstone Energy Limited Partnership, adopted by Board Order issued on June 12, 1998, by the Montana Board of Environmental Review.
              (2) Section (3)(A)(2) of exhibit A of the stipulation between the Montana Department of Environmental Quality and Montana Sulphur & Chemical Company, adopted by Board Order issued on June 12, 1998, by the Montana Board of Environmental Review, which section 3(A)(2) we approved for the limited purpose of strengthening the SIP, is hereby disapproved. This limited disapproval does not prevent EPA, citizens, or the State from enforcing section 3(A)(2).

              (e) In 40 CFR 52.1370(c)(52), we approved portions of the Billings/Laurel Sulfur Dioxide SIP for the limited purpose of strengthening the SIP. Those provisions that we limitedly approved are hereby limitedly disapproved. This limited disapproval does not prevent EPA, citizens, or the State from enforcing the provisions. This paragraph identifies those provisions of the Billings/Laurel SO2 SIP identified in 40 CFR 52.1370(c)(52) that have been limitedly disapproved.
              (1) Sections 3(B)(2) and 4(D) (excluding “or in the flare” and “or the flare” in both sections, which was previously disapproved in paragraphs (d)(1)(i)(B) and (C) above), 3(A)(1)(d) and 4(B) of Cenex Harvest State Cooperatives' exhibit A to the stipulation between the Montana Department of Environmental Quality and Cenex Harvest State Cooperatives, adopted June 12, 1998 by Board Order issued by the Montana Board of Environmental Review.
              (2) Method #6A-1 of attachment #2 of Cenex Harvest State Cooperatives' exhibit A, as revised pursuant to the stipulation between the Montana Department of Environmental Quality and Cenex Harvest State Cooperatives, adopted by Board Order issued on March 17, 2000, by the Montana Board of Environmental Review.
              (3) Sections 3(B)(2), 4(B), and 6(B)(3) of Exxon's exhibit A to the stipulation between the Montana Department of Environmental Quality and Exxon, adopted on June 12, 1998 by Board Order issued by the Montana Board of Environmental Review.
              (4) Sections 2(A)(11)(d), 3(A)(1), 3(B)(1) and 4(C) of Exxon Mobil Corporation's exhibit A, as revised pursuant to the stipulation between the Montana Department of Environmental Quality and Exxon Mobil Corporation, adopted by Board Order issued on March 17, 2000, by the Montana Board of Environmental Review.

              (f) Administrative Rules of Montana 17.8.335 of the State's rule entitled “Maintenance of Air Pollution Control Equipment for Existing Aluminum Plants,” submitted by the Governor on January 16, 2003, is disapproved. We cannot approve this rule into the SIP because it is inconsistent with the Act (e.g., sections 110(a) and 110(l)), prior rulemakings and our guidance.
              [57 FR 57347, Dec. 4, 1992, as amended at 57 FR 60486, Dec. 21, 1993; 60 FR 36722, July 18, 1995; 64 FR 68038, Dec. 6, 1999; 66 FR 42437, Aug. 13, 2001; 66 FR 55099, Nov. 1, 2001; 67 FR 22241, May 2, 2002; 68 FR 27911, May 22, 2003; 71 FR 4828, Jan. 30, 2006]
            
            
              §§ 52.1385-52.1386
              [Reserved]
            
            
              § 52.1387
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not met because the plan does not include approvable procedures for protection of visibility in mandatory Class I Federal areas.
              (b) [Reserved]
              (c) Montana's November 7, 2017 Progress Report meets the applicable regional haze requirements set forth in § 51.308(g) and (h).
              [52 FR 45138, Nov. 24, 1987, as amended at 82 FR 3129, Jan. 10 2017; 84 FR 53061, Oct. 4, 2019]
            
            
              § 52.1388
              Stack height regulations.

              The State of Montana has committed to revise its stack height regulations should EPA complete rulemaking to respond to the decision in NRDC v. Thomas, 838 F. 2d 1224 (D.C. Cir. 1988). In a letter to Douglas M. Skie, EPA, dated May 6, 1988, Jeffrey T. Chaffee, Chief, Air Quality Bureau, stated:
              
              
                * * * We are submitting this letter to allow EPA to continue to process our current SIP submittal with the understanding that if EPA's response to the NRDC remand modifies the July 8, 1985 regulations, EPA will notify the State of the rules that must be changed to comply with the EPA's modified requirements. The State of Montana agrees to make the appropriate changes.
              
              [54 FR 24341, June 7, 1989. Redesignated at 55 FR 19262, May 9, 1990]
               
            
            
              § 52.1389
              [Reserved]
            
            
              § 52.1390
              Missoula variance provision.
              The Missoula City-County Air Pollution Control Program's Chapter X, Variances, which was adopted by the Montana Board of Health and Environmental Sciences on June 28, 1991 and submitted by the Governor of Montana to EPA in a letter dated August 20, 1991, is disapproved. This rule is inconsistent with section 110(i) of the Clean Air Act, which prohibits any State or EPA from granting a variance from any requirement of an applicable implementation plan with respect to a stationary source.
              [59 FR 64139, Dec. 13, 1994]
            
            
              § 52.1391
              Emission inventories.
              (a) The Governor of the State of Montana submitted the 1990 carbon monoxide base year emission inventories for Missoula and Billings on July 18, 1995, as a revision to the State Implementation Plan (SIP). The Governor submitted the 1990 carbon monoxide base year emission inventory for Great Falls on April 23, 1997, as a revision to the SIP. The inventories address emissions from point, area, on-road mobile, and non-road sources. These 1990 base year carbon monoxide inventories satisfy the nonattainment area requirements of the Clean Air Act of section 187(a)(1) for Missoula and section 172(c)(3) for Billings and Great Falls.
              (b) As part of the Thompson Falls Air Pollution Control Plan (approved at § 52.1370(c)(60)), the Governor of Montana submitted a PM-10 emission inventory for the Thompson Falls area as a SIP revision. The PM-10 emission inventory covers the time period of July 1, 1990 through June 30, 1991.
              [62 FR 65616, Dec. 15, 1997, as amended at 69 FR 3012, Jan. 22, 2004]
               
            
            
              § 52.1392
              Federal Implementation Plan for the Billings/Laurel Area.
              (a) Applicability. This section applies to the owner(s) or operator(s), including any new owner(s) or operator(s) in the event of a change in ownership or operation, of the following facilities in the Billings/Laurel, Montana area: CHS Inc. Petroleum Refinery, Laurel Refinery, 803 Highway 212 South, Laurel, MT; ConocoPhillips Petroleum Refinery, Billings Refinery, 401 South 23rd St., Billings, MT; ExxonMobil Petroleum Refinery, 700 Exxon Road, Billings, MT; and Montana Sulphur & Chemical Company, 627 Exxon Road, Billings, MT.
              
              (b) Scope. The facilities listed in paragraph (a) of this section are also subject to the Billings/Laurel SO2 SIP, as approved at 40 CFR 52.1370(c)(46) and (52). In cases where the provisions of this FIP address emissions activities differently or establish a different requirement than the provisions of the approved SIP, the provisions of this FIP take precedence.
              (c) Definitions. For the purpose of this section, we are defining certain words or initials as described in this paragraph. Terms not defined below that are defined in the Clean Air Act or regulations implementing the Clean Air Act, shall have the meaning set forth in the Clean Air Act or such regulations.
              (1) Aliquot means a fractional part of a sample that is an exact divisor of the whole sample.
              (2) Annual Emissions means the amount of SO2 emitted in a calendar year, expressed in pounds per year rounded to the nearest pound, where:
              
              Annual emissions = Σ Daily emissions within the calendar year.
              
              (3) Calendar Day means a 24-hour period starting at 12 midnight and ending at 12 midnight, 24 hours later.
              (4) Clock Hour means a twenty-fourth (1/24) of a calendar day; specifically any of the standard 60-minute periods in a day that are identified and separated on a clock by the whole numbers one (1) through 12.
              (5) Continuous Emission Monitoring System or CEMS means all continuous concentration and volumetric flow rate monitors, associated data acquisition equipment, and all other equipment necessary to meet the requirements of this section for continuous monitoring.
              (6) Daily Emissions means the amount of SO2 emitted in a calendar day, expressed in pounds per day rounded to the nearest tenth (1/10) of a pound, where:
              
              Daily emissions = Σ 3-hour emissions within a calendar day.
              
              (7) EPA means the United States Environmental Protection Agency.
              (8) Exhibit means for a given facility named in paragraph (a) of this section, exhibit A to the stipulation of the Montana Department of Environmental Quality and that facility, adopted by the Montana Board of Environmental Review on either June 12, 1998, or March 17, 2000.
              (9) 1998 Exhibit means for a given facility named in paragraph (a) of this section, the exhibit adopted by the Montana Board of Environmental Review on June 12, 1998.
              (10) 2000 Exhibit means for a given facility named in paragraph (a) of this section, the exhibit adopted by the Montana Board of Environmental Review on March 17, 2000.
              (11) Flare means a combustion device that uses an open flame to burn combustible gases with combustion air provided by uncontrolled ambient air around the flame. This term includes both ground and elevated flares.
              (12) The initials Hg mean mercury.
              (13) Hourly means or refers to each clock hour in a calendar day.
              (14) Hourly Average means an arithmetic average of all valid and complete 15-minute data blocks in a clock hour. Four (4) valid and complete 15-minute data blocks are required to determine an hourly average for each CEMS per clock hour.
              
              Exclusive of the above definition, an hourly CEMS average may be determined with two (2) valid and complete 15-minute data blocks, for two (2) of the 24 hours in any calendar day. A complete 15-minute data block for each CEMS shall have a minimum of one (1) data point value; however, each CEMS shall be operated such that all valid data points acquired in any 15-minute block shall be used to determine the 15-minute block's reported concentration and flow rate.
              (15) Hourly Emissions means the pounds per clock hour of SO2 emissions from a source (including, but not limited to, a flare, stack, fuel oil system, sour water system, or fuel gas system) determined using hourly averages and rounded to the nearest tenth (1/10) of a pound.
              (16) The initials H
                2
                S mean hydrogen sulfide.
              (17) Integrated sampling means an automated method of obtaining a sample from the gas stream to the flare that produces a composite sample of individual aliquots taken over time.
              
              (18) The initials MBER mean the Montana Board of Environmental Review.
              (19) The initials MDEQ mean the Montana Department of Environmental Quality.
              (20) The initials mm mean millimeters.
              (21) The initials MSCC mean the Montana Sulphur & Chemical Company.
              (22) Pilot gas means the gas used to maintain the presence of a flame for ignition of gases routed to a flare.
              (23) Purge gas means a continuous gas stream introduced into a flare header, flare stack, and/or flare tip for the purpose of maintaining a positive flow that prevents the formation of an explosive mixture due to ambient air ingress.
              (24) The initials ppm mean parts per million.
              (25) The initials SCFH mean standard cubic feet per hour.
              (26) The initials SCFM mean standard cubic feet per minute.
              (27) Standard Conditions means (a) 20 °C (293.2 °K, 527.7 °R, or 68.0 °F) and one (1) atmosphere pressure (29.92 inches Hg or 760 mm Hg) for stack and flare gas emission calculations, and (b) 15.6 °C (288.7 °K, 520.0 °R, or 60.3 °F) and one (1) atmosphere pressure (29.92 inches Hg or 760 mm Hg) for refinery fuel gas emission calculations.
              (28) The initials SO
                2 mean sulfur dioxide.
              (29) The initials SWS mean sour water stripper.
              (30) The term 3-hour emissions means the amount of SO2 emitted in each of the eight (8) non-overlapping 3-hour periods in a calendar day, expressed in pounds and rounded to the nearest tenth (1/10) of a pound, where:
              
              3 hour emissions = ∑ Hourly emissions within the 3-hour period.
              
              (31) The term 3-hour period means any of the eight (8) non-overlapping 3-hour periods in a calendar day: Midnight to 3 a.m., 3 a.m. to 6 a.m., 6 a.m. to 9 a.m., 9 a.m. to noon, noon to 3 p.m., 3 p.m. to 6 p.m., 6 p.m. to 9 p.m., 9 p.m. to midnight.
              (32) Turnaround means a planned activity involving shutdown and startup of one or several process units for the purpose of performing periodic maintenance, repair, replacement of equipment, or installation of new equipment.
              (33) Valid means data that are obtained from a monitor or meter serving as a component of a CEMS which meets the applicable specifications, operating requirements, and quality assurance and control requirements of section 6 of ConocoPhillips', CHS Inc.'s, ExxonMobil's, and MSCC's 1998 exhibits, respectively, and this section.
              (d) CHS Inc. emission limits and compliance determining methods—(1) Introduction. The provisions for CHS Inc. cover the following units:
              (i) The flare.
              (ii) Combustion sources, which consist of those sources identified in the combustion sources emission limit in section 3(A)(1)(d) of CHS Inc.'s 1998 exhibit.
              (2) Flare requirements—(i) Emission limit. The total emissions of SO2 from the flare shall not exceed 150.0 pounds per 3-hour period.
              (ii) Compliance determining method. Compliance with the emission limit in paragraph (d)(2)(i) of this section shall be determined in accordance with paragraph (h) of this section.
              (3) Combustion sources—(i) Restrictions. Sour water stripper overheads (ammonia (NH3) and H2S gases removed from the sour water in the sour water stripper) shall not be burned in the main crude heater. At all times, CHS Inc. shall keep a chain and lock on the valve that supplies sour water stripper overheads from the old sour water stripper to the main crude heater and shall keep such valve closed.
              (ii) Compliance determining method. CHS Inc. shall log and report any noncompliance with the requirements of paragraph (d)(3)(i) of this section.
              (4) Data reporting requirements. (i) CHS Inc. shall submit quarterly reports beginning with the first calendar quarter following May 21, 2008. The quarterly reports shall be submitted within 30 days of the end of each calendar quarter. The quarterly reports shall be submitted to EPA at the following address: Air Program Contact, EPA Montana Operations Office, Federal Building, 10 West 15th Street, Suite 3200, Helena, MT 59626.
                
              
              The quarterly report shall be certified for accuracy in writing by a responsible CHS Inc. official. The quarterly report shall consist of both a comprehensive electronic-magnetic report and a written hard copy data summary report.
              (ii) The electronic report shall be on magnetic or optical media, and such submittal shall follow the reporting format of electronic data being submitted to the MDEQ. EPA may modify the reporting format delineated in this section, and, thereafter, CHS Inc. shall follow the revised format. In addition to submitting the electronic quarterly reports to EPA, CHS Inc. shall also record, organize, and archive for at least five (5) years the same data, and upon request by EPA, CHS Inc. shall provide EPA with any data archived in accordance with this provision. The electronic report shall contain the following:
              (A) Hourly average total sulfur concentrations as H2S or SO2 in ppm in the gas stream to the flare;
              (B) Hourly average H2S concentrations of the flare pilot and purge gases in ppm;
              (C) Hourly average volumetric flow rates in SCFH of the gas stream to the flare;
              (D) Hourly average volumetric flow rates in SCFH of the flare pilot and purge gases;
              (E) Hourly average temperature (in °F) and pressure (in mm or inches of Hg) of the gas stream to the flare;
              (F) Hourly emissions from the flare in pounds per clock hour; and
              (G) Daily calibration data for all flare, pilot gas, and purge gas CEMS.
              (iii) The quarterly written report shall contain the following information:
              (A) The 3-hour emissions in pounds per 3-hour period from each flare;
              (B) Periods in which only natural gas or an inert gas was used as flare pilot gas or purge gas or both;

              (C) The results of all quarterly Cylinder Gas Audits (CGA), Relative Accuracy Audits (RAA), and annual Relative Accuracy Test Audits (RATA) for all total sulfur analyzer(s) and H2S analyzer(s), and the results of all annual calibrations and verifications for the volumetric flow, temperature, and pressure monitors;

              (D) For all periods of flare volumetric flow rate monitoring system or total sulfur analyzer system downtime, flare pilot gas or purge gas volumetric flow or H2S analyzer system downtime, or failure to obtain or analyze a grab or integrated sample, the written report shall identify:
              (1) Dates and times of downtime or failure;
              (2) Reasons for downtime or failure;
              (3) Corrective actions taken to mitigate downtime or failure; and
              (4) The other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, used to determine flare emissions;

              (E) For all periods that the range of the flare or any pilot or purge gas volumetric flow rate monitor(s), any flare total sulfur analyzer(s), or any pilot or purge gas H2S analyzer(s) is exceeded, the written report shall identify:
              (1) Date and time when the range of the volumetric flow monitor(s), total sulfur analyzer(s), or H2S analyzer(s) was exceeded; and
              (2) The other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, used to determine flare emissions;
              (F) For all periods that the flare volumetric flow monitor or monitors are recording flow, yet any Flare Water Seal Monitoring Device indicates there is no flow, the written report shall identify:
              (1) Date, time, and duration when the flare volumetric flow monitor(s) recorded flow, yet any Flare Water Seal Monitoring Device indicated there was no flow;
              (G) For each 3-hour period in which the flare emission limit is exceeded, the written report shall identify:
              (1) The date, start time, and end time of the excess emissions;
              (2) Total hours of operation with excess emissions, the hourly emissions, and the 3-hour emissions;
              (3) All information regarding reasons for operating with excess emissions; and
              (4) Corrective actions taken to mitigate excess emissions;
              
              (H) The date and time of any noncompliance with the requirements of paragraph (d)(3)(i) of this section; and
              (I) When no excess emissions have occurred or the continuous monitoring system(s) or manual system(s) have not been inoperative, repaired, or adjusted, such information shall be stated in the report.
              (e) ConocoPhillips emission limits and compliance determining methods—(1) Introduction. The provisions for ConocoPhillips cover the following units:
              (i) The main flare, which consists of two flares—the north flare and the south flare—that are operated on alternating schedules. These flares are referred to herein as the north main flare and south main flare, or generically as the main flare.
              (ii) The Jupiter Sulfur SRU flare, which is the flare at Jupiter Sulfur, ConocoPhillips' sulfur recovery unit.
              (2) Flare requirements—(i) Emission limits. (A) Combined emissions of SO2 from the main flare (which can be emitted from either the north or south main flare, but not both at the same time) shall not exceed 150.0 pounds per 3-hour period.
              (B) Emissions of SO2 from the Jupiter Sulfur SRU flare and the Jupiter Sulfur SRU/ATS stack (also referred to as the Jupiter Sulfur SRU stack) shall not exceed 75.0 pounds per 3-hour period, 600.0 pounds per calendar day, and 219,000 pounds per calendar year.
              (ii) Compliance determining method. (A) Compliance with the emission limit in paragraph (e)(2)(i)(A) of this section shall be determined in accordance with paragraph (h) of this section. In the event that a single monitoring location cannot be used for both the north and south main flare, ConocoPhillips shall monitor the flow and measure the total sulfur concentration at more than one location in order to determine compliance with the main flare emission limit. ConocoPhillips shall log and report any instances when emissions are vented from the north main flare and south main flare simultaneously.
              (B) Compliance with the emission limits and requirements in paragraph (e)(2)(i)(B) of this section shall be determined by summing the emissions from the Jupiter Sulfur SRU flare and SRU/ATS stack. Emissions from the Jupiter Sulfur SRU flare shall be determined in accordance with paragraph (h) of this section and the emissions from the Jupiter Sulfur SRU/ATS stack shall be determined pursuant to ConocoPhillips' 1998 exhibit (see section 4(A) of the exhibit).
              (3) Data reporting requirements. (i) ConocoPhillips shall submit quarterly reports on a calendar year basis, beginning with the first calendar quarter following May 21, 2008. The quarterly reports shall be submitted within 30 days of the end of each calendar quarter. The quarterly reports shall be submitted to EPA at the following address: Air Program Contact, EPA Montana Operations Office, Federal Building, 10 West 15th Street, Suite 3200, Helena, MT 59626.
              
              The quarterly report shall be certified for accuracy in writing by a responsible ConocoPhillips official. The quarterly report shall consist of both a comprehensive electronic-magnetic report and a written hard copy data summary report.
              (ii) The electronic report shall be on magnetic or optical media, and such submittal shall follow the reporting format of electronic data being submitted to the MDEQ. EPA may modify the reporting format delineated in this section, and, thereafter, ConocoPhillips shall follow the revised format. In addition to submitting the electronic quarterly reports to EPA, ConocoPhillips shall also record, organize, and archive for at least five (5) years the same data, and upon request by EPA, ConocoPhillips shall provide EPA with any data archived in accordance with this provision. The electronic report shall contain the following:
              (A) Hourly average total sulfur concentrations as H2S or SO2 in ppm in the gas stream to the ConocoPhillips main flare and Jupiter Sulfur SRU flare;
              (B) Hourly average H2S concentrations of the ConocoPhillips main flare and Jupiter Sulfur SRU flare pilot and purge gases in ppm;

              (C) Hourly average volumetric flow rates in SCFH of the gas streams to the ConocoPhillips main flare and Jupiter Sulfur SRU flare;
              
              (D) Hourly average volumetric flow rates in SCFH of the ConocoPhillips main flare and Jupiter Sulfur SRU flare pilot and purge gases;
              (E) Hourly average temperature (in °F) and pressure (in mm or inches of Hg) of the gas streams to the ConocoPhillips main flare and Jupiter Sulfur SRU flare;
              (F) Hourly emissions in pounds per clock hour from the ConocoPhillips main flare and Jupiter Sulfur SRU flare; and
              (G) Daily calibration data for all flare, pilot gas, and purge gas CEMS.
              (iii) The quarterly written report shall contain the following information:
              (A) The 3-hour emissions in pounds per 3-hour period from the ConocoPhillips main flare and the sum of the combined 3-hour emissions from the Jupiter Sulfur SRU/ATS stack and Jupiter Sulfur SRU flare in pounds per 3-hour period;
              (B) Periods in which only natural gas or an inert gas was used as flare pilot gas or purge gas or both;

              (C) The results of all quarterly Cylinder Gas Audits (CGA), Relative Accuracy Audits (RAA), and annual Relative Accuracy Test Audits (RATA) for all total sulfur analyzer(s) and H2S analyzer(s), and the results of all annual calibrations and verifications for the volumetric flow, temperature, and pressure monitors;

              (D) For all periods of flare volumetric flow rate monitoring system or total sulfur analyzer system downtime, flare pilot gas or purge gas volumetric flow or H2S analyzer system downtime, or failure to obtain or analyze a grab or integrated sample, the written report shall identify:
              (1) Dates and times of downtime or failure;
              (2) Reasons for downtime or failure;
              (3) Corrective actions taken to mitigate downtime or failure; and
              (4) The other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, used to determine flare emissions;

              (E) For all periods that the range of the flare or any pilot or purge gas volumetric flow rate monitor(s), any flare total sulfur analyzer(s), or any pilot or purge gas H2S analyzer(s) is exceeded, the written report shall identify:
              (1) Date and time when the range of the volumetric flow monitor(s), total sulfur analyzer(s), or H2S analyzer(s) was exceeded, and
              (2) The other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, used to determine flare emissions;
              (F) For all periods that the flare volumetric flow monitor or monitors are recording flow, yet any Flare Water Seal Monitoring Device indicates there is no flow, the written report shall identify:
              (1) Date, time, and duration when the flare volumetric flow monitor(s) recorded flow, yet any Flare Water Seal Monitoring Device indicated there was no flow;
              (G) Identification of dates, times, and duration of any instances when emissions were vented from the north and south main flares simultaneously;
              (H) For each 3-hour period in which a flare emission limit is exceeded, the written report shall identify:
              (1) The date, start time, and end time of the excess emissions;
              (2) Total hours of operation with excess emissions, the hourly emissions, and the 3-hour emissions;
              (3) All information regarding reasons for operating with excess emissions; and
              (4) Corrective actions taken to mitigate excess emissions; and
              (I) When no excess emissions have occurred or the continuous monitoring system(s) or manual system(s) have not been inoperative, repaired, or adjusted, such information shall be stated in the report.
              (f) ExxonMobil emission limits and compliance determining methods—(1) Introduction. The provisions for ExxonMobil cover the following units:

              (i) The Primary process flare and the Turnaround flare. The Primary process flare is the flare normally used by ExxonMobil. The Turnaround flare is the flare ExxonMobil uses for about 30 to 40 days every 5 to 6 years when the facility's major SO2 source, the fluid catalytic cracking unit, is not normally operating.

              (ii) The following refinery fuel gas combustion units: The FCC CO Boiler, F-2 crude/vacuum heater, F-3 unit, F-3X unit, F-5 unit, F-700 unit, F-201 unit, F-202 unit, F-402 unit, F-551 unit, F-651 unit, standby boiler house (B-8 boiler), and Coker CO Boiler (only when the Yellowstone Energy Limited Partnership (YELP) facility is receiving ExxonMobil Coker unit flue gas or whenever the ExxonMobil Coker is not operating).
              (iii) Coker CO Boiler stack.
              (2) Flare requirements—(i) Emission limit. The total combined emissions of SO2 from the Primary process and Turnaround refinery flares shall not exceed 150.0 pounds per 3-hour period.
              (ii) Compliance determining method. Compliance with the emission limit in paragraph (f)(2)(i) of this section shall be determined in accordance with paragraph (h) of this section. If volumetric flow monitoring device(s) installed and concentration monitoring methods used to measure the gas stream to the Primary Process flare cannot measure the gas stream to the Turnaround flare, ExxonMobil may apply to EPA for alternative measures to determine the volumetric flow rate and total sulfur concentration of the gas stream to the Turnaround flare. Before EPA will approve such alternative measures, ExxonMobil must agree that the Turnaround flare will be used only during refinery turnarounds of limited duration and frequency—no more than 60 days once every five (5) years—which restriction shall be considered an enforceable part of this FIP. Such alternative measures may consist of reliable flow estimation parameters to estimate volumetric flow rate and manual sampling of the gas stream to the flare to determine total sulfur concentrations, or such other measures that EPA finds will provide accurate estimations of SO2 emissions from the Turnaround flare.
              (3) Refinery fuel gas combustion requirements—(i) Emission limits. The applicable emission limits are contained in section 3(A)(1) of ExxonMobil's 2000 exhibit and section 3(B)(2) of ExxonMobil's 1998 exhibit.
              (ii) Compliance determining method. For the limits referenced in paragraph (f)(3)(i) of this section, the compliance determining methods specified in section 4(B) of ExxonMobil's 1998 exhibit shall be followed except when the H2S concentration in the refinery fuel gas stream exceeds 1200 ppmv as measured by the H2S CEMS required by section 6(B)(3) of ExxonMobil's 1998 exhibit (the H2S CEMS.) When such value is exceeded, the following compliance monitoring method shall be employed:
              (A) ExxonMobil shall measure the H2S concentration in the refinery fuel gas according to the procedures in paragraph (f)(3)(ii)(B) of this section and calculate the emissions according to the equations in paragraph (f)(3)(ii)(C) of this section.
              (B) Within four (4) hours after the H2S CEMS measures an H2S concentration in the refinery fuel gas stream greater than 1200 ppmv, ExxonMobil shall initiate sampling of the refinery fuel gas stream at the fuel header on a once-per-hour frequency using length-of-stain detector tubes pursuant to ASTM Method D4810-06, “Standard Test Method for Hydrogen Sulfide in Natural Gas Using Length-of-Stain Detector Tubes” (incorporated by reference, see paragraph (j) of this section) with the appropriate sample tube range. If the results exceed the tube's range, another tube of a higher range must be used until results are in the tube's range. ExxonMobil shall continue to use the length-of-stain detector tube method at this frequency until the H2S CEMS measures an H2S concentration in the refinery fuel gas stream equal to or less than 1200 ppmv continuously over a 3-hour period.

              (C) When the length-of-stain detector tube method is required, SO2 emissions from refinery fuel gas combustion shall be calculated as follows: the Hourly emissions shall be calculated using equation 1, 3-hour emissions shall be calculated using equation 2, and the Daily emissions shall be calculated using equation 3.
              
              Equation 1: EH = K * CH * QH
              
              
              
                Where:
                
                EH = Refinery fuel gas combustion hourly emissions in pounds per hour, rounded to the nearest tenth of a pound;
                K= 1.688 × 10−7 in (pounds/standard cubic feet (SCF))/parts per million (ppm);
                CH = Hourly refinery fuel gas H2S concentration in ppm determined by the length-of-stain detector tube method as required by paragraph (f)(3)(ii)(B) of this section; and
                QH = actual fuel gas firing rate in standard cubic feet per hour (SCFH), as measured by the monitor required by section 6(B)(8) of ExxonMobil's 1998 exhibit.
              
              
              Equation 2: (Refinery fuel gas combustion 3-hour emissions) = ∑ (Hourly emissions within the 3-hour period as determined by equation 1).
              Equation 3: (Refinery fuel gas combustion daily emissions) = ∑ (3-hour emissions within the day as determined by equation 2).
              
              (4) Coker CO Boiler stack requirements—(i) Emission limits. When ExxonMobil's Coker unit is operating and Coker unit flue gases are burned in the Coker CO Boiler, the applicable emission limits are contained in section 3(B)(1) of ExxonMobil's 2000 exhibit.
              (ii) Compliance determining method. (A) Compliance with the emission limits referenced in paragraph (f)(4)(i) of this section shall be determined by measuring the SO2 concentration and flow rate in the Coker CO Boiler stack according to the procedures in paragraphs (f)(4)(ii)(B) and (C) of this section and calculating emissions according to the equations in paragraph (f)(4)(ii)(D) of this section.
              (B) Beginning on May 21, 2008, ExxonMobil shall operate and maintain a CEMS to measure sulfur dioxide concentrations in the Coker CO Boiler stack. Whenever ExxonMobil's Coker unit is operating and Coker unit flue gases are exhausted through the Coker CO Boiler stack, the CEMS shall be operational and shall achieve a temporal sampling resolution of at least one (1) concentration measurement per minute, meet the requirements expressed in the definition of “hourly average” in paragraph (c)(14) of this section, and meet the CEMS Performance Specifications contained in section 6(C) of ExxonMobil's 1998 exhibit, except that ExxonMobil shall perform a Cylinder Gas Audit (CGA) or Relative Accuracy Audit (RAA) which meets the requirements of 40 CFR part 60, Appendix F, within eight (8) hours of when the Coker unit flue gases begin exhausting through the Coker CO Boiler stack. ExxonMobil shall perform an annual Relative Accuracy Test Audit (RATA) on the CEMS and notify EPA in writing of each annual RATA a minimum of 25 working days prior to actual testing.
              (C) Beginning on May 21, 2008, ExxonMobil shall operate and maintain a continuous stack flow rate monitor to measure the stack gas flow rates in the Coker CO Boiler stack. Whenever ExxonMobil's Coker unit is operating and Coker unit flue gases are exhausted through the Coker CO Boiler stack, this CEMS shall be operational and shall achieve a temporal sampling resolution of at least one (1) flow rate measurement per minute, meet the requirements expressed in the definition of “hourly average” in paragraph (c)(14) of this section, and meet the Stack Gas Flow Rate Monitor Performance Specifications of section 6(D) of ExxonMobil's 1998 exhibit, except that ExxonMobil shall perform an annual Relative Accuracy Test Audit (RATA) on the CEMS and notify EPA in writing of each annual RATA a minimum of 25 working days prior to actual testing.
              (D) SO2 emissions from the Coker CO Boiler stack shall be determined in accordance with the equations in sections 2(A)(1), (8), (11)(a), and (16) of ExxonMobil's 1998 exhibit.
              (5) Data reporting requirements. (i) ExxonMobil shall submit quarterly reports beginning with the first calendar quarter following May 21, 2008. The quarterly reports shall be submitted within 30 days of the end of each calendar quarter. The quarterly reports shall be submitted to EPA at the following address: Air Program Contact, EPA Montana Operations Office, Federal Building, 10 West 15th Street, Suite 3200, Helena, MT 59626.
              The quarterly report shall be certified for accuracy in writing by a responsible ExxonMobil official. The quarterly report shall consist of both a comprehensive electronic-magnetic report and a written hard copy data summary report.

              (ii) The electronic report shall be on magnetic or optical media, and such submittal shall follow the reporting format of electronic data being submitted to the MDEQ. EPA may modify the reporting format delineated in this section, and, thereafter, ExxonMobil shall follow the revised format. In addition to submitting the electronic quarterly reports to EPA, ExxonMobil shall also record, organize, and archive for at least five (5) years the same data, and upon request by EPA, ExxonMobil shall provide EPA with any data archived in accordance with this provision. The electronic report shall contain the following:
              (A) Hourly average total sulfur concentrations as H2S or SO2 in ppm in the gas stream to the flare(s);
              (B) Hourly average H2S concentrations of the flare pilot and purge gases in ppm;
              (C) Hourly average SO2 concentrations in ppm from the Coker CO Boiler stack;
              (D) Hourly average volumetric flow rates in SCFH of the flare pilot and purge gases;
              (E) Hourly average volumetric flow rates in SCFH in the gas stream to the flare(s) and in the Coker CO Boiler stack;
              (F) Hourly average H2S concentrations in ppm from the refinery fuel gas system;
              (G) Hourly average refinery fuel gas combustion units' actual fuel firing rate in SCFH;
              (H) Hourly average temperature (in °F) and pressure (in mm or inches of Hg) of the gas stream to the flare(s);
              (I) Hourly emissions in pounds per clock hour from the flare(s), Coker CO Boiler stack, and refinery fuel gas combustion system; and
              (J) Daily calibration data for the CEMS described in paragraphs (f)(2)(ii), (f)(3)(ii) and (f)(4)(ii) of this section.
              (iii) The quarterly written report shall contain the following information:
              (A) The 3-hour emissions in pounds per 3-hour period from the flare(s), Coker CO Boiler stack, and refinery fuel gas combustion system;
              (B) Periods in which only natural gas or an inert gas was used as flare pilot gas or purge gas or both;
              (C) Daily emissions in pounds per calendar day from the Coker CO Boiler stack and refinery fuel gas combustion system;

              (D) The results of all quarterly or other Cylinder Gas Audits (CGA), Relative Accuracy Audits (RAA), and annual Relative Accuracy Test Audits (RATA) for the CEMS described in paragraphs (f)(2)(ii) (flare total sulfur analyzer(s); pilot gas or purge gas H2S analyzer(s)), (f)(3)(ii), and (f)(4)(ii) of this section, and the results of all annual calibrations and verifications for the volumetric flow, temperature, and pressure monitors;

              (E) For all periods of flare volumetric flow rate monitoring system or total sulfur analyzer system downtime, Coker CO Boiler stack CEMS downtime, refinery fuel gas combustion system CEMS downtime, flare pilot gas or purge gas volumetric flow or H2S analyzer system downtime, or failure to obtain or analyze a grab or integrated sample, the written report shall identify:
              (1) Dates and times of downtime or failure;
              (2) Reasons for downtime or failure;
              (3) Corrective actions taken to mitigate downtime or failure; and
              (4) The other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, used to determine flare emissions;

              (F) For all periods that the range of the flare or any pilot or purge gas volumetric flow rate monitor(s), any flare total sulfur analyzer(s), or any pilot or purge gas H2S analyzer(s) is exceeded, the written report shall identify:
              (1) Date and time when the range of the volumetric flow monitor(s), total sulfur analyzer(s), or H2S analyzer(s) was exceeded, and
              (2) The other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, used to determine flare emissions;
              (G) For all periods that the range of the refinery fuel gas CEMS is exceeded, the written report shall identify:
              (1) Date, time, and duration when the range of the refinery fuel gas CEMS was exceeded;
              (H) For all periods that the flare volumetric flow monitor or monitors are recording flow, yet any Flare Water Seal Monitoring Device indicates there is no flow, the written report shall identify:
              (1) Date, time, and duration when the flare volumetric flow monitor(s) recorded flow, yet any Flare Water Seal Monitoring Device indicated there was no flow;
              (I) For each 3-hour period and calendar day in which the flare emission limits, the Coker CO Boiler stack emission limits, or the fuel gas combustion system emission limits are exceeded, the written report shall identify:
              (1) The date, start time, and end time of the excess emissions;
              (2) Total hours of operation with excess emissions, the hourly emissions, the 3-hour emissions, and the daily emissions;
              (3) All information regarding reasons for operating with excess emissions; and
              (4) Corrective actions taken to mitigate excess emissions; and
              (J) When no excess emissions have occurred or the continuous monitoring system(s) or manual system(s) have not been inoperative, repaired, or adjusted, such information shall be stated in the report.
              (g) Montana Sulphur & Chemical Company (MSCC) emission limits and compliance determining methods—(1) Introduction. The provisions for MSCC cover the following units:
              (i) The flares, which consist of the 80-foot west flare, 125-foot east flare, and 100-meter flare.
              (ii) The SRU 100-meter stack.
              (iii) The auxiliary vent stacks and the units that can exhaust through the auxiliary vent stacks, which consist of the Railroad Boiler, the H-1 Unit, the H1-A unit, the H1-1 unit and the H1-2 unit.
              (iv) The SRU 30-meter stack and the units that can exhaust through the SRU 30-meter stack. The units that can exhaust through the SRU 30-meter stack are identified in section 3(A)(2)(d) and (e) of MSCC's 1998 exhibit.
              (2) Flare requirements—(i) Emission limit. Total combined emissions of SO2 from the 80-foot west flare, 125-foot east flare, and 100-meter flare shall not exceed 150.0 pounds per 3-hour period.
              (ii) Compliance determining method. Compliance with the emission limit in paragraph (g)(2)(i) of this section shall be determined in accordance with paragraph (h) of this section. In the event MSCC cannot monitor all three flares from a single location, MSCC shall establish multiple monitoring locations.
              (3) SRU 100-meter stack requirements—(i) Emission limits. Emissions of SO2 from the SRU 100-meter stack shall not exceed:
              (A) 2,981.7 pounds per 3-hour period;
              (B) 23,853.6 pounds per calendar day; and
              (C) 9,088,000 pounds per calendar year.
              (ii) Compliance determining method. (A) Compliance with the emission limits contained in paragraph (g)(3)(i) of this section shall be determined by the CEMS and emission testing methods required by sections 6(B)(1) and (2) and section 5, respectively, of MSCC's 1998 exhibit.
              (B) MSCC shall notify EPA in writing of each annual source test a minimum of 25 working days prior to actual testing.
              (C) The CEMS referenced in paragraph (g)(3)(ii)(A) of this section shall achieve a temporal sampling resolution of at least one (1) concentration and flow rate measurement per minute, meet the requirements expressed in the definition of “hourly average” in paragraph (c)(14) of this section, and meet the “CEM Performance Specifications” in sections 6(C) and (D) of MSCC's 1998 exhibit, except that MSCC shall also notify EPA in writing of each annual Relative Accuracy Test Audit at least 25 working days prior to actual testing.
              (4) Auxiliary vent stacks—(i) Emission limits. (A) Total combined emissions of SO2 from the auxiliary vent stacks shall not exceed 12.0 pounds per 3-hour period;
              (B) Total combined emissions of SO2 from the auxiliary vent stacks shall not exceed 96.0 pounds per calendar day;
              (C) Total combined emissions of SO2 from the auxiliary vent stacks shall not exceed 35,040 pounds per calendar year; and
              (D) The H2S concentration in the fuel burned in the Railroad Boiler, the H-1 Unit, the H1-A unit, the H1-1 unit, and the H1-2 unit, while any of these units is exhausting to the auxiliary vent stacks, shall not exceed 160 ppm per 3-hour period and 100 ppm per calendar day.
              (ii) Compliance determining method. (A) Compliance with the emission limits in paragraph (g)(4)(i) of this section shall be determined by measuring the H2S concentration of the fuel burned in the Railroad Boiler, the H-1 Unit, the H1-A unit, the H1-1 unit, and the H1-2 unit (when fuel other than natural gas is burned in one or more of these units) according to the procedures in paragraph (g)(4)(ii)(C) of this section.
              (B) Beginning June 20, 2008, MSCC shall maintain logs of:
              (1) The dates and time periods that emissions are exhausted through the auxiliary vent stacks,
              (2) The heaters and boilers that are exhausting to the auxiliary vent stacks during such time periods, and
              (3) The type of fuel burned in the heaters and boilers during such time periods.
              (C) Beginning June 20, 2008, MSCC shall measure the H2S content of the fuel burned when fuel other than natural gas is burned in a heater or boiler that is exhausting to an auxiliary vent stack. MSCC shall begin measuring the H2S content of the fuel at the fuel header within one (1) hour from when a heater or boiler begins exhausting to an auxiliary vent stack and on a once-per-3-hour period frequency until no heater or boiler is exhausting to an auxiliary vent stack. To determine the H2S content of the fuel burned, MSCC shall use length-of-stain detector tubes pursuant to ASTM Method D4810-06, “Standard Test Method for Hydrogen Sulfide in Natural Gas Using Length-of-Stain Detector Tubes” (incorporated by reference, see paragraph (j) of this section) with the appropriate sample tube range. If the results exceed the tube's range, another tube of a higher range must be used until results are in the tube's range.
              (5) SRU 30-meter stack—(i) Emission limits. (A) Emissions of SO2 from the SRU 30-meter stack shall not exceed 12.0 pounds per 3-hour period;
              (B) Emissions of SO2 from the SRU 30-meter stack shall not exceed 96.0 pounds per calendar day;
              (C) Emissions of SO2 from the SRU 30-meter stack shall not exceed 35,040 pounds per calendar year; and
              (D) The H2S concentration in the fuel burned in the heaters and boilers described in paragraph (g)(1)(iv) of this section, while any of these units is exhausting to the SRU 30-meter stack, shall not exceed 160 ppm per 3-hour period and 100 ppm per calendar day.
              (ii) Compliance determining method. (A) Compliance with the emission limits in paragraph (g)(5)(i) of this section shall be determined by measuring the H2S concentration of the fuel burned in the heaters and boilers described in paragraph (g)(1)(iv) of this section (when fuel other than natural gas is burned in one or more of these heaters or boilers) according to the procedures in paragraph (g)(5)(ii)(C) of this section.
              (B) Beginning June 20, 2008, MSCC shall maintain logs of:
              (1) The dates and time periods that emissions are exhausted through the SRU 30-meter stack,
              (2) The heaters and boilers that are exhausting to the SRU 30-meter stack during such time periods, and
              (3) The type of fuel burned in the heaters and boilers during such time periods.
              (C) Beginning June 20, 2008, MSCC shall measure the H2S content of the fuel burned when fuel other than natural gas is burned in a heater or boiler that is exhausting to the SRU 30-meter stack. MSCC shall begin measuring the H2S content of the fuel at the fuel header within one (1) hour from when any heater or boiler begins exhausting to the SRU 30-meter stack and on a once-per-3-hour period frequency until no heater or boiler is exhausting to the SRU 30-meter stack. To determine the H2S content of the fuel burned, MSCC shall use length-of-stain detector tubes pursuant to ASTM Method D4810-06, “Standard Test Method for Hydrogen Sulfide in Natural Gas Using Length-of-Stain Detector Tubes” (incorporated by reference, see paragraph (j) of this section) with the appropriate sample tube range. If the results exceed the tube's range, another tube of a higher range must be used until results are in the tube's range.
              (6) Data reporting requirements:

              (i) MSCC shall submit quarterly reports beginning with the first calendar quarter following May 21, 2008. The quarterly reports shall be submitted within 30 days of the end of each calendar quarter. The quarterly reports shall be submitted to EPA at the following address: Air Program Contact, EPA Montana Operations Office, Federal Building, 10 West 15th Street, Suite 3200, Helena, MT 59626.
              
              The quarterly report shall be certified for accuracy in writing by a responsible MSCC official. The quarterly report shall consist of both a comprehensive electronic-magnetic report and a written hard copy data summary report.
              (ii) The electronic report shall be on magnetic or optical media, and such submittal shall follow the reporting format of electronic data being submitted to the MDEQ. EPA may modify the reporting format delineated in this section, and, thereafter, MSCC shall follow the revised format. In addition to submitting the electronic quarterly reports to EPA, MSCC shall also record, organize, and archive for at least five (5) years the same data, and upon request by EPA, MSCC shall provide EPA with any data archived in accordance with this provision. The electronic report shall contain the following:
              (A) Hourly average total sulfur concentrations as H2S or SO2 in ppm, in the gas stream to the flare(s);
              (B) Hourly average H2S concentrations of the flare pilot and purge gases in ppm;
              (C) Hourly average SO2 concentrations in ppm from the SRU 100-meter stack;
              (D) Hourly average volumetric flow rates in SCFH in the gas stream to the flare(s) and in the SRU 100-meter stack;
              (E) Hourly average volumetric flow rates in SCFH of the flare pilot and purge gases;
              (F) Hourly average temperature (in (F) and pressure (in mm or inches of Hg) in the gas stream to the flare(s);
              (G) Hourly emissions in pounds per clock hour from the flare(s) and SRU 100-meter stack;
              (H) Daily calibration data for all flare CEMS, all pilot gas and purge gas CEMS, and the SRU 100-meter stack CEMS;
              (iii) The quarterly written report shall contain the following information:

              (A) The 3-hour emissions in pounds per 3-hour period from the flare(s) and SRU 100-meter stack, and 3-hour H2S concentrations in the fuel burned in the heaters and boilers described in paragraphs (g)(1)(iii) and (iv) of this section while any of these units is exhausting to the SRU 30-meter stack or auxiliary vent stacks and burning fuel other than natural gas;
              (B) Periods in which only natural gas or an inert gas was used as flare pilot gas or purge gas or both;
              (C) Daily emissions in pounds per calendar day from the SRU 100-meter stack;
              (D) Annual emissions of SO2 in pounds per calendar year from the SRU 100-meter stack;

              (E) The results of all quarterly Cylinder Gas Audits (CGA), Relative Accuracy Audits (RAA) and annual Relative Accuracy Test Audits (RATA) for all total sulfur analyzer(s), all H2S analyzer(s), and the SRU 100-meter stack CEMS, and the results of all annual calibrations and verifications for the volumetric flow, temperature, and pressure monitors;

              (F) For all periods of flare volumetric flow rate monitoring system or total sulfur analyzer system downtime, SRU 100-meter CEMS downtime, flare pilot gas or purge gas volumetric flow or H2S analyzer system downtime, failure to obtain or analyze a grab or integrated sample, or failure to obtain an H2S concentration sample as required by paragraphs (g)(4)(ii)(C) and (g)(5)(ii)(C) of this section, the written report shall identify:
              (1) Dates and times of downtime or failure;
              (2) Reasons for downtime or failure;
              (3) Corrective actions taken to mitigate downtime or failure; and
              (4) The other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, used to determine flare emissions;

              (G) For all periods that the range of the flare or any pilot or purge gas volumetric flow rate monitor(s), any flare total sulfur analyzer(s), or any pilot or purge gas H2S analyzer(s), is exceeded, the written report shall identify:
              (1) Date and time when the range of the volumetric flow monitor(s), total sulfur analyzer(s), or H2S analyzer(s) was exceeded; and
              
              (2) The other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, used to determine flare emissions;
              (H) For all periods that the flare volumetric flow monitor or monitors are recording flow, yet any Flare Water Seal Monitoring Device indicates there is no flow, the written report shall identify:
              (1) Date, time, and duration when the flare volumetric flow monitor(s) recorded flow, yet any Flare Water Seal Monitoring Device indicated there was no flow;
              (I) For each 3-hour period and calendar day in which the flare emission limit, the SRU 100-meter stack emission limits, the SRU 30-meter stack emission limits, or auxiliary vent stack emission limits are exceeded, the written report shall identify:
              (1) The date, start time, and end time of the excess emissions;
              (2) Total hours of operation with excess emissions, the hourly emissions, the 3-hour emissions, and the daily emissions;
              (3) All information regarding reasons for operating with excess emissions; and
              (4) Corrective actions taken to mitigate excess emissions;
              (J) For instances in which emissions are exhausted through the auxiliary vent stacks or 30-meter stack, the quarterly written report shall identify:
              (1) The dates and time periods that emissions were exhausted through the auxiliary vent stacks or the 30-meter stack;
              (2) The heaters and boilers that were exhausting to the auxiliary vent stacks or 30-meter stack during such time periods; and
              (3) The type of fuel burned in the heaters and boilers during such time periods; and
              (K) When no excess emissions have occurred or the continuous monitoring system(s) or manual system(s) have not been inoperative, repaired, or adjusted, such information shall be stated in the report.
              (h) Flare compliance determining method. (1) Compliance with the emission limits in paragraphs (d)(2)(i), (e)(2)(i), (f)(2)(i) and (g)(2)(i) of this section shall be determined by measuring the total sulfur concentration and volumetric flow rate of the gas stream to the flare(s) (corrected to one (1) atmosphere pressure and 68 °F) and using the methods contained in the flare monitoring plan required by paragraph (h)(5) of this section. The volumetric flow rate of the gas stream to the flare(s) shall be determined in accordance with the requirements in paragraph (h)(2) of this section and the total sulfur concentration of the gas stream to the flare(s) shall be determined in accordance with paragraph (h)(3) of this section.
              (2) Flare flow monitoring: (i) Within 365 days after receiving EPA approval of the flare monitoring plan required by paragraph (h)(5) of this section, each facility named in paragraph (a) of this section shall install and calibrate, and, thereafter, calibrate, maintain and operate, a continuous flow monitoring system capable of measuring the volumetric flow of the gas stream to the flare(s) in accordance with the specifications contained in paragraphs (h)(2)(iii) through (vi) of this section. The flow monitoring system shall require more than one flow monitoring device or flow measurements at more than one location if one monitor cannot measure the total volumetric flow to each flare.

              (ii) Volumetric flow monitors meeting the proposed volumetric flow monitoring specifications below should be able to measure the majority of volumetric flow in the gas streams to the flare. However, in rare events (e.g., upset conditions) the flow to the flare may exceed the range of the monitor. In such cases, or when the volumetric flow monitor or monitors are not working, other methods approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section shall be used to determine the volumetric flow rate to the flare, which shall then be used to calculate SO2 emissions. In quarterly reports, sources shall indicate when these other methods are used.

              (iii) The flare gas stream volumetric flow rate shall be measured on an actual wet basis, converted to Standard Conditions, and reported in SCFH. The minimum detectable velocity of the flow monitoring device(s) shall be 0.1 feet per second (fps). The flow monitoring device(s) shall continuously measure the range of flow rates corresponding to velocities from 0.5 to 275 fps and have a manufacturer's specified accuracy of ±5% of the measured flow over the range of 1.0 to 275 fps and ±20% of the measured flow over the range of 0.1 to 1.0 fps. The volumetric flow monitor(s) shall feature automated daily calibrations at low and high ranges. The volumetric flow monitor(s) shall be calibrated annually according to manufacturer's specifications.
              (iv) For correcting flow rate to standard conditions (defined as 68 °F and 760 mm, or 29.92 inches, of Hg), temperature and pressure shall be monitored continuously. Temperature and pressure shall be monitored in the same location as volumetric flow, and the temperature and pressure monitors shall be calibrated prior to installation according to manufacturer's specifications and, thereafter, annually to meet accuracy specifications as follows: The temperature monitor shall be calibrated to within ±2.0% at absolute temperature and the pressure monitor shall be calibrated to within ±5.0 mmHg;
              (v) The flow monitoring device(s) shall be calibrated prior to installation to demonstrate accuracy of the measured flow to within 5.0% at flow rates equivalent to 30%, 60%, and 90% of monitor full scale.
              (vi) Each volumetric flow device shall achieve a temporal sampling resolution of at least one (1) flow rate measurement per minute, meet the requirements expressed in the definition of “hourly average” in paragraph (c)(14) of this section, and be installed in a manner and at a location that will allow for accurate measurements of the total volume of the gas stream going to each flare. Each temperature and pressure monitoring device shall achieve a temporal sampling resolution of at least one (1) measurement per minute, meet the requirements expressed in the definition of “hourly average” in paragraph (c)(14) of this section, and be installed in a manner that will allow for accurate measurements.
              (vii) In addition to the continuous flow monitors, facilities may use flare water seal monitoring devices to determine whether there is flow going to the flare. If used, owners or operators shall install, calibrate, operate, and maintain these devices according to manufacturer's specifications. The devices shall include a continuous monitoring system that:
              (A) Monitors the status of the water seal to indicate when flow is going to the flare;
              (B) Automatically records the time and duration when flow is going to the flare; and
              (C) Verifies that the physical seal has been restored after flow has been sent to the flare.
              If the water seal monitoring devices indicate that there is no flow going to the flare, yet the continuous flow monitor is indicating flow, the presumption will be that no flow is going to the flare.
              (viii) Each facility named in paragraph (a) of this section, that does not certify that only natural gas or an inert gas is used for both the pilot gas and purge gas, shall determine the volumetric flow of each pilot gas and purge gas stream for which natural gas or inert gas is not used by one of the following methods:

              (A) Measure the volumetric flow of the gas using continuous flow monitoring devices on an actual wet basis, converted to Standard Conditions, and reported in SCFH. Each flow monitoring device shall achieve a temporal sampling resolution of at least one (1) flow rate measurement per minute, meet the requirements expressed in the definition of “hourly average” in paragraph (c)(14) of this section, and be installed in a manner and at a location that will allow for accurate measurements of the total volume of the gas. Gas flow rate monitor accuracy determinations shall be required at least once every 48 months or more frequently at routine refinery turn-around. In cases when the flow monitoring device or devices are not working or the range of the monitoring device(s) is exceeded, other methods approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section shall be used to determine volumetric flow of the gas which shall then be used to calculate SO2 emissions. In quarterly reports, sources shall indicate when other methods are used; or
              (B) Use parameters and methods approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section to calculate the volumetric flows of the gas, in SCFH.
              (3) Flare concentration monitoring: (i) Within 365 days after receiving EPA approval of the flare monitoring plan required by paragraph (h)(5) of this section, each facility named in paragraph (a) of this section shall determine the total sulfur concentration of the gas stream to the flare(s) using either continuous total sulfur analyzers or grab or integrated sampling with lab analysis, as described in the following paragraphs:
              (A) Continuous total sulfur concentration monitoring. If a facility chooses to use continuous total sulfur concentration monitoring, the following requirements apply:
              (1) The facility shall install and calibrate, and, thereafter, calibrate, maintain and operate, a continuous total sulfur concentration monitoring system capable of measuring the total sulfur concentration of the gas stream to each flare. Continuous monitoring shall occur at a location or locations that are representative of the gas combusted in the flare and be capable of measuring the normally expected range of total sulfur in the gas stream to the flare. The concentration monitoring system shall require more than one concentration monitoring device or concentration measurements at more than one location if one monitor cannot measure the total sulfur concentration to each flare. Total sulfur concentration shall be reported as H2S or SO2 in ppm. In cases when the total sulfur analyzer or analyzers are not working or the concentration of the total sulfur exceeds the range of the analyzer(s), other methods, approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section, shall be used to determine total sulfur concentrations, which shall then be used to calculate SO2 emissions. In quarterly reports, sources shall indicate when these other methods are used.
              (2) The total sulfur analyzer(s) shall achieve a temporal sampling resolution of at least one (1) concentration measurement per 15 minutes, meet the requirements expressed in the definition of “hourly average” in paragraph (c)(14) of this section, be installed, certified (on a concentration basis), and operated in accordance with 40 CFR part 60, Appendix B, Performance Specification 5, and be subject to and meet the quality assurance and quality control requirements (on a concentration basis) of 40 CFR part 60, Appendix F.
              (3) Each affected facility named in paragraph (a) of this section shall notify the Air Program Contact at EPA's Montana Operations Office, Federal Building, 10 West 15th Street, Suite 3200, Helena, MT 59626, in writing of each Relative Accuracy Test Audit a minimum of 25 working days prior to the actual testing.

              (B) Grab or integrated total sulfur concentration monitoring: If a facility chooses grab or integrated sampling instead of continuous total sulfur concentration monitoring, the facility shall comply with the methods specified in either paragraph (h)(3)(i)(B)(1) (“Grab Sampling”) or (h)(3)(B)(i)(B)(2) (“Integrated Sampling”), and the requirements of paragraphs (h)(3)(i)(B)(3) (“Sample Analysis”), (h)(3)(i)(B)(4) (“Exemptions”), and (h)(3)(i)(B)(5) (“Missing or Unanalyzed Sample”) of this section, as follows:
              (1) Grab Sampling. Each facility that chooses to use grab sampling shall meet the following requirements: if the flow rate of the gas stream to the flare in any consecutive 15-minute period continuously exceeds 0.5 feet per second (fps) and the water seal monitoring device, if any, indicates that flow is going to the flare, a grab sample shall be collected within 15 minutes. The grab sample shall be collected at a location that is representative of the gas combusted in the flare. Thereafter, the sampling frequency shall be one (1) grab sample every three (3) hours, which shall continue until the velocity of the gas stream going to the flare in any consecutive 15-minute period is continuously 0.5 fps or less. Samples shall be analyzed according to paragraph (h)(3)(i)(B)(3) of this section. The requirements of this paragraph (h)(3)(i)(B)(1) shall apply to each flare at a facility for which the sampling threshold is exceeded.
              (2) Integrated Sampling. Each facility that chooses to use integrated sampling shall meet the following requirements: if the flow rate of the gas stream to the flare in any consecutive 15-minute period continuously exceeds 0.5 feet per second (fps) and the water seal monitoring device, if any, indicates that flow is going to the flare, a sample shall be collected within 15 minutes. The sample shall be collected at a location that is representative of the gas combusted in the flare. The sampling frequency, thereafter, shall be a minimum of one (1) aliquot for each 15-minute period until the sample container is full, or until the end of a 3-hour period is reached, whichever comes sooner. Within 30 minutes thereafter, a new sample container shall be placed in service, and sampling on this frequency, and in this manner, shall continue until the velocity of the gas stream going to the flare in any consecutive 15-minute period is continuously 0.5 fps or less. Samples shall be analyzed according to paragraph (h)(3)(i)(B)(3) of this section. The requirements of this paragraph (h)(3)(i)(B)(2) shall apply to each flare at a facility for which the sampling threshold is exceeded.
              (3) Samples shall be analyzed using ASTM Method D4468-85 (Reapproved 2000) “Standard Test Method for Total Sulfur in Gaseous Fuels by Hydrogenolysis and Rateometric Colorimetry,” (incorporated by reference, see paragraph (j) of this section) ASTM Method D5504-01 (Reapproved 2006) “Standard Test Method for Determination of Sulfur Compounds in Natural Gas and Gaseous Fuels by Gas Chromatography and Chemiluminescence,” (incorporated by reference, see paragraph (j) of this section) or 40 CFR part 60, Appendix A-5, Method 15A “Determination of Total Reduced Sulfur Emissions From the Sulfur Recovery Plants in Petroleum Refineries.” Total sulfur concentration shall be reported as H2S or SO2 in ppm.
              (4) Exemptions. For facilities using a sampling method specified in either paragraph (h)(3)(i)(B)(1) (“Grab Sampling”) or (h)(3)(i)(B)(2) (“Integrated Sampling”) of this section, obtaining a sample is not required if flaring is a result of a catastrophic or other unusual event, including a major fire or an explosion at the facility, such that collecting a sample at the EPA-approved location during the relevant period is infeasible or constitutes a safety hazard, provided that the owner or operator shall collect a sample at an alternative location if feasible, safe, and representative of the flaring event. The owner or operator shall demonstrate to EPA that it was infeasible or unsafe to collect a sample or to collect a sample at the sampling location approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section. The owner or operator shall also demonstrate to EPA that any sample collected at an alternative location is representative of the flaring incident. If a facility experiences ongoing difficulties collecting grab or integrated samples in accordance with its flare monitoring plan approved by EPA pursuant to paragraph (h)(5) of this section, EPA may require the facility to revise its flare monitoring plan and use continuous total sulfur concentration monitoring as described in paragraph (h)(3)(i)(A) of this section or other reliable method to determine total sulfur concentrations of the gas stream to the flare.
              (5) Missing or Unanalyzed Samples. For facilities using a sampling method specified in either paragraph (h)(3)(i)(B)(1) (“Grab Sampling”) or (h)(3)(i)(B)(2) (“Integrated Sampling”) of this section, if a required sample is not obtained or analyzed for any reason, other methods approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section shall be used to determine total sulfur concentrations, which shall then be used to calculate SO2 emissions. In quarterly reports, sources shall indicate when these other methods are used.
              (6) Reporting. For facilities using a sampling method specified in either paragraph (h)(3)(i)(B)(1) (“Grab Sampling”) or (h)(3)(i)(B)(2) (“Integrated Sampling”) of this section, since normally only one (1) sample per flare will be analyzed for a 3-hour period, the total sulfur concentration of a sample obtained during a given 3-hour period shall be substituted for each hour of such 3-hour period. If integrated sampling for a flare produces more than one (1) sample container during a 3-hour period, and the gas in each container is analyzed separately, the concentrations for the containers shall be averaged. For that flare, the resulting average shall be substituted for each hour of the 3-hour period during which the sampling occurred. The substituted hourly total sulfur concentrations determined per this paragraph shall be used to determine hourly emissions from the flare.

              (ii) Each facility named in paragraph (a) of this section that does not certify that only natural gas or an inert gas is used for both the pilot gas and purge gas shall determine the H2S concentration of each pilot gas and purge gas stream for which natural gas or inert gas is not used by one of the following methods:
              (A) Measure the H2S concentration of the gas by continuous H2S analyzer. The H2S concentration analyzer(s) shall achieve a temporal sampling resolution of at least one (1) concentration measurement per three (3) minutes, meet the requirements expressed in the definition of “hourly average” in paragraph (c)(14) of this section, be installed, certified (on a concentration basis), and operated in accordance with 40 CFR part 60, Appendix B, Performance Specification 2, and be subject to and meet the quality assurance and quality control requirements (on a concentration basis) of 40 CFR part 60, Appendix F. In cases where the H2S analyzer or analyzers are not working or the H2S concentration exceeds the range of the analyzer(s), other methods approved by EPA in the flare monitoring plan required by paragraph (h)(5) of this section shall be used to determine the H2S concentration of the gas, which shall then be used to calculate SO2 emissions. In quarterly reports, sources shall indicate when other methods are used; or

              (B) Use methods approved by EPA as part of the facility's flare monitoring plan required by paragraph (h)(5) of this section to estimate the H2S concentration of the gas.
              (4) Calculation of SO
                2
                emissions from flares. Methods for calculating hourly and 3-hour SO2 emissions from flares shall be submitted to EPA as part of the flare monitoring plan required by paragraph (h)(5) of this section. Following approval by EPA, such methods shall be followed for calculating hourly and 3-hour SO2 emissions from a facility's flare(s).
              (5) By October 20, 2008, each facility named in paragraph (a) of this section shall submit a flare monitoring plan. Each flare monitoring plan shall include, at a minimum, the following:
              (i) A facility plot plan showing the location of each flare in relation to the general plant layout;
              (ii) Drawing(s) with dimensions, preferably to scale, and an as-built process flow diagram of the flare(s) identifying major components, such as flare header, flare stack, flare tip(s) or burner(s), purge gas system, pilot gas system, water seal, knockout drum, and molecular seal;
              (iii) A representative flow diagram showing the interconnections of the flare system(s) with vapor recovery system(s), process units, and other equipment as applicable;
              (iv) A complete description of the gas flaring process for an integrated gas flaring system that describes the method of operation of the flares;
              (v) A complete description of the vapor recovery system(s) which have interconnection to a flare, such as compressor description(s); design capacities of each compressor and the vapor recovery system; and the method currently used to determine and record the amount of vapors recovered;
              (vi) A complete description of the proposed method to monitor, determine, and record the total volume and total sulfur concentration of gases combusted in the flare, including drawing(s) with dimensions, preferably to scale, showing the following information for the proposed flare gas stream monitoring systems:

              (A) The locations to be used for all monitoring and sampling, including, but not limited to: Flare flow monitors, total sulfur analyzers, concentration integrated sampling, concentration grab sampling, water seal monitoring devices, pilot and purge gas flow monitors, and pilot and purge gas concentration monitors;
              
              (vii) A description of the method(s) used to determine, and reasoning behind, all monitoring and sampling locations;
              (viii) The following information regarding pilot gas and purge gas for each flare:
              (A) Type(s) of gas used;
              (B) A complete description of the monitor(s) to be used, or the other parameters that will be used and monitored, to determine volumetric flows of the pilot gas and purge gas streams for which natural gas or inert gas is not used; and

              (C) A complete description of the analyzer(s) to be used to determine, or other methods that will be used to estimate, the H2S concentrations in the pilot gas and purge gas streams for which natural gas or inert gas is not used;
              (ix) A detailed description of manufacturer's specifications, including, but not limited to, make, model, type, range, precision, accuracy, calibration, maintenance, quality assurance procedure, and any other relevant specifications and information referenced in paragraphs (h)(2) and (3) of this section for all existing and proposed flow monitoring devices and total sulfur analyzers;
              (x) The following information if grab or integrated sampling is used:
              (A) A complete description of proposed analytical and sampling methods if grab or integrated sampling methods will be used for determining the total sulfur concentration of the gas stream going to the flare;
              (B) A detailed description of manufacturer's specifications, including, but not limited to, make, model, type, maintenance, and quality assurance procedures for the integrated sampling device, if used; and
              (C) A complete description of the proposed method to alert personnel designated to collect samples that the trigger for collecting a sample has occurred;

              (xi) A complete description of the methods to be used to estimate flare emissions when any flare, pilot gas, or purge gas volumetric flow monitoring devices, total sulfur analyzers, or grab or integrated sampling methods, or pilot gas or purge gas H2S analyzers are not working or available, or the operating range of the monitors or analyzers is exceeded;
              (xii) A complete description of the proposed data recording, collection, and management system and any other relevant specifications and information referenced in paragraphs (h)(2) and (3) of this section for each flare monitoring system;
              (xiii) The following information for each flare using a water seal monitoring device:
              (A) A detailed description of manufacturer's specifications, including, but not limited to, make, model, type, maintenance, and quality assurance procedures;
              (B) A complete description of the proposed methods to determine that the water seal is no longer intact and flow is going to the flare, and the data used to establish, and reasoning behind, these methods;
              (xiv) A schedule for the installation and operation of each flare monitoring system consistent with the deadline in paragraphs (h)(2) and (h)(3) of this section; and

              (xv) A complete description of the methods to be used for calculating hourly and 3-hour SO2 emissions from flares.
              (6) Thirty (30) days prior to installing any continuous monitor or integrated sampler pursuant to paragraphs (h)(2) and (3) of this section, each facility named in paragraph (a) of this section shall submit for EPA review a quality assurance/quality control (QA/QC) plan for each monitor or sampler being installed.
              (i) Affirmative defense provisions for exceedances of flare emission limits during malfunctions, startups, and shutdowns. (1) In response to an action to enforce the emission limits in paragraphs (d)(2)(i), (e)(2)(i), (f)(2)(i), and (g)(2)(i) of this section, owners and/or operators of the facilities named in paragraph (a) of this section may assert an affirmative defense to a claim for civil penalties for exceedances of such limits during periods of malfunction, startup, or shutdown. To establish the affirmative defense and to be relieved of a civil penalty in any action to enforce such a limit, the owner or operator of the facility must meet the notification requirements of paragraph (i)(2) of this section in a timely manner and prove by a preponderance of evidence that:
              (i) For claims of malfunction:
              (A) The excess emissions were caused by a sudden, unavoidable breakdown of equipment, or a sudden, unavoidable failure of a process to operate in the normal or usual manner, beyond the control of the owner or operator;
              (B) The excess emissions:
              (1) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (2) Could not have been avoided by better operation and maintenance practices;
              (C) Repairs were made as expeditiously as possible when the applicable emission limitations were being exceeded. Off-shift and overtime labor were used, to the extent practicable;
              (D) The amount and duration of the excess emissions (including any bypass) were minimized to the maximum extent practicable during periods of such emissions;
              (ii) For claims of startup or shutdown:
              (A) All or a portion of the facility was in startup or shutdown mode, resulting in the need to route gases to the flare;
              (B) The periods of excess emissions that occurred during startup and shutdown were short and infrequent and could not have been prevented through careful planning and design or better operation and maintenance practices; and
              (C) The frequency and duration of operation in startup or shutdown mode were minimized to the maximum extent practicable;
              (iii) For claims of malfunction, startup, or shutdown:
              (A) If the excess emissions resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage;
              (B) All possible steps were taken to minimize the impact of the excess emissions on ambient air quality;
              (C) All emissions monitoring systems were kept in operation if at all possible;
              (D) The owner or operator's actions in response to the excess emissions were documented by properly signed, contemporaneous operating logs;
              (E) The excess emissions were not part of a recurring pattern indicative of inadequate design, operation, or maintenance;
              (F) At all times, the facility was operated in a manner consistent with good practices for minimizing emissions; and

              (G) During the period of excess emissions, there were no exceedances of the SO2 NAAQS that could be attributed to the emitting source.
              (2) Notification. The owner or operator of the facility experiencing an exceedance of its flare emission limit(s) during startup, shutdown, or malfunction shall notify EPA verbally as soon as possible, but no later than noon of EPA's next working day, and shall submit written notification to EPA within 30 days of the initial occurrence of the exceedance. The written notification shall explain whether and how the elements set forth in paragraph (i)(1) of this section were met, and include all supporting documentation.
              (3) Injunctive relief. The Affirmative Defense Provisions contained in paragraph (i)(1) of this section shall not be available to claims for injunctive relief.
              (j) Incorporation by reference. (1) The materials listed in this paragraph are incorporated by reference in the corresponding paragraphs noted. These incorporations by reference are approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. These materials are incorporated as they exist on the date of the approval, and notice of any change in these materials will be published in the Federal Register. The materials are available for purchase at the corresponding address noted below, and all are available for inspection at the National Archives and Records Administration (NARA) and at the Air Program, EPA, Region 8, 1595 Wynkoop Street, Denver, CO. For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              

              (2) The following materials are available for purchase from the following address: American Society for Testing and Materials (ASTM), 100 Barr Harbor Drive, Post Office Box C700, West Conshohocken, PA 19428-2959, www.astm.org, or by calling (610) 832-9585.

              (i) ASTM Method D4468-85 (Reapproved 2000), Standard Test Method for Total Sulfur in Gaseous Fuels by Hydrogenolysis and Rateometric Colorimetry, IBR approved for paragraph (h)(3)(i)(B)(3) of this section.
              (ii) ASTM Method D4810-06, Standard Test Method for Hydrogen Sulfide in Natural Gas Using Length-of-Stain Detector Tubes, IBR approved for paragraphs (f)(3)(ii)(B), (g)(4)(ii)(C), and (g)(5)(ii)(C) of this section.

              (ii) ASTM Method D5504-01 (Reapproved 2006), Standard Test Method for Determination of Sulfur Compounds in Natural Gas and Gaseous Fuels by Gas Chromatography IBR approved for paragraph (h)(3)(i)(B)(3) of this section.
              [73 FR 21454, Apr. 21, 2008]
            
            
              § 52.1393
              Interstate transport requirements.

              (a) The State of Montana added the Interstate Transport Rule Declaration to the State SIP, State of Montana Air Quality Control Implementation Plan, Volume I, Chapter 9, to satisfy the requirements of Clean Air Act Section 110(a)(2)(D)(i) for the 8-hour ozone and PM2.5 NAAQS promulgated in July 1997. The Montana Interstate Transport Rule Declaration, adopted and effective on the same date of February 12, 2007, was submitted to EPA on April 16, 2007. The April 16, 2007 Governor's letter included as an attachment a set of dated replacement pages for the Montana Interstate Transport Rule Declaration. The new set of pages were sent as replacement for the set of undated pages submitted earlier with the February 12, 2007 Record of Adoption package. In a May 10, 2007 e-mail to Domenico Mastrangelo, EPA, Debra Wolfe, of the Montana Department of Environmental Quality, confirmed February 12, 2007 as the adoption/effective date for the Montana Interstate Transport Rule Declaration.

              (b) On February 10, 2010, Montana Governor Brian Schweitzer submitted a letter certifying, in part, that Montana's SIP is adequate to meet the interstate transport requirements of CAA section 110(a)(2)(D)(i)(I) for the 2006 PM2.5 NAAQS.
              (c) EPA is approving both elements of CAA section 110(a)(2)(D)(i)(I) for the 2008 ozone NAAQS, which was submitted to EPA on January 3, 2013.
              (d) EPA is approving the Montana 2012 PM2.5 NAAQS Infrastructure Certification, submitted to EPA on December 17, 2015, for both elements of CAA section 110(a)(2)(D)(i)(I) for the 2012 PM2.5 NAAQS.
              (e) EPA is approving the Montana 2010 SO2 NAAQS Infrastructure Certification, submitted to EPA on July 15, 2013, for both elements of CAA section 110(a)(2)(D)(i)(I) for the 2010 SO2 NAAQS.
              [73 FR 10154, Feb. 26, 2008, as amended at 78 FR 45871, July 30, 2013; 81 FR 7708, Feb. 16, 2016; 83 FR 31329, July 5, 2018; 83 FR 44503, Aug. 31, 2018]
            
            
              § 52.1394
              Section 110(a)(2) infrastructure requirements.
              (a) On December 22, 2009, David L. Klemp, Bureau Chief, Air Resources Management Bureau, of the Montana Department of Environmental Quality submitted a certification letter which provides the State of Montana's SIP provisions which meet the requirements of CAA Section 110(a)(1) and (2) relevant to the 1997 Ozone NAAQS.

              (b) On February 10, 2010, Brian Schweitzer, Governor, State of Montana, submitted a certification letter which provides the State of Montana's SIP provisions which meet the requirements of CAA section 110(a)(1) and (2), elements (A), (B), (C) with respect to the requirement to have a minor NSR program that addresses PM2.5; (E)(i), (E)(iii), (F), (G), (H), (J) with respect to the requirements of sections 121 and 127, (K), (L), and (M).
              [76 FR 43923, July 22, 2011, as amended at 78 FR 45866, July 30, 2013]
            
            
              
              § 52.1395
              Smoke management plan.
              The Department considers smoke management techniques for agriculture and forestry management burning purposes as set forth in 40 CFR 51.308(d)(3)(v)(E). The Department considers the visibility impact of smoke when developing, issuing, or conditioning permits and when making dispersion forecast recommendations through the implementation of Title 17, Chapter 8, subchapter 6, ARM, Open Burning.
              [77 FR 57915, Sept. 18, 2012]
               
            
            
              § 52.1396
              Federal implementation plan for regional haze.
              (a) Applicability. This section applies to each owner and operator of the following coal-fired electric generating units (EGUs) in the State of Montana: PPL Montana, LLC, Colstrip Power Plant, Units 1, 2; and PPL Montana, LLC, JE Corette Steam Electric Station. This section also applies to each owner and operator of cement kilns at the following cement production plants: Ash Grove Cement, Montana City Plant; and Oldcastle Materials Cement Holdings, Inc., Trident Plant. This section also applies to each owner and operator of CFAC and M2 Green Redevelopment LLC, Missoula site.
              
                Note to paragraph (a):
                On June 9, 2015, the NOX and SO2 emission limits for Colstrip Units 1 and 2 and Corette were vacated by court order.
              
              (b) Definitions. Terms not defined below shall have the meaning given them in the Clean Air Act or EPA's regulations implementing the Clean Air Act. For purposes of this section:
              
                Boiler operating day means a 24-hour period between 12 midnight and the following midnight during which any fuel is combusted at any time in the EGU. It is not necessary for fuel to be combusted for the entire 24-hour period.
              
                Continuous emission monitoring system or CEMS means the equipment required by this section to sample, analyze, measure, and provide, by means of readings recorded at least once every 15 minutes (using an automated data acquisition and handling system (DAHS)), a permanent record of SO2 or NOX emissions, other pollutant emissions, diluent, or stack gas volumetric flow rate.
              
                Kiln operating day means a 24-hour period between 12 midnight and the following midnight during which the kiln operates.
              
                NO
                X means nitrogen oxides.
              
                Owner/operator means any person who owns or who operates, controls, or supervises an EGU identified in paragraph (a) of this section.
              
                PM means filterable total particulate matter.
              
                SO
                2 means sulfur dioxide.
              
                Unit means any of the EGUs or cement kilns identified in paragraph (a) of this section.
              (c) Emissions limitations. (1) The owners/operators of EGUs subject to this section shall not emit or cause to be emitted PM, SO2 or NOX in excess of the following limitations, in pounds per million British thermal units (lb/MMBtu), averaged over a rolling 30-day period for SO2 and NOX:
              
                
                  Source name
                  PM emissionlimit
                    (lb/MMBtu)
                  
                  SO2 emission limit(lb/MMBtu)
                  
                  NOX emission limit(lb/MMBtu)
                  
                
                
                  Colstrip Unit 1
                  0.10
                  0.08
                  0.15
                
                
                  Colstrip Unit 2
                  0.10
                  0.08
                  0.15
                
                
                  JE Corette Unit 1
                  0.26
                  0.57
                  0.35
                
              

              (2) The owners/operators of cement kilns subject to this section shall not emit or cause to be emitted PM, SO2 or NOX in excess of the following limitations, in pounds per ton of clinker produced, averaged over a rolling 30-day period for SO2 and NOX:
              
              
                
                  Source name
                  PM emission limit
                  SO2 emission limit(lb/ton clinker)
                  
                  NOX emission limit(lb/ton clinker)
                  
                
                
                  Ash Grove, Montana City
                  If the process weight rate of the kiln is less than or equal to 30 tons per hour, then the emission limit shall be calculated using E = 4.10p0.67 where E = rate of emission in pounds per hour and p = process weight rate in tons per hour; however, if the process weight rate of the kiln is greater than 30 tons per hour, then the emission limit shall be calculated using E = 55.0p0.11−40, where E = rate of emission in pounds per hour and P = process weight rate in tons per hour.
                  11.5
                  8.0
                
                
                  Oldcastle, Trident
                  0.77 lb/ton clinker
                  1.3
                  7.6
                
              
              (3) [Reserved]
              (4) These emission limitations shall apply at all times, including startups, shutdowns, emergencies, and malfunctions.
              (d) Compliance date. The owners and operators of the BART sources subject to this section shall comply with the emission limitations and other requirements of this section as follows, unless otherwise indicated in specific paragraphs: Compliance with PM emission limits is required by November 17, 2012. Compliance with SO2 and NOX emission limits is required by April 16, 2013, unless installation of additional emission controls is necessary to comply with emission limitations under this rule, in which case compliance is required by October 18, 2017.
              
                Note to paragraph (d):
                On June 9, 2015, the NOX and SO2 emission limits, and thereby compliance dates, for Colstrip Units 1 and 2 and Corette were vacated by court order.
              
              (e) Compliance determinations for SO
                2
                and NO
                X—(1) CEMS for EGUs. At all times after the compliance date specified in paragraph (d) of this section, the owner/operator of each unit shall maintain, calibrate, and operate a CEMS, in full compliance with the requirements found at 40 CFR part 75, to accurately measure SO2, NOX, diluent, and stack gas volumetric flow rate from each unit. The CEMS shall be used by the owner/operator to determine compliance with the emission limitations in paragraph (c) of this section for each unit.
              (2) Method for EGUs. (i) For any hour in which fuel is combusted in a unit, the owner/operator of each unit shall calculate the hourly average SO2 and NOX concentration in lb/MMBtu at the CEMS in accordance with the requirements of 40 CFR part 75. At the end of each boiler operating day, the owner/operator shall calculate and record a new 30-day rolling average emission rate in lb/MMBtu from the arithmetic average of all valid hourly emission rates from the CEMS for the current boiler operating day and the previous 29 successive boiler operating days.
              (ii) An hourly average SO2 or NOX emission rate in lb/MMBtu is valid only if the minimum number of data points, as specified in 40 CFR part 75, is acquired by the owner/operator for both the pollutant concentration monitor (SO2 or NOX) and the diluent monitor (O2 or CO2).
              (iii) Data reported by the owner/operator to meet the requirements of this section shall not include data substituted using the missing data substitution procedures of subpart D of 40 CFR part 75, nor shall the data have been bias adjusted according to the procedures of 40 CFR part 75.
              (3) CEMS for cement kilns. At all times after the compliance date specified in paragraph (d) of this section, the owner/operator of each unit shall maintain, calibrate, and operate a CEMS, in full compliance with the requirements found at 40 CFR 60.63(f) and (g), to accurately measure concentration by volume of SO2 and NOX emissions into the atmosphere from each unit. The CEMS shall be used by the owner/operator to determine compliance with the emission limitations in paragraph (c) of this section for each unit, in combination with data on actual clinker production. The owner/operator must operate the monitoring system and collect data at all required intervals at all times the affected unit is operating, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments).
              (4) Method for cement kilns. (i) The owner/operator of each unit shall record the daily clinker production rates.

              (ii) The owner/operator of each unit shall calculate and record the 30-operating day rolling emission rates of SO2 and NOX, in lb/ton of clinker produced, as the total of all hourly emissions data for the cement kiln in the preceding 30 days, divided by the total tons of clinker produced in that kiln during the same 30-day operating period, using the following equation:
              
                ER18SE12.069
              
              
                Where:
                
                ED = 30 kiln operating day average emission rate of NOX or SO2, lb/ton of clinker;
                Ci = Concentration of NOX or SO2 for hour i, ppm;
                Qi = volumetric flow rate of effluent gas for hour i, where
                Ci and Qi are on the same basis (either wet or dry), scf/hr;
                Pi = total kiln clinker produced during production hour i, ton/hr;
                k = conversion factor, 1.194 × 10−7 for NOX and 1.660 × 10−7 for SO2; and
                n = number of kiln operating hours over 30 kiln operating days, n = 1 to 720.
              
              
              For each kiln operating hour for which the owner/operator does not have at least one valid 15-minute CEMS data value, the owner/operator must use the average emissions rate (lb/hr) from the most recent previous hour for which valid data are available. Hourly clinker production shall be determined by the owner/operator in accordance with the requirements found at 40 CFR 60.63(b).
              (iii) At the end of each kiln operating day, the owner/operator of each unit shall calculate and record a new 30-day rolling average emission rate in lb/ton clinker from the arithmetic average of all valid hourly emission rates for the current kiln operating day and the previous 29 successive kiln operating days.
              (f) Compliance determinations for particulate matter—(1) EGU particulate matter BART emission limits. Compliance with the particulate matter BART emission limits for each EGU BART unit shall be determined by the owner/operator from annual performance stack tests. Within 60 days of the compliance deadline specified in paragraph (d) of this section, and on at least an annual basis thereafter, the owner/operator of each unit shall conduct a stack test on each unit to measure the particulate emissions using EPA Method 5, 5B, 5D, or 17, as appropriate, in 40 CFR part 60, appendix A. A test shall consist of three runs, with each run at least 120 minutes in duration and each run collecting a minimum sample of 60 dry standard cubic feet. Results shall be reported by the owner/operator in lb/MMBtu. The results from a stack test meeting the requirements of this paragraph (f)(1) that was completed within 12 months prior to the compliance deadline can be used in lieu of the first stack test required. If this option is chosen, then the next annual stack test shall be due no more than 12 months after the stack test that was used. In addition to annual stack tests, owner/operator shall monitor particulate emissions for compliance with the BART emission limits in accordance with the applicable Compliance Assurance Monitoring (CAM) plan developed and approved in accordance with 40 CFR part 64.
              (2) Cement kiln particulate matter BART emission limits. Compliance with the particulate matter BART emission limits for each cement kiln shall be determined by the owner/operator from annual performance stack tests. Within 60 days of the compliance deadline specified in paragraph (d) of this section, and on at least an annual basis thereafter, the owner/operator of each unit shall conduct a stack test on each unit to measure particulate matter emissions using EPA Method 5, 5B, 5D, or 17, as appropriate, in 40 CFR part 60, appendix A. A test shall consist of three runs, with each run at least 120 minutes in duration and each run collecting a minimum sample of 60 dry standard cubic feet. The average of the results of three test runs shall be used by the owner/operator for demonstrating compliance. The results from a stack test meeting the requirements of this paragraph (f)(2) that was completed within 12 months prior to the compliance deadline can be used in lieu of the first stack test required. If this option is chosen, then the next annual stack test shall be due no more than 12 months after the stack test that was used. Clinker production shall be determined in accordance with the requirements found at 40 CFR 60.63(b). Results of each test shall be reported by the owner/operator as the average of three valid test runs. In addition to annual stack tests, owner/operator shall monitor particulate emissions for compliance with the BART emission limits in accordance with the applicable Compliance Assurance Monitoring (CAM) plan developed and approved in accordance with 40 CFR part 64.
              (i) For Ash Grove Cement, the emission rate of particulate matter shall be computed by the owner/operator for each run in pounds per hour (lb/hr).

              (ii) For Trident, the emission rate (E) of particulate matter shall be computed by the owner/operator for each run in lb/ton clinker, using the following equation:
              
              E = (CsQs)/PK
              
              
                Where:
                
                E = emission rate of PM, lb/ton of clinker produced;
                Cs = concentration of PM in grains per standard cubic foot (gr/scf);
                Qs = volumetric flow rate of effluent gas, where Cs and Qs are on the same basis (either wet or dry), scf/hr;
                P = total kiln clinker production, tons/hr; and
                K = conversion factor, 7,000 gr/lb.
              
              
              (g) Recordkeeping for EGUs. The owner/operator shall maintain the following records for at least five years:
              (1) All CEMS data, including the date, place, and time of sampling or measurement; parameters sampled or measured; and results.
              (2) Records of quality assurance and quality control activities for emissions measuring systems including, but not limited to, any records required by 40 CFR Part 75.
              (3) Records of all major maintenance activities conducted on emission units, air pollution control equipment, and CEMS.
              (4) Any other records required by 40 CFR part 75.
              (5) All particulate matter stack test results.
              (h) Recordkeeping for cement kilns. The owner/operator shall maintain the following records for at least five years:
              (1) All CEMS data, including the date, place, and time of sampling or measurement; parameters sampled or measured; and results.
              (2) All particulate matter stack test results.
              (3) All records of clinker production.
              (4) Records of quality assurance and quality control activities for emissions measuring systems including, but not limited to, any records required by 40 CFR part 60, appendix F, Procedure 1.
              (5) Records of all major maintenance activities conducted on emission units, air pollution control equipment, CEMS and clinker production measurement devices.
              (6) Any other records required by 40 CFR part 60, Subpart F, or 40 CFR part 60, Appendix F, Procedure 1.
              (i) Reporting. All reports under this section, with the exception of 40 CFR 52.1396(n) and (o), shall be submitted by the owner/operator to the Director, Office of Enforcement, Compliance and Environmental Justice, U.S. Environmental Protection Agency, Region 8, Mail Code 8ENF-AT, 1595 Wynkoop Street, Denver, Colorado 80202-1129.

              (1) The owner/operator of each unit shall submit excess emissions reports for SO2 and NOX BART limits. Reports shall be submitted quarterly by the owner/operator for EGUs and semiannually for cement kilns, no later than the 30th day following the end of each calendar quarter or semiannual period, respectively. Excess emissions means emissions that exceed the emissions limits specified in paragraph (c) of this section. The reports shall include the magnitude, date(s), and duration of each period of excess emissions, specific identification of each period of excess emissions that occurs during startups, shutdowns, and malfunctions of the unit, the nature and cause of any malfunction (if known), and the corrective action taken or preventative measures adopted.
              (2) The owner/operator of each unit shall submit CEMS performance reports, to include dates and duration of each period during which the CEMS was inoperative (except for zero and span adjustments and calibration checks), reason(s) why the CEMS was inoperative and steps taken to prevent recurrence, and any CEMS repairs or adjustments. The owner/operator shall submit reports quarterly for EGUs and semiannually for cement kilns.
              (i) For EGUs: The owner/operator of each unit shall also submit results of any CEMS performance tests required by 40 CFR part 75 (Relative Accuracy Test Audits, Relative Accuracy Audits, and Cylinder Gas Audits).
              (ii) For cement kilns: Owner/operator of each unit shall also submit results of any CEMS performance tests required by 40 CFR part 60, appendix F, Procedure 1 (Relative Accuracy Test Audits, Relative Accuracy Audits, and Cylinder Gas Audits).
              (3) When no excess emissions have occurred or the CEMS has not been inoperative, repaired, or adjusted during the reporting period, the owner/operator shall state such information in the quarterly reports required by sections (h)(1) and (2) of this section.
              (4) The owner/operator of each unit shall submit results of any particulate matter stack tests conducted for demonstrating compliance with the particulate matter BART limits in paragraph (c) of this section within 60 days after the completion of the test.
              (5) The owner/operator of each unit shall submit semi-annual reports of any excursions under the approved CAM plan in accordance with the schedule specified in the source's title V permit.
              (j)-(k) [Reserved]
              (l) Notifications. (1) The owner/operator shall submit notification of commencement of construction of any equipment which is being constructed to comply with the SO2 or NOX emission limits in paragraph (c) of this section.
              (2) The owner/operator shall submit semi-annual progress reports on construction of any such equipment.
              (3) The owner/operator shall submit notification of initial startup of any such equipment.
              (m) Equipment operation. At all times, the owner/operator shall maintain each unit, including associated air pollution control equipment, in a manner consistent with good air pollution control practices for minimizing emissions.
              (n) Credible evidence. Nothing in this section shall preclude the use, including the exclusive use, of any credible evidence or information, relevant to whether a source would have been in compliance with requirements of this section if the appropriate performance or compliance test procedures or method had been performed.
              (o) CFAC notification. CFAC shall notify EPA 60 days in advance of resuming operation. CFAC shall submit such notice to the Director, Air Program, U.S. Environmental Protection Agency, Region 8, Mail Code 8P-AR, 1595 Wynkoop Street, Denver, Colorado 80202-1129. Once CFAC notifies EPA that it intends to resume operation, EPA will initiate and complete a BART determination after notification and revise the FIP as necessary in accordance with regional haze requirements, including the BART provisions in 40 CFR 51.308(e). CFAC will be required to install any controls that are required as soon as practicable, but in no case later than five years following the effective date of this rule.
              (p) M2Green Redevelopment LLC notification. M2Green Redevelopment LLC shall notify EPA 60 days in advance of resuming operation. M2Green Redevelopment LLC shall submit such notice to the Director, Air Program, U.S. Environmental Protection Agency, Region 8, Mail Code 8P-AR, 1595 Wynkoop Street, Denver, Colorado 80202-1129. Once M2 Green Redevelopment LLC notifies EPA that it intends to resume operation, EPA will initiate and complete a four factor analysis after notification and revise the FIP as necessary in accordance with regional haze requirements including the “reasonable progress” provisions in 40 CFR 51.308(d)(1). M2 Green Redevelopment LLC will be required to install any controls that are required as soon as practicable, but in no case later than July 31, 2018.
              [77 FR 57915, Sept. 18, 2012, as amended at 82 FR 42745, Sept. 12, 2017]
            
            
              § 52.1397
              Original identification of plan.
              (a) This section identifies the original “Air Implementation Plan for the State of Montana” and all revisions submitted by Montana that were federally approved prior to March 1, 2015.
              (b) The plan was officially submitted on March 22, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Non-regulatory changes to the plan involving compliance schedules, emergency episodes, and air quality surveillance submitted May 10, 1972, by the State Department of Health.
              (2) Plan revisions (Regulation 90-001, Part VI, Part VIII, Part XII) submitted June 26, 1972, by the Governor.
              (3) The Governor submitted the Air Quality Maintenance Area identification to the Administrator on June 24, 1974.
              (4) The Governor submitted revision to the Air Quality Maintenance Areas on January 25, 1975.
              (5) Sulfur oxides control strategy and compliance schedule for the American Smelting and Refining Company submitted May 21, 1975, by the Governor.
              (6) Sulfur oxides control strategy for the Billings and Laurel areas and schedule of Compliance for the Farmers Union Central Exchange (CENEX) refinery in Laurel submitted by the Governor on January 26, 1978.
              (7) On May 5, September 4, and October 1, 1975, the Governor submitted revisions which amended regulations applicable to incinerators, industrial processes, storage of petroleum products, aluminum refineries, and malfunctions.

              (8) On April 24, and October 4, 1979, the Governor submitted revisions for Anaconda, East Helena, and Laurel—SO2; Billings, Butte, Columbia Falls, Colstrip, East Helena, Great Falls, and Missoula—TSP; Billings and Missoula—CO; and Yellowstone County—ozone. No action is taken with regard to the revised new source review regulation, the revised stack height regulation, or the control strategies for East Helena SO2 and Yellowstone County ozone.
              (9) On February 21, 1980 the Governor submitted a plan revision to meet the requirements of Air Quality Monitoring, 40 CFR part 58, subpart C, § 58.20.
              (10) On April 24, October 4, 1979, and January 7, 1980, the Governor submitted revisions to meet Part D and other sections of the Clean Air Act, as amended in l977. No action is taken with regard to the revised stack height regulation.

              (11) On April 21, 1982, and April 22, 1982, Montana submitted revisions to the open burning regulation and redesignated the Anaconda area from nonattainment to attainment for sulfur dioxide (SO2).
              (12) On January 19, 1983, Montana submitted revisions to the State Implementation Plan to meet the requirements of Part C, Subpart 1, and section 110 of the Clean Air Act.
              (13) On July 20, 1982 Montana submitted revisions which amended the State's rules relating to malfunctions.
              (14) Revisions to the SIP for Missoula and Billings Carbon Monoxide (CO) and Missoula Total Suspended Particulate (TSP) Attainment Plans were submitted by the Governor on August 14, 1981. A revision specifying a list of statewide source test procedures was submitted by the Governor on September 21, 1981.
              (i) Incorporation by reference.
              (A) Letter from Governor Ted Schwinden to EPA Region VIII Regional Administrator dated September 21, 1981, and document entitled “Montana SDHED-AQB Sampling and Analytical Procedures” as part of the SIP, adopted December 31, 1972.

              (B) Missoula City Council Resolution Number 4146 approving amendments to Missoula Total Suspended Particulate and Carbon Monoxide Air Quality Attainment Plans, adopted on May 4, 1981.
              (C) Missoula Board of County Commissioners Resolution number 81-73 approving changes in the Missoula TSP and CO State Implementation Plan, adopted on May 13, 1981.
              (ii) Additional material.
              (A) “Missoula SIP Revisions; Revision to Total Suspended Particulates Stategies and Strategy Development and Implementation for Carbon Monoxide,” 1981.
              (B) Certification of approval by Montana Board of Health and Environmental Sciences on May 28, 1981 of the “Transportation Control Plan” (July, 1980) prepared by Billings-Yellowstone City-County Planning Board.
              (C) Billings-Yellowstone City-County Planning Board “Transportation Control Plan”, July, 1980, approved on May 28, 1981.
              (15) On September 29, 1983, the Governor submitted the Montana State Implementation Plan revision for lead.

              (16) A revision to the East Helena nonattainment plan for sulfur dioxide (SO2) was submitted on June 7, 1982, and supplemental information was submitted October 4, 1983.
              (17) On September 21, 1981 the Governor submitted a permit which had been issued to the Western Energy Company as required in the conditional approval of the Colstrip TSP plan.
              (18) In a letter dated March 28, 1986, the Governor submitted modifications to the Montana SIP which revised rules governing stack height and dispersion techniques. In a letter dated November 25, 1985, the Chief of the Air Quality Bureau, Montana, submitted the stack height demonstration analysis with supplemental information submitted on January 28, 1986. EPA is approving the demonstration analysis for all of the stacks except the ASARCO stacks.
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of Montana effective on June 13, 1986. The modifications repeal Administrative Rules of Montana (ARM 116.8.1201, 116.8.1202 and 16.8.1203 in Subchapter 12 and adds ARM 16.8.1204 (Definitions), 16.8.1205 (Requirements), and 16.8.1206 (Exemptions).
              (B) Stack height demonstration analysis submitted by the State on November 25, 1985 (except for materials pertaining to ASARCO), and January 28, 1986 (except for meterials pertaining to ASARCO and Appendix A).
              (19) On August 21, 1985 and September 5, 1989, the Governor of Montana submitted revisions to the plan. The submittal revised existing Prevention of Significant Deterioration (PSD) regulations.
              (i) Incorporation by reference.
              (A) Amendments to the Administrative Rules of Montana (ARM) 16.8.921 (27), (Definitions), effective April 1, 1983.
              (B) Amendments to the Administrative Rules of Montana (ARM) 16.8.921(2), (Definitions), effective September 13, 1985.
              (C) Amendments to the ARM 16.8.921(21) and (27) (Definitions), ARM 16.8.936 (Exemptions from Review], ARM 1 6.8.937 (Air Quality Models), and ARM 16.8.941 (Class I Variances—General), effective June 16, 1989.
              (ii) Additional material.
              (A) February 29, 1988 letter from Douglas Skie, EPA, to Jeffrey Chaffee, Chief of the Montana Air Quality Bureau.
              (B) September 9, 1988 letter from Jeffrey Chaffee, Chief of the Montana Air Quality Bureau, to Douglas Skie, EPA.
              (C) December 14, 1988 letter from Douglas Skie, EPA, to Jeffrey Chaffee, Chief of the Montana Air Quality Bureau.
              (D) April 28, 1989 letter from Jeffrey Chaffee, Chief of the Montana Air Quality Bureau, to Douglas Skie, EPA.
              (20) A revision to the SIP was submitted by the Governor on August 21, 1985, for visibility monitoring and new source review.
              (i) Incorporation by reference.
              (A) Revision to the Montana SIP was made on July 19, 1985, for visibility new source review and monitoring.
              (B) Revision to the Administrative Rules of Montana (ARM) was made on July 19, 1985, for visibility which includes new regulations ARM 16.8.1001-.1008 and revising ARM 16.8.1107(3).
              (21) Revisions to Montana TSP SIP for Butte were submitted by Governor Ted Schwinden on February 10, 1983.
              (i) Incorporation by reference.
              
              (A) State of Montana Air Quality Control, Implementation Plan, Chapter 5C, Butte, adopted January 14, 1983.
              (B) Air quality Permit #1749 for Anaconda Minerals Company filed March 28, 1983.
              (22) Revisions to the Montana CO SIP for Great Falls were submitted by the Governor on March 28, 1986.
              (i) Incorporation by reference.
              (A) Montana Refining Company permit dated October 20, 1985.
              (B) Stipulation in the matter of the Montana Refining Company dated December 2, 1985.
              (ii) Additional material.
              (A) Montana SIP, chapter 5(3)D. Great Falls (Date: March 14, 1986).
              (B) Pre-filed testimony by the Department of Health and Environmental Services dated February 28, 1986.
              (23) On March 9, 1988, the Governor submitted a plan revising the State's Air Quality Modeling Rule (16.8.937) and its Particulate Matter, Fuel Burning Equipment Rule (16.8.1402).
              (i) Incorporation by reference.
              (A) Modification to the State of Montana Air Quality Rules, that is the Air Quality Modeling rule (16.8.937) and the Particulate Matter, Fuel Burning Equipment rule (16.8.1402) adopted on January 15, 1988.

              (24) On July 13, 1990, the Governor of Montana submitted revisions to the Montana Air Quality Rules, Sub-chapter 9, Prevention of Significant Deterioration of Air Quality (PSD) Regulations, to incorporate the nitrogen dioxide (NO2) increments.
              (i) Incorporation by reference.
              (A) Revisions to the Montana Air Quality Rules, Subchapter 9, Prevention of Significant Deterioration of Air Quality (PSD) effective on July 12, 1990.
              (ii) Additional material.
              (A) October 22, 1990 letter from Douglas Skie, EPA, to Jeffrey Chaffee, Chief, Montana Air Quality Bureau.
              (B) December 4, 1990 letter from Jeffrey Chaffee, Chief, Montana Air Quality Bureau, to Douglas Skie, EPA.
              (C) January 4, 1991 letter from Jeffrey Chaffee, Chief, Montana Air Quality Bureau, to Douglas Skie, EPA.
              (D) April 30, 1991 letter from Douglas Skie, EPA, to Jeffrey Chaffee, Chief, Montana Air Quality Bureau.
              (25) On August 20, 1991, the Governor of Montana submitted revisions to the plan for new source performance standards and national emission standards for hazardous air pollutants.
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of Montana 16.8.1423, Standards of Performance of New Stationary Sources, and 16.8.1424, Emission Standards for Hazardous Air Pollutants, adopted July 1, 1991, effective July 12, 1991.
              (ii) Additional material.
              (A) Letter dated April 20, 1992 from Jeffrey T. Chaffee, Chief of the Montana Air Quality Bureau, to Doug Skie, Chief of Air Programs Branch, EPA Region VIII.
              (26) On April 2, 1992, the Governor of Montana submitted revisions to the plan. The revisions included amendments to the Montana Air Quality Rules incorporating the July 1, 1991, version of the Montana Quality Assurance Manual and streamlining of the procedure for updating the Quality Assurance Manual.
              (i) Incorporation by reference.
              (A) Revisions, as adopted March 31, 1992, to the Montana Air Quality Rules: 16.8.807 Ambient Air Monitoring, 16.8.809 Methods and Data, and the repeal of 16.8.810 Procedures for Reviewing and Revising the Montana Quality Assurance Manual.
              (27) On April 25, 1988, the Governor submitted a plan to help assure attainment and maintenance of the PM-10 NAAQS throughout the State of Montana.
              (i) Incorporation by reference.
              (A) Amendments to the Administrative Rules of Montana (ARM) 16.8.821 (Ambient Air Quality Standards), and ARM 16.8.701, ARM 16.8.806, and ARM 16.8.921 (Definitions), effective April 29, 1988.

              (B) Amendments to the ARM, subchapter 9 (Prevention of Significant Deterioration): sections 16.8.924, 16.8.925, and 16.8.936, effective April 29, 1988; section 16.8.937, effective March 11, 1988; section 16.8.930, effective April 1, 1988; and sections 16.8.922, 16.8.923, 16.8.926, 16.8.927, 16.8.928, 16.8.929, 16.8.931, 16.8.932, 16.8.933, 16.8.934, 16.8.935, 16.8.938, 16.8.939, 16.8.940, 16.8.941, 16.8.942, 16.8.943, effective January 1, 1983.
              (C) Amendments to the ARM, subchapter 10 (Visibility Impact Assessment): section 16.8.1007, effective April 29, 1988; and sections 16.8.1001, 16.8.1002, 16.8.1003, 16.8.1004, 16.8.1005, 16.8.1006, and 16.8.1008, effective March 11, 1988; section 16.8.930, effective September 13, 1985.
              (D) Amendments to the ARM, subchapter 12 (Stack Heights and Dispersion Techniques), sections 16.8.1204, 16.8.1205, and 16.8.1206, effective June 13, 1986.
              (E) Amendments to the ARM, subchapter 13 (Open Burning), sections 16.8.1301, 16.8.1302, 16.8.1303, 16.8.1304, 16.8.1305, 16.8.1306, 16.8.1307, and 16.8.1308, effective April 16, 1982.
              (F) Amendments to the ARM, subchapter 14 (Emission Standards): section 16.8.1401, effective February 16, 1979; section 16.8.1402, effective March 11, 1988; section 16.8.1403, effective September 5, 1975; section 16.8.1404, effective June 13, 1986; section 16.8.1406, effective December 29, 1978; section 16.8.1419, effective December 31, 1972; section 16.8.1423, effective March 11, 1988; and section 16.8.1428, effective June 13, 1986.
              (G) Amendments to the ARM, Sub-Chapter 16 (Combustion Device Tax Credit), sections 16.8.1601 and 16.8.1602, effective December 27, 1985.
              (H) Appendix G-2, Montana Smoke Management Plan, effective April 15, 1988, is removed and replaced by § 52.1395.
              (28) On August 20, 1991, the Governor of Montana submitted revisions to the plan for visibility models, new source performance standards, and national emission standards for hazardous air pollutants.
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of Montana 16.8.1004, Visibility Models, 16.8.1423, Standards of Performance for New Stationary Sources, and 16.8.1424, Emission Standards for Hazardous Air Pollutants, effective December 25, 1992.
              (29) The Governor of Montana submitted a portion of the requirements for the moderate nonattainment area PM10 State Implementation Plan (SIP) for Butte, Montana with a letter dated July 9, 1992, with technical corrections dated May 17, 1993. The submittals were made to satisfy those moderate PM10 nonattainment area SIP requirements due for Butte on November 15, 1991. The Butte PM10 SIP replaces the prior approved Butte total suspended particulate (TSP) SIP approved in paragraph (c)(21).
              (i) Incorporation by reference.
              (A) Stipulation signed October 8, 1991 between the Montana Department of Health and Environmental Sciences and the Butte-Silver Bow Council of Commissioners, which delineates responsibilities and authorities between the two entities.
              (B) Board order issued on November 15, 1991 by the Montana Board of Health and Environmental Sciences approving the Butte-Silver Bow Air Pollution Control Program.
              (C) Stipulation between the Montana Department of Health and Environmental Sciences (signed September 27, 1991), the Montana Department of Transportation (signed October 4, 1991), and the Butte-Silver Bow Council of Commissioners (signed October 7, 1991) to ensure that Butte-Silver Bow and the Montana Department of Transportation comply with Butte-Silver Bow Council Resolution No. 1307.
              (D) Butte/Silver Bow Resolution No. 1307, effective March 6, 1991, which addresses sanding and chip sealing standards and street sweeping and flushing requirements.
              (E) Butte/Silver Bow Ordinance No. 330, effective August 3, 1988, which addresses residential wood burning and idling diesel vehicle and locomotive requirements.
              (ii) Additional material.
              (A) Montana Department of Health and Environmental Sciences Air Quality Permit #1636A, with a final modification date of October 26, 1991, for Rhone-Poulenc's elemental phosphorus plant.

              (B) Montana Department of Health and Environmental Sciences Air Quality Permit #1749-04, with a final modification date of March 20, 1992, for Montana Resources, Inc.'s open pit copper and molybdenum mine, crushing and milling operation and concentrator.
              
              (C) Montana Smoke Management Plan, effective April 28, 1988, which addresses prescribed burning requirements.
              (D) Federal tailpipe standards, which provide an ongoing benefit due to fleet turnover.

              (30) The Governor of Montana submitted a portion of the requirements for the moderate nonattainment area PM10 State Implementation Plan (SIP) for Missoula, Montana, and the Missoula City-County Air Pollution Control Program regulations with letters dated August 20, 1991 and June 4, 1992. The submittals were made to satisfy those moderate PM10 nonattainment area SIP requirements due for Missoula on November 15, 1991.
              (i) Incorporation by reference.
              (A) Stipulation signed April 29, 1991, between the Montana Department of Health and Environmental Sciences and the Missoula City-County Air Pollution Control Board, which delineates responsibilities and authorities between the two entities.
              (B) Board order issued on June 28, 1991, by the Montana Board of Health and Environmental Sciences approving the comprehensive revised version of the Missoula City-County Air Pollution Control Program.
              (C) Board order issued on March 20, 1992, by the Montana Board of Health and Environmental Sciences approving the amendments to Missoula City-County Air Pollution Control Program Rule 1401, concerning the use of approved liquid de-icer, and Rule 1428, concerning pellet stoves.
              (D) Missoula County Rule 1401 (7), effective June 28, 1991, which addresses sanding and chip sealing standards and street sweeping and flushing requirements.
              (E) Missoula County Rule 1401 (9), effective March 20, 1992, which addresses liquid de-icer requirements.
              (F) Missoula County Rule 1428, effective June 28, 1991, with revisions to sections (2)(l)-(p), (4)(a)(i), and (4)(c)(vi) of Rule 1428, effective March 20, 1992, which addresses requirements for solid fuel burning devices.
              (G) Missoula County Rule 1310 (3), effective June 28, 1991, which addresses prescribed wildland open burning.
              (H) Other Missoula City-County Air Pollution Control Program regulations effective June 28, 1991, as follows: Chapter I. Short Title; Chapter II. Declaration of Policy and Purpose; Chapter III. Authorities for Program; Chapter IV. Administration; Chapter V. Control Board, Meetings-Duties-Powers; Chapter VI. Air Quality Staff; Chapter VII. Air Pollution Control Advisory Council; Chapter VIII. Inspections; Chapter IX., Subchapter 7 General Provisions; Chapter IX., Subchapter 14, Emission Standards, Rules 1401, 1402, 1403, 1404, 1406 (with amendments effective March 20, 1992), 1411, 1419, 1425, and 1426; Chapter XI. Enforcement, Judicial Review and Hearings; Chapter XII. Criminal Penalties; Chapter XIII. Civil Penalties; Chapter XIV. Non-Compliance Penalties; Chapter XV. Separability Clause; Chapter XVI. Amendments and Revisions; Chapter XVII. Limitations, and Appendix A, Maps.
              (ii) Additional material.
              (A) Montana Department of Health and Environmental Sciences Air Quality Permit #2303-M, with a final modification date of March 20, 1992, for Louisiana-Pacific Corporation's particle board manufacturing facility.
              (B) Montana Department of Health and Environmental Sciences Air Quality Permit #2589-M, with a final modification date of January 23, 1992, for Stone Container Corporation's pulp and paper mill facility.
              (C) Federal tailpipe standards, which provide an ongoing benefit due to fleet turnover.

              (31) The Governor of Montana submitted a portion of the requirements for the moderate nonattainment area PM10 State Implementation Plan (SIP) for Columbia Falls, Montana with letters dated November 25, 1991, and May 6, 1992, with technical corrections dated June 15, 1993. The submittals were made to satisfy those moderate PM10 nonattainment area SIP requirements due for Columbia Falls on November 15, 1991.
              (i) Incorporation by reference.

              (A) Stipulation signed November 15, 1991, between the Montana Department of Health and Environmental Sciences, the Flathead County Commission, and the Kalispell City Council and the Columbia Falls City Council, which delineates responsibilities and authorities between the MDHES and Flathead County.
              (B) Board order issued on November 15, 1991, by the Montana Board of Health and Environmental Sciences approving the Flathead County Air Pollution Control Program.
              (C) Flathead County Board of Commissioners Resolution No. 867, adopting the Flathead County Air Pollution Control Program and Flathead County Air Pollution Control Regulations, with the exception of rules 501 through 506, signed October 3, 1991.
              (ii) Additional material.
              (A) Montana Department of Health and Environmental Sciences Air Quality Permit # 2667-M, with a final modification date of January 24, 1992, for Plum Creek Manufacturing, Inc. Columbia Falls Operations.
              (B) Montana Smoke Management Plan, effective April 28, 1988, which addresses prescribed burning requirements.
              (C) Federal tailpipe standards, which provide an ongoing benefit due to fleet turnover.
              (32) On November 6, 1992, Stan Stephens, the Governor of Montana, submitted a SIP revision to the Implementation Plan for the Control of Air Pollution. This revision establishes and requires the implementation of an oxygenated fuels program in Missoula County as required by section 211(m) of the Clean Air Act Amendments of 1990.
              (i) Incorporation by reference.
              (A) Missoula City-County Rule 1429, which establishes and requires the implementation of an oxygenated fuel program, as adopted June 9, 1992.
              (ii) Additional materials.
              (A) Letter dated November 6, 1992, from Governor Stan Stephens submitting the oxygenated gasoline program SIP revision.
              (B) Stipulation signed June 12, 1991 between the Montana Department of Health and Environmental Sciences and the Missoula City-County Air Pollution Control Board, which delineates the responsibilities and authorities between the two entities.
              (C) Board order issued September 25, 1992 by the Montana Board of Health and Environmental Sciences approving amendments to Missoula City-County Air Pollution Control Program, adopting Rule 1429 establishing and implementing an oxygenated fuels program.

              (33) The Governor of Montana submitted a portion of the requirements for the moderate nonattainment area PM10 State Implementation Plan (SIP) for Libby, Montana with letters dated November 25, 1991 and May 24, 1993, with technical corrections dated June 3, 1994. The submittals were to satisfy those moderate PM10 nonattainment area SIP requirements due for Libby on November 15, 1991.
              (i) Incorporation by reference.
              (A) Stipulation signed October 7, 1991 between the Montana Department of Health and Environmental Sciences (MDHES), the County of Lincoln and the City of Libby, which delineates responsibilities and authorities between the MDHES, Lincoln County and Libby.
              (B) Board order issued on November 15, 1991 by the Montana Board of Health and Environmental Sciences approving the Lincoln County Air Pollution Control Program.
              (C) Stipulation signed March 18, 1993 between the Montana Department of Health and Environmental Sciences, the County of Lincoln and the City of Libby, seeking approval of amendments to the local air pollution control program.
              (D) Board order issued on March 19, 1993 by the Montana Board of Health and Environmental Sciences approving amendments to the Lincoln County Air Pollution Control Program.
              (E) Letter dated February 4, 1993, from Kendra J. Lind, Lincoln County Department of Environmental Health, to Gretchen Bennitt, Air Quality Bureau, Montana Department of Health and Environmental Sciences, which explains the local adoption process and effective date of amendments to the Lincoln County Air Quality Control Program regulations.

              (F) Lincoln County Board of Commissioners Resolution No. 276, signed December, 23, 1992, and Libby City Council Ordinance No. 1470, signed February 1, 1993, adopting amendments to the Lincoln County Air Quality Control Program regulations 1 through 7.
              
              (ii) Additional material.
              (A) Montana Department of Health and Environmental Sciences Air Quality Permit #2627-M, with a final modification date of July 25, 1991, for Stimson Lumber Company (formerly Champion International Corporation), Libby Facility.
              (B) Montana Smoke Management Plan, effective April 28, 1988, which addresses prescribed burning requirements.
              (C) Federal tailpipe standards, which provide an ongoing benefit due to fleet turnover.
              (34) On October 19, 1992, the Governor of Montana submitted a plan for the establishment and implementation of a Small Business Stationary Source Technical and Environmental Compliance Assistance Program to be incorporated into the Montana State Implementation Plan as required by section 507 of the Clean Air Act.
              (i) Incorporation by reference.
              (A) Montana Code Annotated, Sections 75-2-106, 75-2-107, 75-2-108, 75-2-109 and 75-2-220, to establish and fund a small business stationary source technical and environmental compliance assistance program, effective April 24, 1993.
              (ii) Additional materials.
              (A) October 19, 1992 letter from the Governor of Montana submitting a Small Business Stationary Source Technical and Environmental Compliance Assistance Program plan to EPA.
              (B) The State of Montana plan for the establishment and implementation of a Small Business Stationary Source Technical and Environmental Compliance Assistance Program, adopted by the Board of Health and Environmental Sciences on September 25, 1992, effective September 25, 1992.
              (35) The Governor of Montana submitted PM10 and CO contingency measures for Missoula, Montana in a letter dated March 2, 1994. The Governor of Montana also submitted the Missoula City-County Air Pollution Control Program in a letter dated August 20, 1991, with amendments submitted in letters dated June 4, 1992 and March 2, 1994. The March 2, 1994 submittal satisfies several commitments made by the State in its original PM10 moderate nonattainment area SIP.
              (i) Incorporation by reference.

              (A) Board order issued on November 19, 1993 by the Montana Board of Health and Environmental Sciences approving the amendments to Missoula City-County Air Pollution Control Program Chapter VII, VIII, and IX, regarding, among other things, the PM10 and CO contingency measures, inspections, emergency procedures, permitting, and wood-waste burners.

              (B) Missoula City-County Chapter IX, Subchapter 3, effective November 19, 1993, which addresses the PM10 and CO contingency measure selection process.

              (C) Missoula City-County Rule 1401(7), effective November 19, 1993, which addresses PM10 contingency measure requirements for an expanded area of regulated road sanding materials.

              (D) Missoula City-County Rule 1428(5) and 1428(7), effective November 19, 1993, which addresses PM10 and CO contingency measure requirements for solid fuel burning devices.
              (E) Missoula City-County Air Pollution Control Program Chapter IX, Subchapter 13, Open Burning, effective June 28, 1991.
              (F) Other Missoula City-County Air Pollution Control Program regulations effective June 28, 1991, with amendments effective on March 20, 1992 and November 19, 1993, as follows: all portions of Chapter IX, Subchapter 11, Permit, Construction and Operation of Air Contaminant Sources, except, Rules 1102(3), 1105(2), and 1111(2).
              (G) Other Missoula City-County Air Pollution Control Program regulations effective June 28, 1991, with amendments effective on November 19, 1993, as follows: Chapter IX, Subchapter 4, Emergency Procedures and Chapter IX, Subchapter 14, Rule 1407, Prevention, Abatement and Control of Air Pollution from Wood-Waste Burners.
              (H) Minor revisions to Missoula City-County Air Pollution Control Program Chapter VII, Air Quality Advisory Council, and Chapter VIII, Inspections, effective on November 19, 1993, as follows: Chapter VII(1) and Chapter VIII(4).
              (36) The Governor of Montana submitted PM10 contingency measures for Butte, Montana in a letter dated August 26, 1994. This submittal also contained revisions to the attainment and maintenance demonstrations for the moderate PM10 nonattainment area SIP, due to modifications made to the Air Quality Permit for Montana Resources, Inc.
              (i) Incorporation by reference.

              (A) Board order issued on May 20, 1994 by the Montana Board of Health and Environmental Sciences approving the amendments to the Butte/Silver Bow Air Pollution Control Program regarding the PM10 contingency measure.

              (B) Butte/Silver Bow Ordinance No. 468, effective May 20, 1994, which addresses PM10 contingency measure requirements for liquid de-icer application.
              (ii) Additional material.
              (A) Montana Department of Health and Environmental Sciences Air Quality Permit #1749-05, as revised with a final modification date of January 5, 1994, for Montana Resources, Inc.'s open pit copper and molybdenum mine, crushing and milling operation, and concentrator.

              (37) The Governor of Montana submitted a State Implementation Plan (SIP) revision meeting the requirements for the primary SO2 NAAQS SIP for the East Helena, Montana nonattainment area with a letter dated March 30, 1994. The submittal was to satisfy those SO2 nonattainment area SIP requirements due for East Helena on May 15, 1992. The East Helena SO2 SIP revision submitted on March 30, 1994, supercedes the East Helena SO2 SIP approved in paragraph (c)(5) of this section and, effective after November 15, 1995, terminates the East Helena SO2 SIP approved in paragraph (c)(16) of this section.
              (i) Incorporation by reference.

              (A) Stipulation signed March 15, 1994, between the Montana Department of Health and Environmental Sciences (MDHES) and Asarco, Incorporated, which specifies SO2 emission limitations and requirements for the company's primary lead smelter located in East Helena, MT.

              (B) Board order issued on March 18, 1994, by the Montana Board of Health and Environmental Sciences approving and adopting the control strategy for achieving and maintaining the primary SO2 NAAQS in the East Helena area.
              (38) [Reserved]
              (39) On May 17, 1994, the Governor of Montana submitted revisions to the Administrative Rules of Montana (ARM) regarding nonattainment new source review, prevention of significant deterioration, general construction permitting, wood waste burners, source test methods, new source performance standards, and national emission standards for hazardous air pollutants. Also, the Governor requested that all existing State regulations approved in the SIP be replaced with the October 1, 1979 codification of the ARM as in effect on March 30, 1994. EPA is replacing all of the previously approved State regulations, except ARM 16.8.1302 and 16.8.1307, with those regulations listed in paragraph (c)(39)(i)(A) of this section. ARM 16.8.1302 and 16.8.1307, as in effect on April 16, 1982 and as approved by EPA at 40 CFR 52.1370(c)(11), will remain part of the SIP.
              (i) Incorporation by reference.

              (A) Administrative Rules of Montana (ARM) Sections 16.8.201-202, 16.8.301-304, and 16.8.401-404, effective 12/31/72; Section 16.8.701, effective 12/10/93; Section 16.8.704, effective 2/14/87; Section 16.8.705, effective 6/18/82; Section 16.8.707, effective 9/13/85; Sections 16.8.708-709, effective 12/10/93; Sections 16.8.945-963, effective 12/10/93; Sections 16.8.1001-1003, effective 9/13/85; Section 16.8.1004, effective 12/25/92; Sections 16.8.1005-1006, effective 9/13/85; Section 16.8.1007, effective 4/29/88; Section 16.8.1008, effective 9/13/85; Section 16.8.1101, effective 6/16/89; Section 16.8.1102, effective 2/14/87; Section 16.8.1103, effective 6/16/89; Section 16.8.1104, effective 3/16/79; Section 16.8.1105, effective 12/27/91; Sections 16.8.1107 and 16.8.1109, effective 12/10/93; Sections 16.8.1110-1112. effective 3/16/79; Section 16.8.1113, effective 2/14/87; Section 16.8.1114, effective 12/10/93; Sections 16.8.1115, 16.8.1117, and 16.8.1118, effective 3/16/79; Sections 16.8.1119-1120, effective 12/10/93; Sections 16.8.1204-1206, effective 6/13/86; Sections 16.8.1301 and 16.8.1303, effective 4/16/82; Section 16.8.1304, effective 9/11/92; Section 16.8.1305, effective 4/16/82; Section 16.8.1306, effective 4/1/82; Section 16.8.1308, effective 10/16/92; Section 16.8.1401, effective 10/29/93; Section 16.8.1402, effective 3/11/88; Section 16.8.1403, effective 9/5/75; Section 16.8.1404, effective 6/13/86; Section 16.8.1406, effective 12/29/78; Section 16.8.1407, effective 10/29/93; Section 16.8.1411, effective 12/31/72; Section 16.8.1412, effective 3/13/81; Section 16.8.1413, effective 12/31/72; Section 16.8.1419, effective 12/31/72; Sections 16.8.1423, 16.8.1424, and 16.8.1425 (except 16.8.1425(1)(c) and (2)(d)), effective 10/29/93; Section 16.8.1426, effective 12/31/72; Sections 16.8.1428-1430, effective 10/29/93; Section 16.8.1501, effective 2/10/89; Section 16.8.1502, effective 2/26/82; Section 16.8.1503, effective 2/10/89; Sections 16.8.1504-1505, effective 2/26/82; Sections 16.8.1701-1705, effective 12/10/93; and Sections 16.8.1801-1806, effective 12/10/93.
              (40) The Governor of Montana submitted a PM10 plan for Kalispell, Montana in a letter dated November 25, 1991. The Governor of Montana later submitted additional materials in letters dated January 11, 1994, August 26, 1994, and July 18, 1995. The August 26, 1994, and July 18, 1995 submittals also contain the Kalispell Contingency Measure Plan. The August 26, 1994, submittal also contains the Columbia Falls PM10 contingency measures and minor revisions to the attainment and maintenance demonstrations for the moderate PM10 nonattainment area SIP for Columbia Falls. Finally, the August 26, 1994, submittal contains revisions to the Flathead County Air Pollution Control Program regulations.
              (i) Incorporation by reference.
              (A) Stipulations signed September 15, 1993 between the Montana Department of Health and Environmental Sciences and the following industries: A-1 Paving; Equity Supply Company; Flathead Road Dept. (two stipulations issued); Klingler Lumber Co.; McElroy and Wilkins; and Montana Mokko.
              (B) Stipulations signed September 17, 1993 between the Montana Department of Health and Environmental Sciences and the following industries: Pack and Company, Inc.; Pack Concrete; and Plum Creek Inc. (Evergreen).
              (C) Board Order issued on September 17, 1993, by the Montana Board of Health and Environmental Sciences enforcing emissions limitations specified by stipulations signed by both the Montana Department of Health and Environmental Services and participating facilities. The participating facilities included: A-1 Paving; Equity Supply Company; Flathead Road Dept. (two stipulations issued); Klingler Lumber Co.; McElroy and Wilkins; Montana Mokko; Pack and Company, Inc.; Pack Concrete; and Plum Creek Inc. (Evergreen).
              (D) Flathead County Board of Commissioners Resolution No. 867B, dated April 4, 1994, adopting the Flathead County Air Pollution Control Program.
              (E) Board Order issued May 20, 1994, by the Montana Board of Health and Environmental Sciences approving the Flathead County Air Pollution Control Program.
              (F) Flathead County Air Pollution Control Program, including all regulations found in Chapter VIII, Sub-Chapters 1-6, effective May 20, 1994.
              (ii) Additional material.
              (A) Montana Smoke Management Plan, effective April 28, 1988, which addresses prescribed burning requirements.
              (B) Federal tailpipe standards, which provide an ongoing benefit due to fleet turnover.

              (41) The Governor of Montana submitted revisions to the Missoula City-County Air Pollution Control Program in a letter dated March 3, 1995. In addition, the March 3, 1995 submittal satisfies the one remaining commitment made by the State in its original PM10 moderate nonattainment area SIP.
              (i) Incorporation by reference.
              (A) Board order issued on September 16, 1994 by the Montana Board of Health and Environmental Sciences approving the amendments to Missoula City-County Air Pollution Control Program Chapters IX and XVI regarding, among other things, emergency procedures, paving of private roads, driveways, and parking lots, National standards of performance for new stationary sources, National Emission Standards for Hazardous Air Pollutants, and solid fuel burning devices.

              (B) Missoula City-County Rule 401, Missoula County Air Stagnation Plan, effective September 16, 1994.
              
              (C) Missoula City-County Rule 1401, Prevent Particulate Matter from Being Airborne, effective September 16, 1994.
              (D) Missoula City-County Rule 1423, Standard of Performance for New Stationary Sources, effective September 16, 1994.
              (E) Missoula City-County Rule 1424, Emission Standards for Hazardous Air Pollutants, effective September 16, 1994.
              (F) Missoula City-County Rule 1428, Solid Fuel Burning Devices, effective September 16, 1994.
              (G) Missoula City-County Air Pollution Control Program Chapter XVI, Amendments and Revisions, effective September 16, 1994.
              (42) On May 22, 1995, the Governor of Montana submitted revisions to the prevention of significant deterioration regulations in the Administrative Rules of Montana to incorporate changes in the Federal PSD permitting regulations for PM-10 increments.
              (i) Incorporation by reference
              (A) Revisions to the Administrative Rules of Montana (ARM), rules 16.8.945(3)(c), 16.8.945(21)(d), 16.8.945(24)(d), 16.8.947(1), 16.8.953(7)(a), and 16.8.960(4), effective 10/28/94.
              (43) On May 22, 1995, the Governor of Montana submitted revisions to the plan, which included revisions to the State's open burning regulation and other minor administrative revisions.
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of Montana (ARM), 16.8.1301-1310, effective September 9, 1994; and
              (B) Revisions to the ARM, 16.8.708, 16.8.946, 16.8.1120, 16.8.1429, 16.8.1702, 16.8.1802, and 16.8.2003, effective October 28, 1994.
              (44) The Governor of Montana submitted PM10 contingency measures and a recodification of the local regulations for Libby, Montana in a letter dated March 15, 1995. In addition, the Governor of Montana submitted revisions to the local open burning regulations and other minor administrative amendments on May 13, 1996.
              (i) Incorporation by reference.
              (A) Board order issued on December 16, 1994 by the Montana Board of Health and Environmental Sciences adopting stipulation of the Montana Department of Health and Environmental Sciences and Stimson Lumber Company.

              (B) Board order issued December 16, 1994 by the Montana Board of Health and Environmental Sciences adopting the PM10 contingency measures as part of the Libby air pollution control program.
              (C) Board order issued on February 1, 1996 by the Montana Board of Environmental Review approving amendments to the Libby Air Pollution Control Program.
              (D) Lincoln Board of Commissioners Resolution No. 377, signed September 27, 1995, and Libby City Council Ordinance No. 1507, signed November 20, 1995, adopting revisions to the Lincoln County Air Pollution Control Program, Sections 75.1.103 through 75.1.719.
              (E) Lincoln County Air Pollution Control Program, Sections 75.1.101 through 75.1.719, effective December 21, 1995.
              (45) [Reserved]
              (46) The Governor of Montana submitted sulfur dioxide SIP revisions for Billings/Laurel on September 6, 1995, August 27, 1996, April 2, 1997 and July 29, 1998. On March 24, 1999, the Governor submitted a commitment to revise the SIP.
              (i) Incorporation by Reference.
              (A) Board Order issued on June 12, 1998, by the Montana Board of Environmental Review adopting and incorporating the stipulation of the Montana Department of Environmental Quality and Cenex Harvest Cooperatives, including the stipulation and exhibit A and attachments to exhibit A, except for the following:
              (1) Paragraph 20 of the stipulation;
              (2) Section 3(A)(1)(d) of exhibit A;
              (3) The following phrase from section 3(B)(2) of exhibit A: “except that those sour water stripper overheads may be burned in the main crude heater (and exhausted through the main crude heater stack) or in the flare during periods when the FCC CO boiler is unable to burn the sour water stripper overheads from the “old” SWS, provided that such periods do not exceed 55 days per calendar year and 65 days for any two consecutive calendar years.”;
              (4) Section 4(B) of exhibit A;
              (5) Section 4(D) of exhibit A; and
              
              (6) Method #6A of attachment #2 of exhibit A.
              (B) Board Order issued on June 12, 1998, by the Montana Board of Environmental Review adopting and incorporating the stipulation of the Montana Department of Environmental Quality and Conoco, Inc., including the stipulation and exhibit A and attachments to exhibit A, except for paragraph 20 of the stipulation.
              (C) Board Order issued on June 12, 1998, by the Montana Board of Environmental Review adopting and incorporating the stipulation of the Montana Department of Environmental Quality and Exxon Company, USA, including the stipulation and exhibit A and attachments to exhibit A, except for the following:
              (1) Paragraphs 1 and 22 of the stipulation;
              (2) Section 2(A)(11)(d) of exhibit A;
              (3) Sections 3(A)(1) and (2) of exhibit A;
              (4) Sections 3(B)(1), (2) and (3) of exhibit A;
              (5) The following phrase from section 3(E)(4) of exhibit A: “except that the sour water stripper overheads may be burned in the F-1 Crude Furnace (and exhausted through the F-2 Crude/Vacuum Heater stack) or in the flare during periods when the FCC CO Boiler is unable to burn the sour water stripper overheads, provided that: (a) such periods do not exceed 55 days per calendar year and 65 days for any two consecutive calendar years, and (b) during such periods the sour water stripper system is operating in a two tower configuration.”;
              (6) Sections 4(B), (C), and (E) of exhibit A;
              (7) Section 6(B)(3) of exhibit A; and
              (8) method #6A of attachment #2 of exhibit A.
              (D) Board Order issued on June 12, 1998, by the Montana Board of Environmental Review adopting and incorporating the stipulation of the Montana Department of Environmental Quality and Montana Power Company, including the stipulation and exhibit A and attachments to exhibit A, except for paragraph 20 of the stipulation.
              (E) Board Order issued on June 12, 1998, by the Montana Board of Environmental Review adopting and incorporating the stipulation of the Montana Department of Environmental Quality and Montana Sulphur & Chemical Company, including the stipulation and exhibit A and attachments to the exhibit A, except for paragraphs 1, 2 and 22 of the stipulation, and sections 3(A)(1)(a) and (b), 3(A)(3), 3(A)(4) and 6(B)(3) of exhibit A. (EPA is approving section 3(A)(2) of exhibit A for the limited purpose of strengthening the SIP. In 40 CFR 52.1384(d)(2), we are also disapproving section 3(A)(2) of exhibit A because section 3(A)(2) does not fully meet requirements of the Clean Air Act.)
              (F) Board Order issued on June 12, 1998, by the Montana Board of Environmental Review adopting and incorporating the stipulation of the Montana Department of Environmental Quality and Western Sugar Company, including the stipulation and exhibit A and attachments to exhibit A, except for paragraph 20 of the stipulation.
              (G) Board Order issued on June 12, 1998, by the Montana Board of Environmental Review adopting and incorporating the stipulation of the Montana Department of Environmental Quality and Yellowstone Energy Limited Partnership, including the stipulation and exhibit A and attachments to exhibit A, except for paragraph 20 of the stipulation and section 3(A)(1) through (3) of exhibit A.
              (ii) Additional material.
              (A) All portions of the September 6, 1995 Billings/Laurel SO2 SIP submittal other than the board orders, stipulations, exhibit A's and attachments to exhibit A's.
              (B) All portions of the August 27, 1996 Billings/Laurel SO2 SIP submittal other than the board orders, stipulations, exhibit A's and attachments to exhibit A's.
              (C) All portions of the April 2, 1997 Billings/Laurel SO2 SIP submittal other than the board orders, stipulations, exhibit A's and attachments to exhibit A's.

              (D) All portions of the July 29, 1998 Billings/Laurel SO2 SIP submittal, other than the following: The board orders, stipulations, exhibit A's and attachments to exhibit A's, and any other documents or provisions mentioned in paragraph (c)(46)(i) of this section.
              (E) April 28, 1997 letter from Mark Simonich, Director, Montana Department of Environmental Quality, to Richard R. Long, Director, Air Program, EPA Region VIII.
              (F) January 30, 1998 letter from Mark Simonich, Director, Montana Department of Environmental Quality, to Richard R. Long, Director, Air Program, EPA Region VIII.
              (G) August 11, 1998 letter from Mark Simonich, Director, Montana Department of Environmental Quality, to Kerrigan G. Clough, Assistant Regional Administrator, EPA Region VIII.
              (H) September 3, 1998 letter from Mark Simonich, Director, Montana Department of Environmental Quality, to Richard R. Long, Director, Air Program, EPA Region VIII.
              (I) March 24, 1999 commitment letter from Marc Racicot, Governor of Montana, to William Yellowtail, EPA Regional Administrator.
              (J) May 20, 1999 letter from Mark Simonich, Director, Montana Department of Environmental Quality, to Richard R. Long, Director, Air and Radiation Program, EPA Region VIII.
              (47) On August 26, 1999, the Governor of Montana submitted Administrative Rules of Montana Sub-Chapter 13, “Conformity” that incorporates conformity consultation requirements implementing 40 CFR Part 93, Subpart A into State regulation.
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana 17.8.1301, 17.8.1305, 17.8.1306, 17.8.1310 through 17.8.1313, effective June 4, 1999; and 17.8.1304 effective August 23, 1996.
              (48) The Governor of Montana submitted revisions to the Missoula County Air Quality Control Program with a letter dated November 14, 1997. The revisions address general definitions, open burning, and criminal penalties.
              (i) Incorporation by reference.
              (A) Board order issued on October 31, 1997 by the Montana Board of Environmental Review approving the amendments to Missoula County Air Quality Control Program Chapters IX and XII regarding general definitions, open burning, and criminal penalties.
              (B) Missoula County Air Quality Control Program, Chapter IX, Rule 701, General Definitions, effective October 31, 1997.
              (C) Missoula County Air Quality Control Program, Chapter IX, Rules 1301-1311, regarding open burning, effective October 31, 1997.
              (D) Missoula County Air Quality Control Program, Chapter XII, Criminal Penalties, effective October 31, 1997.
              (49) On September 19, 1997, December 10, 1997, April 14, 1999, December 6, 1999 and March 3, 2000, the Governor submitted a recodification and revisions to the Administrative Rules of Montana. EPA is replacing in the SIP all of the previously approved Montana air quality regulations except that the Kraft Pulp Mill Rule, ARM 16.8.1413, effective December 31, 1972, and Stack Heights and Dispersion Techniques Rule, ARM 16.8.1204-1206, effective June 13, 1986, with those regulations listed in paragraph (c)(49)(i)(A) of this section. The Kraft Pulp Mill Rule, ARM 16.8.1413, effective December 31, 1972, and Stack Heights and Dispersion Techniques Rule, ARM 16.8.1204-1206, effective June 13, 1986 remain a part of the SIP. In addition, the Governor submitted Yellowstone County's Local Regulation No. 002—Open Burning.
              (i) Incorporation by reference.

              (A) Administrative Rule of Montana (ARM) Table of Contents; section 17.8.101, effective 6/26/98; sections 17.8.102-103, effective 10/8/99; section 17.8.105, effective 8/23/96; section 17.8.106, effective 10/8/99, sections 17.8.110-111, effective 8/23/96; sections 17.8.130-131, effective 8/23/96; sections 17.8.140-142, effective 8/23/96; section 17.8.301, effective 8/23/96; section 17.8.302, effective 10/8/99; section 17.8.304 (excluding 17.8.304(4)(f)), effective 8/23/96; section 17.8.308, effective 8/23/96; section 17.8.309 (excluding 17.8.309(5)(b)), effective 8/23/96; section 17.8.310 (excluding 17.8.310(3)(e)), effective 8/23/96; section 17.8.316, effective 8/23/96; section 17.8.320, effective 8/23/96; sections 17.8.322-323, effective 8/23/96; section 17.8.324 (excluding 17.8.324(1)(c) and (2)(d)), effective 8/23/96; sections 17.8.325-326, effective 8/23/96; sections 17.8.330-334, effective 8/23/96; section 17.8.601, effective 7/23/99; section 17.8.602, effective 9/9/97; sections 17.8.604-605, effective 8/23/96; section 17.8.606, effective 7/23/99; sections 17.8.610-613, effective 7/23/99; section 17.8.614-615, effective 8/23/96; section 17.8.701 (excluding 17.8.701(10)), effective 8/23/96; section 17.8.702 (excluding 17.8.702(1)(f)), effective 9/9/97; section 17.8.704, effective 8/23/96; section 17.8.705 (excluding 17.8.705(1)(q)) effective 8/23/96; sections 17.8.706-707, effective 8/23/96; section 17.8.710, effective 8/23/96; sections 17.8.715-717, effective 8/23/96; section 17.8.720, effective 8/23/96; sections 17.8.730-732, effective 8/23/96; section 17.8.733 (excluding 17.8.733(1)(c)), effective 8/23/96; section 17.8.734, effective 8/23/96; section 17.8.801, effective 6/26/98; section 17.8.802, effective 9/9/97; sections 17.8.804-809, effective 8/23/96; sections 17.8.818-828, effective 8/23/96; section 17.8.901, effective 6/26/98; section 17.8.902, effective 9/9/97; sections 17.8.904-906, effective 8/23/96; section 17.8.1001, effective 8/23/96; section 17.8.1002, effective 9/9/97; sections 17.8.1004-1007, effective 8/23/96; section 17.8.1101, effective 8/23/96; section 17.8.1102, effective 9/9/97; section 17.8.1103, effective 8/23/96; and sections 17.8.1106-1111, effective 8/23/96.
              (B) April 27, 2000 letter from Debra Wolfe, Montana Department of Environmental Quality, to Dawn Tesorero, U.S. Environmental Protection Agency, Region 8.
              (C) Board Order issued on September 24, 1999, by the Montana Board of Environmental Review approving the Yellowstone County Air Pollution Control Program.
              (D) Yellowstone County Air Pollution Control Program, Regulation No. 002 Open Burning, effective September 24, 1999.
              (E) March 6, 2001 letter from Robert Habeck, Montana Department of Environmental Quality, to Laurie Ostrand, EPA Region 8, explaining the effective date of the Yellowstone County Air Pollution Control Program Regulation No. 002 Open Burning.

              (F) Previously approved in paragraph (c)(49)(i)(A) under Subchapter 7: Permit, Construction, and Operation of Air Contaminant Sources. These sections are now deleted without replacement: ARM 17.8.701, Definitions; ARM 17.8.702, Incorporation by Reference (excluding 17.8.702(1)(f)); ARM 17.8.704, General Procedures for Air Quality Preconstruction Permitting; 17.8.705, When Permit Required-Exclusions; 17.8.706, New or Altered Sources and Stacks-Permit Application Requirements; 17.8.707 Waivers; 17.8.710, Conditions for Issuance of Permit; 17.8.715, Emission Control Requirements; 17.8.716, Inspection of Permit; 17.8.717, Compliance with Other Statutes and Rules; 17.8.720, Public Review of Permit Applications; 17.8.730, Denial of Permit; 17.8.731, Duration of Permit; 17.8.732, Revocation of Permit; 17.8.733, Modification of Permit; 17.8.734, Transfer of Permit, as adopted by Montana on 12/9/1996 and effective 12/27/2002.
              (ii) Additional Material.
              (A) April 5, 2000 letter from Debra Wolfe, Montana Department of Environmental Quality, to Dawn Tesorero, U.S. Environmental Protection Agency, Region 8.
              (B) February 14, 2001 letter from Don Vidrine, Montana Department of Environmental Quality, to Dick Long, U.S. Environmental Protection Agency, Region 8.
              (50) On February 9, 2001, the Governor of Montana submitted revisions to Montana's Emergency Episode Avoidance Plan and Cascade County Air Pollution Control Program Regulation Chapter 7, Open Burning.
              (i) Incorporation by reference.
              (A) Board Order issued on October 16, 2000, by the Montana Board of Environmental Review approving the Cascade County Air Pollution Control Program.
              (B) Cascade County Air Pollution Control Program, Regulation Chapter 7, Open Burning, effective October 16, 2000.
              (C) March 16, 2001 letter from Debra Wolfe, Montana Department of Environmental Quality, to Laurie Ostrand, EPA Region 8, explaining the effective date of the Cascade County Air Pollution Control Program Regulation Chapter 7, Open Burning.

              (51) The Governor of Montana submitted the East Helena Lead SIP revisions with letters dated August 16, 1995, July 2, 1996, and October 20, 1998. The revisions address regulating lead emission from Asarco, American Chemet and re-entrained road dust from the streets of East Helena. The revisions supersede the Lead Plan submitted to EPA on September 29, 1983 (see paragraph (c)(15) of this section).
              (i) Incorporation by Reference.
              (A) Board order issued on August 28, 1998, by the Montana Board of Environmental Review adopting and incorporating the August 13, 1998 stipulation of the Montana Department of Environmental Quality and Asarco.
              (B) Board order issued on June 26, 1996, by the Montana Board of Environmental Review adopting and incorporating the June 11, 1996 stipulation of the Montana Department of Environmental Quality and Asarco including exhibit A and attachments to the stipulation, excluding paragraphs 15 and 16 of the stipulation, and excluding the following:
              (1) The words, “or an equivalent procedure” in the second and third sentences in section 2(A)(22) of exhibit A;
              (2) The words, “or an equivalent procedure” in the second and third sentences in section 2(A)(28) of exhibit A;
              (3) The words, “or an equivalent procedure” in the second sentence in section 5(G) of exhibit A;
              (4) The sentence, “Any revised documents are subject to review and approval by the Department as described in section 12,” from section 6(E) of exhibit A;
              (5) The words, “or a method approved by the Department in accordance with the Montana Source Testing Protocol and Procedures Manual shall be used to measure the volumetric flow rate at each location identified,” in section 7(A)(2) of exhibit A;
              (6) The sentence, “Such a revised document shall be subject to review and approval by the Department as described in section 12,” in section 11(C) of exhibit A;
              (7) The sentences, “This revised Attachment shall be subject to the review and approval procedures outlined in section 12(B). The Baghouse Maintenance Plan shall be effective only upon full approval of the plan, as revised. This approval shall be obtained from the Department by January 6, 1997. This deadline shall be extended to the extent that the Department has exceeded the time allowed in section 12(B) for its review and approval of the revised document,” in section 12(A)(7) of exhibit A;
              (8) Section 12(B) of exhibit A.
              (C) Board order issued on August 4, 1995, by the Montana Board of Environmental Review adopting and incorporating the June 30, 1995 stipulation of the Montana Department of Environmental Quality and American Chemet including exhibit A to the stipulation, excluding paragraph 20 of the stipulation.
              (ii) Additional material.
              (A) All portions of the August 16, 1995 East Helena Pb SIP submitted other than the orders, stipulations and exhibit A's and attachments to the stipulations.
              (B) All portions of the July 2, 1996 East Helena Pb SIP submitted other than the orders, stipulations and exhibit A's and attachments to the stipulations.
              (C) All portions of the October 20, 1998 East Helena Pb SIP submitted other than the orders, stipulations and exhibit A's and attachments to the stipulations.
              (D) November 16, 1999 letter from Art Compton, Division Administrator, Planning, Prevention and Assistance Division, Montana Department of Environmental Quality, to Richard R. Long, Director, Air and Radiation Program, EPA Region VIII.
              (E) September 9, 1998 letter from Richard A. Southwick, Point Source SIP Coordinator, Montana Department of Environmental Quality, to Richard R. Long, Director, Air and Radiation Program, EPA Region VIII.

              (52) The Governor of Montana submitted sulfur dioxide (SO2) SIP revisions for Billings/Laurel on July 29, 1998 and May 4, 2000. EPA is approving some of the provisions of the July 29, 1998 submittal that it did not approve before. The May 4, 2000 submittal revises some previously approved provisions of the Billings/Laurel SO2 SIP and adds new provisions.
              (i) Incorporation by reference.

              (A) Sections 3(B)(2) and 4(D) (excluding “or the flare” and “or in the flare” in both sections), 3(A)(1)(d) and 4(B) of Cenex Harvest States Cooperatives' exhibit A to the stipulation between the Montana Department of Environmental Quality and Cenex Harvest States Cooperatives, adopted June 12, 1998 by Board Order issued by the Montana Board of Environmental Review.
              (B) Board Order issued March 17, 2000 by the Montana Board of Environmental Review adopting and incorporating the February 14, 2000 stipulation between the Montana Department of Environmental Quality and Cenex Harvest States Cooperatives. This stipulation revises attachment #2 to Cenex Harvest States Cooperatives' exhibit A to require the use of method #6A-1.
              (C) Sections 3(E)(4) and 4(E) (excluding “or in the flare” and “or the flare” in both sections), 3(A)(2), 3(B)(2), 3(B)(3), 4(B) and 6(B)(3) of Exxon's exhibit A to the stipulation between the Montana Department of Environmental Quality and Exxon, adopted June 12, 1998 by Board Order issued by the Montana Board of Environmental Review.
              (D) Board Order issued March 17, 2000, by the Montana Board of Environmental Review adopting and incorporating the February 14, 2000 stipulation between the Montana Department of Environmental Quality and Exxon Mobil Corporation. The stipulation adds the following to Exxon Mobil Corporation's exhibit A: method #6A-1 of attachment #2 and sections 2(A)(11)(d), 4(C), 7(B)(1)(j) and 7(C)(1)(l). The stipulation revises the following sections of Exxon Mobil Corporation's exhibit A: 3 (introductory text only), 3(A) (introductory text only), 3(A)(1), 3(B) (introductory text only), 3(B)(1), 3(E)(3), 6(B)(7), 7(B)(1)(d), 7(C)(1)(b), 7(C)(1)(d), and 7(C)(1)(f).
              (E) Board Order issued on March 17, 2000, by the Montana Board of Environmental Review adopting and incorporating the February 14, 2000 stipulation between the Montana Department of Environmental Quality and Yellowstone Energy Limited Partnership (YELP). The stipulation revises the following sections of YELP's exhibit A: sections 3(A)(1) through (3) and 7(C)(1)(b).
              (53) The Governor of Montana submitted minor revisions to Asarco's control strategy in the East Helena Lead SIP on November 27, 2000.
              (i) Incorporation by reference.
              (A) Board order issued on September 15, 2000, by the Montana Board of Environmental Review adopting and incorporating the stipulation of the Montana Department of Environmental Quality and Asarco dated July 18, 2000. The July 18, 2000 stipulation revises the following sections in the previously adopted exhibit A to the stipulation: 1(B(4), 1(B)(5), 3(A)(3), 3(A)(4), 3(A)(12)(a), 3(A)(12)(i), 3(A)(12)(m), 3(A)(12)(o), 3(A)(12)(p), 3(A)(12)(q), 3(A)(12)(r), 3(A)(16)(a), 5(D)(1), 5(D)(2), 5(G)(4), 8(A),(2), 8(A)(3), 9(B)(2), and 9(B)(3). These revisions, which became effective on September 15, 2000, replace the same-numbered sections in previously approved SIP revisions.
              (54) The Governor of Montana submitted revisions to the Missoula City-County Air Pollution Control Program with a letter dated April 30, 2001. The revisions completely replace the previous version of the program regulations in the SIP.
              (i) Incorporation by reference.
              (A) November 17, 2000 Montana Board of Environmental Review order approving revisions to the Missoula City-County Air Pollution Control Program regulations.

              (B) Missoula City-County Air Pollution Control Program regulations as follows: Chapter 1, Program Authority and Administration; Chapter 2, Definitions; Chapter 3, Failure To Attain Standards; Chapter 4, Missoula County Air Stagnation and Emergency Episode Avoidance Plan; Chapter 5, General Provisions, Rules 5.101-5.103, 5.105-5.106, and 5.112; Chapter 6, Standards for Stationary Sources, Subchapter 1, Air Quality Permits for Air Pollutant Sources, Rules 6.101-6.103 and 6.105-6.109, Subchapter 5, Emission Standards, Rules 6.501-6.504, Subchapter 6, Incinerators, Rules 6.601-6.604, and Subchapter 7, Wood Waste Burners, Rules 6.701-6.703; Chapter 7, Outdoor Burning; Chapter 8, Fugitive Particulate; Chapter 9, Solid Fuel Burning Devices; Chapter 10, Fuels; Chapter 11, Motor Vehicles; Chapter 14, Enforcement and Administrative Procedures; Chapter 15, Penalties; Appendix A, Maps; Appendix B, Missoula's Emergency Episode Avoidance Plan Operations and Procedures; and Appendix D, Oxygenated Fuels Program Sampling Requirements for Blending Facilities, effective November 17, 2000.
              
              (55) On April 30, 2001, May 21, 2001 and December 20, 2001, the Governor of Montana submitted revisions to the Administrative Rules of Montana. The State revised its Incorporation by Reference Rules and repealed a Sulfur Oxide Emissions—Primary Copper Smelter rule (ARM 17.8.323). ARM 17.8.323, last incorporated by reference at 40 CFR 52.1370(c)(49)(i)(A), is removed from the SIP.
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana (ARM) sections 17.8.102(1)(a), (b), (c) and (d), effective 8/10/01; 17.8.103(1)(m), (n), (o), and (p), effective 8/10/01; 17.8.302(1)(d), (e) and (f), effective 8/10/01; 17.8.602(1) and (2), effective 8/10/01; 17.8.702(1)(g), effective 8/10/01; 17.8.902(1)(e), effective 8/10/01; and 17.8.1002(1)(e), effective 8/10/01.

              (B) Previously approved in paragraph (c)(55)(i)(A) under Subchapter 7: Permit Construction and Operation of Air Contaminant Sources. This section is now deleted without replacement: ARM 17.8.702(1)(g), Incorporation by Reference, as adopted by Montana on 7/20/2001 and effective 12/27/2002.
              (56) On August 26, 1999, the Governor of Montana submitted Administrative Rules of Montana Sub-Chapter 14, “Conformity of General Federal Actions” that incorporates conformity of general federal actions to state or federal implementation plans, implementing 40 CFR part 93, subpart B into State regulation.
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana 17.8.1401, and 17.8.1402 effective June 4, 1999.
              (57) [Reserved]
              (58) On April 30, 2001, the Governor of Montana submitted a request to add a credible evidence rule to the Administrative Rules of Montana (ARM). ARM 17.8.132—“Credible Evidence” has been approved into the SIP.
              (i) Incorporation by reference.
              (A) ARM 17.8.132 effective December 8, 2000.
              (59) On October 28, 2002, the Governor of Montana submitted revisions to the Administrative Rules of Montana (ARM). The State revised its Incorporation by Reference rules (ARM 17.8.102, 17.8.302) and revised the definition of volatile organic compounds to incorporate by reference the federal regulation (ARM 17.8.101, 17.8.801, 17.8.901). Additional minor changes were made to ARM 17.8.401, 17.8.1005 and the Yellowstone County Air Pollution Control Program Regulation No. 002.
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana (ARM) sections 17.8.101(41), 17.8.102(a) and (d), 17.8.302(1)(f), 17.8.401(1)(b)(v), 17.8.801(29), 17.8.901(20) and 17.8.1005(6), effective 6/28/02.
              (B) Yellowstone County Air Pollution Control Program, Regulation No. 002, (H)(4)(b)(i), effective June 7, 2002.
              (60) On June 26, 1997, the Governor of Montana submitted the Thompson Falls Air Pollution Control Plan and on June 13, 2000, the Governor submitted revisions to the June 26, 1997, submittal. On February 28, 1999, the Governor of Montana withdrew all chapters of the Thompson Falls Air Pollution Control Plan submitted on June 26, 1997, except chapters 45.2, 45.10.10, and 45.10.12. EPA is approving sections 45.2, 45.10.10 and 45.10.12 of the Thompson Falls Air Pollution Control Plan.
              (i) Incorporation by reference.
              (A) Board Order issued June 20, 1997, by the Montana Board of Environmental Review, as reprinted in section 45.2.2 of the Thompson Falls Air Pollution Control Plan. The Board Order adopts and incorporates the May 1997 Maintenance Agreement Between the City of Thompson Falls, Montana Department of Transportation, and Montana Department of Environmental Quality which contains the control plan for the attainment and maintenance of the PM-10 National Ambient Air Quality Standards in the Thompson Falls area.
              (B) May 1997 Maintenance Agreement between the City of Thompson Falls, Montana Department of Transportation, and Montana Department of Environmental Quality, as reprinted in section 45.2.1 of the Thompson Falls Air Pollution Control Plan.
              (ii) Additional Material.
              (A) Sections 45.2, 45.10.10 and 45.10.12 of the Thompson Falls Air Pollution Control Plan.

              (61) Revisions to State Implementation Plan were submitted by the State of Montana on August 20, 2003. The revisions modify definitions and references to federal regulations and other materials in the Administrative Rules of Montana (ARM). The revisions also delete the definition at ARM 17.8.101(43).
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana (ARM) sections: ARM 17.8.101(2), (8), (9), (12), (19), (20), (22), (23), (30), and (36); 17.8.102; 17.8.103(1); 17.8.110(2); 17.8.302(1); 17.8.801(1), (3), (4), (6), (20), (21), (22), (24), (27) and (28); 17.8.802(1); 17.8.818(2), (3) and (6); 17.8.819(3); 17.8.821; 17.8.901(1), (11), (12) and (14); 17.8.902(1); 17.8.905(1)(c); and 17.8.1002(1) effective April 11, 2003.
              (62) Revisions to State Implementation Plan were submitted by the State of Montana on August 25, 2004. The revisions correct internal references to state documents; correct references to, or update citations of, Federal documents; and make minor editorial changes.
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana (ARM) sections: ARM 17.8.130; 17.8.320(9); 17.8.801(22); 17.8.819; and 17.8.822, effective April 9, 2004.
              (63) Revisions to State Implementation Plan were submitted by the State of Montana on April 18, 2003. The revisions modify the open burning rules and references to federal regulations in the Administrative Rules of Montana.
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana (ARM) sections: ARM 17.8.302(1)(f); 17.8.601(1), (7) and (10); 17.8.604(1) (except paragraph 604(1)(a)); 17.8.605(1); 17.8.606(3) and (4); 17.8.610(4); 17.8.612(4) and (5); and 17.8.614(1), effective December 27, 2002.
              (64) Revisions to State Implementation Plan were submitted by the State of Montana on October 25, 2005. The revisions are to the Administrative Rules of Montana and: update the citations and references to federal documents and addresses where copies of documents can be obtained; and delete the definition of “public nuisance” from Sub-Chapter 1 and the definitions of “animal matter” and “reduction” from Sub-Chapter 3.
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana (ARM) sections: ARM 17.8.102(1), 17.8.103(3) and (4); 17.8.302(2), (3) and (4); 17.8.602(2), (3) and (4); .17.8.802(2), (3), (4) and (5); 17.8.902(2), (3), (4) and (5); 17.8.1002(2), (3), (4) and (5); and 17.8.1102(2), (3) and (4), effective June 17, 2005.

              (65) On June 28, 2000, the Governor of Montana submitted to EPA revisions to the Montana State Implementation Plan. The revisions add definitions for PM and PM2.5, ARM 17.8.101(31) and (32) respectively, and revise ARM 17.8.308(4) and ARM 17.8.320(6) through editorial amendments making the rule more concise and consistent with the language in all applicable rules.
              (i) Incorporation by reference. Administrative Rules of Montana (ARM) sections: ARM 17.8.101(31) and (32); 17.8.308(4) introductory text, and 17.8.308(4)(b) and (c); and 17.8.320(6). March 31, 2000 is the effective date of these revised rules effective March 31, 2000.
              (ii) Additional Material. April 16, 2007 letter by the Governor of Montana rescinding its statement of certification regarding the 1997 NAAQS as submitted in June 28, 2000.

              (66) On June 26, 1997, the Governor of Montana submitted the Whitefish OM10 Control Plan and on June 13, 2000, the Governor submitted revisions to the June 26, 1997 submittal. On February 28, 1999, the Governor of Montana withdrew all sections of the Whitefish PM10 Control Plan submitted on June 26, 1997, except sections 15.2.7, 15.12.8, and 15.12.10. EPA is approving sections 15.2.7, 15.12.8, and 15.12.10 of the Whitefish PM10 Control Plan.
              (i) Incorporation by reference.

              (A) Sections 15.2.7, 15.12.8, and 15.12.10 of the Whitefish PM10 Control Plan.
              (ii) Additional Material.
              (A) Flathead County Air Pollution Control Program as of June 20, 1997.

              (67) On December 8, 1997, May 28, 2003, and August 25, 2004, the Governor of Montana submitted revisions to the Montana State Implementation Plan. The December 8, 1997 submittal adds subsection (6) to Administrative Rules of Montana (ARM) section 17.8.316 (Incinerators); the August 25, 2004 submittal makes a minor revision to ARM 17.8.316(5); and, the May 28, 2003 submittal makes minor editorial revisions to ARM 17.8.316(6).
              (i) Incorporation by reference. Administrative Rules of Montana (ARM) section 17.8.316, Incinerators, effective April 9, 2004.
              (ii) Additional Material.
              (A) October 2, 2007 Letter from MT DEQ to EPA regarding NSPS/MACT compliance.
              (68) Revisions to the State Implementation plan which were submitted by the State of Montana on November 1, 2006 and November 20, 2007. The revisions are to the Administrative Rules of Montana; they make minor editorial and grammatical changes, update the citations and references to federal and state laws and regulations, make other minor changes to conform to federal regulations, and update links to sources of information.
              (i) Incorporation by reference.

              (A) Administrative Rules of Montana (ARM) section 17.8.101, Definitions; effective August 11, 2006.

              (B) Administrative Rules of Montana (ARM) sections: 17.8.102, Incorporation by Reference—Publication Dates; 17.8.103, Incorporation by Reference and Availability of Referenced Documents; 17.8.302(1)(d), Incorporation by Reference; 17.8.602, Incorporation by Reference; 17.8.801, Definitions; 17.8.818, Review of Major Stationary Sources and Major Modifications—Source Applicability and Exemptions; 17.8.901, Definitions; 17.8.1007,Baseline for Determining Credit for Emissions and Air Quality Offsets; and, 17.8.1102, Incorporation by Reference; all effective October 26, 2007.
              (69) Revisions to the State Implementation Plan which were submitted by the State of Montana on January 16, 2009 and May 4, 2009. The revisions are to the Administrative Rules of Montana; they make minor editorial and grammatical changes, update the citations and references to Federal laws and regulations, and make other minor changes to conform to federal regulations.
              (i) Incorporation by reference.

              (A) Administrative Rules of Montana (ARM) sections 17.8.102 Incorporation by Reference—Publication Dates, 17.8.301 Definitions, 17.8.901 Definitions, and 17.8.1007 Baseline for Determining Credit for Emissions and Air Quality Offsets, effective October 24, 2008.

              (B) Administrative Rules of Montana (ARM) section 17.8.308 Particulate Matter, Airborne, effective February 13, 2009.
              (70) On May 28, 2003, March 9, 2004, October 25, 2005 and October 16, 2006, the State of Montana submitted revisions to its State Implementation Plan (SIP) that contained new, revised, amended and repealed rules pertaining to the issuance of Montana air quality permits in addition to minor administrative changes to other subchapters of the Administrative Rules of Montana (ARM).
              (i) Incorporation by reference.

              (A) Letter from David L. Klemp, Montana State Air Director, to Deborah Lebow Aal, Acting Air Program Director, dated April 29, 2011. For certain sections, the following incorporates by reference official State of Montana publications of the Administrative Rules of Montana that are dated after the effective date shown in the incorporation by reference for each section. In these instances, the official publication provides a history for the section showing the last effective date of a change. For each of these sections, the last effective date of a change matches the effective date of the section, showing that the official publication reflects the text of the section as of the effective date shown in the following incorporation by reference. The sections, their effective dates, and the date of the publication are as follows: ARM 17.8.825, effective 12/27/2002, publication 9/30/2006; ARM 17.8.826, effective 12/27/2002, publication 9/30/2006; ARM 17.8.906, effective 12/27/2002, publication 6/30/2003; ARM 17.8.740, effective 12/27/2002, publication 9/30/2006; ARM 17.8.744, effective 12/27/2002, publication 12/31/2005; ARM 17.8.752, effective 12/27/2002, publication 6/30/2006; ARM 17.8.755, effective 12/27/2002, publication 6/30/2006; ARM 17.8.756, effective 12/27/2002, publication 6/30/2006; ARM 17.8.767, effective 12/27/2002, publication 3/31/2004; ARM 17.8.749, effective 10/17/2003, publication 6/30/2006; ARM 17.8.759, effective 10/17/2003, publication 12/31/2003; ARM 17.8.763, effective 10/17/2003, publication 6/30/2006; ARM 17.8.764, effective 10/17/2003, publication 6/30/2006; ARM 17.8.602, effective 6/17/2005, publication 3/31/2007; ARM 17.8.767, effective 6/17/2005, publication 6/30/2006; ARM 17.8.802, effective 6/17/2005, publication 12/31/2005; ARM 17.8.1102, effective 6/17/2005, publication 3/31/2007; ARM 17.8.759, effective 12/23/2005, publication 9/30/2006.
              (B) ARM submission dated May 28, 2003.
              (1) The following provisions of the ARM are amended effective 12/27/2002: 17.8.101, Definitions, (4) “Air quality preconstruction permit,”; 17.8.110, Malfunctions, (7), (8), and (9); 17.8.818, Review of Major Stationary Sources and Major Modifications—Source Applicability and Exemptions, (1); 17.8.825, Sources Impacting Federal Class I Areas—Additional Requirements, (3); 17.8.826, Public Participation; 17.8.904, When Montana Air Quality Permit Required; 17.8.905, Additional Conditions of Montana Air Quality Permit, (1) and (4); 17.8.906, Baseline for Determining Credit for Emissions and Air Quality Offsets; 17.8.1004, When Montana Air Quality Permit Required; 17.8.1005, Additional Conditions of Montana Air Quality Permit, (1), (2) and (5); 17.8.1106, Visibility Impact Analysis; 17.8.1109, Adverse Impact and Federal Land Manager.
              
              (2) The following new provisions of the ARM are effective 12/27/2002: 17.8.740, Definitions, (except for the phrase in 17.8.740(2) “includes a reasonable period of time for startup and shakedown and”; the phrase in 17.8.740(8)(a) “, except when a permit is not required under ARM 17.8.745”; the phrase in 17.8.740(8)(c) “, except as provided in ARM 17.8.745”; 17.8.740(10) “Negligible risk to the public health, safety, and welfare and to the environment”; and 17.8.740(14) “Routine Maintenance, repair, or replacement”); 17.8.743, Montana Air Quality Permits—When Required, (except the phrase in 17.8.743(1) “and 17.8.745,”, the phrase in 17.8.743(1)(b) “asphalt concrete plants, mineral crushers, and”, and 17.8.743(1)(c)); 17.8.744, Montana Air Quality Permits—General Exclusions; 17.8.748, New or Modified Emitting Units—Permit Application Requirements; 17.8.749, Conditions For Issuance or Denial of Permit, (1), (3), (4), (5), (6), and (8); 17.8.752, Emission Control Requirements; 17.8.755, Inspection of Permit; 17.8.756, Compliance with Other Requirements; 17.8.759, Review of Permit Applications, (1) through (3); 17.8.760, Additional Review of Permit Applications; 17.8.762, Duration of Permit; 17.8.763, Revocation of Permit, (1) and (4); 17.8.764, Administrative Amendment to Permit, (1) (except for the phrase in 17.8.764(1)(b) “unless the increase meets the criteria in ARM 17.8.745 for a de minimis change not requiring a permit, or”), (2) and (3); 17.8.765, Transfer of Permit; 17.8.767, Incorporation by Reference, (1)(a) through (c).
              (C) ARM submission dated March 09, 2004.
              (1) The following provisions of the ARM are amended effective 10/17/2003: 17.8.749, Conditions For Issuance or Denial of Permit, (7); 17.8.759, Review of Permit Applications; 17.8.763, Revocation of Permit, (2) and (3); 17.8.764, Administrative Amendment to Permit, (2) and (3).
              (D) ARM submission dated October 25, 2005.
              (1) The following provisions of the ARM are amended effective 6/17/2005: 17.8.102, Incorporation by Reference—Publication Dates; 17.8.103, Incorporation by Reference and Availability of Referenced Documents; 17.8.302, Incorporation by Reference; 17.8.602, Incorporation by Reference; 17.8.767, Incorporation by Reference, (1)(d) through (g), (2), (3), and (4); 17.8.802, Incorporation by Reference; 17.8.902, Incorporation by Reference; 17.8.1002, Incorporation by Reference; 17.8.1102, Incorporation by Reference.
              
              (E) ARM submission dated October 16, 2006.
              (1) The following provisions of the ARM are amended effective 12/23/2005: 17.8.759, Review of Permit Applications, (4) through (6).
              (71) The Governor of Montana submitted revisions, reordering and renumbering to the Libby County Air Pollution Control Program in a letter dated June 26, 2006. The revised Lincoln County regulations focus on woodstove emissions, road dust, and outdoor burning emissions.
              (i) Incorporation by reference.

              (A) Before the Board of Environmental Review of the State of Montana order issued on March 23, 2006, by the Montana Board of Environmental Review approving amendments to the Libby Air Pollution Control Program.
              
              (B) Libby City Council Resolution No. 1660 signed February 27, 2006 and Lincoln County Board of Commissioners Resolution No. 725 signed February 27, 2006, adopting revisions, reordering and renumbering to the Lincoln County Air Pollution Control Program, Health and Environment Regulations, Chapter 1—Control on Air Pollution, Subchapter 1—General Provisions; Subchapter 2—Solid Fuel Burning Device Regulations; Subchapter 3—Dust Control Regulations; Subchapter 4—Outdoor Burning Regulations; as revised on February 27, 2006.
              (ii) Additional Material.
              (A) Stipulation signed October 7, 1991, between the Montana Department of Health and Environmental Sciences (MDHES), the County of Lincoln and the City of Libby, which delineates responsibilities and authorities between the MDHES, Lincoln County and Libby.

              (72) On May 28, 2003 the State of Montana submitted revisions to the Administrative Rules of Montana (ARM), 17.8.740, Definitions; 17.8.743, Montana Air Quality Permits—When Required; and 17.8.764, Administrative Amendment to Permit. On June 25, 2010, the State of Montana submitted revisions to the ARM, 17.8.745, Montana Air Quality Permits—Exclusion for De Minimis Changes.
              
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana, 17.8.740, Definitions, ARM 17.8.740(8)(a) only, the phrase “, except when a permit is not required under ARM 17.8.745” and ARM 17.8.740(8)(c) only, the phrase “, except as provided in ARM 17.8.745”; 17.8.743, Montana Air Quality Permits—When Required, (except the phrase in 17.8.743(1)(b), “asphalt concrete plants, mineral crushers, and”, and 17.8.743(1)(c) in its entirety); and 17.8.764, Administrative Amendment to Permit; effective 12/27/2002.
              (B) Administrative Rules of Montana, 17.8.745, Montana Air Quality Permits—Exclusion for De Minimis Changes, effective 5/28/2010.
              (73) On September 23, 2011, the State of Montana submitted new rules to the Administrative Rules of Montana (ARM). The submittal included new rules to ARM Chapter 17. The incorporation by reference in paragraphs (i)(A) and (i)(B) reflect the new rules.
              (i) Incorporation by reference.
              (A) Administrative Rules of Montana: 17.8.1601, Definitions; 17.8.1602, Applicability and Coordination with Montana Air Quality Permit Rules; 17.8.1603, Emission Control Requirements; 17.8.1604, Inspection and Repair Requirements; 17.8.1605, Recordkeeping Requirements; 17.8.1606, Delayed Effective Date; effective January 1, 2006.
              (B) Administrative Rules of Montana: 17.8.1701, Definitions; 17.8.1702, Applicability; 17.8.1703, Registration Process and Information; 17.8.1704, Registration Fee; 17.8.1705, Operating Requirements: Facility-wide; 17.8.1710, Oil or Gas Well Facilities General Requirements; 17.8.1711, Oil or Gas Well Facilities Emission Control Requirements; 17.8.1712, Oil or Gas Well Facilities Inspection and Repair Requirements; 17.8.1713, Oil or Gas Well Facilities Recordkeeping and Reporting Requirements; effective April 7, 2006.

              (74) On June 4, 2013 the State of Montana submitted revisions to the Administrative Rules of Montana (ARM), Air Quality, Subchapter 8, Prevention of Significant Deterioration of Air Quality, 17.8.801, Definitions, and 17.8.818, Review of Major Stationary Sources and Major Modifications—Source Applicability and Exemptions.
              
              (i) Incorporation by reference
              (A) Administrative Rules of Montana, Air Quality, Subchapter 8, Prevention of Significant Deterioration of Air Quality, 17.8.801, Definitions, (20) introductory text, (20)(a); (22) introductory text, (22)(b); (25); (28) introductory text, (28)(a), except for the phrase “nitrogen oxides (NOx)”; and, 17.8.818, Review of Major Stationary Sources and Major Modifications—Source Applicability and Exemptions, (7) introductory text, (7)(a) introductory text, (7)(a)(vi), effective 10/12/2012.
              [37 FR 10877, May 31, 1972. Redesignated at 80 FR 22911, April 24, 2015]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1397, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1398
              Control strategy: Sulfur dioxide.
              (a) Redesignation to attainment. The EPA has determined that the Billings 2010 sulfur dioxide (SO2) nonattainment area has met the criteria under CAA section 107(d)(3)(E) for redesignation from nonattainment to attainment for the 2010 1-hour SO2 NAAQS. The EPA is therefore redesignating the Billings 2010 SO2 nonattainment area to attainment.

              (b) The EPA is approving the maintenance plan for the Billings nonattainment area for the 2010 SO2 NAAQS submitted by the State of Montana on December 14, 2015.
              (c) Redesignation to attainment. The EPA has determined that the East Helena sulfur dioxide (SO2) nonattainment area has met the criteria under CAA section 107(d)(3)(E) for redesignation from nonattainment to attainment for the 1971 primary and secondary SO2 NAAQS. The EPA is therefore redesignating the East Helena 1971 SO2 nonattainment area to attainment.
              (d) Maintenance plan. The EPA is approving the maintenance plan for the East Helena nonattainment area for the 1971 SO2 NAAQS submitted by the State of Montana on October 26, 2018.
              [81 FR 28720, May 10, 2016, as amended at 84 FR 47899, Sept. 11, 2019]
            
          
          
            Subpart CC—Nebraska
            
              § 52.1420
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable SIP for Nebraska under section 110 of the CAA, 42 U.S.C. 7401 et seq., and 40 CFR Part 51 to meet NAAQS.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to December 31, 2014, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after December 31, 2014, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 7 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of December 31, 2014.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, Region 7, Air Planning and Development Branch, 11201 Renner Boulevard, Lenexa, Kansas 66219; at the EPA, Air and Radiation Docket and Information Center, and the National Archives and Records Administration (NARA). If you wish to obtain material from the EPA Regional Office, please call (913) 551-7089. For information on the availability of this material at NARA, call (202) 741-6030, or go to: www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-approved regulations.
              
              
                EPA-Approved Nebraska Regulations
                
                  Nebraskacitation
                  
                  Title
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  
                    STATE OF NEBRASKA
                  
                
                
                  
                    Department of Environmental Quality
                  
                
                
                  
                    Title 129—Nebraska Air Quality Regulations
                  
                
                
                  129-1
                  Definitions
                  7/15/2018
                  4/12/2019, 84 FR 14878
                  The definition of “solid waste” is not approved into the SIP. The second sentence beginning at “Solid waste” and ending at “discarded material”, is not approved into the SIP.
                
                
                  129-2
                  Definition of Major Source
                  2/6/2008
                  4/17/2020, 85 FR 21329
                
                
                  
                  129-3
                  Region and Subregions: How Classified
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-4
                  Ambient Air Quality Standards
                  7/15/2018
                  4/12/2019, 84 FR 14878
                
                
                  129-5
                  Operating Permits—When Required
                  2/16/2008
                  10/7/2016, 81 FR 69695
                
                
                  129-6
                  Emissions Reporting; When Required
                  11/20/2002
                  9/5/2003, 68 FR 52691
                
                
                  129-7
                  Operating Permits—Application
                  8/22/2000
                  5/29/2002, 67 FR 37325
                
                
                  129-8
                  Operating Permit Content
                  6/24/2019
                  5/15/2020, 85 FR 29329
                
                
                  129-9
                  General Operating Permits for Class I and II Sources
                  11/20/2002
                  10/7/2016, 81 FR 69695
                
                
                  129-10
                  Operating Permits for Temporary Sources
                  9/7/1997
                  1/20/2000, 65 FR 3130
                
                
                  129-11
                  Operating Permits—Emergency; Defense
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-12
                  Operating Permit Renewal and Expiration
                  5/29/1995
                  2/9/1996, 61 FR 4899
                
                
                  129-13
                  Class I Operating Permit—EPA Review; Affected States Review; Class II Permit
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-14
                  Permits—Public Participation
                  2/6/2008
                  3/22/2011, 76 FR 15852
                
                
                  129-15
                  Operating Permit Modifications; Reopening for Cause
                  5/13/2014
                  4/6/2018, 83 FR 14762
                
                
                  129-16
                  Stack Heights; Good Engineering Practice (GEP)
                  12/15/1998
                  5/29/2002, 67 FR 37325
                
                
                  129-17
                  Construction Permits—When Required
                  4/1/2012
                  8/4/2014, 79 FR 45108
                  Approval does not include Nebraska's revisions to sections 001.02T and 013.04T pertaining to ethanol production facilities, which were not submitted by the State.
                
                
                  129-19
                  Prevention of Significant Deterioration of Air Quality
                  12/9/2013
                  10/11/2016, 81 FR 70023.
                
                
                  129-20
                  Particulate Emissions: Limitations and Standards
                  7/15/2018
                  4/12/2019, 84 FR 14878
                
                
                  129-21
                  Controls for Transferring, Conveying, Railcar and Truck Loading at Rock Processing Operations in Cass County
                  7/10/2002
                  7/8/2003, 68 FR 40528
                
                
                  129-22
                  Incinerators; Emission Standards
                  12/9/2013
                  10/11/2016, 81 FR 70023.
                
                
                  129-24
                  Sulfur Compound Emissions; Existing Sources Emission Standards
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-25
                  Nitrogen Oxides (Calculated as Nitrogen Dioxide); Emissions Standards for Existing Stationary Sources
                  9/7/1997
                  1/20/2000, 65 FR 3130
                
                
                  129-30
                  Open Fires
                  7/3/2010
                  10/7/2016, 81 FR 69695
                
                
                  129-32
                  Dust; Duty to Prevent Escape of
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-33
                  Compliance; Time Schedule for
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-34
                  Emission Sources; Testing; Monitoring
                  7/15/2018
                  4/12/2019, 84 FR 14878
                
                
                  129-35
                  Compliance; Exceptions Due to Startup, Shutdown, or Malfunction
                  9/7/1997
                  1/20/2000, 65 FR 3130
                
                
                  129-36
                  Control Regulations; Circumvention, When Excepted
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-37
                  Compliance; Responsibility
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  
                  129-38
                  Emergency Episodes; Occurrence and Control, Contingency Plans
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-39
                  Visible Emissions from Diesel-powered Motor Vehicles
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  129-40
                  General Conformity
                  5/29/1995
                  2/12/1996, 61 FR 5297
                
                
                  129-41
                  General Provisions
                  12/15/1998
                  5/29/2002, 67 FR 37325
                
                
                  129-42
                  Permits-By-Rule
                  11/20/20024/8/2003
                    5/7/2005
                  
                  7/10/2006, 71 FR 38776
                
                
                  129-43
                  Visibility Protection
                  2/6/2008
                  6/28/2018, 83 FR 30352
                
                
                  129-44
                  Consolidated with Chapter 41
                  5/29/1995
                  2/9/1996, 61 FR 4899
                
                
                  Appendix I
                  Emergency Emission Reductions
                  6/26/1994
                  1/4/1995, 60 FR 372
                
                
                  Appendix II
                  Hazardous Air Pollutants (HAPS)
                  5/7/2005
                  7/10/2006, 71 FR 38776
                
                
                  
                    Title 115—Rules of Practice and Procedure
                  
                
                
                  115-1
                  Definitions of Terms
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  115-2
                  Petition for Declaratory Order
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  115-3
                  Public Records Availability
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  115-4
                  Confidentiality for Trade Secrets
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  115-5
                  Public Hearings
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  115-6
                  Voluntary Compliance
                  8/8/1993
                  1/4/1995, 60 FR 372
                
                
                  115-7
                  Contested Cases
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  115-8
                  Intervention in a Contested Case
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  115-9
                  Ex Parte Communications Prohibited
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  115-10
                  Petition for Rulemaking
                  6/8/2004
                  8/23/2018, 83 FR 42592
                
                
                  
                    Lincoln-Lancaster County Air Pollution Control Program
                  
                
                
                  
                    Article 1—Administration and Enforcement
                  
                
                
                  Section 1
                  Intent
                  5/16/1995
                  2/14/1996, 61 FR 56991
                
                
                  Section 2
                  Unlawful Acts—Permits Required
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 3
                  Violations—Hearings—Orders
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 4
                  Appeal Procedure
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 5
                  Variance
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 7
                  Compliance—Actions to Enforce—Penalties for Non-Compliance
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 8
                  Procedure for Abatement
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 9
                  Severability
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  
                    Article 2—Regulations and Standards
                  
                
                
                  Section 1
                  Definitions
                  8/11/1998
                  1/20/2000, 65 FR 3130
                
                
                  Section 2
                  Major Sources—Defined
                  8/11/1998
                  1/20/2000, 65 FR 3130
                
                
                  Section 4
                  Ambient Air Quality Standards
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 5
                  Operating Permits—When Required
                  8/11/1998
                  1/20/2000, 65 FR 3130
                
                
                  Section 6
                  Emissions Reporting—When Required
                  8/11/1998
                  1/20/2000, 65 FR 3130
                
                
                  Section 7
                  Operating Permit—Application
                  8/11/1998
                  1/20/2000, 65 FR 3130
                
                
                  Section 8
                  Operating Permit—Content
                  8/11/1998
                  1/20/2000, 65 FR 3130
                
                
                  Section 9
                  General Operating Permits for Class I and II Sources
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 10
                  Operating Permits for Temporary Services
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 11
                  Emergency Operating Permits—Defense
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  
                  Section 12
                  Operating Permit Renewal and Expiration
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 14
                  Permits—Public Participation
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 15
                  Operating Permit Modifications—Reopening for Cause
                  8/11/1998
                  1/20/2000, 65 FR 3130
                
                
                  Section 16
                  Stack—Heights—Good Engineering Practice (GEP)
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 17
                  Construction Permits—When Required
                  8/11/1998
                  1/20/2000, 65 FR 3130
                
                
                  Section 20
                  Particulate Emissions—Limitations and Standards
                  3/31/1997
                  1/20/2000, 65 FR 3130
                
                
                  Section 22
                  Incinerator Emissions
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 24
                  Sulfur Compound Emissions—Existing Sources—Emission Standards
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 25
                  Nitrogen Oxides (Calculated as Nitrogen Dioxide)—Emissions Standards for Existing Stationary Sources
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 32
                  Dust—Duty to Prevent Escape of
                  3/31/1997
                  1/20/2000, 65 FR 3130
                
                
                  Section 33
                  Compliance—Time Schedule for
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 34
                  Emission Sources—Testing—Monitoring
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 35
                  Compliance—Exceptions Due to Startup Shutdown or Malfunction
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 36
                  Control Regulations—Circumvention—When Expected
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 37
                  Compliance—Responsibility of Owner/Operator Pending Review by Director
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Section 38
                  Emergency Episodes—Occurrence and Control—Contingency Plans
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  Appendix I
                  Emergency Emission Reduction Regulations
                  5/16/1995
                  2/14/1996, 61 FR 5699
                
                
                  
                    City of Omaha
                  
                
                
                  
                    Chapter 41—Air Quality Control
                  
                
                
                  
                    Article I—In General
                  
                
                
                  41-2
                  Adoption of State Regulations with Exceptions
                  4/1/1998
                  1/20/2000, 65 FR 3130
                
                
                  41-4
                  Enforcement—Generally
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-5
                  Same Health Department
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-6
                  Residential Exemptions
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-9
                  Penalties
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-10
                  Civil Enforcement
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  
                    Article II—Permitting of Air Contaminant Sources
                  
                
                
                  41-23
                  Prerequisite to Approval
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-27
                  Signature Required; Guarantee
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-38
                  Funds
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-40
                  Fees—When Delinquent
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  
                    Article IV—Waste Incinerators—Division 1. Generally
                  
                
                
                  41-60
                  Definitions
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-61
                  Violations
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  
                  
                    Article IV—Waste Incinerators—Division 2. Emissions
                  
                
                
                  41-70
                  New or Modified Facilities
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-71
                  Existing Facilities
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-72
                  Emission Testing
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  
                    Article IV—Waste Incinerators—Division 3. Design
                  
                
                
                  41-80
                  New or Modified Waste Incinerators
                  5/29/1995
                  2/14/1996, 61 FR 5699
                
                
                  41-81
                  Existing Incinerators
                  5/29/1995
                  2/14/1996, 61 FR 5699
                  
                
              
              (d) EPA-approved state source-specific permits.
              
              
                EPA-Approved Nebraska Source-Specific Permits
                
                  Name of source
                  Permit No.
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  (1) Gould, Inc
                  677
                  11/9/1983
                  1/31/1985, 50 FR 4510
                
                
                  (2) Asarco, Inc.
                  1520
                  6/6/1996
                  3/20/1997, 62 FR 13329
                  The EPA did not approve paragraph 19.
                
                
                  (3) Nebraska Public Power District, Gerald Gentleman Station
                  CP07-0050
                  5/11/2010
                  7/6/2012, 78 FR 40140

                  EPA has only approved the elements of the permit pertaining to NOX requirements.
                
                
                  (4) Omaha Public Power District, Nebraska City Station
                  CP07-0049
                  2/26/2009
                  7/6/2012, 78 FR 40140
                  
                
              
              (e) EPA-approved nonregulatory provisions and quasi-regulatory measures.
              
              
                EPA-Approved Nebraska Nonregulatory Provisions
                
                  Name of nonregulatory SIP provision
                  Applicable geographic or nonattainment area
                  Statesubmittal date
                  
                  EPA approval date
                  Explanation
                
                
                  (1) Air Quality Implementation Plan
                  Statewide
                  1/28/1972
                  5/31/1972, 37 FR 10842
                
                
                  (2) Confirmation That the State Does Not Have Air Quality Control Standards Based on Attorney General's Disapproval
                  Statewide
                  4/25/1972
                  5/31/1972, 37 FR 10842
                
                
                  (3) Request for Two-Year Extension to Meet the Primary NOX Standard
                  Omaha
                  1/24/1972
                  7/27/1972, 37 FR 15080
                
                
                  (4) Clarification of Section 11 of the State's Plan
                  Statewide
                  2/16/1972
                  7/27/1972, 37 FR 15080
                
                
                  (5) Letters Clarifying the Application of the State's Emergency Episode Rule
                  Omaha
                  10/2/1972
                  5/14/1973, 38 FR 12696
                
                
                  (6) Analysis of Ambient Air Quality in Standard Metropolitan Statistical Areas and Recommendations for Air Quality Maintenance Areas
                  Omaha, Lincoln, Sioux City
                  5/9/1974
                  6/2/1975, 40 FR 23746
                  [FRL 369-8].
                
                
                  (7) Amended State Law (LB1029) Giving the Department of Environmental Quality Authority to Require Monitoring of Emissions, Reporting of Emissions and Release of Emissions Data
                  Statewide
                  2/10/1976
                  6/23/1976, 41 FR 25898
                  [FRL 564-5].
                
                
                  (8) Air Monitoring Plan
                  Statewide
                  6/19/1981
                  10/6/1981, 46 FR 49122
                  [A-7-FRL-1933-1].
                
                
                  (9) TSP Nonattainment Plan
                  Douglas and Cass Counties
                  9/25/19808/9/1982
                  
                  3/28/1983, 48 FR 12715
                  [EPA Action NE 129; A-7-FRL 2302-8].
                
                
                  (10) Plan for Intergovernmental Consultation and Coordination and for Public Notification
                  Statewide
                  8/9/1982
                  7/5/1983, 48 FR 30631
                  [EPA Action NE 1123; A-7-FRL 2353-7].
                
                
                  
                  (11) Lead Plan
                  Statewide except Omaha
                  1/9/19818/5/1981
                    1/11/1983
                  
                  11/29/1983, 48 FR 53697
                  [AD-FRL 2479-3; EPA Action NE 1122] The plan was approved except that portion pertaining to Omaha.
                
                
                  (12) Lead Nonattainment Plan
                  Omaha
                  7/24/198411/17/1983
                    8/1/1984
                  
                  1/31/1985, 50 FR 4510
                  [NE 1418; A-7-FRL-2768-3].
                
                
                  (13) CO Nonattainment Plan
                  Omaha
                  4/3/1985
                  9/15/1986, 51 FR 32640
                  [A-7-FRL-3065-7].
                
                
                  (14) CO Nonattainment Plan
                  Lincoln
                  4/3/1985
                  9/19/1986, 51 FR 33264
                  [A-7-FRL-3082-8].
                
                
                  (15) Revised Lead Nonattainment Plan
                  Omaha
                  2/2/1987
                  8/3/1987, 52 FR 28694
                  [A-7-FRL-3238-2].
                
                
                  (16) Letter Pertaining to NOX Rules and Analysis Which Certifies the Material Became Effective on February 20, 1991
                  Statewide
                  3/8/1991
                  7/2/1991, 56 FR 30335
                  [FRL-3968-7] State submittal date is date of the letter.
                
                
                  (17) Small Business Assistance Program
                  Statewide
                  11/12/1992
                  8/30/1993, 58 FR 45452
                  [NE-4-1-5861; FRL-4694-6].
                
                
                  (18) Class II Operating Permit Program Including Letter Committing to Submit Information to RACT/BACT/LAER Clearinghouse, Letter Regarding Availability of State Operating Permits to the EPA and Specified Emissions Limits in Permits, and Letter Regarding the Increase in New Source Review Thresholds
                  Statewide
                  2/16/1994
                  1/4/1995, 60 FR 372
                  [NE-6-1-6445a; FRL-5115-3].
                
                
                  (19) Letter from City of Omaha Regarding Authority to Implement Section 112(l) and Letter from the State Regarding Rule Omissions and PSD Program Implementation
                  Omaha, Lincoln
                  9/13/199511/9/1995
                  
                  2/14/1996, 61 FR 5725
                  [NE-9-1-7220b, FRL-5409-8]. State submittal dates are dates of letters.
                
                
                  (20) Lincoln Municipal Code, Chapter 8.06.140 and 8.06.145
                  City of Lincoln
                  2/5/1999
                  1/20/2000, 65 FR 3130
                  [NE 071-1071a, FRL-6521-6].
                
                
                  (21) Lancaster Co. Resolution 5069, Sections 12 and 13
                  Lancaster County
                  2/5/1999
                  1/20/2000, 65 FR 3130
                  [NE 071-1071a, FRL-6521-6].
                
                
                  (22) Nebraska Lead Maintenance SIP
                  Omaha
                  1/18/2001
                  4/20/2001, 66 FR 20196
                  [Region 7 Tracking No. 0124-1124(b), FRL-6968-5].
                
                
                  (23) CAA 110(1)(2)(D)(i) SIP—Interstate Transport
                  Statewide
                  5/18/2007
                  12/17/2007, 72 FR 71245
                  [EPA-R07-OAR-2007-1128, FRL-8507-1].
                
                
                  (24) Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone NAAQS
                  Statewide
                  12/7/2007
                  7/8/2011, 76 FR 40258
                  [EPA-R07-OAR-2011-0310, FRL-9434-4]. This action addresses the following CAA elements as applicable: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  (25) Regional haze plan for the first implementation period
                  Statewide
                  6/30/2011
                  7/6/2012, 78 FR 40150

                  [EPA-R07-OAR-2012-0158; FRL-9689-2]. The plan was approved except for that portion pertaining to SO2 BART for Nebraska Public Power District, Gerald Gentleman Units 1 and 2, and the portion of the long- term strategy addressing the SO2 BART measures for these Units.
                
                
                  
                  (26) Section 110(a)(2) Infrastructure Requirements for the 2008 Pb NAAQS
                  Statewide
                  10/18/2011
                  10/21/2014, 79 FR 62832
                  [EPA-R07-OAR-2014-0685; FRL-9918-13-Region 7]. This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  (27) Section 128 Declaration: Nebraska Department of Environmental Quality Representation and Conflicts of Interest Provisions, Section 49-1493(13) of the NE Political Accountability and Disclosure Act and Chapter 2 of Title 4, NE Accountability and Disclosure Commission
                  Statewide
                  8/22/2013
                  10/21/2014, 79 FR 62832
                  [EPA-R07-OAR-2014-0685; FRL-9918-13-Region 7]. This declaration is contained within Nebraska's 2010 Sulfur Dioxide NAAQS Infrastructure SIP submission concerning Section 110(a)(2)(E) of the CAA.
                
                
                  (28) Cross State Air Pollution Rule—State-Determined Allowance Allocations for the 2016 control periods
                  Statewide
                  3/30/2015
                  9/15/2015, 80 FR 55272
                
                
                  (29) Section 110(a)(2) Infrastructure Requirements for the 2008 O3 NAAQS
                  Statewide
                  2/11/2013
                  9/15/2015, 80 FR 55267
                  [EPA-R07-OAR-2015-0270; Region 7] This action addresses the following CAA elements 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  (30) Section 110(a)(2) Infrastructure Requirements for the 1997 and 2006 PM2.5 NAAQS
                  Statewide
                  4/3/20088/29/2011
                  
                  8/27/2015, 80 FR 51954
                  This action addresses the following CAA elements 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  (31) Section 110(a)(2) Infrastructure Requirements for the 2008 O3 NAAQS
                  Statewide
                  2/11/2013
                  1/11/2016, 81 FR 1123
                  [EPA-R07-OAR-2015-0710; 9941-04-Region 7] This action addresses the following CAA elements: 110(a)(2)(D)(i) (I)—Prongs 1 and 2.
                
                
                  (32) Section 110(a)(2) Infrastructure Requirements for the 2010 NO2 NAAQS
                  Statewide
                  2/7/2013
                  4/3/2018, 83 FR 14179
                  This action addresses the following CAA elements 110(a)(2)(A) through (C), (D)(i)(I)—Prongs 1 and 2, (D)(i)(II)—Prong 3, (D)(ii), (E) through (H), and (J) through (M). [EPA-R07-OAR-2017-0477; FRL-9976-09-Region 7].
                
                
                  (33) Section 110(a)(2) Infrastructure Requirements for the 2010 SO2 NAAQS
                  Statewide
                  8/22/2013
                  4/3/2018, 83 FR 14179
                  This action addresses the following CAA elements 110(a)(2)(A) through (C), (D)(i)(II)—Prong 3, (D)(ii), (E) through (H), and (J) through (M). [EPA-R07-OAR-2017-0477; FRL-9976-09-Region 7].
                
                
                  
                  (34) Section 110(a)(2) Infrastructure Requirements for the 2010 PM2.5 NAAQS
                  Statewide
                  2/22/2016
                  4/3/2018, 83 FR 14179
                  This action addresses the following CAA elements 110(a)(2)(A) through (C), (D)(i)(II)—Prong 3, (D)(ii), (E) through (H), and (J) through (M). [EPA-R07-OAR-2017-0477; FRL-9976-09-Region 7].
                
                
                  (35) Sections 110 (a)(1) and (2) Infrastructure Requirements for the 2015 O3 NAAQS
                  Statewide
                  9/24/2018
                  4/17/2020, 85 FR 21325
                  This action approves for the O3 NAAQS: The following CAA elements: 110(a)(1) and (2): (A) through (C), (D)(i)(I)—prongs 1 and 2, (D)(i)(II)—prong 3, (D)(ii), (E) through (H), and (J) through (M). EPA-R07-OAR-2019-0083; FRL-10007-78-Region 7.
                
                
                  (36) Section 110(a)(2) (D)(i)(I)—significant contribution to nonattainment (prong 1), and interfering with maintenance of the NAAQs (prong 2) (Interstate Transport) Infrastructure Requirements for the 2012 Annual Fine Particulate Matter (PM2.5) NAAQS
                  Statewide
                  2/22/2016
                  9/6/2019, 84 FR 46887
                  This action approves the following CAA elements: 110(a)(1) and 110(a)(2 (D)(i)(I)—prongs 1 and 2 [EPA-R07-OAR-2019-0332; FRL-9998-89-Region 7].
                
              
              [64 FR 7103, Feb. 12, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1420, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.fdsys.gov.
              
            
            
              § 52.1421
              Classification of regions.
              The Nebraska plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Metropolitan Omaha-Council Bluffs Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  Lincoln-Beatrice-Fairbury Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Metropolitan Sioux City Interstate
                  III
                  III
                  III
                  III
                  III
                
                
                  Nebraska Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10877, May 31, 1972, as amended at 39 FR 16347, May 8, 1974]
            
            
              § 52.1422
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Nebraska's plan for the attainment and maintenance of the national standards. No action is taken on the new source review regulations to comply with section 172(b)(6) and section 173 of the Clean Air Act as amended in 1977, and 40 CFR 51.18(j).
              [37 FR 10877, May 31, 1972, as amended at 48 FR 12717, Mar. 28, 1983]
            
            
              
              § 52.1423
              PM10 State implementation plan development in group II areas.
              The state of Nebraska committed to conform to the PM10 regulations as set forth in 40 CFR part 51. In a letter to Morris Kay, EPA, dated February 5, 1988, Mr. Dennis Grams, Director, Nebraska Department of Environmental Control, stated:

              (a) An area in the City of Omaha and the area in and around the Village of Weeping Water have been classified as Group II areas for the purpose of PM10 State Implementation Plan (SIP) development. The specific boundaries of these areas are identified in our letter of October 6, 1987, to Carl Walter. In accordance with the requirements for PM10 SIP development, the State of Nebraska commits to perform the following PM10 monitoring and SIP development activities for these Group II areas:
              (1) Gather ambient PM10 data, at least to the extent consistent with minimum EPA requirements and guidance.
              (2) Analyze and verify the ambient PM10 data and report 24-hour exceedances of the National Ambient Air Quality Standard for PM10 to the Regional Office within 45 days of each exceedance.

              (3) When an appropriate number of verifiable exceedances of the 24-hour standard occur, calculated according to section 2.0 of the PM10 SIP Development Guideline, or when an exceedance of the annual PM10 standard occurs, acknowledge that a nonattainment problem exists and immediately notify the Regional Office.

              (4) Within 30 days of the notification referred to in paragraph (a)(3) of this section, or within 37 months of promulgation of the PM10 standards, whichever comes first, determine whether measures in the existing SIP will assure timely attainment and maintenance of the PM10 standards and immediately notify the Regional Office.

              (5) Within 6 months of the notification referred to in paragraph (a)(4) of this section, adopt and submit to EPA a PM10 control strategy that assures attainment as expeditiously as practicable but no later than 3 years from approval of the committal SIP.

              An emission inventory will be compiled for the identified Group II areas. If either area is found to be violating the PM10 standards, the inventory will be completed as part of the PM10 SIP for that area on a schedule consistent with that outlined in paragraphs 3, 4, and 5. If the PM10 standards are not violated, the inventory will be completed not later than July 1, 1989, and submitted to EPA not later than August 31, 1990, as part of the determination of adequacy of the current SIP to attain and maintain the PM10 air quality standards.
              (b) We request that the total suspended particulate nonattainment areas in Omaha and Weeping Water (all secondary nonattainment) and Louisville (Primary nonattainment) be redesignated to unclassifiable.
              [54 FR 21063, May 16, 1989]
            
            
              § 52.1424
              Operating permits.
              Emission limitations and related provisions which are established in Nebraska operating permits as Federally enforceable conditions shall be enforceable by EPA. The EPA reserves the right to deem permit conditions not Federally enforceable. Such a determination will be made according to appropriate procedures and be based upon the permit, permit approval procedures, or permit requirement which do not conform with the operating permit program requirements or the requirements of EPA underlying regulations.
              [61 FR 4901, Feb. 9, 1996]
            
            
              § 52.1425
              Compliance schedules.

              (a) The compliance schedules for the sources identified below are approved as revisions to the plan pursuant to § 51.104 and subpart N of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
              
                Nebraska—Compliance Schedules
                
                  Source
                  Location
                  Regulation involved
                  Date adopted
                  Variance expiration date
                  Final compliance date
                
                
                  ASARCO, Inc
                  Omaha, NE
                  Nebraska DEC Second Amended Administrative Order No. 753
                  Nov. 12, 1986
                  Not applicable
                  Feb. 1, 1988
                
              
              [41 FR 22350, June 3, 1976, as amended at 41 FR 52456, Nov. 30, 1976; 42 FR 16140, Mar. 25, 1977; 50 FR 4512, Jan. 31, 1985; 51 FR 40675, 40676, Nov. 7, 1986; 52 FR 28696, Aug. 3, 1987; 54 FR 25259, June 14, 1989]
            
            
              § 52.1426
              Original identification of plan section.
              (a) This section identifies the original “Nebraska Air Quality Implementation Plan” and all revisions submitted by Nebraska that were Federally approved prior to July 1, 1998.
              (b) The plan was officially submitted on January 28, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Request submitted by the Governor on January 24, 1972, for a two-year extension in order to meet the primary standard for NOx in the Omaha-Council Bluffs AQCR. (Non-regulatory)
              (2) Clarification of section 11 of the State plan submitted on February 16, 1972 by the Nebraska Department of Environmental Control. (Non-regulatory)
              (3) A confirmation that the State does not have air quality control standards based on the enclosed disapproval of the State Attorney General was submitted on April 25, 1972 by the Nebraska Department of Environmental Control. (Non-regulatory)
              (4) Revision of Rules 3 through 18 and Rule 21 and 22 submitted on June 9, 1972, by the Governor.
              (5) Amendments to the Omaha Air Pollution Control Ordinance 26350 submitted on June 29, 1972, by the Governor.
              (6) Letters submitted September 26 and 27, 1972, from the State Department of Environmental Control revising Rule 3 and Rule 5 of the State Rules and Regulations.
              (7) Letters clarifying the application of the State emergency episode, rule 22(a), submitted October 2, 1972, by the State Department of Environmental Control. (Non-regulatory).
              (8) Revision of the State air regulations to expand emission limitations to apply State-wide, change procedures for preconstruction review of new sources, change procedures for disapproving construction permits for new or modified sources and add new sulfur oxide emission standards was submitted on February 27, 1974, by the Nebraska Department of Environmental Control.
              (9) Copy of the State's analysis of ambient air quality in Standard Metropolitan Statistical Areas in the State and recommendations for designation of Air Quality Maintenance Areas submitted by the Department of Environmental Control on May 9, 1974. (Non-regulatory)
              (10) Compliance schedules were submitted by the Department of Environmental Control on September 13, 1974.
              (11) Compliance schedules were submitted by the Department of Environmental Control on February 21, 1975.
              (12) Compliance schedules were submitted by the Department of Environmental Control on May 23, 1975.
              (13) Revision of regulations to include the second group of New Source Performance Standards and provide for granting of post-attainment variances and releasing of emission data was submitted on August 5, 1975, by the Governor.
              (14) Compliance schedules were submitted by the Governor on August 27, 1975.

              (15) Compliance schedules were submitted by the Governor on January 1, 1976.
              
              (16) Compliance schedules were submitted by the Department of Environmental Control on January 15, 1976.
              (17) Amended State law (LB1029) giving the Department of Environmental Control authority to require monitoring of emissions, require reporting of emissions and release emission data was submitted by the Governor on February 10, 1976.
              (18) Compliance schedules were submitted by the Governor on April 23, 1976.
              (19) Compliance schedules were submitted by the Governor on October 27, 1976.
              (20) Revised Rule 17, requiring continuous opacity monitoring by power plants, was submitted on November 2, 1976, by the Governor.
              (21) A plan revision to meet the requirements of 40 CFR 58.20, dealing with statewide air quality monitoring and data reporting, was submitted by the Governor on June 19, 1981.
              (22) Revised Rule 13, granting an increase in the visible emission limitations for existing teepee waste wood burners and alfalfa dehydrators, was submitted by the Governor on December 29, 1977.
              (23) Revision to the SIP concerning the adoption of the Lancaster County Air Pollution Control Resolution was submitted by the Governor on April 4, 1977.
              (24) Revision to the SIP concerning the adoption of the revised local air pollution control ordinances for the cities of Omaha and Lincoln was submitted by the Governor on December 27, 1977.
              (25) State plan revisions and corrections thereto to attain the National Ambient Air Quality Standards for total suspended particulate in Douglas and Cass Counties, designated as nonattainment under section 107 of the Clean Air Act Amendments of 1977, were submitted by the Governor on September 25, 1980, and on August 9, 1982. Included in the plan are revised Rule 6, and new Rule 5A.
              (26) New Rule 18, “Compliance; Exceptions Due to Startup, Shutdown, or Malfunction,” was submitted by the Governor on August 9, 1982.
              (27) A plan revision to provide for Intergovernmental Consultation and Coordination and for Public Notification was submitted to EPA by the Governor of Nebraska on August 9, 1982.
              (28) A plan revision for attaining and maintaining the National Ambient Air Quality Standard for Lead in the State of Nebraska was submitted to EPA on January 9, 1981, by the Governor. Additional material was submitted by the State on August 5, 1981 and January 11, 1983. All portions of the submittals are approved except the control strategy for Omaha and the request for a two year extension to attain the lead standard in Omaha.
              (29) Revisions to Rule 1, “Definitions,” and to Rule 4, “New and Complex Sources; Standards of Performance, Application for Permit, When Required;” and a new regulation: Rule 4.01, “Prevention of Significant Deterioration of Air Quality,” were submitted by the Governor on May 23, 1983; clarifying letter dated May 30, 1984.
              (30) On July 24, 1984, Nebraska submitted a lead SIP for Omaha. Additional portions of the Omaha lead SIP were submitted by the State on November 17, 1983, and August 1, 1984. EPA withheld action on the enforceable control measures contained in the Omaha lead SIP, but approved all other portions.
              (31) Revisions to Chapter 10 “Incinerators; Emission Standards;” Chapter 12 “Sulfur Compound Emissions; Emission Standards;” Chapter 14 “Open Fires, Prohibited; Exceptions;” and Chapter 20 “Emission Sources; Testing: Monitoring” were submitted by the Governor on October 6, 1983.

              (32) Revisions to Chapter 1, “Definitions”; Chapter 4, “Reporting and Operating Permits for Existing Sources; When Required”; and Chapter 5, “New, Modified, and Reconstructed Sources; Standards of Performance, Application for Permit, When Required”, were submitted by the Governor on October 6, 1983. These revisions deleted the review requirements for complex sources of air pollution for the entire State. These review requirements were adopted by the State on February 22, 1974 (submitted on February 27, 1974) and were approved by EPA on September 9, 1975. See paragraph (c)(8) above. Approval action was taken on the deletion of these requirements except as they pertain to the Lincoln and Omaha CO nonattainment areas.
              (33) A State Implementation Plan revision to provide for attainment of the carbon monoxide standard in Omaha was submitted by Governor Kerrey on April 3, 1985. Action was also taken to delete review requirements for complex sources of air pollution in Omaha; see paragraph (c)(32) of this section.
              (i) Incorporation by reference.
              (A) An RFP curve from page 27 of the Carbon Monoxide State Implementation Plan for Omaha, Nebraska, dated January 18, 1985.
              (ii) Additional material.
              (A) Narrative submittal entitled “Carbon Monoxide State Implementation Plan for Omaha, Nebraska”, including an attainment demonstration.
              (B) Emission Inventory for carbon monoxide sources.
              (34) A State Implementation Plan revision to provide for attainment of the carbon monoxide standard in Lincoln was submitted by Governor Kerrey on April 3, 1985. Action was also taken to delete review requirements for complex sources of air pollution in Lincoln; see paragraph (c)(32) of this section.
              (i) Incorporation by reference.
              (A) An RFP table from page 18 of the State Implementation Plan Revision for Carbon Monoxide for Lincoln, Nebraska, adopted on March 1, 1985.
              (ii) Additional material.
              (A) Narrative submittal entitled, “State Implementation Plan Revision for Carbon Monoxide for Lincoln, Nebraska”, including an attainment demonstration.
              (B) Emission Inventory for carbon monoxide sources.
              (35) On February 2, 1987, Nebraska submitted revisions to the lead SIP for Omaha. The revisions contained a revised demonstration of attainment of the lead standard in Omaha, a revised control strategy to provide the lead emission reductions claimed in the demonstration of attainment, and Administrative Order No. 753 dated August 22, 1985, as amended by Amended Administrative Order No. 753 dated May 9, 1986, and by Second Amended Administrative Order No. 753 dated November 12, 1986. All items in the revisions were approved.
              (i) Incorporation by reference.
              (A) Administrative Order 753 dated August 22, 1985, issued by the Nebraska Department of Environmental Control to ASARCO Incorporated.
              (B) Amended Administrative Order 753 dated May 9, 1986, issued by the Nebraska Department of Environmental Control to ASARCO Incorporated.
              (C) Second Amended Administrative Order 753 dated November 12, 1986, issued by the Nebraska Department of Environmental Control to ASARCO Incorporated.
              (ii) Additional material.
              (A) 1986 Revised Demonstration of Attainment and Control Measures for the Nebraska State Implementation Plan for Lead—Omaha, submitted by ASARCO Incorporated, October 3, 1986.
              (36) Revisions to Chapter 1, “Definitions”, paragraphs 024, 025, 030, 037, 049; and Chapter 5, “Stack Heights: Good Engineering Practice (GEP)”, were submitted by the Governor on May 6, 1986.
              (i) Incorporation by reference.
              (A) Revisions to Chapter 1, “Definitions”, paragraphs 024, 025, 030, 037, 049; and Chapter 5, “Stack Heights: Good Engineering Practice (GEP)”, effective May 5, 1986.
              (ii) Additional material.
              (A) None.

              (37) Revised Title 129 of Nebraska Air Pollution Control rules and regulations pertaining to PM10 and other rule revisions submitted by the Governor of Nebraska on June 15, 1988.
              (i) Incorporation by reference.

              (A) Nebraska Department of Environmental Control Title 129—Nebraska Air Pollution Control rules and regulations adopted by the Nebraska Environmental Control Council February 5, 1988, effective June 5, 1988. The following Nebraska rules are not approved: Chapter 1, definition at 013, “Best Available Control Technology”; Chapter 4, section 004.01G, except as it applies to lead; Chapter 6, section 002.04 and section 007; Appendix III except for lead; Chapter 6, section 001 pertaining to NSPS; and Chapter 12 pertaining to NESHAP.

              (B) Nebraska Department of Environmental Control Title 115—Rules of Practice and Procedure, amended effective July 24, 1987.
              (ii) Additional information.
              (A) None.

              (38) Plan revisions were submitted by the Nebraska Department of Environmental Control on March 8, 1991, which implement EPA's October 17, 1988, PSD NOX requirements.
              (i) Incorporation by reference.
              (A) Revisions to title 129, chapter 7, entitled “Prevention of Significant Deterioration of Air Quality,” were adopted by the Nebraska Enviromental Control Council on December 7, 1990, and became effective February 20, 1991.
              (ii) Additional material.

              (A) Letter from the state submitted March 8, 1991, pertaining to NOX rules and analysis which certifies the material became effective on February 20, 1991.
              (39) Plan revisions were submitted by the Governor of Nebraska on March 8, 1991.
              (i) Incorporation by reference.
              (A) Revisions to Nebraska Department of Environmental Control Title 129—Nebraska Air Pollution Control Rules and Regulations adopted by the Nebraska Environmental Control Council December 7, 1990, effective February 20, 1991. Revisions to the following sections are approved in this action: Chapter 1 (deletion of section 068), chapter 3 (deletion of “National” from the chapter title), chapter 4 (section 004.02), chapter 7 (section 001), chapter 10 (section 002), chapter 11 (section 002 and section 005), chapter 15 (section 002.07C), and chapter 16 (sections 001, 002.01, 002.02, and 002.03.)
              (40) The Nebraska Department of Environmental Quality submitted the Small Business Assistance program State Implementation Plan revision on November 12, 1992.
              (i) Incorporation by reference.
              (A) Revision to the Nebraska State Implementation Plan for the Small Business Stationary Source Technical and Environmental Compliance Assistance Program was adopted by the state of Nebraska on November 12, 1992, and became effective on the same date.

              (41) On February 16, 1994, the Director of the Nebraska Department of Environmental Quality submitted revisions to the State Implementation Plan (SIP) to create a Class II operating permit program, Part D NSR rule changes, SO2 rule corrections, and the use of enhanced monitoring.
              (i) Incorporation by reference.
              (A) Revised rules “Title 129—Nebraska Air Quality Regulations,” effective December 17, 1993. This revision approves all chapters except for parts of Chapters 5, 7, 8, 9, 10, 11, 12, 13, 14, and 15 that pertain to Class I permits; Chapter 17 as it relates to hazardous air pollutants; and excludes Chapters 23, 25, 26, 27, 28, 29, and 31.
              (B) “Title 115—Rules of Practice and Procedure,” effective August 8, 1993, and submitted as an SIP revision on February 16, 1994.
              (ii) Additional material.
              (A) Letter from Nebraska to EPA Region VII dated February 16, 1994, regarding a commitment to submit information to the RACT/BACT/LAER Clearinghouse as required in section 173(d) of the Clean Air Act.
              (B) Letter from Nebraska to EPA Region VII dated June 10, 1994, regarding the availability of state operating permits to EPA and specified emissions limitations in permits.
              (C) Letter from Nebraska to EPA Region VII dated November 7, 1994, regarding the increase in New Source Review (NSR) permitting thresholds.
              (42) A Plan revision was submitted by the Nebraska Department of Environmental Quality on June 14, 1995, which incorporates by reference EPA's regulations relating to determining conformity of general Federal actions to State or Federal Implementation Plans.
              (i) Incorporation by reference.
              (A) A revision to title 129, adding chapter 40, entitled “General Conformity” was adopted by the Environmental Quality Council on December 2, 1994, and became effective on May 29, 1995.
              (43) On June 14, 1995, the Director of the Nebraska Department of Environmental Quality submitted revisions to the State Implementation Plan (SIP) to modify the Class II operating permit program.
              (i) Incorporation by reference.

              (A) Revised rules “Title 129—Nebraska Air Quality Regulations,” effective May 29, 1995. This revision applies to chapters 5, 7, 12, 17, 19, 25, 41 and deletes chapters 42, 43 and 44.
              (ii) Additional material.
              (A) None.
              (44) On May 31 and June 2, 1995, the Director of the Nebraska Department of Environmental Quality (NDEQ) submitted revisions to the SIP to update the local ordinances of the Lincoln-Lancaster County Health Department and city of Omaha, respectively, and to create Federally enforceable Class II operating permit programs for these agencies.
              (i) Incorporation by reference.
              (A) 1993 Lincoln-Lancaster County Air Pollution Control Program, Version March 1995, effective May 16, 1995. This includes the following citations: Article I (except Section 6); Article II, Sections 1-12, 14-17, 19-20, 22, 24-25, 32-38; and Appendix I.
              (B) Ordinance No. 33102 dated November 2, 1993, which adopts Chapter 41, Article I, Sections 41-4 through 41-6; 41-9; 41-10; Article II, Sections 41-23; 41-27; 41-38; and 41-40 and Article IV of the Omaha Municipal Code. Ordinance No. 33506 dated March 21, 1995, amends Chapter 41, Article I, Sections 41-2 and 41-9 of the Omaha Municipal Code and adopts Title 129, Nebraska Air Quality Regulations, approved December 2, 1994.
              (ii) Additional material.
              (A) Letter from the city of Omaha dated September 13, 1995, regarding adequate authority to implement section 112(l).
              (B) Letter from the NDEQ dated November 9, 1995, regarding rule omissions and PSD.
              (45) A revision to the Nebraska SIP to reduce lead emissions in the Omaha lead nonattainment area sufficient to bring that area back into attainment with the lead National Ambient Air Quality Standard.
              (i) Incorporation by reference.
              (A) Amended Complaint and Compliance Order Case No. 1520, signed June 6, 1996, except for paragraph 19 and accompanying work practice manual in Appendix A.
              (ii) Additional material.
              (A) Supplemental document entitled, “Methods for Determining Compliance” submitted by the state to provide additional detail regarding the compliance methods for this Order.
              [37 FR 10877, May 31, 1972. Redesignated at 64 FR 7103, Feb. 12, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1426, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1427
              Operating permits.
              Emission limitations and related provisions which are established in the city of Omaha and Lincoln-Lancaster operating permits as Federally enforceable conditions shall be enforceable by EPA. The EPA reserves the right to deem permit conditions not Federally enforceable. Such a determination will be made according to appropriate procedures and be based upon the permit, permit approval procedures, or permit requirement which do not conform with the operating permit program requirements or the requirements of EPA underlying regulations.
              [61 FR 5701, Feb. 14, 1996]
            
            
              § 52.1428
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a) The owner and operator of each source and each unit located in the State of Nebraska and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Nebraska's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Nebraska's SIP.
              

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of Nebraska's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48369, Aug. 8, 2011, as amended at 80 FR 55272, Sept. 15, 2015; 81 FR 74586, 74598, Oct. 26, 2016]
            
            
              § 52.1429
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of Nebraska and Indian country within the borders of the State and for which requirements are set forth under the CSAPR SO2 Group 2 Trading Program in subpart DDDDD of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Nebraska's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39 for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Nebraska's SIP.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of Nebraska's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 2 allowances under subpart DDDDD of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart DDDDD of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48369, Aug. 8, 2011, as amended at 80 FR 55272, Sept. 15, 2015; 81 FR 74586, 74598, Oct. 26, 2016]
            
            
              §§ 52.1430-52.1435
              [Reserved]
            
            
              § 52.1436
              Significant deterioration of air quality.
              The requirements of sections 160 through 165 of the Clean Air Act are met except as noted in paragraphs (a) and (b) of this section. The EPA is retaining § 52.21 except paragraph (a)(1) as part of the Nebraska SIP for the following types of sources:
              (a) Sources proposing to construct on Indian lands in Nebraska; and,
              (b) Enforcement of permits issued by EPA prior to the July 28, 1983, delegation of authority to Nebraska.
              [49 FR 29599, July 23, 1984, as amended at 68 FR 11323, Mar. 10, 2003; 68 FR 74489, Dec. 24, 2003]
            
            
              § 52.1437
              Visibility protection.
              (a) Regional Haze. The requirements of section 169A of the Clean Air Act are not met because the regional haze plan submitted by Nebraska on July 13, 2011, does not include approvable measures for meeting the requirements of 40 CFR 51.308(d)(3) and 51.308(e) with respect to emissions of SO2 from Nebraska Public Power District, Gerald Gentleman Station, Units 1 and 2. EPA has disapproved the provisions of the July 13, 2011 SIP pertaining to the SO2 BART determination for this facility, including those provisions of the long-term strategy addressing the SO2 BART measures for these units.
              (b) Measures Addressing Partial Disapproval Associated with SO
                2. The deficiencies associated with the SO2 BART determination for Nebraska Public Power District, Gerald Gentleman Station, Units 1 and 2 identified in EPA's partial disapproval of the regional haze plan submitted by Nebraska on July 13, 2011, are satisfied by § 52.1429.
              [77 FR 40169, July 6, 2012]
            
          
          
            Subpart DD—Nevada
            
              § 52.1470
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for the State of Nevada under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to December 31, 2013, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after December 31, 2013, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region IX certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State implementation plan as of December 31, 2013.

              (3) Copies of the materials incorporated by reference may be inspected at the Region IX EPA Office at 75 Hawthorne Street, San Francisco, CA 94105; Air and Radiation Docket and Information Center, EPA Headquarters Library, Infoterra Room (Room Number 3334), EPA West Building, 1301 Constitution Ave. NW., Washington, DC; or the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA approved regulations.
              
              
                Table 1—EPA-Approved Nevada Regulations and Statutes
                
                  State citation
                  Title/Subject
                  State effective date
                  EPA Approval date
                  Additional explanation
                
                
                  
                    Nevada Revised Statutes, Title 43, Public Safety; Vehicles; Watercraft; Chapter 485, Motor Vehicles: Insurance and Financial Responsibility
                  
                
                
                  485.050
                  “Motor vehicle” defined
                  10/1/03
                  77 FR 59321 (9/27/12)
                  Submitted on 5/21/12. Nev. Rev. Stat. Ann. § 485.050 (Michie 2010).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Air Pollution; Nevada Administrative Code, Chapter 445, Air Controls, Air Pollution; Nevada Air Quality Regulations—Definitions
                  
                
                
                  445B.001
                  Definitions
                  1/1/07
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(ii).
                
                
                  445.431
                  “Acid mist” defined
                  8/28/79
                  49 FR 11626 (3/27/84)
                  Submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.002
                  “Act” defined
                  8/28/79
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.003
                  “Adjacent properties” defined
                  12/13/93
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.0035
                  “Administrative revision to a Class I operating permit” defined
                  09/24/04
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.004
                  “Administrator” defined
                  10/14/82
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(i).
                
                
                  
                  445B.005
                  “Affected facility” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.006
                  “Affected source” defined
                  10/25/01
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(v).
                
                
                  445B.007
                  “Affected state” defined
                  12/13/93
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.009
                  “Air-conditioning equipment” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445.436
                  “Air contaminant” defined
                  8/28/79
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.011
                  “Air pollution” defined
                  3/5/98
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(ii).
                
                
                  445B.013
                  “Allowable emissions” defined
                  10/31/05
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.014
                  “Alteration” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.015
                  “Alternative method” defined
                  10/30/95
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(7)(i).
                
                
                  445B.016
                  “Alternative operating scenarios” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.018
                  “Ambient air” defined
                  10/22/87
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(ii).
                
                
                  445B.019
                  “Applicable requirement” defined
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.022
                  “Atmosphere” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.029
                  “Best available retrofit technology” defined
                  4/23/09
                  77 FR 17334 (3/26/12)
                  Included in supplemental SIP revision submitted on September 20, 2011, and approved as part of approval of Nevada Regional Haze SIP.
                
                
                  445.445
                  “Barite” defined
                  1/25/79
                  49 FR 11626 (3/27/84)
                  Submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.447
                  “Barite grinding mill” defined
                  1/25/79
                  49 FR 11626 (3/27/84)
                  Submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.030
                  “British thermal units” defined
                  10/22/87
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(ii).
                
                
                  445B.035
                  “Class I-B application” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.036
                  “Class I source” defined
                  09/24/04
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.037
                  “Class II source” defined
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  
                  445B.038
                  “Class III source” defined
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445.458
                  “Calcine” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.464
                  “Coal” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.470
                  “Colemanite” defined
                  11/17/78
                  49 FR 11626 (3/27/84)
                  Submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.471
                  “Colemanite processing plant” defined
                  11/17/78
                  49 FR 11626 (3/27/84)
                  Submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.042
                  “Combustible refuse” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.0423
                  “Commence” defined
                  04/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 5/21/12. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.0425
                  “Commission” defined
                  3/5/98
                  71 FR 15040 (3/27/06)

                  Submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(ii).
                
                
                  445B.044
                  “Construction” defined
                  10/31/05
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.046
                  “Contiguous property” defined
                  12/04/76
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.047
                  “Continuous monitoring system” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445.482
                  “Converter” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.051
                  “Day” defined
                  10/22/87
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(ii).
                
                
                  445B.053
                  “Director” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.054
                  “Dispersion technique” defined
                  10/31/05
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445.492
                  “Dryer” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  Article 1.60
                  Effective date
                  12/27/77
                  46 FR 43141 (8/27/81)
                  Submitted on 12/29/78. See 40 CFR 52.1490(c)(14)(vii).
                
                
                  445B.055
                  “Effective date of the program” defined
                  12/13/93
                  71 FR 15040 (3/27/06)

                  Submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(v).
                
                
                  445B.056
                  “Emergency” defined
                  12/13/93
                  71 FR 15040 (3/27/06)

                  Submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(v).
                
                
                  445B.058
                  “Emission” defined
                  3/5/98
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(ii).
                
                
                  445B.059
                  “Emission unit” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.060
                  “Enforceable” defined
                  10/14/82
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(i).
                
                
                  445B.061
                  “EPA” defined
                  12/13/93
                  71 FR 15040 (3/27/06)

                  Submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(v).
                
                
                  445B.062
                  “Equivalent method” defined
                  10/30/95
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(7)(i).
                
                
                  
                  445B.063
                  “Excess emissions” defined
                  10/31/05
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(iii).
                
                
                  445B.064
                  “Excessive concentration” defined
                  10/31/05
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.066
                  “Existing stationary source” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  Article 1.73
                  Existing source
                  11/7/75
                  43 FR 36932 (8/21/78)
                  Submitted on 12/10/76. See 40 CFR 52.1490(c)(12).
                
                
                  445.512
                  “Floating roof” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.513
                  “Fossil fuel” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.068
                  “Facility” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.069
                  “Federally enforceable” defined
                  04/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.070
                  “Federally enforceable emissions cap” defined
                  12/13/93
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.072
                  “Fuel” defined
                  10/22/87
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(ii).
                
                
                  445B.073
                  “Fuel-burning equipment” defined
                  9/19/90
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(iii).
                
                
                  445B.075
                  “Fugitive dust” defined
                  11/15/94
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(vi).
                
                
                  445B.077
                  “Fugitive emissions” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.080
                  “Garbage” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.082
                  “General permit” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.083
                  “Good engineering practice stack height” defined
                  10/31/05
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.084
                  “Hazardous air pollutant” defined
                  12/13/93
                  71 FR 71486 (12/11/06)

                  Submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(6)(ii).
                
                
                  445B.086
                  “Incinerator” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.087
                  “Increment” defined
                  12/13/93
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445.536
                  “Lead” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.091
                  “Local air pollution control agency” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  
                  “Article 1—Definitions: No. 2—LAER”
                  Lowest achievable emission rate
                  8/28/79
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(i).
                
                
                  445B.093
                  “Major modification” defined
                  09/24/04
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.094
                  “Major source” defined
                  06/01/01
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.0945
                  “Major stationary source” defined
                  9/24/04
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.095
                  “Malfunction” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.097
                  “Maximum allowable throughput” defined
                  10/22/87
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(ii).
                
                
                  445B.099
                  “Modification” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.103
                  “Monitoring device” defined
                  1/11/96
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(vi).
                
                
                  445B.104
                  “Motor vehicle” defined
                  06/01/01
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.106
                  “Multiple chamber incinerator” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.107
                  “Nearby” defined
                  10/31/05
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  Article 1.114
                  New source
                  11/7/75
                  43 FR 36932 (8/21/78)
                  Submitted on 12/10/76. See 40 CFR 52.1490(c)(12).
                
                
                  445B.108
                  “New stationary source” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.109
                  “Nitrogen oxides” defined
                  11/15/94
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(vi).
                
                
                  445B.112
                  “Nonattainment area” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.113
                  “Nonroad engine” defined
                  6/1/01
                  71 FR 15040 (3/27/06)

                  Submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(iv).
                
                
                  445B.1135
                  “Nonroad vehicle” defined
                  6/1/01
                  71 FR 15040 (3/27/06)

                  Submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(iv).
                
                
                  445B.116
                  “Odor” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.117
                  “Offset” defined
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.119
                  “One-hour period” defined
                  10/22/87
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(ii).
                
                
                  445B.121
                  “Opacity” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  
                  445B.122
                  “Open burning” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.123
                  “Operating permit” defined
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.124
                  “Operating permit to construct” defined
                  12/17/02
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.125
                  “Ore” defined
                  11/17/78
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/12/78. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(iii).
                
                
                  445B.127
                  “Owner or operator” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.129
                  “Particulate matter” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.130
                  “Pathological wastes” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.134
                  Person
                  9/18/06
                  72 FR 19801 (4/20/07)

                  Most recently approved version was submitted on 12/8/06. See 40 CFR 52.1490(c)(62)(i)(A)(1).
                
                
                  445B.1345
                  “Plantwide applicability limitation” defined
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445.565
                  “Petroleum” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.135
                  “PM10” defined
                  12/26/91
                  71 FR 15040 (3/27/06)

                  Submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(iv).
                
                
                  445B.138
                  “Potential to emit” defined
                  12/16/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. June 2012 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  Article 1.131
                  Point source
                  12/4/76
                  43 FR 36932 (8/21/78)
                  Submitted on 12/10/76. See 40 CFR 52.1490(c)(12).
                
                
                  445.570
                  “Portland cement plant” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.574
                  “Precious metal” defined
                  8/28/79
                  49 FR 11626 (3/27/84)
                  Submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.575
                  “Precious metal processing plant” defined
                  8/28/79
                  49 FR 11626 (3/27/84)
                  Submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.142
                  “Prevention of significant deterioration of air quality” defined
                  12/13/93
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.144
                  “Process equipment” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.145
                  “Process weight” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.147
                  “Program” defined
                  12/13/93
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445.585
                  “Process weight rate” defined
                  8/28/79
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  
                  445B.151
                  “Reference conditions” defined
                  10/22/87
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(ii).
                
                
                  445B.152
                  “Reference method” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445.592
                  “Registration certificate” defined
                  8/28/79
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.153
                  “Regulated air pollutant” defined
                  10/31/05
                  73 FR 19144 (4/9/08)

                  Submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(iii).
                
                
                  445B.154
                  “Renewal of an operating permit” defined
                  12/13/93
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.156
                  “Responsible official” defined
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.157
                  “Revision of an operating permit” defined
                  09/24/04
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445.597
                  “Roaster” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.161
                  “Run” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.163
                  “Salvage operation” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.167
                  “Shutdown” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.168
                  “Single chamber incinerator” defined
                  12/27/77
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(ii).
                
                
                  Article 1.171
                  Single source
                  11/7/75
                  43 FR 36932 (8/21/78)
                  Submitted on 12/10/76. See 40 CFR 52.1490(c)(12).
                
                
                  445B.172
                  “Six-minute period” defined
                  12/4/76
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(1)(i).
                
                
                  445.618
                  “Slag” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.174
                  “Smoke” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.176
                  “Solid waste” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.177
                  “Source” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.180
                  “Stack and chimney” defined
                  10/30/95
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.182
                  “Standard” defined
                  11/15/94
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(vi).
                
                
                  445B.185
                  “Start-up” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.187
                  “Stationary source” defined
                  12/16/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. June 2012 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  
                  445B.190
                  “Stop order” defined
                  12/13/93
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(2)(i).
                
                
                  445B.194
                  “Temporary source” defined
                  06/01/01
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445.633
                  “Submerged fill pipe” defined
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.198
                  “Uncombined water” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.200
                  “Violation” defined
                  12/13/93
                  77 FR 59321 (9/27/12)
                  Submitted on 5/21/12. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Burea.
                
                
                  445B.202
                  “Volatile organic compounds” defined
                  11/15/94
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(6)(iii).
                
                
                  445B.205
                  “Waste” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.207
                  “Wet garbage” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.209
                  “Year” defined
                  10/22/87
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(2)(ii).
                
                
                  445B.211
                  Abbreviations
                  9/24/04
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(vii).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Air Pollution; Nevada Administrative Code, Chapter 445, Air Controls, Air Pollution; Nevada Air Quality Regulations—General Provisions
                  
                
                
                  445B.220
                  Severability
                  1/1/07
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(v).
                
                
                  445B.22017
                  Visible emissions: Maximum opacity; determination and monitoring of opacity
                  4/1/06
                  73 FR 19144 (4/9/08)

                  Most recently approved version submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(A)(3)(iii).
                
                
                  445B.2202
                  Visible emissions: Exceptions for stationary sources
                  4/1/06
                  73 FR 19144 (4/9/08)

                  Most recently approved version submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(A)(3)(iii).
                
                
                  Article 16.3.3, subsections 16.3.3.2 and 16.3.3.3
                  Standard for Opacity [Portland cement plants]
                  3/31/77
                  47 FR 26386 (6/18/82)
                  Submitted on 12/29/78. See 40 CFR 52.1490(c)(14)(viii). Subsection 16.3.3.1 was deleted without replacement at 72 FR 25971 (5/8/07).
                
                
                  445.729
                  Process weight rate for calculating emission rates
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  Article 7.2.5.1
                  [Establishes maximum allowable particulate emissions rate for the first barite grinding mill at Milchem Inc. near Battle Mountain]
                  12/3/80
                  47 FR 26386 (6/18/82)
                  Submitted on 11/5/80. See 40 CFR 52.1490(c)(22)(ii).
                
                
                  
                  445.808(1), (2)(a-c), (3), (4), and (5)
                  [Establishes standards for maximum allowable particulate emissions rate and discharge opacity for certain barite grinding mills at IMCO Services and at Dresser Industries, in or near Battle Mountain]
                  8/24/83 (adopted)
                  49 FR 11626 (3/27/84)
                  Submitted on 9/14/83. See 40 CFR 52.1490(c)(26)(i)(A).
                
                
                  445.816(1), (2)(d), (3), (4), and (5)
                  [Establishes standards for maximum allowable particulate emissions rate and discharge opacity for certain processing plants for precious metals at the Freeport Gold Company in the North Fork area]
                  8/24/83 (adopted)
                  49 FR 11626 (3/27/84)
                  Submitted on 9/14/83. See 40 CFR 52.1490(c)(26)(i)(A).
                
                
                  445.730
                  Colemanite flotation processing plants
                  11/17/78
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445B.22027
                  Emissions of particulate matter: Maximum allowable throughput for calculating emissions rates
                  3/5/98
                  72 FR 25971 (5/8/07)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(ii).
                
                
                  445B.2203
                  Emissions of particulate matter: Fuel-burning equipment
                  9/27/99
                  72 FR 25971 (5/8/07)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(iii).
                
                
                  445B.22033
                  Emissions of particulate matter: Sources not otherwise limited
                  3/5/98
                  72 FR 25971 (5/8/07)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(ii).
                
                
                  445B.22037
                  Emissions of particulate matter: Fugitive dust
                  10/30/95
                  72 FR 25971 (5/8/07)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  Article 8, subsection 8.2.1
                  [Indirect Heat Transfer Fuel Burning Equipment—Sulfur emission limits]
                  1/28/72 (submitted)
                  37 FR 10842 (5/31/72)
                  Submitted on 1/28/72. See 40 CFR 52.1490(b).
                
                
                  Article 8.2.2
                  [“Sulfur emission” defined for purposes of Article 8.]
                  12/4/76
                  46 FR 43141 (8/27/81)
                  Submitted on 12/29/78. See 40 CFR 52.1490(c)(14)(vii).
                
                
                  445B.2204
                  “Sulfur emission” defined
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.22043
                  Sulfur emissions: Calculation of total feed sulfur
                  9/24/04
                  73 FR 19144 (4/9/08)

                  Most recently approved version submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(A)(3)(ii).
                
                
                  445B.22047
                  Sulfur emissions: Fuel-burning equipment
                  9/27/99
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(iii).
                
                
                  445B.2205
                  Sulfur emissions: Other processes which emit sulfur
                  9/24/04
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(A)(3)(ii).
                
                
                  445B.22067
                  Open burning
                  4/15/04
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(vi).
                
                
                  445B.2207
                  Incinerator burning
                  4/15/04
                  71 FR 15040 (3/27/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(vi).
                
                
                  
                  445B.22083
                  Construction, major modification or relocation of plants to generate electricity using steam produced by burning of fossil fuels
                  10/31/05
                  73 FR 20536 (4/16/08)

                  Most recently approved version was submitted on 8/20/07. See 40 CFR 52.1490(c)(67)(i)(A)(1).
                
                
                  445B.2209
                  Reduction of animal matter
                  12/4/76
                  71 FR 15040 (3/27/06)

                  Originally adopted on 9/16/76. Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(1)(i).
                
                
                  445B.22093
                  Organic solvents and other volatile compounds
                  10/31/05
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(iii).
                
                
                  445B.22095
                  Emission limitation for BART
                  4/23/09
                  77 FR 17334 (3/26/12)
                  Included in supplemental SIP revision submitted on September 20, 2011, and approved as part of approval of Nevada Regional Haze SIP.
                
                
                  445B.22096, excluding the NOX averaging time and control type for units 1, 2 and 3 and the NOX emission limit for unit 3 in sub-paragraph (1)(c), all of which EPA has disapproved
                  Control measures constituting BART; limitations on emissions
                  1/28/10
                  77 FR 50936 (8/23/12)

                  Included in supplemental SIP revision submitted on September 20, 2011, and approved as part of approval of Nevada Regional Haze SIP. Excluding the NOX averaging time and control type for units 1, 2 and 3 and the NOX emission limit for unit 3 of NV Energy's Reid Gardner Generating Station, all of which EPA has disapproved.
                
                
                  445B.22097
                  Standards of quality for ambient air
                  6/23/14
                  79 FR 62851, 10/21/2014
                  Adopted Regulation of the State Environmental Commission, LCB File No. R145-13. The Nevada SEC amended NAC 445B.22097 on May 2, 2014, and NDEP submitted it to EPA on June 5, 2014.
                
                
                  445B.225
                  Prohibited conduct: Concealment of emissions
                  10/30/95
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(i).
                
                
                  445B.227
                  Prohibited conduct: Operation of source without required equipment; removal or modification of required equipment; modification of required procedure
                  1/11/96
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.229
                  Hazardous emissions: Order for reduction or discontinuance
                  10/30/95
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(i).
                
                
                  445B.230
                  Plan for reduction in emissions
                  9/18/06
                  72 FR 19801 (4/20/07)

                  Most recently approved version was submitted on 12/8/06. See 40 CFR 52.1490(c)(62)(i)(A)(1).
                
                
                  445.667
                  Excess emissions: Scheduled maintenance; testing; malfunction
                  8/28/79
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  Article 2.5 (“Scheduled Maintenance, Testing, and Breakdown or Upset”), subsection 2.5.4
                  [related to breakdown or upset]
                  11/7/75
                  43 FR 1341 (1/9/78)
                  Submitted on 10/31/75. See 40 CFR 52.1490(c)(11). Article 2.5, subsection 2.5.4 states: “Breakdown or upset, determined by the Director to be unavoidable and not the result of careless or marginal operations, shall not be considered a violation of these regulations.”
                
                
                  
                  445B.250
                  Notification of Director: Construction, reconstruction and initial start-up; demonstration of continuous monitoring system performance
                  10/31/05
                  73 FR 20536 (4/16/08)

                  Most recently approved version was submitted on 8/20/07. See 40 CFR 52.1490(c)(67)(i)(A)(1).
                
                
                  445B.252
                  Testing and sampling
                  10/30/03
                  73 FR 20536 (4/16/08)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(3)(i).
                
                
                  445B.256
                  Monitoring systems: Calibration, operation and maintenance of equipment
                  10/30/95
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(7)(i).
                
                
                  445B.257
                  Monitoring systems: Location
                  12/4/76
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(5)(i).
                
                
                  445B.258
                  Monitoring systems: Verification of operational status
                  9/18/06
                  72 FR 19801 (4/20/07)

                  Most recently approved version was submitted on 12/8/06. See 40 CFR 52.1490(c)(62)(i)(A)(1).
                
                
                  445B.259
                  Monitoring systems: Performance evaluations
                  9/18/06
                  72 FR 19801 (4/20/07)

                  Most recently approved version was submitted on 12/8/06. See 40 CFR 52.1490(c)(62)(i)(A)(1).
                
                
                  445B.260
                  Monitoring systems: Components contracted for before September 11, 1974
                  9/18/06
                  72 FR 19801 (4/20/07)

                  Most recently approved version was submitted on 12/8/06. See 40 CFR 52.1490(c)(62)(i)(A)(1).
                
                
                  445B.261
                  Monitoring systems: Adjustments
                  12/4/76
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(5)(i).
                
                
                  445B.262
                  Monitoring systems: Measurement of opacity
                  10/30/03
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(7)(iii).
                
                
                  445B.263
                  Monitoring systems: Frequency of operation
                  12/4/76
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(5)(i).
                
                
                  445B.264
                  Monitoring systems: Recordation of data
                  9/25/00
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(7)(ii).
                
                
                  445B.265
                  Monitoring systems: Records; reports
                  7/2/84
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(6)(i).
                
                
                  445B.267
                  Alternative monitoring procedures or requirements
                  10/30/03
                  71 FR 71486 (12/11/06)

                  Most recently approved version was submitted on 1/12/06. See 40 CFR 52.1490(c)(56)(i)(A)(7)(iii).
                
                
                  445B.275
                  Violations: Acts constituting; notice
                  5/4/06
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(iv).
                
                
                  445B.277
                  Stop orders
                  5/4/06
                  73 FR 19144 (4/9/08)

                  Most recently approved version was submitted on 6/26/07. See 40 CFR 52.1490(c)(66)(i)(A)(3)(iv).
                
                
                  445.694
                  Emission discharge information
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.699
                  Violations: Administrative fines
                  12/4/76
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  445.764
                  Reduction of employees' pay because of use of system prohibited
                  8/17/81
                  49 FR 11626 (3/27/84)
                  Most recently approved version was submitted on 10/26/82. See 40 CFR 52.1490(c)(25)(i)(A).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Air Pollution—Operating Permits Generally
                  
                
                
                  445B.287, excluding paragraphs (1)(d) and (4)(b)
                  Operating permits: General requirements; exception; restriction on transfers
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11, except for subsection (2), which was submitted on 5/21/12. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  
                  445B.288
                  Operating permits: Exemptions from requirements; insignificant activities
                  04/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.295
                  Application: General requirements
                  09/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.297, excluding subsection (2)
                  Application: Submission; certification; additional information
                  05/04/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.298
                  Application: Official date of submittal
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.305
                  Operating permits: Imposition of more stringent standards for emissions
                  07/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.308, excluding paragraph (2)(d) and subsections (4) and (9)
                  Prerequisites and conditions for issuance of certain operating permits; compliance with applicable state implementation plan
                  12/23/13
                  79 FR 62851, 10/21/2014
                  Adopted Regulation of the State Environmental Commission, LCB File No. R042-13. The Nevada SEC amended NAC 445B.308 on December 4, 2013, and NDEP submitted it to EPA on January 3, 2014.
                
                
                  445B.310
                  Environmental evaluation: Applicable sources and other subjects; exemption
                  09/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.311
                  Environmental evaluation: Contents; consideration of good engineering practice stack height
                  6/23/14
                  79 FR 62851, 10/21/2014
                  Adopted Regulation of the State Environmental Commission, LCB File No. R145-13. The Nevada SEC amended NAC 445B.311 on May 2, 2014, and NDEP submitted it to EPA on June 5, 2014.
                
                
                  445B.313
                  Method for determining heat input: Class I sources
                  12/16/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. June 2012 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3135
                  Method for determining heat input: Class II sources
                  12/17/02
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.314
                  Method for determining heat input: Class III sources
                  12/17/02
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.315
                  Contents of operating permits: Exception for operating permits to construct; required conditions
                  5/4/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.318
                  Operating permits: Requirement for each source; form of application; issuance or denial; posting
                  5/4/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.319, excluding paragraph (3)(b)
                  Operating permits: Administrative amendment
                  9/24/04
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.325, excluding subsections (1), (3), and (4)
                  Operating permits: Termination, reopening and revision, revision, or revocation and reissuance
                  7/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  
                  445B.331
                  Request for change of location of emission unit
                  9/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3361, excluding paragraph (1)(b) and subsections (6) and (7)
                  General requirements
                  7/22/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3363
                  Operating permit to construct: Application
                  1/28/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.33637
                  Operating permit to construct for approval of plantwide applicability limitation: Application
                  9/24/04
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3364
                  Operating permit to construct: Action by Director on application; notice; public comment and hearing
                  1/28/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3365
                  Operating permit to construct: Contents; noncompliance with conditions
                  5/4/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.33656
                  Operating permit to construct for approval of plantwide applicability limitation: Contents; noncompliance with conditions
                  5/4/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3366
                  Expiration and extension of operating permit to construct; expiration and renewal of plantwide applicability limitation
                  9/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3368
                  Additional requirements for application; exception
                  1/28/10
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3375, excluding subsections (2) and (3)
                  Class I-B application: Filing requirement
                  9/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3395, excluding subsections (13), (14), and (15)
                  Action by Director on application; notice; public comment and hearing; objection by Administrator; expiration of permit
                  4/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.340, excluding subsection (3)
                  Prerequisites to issuance, revision or renewal of permit
                  4/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.342, excluding paragraph (3)(e)
                  Certain changes authorized without revision of permit; notification of authorized changes
                  10/31/05
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3425
                  Minor revision of permit
                  9/24/04
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  
                  445B.344
                  Significant revision of permit
                  12/17/02
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3441
                  Administrative revision of permit to incorporate conditions of certain permits to construct
                  9/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3443
                  Renewal of permit
                  12/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3447, excluding subsection (4)
                  Class I general permit
                  12/17/02
                  77 FR 59321 (9/27/12)
                  Submitted on 5/21/12. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3453, excluding subsection (3)
                  Application: General requirements
                  5/4/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3457
                  Action by Director on application; notice; public comment and hearing; expiration of permit
                  10/26/11
                  77 FR 59321 (9/27/12)
                  Submitted on 11/09/11. June 2012 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.346, excluding subsection (6)
                  Required contents of permit
                  10/30/95
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3465
                  Application for revision
                  10/31/05
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3473
                  Renewal of permit
                  12/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3477
                  Class II general permit
                  4/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3485
                  Application: General requirements
                  9/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3487
                  Action by Director on application; expiration of permit
                  9/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3489
                  Required contents of permit
                  9/18/06
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3493
                  Application for revision
                  10/25/01
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  445B.3497
                  Renewal of permit
                  12/17/08
                  77 FR 59321 (9/27/12)
                  Submitted on 1/24/11. November 2010 codification of NAC chapter 445B published by the Nevada Legislative Counsel Bureau.
                
                
                  
                  
                    Nevada Air Quality Regulations—Point Sources and Registration Certificates
                  
                
                
                  Nevada Air Quality Regulations (NAQR), Article 13 (“Point Sources”), subsection 13.1, paragraph 13.1.1
                  General Provisions for the Review of New Sources
                  12/15/77
                  47 FR 27070 (6/23/82)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  NAQR, Article 13, subsection 13.1, paragraph 13.1.3 [excluding 13.1.3(1) and 13.1.3(3)]
                  [related to registration certificates for point sources subject to the requirement for an environmental evaluation; additional requirements for such sources to be located in nonattainment areas]
                  2/28/80
                  46 FR 21758 (4/14/81)
                  Submitted on 3/17/80. See 40 CFR 52.1490(c)(18)(i). NAQR article 13.1.3(3) was deleted without replacement at 73 FR 20536 (4/16/08). See 40 CFR 52.1490(c)(18)(i)(A). NAQR article 13.1.3(1) was superseded by approval of amended NSR rules at 77 FR 59321 (9/27/12).
                
                
                  NAQR Article 13, subsection 13.2 (excluding 13.2.3 and 13.2.4)
                  [relates to thresholds used to identify sources subject to environmental evaluation requirement]
                  12/15/77
                  47 FR 27070 (6/23/82)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii). Subsection 13.2 includes paragraphs 13.2.1-13.2.2. Paragraphs 13.2.3-13.2.4 were superseded by approval of amended NSR rules at 77 FR 59321 (9/27/12).
                
                
                  
                    Nevada Revised Statutes, Title 58, Energy; Public Utilities and Similar Entities: Regulation of Public Utilities Generally
                  
                
                
                  704.820
                  Short title
                  1/1/79
                  47 FR 15790 (4/13/82)
                  NRS 704.820 to 704.900, inclusive, is cited as the Utility Environmental Protection Act. Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.825
                  Declaration of legislative findings and purpose
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.830
                  Definitions
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.840
                  “Commence to construct” defined
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.845
                  “Local government” defined
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.850
                  “Person” defined
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.855
                  “Public utility,” “utility” defined
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.860
                  “Utility facility” defined
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.865
                  Construction permit: Requirement; transfer; exceptions to requirement
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.870
                  Construction permit application: Form, contents; filing; service; public notice
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.875
                  Review of application by state environmental commission
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.880
                  Hearing on application for permit
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.885
                  Parties to permit proceeding; appearances; intervention
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.890
                  Grant or denial of application; required findings; service of copies of order
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  
                  704.892
                  Grant, denial, conditioning of permit for plant for generation of electrical energy for export
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.895
                  Rehearing; judicial review
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  704.900
                  Cooperation with United States, other states
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(i).
                
                
                  
                    General Order No. 3, Rules of Practice and Procedure Before the Public Service Commission
                  
                
                
                  Rule 25
                  Construction Permits—Utility Environmental Protection Act
                  1/1/79
                  47 FR 15790 (4/13/82)
                  Submitted on 10/13/80. See 40 CFR 52.1490(c)(21)(ii).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Emissions From Engines—General Provisions
                  
                
                
                  445B.400
                  Scope
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.401
                  Definitions
                  8/21/02
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.403
                  “Approved inspector” defined
                  8/19/94
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4045
                  “Authorized inspection station” defined
                  8/19/94
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.405
                  “Authorized station” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.408
                  “Carbon monoxide” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.409
                  “Certificate of compliance” defined
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4092
                  “Certified on-board diagnostic system” defined
                  8/21/02
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4096
                  “Class 1 approved inspector” defined
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4097
                  “Class 1 fleet station” defined
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4098
                  “Class 2 approved inspector” defined
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4099
                  “Class 2 fleet station” defined
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.410
                  “CO2” defined
                  9/28/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.411
                  “Commission” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.413
                  “Department” defined
                  1/1/86
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.415
                  “Director” defined
                  8/19/94
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.416
                  “Emission” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                  445B.418
                  “EPA” defined
                  9/28/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.419
                  “Established place of business” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.420
                  “Evidence of compliance” defined
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.421
                  “Exhaust emissions” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.422
                  “Exhaust gas analyzer” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.424
                  “Fleet station” defined
                  8/19/94
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4247
                  “Gross vehicle weight rating” defined
                  8/19/94
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.426
                  “Heavy-duty motor vehicle” defined
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.427
                  “Hydrocarbon” defined
                  9/28/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.428
                  “Hz” defined
                  9/28/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.432
                  “Light-duty motor vehicle” defined
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.433
                  “Mini motor home” defined
                  10/1/83
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.434
                  “Motor home” defined
                  10/1/83
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.435
                  “Motor vehicle” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.440
                  “New motor vehicle” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.442
                  “Opacity” defined
                  1/1/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.443
                  “Person” defined
                  1/1/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.444
                  “ppm” defined
                  9/28/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.449
                  “Smoke” defined
                  1/1/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.450
                  “Special mobile equipment” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.451
                  “Standard” defined
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4515
                  “State electronic data transmission system” defined
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.452
                  “Tampering” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                  445B.4525
                  “Test station” defined
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.453
                  “Truck” defined
                  10/1/83
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.454
                  “Used motor vehicle” defined
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.455
                  “Van conversion” defined
                  10/1/83
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4553
                  “Vehicle inspection report” defined
                  8/21/02
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4556
                  “Vehicle inspection report number” defined
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.456
                  Severability
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Emissions From Engines—Facilities for Inspection and Maintenance
                  
                
                
                  445B.460
                  Test station: License required to operate; expiration of license; ratings; performance of certain services; prohibited acts; location
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.461, except for paragraph (3)(d)
                  Compliance by Federal Government, state agencies and political subdivisions
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2). NAC section 445B.461(3)(d) was deleted without replacement at 74 FR 3975 (1/22/09). See 40 CFR 52.1490(c)(71)(i)(A)(3).
                
                
                  445B.462
                  Test station: Application for license to operate; inspection of premises; issuance of license
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.463
                  Test station: Grounds for denial, revocation or suspension of license; reapplication; permanent revocation of license
                  8/21/02
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.464
                  Test station: Hearing concerning denial, suspension or revocation of license
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.465
                  Authorized station or authorized inspection station: Requirements for bond or deposit
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.466
                  Authorized station or authorized inspection station: Liability under bond or deposit; suspension and reinstatement of licenses
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                  445B.467
                  Authorized station or authorized inspection station: Disbursement, release or refund of bond or deposit
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.468
                  Authorized stations and authorized inspection stations: Scope of coverage of bond or deposit
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.469
                  Authorized station or authorized inspection station: Posting of signs and placards
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.470
                  Test station: Display of licenses; availability of reference information
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.471
                  Test station: Advertising; provision by Department of certain informational material for public
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.472
                  Test station: Records of inspections and repairs; inspection of place of business; audit of exhaust gas analyzers
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.473
                  Test station: Notice of wrongfully distributed or received vehicle inspection reports; inventory of vehicle inspection reports
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.474
                  Test station: Failure to employ approved inspector
                  7/17/03
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.475
                  Authorized station or class 2 fleet station: Requirements for employees
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.476
                  Test station: Willful failure to comply with directive; suspension of license; reapplication after revocation of license
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.478
                  Fleet station: Licensing; powers and duties
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.480
                  Test station: Requirements concerning business hours
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Emissions From Engines—Inspectors
                  
                
                
                  445B.485
                  Prerequisites to licensing
                  2/23/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.486
                  Examination of applicants for licensing
                  2/23/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.487
                  Denial of license
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                  445B.489
                  Grounds for denial, suspension or revocation of license
                  2/23/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.490
                  Hearing on suspension or revocation of license
                  2/23/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.491
                  Temporary suspension or refusal to renew license
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.492
                  Duration of suspension; surrender of license
                  12/20/79
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.493
                  Limitation on reapplication after revocation or denial or license; surrender of revoked license; permanent revocation of license
                  2/23/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.495
                  Contents of license
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.496
                  Expiration of license
                  1/1/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.497
                  Requirements for renewal of license
                  2/23/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.498
                  Performance of emission inspection without license prohibited; expiration of license; license ratings
                  2/23/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4983
                  Issuance of access code to approved inspector; use of access code and identification number
                  2/23/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.4985
                  Violations
                  7/17/03
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.499
                  Fees
                  7/17/03
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.501
                  Report of change in place of employment or termination of employment
                  12/20/79
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.502
                  Submission of certificate of employment to report change
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Emissions From Engines—Exhaust Gas Analyzers
                  
                
                
                  445B.5049
                  Connection to state electronic data transmission system
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.505
                  Availability of list of approved analyzers and their specifications
                  7/17/03
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.5052
                  Approved analyzer: Use and equipment; deactivation by Department
                  6/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.5055
                  Revocation of approval of analyzer
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                  445B.5065
                  Manufacturer of approved analyzer: Required warranty
                  7/17/03
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.5075
                  Manufacturer of approved analyzer: Required services; administrative fine for violations
                  7/17/03
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Emissions From Engines—Control of Emissions: Generally
                  
                
                
                  445B.575
                  Device to control pollution: General requirement; alteration or modification
                  3/1/02
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.576
                  Vehicles powered by gasoline or diesel fuel: Restrictions on visible emissions and on idling of diesel engines
                  10/22/92
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.577
                  Devices used on stationary rails: Restrictions on visible emissions
                  1/1/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.578
                  Exceptions to restrictions on visible emissions
                  10/22/92
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.579
                  Inspection of vehicle: Devices for emission control required
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.580
                  Inspection of vehicle: Procedure for certain vehicles with model year of 1995 or older and heavy-duty vehicles with model year of 1996 or newer
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.5805
                  Inspection of vehicle: Procedure for light-duty vehicles with model year of 1996 or newer
                  8/21/02
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.581
                  Inspection of vehicle: Place and equipment for performance
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.5815
                  Inspection of vehicle: Certified on-board diagnostic systems
                  3/1/02
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.582
                  Repair of vehicle; reinspection or testing
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.583
                  Evidence of compliance: Purpose; records
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.584
                  Evidence of compliance: Purchase of vehicle inspection report numbers
                  7/17/03
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.585
                  Evidence of compliance: Issuance by approved inspector
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.586
                  Evidence of compliance: Return of fee
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                  445B.587
                  Test of light-duty motor vehicles powered by diesel engines: Equipment for measurement of smoke opacity
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.588
                  Testing of light-duty motor vehicles powered by diesel engines: List of approved equipment
                  7/17/03
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.589
                  Testing of light-duty motor vehicles powered by diesel engines: Procedure; certificate of compliance; effect of failure; lack of proper fuel cap
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.5895
                  Dissemination of list of authorized stations
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.590
                  Waiver of standards for emissions
                  5/14/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.591
                  Form for registration of vehicle in area where inspection of vehicle not required
                  1/1/88
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.5915
                  Requirements for registration of vehicle temporarily being used and maintained in another state
                  9/1/06
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.592
                  Applicability of certain standards for emissions and other requirements
                  10/31/05
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.593
                  Evidence of compliance required for certain vehicles based in Clark County
                  10/31/05
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.594
                  Evidence of compliance required for certain vehicles based in Washoe County
                  10/31/05
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.595(1)
                  Inspections of vehicles owned by State or political subdivisions or operated on federal installations
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2). Subsection 2 was not included in the 7/3/08 approval of NAC 445B.595. Certain paragraphs of subsection (2) were approved at 74 FR 3975 (1/22/09).
                
                
                  445B.595(2) (a), (b), and (c)
                  Inspections of vehicles owned by State or political subdivisions or operated on federal installations
                  9/13/95
                  74 FR 3975 (1/22/09)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(4).
                
                
                  445B.596
                  Standards for emissions
                  8/21/02
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.598
                  Imposition and statement of fee for inspection and testing; listing of stations and fees
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                  445B.599
                  Prescription and notice of maximum fees for inspections and testing
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.600
                  Procedure for setting new fee
                  9/13/95
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.601
                  Concealment of emissions prohibited
                  1/10/78
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Emissions From Engines—Restored Vehicles
                  
                
                
                  445B.6115
                  Exemption of vehicle from certain provisions
                  7/27/00
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.6125
                  Certification of vehicle for exemption
                  3/5/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Emissions From Engines—Inspection of Test Stations and Approved Inspectors
                  
                
                
                  445B.7015
                  Annual and additional inspections
                  2/3/05
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.7025
                  Alteration of emission control system of vehicle used to conduct inspection
                  2/3/05
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.7035
                  Preliminary written notice of violation; reinspection of vehicle
                  2/3/05
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.7045
                  Administrative fines and other penalties for certain violations
                  2/3/05
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                    Nevada Administrative Code, Chapter 445B, Air Controls, Emissions From Engines—Miscellaneous Provisions
                  
                
                
                  445B.727
                  Administrative fines and other penalties
                  2/3/05
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  445B.735
                  Program for licensure to install, repair and adjust devices for control of emissions
                  9/25/98
                  73 FR 38124 (7/3/08)

                  Most recently approved version was submitted on 5/11/07. See 40 CFR 52.1490(c)(71)(i)(A)(2).
                
                
                  
                    Nevada Administrative Code, Chapter 590, Petroleum Products and Antifreeze, Fuels
                  
                
                
                  590.065 (excluding subsection (7))
                  Adopted Regulation of the State Board of Agriculture LCB File No. R111-08. A regulation relating to fuel; adopting by reference a certain standard for gasoline published by ASTM International; providing exceptions; and providing other matters properly relating thereto
                  1/28/10
                  75 FR 59090 (9/27/10)
                  See 40 CFR 52.1490(c)(74)(i)(B). As adopted by the Nevada Board of Agriculture. Submitted on 3/26/10 for inclusion into Appendix C of the 2008 Las Vegas Valley CO Maintenance Plan.
                
              
              
              
                Table 2—EPA-Approved Lander County Regulations
                
                  County citation
                  Title/Subject
                  Countyeffective date
                  
                  EPA Approval date
                  Additional explanation
                
                
                  Lander County Ordinance LC 8-78
                  Dust Ordinance
                  9/8/78
                  46 FR 21758 (4/14/81)
                  Was approved as part of the Lander County Air Quality Improvement Plan which was submitted on 12/29/78.
                
              
              
                Table 3—EPA-Approved Clark County Regulations
                
                  County citation
                  Title/Subject
                  Countyeffective date
                  
                  EPA Approval date
                  Additional explanation
                
                
                  Section 0
                  Definitions
                  4/1/14
                  79 FR 62351, 10/17/14
                  Amended by Clark County Board of County Commissioners on March 18, 2014 through Ordinance No. 4189. Submitted by NDEP on 4/1/14.
                
                
                  Section 1 (“Definitions”): Subsection 1.1
                  Affected Facility
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 1 (“Definitions”): Subsection 1.26
                  Dust
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 1 (“Definitions”): Subsection 1.29
                  Existing Gasoline Station
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 1 (“Definitions”): Subsection 1.36
                  Fumes
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 1 (“Definitions”): Subsection 1.51
                  Mist
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 1 (“Definitions”): Subsection 1.57
                  New Gasoline Station
                  9/3/81
                  47 FR 26620 (6/21/82)
                  Submitted on 11/17/81. See 40 CFR 52/1490(c)(24)(iii).
                
                
                  Section 1 (“Definitions”): Subsection 1.58
                  New Source
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 1 (“Definitions”): Subsection 1.81
                  Single Source
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 1 (“Definitions”): Subsection 1.88
                  Standard Conditions
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 1 (“Definitions”): Subsection 1.95
                  Uncombined Water
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52/1490(c)(17)(i).
                
                
                  Section 2: Subsections 2.1, 2.2, and 2.3
                  Air Pollution Control Board
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 4: Subsections 4.1-4.11 (excluding subsection 4.7.3)
                  Control Officer
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii). Subsection 4.7.3, submitted on 7/24/79, was superseded by approval of amended provision at 47 FR 26386 (6/18/82).
                
                
                  Section 4 (Control Officer): Subsection 4.7.3
                  [related to authority of control officer]
                  9/3/81
                  47 FR 26386 (6/18/82)
                  Submitted on 11/17/81. See 40 CFR 52.1490(c)(24)(iv).
                
                
                  Section 4 (Control Officer): Subsections 4.12, 4.12.1-4.12.3
                  [related to public notification]
                  4/24/80
                  46 FR 43141 (8/27/81)
                  Submitted on 11/5/80. See 40 CFR 52.1490(c)(22)(i).
                
                
                  Section 5: Subsection 5.1
                  Interference with Control Officer
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 6: Subsection 6.1
                  Injunctive Relief
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 8: Subsections 8.1, 8.2
                  Persons Liable for Penalties—Punishment; Defense
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 10
                  Compliance Schedules
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  
                  Section 12.0
                  Applicability, General Requirements and Transition Procedures
                  4/1/14
                  79 FR 62351, 10/17/14
                  Amended by Clark County Board of County Commissioners on March 18, 2014 through Ordinance No. 4189. Submitted by NDEP on 4/1/14.
                
                
                  Section 12.1
                  Permit Requirements for Minor Sources
                  4/1/14
                  79 FR 62351, 10/17/14
                  Amended by Clark County Board of County Commissioners on March 18, 2014 through Ordinance No. 4189. Submitted by NDEP on 4/1/14.
                
                
                  Section 12.2
                  Permit Requirements for Major Sources in Attainment Areas (Prevention of Significant Deterioration)
                  4/1/14
                  79 FR 62351, 10/17/14
                  Amended by Clark County Board of County Commissioners on March 18, 2014 through Ordinance No. 4189. Submitted by NDEP on 4/1/14.
                
                
                  Section 12.3
                  Permit Requirements for Major Sources in Nonattainment Areas
                  4/1/14
                  79 FR 62351, 10/17/14
                  Amended by Clark County Board of County Commissioners on March 18, 2014 through Ordinance No. 4189. Submitted by NDEP on 4/1/14.
                
                
                  Section 12.4
                  Authority to Construct Application and Permit Requirements For Part 70 Sources
                  4/1/14
                  79 FR 62351, 10/17/14
                  Amended by Clark County Board of County Commissioners on March 18, 2014 through Ordinance No. 4189. Submitted by NDEP on 4/1/14.
                
                
                  Section 12.7: Subsection 12.7.5
                  Emission Reduction Credits
                  7/1/10
                  79 FR 62351, 10/17/14
                  The heading for subsection 12.7.5 is “Criteria for Granting ERCs.” Adopted by Clark County Board of County Commissioners on May 18, 2010 through Ordinance No. 3864. Submitted by NDEP on 4/1/14.
                
                
                  Section 18: Subsections 18.1-18.5.2
                  Registration/Permit Fees
                  9/3/81
                  47 FR 26386 (6/18/82)
                  Submitted on 11/17/81. See 40 CFR 52.1490(c)(24)(iv).
                
                
                  Section 18: Subsections 18.6-18.12
                  Registration/Permit Fees
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 23: Subsections 23.1-23.5 (excluding subsections 23.2.1-23.3.1.2, 23.3.4-23.3.5)
                  Continuous Monitoring by Fossil Fuel-Fired Steam Generators
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii). Subsections 23.2.1-23.3.1.2, 23.3.4-23.3.5, submitted on 7/24/79, were superseded by revised subsections submitted on 11/17/81 and approved at 47 FR 26386 (6/18/82).
                
                
                  Section 23 (Continuous Monitoring by Fossil Fuel-Fired Steam Generators): Subsections 23.2.1-23.3.1.2, 23.3.4-23.3.5)
                  [related to specifications for continuous monitoring]
                  9/3/81
                  47 FR 26386 (6/18/82)
                  Submitted on 11/17/81. See 40 CFR 52.1490(c)(24)(iv).
                
                
                  Section 25: Subsection 25.2
                  Upset, Breakdown or Scheduled Maintenance
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii). Subsection 25.1, submitted on 7/24/79, was never approved into the SIP; see 40 CFR 52.1483 and 69 FR 54006, at 54017, 54018 (9/7/04).
                
                
                  Section 26
                  Emission of Visible Air Contaminants
                  5/5/2016
                  82 FR 27622 (6/16/2017)
                  Submitted on June 29, 2015.
                
                
                  Section 27
                  Particulate Matter from Process Weight Rate
                  9/3/81
                  47 FR 26386 (6/18/82)
                  Submitted on 11/17/81. See 40 CFR 52.1490(c)(24)(iv).
                
                
                  Section 28: Subsections 28.1 and 28.2
                  Fuel Burning Equipment
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  
                  Section 31
                  Reduction of Emission of Sulfur from Primary Non-Ferrous Smelters
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 32: Subsections 32.1, 32.2
                  Reduction of Animal Matter
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 33
                  Chlorine in Chemical Processes
                  5/18/84
                  51 FR 29923 (8/21/86)
                  Submitted on 1/11/85. See 40 CFR 52.1490(c)(i)(A). See also clarification at 69 FR 54006 (9/7/04.
                
                
                  Section 41
                  Fugitive Dust
                  4/29/14
                  79 FR 60080, 10/6/14
                  Adopted by Clark County on April 15, 2014 and submitted by NDEP on May 27, 2014.
                
                
                  Section 42: Subsections 42.1, 42.3 and 42.4
                  Open Burning
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii). Subsection 42.2 deleted without replacement—see 40 CFR 52.1490(c)(16)(viii)(C).
                
                
                  Section 50
                  Storage of Petroleum Products
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ii).
                
                
                  Section 51
                  Petroleum Product Loading into Tank Trucks and Trailers
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ii).
                
                
                  Section 52: Subsections 52.1-52.10 (excluding subsections 52.4.2.3 and 52.7.2)
                  Handling of Gasoline at Service Stations, Airports and Storage Tanks
                  12/28/78
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ii). Subsections 52.4.2.3 and 52.7.2 were superseded by amended provisions submitted on 11/17/81 and approved at 47 FR 26386 (6/18/82).
                
                
                  Section 52 (Handling of Gasoline at Service Stations, Airports and Storage Tanks): Subsections 52.4.2.3 and 52.7.2
                  [related to vapor recovery and sales information]
                  9/3/81
                  47 FR 26386 (6/18/82)
                  Submitted on 11/17/81. See 40 CFR 52.1490(c)(24)(iv).
                
                
                  Section 53
                  Oxygenated Wintertime Gasoline
                  6/3/03
                  69 FR 56351 (9/21/04)

                  Submitted on 11/10/03. See 40 CFR 52.1490(c)(52)(i)(A)(1). Superseded earlier version adopted on 9/25/97, submitted on 8/7/98, and approved at 64 FR 29573 (6/2/99).
                
                
                  Ordinance No. 3809
                  An Ordinance to Suspend the Applicability and Enforceability of All Provisions of Clark County Air Quality Regulation Section 54, the Cleaner Burning Gasoline Wintertime Program; and Provide for Other Matters Properly Relating Thereto
                  9/29/09
                  75 FR 59090 (9/27/10)
                  See 40 CFR 52.1490(c)(74)(i)(A). Section 54 was suspended by the Clark County Board of County Commissioners through adoption of Ordinance No. 3809 on September 15, 2009. Submitted on 3/26/10 for inclusion into Appendix C of the 2008 Las Vegas Valley CO Maintenance Plan.
                
                
                  Section 60 (excluding subsections 60.4.2 and 60.4.3)
                  Evaporation and Leakage
                  6/28/79
                  46 FR 21758 (4/14/81)
                  Submitted on 9/18/79. See 40 CFR 52.1490(c)(17)(i). Subsections 60.4.2 and 60.4.3 were superseded by approval of amended provisions at 49 FR 10259 (3/20/84) and 47 FR 26386 (6/18/82).
                
                
                  Section 60: Subsection 60.4.2
                  [General prohibition on use of cutback asphalt]
                  9/3/81
                  49 FR 10259 (3/20/84)
                  Submitted on 11/17/81. See 40 CFR 52.1490(c)(24)(vi).
                
                
                  Section 60: Subsection 60.4.3
                  [Exceptions to subsection 60.4.2]
                  9/3/81
                  47 FR 26386 (6/18/82)
                  Submitted on 11/17/81. See 40 CFR 52.1490(c)(24)(iv).
                
                
                  Section 70: subsections 70.1-70.6
                  Emergency Procedures
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  
                  Section 80
                  Circumvention
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 81
                  Provisions of Regulations Severable
                  12/28/78
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(viii).
                
                
                  Section 90
                  Fugitive Dust from Open Areas and Vacant Lots
                  4/29/14
                  79 FR 60080, 10/6/14
                  Adopted by Clark County on April 15, 2014 and submitted by NDEP on May 27, 2014.
                
                
                  Section 91
                  Fugitive Dust from Unpaved Roads, Unpaved Alleys, and Unpaved Easement Roads
                  4/29/14
                  79 FR 60080, 10/6/14
                  Adopted by Clark County on April 15, 2014 and submitted by NDEP on May 27, 2014.
                
                
                  Section 92
                  Fugitive Dust from Unpaved Parking Lots, Material Handling & Storage Yards, & Vehicle & Equipment Storage Yards
                  4/29/14
                  79 FR 60080, 10/6/14
                  Adopted by Clark County on April 15, 2014 and submitted by NDEP on May 27, 2014.
                
                
                  Section 93
                  Fugitive Dust from Paved Roads & Street Sweeping Equipment
                  4/29/14
                  79 FR 60080, 10/6/14
                  Adopted by Clark County on April 15, 2014 and submitted by NDEP on May 27, 2014.
                
                
                  Section 94
                  Permitting & Dust Control for Construction Activities
                  3/18/03 (amended)
                  71 FR 63250 (10/30/06)

                  Originally adopted on 6/22/00, amendments adopted on 3/18/03 made effective 4/1/03. Submitted on 3/26/03. See 40 CFR 52.1490(c)(61)(i)(A)(1). Supersedes earlier version of rule approved at 69 FR 32273 (6/9/04).
                
                
                  Section 94 Handbook
                  Construction Activities Dust Control Handbook
                  4/1/03
                  71 FR 63250 (10/30/06)

                  Originally adopted on 6/22/00, and amended on 3/18/03. Submitted on 3/26/03. See 40 CFR 52.1490(c)(61)(i)(A)(1). Supersedes earlier version of rule approved at 69 FR 32273 (6/9/04).
                
                
                  Clark County Building Code, Section 3708
                  Residential Wood Combustion Ordinance (Fireplace), No. 1249
                  12/4/90
                  68 FR 52838 (9/8/03)

                  Adopted on 11/20/90, and submitted on 11/19/02. See 40 CFR 52.1490(c)(41)(i)(A)(1).
                
              
              
                Table 4—EPA-Approved City of Las Vegas Regulations
                
                  City citation
                  Title/Subject
                  City effective date
                  EPA Approval date
                  Additional explanation
                
                
                  City of Las Vegas Building Code, Section 3708
                  Residential Wood Combustion Ordinance (Fireplace), No. 3538
                  11/21/90
                  68 FR 52838 (9/8/03)

                  Adopted on 11/21/90, and submitted on 11/19/02. See 40 CFR 52.1490(c)(41)(i)(A)(2).
                
              
              
                Table 5—EPA-Approved City of North Las Vegas Regulations
                
                  City citation
                  Title/Subject
                  City effective date
                  EPA Approval date
                  Additional explanation
                
                
                  City of North Las Vegas Building Code, Section 13.16.150
                  Residential Wood Combustion Ordinance (Fireplace), No. 1020
                  9/18/91
                  68 FR 52838 (9/8/03)

                  Adopted on 9/18/91, and submitted on 11/19/02. See 40 CFR 52.1490(c)(41)(i)(A)(3).
                
              
              
              
                Table 6—EPA-Approved City of Henderson Regulations
                
                  City citation
                  Title/Subject
                  City effective date
                  EPA Approval date
                  Additional explanation
                
                
                  City of Henderson Building Code, Section 15.40.010
                  Residential Wood Combustion Ordinance (Fireplace), No. 1697
                  10/15/96
                  68 FR 52838 (9/8/03)

                  Adopted on 10/15/96, and submitted on 11/19/02. See 40 CFR 52.1490(c)(41)(i)(A)(4).
                
              
              
                Table 7—EPA-Approved Washoe County Regulations
                
                  Districtcitation
                  
                  Title/Subject
                  District effective date
                  EPA Approval date
                  Additional explanation
                
                
                  GENERAL DEFINITIONS
                
                
                  010.000
                  Definitions
                  5/26/2016
                  82 FR 27622 (6/16/2017)
                  Submitted on August 15, 2016.
                
                
                  010.005
                  Air Contaminant
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.010
                  Air Pollution
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.011
                  Allowable emissions
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.014
                  Asphalt
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81).
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.015
                  Atmosphere
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.020
                  Board of Health
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.025
                  BTU-British Thermal Unit
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.028
                  Cold Cleaner
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.030
                  Combustion Contaminants
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.035
                  Combustible Refuse
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.040
                  Commercial Fuel Oil
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.045
                  Condensed Fumes
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.050
                  Control Equipment
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.055
                  Control Officer
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.057
                  Conveyorized Degreaser
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.059
                  Cut-back Asphalt
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.060
                  District Health Officer
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.065
                  Dusts
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.070
                  Emission
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.071
                  Freeboard height
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.072
                  Freeboard ratio
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.075
                  Fuel
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.080
                  Fuel Burning Equipment
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.085
                  Garbage
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.090
                  Gas
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.091
                  Gasoline
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.095
                  Health District
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.100
                  Hearing Board
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.105
                  Incinerator
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  
                  010.106
                  Lowest Achievable Emission Rate
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.107B
                  Major Emitting Facility Or Major Stationary Source (Nonattainment Areas)
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.108
                  Major Modification
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.110
                  Mist
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.116
                  Non Attainment Area
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.117
                  Non Attainment Pollutant
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.120
                  Nuisance
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.125
                  Odor
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.130
                  Opacity
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.135
                  Open Fire
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.136
                  Open Top Vapor Degreaser
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.140
                  Particulate Matter
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.145
                  Pathological Waste
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.117
                  Pellet Stove
                  2/23/06
                  72 FR 33397 (6/18/07)

                  Submitted on 5/5/06. See 40 CFR 52.1490(c)(63)(i)(A)(1).
                
                
                  010.148
                  Penetrating Prime Coat
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.149
                  Penetrating Seal Coat
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.150
                  Person
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.151
                  Potential to Emit
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.155
                  Process Weight
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.160
                  Process Weight Rate
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.165
                  Ringelmann Chart
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.166
                  Significant Ambient Impact
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.170
                  Smoke
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.175
                  Source
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.1751
                  Source Registration
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  010.180
                  Stack or Chimney
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.185
                  Standard Conditions
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  010.197
                  Volatile Organic Compound
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 4/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  GENERAL PROVISIONS
                
                
                  020.005
                  Board of Health-Powers and Duties
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.010
                  Injunctive Relief
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.015
                  Judicial Relief
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.025
                  Control Officer-Powers and Duties
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  
                  020.035
                  Violations of Regulations
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.040
                  Notice of Violation
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.045
                  Citation
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.050
                  Administrative Fines
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.055
                  Injunctive Relief
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.055
                  Confidential information
                  1/24/79(adopted)
                  
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ix).
                
                
                  020.060
                  Interference with Performance of Duty
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.070
                  Sampling and Testing
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.080
                  Circumvention
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.085
                  Upset, Breakdown or Scheduled Maintenance
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.090
                  Registration of Sources
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  020.095
                  Severability
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  SOURCE REGISTRATION AND OPERATION
                
                
                  030.000
                  Sources—General
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.005
                  [Authority to Construct must be issued before any building permit]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.010
                  [Limits on Issuance of Authorities to Construct]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.015
                  [Public notice requirement for major sources]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.025
                  Registration Application
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.030
                  [Limits on effect of acceptance of permit application or issuance of Authority to Construct]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.110
                  [modifications]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.115(1), (5), and subsection (B)
                  [Additional requirements for major sources in general and specific additional requirements for major sources of nonattainment pollutants]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.120
                  [Violations and Stop Work Orders]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.1201
                  [Person served with Stop Work Order]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.205
                  [Registration Requirement]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.210
                  [Issuance of Permits to Operate]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.215
                  [Limits on Meaning of Issuance of Permit to Operate]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.218
                  Demonstration of Compliance
                  6/28/12
                  77 FR 60915 (10/5/12)
                  Submitted on 8/30/12.
                
                
                  030.230
                  Record Keeping
                  6/28/12
                  77 FR 60915 (10/5/12)
                  Submitted on 8/30/12.
                
                
                  
                  030.235
                  Requirements for Source Sampling and Testing
                  6/28/12
                  77 FR 60915 (10/5/12)
                  Submitted on 8/30/12.
                
                
                  030.245
                  [Permit to Operate is not transferable]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.250
                  [Permit to Operate is subject to suspension or revocation for violation]
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  030.300
                  Fee and Fee Schedule
                  5/23/79(adopted)
                  
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ix).
                
                
                  030.305
                  Plan Review Fees
                  5/23/79(adopted)
                  
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ix).
                
                
                  030.310
                  [Permit to Operate—Schedule of Fees]
                  5/23/79(adopted)
                  
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ix).
                
                
                  030.970 (subsection A only)
                  Part 70 Permit Monitoring and Compliance
                  6/28/12
                  77 FR 60915 (10/5/12)
                  Submitted on 8/30/12.
                
                
                  030.3101
                  Fuel burning equipment
                  5/23/79(adopted)
                  
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ix).
                
                
                  030.3102
                  Incinerators
                  5/23/79(adopted)
                  
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ix).
                
                
                  030.3103
                  Storage tanks
                  5/23/79(adopted)
                  
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ix).
                
                
                  030.3104
                  Processes
                  5/23/79(adopted)
                  
                  46 FR 43141 (8/27/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(ix).
                
                
                  PROHIBITED EMISSIONS
                
                
                  040.005
                  Visible Air Contaminants
                  2/23/06
                  72 FR 33397 (6/18/07)

                  Submitted on 5/5/06. See 40 CFR 52.1490(c)(63)(i)(A)(1).
                
                
                  040.010
                  Particulate Matter
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.015
                  Specific Contaminants
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.020
                  Dust and Fumes
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.025
                  Exceptions
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.030
                  Dust Control
                  11/1/02
                  72 FR 25969 (5/8/07)
                  Adopted on 7/26/02. Submitted on 8/5/02. See 40 CFR 52.1490(c)(55)(i)(A)(2).
                
                
                  040.031
                  Street Sanding Operations
                  2/27/02
                  71 FR 14386 (3/22/06)
                  Adopted on 2/27/02. Submitted on 8/5/02. See 40 CFR 52.1490(c)(55)(i)(A)(1).
                
                
                  040.032
                  Street Sweeping Operations
                  2/27/02
                  71 FR 14386 (3/22/06)
                  Adopted on 2/27/02. Submitted on 8/5/02. See 40 CFR 52.1490(c)(55)(i)(A)(1).
                
                
                  040.035
                  Open Fires
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.040
                  Burning Permit Conditions
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.045
                  Refuse Disposal
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.050
                  Incinerator Emissions
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.051
                  Wood-Burning Devices
                  5/26/2016
                  82 FR 27622 (6/16/2017)
                  Submitted on August 15, 2016.
                
                
                  040.060
                  Sulfur Content of Fuel
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.065
                  Reduction of Animal Matter
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on 6/12/72. See 40 CFR 52.1490(c)(2).
                
                
                  040.070
                  Storage of Petroleum Products
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  040.075
                  Gasoline Loading into Tank Trucks and Trailers
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  040.080
                  Gasoline Unloading from Tank Trucks and Trailers into Storage Tanks
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  
                  040.085
                  Organic Solvents
                  1/24/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  040.090
                  Cut-Back Asphalts
                  5/23/79(adopted)
                  
                  46 FR 21758 (4/14/81)
                  Submitted on 7/24/79. See 40 CFR 52.1490(c)(16)(iii).
                
                
                  040.095
                  Oxygen Content of Motor Fuel
                  10/24/13 (amended)
                  83 FR 983 (1/9/18)
                  Previously approved at 73 FR 38124 (7/3/08). Submitted on 3/28/14. Suspends local motor fuel oxygenate requirement.
                
                
                  [Related to 040.095]
                  Washoe County District Board of Health Meeting, September 22, 2005, Public Hearing-Amendments—Washoe County District Board of Health Regulations Governing Air Quality Management; to Wit: Rule 040.095 (Oxygen Content of Motor Vehicle Fuel)
                  9/22/05
                  73 FR 38124 (7/3/08)
                  See 52.1490(c)(69)(i)(A)(1)(i).
                
                
                  EMERGENCY EPISODE PLAN
                
                
                  050.001
                  Emergency Episode Plan
                  3/23/06
                  72 FR 33397 (6/18/07)

                  Submitted on 5/5/06. See 40 CFR 52.1490(c)(63)(i)(A)(1).
                
                
                  060.010
                  Emergency Authority to Act
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on June 12, 1972. See 40 CFR 52.1490(c)(2).
                
                
                  060.015
                  Sampling Stations and Air Sampling
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on June 12, 1972. See 40 CFR 52.1490(c)(2).
                
                
                  060.020
                  Reports
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on June 12, 1972. See 40 CFR 52.1490(c)(2).
                
                
                  060.025
                  Continuing Program of Voluntary Cooperation
                  2/1/72
                  37 FR 15080 (7/27/72)
                  Submitted on June 12, 1972. See 40 CFR 52.1490(c)(2).
                
              
              (d) EPA-approved State source-specific permits. [Reserved]
              (e) EPA-approved Nevada nonregulatory provisions and quasi-regulatory measures.
              
              
                EPA-Approved Nevada Nonregulatory Provisions and Quasi-Regulatory Measures
                
                  Name of SIP provision
                  Applicable geographic ornonattainment area
                  
                  State submittal date
                  EPA approval date
                  Explanation
                
                
                  
                    AIR QUALITY IMPLEMENTATION PLAN FOR THE STATE OF NEVADA
                    1
                  
                
                
                  Section 1—Legal authority
                  State-wide
                  1/28/72
                  37 FR 10842 (5/31/72)
                  See 40 CFR 52.1490(b). Statutes approved into the SIP are listed at the end of this table.
                
                
                  Legal opinions concerning the plan
                  State-wide
                  11/17/72
                  38 FR 12702 (5/14/73).
                  See 40 CFR 52.1490(c)(4).
                
                
                  Section 2—Control regulations
                  State-wide, Clark County and Washoe County air districts, and certain city and county jurisdictions
                  ()
                  Not applicable
                  See paragraph (c) of 40 CFR 52.1470, above.
                
                
                  Section 3—Air quality data summary (excluding subsection 3.2)
                  State-wide
                  1/28/72
                  37 FR 10842 (5/31/72)
                  See 40 CFR 52.1490(b). An amended subsection 3.2 was submitted on 12/10/76 and approved at 43 FR 26932 (8/21/78).
                
                
                  Subsection 3.2 (SO2 Data)
                  State-wide
                  12/10/76
                  43 FR 26932 (8/21/78)
                  Superseded subsection 3.2 from the original SIP. See 40 CFR 52.1490(c)(12).
                
                
                  
                  Section 4—Emissions summary (excluding subsection 4.2)
                  State-wide
                  1/28/72
                  37 FR 10842 (5/31/72)
                  See 40 CFR 52.1490(b). An amended subsection 4.2 was submitted on 12/10/76 and approved at 43 FR 26932 (8/21/78).
                
                
                  Subsection 4.2 (Exceptions)
                  State-wide
                  12/10/76
                  43 FR 26932 (8/21/78)
                  Superseded subsection 4.2 from the original SIP. See 40 CFR 52.1490(c)(12).
                
                
                  Section 5—Control strategy (excluding subsection 5.1 and table 5.1)
                  State-wide
                  1/28/72
                  37 FR 10842 (5/31/72)
                  See 40 CFR 52.1490(b). Errata sheet correcting page 5-21 was submitted by Nevada on 4/26/72 and approved with the original SIP on 1/28/72. See 40 CFR 52.1490(c)(1). Subsection 5.1 and table 5.1 was superseded by amended provisions at 43 FR 26932 (8/21/78).
                
                
                  Subsection 5.1 (Approach)
                  State-wide
                  12/10/76
                  43 FR 26932 (8/21/78)
                  Superseded subsection 5.1 from the original SIP. See 40 CFR 52.1490(c)(12).
                
                
                  Table 5.1 (Classification of regions)
                  State-wide
                  12/10/76
                  43 FR 26932 (8/21/78)
                  Superseded table 5.1 from the original SIP. See 40 CFR 52.1490(c)(12).
                
                
                  Table 5.2 (Set 1 Pollutants)
                  Clark County
                  12/10/76
                  43 FR 26932 (8/21/78)
                  Specifies SO2 control strategy analysis for Clark County. See 40 CFR 52.1490(c)(12).
                
                
                  Nevada State Implementation Plan for Interstate Transport to Satisfy the Requirements of Clean Air Act 110(a)(2)(D)(i) for the 8-hour Ozone and PM2.5 NAAQS Promulgated in July 1997 (January 31, 2007)
                  State-wide
                  2/5/07
                  72 FR 41629 (7/31/07)
                  See 40 CFR 52.1490(c)(64)(i)(A)(1).
                
                
                  Mason Valley #108 (Yerington) and Fernley Area #76 Air Quality Implementation Plan
                  Mason Valley and Fernley Area
                  12/29/78
                  46 FR 21758 (4/14/81)
                  TSP nonattainment plan. See 40 CFR 52.1490(c)(14)(iii). TSP plan was approved with conditions, but conditions were revoked at 47 FR 15790 (4/13/82).
                
                
                  Letter from Michael L. Eckstein, P.E., Lyon County Engineer, 2/27/79
                  Yerington and Fernley
                  7/24/79
                  46 FR 21758 (4/14/81)
                  Relates to paving schedule to reduce TSP emissions. See 40 CFR 52.1490(c)(16)(iv).
                
                
                  Lander County Air Quality Improvement Plan
                  Lander County
                  12/29/78
                  46 FR 21758 (4/14/81)
                  TSP nonattainment plan. See 40 CFR 52.1490(c)(14)(iii). TSP plan was approved with conditions, but conditions were revoked at 47 FR 15790 (4/13/82).
                
                
                  Resolution, County of Lander, May 3, 1979
                  Lander County
                  7/24/79
                  46 FR 21758 (4/14/81)
                  See 40 CFR 52.1490(c)(16)(iv).
                
                
                  
                  Carson Desert (#101 (Fallon) Air Quality Implementation Plan
                  Carson Desert
                  12/29/78
                  46 FR 21758 (4/14/81)
                  TSP nonattainment plan. See 40 CFR 52.1490(c)(14)(iii). TSP plan was approved with conditions, but conditions were revoked at 47 FR 15790 (4/13/82).
                
                
                  Letter from Ben T. Bartlett, P.E., City Engineer, City of Fallon, 12/20/78
                  City of Fallon
                  7/24/79
                  46 FR 21758 (4/14/81)
                  Relates to paving schedule to reduce TSP emissions. See 40 CFR 52.1490(c)(16)(iv).
                
                
                  Winnemucca Segment (#70) Air Quality Implementation Plan
                  Winnemucca Segment
                  12/29/78
                  46 FR 21758 (4/14/81)
                  TSP nonattainment plan. See 40 CFR 52.1490(c)(14)(iii). TSP plan was approved with conditions, but conditions were revoked at 47 FR 15790 (4/13/82).
                
                
                  Letter from Leslie F. Harmon, Councilman, City of Winnemucca, 11/11/79
                  City of Winnemucca
                  7/24/79
                  46 FR 21758 (4/14/81)
                  Relates to paving schedule to reduce TSP emissions. See 40 CFR 52.1490(c)(16)(iv).
                
                
                  Redesignation Request and Maintenance Plan for the National Sulfur Dioxide Standard—Central Steptoe Valley
                  Central Steptoe Valley, White Pine County
                  2/14/95
                  67 FR 17939 (4/12/02)
                  Sulfur dioxide redesignation request and maintenance plan. See 40 CFR 52.1490(c)(39)(i)(A).
                
                
                  Supplement to Maintenance Plan for the National Sulfur Dioxide Standard—Central Steptoe Valley
                  Central Steptoe Valley, White Pine County
                  2/27/02
                  67 FR 17939 (4/12/02)
                  Supplement consists of a letter from Allen Biaggi, Administrator, NDEP, to Wayne Nastri, EPA Region IX Regional Administrator, dated 2/27/02. See 40 CFR 52.1490(c)(40)(i)(A).
                
                
                  Las Vegas Valley Air Quality Implementation Plan, 12/5/78
                  Las Vegas Valley, Clark County
                  12/29/78
                  46 FR 21758 (4/14/81)
                  Carbon monoxide, photochemical oxidant, and TSP nonattainment plan. See 40 CFR 52.1490(c)(14)(iii). The plan was approved with conditions, but conditions were revoked at 47 FR 15790 (4/13/82).
                
                
                  Two memoranda of understanding between Clark County, the Health District, and the Transportation Policy Committee
                  Las Vegas Valley, Clark County
                  7/24/79
                  46 FR 21758 (4/14/81)
                  Amendments to the Las Vegas Valley Air Quality Implementation Plan, 12/5/78. See 40 CFR 52.1490(c)(16)(v).
                
                
                  Air Quality Implementation Plan, Las Vegas Valley, Clark County, Nevada, Revised 11/18/80 (excluding Clark County Air Pollution Control Regulations)
                  Las Vegas Valley, Clark County
                  4/4/81
                  47 FR 15790 (4/13/82)
                  Updates Las Vegas Valley Air Quality Implementation Plan, 12/5/78, for carbon monoxide, ozone and TSP to respond to conditions placed on approval. See 40 CFR 52.1490(c)(23)(i). Clark County air pollution control regulations were included as appendix C to the plan but were not approved as part of the plan.
                
                
                  
                  Air Quality Implementation Plan, Las Vegas Valley, Clark County, Nevada, Update, 6/1/82
                  Las Vegas Valley, Clark County
                  6/23/82
                  49 FR 44208 (11/5/84)
                  Submitted as required in response to EPA's approval of request for extension of CO attainment date to 1987. See 40 CFR 52.1490(c)(32).
                
                
                  Air Quality Implementation Plan, Las Vegas Valley, Clark County, Nevada, Post 1982 Update, July 1984
                  Las Vegas Valley, Clark County
                  1/11/85
                  51 FR 29923 (8/21/86)
                  Submitted as required in response to EPA's approval of request for extension of ozone attainment date to 1987. In addition to the plan itself, the approval includes an emissions inventory for 1995, transmitted by letter dated 3/14/86. See 40 CFR 52.1490(c)(33)(i)(A).
                
                
                  Emissions Inventory for 1995
                  Las Vegas Valley, Clark County
                  3/14/86
                  51 FR 29923 (8/21/86)
                  Supplements the Air Quality Implementation Plan, Las Vegas Valley, Clark County, Nevada, Post 1982 Update, 7/84. See 40 CFR 52.1490(c)(33)(ii)(A).
                
                
                  Ozone Redesignation Request and Maintenance Plan, Clark County, Nevada (March 2011)
                  Clark County, Nevada: that portion of Clark County that lies in hydrographic areas 164A, 164B, 165, 166, 167, 212, 213, 214, 216, 217, and 218, but excluding the Moapa River Indian Reservation and the Fort Mohave Indian Reservation
                  4/11/11
                  78 FR 1149, 1/8/13
                  Approval includes appendices A, B, and C. Relates to the 1997 8-hour ozone standard.
                
                
                  Revision to Motor Vehicle Emissions Budgets in Ozone Redesignation Request and Maintenance Plan: Clark County, Nevada (October 2018)
                  Clark County, Nevada: That portion of Clark County that lies in hydrogeographic areas 164A, 164B, 165, 166, 167, 212, 213, 214, 216, 217, and 218, but excluding the Moapa River Indian Reservation and the Fort Mohave Indian Reservation
                  10/31/2018
                  84 FR 44699, 8/27/2019
                  Conditional approval of revised emission inventory and budgets. Includes a State commitment to revise the budgets within one year.
                
                
                  PM-10 State Implementation Plan for Clark County, June 2001
                  Las Vegas Valley, Clark County
                  7/23/01
                  69 FR 32273 (6/9/04)

                  Adopted 6/19/01. PM-10 nonattainment plan. Approval covers chapter 3, chapter 4 (excluding pages 4-125 and 4-126), chapters 5 through 7, appendices A through E, appendix J, and appendices L through N. All rules and regulations approved in appendix G have been superseded by subsequent EPA approvals of amended regulations. See 40 CFR 52.1490(c)(42)(i)(A)(1).
                
                
                  
                  Pages 4-125 and 4-126 and appendix R (of the PM-10 State Implementation Plan for Clark County)
                  Las Vegas Valley, Clark County
                  11/19/02
                  69 FR 32273 (6/9/04)
                  Replacement pages and an additional appendix (i.e., Appendix R—Documentation on Residential Wood Combustion Control Measures”) to the PM-10 State Implementation Plan for Clark County. See 40 CFR 52.1490(c)(44)(i)(A)(1).
                
                
                  Redesignation Request and Maintenance Plan for Particulate Matter (PM10), Clark County, Nevada (August 2012)
                  Las Vegas Valley, Clark County
                  9/7/12
                  79 FR 60080 (10/6/14)
                  Excludes appendix B (“Documentation of the Public Review Process”).
                
                
                  State of Nevada State Implementation Plan for an Enhanced Program for the Inspection and Maintenance of Motor Vehicles for Las Vegas Valley and Boulder City, Nevada, revised March 1996
                  Portions of Clark County
                  3/20/96
                  69 FR 56351 (9/21/04)

                  I/M SIP. Approval includes the cover page through page 15, appendix 1 (only the Nevada attorney general's opinion and memorandum dated 11/15/93 and 6/29/94, respectively), and appendices 2 and 9. See 40 CFR 52.1490(c)(46)(i)(A)(1).
                
                
                  NV2000 Analyzer Electronic Data Transmission Equipment Specifications (June 15, 2000)
                  Parts of Clark County
                  1/30/02
                  69 FR 56351 (9/21/04)

                  Included in approval of I/M program for Las Vegas Valley and Boulder City. See 40 CFR 52.1490(c)(48)(ii)(A)(1).
                
                
                  Contract between Nevada Department of Motor Vehicles and MD LaserTech for on-road testing services, dated January 15, 2002
                  Parts of Clark County
                  6/4/02
                  69 FR 56351 (9/21/04)

                  Included in approval of I/M program for Las Vegas Valley and Boulder City. See 40 CFR 52.1490(c)(49)(ii)(A)(1).
                
                
                  
                  Carbon Monoxide State Implementation Plan, Las Vegas Valley Nonattainment Area, Clark County, Nevada, August 2000
                  Las Vegas Valley, Clark County
                  8/9/00
                  69 FR 56351 (9/21/04)

                  CO nonattainment plan. Adopted on 8/1/00. Approval includes the following sections within which certain exceptions are noted but excluding all sections not specifically cited: chapters 1 through 8 (with the exception of chapter 7, subsection 7.2.2, “Contingency Measures”); appendix A, “Emissions Inventory”, sections 1 through 7, and section 8-“Annexes” (with the exception of appendix E, “Quality Assurance/Quality Control”); appendix B, “Transportation Documentation”, section 1; appendix D, “Regulations, Policies and Public Participation Documentation”, section 1-“Cleaner Burning Gasoline (CBG) Regulations and Supporting Documentation” (with the exception of District Board of Health of Clark County Air Pollution Control Regulations section 54 as adopted on April 22, 1999), section 2, section 3, section 4-“Nevada Administrative Code, Chapter 445B: Technician Training and Licensing” (with the exception of NAC 445B.485-445B.487, 445B.489-445B.493, and 445B.495-445B.498), and sections 5 through 9; and appendix E, “Supplemental Technical Support Documentation”, sections 1 through 4, and 7. See 40 CFR 52.1490(c)(47)(i)(A)(1).
                
                
                  Carbon Monoxide State Implementation Plan Revision, Las Vegas Valley Nonattainment Area, Clark County, Nevada, October 2005
                  Las Vegas Valley, Clark County
                  2/14/06
                  71 FR 44587 (8/7/06)

                  Update to 2000 CO nonattainment plan. Adopted by Clark County on 10/4/05. Approval did not include section 7.3 (page 7-2), “Mobile Source Emissions Budget”). See 40 CFR 52.1490(c)(57)(i)(A)(1).
                
                
                  
                  Section 7.3 (page 7-2), “Mobile Source Emissions Budget”) of the Carbon Monoxide State Implementation Plan Revision, Las Vegas Valley Nonattainment Area, Clark County, Nevada
                  Las Vegas Valley, Clark County
                  5/12/06
                  71 FR 44587 (8/7/06)

                  Replacement section for 2005 CO Plan. Adopted by Clark County on 5/2/06. See 40 CFR 52.1490(c)(58)(i)(A)(1).
                
                
                  Carbon Monoxide Redesignation Request and Maintenance Plan, Las Vegas Valley Nonattainment Area, Clark County, Nevada (September 2008), excluding the appendices
                  Las Vegas Valley, Clark County
                  9/18/08
                  75 FR 59090 (9/27/10)
                  See 40 CFR 52.1490(c)(73)(ii)(B).
                
                
                  Resolution of the Clark County Board of Commissioners Adopting the Clark County Carbon Monoxide Redesignation Request and Maintenance Plan, adopted by the Clark County Board of Commissioners on September 2, 2008
                  Las Vegas Valley, Clark County
                  9/18/08
                  75 FR 59090 (9/27/10)
                  See 40 CFR 52.1490(c)(73)(ii)(A).
                
                
                  Letter from Anthony Lesperance, Director, Nevada Department of Agriculture, to Lewis Wallenmeyer, Director, Clark County Department of Air Quality and Environmental Management, dated June 22, 2010
                  Las Vegas Valley, Clark County
                  8/30/10
                  75 FR 59090 (9/27/10)
                  See 40 CFR 52.1490(c)(75). Letter sets forth the Nevada Department of Agriculture's commitment to seek reinstatement of the Low RVP wintertime gasoline requirement in Clark County if necessary under the Las Vegas Valley Carbon Monoxide Maintenance Plan to address future carbon monoxide violations.
                
                
                  Clark County Transportation Conformity Plan (January 2008)
                  Portions of Clark County
                  4/1/08
                  73 FR 66182 (11/7/08)
                  40 CFR 52.1490(c)(72)(i)(A).
                
                
                  Correspondence dated March 6, 2007 from the Nevada Department of Motor Vehicles to the Nevada Division of Environmental Protection
                  Portions of Clark County and Washoe County
                  5/11/07
                  73 FR 38124 (7/3/08)

                  The letter describes an upgrade to the NV2000 emission analyzer to make emissions testing possible on motor vehicles containing a certified on-board diagnostic system which uses controller area network communication. See 40 CFR 52.1490(c)(71)(ii)(A)(1).
                
                
                  Truckee Meadows Air Quality Implementation Plan, 12/6/78
                  Truckee Meadows, Washoe County
                  12/29/78
                  46 FR 21758 (4/14/81)
                  Carbon monoxide, photochemical oxidant, and TSP nonattainment plan. See 40 CFR 52.1490(c)(14)(iii). The plan was approved with conditions, but conditions were revoked at 47 FR 15790 (4/13/82).
                
                
                  
                  Request for Extension of the CO Attainment Date for the Truckee Meadows CO Nonattainment Area
                  Truckee Meadows, Washoe County
                  8/19/80
                  46 FR 45605 (9/14/81)
                  See 40 CFR 52.1490(c)(20).
                
                
                  Resolution of the Washoe Council of Governments adopted 8/28/81 and Endorsement of the State Environmental Commission dated 10/15/81
                  Truckee Meadows, Washoe County
                  11/17/81
                  47 FR 15790 (4/13/82)
                  Commitments satisfy a condition placed on approval of the 1978 Truckee Meadows Air Quality Implementation Plan. See 40 CFR 52.1490(c)(24)(ii).
                
                
                  Truckee Meadows Air Quality Implementation Plan (AQIP), 1982 Update (Revised)
                  Truckee Meadows, Washoe County
                  9/14/83
                  49 FR 31683 (8/8/84)
                  CO nonattainment plan. Attainment and RFP demonstrations and the Legally Enforceable Measures portions of the plan were not included in the approval. See 40 CFR 52.1490(c)(26)(ii).
                
                
                  Maintenance Plan for the Washoe County 8-Hour Ozone Attainment Area (April 2007), excluding appendices
                  Washoe County
                  5/30/07
                  73 FR 3389 (1/18/08)

                  CAA section 110(a)(1) maintenance plan. See 40 CFR 52.1490(c)(65)(i)(A)(1).
                
                
                  Redesignation Request and Maintenance Plan for the Truckee Meadows Carbon Monoxide Non-Attainment Area (September 2005), excluding appendices B, C, and D
                  Truckee Meadows, Washoe County
                  11/4/05
                  73 FR 38124 (7/3/08)
                  See 40 CFR 52.1490(c)(69)(i)(A)(2).
                
                
                  Second 10-Year Maintenance Plan for the Truckee Meadows 8-Hour Carbon Monoxide Attainment Area, August 28, 2014
                  Truckee Meadows, Washoe County
                  11/7/14
                  81 FR 59498,8/30/16)
                  Fulfills requirement for second ten-year maintenance plan. Includes motor vehicle emissions budgets for 2015, 2020, 2025 and 2030.
                
                
                  Basic I/M Performance Standard
                  Portions of Washoe County
                  11/2/06
                  73 FR 38124 (7/3/08)
                  See 40 CFR 52.1490(c)(70)(i)(A)(1) and (c)(70)(ii)(A)(1).
                
                
                  Washoe County District Board of Health Meeting, September 28, 2006, Public Hearing-State Implementation Plan (SIP)
                  Portions of Washoe County
                  11/2/06
                  73 FR 38124 (7/3/08)
                  See 40 CFR 52.1490(c)(70) (i)(A)(1)(i). “Basic Program-Inspection and Maintenance (I/M) of Motor Vehicles—Truckee Meadows Planning Area, Nevada;” to Wit: Basic Inspection and Maintenance (I/M) Performance Standard.
                
                
                  State Implementation Plan for a Basic Program for the Inspection and Maintenance of Motor Vehicles for the Truckee Meadows Planning Area, Nevada (June 1994), including the cover page through page 9, appendix 1, appendix 2 (only the certificate of compliance and Nevada attorney general's opinion), and appendices 3, 6, 8, and 10
                  Portions of Washoe County
                  6/3/94
                  73 FR 38124 (7/3/08)
                  See 40 CFR 52.1490(c)(68).
                
                
                  
                  Revisions to the Nevada Particulate Matter (PM10) State Implementation Plan for the Truckee Meadows Air Basin (August 2002), Section V; Section VI, Table 4; and Appendix B, Tables 1-2 and 1-3 only
                  Truckee Meadows, Washoe County
                  8/5/02
                  80 FR 76232, 12/8/15
                  Approval of the portion of the 2002 PM10 Attainment Plan that demonstrates implementation of best available control measures in compliance with section 189(b)(1)(B) of the Clean Air Act.
                
                
                  Redesignation Request and Maintenance Plan for the Truckee Meadows 24-Hour PM10 Nonattainment Area (August 28, 2014)
                  Truckee Meadows, Washoe County
                  11/7/14
                  80 FR 76232, 12/8/15
                
                
                  Lake Tahoe Basin Nonattainment Area Plan
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  7/24/79
                  47 FR 27065 (6/23/82)
                  Carbon monoxide nonattainment plan. Also, includes elements related to photochemical oxidant. See 40 CFR 52.1490(c)(16)(vii). The plan was approved with conditions, but conditions were revoked at 49 FR 6897 (2/24/84).
                
                
                  Amendments to the Lake Tahoe Basin Nonattainment Area Plan
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  12/9/82
                  49 FR 6897 (2/24/84)
                  Submitted in response to conditions placed on approval of 1979 Lake Tahoe Plan. Amendments include: (i) Emission reduction estimates and/or changes in vehicular activity for the adopted control measures; (ii) A modeling analysis indicating 1982 attainment; (iii) Documentation of the modeling analysis including air quality, traffic and meteorological data; (iv) Evidence of implementation and/or future commitments for the adopted control measures; and (v) Appendix of previous reports, measured data and other official correspondence including: (A) Resource commitments from the responsible agencies for implementing the RFP, (B) 1979 and 1980 Annual Reports for the Lake Tahoe Air Basin, and (C) 1981 Nevada Air Quality Report. See 40 CFR 52.1490(c)(27).
                
                
                  
                  Amendments to the Lake Tahoe Basin Nonattainment Area Plan
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  12/16/82
                  49 FR 6897 (2/24/84)
                  Submitted in response to conditions placed on approval of 1979 Lake Tahoe Plan. Amendments include: (i) Additional evidence of commitment to the control evidence by the responsible state and/or local agencies; and (ii) Additional supporting documentation for the 1982 attainment modeling analysis which included revised technical data on measured and modeled CO traffic volumes, and a revised narrative on the calibration constant and the impacts to the model. See 40 CFR 52.1490(c)(28).
                
                
                  Amendments to the Lake Tahoe Basin Nonattainment Area Plan
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  1/28/83
                  49 FR 6897 (2/24/84)
                  Submitted in response to conditions placed on approval of 1979 Lake Tahoe Plan. Amendments include: (i) Response to EPA's preliminary evaluation, specifying documentation for calibrating the model, the mobile source emission factors, and additional traffic data; (ii) Conversion factors for the model; and (iii) A revised 1982 attainment modeling analysis and supporting documentation including: (A) 1979, 1980-82 traffic data for the Stateline Area, (Appendix A); (B) Stateline Cold Start/Hot Start Analysis, (Appendix B); (C) Portions of the Highway 50 Corridor Study, June 1979 (Appendix C); (D) Reference from Transportation and Traffic Engineering Handbook, (1979), (Appendix D); and (E) Revised Caline 3 and Mobile 2 modeling analysis using both 27% and 50% cold start factors, (Appendix E). See 40 CFR 52.1490(c)(29).
                
                
                  
                  Amendments to the Lake Tahoe Basin Nonattainment Area Plan
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  5/5/83
                  49 FR 6897 (2/24/84)
                  Submitted in response to conditions placed on approval of 1979 Lake Tahoe Plan. Amendments include: (i) “Stateline, Nevada, 1983 Carbon Monoxide Study“—a traffic, ambient air monitoring and predictive modeling report; and (ii) A revised analysis of the Caline 3 model verifying 1982 attainment, based on data collected in February and March 1983. See 40 CFR 52.1490(c)(30).
                
                
                  Carbon Monoxide Redesignation Request and Limited Maintenance Plan for the Nevada Side of the Lake Tahoe Basin, October 2003
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  10/27/03
                  68 FR 69611 (12/15/03)

                  Adopted on 9/18/03. See 40 CFR 52.1490(c)(45)(i)(A)(1). Approval includes: (1) Attainment year (2001) emissions inventory, monitoring network and verification of continued attainment, and contingency plan, including commitments to follow maintenance plan contingency procedures by the Nevada Division of Environmental Protection, the Tahoe Metropolitan Planning Organization, the Nevada Department of Transportation, and the Washoe County District Health Department.
                
                
                  Transmittal Letter for the Carbon Monoxide Redesignation Request and Limited Maintenance Plan for the Nevada Side of the Lake Tahoe Basin, October 2003
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  10/27/03
                  68 FR 69611 (12/15/03)
                  See 40 CFR 52.1490(c)(45)(i)(B). Includes a State commitment to track CO concentrations and to adopt, submit as a SIP revision, and implement expeditiously any and all measures to achieve the level of CO emissions reductions needed to maintain the CO NAAQS in the event that an exceedance of the CO NAAQS is monitored, and to work with the involved jurisdictions to ensure that sufficient measures are adopted and implemented in a timely fashion to prevent a violation.
                
                
                  Addendum to the October 27, 2003 letter of transmittal of the redesignation request and maintenance plan
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  10/27/03
                  68 FR 69611 (12/15/03)
                  See 40 CFR 52.1490(c)(45)(i)(C). Includes emissions projections for on-road motor vehicles through 2016.
                
                
                  
                  2012 Revision to the Nevada State Implementation Plan for Carbon Monoxide, April 2012
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  4/3/2012
                  82 FR 26351 (6/7/2017)
                  Adopted on 4/3/2012. Approval excludes sections 3.2.4 and 4. With 2016 supplement, fulfills requirement for second ten-year maintenance plan.
                
                
                  2016 Supplement to Nevada's 2nd 10-Year CO Limited Maintenance Plan at Lake Tahoe, August 26, 2016
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  8/26/2016
                  82 FR 26351 (6/7/2017)
                  Adopted on 8/26/2016. Approval includes revised sections 3.2.4 and 4 (alternative CO monitoring strategy and contingency plan), 2011 emissions inventory and 2024 projected emissions inventory (Attachment A), evidence of public participation (Attachment B) and revised table of contents for 2012 submittal (Attachment F). Excludes Attachments C, D and E.
                
                
                  2012 Revision to the Nevada State Implementation Plan for Carbon Monoxide, April 2012
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  4/3/2012
                  82 FR 13235 (3/10/2017)
                  Adopted on 4/3/2012. Approval excludes sections 3.2.4 and 4. With 2016 supplement, fulfills requirement for second ten-year maintenance plan.
                
                
                  2016 Supplement to Nevada's 2nd 10-Year CO Limited Maintenance Plan at Lake Tahoe, August 26, 2016
                  Nevada portion of Lake Tahoe Basin—portions of Carson City, Douglas and Washoe counties
                  8/26/2016
                  82 FR 13239 (3/10/2017)
                  Adopted on 8/26/2016. Approval includes revised sections 3.2.4 and 4 (alternative CO monitoring strategy and contingency plan), 2011 emissions inventory and 2024 projected emissions inventory (Attachment A), evidence of public participation (Attachment B) and revised table of contents for 2012 submittal (Attachment F). Excludes Attachments C, D and E.
                
                
                  Section 6—Emergency episode plan (excluding subsections 6.1.4, 6.5.2.2; tables 6.1, 6.2 and 6.3; Air Pollution Episode Notice and; Episode Communication Checklist)
                  State-wide
                  1/28/72
                  37 FR 10842 (5/31/72)
                  See 40 CFR 52.1490(b). Subsections 6.1.4, 6.5.2.2; tables 6.1, 6.2 and 6.3; Air Pollution Episode Notice and; Episode Communication Checklist from the original SIP were superseded by amended provisions approved at 45 FR 46384 (7/10/80).
                
                
                  
                  Subsections 6.1.4 (Emergency Episode Criteria) and 6.5.2.2 (Episode Actions); table 6.1 (Episode stage definitions), table 6.2 (Stage 1 episode, Stage 2 episode, and Stage 3 episode), and table 6.3 (Source list); Air Pollution Episode Notice and; Episode Communication Checklist
                  State-wide
                  12/29/78
                  45 FR 46384 (7/10/80)
                  Amends provisions from original SIP. See 40 CFR 52.1490(c)(14)(i).
                
                
                  Section 7—Compliance schedule
                  State-wide
                  1/28/72
                  37 FR 10842 (5/31/72)
                  See 40 CFR 52.1490(b).
                
                
                  Section 8—Source surveillance
                  State-wide
                  1/28/72
                  37 FR 10842 (5/31/72)
                  See 40 CFR 52.1490(b).
                
                
                  Section 9—Review of new sources and modifications
                  State-wide
                  1/28/72
                  37 FR 10842 (5/31/72)
                  See 40 CFR 52.1490(b).
                
                
                  Section 10—State of Nevada Ambient Air Quality Monitoring and Surveillance
                  State-wide
                  6/24/80
                  46 FR 40512 (8/10/81)
                  See 40 CFR 52.1490(c)(19)(i).
                
                
                  Section 11—Intergovernmental Consultation
                  State-wide
                  8/30/12
                  77 FR 64737 (10/23/12)
                  Submitted as attachment D to NDEP's August 30, 2012 SIP revision submittal.
                
                
                  Attachment D—Inter-Local Agreement Supporting CAA 110(a)(2)(A)-(M) Requirements
                  Washoe County
                  12/4/09
                  77 FR 64737 (10/23/12)
                  Submitted as attachment D to NDEP's December 4, 2009 SIP revision submittal.
                
                
                  Section 12—Resources
                  State-wide
                  8/30/12
                  77 FR 64737 (10/23/12)
                  Submitted as attachment A to NDEP's August 30, 2012 SIP revision submittal.
                
                
                  Nevada's Clean Air Act § 110(a)(1) and (2) State Implementation Plan for the 2008 Lead NAAQS, excluding appendices A-G for NDEP; and excluding the Washoe County District Board of Health Agenda, Minutes, Certificate of Adoption, Cover Letter to NDEP, and Proof of Publication
                  State-wide, within NDEP jurisdiction and Washoe County
                  10/12/11
                  79 FR 15697(3/21/14)
                  “Infrastructure” SIP for NDEP and Washoe County for the 2008 Pb standard.
                
                
                  Clark County Portion of Nevada's Clean Air Act § 110(a)(1) and (2) State Implementation Plan for the 2008 Lead NAAQS, excluding Cover Letter to NDEP and Clark County Air Quality Regulations
                  Clark County
                  7/23/12
                  79 FR 15697 (3/21/14)
                  “Infrastructure” SIP for Clark County for the 2008 Pb standard.
                
                
                  State Implementation Plan Revision for Lead
                  State-wide
                  11/17/81
                  48 FR 6105 (2/10/83)
                  Lead (Pb) SIP. See 40 CFR 52.1490(c)(24)(v).
                
                
                  State Implementation Plan Revision for Ambient Lead in Las Vegas Valley, Clark County, Nevada, 2/11/80
                  Las Vegas Valley, Clark County
                  6/24/80
                  47 FR 28374 (6/30/82)
                  Lead (Pb) SIP. See 40 CFR 52.1490(c)(19)(iii).
                
                
                  Adopted Lead Implementation Plan for the Truckee Meadows Basin, 4/26/84
                  Truckee Meadows, Washoe County
                  5/30/84
                  49 FR 26736 (6/29/84)
                  Lead (Pb) SIP. See 40 CFR 52.1490(c)(31)(i).
                
                
                  
                  Enclosure 1—CAA 110(a)(2)(A)-(M) Requirements in the Current Nevada State Implementation Plan (SIP) for 8-Hour Ozone
                  State-wide, within NDEP jurisdiction
                  2/1/08
                  77 FR 64737 (10/23/12)
                  “Infrastructure” SIP for the 1997 8-Hour ozone standard. Enclosures (2) and (3) include copies of the regulatory and statutory provisions previously approved in the Nevada SIP.
                
                
                  Enclosure 1—CAA 110(a)(2)(A)-(M) Requirements in the Current Nevada State Implementation Plan (SIP) for PM2.5
                  
                  State-wide, within NDEP jurisdiction
                  2/26/08
                  77 FR 64737 (10/23/12)
                  “Infrastructure” SIP for the 1997 PM2.5 standard. Enclosures (2) and (3) include copies of the regulatory and statutory provisions previously approved in the Nevada SIP.
                
                
                  Enclosure 1-CAA 110(a)(2)(A)-(M) Requirements in the Current Nevada State Implementation Plan (SIP) for PM2.5
                  
                  State-wide, within NDEP jurisdiction
                  9/15/09
                  77 FR 64737 (10/23/12)
                  “Infrastructure” SIP for the 2006 PM2.5 standard. Enclosures (2) and (3) include copies of the regulatory and statutory provisions previously approved in the Nevada SIP.
                
                
                  Attachment A—Current CAA 110(a)(2)(A)-(M) Requirements in the Washoe County Portion of the Nevada PM2.5 SIP
                  Washoe County
                  12/04/09
                  77 FR 64737 (10/23/12)
                  Attachment B includes Washoe County regulations, that are addressed in separate rulemakings. Attachment C is the PSD delegation agreement between Washoe County District Health Department and EPA Region IX. Attachment D (“Inter-Local Agreement Supporting CAA 110(a)(2)(A)-(M) Requirements”) is approved into the SIP and listed separately in this table.
                
                
                  Revisions to Nevada's Clean Air Act Section 110(a)(2) Plan Submittals as of July 2012 (August 2012), excluding attachments A through D
                  State-wide
                  8/30/2012
                  77 FR 64737 (10/23/2012)
                  Attachment A (“Section 12-Resources”), the individual statutory provisions in attachment B (“Statutes for Inclusion in Nevada's ASIP”), and attachment D (“Section 11—Intergovernmental Consultation”) are listed separately in this table. Attachment C was submitted for information only and not for incorporation into Nevada's SIP.
                
                
                  Small Business Stationary Source Technical and Environmental Compliance Assistance Program
                  State-wide
                  6/28/1994
                  61 FR 4901 (2/9/1996)
                  See 40 CFR 52.1490(c)(34)(i)(A).
                
                
                  
                  Nevada's Clean Air Act § 110(a)(1) and (2) State Implementation Plan for the 2008 ozone NAAQS, excluding appendices A-F for NDEP; excluding the cover letter to NDEP and attachments A and B for Clark County; and excluding the cover letter to NDEP and Attachments A and B for Washoe County
                  State-wide
                  12/20/2012
                  80 FR 67662 (11/3/2015)
                  “Infrastructure” SIP for NDEP, Clark County and Washoe County for the 2008 8-hour ozone standard.
                
                
                  Supplement to the Nevada Division of Environmental Protection Portion of the Nevada “Infrastructure” SIP for the 2008 Ozone NAAQS: CAA § 110(a)(2)(D)(i)(I), Interstate Transport; excluding the cover letter to EPA Region 9 and attachments A and 2
                  State-wide
                  3/25/2016
                  81 FR 9165 (2/3/2017)
                  Interstate transport supplement to the “Infrastructure” SIP for NDEP, Clark County and Washoe County for the 2008 8-hour ozone standard.
                
                
                  Nevada's Clean Air Act § 110(a)(1) and (2) State Implementation Plan for the 2010 nitrogen dioxide NAAQS, excluding appendices A-G for NDEP; excluding the cover letter to NDEP and attachments A-C for Clark County; and excluding the cover letter to NDEP, Washoe County portion of Nevada's State Implementation Plan for the 2010 nitrogen dioxide NAAQS, and attachments A and B for Washoe County
                  NDEP jurisdiction and Clark County
                  1/18/2013
                  80 FR 67662 (11/3/2015)
                  “Infrastructure” SIP for NDEP and Clark County for the 2010 1-hour nitrogen dioxide standard.
                
                
                  Washoe County Portion of Nevada's Clean Air Act § 110(a)(1) and (2) State Implementation Plan for the 2010 nitrogen dioxide NAAQS, excluding cover letter to NDEP and attachments A-B
                  Washoe County
                  3/15/2013
                  80 FR 67662 (11/3/2015)
                  “Infrastructure” SIP for Washoe County for the 2010 1-hour nitrogen dioxide standard.
                
                
                  Nevada's Clean Air Act § 110(a)(1) and (2) State Implementation Plan for the 2010 sulfur dioxide NAAQS, excluding the cover letter and appendices A-E for NDEP; excluding the cover letter to NDEP and attachments A-C for Clark County; and excluding the cover letter to NDEP, attachments A-C, and public notice information for Washoe County
                  State-wide
                  6/3/2013
                  80 FR 67662 (11/3/2015)
                  “Infrastructure” SIP for NDEP, Clark County and Washoe County for the 2010 1-hour sulfur dioxide standard.
                
                
                  
                  Nevada Regional Haze State Implementation Plan (October 2009), excluding the BART determination for NOX at Reid Gardner Generating Station in sections 5.5.3, 5.6.3 and 7.2, which the EPA has disapproved
                  State-wide
                  11/18/09
                  77 FR 50936 (8/23/2012)
                  Excluding Appendix A (“Nevada BART Regulation”). The Nevada BART regulation, including NAC 445B.029, 445B.22095, and 445B.22096, is listed above in 40 CFR 52.1470(c).
                
                
                  Nevada Regional Haze Plan 5-Year Progress Report
                  State-wide
                  11/18/2014
                  82 FR 37020 (8/8/2017)
                
                
                  Small Business Stationary Source Technical and Environmental Compliance Assistance Program
                  State-wide
                  7/5/95
                  61 FR 4901 (2/9/96)
                  See 40 CFR 52.1490(c)(35)(i)(A).
                
                
                  
                    Nevada Revised Statutes, Title 0, Preliminary Chapter—General Provisions
                  
                
                
                  0.039
                  “Person” defined
                  3/24/06
                  71 FR 51766 (08/31/06)
                  See 40 CFR 52.1490(c)(59)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 18, State Executive Department, Boards, Chapter 232A, Commissions and Similar Bodies
                  
                
                
                  232A.020
                  Residency requirement for appointment; terms of members; vacancies; qualification of member appointed as representative of general public; gubernatorial appointee prohibited from serving on more than one board, commission or similar body
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 14, 2011, as published by the Legislative Counsel, State of Nevada, section 232A.020).
                
                
                  
                    Nevada Revised Statutes, Title 23, Public Officers and Employees, Chapter 281A, Ethics in Government
                  
                
                
                  281A.150
                  “Public employee” defined
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 18, 2011, as published by the Legislative Counsel, State of Nevada, section 281A.150).
                
                
                  281A.160
                  “Public officer” defined
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 18, 2011, as published by the Legislative Counsel, State of Nevada, section 481A.160).
                
                
                  
                  281A.400
                  General requirements; exceptions
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 18, 2011, as published by the Legislative Counsel, State of Nevada, section 281A.400).
                
                
                  281A.410
                  Limitations on representing or counseling private persons before public agencies; disclosure required by certain public officers
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 18, 2011, as published by the Legislative Counsel, State of Nevada, section 281A.410).
                
                
                  281A.420
                  Requirements regarding disclosure of conflicts of interest and abstention from voting because of certain types of conflicts; effect of abstention on quorum and voting requirements; exceptions
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 18, 2011, as published by the Legislative Counsel, State of Nevada, section 281A.420).
                
                
                  
                    Nevada Revised Statutes, Title 32, Revenue and Taxation, Chapter 365, Taxes on Certain Fuels for Motor Vehicles and Aircraft
                  
                
                
                  365.060
                  “Motor vehicle fuel” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 32, Revenue and Taxation, Chapter 366, Tax on Special Fuel
                  
                
                
                  366.060
                  “Special fuel” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Chapter 439, Administration of Public Health
                  
                
                
                  439.390
                  District board of health: Composition; qualifications of members
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B, and as an exhibit to attachment D, to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 27, 2011, as published by the Legislative Counsel, State of Nevada, section 439.390).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Air Pollution: General Provisions
                  
                
                
                  445B.105
                  Definitions
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.110
                  “Air contaminant” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.115
                  “Air pollution” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  
                  445B.120
                  “Commission” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.125
                  “Department” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.130
                  “Director” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.135
                  “Federal Act” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.140
                  “Hazardous air pollutant” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.145
                  “Operating permit” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.150
                  “Person” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.155
                  “Source” and “indirect source” defined
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Air Pollution: State Environmental Commission
                  
                
                
                  445B.200
                  Creation and composition; chairman; quorum; compensation of members and employees; disqualification; technical support
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.205
                  Department designated as State Air Pollution Control Agency
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.210
                  Powers of commission
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.220
                  Additional powers of commission
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.225
                  Power of commission to require testing of sources
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.230
                  Powers and duties of department
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.235
                  Additional powers of department
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.240
                  Power of representatives of department to enter and inspect premises
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.245
                  Power of department to perform or require test of emissions from stacks
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Air Pollution: Local Hearing Board
                  
                
                
                  445B.275
                  Creation; members; terms
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.280
                  Attendance of witnesses at hearing; contempt; compensation
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Chapter 445B, Air Pollution: Provisions for Enforcement
                  
                
                
                  445B.300
                  Operating permit for source of air contaminant; notice and approval of proposed construction; administrative fees; failure of commission or department to act
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.310
                  Limitations on enforcement of federal and state regulations concerning indirect sources
                  6/26/07
                  74 FR 15219 (4/3/09)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1470(c)(66)(i)(A)(4).
                
                
                  445B.320
                  Approval of plans and specifications required before construction or alteration of structure
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.340
                  Appeals to commission: notice of appeal
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.350
                  Appeals to commission: hearings
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.360
                  Appeals to commission: appealable matters; action by commission; regulations
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Air Pollution: Violations
                  
                
                
                  445B.450
                  Notice and order by director; hearing; alternative procedures
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.460
                  Injunctive relief
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Air Pollution: Program for Control of Air Pollution
                  
                
                
                  445B.500
                  Establishment and administration of program; contents of program; designation of air pollution control agency of county for purposes of federal act; powers and duties of local air pollution control board; notice of public hearings; delegation of authority to determine violations and levy administrative penalties; cities and smaller counties; regulation of certain electric plants prohibited
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 28, 2011, as published by the Legislative Counsel, State of Nevada, section 445B.500).
                
                
                  445B.503
                  Local air pollution control board in county whose population is 700,000 or more: Cooperation with regional planning coalition and regional transportation commission; prerequisites to adoption or amendment of plan, policy or program
                  8/30/12
                  77 FR 64737, 10/23/12
                  Submitted in attachment B, and as an exhibit to attachment D, to NDEP's August 30, 2012 SIP revision submittal. (Nevada Revised Statutes, Volume 28, 2011, as published by the Legislative Counsel, State of Nevada, section 445B.503).
                
                
                  
                  445B.510
                  Commission may require program for designated area
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.520
                  Commission may establish or supersede county program
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.530
                  Commission may assume jurisdiction over specific classes of air contaminants
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.540
                  Restoration of superseded local program; continuation of existing local program
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Air Pollution: Miscellaneous Provisions
                  
                
                
                  445B.560
                  Plan or procedure for emergency
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.570
                  Confidentiality and use of information obtained by Department; penalty
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.580
                  Officer of Department may inspect or search premises; search warrant
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.595
                  Governmental sources of air contaminants to comply with state and local provisions regarding air pollution; permit to set fire for training purposes; planning and zoning agencies to consider effects on quality of air
                  1/12/06
                  71 FR 51766 (8/31/06)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(4).
                
                
                  445B.600
                  Private rights and remedies not affected
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  445B.610
                  Provisions for transition in administration
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Air Pollution: Penalties
                  
                
                
                  445B.640
                  Levy and disposition of administrative fines; additional remedies available; penalty
                  1/12/06
                  72 FR 11 (01/03/07)

                  Nevada Revised Statutes (2003). See 40 CFR 52.1490(c)(56)(i)(A)(8).
                
                
                  
                    Nevada Revised Statutes, Title 40, Public Health and Safety, Chapter 445B, Air Pollution: Control of Emissions from Engines
                  
                
                
                  445B.700
                  Definitions
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.705
                  “Approved inspector” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.710
                  “Authorized inspection station” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.715
                  “Authorized maintenance station” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.720
                  “Authorized station” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  445B.725
                  “Commission” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.730
                  “Evidence of compliance” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.735
                  “Fleet station” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.737
                  “Heavy-duty motor vehicle” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.740
                  “Light-duty motor vehicle” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.745
                  “Motor vehicle” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.747
                  “Motor vehicle fuel” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.750
                  “Passenger car” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.755
                  “Pollution control device” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.757
                  “Special fuel” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.758
                  “Used motor vehicle” defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.759
                  Inapplicability to military tactical vehicles
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.760
                  Authority of Commission to prescribe standards for emissions from mobile internal combustion engines; trimobiles; standards pertaining to motor vehicles to be approved by Department of Motor Vehicles
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.765
                  Information concerning program for control of emissions from motor vehicles: Collection, interpretation and correlation; public inspection
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.770
                  Regulations of Commission: Control of emissions from motor vehicles; program for inspection and testing of motor vehicles
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.775
                  Regulations of Commission: Requirements for licensing of stations by Department of Motor Vehicles
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  445B.780
                  Program for regulation of emissions from heavy-duty motor vehicles; equipment used to measure emissions; waiver from requirements of program
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.785
                  Regulations of Department of Motor Vehicles: Licensing of stations; performance of inspection and issuance of evidence of compliance; diagnostic equipment; fee, bond or insurance; informational pamphlet; distribution
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.790
                  Regulations concerning inspection of stations; grounds for denial, suspension or revocation of license of inspector or station
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.795
                  Compulsory program for control of emissions: Limitations
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.798
                  Authority of Department of Motor Vehicles, in larger counties, to conduct test of emissions from motor vehicle being operated on highway
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.800
                  Evidence of compliance: Requirements for registration, sale or long-term lease of used vehicles in certain counties
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.805
                  Evidence of compliance: Exemptions from requirements
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.810
                  State Department of Conservation and Natural Resources to provide assistance
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.815
                  Evidence of compliance: Duty of employees and agents of Department of Motor Vehicles; submission by owner or lessee of fleet
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.820
                  Installation and inspection of pollution control device
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.825
                  Exemption of certain classes of motor vehicles; waiver from provisions of NRS 445B.770 to 445B.815, inclusive
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  445B.830
                  Fees to be paid to Department of Motor Vehicles; Pollution Control Account; expenditure of money in Account; quarterly distributions to local governments; annual reports by local governments; grants; creation and duties of advisory committee; submission and approval of proposed grants
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.832
                  Surcharge for electronic transmission of information: Authority to impose; inclusion as separate entry on form certifying emission control compliance; definition
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.834
                  Additional fee for form certifying emission control compliance: Retention of portion of fee by station performing inspection; definition
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.835
                  Administrative fine; hearing; additional remedies to compel compliance
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.840
                  Unlawful acts
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  445B.845
                  Criminal penalty; enforcement of provisions by peace officer; mitigation of offense
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 43, Public Safety; Vehicles; Watercraft; Chapter 481, Administration of Laws Relating to Motor Vehicles: Department of Motor Vehicles
                  
                
                
                  481.019
                  Creation; powers and duties
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.023
                  Administration of laws by Department; exceptions
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.027
                  General functions of Department of Motor Vehicles and Department of Transportation respecting state highways
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.031
                  Office of Director of Department created
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.035
                  Director of Department: Appointment; classification; other employment prohibited; employment of deputies and staff
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.047
                  Appointment of personnel
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.0473
                  Divisions of Department
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.0475
                  Duties of Administrative Services Division
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  481.048
                  Division of Compliance Enforcement: Appointment and duties of investigators
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.0481
                  Section for Control of Emissions From Vehicles and Enforcement of Matters Related to Use of Special Fuel: Creation; appointment and duties of investigators, officers and technicians
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.051
                  Powers and duties of Director: Generally
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.0515
                  Powers and duties of Director: References to names of persons in documents and records
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.052
                  Powers and duties of Director: Adoption of definition of ‘seasonal resident’ by regulation
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.0535
                  Powers and duties of Director: Expenditure of appropriations to assist certain entities to purchase and obtain evidence; receipt and safekeeping of money
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.055
                  Department to keep main office in Carson City; maintenance of branch offices
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.057
                  Offices of Department: Extended hours of operation
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.063
                  Collection and deposit of fees for publications of Department and private use of files and records of Department; limitations on release and use of files and records; regulations
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.065
                  Acceptance of donations for programs for traffic safety
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.079
                  Money collected to be deposited in Motor Vehicle Fund; exception; dishonored payments; adjustment of deposits
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.081
                  Arrearage in tax, fee or assessment administered by Department: Department authorized to file certificate; certificate as lien; extension of lien
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.082
                  Arrearage in tax, fee or assessment administered by Department: Release or subordination of lien; certificate issued by Department as conclusive evidence
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  481.083
                  Money for administration of chapter; claims
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  481.087
                  Administrative expenses deemed cost of administration of operation of motor vehicles on public highways
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 43, Public Safety; Vehicles; Watercraft; Chapter 482, Motor Vehicles and Trailers: Licensing, Registration, Sales and Leases
                  
                
                
                  482.029
                  Electric personal assistive mobility device defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 43, Public Safety; Vehicles; Watercraft; Chapter 482, Motor Vehicles and Trailers: Licensing, Registration, Sales and Leases—Administration
                  
                
                
                  482.155
                  Enforcement of provisions of chapter by Department, its officers and peace officers
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.160
                  Administrative regulations; branch offices; appointment of agents and designation of county assessor as agent; compensation of certain agents
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.162
                  Department to adopt regulations setting forth criteria for determination of whether person is farmer or rancher; presentation of evidence to Department
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.165
                  Director to provide forms
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.170
                  Records of Department concerning registration and licensing
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.171
                  List of registered owners to be provided for selection of jury; reimbursement of Department
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.173
                  Schedule for retention and disposition of certain records of Department
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.175
                  Validity of registration: Powers and duties of Department and registered dealers
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.180
                  Motor Vehicle Fund: Creation: deposits; interest and income; dishonored payments; distribution of money collected for basic governmental services tax; transfers
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  482.1805
                  Revolving Account for Issuance of Special License Plates: Creation; deposit of certain fees; use of money in Account; transfer of excess balance to State Highway Fund
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.181
                  Governmental services taxes: Certification of amount collected each month; distribution
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.183
                  Motor Vehicle Revolving Account: Creation; use; deposits
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.186
                  Certain odometers deemed to register mileage reflected on odometer plus 100,000 miles
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.187
                  Department authorized to enter into written agreements for periodic payment of delinquent taxes or fees; regulations
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.188
                  Waiver of penalty or interest for failure timely to file return or pay tax, penalty or fee in certain circumstances
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 43, Public Safety; Vehicles; Watercraft; Chapter 482, Motor Vehicles and Trailers: Licensing, Registration, Sales and Leases—Original and Renewal of Registration
                  
                
                
                  482.205
                  Registration required for certain vehicles
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.206
                  Periods of registration for motor vehicles; exceptions
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.208
                  Registration of leased vehicles by long-term lessor or long-term lessee
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.210
                  Exemptions from registration
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.215
                  Application for registration
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.216
                  Department may authorize new vehicle dealer to accept applications for registration and transfer of registration of new motor vehicles and to issue certificates of registration; duties of dealer; prohibited acts; regulations
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.220
                  Application for specially constructed, reconstructed, rebuilt or foreign vehicle; certificate of inspection; charge for inspection
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  482.225
                  Collection of sales or use tax upon application for registration of certain vehicles purchased outside this State; payment of all applicable taxes and fees required for registration; refund of tax erroneously or illegally collected
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.230
                  Grounds requiring refusal of registration
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.235
                  Registration indexes and records; assignment of registration number by registered dealer
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.240
                  Issuance of certificates of registration and title by Department or registered dealer; period of validity of certificate
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.245
                  Contents of certificates of registration and title
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.255
                  Placement of certificate of registration; surrender upon demand of peace officer, justice of the peace or deputy of Department; limitation on conviction
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.260
                  Duties of Department of Motor Vehicles and its agents relative to registration of vehicle; issuance of certificate of title; fees and taxes
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.265
                  License plates issued upon registration; stickers, tabs or other devices issued upon renewal of registration; return of plates; fee for and limitations on issuance of special license plates
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.266
                  Manufacture of license plates substantially similar to license plates issued before January 1, 1982: Written request; fee; delivery; duties of Department; retention of old plates authorized if requested plates contain same letters and numbers
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.267
                  License plates: Production at facility of Department of Corrections
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.268
                  License plates: Additional fee for issuance; deposit of fee
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  482.270
                  License plates: General specifications; redesign; configuration of special license plates designed, prepared and issued pursuant to process of direct application and petition
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.2703
                  License plates: Samples; form; fee; penalty
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.2705
                  License plates: Passenger cars and trucks
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.271
                  License plates: Decals; fees
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.2715
                  License plates: Registrant entitled to maintain code if continuously renewed; exceptions; issuance of replacement plates with same code after expiration of registration; fee
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.2717
                  License plates to be issued to automobile wreckers and operators of salvage pools
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.272
                  License plates: Motorcycles
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.274
                  License plates: Trailers
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.275
                  License plates: Display
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.280
                  Expiration and renewal of registration
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.2805
                  Department not to renew registration if local authority has filed notice of nonpayment pursuant to NRS 484.444; fee for service performed by Department
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.2807
                  Requirements for registration if local government has filed notice of nonpayment pursuant to NRS 484.444
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.281
                  Authority of Department of Motor Vehicles to allow authorized inspection station or authorized station to renew certificates of registration; adoption of regulations
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.283
                  Change of name or place of residence: Notice to Department required; timing and contents of notice
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                  482.285
                  Certificates, decals and number plates: Illegibility, loss, mutilation or theft; obtaining of duplicates or substitutes; fees and taxes
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  482.290
                  Assignment and recording of new number for identification of vehicle if old number destroyed or obliterated; fee; penalty for willful defacement, alteration, substitution or removal of number with intent to defraud
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 43, Public Safety; Vehicles; Watercraft; Chapter 482, Motor Vehicles and Trailers: Licensing, Registration, Sales and Leases—Permits for Unregistered Motor Vehicles
                  
                
                
                  482.385
                  Registration of vehicle of nonresident owner not required; exceptions; registration of vehicle by person upon becoming resident of this State; penalty; taxes and fees; surrender or nonresident license plates and registration certificate; citation for violation
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 43, Public Safety; Vehicles; Watercraft; Chapter 482, Motor Vehicles and Trailers: Licensing, Registration, Sales and Leases—Cancellation of Registration
                  
                
                
                  482.461
                  Failure of mandatory test of emissions from engines; notification; cost of inspection
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes, Title 43, Public Safety; Vehicles; Watercraft; Chapter 482, Motor Vehicles and Trailers: Licensing, Registration, Sales and Leases—Penalties
                  
                
                
                  482.565
                  Administrative fines for violations other than deceptive trade practices; injunction or other appropriate remedy; enforcement proceedings
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  
                    Nevada Revised Statutes (2005), Title 43, Public Safety; Vehicles; Watercraft; Chapter 484, Traffic Laws—Other Equipment
                  
                
                
                  484.101
                  Passenger car defined
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  484.644
                  Device for control of pollution: Use required; disconnection or alteration prohibited; exceptions
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                
                  484.6441
                  Device for control of pollution: Penalty; proof of conformity may be required
                  5/11/07
                  73 FR 38124 (7/3/08)

                  Nevada Revised Statutes (2005). See 40 CFR 52.1490(c)(71)(i)(A)(1).
                
                * Not applicable.
                
                
                  1 The organization of this table generally follows from the organization of the State of Nevada's original 1972 SIP, which was divided into 12 sections. Nonattainment and maintenance plans, among other types of plans, are listed under Section 5 (Control Strategy). Lead SIPs and Small Business Stationary Source Technical and Environmental Compliance Assistance SIPs are listed after Section 12 followed by nonregulatory or quasi-regulatory statutory provisions approved into the SIP. Regulatory statutory provisions are listed in 40 CFR 52.1470(c).
              
              [77 FR 14864, Mar. 13, 2012, as amended at 77 FR 17340, Mar. 26, 2012; 77 FR 50951, Aug. 23, 2012; 77 FR 59327, Sept. 27, 2012; 77 FR 60916, Oct. 5, 2012; 77 FR 64049, Oct. 18, 2012; 77 FR 64745, Oct. 23, 2012; 78 FR 1152, Jan. 8, 2013; 79 FR 15702, Mar. 21, 2014; 79 FR 35052, June 19, 2014; 79 FR 60080, Oct. 6, 2014; 79 FR 62351, Oct. 17, 2014; 79 FR 62851, Oct. 21, 2014; 80 FR 67662, Nov. 3, 2015; 80 FR 76234, Dec. 8, 2015; 81 FR 1884, Jan. 14, 2016; 81 FR 59498, Aug. 30, 2016; 82 FR 9165, Feb. 3, 2017; 82 FR 13242, Mar. 10, 2017; 82 FR 26354, June 7, 2017; 82 FR 27624, June 16, 2017; 82 FR 37024, Aug. 8, 2017; 82 FR 42041, Sept. 6, 2017; 83 FR 984, Jan. 9, 2018; 84 FR 44701, Aug. 27, 2019]
            
            
              § 52.1471
              Classification of regions.
              The Nevada plan is evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Las Vegas Intrastate
                  I
                  III
                  III
                  I
                  I
                
                
                  Northwest Nevada Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Nevada Intrastate
                  IA
                  III
                  III
                  III
                  III
                
              
              [80 FR 67663, Nov. 3, 2015]
            
            
              § 52.1472
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Nevada's plan for the attainment and maintenance of the national standards under section 110 of the Clean Air Act.
              (b) With the exceptions set forth in this subpart, the Administrator approves the plan with respect to Part D, Title I of the Clean Air Act, as amended in 1977, for the nonattainment areas listed in this paragraph.
              (1) Mason Valley/Fernley Area for TSP.
              (2) Lower Reese River Valley/Clovers Area for TSP.
              (3) Carson Desert for TSP.
              (4) Winnemucca Segment for TSP.
              (5) Truckee Meadows for TSP and CO.
              (6) Las Vegas Valley for TSP and CO.
              (7) Lake Tahoe Basin for CO.
              (c) With the exceptions set forth in this subpart, the Administrator approves the plan with respect to Part D, Title I of the Clean Air Act, as amended in the 1977, for the nonattainment areas listed in this paragraph. In addition, continued satisfaction of the requirements of Part D for the ozone portion of the State Implementation Plan (SIP) depends on the adoption and submittal by January 1, 1981 of reasonably available control technology (RACT) requirements for sources covered by Control Technique Guidelines (CTG's) published between January 1978 and January 1979.
              (1) Truckee Meadows for O3.
              (2) Las Vegas Valley for O3.
              (d) 1997 8-hour ozone NAAQS: The SIPs submitted on February 1, 2008 and August 30, 2012 are partially disapproved for Clean Air Act (CAA) elements 110(a)(2)(C), (D)(ii), (J) and (K) for the Nevada Division of Environmental Quality (NDEP) and Washoe County portions of the Nevada SIP; and for CAA element 110(a)(2)(F) for the Clark County portion of the Nevada SIP.
              (e) 1997 P
                2.5
                NAAQS: The SIPs submitted on February 26, 2008 and August 30, 2012 are partially disapproved for CAA elements 110(a)(2)(C), (D)(ii), (J) and (K) for the NDEP and Washoe County portions of the Nevada SIP; and for CAA element 110(a)(2)(F) for the Clark County portion of the Nevada SIP.
              (f) 2006 PM
                2.5
                NAAQS: The SIPs submitted on September 15, 2009, December 4, 2009, and August 30, 2012 are partially disapproved for CAA elements 110(a)(2)(C), (D)(i)(II) (interfere with measures in any other state to prevent significant deterioration of air quality), (D)(ii), (J) and (K) for the NDEP and Washoe County portions of the Nevada SIP; for CAA element 110(a)(2)(D)(i)(I) for the NDEP, Washoe County, and Clark County portions of the Nevada SIP; and for CAA element 110(a)(2)(F) for the Clark County portion of the Nevada SIP.
              (g) 2008 Pb NAAQS: The SIPs submitted on October 12, 2011, July 23, 2012, and August 30, 2012 are partially disapproved for Clean Air Act (CAA) elements 110(a)(2)(C), (D)(i)(II), and (J) for the Nevada Division of Environmental Quality (NDEP), Clark County, and Washoe County portions of the Nevada SIP; for CAA element (D)(ii) for the NDEP and Washoe County portions of the Nevada SIP; and for CAA element 110(a)(2)(F)(iii) for the Clark County portion of the Nevada SIP.
              (h) 2008 8-hour ozone NAAQS: The SIPs submitted on December 20, 2012 are partially disapproved for CAA elements 110(a)(2)(C), (D)(ii), and (J) for the NDEP and Washoe County portions of the Nevada SIP.
              (i) 2008 1-hour nitrogen dioxide NAAQS: The SIPs submitted on January 18, 2013 are partially disapproved for Clean Air Act (CAA) elements 110(a)(2)(C), (D)(i)(II), (D)(ii), and (J) for the Nevada Division of Environmental Quality (NDEP) and Washoe County portions of the Nevada SIP.
              (j) 2008 2010 1-hour sulfur dioxide NAAQS: The SIPs submitted on June 3, 2013 are disapproved for CAA elements 110(a)(2)(C), (D)(i)(II), (D)(ii), and (J) for the NDEP and Washoe County portions of the Nevada SIP; no action is taken for CAA element 110(a)(2)(D)(i)(I).
              [46 FR 21766, Apr. 14, 1981, as amended at 47 FR 27069, June 23, 1982; 77 FR 64748, Oct. 23, 2012; 79 FR 15702, Mar. 21, 2014; 80 FR 67663, Nov. 3, 2015; 82 FR 9166, Feb. 3, 2017]
            
            
              § 52.1473
              General requirements.
              (a) The requirements of § 51.116(c) of this chapter are not met in Washoe County, since the plan does not provide procedures for making emission data, as correlated with allowable emissions, available to the public. In addition, Chapter 020.065 of the “Air Pollution Control Regulations” of the District Board of Health of Washoe County in the Northwest Nevada Intrastate Region is disapproved since it contains provisions which restrict the public availability of emission data as correlated with applicable emission limitations and other control measures.
              (b) Regulation for public availability of emission data. (1) Any person who cannot obtain emission data from the Agency responsible for making emission data available to the public, as specified in the applicable plan, concerning emissions from any source subject to emission limitations which are part of the approved plan may request that the appropriate Regional Administrator obtain and make public such data. Within 30 days after receipt of any such written request, the Regional Administrator shall require the owner or operator of any such source to submit information within 30 days on the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the applicable plan.
              (2) Commencing after the initial notification by the Regional Administrator pursuant to paragraph (b)(1) of this section, the owner or operator of the source shall maintain records of the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the plan. The information recorded shall be summarized and reported to the Regional Administrator, on forms furnished by the Regional Administrator, and shall be submitted within 45 days after the end of the reporting period. Reporting periods are January 1-June 30 and July 1-December 31.
              (3) Information recorded by the owner or operator and copies of this summarizing report submitted to the Regional Administrator shall be retained by the owner or operator for 2 years after the date on which the pertinent report is submitted.

              (4) Emission data obtained from owners or operators of stationary sources will be correlated with applicable emission limitations and other control measures that are part of the applicable plan and will be available at the appropriate regional office and at other locations in the state designated by the Regional Administrator.
              [37 FR 10878, May 31, 1972, as amended at 37 FR 15086, July 27, 1972; 38 FR 12708, May 14, 1973; 40 FR 55331, Nov. 28, 1975; 43 FR 1342, Jan. 24, 1978; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.1474
              Part D conditional approval.
              (a) The following portions of the Nevada SIP contain deficiencies with respect to Part D of the Clean Air Act which must be corrected within the time limit indicated.
              (1)-(4) [Reserved]
              [46 FR 21766, Apr. 14, 1981, as amended at 47 FR 15792, Apr. 13, 1982; 47 FR 27069, June 23, 1982; 49 FR 6900, Feb. 24, 1984]
            
            
              § 52.1475
              Identification of plan—conditional approval.
              (a) The EPA is conditionally approving the SIP revision titled “Revision to Motor Vehicle Emissions Budgets in Ozone Redesignation Request and Maintenance Plan: Clark County, Nevada (October 2018).” The conditional approval is based on a commitment from the Clark County Department of Air Quality (DAQ) in a letter dated June 14, 2019, and a commitment from the Nevada Division of Environmental Protection (NDEP) dated June 21, 2019, to submit certain revised motor vehicle emissions budgets as a SIP revision to the EPA within one year of the effective date of the final conditional approval. If the Clark County DAQ or NDEP fail to meet their commitments within one year of the effective date of the final conditional approval, the conditional approval is treated as a disapproval.
              (b) [Reserved]
              [84 FR 44701, Aug. 27, 2019]
            
            
              § 52.1476
              Control strategy: Particulate matter.
              (a) [Reserved]
              (b) The following rule and portions of the control strategy are disapproved since they do not provide the degree of control needed to attain and maintain the National Ambient Air Quality Standards for particulate matter.
              (1) NAQR Article 7.2.7, Particulate Matter; Table 4.2, Emissions Inventory Summary for Particulates and Table 5.2, Summary of Control Strategy Analysis for Particulates, from the Nevada Control Strategy, submitted on October 7, 1976.
              (c) The following rules are disapproved because they relax the emission limitation on particulate matter.
              (1) Clark County District Board of Health, Table 27.1, (Particulate Matter from Process Matter), submitted on July 24, 1979.
              (2) Nevada Air Quality Regulations, Article 4, Rule 4.34, (Visible Emission from Stationary Sources), submitted on December 29, 1978, and Rule 4.3.6, (Visible Emission from Stationary Sources), submitted on June 24, 1980.
              [37 FR 10877, May 31, 1972, as amended at 45 FR 8011, Feb. 6, 1980; 46 FR 43142, Aug. 27, 1981; 51 FR 40676, Nov. 7, 1986; 80 FR 76235, Dec. 8, 2015]
            
            
              § 52.1477
              Nevada air pollution emergency plan.
              Section 6.1.5 of the Emergency Episode Plan submitted on December 29, 1978 is disapproved since termination of the episode is left to the discretion of the Control Officer and not specified criteria and it does not meet the requirements of 40 CFR 51.16 and Appendix L. The old rule 6.1.5 submitted on January 28, 1972 is retained.
              [45 FR 46385, July 10, 1980]
            
            
              § 52.1478
              Extensions.
              The Administrator, by the authority delegated under section 186(a)(4) of the Clean Air Act as amended in 1990, hereby extends for one year, until December 31, 1996, the attainment date for the Clark County (Las Vegas Valley), Nevada carbon monoxide nonattainment area.
              [61 FR 57333, Nov. 6, 1996]
            
            
              § 52.1479
              Source surveillance.

              (a) The requirements of § 51.211 of this chapter are not met, except in Clark County, since the plan does not provide adequate legally enforceable procedures for requiring owners or operators of stationary sources to maintain records of, and periodically report, information on the nature and amount of emissions.
              
              (b) The requirements of § 51.214 of this chapter are not met since the plan does not provide adequate legally enforceable procedures to require stationary sources subject to emission standards to submit information relating to emissions and operation of the emission monitors to the State as specified in Appendix P of part 51.
              [37 FR 10878, May 31, 1972, as amended at 38 FR 12709, May 14, 1973; 40 FR 55331, Nov. 28, 1975; 43 FR 36933, Aug. 21, 1978; 51 FR 40677, Nov. 7, 1986]
            
            
              §§ 52.1480-52.1481
              [Reserved]
            
            
              § 52.1482
              Compliance schedules.
              (a)-(b) [Reserved]
              (c) The compliance schedule revisions submitted for the sources identified below are disapproved as not meeting the requirement of subpart N of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
                
                  Source
                  Location
                  Regulation involved
                  Date of adoption
                
                
                  Jack N. Tedford, Inc
                  Fallon
                  Not given
                  Aug. 14, 1972.
                
                
                  Basic, Inc
                  Gabbs
                  Article 4
                  Feb. 13, 1973.
                
                
                  Article 7
                  June 26, 1973.
                
                
                  Duval Corp
                  Battle Mountain
                  Article 5
                  Feb. 13, 1973.
                
                
                  Mohave Generating Station, Southern California Edison Co
                  Laughlin
                  Clark County, Section 16
                  Jan. 11, 1973.
                
                
                  Section 26
                  July 17, 1973.
                
              
              [39 FR 14209, Apr. 22, 1974, as amended at 40 FR 3995, Jan. 27, 1975; 51 FR 40676, Nov. 7, 1986; 54 FR 25258, June 14, 1989]
            
            
              § 52.1483
              Malfunction regulations.
              (a) The following regulations are disapproved because they would permit the exemption of sources from applicable emission limitations under certain situations and therefore they do not satisfy the enforcement imperatives of section 110 of the Clean Air Act.
              (1) Clark County District Board of Health
              (i) Previously approved on May 14, 1973 and deleted without replacement on August 27, 1981: Section 12 (Upset, Breakdown, or Scheduled Maintenance).
              (ii) Section 25, Rule 25.1, submitted by the Governor on July 24, 1979.
              (iii) Section 25, Rules 25.1-25.1.4, submitted by the Governor on November 17, 1981.
              (iv) Section 25, “Affirmative Defense for Excess Emissions Due to Malfunctions, Startup, and Shutdown,” submitted by the Governor on September 1, 2010.
              [49 FR 10259, Mar. 20, 1984, as amended at 69 FR 54019, Sept. 7, 2004; 79 FR 13567, Mar. 11, 2014]
            
            
              § 52.1484
              [Reserved]
            
            
              § 52.1485
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan, except as it applies to the Clark County Health District, does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulation for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are incorporated and made a part of the applicable State plan for the State of Nevada except for that portion applicable to the Clark County Health District.
              (c) All applications and other information required pursuant to § 52.21 from sources located in the jurisdiction of the State of Nevada shall be submitted to the Director, Department of Conservation and Natural Resources, 201 South Fall Street, Carson City, Nevada instead of the EPA Region 9 Office.
              [47 FR 26621, June 21, 1982, as amended at 48 FR 28271, June 21, 1983; 68 FR 11323, Mar. 10, 2003; 68 FR 74489, Dec. 24, 2003]
            
            
              
              § 52.1486
              Control strategy: Hydrocarbons and ozone.
              (a) The requirements of subpart G of this chapter are not met since the plan does not provide for the attainment and maintenance of the national standard for ozone in the Las Vegas Intrastate Region (§ 81.80 of this chapter).
              [45 FR 67347, Oct. 10, 1980, as amended at 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.1487
              Public hearings.
              (a) The requirements of § 51.102 (a) and (e) of this chapter are not met since NAQR, Article 2.11.4.2 allows variances (compliance schedules), to be renewed without a public hearing, thus allowing further postponement of the final compliance date for sources whose emissions contribute to violations of the national standards. Therefore, NAQR, Article 2.11.4.2 is disapproved.
              [43 FR 1343, Jan. 24, 1978, as amended at 51 FR 40675, Nov. 7, 1986]
            
            
              § 52.1488
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not met, because the plan does not include approvable procedures for protection of visibility in mandatory Class I Federal areas.
              (b) Regulation for visibility monitoring and new source review. The provisions of § 52.28 are hereby incorporated and made a part of the applicable plan for the State of Nevada except for that portion applicable to the Clark County Department of Air Quality and Environmental Management.
              (c)-(d) [Reserved]
              (e) Approval. On November 18, 2009, the Nevada Division of Environmental Protection submitted the “Nevada Regional Haze State Implementation Plan.” With the exception of the BART determination for NOX at Reid Gardner Generating Station in sections 5.5.3, 5.6.3 and 7.2; the NOX averaging time and control type for units 1, 2 and 3 in sub-paragraph (1)(c) of Nevada Administrative Code section 445B.22096; and the NOX emission limit for unit 3 in sub-paragraph (1)(c) of Nevada Administrative Code section 445B.22096; the Nevada Regional Haze State Implementation Plan, as supplemented and amended on February 18, 2010 and September 20, 2011, meets the applicable requirements of Clean Air Act sections 169A and 169B and the Regional Haze Rule in 40 CFR 51.308.
              (f) [Reserved]
              (g) Approval. On November 18, 2014, the Nevada Division of Environmental Protection submitted the “Nevada Regional Haze Plan 5-Year Progress Report” (“Progress Report”). The Progress Report meets the requirements of the Regional Haze Rule in 40 CFR 51.308.
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 67 FR 6133, Feb. 8, 2002; 69 FR 54019, Sept. 7, 2004; 77 FR 17341, Mar. 26, 2012; 77 FR 50951, Aug. 23, 2012; 78 FR 53037, Aug. 28, 2013; 82 FR 3129, Jan. 10, 2017; 82 FR 37025, Aug. 8, 2017; 82 FR 48770, Oct. 20, 2017; 83 FR 54054, Oct. 26, 2018]
            
            
              § 52.1489
              Particulate matter (PM-10) Group II SIP commitments.
              (a) On March 29, 1989, the Air Quality Officer for the State of Nevada submitted a revision to the State Implementation Plan for Battle Mountain that contains commitments, for implementing all of the required activities including monitoring, reporting, emission inventory, and other tasks that may be necessary to satisfy the requirements of the PM-10 Group II SIPs.
              (b) The Nevada Division of Environmental Protection has committed to comply with the PM-10 Group II, State Implementation Plan (SIP) requirements.
              [55 FR 18111, May 1, 1990]
            
            
              § 52.1490
              Original identification of plan.
              (a) This section identified the original “Air Quality Implementation Plan for the State of Nevada” and all revisions submitted by the State of Nevada that were federally approved prior to September 28, 2010.
              (b) The plan was officially submitted on January 28, 1972.
              (1) Previously approved on May 31, 1972 and now deleted without replacement Rules 2.8 and 2.11.

              (2) Previously approved on May 31, 1972 in paragraph (b) and now deleted without replacement: Articles 2.10.1, 2.10.1.1, 3.3.4, 4.3.4, and Section 13, Nos. 15 and 19 of Senate Bill No. 275.
              
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Errata sheet to the plan was submitted on April 26, 1972, by the Division of Health.
              (2) Washoe County regulations submitted on June 12, 1972, by the Governor.
              (i) Previously approved on July 27, 1972 in paragraph (c)(2) of this section and now deleted from the SIP without replacement Washoe County Air Quality Regulations: Rules 020.020, 020.030, 020.075, and 040.055.
              (3) Compliance schedules submitted on July 14, 1972, by the Governor.
              (4) Legal opinions concerning the plan submitted on November 17, 1972, by the Office of the Attorney General.
              (5) Amended Clark County regulations submitted on January 19, 1973, by the Governor.
              (i) Previously approved on May 14, 1973 in paragraph (c)(5) of this section and now deleted without replacement: Section 15 (Prohibition of Nuisance Conditions) and Section 29 (Odors in the Ambient Air).
              (6) Amendments to the Nevada Air Quality Regulations NAQR to regulate construction of complex sources (Article 13) submitted on April 1, 1974, by the Governor.
              (7) Amendments to the NAQR to regulate sulfur emissions from nonferrous smelters; (Article 8.1); to regulate and monitor visible emissions from stationary sources (Article 4); and to allow supplementary control systems (Article 14); submitted on June 14, 1974, by the Governor.
              (i) Previously approved on February 6, 1975 in paragraph (7) and now deleted without replacement: Article 8.1.
              (8) Amendments to the NAQR to regulate open burning (Article 5.2.3 and 5.2.4), and to regulate the construction of complex sources (Article 13), submitted on November 12, 1974, by the Governor.
              (9) Administrative procedures for the review of complex sources submitted on December 11, 1974, by the Governor's representative.
              (10) Amendments to the Nevada Revised Statutes (NRS) (1975 Legislative Session) on motor vehicle inspection and testing (NRS 445.640, 445.700, 482.640 and 169.125), public availability of emission data (NRS 445.576), organization (NRC 445.481 and 481.——). (Section 1 of 1975 Assembly Bill 326), stack testing (NRS 445.447), and alleged violations (NRS 445.526) submitted on September 10, 1975 by the Governor.

              (11) Amendments to the NAQR, as amended through September 18, 1975, submitted on October 31, 1975, by the Governor, as follows:
              
              
                Article 1—Definitions: 1.6-1.13, 1.15-1.33, 1.35-1.69;
                Article 2—General Provisions: 2.4.1-2.4.4, 2.5.1, 2.5.2, 2.5.4, 2.6.1-2.6.4, 2.7.1, 2.8.1, 2.8.4, 2.8.5.1, 2.9.1-2.9.3, 2.9.5-2.9.7, 2.10.1.2, 2.10.2-2.10.4, 2.11.4.2;
                Article 3—Registration Certificates and Operating Permits: 3.1.3, 3.1.5, 3.1.6, 3.1.8a & d-i, 3.1.9, 3.2.2-3.2.6, 3.3.2, 3.3.5, 3.4.1, 3.4.6-3.4.14;
                Article 4—Visible Emissions From Stationary Sources: 4.1, 4.2, 4.3.5, 4.4-4.4.2;
                Article 5—Open Burning: 5.2.3, 5.2.4;
                Article 6—Incinerator Burning: 6.3-6.6.2;
                Article 7—Particulate Matter: 7.1.3, 7.2.1-7.2.3, 7.3.1-7.3.3;
                Article 8—Sulfur Emissions: 8.1.1, 8.1.2, 8.1.4, 8.2.2.1, 8.3-8.4;
                Article 9—Organic Solvent, Other Volatile Compounds: 9.1, 9.2-9.2.1.1, 9.2.2, 9.2.3;
                Article 10—Odors: 10.2.1.1, 10.2.1.2;
                Article 11—Mobile Equipment: 11.3-11.7.1, 11.7.4-11.7.5, 11.10, 11.10.1, 11.11-11.14.17.
              
              
              (i) Previously approved on January 9, 1978 in paragraph (11) and now deleted without replacement: Articles 2.10.1.2, 2.10.2, 2.10.3, 8.1.1, 8.1.2, and 8.1.4.

              (12) Amendments to miscellaneous Nevada air quality control regulations and to other sections of the State plan submitted on December 10, 1976, by the Governor, as follows:
              
              
                Article 1—Definitions: 1.1-1.213;
                Article 2—General Provisions: 2.5.3, 2.6.2-2.6.9, 2.7.1-2.7.4, 2.8.5.2, 2.16, 2.17;
                Article 3—Registration Certificates and Operating Permits, 3.1.9.1, 3.2.1;
                Article 7—Particulate Matter: 7.2.4;
                Article 8—Sulfur Emissions: 8.2.2-8.2.4;
                Article 11—Mobile Equipment: 11.7.6, 11.8, 11.9, 11.10.2;
                Section 3—Air quality data: 3.2;
                Section 4—Emissions summary: 4.2;
                Section 5—Control strategy: 5.1, table 5.1, table 5.2;
                Section 10—Air quality surveillance network: Monitoring network table, sampling sites modification table.
              
              

              (i) Previously approved on August 21, 1978 in paragraph (12) and now deleted without replacement: Article 2.7.4.
              
              (13) Amendments to the NAQR and the control strategy submitted on October 7, 1976, by the Governor.
              (i) Article 7—Particulate Matter: 7.2.7; Table 4.2—Emissions Inventory Summary for Particulates.
              Table 5.2—Summary of Control Strategy Analysis for Particulates.
              (14) The following amendments to the plan were submitted on December 29, 1978, by the Governor.
              (i) Nevada State Emergency Episode Plan Sections: 6.1.4, 6.1.5, 6.5.2.2; Tables: 6.1, 6.2 (Stages 1, 2, and 3), 6.3; Air Pollution Episode Notice; Episode Communication Checklist.

              (ii) Nevada Revised Statutes Policy Declarations; Definitions:
              
              
                445.401, 445.406, 445.411, 445.416, 445.421, 445.424, 445.427, 445.431, 445.441, 445.446; State Environmental Commission: 445.451, 445.456, 445.461, 445.466, 445.471, 445.472, 445.473, 445.474, 445.476; Local Hearing Boards: 445.486; Enforcement Provisions: 445.491, 445.496, 445.497, 445.498, 445.499, 445.501; Variances: 445.506, 445.511, 445.516, 445.521; Hearings, Orders Respecting Violations: 445.529; Local Air Pollution Control Programs: 445.546, 445.551, 445.556, 445.561, 445.566; Miscellaneous Provisions: 445.571, 445.581, 445.586, 445.596, 445.598; Penalties: 445.601; Deletions: Senate Bill 275, Sections 8.5, 17(1-4, 6, 7), 27, 38.
              
              
              (A) Previously approved on July 10, 1980 and now deleted without replacement Statutes 445.506, 445.511, 445.516, and 445.521.
              (iii) Nonattainment area plans for Mason Valley/Fernley Area, Lander County, Carson Desert, Winnemucca Segment, Truckee Meadows, and Las Vegas Valley.

              (iv) Nevada Revised Statutes, Engine Emission Controls:
              
              
                445.610, 445.620, 445.625, 445.630, 445.640, 445.650, 445.660, 445.670, 445.680, 445.690, 445.700, 445.705, and 445.710.
              
              

              (v) Nevada Air Quality Regulations for Mobile Equipment:
              
              
                Article 1—Sections 1.1 to 1.38; Article 2—Sections 2.1 to 2.2; Article 3—Sections 3.1 to 3.14.6; and Article 4—Sections 4.1 to 4.20.
              
              
              (vi) Nevada Revised Statute 445.493, Limitations on Enforcement of Regulations as to Indirect Sources and Authority to Review New Indirect Sources.

              (vii) Amendments to the Nevada Air Quality Regulations:
              
              
                Article 1, Rules 1.44, 1.53, 1.60, 1.98.1; Article 2, Rules 2.2.2, 2.11.7, 2.17.3.2 a/b, 2.17.4, 2.17.4.1, 2.17.9.8, 2.17.10, 2.17.10.1; Article 3, Rules 3.1.1, 3.1.2, 3.1.3, 3.4.11; Article 4, Rule 4.3.[6]4; Article 5, Rule 5.2.4; Article 6, Rule 6.3; Article 7 Rules 7.1.[3]2, 7.3.3; Article 8, Rules 8.2.1.1, 8.2.1.2, 8.2.2, and Article 12, Rule 12.1.
              
              
              (A) Previously approved on August 27, 1981 in paragraph (c)(14)(vii) of this section and now deleted from the SIP without replacement Nevada Air Quality Regulations: Rule 2.11.7.

              (viii) Amendments to the Nevada Air Quality Regulations:
              
              
                Article 1; Article 7, Rules 7.2.8.1—7.2.8.3; Article 16, Rules 16.3.1.2—16.3.3 and Rules 16.15.1—16.15.4.
              
              
              (ix) Previously approved on June 18, 1982 in paragraph (14)(viii) and now deleted without replacement: Article 16: Rules 16.3.1.2, 16.3.2, 16.3.2.1, 16.3.2.2, 16.15, 16.15.1, 16.15.1.1, 16.15.1.2, 16.15.2, 16.15.2.1, 16.15.2.2, 16.15.3, 16.15.3.1, 16.15.3.2, and 16.15.4.
              (x) Previously approved on June 18, 1982 in paragraph (c)(14)(viii) of this section and now deleted without replacement: Article 16: Rules 16.3.3.1.
              (xi) Previously approved on July 10, 1980 in paragraph (14)(ii) and now deleted without replacement: Nevada Revised Statutes (NRS) sections: 445.401, 445.466, and 445.497.
              (15) Redesignation of the Clark-Mohave Interstate AQCR submitted on March 23, 1979, by the Governor.
              (16) The following amendments to the plan were submitted on July 24, 1979, by the Governor.
              (i) Amendments to the Nevada Air Quality Regulations:
              
              
                Article I—Definition: No. 2—LAER.
              
              

              (ii) Amendments to the Clark County District Board of Health Air Pollution Control Regulations:
              
              
                Section 15—Source Registration, 15.1, 15.2, 15.3, 15.4, 15.5, 15.6, 15.7, 15.8, 15.9, 15.10, 15.11, and 15.12; Section 50—Storage of Petroleum Products; Section 51—Petroleum Product Loading into Tank Trucks, and Trailers; and Section 52—Handling of Gasoline at Service Stations, Airports and Storage Tanks.
              
              

              (iii) Amendments to the Washoe County District Board of Health Air Pollution Control Regulations:
              
              

                Definitions, Sections 010.011, 010.014, 010.028, 010.057, 010.059, 010.071, 010.072, 010.091, 010.106, 010.107B, 010.108, 010.116, 010.117, 010.136, 010.148, 010.149, 010.151, 010.166, 010.197, and 010.1751; Source Registration and Operation, Sections 030.000, 030.005, 030.010, 030.015, 030.025, 030.030, 030.110, 030.115 (1 and 5)B, 030.120, 030.1201, 030.205, 030.210, 030.215, 030.245, and 030.250; Section 040.070—Storage of Petroleum Products; Section 040.075—Gasoline Loading into Tank Trucks and Trailers; Section 040.080—Gasoline unloading from Tank Trucks and Trailers into Storage Tanks; Section 040.085—Organic Solvents; and Section 040.090—Cut-Back Asphalt.
              
              
              (iv) Paving schedules for the following Nonattainment Area Plans: Mason Valley/Fernley Area, Carson Desert, Winnemucca Segment, and Lander County.
              (v) Amendments to the Las Vegas Valley Nonattainment Area Plan: Two memoranda of understanding between Clark County, the Health District, and the Transportation Policy Committee.
              (vi) Nevada Revised Statutes, Engine Emission Control: 445.632, 445.634, 445.635, and 445.644.
              (vii) Lake Tahoe Basin Nonattainment Area Plan.

              (viii) Amendments to the Clark County District Board of Health Air Pollution Control Regulations:
              
              
                Section 2, Rules 2.1, 2.2, 2.3; Section 3, Rule 3.1; Section 4, Rules 4.1—4.11; Section 5, Rule 5.1; Section 6, Rule 6.1; Section 7, Rules 7.1—7.19; Section 8, Rules 8.1, 8.2, 8.7 (deletion); Section 9, Rules 9.1—9.3; Section 10; Section 16, Rules 16.1,—16.5, 16.6 (Operating Permits), 16.6 (Emission of Visible Air Contaminants) (deletion), 16.7—16.9; Section 17, Rules 17.1—17.8; Section 18, Rules 18.1—18.12; Section 23, Rules 23.1—23.5; Section 24, Rules 24.1—24.5; Section 25, Rules 25.1, 25.2, 25.4 (deletion); Section 26, Rules 26.1—26.3; Section 27, Rules 27.1, 27.2, 27.3, 27.4; Section 28, Rules 28.1, 28.2; Section 29; Section 30, Rules 30.1—30.7; Section 31; Section 32, Rules 32.1, 32.2; Section 40, Rule 40.1; Section 41, Rules 41.1—41.4; Section 42, Rules 42.1—42.4; Section 43, Rule 43.1; Section 70, Rules 70.1—70.6; Sections 80, and 81.
              
              
              (A) Previously approved on August 27, 1981 and now deleted without replacement Section 9, Rules 9.2 to 9.3.
              (B) Previously approved on August 27, 1981 at (c)(16)(viii) and now deleted Section 17, Rules 17.1-17.8.
              (C) Previously approved on August 27, 1981 in paragraph (c)(16)(viii) of this section and now deleted without replacement: Section 40, Rule 40.1 (Prohibition of Nuisance Conditions); Section 42, Rule 42.2 (open burning); and Section 43, Rule 43.1 (Odors in the Ambient Air).
              (D) Previously approved on August 27, 1981 in paragraph (c)(16)(viii) of this section and now deleted from the SIP without replacement Nevada Air Quality Regulations: Clark County District Board of Health Air Pollution Control Regulations: Section 3, Rule 3.1.

              (viii) Repeal and removal of all references to Indirect (Complex) Sources in the following rules or portions of rules in the Nevada Air Quality Regulations.
              
              
                Article 1—Definitions: 1.12, 1.95, 1.147(b), and 1.202. Article 2—Registration Certificates and Operating Permits: 3.1.9, 3.2.1, 3.2.2, and 3.2.5. Article 13—Point Sources: 13.1.1, 13.1.2, 13.2, and 13.2.1 to 13.5.3.
              
              

              (ix) Amendments to the Washoe County District Board of Health Air Pollution Control Regulations:
              
              
                Sections 020.055, 030.300, 030.305, 030.310, 030.3101-030.3105, 030.3107, and 030.3108 and the following deletions: 010.115, 050.005, 050.010, 050.015, 050.020, 050.025, 050.030, and 050.035.
              
              
              (A) Previously approved on August 27, 1981 in paragraph (c)(16)(ix) of this section and now deleted from the SIP without replacement Washoe County Air Quality Regulations: Rules 030.3105, 030.3107, and 030.3108.
              (x) Amendments to the Nevada Air Quality Regulations: Article 12, Lead (Pb).
              (17) The following amendments to the plan were submitted on September 18, 1979, by the Governor.

              (i) Amendments to the Clark County District Board of Health Air Pollution Control Regulations:
              
              
                Section 1—Definitions (except 1.14, 1.15, 1.79, and 1.94); Section 15.14—Source Registration Requirements for Areas Exceeding Air Quality Standards; and Section 60—Evaporation and Leakage.
              
              

              (ii) Amendments to the Clark County District Board of Health Air Pollution Control Regulations:
              
              
                Section 1, Rules 1.79, 1.94; Section 11, Rules 11.1, 11.1.1-11.1.8, 11.2, 11.2.1-11.2.3, 11.3, 11.3.1, 11.3.2, 11.4, and Section 13, Rule 13.5 (deletion).
              
              

              (A) Previously approved on August 27, 1981 in paragraph (c)(17)(ii) of this section and now deleted without replacement: Section 1, Rules 1.79, 1.94.
              
              (18) Amendments to the Nevada Air Quality Regulations submitted on March 17, 1980, by the Governor.
              (i) Article 13.1.3—Point Sources and Registration Certificates.
              (A) Previously approved on April 14, 1981 in paragraph (c)(18)(i) of this section and now deleted without replacement: Nevada Air Quality Regulations (NAQR) article 13.1.3(3).
              (19) The following amendments to the plan were submitted on June 24, 1980, by the Governor.
              (i) Section 10—State of Nevada Ambient Air Quality Monitoring and Surveillance.
              (ii) Amendment to the Nevada Air Quality Regulations: Article 4, Rule 4.3.6.
              (iii) Clark County, Nevada Lead SIP.
              (20) The following amendment to the plan was submitted on August 19, 1980 by the Governor.
              (i) Request for Extension of the Carbon Monoxide Attainment Date for the Truckee Meadows Nonattainment Area.
              (21) The following amendments to the plan were submitted on October 13, 1980, by the Governor.
              (i) Amendments to the Nevada Revised Statutes: 704.820 through 704.900 (Utility Environmental Protection Act).
              (ii) Rule 25, of General Order No. 3, Nevada Public Service Commission.
              (22) The following amendments to the plan were submitted on November 5, 1980, by the Governor.
              (i) Amendments to the Clark County District Board of Health Air Pollution Control Regulations: Section 4, Rules 4.12, 4.12.1-4.12.3.
              (ii) Amendments to the Nevada Air Quality Regulations: Article 7, Rules 7.2.5, 7.2.5.1, 7.2.9; and Article 8, Rule 8.3.4.
              (iii) Previously approved on June 18, 1982 in paragraph (22)(ii) and now deleted without replacement: Articles 7.2.5, 7.2.9, and 8.3.4.
              (23) The following amendments to the plan were submitted on March 4, 1981, by the Governor:
              (i) Las Vegas Valley Air Quality Implementation Plan (excluding Clark County Air Pollution Control Regulations).
              (24) The following amendments to the plan were submitted on November 17, 1981 by the Governor.
              (i) Amendments to the Nevada Air Quality Regulations: Article 14.1.
              (ii) Resolution of the Washoe Council of Governments adopted August 28, 1981 and Endorsement of the State Environmental Commission dated October 15, 1981.

              (iii) Amendments to the Clark County District Board of Health Air Pollution Control Regulations:
              
              
                Section 1—Definitions 1.7, 1.13, 1.14, 1.15, 1.32, 1.48, 1.50, 1.52, 1.57, 1.67, 1.72, 1.90 and the addition of the following unnumbered definitions: “Emission Unit,” “Criteria Pollutant,” “Non-Criteria Pollutant,” “Baseline Area,” “Begin Actual Construction,” “Building, Structure, Facility, or Installation,” “Particulate Precursor,” “Secondary Emissions,” and “Significant.”
                Section 15—Source Registration, 15.1, 15.1.1, 15.1.2, 15.1.3, 15.1.4, 15.1.5, 15.1.6, 15.1.7, 15.1.8, 15.2; 15.2.1, 15.2.2, 15.3, 15.4, 15.5; Preconstruction Review for New and Modified Sources, 15.6, 15.6.1, 15.6.1.1, 15.6.1.2 (deleted), 15.6.1.6, 15.6.2, 15.6.2.1 (deleted), 15.6.2.2, 15.6.2.3, 15.6.2.4, 15.6.2.5, 15.6.3, 15.6.3.1, 15.6.3.2 to 15.6.3.5 (added), 15.6.6, 15.7, 15.8, 15.9, 15.10, 15.10.1, 15.10.2, 15.10.3, 15.10.4, 15.11, 15.12; Prevention of Significant Deterioration, 15.13 (added); Preconstruction Review Requirements for New or Modified Sources in Areas Exceeding Air Quality Standards (“Offset” Rules), 15.14.1, 15.14.1.2, 15.14.1.3 (added), 15.14.3.1, 15.14.3.2, 15.14.4, 15.14.4.1, 15.14.4.3, 15.14.3.3 (added), 15.14.4.3.4 (added), 15.14.4.3.5 (added) and, 15.14.4.4 (deleted).
              
              

              (iv) Amendments to the Clark County District Board of Health Air Pollution Control Regulations:
              
              
                Section 4, Rule 4.7.3; Section 7; Section 9, Rules 9.1; Section 16; Section 17, Rules 17.2.1 and 17.6.1; Section 18, Rules 18.1—18.5.2; Section 23, Rules 23.2.1—23.3.1.2 and Rules 23.3.4—23.3.5; Section 27; Section 30, Rules 30.4 and 30.8; Section 52, Rules 52.4.2.3 and 52.7.2; and Section 60, Rules 60.4.3.
              
              
              (A) Previously approved on June 18, 1982 and now deleted without replacement Section 7, Rules 7.1 to 7.19 and Section 9, Rule 9.1.
              (B) Previously approved on June 18, 1982 at (c)(24)(iv) and now deleted Section 17, Rules 17.2.1 and 17.6.1.

              (v) Nevada State Lead SIP Revision submitted by the State on November 5, 1981.
              
              (vi) Amendment to the Clark County District Board of Health Air Pollution Control Regulations: Section 60, Rule 60.4.2.
              (25) The following amendments to the plan were submitted on October 26, 1982, by the Governor.

              (i) Amendments of Chapter 445 of the Nevada Administrative Code.
              
              
                (A) New or amended sections 445.430-445.437, 445.439-445.447, 445.451, 445.453-445.472, 445.474-445.477, 445.480-445.504, 445.509-445.519, 445.522-445.537, 445.539, 445.542-445.544, 445.546-445.549, 445.551, 445.552, 445.554-445.568, 445.570, 445.572-445.587, 445.589-445.605, 445.608-445.612, 445.614-445.622, 445.624, 445.626, 445.627, 445.629-445.655, 445.660, 445.662-445.667, 445.682, 445.685-445.700, 445.704-445.707, 445.712-445.716, 445.721, 445.723, 445.729-445.732, 445.734, 445.742, 445.743, 445.746, 445.753, 445.754, 445.764, 445.844, and 445.845.
              
              
              (ii) Previously approved on March 27, 1984, in paragraph (25)(i)(A) and now deleted without replacement: Nevada Administrative Code (NAC) sections: 445.447, 445.554, 445.596, 445.662, 445.695, 445.698, 445.700, and 445.844.
              (iii) Previously approved on March 27, 1984, in paragraph (25)(i)(A) and now deleted without replacement: Nevada Administrative Code (NAC) sections: 445.440, 445.442-445.443, 445.446, 445.451, 445.453-445.456, 445.459-445.463, 445.465-445.469, 445.474-445.476, 445.481, 445.483-445.485, 445.487, 445.489-445.491, 445.493-445.498, 445.502-445.503, 445.509-445.511, 445.514-445.515, 445.518-445.519, 445.522-445.524, 445.526-445.532, 445.534, 445.539, 445.543-445.544, 445.546, 445.547, 445.551, 445.566-445.568, 445.572-445.573, 445.576-445.580, 445.582-445.583, 445.586-445.587, 445.591, 445.593-445.595, 445.598, 445.600, 445.602-445.605, 445.608-445.611, 445.614-445.616, 445.619-445.620, 445.626, 445.629, 445.631-445.632, 445.634-445.646, 445.648, 445.652, 445.654, and 445.723.
              (iv) Previously approved on March 27, 1984 in paragraph (c)(25)(i)(A) of this section and now deleted without replacement: Nevada Administrative Code (NAC) section: 445.535.
              (v) Previously approved on March 27, 1984, in paragraph (c)(25)(i)(A) of this section and now deleted without replacement: Nevada Administrative Code (NAC) section: 445.655.
              (vi) Previously approved on March 27, 1984, in paragraph (c)(25)(i)(A) of this section and now deleted without replacement: Nevada Administrative Code (NAC) section 445.706(2).
              (26) The following amendments to the plan were submitted on September 14, 1983 by the Governor.
              (i) Amendments to Chapter 445 of the Nevada Administrative Code.
              (A) New or amended Sections 445.732, 445.808 (paragraphs (1), (2)(a-c), and (3)-(5)), 445.815 (paragraphs (1), (2)(a)(1 and 2), and (3)-(5)), 445.816 (paragraphs (1), (2)(a-i), and (3)-(5)), 445.843, and 445.846 (paragraphs (1), (3), and (4)).
              (B) Previously approved on March 27, 1984, in paragraph (26)(i)(A) and now deleted without replacement: Nevada Administrative Code (NAC) sections 445.815 (paragraphs (1), (2)(a)(1)-(2), and (3)-(5)) and 445.816 (paragraph (2)(a)-(c) and (e)-(i)).
              (ii) The Truckee Meadows Air Quality Implementation Plan 1982 Update except for the attainment and RFP demonstrations and Legally Enforceable Measures portions of the plan.
              (iii) Amendments related to Nevada's inspection and maintenance (I/M) program.
              (A) State legislation (AB 677) which defers the start-up of the annual I/M program from July 1, 1983 to October 1, 1983.
              (B) An I/M public education plan.
              (C) Revisions to the Engine Emission Control Regulations (Nevada Administrative Code 455.851 to 445.945).
              (27) The following amendments to the plan were submitted on December 9, 1982, by the State:
              (i) Emission reduction estimates and/or changes in vehicular activity for the adopted control measures.
              (ii) A modeling analysis indicating 1982 attainment.
              (iii) Documentation of the modeling analysis including air quality, traffic and meteorological data:
              (iv) Evidence of implementation and/or future commitments for the adopted control measures.
              (v) Appendix of previous reports, measured data and other official correspondence including:
              (A) Resource commitments from the responsible agencies for implementing the RFP,
              (B) 1979 and 1980 Annual Reports for the Lake Tahoe Air Basin, and
              (C) 1981 Nevada Air Quality Report.
              
              (28) The following amendments to the plan were submitted on December 16, 1982 by the State:
              (i) Additional evidence of commitment to the control evidence by the responsible state and/or local agencies,
              (ii) Additional supporting documentation for the 1982 attainment modeling analysis which included revised technical data on measured and modeled CO traffic volumes, and a revised narrative on the calibration constant and the impacts to the model.
              (29) The following amendments to the plan were submitted on January 28, 1983 by the State:
              (i) Response to EPA's preliminary evaluation, specifying documentation for calibrating the model, the mobile source emission factors, and additional traffic data.
              (ii) Conversion factors for the model.
              (iii) A revised 1982 attainment modeling analysis and supporting documentation including:
              (A) 1979, 1980-82 traffic data for the Stateline Area, (Appendix A);
              (B) Stateline Cold Start/Hot Start Analysis, (Appendix B);
              (C) Portions of the Highway 50 Corridor Study, June 1979 (Appendix C);
              (D) Reference from Transportation and Traffic Engineering Handbook, (1979), (Appendix D); and
              (E) Revised Caline 3 and Mobile 2 modeling analysis using both 27% and 50% cold start factors, (Appendix E).
              (30) The following amendments to the plan were submitted on May 5, 1983 by the State:
              (i) “Stateline, Nevada, 1983 Carbon Monoxide Study”—a traffic, ambient air monitoring and predictive modeling report, and
              (ii) A revised analysis of the Caline 3 model verifying 1982 attainment, based on data collected in February and March 1983.
              (31) The following amendments to the plan were submitted on May 30, 1984, by the Governor.
              (i) Washoe County, Nevada Lead SIP Revision.
              (32) The Las Vegas Valley 1982 Air Quality Implementation Plan (AQIP) Update for carbon monoxide submitted by the Governor on June 23, 1982.
              (33) On January 11, 1985, the following amendments to the plan were submitted by the State.
              (i) Incorporation by reference.
              (A) Las Vegas Valley Air Quality Implementation Plan, Post 1982 Update for Ozone adopted on October 16, 1984 (including section 33 (Chlorine in Chemical Processes)), adopted May 18, 1984).
              (ii) Additional material.
              (A) Emissions Inventory for 1995, transmitted by a letter dated March 14, 1986.
              (34) Program elements were submitted on June 28, 1994 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Small Business Stationary Source Technical and Environmental Compliance Assistance Program, adopted on June 28, 1994.
              (35) Program elements were submitted on July 5, 1995 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Small Business Stationary Source Technical and Environmental Compliance Assistance Program, adopted on July 5, 1995.
              (36)-(37) [Reserved]
              (38) On August 7, 1998, regulations for the following Health District were submitted by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Health District.
              (1) Section 53 adopted on September 25, 1997.
              (39) The following plan was submitted on February 14, 1995, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Redesignation Request and Maintenance Plan for the National Sulfur Dioxide Standard—Central Steptoe Valley, adopted by Nevada Division of Environmental Protection on February 14, 1995.
              (40) The following plan supplement was submitted on February 27, 2002, by the Governor's designee.
              (i) Incorporation by reference.

              (A) Supplement to the Maintenance Plan for the National Sulfur Dioxide Standard—Central Steptoe Valley (Letter from Allen Biaggi, Administrator, Nevada Division of Environmental Protection, to Wayne Nastri, Regional Administrator, EPA Region IX, dated February 27, 2002).
              (41) Regulations for the following agencies were submitted on November 19, 2002 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Air Quality Management Board.
              (1) Clark County Building Code, section 3708, adopted on November 20, 1990.
              (2) City of Las Vegas Building Code, section 3708, adopted on November 21, 1990.
              (3) City of North Las Vegas Building Code, section 13.16.150, adopted on September 18, 1991.
              (4) City of Henderson Building Code, section 15.40.010, adopted on October 15, 1996.
              (42) The following plan was submitted on July 23, 2001, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality Management.
              (1) PM-10 State Implementation Plan for Clark County including: Chapter 3, Chapter 4 (excluding pages 4-125 and 4-126), Chapters 5 through 7, Appendices A through E, Appendix G (excluding pages 90-1 through 90-10, 91-1 through 91-9, 92-1 through 92-7, 93-1 through 93-8, and the following paragraphs of pages 0-1 through 0-46: 0.1-0.24, 0.26-0.32, 0.34, 0.35, 0.38-0.42, 0.44, 0.49, 0.50, 0.52-0.57, 0.59-0.64, 0.66-0.69, 0.71-0.80, 0.82, 0.83, 0.85-0.109, 0.112, 0.113, 0.115, 0.116, 0.118, 0.119, 0.121-0.126, 0.128-0.131, 0.134-0.139, 0.142-0.146, 0.148-0.161, 0.163, 0.165, and 0.167-0.172), Appendix J, and Appendices L through N adopted on June 19, 2001.
              (43) The following regulations were submitted on October 24, 2002, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality Management.
              (1) Sections 90, 91, 92 and 93 adopted on November 20, 2001.
              (44) The following plan amendments were submitted on November 19, 2002, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality Management.
              (1) Pages 4-125 and 4-126 and Appendix R adopted on November 19, 2002.
              (45) The following plan was submitted on October 27, 2003, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Carbon Monoxide Redesignation Request and Limited Maintenance Plan for the Nevada Side of the Lake Tahoe Basin, dated October 2003, adopted by the State Environmental Commission on September 18, 2003.
              (1) Attainment year (2001) emissions inventory, monitoring network and verification of continued attainment, and contingency plan, including commitments to follow maintenance plan contingency procedures by the Nevada Division of Environmental Protection, the Tahoe Metropolitan Planning Organization, the Nevada Department of Transportation, and the Washoe County District Health Department.
              (B) Letter of October 27, 2003, from the Nevada Division of Environmental Protection, transmitting the redesignation request and maintenance plan for the Lake Tahoe Nevada CO nonattainment area and including a State commitment to track CO concentrations and to adopt, submit as a SIP revision, and implement expeditiously any and all measures to achieve the level of CO emissions reductions needed to maintain the CO NAAQS in the event that an exceedance of the CO NAAQS is monitored, and to work with the involved jurisdictions to ensure that sufficient measures are adopted and implemented in a timely fashion to prevent a violation.
              (C) Additional material—Addendum to the October 27, 2003 letter of transmittal of the redesignation request and maintenance plan: emissions projections for on-road motor vehicles through 2016.
              (46) The following plan revision was submitted on March 20, 1996, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) State of Nevada State Implementation Plan for an Enhanced Program for the Inspection and Maintenance of Motor Vehicles for Las Vegas Valley and Boulder City, Nevada, revised March 1996, transmitted by letter dated March 20, 1996, including the cover page through page 15, appendix 1 (only the Nevada attorney general's opinion and memorandum dated November 15, 1993 and June 29, 1994, respectively), and appendices 2 through 9.
              (47) The following plan revision was submitted on August 9, 2000, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality Management.
              (1) Carbon Monoxide State Implementation Plan, Las Vegas Valley Nonattainment Area, Clark County, Nevada, August 2000, adopted on August 1, 2000, including the following sections within which certain exceptions are noted but excluding all sections not specifically cited: chapters 1 through 8 (with the exception of chapter 7, subsection 7.2.2, “Contingency Measures”); appendix A, “Emissions Inventory”, sections 1 through 7, and section 8— “Annexes” (with the exception of appendix E, “Quality Assurance/Quality Control”); appendix B, “Transportation Documentation”, section 1; appendix D, “Regulations, Policies and Public Participation Documentation”, section 1— “Cleaner Burning Gasoline (CBG) Regulations and Supporting Documentation” (with the exception of District Board of Health of Clark County Air Pollution Control Regulations section 54 as adopted on April 22, 1999), section 2, section 3, section 4—“Nevada Administrative Code, Chapter 445B: Technician Training and Licensing” (with the exception of NAC 445B.485-445B.487, 445B.489-445B.493, and 445B.495-445B.498), and sections 5 through 9; and appendix E, “Supplemental Technical Support Documentation”, sections 1 through 4, and 7.
              (48) The following plan revision was submitted on January 30, 2002 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) New or amended regulations implementing Nevada's vehicle inspection and maintenance program in Las Vegas Valley and Boulder City: Nevada Administrative Code, chapter 445B, sections 445B.400-445B.774 (i.e., “Emissions from Engines”), including the sections under the subheadings “General Provisions,” “Facilities for Inspection and Maintenance,” “Inspectors,” “Exhaust Gas Analyzers,” “Control of Emissions: Generally” [excluding sections 445B.576-445B.578, and excluding section 445B.594 (“Inspections required in Washoe County”)], “Restored Vehicles,” “Miscellaneous Provisions,” but excluding the sections under the subheading “Control of Emissions: Heavy-Duty Motor Vehicles” (i.e., sections 445B.737-445B.774), codification as of February 2002 by the Legislative Counsel Bureau.
              (2) Previously approved on September 21, 2004, in paragraph (c)(48)(i)(A)(1) of this section and now deleted from the SIP without replacement: Nevada Administrative Code (NAC) sections: 445B.461(3)(d) and 445B.595(2)(d).
              (ii) Additional material.
              (A) Nevada Division of Environmental Protection.
              (1) NV2000 Analyzer Electronic Data Transmission Equipment Specifications (June 15, 2000), revision 5, November 8, 2000.
              (49) The following plan revisions were submitted on June 4, 2002 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) New or amended statutes related to Nevada's vehicle inspection and maintenance program in Las Vegas Valley and Boulder City, as amended through the 2001 Legislative sessions: Nevada Revised Statutes, title 40, chapter 445B, sections 445B.210, 445B.700, 445B.705, 445B.710, 445B.715, 445B.720, 445B.725, 445B.730, 445B.735, 445B.740, 445B.745, 445B.750, 445B.755, 445B.758, 445B.760, 445B.765, 445B.770, 445B.775-445B.778, 445B.780, 445B.785, 445B.790, 445B.795, 445B.798, 445B.800, 445B.805, 445B.810, 445B.815, 445B.820, 445B.825, 445B.830, 445B.832, 445B.834, 445B.835, 445B.840, and 445B.845, and title 43, chapter 482, section 482.461, transmitted by letter dated June 4, 2002.
              (2) New regulation establishing the State's low Reid Vapor Pressure wintertime requirement for gasoline sold in Clark County: Nevada Administrative Code, chapter 590, section 590.065 as adopted on October 28, 1998 (made effective December 14, 1998) by the State Board of Agriculture.
              
              (3) Regulation R017-02, adopted on March 8, 2002 by the Nevada State Environmental Commission: New or amended rules in Chapter 445B of the Nevada Administrative Code removing the limitation on applicability of, and removing the restrictive trigger for effectuating the implementation of, the on-board diagnostics systems test for Nevada's vehicle inspection and maintenance program.
              (ii) Additional material.
              (A) Nevada Division of Environmental Protection.
              (1) Contract between Nevada Department of Motor Vehicles and MD LaserTech for on-road testing services, dated January 15, 2002.
              (50) The following plan revision was submitted on September 9, 2003 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) New or amended statutes related to Nevada's vehicle inspection and maintenance program in Las Vegas Valley and Boulder City, as amended through the 2001 Legislative sessions: Nevada Revised Statutes, title 43, chapter 481, sections 481.019, 481.023, 481.027, 481.031, 481.035, 481.043, 481.047, 481.0473, 481.0475, 481.0477, 481.048, 481.0481, 481.051, 481.052, 481.055, 481.057, 481.063, 481.065, 481.079, 481.081, 481.082, 481.083, 481.085, and 481.087; title 43, chapter 482, sections 482.155, 482.160, 482.162, 482.165, 482.170, 482.171, 482.173, 482.175, 482.180, 482.1805, 482.181, 482.183, 482.186-482.188, 482.205, 482.206, 482.208, 482.210, 482.215, 482.216, 482.220, 482.225, 482.230, 482.235, 482.240, 482.245, 482.255, 482.260, 482.265-482.268, 482.270, 482.2703, 482.2705, 482.271, 482.2715, 482.2717, 482.272, 482.274, 482.275, 482.280, 482.2805, 482.2807, 482.281, 482.283, 482.285, 482.290, 482.385, and 482.565; and title 43, chapter 484, sections 484.644 and 484.6441, transmitted by letter dated September 9, 2003.
              (51) The following plan revision was submitted on September 24, 2003 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) Regulation R178-01, adopted on July 11, 2002 by the Nevada Department of Motor Vehicles (and made effective August 21, 2002): New or amended rules in Chapter 445B of the Nevada Administrative Code establishing on-board diagnostics systems test procedures for Nevada's vehicle inspection and maintenance program.
              (52) The following plan revision was submitted on November 10, 2003 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality Management.
              (1) New or amended Section 53—Oxygenated Gasoline Program, and Section 54—Cleaner Burning Gasoline (CBG): Wintertime Program, adopted on May 20, 2003 (made effective June 3, 2003).
              (53) The following plan revision was submitted on October 23, 2003, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality and Environmental Management.
              (1) New or amended rules adopted on October 7, 2003 by the Clark County Board of County Commissioners: Clark County Air Quality Regulations section 0 (Definitions), section 11 (Ambient Air Quality Standards), section 12 (Preconstruction Review for New or Modified Stationary Sources), excluding subsection 12.2.18 and 12.2.20, section 58 (Emission Reduction Credits), and section 59 (Emission Offsets), excluding subsection 59.2 (“Local Offset Requirements”).
              (54) The following plan revision was submitted on November 20, 2003 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) Nevada Administrative Code section 445B.22083, adopted March 3, 1994 (effective March 29, 1994), by the State Environmental Commission.
              (55) The following plan revision and regulations were submitted on August 5, 2002, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Washoe County District Board of Health.
              (1) Rules 040.031 and 040.032, adopted on February 27, 2002.
              (2) Regulation 040.030 adopted on July 26, 2002.
              
              (56) The following regulations and statutes were submitted on January 12, 2006, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) The following sections of the Nevada Air Quality Regulations were adopted on the dates listed below and recodified as Chapter 445B of the Nevada Administrative Code in November 1994:
              (i) September 16, 1976: 445B.002, 445B.009, 445B.022, 445B.042, 445B.047, 445B.053, 445B.080, 445B.086, 445B.091, 445B.095, 445B.106, 445B.121, 445B.122, 445B.127, 445B.129, 445B.144, 445B.161, 445B.163, 445B.167, 445B.174, 445B.176, 445B.185, 445B.198, 445B.205, 445B.207, 445B.2204, and 445B.2209.
              (ii) November 8, 1977: 445B.168.
              (iii) September 12, 1978: 445B.125.
              (2) The following sections of Chapter 445 of the Nevada Administrative Code were adopted on the dates listed below and recodified as Chapter 445B of the Nevada Administrative Code in November 1994:
              (i) August 19, 1982: 445B.004 and 445B.060.
              (ii) September 3, 1987: 445B.018, 445B.030, 445B.051, 445B.072, 445B.097, 445B.119, 445B.151, and 445B.209.
              (iii) August 29, 1990: 445B.073.
              (iv) November 18, 1991: 445B.135.
              (v) November 3, 1993: 445B.055, 445B.056, and 445B.061.
              (vi) March 3, 1994: 445B.075, 445B.103, 445B.109, and 445B.182.
              (3) The following sections of Chapter 445B of the Nevada Administrative Code were adopted on the dates listed below:
              (i) October 3, 1995: 445B.005, 445B.059, 445B.077, 445B.112, 445B.116, 445B.130, 445B.145, 445B.152, 445B.177, 445B.180, 445B.22037, and 445B.227.
              (ii) January 22, 1998: 445B.011, 445B.0425, 445B.058, 445B.22027, and 445B.22033.
              (iii) September 9, 1999: 445B.2203 and 445B.22047.
              (iv) May 10, 2001: 445B.113 and 445B.1135.
              (v) September 18, 2001: 445B.006.
              (vi) February 26, 2004: 445B.22067, 445B.2207, and 445B.22097.
              (vii) August 19, 2004: 445B.001, 445B.211, 445B.22043, 445B.2205, and 445B.230.
              (viii) October 4, 2005: 445B.22017 (effective April 1, 2006) and 445B.2202 (effective April 1, 2006).
              (4) Title 40, Chapter 445B of Nevada Revised Statutes (2003): Sections 445B.105, 445B.110, 445B.115, 445B.120, 445B.125, 445B.130, 445B.135, 445B.140, 445B.145, 445B.150, 445B.155, 445B.210, 445B.220, 445B.225, 445B.235, 445B.245, 445B.275, 445B.280, 445B.300, 445B.320, 445B.500, 445B.510, 445B.520, 445B.530, 445B.540, 445B.560, and 445B.595.
              (5) The following sections of the Nevada Air Quality Regulations were adopted on the dates listed below and recodified as Chapter 445B of the Nevada Administrative Code in November 1994:
              (i) September 16, 1976: 445B.134, 445B.257, 445B.258, 445B.259, 445B.260, 445B.261, and 445B.263.
              (6) The following sections of Chapter 445 of the Nevada Administrative Code were adopted on the dates listed below and recodified as Chapter 445B of the Nevada Administrative Code in November 1994:
              (i) April 26, 1984: 445B.265.
              (ii) November 3, 1993: 445B.084.
              (iii) March 3, 1994: 445B.202.
              (7) The following sections of Chapter 445B of the Nevada Administrative Code were adopted on the dates listed below:
              (i) October 3, 1995: 445B.015, 445B.062, and 445B.256.
              (ii) August 22, 2000: 445B.264.
              (iii) September 18, 2003: 445B.262 and 445B.267.
              (iv) October 4, 2005: 445B.063, 445B.153, and 445B.22093.
              (8) Title 40, Chapter 445B of Nevada Revised Statutes (NRS)(2003): Sections 445B.200, 445B.205, 445B.230, 445B.240, 445B.340, 445B.350, 445B.360, 445B.450, 445B.460, 445B.570, 445B.580, 445B.600, 445.610, and 445.640.
              (9) The following sections of Chapter 445B of the Nevada Administrative Code were adopted on the dates listed in paragraph (c)(56)(i)(A)(9) of this section:
              (i) September 18, 2003: 445B.252.

              (57) The following plan revision was submitted on February 14, 2006, by the Governor's designee.
              
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality and Environmental Management.
              (1) Carbon Monoxide State Implementation Plan Revision, Las Vegas Valley Nonattainment Area, Clark County, Nevada, adopted on October 4, 2005 by the Clark County Board of Commissioners (with the exception of section 7.3 (page 7-2), “Mobile Source Emissions Budget”).
              (58) The following plan revision was submitted on May 12, 2006, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality and Environmental Management.
              (1) Section 7.3 (page 7-2), “Mobile Source Emissions Budget” of the Carbon Monoxide State Implementation Plan Revision, Las Vegas Valley Nonattainment Area, Clark County, Nevada, adopted on May 2, 2006 by the Clark County Board of Commissioners.
              (59) The following statute was submitted on March 24, 2006, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) Title 0, Preliminary Chapter-General Provisions, of Nevada Revised Statutes: Section 0.039, effective April 29, 1985.
              (60) The following plan revision was submitted on January 23, 2003, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality and Environmental Management.
              (1) Sections 90 and 92, adopted June 22, 2000 by the Clark County Board of Commissioners, and amended on December 17, 2002.
              (61) The following plan revision was submitted on March 26, 2003, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality and Environmental Management.
              (1) Section 93, adopted on June 22, 2000 by the Clark County Board of Commissioners and amended on March 4, 2003; Section 94, adopted on June 22, 2000 by the Clark County Board of Commissioners and amended on March 18, 2003; and, the “Construction Activities Dust Control Handbook”, adopted June 22, 2000 by the Clark County Board of Commissioners and amended on March 18, 2003.
              (62) The following plan revision was submitted on December 8, 2006, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) The following sections of Chapter 445B of the Nevada Administrative Code were adopted on September 6, 2006: 445B.134, 445B.230, 445B.258, 445B.259, and 445B.260.
              (63) New or amended regulations were submitted on May 5, 2006, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Washoe County District Health Department.
              (1) Rules 010.117, 040.005, and 040.051, revised on February 23, 2006, and Rule 050.001, adopted on March 23, 2006.
              (64) The following plan was submitted on February 5, 2007 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) Nevada State Implementation Plan for Interstate Transport to Satisfy the Requirements of Clean Air Act 110(a)(2)(D)(i) for the 8-hour Ozone and PM2.5 NAAQS Promulgated in July 1997 (January 31, 2007), adopted by the Nevada Division of Environmental Protection on February 5, 2007.
              (65) The following plan was submitted on May 30, 2007 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Washoe County District Health Department, Air Quality Management Division.
              (1) Maintenance Plan for the Washoe County 8-Hour Ozone Attainment Area (April 2007), Washoe County District Health Department, excluding appendices.

              (66) The following plan revision was submitted on June 26, 2007 by the Governor's designee. All section citations listed below refer to the January 2007 codification of chapter 445B of the Nevada Administrative Code as published by the Nevada Legislative Counsel Bureau.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) The following section of the Nevada Air Quality Regulations was adopted on the date listed below and recodified as Chapter 445B of the Nevada Administrative Code in November 1994:
              (i) September 16, 1976, effective date December 4, 1976: 445B.172, “Six-Minute Period defined.”
              (2) The following section of Chapter 445 of the Nevada Administrative Code was adopted on the date listed below and recodified as Chapter 445B of the Nevada Administrative Code in November 1994:
              (i) November 3, 1993: 445B.190, “Stop order defined.”
              (3) The following sections of Chapter 445B of the Nevada Administrative Code were adopted on the dates listed below:
              (i) October 3, 1995: 445B.225, “Prohibited conduct: Concealment of emissions;” and 445B.229, “Hazardous emissions: Order for reduction or discontinuance.”
              (ii) August 19, 2004, effective date September 24, 2004: 445B.001, “Definitions;” 445B.22043, “Sulfur emissions: Exceptions for stationary sources;” and 445B.2205, “Sulfur emissions: Other processes which emit sulfur.”
              (iii) October 4, 2005: 445B.063, “Excess emissions defined;” 445B.153, “Regulated air pollutant defined;” 445B.22017, “Visible emissions: Maximum opacity; determination and monitoring of opacity;” 445B.2202, “Visible emissions: Exceptions for stationary sources;” and 445B.22093, “Organic solvents and other volatile compounds.”
              (iv) March 8, 2006: 445B.275, “Violations: Acts constituting; notice;” and 445B.277, “Stop orders.”
              (v) September 6, 2006: 445B.220, “Severability.”
              (4) Nevada Revised Statutes (NRS) (2003), chapter 445B, section 445B.310 (“Limitations on enforcement of federal and state regulations concerning indirect sources”).
              (67) New or amended regulations were submitted on August 20, 2007 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) Nevada Administrative Code (January 2007 codification by the Legislative Counsel Bureau) section 445B.22083, “Construction, major modification or relocation of plants to generate electricity using steam produced by burning of fossil fuels;” and section 445B.250, “Notification of Director: Construction, reconstruction and initial start-up; demonstration of continuous monitoring system performance;” adopted by the State Environmental Commission on October 4, 2005.
              (68) The following plan revision was submitted on June 3, 1994 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) State Implementation Plan for a Basic Program for the Inspection and Maintenance of Motor Vehicles for the Truckee Meadows Planning Area, Nevada (June 1994), including the cover page through page 9.
              (ii) Additional material.
              (A) Nevada Division of Environmental Protection.
              (1) State Implementation Plan for a Basic Program for the Inspection and Maintenance of Motor Vehicles for the Truckee Meadows Planning Area, Nevada (June 1994), appendix 1, appendix 2 (only the certificate of compliance and Nevada attorney general's opinion), and appendices 3, 6, 8, and 10.
              (69) The following plan revision was submitted on November 4, 2005 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Washoe County District Health Department.
              (1) Rule 040.095, “Oxygen content of motor vehicle fuel,” revised on September 22, 2005.
              (i) Washoe County District Board of Health Meeting, September 22, 2005, Public Hearing—Amendments—Washoe County District Board of Health Regulations Governing Air Quality Management; to Wit: Rule 040.095 (Oxygen Content of Motor Vehicle Fuel).
              (2) Redesignation Request and Maintenance Plan for the Truckee Meadows Carbon Monoxide Non-Attainment Area (September 2005), excluding appendices B, C, and D.
              (70) The following plan revision was submitted on November 2, 2006 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Washoe County District Health Department.
              (1) Basic I/M Performance Standard, excluding appendices A through D.
              (i) Washoe County District Board of Health Meeting, September 28, 2006, Public Hearing—State Implementation Plan (SIP)—“Basic Program—Inspection and Maintenance (I/M) of Motor Vehicles—Truckee Meadows Planning Area, Nevada;” to Wit: Basic Inspection and Maintenance (I/M) Performance Standard.
              (ii) Additional material.
              (A) Washoe County District Health Department.
              (1) Basic I/M Performance Standard, appendices A through D.
              (71) The following plan revision was submitted on May 11, 2007 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Nevada Division of Environmental Protection.
              (1) New or amended statutes related to mobile sources, including Nevada's vehicle inspection and maintenance program in Las Vegas Valley/Boulder City and Truckee Meadows: Nevada Revised Statutes (2005), chapter 365, section 365.060, “Motor vehicle fuel defined;” chapter 366, section 366.060, “Special fuel defined;” chapter 445B, sections 445B.210, “Powers of Commission,” 445B.700, “Definitions,” 445B.705, “Approved inspector defined,” 445B.710, “Authorized inspection station defined,” 445B.715, “Authorized maintenance station defined,” 445B.720, “Authorized station defined,” 445B.725, “Commission defined,” 445B.730, “Evidence of compliance defined,” 445B.735, “Fleet station defined,” 445B.737, “Heavy-duty motor vehicle defined,” 445B.740, “Light-duty motor vehicle defined,” 445B.745, “Motor vehicle defined,” 445B.747, “Motor vehicle fuel defined,” 445B.750, “Passenger car defined,” 445B.755, “Pollution control device defined,” 445B.757, “Special fuel defined,” 445B.758, “Used motor vehicle defined,” 445B.759, “Inapplicability to military tactical vehicles,” 445B.760, “Authority of Commission to prescribe standards for emissions from mobile internal combustion engines; trimobiles; standards pertaining to motor vehicles to be approved by Department of Motor Vehicles,” 445B.765, “Information concerning program for control of emissions from motor vehicles: Collection, interpretation and correlation; public inspection,” 445B.770, “Regulations of Commission: Control of emissions from motor vehicles; program for inspection and testing of motor vehicles,” 445B.775, “Regulations of Commission: Requirements for licensing of stations by Department of Motor Vehicles,” 445B.780, “Program for regulation of emissions from heavy-duty motor vehicles; equipment used to measure emissions; waiver from requirements of program,” 445B.785, “Regulations of Department of Motor Vehicles: Licensing of stations; performance of inspection and issuance of evidence of compliance; diagnostic equipment; fee, bond or insurance; informational pamphlet; distribution,” 445B.790, “Regulations concerning inspection of stations; grounds for denial, suspension or revocation of license of inspector or station,” 445B.795, “Compulsory program for control of emissions: Limitations,” 445B.798, “Authority of Department of Motor Vehicles, in larger counties, to conduct test of emissions from motor vehicle being operated on highway,” 445B.800, “Evidence of compliance: Requirements for registration, sale or long-term lease of used vehicles in certain counties,” 445B.805, “Evidence of compliance: Exemptions from requirements,” 445B.810, “State Department of Conservation and Natural Resources to provide assistance,” 445B.815, “Evidence of compliance: Duty of employees and agents of Department of Motor Vehicles; submission by owner or lessee of fleet,” 445B.820, “Installation and inspection of pollution control device,” 445B.825, “Exemption of certain classes of motor vehicles; waiver from provisions of NRS 445B.770 to 445B.815, inclusive,” 445B.830, “Fees to be paid to Department of Motor Vehicles; Pollution Control Account; expenditure of money in Account; quarterly distributions to local governments; annual reports by local governments; grants; creation and duties of advisory committee; submission and approval of proposed grants,” 445B.832, “Surcharge for electronic transmission of information: Authority to impose; inclusion as separate entry on form certifying emission control compliance; definition,” 445B.834, “Additional fee for form certifying emission control compliance: Retention of portion of fee by station performing inspection; definition,” 445B.835, “Administrative fine; hearing; additional remedies to compel compliance,” 445B.840, “Unlawful acts,” and 445B.845, “Criminal penalty; enforcement of provisions by peace officer; mitigation of offense;” chapter 481, sections 481.019, “Creation; powers and duties,” 481.023, “Administration of laws by Department; exceptions,” 481.027, “General functions of Department of Motor Vehicles and Department of Transportation respecting state highways,” 481.031, “Office of Director of Department created,” 481.035, “Director of Department: Appointment; classification; other employment prohibited; employment of deputies and staff,” 481.047, “Appointment of personnel,” 481.0473, “Divisions of Department,” 481.0475, “Duties of Administrative Services Division,” 481.048, “Division of Compliance Enforcement: Appointment and duties of investigators,” 481.0481, “Section for Control of Emissions From Vehicles and Enforcement of Matters Related to Use of Special Fuel: Creation; appointment and duties of investigators, officers and technicians,” 481.051, “Powers and duties of Director: Generally,” 481.0515, “Powers and duties of Director: References to names of persons in documents and records,” 481.052, “Powers and duties of Director: Adoption of definition of ‘seasonal resident’ by regulation,” 481.0535, “Powers and duties of Director: Expenditure of appropriations to assist certain entities to purchase and obtain evidence; receipt and safekeeping of money,” 481.055, “Department to keep main office in Carson City; maintenance of branch offices,” 481.057, “Offices of Department: Extended hours of operation,” 481.063, “Collection and deposit of fees for publications of Department and private use of files and records of Department; limitations on release and use of files and records; regulations,” 481.065, “Acceptance of donations for programs for traffic safety,” 481.079, “Money collected to be deposited in Motor Vehicle Fund; exception; dishonored payments; adjustment of deposits,” 481.081, “Arrearage in tax, fee or assessment administered by Department: Department authorized to file certificate; certificate as lien; extension of lien,” 481.082, “Arrearage in tax, fee or assessment administered by Department: Release or subordination of lien; certificate issued by Department as conclusive evidence,” 481.083, “Money for administration of chapter; claims,” and 481.087, “Administrative expenses deemed cost of administration of operation of motor vehicles on public highways;” chapter 482, sections 482.029, “Electric personal assistive mobility device defined,” 482.155, “Enforcement of provisions of chapter by Department, its officers and peace officers,” 482.160, “Administrative regulations; branch offices; appointment of agents and designation of county assessor as agent; compensation of certain agents,” 482.162, “Department to adopt regulations setting forth criteria for determination of whether person is farmer or rancher; presentation of evidence to Department,” 482.165, “Director to provide forms,” 482.170, “Records of Department concerning registration and licensing,” 482.171, “List of registered owners to be provided for selection of jury; reimbursement of Department,” 482.173, “Schedule for retention and disposition of certain records of Department,” 482.175, “Validity of registration: Powers and duties of Department and registered dealers,” 482.180, “Motor Vehicle Fund: Creation: deposits; interest and income; dishonored payments; distribution of money collected for basic governmental services tax; transfers,” 482.1805, “Revolving Account for Issuance of Special License Plates: Creation; deposit of certain fees; use of money in Account; transfer of excess balance to State Highway Fund,” 482.181, “Governmental services taxes: Certification of amount collected each month; distribution,” 482.183, “Motor Vehicle Revolving Account: Creation; use; deposits,” 482.186, “Certain odometers deemed to register mileage reflected on odometer plus 100,000 miles,” 482.187, “Department authorized to enter into written agreements for periodic payment of delinquent taxes or fees; regulations,” 482.188, “Waiver of penalty or interest for failure timely to file return or pay tax, penalty or fee in certain circumstances,” 482.205, “Registration required for certain vehicles,” 482.206, “Periods of registration for motor vehicles; exceptions,” 482.208, “Registration of leased vehicles by long-term lessor or long-term lessee,” 482.210, “Exemptions from registration,” 482.215, “Application for registration,” 482.216, “Department may authorize new vehicle dealer to accept applications for registration and transfer of registration of new motor vehicles and to issue certificates of registration; duties of dealer; prohibited acts; regulations,” 482.220, “Application for specially constructed, reconstructed, rebuilt or foreign vehicle; certificate of inspection; charge for inspection,” 482.225, “Collection of sales or use tax upon application for registration of certain vehicles purchased outside this State; payment of all applicable taxes and fees required for registration; refund of tax erroneously or illegally collected,” 482.230, “Grounds requiring refusal of registration,” 482.235, “Registration indexes and records; assignment of registration number by registered dealer,” 482.240, “Issuance of certificates of registration and title by Department or registered dealer; period of validity of certificate,” 482.245, “Contents of certificates of registration and title,” 482.255, “Placement of certificate of registration; surrender upon demand of peace officer, justice of the peace or deputy of Department; limitation on conviction,” 482.260, “Duties of Department of Motor Vehicles and its agents relative to registration of vehicle; issuance of certificate of title; fees and taxes,” 482.265, “License plates issued upon registration; stickers, tabs or other devices issued upon renewal of registration; return of plates; fee for and limitations on issuance of special license plates,” 482.266, “Manufacture of license plates substantially similar to license plates issued before January 1, 1982: Written request; fee; delivery; duties of Department; retention of old plates authorized if requested plates contain same letters and numbers,” 482.267, “License plates: Production at facility of Department of Corrections,” 482.268, “License plates: Additional fee for issuance; deposit of fee,” 482.270, “License plates: General specifications; redesign; configuration of special license plates designed, prepared and issued pursuant to process of direct application and petition,” 482.2703, “License plates: Samples; form; fee; penalty,” 482.2705, “License plates: Passenger cars and trucks,” 482.271, “License plates: Decals; fees,” 482.2715, “License plates: Registrant entitled to maintain code if continuously renewed; exceptions; issuance of replacement plates with same code after expiration of registration; fee,” 482.2717, “License plates to be issued to automobile wreckers and operators of salvage pools,” 482.272, “License plates: Motorcycles,” 482.274, “License plates: Trailers,” 482.275, “License plates: Display,” 482.280, “Expiration and renewal of registration,” 482.2805, “Department not to renew registration if local authority has filed notice of nonpayment pursuant to NRS 484.444; fee for service performed by Department,” 482.2807, “Requirements for registration if local government has filed notice of nonpayment pursuant to NRS 484.444,” 482.281, “Authority of Department of Motor Vehicles to allow authorized inspection station or authorized station to renew certificates of registration; adoption of regulations,” 482.283, “Change of name or place of residence: Notice to Department required; timing and contents of notice,” 482.285, “Certificates, decals and number plates: Illegibility, loss, mutilation or theft; obtaining of duplicates or substitutes; fees and taxes,” 482.290, “Assignment and recording of new number for identification of vehicle if old number destroyed or obliterated; fee; penalty for willful defacement, alteration, substitution or removal of number with intent to defraud,” 482.385, “Registration of vehicle of nonresident owner not required; exceptions; registration of vehicle by person upon becoming resident of this State; penalty; taxes and fees; surrender or nonresident license plates and registration certificate; citation for violation,” 482.461 “Failure of mandatory test of emissions from engines; notification; cost of inspection,” 482.565, “Administrative fines for violations other than deceptive trade practices; injunction or other appropriate remedy; enforcement proceedings;” and chapter 484, sections 484.101, “Passenger car defined,” 484.644, “Device for control of pollution: Use required; disconnection or alteration prohibited; exceptions,” and 484.6441, “Device for control of pollution: Penalty; proof of conformity may be required.”
              (2) New or amended rules related to mobile sources, including Nevada's vehicle inspection and maintenance program in Las Vegas Valley/Boulder City and Truckee Meadows: Nevada Administrative Code, chapter 445B (January 2007 revision by the Legislative Counsel Bureau), sections 445B.400, “Scope,” 445B.401, “Definitions,” 445B.403, “Approved inspector defined,” 445B.4045, “Authorized inspection station defined,” 445B.405, “Authorized station defined,” 445B.408, “Carbon monoxide defined,” 445B.409, “Certificate of compliance defined,” 445B.4092, “Certified on-board diagnostic system defined,” 445B.4096, “Class 1 approved inspector defined,” 445B.097, “Class 1 fleet station defined,” 445B.098, “Class 2 approved inspector defined,” 445B.4099, “Class 2 fleet station defined,” 445B.410, “CO2 defined,” 445B.411, “Commission defined,” 445B.413, “Department defined,” 445B.415, “Director defined,” 445B.416, “Emission defined,” 445B.418, “EPA defined,” 445B.419, “Established place of business defined,” 445B.420, “Evidence of compliance defined,” 445B.421, “Exhaust emissions defined,” 445B.422, “Exhaust gas analyzer defined,” 445B.424, “Fleet station defined,” 445B.4247, “Gross vehicle weight rating defined,” 445B.426, “Heavy-duty motor vehicle defined,” 445B.427, “Hydrocarbon defined,” 445B.428, “Hz defined,” 445B.432, “Light-duty motor vehicle defined,” 445B.433, “Mini motor home defined,” 445B.434, “Motor home defined,” 445B.435, “Motor vehicle defined,” 445B.440, “New motor vehicle defined,” 445B.442, “Opacity defined,” 445B.443, “Person defined,” 445B.444, “ppm defined,” 445B.449, “Smoke defined,” 445B.450, “Special mobile equipment defined,” 445B.451, “Standard defined,” 445B.4515, “State electronic data transmission system defined,” 445B.452, “Tampering defined,” 445B.4525, “Test station defined,” 445B.453, “Truck defined,” 445B.454, “Used motor vehicle defined,” 445B.455, “Van conversion defined,” 445B.4553, “Vehicle inspection report defined,” 445B.4556, “Vehicle inspection report number defined,” 445B.456, “Severability,” 445B.460, “Test station: License required to operate; expiration of license; ratings; performance of certain services; prohibited acts; location,” 445B.461, “Compliance by Federal Government, state agencies and political subdivisions,” 445B.462, “Test station: Application for license to operate; inspection of premises; issuance of license,” 445B.463, “Test station: Grounds for denial, revocation or suspension of license; reapplication; permanent revocation of license,” 445B.464, “Test station: Hearing concerning denial, suspension or revocation of license,” 445B.465, “Authorized station or authorized inspection station: Requirements for bond or deposit,” 445B.466, “Authorized station or authorized inspection station: Liability under bond or deposit; suspension and reinstatement of licenses,” 445B.467, “Authorized station or authorized inspection station: Disbursement, release or refund of bond or deposit,” 445B.468, “Authorized stations and authorized inspection stations: Scope of coverage of bond or deposit,” 445B.469, “Authorized station or authorized inspection station: Posting of signs and placards,” 445B.470, “Test station: Display of licenses; availability of reference information,” 445B.471, “Test station: Advertising; provision by Department of certain informational material for public,” 445B.472, “Test station: Records of inspections and repairs; inspection of place of business; audit of exhaust gas analyzers,” 445B.473, “Test station: Notice of wrongfully distributed or received vehicle inspection reports; inventory of vehicle inspection reports,” 445B.474, “Test station: Failure to employ approved inspector,” 445B.475, “Authorized station or class 2 fleet station: Requirements for employees,” 445B.476, “Test station: Willful failure to comply with directive; suspension of license; reapplication after revocation of license,” 445B.478, “Fleet station: Licensing; powers and duties,” 445B.480, “Test station: Requirements concerning business hours,” 445B.485, “Prerequisites to licensing,” 445B.486, “Examination of applicants for licensing,” 445B.487, “Denial of license,” 445B.489, “Grounds for denial, suspension or revocation of license,” 445B.490, “Hearing on suspension or revocation of license,” 445B.491, “Temporary suspension or refusal to renew license,” 445B.492, “Duration of suspension; surrender of license,” 445B.493, “Limitation on reapplication after revocation or denial or license; surrender of revoked license; permanent revocation of license,” 445B.495, “Contents of license,” 445B.496, “Expiration of license,” 445B.497, “Requirements for renewal of license,” 445B.498, “Performance of emission inspection without license prohibited; expiration of license; license ratings,” 445B.4983, “Issuance of access code to approved inspector; use of access code and identification number,” 445B.4985, “Violations,” 445B.499, “Fees,” 445B.501, “Report of change in place of employment or termination of employment,” 445B.502, “Submission of certificate of employment to report change,” 445B.5049, “Connection to state electronic data transmission system,” 445B.505, “Availability of list of approved analyzers and their specifications,” 445B.5052, “Approved analyzer: Use and equipment; deactivation by Department,” 445B.5055, “Revocation of approval of analyzer,” 445B.5065, “Manufacturer of approved analyzer: Required warranty,” 445B.5075, “Manufacturer of approved analyzer: Required services; administrative fine for violations,” 445B.575, “Device to control pollution: General requirement; alteration or modification,” 445B.576, “Vehicles powered by gasoline or diesel fuel: Restrictions on visible emissions and on idling of diesel engines,” 445B.577, “Devices used on stationary rails: Restrictions on visible emissions,” 445B.578, “Exceptions to restrictions on visible emissions,” 445B.579, “Inspection of vehicle: Devices for emission control required,” 445B.580, “Inspection of vehicle: Procedure for certain vehicles with model year of 1995 or older and heavy-duty vehicles with model year of 1996 or newer,” 445B.5805, “Inspection of vehicle: Procedure for light-duty vehicles with model year of 1996 or newer,” 445B.581, “Inspection of vehicle: Place and equipment for performance,” 445B.5815, “Inspection of vehicle: Certified on-board diagnostic systems,” 445B.582, “Repair of vehicle; reinspection or testing,” 445B.583, “Evidence of compliance: Purpose; records,” 445B.584, “Evidence of compliance: Purchase of vehicle inspection report numbers,” 445B.585, “Evidence of compliance: Issuance by approved inspector,” 445B.586, “Evidence of compliance: Return of fee,” 445B.587, “Test of light-duty motor vehicles powered by diesel engines: Equipment for measurement of smoke opacity,” 445B.588, “Testing of light-duty motor vehicles powered by diesel engines: List of approved equipment,” 445B.589, “Testing of light-duty motor vehicles powered by diesel engines: Procedure; certificate of compliance; effect of failure; lack of proper fuel cap,” 445B.5895, “Dissemination of list of authorized stations,” 445B.590, “Waiver of standards for emissions,” 445B.591, “Form for registration of vehicle in area where inspection of vehicle not required,” 445B.5915, “Requirements for registration of vehicle temporarily being used and maintained in another state,” 445B.592, “Applicability of certain standards for emissions and other requirements,” 445B.593, “Evidence of compliance required for certain vehicles based in Clark County,” 445B.594, “Evidence of compliance required for certain vehicles based in Washoe County,” 445B.595 (excluding subsection(2)), “Inspections of vehicles owned by State or political subdivisions or operated on federal installations,” 445B.596, “Standards for emissions,” 445B.598, “Imposition and statement of fee for inspection and testing; listing of stations and fees,” 445B.599, “Prescription and notice of maximum fees for inspections and testing,” 445B.600, “Procedure for setting new fee,” 445B.601, “Concealment of emissions prohibited,” 445B.6115, “Exemption of vehicle from certain provisions,” 445B.6125, “Certification of vehicle for exemption,” 445B.7015, “Annual and additional inspections,” 445B.7025, “Alteration of emission control system of vehicle used to conduct inspection,” 445B.7035, “Preliminary written notice of violation; reinspection of vehicle,” 445B.7045, “Administrative fines and other penalties for certain violations,” 445B.727, “Administrative fines and other penalties,” and 445B.735, “Program for licensure to install, repair and adjust devices for control of emissions.”
              (3) Previously approved on July 3, 2008, in paragraph (c)(71)(i)(A)(2) of this section and now deleted from the SIP without replacement: Nevada Administrative Code (NAC) section: 445B.461(3)(d).
              (4) New or amended rules related to mobile sources, including Nevada's vehicle inspection and maintenance program in Las Vegas Valley/Boulder City and Truckee Meadows: Nevada Administrative Code, chapter 445B (January 2007 revision by the Legislative Counsel Bureau), paragraphs (a), (b), and (c) of subsection (2) of section 445B.595, “Inspections of vehicles owned by State or political subdivisions or operated on federal installations.”
              (ii) Additional material.
              (A) Nevada Division of Environmental Protection.
              (1) Correspondence dated March 6, 2007 from the Nevada Department of Motor Vehicles to the Nevada Division of Environmental Protection describing an upgrade to the NV2000 emission analyzer to make emissions testing possible on motor vehicles containing a certified on-board diagnostic system which uses controller area network communication.
              (72) The following plan revision was submitted on April 1, 2008, by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality and Environmental Management.
              (1) Clark County Transportation Conformity Plan (January 2008), adopted by the Clark County Board of County Commissioners on January 15, 2008.
              (73) The following plan revision was submitted on September 18, 2008, by the Governor's designee.
              (i) [Reserved]
              (ii) Additional material.
              (A) Resolution of the Clark County Board of Commissioners Adopting the Clark County Carbon Monoxide Redesignation Request and Maintenance Plan, adopted by the Clark County Board of Commissioners on September 2, 2008.
              (B) Carbon Monoxide Redesignation Request and Maintenance Plan, Las Vegas Valley Nonattainment Area, Clark County, Nevada (September 2008), adopted by the Clark County Board of Commissioners on September 2, 2008 (excluding the appendices).
              (74) The following plan revision was submitted on March 26, 2010 by the Governor's designee.
              (i) Incorporation by reference.
              (A) Clark County Department of Air Quality and Environmental Management.
              (1) Clark County Board of County Commissioners, Ordinance No. 3809, “An Ordinance to Suspend the Applicability and Enforceability of All Provisions of Clark County Air Quality Regulation Section 54, the Cleaner Burning Gasoline Wintertime Program; and Provide for Other Matters Properly Relating Thereto,” adopted September 15, 2009, effective (for state purposes) on September 29, 2009.
              (B) Nevada Department of Agriculture.
              (1) Nevada Board of Agriculture, Adopted Regulation of the State Board of Agriculture LCB File No. R111-08, including an amended version of Nevada Administrative Code (NAC) section 590.065, effective (for state purposes) on January 28, 2010, (excluding newly designated subsection (7) of NAC section 590.065).
              (75) The following plan revision was submitted on August 30, 2010, by the Governor's designee.
              (i) [Reserved]
              (ii) Additional material.
              (A) Letter from Anthony Lesperance, Director, Nevada Department of Nevada, to Lewis Wallenmeyer, Director, Clark County Department of Air Quality and Environmental Management, dated June 22, 2010, setting forth the Nevada Department of Agriculture's commitment to seek reinstatement of the Low RVP wintertime gasoline requirement in Clark County if necessary under the Las Vegas Valley Carbon Monoxide Maintenance Plan to address future carbon monoxide violations.
              [37 FR 10878, May 31, 1972]
              
                
                Editorial Note:
                For Federal Register citations affecting § 52.1490, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1491
              Interstate transport.
              (a) Approval. On February 7, 2007, the Nevada Division of Environmental Protection submitted the “Nevada State Implementation Plan for Interstate Transport to Satisfy the Requirements of the Clean Air Act 110(a)(2)(D)(i) for the 8-hour Ozone and PM2.5 NAAQS Promulgated in July 1997” (“2007 Interstate Transport SIP”). The 2007 Interstate Transport SIP meets the requirements of Clean Air Act section 110(a)(2)(D)(i) for the 1997 8-hour ozone and 1997 PM2.5 NAAQS other than the requirements of Clean Air Act section 110(a)(2)(D)(i)(II) regarding interference with other states' measures to protect visibility.
              (b) Approval. The requirements of Clean Air Act section 110(a)(2)(D)(i)(II) regarding interference with other states' measures to protect visibility for the 1997 8-hour ozone and 1997 PM2.5 NAAQS are met by the “Nevada Regional Haze State Implementation Plan,” as supplemented and amended on February 18, 2010 and September 20, 2011.
              [77 FR 17341, Mar. 26, 2012]
            
          
          
            Subpart EE—New Hampshire
            
              § 52.1519
              Identification of plan—conditional approval.
              (a) The following plan revisions were submitted on the dates specified.
              (1) On January 12, 1993, the New Hampshire Department of Environmental Services submitted a small business stationary source technical and environmental compliance assistance program (PROGRAM). On May 19, 1994, New Hampshire submitted a letter deleting portions of the January 12, 1993 submittal. In these submissions, the State commits to designate a state agency to house the small business ombudsman and to submit adequate legal authority to establish and implement a compliance advisory panel and a small business ombudsman. Additionally, the State commits to have a fully operational PROGRAM by November 15, 1994.
              (i) Incorporation by reference. (A) Letter from the New Hampshire Department of Environmental Services dated January 12, 1993 submitting a revision to the New Hampshire State Implementation Plan.
              (B) State Implementation Plan Revision for a Small Business Technical and Environmental compliance Assistance Program dated January 12, 1993.
              (C) Letter from the New Hampshire Department of Environmental Services dated May 19, 1994 revising the January 12, 1993 submittal.
              (ii) Additional materials. (A) Non-regulatory portions of the State submittal.
              (2)-(11) [Reserved]
              (b)-(c) [Reserved]
              [59 FR 50506, Oct. 4, 1994, as amended at 59 FR 51517, Oct. 12, 1994; 60 FR 47290, Sept. 12, 1995; 66 FR 1871, Jan. 10, 2001; 77 FR 63233, Oct. 16, 2012; 80 FR 57724, Sept. 25, 2015; 80 FR 78139, Dec. 16, 2015; 81 FR 44553, July 8, 2016; 82 FR 24061, May 25, 2017]
            
            
              § 52.1520
              Identification of plan.
              Link to an amendment published at 85 FR 39491, July 1, 2020.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan for New Hampshire under section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards or other requirements under the Clean Air Act.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to August 18, 2009, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as submitted by the state to EPA, and notice of any change in the material will be published in the Federal Register. Entries for paragraphs (c) and (d) of this section with EPA approval dates after August 18, 2009, will be incorporated by reference in the next update to the SIP compilation.

              (2) EPA Region 1 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State Implementation Plan as of August 18, 2009.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, New England Regional Office, 5 Post Office Square—Suite 100, Boston, MA 02109-3912; Air and Radiation Docket and Information Center, EPA West Building, 1301 Constitution Ave., NW., Washington, DC 20460; and the National Archives and Records Administration (NARA). If you wish to obtain materials from the EPA Regional Office, please call (617) 918-1668; for materials from a docket in the EPA Headquarters Library, please call the Office of Air and Radiation (OAR) Docket at (202) 566-1742. For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA approved regulations.
              
              
                EPA-Approved New Hampshire Regulations
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  Env-A 100
                  Organizational Rules: Definitions
                  5/3/2003
                  9/25/2015, 80 FR 57724
                  Adding definition of “Minor permit amendment” and “State permit to operate.”
                
                
                  Env-A 100
                  Definition of “Incinerator”
                  4/29/2003
                  2/16/2018, 83 FR 6972
                  Remove Part Env-A 101.59, definition of “Incinerator” and replace with “[reserved].”
                
                
                  Env-A 100
                  Definition of “Wood Waste Burner”
                  4/29/2003
                  2/16/2018, 83 FR 6972
                  Remove Part Env-A 101.95, definition of “Wood Waste Burner” and replace with “[reserved].”
                
                
                  Env-A 100
                  Definitions
                  3/24/1997
                  9/7/2018, 83 FR 45356
                  Revisions made affecting eleven definitions.
                
                
                  Env-A 100
                  Definition of “Incinerator”
                  4/23/2013
                  2/16/2018, 83 FR 6972
                  Approve Part Env-A 101.104, definition of “Incinerator.”
                
                
                  Env-A 100
                  Definition of “Wood Waste Burner”
                  1/14/2005
                  2/16/2018, 83 FR 6972
                  Approve Part Env-A 101.219, definition of “Wood Waste Burner.”
                
                
                  Env-A 200
                  Permit Notice and Hearing Procedures
                  
                  5/25/2017, 82 FR 24057
                  Removal of Env-A 205 from SIP
                
                
                  Env-A 300
                  Ambient Air Quality Standards.
                  9/1/2012
                  6/24/2014, 79 FR 35699
                
                
                  Env-A 400
                  Sulfur Content Limits in Fuels
                  12/24/1990
                  8/14/1992, 57 FR 36603
                  Section Env-A 405.05 (c) and (d); and Part Env-A 406 are not part of the SIP.
                
                
                  Env-A 600
                  Statewide Permit System
                  10/22/2016
                  5/25/2017, 82 FR 24057
                  Revisions to Env-A 618.01, 618.02(c), Env-A 618.04(b), Env-A 618.04(d), Env-A 619.03(c), 619.07 and Env-A 621(except for 621.10)
                
                
                  Env-A 800
                  Testing and Monitoring Procedures
                  10/31/2002; 12/22/2004
                  11/5/2012, 77 FR 66388
                  Approved Sections Env-A 801 through 806, 808 and 809 of New Hampshire's air emission testing and monitoring requirements.
                
                
                  Env-A 807
                  Testing and Monitoring Procedures
                  10/31/2002
                  11/7/2016, 81 FR 78054
                  Approve Part Env-A 807 “Testing for Opacity of Emissions.”
                
                
                  
                  Env-A 900
                  Owner or Operator Obligations
                  7/18/2015
                  3/30/2018, 83 FR 13668
                  Approved sections Env-A 901 through 911, except for the following sections withdrawn by the State and which are not part of the approved SIP: Env-A 907.01(d) and (e); 907.02(a)(1), (d)(1) a. and c., (d)(2), and (e); 907.03; 911.04(b) and (c); 911.05.
                
                
                  Env-A 1000
                  Control of Open Burning
                  5/1/2011
                  2/16/2018, 83 FR 6972
                  Approve Part Env-A 1000 “Prevention, Abatement and Control of Open Source Air Pollution.”
                
                
                  Env-A 1200
                  Volatile Organic Compounds (VOCs) Reasonably Available Control Technology (RACT)
                  6/1/2011
                  8/15/2016, 81 FR 53928
                  Revised sections 1201.04, 1203.38, and 1222.01 approved in this action.
                
                
                  Env-A 1300
                  NOX RACT
                  10/31/2010
                  8/21/2014, 79 FR 49462

                  All of Section Env-A 1300 is approved, with the exception of the phrase “or any opacity standard specified in Env-A 2000” in subparagraph Env-A 1311.03(a)(5) which NH withdrew from its SIP submittal. State re-numbered NOX RACT from Env-A 1211 to Env-A 1300, and made several minor revisions to NOX RACT requirements.
                
                
                  Env-A 1500
                  Conformity
                  10/1/2011
                  11/29/2013, 78 FR 71504
                
                
                  Env-A 1900
                  Emission Standards and Operating Practices for Incinerators
                  4/23/2013
                  2/16/2018, 83 FR 6972
                  Approve Part Env-A 1900 “Incinerators and Wood Waste Burners.”
                
                
                  Env-A 2100
                  Particulate Matter and Visible Emissions Standards
                  4/23/2013
                  11/7/2016, 81 FR 78054
                  Approve Chapter Env-A 2100, except Part Env-A 2103.03 “Affirmative Defense to Penalty Action,” which NH DES did not submit for approval.
                
                
                  Env-A 2300
                  Mitigation of Regional Haze
                  11/22/2014
                  10/6/2016, 81 FR 70361
                  Revises Env-A 2302.02
                
                
                  Env-A 2400
                  Ferrous and Non-Ferrous Foundries, Smelters, and Investment Casting Operations
                  4/23/2013
                  11/7/2016, 81 FR 78054
                  Approve Chapter Env-A 2400, except PART Env-A 2405 “Affirmative Defenses for Violations of Visible Emission Standards,” which NH DES did not submit for approval.
                
                
                  Env-A 2700
                  Hot Mix Asphalt Plants
                  2/16/2013
                  11/7/2016, 81 FR 78054
                
                
                  Env-A 2703.02(a)
                  Hot Mix Asphalt Plants
                  11/4/2004
                  8/22/2012, 77 FR 50608
                  Adopted Regulation established Hot Mix Asphalt Plant Requirements.
                
                
                  Env-A 2800
                  Sand and Gravel Sources; Non-Metallic Mineral Processing Plants; Cement and Concrete Sources
                  10/1/2010
                  11/7/2016, 81 FR 78054
                
                
                  Env-A 3200
                  NOx Budget Trading Program
                  7/27/1998
                  11/14/2000, 65 FR 68078
                  Approved Parts Env-A 3201 through 3218.
                
                
                  
                  Env-A 3600
                  National Low Emission Vehicle (National LEV) Program
                  7/21/1999
                  3/9/2000, 65 FR 12476
                  Approved Parts Env-A 3601 through 3603
                
                
                  Env-Or 500
                  Recovery of Gasoline Vapors
                  11/17/2012
                  5/29/2014, 79 FR 30735
                  Includes decommissioning of Stage II vapor recovery systems.
                
                
                  Saf-C 3200
                  Official Motor Vehicle Inspection Requirements
                  1/6/2016
                  9/25/2018, 83 FR 48385
                  Amends Saf-C sections 3202, 3203, 3204, 3205, 3206.04, 3207.01, 3209, 3210, 3218, 3220, 3222, and 3248; and approves Saf-C 3219.
                
                
                  Saf-C 5800
                  Roadside Diesel Opacity Inspection
                  1/1/1999
                  1/25/2013, 78 FR 5292
                  Approving submitted regulation with the exception of subsection Saf-C 5805.
                
                
                  Title 1 of the New Hampshire Statues: The State and Its Government, Chapter 21-O
                  Department of Environmental Services
                  7/1/1986
                  12/16/2015, 80 FR 78139
                  Section 21-O:11, Air Resources Council.
                
                
                  Title X of the New Hampshire Statutes: Public Health, Chapter 125-C
                  Air Pollution Control
                  7/1/1979
                  12/16/2015, 80 FR 78139
                  Section 125-C:1—Declaration of Policy and Purpose; Section 125-C:2—Definitions; Section 125-C:4—Rulemaking Authority; Subpoena Power; Section 125-C:6—Powers and Duties of the Commissioner; Section 125-C:8—Administration of Chapter; Delegation of Duties; Section 125-C:9—Authority of the Commissioner in Cases of Emergency; Section 125-C:10—Devices Contributing to Air Pollution; Section 125-C:10a—Municipal Waste Combustion Units; Section 125-C:11—Permit Required; Section 125-C:12—Administrative Requirements; Section 125-C:13—Criteria for Denial; Suspension or Revocation; Modification; Section 125-C:14—Rehearings and Appeals; Section 125-C:18—Existing Remedies Unimpaired; Section 125-C:19—Protection of Powers; and Section 125-C:21—Severability.
                
                
                  Title X of the New Hampshire Statutes: Public Health, Chapter 125-O
                  Multiple Pollutant Reduction Program
                  7/1/2002
                  12/16/2015, 80 FR 78139
                  Section 125-O:1—Findings and Purpose; Section 125—O:3—Integrated Power Plant Strategy.
                
              
              (d) EPA-approved State Source specific requirements.
                
              
              
                EPA-Approved New Hampshire Source Specific Requirements
                
                  Name of source
                  Permit No.
                  State effective date
                  EPA approval date
                  Additional explanations/§ 52.1535 citation
                
                
                  The James River—Berlin/Gorham, Inc. Berlin, NH
                  
                  5/2/1984
                  9/27/1984, 49 FR 38104
                  See 52.1535(c)(33). Administrative order issued May 2, 1984 to the James River Corporation.
                
                
                  Operating limits for boilers at Dartmouth College
                  Permit Number PO-B-1501, condition 5
                  1/6/1986
                  2/2/1987, 52 FR 3117
                  See 52.1535(c)(35).
                
                
                  Operating limits for boilers at Dartmouth College
                  Permit Number PO-B-1502, condition 5
                  1/6/1986
                  2/2/1987, 52 FR 3117
                  See 52.1535(c)(35).
                
                
                  Operating limits for boilers at Dartmouth College
                  Permit No. PO-B-1503, condition 5
                  1/6/1986
                  2/2/1987, 52 FR 3117
                  See 52.1535(c)(35).
                
                
                  Operating limits for boilers at Dartmouth College
                  Temporary Permit TP-B-150, condition 2, 3 and 4
                  1/6/1986
                  2/2/1987, 52 FR 3117
                  See 52.1535(c)(35).
                
                
                  The James River Corporation, Groveton, NH
                  Permit Number PO-B-1550, Conditions 5B, 5C, and 5D
                  9/6/1985
                  12/14/1987, 52 FR 47392
                  See 52.1535(c)(38). The air permit conditions limit sulfur-in-fuel content to 2.2% sulfur by weight at the James River Corporation, Groveton, NH.
                
                
                  The James River Corporation, Groveton, NH
                  Permit Number PO-B-213, Conditions 2 and 5A
                  9/6/1985
                  12/14/1987, 52 FR 47392
                  See 52.1535(c)(38). The air permit conditions limit sulfur-in-fuel content to 2.2% sulfur by weight at the James River Corporation, Groveton, NH.
                
                
                  The James River Corporation, Groveton, NH
                  Permit No. PO-B-214, Conditions 2 and 5A
                  9/6/1985
                  12/14/1987, 52 FR 47392
                  See 52.1535(c)(38). The air permit conditions limit sulfur-in-fuel content to 2.2% sulfur by weight at the James River Corporation, Groveton, NH.
                
                
                  The James River Corporation, Groveton, NH
                  Permit No. PO-B-215, Conditions 2 and 5A
                  9/6/1985
                  12/14/1987, 52 FR 47392
                  See 52.1535(c)(38). The air permit conditions limit sulfur-in-fuel content to 2.2% sulfur by weight at the James River Corporation, Groveton, NH.
                
                
                  The James River Corporation, Groveton, NH
                  Permit No. PO-BP-2240, Condition 5B
                  9/6/1985
                  12/14/1987, 52 FR 47392
                  See 52.1535(c)(38). The air permit conditions limit sulfur-in-fuel content to 2.2% sulfur by weight at the James River Corporation, Groveton, NH.
                
                
                  VOC RACT for Kalwall Corporation, Manchester, NH
                  Order ARD-95-010
                  9/10/1996
                  9/7/2018, 83 FR 45356
                  See § 52.1535(c)(51). Order superseded by Order ARD-99-001, effective date 11/20/2011.
                
                
                  VOC RACT for Textile Tapes Corporation, Gonic, NH
                  Order ARD-96-001
                  10/4/1996
                  3/10/1998, 63 FR 11600
                  See 52.1535(c)(51).
                
                
                  Source specific NOX RACT order for Public Service of New Hampshire, Bow, NH
                  Order ARD-97-001
                  4/14/1997
                  5/13/1998, 63 FR 26455
                  See 52.1535(c)(54).
                
                
                  Source specific NOX RACT order for Crown Vantage, Berlin, NH
                  Order ARD-97-003
                  9/24/1997
                  5/13/1998, 63 FR 26455
                  See 52.1535(c)(54).
                
                
                  Source-specific NOX RACT order and discrete emission reduction protocols for Public Service of New Hampshire
                  Order ARD-98-001
                  7/17/1998
                  11/14/2000, 65 FR 68078
                  See 52.1535(c)(64).
                
                
                  VOC RACT for Anheuser-Busch, Merrimack, NH
                  Order ARD-00-001
                  4/15/2002
                  7/23/2002, 67 FR 48033
                  See 52.1535(c)(68).
                
                
                  
                  PSNH Merrimack Station
                  TP-0008
                  7/8/2011
                  8/22/2012, 77 FR 50602
                  Flue Gas Desulfurization System. Portions of this permit have been superseded by TP-0189 for PSNH d/b/a Eversource Energy Merrimack Station.
                
                
                  Hitchiner Manufacturing
                  ARD-02-001
                  6/21/2002
                  11/5/2012, 77 FR 66388
                  Single source VOC RACT order for facility in Milford, NH.
                
                
                  Hutchinson Sealing Systems
                  ARD-01-002
                  8/8/2002
                  11/5/2012, 77 FR 66388
                  Single source VOC RACT order for facility in Newfields, NH.
                
                
                  Kalwall Corporation
                  ARD-99-001
                  11/20/2011
                  9/7/2018, 83 FR 45356
                  Order withdrawn from the New Hampshire SIP.
                
                
                  TFX Medical Incorporated
                  ARD-07-002
                  8/7/2007
                  11/5/2012, 77 FR 66388
                  Single source VOC RACT order for facility in Jaffrey, NH.
                
                
                  Newington Energy, LLC
                  ARD-04-001
                  6/20/2007
                  11/5/2012, 77 FR 66388
                  Single source NOX RACT order for facility in Newington, NH.
                
                
                  Waste Management
                  ARD-01-001
                  4/27/2012
                  11/5/2012, 77 FR 66388
                  Single source NOX RACT order for facility in Rochester, NH.
                
                
                  Gorham Paper and Tissue
                  Order No. ARD-97-003
                  10/19/2012
                  08/21/2014, 79 FR 49462
                  NOX RACT order.
                
                
                  Parker-Hannifin Corporation
                  ARD 03-001A
                  10/22/2014
                  8/29/2016, 81 FR 59141
                  VOC RACT Order.
                
                
                  Textile Tapes Corporation
                  ARD-96-001
                  7/30/2015
                  8/29/2016, 81 FR 59141
                  VOC RACT Order.
                
                
                  Watts Regulator Company
                  ARD 07-001
                  8/21/2015
                  8/29/2016, 81 FR 59141
                  VOC RACT Order.
                
                
                  Sturm Ruger & Company
                  ARD-03-001
                  2/2/2017
                  3/30/2018, 83 FR 13668
                  VOC RACT Order, as amended February 2, 2017, except sections D.1, and introductory clauses to sections D.2, D.3.b, D.5.a.i and b.i.
                
                
                  PSNH d/b/a Eversource Energy Merrimack Station
                  TP-0189
                  9/1/2016
                  6/5/2018, 83 FR 25922
                  Items 1, 2, and 3 in Table 4 “Operating and Emission Limits”; items 1 and 2 in Table 5 “Monitoring and Testing Requirements”; items 1 and 2 in Table 6 “Recordkeeping Requirements”; items 1 and 2 in Table 7 “Reporting Requirements”.
                
                
                  Diacom Corporation
                  RACT Order RO-0002
                  6/28/2017
                  9/7/2018, 83 FR 45356
                  VOC RACT Order.
                
                
                  Schiller Station
                  NOx RACT Order RO-003
                  9/6/2018
                  9/12/2019, 84 FR 48068
                  Order contains NOx emission limits for emission units SR4 and SR6.
                
                
                  Anheuser Busch
                  NOx RACT Order ARD-05-001
                  1/17/2018
                  9/12/2019, 84 FR 48068
                  Revisions made to testing requirements for two boilers.
                
                
                  Metal Works
                  VOC RACT Order ARD-05-001
                  8/16/2018
                  9/12/2019, 84 FR 48068
                  Order allows for compliance via purchase of emission reduction credits.
                
                
                  Polyonics
                  VOC RACT Order ARD07-004
                  8/28/2018
                  9/12/2019, 84 FR 48068
                  Order allows facility to generate emission reduction credits.
                
                
                  Complete Coverage Woodpriming
                  VOC RACT Order RO-0004
                  3/14/2019
                  9/12/2019, 84 FR 48068
                  Order provides a VOC content limit for stain blocker used by the facility.
                
              
              (e) Nonregulatory.
                
              
              
                New Hampshire NonRegulatory
                
                  Name of nonregulatory SIP provision
                  Applicable geographic or nonattainment area
                  State submittal date/effective date
                  EPA approved date
                  Explanations
                
                
                  “State of New Hampshire Implementation Plan”
                  Statewide
                  1/27/1972
                  5/31/1972, 37 FR 10842
                  The plan was officially submitted on January 27, 1972.
                
                
                  Miscellaneous non-regulatory additions to the plan correcting minor deficiencies
                  Statewide
                  2/23/1972
                  7/27/1972, 37 FR 15080
                  See 52.1535(c)(1).
                
                
                  Non-regulatory provisions for retention and availability of air quality data
                  Statewide
                  3/23/1972
                  7/27/1972, 37 FR 15080
                  See 52.1535(c)(2).
                
                
                  Attainment dates of national primary and secondary air quality standards
                  Statewide
                  8/8/1972
                  9/22/1972, 37 FR 19806
                  See 52.1535(c)(3).
                
                
                  Compliance schedules
                  Statewide
                  2/14/1973
                  6/20/1973, 38 FR 16144
                  See 52.1535(c)(5).
                
                
                  Compliance schedules
                  Statewide
                  3/22/1973
                  6/20/1973, 38 FR 16144
                  See 52.1535(c)(6).
                
                
                  Revision exempting steam locomotives from the plan
                  Statewide
                  4/3/1973
                  12/14/1973, 38 FR 34476
                  See 52.1535(c)(7).
                
                
                  AQMA identification material
                  Statewide
                  5/20/1974
                  6/2/1975, 40 FR 23746
                  See 52.1535(c)(9).
                
                
                  Attainment plans to meet the requirements of Part D for carbon monoxide for Metropolitan Manchester and ozone for AQCR 121, programs for the review of construction and operation of new and modified major stationary sources of pollution in both attainment and non-attainment areas and certain miscellaneous provisions
                  Statewide
                  5/29/1979
                  4/11/1980, 45 FR 24869
                  See 52.1535(c)(12).
                
                
                  November 6, 1979 letter from New Hampshire Assistant Attorney General
                  Statewide
                  11/6/1979
                  4/11/1980, 45 FR 24869
                  See 52.1535(c)(12).
                
                
                  March 17, 1980 letter addressing external emission offsets
                  Statewide
                  3/17/1980
                  4/11/1980, 45 FR 24869
                  See 52.1535(c)(12).
                
                
                  Attainment plans to meet the requirements of Part D for total suspended particulates and sulfur dioxide in Berlin, NH
                  Areas designated non-attainment for one or more pollutants
                  9/19/1979
                  6/23/1980, 45 FR 41942
                  See 52.1535(c)(13).
                
                
                  A plan to provide comprehensive public participation and an analysis of the effects of the New Hampshire 1979 SIP revisions
                  Statewide
                  2/28/1980
                  9/9/1980, 45 FR 59313
                  See 52.1535(c)(15).
                
                
                  A comprehensive air quality monitoring plan, intended to meet requirements of 40 CFR Part 58
                  Statewide
                  1/30/1980
                  12/18/1980, 45 FR 83227
                  See 52.1535(c)(17).
                
                
                  A plan to attain and maintain the National Ambient Air Quality Standard for lead and to amend the state's air quality standards
                  Statewide
                  4/15/1980
                  7/15/1981, 46 FR 36699
                  See 52.1535(c)(18).
                
                
                  
                  A letter further explaining the state procedures for review of new major sources of lead emissions and confirming the use of reference methods
                  Statewide
                  12/9/1980
                  7/15/1981, 46 FR 36699
                  See 52.1535(c)(18).
                
                
                  Revisions to meet the requirements of Part D and certain other sections of the Clean Air Act, as amended, for attaining carbon monoxide standards in the City of Manchester
                  City of Manchester
                  1/12/1981
                  1/7/1982, 47 FR 763
                  See 52.1535(c)(19). These revisions supplement the 1979 CO attainment plan.
                
                
                  Revision to the January 12, 1981 CO Attainment Plan for Manchester, NH
                  City of Manchester
                  2/18/1981
                  1/7/1982, 47 FR 763
                  See 52.1535(c)(19).
                
                
                  Carbon monoxide attainment plan revisions for the City of Manchester which meet the requirements of Part D of the Act for 1982 SIP revisions
                  City of Manchester
                  10/5/1982
                  6/27/1983, 48 FR 29479
                  See 52.1535 (c)(23).
                
                
                  Revision to the October 5, 1982 CO Attainment Plan for Manchester, NH
                  City of Manchester
                  12/20/1982
                  6/27/1983, 48 FR 29479
                  See 52.1535(c)(23).
                
                
                  The TSP Plan to attain primary standards in Berlin, New Hampshire
                  Berlin, NH
                  5/9/1984
                  9/27/1984, 49 FR 38104
                  See 52.1535(c)(33).
                
                
                  Letter from the New Hampshire Air Resources Commission submitting revisions to the SIP
                  Statewide
                  4/26/1985
                  9/17/1987, 52 FR 35081
                  See 52.1535(c)(37).
                
                
                  Letter interpreting NH's regulation for Continuous Emission Monitoring Systems
                  Statewide
                  1/20/1986
                  9/17/1987, 52 FR 35081
                  See 52.1535(c)(37).
                
                
                  NH Letter of intent to implement applicable emission limits required by EPA's New Source Performance Standard (NSPS)
                  Statewide
                  5/12/1987
                  9/17/1987, 52 FR 35081
                  See 52.1535(c)(37).
                
                
                  Letter submitting a revision to the CO Attainment Plan for the City of Nashua, NH
                  Nashua and 11 surrounding towns
                  9/12/1985
                  8/25/1988, 53 FR 32391
                  See 52.1535(c)(39). Attainment plans for carbon monoxide for the City of Nashua including an extension of the attainment date to December 31, 1990.
                
                
                  Narrative submittals, including an attainment demonstration for carbon monoxide for the City of Nashua
                  Nashua and 11 surrounding towns
                  2/26/1985
                  8/25/1988, 53 FR 32391
                  See 52.1535(c)(39).
                
                
                  Letter identifying extensions to the Nashua intersection-specific measures (Build I)
                  Nashua and 11 surrounding area
                  12/3/1985
                  8/25/1988, 53 FR 32391
                  See 52.1535(c)(39).
                
                
                  Letter submitting final motor vehicle emissions inspection (I&M) program for the Nashua, NH area
                  Nashua and 11 surrounding towns
                  10/7/1986
                  8/25/1988, 53 FR 32391
                  See 52.1535(c)(39).
                
                
                  
                  Letter from Governor John H. Sununu to Michael R. Deland committing to take legislative measures to convert the Inspection/Maintenance program in the Nashua area to the use of computerized emission analyzers in the event that the program is found to not be achieving the necessary emission reductions
                  Nashua and 11 surrounding towns
                  3/6/1987
                  8/25/1988, 53 FR 32391
                  See 52.1535(c)(39).
                
                
                  Letter from NH DES, Air Resources Division providing additional information on Nashua intersection-specific traffic flow improvements in Nashua, NH CO Attainment Plan
                  Nashua and 11 surrounding towns
                  5/12/1987
                  8/25/1988, 53 FR 32391
                  See 52.1535(c)(39).
                
                
                  Letter from NH DES, Air Resources Division submitting additions to the Nashua, NH CO Attainment Plan
                  Nashua and 11 surrounding towns
                  10/15/1987
                  8/25/1988, 53 FR 32391
                  See 52.1535(c)(39).
                
                
                  Letter from the New Hampshire Air Resources Division dated July 6, 1989 submitting revisions to the NH SIP
                  Statewide
                  7/6/1989
                  8/19/1994, 59 FR 42766
                  See 52.1535(c)(40).
                
                
                  Letter from the New Hampshire Air Resources Division dated February 12, 1991 submitting a revision to the NH SIP
                  Statewide
                  2/12/1991
                  8/14/1991, 56 FR 40252
                  See 52.1535(c)(41).
                
                
                  Nonregulatory portions of the State submittal
                  Statewide
                  2/12/1991
                  8/14/1991, 56 FR 40252
                  See 52.1535(c)(41).
                
                
                  Letter from the New Hampshire Air Resources Division dated November 21, 1989 submitting a revision to the NH SIP
                  Statewide
                  11/21/1989
                  6/13/1991, 56 FR 27197
                  See 52.1535(c)(43).
                
                
                  Letter from Robert W. Varney, Commissioner of the Department of Environmental Services of New Hampshire, to John B. Hammond, Acting Director of the New Hampshire Office of Legislative Services, dated November 15, 1989, adopting final rules
                  Statewide
                  11/21/1989
                  6/13/1991, 56 FR 27197
                  See 52.1535(c)(43).
                
                
                  Letter from the New Hampshire Air Resources Division dated September 12, 1990 submitting a revision to the NH SIP that withdraws nine source-specific operating permits incorporated by reference at 40 CFR 52.1535(c)(21), (c)(25) and (c)(32)
                  Statewide
                  9/12/1990
                  12/12/1991, 56 FR 64703
                  See 52.1535(c)(44).
                
                
                  
                  Letter from the New Hampshire Air Resources Division dated July 2, 1991 submitting documentation of a public hearing
                  Statewide
                  7/2/1991
                  12/12/1991, 56 FR 64703
                  See 52.1535(c)(44).
                
                
                  Letter from the New Hampshire Air Resources Division dated February 12, 1991 submitting revisions to the NH SIP
                  Statewide
                  2/12/1991
                  8/14/1992, 57 FR 36603
                  See 52.1535(c)(45).
                
                
                  Letter from the New Hampshire Air Resources Division dated May 7, 1991 withdrawing certain portion of the February 12, 1991 SIP submittal
                  Statewide
                  5/7/1991
                  8/14/1992, 57 FR 36603
                  See 52.1535(c)(45).
                
                
                  Letter from the New Hampshire Air Resources Division dated August 20, 1991 withdrawing certain portion of the February 12, 1991 SIP submittal
                  Statewide
                  8/20/1991
                  8/14/1992, 57 FR 36603
                  See 52.1535(c)(45).
                
                
                  Letter from the New Hampshire Air Resources Division dated August 26, 1991 withdrawing certain portion of the February 12, 1991 SIP submittal
                  Statewide
                  8/26/1991
                  8/14/1992, 57 FR 36603
                  See 52.1535(c)(45).
                
                
                  Letter from the New Hampshire Air Resources Division dated March 6, 1992 withdrawing certain portion of the February 12, 1991 SIP submittal
                  Statewide
                  3/6/1992
                  8/14/1992, 57 FR 36603
                  See 52.1535(c)(45).
                
                
                  Letter from the New Hampshire Air Resources Division dated May 6, 1992 withdrawing certain portion of the February 12, 1991 SIP submittal
                  Statewide
                  5/6/1992
                  8/14/1992, 57 FR 36603
                  See 52.1535(c)(45).
                
                
                  Letter from the New Hampshire Air Resources Division dated May 15, 1992 submitting a revision to the NH SIP
                  Statewide
                  5/15/1992
                  1/19/1993, 58 FR 4902
                  See 52.1535(c)(46). Revisions to the SIP consisting of amendments to Emission Control Methods for Cutback and Emulsified Asphalt.
                
                
                  Letter from the New Hampshire Air Resources Division dated May 15, 1992 submitting a revision to the NH SIP
                  Statewide
                  5/15/1992
                  5/25/1993, 58 FR 29973
                  See 52.1535(c)(47).
                
                
                  Letter from the New Hampshire Air Resources Division dated December 21, 1992, submitting revisions to the NH SIP
                  Statewide
                  12/21/1992
                  4/9/1997, 62 FR 17087
                  See 52.1535(c)(49).
                
                
                  Letter from the New Hampshire Air Resources Division dated June 17, 1994 submitting revisions to the NH SIP
                  Statewide
                  6/17/1994
                  4/9/1997, 62 FR 17087
                  See 52.1535(c)(49).
                
                
                  
                  Letter from the New Hampshire Air Resources Division dated July 7, 1995 submitting revisions to the NH SIP
                  Statewide
                  7/7/1995
                  4/9/1997, 62 FR 17087
                  See 52.1535(c)(50).
                
                
                  Letter from the New Hampshire Air Resources Division dated September 18, 1995 submitting revisions to the NH SIP
                  Statewide
                  9/18/1995
                  4/9/1997, 62 FR 17087
                  See 52.1535(c)(50).
                
                
                  Letter from the New Hampshire Air Resources Division dated October 18, 1995, submitting revisions to the NH SIP
                  Statewide
                  10/18/1995
                  4/9/1997, 62 FR 17087
                  See 52.1535(c)(50).
                
                
                  Letter from the New Hampshire Air Resources Division dated December 9, 1996 submitting revisions to the NH SIP
                  Gonic, NH
                  12/9/1996
                  3/10/1998, 63 FR 11600
                  See 52.1535(c)(51).
                
                
                  Letter from the New Hampshire Air Resources Division dated June 28, 1996 submitting revisions to the NH SIP
                  Statewide
                  6/28/1996
                  3/10/1998, 63 FR 11600
                  See 52.1535(c)(51).
                
                
                  Letter from the New Hampshire Air Resources Division dated October 24, 1996 submitting revisions to the NH SIP
                  Manchester, NH
                  10/24/1996
                  3/10/1998, 63 FR 11600
                  See 52.1535(c)(51).
                
                
                  Letter from the New Hampshire Air Resources Division dated July 10, 1995 submitting revisions to the NH SIP
                  Statewide
                  7/10/1995
                  3/10/1998, 63 FR 11600
                  See 52.1535(c)(51).
                
                
                  Letter from the New Hampshire Air Resources Division dated December 21, 1992 submitting revisions to the NH SIP
                  Statewide
                  12/21/1992
                  3/10/1998, 63 FR 11600
                  See 52.1535(c)(51).
                
                
                  Letter dated November 21, 1997 withdrawing Env-A 1204.06 from the SIP submittal
                  Statewide
                  11/21/1997
                  3/10/1998, 63 FR 11600
                  See 52.1535(c)(51).
                
                
                  NH-DES letter dated December 13, 1994, and signed by Thomas M. Noel, Acting Director, NH DES
                  Statewide
                  12/13/1994
                  10/27/1997, 62 FR 55521
                  See 52.1535(c)(52).
                
                
                  State of New Hampshire Photochemical Assessment Monitoring Stations—Network Plan—Network Overview
                  Statewide
                  12/13/1994
                  10/27/1997, 62 FR 55521
                  See 52.1535(c)(52).
                
                
                  Letter from the New Hampshire Air Resources Division dated August 29, 1996 submitting a revision to the NH SIP
                  Portsmouth-Dover-Rochester serious ozone nonattainment area, and the NH portion of the Boston-Lawrence-Worcester serious ozone nonattainment area
                  8/29/1996
                  10/27/1997, 62 FR 55521
                  See 52.1533. Revisions to the SIP for the purpose of satisfying the rate-of-progress requirement of section 182(b) and the contingency measure requirement of section 172(c)(9) of the Clean Air Act.
                
                
                  
                  Letter from the New Hampshire Air Resources Division dated April 14, 1997 submitting revisions to the NH SIP
                  Statewide
                  4/14/1997
                  5/13/1998, 63 FR 26455
                  See 52.1535(c)(54).
                
                
                  Letter from the New Hampshire Air Resources Division dated May 6, 1997 submitting revisions to the NH SIP
                  Nashua, NH
                  5/6/1997
                  5/13/1998, 63 FR 26455
                  See 52.1535(c)(54).
                
                
                  Letter from the New Hampshire Air Resources Division dated September 24, 1997 submitting revisions to the NH SIP
                  Statewide
                  9/24/1997
                  5/13/1998, 63 FR 26455
                  See 52.1535(c)(54).
                
                
                  Letter from the New Hampshire Air Resources Division dated July 27, 1998 submitting a revision to the NH SIP
                  Statewide
                  7/27/1998
                  11/14/2000, 65 FR 68078
                  See 52.1535(c)(57).
                
                
                  Letter from the New Hampshire Air Resources Division dated November 24, 1992 submitting a revision to the New Hampshire State Implementation Plan
                  Statewide
                  11/24/1992
                  12/7/1998, 63 FR 67405
                  See 52.1535(c)(58).
                
                
                  New Hampshire Department of Environmental Services “Stage II Equivalency Demonstration,” dated November 1992
                  Statewide
                  11/24/1992
                  12/7/1998, 63 FR 67405
                  See 52.1535(c)(58).
                
                
                  Nonregulatory portions of the submittal
                  Statewide
                  7/2/1993
                  12/7/1998, 63 FR 67405
                  See 52.1535(c)(58). NH's Gasoline Vapor Recovery Testing Procedures and Inspection Manual.
                
                
                  Letter from the New Hampshire Air Resources Division dated November 20, 1998 submitting a revision to the NH SIP
                  Statewide
                  11/20/1998
                  1/10/2001, 66 FR 1868
                  See 52.1535(c)(59).
                
                
                  Letter from the New Hampshire Air Resources Division dated September 4, 1998 submitting a revision to the NH SIP
                  Statewide
                  9/4/1998
                  1/10/2001, 66 FR 1868
                  See 52.1535(c)(59).
                
                
                  Document entitled “Alternative New Hampshire Motor Vehicle Inspection/Maintenance State Implementation Plan Revision” dated September 4, 1998
                  Statewide
                  9/4/1998
                  1/10/2001, 66 FR 1868
                  See 52.1535(c)(59).
                
                
                  Letter from the New Hampshire Air Resources Division dated August 6, 2001 submitting a revision to the NH SIP
                  Statewide
                  8/9/2001
                  10/28/2002, 67 FR 65710
                  See 52.1535(c)(60).
                
                
                  Letter from the New Hampshire Air Resources Division dated April 26, 1995 submitting a revision to the NH SIP
                  Statewide
                  4/26/1995
                  10/28/2002, 67 FR 65710
                  See 52.1535(c)(60).
                
                
                  Nonregulatory portions of the State submittal.
                  Statewide
                  4/26/1995
                  10/28/2002, 67 FR 65710
                  See 52.1535(c)(60).
                
                
                  
                  Document entitled “New Hampshire Stage II Comparability Analysis,” prepared by the New Hampshire Department of Environmental Services, dated July 1, 1998
                  Statewide
                  7/9/1998
                  9/29/1999, 64 FR 52434.
                  See 52.1535(c)(61).
                
                
                  Letter from the New Hampshire Department of Environmental Services dated June 7, 1994 submitting a revision to the NH SIP
                  Statewide
                  6/7/1994
                  9/29/1999, 64 FR 52434.
                  See 52.1535(c)(62).
                
                
                  Document entitled “Clean Fuel Fleet Equivalency Demonstration,” prepared by the New Hampshire Department of Environmental Services, dated May, 1994
                  Statewide
                  6/7/1994
                  9/29/1999, 64 FR 52434.
                  See 52.1535(c)(62).
                
                
                  Letter from the New Hampshire Department of Environmental Services dated July 10, 1996 submitting a revision to the NH SIP
                  Statewide
                  7/10/1996
                  8/16/1999, 64 FR 44417
                  See 52.1535(c)(63).
                
                
                  Letter from the New Hampshire Air Resources Division dated July 17, 1998 submitting Final RACT Order 98-001 as a revision to the NH SIP
                  Statewide
                  7/17/1998
                  11/14/2000, 65 FR 68078
                  See 52.1535(c)(64).
                
                
                  Letter from the New Hampshire Department of Environmental Services dated August 16, 1999 submitting the Low Emission Vehicle program as a revision to the NH SIP
                  Statewide
                  8/16/1999
                  3/9/2000, 65 FR 12476
                  See 52.1535(c)(65).
                
                
                  Letter from the New Hampshire Air Resources Division dated July 29, 1993 submitting a revision to the New Hampshire State Implementation Plan
                  Statewide
                  7/29/1993
                  7/27/2001, 66 FR 39100
                  See 52.1535(c)(66).
                
                
                  Letter from the New Hampshire Air Resources Division dated July 2, 1999 submitting a revision to the New Hampshire State Implementation Plan
                  Statewide
                  7/2/1999
                  7/27/2001, 66 FR 39100
                  See 52.1535(c)(66).
                
                
                  Letter from the New Hampshire Department of Environmental Services dated September 11, 1998 stating a negative declaration for the aerospace coating operations Control Techniques Guideline category
                  Statewide
                  9/11/1998
                  7/10/2000, 65 FR 42290
                  See 52.1535(c)(67).
                
                
                  
                  Letter from the DES, dated April 15, 2002, submitting revised Anheuser-Busch order to EPA as a SIP revision and withdrawing previous submittal for this facility dated June 20, 2000
                  Merrimack, NH
                  4/15/2002
                  7/23/2002, 67 FR 48033
                  See 52.1535(c)(68).
                
                
                  Letter from the DES, dated March 22, 2002, containing information on New Filcas of America
                  Nashua, NH
                  3/22/2002
                  7/23/2002, 67 FR 48033
                  See 52.1535(c)(68).
                
                
                  Submittal to meet Clean Air Act Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone National Ambient Air Quality Standard
                  State of New Hampshire
                  1214/2007
                  7/8/2011, 76 FR 40248
                  This action addresses the following Clean Air Act requirements: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  New Hampshire Regional Haze SIP and its supplements
                  Statewide
                  1/29/2010; supplements submitted 1/14/2011, 8/26/2011
                  8/22/2012, 77 FR 50607
                
                
                  Submittal to meet Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  4/3/2008; supplement submitted 7/3/2012
                  10/16/2012, 77 FR 63228
                  This submittal is approved with respect to the following CAA elements or portions thereof: 110(a)(2)(B), (C) (enforcement program only), (D)(i)(I), (D)(ii), (E)(i), (E)(iii), (F), (G), (H), (J) (consultation and public notification only), (K), (L), and (M).
                
                
                  Submittal to meet Section 110(a)(2) Infrastructure Requirements for the 2006 PM2.5 NAAQS
                  Statewide
                  9/18/2009; supplement submitted 7/3/2012
                  10/16/2012, 77 FR 63228
                  This submittal is approved with respect to the following CAA elements or portions thereof: 110(a)(2)(B), (C) (enforcement program only), (D)(i)(I), (D)(ii), (E)(i), (E)(iii), (F), (G), (H), (J) (consultation and public notification only), (K), (L), and (M).
                
                
                  Negative Declarations included in New Hampshire's State Implementation Plan Revision for the 2006, 2007, and 2008 Control Techniques Guidelines
                  Statewide
                  7/26/2011
                  11/8/2012, 77 FR 66921
                  Includes negative declarations for the following CTG categories: Large appliance coatings; and automobile and light-duty truck assembly coatings.
                
                
                  Certification for RACT for the 1997 8-Hour Ozone Standard
                  Statewide
                  1/28/2008
                  11/5/2012, 77 FR 66388

                  New Hampshire submitted documentation that RACT requirements were in place for sources of VOC and NOX for purposes of the 1997 8-hour ozone standard.
                
                
                  SIP Narrative associated with New Hampshire Vehicle Inspection and Maintenance Program SIP Revision
                  Statewide
                  11/17/2011
                  1/25/2013, 78 FR 5292
                
                
                  
                  Infrastructure SIP for 2008 ozone NAAQS
                  Statewide
                  12/31/2012
                  5/25/2017, 82 FR 24057
                  Items that were conditionally approved on 12/16/2015 are now fully approved.
                
                
                  Infrastructure SIP for the 2008 Lead NAAQS
                  Statewide
                  11/7/2011
                  5/25/2017, 82 FR 24057
                  Items that were conditionally approved on 12/16/2015 are now fully approved.
                
                
                  Infrastructure SIP for the 2010 NO2 NAAQS
                  Statewide
                  1/28/2013
                  5/25/2017, 82 FR 24057
                  Items that were conditionally approved on 12/16/2015 are now fully approved.
                
                
                  Infrastructure SIP for the 2010 SO2 NAAQS
                  Statewide
                  7/13/2013
                  5/25/2017, 82 FR 24057
                  Items that were conditionally approved on 7/8/2016 are now fully approved.
                
                
                  Infrastructure SIP for the 1997 PM2.5 NAAQS
                  Statewide
                  7/3/2012
                  5/25/2017, 82 FR 24057
                  Items that were conditionally approved on 12/16/2015 are now fully approved.
                
                
                  Infrastructure SIP for 2006 PM2.5 NAAQS
                  Statewide
                  9/18/2009
                  5/25/2017, 82 FR 24057
                  Items that were conditionally approved on 12/16/2015 are now fully approved.
                
                
                  Request for exemption from contingency plan obligation
                  Merrimack Valley—Southern New Hampshire AQCR
                  12/31/2012
                  12/16/2015, 80 FR 78139
                  State's request for exemption from contingency plan obligation, made pursuant to 40 CFR 51.122(d), is granted in light of the area's designation as unclassifiable/attainment for the 2008 ozone NAAQS.
                
                
                  Regional Haze Five-Year Progress Report
                  Statewide
                  12/16/2014
                  10/6/2016, 81 FR 70361
                
                
                  Transport SIP for the 2008 Ozone Standard
                  Statewide
                  Submitted11/7/2015
                  
                  10/13/2016, 81 FR 70632
                  State submitted a transport SIP for the 2008 ozone standard which shows it does not significantly contribute to ozone nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 1997 Ozone Standard
                  Statewide
                  Submitted 3/11/2008
                  4/10/2017, 82 FR 17124
                  State submitted a transport SIP for the 1997 ozone standards which shows it does not significantly contribute to ozone nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 2010 NO2 Standard
                  Statewide
                  11/17/2015
                  5/25/2017, 82 FR 24057
                
                
                  Central New Hampshire Nonattainment Area Plan for the 2010 Primary 1-Hour Sulfur Dioxide NAAQS
                  Central New Hampshire SO2 Nonattainment Area
                  1/31/2017
                  6/5/2018, 83 FR 25922
                
                
                  
                  Submittals to meet Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  12/22/2015; supplement submitted 6/8/2016
                  12/4/2018, 83 FR 62464
                  These submittals are approved with respect to the following CAA requirements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (L), and (M).
                
                
                  Amendment to New Hampshire 2010 Sulfur Dioxide NAAQS Infrastructure SIP to Address the Good Neighbor Requirements of Clean Air Act Section 110(a)(2)(D)(i)(I)
                  Statewide
                  6/16/2017
                  12/17/2018, 83 FR 64470
                
                
                  1-Hour Sulfur Dioxide (2010 Standard) Redesignation Request and Maintenance Plan for the Central New Hampshire Nonattainment Area
                  Central New Hampshire SO2 Nonattainment Area
                  3/16/2018
                  9/20/2019, 84 FR 49467
                  The maintenance plan for the 2010 SO2 NAAQS is Section 6 of this submittal.
                
              
              [74 FR 50120, Sept. 30, 2009]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1520, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              § 52.1520, Nt.
              
                Effective Date Note:
                At 85 FR 39491, July 1, 2020, § 52.1520(d) was amended by adding an entry to the end of the table, effective July 31, 2020. For the convenience of the user, the added text is set forth as follows:
                
                  
                    § 52.1520
                    Identification of plan.
                    
                    (d) * * *
                    
                      EPA-Approved New Hampshire Source Specific Requirements
                      
                        Name of source
                        Permit No.
                        Stateeffective
                          date
                        
                        EPA approval date
                        Additional explanations/§ 52.1535 citation
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        PSI Molded Plastics
                        RO-0005
                        11/20/2019
                        7/1/2020, 85 FR 39489
                        VOC RACT Order.
                      
                    
                  
                
              
            
            
              § 52.1521
              Classification of regions.
              The New Hampshire plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogendioxide
                  
                  Carbonmonoxide
                  
                  Ozone
                
                
                  Androscoggin Valley Interstate
                  IA
                  III
                  III
                  III
                  III
                
                
                  Central New Hampshire Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Merrimack Valley—Southern New Hampshire Interstate
                  I
                  III
                  III
                  III
                  I
                
              
              [37 FR 10879, May 31, 1972, as amended at 45 FR 24876, Apr. 11, 1980; 80 FR 78141, Dec. 16, 2015; 81 FR 44554, July 8, 2016]
            
            
              
              § 52.1522
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves New Hampshire's plan as identified in § 52.1520 of this subpart for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds the plans satisfy all requirements of Part D, Title I of the Clean Air Act as amended in 1977, except as noted below.
              (b) To insure Federal approval of State issued new source review permits pursuant to section 173 of the Clean Air Act, the provisions of Section V of the emission offset interpretative rule published January 16, 1979, (44 FR 3274) must be met.
              [45 FR 24876, Apr. 11, 1980, as amended at 48 FR 50078, Oct. 31, 1983; 75 FR 82557, >Dec. 30, 2010; 77 FR 5703, Feb. 6, 2012]
            
            
              § 52.1523
              Attainment dates for national standards.
              The following table presents the latest dates by which the national standards are to be attained. The dates reflect the information presented in New Hampshire's plan.
              
                
                  Air quality control region
                  SO 2
                  
                  Primary
                  Secondary
                  PM 10
                  
                  NO 2
                  
                  CO
                  O 3
                  
                
                
                  NH portion Andoscoggin Valley Interstate AQCR 107
                  a
                  b
                  a
                  a
                  a
                  a
                
                
                  Central NH Intrastate AQCR 149
                  a
                  b
                  a
                  a
                  a
                  a
                
                
                  NH portion Merrimack Valley-Southern NH Interstate 121:
                
                
                  Belknap County
                  a
                  b
                  a
                  a
                  a
                  a
                
                
                  Sullivan County
                  a
                  b
                  a
                  a
                  a
                  a
                
                
                  Cheshire County
                  a
                  b
                  a
                  a
                  a
                  d
                
                
                  Portmouth-Dover-Rochester area (See 40 CFR 81.330)
                  a
                  b
                  a
                  a
                  a
                  e
                
                
                  NH portion Boston-Lawrence-Worcester area (See 40 CFR 81.330)
                  a
                  b
                  a
                  a
                  a
                  f
                
                
                  Manchester area (See 40 CFR 81.330)
                  a
                  b
                  a
                  a
                  a
                  c
                
                a. Air quality levels presently below primary standards or area is unclassifiable.
                b. Air quality levels presently below secondary standards or area is unclassifiable.
                c. November 15, 1993.
                d. November 15, 1995.
                e. November 15, 1999.
                f. November 15, 2007.
              
              [45 FR 24876, Apr. 11, 1980, as amended at 50 FR 51250, Dec. 16, 1985; 51 FR 21550, June 13, 1986; 65 FR 71065, Nov. 29, 2000; 67 FR 72575, Dec. 6, 2002]
            
            
              § 52.1524
              Compliance schedules.
              (a) Compliance schedules for the sources identified below are approved as meeting the requirements of subpart N of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
                
                  Source
                  Location
                  Regulation involved
                  Date of adoption
                  Effective date
                  Final compliance date
                
                
                  Markem Corporation
                  Keene, NH
                  No. 1204.05
                  Feb. 10, 1984
                  Feb. 19, 1981
                  July 1, 1985.
                
              
              (b) The requirements of § 51.262(a) of this chapter are not met since compliance schedules with adequate increments of progress have not been submitted for every source for which they are required.
              (c) The compliance schedules for the sources identified below are disapproved as not meeting the requirements of subpart N of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
                
                  Source
                  Location
                  Regulation involved
                  Date of adoption
                
                
                  Brown Co
                  Berlin, N.H
                  No. 15
                  May 14, 1973.
                
              
              
              (d) Federal compliance schedules. The compliance schedules for the sources identified below are promulgated herein in satisfaction of the requirements of subpart N of this chapter. All regulations cited are air pollution control regulations ofthe State, unless otherwise noted.
              
                
                  Source
                  Location
                  Regulation involved
                  Effective date
                  Final compliance date
                
                
                  Brown Co.:
                
                
                  (a) No. 11 Kraft recovery
                  Berlin, N.H.
                  15
                  Immediately
                  Jan. 1973.
                
                
                  (b) No. 11 Kraft recovery
                  ......do
                  15
                  ......do
                  Jan. 1974.
                
                
                  (c) No. 8 Kraft recovery boiler main stack
                  ......do
                  15
                  ......do
                  July 1974.
                
                
                  (d) No. 8 Kraft recovery smelt tank vent
                  ......do
                  15
                  ......do
                  Dec. 1974.
                
                
                  (e) Heavy black liquor oxidation
                  ......do
                  15
                  ......do
                  June 1974.
                
                
                  (f) No. 1 lime kiln stack
                  ......do
                  15
                  ......do
                  Jan. 1973.
                
                
                  (g) No. 2 lime kiln stack
                  ......do
                  15
                  ......do
                  Dec. 1974.
                
              
              [38 FR 12713, May 14, 1973, as amended at 38 FR 16145, June 20, 1973; 38 FR 22744, Aug. 23, 1973; 49 FR 38102, Sept. 27, 1984; 51 FR 40676, 40677, Nov. 7, 1986; 54 FR 25259, June 14, 1989]
            
            
              § 52.1525
              EPA-approved new Hampshire state regulations.
              The following table identifies that State regulations which have been submitted to and approved by EPA as revisions to the New Hampshire State Implementation Plan. This table is for informational purposes only and does not have any independent regulatory effect. To determine regulatory requirements for a specific situation consult the plan identified in § 52.1520. To the extent that this table conflicts with § 52.1520, § 52.1520 governs.
              
                Table 52.1525—EPA-Approved Rules and Regulations 1—New Hampshire
                
                  Title/subject
                  State citation chapter 2
                  
                  Date adopted State
                  Date approved EPA
                  
                    Federal Register citation
                  52.1520
                  Explanation
                
                
                  Organizational Rules: Definitions
                  CH Air 100
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                  Sections Air 101.01-.03; .27; .31; .50; .52; .57; .63; .70-.73; .76; .78; .90; .97 and PARTs Air 102 and 103 are not part of the approved SIP.
                
                
                   
                  
                  7/21/83
                  2/01/84
                  49 FR 3989
                  (c)(28)
                  Approved Section Air 101.74, Def. of ‘process weight.’
                
                
                   
                  Env-A 100
                  11/16/89
                  6/13/91
                  56 FR 27197
                  (c)(43)
                  Approved Sections Env-A 101.79, Def. of ‘Reasonable Available Control Technology’ and Env-A 101.98, Def. of ‘Volatile Organic Compound.’
                
                
                   
                  
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                  Part Env-A 101 renumbered and completely replaced; Sections Env-A 101.21; .27; .33; .51; .53; .58; .63; .98; and Parts Env-A 102 and 103 are not part of the approved SIP.
                
                
                  Procedural Rules
                  CH Air 200
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                  Parts Air 201-204 and Parts Air 206-210 are not part of the approved SIP.
                
                
                   
                  
                  10/21/82
                  4/21/83
                  48 FR 17077
                  (c)(24)
                  Section Air 205.10 added.
                
                
                   
                  Env-A 200
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                  Parts Env-A 206 and 208 and Sections Env-A 209.01-04 are not part of the approved SIP.
                
                
                  Procedural Rules
                  Env-A 200
                  2/17/95&  
                    7/23/01
                  
                  10/28/02
                  67 FR 65710
                  (c)(60)
                  Approving Env-A 205.03 & Env-A 205.04 as amended 7/23/01.
                
                
                  Ambient Air Quality Standards
                  CH Air 300
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                  Part Air 304 is not part of the approved SIP.
                
                
                   
                  Env-A 300
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                  Part Env-A 304 is not part of the approved SIP.
                
                
                  
                  Particulate matter
                  Env-A 303
                  4/21/89
                  8/19/94
                  59 FR 42768
                  (c)(40)
                  303.01303.015
                  
                
                
                  Sulfur Content Limits in Fuels
                  CH Air 400
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                  Section Air 402.02 is not part of the approved SIP.
                
                
                   
                  
                  2/20/75
                  3/23/84
                  49 FR 11094
                  (c)(26)
                  Section Air 402.02 added, raising allowable sulfur-in-oil limit for but 10 sources.
                
                
                   
                  
                  10/20/83
                  8/07/84
                  49 FR 31415
                  (c)(29)
                  Revision to Section Air 402.02, raises allowable sulfur-in-oil limit for 5 source excluded at (c)(26) above.
                
                
                   
                  
                  12/15/83
                  8/01/84
                  49 FR 30695
                  (c)(31)
                  Revision to Section Air 402.02, raises allowable sulfur-in-oil limit for 2 sources excluded at (c)(26) above.
                
                
                   
                  
                  4/17/86
                  2/02/87
                  52 FR 3117
                  (c)(35)
                  Revision restricting emission limits for Dartmouth College.
                
                
                   
                  
                  1/17/85
                  4/15/87
                  52 FR 12164
                  (c)(36)
                  Revision to Section Air 402.02, raises allowable sulfur-in-oil limit for James River Corp.—Cascade.
                
                
                   
                  
                  9/09/85
                  12/14/87
                  52 FR 47392
                  (c)(38)
                  Revision to Section Air 402.02, raises allowable sulfur-in-oil limit for James River Corp.—Groveton.
                
                
                   
                  Env-A 400
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                  Part Env-A 405 renumbered and completely replaced; Section Env-A 405.05 (c) and (d); and Part Env-A 406 are not part of the approved SIP.
                
                
                  Statewide Permit System
                  CH Air 600
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                  Part Air 609 repealed at (c)(16).
                
                
                   
                  
                  1/26/84
                  3/13/85
                  50 FR 10004
                  (c)(36)
                  Revisions to Part Air 610.
                
                
                   
                  Env-A 600
                  12/24/90
                  8/14/92
                  57 FR 36606
                  (c)(45)
                  Part Env-A 603 renumbered and completely replaced; Sections Env-A 603.02(p), 603.03(f) and 603.03(g) are not part of the approved SIP.
                
                
                  Statewide Permit System
                  Env-A 600
                  5/21/936/26/97
                    1/29/99
                  
                  7/27/01
                  FR 39104
                  (c)(66)
                  Part Env-622 (formally 610) Adopted NSR CAA requirements Adopted plantwide definition Adopted CAA sections 173(a)(4) & (5).
                
                
                  Statewide Permitting System
                  Env-A 600
                  7/23/01
                  10/28/02
                  67 FR 65710
                  (c)(60)
                  Adding Part Env-A 623: New Hampshire's PSD permit requirements.
                
                
                  Permit Fee System
                  CH Air 700
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                
                
                   
                  
                  12/20/84
                  9/17/87
                  52 FR 35082
                  (c)(37)
                  Revisions to Sections Air 704.01-.02 and Air 706.01-.02.
                
                
                   
                  Env-A 700
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                
                
                  Testing and Monitoring
                  CH Air 800
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                  Part Air 803 is not part of the approved SIP.
                
                
                   
                  Env-A 800
                  11/16/89
                  6/13/91
                  56 FR 27197
                  (c)(43)
                  Part Env-A 804 added; Revision to Section Env-A 802.07.
                
                
                   
                  
                  12/24/90
                  8/14/91
                  56 FR 40253
                  (c)(41)
                  Sections Env-A 802.09-.10 added.
                
                
                   
                  
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                  Part Env-A 803 is not part of the approved SIP.
                
                
                  Testing Requirements
                  CH Air 800
                  1/17/92
                  5/25/93
                  58 FR 29974
                  (c)(47)
                  Part Env-A 805 Capture Efficiency Test Procedures
                
                
                  Purpose
                  CH air 800, Part Env-A 801
                  11/13/92
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds testing and monitoring procedures.
                
                
                  Testing and Monitoring for Stationary Sources: General Requirements
                  CH air 800, Part Env-A 802
                  11/13/92
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds testing and monitoring procedures.
                
                
                  
                  VOC Testing
                  CH air 800, Part Env-A 803
                  8/21/95
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds testing and monitoring procedures.
                
                
                  Capture Efficiency
                  CH air 800, Part Env-A 804
                  8/21/95
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds testing and monitoring procedures.
                
                
                  Continuous Emission Monitoring
                  CH air 800, Part Env-A 805
                  11/13/92
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds testing and monitoring procedures.
                
                
                  Testing for Diesel Engines and Motor Vehicles
                  CH air 800, Part Env-A 806
                  11/13/92
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds testing and monitoring procedures.
                
                
                  Approval of Alternate Methods
                  CH air 800, Part Env-A 807
                  11/13/92
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds testing and monitoring procedures.
                
                
                  Owner or Operator Obligations
                  CH Air 900
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                
                
                   
                  Env-A 900
                  11/16/89
                  6/13/91
                  56 FR 27197
                  (c)(43)
                  Sections Env-A 901.021-.022 and 901.05 added; Revision to Section Env-A 901.02.
                
                
                   
                  
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                
                
                  Recordkeeping requirements
                  CH Air 900, Part Env-A 901, section Env-A 901.06
                  11/13/92
                  4/9/97
                  62 FR 17092
                  (c)(49)
                  Adds NOX recordkeeping requirements.
                
                
                   
                  CH Air 900, Part Env-A 901, section Env-A 901.07
                  11/13/92
                  4/9/97
                  62 FR 17092
                  (c)(49)
                  Adds NOX reporting requirements.
                
                
                  Recordkeeping and Reporting by Sources
                  CH air 900, Part Env-A 901, sections 901.01, 901.03, 901.09
                  11/13/92
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds recordkeeping and reporting requirements.
                
                
                  Recordkeeping and Reporting by Sources
                  CH air 900, Part Env-A 901, sections 901.02, 901.04, 901.05, and 901.08
                  8/21/95
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds recordkeeping and reporting requirements.
                
                
                  Malfunctions and Breakdowns of Air Pollution Control Equipment
                  CH air 900, Part Env-A 902
                  11/13/92
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds recordkeeping and reporting requirements.
                
                
                  Compliance Schedules
                  CH air 900, Part Env-A 903
                  11/13/92
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  Adds recordkeeping and reporting requirements.
                
                
                  Prevention, Abatement, and Control of Open Source Air Pollution
                  CH Air 1000
                  12/17/81
                  3/15/83
                  48 FR 10830
                  (c)(22)
                  Part Air 1002 is not part of the approval SIP.
                
                
                   
                  Env-A 1000
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                  Part Env-A 1002 is not part of the approval SIP.
                
                
                  Open-Air Burning
                  Env-A 1001
                  5/19/89
                  8/19/94.
                  59 FR 42768
                  (c)(40)
                  1001.02
                
                
                  Prevention, Abatement, and Control of Stationary Source Air Pollution Part
                  CH Air 1200
                  6/17/82
                  3/15/83
                  48 FR 10830
                  (c)(22)
                  Section Air 1201.07 and Part Air 1206 are not part of the approved SIP.
                
                
                   
                  
                  2/19/80
                  10/31/83
                  48 FR 50077
                  (c)(27)
                  Revisions to Section 1204.02(c) and 1204.21(j); Section 1204.17 added.
                
                
                   
                  
                  7/21/83
                  2/01/84
                  49 FR 3989
                  (c)(28)
                  Revision to Section Air 1204.01.
                
                
                   
                  
                  2/16/84
                  6/01/84
                  49 FR 24724
                  (c)(30)
                  Section Air 1201.05(e) added.
                
                
                   
                  
                  12/20/84
                  9/17/87
                  52 FR 35082
                  (c)(37)
                  Revisions to Sections Air 1202.07-.09; Section Air 1202.10 added.
                
                
                  Prevention, Abatement and Control of Stationary Source Air Pollution
                  CH Air 1200
                  1/17/92
                  5/25/93
                  58 FR 29974
                  (c)(47)
                  Part Env-A Sections 1204.02; 1204.04; 1204.05 through 1204.08; 1204.14 through 1204.15.
                
                
                   
                  Env-A 1200
                  11/16/89
                  6/13/91
                  56 FR 27197
                  (c)(43)
                  Revisions to Sections Env-A 1204.01-.16; Section Env-A 1204.19 added.
                
                
                  
                   
                  
                  12/24/90
                  8/14/92
                  57 FR 36605
                  (c)(45)
                  Section Env-A 1206.03 is not part of the approved SIP.
                
                
                   
                  Env-A 1200
                  1/17/92
                  1/19/93
                  58 FR 4904
                  (c)(46)
                  Revisions to Section Env-A 1204.12.
                
                
                  Nitrogen oxides emission limits
                  CH Air 1200 Part Env-A 1211
                  5/20/94
                  4/9/97
                  62 FR 17092
                  (c)(49)
                  Adds NOX RACT requirements.
                
                
                  Stationary Sources of Volatile Organic Compounds
                  CH air 1204, Part Env-A 1204 (except 1204.09)
                  8/21/95
                  3/10/98
                  63 FR 11600
                  c(51)
                  Adds VOC RACT requirements. Limited approval only of Env-A 1204.27
                
                
                  Applicability Criteria and Compliance Options for Miscellaneous and Multi-category Stationary VOC Sources
                  Env-A 1204.27
                  8/21/95
                  7/23/02
                  67 FR 48036
                  (c)(68)
                  Rule fully approved for the New Hampshire portion of the eastern Massachusetts serious ozone nonattainment area.
                
                
                  Source specific order
                  Order ARD-95-002
                  9/12/95
                  4/9/97
                  62 FR 17093
                  (c)(50)
                  Source specific NOX RACT order for Plymouth Cogeneration Ltd. Partnership, in Plymouth, NH.
                
                
                  Source Specific Order
                  Order ARD-95-010
                  9/10/96
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  VOC RACT for Kalwall, Manchester.
                
                
                  Source Specific Order
                  Order ARD-96-001
                  10/4/96
                  3/10/98
                  63 FR 11600
                  (c)(51)
                  VOC RACT for Textile Tapes.
                
                
                  Source specific order
                  Order ARD-97-001
                  04/14/97
                  5/13/98
                  63 FR 26460
                  (c)(54)
                  Source specific NOX RACT order for Public Service of New Hampshire in Bow, NH.
                
                
                  Source specific order
                  Order ARD-97-003
                  9/24/97
                  5/13/98
                  63 FR 26460
                  (c)(54)
                  Source specific NOX RACT order for Crown Vantage in Berlin, NH.
                
                
                  Source specific order
                  Order ARD 98-001
                  7/17/98
                  11/14/00
                  65 FR 68082
                  (c)(64)
                  Source-specific NOX RACT order and discrete emission reduction protocols for Public Service of New Hampshire.
                
                
                  Conformity of General Federal Actions
                  CH Env-A 1500, Part Env-A 1502
                  4/19/96
                  8/16/99
                  64 FR 44420
                  (c)(63)
                  None.
                
                
                  National Low Emission Vehicle Program
                  CH air 3600
                  7/21/99
                  3/9/00
                  65 FR 12480
                  (c)(65)
                  Approval of commitment to National Low Emission Vehicle Program.
                
                
                  NOX Budget Trading Program
                  Part Env-A 3200
                  7/27/98
                  11/14/00
                  65 FR 68082
                  (c)(57)
                  Approval of OTC NOX budget and allowance trading program.
                
                
                  Emission Amendments to Official Motor Vehicle Inspection Req
                  NHCAR, Part Saf-C 3221A
                  11/17/98
                  1/10/01
                  66 FR 1871
                  (c)(59)
                  Part Saf-C 3221A “Emission Amendments to Official Motor Vehicle Inspection Requirements” adopted on November 17, 1998;
                
                
                  Roadside Diesel Opacity Inspection Program Rules
                  NHCAR, Part Saf-C 5800
                  11/17/98
                  1/10/01
                  66 FR 1871
                  (c)(59)
                  Part Saf-C 5800 “Roadside Diesel Opacity Inspection Program Rules” adopted on November 17, 1998.
                
                
                  1 These regulations are applicable statewide unless otherwise noted in the Explanation section.
                
                  2 When the New Hampshire Department of Environmental Services was established in 1987, the citation chapter title for the air regulations changed from CH Air to Env-A.
              
              [50 FR 767, Jan. 7, 1985]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1525, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 52.1526
              [Reserved]
            
            
              § 52.1527
              Rules and regulations.
              (a) [Reserved]
              (b) The following elements are not part of the approved SIP:
              (1) Intergovernmental consultations
              (2) Public notification
              (3) Conflict of Interest
              (4) Non-SIP regulations' numbers listed below:
              
              
                • Chapter Env-A 100: Sections Env-A 101.21, .27, .33, .51, .53, .58., .63 and
                • 98; and Parts Env-A 102-103
                • Chapter Env-A 200: Part Env-A 206; Part Env-A 208; and Sections 209.01-.04
                • Chapter Env-A 300: Part Env-A 304
                • Chapter Env-A 400: Section Env-A 405.05(c)-(d) and Part Env-A 406
                • Chapter Env-A 500: Parts Env-A 501-506
                • Chapter Env-A 600: Sections Env-A 603.02(p), 603.03(f)-(g)
                • Chapter Env-A 800: Part Env-A 803
                • Chapter Env-A 1000: Part Env-A 1002
                • Chapter Env-A 1100:Part Env-A 1101
                • Chapter Env-A 1200: Sections Env-A 1206.03
                • Chapter Env-A 1300; Parts Env-A 1301-1305
              
              [48 FR 10833, Mar. 15, 1983, as amended at 48 FR 48665, Oct. 20, 1983; 50 FR 51250, Dec. 16, 1985; 57 FR 36607, Aug. 14, 1993]
            
            
              § 52.1528
              Control strategy: Carbon monoxide.
              (a) Approval—On February 1, 1999, the New Hampshire Department of Environmental Services submitted a revision to the State Implementation Plan to remove the Nashua Inspection/Maintenance program for carbon monoxide that ceased operating on January 1, 1995. The Nashua Inspection/Maintenance was originally approved at § 52.1520(c)(39). The Nashua Inspection/Maintenance program was replaced with controls consisting of the existing federal Tier 1 emission standards for new vehicles and the federal reformulated gasoline program.
              (b) Approval—On February 2, 1999, the New Hampshire Department of Environmental Services submitted a request to redesignate the City of Manchester carbon monoxide nonattainment area to attainment for carbon monoxide. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a base year (1990 attainment year) emission inventory for carbon monoxide, a demonstration of maintenance of the carbon monoxide NAAQS with projected emission inventories to the year 2010 for carbon monoxide, a plan to verify continued attainment, a contingency plan, and an obligation to submit additional information in eight years acknowledging that the maintenance plan will remain in effect through the year 2020, as required by the Clean Air Act. If the area records a violation of the carbon monoxide NAAQS (which must be confirmed by the State), New Hampshire will implement one or more appropriate contingency measure(s) which are contained in the contingency plan. The menu of contingency measures includes the enhanced safety inspection program and New Hampshire's low emission vehicle program (NLEV) as contingency measures. The redesignation request establishes a motor vehicle emissions budget of 55.83 tons per day for carbon monoxide to be used in determining transportation conformity for the Manchester area. The redesignation request and maintenance plan meet the redesignation requirements in sections 107(d)(3)(E) and 175A of the Act as amended in 1990, respectively.

              (c) Approval—On February 2, 1999, the New Hampshire Department of Environmental Services submitted a request to redesignate the City of Nashua carbon monoxide nonattainment area to attainment for carbon monoxide. As part of the redesignation request, the State submitted a maintenance plan as required by 175A of the Clean Air Act, as amended in 1990. Elements of the section 175A maintenance plan include a base year (1990 attainment year) emission inventory for carbon monoxide, a demonstration of maintenance of the carbon monoxide NAAQS with projected emission inventories to the year 2010 for carbon monoxide, a plan to verify continued attainment, a contingency plan, and an obligation to submit additional information in eight years acknowledging that the maintenance plan will remain in effect through the year 2020, as required by the Clean Air Act. If the area records a violation of the carbon monoxide NAAQS (which must be confirmed by the State), New Hampshire will implement one or more appropriate contingency measure(s) which are contained in the contingency plan. The menu of contingency measures includes the enhanced safety inspection program and New Hampshire's low emission vehicle program (NLEV) as contingency measures. The redesignation request establishes a motor vehicle emissions budget of 60.13 tons per day for carbon monoxide to be used in determining transportation conformity for the Nashua area. The redesignation request and maintenance plan meet the redesignation requirements in sections 107(d)(3)(E) and 175A of the Act as amended in 1990, respectively.
              (d) Approval—On May 30, 2007, the New Hampshire Department of Environmental Services submitted a modification to the Nashua maintenance plan approved in paragraph (c) of this section. New Hampshire will not conduct CO monitoring in Nashua, but instead commits to continue to collect and review CO monitoring data from nearby Manchester, NH on an on-going basis. In the event the second highest CO concentration in any calendar year monitored in Manchester reaches 75 percent of the federal 1-hour or 8-hour national ambient air quality standard for CO, New Hampshire will, within 9 months of recording such concentrations, re-establish a CO monitoring site in Nashua consistent with EPA siting criteria, and resume analyzing and reporting those data. New Hampshire commits to implement its contingency program in Nashua in the event that a CO violation is monitored at the re-established Nashua monitoring site at any time during the maintenance period. If the Manchester CO monitor measures a violation of the either the federal 1-hour or 8-hour NAAQS for CO, contingency measures will be implemented in Nashua as well, until a re-established CO monitor in Nashua shows that the area is in attainment of the CO standard.
              (e) Approval—On August 1, 2012, the New Hampshire Department of Environmental Services submitted modifications to the Manchester and Nashua maintenance plans approved in paragraph (b) and (c) respectively of this section. The Manchester and Nashua current carbon monoxide maintenance plans are both converted to limited maintenance plans for the remainder of their second-ten year maintenance periods which terminate on January 29, 2021. Future carbon monoxide transportation conformity evaluations for Manchester and Nashua will for the length of their limited maintenance plans be considered to satisfy the regional emissions analysis and “budget test” requirements. In addition, New Hampshire will no longer conduct CO monitoring in Manchester, New Hampshire as addressed in paragraph (d) of this section. The Manchester monitoring site is replaced with the Londonderry Moose Hill station in Londonderry, New Hampshire with triggers to reestablish CO monitoring sites in Manchester and Nashua if elevated CO levels are recorded in Londonderry.
              [65 FR 71066, Nov. 29, 2000, as amended at 72 FR 51567, Sept. 10, 2007; 79 FR 13256, Mar. 10, 2014]
            
            
              § 52.1529
              Significant deterioration of air quality.
              New Hampshire's Part Env-A 623, “Requirements for Prevention of Significant Deterioration Permits,” as submitted on August 6, 2001, is approved as meeting the requirements of Subpart 1, Part C, Title I, of the Clean Air Act.
              [67 FR 65713, Oct. 28, 2002]
            
            
              § 52.1530
              Requirements for State implementation plan revisions relating to new motor vehicles.
              New Hampshire must comply with the requirements of § 51.120.
              [60 FR 4737, Jan. 24, 1995]
            
            
              § 52.1531
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not met, because the plan does not include approvable procedures for protection of visibility in mandatory Class I Federal areas.

              (b) Regulation for visibility monitoring and new source review. The provisions of § 52.28 are hereby incorporated and made a part of the applicable plan for the State of New Hampshire.
              
              (c) [Reserved]
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 82 FR 3129, Jan. 10, 2017]
            
            
              § 52.1532
              Stack height review.

              The State of New Hampshire has declared to the satisfaction of EPA that no existing emission limitations have been affected by stack height credits greater than good engineering practice or any other prohibited dispersion technique as defined in EPA's stack height regulations, as revised on July 8, 1985. This declaration was submitted to EPA on March 21, 1986. The State has further declared in a letter from Dennis Lunderville, dated July 25, 1986, that, “As part of our new source review activities under the New Hampshire SIP and our delegated PSD authority, the New Hampshire Air Resources Agency will follow EPA's stack height regulation as revised in the Federal Register on July 8, 1985 (50 FR 27892).” Thus, New Hampshire has satisfactorily demonstrated that its regulations meet 40 CFR 51.118 and 51.164.
              [52 FR 49407, Dec. 31, 1987]
            
            
              § 52.1533
              Emission inventories.
              (a) The Governor's designee for the State of New Hampshire submitted a 1990 base year emission inventory for the entire state on January 26, 1993 as a revision to the State Implementation Plan (SIP). Subsequent revisions to the State's 1990 inventories were made, the last of which occurred on August 29, 1996. The 1990 base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for the three nonattainment areas in the State. The three areas are the Portsmouth-Dover-Rochester serious area, the New Hampshire portion of the Boston-Lawrence-Worcester serious area, and the Manchester marginal area.
              (b) The inventory is for the ozone precursors which are volatile organic compounds, nitrogen oxides, and carbon monoxide. The inventory covers point, area, non-road mobile, on-road mobile, and biogenic sources.
              (c) The Portsmouth-Dover-Rochester serious nonattainment area includes all of Strafford County and part of Rockingham County. The New Hampshire portion of the Boston-Lawrence-Worcester serious area includes portions of Hillsborough and Rockingham Counties. The Manchester marginal area contains all of Merrimack County and portions of Hillsborough and Rockingham Counties.
              [62 FR 55525, Oct. 27, 1997]
            
            
              § 52.1534
              Control strategy: Ozone.
              (a) Revisions to the State Implementation Plan submitted by the New Hampshire Department of Environmental Services on September 27, 1996. These revisions are for the purpose of satisfying the rate of progress requirement of section 182(c)(2)(B), and the contingency measure requirements of section 182(c)(9) of the Clean Air Act, for the Portsmouth-Dover-Rochester serious area, and the New Hampshire portion of the Boston-Lawrence-Worcester serious area.

              (b) Approval—Revisions to the State Implementation Plan submitted by the New Hampshire Department of Environmental Protection on June 1, 1998. The revisions are for the purpose of satisfying the one-hour ozone attainment demonstration requirements of section 182(c)(2)(A) of the Clean Air Act, for the Boston-Lawrence-Worcester, MA-NH serious ozone nonattainment area. The revision establishes a one-hour attainment date of November 15, 2007 for the Boston-Lawrence-Worcester, MA-NH serious ozone nonattainment area. This revision establishes motor vehicle emissions budgets of 10.72 tons per day of volatile organic compounds (VOC) and 21.37 tons per day of nitrogen oxides (NOX) to be used in transportation conformity in the New Hampshire portion of the Boston-Lawrence-Worcester, MA-NH serious ozone nonattainment area.
              (c) Determination of Attainment. Effective March 18, 2008, EPA is determining that the Boston-Manchester-Portsmouth (SE), New Hampshire 8-hour ozone nonattainment area has attained the 8-hour ozone standard. Under the provisions of EPA's ozone implementation rule (see 40 CFR 51.918), this determination suspends the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act for as long as the area does not monitor any violations of the 8-hour ozone standard. If a violation of the ozone NAAQS is monitored in the Boston-Manchester-Portsmouth (SE), New Hampshire 8-hour ozone nonattainment area, this determination shall no longer apply.

              (d) Approval—Revision to the State Implementation Plan submitted by the New Hampshire Department of Environmental Services on May 28, 2008. This revision establishes Year 2009 motor vehicle emission budgets of 15.31 tons per summer day of volatile organic compounds (VOC) and 28.53 tons per summer day of nitrogen oxides (NOX) to be used in transportation conformity in the Boston-Manchester-Portsmouth (SE), New Hampshire moderate 8-hour ozone nonattainment area.

              (e) Determination of Attainment. Effective April 18, 2011, EPA is determining that the Boston-Manchester-Portsmouth (SE), New Hampshire 8-hour ozone nonattainment area has attained the 1997 8-hour ozone standard based on 2007-2009 monitoring data. Under the provisions of EPA's ozone implementation rule (see 40 CFR 51.918), this determination suspends the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act for as long as the area does not monitor any violations of the 1997 8-hour ozone standard. If a violation of the 1997 ozone NAAQS is monitored in the Boston-Manchester-Portsmouth (SE), New Hampshire 8-hour ozone nonattainment area, this determination shall no longer apply. In addition, this area met its June 15, 2010 attainment deadline for the 1997 ozone standard.
              (f) Determination of Attainment for the One-Hour Ozone Standard. Effective June 28, 2012, EPA is determining that the Boston-Lawrence-Worcester, MA-NH one-hour ozone nonattainment area met the one-hour ozone standard, by the area's applicable attainment date of November 15, 2007, based on 2005-2007 complete, certified, quality-assured ozone monitoring data at all monitoring sites in the area.
              (g) Determination of Attainment. Effective November 29, 2012, EPA is determining that the Portsmouth-Dover-Rochester one-hour ozone nonattainment area met the one-hour ozone standard, by the area's applicable attainment date of November 15, 1999, based on 1997-1999 complete, certified, quality-assured ozone monitoring data at all monitoring sites in the area. Separate from and independent of this determination, EPA is determining that the Portsmouth-Dover-Rochester serious one-hour ozone nonattainment area has attained the one-hour ozone standard since 1999 and continues to attain based on complete, quality-assured data ozone monitoring data through 2011.
              (h) Determination of Attainment. Effective November 29, 2012, EPA is determining that the Manchester one-hour ozone nonattainment area met the one-hour ozone standard, by the area's applicable attainment date of November 15, 1993, based on 1991-1993 complete, certified, quality-assured ozone monitoring data at all monitoring sites in the area. Separate from and independent of this determination, EPA is determining that the Manchester marginal one-hour ozone nonattainment area has attained the one-hour ozone standard, since 1993, and that it continues to attain based on complete quality-assured ozone monitoring data through 2011.

              (i) Approval—EPA is approving a redesignation request for the Boston-Manchester-Portsmouth (SE), New Hampshire moderate 1997 8-hour ozone nonattainment area. New Hampshire submitted this request on March 2, 2012, and supplemented this submittal on September 21, 2012. As part of the redesignation request, the State submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision as required by the Clean Air Act. The ozone maintenance plan also establishes 2008 and 2022 Motor Vehicle Emission Budgets (MVEBs) for the area. New Hampshire is establishing 2008 MVEBs of 17.8 tons per summer weekday (tpswd) of VOC and 37.2 tpswd of NOX, for the Boston-Manchester-Portsmouth (SE), New Hampshire 1997 8-hour ozone maintenance area. In addition, New Hampshire is establishing MVEBs for 2022 at 9.2 tpswd of VOC and 11.8 tpswd of NOX, for the same area. The 2008 and 2022 MVEBs were prepared with the MOVES model. Previously SIP-approved 2009 MVEBs prepared with MOBILE6.2 are being withdrawn. Finally, EPA is also approving a comprehensive 2008 emission inventory for this area.
              (j) Approval—EPA is approving the Clean Air Act section 110(a)(1) maintenance plan for the 1997 8-hour ozone National Ambient Air Quality Standard in the area of the New Hampshire required to have such a plan. This area includes portions of Hillsborough, Merrimack, Rockingham, and Strafford Counties, and all of Cheshire County. This maintenance plan was submitted to EPA on March 2, 2012.
              [67 FR 18497, Apr. 16, 2002, as amended at 67 FR 72576, Dec. 6, 2002; 73 FR 14388, Mar. 18, 2008; 74 FR 8867, Feb. 27, 2009; 76 FR 14807, Mar. 18, 2011; 77 FR 31498, May 29, 2012; 77 FR 65627, Oct. 30, 2012; 78 FR 6743, Jan. 31, 2013; 81 FR 32239, May 23, 2016]
            
            
              § 52.1535
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of New Hampshire” and all revisions submitted by New Hampshire that were federally approved prior to August 18, 2009.
              (b) The plan was officially submitted on January 27, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Miscellaneous non-regulatory additions to the plan correcting minor deficiencies submitted on February 23, 1972, by the New Hampshire Air Pollution Control Agency.
              (2) Non-regulatory provisions for retention and availability of air quality data submitted on March 23, 1972, by the New Hampshire Air Pollution Control Agency.
              (3) Attainment dates of national primary and secondary air quality standards submitted on August 8, 1972, by the New Hampshire Air Pollution Control Agency.
              (4) Revision of regulation No. 5, section 111.A, limiting sulfur content of fuels submitted on September 26, 1972, by the New Hampshire Air Pollution Control Agency.
              (5) Compliance schedules submitted on February 14, 1973, by the New Hampshire Air Pollution Control Agency.
              (6) Compliance schedules submitted on March 22, 1973, by the New Hampshire Air Pollution Control Agency.
              (7) Revision exempting steam locomotives from the plan submitted on April 3, 1973, by the New Hampshire Air Pollution Control Agency.
              (8) Regulation No. 20 requiring review of indirect sources submitted on December 13, 1973, by New Hampshire Air Pollution Control Agency.
              (9) AQMA identification material submitted on May 20, 1974, by the New Hampshire Air Pollution Control Agency.
              (10) Miscellaneous revisions to Regulation numbers, 4, 6, 8, 10, 11, 13, 14, and 17 submitted on June 6, 1974, by the New Hampshire Air Pollution Control Agency.
              (11) Revision to Regulation 18, “Requirements for Recordkeeping at Facilities which Discharge Air Contaminants,” submitted on May 28, 1975, by the New Hampshire Air Pollution Control Agency.
              (12) Attainment plans to meet the requirements of Part D for carbon monoxide for Metropolitan Manchester and ozone for AQCR 121, programs for the review of construction and operation of new and modified major stationary sources of pollution in both attainment and non-attainment areas and certain miscellaneous provisions were submitted on May 29, 1979, November 6, 1979, and March 17, 1980.
              (13) Attainment plans to meet the requirements of Part D for total suspended particulates and sulfur dioxide in Berlin were submitted by the Governor of New Hampshire on September 19, 1979.
              (14) Revisions to Regulation 5, Prevention, Abatement, and Control of Sulfur Emission from Stationary Combustion Equipment, submitted by the Governor of New Hampshire on July 12, 1973 and April 11, 1975.

              (15) A plan to provide comprehensive public participation and an analysis of the effects of the New Hampshire 1979 SIP revisions were submitted on February 28, 1980.
              
              (16) Revised regulations to assure reasonable further progress and compliance by owners of proposed new sources with Federal as well as state regulations were submitted on July 8, 1980.
              (17) A comprehensive air quality monitoring plan, intended to meet requirements of 40 CFR part 58, was submitted by the New Hampshire Air Resource Agency Director on January 30, 1980.
              (18) A plan to attain and maintain the National Ambient Air Quality Standard for lead and to amend the state's air quality standards was submitted on April 15, 1980. A letter further explaining the state procedures for review of new major sources of lead emissions and confirming the use of reference methods was submitted on December 9, 1980 by the Director of the Air Resources Agency.
              (19) Revisions to meet the requirements of Part D and certain other sections of the Clean Air Act, as amended, for attaining carbon monoxide standards in the City of Manchester which were submitted on January 12, 1981 and February 18, 1981. The revisions supplement the 1979 CO attainment plan (§ 52.1520(c)(12)) and include three air quality-improving transportation projects and a schedule for submitting a plan which will demonstrate attainment by no later than December 31, 1987.
              (20) Revisions to meet ozone attainment requirements of Part D (VOC Control Regulations) were submitted on August 17, 1981 and are approved as follows: Regulations Air 1204.03, 1204.11(d), 1204.12, 1204.13, 1204.18 and 1204.21.
              (21) Operating permits with compliance schedules for VOC sources were submitted May 2, 1980, May 16, 1980, November 20, 1981 and January 8, 1982. Approved are operating permits for Mobil Oil Corporation; ATC Petroleum, Inc.; Velcro USA, Inc.; and Nashua Corporation's facility at Nashua.

              (22) Revisions to (i) provide a new format and renumber the SIP regulations with associated miscellaneous language changes for purposes of consistency; (ii) to delete redundant regulations and definitions; (iii) amend several regulations; and (iv) to add additional regulations submitted by the New Hampshire Air Resources Commission on June 17, 1982 and August 31, 1982. The federally-approved regulations of the New Hampshire SIP are as follows:
              
              
                • CHAPTER 100, PART Air 101, Sections Air 101.04-101.26, 101.28-101.30, 101.32-101.49, 101.51, 101.53-101.56, 101.58-101.62, 101.64-101.69, 101.74-101.75, 101.77, 101.79-101.89, 101.91-101.96, 101.98.
                • CHAPTER Air 200, PART Air 205.
                • CHAPTER Air 300, PARTs Air 301-303.
                • CHAPTER Air 400, PARTs Air 401; 402, Sections Air 402.01, 402.03, 402.04; PARTs Air 403-405.
                • CHAPTER Air 600, PARTs Air 601-616.
                • CHAPTER Air 700, PARTs Air 701-706.
                • CHAPTER Air 800, PARTs Air 801-802.
                • CHAPTER Air 900, PARTs Air 901-903.
                • CHAPTER Air 1000, PART Air 1001.
                • CHAPTER Air 1200, PART Air 1201, Sections 1201.01-1201.06, 1201.08-1201.11; PARTs Air 1202; 1203; 1204, Sections 1204.01-1204.16, 1204.18-1204.21; PARTs Air 1205; 1207; 1208.
              
              
              (23) Carbon monoxide attainment plan revisions for the City of Manchester which meet the requirements of Part D of the Act for 1982 SIP revisions. The revisions were submitted on October 5, 1982 and December 20, 1982 by the New Hampshire Air Resources Agency.
              (24) A revision specifying the State will follow Federal permit notice and hearing procedures for applications subject to PSD requirements was submitted by the Air Resources Commission on November 19, 1982.
              (25) Revisions to the State Implementation Plan for ozone, consisting of emission limits and compliance schedules for Oak Materials Group, Ideal Tape Co., Markem Corp., Essex Group, and Nashua Corp.'s Merrimack Facility, were submitted on December 23, 1982, December 30, 1982, January 19, 1983, and March 18, 1983.

              (26) Revisions to CHAPTER Air 400, Section Air 402.02 (formerly Regulation 5). raising the allowable sulfur-in-oil limit for all but ten sources, were submitted by New Hampshire on July 12, 1973, April 11, 1975, December 21, 1982 and March 29, 1983. The excluded sources are:
              
              
                1. International Packings Corp., Bristol.
                2. Dartmouth College, Hanover.
                3. Hinsdale Products Co., Inc., Hinsdale.
                4. Groveton Paper Co., Northumberland.
                
                5. James River Corp./Cascade Division, Gorham.
                6. Velcro USA, Inc., Manchester.
                7. ATC Petroleum, Newington.
                8. Anheuser-Busch, Inc., Merrimack.
                9. Hoague-Sprague Corp., West Hopkinton.
                10. Public Service Co., Manchester Steam, Manchester.
              
              
              (27) Amendments to Regulation Air 1204.02(c), defining “equivalent” to include “solids-applied basis” and Air 1204.21(j), altering the maximum time for compliance schedule extensions from December 31, 1987 to July 1, 1985 were submitted on August 9, 1983. An additional regulation, Air 1204.17, “Emission Standards for Miscellaneous Metal Parts and Products” was submitted on August 17, 1981.
              (28) Revisions to Air 1204.01, updating the list of volatile organic compounds exempted from PART Air 1204, and a revision to Air 101.74, ‘Process weight’ were submitted on November 10, 1983.

              (29) Revisions raising the allowable sulfur-in-oil limit to 2.0% for five sources excluded from revisions to CHAPTER Air 400, Section 402.02 (identified at subparagraph (c)(26) above), submitted on November 1, 1983. The five sources, and the source specific emission limits where applicable, are:
              
              
                1. International Packings Corp., Bristol.
                2. Velcro USA, Inc., Manchester.
                3. Dartmouth College, Hanover (Limited to a maximum allowable hourly production of 164,000 pounds of steam.).
                4. Sprague Energy-Atlantic Terminal Corp., Newington (Limited to firing any three of four boilers, or if all four boilers are fired, the sulfur content is limited 1.5%.).
                5. Hoague-Sprague Corp., Hopkinton (Limited to firing any one of two boilers.)
              
              
              (30) Revisions to Air 1201.05 adding paragraph (e), concerning hazardous waste incinerators, was submitted on April 9, 1984. Approval of this regulation shall not be construed to supercede New Source Performance Standards; National Emission Standards for Hazardous Air Pollutants; and the regulations controlling emissions from major new or modified stationary sources in attainment and non-attainment areas.
              (31) Revisions raising the allowable sulfur-in-oil limit to 2.0% for two sources excluded from revisions to CHAPTER Air 400, Section 402.02 (identified at paragraph (c)(26) of this section), submitted on January 13, 1984. The two sources, and the source specific restrictions at each, are:
              (i) Manchester Steam Station, Public Service Company of N.H., Manchester (The auxiliary boiler is allowed to burn 2.0% sulfur oil as long as the main boilers remain inactive. If either or both of the main boilers are reactivated, the maximum sulfur content of oil burned in any boiler shall not exceed 1.7% by weight. In addition, each main boiler shall not operate until its stack height is increased to 45 m.)
              (ii) Hinsdale Products Co., Inc., Hinsdale (Limited to a maximum hourly fuel firing rate of 213 gallons.)
              (32) A revision submitted on December 22, 1983 which requires Markem Corporation to install an incinerator. The installation of the incinerator must be completed by July 1, 1985.
              (33) The TSP plan to attain primary standards in Berlin, New Hampshire and the administrative order issued May 2, 1984 to the James River Corporation which were submitted by the Air Resources Agency on May 9, 1984.
              (34) Revisions to Part (Air) 610 of Chapter 600, “Statewide Permit System” for the preconstruction permitting of new major sources and major modifications in nonattainment areas submitted on April 9, 1984 and September 10, 1984 by the New Hampshire Air Resources Commission.
              (35) A revision to approve operating limits for boilers at Dartmouth College, submitted on May 19, 1986 by the Director of the New Hampshire Air Resources Agency.
              (i) Incorporation by reference.
              (A) Permits to Operate issued by the State of New Hampshire Air Resources Agency to Dartmouth College, No. PO-B-1501.5, No. PO-B-1502.5, and No. PO-B-1503.5, and Temporary Permit TP-B-150.2, 3, and 4, dated January 6, 1986.

              (36) Approval of a revision to allow the James River Corporation (Cascade Mill), Gorham, to burn oil having a 2.2% sulfur-by-weight limit in accordance with previously approved SIP regulation Chapter Air 400, Section Air 402.02, submitted on February 11, 1985. This sources was excluded from revisions pertaining to New Hampshire regulation Chapter Air 400, Section Air 402.02 (identified at paragraph (c)(26) of this section), but New Hampshire has now submitted adequate technical support for approval.
              (37) Revisions to the State Implementation Plan submitted on April 26, 1985, January 20, 1986 and May 12, 1987 by the Air Resources Commission.
              (i) Incorporation by reference.
              (A) Letter dated April 26, 1985 from the New Hampshire Air Resources Commission submitting revisions to the State Implementation Plan for EPA approval.
              (B) Revisions to New Hampshire Code of Administrative Rules, Part Air 704.01, “Permit Review Fee for Large Fuel Burning Devices,” Part Air 704.02, “Permit Review Fee for All Other Devices,” Part Air 706.01, “Renewal Review Fee For Large Fuel Burning Devices,” Part Air 706.02, “Renewal Review Fee For All Other Devices,” Part Air 1202, “Fuel Burning Devices,” effective on December 27, 1984.
              (C) Certification from the State of New Hampshire dated April 26, 1985.
              (D) Letter from the State of New Hampshire dated January 20, 1986.
              (E) Letter from the State of New Hampshire dated May 12, 1987.
              (38) Approval of a revision to allow the James River Corporation, Groveton, to burn oil having a 2.2% sulfur-by-weight limit in accordance with previously approved SIP regulation CHAPTER Air 400, Section Air 402.02, submitted on January 22, 1986. This source was previously excluded from revisions pertaining to New Hampshire regulation CHAPTER Air 400, Section Air 402.02 (identified at paragraph (c)(26) of this section), but New Hampshire has now submitted adequate technical support for approval.
              (i) Incorporation by reference.
              (A) The conditions in the following five Permits to Operate issued by the State of New Hampshire Air Resources Agency on September 6, 1985, to the James River Corporation—Groveton Group: Permit No. PO-B-1550, Conditions 5B, 5C, and 5D; Permit No. PO-B-213, Conditions 2 and 5A; Permit No. PO-B-214, Conditions 2 and 5A; Permit No. PO-B-215, Conditions 2 and 5A; and Permit No. PO-BP-2240, Condition 5B. These conditions limit the sulfur-in-fuel content at the James River Corporation, Groveton, to 2.2% sulfur by weight.
              (39) Attainment plans for carbon monoxide for the City of Nashua including an extension of the attainment date to December 31, 1990 as submitted on September 12, 1985, December 3, 1985, October 7, 1986, March 6, 1987, May 12, 1987 and October 15, 1987.
              (i) Incorporation by reference.
              (A) The New Hampshire Code of Administrative Rules, Department of Safety, Chapter 900, Emission Inspections, Part Saf-M, 901, Part Saf-M 902, Part Saf-M 903, Part Saf-M 904, Part Saf-M 905, Part Saf-M 906,Part Saf-M 907, Part Saf-M 908, Part Saf-M 909, and Part Saf-M 910, effective October 6, 1986.
              (B) Section 715.02 Introductory Text and paragraph (1) of Part Saf-M-715, and § 716.01 Introductory Text and paragraph (g) of Part Saf-M-716, submitted to New Hampshire Department of Safety by the State of New Hampshire on August 14, 1985.
              (ii) Additional material.
              (A) A letter from Governor John H. Sununu to Michael R. Deland, dated March 6, 1987, committing to take legislative measures to convert the Inspection/Maintenance program in the Nashua area to the use of computerized emission analyzers in the event that the program is found to not be achieving the necessary emission reductions.
              (B) Narrative submittals, including an attainment demonstration.
              (40) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on July 6, 1989.
              (i) Incorporation by reference.
              (A) Letter from the New Hampshire Air Resources Division dated July 6, 1989 submitting revisions to the New Hampshire State Implementation Plan.
              (B) Revisions to New Hampshire's Rule Env-A 303.01 entitled “Particulate Matter,” effective April 21, 1989.
              (C) Revisions to New Hampshire's Rule Env-A 1001.02 entitled “permissible Open Burning,” effective May 26, 1989.
              (41) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on February 12, 1991.
              (i) Incorporation by reference.
              
              (A) Letter from the New Hampshire Air Resources Division dated February 12, 1991 submitting a revision to the New Hampshire State Implementation Plan.
              (B) Env-A 802.09 and Env-A 802.10 of the New Hampshire Administrative Rules Governing the Control of Air Pollution entitled “Continuous Emission Monitoring” and “CEM Recordkeeping Requirements,” respectively. These regulations were effective on December 27, 1990.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.
              (42) [Reserved]
              (43) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on November 21, 1989.
              (i) Incorporation by reference.
              (A) Letter form the New Hampshire Air Resources Division dated November 21, 1989 submitting a revision to the New Hampshire State Implementation Plan.
              (B) Amendments to regulations for the State of New Hampshire's Administrative Rules Governing Air Pollution in Chapters Env-A 100, 800, 900 and 1200 which were effective November 16, 1989.
              (C) Letter from Robert W. Varney, Commissioner of the Department of Environmental Services of New Hampshire, to John B. Hammond, Acting Director of the New Hampshire Office of Legislative Services, dated November 15, 1989, adopting final rules.
              (44) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on September 12, 1990.
              (i) Incorporation by reference.
              Letter from the New Hampshire Air Resources Division dated September 12, 1990 submitting a revision to the New Hampshire State Implementation Plan that withdraws nine source-specific operating permits incorporated by reference at 40 CFR 52.1520(c)(21), (c)(25) and (c)(32).
              (ii) Additional materials.
              Letter from the New Hampshire Air Resources Division dated July 2, 1991 submitting documentation of a public hearing.
              (45) Revisions to the State Implementation Plan consisting of a readoption of the Rules Governing the Control of Air Pollution for the State of New Hampshire submitted by the New Hampshire Air Resources Division on February 12, 1991.
              (i) Incorporation by reference.
              (A) Letter from the New Hampshire Air Resources Division dated February 12, 1991 submitting revisions to the New Hampshire State Implementation Plan.

              (B) The following portions of the Rules Governing the Control of Air Pollution for the State of New Hampshire effective on December 27, 1990:
              
              
                • Chapter Env-A 100: Sections Env-A 101.01-.20, 101.22-.26, 101.28-.32, 101.34-50, 101.52, 101.54-.57, 101.59-.62, 101.64-.97 and 101.99.
                • Chapter Env-A 200: Parts Env-A 201-205; Part Env-A 207; Section Env-A 209.05; and Part Env-A 210.
                • Chapter Env-A 300: Parts Env-A 301-303.
                • Chapter Env-A 400: Part Env-A 401-404; Sections Env-A 401-404; Sections Env-A 405.01-.05(b) and 405.06.
                • Chapter Env-A 600: Parts Env-A 601-602; Sections Env-A 603.01-.02(o) and 603.03(a)-(e); and Parts Env-A 604-616.
                • Chapter Env-A 700: Parts Env-A 701-705.
                • Chapter Env-A 800: Parts Env-A 801-802; and Part Env-A 804.
                • Chapter Env-A 900: Parts Env-A 901-903.
                • Chapter Env-A 1000: Part Env-A 1001.
                • Chapter Env-A 1200: Parts Env-A 1201-1203; Sections 1204.01-.11 and 1204.13-.19; Part Env-A 1205; Sections Env-A 1206.01-.02 and 1206.04-.06; and Parts Env-A 1207-1208.
              
              
              (ii) Additional materials.
              (A) Letters from the New Hampshire Air Resources Division dated May 7, August 20, and August 26, 1991, March 6, and May 6, 1992 withdrawing certain portion of the February 12, 1991 SIP submittal.

              (46) Revisions to the State Implementation Plan consisting of amendments to Chapter Env-A 1204.12 Emission Control Methods for Cutback and Emulsified Asphalt submitted by the New Hampshire Air Resources Division on May 15, 1992.
              (i) Incorporation by reference.
              (A) Letter from the New Hampshire Air Resources Division dated May 15, 1992 submitting a revision to the New Hampshire State Implementation Plan.

              (B) The following portions of the Rules Governing the Control of Air Pollution for the State of New Hampshire effective on January 17, 1992: Chapter Env-A 1200: PART Env-A 1204.12 Emission Control Methods for Cutback and Emulsified Asphalt.
              
              (47) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on May 15, 1992.
              (i) Incorporation by reference.
              (A) Letter from the New Hampshire Air Resources Division dated May 15, 1992 submitting a revision to the New Hampshire State Implementation Plan.

              (B) The following portions of the Rules Governing the Control of Air Pollution for the State of New Hampshire effective on January 17, 1992:
              
              —Chapter Env-A 800: Part Env-A 805
              —Chapter Env-A 1200: Sections Env-A 1204.02, 1204.04, 1204.05-1204.08, 1204.14-1204.15.
              (48) [Reserved]
              (49) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on June 17, 1994, and December 21, 1992.
              (i) Incorporation by reference.
              (A) Letters from the New Hampshire Air Resources Division dated June 17, 1994, and December 21, 1992, submitting revisions to the New Hampshire State Implementation Plan.

              (B) Regulations Chapter Env-A 1200, Part Env-A 1211, “Nitrogen Oxides (NOX),” effective on May 20, 1994, and Chapter Env-A 900, Part Env-A 901, sections Env-A 901.06 “NOX Recordkeeping Requirements,” and Env-A 901.07, “NOX Reporting Requirements,” effective on November 13, 1992.
              (50) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on July 7, 1995, September 18, 1995, and October 18, 1995.
              (i) Incorporation by reference.
              (A) Letters from the New Hampshire Air Resources Division dated July 7, 1995, September 18, 1995, and October 18, 1995, submitting revisions to the New Hampshire State Implementation Plan.
              (B) New Hampshire NOX RACT Order ARD-95-001, concerning Groveton Paperboard Corporation, effective on May 10, 1995.
              (C) New Hampshire NOX RACT Order ARD-95-002, concerning Plymouth Cogeneration Limited Partnership, effective September 12, 1995.
              (D) New Hampshire NOX RACT Order ARD-95-003, concerning Waterville Valley Ski Area Limited, effective September 19, 1995.
              (51) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on December 9, 1996, June 28, 1996, October 24, 1996, and July 10, 1995.
              (i) Incorporation by reference.
              (A) Letters from the New Hampshire Air Resources Division dated December 9, 1996, June 28, 1996, October 24, 1996, July 10, 1995 and December 21, 1992 submitting revisions to the New Hampshire State Implementation Plan (SIP), and a letter dated November 21, 1997 withdrawing Env-A 1204.06 from the SIP submittal.
              (B) Regulations Part Env-A 801 “Purpose;” Part Env-A 802 “Testing and Monitoring for Stationary Sources: General Requirements;” Part Env-A 902 “Malfunctions and Breakdowns of Air Pollution Control Equipment;” and Part Env-A 903 “Compliance Schedules” all effective November 15, 1992.
              (C) Regulations Part Env-A 803 “VOC Testing;” Part Env-A 804 “Capture Efficiency;” Sections Env-A 901.01 through 901.05, 901.08 and 901.09 of Part Env-A 901 “Recordkeeping and Reporting by Sources;” and Part Env-A 1204 “Stationary Sources of Volatile Organic Compounds (VOCs) (except 1204.06),” all effective on August 31, 1995.
              (D) New Hampshire VOC RACT Order ARD-94-001, concerning L.W. Packard, effective May 5, 1995.
              (E) New Hampshire VOC RACT Order ARD-95-010, concerning Kalwall in Manchester, NH, effective September 10, 1996.
              (F) New Hampshire VOC RACT Order ARD-96-001, concerning Textile Tapes Corporation, NH, effective October 4, 1996.
              (52) A revision to the New Hampshire SIP regarding ozone monitoring. The State of New Hampshire will modify its SLAMS and its NAMS monitoring system to include a PAMS network design and establish monitoring sites. The State's SIP revision satisfies 40 CFR 58.20(f) PAMS requirements.
              (i) Incorporation by reference.

              (A) State of New Hampshire Photochemical Assessment Monitoring Stations—Network Plan—Network Overview.
              
              (ii) Additional material.
              (A) NH-DES letter dated December 13, 1994, and signed by Thomas M. Noel, Acting Director, NH-DES.
              (53) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on August 29, 1996. This revision is for the purpose of satisfying the rate-of-progress requirement of section 182(b) and the contingency measure requirement of section 172(c)(9) of the Clean Air Act, for the Portsmouth-Dover-Rochester serious ozone nonattainment area, and the New Hampshire portion of the Boston-Lawrence-Worcester serious ozone nonattainment area.
              (i) Incorporation by reference.
              (A) Letter from the New Hampshire Air Resources Division dated August 29, 1996 submitting a revision to the New Hampshire State Implementation Plan.
              (54) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on April 14, 1997, May 6, 1997, and September 24, 1997.
              (i) Incorporation by reference.
              (A) Letters from the New Hampshire Air Resources Division dated April 14, 1997, May 6, 1997, and September 24, 1997 submitting revisions to the New Hampshire State Implementation Plan.
              (B) New Hampshire NOX RACT Order ARD-97-001, concerning Public Service Company of New Hampshire in Bow, effective on April 14, 1997.
              (C) New Hampshire NOX RACT Order ARD-95-011, concerning Hampshire Chemical Corporation, effective on May 6, 1997.
              (D) New Hampshire NOX RACT Order ARD-97-003, concerning Crown Vantage, effective September 24, 1997.
              (55)-(56) [Reserved]
              (57) Revision to the State Implementation Plan submitted by the New Hampshire Air Resources Division on July 27, 1998.
              (i) Incorporation by reference.
              (A) Regulation Chapter Env-A 3200 NOX Budget Trading Program adopted and effective on July 17, 1998.
              (ii) Additional materials.

              (A) Letter from the New Hampshire Air Resources Division dated July 27, 1998 submitting Chapter Env-A 3200 NOX Budget Trading Program as a revision to the New Hampshire State Implementation Plan.
              (58) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on November 25, 1992.
              (i) Incorporation by reference.
              (A) Letter from the New Hampshire Air Resources Division dated November 24, 1992 submitting a revision to the New Hampshire State Implementation Plan.
              (B) Part Env-A 1205 “Volatile Organic Compounds (VOC): Gasoline Dispensing Facilities and Gasoline Tank Trucks,” effective in the State of New Hampshire on August 17, 1992.
              (ii) Additional materials.
              (A) New Hampshire Department of Environmental Services “Stage II Equivalency Demonstration,” dated November 1992.
              (B) Nonregulatory portions of the submittal.
              (59) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on September 4, 1998 and November 20, 1998.
              (i) Incorporation by reference.
              (A) New Hampshire Code of Administrative Rules, Part Saf-C 3221A “Emission Amendments to Official Motor Vehicle Inspection Requirements” as adopted on November 17, 1998; and Part Saf-C 5800 “Roadside Diesel Opacity Inspection Program Rules” as adopted on November 17, 1998.
              (ii) Additional material.
              (A) Document entitled “Alternative New Hampshire Motor Vehicle Inspection/Maintenance State Implementation Plan Revision” dated September 4, 1998.
              (B) Letters from the New Hampshire Air Resources Division dated September 4, 1998 and November 20, 1998 submitting a revision to the New Hampshire State Implementation Plan.
              (60) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division August 6, 2001 and April 26, 1995.
              (i) Incorporation by reference.

              (A) Section 623.01 and sections 623.03 through 623.06 of New Hampshire's rule PART Env-A 623 rule entitled, “Prevention of Significant Deterioration (PSD) Of Air Quality Permit Requirements.” This regulation was adopted in the State of New Hampshire on July 23, 2001.
              (B) New Hampshire's rules PART Env-A 205.03, “Applications Subject to PSD Requirements,” and PART Env-A 205.04, “Applications Subject to Nonattainment Requirements.” These regulations were adopted in the State of New Hampshire on February 22, 1995 and amended on July 23, 2001.
              (ii) Additional materials.
              (A) Letter from the New Hampshire Air Resources Division dated August 6, 2001 submitting a revision to the New Hampshire State Implementation Plan.
              (B) Letter from the New Hampshire Air Resources Division dated April 26, 1995 submitting a revision to the New Hampshire State Implementation Plan.
              (C) Nonregulatory portions of the State submittal.
              (61) Revisions to the State Implementation Plan submitted by the New Hampshire Department of Environmental Services on July 9, 1998.
              (i) Additional materials.
              (A) “New Hampshire Stage II Comparability Analysis,” prepared by the New Hampshire Department of Environmental Services, dated July 1, 1998.
              (62) Revisions to the State Implementation Plan submitted by the New Hampshire Department of Environmental Services on June 7, 1994.
              (i) Additional materials.
              (A) Letter from the New Hampshire Department of Environmental Services dated June 7, 1994 submitting a revision to the New Hampshire State Implementation Plan.
              (B) “Clean Fuel Fleet Equivalency Demonstration,” prepared by the New Hampshire Department of Environmental Services, dated May, 1994.
              (63) Revisions to the State Implementation Plan Submitted by the New Hampshire Department of Environmental Services on July 10, 1996.
              (i) Incorporation by reference.
              (A) Letter from the New Hampshire Department of Environmental Services dated July 10, 1996 submitting a revision to the New Hampshire State Implementation Plan.
              (B) Part Env-A 1502 of Chapter Env-A 1500 of the New Hampshire Code of Administrative Rules titled “Conformity of General Federal Actions,” adopted in the State of New Hampshire on April 25, 1996.
              (64) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on July 27, 1998.
              (i) Incorporation by reference.
              (A) Order ARD 98-001 issued by the New Hampshire Department of Environmental Services to Public Service Company of New Hampshire on July 17, 1998, with attachments: Discrete emission reduction protocol for Public Service of New Hampshire's Schiller Station, Units 4, 5 and 6, submitted to the New Hampshire Department of Environmental Services on April 10, 1998; and Discrete emission reduction protocol for Public Service of New Hampshire's Newington Station, Unit 1, submitted to the New Hampshire Department of Environmental Services on April 10, 1998.
              (ii) Additional materials.
              (A) Letter from the New Hampshire Air Resources Division dated July 17, 1998 submitting Final RACT Order 98-001 as a revision to the New Hampshire State Implementation Plan.
              (65) Revisions to the State Implementation Plan submitted by the New Hampshire Department of Environmental Services on August 16, 1999.
              (i) Incorporation by reference. New Hampshire regulation Chapter Env-A 3600, entitled “National Low Emission Vehicle (National LEV) Program” adopted July 21, 1999.
              (ii) Additional material. Letter from the New Hampshire Department of Environmental Services dated August 16, 1999 submitting the Low Emission Vehicle program as a revision to the State Implementation Plan.
              (66) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on July 29, 1993 and July 2, 1999.
              (i) Incorporation by reference.
              (A) New Hampshire's PART Env-A 610 “Additional Requirements in Non-attainment Areas and the New Hampshire Portion of the Northeast Ozone Transport Region” adopted on May 21, 1993.

              (B) New Hampshire's PART Env-A 622 (Formally Env-A 610) “Additional Requirements in Non-attainment Areas and the New Hampshire Portion of the Northeast Ozone Transport Region” incorporating the “Plant-wide Source,” adopted on June 26, 1997.
              (C) New Hampshire's PART Env-A 622 (Formally Env-A 610) “Additional Requirements in Non-attainment Areas and the New Hampshire Portion of the Northeast Ozone Transport Region,” addition of the requirements for section 173(a)(4) and (5) of the CAA, adopted on January 29, 1999.
              (D) Letter from the New Hampshire Air Resources Division dated July 29, 1993 submitting a revision to the New Hampshire State Implementation Plan.
              (E) Letter from the New Hampshire Air Resources Division dated July 2, 1999 submitting a revision to the New Hampshire State Implementation Plan.
              (67) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on September 11, 1998.
              (i) Additional materials.
              (A) Letter from the New Hampshire Department of Environmental Services dated September 11, 1998 stating a negative declaration for the aerospace coating operations Control Techniques Guideline category.
              (68) Revisions to the State Implementation Plan submitted by the New Hampshire Air Resources Division on June 28, 1996 and April 15, 2002.
              (i) Incorporation by reference.
              (A) Order ARD-00-001 issued by the New Hampshire DES to Anheuser-Busch Incorporated, effective April 15, 2002.
              (B) Env-A 1204.27, “Applicability Criteria and Compliance Options for Miscellaneous and Multi-category Stationary VOC Sources,” effective August 21, 1995, is granted full approval for the New Hampshire portion of the eastern Massachusetts serious ozone nonattainment area.
              (ii) Additional materials.
              (A) Letter from the DES, dated April 15, 2002, submitting revised Anheuser-Busch order to EPA as a SIP revision and withdrawing previous submittal for this facility dated June 20, 2000.
              (B) Letter from the DES, dated March 22, 2002, containing information on New Filcas of America.
              [37 FR 10879, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1535, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart FF—New Jersey
            
              § 52.1570
              Identification of plan.
              Link to an amendment published at 85 FR 36751, June 18, 2020.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for New Jersey under section 110 of the Clean Air Act, as amended, 42 U.S.C. 7401 et seq., and 40 CFR part 51 to meet National Ambient Air Quality Standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to October 1, 2016, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Entries in paragraphs (c) and (d) of this section with the EPA approval dates after October 1, 2016 have been approved by EPA for inclusion in the State implementation plan and for incorporation by reference into the plan as it is contained in this section, and will be considered by the Director of the Federal Register for approval in the next update to the SIP compilation.
              (2) EPA Region 2 certifies that the materials provided by EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the state implementation plan as of the dates referenced in paragraph (b)(1) of this section.

              (3) Copies of the materials incorporated by reference into the state implementation plan may be inspected at the Environmental Protection Agency, Region 2, Air Programs Branch, 290 Broadway, New York, New York 10007. To obtain the material, please call the Regional Office. You may also inspect the material with an EPA approval date prior to October 1, 2016 at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
                
              
              (c) EPA approved regulations.
              
              
                EPA-Approved New Jersey State Regulations and Laws
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Comments
                
                
                  Title 7, Chapter 26, Subchapter 2A
                  Additional, Specific Disposal Regulations for Sanitary Landfills
                  June 1, 1987
                  June 29, 1990, 55 FR 26687
                
                
                  Title 7, Chapter 27, Subchapter 1
                  General Provisions
                  May 1, 1956
                  May 31, 1972, 37 FR 10880
                
                
                  Title 7, Chapter 27, Subchapter 2
                  Control and Prohibition of Open Burning
                  June 8, 1981
                  September 30, 1981, 46 FR 47779
                
                
                  Title 7, Chapter 27, Subchapter 3
                  Control and Prohibition of Smoke from Combustion of Fuel
                  October 12, 1977
                  January 27, 1984, 49 FR 3463
                
                
                  Title 7, Chapter 27, Subchapter 4
                  Control and Prohibition of Particles from Combustion of Fuel
                  April 20, 2009
                  August 3, 2010, 75 FR 45483
                
                
                  Title 7, Chapter 27, Subchapter 5
                  Prohibition of Air Pollution
                  October 12, 1977
                  January 27, 1984, 49 FR 3463
                
                
                  Title 7, Chapter 27, Subchapter 6
                  Control and Prohibition of Particles from Manufacturing Processes (except section 6.5)
                  May 23, 1977
                  January 26, 1979, 44 FR 5425
                  Section 6.5, “Variances,” is not approved (40 CFR 52. 52.1587(c)(20) and 52.1604(a)). Any State-issued variances must be formally incorporated as SIP revisions if EPA is to be bound to their provisions (40 CFR 52.1604(a)).
                
                
                  Title 7, Chapter 27, Subchapter 7
                  Sulfur
                  March 1, 1967
                  May 31, 1972, 37 FR 10880
                
                
                  Title 7, Chapter 27, Subchapter 8
                  Permits and Certificates, Hearings, and Confidentiality
                  April 5, 1985
                  November 25, 1986, 51 FR 42565
                
                
                  Title 7, Chapter 27, Section 8.11
                  Permits and Certificates, Hearings, and Confidentiality
                  March 2, 1992
                  April 15, 1994, 59 FR 17933
                
                
                  Title 7, Chapter 27, Sections 8.1 and 8.2
                  Permits and Certificates, Hearings, and Confidentiality
                  June 20, 1994
                  August 7, 1997, 62 FR 42412
                
                
                  Title 7, Chapter 27, Subchapter 9
                  Sulfur in Fuels
                  September 20, 2010
                  January 3, 2012, 77 FR 19
                  Sulfur dioxide “bubble” permits issued by the State pursuant to Section 9.2 and not waived under the provisions of Section 9.4 become applicable parts of the SIP only after receiving EPA approval as a SIP revision.
                
                
                  Title 7, Chapter 27, Subchapter 10
                  Sulfur in Solid Fuels
                  April 20, 2009
                  August 3, 2010, 75 FR 45483
                  Notification of “large zone 3 coal conversions” must be provided to EPA (40 CFR 52.1601(b)).
                
                
                  Title 7, Chapter 27, Subchapter 11
                  Incinerators
                  August 15, 1968
                  May 31, 1972, 37 FR 10880
                
                
                  Title 7, Chapter 27, Subchapter 12
                  Prevention and Control of Air Pollution Emergencies
                  May 20, 1974
                  May 30, 2018, 83 FR 24661
                
                
                  Title 7, Chapter 27, Subchapter 13
                  Ambient Air Quality Standards
                  June 25, 1985
                  November 25, 1986, 51 FR 42565
                
                
                  
                  Title 7, Chapter 27, Subchapter 14, Section 14.1
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/Definitions
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 14, Section 14.2
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/Applicability
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 14, Section 14.3
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/General prohibitions
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 14, Section 14.4
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/General public highway standards
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 14, Section 14.5
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/Motor vehicle inspections
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 14, Section 14.6
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/Motor vehicle standards
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 14, Section 14.7
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/Licensed emissions inspectors
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 14, Section 14.10
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/Penalties
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 14, Appendix
                  Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles/Appendix
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 15
                  Control and Prohibition of Air Pollution from Gasoline-Fueled Motor Vehicles/Definition
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27, Subchapter 16
                  Control and Prohibition of Air Pollution by Volatile Organic Compounds
                  November 6, 2017
                  October 9, 2018, 83 FR 50506
                
                
                  Title 7, Chapter 27, Subchapter 17
                  Control and Prohibition of Air Pollution by Toxic Substances
                  June 20, 1994
                  August 7, 1997, 62 FR 42412
                  Subchapter 17 is included in the SIP only as it relates to the control of perchloroethylene.
                
                
                  Title 7, Chapter 27, Subchapter 18
                  Control and Prohibition of Air Pollution from New or Altered Sources Affecting Ambient Air Quality (Emission Offset Rules)
                  March 15, 1993
                  July 25, 1996, 61 FR 38591
                  See July 25, 1996, for items not included in this limited approval.
                
                
                  
                  Title 7, Chapter 27, Subchapter 19
                  Control and Prohibition of Air Pollution from Oxides of Nitrogen
                  November 6, 2017
                  October 9, 2018, 83 FR 50506
                  Subchapter 19 is approved into the SIP except for the following provisions: (1) Phased compliance plan through repowering in Section 19.21 that allows for implementation beyond May 1, 1999; and (2) phased compliance plan through the use of innovative control technology in Section 19.23 that allows for implementation beyond May 1, 1999.
                
                
                  Title 7, Chapter 27, Subchapter 21
                  Emission Statements
                  April 20, 2009
                  August 3, 2010, 75 FR 45483
                  Section 7:27-21.3(b)(1) and 7:27-21.3(b)(2) of New Jersey's Emission Statement rule requires facilities to report on the following pollutants to assist the State in air quality planning needs: Hydrochloric acid, hydrazine, methylene chloride, tetrachloroethylene, 1, 1, 1 trichloroethane, carbon dioxide and methane. EPA will not take SIP-related enforcement action on these pollutants.
                
                
                  Title 7, Chapter 27, Subchapter 23
                  Prevention of Air Pollution from Architectural Coatings
                  December 29, 2008
                  December 22, 2010, 75 FR 80340
                
                
                  Title 7, Chapter 27, Subchapter 24
                  Prevention of Air Pollution from Consumer Products
                  December 29, 2008
                  December 22, 2010, 75 FR 80340
                
                
                  Title 7, Chapter 27, Subchapter 25
                  Control and Prohibition of Air Pollution by Vehicular Fuels
                  December 29, 2008
                  December 22, 2010, 75 FR 80340
                
                
                  Title 7, Chapter 27, Subchapter 26
                  Prevention of Air Pollution from Adhesives, Sealants, Adhesive Primers and Sealant Primers
                  December 29, 2008
                  December 22, 2010, 75 FR 80340
                
                
                  Title 7, Chapter 27, Subchapter 29
                  Low Emission Vehicle (LEV) Program
                  January 17, 2006
                  February 13, 2008, 73 FR 8200
                  In Section 29.13(g), Title 13, Chapter 1, Article 2, Section 1961.1 of the California Code of Regulations relating to greenhouse gas emission standards, is not incorporated into the SIP.
                
                
                  Title 7, Chapter 27, Subchapter 30
                  Clean Air Interstate Rule (CAIR) NOX Trading Program
                  July 16, 2007
                  October 1, 2007, 72 FR 55672
                
                
                  Title 7, Chapter 27, Subchapter 31
                  NOX Budget Program
                  July 16, 2007
                  October 1, 2007, 72 FR 55672
                
                
                  Title 7, Chapter 27, Subchapter 34
                  TBAC Emissions Reporting
                  December 29, 2008
                  December 22, 2010, 75 FR 80340
                
                
                  
                  Title 7, Chapter 27A, Subchapter 3, Section 3.10
                  Civil Administrative Penalties and Requests for Adjudicatory Hearings
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27B, Subchapter 3
                  Air Test Method 3: Sampling and Analytic Procedures for the Determination of Volatile Organic Compounds from Source Operations
                  June 20, 1994
                  August 7, 1997, 62 FR 42412
                
                
                  Title 7, Chapter 27B, Subchapter 4, Section 4.1
                  Air Test Method 4: Testing Procedures for Diesel-Powered Motor Vehicles
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27B, Subchapter 4, Section 4.2
                  Air Test Method 4: Testing Procedures for Diesel-Powered Motor Vehicles
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27B, Subchapter 4, Section 4.3
                  Air Test Method 4: Testing Procedures for Diesel-Powered Motor Vehicles
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27B, Subchapter 4, Section 4.6
                  Air Test Method 4: Testing Procedures for Diesel-Powered Motor Vehicles
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27B, Subchapter 4, Section 4.7
                  Air Test Method 4: Testing Procedures for Diesel-Powered Motor Vehicles
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27B, Subchapter 4, Section 4.8
                  Air Test Method 4: Testing Procedures for Diesel-Powered Motor Vehicles
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 7, Chapter 27B, Subchapter 5
                  Air Test Method 5: Testing Procedures for Gasoline-Fueled Motor Vehicles
                  October 3, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 7.1
                  Vehicle Inspections
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 7.2
                  Vehicle Inspections
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 7.3
                  Vehicle Inspections
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 7.4
                  Vehicle Inspections
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 7.5
                  Vehicle Inspections
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 7.6
                  Vehicle Inspections
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 24, Section 20
                  Motorcycles
                  October 19, 2009
                  March 15, 2012, 77 FR 15263
                
                
                  Title 13, Chapter 20, Subchapter 26, Section 26.2
                  Compliance with Diesel Emission Standards and Equipment, Periodic Inspection Program for Diesel Emissions, and Self-Inspection of Certain Classes of Motor Vehicles
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  
                  Title 13, Chapter 20, Subchapter 26, Section 26.11
                  Compliance with Diesel Emission Standards and Equipment, Periodic Inspection Program for Diesel Emissions, and Self-Inspection of Certain Classes of Motor Vehicles
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 26, Section 26.12
                  Compliance with Diesel Emission Standards and Equipment, Periodic Inspection Program for Diesel Emissions, and Self-Inspection of Certain Classes of Motor Vehicles
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 26, Section 26.16
                  Compliance with Diesel Emission Standards and Equipment, Periodic Inspection Program for Diesel Emissions, and Self-Inspection of Certain Classes of Motor Vehicles
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 26, Section 26.17
                  Compliance with Diesel Emission Standards and Equipment, Periodic Inspection Program for Diesel Emissions, and Self-Inspection of Certain Classes of Motor Vehicles
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 28, Sections 28.3, 28.4 and 28.6
                  Inspection of New Motor Vehicles
                  October 19, 2009
                  March 15, 2012, 77 FR 15263
                
                
                  Title 13, Chapter 20, Subchapter 29, Sections 29.1, 29.2 and 29.3
                  Mobile Inspection Unit
                  October 19, 2009
                  March 15, 2012, 77 FR 15263
                
                
                  Title 13, Chapter 20, Subchapter 32
                  Inspection Standards and Test Procedures to be Used by Official Inspection Facilities
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 33
                  Inspection Standards and Test Procedures to be Used by Licensed Private Inspection Facilities
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 43
                  Enhanced Motor Vehicle Inspection and Maintenance Program
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 44
                  Private Inspection Facility Licensing
                  April 26, 2016
                  May 9, 2018, EPA approval finalized at 83 FR 21174
                
                
                  Title 13, Chapter 20, Subchapter 45
                  Motor Vehicle Emission Repair Facility Registration
                  October 19, 2009
                  March 15, 2012, 77 FR 15263
                
                
                  Title 13, Chapter 21, Subchapter 5, Section 5.12
                  Registration Plate Decals
                  December 6, 1999
                  January 22, 2002, 67 FR 2811
                
                
                  
                  Title 13, Chapter 21, Subchapter 15, Sections 15.8 and 15.12
                  New Jersey Licensed Motor Vehicle Dealers
                  October 19, 2009
                  March 15, 2012, 77 FR 15263
                
                
                  Title 16, Chapter 53
                  Autobus Specifications
                  September 26, 1983
                  June 13, 1986, 51 FR 21549
                  Only Sections 3.23, 3.24, 3.27, 6.15, 6.21, 6.30, 7.14, 7.17, 7.23, 8.15, 8.22, 8.25 are approved.
                
                
                  Title 39, Chapter 8, Subchapter 1
                  Motor Vehicle Inspections Exceptions
                  July 1, 2010
                  March 15, 2012, 77 FR 15263
                
                
                  Title 39, Chapter 8, Subchapter 2
                  Inspection of Motor Vehicles; Rules, Regulations
                  July 1, 2010
                  March 15, 2012, 77 FR 15263
                
                
                  Title 39, Chapter 8, Subchapter 3
                  Certificate of Approval, Issuance; Owner's Obligation for Safety
                  July 1, 2010
                  March 15, 2012, 77 FR 15263
                  
                
                
                  N.J.S.A. 52:13D-14
                  New Jersey's Conflict of Interest Law
                  January 11, 1972
                  May 30, 2018, 83 FR 24661
                
                
                  N.J.S.A.52:13D-16(a)-(b)
                  New Jersey's Conflict of Interest Law
                  September 16, 1996
                  May 30, 2018, 83 FR 24661
                
                
                  N.J.S.A. 52:13D-21(n)
                  New Jersey's Conflict of Interest Law
                  March 15, 2006
                  May 30, 2018, 83 FR 24661
                
              
              (d) EPA approved State source-specific requirements.
              
              
                EPA-Approved New Jersey Source-Specific Provisions
                
                  Name of source
                  Identifier No.
                  State effective date
                  EPA approval date
                  Comments
                
                
                  Johnson Matthey
                  55270
                  June 13, 1995
                  January 17, 1997, 62 FR 2581
                  NOX RACT Facility Specific NOX Emission Limits NJAC 7:27-9.13. Multi-chamber metals recovery furnace, installation of low NOX burner.
                
                
                  Sandoz Pharmaceuticals Corporation
                  104855
                  March 23, 1995
                  January 17, 1997, 62 FR 2581
                  NOX RACT Facility Specific NOX Emission Limits NJAC 7:27-9.13. Controlled air combustion small trash from fired boiler energy recovery system.
                
                
                  PSEG Fossil Hudson Generation Station
                  BOP110001
                  March 8, 2011
                  January 3, 2012, 77 FR 19
                  NOX, SO2, PM10 BART source specific control units: U1-OS1 (cyclone boiler (shutdown)), U1-OS2 (dry bottom wall-fired boiler), U15-OS(coal receiving system), U16-OS (coal reclaim system).
                
                
                  Conoco Phillips (Facility is now Phillips 66.)
                  BOP110001
                  September 21, 2011
                  January 3, 2012, 77 FR 19
                  NOX, SO2 and PM10 BART source specific control units: OS1-E241, OS2-E243, OS3-E245, OS4-E246, OS5-E247, OS6-E248, OS7-E249, OS8-E250, OS11-E242, OS13-E253, and OS15-E258 (process heaters).
                
                
                  Vineland Municipal Electric Utility—Howard M. Down
                  BOP110001
                  September 26, 2011
                  January 3, 2012, 77 FR 19
                  NOX, SO2 and PM10 BART source specific control units: U10-OS2(fuel oil boiler retired September 1, 2012), U10-OS3 (turbine (shutdown)), and U22-OS (emergency generator).
                
                
                  BL England Generating Station (Facility is now RC Cape May.)
                  BOP100003
                  December 16, 2010
                  January 3, 2012, 77 FR 19
                  NOX, SO2 and PM10 BART source specific control units: U1-OS1(wet bottom coal-fired boiler (shutdown)), U2-OS1 (cyclone wet bottom coal fired boiler), U3-OS1 (oil-fired tangential boiler), U6-OS1 (emergency fire water pump engine), U7-OS1, U7-OS2, U7-OS4, U7-OS5, U7-OS6, U7-OS7,U7-OS10, U7-OS11, U7-OS12 (coal handling systems) and U8-OS1 (cooling tower).
                
                
                  
                  Atlantic States Cast Iron Pipe Company
                  85004
                  November 22, 1994
                  October 20, 1998, 63 FR 55949
                  Approving NOX RACT Source Specific regulations NJAC 7:27-19.13 Cupola and Annealing Oven processes. Effective date 12/21/98.
                
                
                  Trigen-Trenton Energy Co
                  61015
                  January 11, 2007
                  July 16, 2008, 73 FR 40752
                  Alternative NOX Emission Limit pursuant to NJAC 7:27-19.13 For 2 Cooper Bessemer Distillate Oil or Dual Fired 4 stroke Diesel Internal Combustion Engines.
                
                
                  PSE&G Nuclear Hope Creek and Salem Generating Stations Cooling Tower
                  BOP050003
                  August 7, 2007 Significant Modification Approval
                  April 1, 2009, 74 FR 14734
                  TSP/PM 10 Source Specific Variance to SIP NJAC 7:27-6.5 Cooling Tower Unit 24, OS1 Effective Date 5/1/2009.
                
                
                  Co-Steel Corp of Sayreville (Formerly New Jersey Steel Corporation)
                  15076
                  September 3, 1997
                  November 12, 2003, 68 FR 63991
                  NOX Source specific emission limit under NJAC 7:27-19.13 for Electric arc furnace, melt shop metallurgy and billet reheat furnace sources. Effective date 12/13/2003.
                
                
                  Transcontinental Gas Pipelines Corp., LNG Station 240
                  02626
                  June 12, 2014
                  August 10, 2017, 82 FR 37308
                  Alternate NOX Emission Limit and other requirements pursuant to NJAC 7:27-19.13 for four natural gas-fired water bath heaters ((U7-U10).
                
                
                  Joint Base McGuire-Dix-Lakehurst (Lakehurst, NJ)
                  BOP15001
                  August 26, 2016
                  August 10, 2017, 82 FR 37308
                  Alternate NOX Emission Limit and other requirements pursuant to NJAC 7:27-19.13 for two natural gas-fired boilers (Nos 2 and 3).
                
                
                  Gerdau Ameristeel Sayreville
                  Program Interest 18052; Activity Number BOP 150001; Emission Unit U2; Operating Scenario OS301; Ref #2
                  March 26, 2018
                  May 30, 2019, 84 FR 24980
                  None.
                
                
                  CMC Steel New Jersey
                  Program Interest 18052; Activity Number BOP 180001; Emission Unit U2; Operating Scenario OS301; Ref #2
                  December 5, 2018
                  May 30, 2019, 84 FR 24980
                  New ownership from Gerdau Ameristeel Sayreville to Commercial Metal Company (CMC).
                
                
                  Paulsboro Refinery
                  PI 55829; BOP 180002 U900
                  6/26/2018
                  10/11/2019, 84 FR 54785
                  The External floating roof tanks (EFRTs) that are not being domed include tank numbers 725, 802, 1023, 1027, 2869, 2940, 2941, 3174, S8O, S8I, and S82. The EFRTs that may complete doming after the regulatory deadline include tank numbers 1063, 1116, 1320, 1065, and 1066.
                
                
                  Buckeye Port Reading Terminal
                  PI 17996, BOP 160001 U8
                  6/13/2018
                  10/11/2019, 84 FR 54785
                  The EFRTs that are not being domed include tank numbers 7930, 7934, 7937, and 7945. The EFRTs that may complete doming after the regulatory deadline include tank numbers 1219 and 1178.
                
                
                  Buckeye Pennsauken Terminal
                  PI 51606, BOP 130002 U1
                  8/21/2014
                  10/11/2019, 84 FR 54785
                  The EFRT that are not being domed include tank number 2018.
                
                
                  Phillips 66 Company Linden
                  PI 41805, BOP 170004 U16
                  1/26/2018
                  10/11/2019, 84 FR 54785
                  The EFRTs that are not being domed include tank numbers T52, T105, T119, T134, T244, T349, T350, T354, T355, and T356. The EFRT that may complete doming after the regulatory deadline include tank number T234.
                
              
              (e) EPA approved nonregulatory and quasi-regulatory provisions.
                
              
              
                EPA-Approved New Jersey Nonregulatory and Quasi-Regulatory Provisions
                
                  SIP element
                  Applicable geographic or nonattainment area
                  New Jersey submittal date
                  EPA approval date
                  Explanation
                
                
                  New Jersey NOX SIP Call Budget Demonstration
                  Statewide
                  April 26, 1999 and supplemented on July 31, 2000
                  May 22, 2001, 66 FR 28063
                
                
                  2002 and 2005 Reasonable Further Progress Plans
                  New Jersey portion of the New York-Northern New Jersey-Long Island and Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment areas
                  April 11, 2001
                  February 4, 2002, 67 FR 5152
                
                
                  2007 Reasonable Further Progress Plans
                  New Jersey portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  April 11, 2001
                  February 4, 2002, 67 FR 5152
                
                
                  2002, 2005 and 2007 Transportation Conformity Budgets
                  New Jersey portion of the New York-Northern New Jersey-Long Island Severe and Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment areas
                  April 11, 2001
                  February 4, 2002, 67 FR 5152
                
                
                  Updated 1990, 1996, 1999, 2002 and 2005 General Conformity Emissions Budget
                  McGuire Air Force Base
                  April 11, 2001
                  February 4, 2002, 67 FR 5152
                
                
                  2002, 2005 and 2007 Ozone Projection Year Emission Inventories
                  New Jersey portion of the New York-Northern New Jersey-Long Island and Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment areas
                  April 11, 2001
                  February 4, 2002, 67 FR 5152
                
                
                  1996 Base Year Emission Inventories
                  Statewide and New Jersey portion of the New York-Northern New Jersey-Long Island Severe and Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment areas
                  April 11, 2001
                  February 4, 2002, 67 FR 5152
                
                
                  RACM Analysis
                  New Jersey portion of the New York-Northern New Jersey-Long Island Severe and Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment areas
                  October 16, 2001
                  February 4, 2002, 67 FR 5152
                
                
                  1-Hour ozone Attainment Demonstration for 2007
                  New Jersey portion of the New York-Northern New Jersey-Long Island Severe and Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment area
                  August 31 and October 16, 1998 and April 26, 2000
                  February 4, 2002, 67 FR 5152
                
                
                  1-Hour ozone Attainment Demonstration for 2005
                  New Jersey portion of the Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment area
                  August 31 and October 16, 1998 and April 26, 2000
                  February 4, 2002, 67 FR 5152
                
                
                  CO Attainment Demonstration and Redesignation Request
                  New Jersey portion of the New York-Northern New Jersey-Long Island 8-hour CO nonattainment area
                  January 15, 2002
                  August 23, 2002, 67 FR 54574
                
                
                  1996 CO Attainment Inventory
                  New Jersey portion of the New York-Northern New Jersey-Long Island 8-hour CO nonattainment area
                  August 7, 1998 and supplemented on October 1, 2001 and January 15, 2002
                  August 23, 2002, 67 FR 54574
                
                
                  2007 and 2014 CO Projection Inventories
                  New Jersey portion of the New York-Northern New Jersey-Long Island 8-hour CO nonattainment area
                  January 15, 2002
                  August 23, 2002, 67 FR 54574
                
                
                  
                  1997, 2007 and 2014 Transportation Conformity Budgets
                  New Jersey portion of the New York-Northern New Jersey-Long Island 8-hour CO nonattainment area
                  December 10, 1999 and January 15, 2002
                  August 23, 2002, 67 FR 54574
                
                
                  Redesignation request to attainment for the CO nonattainment area
                  New Jersey portion of the New York-Northern New Jersey-Long Island 8-hour CO nonattainment area
                  November 15, 1992, October 4, 2003 and August 7, 1998 and supplemented on October 1, 2001 and January 15, 2002
                  August 23, 2002, 67 FR 54574
                
                
                  CO Maintenance Plan
                  Atlantic, Burlington, Mercer, Middlesex, Monmouth, Morris, Ocean, Salem and Somerset (the 9 non-classified areas) and Camden County, in New Jersey. CO NAAQS
                  May 18, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  2002 CO Attainment Inventory
                  Atlantic, Burlington, Mercer, Middlesex, Monmouth, Morris, Ocean, Salem and Somerset (the 9 non-classified areas) and Camden County, in New Jersey. CO NAAQS
                  May 18, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  1997 and 2007 CO Transportation Conformity Motor Vehicle Emission Budgets
                  Atlantic, Burlington, Mercer, Middlesex, Monmouth, Morris, Ocean, Salem and Somerset (the 9 non-classified areas) and Camden County, in New Jersey. CO NAAQS
                  May 21, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  2007 and 2014 CO Transportation Conformity Emission Budgets
                  Five county New Jersey portion of the New York-Northern New Jersey-Long Island CO nonattainment area
                  May 18, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  2002 VOC, NOX and CO ozone season and annual emissions inventory
                  State-wide
                  May 18, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  2002 PM2.5 and associated precursors annual emissions inventory

                  New Jersey portion of the New York-Northern New Jersey-Long Island PM2.5 nonattainment area and statewide
                  May 18, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  2005 and 2007 VOC, NOX and Transportation Conformity Emission Budgets
                  New Jersey portion of the New York-Northern New Jersey-Long Island ozone nonattainment area
                  May 18, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  Updated 1990, 1996, 1999, 2002 and 2005 General Conformity Emissions Budget
                  McGuire Air Force Base
                  May 18, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  2005 and 2007 VOC and NOX Transportation Conformity Emission Budgets
                  New Jersey portion of the Philadelphia-Wilmington-Trenton ozone nonattainment area
                  May 18, 2006
                  July 10, 2006, 71 FR 38770
                
                
                  2008 VOC and NOX Projection Inventories
                  New Jersey portion of the New York-Northern New Jersey-Long Island and Philadelphia-Wilmington-Atlantic City ozone nonattainment areas
                  October 29, 2007
                  May 15, 2009, 74 FR 22837
                
                
                  2008 Reasonably Further Progress Plans
                  New Jersey portion of the New York-Northern New Jersey-Long Island and Philadelphia-Wilmington-Atlantic City ozone nonattainment areas
                  October 29, 2007
                  May 15, 2009, 74 FR 22837
                
                
                  
                  RACM Analysis
                  New Jersey portion of the New York-Northern New Jersey-Long Island and Philadelphia-Wilmington-Atlantic City ozone nonattainment areas
                  October 29, 2007
                  May 15, 2009, 74 FR 22837
                
                
                  2008 VOC and NOX Transportation Conformity Budgets
                  New Jersey portion of the New York-Northern New Jersey-Long Island and Philadelphia-Wilmington-Atlantic City ozone nonattainment areas
                  October 29, 2007
                  May 15, 2009, 74 FR 22837
                
                
                  2008-2011 VOC and NOX General Conformity Budgets
                  McGuire Air Force Base and Lakehurst Naval Air Station
                  October 29, 2007
                  May 15, 2009, 74 FR 22837
                
                
                  RACT Analysis
                  State-wide
                  August 1, 2007
                  May 15, 2009, 74 FR 22837
                
                
                  Regional Haze Plan from 2002-2018
                  State-wide
                  July 28, 2009 and supplemented on December 9, 2010, March 2, 2011 and December 7, 2011
                  January 3, 2012, 77 FR 19
                
                
                  2002 and 2018 Regional Haze Modeling and Projection Inventory
                  State-wide
                  July 28, 2009 and supplemented on December 9, 2010, March 2, 2011 and December 7, 2011
                  January 3, 2012, 77 FR 19
                
                
                  Reasonable Progress Goals Visibility Demonstration
                  State-wide
                  July 28, 2009 and supplemented on December 9, 2010, March 2, 2011 and December 7, 2011
                  January 3, 2012, 77 FR 19
                
                
                  BART Analysis
                  State-wide
                  July 28, 2009 and supplemented on December 9, 2010, March 2, 2011 and December 7, 2011
                  January 3, 2012, 77 FR 19
                
                
                  8-hour ozone Attainment Demonstration
                  New Jersey portion of the New York-Northern New Jersey-Long Island and Philadelphia-Wilmington-Atlantic City 8-hour ozone nonattainment areas
                  October 29, 2007
                  February 11, 2013, 78 FR 9596
                
                
                  NJ Infrastructure SIP
                  1997 8-hour ozone and 1997 and 2006 PM2.5 Standards
                  February 25, 2008 and supplemented on January 15, 2010
                  June 14, 2013, 78 FR 35764
                
                
                  Redesignation Request

                  New Jersey portion of the New York-Northern New Jersey-Long Island NY-NJ-CT and New Jersey portion of the Philadelphia-Wilmington PA-NJ-DE PM2.5 1997 annual and 2006 24-hour PM2.5 nonattainment areas
                  December 26, 2012 and supplemented on May 3, 2013
                  September 4, 2013, 78 FR 54396
                
                
                  PM2.5 Attainment Demonstration

                  New Jersey portion of the New York-Northern New Jersey-Long Island NY-NJ-CT and New Jersey portion of the Philadelphia-Wilmington PA-NJ-DE PM2.5 1997 annual and 2006 24-hour PM2.5 nonattainment areas
                  December 26, 2012 and supplemented on May 3, 2013
                  September 4, 2013, 78 FR 54396
                
                
                  
                  2007 Annual Attainment Inventory for PM2.5 and the associated PM2.5 precursors

                  New Jersey portion of the New York-Northern New Jersey-Long Island NY-NJ-CT and New Jersey portion of the Philadelphia-Wilmington PA-NJ-DE PM2.5 1997 annual and 2006 24-hour PM2.5 nonattainment areas
                  December 26, 2012 and supplemented on May 3, 2013
                  September 4, 2013, 78 FR 54396
                
                
                  2017 (Interim) and 2025 PM2.5 and NOX Annual Projection Inventories

                  New Jersey portion of the New York-Northern New Jersey-Long Island NY-NJ-CT and New Jersey portion of the Philadelphia-Wilmington PA-NJ-DE PM2.5 1997 annual and 2006 24-hour PM2.5 nonattainment areas
                  December 26, 2012 and supplemented on May 3, 2013
                  September 4, 2013, 78 FR 54396
                
                
                  2009 and 2025 PM2.5 and NOX Annual Emissions Motor Vehicle Emission Budgets

                  New Jersey portion of the New York-Northern New Jersey-Long Island NY-NJ-CT and New Jersey portion of the Philadelphia-Wilmington PA-NJ-DE PM2.5 1997 annual and 2006 24-hour PM2.5 nonattainment areas
                  December 26, 2012 and supplemented on May 3, 2013
                  September 4, 2013, 78 FR 54396
                
                
                  CO Limited Maintenance Plan
                  New Jersey portion of the New York-Northern New Jersey-Long Island CO nonattainment area
                  June 11, 2015 and February 2016
                  July 1, 2016, 81 FR 43096
                
                
                  2007 CO Attainment inventory
                  New Jersey portion of the New York-Northern New Jersey-Long Island CO nonattainment area
                  June 11, 2015 and February 2016
                  July 1, 2016, 81 FR 43096
                  
                
                
                  2011 VOC, NOX and CO ozone summer season and annual emissions inventory
                  New York-Northern New Jersey-Long Island and the Philadelphia-Wilmington-Atlantic City ozone nonattainment areas
                  June 1, 2015
                  September 21, 2017, 82 FR 44099
                
                
                  2011 PM2.5/Regional Haze and associated precursors annual emissions inventory
                  State-wide
                  June 1, 2015
                  September 21, 2017, 82 FR 44099
                
                
                  Regional Haze Five-Year Progress Report
                  State-wide
                  June 28, 2016
                  September 29, 2017, 82 FR 45472
                
                
                  NJ Infrastructure SIP for the 2008 Lead, 2008 Ozone, 2010 Nitrogen Dioxide, 2010 Sulfur Dioxide, 2011 Carbon Monoxide, 2006 PM10, 2012 PM2.5, 1997 Ozone, and the 1997 and 2006 PM2.5 Standards
                  State-wide
                  October 17, 2014 and supplemented on March 15, 2017
                  May 30, 2018, 83 FR 24661
                
                
                  NJ Infrastructure SIP for the 2012 PM2.5 NAAQS; Interstate Transport Provisions
                  State-wide
                  October 17, 2014
                  August 14, 2018, 83 FR 40151
                  This action addresses the following CAA elements: 110(a)(2)(D)(i)(I) prongs 1 and 2.
                
                
                  2008 8-hour Ozone RACT Analysis
                  Statewide
                  June 11, 2015 and January 2, 2018
                  October 9, 2018, 83 FR 50506
                  • Full approval. Includes CTGs, NOX RACT for major sources and non-CTG RACT sources.
                
                
                  
                  2008 8-hour Ozone Specific Nonattainment New Source Review Requirements
                  Statewide
                  January 2, 2018
                  October 9, 2018, 83 FR 50506
                  • Full approval.
                
                
                  2008 8-hour Ozone Nonattainment Emission Statement Program Certification
                  Statewide
                  January 2, 2018
                  October 9, 2018, 83 FR 50506
                  • Full approval.
                
                
                  2008 8-hour Ozone Nonattainment Motor Vehicle Enhanced Inspection and Maintenance (I/M) Program Certification
                  Statewide
                  January 2, 2018
                  October 9, 2018, 83 FR 50506
                  • Full approval.
                
                
                  NJ Infrastructure SIP for the 2006 PM10, 2008 Lead, 2010 Nitrogen Dioxide, and the 2011 Carbon Monoxide NAAQS; Interstate Transport Provisions
                  State-wide
                  October 17, 2014
                  May 14, 2020, 85 FR 28883
                  This action addresses the following CAA elements: 110(a)(2)(D)(i)(I) prongs 1 and 2.
                
              
              [82 FR 30760, July 3, 2017, as amended at 82 FR 37310, Aug. 10, 2017; 82 FR 44101, Sept. 21, 2017; 82 FR 45473, Sept. 29, 2017; 83 FR 21176, May 9, 2018; 83 FR 24663, May 30, 2018; 83 FR 40152, Aug. 14, 2018; 83 FR 50509, Oct. 9, 2018; 84 FR 24982, May 30, 2019; 84 FR 54789, Oct. 11, 2019; 85 FR 28887, May 14, 2020]
              § 52.1570, Nt.
              
                Effective Date Note:
                At 85 FR 36751, June 18, 2020, § 52.1570(c) was amended in the table by revising the entry “Title 7, Chapter 27, Subchapter 16,” effective July 20, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 52.1570
                    Identification of plan.
                    
                    (c) * * *
                    
                      EPA-Approved New Jersey State Regulations and Laws
                      
                        State citation
                        Title/subject
                        State effective date
                        EPA approval date
                        Comments
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Title 7, Chapter 27, Subchapter 16
                        Control and Prohibition of Air Pollution by Volatile Organic Compounds
                        November 20, 2017
                        June 18, 2020, EPA approval finalized at 85 FR 36748
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                  
                
              
            
            
              § 52.1571
              Classification of regions.

              The New Jersey plan was evaluated on the basis of the following classifications:
              
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  New Jersey-New York-Connecticut Interstate
                  I
                  I
                  I
                  I
                  I
                
                
                  Metropolitan Philadelphia Interstate
                  I
                  I
                  III
                  I
                  I
                
                
                  Northeast Pennsylvania-Upper Delaware Valley Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  New Jersey Intrastate
                  III
                  IA
                  III
                  I
                  III
                
              
              [37 FR 10880, May 31, 1972, as amended at 39 FR 16347, May 8, 1974]
            
            
              § 52.1572
              Extensions.
              Pursuant to section 186(a)(4) of the Clean Air Act, as amended in 1990, the Regional Administrator hereby extends for one year (until December 31, 1996) the attainment date for the New York-Northern New Jersey-Long Island Consolidated Metropolitan Statistical Carbon Monoxide nonattainment area.
              [61 FR 56900, Nov. 5, 1996]
            
            
              § 52.1573
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves New Jersey's plans for attainment and maintenance of the national ambient air quality standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of Part D, Title I, of the Clean Air Act, as amended in 1977, except as noted below in § 52.1581. In addition, continued satisfaction of the requirements of Part D for the ozone portion of the SIP depends on the adoption and submittal of RACT requirements by July 1, 1980 for the sources covered by CTGs issued between January, 1978 and January, 1979 and adoption and submittal by each subsequent January of additional RACT requirements for sources covered by CTGs issued by the previous January.
              (b) Visibility protection. EPA approves the Regional Haze SIP revision submitted by the New Jersey Department of Environmental Protection on July 28, 2009, as supplemented on December 9, 2010, March 2, 2011 and December 7, 2011 as meeting the requirements of Clean Air Act section 169A and 40 CFR 51.308. In particular, EPA approves the New Jersey Regional Haze SIP as meeting the requirements of 40 CFR 51.308(e) regarding Best Available Retrofit Technology and 40 CFR 51.308(d)(2) and (d)(4)(v) regarding the calculation of baseline and natural conditions for the Brigantine Wilderness Area of the Edwin B. Forsythe National Wildlife Refuge, and the statewide inventory of emissions of pollutants that are reasonably anticipated to cause or contribute to visibility impairment in any mandatory Class I Federal Area.
              [45 FR 15541, Mar. 11, 1980, as amended at 77 FR 21, Jan. 3, 2012]
            
            
              §§ 52.1574-52.1575
              [Reserved]
            
            
              § 52.1576
              Determinations of attainment.
              (a) Based upon EPA's review of the air quality data for the 3-year period 2008 to 2010, EPA determined that Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE 8-hour ozone moderate nonattainment area (the Philadelphia Area) attained the 1997 8-hour ozone National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of June 15, 2011. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Philadelphia Area nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).

              (b) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Philadelphia-Wilmington, PA-NJ-DE fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Philadelphia-Wilmington, PA-NJ-DE PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).
              (c) Based upon EPA's review of the air quality data for the three-year period 2005 to 2007, EPA determined, as of June 18, 2012, that the New York-Northern New Jersey-Long Island (NY-NJ-CT) one-hour ozone nonattainment area did not meet its applicable one-hour ozone attainment date of November 15, 2007. Separate from and independent of this determination, based on 2008-2010 complete, quality-assured ozone monitoring data at all monitoring sites in the area, and data for 2011, EPA determined, as of June 18, 2012, that the NY-NJ-CT one-hour ozone nonattainment area has attained the one-hour ozone standard.
              (d) Based upon EPA's review of the air quality data for the 3-year period 2013 to 2015, Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE marginal ozone nonattainment area has attained the 2008 8-hour ozone national ambient air quality standard (NAAQS) by the applicable attainment date of July 20, 2016. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE marginal ozone nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).

              (e) EPA has determined, as of August 21, 2019, that the Warren County Nonattainment Area has attained the 3-hour, 24-hour, and annual 1971 sulfur dioxide national ambient air quality standard (NAAQS). This determination (informally known as a Clean Data Determination) is based on air quality monitoring data, air quality dispersion modeling information, and other supporting information. This determination suspends the requirements for the State to submit a reasonable further progress plan, attainment demonstration, contingency measures and any other plan elements relating to attainment of the 3-hour, 24-hour, and annual 1971 SO2 NAAQS for as long as the area continues to meet each NAAQS.
              [77 FR 47534, Aug. 9, 2012, as amended at 81 FR 26709, May 4, 2016; 82 FR 50820, Nov. 2, 2017; 84 FR 43507, Aug. 21, 2019]
            
            
              § 52.1577
              Compliance schedules.
              (a) [Reserved]
              (b) The requirements of § 51.261 of this chapter are not met since Chapter 7, section 7.1(c) of New Jersey's “Air Pollution Control Code” permits certain sources to defer compliance with Chapter 7 until after the required date for attainment of the national standards for particulate matter.
              (c) The requirements of § 51.262(a) of this chapter are not met since Chapter 7 of New Jersey's “Air Pollution Control Code” does not provide for periodic increments of progress toward compliance for those sources with compliance schedules extending over a period of 18 or more months.
              (d) Regulation for increments of progress. (1) Except as provided in paragraph (d)(2) of this section, the owner or operator of any stationary source in the State of New Jersey to which an exception extending beyond January 31, 1974, is applicable under Chapter 7, section 7.1(c) of the New Jersey Air Pollution Control Code shall, no later than 120 days following the effective date of this paragraph, submit to the Administrator for approval, a proposed compliance schedule that demonstrates compliance with the emission limitations prescribed by Chapter 7 of the New Jersey Air Pollution Control Code as expeditiously as practicable but no later than July 31, 1975. The compliance schedule shall provide for periodic increments of progress towards compliance. The dates for achievement of such increments shall be specified. Increments of progress shall include, but not be limited to: Submittal of the final control plan to the Administrator; letting of necessary contracts for construction or process changes or issuance of orders for the purchase of component parts to accomplish emission control or process modification; initiation of onsite construction or installation of emission control equipment or process change; completion of onsite construction or installation of emission control equipment or process modification; and final compliance.
              (2) Where any such owner or operator demonstrates to the satisfaction of the Administrator that compliance with the applicable regulations will be achieved on or before January 31, 1974, no compliance schedule shall be required.
              (3) Any owner or operator required to submit a compliance schedule pursuant to this paragraph shall within 5 days after the deadline for each increment of progress, certify to the Administrator whether or not the required increment of the approved compliance schedule has been met.
              (4) Any compliance schedule adopted by the State and approved by the Administrator shall satisfy the requirements of this paragraph for the affected source.
              [37 FR 10880, May 31, 1972, as amended at 37 FR 23090, Oct. 28, 1972; 38 FR 12713, May 14, 1973; 40 FR 30962, July 24, 1975; 51 FR 40676, 40677, Nov. 7, 1986; 54 FR 25258, June 14, 1989]
            
            
              § 52.1578
              Review of new sources and modifications.

              (a) Subchapter 18 of the New Jersey Administrative Code, entitled, “Control and Prohibitions of Air Pollution from Ambient Air Quality in Nonattainment Areas (Emission Offset Rule),” N.J.A.C. 7:27-18.1 et seq., as submitted to EPA on August 5, 1980 by the New Jersey Department of Environmental Protection, is approved for the entire State of New Jersey, with the following provisions:
              (1) The definition of “significant emission increase” as it appears in section 7:27-18.1, entitled, “Definitions,” is disapproved. The following definition of “significant emission increase” is applicable: “An increase, since December 21, 1976, in the rate of allowable emissions, including fugitive pollutant emissions, at a facility of any criteria pollutant greater than or equal to 50 tons per year, 1,000 pounds per day, or 100 pounds per hour, not including decreases in the rates of allowable emissions except where such decreases are contemporaneous with emission increases. The increase in the rates of allowable emissions shall be the cumulative total of increases from all new or altered equipment for which permits have been issued on or after December 21, 1976 and for which permit applications have been received by the Department, and the fugitive emissions associated with that equipment. The hourly and daily rates shall apply only with respect to a pollutant for which a national ambient air quality standard for a period not exceeding 24 hours has been established.
              (2) Subsection (e)(1) under section 7:27-18.2, entitled, “General Provisions,” is disapproved and replaced with the following: “The requirements of paragraphs (c)(3), (c)(4), and (c)(5) of this section shall again become applicable when proposed new construction or alterations at the facility would cause the increase in the rate of allowable emissions of that criteria pollutant to again exceed 50 tons per year, 1,000 pounds per day, or 100 pounds per hour whichever is most restrictive. The accumulation of increases in the rate of allowable emissions shall resume from zero after each application of paragraphs (c)(3) and (c)(4) of this section.”
              [39 FR 7282, Feb. 25, 1974, as amended at 46 FR 21996, Apr. 15, 1981; 51 FR 40677, Nov. 7, 1986; 60 FR 33923, June 29, 1995]
            
            
              § 52.1579
              [Reserved]
            
            
              § 52.1580
              Conditional approval.
              (a) Enhanced inspection and maintenance. (1) The State of New Jersey's March 27, 1996 submittal for an enhanced motor vehicle inspection and maintenance (I/M) program, as amended on November 27, 1996 and April 22, 1997, is conditionally approved based on certain contingencies, for an interim period to last 18 months. If New Jersey fails to start its program by November 15, 1997, the interim approval granted under the provisions of the NHSDA, which EPA believes allows the State to take full credit in its 15 percent plan for all of the emission reduction credits in its proposal, will convert to a disapproval after a finding letter is sent to the State by EPA. If the State fails to submit to EPA the final modeling demonstrating that its program will meet the relevant enhanced I/M performance standard by February 1, 1998, the conditional approval will automatically convert to a disapproval as explained under Section 110(k) of the Clean Air Act.
              (2) In addition to the above condition, the State must correct eight minor, or de minimis, deficiencies related to the CAA requirements for enhanced I/M. The minor deficiencies are listed in EPA's conditional interim final rulemaking on New Jersey's motor vehicle inspection and maintenance program published on May 14, 1997. Although satisfaction of these deficiencies does not affect the conditional interim approval status of the State's rulemaking, these deficiencies must be corrected in the final I/M SIP revision to be submitted at the end of the 18-month interim period.
              (3) EPA is also approving this SIP revision under Section 110(k), for its strengthening effect on the plan.
              (b) [Reserved]
              [62 FR 26405, May 14, 1997, as amended at 62 FR 35102, June 30, 1997; 64 FR 19916, Apr. 23, 1999]
            
            
              § 52.1581
              Control strategy: Carbon monoxide.
              (a) Approval—The September 28, 1995 revision to the carbon monoxide state implementation plan for Camden County and the Nine not-classified areas (the city of Trenton, the City of Burlington, the Borough of Penns Grove (part), the Borough of Freehold, the City of Morristown, the City of Perth Amboy, the City of Toms River, the Borough of Somerville, and the City of Atlantic City). This revision included a maintenance plan which demonstrated continued attainment of the National Ambient Air Quality Standard for carbon monoxide through the year 2007.
              (b) The base year carbon monoxide emission inventory requirement of section 187(a)(1) of the 1990 Clean Air Act Amendments has been satisfied for the entire State. The inventory was submitted on November 15, 1992 and amended on September 28, 1995 by the New Jersey Department of Environmental Protection as a revision to the carbon monoxide State Implementation Plan.
              (c) Approval—The November 15, 1992, October 4, 1993, and August 7, 1998 revisions to the carbon monoxide state implementation plan for the New Jersey portion of the New York—Northern New Jersey—Long Island Carbon Monoxide nonattainment area. This included an attainment demonstration and the control measures needed to attain the National Ambient Air Quality Standard for carbon monoxide. The January 15, 2002, request to redesignate the New Jersey portion of the New York—Northern New Jersey—Long Island Carbon Monoxide nonattainment area from nonattainment to attainment of the National Ambient Air Quality Standard for carbon monoxide. As part of the redesignation request, the State submitted a maintenance plan which demonstrated continued attainment of the National Ambient Air Quality Standard for carbon monoxide through the year 2014.
              (d) The 1997 and 2007 carbon monoxide motor vehicle emission budgets for Camden County and the Nine Not Classified Areas included in New Jersey's May 21, 2004 SIP revision are approved.
              (e)(1) Approval—The May 18, 2006 revision to the carbon monoxide maintenance plan for Camden County and the Nine Not Classified Areas. This revision contains a second ten-year maintenance plan that demonstrates continued attainment of the National Ambient Air Quality Standard for carbon monoxide through the year 2017.
              (2) The 2007 and 2014 carbon monoxide conformity emission budgets for five counties in the New York/Northern New Jersey/Long Island carbon monoxide maintenance area included in New Jersey's May 18, 2006 SIP revision are approved.

              (f) Approval—The June 11, 2015 and February 8, 2016 revisions to the carbon monoxide (CO) maintenance plan for the New Jersey portion of the New York-Northern New Jersey-Long Island, NYNNJLI, CO area. These revisions contain a second ten-year limited maintenance plan that demonstrates continued attainment of the National Ambient Air Quality Standard for CO through the year 2024, a 2007 CO base year emissions inventory, and the shutdown of five CO maintenance monitors.
              [67 FR 54579, Aug. 23, 2002, as amended at 69 FR 52836, Aug. 30, 2004; 71 FR 38772, July 10, 2006; 81 FR 43097, July 1, 2016]
            
            
              § 52.1582
              Control strategy and regulations: Ozone.
              (a) Subchapter 16 of the New Jersey Administrative Code, entitled “Control and Prohibition of Air Pollution by Volatile Organic Substances,” N.J.A.C. 7:27-16.1 et seq. as revised on December 31, 1981 and effective March 1, 1982, is approved with the following provisions and conditions:
              (1) Subsections 16.6(c)(4) and 16.6(c)(5) are approved. The State must comply with the public participation procedures it submitted to EPA on December 19, 1980 and must supply to EPA a copy of each notice of a proposed bubble that it supplies the public. In addition, the State must promptly transmit to EPA notice setting forth each set of emission limits approved by the state pursuant to subsections 16.6(c)(4) and 16.6(c)(5) as well as the emission limitations previously applicable. Finally, the State must transmit any relevant additional material EPA may request, and it must notify the public of an approved set of emission limits at the time it transmits notice of those limits to EPA.
              (2) Emission limitations required by subsections 16.5(a), 16.6(a) and 16.6(b) are applicable requirements of the New Jersey SIP for the purposes of section 113 of the Clean Air Act and shall be enforceable by EPA and by citizens in the same manner as other requirements of the SIP; except that emission limitations adopted by the State under and which comply with subsections 16.6(c) (4) and (5) shall be the applicable requirements of the New Jersey SIP in lieu of those contained in subsections 16.5(a), 16.6(a) and 16.6(b) and shall be enforceable by EPA and by citizens, if the State meets the requirements set out in paragraph (d)(1) of this section.
              (3) Although EPA approves the variance provisions in subchapter 7:27-16.9 and 7:27-16.10, in order to be considered as part of the SIP, each variance issued under these provisions must be submitted to and approved by EPA as a SIP revision.
              (4) The December 17, 1979 version of Subchapter 16 is approved as a part of the SIP only to the extent that it addresses compliance dates for Group I Control Techniques Guideline source categories.
              (b) Subchapter 17 of the New Jersey Administrative Code, entitled “Control and Prohibition of Air Pollution by Toxic Substances,” N.J.A.C. 7:27-17.1 et seq. as revised on October 17, 1979 and effective December 17, 1979, is approved for the regulation of perchloroethylene dry cleaners, as further clarified in a New Jersey Department of Environmental Protection memorandum “Subchapter 17 Requirements for Perchloroethylene Dry Cleaning Systems” dated October 25, 1982.
              (c) The November 15, 1993 SIP revision submitted by the New Jersey Department of Environmental Protection and Energy demonstrates the fulfillment of section 182(b)(2)(B) of the Clean Air Act for states to adopt RACT regulations for all sources for which EPA has issued a CTG before enactment of the 1990 Clean Air Act.
              (d)(1) The base year ozone precursor emission inventory requirement of section 182(a)(1) of the 1990 Clean Air Act Amendments has been satisfied for the Atlantic City, New York/ Northern New Jersey/Long Island, Philadelphia/Wilmington/ Trenton, and Allentown/Bethlehem/Easton areas of New Jersey. The inventory was submitted on November 15, 1993 and amended on November 21, 1994 by the New Jersey Department of Environmental Protection as a revision to the ozone State Implementation Plan (SIP). Revisions to the 1990 base year emission inventory dated December 31, 1996 for the New York/Northern New Jersey/Long Island and Philadelphia/Wilmington/Trenton nonattainment areas of New Jersey have been approved. Revisions to the 1990 base year emission inventory dated February 10, 1999 for the New York/Northern New Jersey/Long Island and Philadelphia/Wilmington/Trenton nonattainment areas of New Jersey have been approved.
              (2) [Reserved]

              (3) The 1996 and 1999 ozone projection year emission inventories included in New Jersey's July 30, 1998 addendum and February 10, 1999 State Implementation Plan revision for the New York/Northern New Jersey/Long Island and Philadelphia/Wilmington/Trenton nonattainment areas have been approved.
              (4) [Reserved]
              (5) The photochemical assessment monitoring stations network included in New Jersey's December 31, 1996 State Implementation Plan revision for the New York/Northern New Jersey/Long Island and Philadelphia/Wilmington/Trenton nonattainment areas has been approved.
              (6) The demonstration that emissions from growth in vehicle miles traveled will not increase motor vehicle emissions and, therefore, offsetting measures are not necessary which was included in New Jersey's December 31, 1996 State Implementation Plan revision for the New York/Northern New Jersey/Long Island and Philadelphia/Wilmington/Trenton nonattainment areas has been approved.

              (7) The enforceable commitments to: participate in the consultative process to address regional transport; adopt additional control measures as necessary to attain the ozone standard, meet rate of progress requirements, and eliminate significant contribution to nonattainment downwind; identify any reductions that are needed from upwind areas for the area to meet the ozone standard; and implement the Ozone Transport Commission NOX Memorandum of Understanding included in New Jersey's December 31, 1996 State Implementation Plan revision for the New York/Northern New Jersey/Long Island and Philadelphia/Wilmington/Trenton nonattainment areas have been approved.
              (e) The State of New Jersey's March 27, 1996 submittal for an enhanced motor vehicle inspection and maintenance (I/M) program, as amended on November 27, 1996 and April 1997, is approved pursuant to section 110 of the Clean Air Act, 42 U.S.C. 7410. However, since New Jersey failed to start its program by November 15, 1997, the interim approval granted under the provisions of Section 348 of the National Highway Systems Designation Act of 1995 (NHSDA), 23 U.S.C. 348, which allowed the State to take full credit in its 15 Percent ROP Plan for all the emission reduction credits in its proposal, converted to a disapproval when EPA sent finding letters to the State on December 12, 1997. The finding letters also informed the state that the underlying enhanced I/M program approval, pursuant to Section 110 of the Act, remained in effect as part of the federally enforceable SIP.
              (f) The State of New Jersey's June 5, 1998 submittal for the conversion of the inspection frequency of the current inspection and maintenance (I/M) program from annual to biennial in order to facilitate the upgrade of the existing state lanes to accommodate the testing equipment for the enhanced program has been approved by EPA. The State will be adding a gas cap inspection to the current I/M program, which will result in a net increase in overall emissions reductions.
              (g) The 15 Percent Rate of Progress (ROP) Plans and the recalculation of the 9 Percent ROP Plans included in the July 30, 1998 addendum and the February 10, 1999 State Implementation Plan revision for the New York/Northern New Jersey/Long Island and Philadelphia/Wilmington/Trenton nonattainment areas have been approved.
              (h)(1) The statewide 1996 periodic emission inventory included in New Jersey's April 11, 2001 State Implementation Plan revision is approved.
              (2) The 2002 and 2005 ozone projection year emission inventories for the New Jersey portion of the Philadelphia/Wilmington/Trenton nonattainment area and the 2002, 2005 and 2007 ozone projection year emission inventories for the New Jersey portion of the New York/Northern New Jersey/Long Island nonattainment area included in New Jersey's April 11, 2001 State Implementation Plan revision are approved.

              (3) The 2002 and 2005 Reasonable Further Progress Plans for the New Jersey portion of the Philadelphia/Wilmington/Trenton nonattainment area and the 2002, 2005 and 2007 Reasonable Further Progress Plans for the New Jersey portion of the New York/Northern New Jersey/Long Island nonattainment area included in New Jersey's April 11, 2001 State Implementation Plan revision are approved.
              
              (4) The contingency measures for the New Jersey portions of the Philadelphia/Wilmington/Trenton nonattainment area and the New York/Northern New Jersey/Long Island nonattainment area included in New Jersey's April 11, 2001 State Implementation Plan revision are approved.
              (5) [Reserved]
              (6) The Reasonably Available Control Measure Analysis for the New Jersey portion of the Philadelphia/Wilmington/Trenton and New York-Northern New Jersey-Long Island nonattainment areas included in New Jersey's October 16, 2001 State Implementation Plan revision is approved.
              (7) The revisions to the State Implementation Plan submitted by New Jersey on August 31, 1998, October 16, 1998, and April 26, 2000 are approved. The revisions are for the purpose of satisfying the attainment demonstration requirements of section 182(c)(2)(A) of the Clean Air Act for the New Jersey portions of the Philadelphia/Wilmington/Trenton and New York-Northern New Jersey-Long Island severe ozone nonattainment areas. The revisions establish attainment dates of November 15, 2005 for the Philadelphia/Wilmington/Trenton nonattainment area and November 15, 2007 for the New York-Northern New Jersey-Long Island ozone nonattainment area. The revisions include the enforceable commitments for future actions associated with attainment of the 1-hour ozone national ambient air quality:
              (i) To adopt additional control measures by October 31, 2001 to meet the level of reductions identified by EPA for attainment of the 1-hour ozone standard;
              (ii) To submit revised State Implementation Plan and motor vehicle emissions budgets by October 31, 2001 if additional adopted measures affect the motor vehicle emissions inventory;
              (i)(1) The revised 1996, 2005 and 2007 motor vehicle emission inventories calculated using MOBILE6 included in New Jersey's April 8, 2003 State Implementation Plan revision is approved.
              (2) The 2005 conformity emission budgets for the New Jersey portion of the Philadelphia/Wilmington/Trenton nonattainment area included in New Jersey's April 8, 2003 State Implementation Plan revision are approved.
              (3) [Reserved]
              (4) The revised commitment to perform a mid-course review and submit the results by December 31, 2004 included in the April 8, 2003 SIP revision is approved.
              (j)(1) The revised 1997, 2005, 2007 and 2014 motor vehicle emission inventories calculated using MOBILE6 included in New Jersey's May 21, 2004 State Implementation Plan revision is approved.
              (2) The 2005 conformity emission budgets for the New Jersey portion of the Philadelphia/Wilmington/Trenton nonattainment area and the 2005 and 2007 conformity emission budgets for the New Jersey portion of the New York/Northern New Jersey/Long Island nonattainment area included in New Jersey's May 21, 2004 State Implementation Plan revision are approved.
              (k)(1) The Statewide 2002 base year ozone precursor emission inventories included in New Jersey's May 18, 2006 State Implementation Plan revision are approved.
              (2) The revisions to the 2005 and 2007 motor vehicle emissions budgets for the New Jersey portion of the New York/Northern New Jersey/Long Island nonattainment area included in New Jersey's May 18, 2006 State Implementation Plan revision are approved.
              (3) The conformity emission budgets for the McGuire Air Force Base included in New Jersey's May 18, 2006 State Implementation Plan revision are approved.
              (l) Attainment Determination. EPA is determining that the 1-hour ozone nonattainment areas in New Jersey listed below have attained the 1-hour ozone standard on the date listed and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) (contingency measures) of the Clean Air Act do not apply to these areas.

              (1) Philadelphia-Wilmington-Trenton (consisting of Burlington, Camden, Cumberland, Gloucester, Mercer, and Salem Counties) as of November 15, 2005. EPA also has determined, as of November 15, 2005, the Philadelphia-Wilmington-Trenton severe 1-hour ozone nonattainment area is not subject to the imposition of the section 185 penalty fees.

              (2) Atlantic City (consisting of Atlantic and Cape May Counties) as of January 6, 2010.
              
              (m)(1) The 2008 Reasonable Further Progress Plans and associated 2008 ozone projection year emission inventories for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT and the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE nonattainment areas included in New Jersey's October 29, 2007 State Implementation Plan revision are approved.
              (2) The contingency measures for failure to meet the 2008 RFP Plan milestones for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT and the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE nonattainment areas included in New Jersey's October 29, 2007 State Implementation Plan revision are approved.
              (3) The moderate area Reasonably Available Control Measure Analysis for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT and the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE nonattainment areas included in New Jersey's October 29, 2007 State Implementation Plan revision are approved.
              (4) The 2008 motor vehicle emissions budgets for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT and the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE nonattainment areas included in New Jersey's October 29, 2007 State Implementation Plan revision are approved.
              (5) The general conformity budgets for McGuire AFB and Lakehurst NAS included in New Jersey's October 29, 2007 State Implementation Plan revision are approved.
              (6) The Statewide reasonably available control technology (RACT) analysis for the 8-hour ozone standard included in the August 1, 2007 State Implementation Plan revision is approved based on EPA's approval of the April 9, 2010 and April 21, 2010 SIP revisions.
              (n)(1) Attainment determination. EPA has determined, as of March 26, 2012, that based on 2008 to 2010 ambient air quality data, Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE 8-hour ozone moderate nonattainment area has attained the 1997 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual 8-hour ozone NAAQS.
              (2) EPA has determined, as of June 18, 2012, that based on 2007 to 2009 complete, quality-assured and certified ambient air quality data, additional data showing continued attainment through 2011, the New York-Northern New Jersey-Long Island, NY-NJ-CT, eight-hour ozone moderate nonattainment area has attained the 1997 eight-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual eight-hour ozone NAAQS.
              (o)(1) The 1997 8-hour ozone attainment demonstration for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT nonattainment area included in New Jersey's October 29, 2007 State Implementation Plan revision is approved and satisfies the requirements of section 182(c)(2)(A) of the Clean Air Act.
              (2) The 1997 8-hour ozone attainment demonstration for the New Jersey portion of the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE nonattainment area included in New Jersey's October 29, 2007 State Implementation Plan revision is approved and satisfies the requirements of section 182(c)(2)(A) of the Clean Air Act.
              (p) Rescission of clean data determination for the 1997 eight-hour ozone standard. Effective June 3, 2016, the EPA is determining that complete quality-assured and certified ozone monitoring data for 2012-2014 show the New York-Northern New Jersey-Long Island, NY-NJ-CT 1997 eight-hour ozone nonattainment area did not meet 1997 eight-hour ozone standard. Therefore, the EPA is rescinding the clean data determination for the 1997 eight-hour ozone standard only. The prior determination (see paragraph (n)(2)) is in accordance with 40 CFR 51.918. The prior determination suspended the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual eight-hour ozone NAAQS. This rescission of the clean data determination will result in a SIP Call for a new ozone attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard, for this area only. If the revised plan is approved by the EPA as demonstrating reasonable further progress and attainment for the more stringent 2008 NAAQS by the Moderate area attainment date, and is approved by the EPA as containing adequate contingency measures for the 2008 NAAQS, then the plan would be deemed to have also satisfied requirements of the SIP Call associated with violations for the 1997 NAAQS.
              (q) Negative declarations. The State of New Jersey has certified to the satisfaction of the EPA that no sources are located in the State which are covered by the following Control Techniques Guidelines:
              (1) Oil and Natural Gas Industry (October 2016).
              (2) [Reserved]
              [46 FR 20556, Apr. 6, 1981]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1582, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1583
              Requirements for state implementation plan revisions relating to new motor vehicles.
              New Jersey must comply with the requirements of § 51.120.
              [60 FR 4737, Jan. 24, 1995]
            
            
              § 52.1584
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source located within the State of New Jersey and for which requirements are set forth under the Federal CAIR NOX Annual Trading Program in subparts AA through II of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the New Jersey State Implementation Plan (SIP) as meeting the requirements of CAIR for PM2.5 relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(p) of this chapter.

              (2) Notwithstanding any provisions of paragraph (a)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX allowances for those years.
              (b)(1) The owner and operator of each NOX source located within the State of New Jersey and for which requirements are set forth under the Federal CAIR NOX Ozone Season Trading Program in subparts AAAA through IIII of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the New Jersey State Implementation Plan (SIP) as meeting the requirements of CAIR for ozone relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(ee) of this chapter.

              (2) Notwithstanding any provisions of paragraph (b)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX Ozone Season allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX Ozone Season allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX Ozone Season allowances for those years.
              (c) Notwithstanding any provisions of paragraphs (a) and (b) of this section and subparts AA through II and AAAA through IIII of part 97 of this chapter to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions in paragraphs (a) and (b) of this section relating to NOX annual or ozone season emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AA through II and AAAA through IIII of part 97 of this chapter;

              (2) The Administrator will not deduct for excess emissions any CAIR NOX allowances or CAIR NOX Ozone Season allowances allocated for 2015 or any year thereafter;

              (3) By March 3, 2015, the Administrator will remove from the CAIR NOX Allowance Tracking System accounts all CAIR NOX allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX allowances will be required with regard to emissions or excess emissions for such control periods; and

              (4) By March 3, 2015, the Administrator will remove from the CAIR NOX Ozone Season Allowance Tracking System accounts all CAIR NOX Ozone Season allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX Ozone Season allowances will be required with regard to emissions or excess emissions for such control periods.

              (d)(1) The owner and operator of each source and each unit located in the State of New Jersey and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to New Jersey's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a), except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (d)(1) of this section, if, at the time of the approval of New Jersey's SIP revision described in paragraph (d)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (e)(1) The owner and operator of each source and each unit located in the State of New Jersey and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of New Jersey and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to New Jersey's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b), except to the extent the Administrator's approval is partial or conditional.

              (3) Notwithstanding the provisions of paragraph (e)(2) of this section, if, at the time of the approval of New Jersey's SIP revision described in paragraph (e)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62351, Nov. 2, 2007, as amended at 76 FR 48370, Aug. 8, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74598, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.1585
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              (a) The owner and operator of each SO2 source located within the State of New Jersey and for which requirements are set forth under the Federal CAIR SO2 Trading Program in subparts AAA through III of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the New Jersey State Implementation Plan as meeting the requirements of CAIR for PM2.5 relating to SO2 under § 51.124 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.124(r) of this chapter.
              (b) Notwithstanding any provisions of paragraph (a) of this section and subparts AAA through III of part 97 of this chapter and any State's SIP to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions of paragraph (a) of this section relating to SO2 emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AAA through III of part 97 of this chapter; and

              (2) The Administrator will not deduct for excess emissions any CAIR SO2 allowances allocated for 2015 or any year thereafter.

              (c)(1) The owner and operator of each source and each unit located in the State of New Jersey and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to New Jersey's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39, except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (c)(1) of this section, if, at the time of the approval of New Jersey's SIP revision described in paragraph (c)(1) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62352, Nov. 2, 2007, as amended at 76 FR 48370, Aug. 8, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, Oct. 26, 2016]
            
            
              
              § 52.1586
              Section 110(a)(2) infrastructure requirements.
              (a) 1997 8-hour ozone and the 1997 and 2006 PM
                2.5
                NAAQS—(1) Approval. In a February 25, 2008 submittal and supplemented on January 15, 2010, and in an October 17, 2014 submittal, as supplemented on March 15, 2017, New Jersey certified that the State has satisfied the Clean Air Act (CAA) infrastructure requirements of section 110(a)(2) for the 1997 8-hour ozone and the 1997 and 2006 PM2.5 NAAQS requirements of CAA sections 110(a)(2)(A), (B), (C) (enforcement program only), (D)(i)(II) prong 4 (visibility), (E), (F), (G), (H), (J) (consultation and public notification only), (K), (L), and (M).
              (2) Disapproval. Submittal from New Jersey dated February 25, 2008 and supplement dated January 15, 2010 to address the CAA infrastructure requirements for the 1997 8-hour ozone and the 1997 and 2006 PM2.5 NAAQS are disapproved for the following sections 110(a)(2)(C) (PSD program only), (D)(i)(II) (PSD program only), (D)(ii), and (J) (PSD program only). These requirements are being addressed by 40 CFR 52.1603 which has been delegated to New Jersey to implement.
              (3) [Reserved]
              (b) 2008 Lead, 2008 8-hour ozone, 2010 NO
                2
                , 2010 SO
                2
                , 2012 PM
                2.5
                , 2006 PM
                10
                 and 2011 CO NAAQS—(1) Approval. Submittal from New Jersey dated October 17, 2014 to address the CAA infrastructure requirements of section 110(a)(2) for the 2008 Lead, 2008 8-hour ozone, 2010 NO2, 2010 SO2, 2012 PM2.5, 2006 PM10 and 2011 CO NAAQS is approved for (D)(i)(II) prong 4 (visibility). Submittal from New Jersey dated October 17, 2014, as supplemented on March 15, 2017, to address the CAA infrastructure requirements of section 110(a)(2) for the 2008 Lead, 2008 8-hour ozone, 2010 NO2, 2010 SO2, 2012 PM2.5, 2006 PM10, and 2011 CO NAAQS is approved for (A), (B), (C) (enforcement program only), (E), (F), (G), (H), (J) (consultation and public notification only), (K), (L), and (M). Submittal from New Jersey dated October 17, 2014 to address the CAA infrastructure requirements of section 110(a)(2) for the 2012 PM2.5 is approved for (D)(i)(I). Submittal from New Jersey dated October 17, 2014 to address the CAA infrastructure requirements of section 110(a)(2) for the 2006 PM10, 2008 Lead, 2010 Nitrogen Dioxide, and the 2011 Carbon Monoxide NAAQS is approved for (D)(i)(I).
              (2) Disapproval. Submittal from New Jersey dated October 17, 2014 to address the CAA infrastructure requirements of section 110(a)(2) for the 2008 Lead, 2008 8-hour ozone, 2010 NO2, 2010 SO2, 2012 PM2.5, 2006 PM10 and 2011 CO NAAQS is disapproved for (D)(i)(II) prong 3 (PSD program only). These requirements are being addressed by § 52.1603 which has been delegated to New Jersey to implement.
              (c) [Reserved]
              [78 FR 35765, June 14, 2013, as amended at 81 FR 64072, Sept. 19, 2016; 83 FR 24663, May 30, 2018; 83 FR 40153, Aug. 14, 2018; 85 FR 28887, May 14, 2020]
            
            
              § 52.1587
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of New Jersey” and all revisions submitted by New Jersey that were Federally approved prior to October 1, 2016.
              (b) The plan was officially submitted on January 26, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Miscellaneous non-regulatory additions to the plan submitted on April 17, 1972, by the New Jersey Department of Environmental Protection.
              (2) List of permits issued to sources allowing them particulate emissions in excess of 25 tons per year submitted on May 15, 1972, by the New Jersey Department of Environmental Protection.
              (3) Legal opinion of State Attorney General on State's authority to make available to the public emission data reported by sources submitted on June 23, 1972, by the New Jersey Department of Law and Public Safety.
              (4) Copies of the permits and certificates issued to sources exceeding 25 tons per year of particulate emissions submitted on July 6, 1972, by the New Jersey Department of Environmental Protection.

              (5) Revisions correcting deficiencies in the new source review procedure submitted on March 22, 1973, by the Governor.
              
              (6) Legal opinion of the State Attorney General on the State's authority to deny a permit to construct or modify a source submitted on April 18, 1973, by the New Jersey Department of Environmental Protection.
              (7) Revision to sulfur-in-fuel regulation, section 7:1-3.1 of New Jersey Air Pollution Control Code, submitted on November 20, 1973, by the New Jersey Department of Environmental Protection.
              (8) Revision to the control of open burning regulation, section 7:27-2.1 of the New Jersey Air Pollution Control Code, submitted on November 19, 1975, by the New Jersey Department of Environmental Protection.
              (9) Letter, dated January 16, 1976, from the New Jersey Department of Environmental Protection stating that there would be no net increase in hydrocarbon emissions as a result of the revisions to N.J.A.C. 7:27-2.1.
              (10) Regulation entitled: “Control and Prohibition of Air Pollution by Volatile Organic Substances,” New Jersey Administrative Code (N.J.A.C.) 7:27-16.1 et seq., submitted on January 8, 1976 by the New Jersey Department of Environmental Protection.
              (11) Technical justification supporting N.J.A.C. 7:27-16 et seq. submitted on March 3, 1976.
              (12) Revisions consisting of 16 administrative orders issued pursuant to the New Jersey Administrative Code (N.J.A.C.) 7:27-9.5(a) and technical support for these orders received on April 27, 1976 from the New Jersey Department of Environmental Protection.
              (13) An administrative order directed to Hunt-Wesson Foods, Inc. in Bridgeton, Cumberland County and issued pursuant to the New Jersey Administrative Code (N.J.A.C.) 7:27-9.5(a), dated June 15, 1976, and technical support for this order received by EPA on April 27, 1976, both from the New Jersey Department of Environmental Protection.
              (14) Revision to the Permits and Certificates regulation of the New Jersey Air Pollution Control Code, N.J.A.C. 7:27-8.1 et seq., submitted on June 8, 1976 by the New Jersey Department of Environmental Protection.
              (15) Revision consisting of an administrative order issued on September 14, 1976 to Owens Illinois, Inc., Cumberland County, New Jersey pursuant to the New Jersey Administrative Code (N.J.A.C.) 7:27-9.5(a) and submitted on September 17, 1976 by the New Jersey Department of Environmental Protection.
              (16) A revision submitted by the New Jersey Department of Environmental Protection consisting of an October 27, 1976 letter indicating the extension, to July 12, 1977, of “variances” to the provisions of the New Jersey Administrative Code (N.J.A.C.) 7:27-9.1 et seq., Sulfur in Fuel, for 18 facilities; and supplemental technical information submitted in a November 22, 1976 letter. The extended “variances” including all their terms and conditions are made a part of the New Jersey State Implementation Plan. The facilities affected by these “variances”, their location and applicable sulfur in fuel oil limitation until July 12, 1977 are as follows:
              
                
                  Source
                  Location
                  Sulfur in fuel oil limitation (percent by weight)
                
                
                  National Bottle Corp
                  Salem City, Salem County
                  2.0
                
                
                  E. I. du Pont de Nemours & Co
                  Deepwater, Salem County
                  1.5
                
                
                  Heinz-USA
                  Salem City, Salem County
                  2.0
                
                
                  B. F. Goodrich Chemical Co
                  Pedricktown, Salem County
                  1.5
                
                
                  Anchor Hocking Corp
                  Salem City, Salem County
                  2.0
                
                
                  Atlantic City Electric Deepwater Station
                  Penns Grove, Salem County
                  1.5
                
                
                  E. I. du Pont de Nemours & Co
                  Carney's Point, Salem County
                  1.5
                
                
                  Mannington Mills, Inc
                  Salem City, Salem County
                  2.0
                
                
                  Atlantic City Electric B. L. England Station
                  Beesley Point, Cape May County
                  2.0
                
                
                  Hunt Wesson Foods, Inc
                  Bridgeton City, Cumberland County
                  2.5
                
                
                  Kerr Glass Manufacturing Corp
                  Millville City, Cumberland County
                  2.5
                
                
                  Owens Illinois, Inc., Kimble Products Division
                  Vineland City, Cumberland County
                  2.5
                
                
                  Leone Industries
                  Bridgeton City, Cumberland County
                  2.5
                
                
                  Owens Illinois, Inc
                  ......do
                  1.5
                
                
                  Progresso Food Corp
                  Vineland City, Cumberland County
                  2.5
                
                
                  Bridgeton Dying & Finishing Corp
                  Bridgeton City, Cumberland County
                  2.5
                
                
                  Whitehead Bros. Co
                  Haleyville, Cumberland County
                  2.5
                
                
                  Vineland Chemical Co
                  Vineland City, Cumberland County
                  2.5
                
              
              
              (17) A revision submitted by the New Jersey Department of Environmental Protection consisting of a January 10, 1978 letter indicating the extension, to July 12, 1978, of “variances” to the provisions of the New Jersey Administrative Code (N.J.A.C.) 7:27—9.1 et seq., Sulfur in Fuel, for 17 facilities and accompanying supplemental information. The extended “variances” including all their terms and conditions are made a part of the New Jersey State implementation plan. The facilities affected by these “variances,” their locations, and applicable sulfur-in-fuel-oil limitations until July 12, 1978 are as follows:
              
                
                  Source
                  Location
                  Sulfur in fuel oil limitation (percent by weight)
                
                
                  National Bottle Corp
                  Salem City, Salem County
                  2.0
                
                
                  E. I. du Pont de Nemours & Co
                  Deepwater, Salem County
                  1.5
                
                
                  Heinz-U.S.A
                  Salem City, Salem County
                  2.0
                
                
                  B. F. Goodrich Chemical Co
                  Pedricktown, Salem County
                  1.5
                
                
                  Anchor Hocking Corp
                  Salem City, Salem County
                  2.0
                
                
                  Atlantic City Electric, Deepwater Station
                  Penns Grove, Salem County
                  1.5
                
                
                  E. I. du Pont de Nemours & Co
                  Carney's Point, Salem County
                  1.5
                
                
                  Mannington Mills, Inc
                  Salem City, Salem County
                  2.0
                
                
                  Atlantic City Electric, B. L. England Station
                  Beesley Point, Cape May County
                  2.0
                
                
                  Kerr Glass Manufacturing Corp
                  Millville City, Cumberland County
                  2.5
                
                
                  Owens Illinois, Inc., Kimble Products Division
                  Vineland City, Cumberland County
                  2.5
                
                
                  Leone Industries
                  Bridgeton, Cumberland County
                  2.5
                
                
                  Progresso Food Corp
                  Vineland City, Cumberland County
                  2.5
                
                
                  Bridgeton Dyeing & Finishing Corp
                  Bridgeton City, Cumberland County
                  2.5
                
                
                  Vineland Chemical Co
                  Vineland City, Cumberland County
                  2.5
                
                
                  Hunt-Wesson Foods, Inc
                  Bridgeton, Cumberland County
                  2.5
                
                
                  Owens Illinois, Inc
                  ......do
                  1.5
                
              

              (18) A revision submitted by the New Jersey Department of Environmental Protection consisting of a June 26, 1978 letter indicating the extension, to January 12, 1979 or until such time as the State places into effect revised permanent sulfur-in-fuel-oil regulations, of “variances” to the provisions of the New Jersey Administrative Code (N.J.A.C.) 7:27-9.1 et seq., Sulfur in Fuel, for 17 facilities and accompanying supplemental information. The extended “variances” including all their terms and conditions are made a part of the New Jersey State Implementation Plan. The facilities affected by these “variances”, their locations, and applicable sulfur-in-fuel-oil limitations until January 12, 1979 or until such time as the State places into effect and EPA approves revised permanent sulfur-in-fuel-oil regulations are as follow:
              
                
                  Source
                  Location
                  Sulfur in fuel oil limitation (percent by weight)
                
                
                  National Bottle Corp
                  Salem City, Salem County
                  2.0
                
                
                  E. I. du Pont de Nemours & Co
                  Deepwater, Salem County
                  1.5
                
                
                  Heinz—U.S.A
                  Salem City, Salem County
                  2.0
                
                
                  B. F. Goodrich Chemical Co
                  Pedricktown, Salem County
                  1.5
                
                
                  Anchor Hocking Corp
                  Salem City, Salem County
                  2.0
                
                
                  Atlantic City Electric, Deepwater Station
                  Penns Grove, Salem County
                  1.5
                
                
                  E. I. du Pont de Nemours & Co
                  Carney's Point, Salem County
                  1.5
                
                
                  Mannington Mills, Inc
                  Salem City, Salem County
                  2.0
                
                
                  Atlantic City Electric, B. L. England Station
                  Beesley Point, Cape May County
                  2.0
                
                
                  Kerr Glass Manufacturing Corp
                  Milville City, Cumberland County
                  2.5
                
                
                  Owens Illinois, Inc., Kimble Products Division
                  Vineland City, Cumberland County
                  2.5
                
                
                  Leone Industries
                  Bridgeton, Cumberland County
                  2.5
                
                
                  Progresso Food Corp
                  Vineland City, Cumberland County
                  2.5
                
                
                  Bridgeton Dyeing and Finishing Corp
                  Bridgeton City, Cumberland County
                  2.5
                
                
                  Vineland Chemical Co
                  Vineland City, Cumberland County
                  2.5
                
                
                  Hunt-Wesson Foods, Inc
                  Bridgeton, Cumberland County
                  2.5
                
                
                  Owens Illinois, Inc
                  ......do
                  1.5
                
              

              (19) A revision submitted by the New Jersey Department of Environmental Protection on July 6, 1978 consisting of amendments to the provisions of the New Jersey Administrative Code (N.J.A.C.) 7:27-10.1 et seq., Sulfur in Coal, and accompanying supplemental information.

              (20) A revision consisting of all but one of the sections of the revised regulation, N.J.A.C. 7:27-6.1 et seq., submitted by the New Jersey Department of Environmental Protection with a March 31, 1977 cover letter which also transmitted the basis and background document and the Report of the Public Hearing. The one section that is not approved as submitted by the State is Section 6.5, “Variances.”

              (21) A revision submitted by the New Jersey Department of Environmental Protection on August 10, 1978 consisting of amendments to the provisions of the New Jersey Administrative Code (N.J.A.C.) 7:27-9.1 et seq., Sulfur in Fuels, and accompanying supplemental information.
              (22) A comprehensive revision for nonattainment areas entitled, “Proposed New Jersey State Implementation Plan for the Attainment and Maintenance of Air Quality Standards,” submitted, as required by Part D of the Clean Air Act, on December 29, 1978 by the New Jersey Department of Environmental Protection.

              (23) Supplementary submittals, pertaining to the plan revision for nonattainment areas required by Part D of the Clean Air Act, from the New Jersey Department of Environmental Protection as follows:
              
              
                A package dated April 17, 1979 from the New Jersey Department of Environmental Protection to EPA entitled, “N.J. SIP Supplement 1,” and covering the State's schedule for future actions, expected costs and sources of funding, ongoing consultation process, graphical representation of reasonable further progress, schedule for promulgation of emission offset rule, commitment to adoption of tall stack policy and comments on EPA's proposed tall stack policy, discussion and schedule for resolution of the Bridgeton particulate downwash problem, summary of particulate emissions inventories for non-attainment areas, request for extension for submittal of SIP for secondary TSP standard, and expanded explanation of current I/M program.
                A Supplement 2 to the proposed SIP revision consisting of a cover letter dated June 20, 1979 and four attachments from the New Jersey Department of Environmental Protection to EPA covering a proposed version of the State's new source review regulation, a discussion of reasonable further progress with respect to volatile organic substance sources, the design values for ozone in the Metropolitan New York and Metropolitan Philadelphia Interstate Air Quality Control Regions, and a proposed version of the State's regulation for the control of volatile organic substances (VOS).
                A submittal dated July 5, 1979 from the New Jersey Department of Environmental Protection to EPA covering the State's draft regulation controlling VOS, operating and maintenance procedures for open top tanks and surface cleaners covered under the State's draft VOS control regulation, and evaporative losses from VOS storage tanks.
                A package consisting of a cover letter dated October 3, 1979 from the New Jersey Department of Environmental Protection to EPA and an accompanying report covering an analysis of the Bridgeton particulates downwash problem and the State's effort to execute memoranda of understanding with its Metropolitan Planning Organization.

                A cover letter received by EPA dated October 19, 1979 from the New Jersey Department of Environmental Protection together with the State's adopted regulation for control of VOS, N.J.A.C. 7:27-16.1 et seq., and “Report of Public Hearing and Basis for promulation .

                A package consisting of a letter dated January 9, 1980 from the New Jersey Department of Environmental Protection to EPA covering the conditions on SIP approval which were listed by EPA in the proposed rulemaking notice for the SIP revision and four references covering the October 3, 1979 Bridgeton particulates analysis, an updated Bridgeton particulates analysis, and an energy analysis of certain VOS controls called for in N.J.A.C. 7:27-16.1 et seq. justifying the State's position on seasonal variances for certain VOS sources.
              
              

              (24) A supplementary submittal, dated February 27, 1980 from the New Jersey Department of Environmental Protection consisting of five memoranda of understanding among the New Jersey Departments of Environmental Protection and Transportation and the following metropolitan planning organizations:
              
              
                Atlantic County Urban Area Transportation Study
                Cumberland County Urban Area Transportation Study
                Delaware Valley Regional Planning Commission
                Philipsburg Urban Area Transportation Study
                Wilmington Metropolitan Area Planning Council
              
              

              (25) Supplementary submittals, dated March 5, April 9 and April 10 from the New Jersey Department of Environmental Protection consisting of test methods to be used in determining compliance with the provisions of N.J.A.C. 7:27-16.1 et seq., “Control and Prohibition of Air Pollution by Volatile Organic Substances.”
              
              (26) A supplementary submittal, dated April 22, 1980, from the New Jersey Department of Environmental Protection and the New Jersey Department of Transportation consisting of three documents entitled “The Transportation Planning Process in New Jersey,” “Summary of Financial Resources for Transportation-Air Quality Planning,” and “Program for Selection of Needed Transportation Control Measures, April 1980.”

              (27) A supplementary submittal dated August 5, 1980 from the New Jersey Department of Environmental Protection consisting of revisions to Subchapter 18 of the New Jersey Administrative Code, entitled, “Control and Prohibitions of Air Pollution from Ambient Air Quality in Nonattainment Areas” (Emission Offset Rule), N.J.A.C. 7:27-18.1 et seq.
              
              (28) A supplementary submittal from the State of New Jersey Department of Environmental Protection, consisting of an Ambient Air Quality Monitoring SIP revision dated August 1.

              (29) A June 30, 1980 submittal by the New Jersey Department of Environmental Protection (NJDEP) consisting of an Amended Consent Order entered into by NJDEP and the Atlantic City Electric Company. This revision to the New Jersey State Implementation Plan establishes a construction and testing schedule designed to bring units 1 and 2 at Atlantic City Electric Company's B.L. England Generating Station at Beesley's Point, New Jersey, into compliance with New Jersey Administrative Code (N.J.A.C.) 7:27-3.1 et seq., Control and Prohibition of Smoke from Combustion of Fuel; N.J.A.C. 7:27-4.1 et seq., Control and Prohibition of Particulates from Combustion of Fuel; and N.J.A.C. 7:27-10.1 et seq., Sulfur in Coal, by March 31, 1982 and June 1, 1982, respectively.

              (30) A supplementary submittal dated April 27, 1981, from the New Jersey Department of Environmental Protection consisting of newly adopted revisions to a regulation concerning the Control and Prohibition of Open Burning, N.J.A.C. 7:27-21 et seq., an Order of Adoption, the Report of Public Hearing, and the Basis for the Proposed Amendments.

              (31) A supplementary submittal dated July 8, 1981, from the New Jersey Department of Environmental Protection consisting of newly adopted revisions to Subchapter 10, Sulfur in Solid Fuels, N.J.A.C. 7:27-10.1 et seq., an Order of Adoption, the Report of Public Hearing, and the Basis for the Proposed Amendments.
              (32) Revisions submitted on March 17, 1982 and April 27, 1982 by the New Jersey State Department of Environmental Protection which grant “cullet variances” to furnace number 2 of the Anchor Hocking Corporation's Salem plant and furnaces G, Y, J, K, L, M, R of the Owens-Illinois, Inc. Vineland plant. The “cullet variances” will remain in effect for up to two years from August 10, 1982.

              (33) A revision submitted by the New Jersey Department of Environmental Protection on December 16, 1982 consisting of amendments to the provisions of the New Jersey Administrative Code (N.J.A.C.) 7:27-9.1 et seq., Sulfur in Fuels, to provide for “sulfur dioxide bubbles” and “clean conversion incentives.”
              (34) Revisions to the New Jersey State Implementation Plan submitted on November 23, 1982, January 18, 1983, February 14, 1983, July 11, 1983, July 28, 1983 and September 26, 1983 by the New Jersey Department of Environmental Protection.
              (35) A supplementary submittal dated July 11, 1983, from the Department of Environmental Protection consisting of adopted revisions to: Subchapter 3—“Control and Prohibition of Smoke from Combustion of Fuel,” dated October 12, 1977, Subchapter 4—“Control and Prohibition of Particles from Combustion of Fuel,” dated October 12, 1977, and Subchapter 5—“Prohibition of Air Pollution,” dated October 12, 1977, of Title 7, Chapter 27 of the New Jersey Administrative Code; the proposed Regulatory Amendments; the Report of the Public Hearing; and the Order of Adoption.

              (36) A revision submitted by the New Jersey Department of Environmental Protection to allow U.S. Gypsum Co. temporarily to burn fuel oil with a sulfur content of 2.0 percent, by weight, at either Boiler #1, #2, or #3 at its Clark, New Jersey plant. The New Jersey submittal consists of an April 14, 1983 letter transmitting a State issued February 14, 1983 Public Notice and a letter dated March 14, 1983 transmitting an Administrative consent order detailing procedures to be used by the State to determine compliance. This revision will remain in effect until March 31, 1985 or until Boiler #4 is ready to burn coal, whichever occurs first.
              (37) Three permanently adopted regulations were submitted on January 27, 1984 and February 1, 1984 regarding the operation of the inspection and maintenance program. These regulations pertain specifically to operating procedures for private inspection stations (New Jersey Administrative Code (N.J.A.C.) 13:20-33.1, 33.2, 33.50, and 33.51.), mechanic certification requirements (N.J.A.C. 13:20-32.4, 32.14, and 32.15), and specifications for exhaust gas analyzers (N.J.A.C. 7:27-15.1).
              (38) The New Jersey State Implementation Plan for attainment and maintenance of the lead standards was submitted on May 1 and August 15, 1984, and on April 22, April 29, May 17, and July 16, 1985 by the New Jersey Department of Environmental Protection.
              (i) Incorporation by reference.
              (A) Revisions to N.J.A.C. 7:27-8, “Permits and Certificates,” effective April 5, 1985.
              (B) Revisions to N.J.A.C. 7:27-13, “Ambient Air Quality Standards,” effective June 25, 1985.
              (C) Revisions to N.J.A.C. 7:27-18, “Control and Prohibition of Air Pollution from New or Altered Sources Affecting Ambient Air Quality (Emission Offset Rule),” effective March 11, 1985.
              (D) A July 16, 1985 letter from the Department of Environmental Protection; with attachment of letter dated July 15, 1985, contains schedules for revising N.J.A.C. 7:27-6, “Control and Prohibition of Particles from Manufacturing Process,” to incorporate maximum allowable emission rates for lead and for adopting a new section, N.J.A.C. 7:27-19, to govern the combustion of liquid fuels, if necessary.
              (E) “RACT-plus studies” to determine strategies to eliminate violation of the lead standards in the vicinity of Heubach, Inc., Newark and Delco Remy, New Brunswick will be completed by November 1, 1985 and control measures will be selected by January 1986.
              (ii) Additional material.
              (A) Narrative submittal of the Lead SIP, including attainment demonstration, air quality data and summary of both current and projected lead emissions.
              (39) A revision to the plan for attainment of the particulate matter standards submitted by the New Jersey Department of Environmental Protection on February 21, March 14, and November 18, 1985.
              (i) Incorporation by reference.
              (A) Revisions to N.J.A.C. 7:27-14, “Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles,” effective July 1, 1985.
              (B) Adoption of a new section of N.J.A.C. 7:27B-4 entitled “Air Test Method 4, Testing Procedures for Motor Vehicles,” effective July 1, 1985.

              (C) The following sections of N.J.A.C. 16:53 “Autobus Specifications which was effective on October 17, 1983:
              
              
                Subchapter 3, Autobus Specifications
              3.23 Certificate of Inspection
              3.24 Maintenance and inspection
              3.27 Exhaust Systems
              
                Subchapter 6, Autobus Specifications for Small Bus
              6.15 Exhaust System
              6.21 Certificate of Inspection
              6.30 Maintenance and inspection
              
                Subchapter 7, Specifications for Special Autobus Type Recreational Vehicles
              
              7.14 Exhaust Systems
              7.17 Certificate of Inspection
              7.23 Maintenance and inspection
              
                Subchapter 8, Specifications for Sedan Type Autobuses
              8.15 Exhaust System
              8.22 Certificate of Inspection
              8.25 Maintenance and inspection
              
              (40) A revision to the New Jersey State Implementation Plan for attainment and maintenance of the ozone standards was submitted on April 22, 1985 by the New Jersey Department of Environmental Protection.
              (i) Incorporation by reference.

              (A) Table 2 in section 18.4(b) of N.J.A.C. 7:27-18, “Control and Prohibition of Air Pollution from New or Altered Sources Affecting Ambient Air Quality (Emission Offset Rule),” effective March 11, 1985.
              (41) A revision to the New Jersey State Implementation Plan (SIP) for lead was submitted on December 1, 1986, by the New Jersey Department of Environmental Protection.
              (i) Incorporation by reference.
              (A) The following operating permit amendments for the Delco Remy facility in New Brunswick:
              
                
                  Permit amendment numbers
                  Permit amendment dates
                
                
                  286-1166 through 286-1184
                  All permits effective 9/24/86.
                
              
              (B) The following operating permit amendments for the Heubach Inc. facility in Newark:
              
                
                  Permit amendment numbers
                  Permit amendment dates
                
                
                  286-0523 through 286-0531
                  All permits effective 4/30/86.
                
                
                  286-0286, 286-0287, 286-0289, 286-0290
                  All permits effective 2/26/86.
                
              
              (ii) Additional material.
              (A) Technical documentation of ambient modeling and monitoring for lead in the vicinity of Delco Remy, New Brunswick.
              (B) Technical documentation of ambient modeling and monitoring for lead in the vicinity of Heubach Inc., Newark.
              (42) A revision to the New Jersey State Implementation Plan (SIP) for lead submitted on July 23, 1987 by the New Jersey Department of Environmental Protection (NJDEP) and finalized on September 25, 1987.
              (i) Incorporation by reference.
              (A) A March 4, 1986 Administrative Order and Notice of Civil Administrative Penalty Assessment (Log # A860244) from the New Jersey Department of Environmental Protection to the United States Metals Refining Company (USMR).
              (B) Letter of March 11, 1987 from Greenberg and Prior, attorneys for USMR, to Anthony J. McMahon, Department of Environmental Protection, Trenton, New Jersey.
              (ii) Additional material.
              (A) July 1987 Modeling Analysis for the Anchor Abrasives facility.
              (B) Summary of public comments and response to comments for the revision of the N.J. SIP for lead in the vicinity of USMR.
              (C) USMR's comments on the revised N.J. SIP for lead in the vicinity of USMR.
              (43) [Reserved]
              (44) A revision to the State Implementation Plan for Ozone submitted on October 13, 1987 by the New Jersey Department of Environmental Protection.
              (i) Incorporation by reference.
              Subchapter 2A of chapter 26, title 7 of the New Jersey Administrative Code, “Additional, Specific Disposal Regulations for Sanitary Landfills,” effective June 1, 1987.
              (ii) Additional material.
              New Jersey Department of Environmental Protection memorandum on landfill gas emissions and control, dated October 7, 1987.
              (45) Revisions to the New Jersey State Implementation Plan (SIP) for ozone submitted on January 27, 1989 by the New Jersey State Department of Environmental Protection (NJDEP) for its state gasoline volatility program, including any waivers that may be granted under the program by the state. In 1989, the control period will begin on June 30.
              (i) Incorporation by reference. Subchapter 25 of chapter 27, title 7 of the New Jersey Administrative Code entitled “Control and Prohibition of Air Pollution by Vehicular Fuels,” adopted on January 27, 1989 and effective on February 21, 1989.
              (ii) Additional material. April 27, 1989 letter from Christopher Daggett, NJDEP, to William Muszynski, EPA Region II.
              (46) Revisions to the New Jersey State Implementation Plan (SIP) for ozone concerning motor vehicle refueling controls dated February 22, 1988, submitted by the New Jersey Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference: Amendments to sections 16.1 and 16.3 of subchapter 16 of title 7 of the New Jersey Administrative Code, entitled “Control and Prohibition of Air Pollution by Volatile Organic Substances,” effective January 19, 1988.
              (ii) Additional material:

              (A) February 22, 1988 letter from Jorge Berkowitz, NJDEP, to Conrad Simon, EPA, requesting EPA approval of the amendments to subchapter 16.
              
              (B) April 18, 1988 letter from Jorge Berkowitz, NJDEP, to Conrad Simon, EPA, providing copies of the test methods and permit approval conditions applicable to Stage II vapor recovery systems in New Jersey.
              (47) Revisions to the New Jersey State Implementation Plan (SIP) for ozone concerning the motor vehicle inspection and maintenance (I/M) program dated March 6, 1987, submitted by the New Jersey Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference.
              (A) Amendments to title 7, chapter 27, subchapter 15 of the New Jersey Administrative Code, entitled “Control and Prohibition of Air Pollution From Gasoline-Fueled Motor Vehicles,” effective January 21, 1985.
              (B) Amendments to title 13, chapter 20, subchapter 28 of the New Jersey Administrative Code, entitled “Enforcement Service Inspection of New Passenger Vehicles and New Motorcycles,” effective January 21, 1985.
              (ii) Additional material.
              (A) July 24, 1990 letter from David West, NJDEP, to Rudolph Kapichak, EPA, submitting the results of the study by Pacific Environmental Services on the health risks of performing the fuel inlet restrictor inspections.
              (B) July 1, 1990 letter from David West, NJDEP, to Rudolph Kapichak, EPA, notifying of the resumption of fuel inlet restrictor inspections.
              (48) A revision submitted on June 3, 1988 by the New Jersey Department of Environmental Protection (NJDEP) to revise its implementation plan to include revised testing procedures.
              (i) Incorporation by reference: New Jersey Administrative Code 7:27B-3, “Air Test Method 3—Sampling and Analytical Procedures for the Determination of Volatile Organic Substances from Source Operations,” effective 9/8/86.
              (ii) Additional material: October 15, 1990 letter from William O'Sullivan, NJDEP to William S. Baker, EPA.
              (49) Revisions to the New Jersey State Implementation Plan (SIP) for ozone concerning the control of fugitive gasoline vapors resulting from the loading of marine transport vessels, dated June 20, 1990, submitted by the New Jersey Department of Environmental Protection and Energy (NJDEPE).
              (i) Incorporation by reference.
              (A) Amendments to Title 7, Chapter 27, Subchapter 16 of the New Jersey Administrative Code, entitled “Control and Prohibition of Air Pollution by Volatile Organic Substances,” effective February 6, 1989.
              (B) Amendment to Title 7, Chapter 27, Subchapter 16 of the New Jersey Administrative Code, entitled “Control and Prohibition of Air Pollution by Volatile Organic Substances,” effective December 4, 1989.
              (ii) Additional material.
              (A) June 20, 1990, letter from Anthony J. McMahon, NJDEPE, to Conrad Simon, EPA, requesting EPA approval of the amendments to subchapter 16.

              (50) Regulation entitled “Volatile Organic Substances in Consumer Products” N.J.A.C. 7-27-23.1 et seq., dated July 30, 1990, submitted by the New Jersey Department of Environmental Protection and Energy (NJDEPE).
              (i) Incorporation by reference:
              (A) Title 7, Chapter 27, Subchapter 23 of the New Jersey Administrative Code, entitled “Volatile Organic Substances in Consumer Products” effective February 21, 1989.
              (B) Amendment to Title 7, Chapter 27, Subchapter 23 of the New Jersey Administrative Code, entitled “Volatile Organic Substances in Consumer Products” effective December 12, 1989.
              (C) Amendment to Title 7, Chapter 27, Subchapter 23 of the New Jersey Administrative Code, entitled “Volatile Organic Substances in Consumer Products” effective August 9, 1990.
              (ii) Additional material:
              (A) July 30, 1990 letter from Anthony J. McMahon, NJDEPE, to Conrad Simon, EPA, requesting EPA approval of Subchapter 23.
              (51) Revisions to the New Jersey State Implementation Plan (SIP) for ozone concerning the control of volatile organic compounds from stationary sources, dated March 31, 1987, December 7, 1989, and March 13, 1992, submitted by the New Jersey State Department of Environmental Protection and Energy (NJDEPE).
              (i) Incorporation by reference.

              (A) Amendments to Chapter 27, Title 7 of the New Jersey Administrative Code Subchapter 16, “Control and Prohibition of Air Pollution by Volatile Organic Substances,” effective September 22, 1986,
              (B) Amendments to Chapter 27, Title 7 of the New Jersey Administrative Code Subchapter 16, “Control and Prohibition of Air Pollution by Volatile Organic Substances,” effective June 19, 1989,
              (C) Amendments to Chapter 27, Title 7 of the New Jersey Administrative Code: Subchapter 8, “Permits and Certificates, Hearings, and Confidentiality,” effective March 2, 1992; Subchapter 16, “Control and Prohibition of Air Pollution by Volatile Organic Compounds,” effective March 2, 1992, Subchapter 17, “Control and Prohibition of Air Pollution by Toxic Substances,” effective March 2, 1992; Subchapter 23, “Prevention of Air Pollution by Architectural Coatings and Consumer Products,” effective March 2, 1992; Subchapter 25, “Control and Prohibition of Air Pollution from Vehicular Fuels,” effective March 2, 1992; and Subchapter 3, “Air Test Method 3: Sampling and Analytic Procedures for the Determination of Volatile Organic Compounds from Source Operations,” effective March 2, 1992.
              (ii) Additional material.
              (A) March 31, 1987, letter from Jorge Berkowitz, NJDEP, to Conrad Simon, EPA requesting EPA approval of the amendments to Subchapter 16.
              (B) December 7, 1989, letter from Anthony McMahon, NJDEP, to Conrad Simon, EPA requesting EPA approval of the amendments to Subchapter 16.
              (C) March 13, 1992, letter from Nancy Wittenberg, NJDEPE, to Conrad Simon, EPA requesting EPA approval of the amendments to Subchapter 16.
              (52) Amendments submitted on April 21, 1993 by the New Jersey Department of Environmental Protection and Energy to New Jersey Air Code 7:27-25 revising the testing requirements to gasoline providers in New Jersey are subject.
              (i) Incorporation by reference:
              (A) Amendments to Chapter 27, Title 7 of the New Jersey Administrative Code Subchapter 25, “Control and Prohibition of Air Pollution from Vehicular Fuels,” effective September 3, 1991.
              (53) A revision to the New Jersey State Implementation Plan (SIP) for an Emission Statement Program dated February 19, 1993, submitted by the New Jersey Department of Environmental Protection and Energy.
              (i) Incorporation by reference:
              (A) Title 7, Chapter 27, Subchapter 21, of the New Jersey Administrative Code entitled, “Emission Statements,” effective March 15, 1993.
              (ii) Additional information:
              (A) May 24, 1993 letter from John Elston to Conrad Simon, EPA, transmitting supporting documentation necessary for approval of the SIP revisions. These items included:
              (1) Notice of Adoption, March 15, 1993.
              (2) Justification of Gasoline Dispensing Facility Exemption.
              (B) October 29, 1993 letter from John Elston to Conrad Simon, EPA, transmitting legislative language to reflect change in New Jersey's Air Pollution Control Act regarding confidentiality provisions.
              (C) February 3, 1994 letter from John Elston to Conrad Simon, EPA, requesting the use of EPA's Emission Statement waiver provision.
              (54) Revisions to the New Jersey State Implementation Plan (SIP) for carbon monoxide concerning the control of carbon monoxide from mobile sources, dated November 15, 1992 and November 21, 1994 submitted by the New Jersey State Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference.
              (A) Chapter 27, Title 7 of the New Jersey Administrative Code Subchapter 18, “Control and Prohibition of Air Pollution from New or Altered Sources Affecting Ambient Air Quality (Emission Offset Rules),” effective March 15, 1993.
              (ii) Additional material.
              (A) November 21, 1994, Technical update to the New Jersey Carbon Monoxide SIP.
              (55)-(56) [Reserved]

              (57) The redesignation and maintenance plan for Camden County and the Nine not-classified areas (the City of Trenton, the City of Burlington, the Borough of Penns Grove (part), the Borough of Freehold, the City of Morristown, the City of Perth Amboy, the City of Toms River, the Borough of Somerville, and the City of Atlantic City) submitted by the New Jersey Department of Environmental Protection on September 28, 1995, as part of the New Jersey SIP. The 1990 Baseline CO Emission Inventory for the State of New Jersey was submitted on November 15, 1992 and a Technical Update was submitted on November 21, 1994.
              (i) Incorporation by reference.
              (A) “New Jersey Carbon Monoxide State Implementation Plan Redesignation And Maintenance Plan For Camden County,” section 5.f, effective date September 28, 1995.
              (B) “New Jersey Carbon Monoxide State Implementation Plan Redesignation and Maintenance Plan for the Nine Not-Classified Nonattainment Areas,” section 5.f, effective date September 28, 1995.
              (ii) Additional material.
              (A) “New Jersey Carbon Monoxide State Implementation Plan Redesignation And Maintenance Plan For Camden County” with appendices, September 28, 1995.
              (B) “New Jersey Carbon Monoxide State Implementation Plan Redesignation and Maintenance Plan for the Nine Not-Classified Nonattainment Areas” with appendices, September 28, 1995.
              (58) Revisions to the New Jersey State Implementation Plan (SIP) for carbon monoxide concerning the oxygen content of motor vehicle gasoline, dated November 15, 1992 submitted by the New Jersey State Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference.
              (A) Amendments to Chapter 27, Title 7 of the New Jersey Administrative Code Chapter 27, Subchapter 25, “Control and Prohibition of Air Pollution by Vehicular Fuels,” effective October 5, 1992 (as limited in § 52.1605).
              (59) Revisions to the State Implementation Plan submitted by the New Jersey Department of Environmental Protection on May 26, 1995, November 8, 1995, January 10, 1996 and October 10, 1996.
              (i) Incorporation by reference.
              (A) Conditions of Approval Documents (COAD):
              The following facilities have been issued conditions of approval documents by New Jersey:
              (1) Edgeboro Disposal's landfill gas flares, Middlesex County, NJ COAD approval dated April 13, 1995, revised October 19, 1995 (effective November 6, 1995).
              (2) E.I. duPont DeNemours and Co.'s carbon regeneration furnace, Salem County, NJ COAD approval dated June 7, 1995.
              (3) Hoeganaes Corp.'s electric arc furnace and tunnel kiln, Burlington County, NJ COAD approval dated February 3, 1995.
              (4) E.I. duPont DeNemours and Co.'s hazardous waste incinerator, Salem County, NJ COAD approval dated July 7, 1995.
              (5) Rollins Environmental Services' hazardous waste incinerator, Gloucester County, NJ COAD approval dated May 25, 1995.
              (6) American Ref-Fuel's Municipal Waste Incinerator, Essex County, NJ NOX RACT approval dated February 6, 1995.
              (7) Union County Utilities Authority's Municipal Waste Incinerator, Union County; NJ NOX RACT approval dated May 10, 1994 with an attached permit to construct, operate, and a PSD permit dated December 29, 1989.
              (8) PSE&G's Hudson Station Unit No. 2 utility boiler, Hudson County, NJ COAD approval dated May 9, 1995.
              (9) Algonquin Gas Transmission Co.'s simple cycle combustion turbines, Morris County, NJ COAD approval dated March 31, 1995.
              (10) Hoffmann-La Roche's combined cycle combustion turbines, Essex County, NJ COAD approval dated May 8, 1995.
              (11) International Flavors and Fragrances' non-utility boiler Number 5, Monmouth County, NJ COAD approval dated June 9, 1995.
              (12) Parsippany-Troy Hills Township Sewer Authority's sewage sludge incinerators, Morris County, NJ COAD approval dated October 13, 1995.
              (13) Johnson Matthey's multi-chamber metals recovery furnace, Gloucester County, NJ COAD approval dated June 13, 1995.
              (14) 3M Company's rotary kiln and dryers, Somerset County, NJ COAD approval dated May 4, 1995.
              
              (15) Sandoz Pharmaceuticals Corporation's trash fired boiler, Morris County, NJ COAD approval dated March 23, 1995.
              (16) General Motors Corporation's non-utility boiler (No.4), Mercer County, NJ COAD approval dated June 22, 1995.
              (17) General Motors Corporation's Topcoat system, Union County, NJ COAD approval dated November 6, 1995.
              (18) United States Pipe and Foundry Company's cupolas and annealing ovens (No. 2 and No. 3), Burlington County, NJ COAD approval dated October 16, 1995.
              (19) Griffin Pipe Products Company's cupola and annealing furnace, Burlington County, NJ COAD approval dated December 14, 1995.
              (20) Texas Eastern Transmission Corporation's internal combustion engines, Hunterdon County, NJ COAD approval dated May 9, 1995.
              (21) Texas Eastern Transmission Corporation's internal combustion engines, Union County, NJ COAD approval dated May 9, 1995.

              (ii) Additional information. Documentation and information to support NOX RACT facility-specific emission limits or alternative emission limits in four letters addressed to Regional Administrator Jeanne M. Fox from New Jersey Commissioner Robert C. Shinn, Jr. dated:
              (A) May 26, 1995 for two SIP revisions;
              (B) November 8, 1995 for eight SIP revisions;
              (C) January 10, 1996 for ten SIP revisions; and
              (D) October 10, 1996 for two SIP revisions.

              (60) A revision to the New Jersey State Implementation Plan (SIP) for ozone for adoption of rules for application of reasonably available control technology (RACT) for oxides of nitrogen (NOX dated November 15, 1993, submitted by the New Jersey Department of Environmental Protection and Energy.
              (i) Incorporation by reference.
              (A) Title 7, Chapter 27, Subchapter 19, of the New Jersey Administrative Code entitled “Control and Prohibition of Air Pollution from Oxides of Nitrogen,” effective December 20, 1993.
              (ii) Additional information:
              (A) November 15, 1993 letter from Jeanne Fox, NJDEPE, to William J. Muszynski, EPA, requesting EPA approval of Subchapter 19.
              (61) [Reserved]
              (62) Revisions to the New Jersey State Implementation Plan (SIP) for ozone concerning the control of volatile organic compounds from consumer and commercial products, dated January 25, 1996 submitted by the New Jersey Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference.
              (A) Title 7, Chapter 27, Subchapter 24, of the New Jersey Administrative Code entitled “Control and Prohibition of Volatile Organic Compounds from Consumer and Commercial Products” effective November 6, 1995.
              (ii) Additional material.
              (A) January 25, 1996 letter from Robert C. Shinn, Jr., NJDEP, to Jeanne M. Fox, EPA, requesting EPA approval of Subchapter 24.
              (63) Revisions to the New Jersey State Implementation Plan (SIP) for ozone concerning the control of volatile organic compounds from stationary sources, dated November 15, 1993 and two revisions dated June 21, 1996 submitted by the New Jersey Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference:
              (A) Amendments effective December 20, 1993 to Title 7, Chapter 27 of the New Jersey Administrative Code Subchapter 16, “Control and Prohibition of Air Pollution by Volatile Organic Compounds.”

              (B) Amendments effective June 20, 1994 to Title 7, Chapter 27 of the New Jersey Administrative Code: Subchapter 8, “Permits and Certificates” (sections 8.1 and 8.2), Subchapter 16, “Control and Prohibition of Air Pollution by Volatile Organic Compounds,” Subchapter 17, “Control and Prohibition of Air Pollution by Toxic Substances,” Subchapter 23, “Prevention of Air Pollution From Architectural Coatings and Consumer Products,” and Subchapter 25, “Control and Prohibition of Air Pollution by Vehicular Fuels.” Amendments effective June 20, 1994 to Title 7, Chapter 27B, Subchapter 3 of the New Jersey Administrative Code Air Test Method 3—“Sampling and Analytical Procedures for the Determination of Volatile Organic Compounds from Source Operations.”
              (C) Amendments effective December 5, 1994 to Title 7, Chapter 27 of the New Jersey Administrative Code Subchapter 16, “Control and Prohibition of Air Pollution by Volatile Organic Compounds.”
              (D) Amendments effective May 15, 1995 to Title 7, Chapter 27 of the New Jersey Administrative Code Subchapter 16, “Control and Prohibition of Air Pollution by Volatile Organic Compounds.”
              (E) Amendments effective July 17, 1995 to Title 7, Chapter 27 of the New Jersey Administrative Code Subchapter 16, “Control and Prohibition of Air Pollution by Volatile Organic Compounds.”
              (ii) Additional material:
              (A) November 15, 1993 letter from Jeanne Fox, NJDEP, to William J. Muszynski, EPA, requesting EPA approval of Subchapter 16.
              (B) June 21, 1996 letter from Robert C. Shinn, Jr., NJDEP, to Jeanne M. Fox, EPA, requesting EPA approval of Subchapters 8, 16, 17, 23, 25 and Air Test Method 3.
              (C) June 21, 1996 letter from Robert C. Shinn, Jr., NJDEP, to Jeanne M. Fox, EPA, requesting EPA approval of Subchapter 16.
              (64) Revisions to the State Implementation Plan submitted by the New Jersey Department of Environmental Protection on June 18, 1996, July 10, 1996, December 17, 1996 and May 2, 1997.
              (i) Incorporation by reference.
              (A) Conditions of Approval Documents (COAD) or Facility Wide Permit. The following facilities have been issued COADs or facility wide permits by New Jersey:
              (1) Geon Company's direct-fired dryers, Salem County, NJ facility wide permit dated January 30, 1997. Incorporation by reference includes only the pages with permit limits related to the dryers.
              (2) PQ Corporation/Industrial Chemicals' Sodium Silicate Furnace, Middlesex County, NJ COAD approval dated December 2, 1994.
              (3) Air Products and Chemicals' Hazardous Waste Incinerator, Gloucester County, NJ COAD approval dated January 25, 1996.
              (4) Stony Brook Regional Sewerage Authority's sewage sludge incinerators, Mercer County, NJ COAD approval dated October 27, 1995 and modified on May 16, 1996.
              (5) Township of Wayne, Mountain View Water Pollution Control Facility's sewage sludge incinerators, Passaic County, NJ COAD approval dated September 20, 1996.
              (6) Atlantic States Cast Iron Pipe Company's cupola and annealing oven, Warren County, NJ COAD approval dated November 22, 1994.
              (7) Warren County Resource Recovery Facility's Municipal Waste Incinerators, Warren County, NJ COAD dated August 1, 1996.
              (8) Hercules Incorporated's Nitration System, Acid Concentrators, and Open Pit Burner, Union County, NJ COAD dated May 1, 1996.
              (9) US Department of Navy, Naval Air Warfare Center Aircraft Division's jet engine test cells, Mercer County, NJ COAD approval dated October 31, 1995.
              (10) Atlantic Electric Company's Utility Boiler #8, Salem County, NJ COAD approval dated February 25, 1997.
              (11) U.S. Generating Company—Carneys Point Generating Plant's auxiliary boiler, Salem County, NJ COAD approval dated February 2, 1996.
              (12) U.S. Generating Company—Logan Generating Plant's auxiliary boiler, Salem County, NJ COAD approval dated February 2, 1996.
              (13) Schering Corporation's heat recovery steam generator with duct burner, Union County, NJ COAD approval dated January 5, 1996.
              (14) [Reserved]
              (15) Elizabethtown Water Company's internal combustion engines, Somerset County, NJ COAD approval dated May 8, 1996.

              (ii) Additional information—Documentation and information to support NOX RACT facility-specific emission limits, alternative emission limits, or repowering plan in four letters addressed to Regional Administrator Jeanne M. Fox from New Jersey Commissioner Robert C. Shinn, Jr. dated:
              (A) June 18, 1996 for four SIP revisions,
              
              (B) July 10, 1996 for three SIP revisions,
              (C) December 17, 1996 for five SIP revisions,
              (D) May 2, 1997 for three SIP revisions.
              (65) Revision to the New Jersey State Implementation Plan (SIP) for ozone, submitting a New Jersey Clean Fleets program with Ozone Transport Commission Low Emission Vehicle (OTC-LEV) program as an effective backstop, substituted for the Clean Fuel Fleet program, dated February 15, 1996, March 29, 1996, and March 6, 1997, submitted by the New Jersey Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference. Title 7, Chapter 27, Subchapter 26, “Ozone Transport Commission Low Emission Vehicles Program,” effective December 18, 1995.
              (ii) Additional material.
              (A) Letter dated February 15, 1996 from NJDEP Commissioner Shinn to Region 2 Administrator Jeanne M. Fox transmitting first version of NJCF program.
              (B) Letter dated March 29, 1996 from NJDEP Commissioner Shinn to Region 2 Administrator Jeanne M. Fox supplementing February 15, 1996 submittal.
              (C) “SIP Revision for the Attainment and Maintenance of the Ozone National Ambient Air Quality Standards, New Jersey Clean Fleets (NJCF) SIP,” March 6, 1997.
              (1) NJCF Appendix D: “New Jersey Clean Fleets (NJCF) Program (1996 Action Plan Recommendations).”
              (2) NJCF Appendix H: Response to Public Comments, NJCF Program, dated February 14, 1997.
              (3) February 20, 1998 letter from Sharon Haas, Principal Environmental Specialist, NJDEP, to George Krumenacker, Transportation Services Specialist I, Bureau of Transportation Services, New Jersey Department of Treasury.
              (4) March 25, 1998 Memo from Colleen Woods, Acting Director, Motor Vehicle Services, to Sharon Haas, Principal Environmental Specialist, NJDEP.

              (66) A revision to the New Jersey State Implementation Plan (SIP) for ozone concerning revisions to the rule for requiring reasonably available control technology (RACT) for sources emitting oxides of nitrogen (NOX) dated March 24, 1995, submitted by the New Jersey Department of Environmental Protection.
              (i) Incorporation by reference:
              (A) Title 7, Chapter 27, Subchapter 19, of the New Jersey Administrative Code entitled “Control and Prohibition of Air Pollution from Oxides of Nitrogen,” effective April 17, 1995.
              (ii) Additional information:
              (A) June 21, 1996 letter from Robert C. Shinn, Jr., NJDEP, to Jeanne M. Fox, EPA, requesting EPA approval of revisions to Subchapter 19.
              (67) Revision to the New Jersey State Implementation Plan (SIP) for ozone, submitting amended New Jersey Ozone Transport Commission—Low Emission Vehicle (OTC-LEV) program, Opting into the National Low Emission Vehicle (National LEV) Program, dated February 22, 1999, submitted by the New Jersey Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference: Title 7, Chapter 27, Subchapter 26, “Ozone Transport Commission—Low Emission Vehicles Program,” effective March 1, 1999.
              (ii) Additional information: Letter from the New Jersey Department of Environmental Protection Commissioner Shinn, dated February 22, 1999, submitting a revision to the New Jersey State Implementation Plan for the National Low Emission Vehicle program.
              (68) Revisions to the New Jersey State Implementation Plan (SIP) for carbon monoxide concerning the oxyfuel program, dated August 7, 1998, submitted by the New Jersey State Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference: Amendments to Title 7, Chapter 27 of the New Jersey Administrative Code Subchapter 25, “Control and Prohibition of Air Pollution by Vehicular Fuels,” effective August 17, 1998 (as limited in section 52.1605).

              (69) A revision to the State Implementation Plan submitted on April 26, 1999 and supplemented on July 31, 2000 by the New Jersey Department of Environmental Protection that establishes the NOX Budget Trading Program.
              
              (i) Incorporation by reference:

              (A) Title 7, Chapter 27, Subchapter 31, of the New Jersey Administrative code entitled “NOX Budget Program” adopted on June 17, 1998, and effective on July 20, 1998.
              (ii) Additional information.

              (A) Letter from the New Jersey Department of Environmental Protection dated April 26, 1999, submitting the NOX Budget Trading Program as a revision to the New Jersey State Implementation Plan for ozone.
              (B) Letter from the New Jersey Department of Environmental Protection dated July 29, 1999, committing to correcting the violation definition deficiency within one year of EPA's final action.
              (C) Letter from the New Jersey Department of Environmental Protection dated July 31, 2000, supplementing the April 26, 1999 SIP submittal with the amended violation provisions.

              (D) Guidance for Implementation of Emissions Monitoring Requirements for the NOX Budget Program, dated January 28, 1997.
              (E) NOX Budget Program Monitoring Certification and Reporting Requirements, dated July 3, 1997.
              (F) Electronic Data Reporting, Acid Rain/NOX Budget Program, dated July 3, 1997.
              (G) Measurement Protocol for Commercial, Industrial and Residential Facilities, April 28, 1993.

              (70) Revisions to the State Implementation Plan submitted on December 10, 1999 and July 31, 2000 by the State of New Jersey Department of Environmental Protection that establishes the NOX Budget Trading Program, a 2007 Statewide NOX emissions budget, and a commitment by New Jersey to comply with the section 51.122 reporting requirements.
              (i) Incorporation by reference:

              (A) Regulation Subchapter 31 of Title 7, Chapter 27 of the New Jersey Administrative Code, entitled “NOX Budget Program,” adopted on July 31, 2000 and effective on August 21, 2000.
              (ii) Additional material:

              (A) Letter from State of New Jersey Department of Environmental Protection dated December 10, 1999, requesting EPA approval of the Ozone SIP, entitled “State Implementation Plan (SIP) Revision for the Attainment and Maintenance of the Ozone and Carbon Monoxide National Ambient Air Quality Standards; Meeting the Requirements of the Regional NOX Cap Program and Transportation Conformity Budgets Related to the Attainment of the Ozone and Carbon Monoxide National Ambient Air Quality Standards; December 1, 1999,” as a revision to the State of New Jersey Implementation Plan for ozone.

              (B) Letter from State of New Jersey Department of Environmental Protection dated July 31, 2000, requesting EPA approval of the NOX Budget Program as a revision to the New Jersey State Implementation Plan for ozone. This submittal also contains 2007 State-wide NOX emissions budget information that is supplemental to the December 10, 1999 SIP submittal.
              (71) Revisions to the New Jersey State Implementation Plan (SIP) concerning the Enhanced Inspection and Maintenance Program, submitted on August 20, 2001 by the New Jersey State Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference:
              (A) Amendments to Title 7, Chapter 27 of the New Jersey Administrative Code (NJAC) Subchapter 15, “Control and Prohibition of Air Pollution From Gasoline-Fueled Motor Vehicles,” effective November 15, 1999.
              (B) Amendments to Title 7, Chapter 27B of the NJAC Subchapter 4, “Air Test Method 4: Testing Procedures for Motor Vehicles,” effective November 15, 1999.
              (C) Amendments to Title 13, Chapter 20 of the NJAC Subchapter 28, “Inspection of New Motor Vehicles” (Sections: 28.3, 28.4, 28.6), effective December 6, 1999.

              (D) Title 13, Chapter 20 of the NJAC: Subchapter 7, “Vehicle Inspection” (Sections: 7.1, 7.2, 7.3, 7.4, 7.5, 7.6); Subchapter 24, “Motorcycles” (Section: 24.20); Subchapter 26, “Compliance With Diesel Emission Standards and Equipment, Periodic Inspection Program for Diesel Emissions, and Self-Inspection of Certain Classes of Motor Vehicles” (Section: 26.16); Subchapter 29, “Mobile Inspection Unit” (Sections: 29.1, 29.2, 29.3); Subchapter 32, “Inspection Standards and Test Procedures To Be Used By Official Inspection Facilities”; Subchapter 33, “Inspection Standards and Test Procedures To Be Used By Licensed Private Inspection Facilities”; Subchapter 43, “Enhanced Motor Vehicle Inspection and Maintenance Program”; Subchapter 44, “Private Inspection Facility Licensing”; and Subchapter 45, “Motor Vehicle Emission Repair Facility Registration”, effective December 6, 1999.
              (E) Title 13, Chapter 21 Subchapter 5, “Registrations” (Section: 5.12) and Subchapter 15, “New Jersey Licensed Motor Vehicle Dealers” (Section: 15.7), effective December 6, 1999.
              (72) Revisions to the New Jersey State Implementation Plan (SIP) concerning the Enhanced Inspection and Maintenance Program, submitted on December 3, 2002 by the New Jersey State Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference:
              (A) New Jersey Revised Statutes.
              (1) Public Law 2002, Chapter 34, paragraph 15 amending N.J.S.A. 39:8-2.c, enacted on July 1, 2002.
              (73) Revisions to the State Implementation Plan submitted by the New Jersey Department of Environmental Protection on January 21, 1998, June 12, 1998 and April 26, 1999; and a letter which notified EPA of a revised permit limit submitted by the New Jersey Department of Environmental Protection on February 21, 2001.
              (i) Incorporation by reference:
              (A) Conditions of Approval Documents (COAD) or modified prevention of significant deterioration (PSD) permit: The following facilities have been issued COADs or modified PSD permit by New Jersey:
              (1) American Ref-Fuel Company/Essex County Resource Recovery Facility, Newark, Essex County, NJ PSD permit modification dated July 29, 1997. Incorporation by reference includes only the NOX emission limits in section A.6 of the July 29, 1997 PSD permit.
              (2) Co-Steel Corporation's (formerly New Jersey Steel Corporation) electric arc furnace/melt shop and billet reheat furnace, Sayreville, Middlesex County, NJ COAD approval dated September 3, 1997.
              (3) Co-Steel Raritan Corporation's electric arc furnace/ladle metallurgy system and billet reheat furnace, Perth Amboy, Middlesex County, NJ COAD approval dated June 22, 1998.
              (4) Homasote Company's natural gas dryer (wet fibreboard mat dryer), West Trenton, Mercer County, NJ COAD approval dated October 19, 1998.
              (5) Milford Power Limited Partnership's combined cycle cogeneration facility, Milford, Hunterdon County, NJ COAD approval dated August 21, 1997.
              (6) University of Medicine and Dentistry of New Jersey's cogeneration units and Cleaver Brooks non-utility boilers, Newark, Essex County, NJ COAD dated June 26, 1997.
              (7) Roche Vitamins Inc's cogeneration facility and Boiler No. 1, Belvidere, Warren County, NJ COAD dated June 10, 1998. The cogeneration facility consists of one reciprocal engine (21.5 MW) and one heat recovery steam generator (HRSG) equipped with a duct burner (Boiler No. 6).
              (8) Township of Wayne, Mountain View Water Pollution Control Facility's sewage sludge incinerators, Passaic County, NJ permit revision dated December 21, 2000.

              (ii) Additional information—Documentation and information to support NOX RACT facility-specific emission limits, alternative emission limits, or repowering plan in three SIP revisions addressed to Regional Administrator Jeanne M. Fox from New Jersey Commissioner Robert C. Shinn, Jr. and one letter addressed to Acting Regional Administrator William J. Muszynski from Dr. Iclal Atay, Chief Bureau of Air Quality Engineering dated:
              (A) January 21, 1998 SIP revision for two sources,
              (B) June 12, 1998 SIP revision for one source,
              (C) April 26, 1999 SIP revision for four sources,
              (D) February 21, 2001 for a revised permit limit for one source.

              (74) Revisions to the State Implementation Plan submitted on June 4, 2003 and January 6, 2004 by the State of New Jersey Department of Environmental Protection that establishes control programs for mobile equipment repair and refinishing operations, solvent cleaning operations and refueling of motor vehicles at gasoline service stations.
              
              (i) Incorporation by reference:
              (A) Regulation Subchapter 16 of Title 7, Chapter 27 of the New Jersey Administrative Code, entitled “Control and Prohibition of Air Pollution from Volatile Organic Compounds,” adopted on April 30, 2003 and effective on June 29, 2003.
              (ii) Additional material:
              (A) Letter from State of New Jersey Department of Environmental Protection dated June 4, 2003, requesting EPA approval of a revision to the Ozone SIP which contains amendments to the Subchapter 16 “Control and Prohibition of Air Pollution from Volatile Organic Compounds.”
              (B) Letter from State of New Jersey Department of Environmental Protection dated January 6, 2004 providing a compiled version of Subchapter 16 which include the amendments.

              (75) Revisions to the State Implementation Plan submitted on January 23, 2003 by the State of New Jersey Department of Environmental Protection for the purpose of enhancing an existing Emission Statement Program for stationary sources in New Jersey. The SIP revision was submitted by New Jersey to satisfy the Clean Air Act requirements for stationary sources to report annually to the State on their emissions of volatile organic compounds (VOC), oxides of nitrogen (NOX) and carbon monoxide (CO), in order for the State to make this data available to EPA and the public.
              (i) Incorporation by reference:
              (A) Amended Regulation Subchapter 21 of Title 7, Chapter 27 of the New Jersey Administrative Code, entitled “Emission Statements,” adopted on January 23, 2003 and effective on February 18, 2003.
              (ii) Additional material:
              (A) Letter from State of New Jersey Department of Environmental Protection dated January 23, 2003, requesting EPA approval of a revision to the Ozone and CO SIP which contains amendments to the Subchapter 21 “Emission Statements.”
              (76) Revisions to the New Jersey State Implementation Plan (SIP) concerning the Enhanced Inspection and Maintenance Program, submitted on August 13, 2003 by the New Jersey Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference:
              (A) Title 13, Chapter 20 of the NJAC: Subchapter 7, “Vehicle Inspections” (Section: 7.1); Subchapter 26, “Compliance With Diesel Emission Standards and Equipment, Periodic Inspection Program for Diesel Emissions, and Self-Inspection of Certain Classes of Motor Vehicles” (Sections: 26.2, 26.16); Subchapter 28, “Inspection of New Motor Vehicles” (Section 28.3); Subchapter 29, “Mobile Inspection Unit” (Section: 29.2); Subchapter 32, “Inspection Standards and Test Procedures To Be Used By Official Inspection Facilities”; Subchapter 33, “Inspection Standards and Test Procedures To Be Used By Licensed Private Inspection Facilities”; Subchapter 43, “Enhanced Motor Vehicle Inspection and Maintenance Program”; Subchapter 44, “Private Inspection Facility Licensing”; and Subchapter 45, “Motor Vehicle Emission Repair Facility Registration,” effective May 19, 2003.
              (ii) Additional material:
              (A) Letter from State of New Jersey Department of Environmental Protection dated August 13, 2003, requesting EPA approval of a revision to the Enhanced Inspection and Maintenance Program SIP which contains amendments to the Subchapter 16 “Control and Prohibition of Air Pollution from Volatile Organic Compounds.”
              (77) Revisions to the State Implementation Plan submitted by the New Jersey Department of Environmental Protection on July 1, 1999 and supplemented on September 12, 2002, September 26, 2002, April 3, 2003 and May 8, 2003.
              (i) Incorporation by reference:
              Conditions of Approval Document: Conditions of Approval Document issued by New Jersey on July 1, 1999 to Repauno Products, LLC's sodium nitrite manufacturing plant, Gibbstown, Gloucester County.

              (ii) Additional information—Documentation and information to support NOX RACT facility-specific emission limits in SIP revision addressed to Regional Administrator Jeanne M. Fox from New Jersey Commissioner Robert C. Shinn, Jr.:
              (A) July 1, 1999 SIP revision,
              
              (B) September 12, 2002, September 26, 2002, April 3, 2003 and May 8, 2003 supplemental information to the SIP revision,
              (C) May 14, 2004 commitment letter from New Jersey.
              (78) Revisions to the State Implementation Plan submitted on July 28, 2004 by the State of New Jersey Department of Environmental Protection that establishes an expanded control program for architectural coatings.
              (i) Incorporation by reference:
              (A) Regulation Subchapter 23 of Title 7, Chapter 27 of the New Jersey Administrative Code, entitled “Prevention of Air Pollution From Architectural Coatings,” adopted on May 21, 2004 and effective on July 20, 2004.
              (ii) Additional material:
              (A) Letter from State of New Jersey Department of Environmental Protection dated July 28, 2004, requesting EPA approval of a revision to the Ozone SIP which contains amendments to the Subchapter 23 “Prevention of Air Pollution From Architectural Coatings.”
              (79) Revisions to the State Implementation Plan submitted on June 22, 2004 by the State of New Jersey Department of Environmental Protection that establishes an expanded control program for consumer products including portable fuel containers.
              (i) Incorporation by reference:
              (A) Regulation Subchapter 24 of Title 7, Chapter 27 of the New Jersey Administrative Code, entitled “Prevention of Air Pollution From Consumer Products,” adopted on April 7, 2004 and effective on June 6, 2004.
              (ii) Additional material:
              (A) Letter from State of New Jersey Department of Environmental Protection dated June 22, 2004, requesting EPA approval of a revision to the Ozone SIP which contains amendments to the Subchapter 24 “Prevention of Air Pollution From Consumer Products.”
              (80) Revision to the New Jersey State Implementation Plan (SIP) for ozone concerning the control of nitrogen oxides from the Schering Corporation's CoGEN II cogeneration facility located in Union County submitted by the New Jersey Department of Environmental Protection (NJDEP), dated March 31, 2005.
              (i) Incorporation by reference:

              (A) Conditions of Approval, Alternative Maximum Emission Rate For NOX, Schering Corporation, Union, Union County, New Jersey facility identification number 40084 approved March 9, 2005.

              (81) Revisions to the State Implementation Plan for ozone dated December 16, 2005 by the State of New Jersey Department of Environmental Protection (NJDEP) that establishes revised control measures for achieving additional reductions of NOX emissions from stationary combustion sources.
              (i) Incorporation by reference:
              (A) Title 7, Chapter 27, Subchapter 19, of the New Jersey Administrative Code entitled “Control and Prohibition of Air Pollution from Oxides of Nitrogen,” effective October 17, 2005 and Title 7, Chapter 27, Subchapter 16 of the New Jersey Administrative Code entitled “Control and Prohibition of Air Pollution by Volatile Organic Compounds,” effective October 17, 2005.
              (ii) Additional information:
              (A) December 16, 2005 letter from Commissioner Bradley M. Campbell, NJDEP, to Alan J. Steinberg, EPA, requesting EPA approval of revisions to Subchapters 8, 16, 19, and 22.
              (82) Revisions to the State Implementation Plan submitted on June 2, 2006, by the New Jersey Department of Environmental Protection which consists of the adoption of California's second generation Low Emission Vehicle (LEV) program.
              (i) Incorporation by reference:
              (A) Regulation Subchapter 29 of Title 7, Chapter 27 of the New Jersey Administrative Code, entitled “Low Emission Vehicle (LEV) Program,” except sections 29.6, 29.7, and 29.13(g) (incorporation by reference of Title 13, Chapter 1, Article 2, Sections 1961.1 and 1962 of the California Code of Regulations only), adopted on November 28, 2005.

              (83) Revisions to the State Implementation Plan and submitted on February 6, 2007 as proposed, and subsequently adopted and submitted on July 9, 2007 by the State of New Jersey Department of Environmental Protection (NJDEP) that establishes rules for the allowance allocation of oxides of nitrogen (NOX) for the annual and ozone season Clean Air Interstate Rule (CAIR) NOX Cap and Trade Programs. The submission also establishes a date when the CAIR NOX Trading Programs will replace the State's NOX Budget Program, and satisfies New Jersey's 110(a)(2)(D)(i) obligations to submit a SIP revision that contains adequate provisions to prohibit air emissions from adversely affecting another state's air quality through interstate transport.
              (i) Incorporation by reference:

              (A) Title 7, Chapter 27, Subchapter 30 of the New Jersey Administrative Code entitled “Clean Air Interstate Rule (CAIR) NOX Trading Program,” effective July 16, 2007 and Title 7, Chapter 27, Subchapter 31, Section 23 of the New Jersey Administrative Code entitled “NOX Budget Program,” effective July 16, 2007.
              (ii) Additional information:
              (A) February 2, 2007 letter from Commissioner Lisa P. Jackson, NJDEP, to Alan J. Steinberg, EPA, submitting proposed SIP revision, and request for parallel processing.
              (B) June 26, 2007 letter from Commissioner Lisa P. Jackson, NJDEP, to Alan J. Steinberg, EPA, submitting SIP revision.
              (C) December 29, 2006 letter from Commissioner Lisa P. Jackson, NJDEP, to Alan J. Steinberg, EPA, indicating how New Jersey has addressed the required elements of 110(a)(2)(D)(i).
              (84) Revisions to the State Implementation Plan submitted on June 2, 2006, by the New Jersey Department of Environmental Protection which consists of the adoption of California's Zero Emission Vehicle (ZEV) provisions.
              (i) Incorporation by reference:
              (A) Regulation Subchapter 29 of Title 7, Chapter 27 of the New Jersey Administrative Code, entitled “Low Emission Vehicle (LEV) Program,” sections 29.6, 29.7, and the incorporation of California Section 1962, “Zero Emission Vehicle Standards for 2005 and Subsequent Model Passenger Cars, Light-Duty Trucks and Medium-Duty Vehicles,” within section 29.13(g), effective on January 17, 2006.
              (85) Revisions to the New Jersey State Implementation Plan (SIP) for ozone concerning the control of nitrogen oxides from Trigen-Trenton Energy Co., L.P., dated August 7, 2007 submitted by the New Jersey State Department of Environmental Protection (NJDEP).
              (i) Incorporation by reference:

              (A) a letter from Lisa P. Jackson, Commissioner, New Jersey Department of Environmental Protection, addressed to Alan J. Steinberg, USEPA, dated August 7, 2007, and Attachment 1 to the letter, titled “Conditions of Approval, Alternative Maximum Emission Rate for NOX for Two (2) Cooper Bessemer Distillate Oil or Dual Fuel Fired 4-Stroke Diesel Internal Combustion Engines,” Trigen-Trenton Energy Company L.P., Trenton, NJ. APC Plant ID No. 61015, approved January 11, 2007.
              (86) Revisions to the New Jersey State Implementation Plan (SIP) for particulate matter granting a variance from Subchapter 6, Control and Prohibition of Particles from Manufacturing Processes for the cooling tower at the PSEG Nuclear LLC Hope Creek and Salem Generating Stations located in Lower Alloways Creek Township, Salem County dated November 2, 2007 submitted by the New Jersey State Department of Environmental Protection (NJDEP) which establishes hourly emission limits for TSP and PM-10 (total) of less than or equal to 42 pounds per hour and annual emission limits for TSP and PM-10 (total) of less than or equal to 65.9 tons per year.
              (i) Incorporation by reference:
              (A) A letter from Lisa P. Jackson, Commissioner, New Jersey Department of Environmental Protection, addressed to Alan J. Steinberg, Regional Administrator, EPA, dated November 2, 2007 submitting the variance for PSEG Nuclear LLC Hope Creek and Salem Generating Stations without the attachments.
              (B) Section J, Facility Specific Requirements, Emission Unit U24 Cooling Tower, (Significant Modification Approval date August 7, 2007) contained in the Air Pollution Control Operating Permit, Significant Modification and Preconstruction Approval, PSEG Nuclear LLC Hope Creek and Salem Generating Stations, Permit Activity Number: BOP05003.

              (d) Plan revisions were submitted on September 26, 1972.
              
              (87) Revisions to the State Implementation Plan submitted on September 13, 2007, by the New Jersey Department of Environmental Protection which consists of the State's revised diesel idling rule.
              (i) Incorporation by reference:
              (A) Regulation Subchapter 14 of Title 7, Chapter 27 of the New Jersey Administrative Code, entitled “Control and Prohibition of Air Pollution from Diesel-Powered Motor Vehicles,” section 14.1, effective on July 2, 2007, section 14.2, effective on September 15, 1997, and section 14.3, effective on July 2, 2007.

              (88) A revision submitted on April 21, 2009, as supplemented on May 7, 2010, by the New Jersey Department of Environmental Protection (NJDEP) that establishes revised control measures for achieving additional reductions of NOx, SO2, fine particulate, and VOC emissions from stationary sources that will help achieve attainment of the national ambient air quality standard for ozone and fine particles, as well as help to reduce regional haze.
              (i) Incorporation by reference:
              (A) New Jersey Administrative Code, Title 7, Chapter 27 (NJAC 7:27): Subchapter 4 “Control and Prohibition of Particles from Combustion of Fuel” with an effective date of April 20, 2009; Subchapter 10 “Sulfur in Solid Fuels” with an effective date of April 20, 2009; Subchapter 16 “Control and Prohibition of Air Pollution by Volatile Organic Compounds” with an effective date of April 20, 2009; Subchapter 19 “Control and Prohibition of Air Pollution from Oxides of Nitrogen” with an effective date of April 20, 2009 (including two Administrative Corrections published in the New Jersey Register on June 15, 2009 and July 6, 2009); and Subchapter 21 “Emission Statements” with an effective date of April 20, 2009.
              (ii) Additional information:
              (A) Letter dated April 21, 2009 from Acting Commissioner Mark N. Mauriello, NJDEP, to George Pavlou, Acting Regional Administrator, EPA Region 2, submitting the SIP revision for Subchapters 4, 8, 10, 16, 19 and 21.
              (B) Letter dated May 7, 2010 from Director William O'Sullivan, NJDEP, to Barbara Finazzo, Director, Division of Environmental Planning and Protection, EPA Region 2, submitting supplemental SIP information for Subchapter 19.
              (89) A revision submitted on April 9, 2009, by the New Jersey Department of Environmental Protection (NJDEP) that establishes new and revised control measures for achieving additional reductions of VOC emissions that will help achieve attainment of the national ambient air quality standard for ozone.
              (i) Incorporation by reference:
              (A) New rules contained in New Jersey Administrative Code, Title 7, Chapter 27 (NJAC 7:27) with effective date of December 1, 2008 and Operative date of December 29, 2008:
              (1) Subchapter 26, “Prevention of Air Pollution From Adhesives, Sealants, Adhesive Primers and Sealant Primers,” and
              (2) Subchapter 34, “TBAC Emissions Reporting.”
              (B) Amendments to NJAC 7:27 with effective date of December 1, 2008 and Operative date of December 29, 2008:
              (1) Subchapter 23, “Prevention of Air Pollution From Architectural Coatings,” 23.2 Definitions;
              (2) Subchapter 24, “Prevention of Air Pollution From Consumer Products,” 24.1 Definitions, 24.2 Applicability, 24.4 Chemically formulated consumer products: standards, 24.5 Chemically formulated consumer products: registration and labeling, 24.6 Chemically formulated consumer products: recordkeeping and reporting, 24.7 Chemically formulated consumer products: testing, 24.8 Portable fuel containers and spill-proof spouts: certification requirements, 24.9 Portable fuel containers and spill proof spouts: labeling, 24.10 Portable fuel containers and spill proof spouts: recordkeeping and reporting, 24.12 Penalties and other requirements imposed for failure to comply; and
              (3) Subchapter 25, “Control and Prohibition of Air Pollution by Vehicular Fuels,” 25.1 Definitions.

              (C) Repeal to NJAC 7:27 with effective date of December 1, 2008 and Operative date of December 29, 2008: Subchapter 24, “Prevention of Air Pollution From Consumer Products,” section 24.11 Portable fuel containers and spill-proof spouts: testing, repealed without replacement and reserved.
              
              (ii) Additional information.
              (A) Letter dated April 9, 2009 from Acting Commissioner Mark N. Mauriello, NJDEP, to George Pavlou Acting Regional Administrator, EPA Region 2, submitting the SIP revision containing Subchapters 23, 24, 25, 26, and 34.
              (90) Revision to the New Jersey State Implementation Plan (SIP) for ozone concerning the control of nitrogen oxides from Naval Weapons Station Earle dated May 14, 2009 and supplementary information dated May 21, 2009 submitted by the New Jersey State Department of Environmental Protection.
              (i) Incorporation by reference:

              (A) A letter from Mr. Frank Steitz, Chief, Bureau of Air Permits, New Jersey Department of Environmental Protection, addressed to Captain G.A. Maynard, Commanding Officer, Naval Weapons Station Earle titled “Alternative Maximum Emission Rate (AEL) for Nitrogen Oxides (NOX) Pursuant to N.J.A.C. 7:27-19.13 and Significant Modification of Operating Permit,” dated and approved May 21, 2009 including Attachment 1 “Conditions of Approval Alternative Maximum Emission Rate For NOX For Two (2) Detroit Diesel Distillate Oil Fuel Fired 2-Stroke Diesel Internal Combustion Engines, Naval Weapons Station Earle.”

              (91) A revision submitted on July 28, 2009, as supplemented on December 9, 2010, March 2, 2011 and December 7, 2011, by the New Jersey Department of Environmental Protection (NJDEP) that addresses the regional haze requirements of Clean Air Act section 169A. The December 9, 2010 submittal also addresses an element of the PM2.5 SIP revision.
              (i) Incorporation by reference:
              (A) Amendments to New Jersey Administrative Code, Title 7, Chapter 27 (NJAC 7:27) Subchapter 9, “Sulfur In Fuels,” Section 9.2 Sulfur content standards, with effective date of September 20, 2010 and operative date of October 25, 2010.
              (B) The following Air Pollution Control Operating Permit, Significant Modifications and Preconstruction Approvals:
              (1) PSEG Fossil LLC Hudson Generating Station dated March 8, 2011, Permit BOP110001, Program Interest 12202 for units: U1-OS Summary, U1-OS1, U1-OS2, U2-OS Summary, U15-OS Summary and U16-OS Summary.
              (2) Chevron Products Company dated March 4, 2011, Permit BOP100001, Program Interest 18058 for unit 15, process heaters: OS Summary (E1501 and E1502).
              (3) ConocoPhillips (Linden City) dated September 21, 2011, Permit BOP110001, Program Interest 41805 for unit 3, process heaters: OS Summary, OS1-E241, OS2-E243, OS3-E245, OS4-E246, OS5-E247, OS6-E248, OS7-E249, OS8-E250, OS11-E242, OS13-E253, and OS15-E258.
              (4) Vineland Municipal Electric Utility—Howard M. Down dated September 26, 2011, Permit BOP110001, Program Interest 75507 for units: U10-OS Summary, U10-OS2, U10-OS3, and U22-OS Summary.
              (5) BL England Generating Station dated December 16, 2010, Permit BOP100003, Program Interest 73242 for units: GR2 U2, U1-OS Summary, U1-OS1, U2-OS Summary, U2-OS1, U3-OS Summary, U3-OS1, U6-OS Summary, U6-OS1, U7-OS1, U7-OS2, U7-OS4, U7-OS5, U7-OS6, U7-OS7, U7-OS10, U7-OS11, U7-OS12, U8-OS Summary, and U8-OS1.
              (ii) Additional information.
              (A) Letter dated December 9, 2010 from Commissioner Bob Martin, NJDEP, to Regional Administrator Judith A. Enck, EPA Region 2, submitting the SIP revision containing Subchapter 9.
              (B) December 7, 2011, letter from Director William O'Sullivan, NJDEP, to Acting Director John Filippelli, Division of Environmental Planning and Protection, EPA Region 2, submitting a supplement to the 2009 Regional Haze SIP which contains the Best Available Retrofit Technology (BART) determinations and enforceable BART emission limits for five facilities.
              (92) Revisions to the New Jersey State Implementation Plan (SIP) submitted by the New Jersey Department of Environmental Protection for New Jersey's enhanced inspection and maintenance (I/M) program, dated December 15, 2009.
              (i) Incorporation by reference:

              (A) Amendments to Chapter 27, Title 7 of the New Jersey Administrative Code, Subchapter 15, “Control and Prohibition of Air Pollution from Gasoline-Fueled Motor Vehicles,” effective November 16, 2009, and Appendix B-5, “Air Test Method 5: Testing Procedures for Gasoline-Fueled Motor Vehicles,” effective November 16, 2009.
              (B) Amendments to Chapter 20, Title 13 of the New Jersey Administrative Code, Subchapter 7, “Vehicle Inspection” (Sections: 7.1, 7.2, 7.3, 7.4, 7.5, 7.6); Subchapter 24, “Motorcycles” (Section: 24.20); Subchapter 26, “Compliance With Diesel Emission Standards and Equipment, Periodic Inspection Program for Diesel Emissions, and Self-Inspection of Certain Classes of Motor Vehicles” (Sections: 26.2 and 26.16); Subchapter 28, “Inspection of New Motor Vehicles” (Sections 28.3, 28.4 and 28.6); Subchapter 29, “Mobile Inspection Unit” (Sections: 29.1, 29.2, 29.3); Subchapter 32, “Inspection Standards and Test Procedures To Be Used By Official Inspection Facilities”; Subchapter 33, “Inspection Standards and Test Procedures To Be Used By Licensed Private Inspection Facilities”; Subchapter 43, “Enhanced Motor Vehicle Inspection and Maintenance Program”; Subchapter 44, “Private Inspection Facility Licensing”; and Subchapter 45, “Motor Vehicle Emission Repair Facility Registration,” all effective October 19, 2009.
              (C) Amendments to Chapter 21, Title 13 of the New Jersey Administrative Code, Subchapter 15, “New Jersey Licensed Motor Vehicle Dealers” (Sections: 15.8 and 15.12), effective October 19, 2009.
              (D) Amendments to Chapter 8, Title 39 of the Revised Statutes of the State of New Jersey at R.S. 39:8-1, 39:8-2, and 39:8-3, effective July 1, 2010.
              (ii) Additional material:
              (A) December 15, 2009, letter from Mark N. Mauriello, Acting Commissioner, NJDEP, to Judith A. Enck, Regional Administrator, EPA, requesting EPA approval of a revision to the State of New Jersey's I/M program SIP.
              (B) October 12, 2010, letter from Bob Martin, Commissioner, NJDEP, to Judith A. Enck, Regional Administrator, EPA, requesting EPA approval of the supplemental revision to the State of New Jersey's I/M program SIP.
              (C) July 8, 2010, letter from Bob Martin, Commissioner, NJDEP, to Judith A. Enck, Regional Administrator, EPA, requesting EPA approval of the supplemental revision to the State of New Jersey's I/M program SIP.
              [37 FR 10880, May 31, 1972. Redesignated at 82 FR 30760, July 3, 2017]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1587, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              §§ 52.1588-52.1600
              [Reserved]
            
            
              § 52.1601
              Control strategy and regulations: Sulfur oxides.
              (a) The applicable limitation on the sulfur content of fuel marketed and used in New Jersey until and including March 15, 1974, as set forth in N.J.A.C. subchapter 7:1-3.1 is approved, except that the use of coal in the following utility plants and boiler units is not approved: 1
                
              
              
                
                  1 Action by the Administrator regarding coal conversion at the listed plants and units is being held in abeyance until the Administrator determines whether and to what extent that conversion cannot be deferred, based on analysis of fuel allocations for residual oil and coal in the Mid-Atlantic and New England States.
              
              
                
                  Company
                  Plant
                  City
                  Boiler unit(s)
                
                
                  Atlantic City Electric
                  Deepwaters
                  Deepwaters
                  5/7, 7/9, 3/5, 4/6.
                
                
                  Public Service Electric & Gas
                  Essex
                  Newark
                  All.
                
                
                    Do
                  Sewaren
                  Woodbridge
                  Do.
                
                
                    Do
                  Bergen
                  Bergen
                  No. 1.
                
                
                    Do
                  Burlington
                  Burlington
                  1-4.
                
                
                    Do
                  Kearney
                  Kearney
                  All.
                
                
                    Do
                  Hudson
                  Jersey City
                  No. 1.
                
                
                  Jersey Central Power & Light
                  Sayreville
                  Sayreville
                  All.
                
                
                    Do
                  E. H. Werner
                  South Amboy
                  Do.
                
              
              

              (b) Before any steam or electric power generating facility in Zone 3, as defined in N.J.A.C. 7:27-10.1, burning fuel oil on June 4, 1979, having a rated hourly gross heat input greater than 200,000,000 British Thermal Units (BTU's), and capable of burning coal without major reconstruction or construction, which facility was in operation prior to May 6, 1968, or group of such facilities having a combined rated hourly capacity greater than 450,000,000 BTU's may be permitted by the State to convert to the use of coal, the State shall submit to EPA a copy of the proposed permit together with an air quality analysis employing methodology acceptable to EPA. If EPA determines, on the basis of the submitted analysis, that the proposed coal conversion will not interfere with the attainment or maintenance of air quality standards and will not be the cause for any Prevention of Significant Deterioration (PSD) increment to be exceeded, then the permit authorizing conversion may become effective immediately upon the publication of such a determination (as a Notice) in the Federal Register. If EPA determines that the submitted analysis is inadequate or that it shows that the proposed conversion will interfere with attainment or maintenance of air quality standards or cause any PSD increment to be exceeded, then EPA shall so inform the State of its determination, and the permit authorizing conversion shall not become effective and conversion shall not occur until an adequate analysis is submitted or, if necessary, until a control strategy revision which would require any necessary emission reductions is submitted by the State and placed into effect as an EPA approved revision to the implementation plan. In addition, this same procedure shall apply to any State permit applied for that would authorize a relaxation in the sulfur-in-coal limitation at any such facility, as defined above in this paragraph, having already been granted a permit to convert to coal.
              (c) The U.S. Gypsum Co. in Clark, New Jersey is permitted to burn fuel oil with a sulfur content of 2.0 percent, by weight, at either Boiler #1, #2 or #3 until March 31, 1985 or until Boiler #4 is ready to burn coal, whichever occurs first. Such oil burning must conform with New Jersey requirements and conditions as set forth in applicable regulations and administrative orders.
              [39 FR 1439, Jan. 9, 1974, as amended at 44 FR 31979, June 4, 1979; 44 FR 38471, July 2, 1979; 49 FR 30179, July 27, 1984]
            
            
              § 52.1602
              Control strategy and regulations: PM2.5.

              (a) Approval—On May 18, 2006, New Jersey submitted an early PM2.5 implementation plan to set motor vehicle emissions budgets for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area. The budgets were allocated by metropolitan planning organization as follows: North Jersey Transportation Planning Authority: 1,207 tons per year of direct PM2.5 and 61,676 tons per year of NOX; Delaware Valley Regional Planning Commission: 89 tons per year of direct PM2.5 and 4,328 tons per year of NOX.

              (b) Approval—On February 25, 2008, New Jersey submitted a revision to its early PM2.5 implementation plan to revise the motor vehicle emissions budgets for the Mercer County, New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area. The revised budgets, applicable to the Delaware Valley Regional Planning Commission, are as follows: 108 tons per year of direct PM2.5 and 5,056 tons per year of NOX.
              (c) Determination of Attainment. EPA has determined, as of December 15, 2010, that the New York-Northern New Jersey-Long Island, NY-NJ-CT fine particle (PM2.5) nonattainment area has attained the 1997 PM2.5 National Ambient Air Quality Standard. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as the area continues to attain the 1997 PM2.5 NAAQS.
              (d) Determination of Attainment. EPA has determined, as of May 16, 2012, that the Philadelphia-Wilmington, PA-NJ-DE fine particle (PM2.5) nonattainment area has attained the 1997 PM2.5 National Ambient Air Quality Standard. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as the area continues to attain the 1997 PM2.5 NAAQS.
              (e) Determination of Attainment. EPA has determined, as of December 31, 2012, that the New York-N. New Jersey-Long Island, NY-NJ-CT fine particle (PM2.5) nonattainment area has attained the 2006 PM2.5 National Ambient Air Quality Standard. This determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as the area continues to attain the 2006 PM2.5 NAAQS.
              (f) Determination of Attainment. EPA has determined, as of January 7, 2013, that based on 2008 to 2010 and 2009 to 2011 ambient air quality data, the Philadelphia-Wilmington, PA-NJ-DE fine particlulate (PM2.5) nonattainment area has attained the 2006 24-hour PM2.5 national ambient air quality standard (NAAQS). This determination suspends the requirements for the Philadelphia-Wilmington, PA-NJ-DE PM2.5 nonattainment area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2006 24-hour PM2.5 NAAQS.

              (g) Approval—The maintenance plan submitted on December 26, 2012, and supplemented on May 3, 2013, for the 1997 PM2.5 National Ambient Air Quality Standard and the 2006 PM2.5 National Ambient Air Quality Standard for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area and the New Jersey portion of the Philadelphia-Wilmington, PA-NJ-DE, PM2.5 nonattainment area has been approved.

              (1) The maintenance plan establishes 2009 motor vehicle emission budgets for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area. The budgets were allocated by metropolitan planning organization as follows: North Jersey Transportation Planning Authority: 67,272 tons per year for NOX and 2,736 tons per year for PM2.5; Delaware Valley Regional Planning Commission (Mercer County): 5,835 tons per year for NOX and 224 tons per year for PM2.5.

              (2) The maintenance plan establishes 2025 motor vehicle emission budgets for the New Jersey portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area. The budgets were allocated by metropolitan planning organization as follows: North Jersey Transportation Planning Authority: 25,437 tons per year for NOX and 1,509 tons per year for PM2.5; Delaware Valley Regional Planning Commission (Mercer County): 2,551 tons per year for NOX and 119 tons per year for PM2.5.

              (3) The maintenance plan establishes 2009 motor vehicle emission budgets for the New Jersey portion of the Philadelphia-Wilmington, PA-NJ-DE, PM2.5 nonattainment area. The budgets were allocated by metropolitan planning organization as follows: Delaware Valley Regional Planning Commission (Burlington, Camden, and Gloucester Counties): 18,254 tons per year for NOX and 680 tons per year for PM2.5.

              (4) The maintenance plan establishes 2025 motor vehicle emission budgets for the New Jersey portion of the Philadelphia-Wilmington, PA-NJ-DE, PM2.5 nonattainment area. The budgets were allocated by metropolitan planning organization as follows: Delaware Valley Regional Planning Commission (Burlington, Camden, and Gloucester Counties): 8,003 tons per year for NOX and 363 tons per year for PM2.5.

              (h) Approval—The 2007 attainment year emissions inventory for the New Jersey portions of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area and the Philadelphia-Wilmington, PA-NJ-DE, PM2.5 nonattainment area consisting of NOX, VOC, NH3, directly emitted PM2.5, and SO2 emissions. This inventory satisfies the comprehensive emission inventory requirements of section 172(c)(3).
              [73 FR 24870, June 5, 2008, as amended at 75 FR 69591, Nov. 15, 2010; 77 FR 28785, May 15, 2012; 77 FR 76871, Dec. 31, 2012; 78 FR 54398, Sept. 4, 2013]
            
            
              § 52.1603
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for the State of New Jersey.
              [43 FR 26410, June 19, 1978, as amended at 45 FR 52741, Aug. 7, 1980; 68 FR 11323, Mar. 10, 2003; 68 FR 74489, Dec. 24, 2003]
            
            
              § 52.1604
              Control strategy and regulations: Total suspended particulates.

              (a) Any variance issued by the Department under N.J.A.C. Title 7, Chapter 27, section 6.5, subsections (a), (b), or (c) shall not exempt any person from the requirements otherwise imposed by N.J.A.C. 7:27-6.1 et seq.; Provided that the Administrator may approve such variance as a plan revision when the provisions of this part, section 110(a)(3)(A) of the Act, and 40 CFR, part 51 (relating to approval of and revisions to State implementation plans) have been satisfied with respect to such variance.
              (b) Particulates emissions from units 1 and 2 of the Atlantic City Electric Company's B.L. England Generating Station are limited to an emission rate of 0.5 lbs/million BTU until March 31, 1982 and June 1, 1982, respectively. The opacity associated with such emissions from these units during this period shall not exceed 40 percent. On and after March 31, 1982 for unit 1, and June 1, 1982 for unit 2, these units shall be limited to an emission rate of 0.1 lbs/million BTU, and the associated opacity shall not exceed 20 percent.
              [44 FR 5427, Jan. 26, 1979 and 46 FR 26305, May 12, 1981]
            
            
              § 52.1605
              [Reserved]
            
            
              § 52.1606
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not met because the plan does not include approvable procedures meeting the requirement of 40 CFR 51.307, New source review, for protection of visibility in mandatory Class I Federal areas.
              (b) Regulations for new source review. The provisions of § 52.28 are hereby incorporated and made part of the applicable plan for the State of New Jersey.
              [77 FR 21, Jan. 3, 2012]
            
            
              § 52.1607
              Small business technical and environmental compliance assistance program.
              On January 11, 1993, the New Jersey Department of Environmental Protection and Energy submitted a plan for the establishment and implementation of a Small Business Stationary Source Technical and Environmental Compliance Assistance Program for incorporation in the New Jersey state implementation plan. This plan satisfies the requirements of section 507 of the Clean Air Act, and New Jersey must implement the program as approved by EPA.
              [59 FR 34386, July 5, 1994]
            
          
          
            Subpart GG—New Mexico
            
              § 52.1620
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for New Mexico under section 110 of the Clean Air Act, 42 U.S.C. 7401, and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to July 1, 1999, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after July 1, 1999, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 6 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State implementation plan as of July 1, 1999.

              (3) Copies of the materials incorporated by reference may be inspected at https://www.epa.gov/sips-nm or the Environmental Protection Agency, Region 6, 1201 Elm Street, Suite 500, Dallas, Texas 75270-2102. If you wish to obtain material from the EPA Regional Office, please call (800) 887-6063 or (214) 665-2760.
              (c) EPA approved regulations.
              
              
                EPA Approved New Mexico Regulations
                
                  State citation
                  Title/subject
                  State approval/effective date
                  EPA approval date
                  Comments
                
                
                  
                    New Mexico Administrative Code (NMAC) Title 20—Environment Protection Chapter 2—Air Quality
                  
                
                
                  Part 1
                  General Provisions
                  1/23/2015
                  7/24/2015, 80 FR 43966
                
                
                  Part 2
                  Definitions
                  8/31/2009
                  1/26/2015, 80 FR 3884
                  The following definitions are state specific and are not being approved into the SIP:G. “Carbon dioxide”
                    M. “Greenhouse gas”
                    O. “Hydrofluorocarbons”
                    S. “Methane”
                    V. “Nitrous oxide”
                    AA. “Perfluorocarbons”
                    AN. “Sulfur hexafluoride”
                  
                
                
                  Part 3
                  Ambient Air Quality Standards
                  11/16/2018
                  9/18/2019, 84 FR 49057
                
                
                  Part 5
                  Source Surveillance
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 7
                  Excess Emissions
                  7/10/2008
                  9/14/2009, 74 FR 46910
                
                
                  Part 8
                  Emissions Leaving New Mexico
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 10
                  Woodwaste Burners
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 11
                  Asphalt Process Equipment
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 13
                  Gypsum Processing Plants
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 14
                  Particulate Emissions From Coal Burning Equipment
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 15
                  Pumice, Mica and Perlite Process Equipment
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 16
                  Nonferrous Smelters (New and Existing)-Particulate Matter
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 17
                  Nonferrous Smelters (Existing)-Particulate Matter
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 18
                  Oil Burning Equipment-Particulate Matter
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 19
                  Potash, Salt, or Sodium Sulfate Processing Equipment-Particulate Matter
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 20
                  Lime Manufacturing Plants-Particulate Matter
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 21
                  Fugitive Particulate Matter Emissions from Nonferrous Smelters
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 22
                  Fugitive Particulate Matter Emissions from Roads within the Town of Hurley
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 30
                  Kraft Mills
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 31
                  Coal Burning Equipment-Sulfur Dioxide
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 32
                  Coal Burning Equipment-Nitrogen Dioxide
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  
                  Part 33
                  Gas Burning Equipment-Nitrogen Dioxide
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 34
                  Oil Burning Equipment-Nitrogen Dioxide
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 40
                  Sulfuric Acid Production Units-Sulfur Dioxide, Acid Mist and Visible Emissions
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 41
                  Nonferrous Smelters-Sulfur
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 60
                  Open Burning
                  12/31/2003
                  11/27/2012, 77 FR 70693
                
                
                  Part 61
                  Smoke and Visible Emissions
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 65
                  Smoke Management
                  12/31/2003
                  11/27/2012, 77 FR 70693
                
                
                  Part 66
                  Cotton Gins
                  4/7/2005
                  6/13/2012, 77 FR 35273
                
                
                  Part 72
                  Construction Permits
                  9/6/2006
                  3/11/2013, 78 FR 15296
                  The SIP includes NMED's letter dated 11/7/2012, which commits the NMED Air Quality Bureau to providing notification on the NMED's website of all second 30-day public comment periods provided for under paragraph B of 20.2.72.206. NOT in SIP: the definitions of “Accelerated review”, “Affiliate”, “Conflict of interest”, “Interested party” and “Qualified outside firm” in 20.2.72.7; subsection (B)(15) of 20.2.72.203; subsection (H) of 20.2.72.208; 20.2.72.221; 20.2.72.400-20.2.72.499; and 20.2.72.502. References to 20.2.77, 20.2.78, and 20.2.82 are approved for Part 72 only; underlying and related regulations for referred Parts NOT in SIP.
                
                
                  Part 73
                  Notice of Intent and Emissions Inventory Requirements
                  7/6/2011
                  11/27/2012, 77 FR 70693
                
                
                  Part 74
                  Permits—Prevention of Significant Deterioration
                  7/11/2014
                  7/14/2015, 80 FR 40915
                  Revisions to 20.2.74.7(AZ)(2)(a) NMAC submitted 1/8/2013, effective 2/6/2913, are NOT part of SIP.20.2.74.7(AZ)(2)(a) NMAC submitted 5/23/2011, effective 6/3/2011, remains SIP approved.
                  
                
                
                  Part 75
                  Construction Permit Fees
                  11/30/1995
                  11/25/1997, 62 FR 50514
                
                
                  Part 75
                  Construction Permit Fees
                  12/1/2003
                  3/29/2012, 77 FR 18923
                  NOT in SIP: subsection (B) of 20.2.75.10 and subsection (D) of 20.2.75.11.References to 20.2.70, 20.2.71, 20.2.72.400-20.2.72.499, 20.2.77, 20.2.78, 20.2.82, and 20.2.X are approved for Part 75 only; underlying and related regulations for referred Parts NOT in SIP.
                  
                   
                
                
                  Part 79
                  Permits—Nonattainment Areas
                  6/3/2011
                  1/22/2013, 78 FR 4339
                
                
                  Part 80
                  Stack Heights
                  11/30/1995
                  9/26/1997, 62 FR 50514
                
                
                  Part 81
                  Western Backstop Sulfur Dioxide Trading Program
                  7/6/2011
                  11/27/2012, 77 FR 70693
                
                
                  
                    Part 99—Transportation Conformity
                  
                
                
                  20.2.99.1
                  Issuing Agency
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  
                  20.2.99.2
                  Scope
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.3
                  Statutory Authority
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.4
                  Duration
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.5
                  Effective Date
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.6
                  Objective
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.7
                  Definitions
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.8
                  Documents
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.101
                  Applicability
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.102
                  Consultation
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.103
                  Agency Roles in Consultation
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.104
                  Agency Responsibilities in Consultation
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.105
                  General Consultation Procedures
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.106
                  Consultation Procedures for Specific Major Activities
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.107
                  Consultation Procedures for Specific Routine Activities
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.108
                  Notification Procedures for Routine Activities
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.109
                  Conflict Resolution and Appeals to the Governor
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.110
                  Public Consultation Procedures
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.111
                  Enforceability of Design Concept and Scope and Project-Level Mitigation and Control Measures
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
                
                  20.2.99.112
                  Savings Provision
                  7/11/2014
                  6/18/2015, 80 FR 34835
                
              
              
                EPA Approved Albuquerque/Bernalillo County, NM Regulations
                
                  State citation
                  Title/subject
                  State approval/effective date
                  EPA approval date
                  Explanation
                
                
                  
                    New Mexico Administrative Code (NMAC) Title 20—Environment Protection, Chapter 11—Albuquerque/Bernalillo County Air Quality Control Board
                  
                
                
                  Part 1 (20.11.1 NMAC)
                  General Provisions
                  12/15/2010
                  5/7/2015, 80 FR 26190
                
                
                  Part 2 (20.11.2 NMAC)
                  Fees
                  1/10/2011
                  5/24/2012, 77 FR 30900
                  NOT in SIP: references to Operating Permits (20.11.42 NMAC) in subsection (A) of 20.11.2.2, subsection (B) of 20.11.2.11, subsection (B) of 20.11.2.12, subsections (A) and (B) of 20.11.2.13, and subsection (B) of 20.11.2.21.
                
                
                  Part 3 (20.11.3 NMAC)
                  Transportation Conformity
                  11/18/2010; 10/11/2012
                  2/18/2014, 79 FR 9097
                
                
                  Part 4 (20.11.4 NMAC)
                  General Conformity
                  5/24/2011
                  2/18/2014, 79 FR 9097
                
                
                  Part 5 (20.11.5 NMAC)
                  Visible Air Contaminants
                  1/1/2003
                  12/30/2004, 69 FR 78314
                
                
                  Part 6 (20.11.6 NMAC)
                  Emergency Action Plan
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  Part 7 (20.11.7 NMAC)
                  Variance Procedure
                  9/7/2004
                  5/31/2006, 71 FR 30805
                
                
                  Part 8 (20.11.8 NMAC)
                  Ambient Air Quality Standards
                  8/12/2009
                  9/19/2012, 77 FR 58032
                
                
                  Part 20 (20.11.20 NMAC)
                  Fugitive Dust Control
                  3/17/2008
                  4/1/2009, 74 FR 14731
                
                
                  Part 21 (20.11.21 NMAC)
                  Open Burning
                  7/11/2011
                  11/29/2012, 77 FR 71119
                
                
                  Part 22 (20.11.22 NMAC)
                  Woodburning
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  Part 39 (20.11.39 NMAC)
                  Permit Waivers and Air Quality Notifications for Certain Sources
                  1/18/2018
                  1/16/2020, 85 FR 2648
                
                
                  Part 40 (20.11.40 NMAC)
                  Source Registration
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  Part 41 (20.11.41 NMAC)
                  Construction Permits
                  1/18/2018
                  1/16/2020, 85 FR 2648
                
                
                  Part 43 (20.11.43 NMAC)
                  Stack Height Requirements
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  
                  Part 46 (20.11.46 NMAC)
                  Sulfur Dioxide Emission Inventory Requirements; Western Backstop Sulfur Dioxide Trading Program
                  5/16/2011
                  11/29/2012, 77 FR 71119
                
                
                  Part 47 (20.11.47 NMAC)
                  Emissions Inventory Requirements
                  10/18/2012
                  5/7/2015, 80 FR 26190
                
                
                  Part 49 (20.11.49 NMAC)
                  Excess Emissions
                  9/23/2009
                  2/4/2010, 75 FR 5698
                
                
                  Part 60 (20.11.60)
                  Permitting in Nonattainment Areas
                  4/10/2013
                  11/12/2015, 80 FR 69876
                
                
                  Part 61 (20.11.61 NMAC)
                  Prevention of Significant Deterioration
                  5/29/2015
                  8/31/2015, 80 FR 52402
                
                
                  Part 63 (20.11.63 NMAC)
                  New Source Performance Standards for Stationary Sources
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  Part 64 (20.11.64 NMAC)
                  Emission Standards for Hazardous Air Pollutants for Stationary Sources
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  Part 65 (20.11.65 NMAC)
                  Volatile Organic Compounds
                  9/23/2009
                  2/4/2010, 75 FR 5698
                
                
                  Part 66 (20.11.66 NMAC)
                  Process Equipment
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  Part 67 (20.11.67 NMAC)
                  Equipment, Emissions, Limitations
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  Part 68 (20.11.68 NMAC)
                  Incinerators and Crematories
                  04/1/2002
                  12/30/2004, 69 FR 78314
                
                
                  Part 90 (20.11.90 NMAC)
                  Source Surveillance, Administration and Enforcement
                  9/23/2009
                  2/4/2010, 75 FR 5698
                
                
                  Part 100 (20.11.100 NMAC)
                  Motor Vehicle Inspection—Decentralized
                  8/16/2016
                  3/21/2017, 82 FR 14461
                  20.11.100.5(B), 20.11.100.7(LL)(I) and 20.11.100.17(E)(2) are NOT part of the SIP.
                
                
                  Part 102 (20.11.102 NMAC)
                  Oxygenated Fuels
                  12/11/2005
                  2/11/2010, 75 FR 6813
                
                
                  Part 103 (20.11.103 NMAC)
                  Motor Vehicle Visible Emissions
                  10/1/2002
                  12/30/2004, 69 FR 78314
                
              
              (d) EPA-approved State Source-specific requirements.
              
              
                EPA-Approved New Mexico Source-Specific Requirements
                
                  Name of source
                  Permit number
                  State approval/effective date
                  EPA approval date
                  Explanation
                
                
                  Units 1, 2, 3, & 4 of the San Juan Generating Station
                  NSR Permit No. 0063-M6R3, Section A112C
                  11/1/2013
                  10/9/2014, 79 FR 60992
                  Ch. 10 (BART) of SIP under 40 CFR 51.309(g).
                
              
              (e) EPA approved nonregulatory provisions.
              
              
                EPA-Approved New Mexico Statutes
                
                  State citation
                  Title/subject
                  State Approval/effective
                    date
                  
                  EPA approval date
                  Comments
                
                
                  
                    New Mexico Statutes
                  
                
                
                  
                    Chapter 10—Public Officers and Employees
                  
                
                
                  10-16-1
                  Short TitleGovernmental Conduct Act
                  
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  10-16-2
                  Definitions
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  10-16-3
                  Ethical principles of public service; certain official acts prohibited; penalty
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  
                  10-16-4
                  Official act for personal financial interest prohibited; disqualification from official act; providing a penalty
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  10-16-6
                  Confidential information
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  10-16-7
                  Contracts involving public officers or employees
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  10-16-8
                  Contracts involving former public officers or employees; representation of clients after government service
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  10-16-9
                  Contracts involving legislators; representation before state agencies
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  10-16-11
                  Codes of conduct
                  8/6/2015
                  3/22/2018, 83 FR 12493
                  Includes New Mexico Environmental Board Code of Conduct approved by the Governor on February 27, 1990 (64 FR 29235).
                
                
                  10-16-13
                  Prohibited bidding
                  8/6/2015
                  3/22/2018, 83 FR 12493
                
                
                  10-16-14
                  Enforcement procedures
                  7/16/1990
                  3/22/2018, 83 FR 12493
                
                
                  
                    Chapter 74—Environmental Improvement
                  
                
                
                  74-1-4
                  Environmental improvement board; creation; organization
                  8/6/2015
                  3/22/2018, 83 FR 12493
                  Approved for State Board Composition and Conflict of Interest Provisions.
                
                
                  74-2-1
                  Short Title
                  8/6/2015
                  2/27/2019, 84 FR 6334
                
                
                  74-2-2
                  Definitions
                  8/6/2015
                  2/27/2019, 84 FR 6334
                
                
                  74-2-3
                  Environmental improvement board
                  8/6/2015
                  2/27/2019, 84 FR 6334
                
                
                  74-2-4
                  Local Authority
                  8/6/2015
                  3/22/2018, 83 FR 12493
                  Statute first approved 11/2/1984. Update approved 6/1/1999 addressed State Board Composition and Conflict of Interest Provisions.
                
                
                  74-2-5
                  Duties and powers; environmental improvement board; local board
                  8/6/2015
                  2/27/2019, 84 FR 6334
                
                
                  74-2-5.1
                  Duties and powers of the department and the local agency
                  8/6/2015
                  8/19/2019, 84 FR 42819
                
                
                  74-2-6
                  Adoption of regulations; notice and hearings
                  8/6/2015
                  8/19/2019, 84 FR 42822
                
                
                  74-2-7
                  Permits; permit appeals to the environmental improvement board or the local board; permit fees
                  8/6/2015
                  2/27/2019, 84 FR 6334
                
                
                  74-2-10
                  Emergency powers of the secretary and the director
                  8/6/2015
                  2/27/2019, 84 FR 6334
                
                
                  74-2-11.1
                  Limitations on regulations
                  8/6/2015
                  2/27/2019, 84 FR 6334
                
                
                  74-2-12
                  Enforcement; compliance orders
                  8/6/2015
                  8/19/2019, 84 FR 42822
                  Only paragraphs (A)(1) & (2) are SIP-approved (enforcement authority under CAA section 110(a)(2)(C)).
                
                
                  74-2-13
                  Inspection
                  8/6/2015
                  8/19/2019, 84 FR 42822
                
                
                  74-2-17
                  Continuing effect of existing laws, rules and regulations
                  8/6/2015
                  2/27/2019, 84 FR 6334
                
                
                  
                  
                    EPA Approved City of Albuquerque and Bernalillo County Ordinances for State Board Composition and Conflict of Interest Provisions
                  
                
                
                  City of Albuquerque, Chapter 9, Article 5, Part 1: Air Quality Control Board, Sections 9-5-1-1 to 9-5-1-15, and 9-5-1-98
                  Joint Air Quality Control Board
                  6/12/2013
                  10/20/2015, 80 FR 63431
                  Section 9-5-1-3 Joint Air Quality Control Board only.
                
                
                  Bernalillo County, Code of Ordinances, Chapter 30, Article II, Air Pollution; Section 30-31 to 30-47
                  Joint Air Quality Control Board
                  6/12/2013
                  10/20/2015, 80 FR 63431
                  Section 30-32—Joint Air Quality Control Board only.
                
                
                  City of Albuquerque, Chapter 2, Article III, Sections 3-3-1 to 3-3-13
                  Conflict of Interest
                  6/12/2013
                  10/20/2015, 80 FR 63431
                
                
                  City of Albuquerque Charter, Article XII, Section 4—Conflict of Interest
                  Code of Ethics
                  6/12/2013
                  10/20/2015, 80 FR 63431
                
                
                  Bernalillo County Ordinance, Chapter 2, Administration, Article III, Officers and Employees, Division 4, Code of Ethics, Sections 2-126 to 2-136
                  Code of Ethics
                  6/12/2013
                  10/20/2015, 80 FR 63431
                
              
              
                EPA-Approved Nonregulatory Provisions and Quasi-Regulatory Measures in the New Mexico SIP
                
                  Name of SIP provision
                  Applicable geographic or nonattainment area
                  State submittal/effective date
                  EPA approval date
                  Explanation
                
                
                  State Attorney Generals Opinion
                  Statewide
                  9/4/1972
                  4/9/1979, 44 FR 21020
                  Ref 52.1640(c)(4).
                
                
                  Revisions to New Source Review and Source Surveillance
                  Statewide
                  1/3/1973
                  4/9/1979, 44 FR 21020
                  Ref 52.1640(c)(5).
                
                
                  Clarification of State permit and Source Surveillance
                  Statewide
                  1/18/1973
                  4/9/1979, 44 FR 21020
                  Ref 52.1640(c)(6).
                
                
                  Revision for Attainment of Standards
                  PM in Albuquerque, Grant, Eddy and Lea counties; Ozone in Albuquerque; SO2 in San Juan and Grant counties; and CO in Las Cruces, Farmington, and Santa Fe counties
                  1/23/1979
                  4/10/1980, 45 FR 24468 and 3/26/1981, 46 FR 18694
                  Ref 52.1640(c)(11).
                
                
                  Ordinance for Motor Vehicle Emission I/M program
                  Albuquerque
                  7/2/1979
                  4/10/1980, 45 FR 24468
                  Ref 52.1640(c)(12).
                
                
                  TSP Plan, RFP, and Transportation Commitments
                  Albuquerque
                  8/2/1979
                  4/10/1980, 45 FR 24468
                  Ref 52.1640(c)(13).
                
                
                  Schedule for Albuquerque TSP plan, revising permit regulations, and extension request
                  Albuquerque and Grant county
                  9/25/1979
                  4/10/1980, 45 FR 24468
                  Ref 52.1640(c)(14).
                
                
                  
                  CO Strategies
                  Farmington and Santa Fe counties
                  1/23/1979
                  4/10/1980, 45 FR 24468
                  Ref 52.1640(c)(15).
                
                
                  Compliance schedules for several industries
                  Eddy, Lea, and Grant counties
                  7/25/1979
                  12/24/1980, 45 FR 85006
                  Ref 52.1640(c)(16).
                
                
                  Revision for attainment of CO standard
                  Bernalillo county
                  3/17/1980
                  3/26/1981, 46 FR 18694
                  Ref 52.1640(c)(17).
                
                
                  Commitment to not issue permits to stationary sources
                  Nonattainment areas
                  5/20/1980
                  3/26/1981, 46 FR 18694
                  Ref 52.1640(c)(18).
                
                
                  Commitment to submit I/M enforcement plan
                  Albuquerque, Bernalillo county
                  10/10/1980
                  3/26/1981, 46 FR 18694
                  Ref 52.1640(c)(19).
                
                
                  Revision to ambient monitoring plan
                  Statewide
                  12/12/1979
                  8/06/1981, 46 FR 40006
                  Ref 52.1640(c)(20).
                
                
                  Variance to regulation 506 for Phelps Dodge Corp
                  Hidalgo Smelter in Playas, NM
                  2/4/1980
                  8/19/1981, 46 FR 42065
                  Ref 52.1640(c)(21).
                
                
                  Revised SO2 control strategy
                  San Juan county
                  2/12/1981
                  8/27/1981, 46 FR 43153
                  Ref 52.1640(c)(22).
                
                
                  Memorandum of understanding between the State and Arizona Public Service Company
                  Statewide
                  4/16/1981
                  8/27/1981, 46 FR 43153
                  Ref 52.1640(c)(22).
                
                
                  Compliance schedule for units 4 and 5 of the Arizona Public Service
                  Four Corners Power plant
                  3/31/1980
                  3/30/1982, 47 FR 13339
                  Ref 52.1640(c)(23).
                
                
                  Variance to regulation 603 for units 3, 4, and 5 of the Arizona Public Service
                  Four Corners Power plant
                  7/31/1980
                  3/30/1982, 47 FR 13339
                  Ref 52.1640(c)(25).
                
                
                  New Mexico plan for Lead
                  Statewide
                  5/19/1980
                  5/5/1982, 47 FR 19334 and 8/14/1984, 49 FR 32184
                  
                  Ref 52.1640(c)(27).
                
                
                  Revision to SO2 control strategy
                  Grant county
                  5/12/1981 and 8/13/1981
                  5/5/1982, 47 FR 19333
                  Ref 52.1640(c)(28).
                
                
                  Intergovernmental Consultation program
                  N/A
                  3/28/1980
                  3/8/1984, 49 FR 08610
                  Ref 52.1640(c)(31).
                
                
                  Public Information and Participation program
                  Statewide
                  12/20/1979
                  8/24/1983, 48 FR 38467
                  Ref 52.1640(c)(33).
                
                
                  Revision for attainment of CO standard
                  Bernalillo county
                  6/28/1982 and 1/26/1983
                  7/1/1983, 48 FR 30366
                  Ref 52.1640(c)(34).
                
                
                  Variance to regulation 603.B for units 3, 4, and 5 of the Arizona Public Service
                  Four Corners Power Plant
                  2/4/1987, 10/26/1987, 
                    and 2/16/1988
                  
                  10/27/1989, 54 FR 43814
                  Ref 52.1640(c)(38).
                
                
                  Revision to SIP for moderate PM10 nonattainment areas
                  Anthony area; Dona Ana county
                  11/8/1991
                  9/9/1993, 58 FR 47383
                  Ref 52.1640(c)(50).
                
                
                  Narrative plan addressing CO nonattainment areas
                  Albuquerque, Bernalillo county
                  11/5/1992
                  11/29/1993, 58 FR 62535
                  Ref 52.1640(c)(52).
                
                
                  CO continency measures and proposed Clean Fuel Vehicle fleet demonstration
                  Albuquerque, Bernalillo county
                  11/12/1993
                  5/5/1994, 59 FR 23167
                  Ref 52.1640(c)(57).
                
                
                  Update to supplement to control air pollution
                  Bernalillo county
                  11/9/1994
                  6/24/1996, 61 FR 32339
                  Ref 52.1640(c)(61).
                
                
                  Revision approving request for redesignation, a vehicle I/M program, and required maintenance plan
                  Albuquerque, Bernalillo nonattainment area
                  5/11/1995
                  6/13/1996, 61 FR 29970
                  Ref 52.1640(c)(63).
                
                
                  City of Albuquerque request for redesignation
                  Carbon monoxide maintenance plan and motor vehicle emission budgets
                  6/22/1998
                  5/24/2000, 65 FR 33460
                
                
                  Waiver of NOX control requirements.
                  Doña Ana County (part), marginal ozone nonattainment area
                  10/1/1997
                  2/8/2002, 67 FR 6152
                
                
                  
                  Revision for Attainment, and Maintenance Plan of SO2 Standards
                  Portion of Grant County, this portion is restricted to a 3.5 mile radius around the Kennecott Copper Corporation (now owned by the Phelps Dodge Corporation and called the Hurley smelter) and land above 6470 feet Mean Sea Level within an 8 mile radius of the Hurley Smelter/Concentrator in Hurley
                  2/21/2003
                  9/18/2003, 68 FR 54676
                
                
                  Contingency Measures Plan
                  Portion of Grant County, this portion is restricted to a 3.5 mile radius around the Kennecott Copper Corporation (now owned by the Phelps Dodge Corporation and called the Hurley smelter) and land above 6470 feet Mean Sea Level within an 8 mile radius of the Hurley Smelter/Concentrator in Hurley
                  2/21/2003
                  9/18/2003, 68 FR 54676
                
                
                  Maintenance plan for carbon monoxide—Albuquerque/Bernalillo County, New Mexico: Update of carbon monoxide budgets using MOBILE6
                  Bernalillo County
                  2/12/2003
                  10/9/2003, 68 FR 58280
                
                
                  Second 10-year maintenance plan (limited maintenance plan) for Albuquerque/Bernalillo County
                  Bernalillo County
                  9/7/2004
                  7/21/2005, 70 FR 41963
                
                
                  Clean Air Action Plan and 8-hour ozone standard attainment demonstration for the San Juan County EAC area
                  San Juan County
                  12/16/2004
                  8/17/2005, 70 FR 48285
                
                
                  New Mexico Visibility Protection Plan for Phase I, Part I of the Federal Visibility Requirements, August 8, 1986
                  Statewide
                  8/21/1986
                  1/27/2006, 71 FR 4490
                
                
                  New Mexico Visibility Protection Plan for Phase I, Part II of the Federal Visibility Requirements, September 9, 1992
                  Statewide
                  10/8/1992
                  1/27/2006, 71 FR 4490
                
                
                  Interstate transport for the 1997 ozone and PM2.5 NAAQS
                  New Mexico
                  9/17/2007
                  6/10/2010
                  Revisions to prohibit significant contribution to nonattainment in any other state.Approval for revisions to prohibit interference with maintenance and PSD measures in any other state.
                  
                
                
                  
                  Interstate transport for the 1997 ozone and PM2.5 NAAQS
                  New Mexico
                  9/17/2007
                  11/26/2010, 75 FR 72688
                  Revisions to prohibit interference with maintenance and PSD measures in any other state.
                
                
                  Sunland Park 1997 8-Hour Ozone Maintenance Plan
                  Sunland Park, NM
                  5/7/2007
                  5/16/2011, 76 FR 28181
                
                
                  Air Pollution Episode Contingency Plan for New Mexico
                  Statewide
                  7/7/1988
                  8/21/1990, 55 FR 34013
                
                
                  Infrastructure for the 1997 Ozone and 1997 PM2.5 NAAQS
                  Statewide
                  12/10/20073/3/2008
                  
                  7/15/2011, 76 FR 41698
                  Approval for 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Infrastructure and Interstate Transport regarding noninterference with other states' programs for PSD for the 1997 and 2008 Ozone and the 1997 and 2006 PM2.5 NAAQS
                  Bernalillo County
                  8/16/2010
                  8/19/2012, 77 FR 58032
                  Approval for 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Regional Haze SIP under 40 CFR 51.309
                  Statewide (except Bernalillo County)
                  6/24/2011, 10/7/2013, 
                    11/1/2013
                  
                  11/27/2012, 77 FR 70693, 10/9/2014, 79 FR 60992
                
                
                  Interstate transport for the 1997 ozone and PM2.5 NAAQS
                  Bernalillo County
                  7/30/2007
                  11/29/12, 77 FR 71119
                  Revisions to prohibit interference with measures required to protect visibility in any other State. Revisions to prohibit contribution to nonattainment in any other State approved 11/8/2010 (75 FR 68447).
                
                
                  Regional Haze SIP under 40 CFR 51.309
                  Bernalillo County
                  7/28/2011
                  11/29/2012, 77 FR 71119
                
                
                  Infrastructure for 2006 PM2.5 NAAQS
                  Statewide, except for Bernalillo County and Indian country
                  6/12/2009
                  1/22/2013, 78 FR 4337
                  Additional approvals on 7/9/2013, 78 FR 40966 (110(a)(2)(D)(i)(I)) and 6/24/2015, 80 FR 36246, June 24, 2015 (110(a)(2)(D)(i)(II), visibility portion).
                
                
                  Letter of commitment for the New Mexico SIP for Minor NSR Public Notice
                  Statewide (except Bernalillo County)
                  11/7/2012
                  3/11/2013, 78 FR 15296
                  Letter dated 11/7/2012 from NMED to EPA that commits the NMED Air Quality Bureau to providing notification on the NMED's website of all second 30-day public comment periods provided for under paragraph B of 20.2.72.206.
                
                
                  Second 10-year SO2 maintenance plan for Grant County
                  Portion of Grant county
                  11/1/2013
                  7/18/2014, 79 FR 41904
                
                
                  
                  Revision to satisfy the requirements of Clean Air Act 110(a)(2)(D)(i)(II) with respect to visibility for the 8-hour Ozone and PM2.5 NAAQS
                  Statewide (except Bernalillo County)
                  10/7/2013, 11/1/2013
                  
                  10/9/2014, 79 FR 60992
                
                
                  Infrastructure and Transport for the 2008 Pb NAAQS
                  Statewide (except Bernalillo County)
                  9/9/2011
                  6/11/2015, 80 FR 33192
                
                
                  Infrastructure for the 2008 Ozone NAAQS
                  Statewide, except for Bernalillo County and Indian country
                  8/27/2013
                  6/24/2015, 80 FR 36246
                
                
                  Infrastructure for the 2010 NO2 NAAQS
                  Statewide, except for Bernalillo County and Indian country
                  3/12/2014
                  6/24/2015, 80 FR 36246
                
                
                  Infrastructure for the 2010 SO2 NAAQS
                  Statewide, except for Bernalillo County and Indian country
                  2/14/2014
                  10/14/2015, 80 FR 61752
                  Does not address CAA 110(a)(2)(D)(i)(I).
                
                
                  Infrastructure and Interstate Transport for the 2008 Pb NAAQS
                  Albuquerque-Bernalillo County
                  5/2/2012
                  12/3/2015, 80 FR 75637
                
                
                  Infrastructure and Interstate Transport for the 2010 SO2 NAAQS
                  Albuquerque-Bernalillo County
                  6/11/2015
                  2/17/2016, 81 FR 7976
                
                
                  Infrastructure and Interstate Transport for the 2010 NO2 NAAQS
                  Albuquerque-Bernalillo County
                  7/26/2013
                  2/17/2016, 81 FR 7981
                
                
                  Small Business Stationary Source Technical and Environmental Compliance Assistance Program
                  Statewide, excluding Bernalillo County
                  11/5/1992
                  3/10/2016, 81 FR 12599
                
                
                  Small Business Stationary Source Technical and Environmental Compliance Assistance Program
                  Albuquerque/Bernalillo County
                  11/16/1992
                  3/10/2016, 81 FR 12599
                
                
                  New Mexico Progress Report for the State Implementation Plan for Regional Haze
                  Statewide
                  3/14/2014
                  6/14/2017, 82 FR 27127
                
                
                  City of Albuquerque Clarification Letter on Minor NSR SIP
                  City of Albuquerque—Bernalillo County
                  4/21/2016
                  6/29/2017, 82 FR 29421
                
                
                  City of Albuquerque Clarification Letter Providing Public Notices of Minor NSR to EPA
                  City of Albuquerque-Bernalillo County
                  6/5/2016
                  6/29/2017, 82 FR 29421
                
                
                  City of Albuquerque Letter regarding Public Notice for Minor NSR
                  City of Albuquerque-Bernalillo County
                  9/19/2016
                  6/29/2017, 82 FR 29421
                
                
                  City of Albuquerque Minor NSR Commitment Letter
                  City of Albuquerque-Bernalillo County
                  12/20/2016
                  6/29/2017, 82 FR 29421
                
                
                  City of Albuquerque Progress Report for the State Implementation Plan for Regional Haze
                  City of Albuquerque-Bernalillo County
                  6/24/2016
                  12/12/2017, 82 FR 58347
                
                
                  Infrastructure and interstate transport for the 2012 PM2.5 NAAQS
                  Statewide
                  8/6/2015, 12/8/2015
                  3/22/2018, 83 FR 12493
                  SIPs adopted by: NMED and City of Albuquerque
                
                
                  Infrastructure for the 2015 Ozone NAAQS
                  Statewide
                  9/24/2018, 11/1/2018
                  9/18/2019, 84 FR 49057
                  SIPs adopted by NMED and City of Albuquerque. Does not address CAA section 110(a)(2)(D)(i)(I).
                
                
                  
                  Interstate Transport for the 2008 ozone NAAQS
                  Statewide
                  10/10/201810/4/2018
                  
                  5/4/2020, 85 FR 26361
                  SIPs adopted by: NMED and City of Albuquerque-Bernalillo County. Addresses CAA section 110(a)(2)(D)(i)(I).
                
              
              [63 FR 37495, July 13, 1998]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1620, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1621
              Classification of regions.
              The New Mexico plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Albuquerque-Mid-Rio Grande Intrastate
                  I
                  III
                  III
                  III
                  I
                
                
                  New Mexico Southern Border Intrastate
                  IA
                  IA
                  III
                  III
                  III
                
                
                  El Paso-Las Cruces-Alamogordo Interstate
                  I
                  IA
                  III
                  I
                  I
                
                
                  Four Corners Interstate
                  IA
                  IA
                  III
                  III
                  III
                
                
                  Northeastern Plains Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Pecos-Permian Basin Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Southwestern Mountains-Augustine Plains Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Upper Rio Grande Valley Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 1081, May 31, 1972, as amended at 39 FR 16347, May 8, 1974; 42 FR 20131, Apr. 18, 1977; 45 FR 24468, Apr. 10, 1980; 45 FR 67347, Oct. 10, 1980; 52 FR 5965, Feb. 27, 1987]
            
            
              § 52.1622
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves New Mexico's state implementation plan under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all applicable requirements of Parts C and D, Title I, of the Clean Air Act as amended in 1990, except as noted below.

              (a) The revisions to the New Mexico SIP definition of “Subject to Regulation” at 20.2.74.7 (AZ)(2)(a) NMAC to implement the GHG Biomass Deferral as submitted on January 8, 2013 are disapproved.
              (b) [Reserved]
              [81 FR 32241, May 23, 2016]
            
            
              § 52.1623
              Conditional approval.
              (a) General Conformity. (1) A letter, dated April 22, 1998, from the Chief of Air Quality Bureau New Mexico Environment Department to the EPA Regional Office, commits the State to remove Section 110.C from its rule for making the State's rule consistent with Federal rule. Specifically, the letter states that:
              
              

                This letter is regarding our general conformity rule, 20 NMAC 2.98—Conformity of General Federal Actions to the State Implementation Plan. We have been reviewing paragraph 110.C under Section 110—Reporting Requirements. This is the paragraph in which the Federal Aviation Administration (FAA) had submitted a comment of concern to EPA, during EPA's proposed/final approval period for our rule. This comment caused EPA to withdraw its approval. The FAA had commented that New Mexico was more stringent than EPA, since our rule does not apply to non-Federal agencies. Our analysis has determined that our inclusion of this paragraph may make our rule more stringent than EPA, and should not have been included. The paragraph had originally come from a STAPPA/ALAPCO model rule. New Mexico had never intended to be more stringent than EPA with regards to general conformity. Hence, the State commits to putting 20 NMAC 2.98 on our regulatory agenda and plan to delete this paragraph within one year from the Federal Register publication of final notice of conditional approval to New Mexico's general conformity SIP.
              
              
              (2) If the State ultimately fails to meet its commitment to remove this section from its rule within one year of publication of this conditional approval, then EPA's conditional action will automatically convert to a final disapproval.
              (b) [Reserved]
              [63 FR 48109, Sept. 9, 1998]
            
            
              §§ 52.1624-52.1626
              [Reserved]
            
            
              § 52.1627
              Control strategy and regulations: Carbon monoxide.
              (a) Part D Approval. The Albuquerque/Bernalillo County carbon monoxide maintenance plan as adopted on April 13, 1995, meets the requirements of Section 172 of the Clean Air Act, and is therefore approved.
              (b) Approval—The Albuquerque/Bernalillo County carbon monoxide limited maintenance plan revision dated September 7, 2004, meets the requirements of section 172 of the Clean Air Act, and is therefore approved.
              [61 FR 29973, June 13, 1996, as amended at 70 FR 41967, July 21, 2005]
            
            
              §§ 52.1628-52.1633
              [Reserved]
            
            
              § 52.1634
              Significant deterioration of air quality.
              (a) The plan submitted by the Governor of New Mexico on February 21, 1984 (as adopted by the New Mexico Environmental Improvement Board (NMEIB) on January 13, 1984), August 19, 1988 (as revised and adopted by the NMEIB on July 8, 1988), and July 16, 1990 (as revised and adopted by the NMEID on March 9, 1990), Air Quality Control Regulation 707—Permits, Prevention of Significant Deterioration (PSD) and its Supplemental document, is approved as meeting the requirements of part C, Clean Air Act for preventing significant deterioration of air quality. Additionally, on November 2, 1988, EPA approved New Mexico's stack height regulation into the SIP (53 FR 44191), thereby satisfying the conditions of EPA's conditional approval of the State's PSD program on February 27, 1987 (52 FR 5964). Therefore, the conditional approval was converted to a full approval on July 15, 2011.
              (b) The requirements of section 160 through 165 of the Clean Air Act are not met for federally designated Indian lands. Therefore, the provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable implementation plan, and are applicable to sources located on land under the control of Indian governing bodies.
              (c) The plan submitted by the Governor in paragraph (a) of this section for Prevention of Significant Deterioration is not applicable to Bernalillo County. Therefore, the following plan described below is applicable to sources located within the boundaries of Bernalillo County (including the City of Albuquerque). This plan, submitted by the Governor of New Mexico on April 14, 1989, August 7, 1989, May 1, 1990, May 17, 1993, May 24, 2006, August 16, 2010, and December 15, 2010 and respectively adopted on March 8, 1989, July 12, 1989, April 11, 1990, February 10, 1993, December 22, 2005, April 13, 2006, July 28, 2010, and December 10, 2010, by the Albuquerque/Bernalillo County Air Quality Control Board, containing Part 61—Prevention of Significant Deterioration is approved as meeting the requirements of part C of the Clean Air Act for the prevention of significant deterioration of air quality.
              [58 FR 67333, Dec. 21, 1993, as amended at 68 FR 11323, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 75 FR 82558, Dec. 30, 2010; 76 FR 41705, July 15, 2011; 76 FR 43153, July 20, 2011; 76 FR 81838, Dec. 29, 2011; 77 FR 58035, Sept. 19, 2012]
            
            
              § 52.1635
              Rules and regulations.
              (a) Part D disapproval: The requirements of § 51.281 of this chapter are not met since the measurement provisions of Sections A, B.2, and B.3 of New Mexico Regulation 506 make these sections unenforceable. Therefore, Sections A, B.2, and B.3 of Regulation 506 are disapproved.
              (b) Regulation for measurement of emission limitations (particulate matter from nonferrous smelters). (1) This regulation applies to new and existing nonferrous smelters as they are defined in New Mexico Regulation 506. The requirements of this paragraph replace the requirements of Sections A, B.2, and B.3 of Regulation 506. All other requirements of Regulation 506 are approved as part of the plan.
              (2) No person owning or operating a new nonferrous smelter shall permit, cause, suffer, or allow particulate matter emissions to the atmosphere in excess of 0.03 grains per dry standard cubic foot (as defined in 40 CFR part 60) of discharge gas.
              (3) No person owning or operating an existing nonferrous smelter shall permit, cause, suffer, or allow particulate matter to the atmosphere from:
              (i) The stack or stacks serving the acid plant in excess of 0.05 grains per dry standard cubic foot of discharge gas.
              (ii) The stack or stacks serving the reverberatory feed dryer in excess of 0.05 grains per dry standard cubic foot of discharge gas.
              (c) Regulation for compliance testing (particulate matter from nonferrous smelter). The requirements of § 60.8(f) of 40 CFR part 60 shall apply to paragraph (b)(2) of this section, and to each operation of Section B.4 of New Mexico Regulation 506.
              [45 FR 24469, Apr. 10, 1980, as amended at 51 FR 40677, Nov. 7, 1986]
            
            
              § 52.1636
              [Reserved]
            
            
              § 52.1637
              Particulate Matter (PM10) Group II SIP commitments.

              (a) On August 19, 1988, the Governor of New Mexico submitted a revision to the State Implementation Plan (SIP) that contained commitments, from the Director of New Mexico Environmental Improvement Division, for implementing all of the required activities including monitoring, reporting, emission inventory, and other tasks that may be necessary to satisfy the requirements of the PM10 Group II SIPs. The New Mexico Environmental Improvement Board adopted this SIP revision on July 7 and 8, 1988.

              (b) The State of New Mexico has committed to comply with the PM10 Group II State Implementation Plan (SIP) requirements, as articulated in the Federal Register notice of July 1, 1987 (52 FR 24670), for Dona Ana, Grant, Sandoval, Santa Fe, and Taos counties as provided in the New Mexico PM10 Group II SIPs. In addition to the SIP, a letter from the Director of New Mexico Environmental Improvement Division, dated July 15, 1988, stated that:
              
              
                This letter is in reference to PM10 Group II State Implementation Plan (SIP) requirements. In response to the requirements of the July 1, 1987 Federal Register, notice on PM10, the Environmental Improvement Division has prepared a Committal SIP for Group II areas. As expressed in this SIP revision, the Division is committing to carry out all required actions such as monitoring, reporting, emission inventory development, and other tasks necessary to satisfy the SIP requirements for PM10 Group II areas.
              
              [54 FR 20579, May 12, 1989]
            
            
              § 52.1638
              Bernalillo County particulate matter (PM10) Group II SIP commitments.

              (a) On December 7, 1988, the Governor of New Mexico submitted a revision to the State Implementation Plan (SIP) for Bernalillo County that contained commitments, from the Director of the Albuquerque Environmental Health Department, for implementing all of the required activities including monitoring, reporting, emission inventory, and other tasks that may be necessary to satisfy the requirements of the PM10 Group II SIPs. The City of Albuquerque and Bernalillo County Air Quality Control Board adopted this SIP revision on November 9, 1988.

              (b) The Albuquerque Environmental Health Department has committed to comply with the PM10 Group II State Implementation Plan (SIP) requirements, as articulated in the Federal Register notice of July 1, 1987 (52 FR 24670), for Bernalillo County as provided in the County's PM10 Group II SIP. In addition to the SIP, a letter from the Director of the Albuquerque Environmental Health Department, dated November 17, 1988, stated that:
              
              (1) This letter is in reference to the PM10 Group II SIP requirements particularly as pertains to Bernalillo County. In response to the requirements of the July 1, 1987 Federal Register notice on PM10, the Albuquerque Environmental Health Department has prepared a Committal SIP for all of Bernalillo County which has been classified Group II for this pollutant.

              (2) As expressed in the attached SIP revision, the Department is committing to carry out all required actions such as monitoring, reporting, emission inventory development and other tasks necessary to satisfy the SIP requirements for PM10 Group II areas.
              [54 FR 23477, June 1, 1989]
            
            
              § 52.1639
              Prevention of air pollution emergency episodes.
              (a) The plan submitted by the Governor of New Mexico on August 19, 1988, and as adopted on July 7, 1988, by the New Mexico Environmental Improvement Board, entitled Air Pollution Episode Contingency Plan for New Mexico, is approved as meeting the requirements of section 110 of the Clean Air Act and 40 CFR part 51, subpart H. This plan is only approved for the State of New Mexico outside of the boundaries of Bernalillo County.
              (b) The plan submitted by the Governor in (a) for the Air Pollution Episode Contingency Plan is not applicable to Bernalillo County. Therefore, the following plan described below is applicable to sources located within the boundaries of Bernalillo County (including the City of Albuquerque). This plan, submitted by the Governor of New Mexico on April 14, 1989, and adopted on January 26, 1989, by the Albuquerque/Bernalillo County Air Quality Control Board, entitled Air Pollution Episode Contingency Plan for Bernalillo County, is approved as meeting the requirements of section 110 of the Clean Air Act and 40 CFR part 51, subpart H.
              [56 FR 38074, Aug. 12, 1991]
            
            
              § 52.1640
              Original identification of plan section.
              (a) This section identifies the original “State of New Mexico Implementation Plan” and all revisions submitted by New Mexico that were federally approved prior to January 1, 1998.
              (b) The plan was officially submitted on January 27, 1972.
              (c) The Plan revisions listed below are submitted on the dates specified.
              (1) The Environmental Improvement Agency submitted revisions of Air Quality Control Regulations 506, 507, 604, 605, 606, 651, and 652 (adopted by the Board on January 10, 1972) on March 7, 1972.
              (2) Additions of sections 12-14-1 through 12-14-13 of the State's Air Quality Control Act, and Regulations 504, 602, and 603 were submitted by the Governor on May 9, 1972.
              (3) Revisions of Regulations 702, 703, 704, and 705, as adopted by the Board on July 29, 1972, and revisions of Sections IV, V, VII, and VIII, were submitted by the Environmental Improvement Agency on July 31, 1972.
              (4) State Attorney General's opinion on legal authority and confidentiality of source data was submitted on September 4, 1972. (Non-regulatory)
              (5) Revisions of the New Source Review and Source Surveillance sections of the New Mexico Implementation Plan were submitted by the Environmental Improvement Agency on January 3, 1973. (Non-regulatory)
              (6) Clarification of the State permit and source surveillance regulations was submitted by the Environmental Improvement Agency on January 18, 1973. (Non-regulatory)
              (7) Regulation 705, Compliance Schedules, was submitted by the Governor on February 12, 1974.
              (8) Revisions to Regulation 602, Coal Burning Equipment-Sulfur Dioxide, as adopted by the New Mexico Environmental Improvement Board on December 13, 1974, were submitted by the Governor on October 3, 1975 (see § 52.1624).
              (9) Revisions to Regulation 100, Definitions, Regulation 705, Schedules of Compliance, and a new Regulation 706, Air Quality Maintenance Areas, were submitted by the Governor on November 6, 1975 (see § 52.1633).

              (10) Revisions to sections 12-14-2, 12-14-6, and 12-14-7 of the New Mexico Air Quality Control Act were submitted by the Governor on November 6, 1975.
              
              (11) Revisions to the plan for attainment of standards for particulate matter in Albuquerque and Grant, Eddy and Lea Counties, sulfur dioxide in San Juan and Grant Counties; ozone in Albuquerque and carbon monoxide in Las Cruces, Farmington and Santa Fe were submitted by the Governor on January 23, 1979.
              (12) Ordinance for motor vehicle emissions inspection/maintenance program for Albuquerque submitted by the Governor July 2, 1979.
              (13) Commitments regarding the development of a TSP plan for Albuquerque, modifications to the permit regulations and commitments regarding reasonable further progress and commitments to currently planned transportation control measures for Albuquerque were submitted by the Governor on August 2, 1979.
              (14) Schedule for Albuquerque TSP plan, request for 18 month extension for submission of a plan for attainment of the TSP standard in Grant County, schedule for revising permit regulations were submitted by the Governor on September 25, 1979.
              (15) No action is being taken on the carbon monoxide strategies submitted by the Governor on January 23, 1979 for Farmington and Santa Fe.
              (16) Compliance schedules for several industries located in Eddy, Lea and Grant Counties were submitted to EPA by the Governor of New Mexico on July 25, 1979.
              (17) Revisions to the plan for attainment of the standard for carbon monoxide in Bernalillo County were submitted by the Governor on March 17, 1980.
              (18) A commitment to not issue permits to stationary sources located in nonattainment areas was submitted by the Governor on May 20, 1980.
              (19) A commitment to submit an enforcement plan for the Albuquerque-Bernalillo County inspection/maintenance program was submitted by the Governor on October 10, 1980.
              (20) On December 12, 1979, the Governor submitted final revisions to the ambient monitoring portion of plan.
              (21) A variance to Regulation 506 for Phelps Dodge Corporation, Hidalgo Smelter in Playas, New Mexico was submitted by the Governor on February 4, 1980.
              (22) Revisions to Regulation 602, Coal Burning Equipment-Sulfur Dioxide and a compliance schedule for that regulation were adopted on November 20, 1980 by the New Mexico Environmental Improvement Board and submitted by the Governor on November 24, 1980. A revised sulfur dioxide control strategy demonstration for San Juan County, based on revised Regulation 602 was submitted by the New Mexico Environmental Improvement Division on February 12, 1981. Clarifications of provisions in revised regulation 602, and a memorandum of understanding between the State and Arizona Public Service Company on the procedure to be used by EPA in enforcing power plant station emission limits were submitted by the New Mexico Environmental Improvement Division on April 16, 1981.
              (23) A revision to Regulation 504 which extends the final compliance date for Units 4 and 5 of the Arizona Public Service Four Corners Power Plant to December 31, 1982 was submitted by the Governor on June 28, 1978. A compliance schedule for the same units was submitted by the Governor on March 31, 1980.
              (24) A revision to Regulation 507, changing the emission limitations was submitted by the Governor on January 23, 1979.
              (25) A variance to Regulation 603 for the Arizona Public Service Units 3, 4, and 5 at the Four Corners Generating Station, was submitted by the Governor on July 31, 1980.
              (26) Revision to the plan for maintenance of pay for sources subject to nonferrous smelter orders (Section 74-2-11.1B of the New Mexico Air Quality Control Act) was submitted by the Governor on September 26, 1979.
              (27) The New Mexico Plan for lead was submitted to EPA on May 19, 1980, by the Governor of New Mexico as adopted by the New Mexico Improvement Board on May 9, 1980. A clarifying letter dated February 10, 1982 also was submitted.

              (28) Revisions to Regulation 652, Non-Ferrous Smelters—Sulfur, submitted by the Governor on June 22, 1981. A revised sulfur dioxide control strategy demonstration for Grant County based on the revised Regulation 652 was submitted by the New Mexico Environmental Improvement Division on May 12, 1981 and August 13, 1981.
              (29) A revision to Regulation 401, Regulation to Control Smoke and Visible Emissions, was adopted by the Environmental Improvement Board on August 25, 1978 and submitted by the Governor on November 8, 1978.
              (30) Revision to New Mexico Regulation 801, Excess Emissions during Malfunction, Startup, Shutdown or Scheduled Maintenance, was submitted by the Governor on May 16, 1981.
              (31) Revisions to Section X, Intergovernmental Consultation and Cooperation and Interstate Pollution Abatement, submitted by the Governor on January 23, 1979, the Intergovernmental Consultation Program submitted by the Environmental Improvement Division, March 28, 1980 and copies of letters from the New Mexico Environmental Improvement Division dated November 7, 1977 to the States of Texas, Oklahoma, Arizona, Colorado, and Utah sent in compliance with section 126(a)(2) of the Clean Air Act, as amended in 1977.
              (32) Revisions to Air Quality Control Regulation 652, Nonferrous Smelters—Sulfur were adopted by the New Mexico Environmental Improvement Board on June 11, 1982 and submitted to EPA by the Governor of New Mexico on July 26, 1982.
              (33) Addition of Public Information and Participation Program, submitted by the Environmental Improvement Division on December 20, 1979.
              (34) Revisions to the plan for attainment of the standard for Carbon Monoxide in Bernalillo County were submitted by the Governor on June 28, 1982, and January 26, 1983, which included the Albuquerque/Bernalillo County Air Quality Control Board Regulation Number 28, adopted October 19, 1982. On March 4, 1985, the vehicle inspection and maintenance portion of the SIP providing for attainment of the standard for Carbon Monoxide in Bernalillo County was disapproved.
              (35) Revisions to sections 74-2-2 (9/79, 2/82, 4/83); 74-2-5 (9/79, 2/82, 4/83); 74-2-6 (2/82); 74-2-7 (9/79, 2/82, 4/83); 74-2-9 (9/79); 74-2-11 (9/79); 74-2-11.1 (9/79); 74-2-15 (9/79); and 74-2-15.1 (9/79) of the State's Air Quality Control Act were submitted by the New Mexico Secretary for Health and Environment on August 11, 1983.
              (36) A revision to Air Quality Control Regulation 402 “Regulation to Control Wood Waste Burners” as adopted by the New Mexico Environmental Improvement Board on January 10, 1975, and revised by that Board on December 10, 1982, was submitted by the State on December 23, 1983.
              (37) On February 21, 1984, the Governor of New Mexico submitted Air Quality Control Regulation 707—Permits, Prevention of Significant Deterioration (PSD), as adopted by the New Mexico Environmental Improvement Board on January 13, 1984. Regulation 707 provides authority for the State to implement the PSD program in certain areas of the State. On May 14, 1985, the Governor of New Mexico submitted a letter in which he committed the State not to issue PSD permits under Regulation 707 to sources which would require review under EPA's stack height regulations because they would have stack heights over sixty five (65) meters or would use any other dispersion techniques, as defined at 40 CFR 51.1(hh).
              (i) Incorporation by reference.
              (A) Letter from the Governor of New Mexico dated February 21, 1984 to EPA, and New Mexico Air Quality Control Regulation No. 707—Permits, Prevention of Significant Deterioration of Air Quality, except for sources that locate (or are located) on lands under control of Indian Governing Bodies, or sources that locate (or are located) in Bernalillo County, or sources that require review under EPA's stack height regulations because they have stack heights over sixty five (65) meters or use any other dispersion techniques, as defined at 40 CFR 51.1(hh), adopted on January 13, 1984.

              (B) A letter from the Governor of New Mexico dated May 14, 1985, in which he committed the State not to issue PSD permits under Regulation 707 to source which would require review under EPA's stack height regulations because they would have stack heights over sixty five (65) meters or would use any other dispersion techniques, as defined at 40 CFR 51.1(hh).
              (ii) Additional material.
              (A) A narrative explantion entitled “Revision to the New Mexico State Implementation Plan—Prevention of Significant Deterioration of Air Quality.”
              (38) Revisions to the New Mexico SIP for the Arizona Public Service Units 3, 4 and 5 at the Four Corners Generating Station were submitted by the Governor on February 4, 1987, October 26, 1987, and February 16, 1988.
              (i) Incorporation by reference.
              (A) An Order dated and effective August 7, 1986, issued by the Chairman of the New Mexico Environmental Improvement Board in the matter of Arizona Public Service Company, Fruitland, New Mexico for Units 3, 4 and 5 of the Four Corners Power Plant granting a variance through May 31, 1987, from Air Quality Control Regulation 603.B.
              (B) A Memorandum and Order dated and effective April 10, 1987, issued by the Chairman of the New Mexico Environmental Improvement Board in the matter of Arizona Public Service Company, Fruitland, New Mexico for Units 3, 4 and 5 of the Four Corners Power Plant extending the term of the variance from May 31, 1987 through October 15, 1987.
              (C) An Order dated and effective December 18, 1987, issued by the Chairman of the New Mexico Environmental Improvement board in the matter of Arizona Public Service Company, Fruitland, New Mexico for Units 3, 4 and 5 of the Four Corners Power Plant extending the term of the variance through September 30, 1989 for Unit 4, September 30, 1990 for Unit 3, and September 30, 1991 for Unit 5.
              (ii) Additional material.
              (A) Modeling Protocol, The Four Corners Power Plant, prepared by Bruce Nicholson of the New Mexico Environmental Improvement Division, November 6, 1987.
              (B) Amendment to Modeling Protocol, letter of August 17, 1988, from Bruce Nicholson of the New Mexico Environmental Improvement Division to Gerald Fontenot of EPA Region 6.
              (C) Modeling Report, letter of October 27, 1988 to C. V. Mathai (Arizona Public Service Company) and Bruce Nicholson (New Mexico Environmental Improvement Division) from Mark Yocke of Systems Applications Inc.

              (D) An air quality impact analysis dated November 16, 1988, submitted by the Governor of New Mexico which demonstrated that the variance would not interfere with attainment or maintenance of the NO2 NAAQS.
              (39) On April 26, 1988, the Governor of New Mexico submitted a revision to the State Implementation Plan that contained Air Quality Control Regulation No. 710—Stack Height Requirements, as adopted by the New Mexico Environmental Improvement Board on March 10, 1988. Regulation No. 710 enables the State to ensure that the degree of emission limitation required for the control of any air pollutant under its SIP is not affected by that portion of any stack height that exceeds GEP or by any other dispersion technique.
              (i) Incorporation by reference.
              (A) New Mexico Air Quality Control Regulation No. 710—Stack Height Requirements, effective April 14, 1988.
              (ii) Other material—None.
              (40) On November 5, 1985, the Governor of New Mexico submitted Air Quality Control Regulation 709, Permits-Nonattainment Areas, as adopted by the New Mexico Environmental Improvement Board on July 26, 1985, and effective on August 25, 1985. On August 19, 1988, the Governor of New Mexico submitted revisions to Air Quality Control Regulation 709, Permits—Nonattainment Areas, as adopted by the New Mexico Environmental Improvement Board on July 8, 1988, and effective on August 31, 1988. These revisions were to Section G.3, H.4.(d), J.1.(b)(iv), and L.32. Regulation 709 establishes a program under which new major source and major modifications may be constructed in areas where a National Ambient Air Quality Standard (NAAQS) is being exceeded, without interfering with the continuing progress toward attainment of that standard. This regulation is part of New Mexico's New Source Review (NSR) program.
              (i) Incorporation by reference.

              (A) Incorporation of New Mexico Air Quality Control Regulation 709; adopted on July 26, 1985, effective August 25, 1985 and Revisions G.3; H.4.(d); J.1.(b)(iv); and L.32 adopted on July 8, 1988, effective August 31, 1988.
              
              (ii) Additional material.

              (A) Letter dated September 29, 1988, from the New Mexico Air Quality Bureau Chief making commitments requested by EPA in the August 31, 1988, Federal Register Proposed Rulemaking (51 FR 33505).

              (41) Revisions to the New Mexico State Implementation Plan for particulate matter (PM10 Group III): (1) Air Quality Control Regulation (AQCR) 100—Definitions Sections P, Q, R, S, BB; (2) AQCR 707—Permits, Prevention of Significant Deterioration (PSD) Sections C, E(8), I(4), I(9)(a), J, P(19) through P(29), P(34), P(40), Table 2, and Table 3; and (3) AQCR 709—Permits, Nonattainment Areas sections A(1)(b), A(5), and Table 1 as adopted by the New Mexico Environmental Improvement Board (NMEIB) on July 8, 1988, and filed with State Records Center on August 1, 1988; and (4) Air Pollution Episode Contingency Plan for New Mexico, as adopted by the NMEID on July 7, 1988, were submitted by the Governor on August 19, 1988. Approval of the PM10 Group III SIP is partially based on previous approved AQCRs 100, 301, 401, 402, 501, 502, 506, 507, 508, 509, 510, 511, 601, 702, 707, and 709.
              (i) Incorporation by reference.
              (A) AQCR 100—Definitions Section P, Q, R, S, and BB as filed with State Records Center on August 1, 1988.
              (B) AQCR 707—Permits, Prevention of Significant Deterioration (PSD) Sections C, E(8), I(4), I(9)(a), J, P(19) through P(29), P(34), P(40), Table 2, and Table 3, as filed with State Records Center on August 1, 1988.
              (C) AQCR 709—Permits, Nonattainment Areas Sections A(1)(b), A(5), and Table 1 as filed with State Records Center on August 1, 1988.
              (ii) Additional material.
              (A) A letter dated May 25, 1988, from the NMEID General Counsel to EPA's Region 6 Air Programs Chief indicating that the State of New Mexico has sufficient authority to enforce the NAAQS without adopting the Federal NAAQS as State standards.
              (42) [Reserved]
              (43) A revision to the New Mexico State Implementation Plan (SIP) to include Air Quality Control Regulation 700—Filing and Permit Fees, as filed with the State Records and Archives Center on November 20, 1989, and submitted by the Governor of New Mexico on May 14, 1990.
              (i) Incorporation by reference.
              (A) New Mexico Air Quality Control Regulation 700—Filing and Permit Fees, as filed with the State Records and Archives Center on November 20, 1989.
              (44) A revision to the New Mexico State Implementation Plan (SIP) to include: Air Quality Control Regulation 110—Confidential Information Protection, and Air Quality Control Regulation 703.1—Notice of Intent and Emissions Inventory Requirements, and revisions to Air Quality Control Regulations 100—Definitions and 709—Permits—Nonattainment Areas, as all filed with the State Records and Archives Center on May 29, 1990, and submitted by the Governor of New Mexico on July 16, 1990; and revisions to Air Quality Control Regulation 702—Permits, as filed with the State Records and Archives Center on August 18, 1987, on October 19, 1988, and on May 29, 1990. Air Quality Control Regulation 702 was first submitted by the Governor of New Mexico to EPA on September 17, 1987. Further revisions to Air Quality Control Regulation 702 were submitted to EPA on October 28, 1988, and on July 16, 1990. The approval of Air Quality Control Regulation 703.1 allows Air Quality Control Regulation 703 to be removed from the New Mexico State Implementation Plan.
              (i) Incorporation by reference.
              (A) New Mexico Air Quality Control Regulation 110—Confidential Information Protection, as filed with the State Records and Archives Center on May 29, 1990.
              (B) New Mexico Air Quality Control Regulation 703.1—Notice of Intent and Emissions Inventory Requirements, “Part One—Definitions;” “Part Two—Notice of Intent;” and “Part Three—Emissions Inventory Requirements,” as filed with the State Records and Archives Center on May 29, 1990.

              (C) New Mexico Air Quality Control Regulation 100—Definitions, sections (B), (C), (D), (E), (F), (G), (H), (I), (J), (N), (O), (T), (U), (V), (W), (X), (Y), (Z), (AA), (CC), (DD), and (EE), as filed with the State Records and Archives Center on May 29, 1990.
              
              (D) New Mexico Air Quality Control Regulation 702—Permits, “Part One—Definitions,” first paragraph and sections 1, 2, 3, 4, 5; “Part Two—Permit Processing and Requirements,” section A, subsections A(4), A(6); section G, “Public Notice and Participation,” subsections G(1) (first paragraph), G(1)(e); section H, “Permit Decisions and Appeals,” subsections H(1), H(2), H(3), H(5), H(6), H(7); Section I, “Basis for Denial of Permit,” subsections I(1), I(3); Section J, “Additional Legal Responsibilities on Applicants;” section K, “Permit Conditions,” subsections K(1), K(2), K(3), K(4); section L, “Permit Cancellations;” section M, “Permittee's Notification Requirements to Division,” subsections M (first paragraph), M(1); Section O, “Source Class Exemption Process (Permit Streamlining),” subsections O(1)(a), O(2); and section P, “Emergency Permit Process,” subsections P(2), P(3), P(4), as filed with the State Records and Archives Center on August 18, 1987; and further revisions to Air Quality Control Regulation 702, “Part One—Definitions,” sections 6, 7, 8, 9, 10, 11; “Part Two—Permit Processing and Requirements,” section A, subsection A(1)(b); section H, “Permit Decisions and Appeals,” subsection H(4); and section I, “Basis for Denial of Permit,” subsection I (first paragraph), as filed with the State Records and Archives Center on October 19, 1988; and further revisions to Air Quality Control Regulation 702, “Part One—Definitions,” Sections 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33; “Part Two—Permit Processing and Requirements,” section A, “Application for Construction, Modification, NSPS, and NESHAP—Permits and Revisions,” Subsections A(1)(a)(i), A(1)(a)(ii), A(1)(a)(iii), A(1)(a)(v), A(2), A(3), A(5), A(7); Section B, “New Source Review Coordination;” section C, “Permit Revision;” section D, “Contents of Applications (except last sentence of section D, subsection D(1)(d));” section E, “Confidential Information Protection;” section F, “Construction, Modification and Permit Revision in Bernalillo County;” section G, “Public Notice and Participation,” subsections G(1)(a), G(1)(b), G(1)(c), G(1)(d), G(1)(f), G(2); section I, “Basis for Denial of Permit,” subsections I(2), I(4), I(5), I(6), I(7); section K, “Permit Conditions,” subsection K(5); section M, “Permittee's Notification Requirements to Division,” Subsections M(2), M(3), M(4); section N, “Startup and Followup Testing;” Section O, “Source Class Exemption Process (Permit Streamlining),” subsections O(1) (first paragraph), O(1)(b), O(1)(c), O(3), O(4); section P, “Emergency Permit Process,” subsections P(1), P(5); section Q, “Nonattainment Area Requirements;” and Table 1, “Significant Ambient Concentrations,” as filed with the State Records and Archives Center on May 29, 1990.
              (E) New Mexico Air Quality Control Regulation 709—Permits—Nonattainment Areas, section A, “Applicability,” subsections A(1), A(3), A(4); section B, “Source Obligation,” subsections B(3), B(5), B(6); section C, “Source Information,” subsections C (first paragraph), C(1), C(2); section D, “Source Requirements,” subsections D(1), D(2), D(3), D(4), D(5); section E, “Additional Requirements for Sources Impacting Mandatory Federal Class I Areas,” subsections E(1), E(2), E(5); section H, “Banking of Emission Reduction,” subsection H(4)(a); section I, “Air Quality Benefit,” subsections I(1), I(2); section J, “Public Participation and Notification;” section K, “Definitions;” and Table 2, “Fugitive Emissions Source Categories,” Title only, as filed with the State Records and Archives Center on May 29, 1990.

              (45) On July 11, 1986, the Governor of New Mexico submitted a revision to the State Implementation Plan that contained Albuquerque/Bernalillo County Air Quality Control Regulation (AQCR) No. 33—Stack Height Requirements, as filed with the State Records and Archives Center on June 18, 1986. Further, on April 14, 1989, the Governor submitted revisions to AQCR 33, as filed with the State Records and Archives Center on March 16, 1989. In addition, on August 7, 1989, the Governor submitted a commitment found in the July 12, 1989 Supplement to AQCR 33 to include specific caveat language on all affected permits issued in which dispersion credits have been an issue in the permit. AQCR 33 enables Albuquerque/Bernalillo County to ensure that the degree of emission limitation required for the control of any air pollutant under its SIP is not affected by that portion of any stack height that exceeds GEP or by any other dispersion technique.
              (i) Incorporation by reference.
              (A) Albuquerque/Bernalillo County Air Quality Control Regulation 33—Stack Height Requirements, as filed with the State Records and Archives Center on June 18, 1986, and as revised on March 16, 1989.
              (ii) Additional material.
              (A) The Supplement to the State of New Mexico's SIP regarding stack heights in new source review (NSR) for permits issued in Bernalillo County, as adopted by the Albuquerque/Bernalillo County Air Quality Control Board on July 12, 1989. The Board in this Supplement committed to include specific caveat language for all affected permits issued in which dispersion credits have been an issue in the permit.
              (46) Revisions to the New Mexico State Implementation Plan for Air Quality Control Regulation (AQCR) 707—Permits, Prevention of Significant Deterioration (PSD) (for PSD nitrogen dioxide increments) Sections O(4), P(7) through P(41), Table 4, and Table 5, as adopted by the New Mexico Environmental Improvement Board (NMEIB) on March 9, 1990, and filed with State Records Center on May 29, 1990, were submitted by the Governor on July 16, 1990.
              (i) Incorporation by reference.
              (A) AQCR 707—Permits, Prevention of Significant Deterioration (PSD) sections O(4), P(7) through P(41), Table 4, and Table 5, as filed with State Records Center on May 29, 1990.
              (ii) Additional Material—None.
              (47) A revision to the New Mexico State Implementation Plan (SIP) to include Part Four of Air Quality Control Regulation 702, entitled “Source Class Permit Streamlining,” as filed with the State Records and Archives Center on May 12, 1992, and submitted by the Governor of New Mexico by letter dated June 16, 1992.
              (i) Incorporation by reference.
              (A) New Mexico Air Quality Control Regulation 702—Permits, “Part Four—Source Class Permit Streamlining,” Section A, “Definitions;” Section B, “Applicability;” Section C, “Contents of Application;” Section D, “Public Notice and Participation;” Section E, “Permit Decisions;” Section F, “General Requirements;” Section G, “Source Class Requirements;” and Table 2, “Permit Streamlining Source Class Categories,” as filed with the State Records and Archives Center on May 12, 1992.

              (48) A revision to the New Mexico SIP to include revisions to Air Quality Control Regulation 709—Permits—Nonattainment Areas, as filed with the State Records and Archives Center on June 25, 1992.
              (i) Incorporation by reference.

              (A) Revisions to New Mexico Air Quality Control Regulation 709—Permits—Nonattainment Areas, Section D, “Source Requirements,” Subsections D(2), D(3)(a), D(5), D(6); Section G, “Emission Offsets,” Subsection G(5); Section I, “Air Quality Benefit,” Subsection I(1); and Section J, “Public Participation and Notification,” Subsection J(2) (first paragraph), as filed with the State Records and Archives Center on June 25, 1992.

              (49) A revision to the New Mexico State Implementation Plan (SIP) to include revisions to Albuquerque/Bernalillo County Air Quality Control Board Regulation 8—Airborne Particulate Matter, as filed with the State Records and Archives Center on February 17, 1983, and submitted by the Governor of New Mexico by letter dated June 16, 1992.
              (i) Incorporation by reference.

              (A) Albuquerque/Bernalillo County Air Quality Control Board Regulation 8—Airborne Particulate Matter, Section 8.03, “Soil Disturbance,” Subsections 8.03.1, 8.03.2, 8.03.3, 8.03.4, 8.03.5, 8.03.6, 8.03.7, and 8.03.8, as filed with the State Records and Archives Center on February 17, 1983.
              (50) A revision to the New Mexico State Implementation Plan (SIP) addressing moderate PM-10 nonattainment area requirements for Anthony was submitted by the Governor of New Mexico by letter dated November 8, 1991. The SIP revision included, as per section 188(f) of the Clean Air Act, a request for a waiver of the attainment date for Anthony.
              (i) Incorporation by reference.
              
              (A) Revision to New Mexico Air Quality Control Regulation 301—Regulation to Control Open Burning, section I (definition of “open burning”), as filed with the State Records and Archives Center on February 7, 1983.
              (ii) Additional material.
              (A) November 8, 1991, narrative plan addressing the Anthony moderate PM-10 nonattainment area, including emission inventory, modeling analyses, and control measures.
              (B) A letter dated October 29, 1991, from Judith M. Price, Dona Ana County Planning Director and Assistant County Manager, to Judith M. Espinosa, Secretary of the New Mexico Environment Department, in which the County committed to implement and enforce all Dona Ana County rules, regulations, policies and practices, including those identified in the draft PM-10 SIP which reduce airborne dust in the Anthony area. The Dona Ana County rules, regulations, policies and practices identified in the draft Anthony PM-10 SIP are identical to those identified in the final Anthony PM-10 SIP.
              (C) A letter dated November 21, 1991, from Cecilia Williams, Chief, New Mexico Air Quality Bureau, to Gerald Fontenot, Chief, Air Programs Branch, EPA Region 6, expressing satisfaction with the October 29, 1991, commitment letter from Judith Price to Judith Espinosa.
              (D) Anthony PM-10 SIP narrative from page 10 that reads as follows: “The State remains committed to the dust control measures implemented by Dona Ana County, moderate area control strategies as agreed to in this SIP submittal and to the established air quality monitoring schedule.”
              (51) A revision to the New Mexico SIP addressing the nonattainment new source review program for Albuquerque/Bernalillo County, outside the boundaries of Indian lands, was submitted by the Governor of New Mexico on April 14, 1989, August 7, 1989, and May 17, 1993. The revision included visibility protection new source review and stack height provisions.
              (i) Incorporation by reference.
              (A) Albuquerque/Bernalillo County Air Quality Control Regulation 32—Construction Permits—Nonattainment Areas, Section A, “Applicability,” Subsection A(2); Section B, “Source Obligation,” Subsections B(1), B(2), B(4); Section C, “Source Information,” Subsection C(3); Section G, “Emission Offsets,” Subsections G(first paragraph), G(1), G(2), G(4), G(6), G(7), G(8), G(9)(first paragraph), G(9)(a), G(9)(b), G(10); Section J, “Public Participation and Notification,” Subsections J(1), J(2)(a), J(2)(d), J(2)(f), J(2)(g), J(2)(h); Section K, “Definitions,” Subsections K(first paragraph), K(1), K(2), K(4), K(5), K(6), K(8), K(9), K(10), K(11), K(12), K(13), K(15), K(16)(first paragraph), K(16)(b), K(16)(c)(first paragraph), K(16)(c)(i), K(16)(c)(ii), K(16)(c)(iii), K(16)(c)(iv), K(16)(c)(v)(first paragraph), K(16)(c)(v)(a), K(16)(c)(vi), K(16)(c)(vii), K(16)(d), K(16)(e), K(17)(first paragraph), K(17)(a), K(17)(b), K(17)(c), K(18), K(19), K(20), K(21)(first paragraph), K(21)(a), K(21)(b)(first paragraph), K(21)(b)(i), K(21)(c), K(21)(d), K(21)(e), K(21)(f), K(23), K(26), K(28), K(29), K(31), K(32); and Table 1, “Significant Ambient Concentrations,” as filed with the State Records and Archives Center on March 16, 1989; and further revisions to AQCR 32, Section i, “Purpose;” Section A, “Applicability,” Subsections A(1), A(3), A(4); Section B, “Source Obligation,” Subsections B(3), B(5), B(6); Section C, “Source Information,” Subsections C(first paragraph), C(1), C(2); Section D, “Source Requirements;” Section E, “Additional Requirements for Sources;” Section F, “Emissions Offset Baseline;” Section G, “Emission Offsets,” Subsections G(3), G(5), G(9)(c); Section H, “Banking of Emission Reduction;” Section I, “Air Quality Benefit;” Section J, “Public Participation and Notification,” Subsections J(2)(first paragraph), J(2)(b), J(2)(c), J(2)(e); Section K, “Definitions,” Subsections K(3), K(7), K(14), K(16)(a), K(16)(c)(v)(b), K(17)(d), K(17)(e), K(21)(b)(ii), K(22), K(24), K(25), K(27), K(30); and Table 2, “Fugitive Emissions Source Categories,” as filed with the State Records and Archives Center on February 26, 1993.
              (ii) Additional material.

              (A) The Supplement to the New Mexico State Implementation Plan to Control Air Pollution in Areas of Bernalillo County Designated Nonattainment, as approved by the Albuquerque/Bernalillo County Air Quality Control Board on April 14, 1993. This supplement superseded the supplement dated July 12, 1989.
              (B) A letter dated July 18, 1989, from Sarah B. Kotchian, Director, Albuquerque Environmental Health Department, to Mr. Robert E. Layton Jr., Regional Administrator, EPA Region 6, regarding a stack height commitment and an NSPS/NESHAP performance testing commitment.
              (52) A revision to the New Mexico SIP addressing CO for Albuquerque/Bernalillo County was submitted by the Governor of New Mexico by letter dated November 5, 1992.
              (i) Incorporation by reference.
              (A) Albuquerque/Bernalillo County Regulation 34-Woodburning, section 34.00, “Purpose;” section 34.01, “Definitions;” section 34.02, “Sale of New Wood Heaters-Certification Required;” section 34.03, “No-burn Periods;” section 34.04, “Notice Required;” Section 34.05, “Exemptions;” section 34.06, “Visible Emissions;” section 34.07, “Test Procedures;” and section 34.08, “Misfueling of Solid Fuel Heating Devices Prohibited,” as filed with the State Records and Archives Center on November 27, 1991.
              (B) Albuquerque/Bernalillo County Regulation 35-Alternative Fuels, section 35.00, “Purpose;” section 35.01, “Definitions;” section 35.02, “Oxygenated Fuels;” section 35.03, “Oxygenated Fuels Procedures Manual;” and section 35.07, “Severability Clause,” as filed with the State Records and Archives Center on June 25, 1992.
              (ii) Additional material.
              (A) November 5, 1992, narrative plan addressing the Albuquerque/Bernalillo County CO nonattainment area, including the Albuquerque/Bernalillo County 1990 base year CO emissions inventory.
              (B) A letter dated March 22, 1993, from Sarah B. Kotchian, Director, Albuquerque Environmental Health Department (Department), to A. Stanley Meiburg, Director, Air, Pesticides and Toxics Division, EPA Region 6, in which the Department committed to submitting future amendments to Regulation 34 to correct an enforceability deficiency, and in which the Department committed to using only EPA approved test methods until the future amendment correcting the enforceability deficiency is approved by the EPA.
              (C) A memorandum dated September 8, 1992, from Kent A. Salazar, Manager, Albuquerque Vehicle Pollution Management Division, to Albert Salas, Quality Assurance Specialist Supervisor, Albuquerque Vehicle Pollution Management Division, addressing the suspension of the oxygenated fuels program due to oxygenate shortage.

              (53) A revision to the New Mexico SIP addressing the prevention of significant deterioration program for Albuquerque/Bernalillo County, outside the boundaries of Indian lands, was submitted by the Governor of New Mexico on April 14, 1989, August 7, 1989, May 1, 1990, and May 17, 1993. The revision included NO2 increment provisions and visibility protection NSR.
              (i) Incorporation by reference.

              (A) Albuquerque/Bernalillo County Air Quality Control Regulation (AQCR) 29—Prevention of Significant Deterioration, Section A, “Applicability;” Section B, “Exemptions;” Section C, “Source Obligation;” Section D, “Source Information;” Section E, “Control Technology Requirements,” Subsections E(1), E(2), E(4)(a), E(4)(b), E(4)(c), E(4)(d), E(4)(e), E(5), E(6), E(7), E(8); Section F, “Ambient Impact Requirements,” Subsections F(1), F(2); Section G, “Additional Impact Requirements;” Section H, “Ambient Air Quality Modeling;” Section I, “Monitoring Requirements,” Subsections I(1), I(2), I(3), I(4), I(5), I(7), I(8), I(9); Section J, “Stack Height Credit;” Section K, “Temporary Source Exemptions;” Section L, “Public Participation and Notification;” Section M, “Restrictions on Area Classifications;” Section N, “Exclusions from Increment Consumption;” Section O, “Additional Requirements for Sources Impacting Federal Class I Areas,” Subsections O(1), O(2), O(3), O(5), O(6), O(7); Section P, “Definitions,” Subsections P(first paragraph), P(1), P(2), P(3), P(4), P(5), P(6), P(26)(first paragraph), P(26)(a), P(26)(c), P(26)(d), P(27); and Table 3, “Significant Monitoring Concentrations,” as filed with the State Records and Archives Center on March 16, 1989; and further revisions to AQCR 29, Section O, “Additional Requirements for Sources Impacting Federal Class I Areas,” Subsection O(4); Section P, “Definitions,” Subsections P(8), P(9), P(10), P(12), P(13)(first paragraph), P(13)(a), P(14), P(15), P(16), P(17), P(18), P(19), P(20), P(21), P(22), P(23), P(24), P(25), P(26)(e), P(28), P(29), P(30), P(31), P(32), P(33), P(34), P(35), P(36), P(37), P(38), P(39), P(40), P(41); and Table 5, “Maximum Allowable Increases for Class I Waivers,” as filed with the State Records and Archives Center on April 24, 1990; and further revisions to AQCR 29, Section E, “Control Technology Requirements,” Subsections E(3), E(4)(first paragraph); Section F, “Ambient Impact Requirements,” Subsection F(3); Section I, “Monitoring Requirements,” Subsection I(6); Section P, “Definitions,” Subsections P(7), P(11), P(13)(b), P(26)(b); Table 1, “PSD Source Categories;” Table 2, “Significant Emission Rates;” Table 4, “Allowable PSD Increments;” and Table 6, “Maximum Allowable Increase for Sulfur Dioxide Waiver by Governor,” as filed with the State Records and Archives Center on February 26, 1993.
              (B) Albuquerque/Bernalillo County Air Quality Control Board Regulation 2—Definitions, Sections 2.31, 2.32, 2.33, 2.34, 2.35, 2.36, 2.37, 2.38, 2.39, 2.40, 2.41, 2.42, 2.43, 2.44, 2.45, 2.46, 2.47, 2.48, 2.49, 2.50, 2.51, and 2.52, as filed with the State Records and Archives Center on March 16, 1989.
              (ii) Additional material.
              (A) The Supplement to the New Mexico State Implementation Plan for Prevention of Significant Deterioration in Albuquerque/Bernalillo County, as approved by the Albuquerque/Bernalillo County Air Quality Control Board on April 11, 1990. This supplement superseded the supplement dated July 12, 1989.
              (B) A letter dated April 20, 1992, from Sarah B. Kotchian, Director, Albuquerque Environmental Health Department, to A. Stanley Meiburg, Director, Air, Pesticides and Toxics Division, EPA Region 6, regarding a commitment to incorporate Clean Air Act Amendment revisions into the Albuquerque/Bernalillo County PSD program.
              (54) A revision to the New Mexico SIP addressing the Albuquerque/Bernalillo County Permitting Program was submitted by the Governor of New Mexico by cover letter dated July 22, 1993.
              (i) Incorporation by reference.
              (A) Albuquerque/Bernalillo County Regulation Number 20-Authority-to-Construct Permits, Section 20.00, “Purpose;” Section 20.01, “Applicability;” Section 20.02, “Fees for Permit Application Review;” Section 20.03, “Contents of Applications;” Section 20.04, “Public Notice and Participation;” Section 20.05, “Permit Decisions and Appeals;” Section 20.06, “Basis for Permit Denial;” Section 20.07, “Additional Legal Responsibilities on Applicants;” Section 20.08, “Permit Conditions;” Section 20.09, “Permit Cancellation;” Section 20.10, “Permittee's Notification Obligations to the Department;” Section 20.11, “Performance Testing Following Startup;” Section 20.12, “Emergency Permits;” Section 20.13, “Nonattainment Area Requirements;” Section 20.14, “Definitions Specific to Authority-to-Construct Permit Regulations;” and Table One, “Significant Ambient Concentrations,” as filed with the State Records and Archives Center on February 26, 1993.
              (ii) Additional material.
              (A) The Supplement Pertaining to General New Source Review in Albuquerque/Bernalillo County, New Mexico, as approved by the Albuquerque/Bernalillo County Air Quality Control Board on May 12, 1993.
              (55)-(56) [Reserved]
              (57) A revision to the New Mexico SIP addressing CO contingency measures and a proposed clean fuel vehicle fleet demonstration project for Albuquerque/Bernalillo County, outside the boundaries of Indian lands, was submitted by the Governor of New Mexico by cover letter dated November 12, 1993.
              (i) Incorporation by reference.
              (A) Albuquerque/Bernalillo County Regulation Number 35-Alternative Fuels, Section 35.02, “Oxygenated Fuels,” Subsection 35.02(A)(1); Section 35.03, “Oxygenated Fuels Procedures Manual;” and Section 35.06, “Contingency Measures,” as filed with the State Records and Archives Center on November 10, 1993.
              (ii) Additional material.
              
              (A) November 12, 1993, narrative plan addressing the Albuquerque/Bernalillo County CO nonattainment area, including the proposed clean fuel vehicle fleet demonstration project.
              (58) A revision to the New Mexico State Implementation Plan (SIP) to include revisions to AQCRs 602, 605, 651, and 652, submitted by the Governor by cover letter dated January 28, 1994. The revision to AQCR 605 consists of removing AQCR 605 from theNew Mexico SIP.
              (i) Incorporation by reference.

              (A) Revisions to New Mexico Air Quality Control Regulation 602-Coal Burning Equipment-Sulfur Dioxide, Section A.1, Section A.2, Section A.3, Section B.1, Section C.1, Section E.2.a, Section E.2.d, Section F.1.b, Section F.7 and Section G, as filed with the State Records and Archives Center on November 17, 1993.

              (B) Revisions to New Mexico Air Quality Control Regulation 651-Sulfuric Acid Production Units-Sulfur Dioxide, Acid Mist and Visible Emissions, Section A, Section B, Section C, Section D, Section E, Section F, Section G and Section H, as filed with the State Records and Archives Center on November 17, 1993.

              (C) Revisions to New Mexico Air Quality Control Regulation 652-Nonferrous Smelters-Sulfur, Section B.2, Section C.1, Section D, Section G, Section H, Section I, Section J, Section K and Section L, as filed with the State Records and Archives Center on November 17, 1993.
              (ii) Additional material.
              (A) The document entitled “Hidalgo Smelter Sulfur Recovery Procedures,” including appendix 1, “Physical Inventory for Sulfur Recovery Calculations,” and appendix 2, “Monthly Sulfur Recovery Calculation.”
              (59) A revision to the New Mexico State Implementation Plan for Transportation Conformity: Albuquerque/Bernalillo County Air Quality Control Regulation (AQCR) No. 42 “Transportation Conformity” as adopted on November 9, 1994 and filed with the State Records and Archives Center on December 16, 1994, was submitted by the Governor on December 19, 1994. No action is taken on AQCR No. 42 Section 11.
              (i) Incorporation by reference.
              (A) Albuquerque/Bernalillo County Air Quality Control Regulation (AQCR) No. 42 “Transportation Conformity” as adopted on November 9, 1994 and filed with the State Records and Archives Center on December 16, 1994. No action is taken on AQCR No. 42 Section 11.
              (ii) Additional material. None.
              (60) A revision to the New Mexico State Implementation Plan for General Conformity: Albuquerque/Bernalillo County Air Quality Control Regulation No. 43 “General Conformity” as adopted on November 9, 1994, and filed with the State Records and Archives Center on December 16, 1994, was submitted by the Governor on December 19, 1994.
              (i) Incorporation by reference.
              (A) Albuquerque/Bernalillo County Air Quality Control Regulation No. 43 “General Conformity” as adopted on November 9, 1994, and filed with the State Records and Archives Center on December 16, 1994.
              (61) A revision to the New Mexico SIP to udpate the Supplement to the New Mexico State Implementation Plan to Control Air Pollution in Area(s) of Bernalillo County Designated Nonattainment to reflect EPA's approval for lifting the construction ban in Bernalillo County, superseding the supplement dated April 14, 1993.
              (i) Incorporation by reference.
              (A) October 12, 1994 Supplement to the New Mexico State Implementation Plan to Control Air Pollution in Area(s) of Bernalillo County Designated Nonattainment as approved by the Albuquerque/Bernalillo County Air Quality Control Board on November 9, 1994.
              (62) The Governor of New Mexico submitted revisions to 20 New Mexico Administrative Code 2.74 on June 26, 1995, to incorporate changes in the Federal PSD permitting regulations for PM-10 increments.
              (i) Incorporation by reference.
              (A) Revisions to 20 New Mexico Administrative Code 2.74, effective July 20, 1995.

              (63) A revision to the New Mexico SIP approving a request for redesignation to attainment, a vehicle inspection and maintenance program, and the required maintenance plan for the Albuquerque/Bernalillo County CO nonattainment area, submitted by the Governor on May 11, 1995. The 1993 emissions inventory and projections were included in the maintenance plan.
              (i) Incorporation by reference.
              (A) A letter from the Governor of New Mexico to EPA dated April 14, 1995, in which the Governor requested redesignation to attainment based on the adopted Carbon Monoxide Redesignation Request and Maintenance Plan for Albuquerque/Bernalillo County New Mexico.
              (B) Albuquerque/Bernalillo County Air Quality Control Board Regulation No. 28, Motor Vehicle Inspection, as amended April 12, 1995 and effective on July 1, 1995.
              (ii) Additional material. Carbon Monoxide Redesignation Request and Maintenance Plan for Albuquerque/Bernalillo County New Mexico, approved and adopted by the Air Quality Control Board on April 13, 1995.
              (64)-(65) [Reserved]
              (66) Recodified and revised regulations of the New Mexico Administrative Code submitted by the Governor on January 8, and July 18, 1996.
              (i) Incorporation by reference.
              (A) New Mexico Administrative Code, Title 20, Chapter 2, Parts 1 and 2, adopted by the New Mexico Environmental Improvement Board September 22, 1995, and filed with the State Records and Archives Center on September 27, 1995.
              (B) New Mexico Administrative Code, Title 20, Chapter 2, Parts 3, 5, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 30, 31, 32, 33, 34, 40, 41, 60, 61, 72 (Subparts I, II and III; Subpart V, Sections 501 and 502), 73, 75, 79, and 80; adopted by the New Mexico Environmental Improvement Board on October 20, 1995, and filed with the State Records and Archives Center on October 30, 1995.
              (C) Revised New Mexico Administrative Code, Title 20, Chapter 2, Part 3, Sections 109 and 111 and; Part 61, Section 111 and; repeal of Part 3, Section 112, adopted by the New Mexico Environmental Improvement Board December 8, 1995, and filed with the State Records and Archives Center on December 11, 1995.
              (D) New Mexico State Records Center transmittals repealing Air Quality Control Regulations 705 and 706; adopted by the New Mexico Environmental Improvement Board December 8, 1995; and filed with the State Records and Archives Center on December 11, 1995.
              (E) Revised New Mexico Administrative Code, Title 20, Chapter 2, Part 72, Section 103; adopted by the New Mexico Environmental Improvement Board on June, 18, 1996, and filed with the State Records and Archives Center on June 19, 1996.
              (ii) Additional material. None.
              [37 FR 10881, May 31, 1972. Redesignated at 63 FR 37495, July 13, 1998]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1640, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart HH—New York
            
              § 52.1670
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for New York under section 110 of the Clean Air Act, as amended, 42 U.S.C. 7401 et seq., and 40 CFR part 51 to meet National Ambient Air Quality Standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to August 1, 2015, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notification of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with an EPA approval date after August 1, 2015, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 2 certifies that the rules/regulations provided by the EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations, which have been approved as part of the SIP as of August 1, 2015.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, Region 2, Air Programs Branch, 290 Broadway, New York, New York 10007; and the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA approved regulations.
              
              
                EPA-Approved New York State Regulations and Laws
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Comments
                
                
                  Title 6, Part 200, Subpart 200.1
                  General Provisions, Definitions
                  5/19/2013
                  8/8/2019
                  The word odor is removed from the Subpart 200.1(d) definition of “air contaminant or air pollutant.”Redesignation of non-attainment areas to attainment areas (200.1(av)) does not relieve a source from compliance with previously applicable requirements as per letter of Nov. 13, 1981 from H. Hovey, NYSDEC.
                    Changes in definitions are acceptable to EPA unless a previously approved definition is necessary for implementation of an existing SIP regulation.
                    EPA is including the definition of “federally enforceable” with the understanding that (1) the definition applies to provisions of a Title V permit that are correctly identified as federally enforceable, and (2) a source accepts operating limits and conditions to lower its potential to emit to become a minor source, not to “avoid” applicable requirements.
                    • EPA is approving incorporation by reference of those documents that are not already federally enforceable.
                    • EPA approval finalized at 84 FR 38878.
                  
                
                
                  Title 6, Part 200, Subpart 200.6
                  General Provisions, Acceptable ambient air quality
                  2/25/2000
                  4/22/2008
                  • EPA approval finalized at 73 FR 21548.
                
                
                  Title 6, Part 200, Subpart 200.7
                  General Provisions, Maintenance of equipment
                  2/25/2000
                  4/22/2008
                  • EPA approval finalized at 73 FR 21548.
                
                
                  Title 6, Part 200, Subpart 200.9
                  General Provisions, Referenced Material
                  1/2/2019
                  8/8/2019
                  • EPA is approving reference documents that are not Federally enforceable.• EPA approval finalized at 84 FR 38878.
                  
                
                
                  Title 6, Part 201
                  Permits and Registrations
                  4/4/1993
                  10/3/2005
                  • This action removes subpart 201.5(e) from the State's Federally approved SIP.• EPA approval finalized at 70 FR 57511.
                  
                
                
                  Title 6, Part 201, Subpart 201-2.1(b)(21)
                  Permits and Registrations, Definitions
                  10/15/2011
                  12/27/2016
                  EPA is including the definition of “Major stationary source or major source or major facility” with the understanding that the definition applies only to provisions of Part 231.Revisions are approved except for changes to the definitions in 201-2.1(b)(21)(i) and 201-2.1(b)(21)(v) withdrawn by NYSDEC as per July 28, 2016 letter to EPA Region 2.
                    EPA approval finalized at 81 FR 95049
                  
                
                
                  Title 6, Part 201, Subpart 201-7.1
                  Permits and Registrations, Federally Enforceable Emission Caps
                  7/7/1996
                  10/3/2005
                  • EPA approval finalized at 70 FR 57511.
                
                
                  Title 6, Part 201, Subpart 201-7.2
                  Permits and Registrations, Emission Capping Using Synthetic Minor Permits
                  7/7/1996
                  10/3/2005
                  • EPA approval finalized at 70 FR 57511.
                
                
                  Title 6, Part 202
                  Emissions Testing, Sampling and Analytical Determinations
                  3/24/1979
                  11/12/1981
                  • EPA approval finalized at 46 FR 55690.
                
                
                  
                  Title 6, Part 202, Subpart 202-2
                  Emission Statements
                  5/29/2005
                  10/31/2007
                  • Section 202-2.3(c)(9) requires facilities to report individual HAPs that may not be classified as criteria pollutants or precursors to assist the State in air quality planning needs. EPA will not take SIP-related enforcement action on these pollutants.• EPA approval finalized at 72 FR 61530.
                  
                
                
                  Title 6, Part 204
                  NOX Budget Trading Program
                  2/25/2000
                  5/22/2001
                  • Incorporates NOX SIP Call and NOX Budget Trading Program for 2003 and thereafter.• EPA approval finalized at 66 FR 28063.
                  
                
                
                  Title 6, Part 205
                  Architectural and Industrial Maintenance (AIM) Coatings
                  1/1/2011
                  3/8/2012
                  • EPA approval finalized at 77 FR 13974.
                
                
                  Title 6, Part 207
                  Control Measures for an Air Pollution Episode
                  2/22/1979
                  11/12/1981
                  • EPA approval finalized at 46 FR 55690.
                
                
                  Title 6, Part 211
                  General Prohibitions
                  1/1/2011
                  3/8/2012
                  • Section 211.1 (previously numbered 211.2) is not part of the approved plan. (see 11/27/1998, 63 FR 65559).• EPA approval finalized at 77 FR 13974.
                  
                
                
                  Title 6, Part 212
                  General Process Emission Sources
                  9/30/2010
                  7/12/2013
                  • SIP revisions submitted in accordance with § 212.10(c)(3) and 212.12(c) are effective only if approved by EPA.• EPA approval finalized at 78 FR 41846.
                  
                
                
                  Title 6, Part 213
                  Contaminant Emissions from Ferrous Jobbing Foundries
                  5/1/1972
                  9/22/1972
                  • EPA approval finalized at 37 FR 19814.
                
                
                  Title 6, Part 214
                  By-Product Coke Oven Batteries
                  9/22/1994
                  7/20/2006
                  • EPA approval finalized at 71 FR 41163.
                
                
                  Title 6, Part 215
                  Open Fires
                  6/16/1972
                  9/22/1972
                  • EPA approval finalized at 37 FR 19814.
                
                
                  Title 6, Part 216
                  Iron and/or Steel Processes
                  9/22/1994
                  7/20/2006
                  • EPA approval finalized at 71 FR 41163.
                
                
                  Title 6, Part 217, Subpart 217-1
                  Motor Vehicle Emissions, Motor Vehicle Enhanced Inspection and Maintenance Program Requirements Until December 31, 2010
                  12/5/2010
                  2/28/2012
                  • EPA approval finalized at 77 FR 11742.
                
                
                  Title 6, Part 217, Subpart 217-4
                  Motor Vehicle Emissions, Inspection and Maintenance Program Audits Until December 31, 2010
                  12/5/2010
                  2/28/2012
                  • EPA approval finalized at 77 FR 11742.
                
                
                  Title 6, Part 217, Subpart 217-6
                  Motor Vehicle Emissions, Motor Vehicle Enhanced Inspection and Maintenance Program Requirements Beginning January 1, 2011
                  12/5/2010
                  2/28/2012
                  • EPA approval finalized at 77 FR 11742.
                
                
                  Title 6, Part 218, Subpart 218-1
                  Emission Standards for Motor Vehicles and Motor Vehicle Engines, Applicability and Definitions
                  12/28/2000
                  1/31/2005
                  • EPA's approval of part 218 only applies to light-duty vehicles.• EPA approval finalized at 70 FR 4773.
                  
                
                
                  Title 6, Part 218, Subpart 218-2
                  Emission Standards for Motor Vehicles and Motor Vehicle Engines, Certification and Prohibitions
                  12/28/2000
                  1/31/2005
                  • EPA's approval of part 218 only applies to light-duty vehicles.• EPA approval finalized at 70 FR 4773.
                  
                
                
                  Title 6, Part 218, Subpart 218-3
                  Emission Standards for Motor Vehicles and Motor Vehicle Engines, Fleet Average
                  12/28/2000
                  1/31/2005
                  • EPA's approval of part 218 only applies to light-duty vehicles.• EPA approval finalized at 70 FR 4773.
                  
                
                
                  
                  Title 6, Part 218, Subpart 218-4
                  Emission Standards for Motor Vehicles and Motor Vehicle Engines, Zero Emissions Vehicle Sales Mandate
                  5/28/1992
                  1/6/1995
                  • EPA's approval of part 218 only applies to light-duty vehicles.• EPA approval finalized at 60 FR 2025.
                  
                
                
                  Title 6, Part 218, Subpart 218-5
                  Emission Standards for Motor Vehicles and Motor Vehicle Engines, Testing
                  12/28/2000
                  1/31/2005
                  • EPA's approval of part 218 only applies to light-duty vehicles.• EPA approval finalized at 70 FR 4773.
                  
                
                
                  Title 6, Part 218, Subpart 218-6
                  Emission Standards for Motor Vehicles and Motor Surveillance
                  12/28/2000
                  1/31/2005
                  • EPA's approval of part 218 only applies to light-duty vehicles.• EPA approval finalized at 70 FR 4773.
                  
                
                
                  Title 6, Part 218, Subpart 218-7
                  Emission Standards for Motor Vehicles and Motor Vehicle Engines, Aftermarket Parts
                  12/28/2000
                  1/31/2005
                  • EPA's approval of part 218 only applies to light-duty vehicles.• EPA approval finalized at 70 FR 4773.
                  
                
                
                  Title 6, Part 218, Subpart 218-8
                  Emission Standards for Motor Vehicles and Motor Vehicle Engines, Severability
                  12/28/2000
                  1/31/2005
                  • EPA's approval of part 218 only applies to light-duty vehicles.• EPA approval finalized at 70 FR 4773.
                  
                
                
                  Title 6, Part 219
                  Incinerators
                  5/1/1972
                  9/22/1972
                  • EPA approval finalized at 37 FR 19814.
                
                
                  Title 6, Part 220
                  Portland Cement Plants and Glass Plants
                  7/11/2010
                  7/12/2013
                  • SIP revisions submitted in accordance with § 220-1.6(b)(4) and 220-2.3(a)(4) are effective only if approved by EPA.• EPA approval finalized at 78 FR 41846.
                  
                
                
                  Title 6, Part 222
                  Incinerators—New York City, Nassau and Westchester Counties
                  6/17/1972
                  9/22/1972
                  • EPA approval finalized at 37 FR 19814.
                
                
                  Title 6, Part 223
                  Petroleum Refineries
                  8/9/1984
                  7/19/1985
                  • EPA approval finalized at 50 FR 29382.
                
                
                  Title 6, Part 224
                  Sulfuric and Nitric Acid Plants
                  5/10/1984
                  7/19/1985
                  • Variances adopted by the State pursuant to Part 224.6(b) become applicable only if approved by EPA as SIP revisions.• EPA approval finalized at 50 FR 29382.
                  
                
                
                  Title 6, Part 225, Subpart 225-1
                  Fuel Composition and Use-Sulfur Limitations
                  4/5/2013
                  8/23/2018
                  • Exceptions or Variances adopted by the State pursuant to §§ 225.1.3 and 1.4(b) become applicable only if approved by EPA as SIP revisions (40 CFR 52.1675(e)).• EPA approval finalized at 83 FR 42589.
                  
                
                
                  Title 6, Part 225, Subpart 225-2
                  Fuel Composition and Use-Waste Fuel
                  7/28/1983
                  8/2/1984
                  • EPA approval finalized at 49 FR 30936.
                
                
                  Title 6, Part 225, Subpart 225-3
                  Fuel Composition and Use-Gasoline
                  11/4/2001
                  9/8/2005
                  • The Variance adopted by the State pursuant to section 225-3.5 becomes applicable only if approved by EPA as a SIP revision.• EPA approval finalized at 70 FR 53304.
                  
                
                
                  Title 6, Part 226
                  Solvent Cleaning Processes and Industrial Cleaning Solvents
                  11/1/2019
                  5/13/2020
                
                
                  Title 6, Part 227, Subpart 227.2(b)(1)
                  Stationary Combustion Installations
                  5/1/1972
                  9/22/1972
                  • 1972 version.• EPA approval finalized at 37 FR 19814.
                  
                
                
                  Title 6, Part 227, Subpart 227-1
                  Stationary Combustion Installations
                  2/25/2000
                  5/22/2001
                  • Existing Part 227 is renumbered Subpart 227-1.• Renumbered sections 227-1.2(a)(2), 227-1.4(a), and 227-1.4(d) continue to be disapproved according to 40 CFR 52.1678(d) and 52.1680(a). (New York repealed existing Part 227.5.).
                    • EPA approval finalized at 66 FR 28063.
                  
                
                
                  Title 6, Part 227, Subpart 227-2

                  Stationary Combustion Installations, Reasonably Available Control Technology (RACT) For Major Facilities of Oxides of Nitrogen (NOX)
                  7/8/2010
                  7/12/2013
                  • SIP revisions submitted in accordance with § 227-2.3(c) are effective only if approved by EPA.• EPA approval finalized at 78 FR 41846.
                  
                
                
                  
                  Title 6, Part 227, Subpart 227-3
                  Stationary Combustion Installations, Pre-2003 Nitrogen Oxides Emissions Budget and Allowance Program
                  3/5/1999
                  5/22/2001
                  • Approval of NOX Budget Trading Program for 1999, 2000, 2001 and 2002. NOX caps in the State during 2003 and thereafter established in Part 204.• EPA approval finalized at 66 FR 28063.
                  
                
                
                  Title 6, Part 228
                  Surface Coating Processes, Commercial and Industrial Adhesives, Sealants and Primers
                  6/5/2013
                  3/4/2014
                  • EPA approval finalized at 79 FR 12082.
                
                
                  Title 6, Part 229
                  Petroleum and Volatile Organic Liquid Storage and Transfer
                  4/4/1993
                  12/23/1997
                  • SIP revisions submitted in accordance with Section 229.3(g)(1) are effective only if approved by EPA.• EPA approval finalized at 62 FR 67006.
                  
                
                
                  Title 6, Part 230
                  Gasoline Dispensing Sites and Transport Vehicles
                  9/22/1994
                  4/30/1998
                  • EPA approval finalized at 63 FR 23668.
                
                
                  Title 6, Part 231
                  New Source Review for New and Modified Facilities
                  10/15/2011
                  12/27/2016

                  Full approval except for certain revisions to 231-5.5(b)(3), 231-6.6(b)(3), 231-10.1(d), 231-12.4(a)(1), 231-12.7, and 231-13.5 Table 5 withdrawn by NYSDEC as per July 28, 2016 NYSDEC letter to EPA Region 2.The PM2.5 Significant Monitoring Concentration (SMC) is approved as 0 µg/m3 in 231-12.4(a)(1).
                    EPA approval finalized at 81 FR 95049
                  
                
                
                  Title 6, Part 232
                  Dry Cleaning
                  8/11/1983
                  6/17/1985
                  • EPA has not determined that § 232.3(a) provides for reasonably available control technology.• EPA approval finalized at 50 FR 25079.
                  
                
                
                  Title 6, Part 233
                  Pharmaceutical and Cosmetic Manufacturing Processes
                  4/4/1993
                  12/23/1997
                  • SIP revisions submitted in accordance with Section 223.3(h)(1) are effective only if approved by EPA.• EPA approval finalized at 62 FR 67006.
                  
                
                
                  Title 6, Part 234
                  Graphic Arts
                  7/8/2010
                  3/8/2012
                  • SIP revisions submitted in accordance with § 234.3(f) are effective only if approved by EPA.• EPA approval finalized at 77 FR 13974.
                  
                
                
                  Title 6, Part 235
                  Consumer Products
                  10/15/2009
                  5/28/2010
                  • EPA approval finalized at 75 FR 29897.
                
                
                  Title 6, Part 236
                  Synthetic Organic Chemical Manufacturing Facility Component Leaks
                  1/12/1992
                  7/27/1993
                  • Variances adopted by the State pursuant to Part 236.6(e)(3) become applicable only if approved by EPA as a SIP revision.• EPA approval finalized at 58 FR 40059.
                  
                
                
                  Title 6, Part 239
                  Portable Fuel Container Spillage Control
                  7/30/2009
                  5/28/2010
                  • The specific application of provisions associated with alternate test methods, variances and innovative products, must be submitted to EPA as SIP revisions.• EPA approval finalized at 75 FR 29897.
                  
                
                
                  Title 6, Part 240, Subpart 240-1
                  Transportation Conformity, Transportation Conformity General Provisions
                  9/13/2013
                  7/29/2014
                  • EPA approval finalized at 79 FR 43945.
                
                
                  Title 6, Part 240, Subpart 240-2
                  Transportation Conformity, Consultation
                  9/13/2013
                  7/29/2014
                  • EPA approval finalized at 79 FR 43945.
                
                
                  Title 6, Part 240, Subpart 240-3
                  Transportation Conformity, Regional Transportation-Related Emissions and Enforceability
                  9/13/2013
                  7/29/2014
                  • EPA approval finalized at 79 FR 43945.
                
                
                  Title 6, Part 241
                  Asphalt Pavement and Asphalt Based Surface Coating
                  1/1/2011
                  3/8/2012
                  • EPA approval finalized at 77 FR 13974.
                
                
                  Title 6, Part 243
                  CSAPR NOX Ozone Season Group 2 Trading Program
                  1/2/2019
                  8/8/2019
                  • EPA approval finalized at 84 FR 38878.
                
                
                  Title 6, Part 244
                  CSAPR NOX Annual Trading Program
                  1/2/2019
                  8/8/2019
                  • EPA approval finalized at 84 FR 38878.
                
                
                  
                  Title 6, Part 245
                  CSAPR SO2 Group 1 Trading Program
                  1/2/2019
                  8/8/2019
                  • EPA approval finalized at 84 FR 38878.
                
                
                  Title 6, Part 249
                  Best Available Retrofit Technology (BART)
                  5/6/2010
                  8/28/2012
                  • EPA approval finalized at 77 FR 51915.
                
                
                  Title 15, Part 79, Subparts 79.1-79.15, 79.17, 79.20, 79.21, 79.24, 79.25
                  Motor Vehicle Inspection Regulations
                  12/29/2010
                  2/28/2012
                  • EPA approval finalized at 77 FR 11742.
                
                
                  Title 19, Part 937
                  Access To Publicly Available Records
                  8/27/2012
                  6/20/2013
                  • Only subpart 937.1(a) is approved into the SIP and is for the limited purpose of satisfying Clean Air Act Section 128(a)(2).• EPA approval finalized at 78 FR 37124.
                  
                
                
                  Section 19-0325
                  Environmental Conservation Law, Sulfur reduction requirements
                  7/15/2010
                  8/28/2012
                  • EPA approval finalized at 77 FR 51915.
                
                
                  Section 73-a
                  Public Officers Law, Financial disclosure
                  8/15/2011
                  6/20/2013
                  • Only subsections 73-a(2)(a)(i) and (ii) are approved into the SIP and are for the limited purpose of satisfying Clean Air Act Section 128(a)(2).• EPA approval finalized at 78 FR 37124.
                  
                
              
              (d) EPA approved State source-specific requirements.
              
              
                EPA-Approved New York Source-Specific Provisions
                
                  Name of source
                  Identifier No.
                  State effective date
                  EPA approval date
                  Comments
                
                
                  Dunlop Tire and Rubber Corporation
                  Consent Order 81-36, 9-0420
                  8/19/1981
                  1/26/1984
                  • Part 212 VOC RACT Compliance Plan.• Green tire spraying, bead dipping, and under tread and tread end cementing processes.
                    • EPA approval finalized at 49 FR 3436.
                  
                
                
                  Dunlop Tire and Rubber Corporation
                  Consent Order 81-36, 9-0420, Amendment Letter 1
                  1/29/1982
                  1/26/1984
                  • Part 212 VOC RACT Compliance Plan.• Green tire spraying, bead dipping, and under tread and tread end cementing processes.
                    • EPA approval finalized at 49 FR 3436.
                  
                
                
                  Dunlop Tire and Rubber Corporation
                  Consent Order 81-36, 9-0420, Amendment Letter 2
                  3/3/1982
                  1/26/1984
                  • Part 212 VOC RACT Compliance Plan.• Green tire spraying, bead dipping, and under tread and tread end cementing processes.
                    • EPA approval finalized at 49 FR 3436.
                  
                
                
                  Morton International Inc.
                  A563203003500027C
                  9/1/1995
                  9/23/1997
                  • Part 227-2, NOX RACT determination.• Emission point 00027.
                    • EPA approval finalized at 62 FR 49617.
                  
                
                
                  Morton International Inc.
                  A563203003500027C, Special Conditions
                  8/23/1995
                  9/23/1997
                  • Part 227-2, NOX RACT determination.• Emission point 00027.
                    • EPA approval finalized at 62 FR 49617.
                  
                
                
                  University of Rochester
                  8-2614-00548/00006-0
                  4/25/1996
                  9/23/1997
                  • Part 227-2, NOX RACT determination.• Emission points 00003 and 0005.
                    • EPA approval finalized at 62 FR 49617.
                  
                
                
                  University of Rochester
                  8-2614-00548/00006-0, Special Conditions
                  3/19/1996
                  9/23/1997
                  • Part 227-2, NOX RACT determination.• Emission points 00003 and 0005.
                    • EPA approval finalized at 62 FR 49617.
                  
                
                
                  Algonquin Gas Transmission Company
                  3-3928-1/9-0
                  9/23/1991
                  9/23/1997
                  • Part 227-2, NOX RACT determination.• Emission Points R0100, R0200, R0300, and R0400.
                    • Permit and Special Conditions.
                    • EPA approval finalized at 62 FR 49617.
                  
                
                
                  Algonquin Gas Transmission Company
                  3-3928, Special Conditions
                  3/18/1996
                  9/23/1997
                  • Part 227-2, NOX RACT determination.• Emission Points R0100, R0200, R0300.
                    • EPA approval finalized at 62 FR 49617.
                  
                
                
                  Algonquin Gas Transmission Company
                  3-3928-00001/00013
                  3/29/1996
                  9/23/1997
                  • Part 227-2, NOX RACT determination.• Emission Point R0400.
                    • EPA approval finalized at 62 FR 49617.
                  
                
                
                  
                  Algonquin Gas Transmission Company
                  3-39228-00001/00010,11,12,13
                  8/8/1996
                  9/23/1997
                  • Permit Correction.• Part 227-2, NOX RACT determination.
                    • Emission Points R0100, R0200, R0300, and R0400.
                    • EPA approval finalized at 62 FR 49617.
                  
                
                
                  Tenneco Gas Corporation's (also known as Tenneco Gas Pipeline Company and Tennessee Gas Pipeline Company)
                  144000
                  8/22/1995
                  7/21/2003
                  • Part 227-2, NOX RACT determination.• Compressor Station 229.
                    • Emission Points 0001A through 0006A.
                    • EPA approval finalized at 68 FR 42981.
                  
                
                
                  Tenneco Gas Corporation's (also known as Tenneco Gas Pipeline Company and Tennessee Gas Pipeline Company)
                  215600, Special Conditions
                  2/24/1997
                  7/21/2003
                  • Part 227-2, NOX RACT determination.• Compressor Station 245.
                    • Emission Points 00001 through 00006.
                    • EPA approval finalized at 68 FR 42981.
                  
                
                
                  Tenneco Gas Corporation's (also known as Tenneco Gas Pipeline Company and Tennessee Gas Pipeline Company)
                  102600
                  10/4/1995
                  7/21/2003
                  • Part 227-2, NOX RACT determination.• Compressor Station 254.
                    • Emission Points 00001 through 00006.
                    • EPA approval finalized at 68 FR 42981.
                  
                
                
                  Tenneco Gas Corporation's (also known as Tenneco Gas Pipeline Company and Tennessee Gas Pipeline Company)
                  102600,Special Conditions
                  9/15/1995
                  7/21/2003
                  • Part 227-2, NOX RACT determination.• Compressor Station 254.
                    • Emission Points 00001 through 00006.
                    • EPA approval finalized at 68 FR 42981.
                  
                
                
                  General Chemical Corporation
                  7-3132-00009/00012
                  12/16/1997
                  7/1/2004
                  • Part 212, NOX RACT determination. 6/23/05 letter informing NYSDEC that the approval will automatically convert to a disapproval.• Emission Points 0SN1A and 0SN1B.
                    • EPA approval finalized at 69 FR 39858.
                  
                
                
                  ALCOA Massena Operations (West Plant)
                  6-4058-00003
                  3/20/2012
                  8/28/2012
                  • Part 249 BART.• Emission Points Potline S-00001, Baking furnace S-00002, Package Boilers B-00001.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Arthur Kill Generating Station, NRG
                  2-6403-00014
                  3/20/2012
                  8/28/2012
                  • Part 249 BART.• Boiler 30.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Bowline Generating Station, GenOn
                  3-3922-00003
                  6/28/2012
                  8/28/2012
                  • Part 249 BART.• Boilers 1 and 2.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Con Edison 59th Street Station
                  2-6202-00032
                  3/20/2012
                  8/28/2012
                  • Part 249 BART.• Steam Boilers 114 and 115.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  EF Barrett Power Station, NG
                  1-2820-00553
                  3/27/2012
                  8/28/2012
                  • Part 249 BART.• Boiler 2.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  International Paper Ticonderoga Mill
                  5-1548-00008
                  3/19/2012
                  8/28/2012
                  • Part 249 BART.• Power Boiler and Recovery Furnace.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Kodak Operations at Eastman Business Park, Kodak
                  8-2614-00205
                  5/25/2012
                  8/28/2012
                  • Part 249 BART.• Boilers 41, 42 and 43.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Lafarge Building Materials
                  4-0124-00001
                  7/19/2011
                  8/28/2012
                  • Condition 12-14.• Kilns 1 and 2.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Lehigh Northeast Cement, Lehigh Cement
                  5-5205-00013
                  7/5/2012
                  8/28/2012
                  • Part 220 and Part 249 BART.• Kiln and Clinker cooler.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Northport Power Station, NG
                  1-4726-00130
                  3/27/2012
                  8/28/2012
                  • Part 249 BART.• Boilers 1, 2, 3, and 4.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Oswego Harbor Power, NRG
                  7-3512-00030
                  5/16/2012
                  8/28/2012
                  • Part 249 BART.• Boilers 5 and 6.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  
                  Owens-Corning Insulating Systems Feura Bush, Owens Corning
                  4-0122-00004
                  5/18/2012
                  8/28/2012
                  • Part 249 BART.• EU2, EU3, EU12, EU13, and EU14.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Ravenswood Generating Station, TC
                  2-6304-00024
                  4/6/2012
                  8/28/2012
                  • Part 249 BART.• Boilers 10, 20, 30.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Ravenswood Steam Plant, Con Edison
                  2-6304-01378
                  3/20/2012
                  8/28/2012,
                  • Part 249 BART.• Boiler 2.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Roseton Generating Station
                  NYSDEC Facility No. 33346000075
                  12/5/2016
                  2/16/2018

                  Best Available Retrofit Technology (BART) emission limits for SO2 pursuant to 6 NYCRR part 249 for Units 1 and 2.
                
                
                  Samuel A Carlson Generating Station, James town Board of Public Utilities
                  9-0608-00053
                  2/8/2012
                  8/28/2012
                  • Part 249 BART.• Boiler 12.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Syracuse Energy Corporation [GDF Suez]
                  7-3132-00052
                  5/24/2012
                  8/28/2012
                  • Part 249 BART.• Boiler 1.
                    • EPA approval finalized at 77 FR 51915.
                  
                
                
                  Danskammer Energy LLC, Danskammer Generating Station
                  NYSDEC Facility No. 33346000011
                  2/25/2015
                  12/4/2017

                  Best Available Retrofit Technology (BART) emission limits for NOX, SO2, and PM pursuant to 6 NYCRR part 249 for Unit 4 and the requirement to combust only natural gas.
                
              
              (e) EPA approved nonregulatory and quasi-regulatory provisions.
              
              
                EPA-Approved New York Nonregulatory And Quasi-Regulatory Provisions
                
                  Action/SIP element
                  Applicable geographic or nonattainment area
                  New York submittal date
                  EPAapproval date
                  
                  Explanation
                
                
                  SIP revision for carbon monoxide concerning the oxyfuel program
                  New York-Northern New Jersey-Long Island carbon monoxide nonattainment area
                  8/30/1999
                  4/19/2000, 65 FR 20909
                
                
                  Stage II gasoline vapor recovery comparability plan
                  Upstate portions of New York State
                  4/18/2000
                  9/29/2000, 65 FR 58364
                
                
                  The 1990 base year emission inventory (Volatile organic compounds (VOC), Nitrogen oxides (NOX) and Carbon monoxide (CO))
                  Areas designated nonattainment for ozone since 1991 in New York State
                  2/2/1999
                  5/10/2001, 66 FR 23851
                
                
                  1996 and 1999 ozone projection year emission inventories
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  2/2/1999
                  5/10/2001, 66 FR 23851
                
                
                  Photochemical assessment monitoring stations network
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  2/2/1999
                  5/10/2001, 66 FR 23851
                
                
                  Enforceable commitments for ozone
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  2/2/1999
                  5/10/2001, 66 FR 23851
                
                
                  15 Percent Rate of Progress Plan and the 9 Percent Reasonable Further Progress Plan for ozone
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  2/2/1999
                  5/10/2001, 66 FR 23851
                
                
                  
                  2002, 2005 and 2007 ozone projection year emission inventories
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  11/27/1998
                  2/4/2002, 67 FR 5194
                
                
                  Reasonable Further Progress Plans for milestone years 2002, 2005 and 2007 for ozone
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  11/27/1998
                  2/4/2002, 67 FR 5194
                
                
                  Contingency measures for ozone
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  11/27/1998
                  2/4/2002, 67 FR 5194
                
                
                  Reasonably Available Control Measure Analysis for ozone
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  10/1/2001
                  2/4/2002, 67 FR 5194
                
                
                  Attainment demonstration for ozone
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  11/27/1998, supplemented on 4/15/1999, and 4/18/2000
                  2/4/2002, 67 FR 5194
                
                
                  Enforceable commitments for future actions associated with attainment of the 1-hour ozone national ambient air quality standard
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  4/18/2000
                  2/4/2002, 67 FR 5194
                
                
                  SIP revision to the carbon monoxide maintenance plan
                  Onondaga County
                  6/22/2004
                  9/8/2005, 70 FR 53304
                
                
                  1990 and 2007 conformity emission budgets for ozone
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  1/29/2003, amended on6/29/2003 and 1/18/2005
                  
                  9/13/2005, 70 FR 53944
                
                
                  Revised commitment to perform a mid-course review for ozone
                  New York portion of the New York-Northern New Jersey-Long Island 1-hour ozone nonattainment area
                  1/29/2003
                  9/13/2005, 70 FR 53944
                
                
                  New York reasonably available control technology (RACT) analysis for ozone
                  Statewide and to the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT and the Poughkeepsie 8-hour ozone moderate nonattainment areas
                  9/1/06, supplemented on 2/8/2008 and 9/16/2008
                  7/23/2010, 75 FR 43069
                
                
                  Reasonably available control measure (RACM) analysis for ozone
                  New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT 8-hour ozone moderate nonattainment area
                  2/8/2008
                  7/23/2010, 75 FR 43069
                
                
                  2002 base year emissions inventory;2008 projection year emissions inventories;
                    2008 motor vehicle emissions budgets used for planning purposes;
                    2008 ozone reasonable further progress (RFP) plan; and
                    2008 RFP Plan contingency measures.
                  
                  New York portion of the New York-Northern New Jersey-Long Island 8-hour ozone nonattainment area
                  2/8/2008 supplementedon 12/28/2009 and 1/26/2011
                  
                  August 18, 2011
                
                
                  
                  2002 base year emissions inventory
                  Poughkeepsie 8-hour ozone moderate nonattainment area
                  2/8/2008 supplementedon 12/28/2009 and 1/26/2011
                  
                  August 18, 2011
                
                
                  2002 base year emissions inventory
                  State-wide
                  2/8/2008 supplementedon 12/28/2009 and 1/26/2011
                  
                  August 18, 2011
                
                
                  Implementation Plan for Regional Haze
                  Statewide
                  3/15/2000
                  8/28/2012, 77 FR 51915
                  The plan is approved except for the BART determinations for Danskammer Generating Station Unit 4 and Roseton Generating Station Units 1 and 2. See 40 CFR 52.1686.
                
                
                  Regional Haze plan—Fuel Oil Sulfur Content
                  Statewide
                  4/16/2012
                  8/28/2012, 77 FR 51915
                
                
                  Regional Haze Plan—BART Permit modifications
                  Statewide
                  4/16/2012
                  8/28/2012, 77 FR 51915
                
                
                  Regional Haze Plan—BART Permit modifications
                  Statewide
                  7/2/2012
                  8/28/2012, 77 FR 51915
                
                
                  1997 8-hour Ozone—Attainment Demonstration
                  New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT 8-hour ozone moderate nonattainment area
                  2/8/2008
                  2/11/2013, 78 FR 9596
                
                
                  1997 8-hour Ozone—Attainment Demonstration
                  Poughkeepsie 8-hour ozone moderate nonattainment area
                  2/8/2008
                  2/11/2013, 78 FR 9596
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 8-hour ozone and the 1997 and 2006 PM2.5 NAAQS
                  Statewide
                  12/13/2007, 10/2/2008,3/15/2010 and supplemented on 5/23/2013
                  
                  6/20/2013, 78 FR 37122
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II) prongs 3 and 4, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Maintenance plan for the 1997 and 2006 PM2.5 National Ambient Air Quality Standards. 2007 attainment year emissions inventory. 2009, 2017, and 2025 motor vehicle emissions budget

                  New York portion of the 1997 and 2006 New York-Northern New Jersey-Long   Island, NY-NJ-CT, PM2.5 nonattainment area
                  6/27/2013 and supplemented on 9/18/2013 and 2/27/2014
                  4/18/2014, 79 FR 21857
                
                
                  Approval of CO maintenance plan, CO motor vehicle budgets, and 2007 CO base year emissions inventory
                  New York portion of the New York-Northern New Jersey-Long Island (NYCMA) CO area
                  5/9/2013
                  5/30/2014, 79 FR 31045
                  This is the 2nd 10-year CO maintenance plan for the New York portion of the NYCMA.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 Primary Nitrogen Dioxide NAAQS
                  Statewide
                  5/8/2013, and supplemented on 5/23/2013
                  9/12/2014, 79 FR 54619
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 Primary Pb NAAQS
                  Statewide
                  10/13/2011, and supplemented on 2/24/2012
                  6/1/2015, 80 FR 30940
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (D)(i)(I) prongs 1 and 2, D(i)(II) prong 4, (E), (F), (G), (H), (K), (L), and (M).
                
                
                  Limited off-street parking program
                  New York County—Central Business District
                  10/5/2012
                  6/12/2015, 80 FR 33425
                  Removing reference to program from SIP.
                
                
                  
                  Section 110(a)(2) Infrastructure Requirements for the 2008 ozone NAAQS
                  Statewide
                  4/4/2013
                  8/26/2016, 81 FR 58854
                  This action addresses the following CAA element: 110(a)(2)(D(i)(II) prong 4.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 ozone NAAQS
                  Statewide
                  4/4/2013
                  12/27/2016, 81 FR 95049
                  This action addresses the following CAA elements: 110(a)(2)(C), (D)(i)(II) prong 3, and (J).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 Pb NAAQS
                  Statewide
                  10/13/2011, and supplemented on 2/24/2012
                  12/27/2016, 81 FR 95049
                  This action addresses the following CAA elements: 110(a)(2)(C), (D)(i)(II) prong 3, and (J).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 SO2 NAAQS
                  Statewide
                  10/3/2013
                  12/27/2016, 81 FR 95049
                  This action addresses the following CAA elements: 110(a)(2)(C), (D)(i)(II) prong 3, and (J).
                
                
                  Regional Haze Five-Year Progress Report
                  State-wide
                  6/16/2015
                  9/29/2017, 82 FR 45499
                
                
                  2008 8-hour Ozone RACT analysis
                  Statewide and to the New York portion of the New York-Northern New Jersey-Long Island (NY-NJ-CT) and the Jamestown 8-hour ozone nonattainment areas
                  12/22/2014
                  12/12/2017

                  • Full approval as it applies to non-CTG major sources of VOCs and to major sources of NOX.• Conditional approval as it applies to CTG for VOC major sources.
                  
                
                
                  2008 8-hour Ozone Nonattainment New Source Review Requirements
                  Statewide and to the New York portion of the New York-Northern New Jersey-Long Island (NY-NJ-CT) and the Jamestown 8-hour ozone nonattainment areas
                  12/22/2014
                  12/12/2017
                  • Full approval.
                
                
                  Section 185 fee program
                  State-wide
                  1/31/2014, supplemented on 4/7/2014, 10/13/2016, and 4/3/2018
                  4/2/2019, 84 FR 12511
                  Approval of the Low Emissions Vehicle Program (LEV II) as an alternative section 185 fee program
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 Ozone NAAQS
                  Statewide
                  4/4/2013
                  10/10/2019, 84 FR 54502
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (D)(ii), (E), (F), (G), (H), (K), (L) and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 SO2 NAAQS
                  Statewide
                  10/3/2013
                  10/10/2019, 84 FR 54502
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (D)(i)(II) prong 4, (D)(ii), (E), (F), (G), (H), (K), (L) and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  11/30/2016
                  10/10/2019, 84 FR 54502
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C) [enforcement measures and PSD program for major sources], (D)(i)(II) prong 3, (D)(ii), (E), (F), (G), (H), (J) [for consultation, public notification and prevention of significant deterioration] (K), (L) and (M).
                
                
                  
                  2008 8-hour Ozone RACT Analysis and Certification
                  Statewide and to the New York portion of the New York-Northern New Jersey-Long Island NY-NJ-CT 8-hour ozone nonattainment area
                  11/13/2017 as supplemented on 11/05/2019
                  5/13/2020, 85 FR 28490
                  • Full approval.• Addresses the 12/22/2014 conditional approval as it applies to CTG for VOC major sources.

                    • Certifies New York has met the RACT requirements as it applies to non-CTG major sources of VOCs, all CTG sources of VOCs, other than the 2016 oil and natural gas CTG, and to major sources of NOX for the Moderate 2008 8-hour Ozone New York portion of the New York-Northern New Jersey-Long Island NY-NJ-CT 8-hour ozone nonattainment area.
                  
                
                
                  2008 8-hour Ozone Specific Nonattainment New Source Review Requirements Certification
                  New York portion of the New York-Northern New Jersey-Long Island NY-NJ-CT 8-hour ozone nonattainment area
                  11/13/2017
                  5/13/2020, 85 FR 28490
                  • Full approval.
                
                
                  2008 8-hour Ozone Nonattainment Emission Statement Program Certification
                  New York portion of the New York-Northern New Jersey-Long Island NY-NJ-CT 8-hour ozone nonattainment area
                  11/13/2017
                  5/13/2020, 85 FR 28490
                  • Full approval.
                
                
                  2008 8-hour Ozone Nonattainment Motor Vehicle Enhanced Inspection and Maintenance (I/M) Program Certification
                  New York portion of the New York-Northern New Jersey-Long Island NY-NJ-CT 8-hour ozone nonattainment area
                  11/13/2017
                  5/13/2020, 85 FR 28490
                  • Full approval.
                
              
              [76 FR 41707, July 15, 2011, as amended at 76 FR 51266, Aug. 19, 2011; 77 FR 11743, Feb. 28, 2012; 77 FR 13977, Mar. 8, 2012; 77 FR 51926, Aug. 28, 2012; 78 FR 9597, Feb. 11, 2013; 78 FR 37124, June 20, 2013; 78 FR 41849, July 12, 2013; 79 FR 12084, Mar. 4, 2014; 79 FR 21857, Apr. 18, 2014; 79 FR 31046, May 30, 2014; 79 FR 43945, July 29, 2014; 79 FR 54619, Sept. 12, 2014; 80 FR 30940, June 1, 2015; 80 FR 33425, June 12, 2015; 81 FR 23169, Apr. 20, 2016; 81 FR 58854, Aug. 26, 2016; 81 FR 95049, Dec. 27, 2016; 82 FR 45500, Sept. 29, 2017; 82 FR 57129, Dec. 4, 2017; 82 FR 57366, Dec. 5, 2017; 82 FR 58346, Dec. 12, 2017; 83 FR 33, Jan. 2, 2018; 83 FR 6972, Feb. 16, 2018; 83 FR 42591, Aug. 23, 2018; 84 FR 12513, Apr. 2, 2019; 84 FR 22981, May 21, 2019; 84 FR 38881, Aug. 8, 2019; 84 FR 54506, Oct. 10, 2019; 85 FR 28492, May 13, 2020]
            
            
              § 52.1671
              Classification of regions.
              The New York plans were evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Niagara Frontier Intrastate
                  I
                  I
                  III
                  III
                  I
                
                
                  Champlain Valley Interstate
                  II
                  II
                  III
                  III
                  III
                
                
                  Central New York Intrastate
                  I
                  II
                  III
                  I
                  I
                
                
                  Genesee-Finger Lakes Intrastate
                  II
                  II
                  III
                  III
                  I
                
                
                  
                  Hudson Valley Intrastate
                  I
                  II
                  III
                  III
                  III
                
                
                  Southern Tier East Intrastate
                  II
                  II
                  III
                  III
                  III
                
                
                  Southern Tier West Intrastate
                  II
                  II
                  III
                  III
                  III
                
                
                  New Jersey-New York-Connecticut Interstate
                  I
                  I
                  I
                  I
                  I
                
              
              [37 FR 10882, May 31, 1972, as amended at 39 FR 16347, May 8, 1974]
            
            
              § 52.1672
              Extensions.
              Pursuant to section 186(a)(4) of the Clean Air Act, as amended in 1990, the Regional Administrator hereby extends for one year (until December 31, 1996) the attainment date for the New York-Northern New Jersey-Long Island Consolidated Metropolitan Statistical Carbon Monoxide nonattainment area.
              [61 FR 56900, Nov. 5, 1996]
            
            
              § 52.1673
              Approval status.
              (a) With the exceptions set forth in this section, the Administrator approves the New York State Implementation Plan (SIP) for the attainment and maintenance of the national standards under section 110(a)(2) of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of Part D, Title I of the Clean Air Act, as amended in 1977. In addition, continued satisfaction of the requirements of Part D for the ozone element of the SIP depends on the adoption and submittal of requirements for reasonable available control technology (RACT) by January 1985 and adoption and submittal by each subsequent January of additional RACT requirements for sources covered by Control Techniques Guidelines (CTGs) issued by the previous January.
              (b) [Reserved]
              [50 FR 25079, June 17, 1985, as amended at 56 FR 12453, Mar. 26, 1991]
            
            
              § 52.1674
              Requirements for state implementation plan revisions relating to new motor vehicles.
              New York's adopted LEV program must be revised to the extent necessary for the state to comply with all aspects of the requirements of § 51.120.
              [60 FR 4737, Jan. 24, 1995]
            
            
              § 52.1675
              Control strategy and regulations: Sulfur oxides.
              (a)-(d) [Reserved]
              (e) Any exception or variance promulgated by the Commissioner under 6 NYCRR Sections 225-1.3 and 1.4(b) shall not exempt any person from the requirements otherwise imposed by 6 NYCRR Subpart 225-1; provided that the Administrator may approve such exception or variance as a plan revision when the provisions of this part, section 110 (a)(3)(A) of the Act, and 40 CFR part 51 (relating to approval of and revisions to State implementation plans) have been satisfied with respect to such exception or variance.
              [37 FR 19815, Sept. 22, 1972, as amended at 38 FR 31296, Nov. 13, 1973; 39 FR 1441, Jan. 9, 1974; 39 FR 9666, Mar. 13, 1974; 39 FR 30038, Aug. 20, 1974; 40 FR 23745, June 2, 1975; 45 FR 53144, Aug. 11, 1980; 50 FR 23007, May 30, 1985; 56 FR 37477, Aug. 7, 1991; 60 FR 33923, June 29, 1995; 83 FR 42591, Aug. 23, 2018]
            
            
              § 52.1676
              Control strategy: Nitrogen dioxide.
              (a) The requirements of § 52.14(c)(3) of this chapter as of May 8, 1974 (39 FR 16347), are not met since the plans do not provide for the degree of nitrogen oxides emission reduction attainable through the application of reasonably available control technology in the New York portion of the New Jersey-New York-Connecticut Interstate Region.

              (b) Section 227.5(b) of 6 NYCRR, as submitted on August 10, 1979, is disapproved because it is inconsistent with 40 CFR Subpart G, Control strategy: Carbon monoxide, hydrocarbons, ozone, and nitrogen dioxide.
              [37 FR 19815, Sept. 22, 1972, as amended at 39 FR 16347, May 8, 1974; 46 FR 55693, Nov. 12, 1981; 51 FR 40675, 40677, Nov. 7, 1986]
            
            
              § 52.1677
              Compliance schedules.
              (a) The requirements of § 51.261 of this chapter are not met since the compliance schedule for Part 220 of Subchapter A, Chapter III, Title 6 of New York State's Official Compilation of Codes, Rules and Regulations, does not provide for attainment and maintenance of the national standards for particulate matter by the dates required by the Act.
              (b) The requirements of § 51.262(a) of this chapter are not met since sections 223.1(a), 225.3(c), and 230.2(d) of Subchapter A, Chapter III, Title 6 of New York State's Official Compilation of Codes, Rules and Regulations do not require the reporting of periodic increments of progress toward compliance by affected sources or categories of sources.
              (c) The requirements of § 51.262(a) of this chapter are not met since compliance schedules with adequate increments of progress have not been submitted for every source for which they are required.
              (d) Federal compliance schedules. (1) The owner or operator of any boiler or furnace of more than 250 million Btu per hour heat input subject to the requirements of section 225.3(c) of Subchapter A, Chapter III, Title 6 of New York State's official compilation of codes, rules, and regulations shall notify the Administrator, no later than October 1, 1973, of his intent to utilize either low-sulfur fuel or stack gas desulfurization to meet the requirements of said regulation.
              (2) Any owner or operator of a stationary source subject to paragraph (d)(1) of this section who elects low-sulfur fuel shall be subject to the following compliance schedule:
              (i) November 1, 1973—Submit to the Administrator a projection of the amount of fuel, by types, that will be substantially adequate to enable compliance with section 225.3(c) of the codes, rules, and regulations cited in paragraph (d)(1) of this section on June 30, 1975, and October 1, 1975, respectively, and for at least one year thereafter.
              (ii) December 31, 1973—Sign contracts with fuel suppliers for fuel requirements as projected above.
              (iii) January 31, 1974—Submit a statement as to whether boiler modifications will be required. If modifications will be required, submit plans for such modifications.
              (iv) March 15, 1974—Let contracts for necessary boiler modifications, if applicable.
              (v) June 15, 1974—Initiate onsite modifications, if applicable.
              (vi) February 28, 1975—Complete onsite modifications, if applicable.
              (vii) (a) June 30, 1975—Final compliance with the low-sulfur fuel requirements of section 225.3(c) of Subchapter A, Chapter III, Title 6 of New York State's official compilation of codes, rules, and regulations.
              (b) October 1, 1975—Final compliance with the low-sulfur fuel requirements of Subchapter A, Chapter III, Title 6 of New York State's official compilation of codes, rules, and regulations.
              (3) Any owner or operator of a stationary source subject to paragraph (d)(1) of this section who elects to utilize stack gas desulfurization shall be subject to the following compliance schedule:
              (i) November 1, 1973—Let necessary contracts for construction.
              (ii) March 31, 1974—Initiate onsite construction.
              (iii) February 28, 1975—Complete onsite construction.
              (iv) (a) June 30, 1975—Final compliance with the requirements of section 225.3(c) of Subchapter A, Chapter III, Title 6 of New York State's official compilation of codes, rules, and regulations.
              (b) October 1, 1975—Final compliance with the requirements of Subchapter A, Title 6 of New York State's official compilation of codes, rules, and regulations.

              (v) If a performance test is necessary for a determination as to whether compliance with subpart (3)(iv)(a) or (b) has been achieved, such a test must be completed by June 30, 1975, or October 1, 1975, respectively. Ten days prior to such a test, notice must be given to the Administrator to afford him the opportunity to have an observer present.
              (4) The owner or operator of any boiler or furnace of more than 250 million Btu per hour heat input subject to the requirement of section 230.2(d) of Subchapter A, Chapter III, Title 6 of the New York State's official compilation of codes, rules, and regulations shall notify the Administrator no later than October 1, 1973, of his intent to utilize either low-sulfur fuel or stack gas desulfurization to meet the requirements of said regulation.
              (5) Any owner or operator of a stationary source subject to paragraph (d)(4) of this section who elects low-sulfur fuel shall be subject to the following compliance schedule:
              (i) November 1, 1973—Submit to the Administrator a projection of the amount of fuel, by types, that will be substantially adequate to enable compliance with section 230.2(d) of the codes, rules, and regulations cited in paragraph (4) of this paragraph (d) on October 1, 1974, and for at least one year thereafter.
              (ii) December 31, 1973—Sign contracts with fuel suppliers for fuel requirements as projected above.
              (iii) January 31, 1974—Submit a statement as to whether boiler modifications will be required. If modifications will be required, submit plans for such modifications.
              (iv) March 15, 1974—Let contracts for necessary boiler modifications, if applicable.
              (v) June 15, 1974—Initiate onsite modifications, if applicable.
              (vi) September 3, 1974—Complete onsite modifications, if applicable.
              (vii) October 1, 1974—Final compliance with the low-sulfur fuel requirements of section 230.2(d) of Subchapter A, Chapter III, Title 6 of New York State's official compilation of codes, rules, and regulations.
              (6) Any owner or operator of a stationary source subject to paragraph (d)(5) of this section who elects to utilize stack gas desulfurization shall be subject to the following compliance schedule:
              (i) November 1, 1973—Let necessary contracts for construction.
              (ii) December 31, 1973—Initiate onsite construction.
              (iii) September 1, 1974—Complete onsite construction.
              (iv) October 1, 1974—Final compliance with the requirements of section 230.2(d) of Subchapter A, Chapter III, Title 6 of New York State's official compilation of codes, rules, and regulations.
              (v) If a performance test is necessary for a determination as to whether compliance has been achieved, such a test must be completed by October 1, 1974. Ten days prior to such a test, notice must be given to the Administrator to afford him the opportunity to have an observer present.
              (7) The owner or operator of any petroleum refinery subject to the requirements of section 223.1(a) of Subchapter A, Chapter III, Title 6 of New York State's official compilation of codes, rules, and regulations shall comply with the compliance schedule in paragraph (d)(8) of this section.
              (8) Any owner or operator of a petroleum refinery subject to paragraph (d)(7) of this section shall be subject to the following compliance schedule:
              (i) November 1, 1973—Submit final control plan to the Administrator.
              (ii) February 28, 1974—Let necessary contracts for construction or installation of emission control equipment.
              (iii) June 30, 1974—Initiate onsite construction or installation of emission control equipment.
              (iv) November 30, 1974—Complete onsite construction or installation of emission control equipment.
              (v) December 31, 1974—Final compliance with the requirements of section 223.1(a) of Subchapter A, Chapter III, Title 6 of New York State's official compilation of codes, rules, and regulations.

              (9) The owner or operator of any coke oven battery subject to the requirements of Part 214, sections 214.2 and 214.4, of Subchapter A, Chapter III, Title 6 of the New York State's official compilation of codes, rules, and regulations for a facility with an environmental rating B as determined by Part 212 of Subchapter A, Chapter III, Title 6 of the New York State official compilation of codes, rules, and regulations, shall comply with the compliance schedule in paragraph (d)(10) of this section.
              
              (10) Any owner or operator of a coke oven battery subject to paragraph (d)(9) of this section shall be subject to the following compliance schedule:
              (i) November 1, 1973—Submit final control plan to the Administrator.
              (ii) February 1, 1974—Let necessary contract for construction or installation of control equipment.
              (iii) April 15, 1974—Initiate onsite construction or installation of control equipment.
              (iv) November 30, 1974—Complete onsite construction or installation of control equipment.
              (v) December 31, 1974—Final compliance with the requirements of Part 214, sections 214.2 and 214.4, of the Subchapter A, Chapter III, Title 6 of the New York State's official compilation of codes, rules, and regulations.
              (11) Any owner or operator subject to a compliance schedule above shall certify to the Administrator, within five days after the deadline for each increment of progress in that schedule, whether or not the increment has been met.
              (12) (i) None of the above paragraphs shall apply to a source which is presently in compliance with applicable regulations and which has certified such compliance to the Administrator by October 1, 1973. The Administrator may request whatever supporting information he considers necessary for proper certification.
              (ii) Any compliance schedule adopted by the State and approved by the Administrator shall satisfy the requirements of this paragraph for the affected source.
              (iii) Any owner or operator subject to a compliance schedule in this paragraph may submit to the Administrator no later than October 1, 1973, a proposed alternative compliance schedule. No such compliance schedule may provide for final compliance after the final compliance date in the applicable compliance schedule of this paragraph. If promulgated by the Administrator, such schedule shall satisfy the requirements of this paragraph for the affected source.
              (13) Nothing in this paragraph shall preclude the Administrator from promulgating a separate schedule for any source to which the application of the compliance schedule in paragraphs (d)(2), (3), (5), (6), (8), and (10) of this section fails to satisfy the requirements of § 51.15 (b) and (c) of this chapter.
              [37 FR 19815, Sept. 22, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1677, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1678
              Control strategy and regulations: Particulate matter.
              (a)-(c) [Reserved]
              (d) Section 227.3(a)(2) of 6 NYCRR, as submitted on August 10, 1979, is disapproved because it is inconsistent with 40 CFR Subpart G, Control strategy: Sulfur oxides and particulate matter.

              (e) Determination of Attainment. EPA has determined, as of December 15, 2010, that the New York-Northern New Jersey-Long Island, NY-NJ-CT fine particle (PM2.5) nonattainment area has attained the 1997 PM2.5 National Ambient Air Quality Standard. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably control available measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as the area continues to attain the 1997 PM2.5 NAAQS.
              (f) Determination of Attainment. EPA has determined, as of December 31, 2012, that the New York-N. New Jersey-Long Island, NY-NJ-CT fine particle (PM2.5) nonattainment area has attained the 2006 PM2.5 National Ambient Air Quality Standard. This determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably control available measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as the area continues to attain the 2006 PM2.5 NAAQS.
              (g) Determination of Attainment. EPA has determined, as of December 2 2013, that the New York County fine particle (PM10) nonattainment area has attained the PM10 National Ambient Air Quality Standard. This determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, reasonable further progress plans, and contingency measures for as long as the area continues to attain the PM10 NAAQS.

              (h) Approval—The maintenance plan submitted on June 27, 2013, and supplemented on September 18, 2013 and February 27, 2014, for the 1997 PM2.5 National Ambient Air Quality Standard and the 2006 PM2.5 National Ambient Air Quality Standard for the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area has been approved.

              (1) The maintenance plan establishes 2009 motor vehicle emission budget for the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area. The budget is allocated as follows: 5,516.75 tons per year for PM2.5 and 106,020.09 tons per year for NOX.

              (2) The maintenance plan establishes 2017 motor vehicle emission budget for the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area. The budget is allocated as follows: 3,897.71 tons per year for PM2.5 and 68,362.66 tons per year for NOX.

              (3) The maintenance plan establishes 2025 motor vehicle emission budget for the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area. The budget is allocated as follows: 3,291.09 tons per year for PM2.5 and 51,260.81 tons per year for NOX.

              (i) Approval—The 2007 attainment year emissions inventory for the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT, PM2.5 nonattainment area. This inventory satisfies the comprehensive emission inventory requirements of section 172(c)(3).
              (j) Approval—The 2007 base year inventory for PM10 to establish a PM10 emissions inventory for New York County.
              [46 FR 55693, Nov. 12, 1981, as amended at 51 FR 40676, Nov. 7, 1986; 75 FR 69591, Nov. 15, 2010; 77 FR 76871, Dec. 31, 2012; 78 FR 72033, Dec. 2, 2013; 79 FR 21860, Apr. 18, 2014]
            
            
              § 52.1679
              Determinations of attainment.
              (a) Based upon EPA's review of complete, quality-assured air quality data for the 3-year period 2005 to 2007, EPA determined, as of June 18, 2012, that the New York-Northern New Jersey-Long Island (NY-NJ-CT) one-hour ozone nonattainment area did not meet its applicable one-hour ozone attainment date of November 15, 2007. Separate from and independent of this determination, based on 2008-2010 complete, quality-assured ozone monitoring data at all monitoring sites in the area, and data for 2011, EPA determined, as of June 18, 2012, that the NY-NJ-CT one-hour ozone nonattainment area met the one-hour ozone NAAQS.
              (b) Determination of attainment. The EPA has determined, as of June 3, 2016, that based on 2012 to 2014 ambient air quality data, the Jamestown, NY 2008 ozone Marginal nonattainment area has attained the 2008 ozone NAAQS. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality data as of the attainment date, whether the area attained the standard. The EPA also determined that the Jamestown, NY nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).
              [77 FR 36169, June 18, 2012, as amended at 81 FR 26710, May 4, 2016]
            
            
              § 52.1680
              Control strategy: Monitoring and reporting.
              (a) Section 227.6 (a) and (f) are disapproved because they are not consistent with the continuous monitoring and reporting requirements of 40 CFR 51.214.
              [46 FR 55693, Nov. 12, 1981, as amended at 51 FR 40677, Nov. 7, 1986]
            
            
              § 52.1681
              Control strategy: Lead.
              As part of the attainment demonstration for lead, the State of New York has committed to rate all sources of lead or lead compound emissions with either an “A” or “B” environmental rating pursuant to 6 NYCRR Part 212.
              [49 FR 30939, Aug. 2, 1984]
            
            
              
              § 52.1682
              Control strategy: Carbon monoxide.
              (a) Approval—The November 13, 1992 revision to the carbon monoxide state implementation plan for Onondaga County. This revision included a maintenance plan which demonstrated continued attainment of the National Ambient Air Quality Standard for carbon monoxide through the year 2003.
              (b) Approval—The November 13, 1992 and March 21, 1994 revisions to the carbon monoxide state implementation plan for the New York portion of the New York—Northern New Jersey—Long Island Carbon Monoxide nonattainment area. This included an attainment demonstration and the control measures needed to attain the National Ambient Air Quality Standard for carbon monoxide. In addition, the September 21, 1990 Downtown Brooklyn Master Plan and revision dated March 22, 2000 is a component of the carbon monoxide attainment plan. The November 23, 1999, request to redesignate the New York portion of the New York—Northern New Jersey—Long Island Carbon Monoxide nonattainment area from nonattainment to attainment of the National Ambient Air Quality Standard for carbon monoxide. As part of the redesignation request, the State submitted a maintenance plan which demonstrated continued attainment of the National Ambient Air Quality Standard for carbon monoxide through the year 2012.
              (c) Approval—The June 22, 2004 revision to the carbon monoxide maintenance plan for Onondaga County. This revision contains a second ten-year maintenance plan that demonstrates continued attainment of the National Ambient Air Quality Standard for carbon monoxide through the year 2013 and CO conformity budgets for the years 2003, 2009, and 2013.
              (d) Approval—The May 9, 2013 revision to the carbon monoxide (CO) maintenance plan for the New York portion of the New York-Northern New Jersey-Long Island, NYCMA, CO area. This revision contains a second ten-year maintenance plan that demonstrates continued attainment of the National Ambient Air Quality Standard for CO through the year 2022, 2007 CO base year emissions inventory and CO motor vehicle emissions budgets through the maintenance period.
              [67 FR 19339, Apr. 19, 2002, as amended at 70 FR 53308, Sept. 8, 2005; 79 FR 31046, May 30, 2014]
            
            
              § 52.1683
              Control strategy: Ozone.
              (a) The State of New York has certified to the satisfaction of the EPA that no sources are located in the nonattainment area of the State which are covered by the following Control Techniques Guidelines:
              (1) Natural Gas/Gasoline Processing Plants.
              (2) Air Oxidation Processes at Synthetic Organic Chemical Manufacturing Industries.
              (3) Manufacture of High-Density Polyethylene, Polypropylene, and Polystyrene Resins.
              (b) The State of New York has certified to the satisfaction of the EPA that no sources are located in the State which are covered by the following Control Techniques Guidelines:
              (1) Fiberglass Boat Manufacturing Materials.
              (2) Manufacture of Vegetable Oils.
              (3) Application of Agricultural Pesticides.
              (c)-(e) [Reserved]
              (f) Attainment Determination. (1) EPA is determining that the 1-hour ozone nonattainment areas in New York listed below have attained the 1-hour ozone standard on the date listed and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) (contingency measures) of the Clean Air Act do not apply to these areas.
              (i) Albany-Schenectady-Troy (consisting of Albany, Greene, Montgomery, Rensselaer, Saratoga, and Schenectady Counties) as of January 6, 2010.
              (ii) Buffalo-Niagara Falls (consisting of Erie and Niagara Counties) as of January 6, 2010.
              (iii) Essex County as of January 6, 2010.
              (iv) Jefferson County, as of January 6, 2010.

              (v) Poughkeepsie (consisting of Dutchess, and Putnam Counties and northern Orange County) as of January 6, 2010.
              (2) EPA is determining that the 8-hour ozone nonattainment areas in New York listed below have attained the 8-hour ozone standard on the date listed. Under the provisions of EPA's ozone implementation rule (see 40 CFR 51.918), this determination suspends the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act for each of these areas as long as the area does not monitor any violations of the 8-hour ozone standard. If a violation of the ozone NAAQS is monitored this determination shall no longer apply in the area where the violation occurs.
              (i) Albany-Schenectady-Troy (consisting of Albany, Greene, Montgomery, Rensselaer, Saratoga, Schenectady, and Schoharie Counties) as of March 25, 2008.
              (ii) Jefferson County, as of March 25, 2008.
              (iii) Rochester (consisting of Genesee, Livingston, Monroe, Ontario, Orleans and Wayne Counties) as of March 25, 2008.
              (iv) Buffalo-Niagara Falls (consisting of Erie and Niagara Counties) as of January 6, 2010.
              (v) Jamestown (consisting of Chautauqua County) as of June 3, 2016.
              (vi) Poughkeepsie (consisting of Dutchess, Orange and Putnam Counties) as of January 6, 2010.
              (vii) Essex County (consisting of Whiteface Mountain) as of January 6, 2010.
              (viii) New York-Northern New Jersey-Long Island, NY-NJ-CT, eight-hour ozone moderate nonattainment area (consisting of the Bronx, Kings, Nassau, New York, Queens, Richmond, Rockland, Suffolk and Westchester Counties) as of June 15, 2010 and data showing the area continued to attain through 2011.
              (g) EPA approves as a revision to the New York State Implementation Plan, the Stage II gasoline vapor recovery comparability plan for upstate portions of New York State submitted by the New York State Department of Environmental Conservation on April 18, 2000.

              (h)(1) The 1990 base year emission inventory as revised on February 2, 1999 (Volatile organic compounds (VOC), Nitrogen oxides (NOX) and Carbon monoxide (CO) for areas designated nonattainment for ozone since 1991 in New York) is approved.
              (2) The 1996 and 1999 ozone projection year emission inventories included in New York's February 2, 1999 State Implementation Plan revision for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area are approved.
              (3) [Reserved]
              (4) The photochemical assessment monitoring stations network included in New York's February 2, 1999 State Implementation Plan revision is approved.
              (5) The demonstration that emissions from growth in vehicle miles traveled will not increase total motor vehicle emissions and, therefore, offsetting measures are not necessary, which was included in New York's February 2, 1999 State Implementation Plan revision for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area is approved.
              (6) The enforceable commitments to: participate in the consultative process to address regional transport; adopt additional control measures as necessary to attain the ozone standard, meeting rate of progress requirements, and eliminating significant contribution to nonattainment downwind; identify any reductions that are needed from upwind areas for the area to meet the ozone standard, included in New York's February 2, 1999 State Implementation Plan revision for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area are approved.
              (7) The 15 Percent Rate of Progress Plan and the 9 Percent Reasonable Further Progress Plan included in the New York's February 2, 1999 State Implementation Plan revision for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area are approved.

              (i)(1) The 2002, 2005 and 2007 ozone projection year emission inventories included in New York's November 27, 1998 State Implementation Plan revision for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area are approved.
              (2) The Reasonable Further Progress Plans for milestone years 2002, 2005 and 2007 included in the New York's November 27, 1998 State Implementation Plan revision for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area are approved.
              (3) The contingency measures included in the New York's November 27, 1998 State Implementation Plan revision for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area necessary to fulfill the RFP and attainment requirement of section 172(c)(9) of the CAA are approved.
              (4) [Reserved]
              (5) The Reasonably Available Control Measure Analysis for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area included in New York's October 1, 2001 State Implementation Plan revision is approved.
              (6) The revisions to the State Implementation Plan submitted by New York on November 27, 1998, April 15, 1999, and April 18, 2000, are approved. The revisions are for the purpose of satisfying the attainment demonstration requirements of section 182(c)(2)(A) of the CAA for the New York portion of the New York-Northern New Jersey-Long Island severe ozone nonattainment area. The revisions establish an attainment date of November 15, 2007, for the New York-Northern New Jersey-Long Island ozone nonattainment area. The April 18, 2000, revision includes the following enforceable commitments for future actions associated with attainment of the 1-hour ozone national ambient air quality standard:
              (i) Adopt additional control measures by October 31, 2001, to meet that level of reductions identified by EPA for attainment of the 1-hour ozone standard.
              (ii) Work through the Ozone Transport Commission (OTC) to develop a regional strategy regarding the measures necessary to meet the additional reductions identified by EPA.
              (iii) Adopt and submit by October 31, 2001 intrastate measures for the emission reductions (Backstop) in the event the OTC process does not recommend measures that produce emission reductions.
              (iv) Submit revised State Implementation Plan and motor vehicle emissions budget by October 31, 2001 if additional adopted measures affect the motor vehicle emissions inventory.
              (j)(1) The 1990 and 2007 conformity emission budgets for the New York portion of the New York-Northern New Jersey-Long Island nonattainment area contained in New York's January 29, 2003 SIP revision, amended by New York's June 29, 2003 submittal and January 18, 2005 comment letter.
              (2) The revised commitment to perform a mid-course review and submit the results by December 31, 2004 included in the January 29, 2003 SIP revision is approved.
              (k)(1) The September 1, 2006 New York reasonably available control technology (RACT) analysis plan submittal, supplemented on February 8, 2008 and September 16, 2008, which applies to the entire State and to the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT and the Poughkeepsie 8-hour ozone moderate nonattainment areas is conditionally approved.
              (2) The moderate area reasonably available control measure (RACM) analysis for the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT 8-hour ozone moderate nonattainment area as presented in the February 8, 2008 “New York SIP for Ozone—Attainment Demonstration for New York Metro Area” submittal is conditionally approved.

              (l)(1) The following State Implementation Plan (SIP) elements are approved: The 2002 base year emissions inventory, the 2008 projection year emissions inventories, the 2008 motor vehicle emissions budgets used for planning purposes, the 2008 ozone reasonable further progress (RFP) plan, and the 2008 RFP Plan contingency measures as they apply to the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT 8-hour ozone moderate nonattainment area. These elements are included in the package entitled “New York SIP for Ozone-Attainment Demonstration for New York Metro Area,” dated February 8, 2008 and supplemented on December 28, 2009 and January 26, 2011.
              (2) The following SIP elements are approved: The 2002 base year emissions inventory for the Poughkeepsie 8-hour ozone moderate nonattainment area and the state-wide 2002 base year emissions inventory. These elements are included in a package entitled, “New York SIP for Ozone-Attainment Demonstration for Poughkeepsie, NY Area,” dated February 8, 2008 and supplemented on December 28, 2009 and January 26, 2011.
              (m)(1) The 1997 8-hour ozone attainment demonstration for the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT nonattainment area included in New York's February 8, 2008 State Implementation Plan revision is approved and satisfies the requirements of section 182(c)(2)(A) of the Clean Air Act.
              (2) The 1997 8-hour ozone attainment demonstration for the Poughkeepsie nonattainment area included in New York's February 8, 2008 State Implementation Plan revision is approved and satisfies the requirements of section 182(c)(2)(A) of the Clean Air Act.
              (n) Rescission of clean data determination for the 1997 eight-hour ozone standard. Effective June 3, 2016, the EPA is determining that complete quality-assured and certified ozone monitoring data for 2012 to 2014 show the New York-Northern New Jersey-Long Island, NY-NJ-CT 1997 eight-hour ozone nonattainment area did not meet the 1997 eight-hour ozone standard. Therefore, the EPA is rescinding the clean data determination for the 1997 eight-hour ozone standard only. The prior determination (see paragraph (f)(2)(viii) of this section) is in accordance with 40 CFR 51.918. The prior determination suspended the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual eight-hour ozone NAAQS. This rescission of the clean data determination will result in a SIP Call for a new ozone attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard, for this area only. If the revised plan is approved by the EPA as demonstrating reasonable further progress and attainment for the more stringent 2008 NAAQS by the Moderate area attainment date, and is approved by the EPA as containing adequate contingency measures for the 2008 NAAQS, then the plan would be deemed to have also satisfied requirements of the SIP Call associated with violations for the 1997 NAAQS.
              (o) The portion of the SIP submitted on April 4, 2013 addressing Clean Air Act section 110(a)(2)(D)(i)(I) for the 2008 ozone NAAQS is disapproved.
              (p)(1) The December 22, 2014 New York reasonably available control technology (RACT) analysis plan, as supplemented on September 6, 2017, submitted pursuant to the 2008 8-hour ozone national ambient air quality standard (NAAQS), which applies to the entire State, including the New York portion of the New York-Northern New Jersey-Long Island (NY-NJ-CT) and the Jamestown 8-hour ozone marginal nonattainment areas, is conditionally approved as it applies to the Clean Air Act control techniques guidelines (CTG) requirements for major sources of volatile organic compounds (VOC).

              (2) The remainder of New York's December 22, 2014 RACT analysis plan, pursuant to the 2008 8-hour ozone NAAQS as applied to the entire State, including the New York portion of the NY-NJ-CT and the Jamestown 8-hour ozone marginal nonattainment areas, and as it applies to non-CTG major sources of VOCs and to major sources of oxides of nitrogen (NOX), is approved.

              (3) The December 22, 2014 New York plan submittal providing a nonattainment new source review (NNSR) certification as sufficient for purposes of the state-wide 2008 8-hour ozone NAAQS, including the New York portion of the NY-NJ-CT and the Jamestown 8-hour ozone nonattainment areas, is approved.
              
              (q) EPA is determining that the Jamestown marginal nonattainment area (consisting of Chautauqua County) has attained the 2008 8-hour ozone national ambient air quality standard (NAAQS). This determination (informally known as a Clean Data Determination) is based upon complete, quality assured, and certified ambient air monitoring data that show the Jamestown Area has monitored attainment of the 2008 8-hour ozone NAAQS for the 2012-2014 and 2015-2017 monitoring periods. Under the provisions of EPA's ozone implementation rule (see 40 CFR 51.918), this determination suspends the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act for this area as long as the area does not monitor any violations of the 8-hour ozone standard. If a violation of the ozone NAAQS is monitored in this area, this determination shall no longer apply.
              (r) New York's Section 185 Equivalency Demonstration State Implementation Plan revision submittal on January 31, 2014, and supplemented on April 7, 2014, October 13, 2016, and April 3, 2018, for the use of the State of New York's Low Emissions Vehicle (LEV II) program as an alternative program to fulfill the Clean Air Act section 185 requirement for the New York portion of the New York-Northern New Jersey-Long Island, NY-NJ-CT nonattainment area for the revoked 1979 1-hour ozone National Ambient Air Quality Standard is approved.
              [56 FR 41463, Aug. 21, 1991]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1683, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1684
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of New York and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to New York's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to New York's SIP.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of New York's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of New York and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of New York and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to New York's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to New York's SIP.

              (3) Notwithstanding the provisions of paragraph (b)(2) of this section, if, at the time of the approval of New York's SIP revision described in paragraph (b)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48370, Aug. 8, 2011, as amended at 81 FR 74586, 74598, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.1685
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of New York and Indian country within the borders of the State and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to New York's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39 for those sources and units,except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to New York's SIP.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of New York's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48371, Aug. 8, 2011, as amended at 81 FR 74586, 74599, Oct. 26, 2016]
            
            
              §§ 52.1686-52.1688
              [Reserved]
            
            
              § 52.1689
              Original Identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of New York” and all revisions submitted by New York that were Federally approved prior to January 1, 2011.
              (b) The plans were officially submitted on January 31, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Parts 175, 176, 177, 185, 197, and 203 of New York's Code, Rules and Regulation submitted February 9, 1972, by the Division of Air Resources, New York State Department of Environmental Conservation.

              (2) Part 200 of the New York State Code and Article 9 of the New York City Code submitted on February 11, 1972, by the Division of Air Resources, New York State Department of Environmental Conservation.
              (3) Part 192 of the New York State Air Pollution Control Code submitted on February 14, 1972, by the Division of Air Resources, New York State Department of Environmental Conservation.
              (4) Miscellaneous non-regulatory additions to the plan submitted on March 10, 1972, by the Division of Air Resources, New York State Department of Environmental Conservation.
              (5) Miscellaneous non-regulatory additions to the plan for New York City submitted on May 19, 1972, by the Governor.
              (6) Revisions recodifying regulations 200, 201, 202, 207, 212, 215, 219, 220, 222, 226, and 230 of New York's Code, Rules and Regulations submitted on May 24, 1972, by the Division of Air Resources, New York State Department of Environmental Conservation.
              (7) Revisions to Parts 204, 205, 214, 217, 223, 225, 227 and 230 of New York's Code, Rules and Regulations submitted on July 20, 1972, by the Governor.
              (8) Miscellaneous non-regulatory revisions to the plan submitted on August 3, 1972, by the Division of Air Resources, New York State Department of Environmental Conservation.
              (9) Revision to Part 226 of New York's Code, Rules and Regulations submitted on February 6, 1973, by the New York State Department of Environmental Conservation.
              (10) Revised air quality data for 1971 and 1972 for the Hudson Valley AQCR submitted on March 7, 1973, by the New York State Department of Environmental Conservation.
              (11) Revision to the photochemical oxidant and carbon monoxide control strategy for New Jersey-New York-Connecticut AQCR submitted on April 17, 1973, by the Governor.
              (12) Miscellaneous non-regulatory revisions to the plan submitted on April 19, 1973, by the Division of Air Resources, New York State Department of Environmental Conservation.
              (13) Revision to the photochemical oxidant control strategy for the Genesee-Fingerlakes AQCR submitted on April 30, 1973, by the Governor.
              (14) Non-regulatory revision to the plan submitted on May 2, 1973, by the Division of Air Resources, New York State Department of Environmental Conservation.
              (15) Requests for 2-year extension and 18-month extension for attainment of the photochemical oxidant and carbon monoxide standards in the New Jersey-New York-Connecticut AQCR submitted on May 16, 1973, by the Governor.
              (16) Miscellaneous non-regulatory revisions to the plan submitted on May 21, 1973, by the Division of Air Resources, New York State Department of Environmental Conservation.
              (17) Miscellaneous non-regulatory revisions to the plan submitted on June 11, 1973, by the New York State Department of Environmental Conservation.
              (18) Revisions to Parts 200 and 201 of New York's Codes, Rules and Regulations submitted on August 15, 1973, by the New York State Department of Environmental Conservation.
              (19) Revision to sulfur oxides control strategy for New Jersey-New York-Connecticut AQCR submitted on October 26, 1973, by the New York State Department of Environmental Conservation.
              (20) Revision to sulfur oxides control strategy for New Jersey-New York-Connecticut AQCR submitted on November 27, 1973, by the Governor.
              (21) Revision to Part 205 of New York's Code, Rules and Regulations submitted on February 17, 1974, by the New York State Department of Environmental Protection.
              (22) Revisions to Transportation Control Plan for the Genesee-Fingerlakes AQCR submitted on April 8, 1974, by the New York State Department of Environmental Conservation.
              (23) AQMA designations were submitted on April 29, 1974, by the New York State Department of Environmental Conservation.
              (24) Revised Part 225 (Fuel Composition and Use) was submitted on August 29, 1974, by the Commissioner of the New York State Department of Environmental Conservation.

              (25) Additional information on Part 225 revision was submitted on October 11, 1974, by the New York State Department of Environmental Conservation.
              
              (26) Additional information on Part 225 revision was submitted on December 6, 1974, by the New York State Department of Environmental Conservation.
              (27) Part 203 (Indirect Sources of Air Contamination) was submitted on January 27, 1975, by the New York State Department of Environmental Conservation.
              (28) Additional information on Part 225 revision was submitted on February 25, 1975, by the New York State Department of Environmental Conservation.
              (29) Additional information on Part 203 was submitted on May 8, 1975, by the New York State Department of Environmental Conservation.
              (30) Revisions submitted on March 16, 1976 by the New York State Department of Environmental Conservation based on special limitations issued pursuant to § 225.2(c) covering three power plants.
              (31) Additional information on special limitations issued pursuant to § 225.2(c) submitted on March 22, 1976, by the New York State Department of Environmental Conservation.
              (32) Revision to Part 225 submitted on September 20, 1976 and November 5, 1976 by the New York State Department of Environmental Conservation which accomplishes the following:
              (i) Upon demonstration by a source owner that the use of the higher sulfur coal will not contribute to the contravention of ambient air quality standards, coal burning sources of greater than 100 million Btu per hour heat capacity may be approved for a special limitation under § 225.2. The previous heat capacity cutoff for requiring a source-generated demonstration was 250 million Btu per hour.
              (ii) The formula contained in § 225.5(a), which determines sulfur dioxide emissions from the burning of fuel mixtures, is modified to include gaseous fuels. Process gases are also included in the formula by the deletion of § 225.5(a)(2), which precluded such inclusion.
              (iii) Fuel suppliers are required to furnish fuel sale records upon request of the State through revision to § 225.7.
              (iv) The word “rated” is deleted from §§ 225.1(a)(1), 225.2 and 225.6 wherever the phrase “rated total heat input” previously appeared.
              (33) Revision submitted on March 17, 1977, by the New York State Department of Environmental Conservation which grants a “special limitation” under Part 225. The “special limitation” relaxes until May 31, 1980, the sulfur-in-fuel-oil limitation to 2.8 percent, by weight, for the Long Island Lighting Co.'s Northport Generating Facility (Units 1, 2, and 3) and Port Jefferson Generating Facility (Units 3 and 4).
              (34) Revision submitted on March 3, 1977, April 5, 1977, and June 16, 1977, by the New York State Department of Environmental Conservation which grants “special limitations” under Part 225. These “special limitations” relax, until December 31, 1979, the sulfur-in-fuel-oil limitation to 2.8 percent, by weight, for air pollution sources which do not have a total heat input in excess of 250 million Btu per hour in parts of the Southern Tier East, Central New York and Champlain Valley AQCRs.
              (35) Revision submitted on February 14, 1977, by the New York State Department of Environmental Conservation consisting of Section 19.0305(2)(a) of New York State's Environmental Conservation Law (ECL), as amended by Chapter 760, McKinney's 1975 Session Laws of New York, and an opinion, dated January 27, 1977, by the Honorable Louis J. Lefkowitz, Attorney General of the State of New York, interpreting the amended ECL Section 19-0305(2)(a) and Part 200.2 of Title 6 of the New York State Official Compilation of Codes, Rules, and Regulations (6 NYCRR 200.2). This revision provides for adequate State legal authority to ensure for public availability of air pollutant emission data as required under 40 CFR 51.10(e) and § 51.11(a)(6).
              (36) Revision to the New York City Metropolitan Area Transportation Control Plan eliminating tolls on bridges entirely within the City (Strategy B-7) is made upon application submitted by the Governor on October 19, 1977, pursuant to section 110(c)(5) of the Clean Air Act, as amended.

              (37) Revision submitted on August 24, 1977, by the New York State Department of Environmental Conservation which grants a “special limitation” under Part 225. This “special limitation” relaxes, until May 31, 1980, the sulfur-in-fuel-oil limitation to 2.8 percent, by weight, for Units 1 through 5 of the Niagara Mohawk Power Corp.'s Oswego facility in Oswego, N.Y.
              (38) Revision submitted on September 22, 1977, by the New York State Department of Environmental Conservation which grants a “special limitation” under Part 225. This “special limitation” relaxes, until October 31, 1980, the sulfur-in-coal limitation to 2.8 pounds of sulfur per million Btu, gross heat content, at the Rochester Gas and Electric Corp.'s Beebee generating station, Unit 12, in Rochester, N.Y.
              (39) Revision submitted on May 6, 1977, and August 1, 1977, by the New York State Department of Environmental Conservation which grants a “special limitation” under part 225. Only the part of this “special limitation” which relaxes, until July 31, 1980, the sulfur-in-fuel-oil limitation to 1 percent sulfur, by weight, at the village of Freeport plant No. 2 generating facility, units 1 and 2, located in Nassau County, N.Y., is approved.
              (40) A document entitled, “New York State Air Quality Implementation Plan—Syracuse Area,” submitted on March 19, 1979, by the New York State Department of Environmental Conservation.
              (41) A document entitled, “New York State Air Quality Implementation Plan—Southern Tier (Binghamton, Elmira-Corning, Jamestown),” submitted on April 5, 1979, by the New York State Department of Environmental Conservation, only insofar as it deals with attainment of the national ambient air quality standards for particulate matter.
              (42) A document entitled, “New York State Air Quality Implementation Plan—Rochester Area,” submitted on April 5, 1979, by the New York State Department of Environmental Conservation.
              (43) A document entitled, “New York State Air Quality Implementation Plan—Capital District and Town of Catskill,” submitted on March 19, 1979, by the New York State Department of Environmental Conservation.
              (44) Supplementary submittals of SIP revision information from the New York State Department of Environmental Conservation, insofar as they deal with all provisions except those for attainment of particulate matter standards in the Niagara Frontier Air Quality Control Region, dated:
              (i) May 23, 1979, dealing with new source review and growth tracking provisions, adoption of proposed regulations, schedule for hydrocarbon emissions inventory improvements, identification of resources necessary to carry out the SIP, schedule for development of a public participation program, schedule for development of transportation planning process improvements, the need for an 18-month extension for the City of Syracuse and Village of Solvay, demonstration of control strategy adequacy for the area addressed by the Capital District and Town of Catskill plan revision document, compliance schedules for two facilities in the Hudson Valley Air Quality Control Region, and development of a local government consultation program in Jamestown, New York.
              (ii) May 31, 1979, dealing with adoption of proposed regulations, hydrocarbon emission inventory improvements, schedule for development of transportation planning process improvements, and compliance schedules for two facilities in the Hudson Valley Air Quality Control Region.
              (iii) June 12, 1979, providing a final draft of the proposed regulations, information on the compliance schedule for a facility in the Hudson Valley Air Quality Control Region, and general information on development of compliance schedules. The proposed regulations to be incorporated in Title 6 of the New York Code of Rules and Regulations are as follows:
              (A) Part 200, General Provisions (revision);
              (B) Part 211, General Prohibitions (revision);
              (C) Part 212, Process and Exhaust and/or Ventilation Systems (revision);
              (D) Part 223, Petroleum Refineries (revision);
              (E) Part 226, Solvent Metal Cleaning Processes (new);
              (F) Part 228, Surface Coating Processes (new);
              
              (G) Part 229, Gasoline Storage and Transfer (new); and
              (H) Part 231, Major Facilities.
              (iv) June 18, 1979, dealing with new source review provisions, general information on development of compliance schedules, and adoption of proposed regulations.
              (v) August 10, 1979, providing a comprehensive set of adopted regulations.
              (vi) September 26, 1979, providing additional information regarding the EPA notice of proposed rulemaking (44 FR 44556, July 30, 1979) which deals with the adoption of regulations for control of volatile organic compound sources for source categories addressed by Control Technology Guideline documents issued subsequent to December 1977, regulatory revisions to 6 NYCRR Parts 211 and 229, the transportation planning process, emissions inventory improvements, new source review procedures, public participation and local government consultation programs, and adoption of regulations.
              (vii) October 1, 1979, dealing with new source review procedures.
              (viii) November 13, 1979, providing a “declaratory ruling” regarding interpretation of the provisions of 6 NYCRR Part 231 in implementing the new source review program.
              (ix) November 14, 1979, providing supplemental documentation on the administrative process of revising regulations.
              (x) February 20, 1980, dealing with public hearings to revise Parts 229 and 231 of 6 NYCRR consistent with corrective action indicated by EPA.
              (45) Revision submitted on October 24, 1979, by the New York State Department of Environmental Conservation which grants a “special limitation” under Part 225. This “special limitation” relaxes, until (three years from the date of publication), the sulfur in fuel oil limitation to 1.0 percent, by weight, for the Long Island Lighting Company's Glenwood Generating Station (Units 4 and 5), and 1.54 percent, by weight, for its E. F. Barrett Generating Station (Units 1 and 2).
              (46) Five documents entitled: (i) Volume I—New York State Air Quality Implementation Plan for Control of Carbon Monoxide and Hydrocarbons in the New York City Metropolitan Area;
              (ii) Volume II—Detailed Descriptions of Reasonably Available Control Measures;
              (iii) Volume III—Air Quality and Emission Inventory;
              (iv) Volume IV—Public Participation;
              (v) Total Suspended Particulates Secondary Standard: New York City Extension Request;
              submitted on May 24, 1979, by the New York State Department of Environmental Conservation.
              (47) A document entitled, “New York State Air Quality Implementation Plan—Statewide Summary and Program,” submitted on September 10, 1979, by the New York State Department of Environmental Conservation.
              (48) Supplementary submittals of information from the New York State Department of Environmental Conservation regarding the New Jersey-New York-Connecticut Air Quality Control Region SIP revisions, dated:
              (i) June 26, 1979, dealing with control of storage tanks at gasoline stations in Nassau, Rockland, Suffolk, and Westchester Counties.
              (ii) July 30, 1979, dealing with new source review provisions for major sources of volatile organic compounds.
              (iii) August 20, 1979, providing a commitment to meet “annual reporting requirements.”
              (iv) January 11, 1980, dealing with changes to the State's schedule for implementing a light duty vehicle inspection and maintenance program.
              (v) March 12, 1980, providing a memorandum of understanding among the New York State Department of Environmental Conservation, New York State Department of Transportation, and the Tri-State Regional Planning Commission.
              (49) Supplementary submittals of information from the Governor's Office regarding the New Jersey-New York-Connecticut Air Quality Control Region SIP revision, dated:
              (i) August 6, 1979, dealing with the status of efforts to develop necessary legislation for implementing a light duty vehicle inspection and maintenance program.

              (ii) November 5, 1979, providing the State's legal authority and a schedule for implementing a light duty vehicle inspection and maintenance program.
              (iii) February 6, 1980, committing to providing additional information on systematic studies of transportation measures, committing to clarification of SIP commitments, and providing additional information on the State's light duty vehicle inspection and maintenance program.
              (50) Supplementary information, submitted by the New York State Department of Transportation on October 17, 1979, providing clarification to “reasonably available control measures” commitments contained in the New Jersey-New York-Connecticut Air Quality Control Region SIP revision.
              (51) Revision submitted on January 29, 1980, by the New York State Department of Environmental Conservation which grants a “special limitation” under 6 NYCRR Part 225. This “special limitation” relaxes, until [three years from the date of publication], the sulfur-in-fuel-oil limitation to 0.60 percent, by weight, for Orange and Rockland Utilities', Inc. Bowline Point Generating Station, units 1 and 2, Haverstraw, New York.
              (52) Revisions to Parts 229 and 231 of Title 6, New York Code of Rules and Regulations, submitted on May 1, 1980, by the New York State Department of Environmental Conservation.
              (53) Revision submitted on November 29, 1980, by the New York State Department of Environmental Conservation which grants a “special limitation” under 6 NYCRR Part 225. This “special limitation” relaxes, until one year from [the date of publication], the sulfur-in-fuel-oil limitation to 1.5 percent, by weight, for the Consolidated Edison Company of New York, Inc. Arthur Kill generating facility, units 2 and 3, Staten Island, New York and Ravenswood generating facility, unit 3, Queens, New York.
              (54) A document entitled, “New York State Air Quality Implementation Plan—Niagara Frontier, Erie and Niagara Counties,” submitted on May 31, 1979, by the New York State Department of Environmental Conservation. The administrative orders for Bethlehem Steel Corporation, referenced by this document, are not being incorporated as part of the plan.
              (55) A supplemental submittal, dated May 21, 1980, from the New York State Department of Environmental Conservation which includes three listings of permanent projects, demonstration projects and transportation related studies committed to in the non-public transit portion of the plan for the New York City metropolitan area.
              (56) Revision submitted on October 31, 1979, and supplemented on April 28, 1980, and May 20, 1980, by the New York State Department of Environmental Conservation which grants a “special limitation” under 6 NYCRR Part 225. This “special limitation” relaxes to 2.8 percent, by weight, until December 31, 1982, the sulfur-in-fuel-oil limitation applicable to fuel burning sources which have a capacity less than 250 million BTU per hour and which are located in:
              (i) The Southern Tier East Air Quality Control Region (AQCR), with the exception of all sources in Broome County;
              (ii) The Central New York AQCR, with the exception of the Oswego Facilities Trust Company in Oswego County and all sources in Onondaga County;
              (iii) The Champlain Valley (Northern) AQCR, with the exception of all sources in the City of Glens Falls and sources in the Town of Queensbury which have a total heat input greater than 100 million BTU per hour.
              (57) A supplemental submittal, dated July 2, 1980, from the New York State Department of Environmental Conservation which included criteria and procedures for making assessments of the consistency and conformity of the outputs of the transportation planning process with the SIP.

              (58) Revision submitted on September 17, 1980, by the New York State Department of Environmental Conservation which grants a “special limitation” under 6 NYCRR Part 225. This “special limitation” relaxes to 2.8 percent, by weight, until three years from March 19, 1981, the sulfur-in-fuel oil limitation applicable to unit 5 of Niagara Mohawk Power Corporation's Oswego generating facility, located in Oswego County.
              
              (59) Supplemental information to “New York State Air Quality Implementation Plan—Statewide Summary and Program,” June 1979, submitted on December 18, 1980, by the New York State Department of Environmental Conservation dealing with provisions which commit the State to meet the subpart C requirements of 40 CFR part 58 pertaining to State and Local Air Monitoring Stations (SLAMS) including the air quality assurance requirements of Appendix A, the monitoring methodologies of Appendix C, the network design criteria of Appendix D and the probe siting criteria of Appendix E.

              (60) A supplemental submittal, dated July 28, 1980, from the New York State Department of Environmental Conservation which includes:
              
              
                —Key milestones associated with projects relating to transportation control measures which are part of the SIP;
                —An improved program of study for the broader application of certain transportation control measures, and supplemental information on existing studies;
                —Additional documentation necessary to determine the reasonableness of the measure, “Controls on Extended Vehicle Idling;”
                —Criteria and procedures for making changes to transportation projects contained in the SIP;
                —Criteria and procedures for making changes to transportation studies contained in the SIP; and
                —The identification of the resources necessary to carry out the transportation planning process and certain transportation elements of the SIP.
              
              
              (61) A supplemental submittal entitled “New York State Air Quality Implementation Plan, the Moynihan/Holtzman Amendment Submission: Transit Improvements in the New York City Metropolitan Area, May 1979,” submitted on May 24, 1979, by the New York State Department of Environmental Conservation.
              (62) [Reserved]
              (63) Revision submitted on April 29, 1980, by the New York State Department of Environmental Conservation which grants a “special limitation” establishing, until three years from September 24, 1981, a sulfur-in-fuel-oil limitation of 2.8 percent, by weight, for the Long Island Lighting Company's Northport generating facility, units 1, 2 and 3 and the Port Jefferson generating facility, units 3 and 4.
              (64) Revision submitted on August 7, 1981, by the New York State Department of Environmental Conservation which grants a “special limitation” to relax to 1.5 percent, by weight, for up to two years from February 22, 1982, the sulfur-in-fuel-oil limitation applicable to units 2 and 3 of Consolidated Edison of New York State, Inc.'s Arthur Kill generating facility and to unit 3 of its Ravenswood generating facility, all located in New York City.
              (65) Revision submitted on January 8, 1982, by the New York State Department of Environmental Conservation which grants a “special limitation” to relax to 2.8 percent, by weight, for up to three years from March 5, 1982, the sulfur-in-fuel-oil limitation applicable to the General Electric Company's Rotterdam Steam Generating Facility located in Schenectady, New York.
              (66) Revision submitted on July 9, 1982, by the New York State Department of Environmental Conservation which grants a “special limitation” allowing the New York State Office of Mental Health's Kings Park Psychiatric Facility to burn coal with a maximum sulfur content of 2.2 pounds of sulfur per million Btu gross heat content, for up to three years from August 11, 1982.
              (67) A March 23, 1981, letter from the New York State Department of Environmental Conservation including an interim policy memorandum detailing procedures to be used by the State to determine compliance with the State's emission standard for coke oven gas.
              (68) Regulatory information submitted by New York State Department of Environmental Conservation for controlling volatile organic compounds, dated:
              (i) July 2, 1981, providing a comprehensive set of adopted regulations.
              (ii) August 19, 1981, Consent Order, 81-36, 9-04.20, with Dunlop Tire and Rubber Corporation for control of volatile organic compounds.
              (A) Amendment of Consent Order dated January 29, 1982.
              (B) Amendment of Consent Order dated March 3, 1982.

              (iii) July 25, 1983, providing final regulations to be incorporated into Title 6 of the New York Code of Rules and Regulations.
              
              (iv) November 13, 1981, letter from Harry Hovey, Director of Air Division, New York State Department of Environmental Conservation concerning applicability of regulations in redesignated AQCR's.
              (v) April 27, 1983, letter from Harry Hovey, Director of Air Division, New York State Department of Environmental Conservation concerning maximum operating heat input.
              (69) State Implementation Plan revision dated February 15, 1984, from the Department of Environmental Conservation consisting of changes to New York State Department of Motor Vehicles monitoring and enforcement procedures for motor vehicle emission inspection stations.
              (70) A State Implementation Plan for attainment of the lead (Pb) standards was submitted on September 21, 1983. Additional information was submitted in a letter dated February 16, 1984. These submittals included the following:
              (i) Revision to Part 225 of Title 6, Official Compilation of Codes, Rules and Regulations of the State of New York.
              (ii) Revision to Part 231 of Title 6, Official Compilation of Rules and Regulations of the State of New York.
              (iii) Air Guide-14, “Process Sources Which Emit Lead or Lead Compounds.”
              (iv) Air Guide-17, “Trade and Use of Waste Fuel for Energy Recovery Purposes.”
              (71) Revision submitted on August 21, 1984, by the New York State Department of Environmental Conservation which grants a “special limitation” establishing, until September 24, 1986, from December 20, 1984, a maximum sulfur-in-fuel-oil limitation of 2.8 percent, by weight, and from September 25, 1986 until December 31, 1987, a sulfur-in-fuel-oil limitation of 2.0 percent, by weight, for the Long Island Lighting Company's Northport generating facility, units 1, 2 and 3, and the Port Jefferson generating facility, units 3 and 4.
              (72) Revisions to the New York State Implementation Plan for attainment and maintenance of the ozone and carbon monoxide standards in the New York City metropolitan area submitted on July 1, 1982, August 3, 1982, July 25, 1983, February 7, 15, 17, 1984, and October 1, 17, 1984, November 30, 1984, January 4, and 30, 1985, and March 6, 1985, by the Governor of New York State and by the New York State Department of Environmental Conservation.
              (73) Revision to the New York State Implementation Plan submitted by the New York State Department of Environmental Conservation on June 7 and October 14, 1982, to allow Orange and Rockland Utilities, Inc. to reconvert its Lovett Generating Station in Stony Point from oil to coal. This action grants the utility a “special limitation” under Part 225 to relax the existing emission limit for coal burning from 0.4 pounds of sulfur dioxide per million British thermal units (1b/MMBtu) to 1.0 lb/MMBtu for units 4 and 5 if both are operated on coal, or to 1.5 lb/MMBtu for one unit if the other is operated on fuel oil, natural gas, or is not operated. A letter dated September 5, 1984, from Orange and Rockland Utilities, Inc., committing to meet the terms and conditions of EPA's August 30, 1984, letter.
              (74) Regulatory information submitted by New York State Department of Environmental Conservation for controlling various pollutants and establishing continuous emission monitoring requirements for sulfuric and nitric acid plants, dated December 27, 1984, providing adopted revisions to regulations Parts 201, 212, 223 and 224.
              (75) A revision to the New York State Implementation Plan for attainment and maintenance of the ozone standards was submitted on January 2, 1986, by the New York State Department of Environmental Conservation.
              (i) Incorporation by reference.
              (A) Part 217, “Emissions from Motor Vehicles Propelled by Gasoline Engines,” effective January 29, 1986.
              (76) [Reserved]
              (77) Revisions to the State Implementation Plan submitted by New York State Department of Environmental Conservation for controlling volatile organic compounds.
              (i) Incorporation by reference. Adopted regulations Parts 200, 229, and 230, submitted on March 15, 1985.
              (ii) Additional material.

              (A) Letters dated December 31, 1984, and March 15, 1985, concerning SIP commitments for “Reevaluation of RACT,” and “Controls at Major Facilities,” respectively.
              (B) Letters dated November 2, 1984, and April 3, 1987, concerning the manufacture of high-density polyethylene, polypropylene, and polystrene resins.
              (78) A revision to the New York State Implementation Plan was submitted on November 6, 1987, and February 17, 1988, by the New York State Department of Environmental Conservation.
              (i) Incorporation by reference.
              (A) Operating Permit number A551800097900017 for Polychrome Corporation effective January 29, 1988, submitted by the New York State Department of Environmental Conservation.
              (ii) Additional material.
              (79) Revisions to the New York State Implementation Plan (SIP) for ozone submitted on January 31, 1989, and March 13, 1989, by the New York State Department of Environmental Conservation (NYSDEC) for its state gasoline volatility control program, including any waivers under the program that New York may grant. In 1989, the control period will begin on June 30.
              (i) Incorporation by reference. Subpart 225-3 of Title 6 of the Official Compilation of Codes, Rules and Regulations of the State of New York entitled “Fuel Composition and Use—Volatile Motor Fuels,” adopted on December 5, 1988, and effective on January 4, 1989.
              (ii) Additional material. April 27, 1989, letter from Thomas Jorling, NYSDEC, to William Muszynski, EPA Region II.
              (80) Revisions to the New York State Implementation Plan (SIP) for ozone submitted on July 9, 1987, and April 8, 1988, by the New York State Department of Environmental Conservation (NYSDEC).
              (i) Incorporation by reference. Amendments to part 230, title 6 of the New York Code of Rules and Regulations entitled “Gasoline Dispensing Sites and Transport Vehicles,” adopted on March 2, 1988.
              (ii) Additional material.
              (A) Explanation of Stage II Applicability Cut-offs, prepared by the NYSDEC, dated June 20, 1986.
              (B) NYSDEC testing procedures for Stage II Vapor Recovery Systems.
              (81) [Reserved]
              (82) Revisions to the New York State Implementation Plan (SIP) for total suspended particulates in the Niagara Frontier area, dated January 5, 1987, submitted by the New York State Department of Environmental Conservation (NYSDEC).
              (i) Incorporation by reference.
              (A) Part 214 of title 6 of the Official Compilation of Codes, Rules, and Regulations of the State of New York, entitled “Byproduct Coke Oven Batteries,” adopted on April 23, 1984, and effective May 23, 1984.
              (B) Part 216 of title 6 of the Official Compilation of Codes, Rules, and Regulations of the State of New York, entitled “Iron And/Or Steel Processes,” adopted on April 23, 1984, and effective on May 23, 1984.
              (C) Consent Order No. 84-135, dated October 29, 1984, between NYSDEC and the Bethlehem Steel Corporation.
              (D) Consent Order No. 84-131, dated October 18, 1984, between NYSDEC and the Bethlehem Steel Corporation.
              (E) May 24, 1985, letter from Peter J. Burke, NYSDEC, to W.T. Birmingham, Bethlehem Steel Corporation, revising Consent Order No. 84-131.
              (F) Test procedures for particulate matter source emissions testing at Bethenergy's Lackawanna Coke Oven Batteries 7, 8, and 9, prepared by SENES Consultants Limited, dated January 14, 1988.
              (ii) Additional material.
              (A) January 5, 1987, letter from Harry H. Hovey, Jr., NYSDEC, to Raymond Werner, EPA, providing an attainment and maintenance demonstration for TSP in the South Buffalo-Lackawanna area and requesting its inclusion as part of the TSP SIP for the Niagara Frontier.
              (B) August 21, 1987, letter from Edward Davis, NYSDEC, to William S. Baker, EPA, responding to July 27, 1987, letter from EPA requesting additional information needed for the review of Niagara Frontier TSP SIP request.

              (C) June 20, 1988, letter from Edward Davis, NYSDEC, to William S. Baker, EPA, responding to May 19, 1988, letter from EPA requesting additional information on test procedures for Bethenergy's Lackawanna Coke Oven Batteries.
              

              (83) A revision submitted on September 18, 1990, with additional materials submitted on April 12, 1991, and June 3, 1991, by the New York State Department of Environmental Conservation that revises the SO2 emission limit for units 4 and 5 of Orange and Rockland Utilities' Lovett Generating Station.

              (i) Incorporation by reference. Sulfur dioxide emission limits incorporated into the Certificates to Operate units 4 and 5 of the Orange and Rockland Utilities' (ORU) Lovett Generating Station issued April 3, 1991, and the materials which pertain to the SO2 emission limits, monitoring and recordkeeping which are incorporated by reference into the Certificates to Operate for units 4 & 5. This includes the following:
              (A) The special conditions attached to certificates;
              (B) April 13, 1982, Decision of the Commissioner; and
              (C) October 14, 1982, Amended Commissioner's Order.
              (ii) Additional materials.
              (A) Lovett Generating Station Model Evaluation Study, May 1989,
              (B) Lovett Generating Station Emission Limitation Study, May 1989,
              (C) Review of Orange and Rockland Model Evaluation Study and Emission Limitation Study for Lovett Facility for Units 4 & 5, January 27, 1990, and
              (D) Lovett Generating Station Air Quality and Meteorological Monitoring Network Quarterly Reports.
              (84) A revision to the New York State Implementation Plan (SIP) for attainment and maintenance of the ozone standard dated January 8, 1992, submitted by the New York State Department of Environmental Conservation.
              (i) Incorporation by reference.
              (A) Amendments to Part 200 of Title 6 of the Official Compilation of Codes, Rules, and Regulations of the State of New York, entitled “General Provisions” adopted on December 3, 1991, and effective January 16, 1992.
              (B) New Part 236 of Title 6 of the Official Compilation of Codes, Rules, and Regulations of the State of New York, entitled “Synthetic Organic Chemical Manufacturing Facility Component Leaks” adopted on December 16, 1991, and effective January 16, 1992.
              (ii) Additional material.
              (A) January 8, 1992, letter from Thomas Allen, to Conrad Simon, EPA, requesting EPA approval of the amendments to Parts 200 and 236.
              (85) Revisions to the New York State Implementation Plan (SIP) for ozone concerning the control of volatile organic compounds from surface coating and graphic arts sources, dated October 14, 1988, December 5, 1988, and May 2, 1989, submitted by the New York State Department of Environmental Conservation (NYSDEC).
              (i) Incorporation by reference.
              (A) Amendments to Title 6 of the New York Code of Rules and Regulations (NYCRR) Part 228 “Surface Coating Processes,” effective September 15, 1988, and Part 234 “Graphic Arts,” effective September 15, 1988
              (ii) Additional material.
              (A) May 2, 1989 letter from Thomas C. Jorling, NYSDEC, to Conrad Simon, EPA, requesting EPA substitute controls in Parts 228 and 234 for controls committed to be included in Part 212, Processes & Exhaust and/or Ventilation Systems.
              (86) Revision to the state implementation plan for Onondaga County was submitted by the Governor on November 13, 1992. Revisions include a maintenance plan which demonstrates continued attainment of the NAAQS for carbon monoxide through the year 2003.
              (i) Incorporation by reference.
              (A) Maintenance Plan—Chapter 8 of New York State Implementation Plan Redesignation Request for Onondaga County as Attainment for Carbon Monoxide, November 1992.
              (ii) Additional information.
              (A) New York State Implementation Plan—Redesignation Request for Onondaga County as Attainment for Carbon Monoxide, November 1992.
              (B) January 12, 1993, letter from Thomas M. Allen, NYSDEC to Conrad Simon, EPA, providing the results of the public hearing on the State's proposal.
              (C) January 12, 1993, letter from Thomas M. Allen, NYSDEC, to Conrad Simon, EPA, providing documentation of emission inventory submitted on November 13, 1992.

              (D) June 18, 1993, letter from Thomas M. Allen, NYSDEC, to Conrad Simon, EPA, correcting submitted material.
              
              (87) A revision to the New York State Implementation Plan (SIP) for attainment and maintenance of the ozone standard dated October 14, 1988, submitted by the New York State Department of Environmental Conservation.
              (i) Incorporation by reference:
              (A) New part 205 of title 6 of the New York Code of Rules and Regulations of the State of New York, entitled “Architectural Surface Coatings,” effective on September 15, 1988.
              (ii) Additional material.
              (A) December 5, 1988 letter from Thomas Allen, to Conrad Simon, EPA, requesting EPA approval of the amendments to part 205.
              (88) Revision to the New York State Implementation Plan (SIP) for ozone, submitting a low emission vehicle program for a portion of the Clean Fuel Fleet program, dated May 15, 1994 and August 9, 1994 submitted by the New York State Department of Environmental Conservation (NYSDEC).
              (i) Incorporation by reference. Part 218, “Emission Standards for Motor Vehicles and Motor Vehicle Engines,” effective May 28, 1992.
              (ii) Additional material.
              (A) May 1994 NYSDEC Clean Fuel Fleet Program description.
              (89) Revisions to the New York State Implementation Plan (SIP) for carbon monoxide concerning the control of carbon monoxide from mobile sources, dated November 13, 1992 and March 21, 1994 submitted by the New York State Department of Environmental Conservation (NYSDEC).
              (i) Incorporation by reference.
              (A) Subpart 225-3 of Title 6 of the New York Code of Rules and Regulations of the State of New York, entitled “Fuel Composition and Use—Gasoline,” effective September 2, 1993 (as limited in section 1679).
              (ii) Additional material.
              (A) March 21, 1994, Update to the New York Carbon Monoxide SIP.
              (90) [Reserved]
              (91) Revisions to the State Implementation Plan submitted by the New York State Department of Environmental Conservation on February 22, 1996, June 21, 1996 and June 25, 1996.
              (i) Incorporation by reference.

              (A) Permits to Construct and/or Certificates to Operate: The following facilities have been issued permits to construct and/or certificates to operate by New York State and such permits and/or certificates are incorporated for the purpose of establishing NOX emission limits consistent with Subpart 227-2:
              (1) Morton International Inc.'s mid-size gas-fired boiler, emission point 00027, Wyoming County; New York permit approval dated September 1, 1995 and Special Conditions letter dated August 23, 1995.
              (2) University of Rochester's two oil fired boilers, emission points 00003 and 00005, Monroe County; New York permit approval dated April 25, 1996 and Special Permit Conditions issued March 19, 1996.
              (3) Algonquin Gas Transmission Company's four gas-fired reciprocating internal combustion engines, emission points R0100, R0200, R0300, and R0400, Rockland County; New York permit and Special Conditions approval dated September 23, 1991; New York Special Conditions documents dated March 18, 1996 for emission points RO100, RO200, and RO300; and March 29, 1996 for emission point RO400; and Permit Correction dated August 8, 1996.

              (ii) Additional information. Documentation and information to support NOX RACT alternative emission limits in three letters addressed to EPA from New York State Department of Environmental Conservation and dated as follows:
              (A) February 22, 1996 letter to Regional Administrator Jeanne Fox from Commissioner Michael D. Zagata for a SIP revision for Morton International, Inc.
              (B) June 21, 1996 letter to Mr. Conrad Simon, Director of the Air and Waste Management Division from Deputy Commissioner David Sterman for a SIP revision for the Algonquin Gas Transmission Company.
              (C) June 25, 1996 letter to Mr. Conrad Simon, Director of the Air and Waste Management Division from Deputy Commissioner David Sterman for a SIP revision for the University of Rochester.

              (92) Revisions to the New York State Implementation Plan (SIP) for ozone concerning the control of volatile organic compounds from Gasoline Dispensing Sites and Transport Vehicles, dated July 8, 1994, submitted by the New York State Department of Environmental Conservation (NYSDEC).
              (i) Incorporation by reference:
              (A) Amendments to Part 230 of title 6 of the New York Code of Rules and Regulations of the State of New York, entitled “Gasoline Dispensing Sites and Transport Vehicles,” effective September 22, 1994.
              (ii) Additional material:
              (A) July 8, 1994, letter from Langdon Marsh, NYSDEC, to Jeanne Fox, EPA, requesting EPA approval of the amendments to Part 230.
              (93) Revisions to the New York State Implementation Plan (SIP) for ozone concerning the control of volatile organic compounds from petroleum and volatile organic compound storage and transfer, surface coating and graphic arts sources, dated March 8, 1993 submitted by the New York State Department of Environmental Conservation (NYSDEC).
              (i) Incorporation by reference:
              (A) Amendments to Title 6 of the New York Code of Rules and Regulations (NYCRR) Part 200 “General Provisions,” Part 201 “Permits and Certificates,” Part 228 “Surface Coating Processes,” and Part 229 “Petroleum and Volatile Organic Liquid Storage and Transfer,” Part 233 “Pharmaceutical and Cosmetic Manufacturing Processes,” and Part 234, “Graphic Arts,” effective April 4, 1993.

              (94) A revision to the State Implementation Plan submitted by the New York State Department of Environmental Conservation on April 9, 1996 and supplemented on October 17, 1996 and February 2, 1998 that allows Niagara Mohawk Power Corporation and Champion International Corporation to trade emissions to meet the requirements of NOX RACT.
              (i) Incorporation by reference:
              (A) Permits to Construct and/or Certificates to Operate: The following facilities have been issued permits to construct and/or certificates to operate by New York State and such permits and/or certificates are incorporated for the purpose of establishing an emission trade to be consistent with Subpart 227-2:
              (1) Niagara Mohawk Power Corporation's system-wide utility boilers; New York special permit conditions and approval letter dated December 14, 1995.
              (2) Champion International Corporation's two coal-fired boilers, Units 1 and 2, Jefferson County; New York special permit conditions and approval letter dated December 2, 1997.
              (ii) Additional information:
              (A) Documentation and information to support the emission trade in three letters addressed to EPA from the New York State Department of Environmental Conservation and dated as follows:
              (1) April 9, 1996 to Mr. Conrad Simon, Director of Air and Waste Management Division from Deputy Commissioner David Sterman for a SIP revision for Niagara Mohawk Power Corporation and Champion International Corporation.
              (2) October 17, 1996 letter to Mr. Ted Gardella, EPA from Mr. Patrick Lentlie, supplementing the SIP revision with the special permit condition approval letters.
              (3) February 2, 1998 letter to Mr. Ronald Borsellino, Chief of the Air Programs Branch from Mr. Patrick Lentlie, supplementing the SIP revision with the amended special permit conditions for Champion International Corporation.

              (95) A revision to the State Implementation Plan submitted on April 29, 1999 by the New York State Department of Environmental Conservation that establishes the NOX Budget Trading Program.
              (i) Incorporation by reference:
              (A) Regulation Subpart 227-3 of Title 6 of the New York Code of Rules and Regulations, entitled “Pre-2003 Nitrogen Oxides Emissions Budget and Allowance Program” adopted on January 12, 1999, and effective on March 5, 1999.

              (B) Amendments to Title 6 of the New York Code of Rules and Regulations, Part 200, “General Provisions,” Subpart 227-1, “Stationary Combustion Installations,” and Subpart 227-2, “Reasonably Available Control Technology (RACT) for Oxides of Nitrogen (NOX)” adopted on January 12, 1999, and effective on March 5, 1999.
              
              (ii) Additional information:

              (A) Letter from the New York Department of Environmental Conservation dated April 29, 1999, submitting the NOX Budget Trading Program as a revision to the New York State Implementation Plan for ozone.

              (B) Guidance for Implementation of Emissions Monitoring Requirements for the NOX Budget Program, dated January 28, 1997.
              (C) NOX Budget Program Monitoring Certification and Reporting Requirements, dated July 3, 1997.
              (D) Electronic Data Reporting, Acid Rain/NOX Budget Program, dated July 3, 1997.
              (96) Revisions to the New York State Implementation Plan (SIP) for carbon monoxide concerning the oxyfuel program, dated August 30, 1999, submitted by the New York State Department of Environmental Conservation (NYSDEC).

              (97) Revisions to the State Implementation Plan submitted on January 20, 1994 and April 29, 1999 by the New York State Department of Environmental Conservation that establishes NOX RACT requirements Statewide for combustion sources.
              (i) Incorporation by reference:

              (A) Regulation Subpart 227-2 of Title 6 of the New York Code of Rules and Regulations, entitled “Reasonably Available Control Technology (RACT) for Oxides of Nitrogen (NOX)” adopted on January 19, 1994, and effective on February 18, 1994.
              (B) Amendments to Subpart 227-2 adopted on January 12, 1999 and effective on March 5, 1999.
              (ii) Additional information

              (A) Letters from the New York State Department of Environmental Department Conservation dated January 20, 1994 and April 29, 1999, submitting the NOX RACT Regulation and amendments as revisions to the New York State Implementation Plan for ozone.

              (B) Letter from the New York State Department of Environmental Department Conservation dated April 27, 1999 submitting an analysis of mass NOX emissions from generic sources throughout the State as well as resolution of other approvability issues.
              (98) [Reserved]
              (99) Revisions to the New York State Implementation Plan (SIP) for the Motor Vehicle Inspection and Maintenance Program, submitted on March 6, 1996, May 24, 1999, October 7, 1999, October 29, 1999, and May 22, 2000 by the New York State Department of Environmental Conservation.
              (i) Incorporation by reference. Revision to 6NYCRR Part 217, Motor Vehicle Emissions, Subparts 217-1, 217-2, and 217-4, that became effective on May 22, 1997 and revisions to 15NYCRR Part 79, Motor Vehicle Inspection, Sections 79.1-79.15, 79.17, 79.20, 79.21, 79.24-79.26, that became effective on June 4, 1997.
              (ii) Additional material:
              (A) March 6, 1996, submittal of revisions to the enhanced motor vehicle inspection and maintenance program.
              (B) May 24, 1999, submittal of the demonstration of the effectiveness of New York's decentralized inspection and maintenance program network.
              (C) October 7, 1999, supplemental submittal of the demonstration of the effectiveness of New York's decentralized inspection and maintenance program network.
              (D) October 29, 1999, letter clarifying October 7, 1999, supplemental submittal.
              (E) May 22, 2000, Instrumentation/Protocol Assessment Pilot Study analysis of the NYTEST.

              (100) Revisions to the State Implementation Plan submitted on April 3, 2000, April 18, 2000 and as supplemented on May 16, 2000 by the New York State Department of Environmental Conservation that establishes the NOX Budget Trading Program, a 2007 Statewide NOX emissions budget, and a commitment by New York to comply with the § 51.122 reporting requirements.
              (i) Incorporation by reference:

              (A) Regulation Part 204 of Title 6 of the New York Code of Rules and Regulations, entitled “NOX Budget Trading Program,” adopted on January 18, 2000 and effective on February 25, 2000.

              (B) Amendments to Title 6 of the New York Code of Rules and Regulations, Part 200, “General Provisions,” Subpart 227-1, “Stationary Combustion Installations,” and Subpart 227-2, “Reasonably Available Control Technology (RACT) for Oxides of Nitrogen (NOX)” adopted on January 18, 2000 and effective on February 25, 2000.
              (ii) Additional material:

              (A) Letter from New York State Department of Environmental Conservation dated April 3, 2000, requesting EPA approval of the NOX Budget Trading Program as a revision to the New York State Implementation Plan for ozone.

              (B) Letter from New York State Department of Environmental Conservation dated April 18, 2000, requesting EPA approval of the Oxides of Nitrogen (NOX) SIP, entitled “New York State Implementation Plan For Ozone; Meeting The Statewide Oxides of Nitrogen ( NOX) Budget Requirements Contained In The NOX SIP Call (63 FR 57356, October 27, 1998),” as a revision to the New York State Implementation Plan for ozone.

              (C) Letter from New York State Department of Environmental Conservation dated May 16, 2000, transmitting supplemental information to the Oxides of Nitrogen (NOX) SIP submitted on April 18, 2000.

              (101) Revisions to the State Implementation Plan submitted on July 8, 1994 by the New York State Department of Environmental Conservation that establishes VOC and NOX Reasonably Available Control Technology requirements statewide for general process emission sources.
              (i) Incorporation by reference:
              (A) Regulation Part 212 of Title 6 of the New York Code of Rules and Regulations, entitled “General Process Emission Sources” filed on August 23, 1994 and effective on September 22, 1994.
              (ii) Additional information.
              (A) Letter from the New York State Department of Environmental Conservation dated July 8, 1994, submitting the Part 212 Regulation and amendments as revisions to the New York State Implementation Plan for ozone.

              (B) Letter from the New York State Department of Environmental Department Conservation dated August 31, 2001 submitting an analysis of mass NOX emissions from generic sources throughout the State.
              (C) Letter from the New York State Department of Environmental Conservation dated July 11, 2001 affirming that there are no sources regulated by Parts 214, “Byproduct Coke Oven Batteries,” 216, “Iron and/or Steel Processes,” and 220, “Portland Cement Plants” in, or considered in the attainment demonstration for, the New York portion of the New York-Northern New Jersey-Long Island severe 1-hour ozone nonattainment area.
              (102) Revisions to the State Implementation Plan submitted by the New York State Department of Environmental Conservation on November 20, 1996 as supplemented on February 24, 1997.
              (i) Incorporation by reference:

              (A) Permits to Construct/Certificates to Operate: The following facilities have been issued permits to construct/certificates to operate and/or special permit conditions by New York State and such permits and/or certificates are incorporated for the purpose of establishing NOX emission limits consistent with Subpart 227-2:
              (1) Tenneco Gas Corporation's (also known as Tenneco Gas Pipeline Company and Tennessee Gas Pipeline Company) eighteen gas-fired reciprocating internal combustion engines, Erie, Columbia, and Herkimer Counties; Compressor Station #229 at Eden, NY: permits to construct and certificates to operate dated August 22, 1995 for emission points 0001A through 0006A; Compressor Station #254 at Chatham, NY: permits to construct and certificates to operate dated October 4, 1995 with attached Special Conditions dated September 15, 1995 for emission points 00001 through 00006; Compressor Station #245 at West Winfield, NY: Special (Permit) Conditions attached to New York State's letter dated February 24, 1997 for emission points 00001 through 00006.
              (2) [Reserved]

              (ii) Additional information—Documentation and information to support NOX RACT alternative emission limits in two letters addressed to EPA from New York State Department of Environmental Conservation and dated as follows:
              (1) November 20, 1996 letter to Ms. Kathleen C. Callahan, Director of the Division of Environmental Planning and Protection from Deputy Commissioner David Sterman providing a SIP revision for Tenneco Gas Pipeline Company.
              (2) February 24, 1997 letter to Ronald Borsellino, Chief of the Air Programs Branch from Donald H. Spencer, P.E., providing supplemental information for Tenneco Gas Pipeline Company's Compressor Station #245.
              (103) Revisions to the State Implementation Plan submitted on December 30, 2002, January 17, 2003, April 30, 2003, September 17, 2003, and October 27, 2003, by the New York State Department of Environmental Conservation, which consists of control strategies that will achieve volatile organic compound emission reductions that will help achieve attainment of the national ambient air quality standard for ozone.
              (i) Incorporation by reference:
              (A) Regulations Part 226, “Solvent Metal Cleaning Processes” of Title 6 of the New York Code of Rules and Regulations (NYCRR), filed on April 7, 2003, and effective on May 7, 2003, Part 228, “Surface Coating Processes” of Title 6 NYCRR, filed on June 23, 2003, and effective on July 23, 2003, Part 235, “Consumer Products” of Title 6 NYCRR, filed on October 10, 2002, and effective on November 9, 2002, and Part 239, “Portable Fuel Container Spillage Control” of Title 6 NYCRR, filed on October 4, 2002, and effective on November 4, 2002.
              (104) Revisions to the State Implementation Plan submitted by the New York State Department of Environmental Conservation on April 12, 2000, and supplemented on May 12, 2000, May 16, 2000, October 10, 2002, and February 24, 2003.
              (i) Incorporation by reference:

              Special Permit Conditions: Special permit conditions issued by New York State on December 16, 1997, to General Chemical Corporation's sodium nitrite manufacturing plant, Solvay, Onondaga County, are incorporated for the purpose of establishing NOX emission limits consistent with part 212.

              (ii) Additional information—Documentation and information to support NOX RACT facility-specific emission limits in SIP revision addressed to Regional Administrator Jeanne M. Fox from New York Deputy Commissioner Carl Johnson:
              (A) April 12, 2000, SIP revision,
              (B) May 12, 2000, May 16, 2000, October 10, 2002, and February 24, 2003, supplemental information to the SIP revision,
              (C) May 7, 2004, commitment letter from New York.
              (105) Revisions to the State Implementation Plan submitted on November 4, 2003 and supplemented on November 21, 2003, by the New York State Department of Environmental Conservation, which consists of a control strategy that will achieve volatile organic compound emission reductions that will help achieve attainment of the national ambient air quality standard for ozone.
              (i) Incorporation by reference:
              (A) Regulation Part 205, “Architectural and Industrial Maintenance Coatings.” of title 6 of the New York Code of Rules and Regulations, filed on October 23, 2003, and effective on November 22, 2003.

              (106) Revisions to the State Implementation Plan submitted on February 18, 2004, by the New York State Department of Environmental Conservation which consists of control measures that will achieve reductions in NOX emissions from stationary combustion sources that will help achieve attainment of the national ambient air quality standard for ozone.
              (i) Incorporation by reference:

              (A) Regulation subpart 227-2 “Reasonably Available Control Technology (RACT) for Oxides of Nitrogen (NOX)” of part 227 “Stationary Combustion Installations” of title 6 of the Official Compilation of Codes, Rules and Regulations of the State of New York (6NYCRR), filed on January 12, 2004, and effective on February 11, 2004.
              (107) Revisions to the State Implementation Plan submitted on December 9, 2002, by the New York State Department of Environmental Conservation which consists of the adoption of California's second generation Low Emissions Vehicle (LEV) program.
              (i) Incorporation by reference.

              (A) Regulation part 218 “Emissions Standards for Motor Vehicles and Motor Vehicle Engines” of Title 6 of the Official Compilation of Codes, Rules and Regulations of the State of New York (6NYCRR), part 218, subparts 218-1, 218-2, 218-3, 218-5, 218-6, 218-7 and 218-8 filed on November 28, 2000 and effective on December 28, 2000.
              (108) Revisions to the State Implementation Plan submitted on June 22, 2004, by the New York State Department of Environmental Conservation, which consists of a revision to the carbon monoxide maintenance plan for Onondaga County.
              (i) Incorporation by reference:
              (A) Regulation Part 225-3, “Fuel Composition and Use—Gasoline.” of Title 6 of the New York Code of Rules and Regulations, filed on October 5, 2001, and effective on November 4, 2001.
              (109) Revisions to the State Implementation Plan submitted on June 16, 1996 and May 27, 2005, by the New York State Department of Environmental Conservation, which consist of administrative changes to Title 6 of the New York Code, Rules and Regulations, Part 201, “Permits and Certificates.”
              (i) Incorporation by reference:
              (A) Regulations Subparts 201-7.1, “General” and 201-7.2, “Emission Capping Using Synthetic Minor Permits” of Part 201-7, “Federally Enforceable Emission Caps” of Title 6 of the New York Code of Rules and Regulations (NYCRR), filed on June 7, 1996, and effective on July 7, 1996.
              (110) Revisions to the State Implementation Plan submitted on July 8, 1994, by the New York State Department of Environmental Conservation (NYSDEC), which consisted of amendments to Title 6 of the New York Codes, Rules and Regulations (NYCRR) Parts 214, “Byproduct Coke Oven Batteries,” and 216, “Iron and/or Steel Processes.”
              (i) Incorporation by reference:
              (A) Regulations Part 214, “Byproduct Coke Oven Batteries,” and Part 216, “Iron and/or Steel Processes” of Title 6 of the New York Codes, Rules and Regulations (NYCRR), filed on August 23, 1994, and effective on September 22, 1994.
              (ii) Additional information:

              (A) Letter from New York State Department of Environmental Conservation, dated March 1, 2006, identifying the level of NOX emissions from generic sources located in New York State that are subject to Parts 214 and 216.
              (111) Revisions to the State Implementation Plan submitted on February 27, 2006, by the New York State Department of Environmental Conservation, which consist of administrative changes to its motor vehicle enhanced inspection and maintenance (I/M) program which includes the adoption of a statewide On-Board Diagnostic (OBD) program.
              (i) Incorporation by reference:
              (A) Regulation Title 6 of the New York Codes, Rules and Regulations (NYCRR), Part 217, “Motor Vehicle Enhanced Inspection and Maintenance Program Requirements,” specifically, Subpart 217-1, “Motor Vehicle Enhanced Inspection and Maintenance Program Requirements” and Subpart 217-4, “Inspection and Maintenance Program Audits,” effective on October 30, 2002, and the New York State Department of Motor Vehicles regulation Title 15 NYCRR Part 79 “Motor Vehicle Inspection Regulations,” specifically, Sections 79.1-79.15, 79.17, 79.20, 79.21, 79.24, and 79.25, effective on May 4, 2005.
              (112) Revisions to the State Implementation Plan submitted on July 7, 2006 by the New York State Department of Environmental Conservation for the purpose of enhancing an existing Emission Statement Program for stationary sources in New York. The SIP revision consists of amendments to Title 6 of the New York Codes Rules and Regulations, Chapter III, Part 202, Subpart 202-2, “Emission Statements.”
              (i) Incorporation by reference:
              (A) Part 202, Subpart 202-2, Emission Statements of Title 6 of the New York Codes, Rules and Regulations, effective on May 29, 2005.
              (ii) Additional information:
              (A) July 7, 2006, letter from Mr. Carl Johnson, Deputy Commissioner, OAWM, NYSDEC, to Mr. Alan Steinberg, RA, EPA Region 2, requesting EPA approval of the amendments to Title 6 of the New York Codes Rules and Regulations, Chapter III, Part 202, Subpart 202-2, Emission Statements.
              (B) April 11, 2007, letter from Mr. David Shaw, Director, Division of Air Resources, NYSDEC, to Mr. Raymond Werner, Chief, Air Programs Branch, EPA Region 2.

              (113) A revision to the State Implementation Plan that was submitted on September 17, 2007 by the New York State Department of Environmental Conservation (NYSDEC). This revision consists of regulations to meet the requirements of the Clean Air Interstate Rule (CAIR). This revision also addresses New York's 110(a)(2)(D)(i) obligations to submit a SIP revision that contains adequate provisions to prohibit air emissions from adversely affecting another state's air quality through interstate transport.
              (i) Incorporation by reference:
              (A) Part 243, CAIR NOX Ozone Season Trading Program, Part 244, CAIR NOX Annual Trading Program, and Part 245, CAIR SO2 Trading Program, effective on October 19, 2007, of Title 6 of the New York Code of Rules and Regulations (NYCRR).
              (B) Notice of Adoption, New York State Clean Air Interstate Rule, addition of Parts 243, 244 and 245 to Title 6 NYCRR, New York State Register, dated October 10, 2007, pages 16-22.
              (ii) Additional information:
              (A) Letter dated September 14, 2007 from Assistant Commissioner J. Jared Snyder, NYSDEC, to Alan J. Steinberg, RA, EPA Region II, submitting the SIP revision.
              (114) On October 21, 2009 and November 23, 2009, the New York State Department of Environmental Conservation (NYSDEC), submitted to EPA proposed revisions to the SIP concerning control strategies which will result in volatile organic compound emission reductions that will help achieve attainment of the national ambient air quality standards for ozone.
              (i) Incorporation by reference:
              (A) Title 6 of the New York Code of Rules and Regulations, Part 235, “Consumer Products,” with an effective date of October 15, 2009 and Part 239, “Portable Fuel Container Spillage Control,” with an effective date of July 30, 2009.
              (ii) Additional information:
              (A) Letters dated October 21, 2009 and November 23, 2009 from Assistant Commissioner J. Jared Snyder, NYSDEC, to George Pavlou, Acting Regional Administrator, EPA Region 2, submitting the SIP revision for parts 235 and 239 respectively.
              (115) On March 3, 2009, the New York State Department of Environmental Conservation (NYSDEC), submitted to EPA proposed revisions to the State Implementation Plan concerning Prevention of Significant Deterioration (PSD) and nonattainment new source review.
              (i) Incorporation by reference:
              (A) Letter dated March 3, 2009, from Assistant Commissioner J. Jared Snyder, NYSDEC, to George Pavlou, Acting Regional Administrator, EPA Region 2, submitting the revisions for Title 6 of the New York Code of Rules and Regulations, Part 200, “General Provisions,” sections 200.1 and 200.9, Table 1 (Part 231 references); Subpart 201-2.1(b)(21); and Part 231, which identifies an effective date of March 5, 2009.
              (B) Title 6 of the New York Code of Rules and Regulations, Part 200, “General Provisions,” sections 200.1 and 200.9, Table 1 (Part 231 references), with an effective date of March 5, 2009, Subpart 201-2.1(b)(21), definition of “Major stationary source or major source or major facility,” with an effective date of March 5, 2009, and Part 231, “New Source Review for New and Modified Facilities,” with an effective date of March 5, 2009.
              [37 FR 10882, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1689, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1690
              Small business technical and environmental compliance assistance program.
              On January 11, 1993, the New York State Department of Environmental Conservation submitted a plan for the establishment and implementation of a Small Business Stationary Source Technical and Environmental Compliance Assistance Program for incorporation in the New York state implementation plan. This plan meets the requirements of section 507 of the Clean Air Act, and New York must implement the program as approved by EPA.
              [59 FR 34386, July 5, 1994]
            
          
          
            
            Subpart II—North Carolina
            
              § 52.1769
              Conditional approval.

              North Carolina submitted a letter to EPA on December 16, 2019, with a commitment to address the State Implementation Plan deficiencies regarding the PSD-related requirements of CAA sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (Prong 3), and 110(a)(2)(J) for the 2015 8-hour ozone NAAQS. EPA conditionally approved these portions of North Carolina's September 27, 2018 infrastructure SIP submission in an action published in the Federal Register on April 15, 2020. If North Carolina fails to meet its commitment by April 15, 2021, the conditional approval will become a disapproval on that date and EPA will issue a notification to that effect.
              [85 FR 20838, Apr. 15, 2020]
            
            
              § 52.1770
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for North Carolina under section 110 of the Clean Air Act, 42 U.S.C. 7401, and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraph (c) of this section with an EPA approval date prior to October 1, 2017, for North Carolina (Volume 1), Forsyth County (Volume 2), Mecklenburg County (Volume 3) and Western North Carolina (Volume 4) was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraph (c)(1), (2), (3) and (4) of this section with EPA approval dates after October 1, 2017, for North Carolina (Volume 1), Forsyth County (Volume 2), Mecklenburg County (Volume 3) and Western North Carolina (Volume 4), will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 4 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State Implementation Plan as of the dates referenced in paragraph (b)(1).

              (3) Copies of the materials incorporated by reference may be inspected at the Region 4 EPA Office at 61 Forsyth Street SW, Atlanta, GA 30303. To obtain the material, please call (404) 562-9022. You may inspect the material with an EPA approval date prior to October 1, 2017, for North Carolina at the National Archives and Records Administration. For information on the availability of this material at NARA go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA approved regulations.
              
              
                (1) EPA Approved North Carolina Regulations
                
                  State citation
                  Title/subject
                  Stateeffective date
                  
                  EPA approval date
                  Explanation
                
                
                  
                    Subchapter 2D Air Pollution Control Requirements
                  
                
                
                  
                    Section .0100 Definitions and References
                  
                
                
                  Section .0101
                  Definitions
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0103
                  Copies of Referenced Federal Regulations
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0104
                  Incorporation by Reference
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0105
                  Mailing List
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  
                    Section .0200 Air Pollution Sources
                  
                
                
                  Section .0201
                  Classification of Air Pollution Sources
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0202
                  Registration of Air Pollution Sources
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  
                  
                    Section .0300 Air Pollution Emergencies
                  
                
                
                  Section .0301
                  Purpose
                  2/1/1976
                  6/3/1986, 51 FR 19834
                
                
                  Section .0302
                  Episode Criteria
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0303
                  Emission Reduction Plans
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0304
                  Preplanned Abatement Program
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0305
                  Emission Reduction Plan: Alert Level
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0306
                  Emission Reduction Plan: Warning Level
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0307
                  Emission Reduction Plan: Emergency Level
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  
                    Section .0400 Ambient Air Quality Standards
                  
                
                
                  Section .0401
                  Purpose
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0402
                  Sulfur Oxides
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0403
                  Total Suspended Particulates
                  7/1/1988
                  1/16/1990, 55 FR 1419
                
                
                  Section .0404
                  Carbon Monoxide
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0405
                  Ozone
                  1/1/2018
                  2/14/2019, 84 FR 3991
                
                
                  Section .0407
                  Nitrogen Dioxide
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0408
                  Lead
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0409
                  PM10 Particulate Matter
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  Section .0410
                  PM2.5 Particulate Matter
                  1/1/2018
                  4/10/2019, 84 FR 14308
                
                
                  
                    Section .0500 Emission Control Standards
                  
                
                
                  Section .0501
                  Compliance with Emission Control Standards
                  6/1/2008
                  4/9/2019, 84 FR 14020
                
                
                  Section .0502
                  Purpose
                  3/1/1981
                  7/26/1982, 47 FR 32118
                
                
                  Section .0503
                  Particulates from Fuel Burning Indirect Heat Exchangers
                  5/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0504
                  Particulates from Wood Burning Indirect Heat Exchangers
                  7/1/2002
                  12/27/2002, 67 FR 78980
                
                
                  Section .0505
                  Control of Particulates from Incinerators
                  7/1/1987
                  2/29/1988, 53 FR 5974
                
                
                  Section .0506
                  Particulates from Hot Mix Asphalt Plants
                  3/20/1998
                  11/10/1999, 64 FR 61213
                
                
                  Section .0507
                  Particulates from Chemical Fertilizer Manufacturing Plants
                  4/1/2003
                  9/17/2003, 68 FR 54362
                
                
                  Section .0508
                  Particulates from Pulp and Paper Mills
                  3/20/1998
                  11/10/1999, 64 FR 61213
                
                
                  Section .0509
                  Particulates from Mica or Feldspar Processing Plants
                  4/1/2003
                  9/17/2003, 68 FR 54362
                
                
                  Section .0510
                  Particulates from Sand, Gravel, or Crushed Stone Operations
                  3/20/1998
                  11/10/1999, 64 FR 61213
                
                
                  Section .0511
                  Particulates from Lightweight Aggregate
                  3/20/1998
                  11/10/1999, 64 FR 61213
                
                
                  Section .0512
                  Particulates from Wood Products Finishing Plants
                  11/1/1984
                  12/19/1986, 51 FR 45468
                
                
                  Section .0513
                  Particulates from Portland Cement Plants
                  3/20/1998
                  11/10/1999, 64 FR 61213
                
                
                  Section .0514
                  Particulates from Ferrous Jobbing Foundries
                  3/20/1998
                  11/10/1999, 64 FR 61213
                
                
                  Section .0515
                  Particulates from Miscellaneous Industrial Processes
                  4/1/2003
                  9/17/2003, 68 FR 54362
                
                
                  Section .0516
                  Sulfur Dioxide Emissions from Combustion Sources
                  4/1/2003
                  9/17/2003, 68 FR 54362
                
                
                  Section .0517
                  SO2 Emissions from Plants Producing Sulfuric Acid
                  11/1/1984
                  12/19/1986, 51 FR 45468
                
                
                  Section .0519
                  Control of Nitrogen Dioxide and Nitrogen Oxides Emissions
                  7/1/2007
                  7/16/2019, 84 FR 33850
                
                
                  
                  Section .0521
                  Control of Visible Emissions
                  1/1/2005
                  10/25/2005, 70 FR 61556
                  Approving changes to Paragraphs (c) and (d) that reference new Paragraph (g). Also, approving Paragraph (g) excluding the following language: “excluding startups, shutdowns, maintenance periods when fuel is not being combusted, and malfunctions approved as such according to procedures approved under Rule .0535 of this Section.”
                
                
                  Section .0522
                  Control and Prohibition of Odorous Emissions
                  2/1/1976
                  6/3/1986, 51 FR 19834
                
                
                  Section .0523
                  Control of Conical Incinerators
                  1/1/1985
                  9/9/1987, 52 FR 33933
                
                
                  Section .0527
                  Emissions from Spodumene Ore Roasting
                  11/1/1984
                  12/19/1986, 51 FR 45468
                
                
                  Section .0530
                  Prevention of Significant Deterioration
                  9/1/2017
                  [Use current CFR date and citation]
                
                
                  Section .0531
                  Sources in Nonattainment Areas
                  9/1/2013
                  9/14/2016, 81 FR 63107
                
                
                  Section .0532
                  Sources Contributing to an Ambient Violation
                  7/1/1994
                  2/1/1996, 61 FR 3584
                
                
                  Section .0533
                  Stack Height
                  7/1/1994
                  2/1/1996, 61 FR 3584
                
                
                  Section .0535
                  Excess Emissions Reporting and Malfunctions
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .0536
                  Particulate Emissions from Electric Utility Boilers
                  6/1/2008
                  4/9/2019, 84 FR 14020
                
                
                  Section .0540
                  Particulates from Fugitive Dust Emission Sources
                  8/1/2007
                  7/16/2019, 84 FR 33850
                
                
                  Section .0542
                  Control of Particulate Emissions from Cotton Ginning Operations
                  6/1/2008
                  12/19/2018, 83 FR 65091
                
                
                  Section .0543
                  Best Available Retrofit Technology
                  9/6/2006
                  6/27/2012, 77 FR 38185
                
                
                  Section .0544
                  Prevention of Significant Deterioration Requirements for Greenhouse Gases
                  9/1/2015
                  8/8/2019, 84 FR 38876
                  The July 20, 2011 incorporation by reference date of 40 CFR 51.166 found in paragraph (o) does not incorporate the text of the federal Biomass Deferral Rule at 51.166(b)(48)(ii)(a).
                
                
                  
                    Section .0600 Air Contaminants; Monitoring, Reporting
                  
                
                
                  Section .0601
                  Monitoring: Recordkeeping: Reporting
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  Section .0602
                  Definitions
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  Section .0604
                  Exceptions to Monitoring and Reporting Requirements
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  Section .0605
                  General Recordkeeping and Reporting Requirements
                  11/1/2006
                  10/31/2007, 72 FR 61531
                
                
                  Section .0606
                  Sources Covered By Appendix P of 40 CFR Part 51
                  6/1/2008
                  12/19/2018, 83 FR 65091
                
                
                  Section .0607
                  Large Wood and Wood-Fossil Fuel Combination Units
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  Section .0608
                  Other Large Coal or Residual Oil Burners
                  6/1/2008
                  12/19/2018, 83 FR 65091
                
                
                  Section .0609
                  Monitoring Condition in Permit
                  4/12/1984
                  10/4/1985, 50 FR 41501
                
                
                  Section .0610
                  Federal Monitoring Requirements
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  Section .0611
                  Monitoring Emissions from Other Sources
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  Section .0612
                  Alternative Monitoring and Reporting Procedures
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  
                  Section .0613
                  Quality Assurance Program
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  Section .0614
                  Compliance Assurance Monitoring
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  Section .0615
                  Delegation
                  4/1/1999
                  8/8/2002, 67 FR 51461
                
                
                  
                    Section .0900 Volatile Organic Compounds
                  
                
                
                  Section .0901
                  Definitions
                  1/1/2009
                  5/9/2013, 78 FR 27065
                
                
                  Section .0902
                  Applicability
                  5/1/2013
                  9/23/2013, 78 FR 58184
                  This approval does not include the start-up shutdown language as described in Section II.A.a. of EPA's 3/13/2013 proposed rule (78 FR 15895).
                
                
                  Section .0903
                  Recordkeeping: Reporting: Monitoring
                  5/1/2013
                  7/25/2013, 78 FR 44892
                
                
                  Section .0905
                  Petition for Alternative Controls
                  11/8/1984
                  12/19/1986, 51 FR 45468
                
                
                  Section .0906
                  Circumvention
                  11/8/1984
                  12/19/1986, 51 FR 45468
                
                
                  Section .0908
                  Equipment Modification Compliance Schedules
                  11/8/1984
                  12/19/1986, 51 FR 45468
                
                
                  Section .0909
                  Compliance Schedules for Sources in Ozone Nonattainment and Maintenance Areas
                  5/1/2013
                  9/23/2013, 78 FR 58186
                
                
                  Section .0912
                  General Provisions on Test Methods and Procedures
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .0918
                  Can Coating
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .0919
                  Coil Coating
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .0922
                  Metal Furniture Coating
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  Section .0923
                  Surface Coating of Large Appliance
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  Section .0924
                  Magnet Wire Coating
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .0925
                  Petroleum Liquid Storage
                  12/1/1989
                  6/23/1994, 59 FR 32362
                
                
                  Section .0926
                  Bulk Gasoline Plants
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .0927
                  Bulk Gasoline Terminals
                  6/1/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .0928
                  Gasoline Service Stations Stage I
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .0930
                  Solvent Metal Cleaning
                  6/1/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .0931
                  Cutback Asphalt
                  12/1/1989
                  6/23/1994, 59 FR 32362
                
                
                  Section .0932
                  Gasoline Truck Tanks and Vapor Collection Systems
                  11/7/2007
                  5/9/2013, 78 FR 27065
                
                
                  Section .0933
                  Petroleum Liquid Storage in External Floating Roof Tanks
                  8/1/2004
                  5/9/2013, 78 FR 27065
                
                
                  Section .0935
                  Factory Surface Coating of Flat Wood Paneling
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  Section .0937
                  Manufacture of Pneumatic Rubber Tires
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .0943
                  Synthetic Organic Chemical and Polymer Manufacturing
                  11/7/2007
                  5/9/2013, 78 FR 27065
                
                
                  Section .0944
                  Manufacture of Polyethylene, Polypropylene, and Polystyrene
                  3/14/1985
                  11/19/1986, 51 FR 41786
                
                
                  Section .0945
                  Petroleum Dry Cleaning
                  11/7/2007
                  5/9/2013, 78 FR 27065
                
                
                  Section .0947
                  Manufacture of Synthesized Pharmaceutical Products
                  7/1/1994
                  5/5/1995, 60 FR 22284
                
                
                  Section .0948
                  VOC Emissions from Transfer Operations
                  7/1/2000
                  8/27/2001, 66 FR 34117
                
                
                  Section .0949
                  Storage of Miscellaneous Volatile Organic Compounds
                  7/1/2000
                  8/27/2001, 66 FR 34117
                
                
                  Section .0951
                  RACT for Sources of Volatile Organic Compounds
                  5/1/2013
                  7/25/2013, 78 FR 44890
                
                
                  Section .0952
                  Petitions for Alternative Controls for RACT
                  9/18/2009
                  9/23/2013, 78 FR 58184
                
                
                  Section .0955
                  Thread Bonding Manufacturing
                  4/1/1995
                  2/1/1996, 61 FR 3588
                
                
                  Section .0956
                  Glass Christmas Ornament Manufacturing
                  4/1/1995
                  2/1/1996, 61 FR 3588
                
                
                  Section .0957
                  Commercial Bakeries
                  4/1/1995
                  2/1/1996, 62 FR 3588
                
                
                  Section .0958
                  Work Practices for Sources of Volatile Organic Compounds
                  7/1/2000
                  8/27/2001, 66 FR 34117
                
                
                  Section .0961
                  Offset Lithographic Printing and Letterpress Printing
                  5/1/2013
                  7/25/2013, 78 FR 44890
                
                
                  Section .0962
                  Industrial Cleaning Solvents
                  5/1/2013
                  7/25/2013, 78 FR 44890
                
                
                  Section .0963
                  Fiberglass Boat Manufacturing Materials
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  
                  Section .0964
                  Miscellaneous Industrial Adhesives
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  Section .0965
                  Flexible Package Printing
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  Section .0966
                  Paper, Film and Foil Coatings
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  Section .0967
                  Miscellaneous Metal and Plastic Parts Coatings
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  Section .0968
                  Automobile and Light Duty Truck Assembly Coatings
                  9/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  
                    Section .1000 Motor Vehicle Emission Control Standard
                  
                
                
                  Section .1001
                  Purpose
                  7/1/2018
                  9/11/2019, 84 FR 47889
                
                
                  Section .1002
                  Applicability
                  7/1/2018
                  9/11/2019, 84 FR 47889
                
                
                  Section .1003
                  Definitions
                  7/1/2018
                  9/11/2019, 84 FR 47889
                
                
                  Section .1005
                  On-Board Diagnostic Standards
                  7/1/2018
                  9/11/2019, 84 FR 47889
                
                
                  
                    Section .1400 Nitrogen Oxides
                  
                
                
                  Section .1401
                  Definitions
                  7/15/2002
                  12/26/2018, 83 FR 66133
                
                
                  Section .1402
                  Applicability
                  1/1/2010
                  5/9/2013, 78 FR 27065
                
                
                  Section .1403
                  Compliance Schedules
                  7/1/2007
                  5/9/2013, 78 FR 27065
                
                
                  Section .1404
                  Recordkeeping: Reporting: Monitoring
                  1/1/2009
                  12/19/2018, 83 FR 65091
                
                
                  Section .1407
                  Boilers and Indirect Process Heaters
                  7/15/2002
                  5/9/2013, 78 FR 27065
                
                
                  Section .1408
                  Stationary Combustion Turbines
                  7/15/2002
                  5/9/2013, 78 FR 27065
                
                
                  Section .1409
                  Stationary Internal Combustion Engines
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .1410
                  Emissions Averaging
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .1411
                  Seasonal Fuel Switching
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .1412
                  Petition for Alternative Limitations
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .1413
                  Sources Not Otherwise Listed in This Section
                  7/18/2002
                  12/26/2018, 83 FR 66133
                
                
                  Section .1414
                  Tune-Up Requirements
                  7/18/2002
                  12/26/2018, 83 FR 66133
                
                
                  Section .1415
                  Test Methods and Procedures
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .1418
                  New Electric Generating Units, Large Boilers, and Large I/C Engines
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .1423
                  Large Internal Combustion Engines
                  7/15/2002
                  4/28/2020, 85 FR 23700
                
                
                  
                    Section .1900 Open Burning
                  
                
                
                  Section .1901
                  Open Burning: Purpose: Scope
                  7/1/2007
                  7/18/2017, 82 FR 32767
                
                
                  Section .1902
                  Definitions
                  7/1/2007
                  7/18/2017, 82 FR 32767
                
                
                  Section .1903
                  Open Burning Without an Air Quality Permit
                  7/1/2007
                  7/18/2017, 82 FR 32767
                
                
                  Section .1904
                  Air Curtain Burners
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .1907
                  Multiple Violations Arising from a Single Episode
                  7/1/2007
                  7/16/2019, 84 FR 33850
                
                
                  
                    Section .2000 Transportation Conformity
                  
                
                
                  Section .2001
                  Purpose, Scope and Applicability
                  1/1/2018
                  9/30/2019, 84 FR 51416
                
                
                  Section .2002
                  Definitions
                  1/1/2018
                  9/30/2019, 84 FR 51416
                
                
                  Section .2003
                  Transportation Conformity Determination
                  1/1/2018
                  9/30/2019, 84 FR 51416
                
                
                  Section .2004
                  Determining Transportation Related Emissions
                  4/1/1999
                  12/27/2002, 67 FR 78983
                
                
                  Section .2005
                  Memorandum of Agreement
                  1/1/2018
                  9/30/2019, 84 FR 51416
                
                
                  
                    Section .2400 Clean Air Interstate Rules
                  
                
                
                  Section .2401
                  Purpose and Applicability
                  5/1/2008
                  11/30/2009, 74 FR 62496
                
                
                  Section .2402
                  Definitions
                  5/1/2008
                  11/30/2009, 74 FR 62496
                
                
                  Section .2403
                  Nitrogen Oxide Emissions
                  5/1/2008
                  11/30/2009, 74 FR 62496
                
                
                  Section .2404
                  Sulfur Dioxide
                  5/1/2008
                  11/30/2009, 74 FR 62496
                
                
                  Section .2405
                  Nitrogen Oxide Emissions During Ozone Season
                  5/1/2008
                  11/30/2009, 74 FR 62496
                
                
                  Section .2406
                  Permitting
                  7/1/2006
                  11/30/2009, 74 FR 62496
                
                
                  Section .2407
                  Monitoring, Reporting, and Recordkeeping
                  5/1/2008
                  11/30/2009, 74 FR 62496
                
                
                  Section .2408
                  Trading Program and Banking
                  7/1/2006
                  11/30/2009, 74 FR 62496
                
                
                  Section .2409
                  Designated Representative
                  5/1/2008
                  11/30/2009, 74 FR 62496
                
                
                  Section .2410
                  Computation of Time
                  7/1/2006
                  11/30/2009, 74 FR 62496
                
                
                  
                  Section .2411
                  Opt-In Provisions
                  7/1/2006
                  11/30/2009, 74 FR 62496
                
                
                  Section .2412
                  New Unit Growth
                  5/1/2008
                  11/30/2009, 74 FR 62496
                
                
                  Section .2413
                  Periodic Review and Reallocations
                  7/1/2006
                  11/30/2009, 74 FR 62496
                
                
                  
                    Section .2600 Source Testing
                  
                
                
                  Section .2601
                  Purpose and Scope
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2602
                  General Provisions on Test Methods and Procedures
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2603
                  Testing Protocol
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2604
                  Number of Test Points
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2605
                  Velocity and Volume Flow Rate
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2606
                  Molecular Weight
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2607
                  Determination of Moisture Content
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2608
                  Number of Runs and Compliance Determination
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2609
                  Particulate Testing Methods
                  6/1/2008
                  4/9/2019, 84 FR 14020
                
                
                  Section .2610
                  Opacity
                  6/1/2008
                  4/9/2019, 84 FR 14020
                
                
                  Section .2611
                  Sulfur Dioxide Testing Methods
                  6/1/2008
                  4/9/2019, 84 FR 14020
                
                
                  Section .2612
                  Nitrogen Oxide Testing Methods
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2613
                  Volatile Organic Compound Testing Methods
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2614
                  Determination of VOC Emission Control System Efficiency
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2615
                  Determination of Leak Tightness and Vapor Leaks
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  Section .2617
                  Total Reduced Sulfur
                  6/1/2008
                  4/9/2019, 84 FR 14020
                
                
                  Section .2621
                  Determination of Fuel Heat Content Using F-Factor
                  3/13/2008
                  5/9/2013, 78 FR 27065
                
                
                  
                    Subchapter 2Q Air Quality Permits
                  
                
                
                  
                    Section .0100 General Provisions
                  
                
                
                  Section .0101
                  Required Air Quality Permits
                  12/1/2005
                  5/23/2019, 84 FR 23725
                
                
                  Section. 0102
                  Activities Exempted from Permit Requirements
                  1/1/2005
                  8/22/2008, 73 FR 49613
                
                
                  Section .0103
                  Definitions
                  12/1/2005
                  7/18/2017, 82 FR 32767
                
                
                  Section .0104
                  Where to Obtain and File Permit Applications
                  7/1/2002
                  12/27/2002, 67 FR 78980
                
                
                  Section .0105
                  Copies of Referenced Documents
                  12/1/2005
                  7/18/2017, 82 FR 32767
                
                
                  Section .0106
                  Incorporation by Reference
                  8/15/1994
                  2/1/1996, 61 FR 3584
                
                
                  Section .0107
                  Confidential Information
                  5/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0108
                  Delegation of Authority
                  3/15/1998
                  11/10/1999, 64 FR 61213
                
                
                  Section .0109
                  Compliance Schedule for Previously Exempted Activities
                  4/1/2001
                  8/8/2002, 67 FR 51461
                
                
                  Section .0110
                  Retention of Permit at Permitted Facility
                  8/15/1994
                  2/1/1996, 61 FR 3584
                
                
                  Section .0111
                  Applicability Determinations
                  8/15/1994
                  2/1/1996, 61 FR 3584
                
                
                  
                    Section .0200 Permit Fees
                  
                
                
                  Section .0207
                  Annual Emissions Reporting
                  7/1/2007
                  4/24/2012, 77 FR 24382
                
                
                  
                    Section .0300 Construction and Operating Permits
                  
                
                
                  Section .0301
                  Applicability
                  12/1/2005
                  5/23/2019, 84 FR 23725
                
                
                  Section .0303
                  Definitions
                  7/1/1994
                  7/28/1995, 60 FR 38710
                
                
                  Section .0304
                  Applications
                  12/1/2005
                  7/18/2017, 82 FR 32767
                
                
                  Section .0305
                  Application Submittal Content
                  12/1/2005
                  7/18/2017, 82 FR 32767
                
                
                  Section .0306
                  Permits Requiring Public Participation
                  7/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0307
                  Public Participation Procedures
                  1/15/1998
                  11/10/1999, 64 FR 61213
                
                
                  Section .0308
                  Final Action on Permit Applications
                  1/1/2015
                  7/3/2019, 84 FR 31739
                
                
                  Section .0309
                  Termination, Modification and Revocation of Permits
                  7/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0310
                  Permitting of Numerous Similar Facilities
                  7/1/1994
                  7/28/1995, 60 FR 38710
                
                
                  Section .0311
                  Permitting of Facilities at Multiple Temporary Sites
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .0312
                  Application Processing Schedule
                  3/20/1998
                  11/10/1999, 64 FR 61213
                
                
                  
                  Section .0313
                  Expedited Application Processing Schedule
                  4/17/1997
                  11/10/1999, 64 FR 61213
                
                
                  Section .0314
                  General Permitting Requirements
                  7/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0315
                  Synthetic Minor Facilities
                  7/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0316
                  Administrative Permit Amendments
                  4/1/2001
                  8/8/2002, 67 FR 51461
                
                
                  Section .0317
                  Avoidance Conditions
                  4/1/2001
                  8/8/2002, 67 FR 51461
                
                
                  
                    Section .0800 Exclusionary Rules
                  
                
                
                  Section .0801
                  Purpose and Scope
                  5/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0802
                  Gasoline Servicing Stations and Dispensing Facilities
                  8/1/1995
                  9/20/1996, 61 FR 49413
                
                
                  Section .0803
                  Coating, Solvent Cleaning, Graphic Arts Operations
                  5/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0804
                  Dry Cleaning Facilities
                  8/1/1995
                  9/20/1996, 61 FR 49414
                
                
                  Section .0805
                  Grain Elevators
                  4/1/2001
                  8/8/2002, 67 FR 51461
                
                
                  Section .0806
                  Cotton Gins
                  6/1/2004
                  7/18/2017, 82 FR 32767
                
                
                  Section .0807
                  Emergency Generators
                  4/1/2002
                  8/8/2002, 67 FR 51461
                
                
                  Section .0808
                  Peak Shaving Generators
                  7/1/1999
                  10/22/2002, 67 FR 64989
                
                
                  Section .0809
                  Concrete Batch Plants
                  4/1/2004
                  9/27/2017, 82 FR 45473
                
                
                  
                    Section .0900 Permit Exemptions
                  
                
                
                  Section .0901
                  Purpose and Scope
                  1/1/2005
                  9/27/2017, 82 FR 45473
                
                
                  Section .0902
                  Portable Crushers
                  1/1/2005
                  9/27/2017, 82 FR 45473
                  
                
              
              
                (2) EPA Approved Forsyth County Regulations
                
                  State citation
                  Title/subject
                  Stateeffective date
                  
                  EPAapproval date
                  
                  Explanation
                
                
                  
                    Subchapter 3A Air Pollution Control Requirements
                  
                
                
                  
                    Section .0100 In General
                  
                
                
                  Section .0101
                  Department Established
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0102
                  Enforcement of Chapter
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0103
                  General Powers and Duties of Director
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0104
                  Authority of Director to Establish Administrative Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0105
                  Fees for Inspections, Permits, and Certificates Required by Chapter
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0106
                  Penalties for Violation of Chapter
                  1/17/1997
                  2/17/2000, 65 FR 8053
                
                
                  Section .0107
                  Civil Relief for Violations of Chapter
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0108
                  Chapter Does Not Prohibit Private Actions For Relief
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0109
                  Judicial Review of Administrative Decisions Rendered Under Chapter
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0111
                  Copies of Referenced Federal Regulations
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0200 Advisory Board
                  
                
                
                  Section .0201
                  Established; Composition; Terms of Members
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0202
                  Secretary
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0203
                  Meetings
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0204
                  To Serve in Advisory Capacity; General Functions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0205
                  Appeals to and Other Appearances Before Board
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0206
                  Opinions Not Binding
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0300 Remedies for Enforcement of Standards—Special Orders
                  
                
                
                  Section .0301
                  Applicability
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0302
                  Issuance
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section .0303
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0304
                  Categories of Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0305
                  Enforcement Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0306
                  Required Procedures for Issuance of Special Orders by Consent and Special Orders
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0307
                  Documentation for Special Orders
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0308
                  Public Hearing
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0309
                  Compliance Bonds
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0400 Forsyth County Air Quality Technical Code
                  
                
                
                  Section .0401
                  Adopted
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Subchapter 3B Relationship to State Code
                  
                
                
                  Section .0101
                  In General
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0102
                  Air Pollution Control Requirements (Subchapter 3D)
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0103
                  Air Quality Permits (Subchapter 3Q)
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Subchapter 3D Air Pollution Control Requirements
                  
                
                
                  
                    Section .0100 Definitions and References
                  
                
                
                  Section .0101
                  Definitions
                  11/6/1998
                  2/17/2000, 65 FR 8093
                
                
                  Section .0103
                  Copies of Referenced Federal Regulations
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0104
                  Incorporation by Reference
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  
                    Section .0200 Air Pollution Sources
                  
                
                
                  Section .0201
                  Classification of Air Pollution Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0202
                  Registration of Air Pollution Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0300 Air Pollution Emergencies
                  
                
                
                  Section .0301
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0302
                  Episode Criteria
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0303
                  Emission Reduction Plans
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0304
                  Preplanned Abatement Program
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0305
                  Emission Reduction Plan: Alert Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0306
                  Emission Reduction Plan: Warning Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0307
                  Emission Reduction Plan: Emergency Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0400 Ambient Air Quality Standards
                  
                
                
                  Section .0401
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0402
                  Sulfur Oxides
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0403
                  Total Suspended Particulates
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0404
                  Carbon Monoxide
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0405
                  Ozone
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0407
                  Nitrogen Dioxide
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0408
                  Lead
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0409
                  PM 10 Particulate Matter
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0410
                  PM 2.5 Particulate Matter
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  
                    Section .0500 Emission Control Standards
                  
                
                
                  Section .0501
                  Compliance With Emission Control Standards
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0502
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0503
                  Particulates from Fuel Burning Indirect Heat Exchangers
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0504
                  Particulates from Wood Burning Indirect Heat Exchangers
                  7/22/2002
                  9/16/2003, 68 FR 54166
                
                
                  Section .0506
                  Particulates from Hot Mix Asphalt Plants
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  
                  Section .0507
                  Particulates from Chemical Fertilizer Manufacturing Plants
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0508
                  Particulates from Pulp and Paper Mills
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0509
                  Particulates from MICA or FELDSPAR Processing Plants
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0510
                  Particulates from Sand, Gravel, or Crushed Stone Operations
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0511
                  Particulates from Lightweight Aggregate Processes
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0512
                  Particulates from Wood Products Finishing Plants
                  7/28/1997
                  12/31/1998, 63 FR 72190
                
                
                  Section .0513
                  Particulates from Portland Cement Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0514
                  Particulates from Ferrous Jobbing Foundries
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0515
                  Particulates from Miscellaneous Industrial Processes
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0516
                  Sulfur Dioxide Emissions from Combustion Sources
                  11/29/1995
                  5/26/1996, 61 FR 25789
                
                
                  Section .0517
                  Emissions from Plants Producing Sulfuric Acid
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0519
                  Control of Nitrogen Dioxide and Nitrogen Oxides Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0521
                  Control of Visible Emissions
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0522
                  Control and Prohibition of Odorous Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0524
                  New Source Performance Standards
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0527
                  Emissions from Spodumene Ore Roasting
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0528
                  Total Reduced Sulfur from Kraft Pulp Mills
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0529
                  Fluoride Emissions from Primary Aluminum 24 Reduction Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0530
                  Prevention of Significant Deterioration
                  10/10/1997
                  12/31/1998, 63 FR 72190
                
                
                  Section .0531
                  Sources in Nonattainment Areas
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0532
                  Sources Contributing to an Ambient Violation
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0533
                  Stack Heights
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0534
                  Fluoride Emissions from Phosphate Fertilizer Industry
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0535
                  Excess Emissions Reporting and Malfunctions
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0536
                  Particulate Emissions from Electric Utility Boilers
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0537
                  Control of Mercury Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0538
                  Control of Ethylene Oxide Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0539
                  Odor Control of Feed Ingredient Manufacturing Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0540
                  Particulates from Fugitive Non-Process Dust Emission Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0541
                  Control of Emissions from Abrasive Blasting
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0542
                  Control of Particulate Emissions from Cotton Ginning Operations
                  7/22/2002
                  9/16/2003, 68 FR 54163
                
                
                  
                    Section .0600 Monitoring: Recordkeeping: Reporting
                  
                
                
                  Section .0601
                  Purpose and Scope
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0602
                  Definitions
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0604
                  Exceptions to Monitoring and Reporting Requirements
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0605
                  General Recordkeeping and Reporting Requirements
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0606
                  Sources Covered By Appendix P of 40 CFR Part 51
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0607
                  Large Wood and Wood-fossil Fuel Combination Units
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0611
                  Monitoring Emissions from Other Sources
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  
                  Section .0612
                  Alternative Monitoring and Reporting Procedures
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0613
                  Quality Assurance Program
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0614
                  Compliance Assurance Monitoring
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0615
                  Delegation
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0800 Transportation Facilities
                  
                
                
                  Section .0801
                  Purpose and Scope
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0802
                  Definitions
                  6/14/2000
                  5/2/1991, 56 FR 20140
                
                
                  Section .0803
                  Highway Projects
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0804
                  Airport Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0805
                  Parking Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0806
                  Ambient Monitoring and Modeling Analysis
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0900 Volatile Organic Compounds
                  
                
                
                  Section .0901
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0902
                  Applicability
                  10/10/1997
                  12/31/1998, 63 FR 72190
                
                
                  Section .0903
                  Recordkeeping: Reporting: Monitoring
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0906
                  Circumvention
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0909
                  Compliance Schedules for Sources in New Nonattainment Areas
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0912
                  General Provisions on Test Methods and Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0913
                  Determination of Volatile Content of Surface Coatings
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0914
                  Determination of VOC Emission Control System Efficiency
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0915
                  Determination of Solvent Metal Cleaning VOC Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0916
                  Determination: VOC Emissions from Bulk Gasoline Terminals
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0917
                  Automobile and Light-Duty Truck Manufacturing
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0918
                  Can Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0919
                  Coil Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0920
                  Paper Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0921
                  Fabric and Vinyl Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0922
                  Metal Furniture Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0923
                  Surface Coating of Large Appliances
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0924
                  Magnet Wire Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0925
                  Petroleum Liquid Storage in Fixed Roof Tanks
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0926
                  Bulk Gasoline Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0927
                  Bulk Gasoline Terminals
                  7/22/2002
                  9/16/2003, 68 FR 54166
                
                
                  Section .0928
                  Gasoline Service Stations Stage I
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0930
                  Solvent Metal Cleaning
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0931
                  Cutback Asphalt
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0932
                  Gasoline Truck Tanks and Vapor Collection Systems
                  7/22/2002
                  9/16/2003, 68 FR 54166
                
                
                  Section .0933
                  Petroleum Liquid Storage in External Floating Roof Tanks
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0934
                  Coating of Miscellaneous Metal Parts and Products
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0935
                  Factory Surface Coating of Flat Wood Paneling
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0936
                  Graphic Arts
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0937
                  Manufacture of Pneumatic Rubber Tires
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0939
                  Determination of Volatile Organic Compound Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0940
                  Determination of Leak Tightness and Vapor Leaks
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0941
                  Alternative Method for Leak Tightness
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0942
                  Determination of Solvent in Filter Waste
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section .0943
                  Synthetic Organic Chemical and Polymer Manufacturing
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0944
                  Manufacture of Polyethylene, Polypropylene and Polystyrene
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0945
                  Petroleum Dry Cleaning
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0947
                  Manufacture of Synthesized Pharmaceutical Products
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0948
                  VOC Emissions from Transfer Operations
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0949
                  Storage of Miscellaneous Volatile Organic Compounds
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0951
                  Miscellaneous Volatile Organic Compound Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0952
                  Petition for Alternative Controls
                  11/29/1995
                  5/23/1996, 61 FR 25789
                
                
                  Section .0953
                  Vapor Return Piping for Stage II Vapor Recovery
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0954
                  Stage II Vapor Recovery
                  10/10/1997
                  12/31/1998, 63 FR 72190
                
                
                  Section .0955
                  Thread Bonding Manufacturing
                  11/29/1995
                  5/23/1996, 61 FR 25789
                
                
                  Section .0956
                  Glass Christmas Ornament Manufacturing
                  11/29/1995
                  5/23/1996, 61 FR 25789
                
                
                  Section .0957
                  Commercial Bakeries
                  11/29/1995
                  5/23/1996, 61 FR 25789
                
                
                  Section .0958
                  Work Practices for Sources of Volatile Organic Compounds
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .1200 Control of Emissions from Incinerators 111(a)
                  
                
                
                  Section .1201
                  Purpose and Scope
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .1202
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .1900 Open Burning
                  
                
                
                  Section .1901
                  Purpose, Scope, and Impermissible Open Burning
                  7/1/1996
                  8/1/1997, 62 FR 41277
                
                
                  Section .1902
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .1903
                  Permissible Open Burning
                  10/25/1999
                  8/8/2002, 67 FR 51763
                
                
                  Section .1904
                  Air Curtain Burners
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .1905
                  Office Location
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Subchapter 3Q Air Quality Permits
                  
                
                
                  
                    Section .0100 General Provisions
                  
                
                
                  Section .0101
                  Required Air Quality Permits
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0102
                  Activities Exempted from Permit Requirements
                  7/22/2002
                  9/16/2003, 68 FR 54166
                
                
                  Section .0103
                  Definitions
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0104
                  Where to Obtain and File Permit Applications
                  10/10/1997
                  12/31/1998, 63 FR 72190
                
                
                  Section .0107
                  Confidential Information
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  
                    Section .0200 Permit Fees
                  
                
                
                  Section .0207
                  Annual Emissions Reporting
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  
                    Section .0300 Construction and Operation Permit
                  
                
                
                  Section .0301
                  Applicability
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0302
                  Facilities Not Likely to Contravene Demonstration
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0303
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0304
                  Applications
                  07/1/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0305
                  Application Submittal Content
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0306
                  Permits Requiring Public Participation
                  7/1/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0307
                  Public Participation Procedures
                  10/10/1997
                  12/31/1998, 63 FR 72190
                
                
                  Section .0308
                  Final Action on Permit Applications
                  3/14/1995
                  2/1/1996, 61 FR 3586
                
                
                  Section .0309
                  Termination, Modification and Revocation of Permits
                  7/1/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0310
                  Permitting of Numerous Similar Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section .0311
                  Permitting of Facilities at Multiple Temporary Sites
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0312
                  Application Processing Schedule
                  11/6/1998
                  2/17/2000, 65 FR 8053
                
                
                  Section .0314
                  General Permit Requirements
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0315
                  Synthetic Minor Facilities
                  7/1/1999
                  10/22/2002, 67 FR 64994
                
                
                  
                    Section .0800 Exclusionary Rules
                  
                
                
                  Section .0801
                  Purpose and Scope
                  5/24/1999
                  10/22/2002, 67 FR 64994
                
                
                  Section .0802
                  Gasoline Service Stations and Dispensing Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0803
                  Coating, Solvent Cleaning, Graphic Arts Operations
                  7/30/1999
                  10/22/2002, 75 FR 64994
                
                
                  Section .0804
                  Dry Cleaning Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0805
                  Grain Elevators
                  11/6/1998
                  2/17/2000, 65 FR 8093
                
                
                  Section .0806
                  Cotton Gins
                  11/6/1998
                  2/17/2000, 65 FR 8093
                
                
                  Section .0807
                  Emergency Generators
                  11/6/1998
                  2/17/2000, 65 FR 8093
                
                
                  Section .0808
                  Peak Shaving Generators
                  7/1/1999
                  10/22/2002, 67 FR 64990
                  
                
              
              
                (3) EPA Approved Mecklenburg County Regulations
                
                  State citation
                  Title/subject
                  Stateeffective date
                  
                  EPA approval date
                  Explanation
                
                
                  
                    Article 1.000 Permitting Provisions for Air Pollution Sources, Rules and Operating Regulations for Acid Rain Sources, Title V and Toxic Air Pollutants
                  
                
                
                  
                    Section 1.5100 General Provisions and Administrations
                  
                
                
                  Section 1.5101
                  Declaration of Policy
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5102
                  Definition of Terms
                  11/21/2000
                  10/22/2002, 67 FR 64999
                
                
                  Section 1.5103
                  Enforcement Agency
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5104
                  General Duties and Powers of the Director, With the Approval of the Board
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5111
                  General Recordkeeping, Reporting and Monitoring Requirements
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  
                    Section 1.5200 Air Quality Permits
                  
                
                
                  Section 1.5210
                  Purpose and Scope
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5211
                  Applicability
                  11/21/2000
                  10/22/2002, 67 FR 64999
                
                
                  Section 1.5212
                  Applications
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5213
                  Action on Application; Issuance of Permit
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5214
                  Commencement of Operation
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5215
                  Application Processing Schedule
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5216
                  Incorporated By Reference
                  6/6/1994
                  7/28/1995, 60 FR 38715
                
                
                  Section 1.5217
                  Confidential Information
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5218
                  Compliance Schedule for Previously Exempted Activities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5219
                  Retention of Permit at Permitted Facility
                  6/6/1994
                  7/28/1995, 60 FR 38715
                
                
                  Section 1.5220
                  Applicability Determinations
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5221
                  Permitting of Numerous Similar Facilities
                  6/6/1994
                  7/28/1995, 60 FR 38715
                
                
                  Section 1.5222
                  Permitting of Facilities at Multiple Temporary Sites
                  6/6/1994
                  7/28/1995, 60 FR 38715
                
                
                  Section 1.5230
                  Permitting Rules and Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5231
                  Air Quality Fees
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5232
                  Issuance, Revocation, and Enforcement of Permits
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5234
                  Hearings
                  6/6/1994
                  7/28/1995, 60 FR 38715
                
                
                  Section 1.5235
                  Expedited Application Processing Schedule
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 1.5300 Enforcement; Variances; Judicial Review
                  
                
                
                  Section 1.5301
                  Special Enforcement Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section 1.5302
                  Criminal Penalties
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5303
                  Civil Injunction
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5304
                  Civil Penalties
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 1.5305
                  Variances
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5306
                  Hearings
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5307
                  Judicial Review
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 1.5600 Transportation Facility Procedures
                  
                
                
                  Section 1.5604
                  Public Participation
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  Section 1.5607
                  Application Processing Schedule
                  7/1/1996
                  6/30/2003, 68 FR 38632
                
                
                  
                    Article 2.0000 Air Pollution Control Regulations and Procedures
                  
                
                
                  
                    Section 2.0100 Definitions and References
                  
                
                
                  Section 2.0101
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0104
                  Incorporated By Reference
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 2.0200 Air Pollution Sources
                  
                
                
                  Section 2.0201
                  Classification of Air Pollution Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0202
                  Registration of Air Pollution Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 2.0300 Air Pollution Emergencies
                  
                
                
                  Section 2.0301
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0302
                  Episode Criteria
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0303
                  Emission Reduction Plans
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0304
                  Preplanned Abatement Program
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0305
                  Emission Reduction Plan: Alert Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0306
                  Emission Reduction Plan: Warning Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0307
                  Emission Reduction Plan: Emergency Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 2.0400 Ambient Air Quality Standards
                  
                
                
                  Section 2.0401
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0402
                  Sulfur Oxides
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0403
                  Total Suspended Particulates
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0404
                  Carbon Monoxide
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0405
                  Ozone
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0407
                  Nitrogen Dioxide
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0408
                  Lead
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0409
                  PM10 Particulate Matter
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 2.0500 Emission Control Standards
                  
                
                
                  Section 2.0501
                  Compliance With Emission Control Standards
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0502
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0503
                  Particulates from Fuel Burning Indirect Heat Exchangers
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0504
                  Particulates from Wood Burning Indirect Heat Exchangers
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0506
                  Particulates from Hot Mix Asphalt Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0507
                  Particulates from Chemical Fertilizer Manufacturing Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0508
                  Particulates from Pulp and Paper Mills
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0509
                  Particulates from MICA or FELDSPAR Processing Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0510
                  Particulates from Sand, Gravel, or Crushed Stone Operations
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0511
                  Particulates from Lightweight Aggregate Processes
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0512
                  Particulates from Wood Products Finishing Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section 2.0513
                  Particulates from Portland Cement Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0514
                  Particulates from Ferrous Jobbing Foundries
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0515
                  Particulates from Miscellaneous Industrial Processes
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0516
                  Sulfur Dioxide Emissions from Combustion Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0517
                  Emissions From Plants Producing Sulfuric Acid
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0518
                  Miscellaneous Volatile Organic Compound Emissions
                  11/21/2000
                  10/22/2002, 67 FR 64999
                
                
                  Section 2.0519
                  Control of Nitrogen Dioxide and Nitrogen Oxides Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0523
                  Control of Conical Incinerators
                  11/21/2000
                  10/22/2002, 67 FR 64999
                
                
                  Section 2.0527
                  Emissions from Spodumene Ore Roasting
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0530
                  Prevention of Significant Deterioration
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0531
                  Sources in Nonattainment Areas
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0532
                  Sources Contributing to an Ambient Violation
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0533
                  Stack Height
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0535
                  Excess Emissions Reporting and Malfunctions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0538
                  Control of Ethylene Oxide Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0539
                  Odor Control of Feed Ingredient Manufacturing Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 2.0600 Monitoring: Recordkeeping: Reporting
                  
                
                
                  Section 2.0601
                  Purpose and Scope
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0602
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0604
                  Exceptions to Monitoring and Reporting Requirements
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0605
                  General Recordkeeping and Reporting Requirements
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0606
                  Sources Covered by Appendix P of 40 CFR Part 51
                  06/14/1991
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0607
                  Large Wood and Wood-Fossil Fuel Combination Units
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0608
                  Other Large Coal or Residual Oil Burners
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0610
                  Federal Monitoring Requirements
                  11/21/2000
                  10/22/2002, 67 FR 64999
                
                
                  Section 2.0611
                  Monitoring Emissions From Other Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0612
                  Alternative Monitoring and Reporting Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0613
                  Quality Assurance Program
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0614
                  Compliance Assurance Monitoring
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0615
                  Delegation
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 2.0800 Transportation Facilities
                  
                
                
                  Section 2.0801
                  Purpose and Scope
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0802
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0803
                  Highway Projects
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0804
                  Airport Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section 2.0900 Volatile Organic Compounds
                  
                
                
                  Section 2.0901
                  Definitions
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0902
                  Applicability
                  10/16/2004
                  9/12/07, 72 FR 52012
                
                
                  Section 2.0903
                  Recordkeeping: Reporting: Monitoring
                  7/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0906
                  Circumvention
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0907
                  Equipment Installation Compliance Schedule
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0909
                  Compliance Schedules for Sources In New Nonattainment Areas
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0910
                  Alternate Compliance Schedule
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section 2.0912
                  General Provisions on Test Methods and Procedures
                  7/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0913
                  Determination of Volatile Content of Surface Coatings
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0914
                  Determination of VOC Emission Control System Efficiency
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0915
                  Determination of Solvent Metal Cleaning VOC Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0916
                  Determination: VOC Emissions From Bulk Gasoline Terminals
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0917
                  Automobile and Light-Duty Truck Manufacturing
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0918
                  Can Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0919
                  Coil Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0920
                  Paper Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0921
                  Fabric and Vinyl Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0922
                  Metal Furniture Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0923
                  Surface Coating of Large Appliances
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0924
                  Magnet Wire Coating
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0925
                  Petroleum Liquid Storage in Fixed Roof Tanks
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0926
                  Bulk Gasoline Plants
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0927
                  Bulk Gasoline Terminals
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0928
                  Gasoline Service Stations Stage I
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0929
                  Petroleum Refinery
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0930
                  Solvent Metal Cleaning
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0931
                  Cutback Asphalt
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0932
                  Gasoline Truck Tanks and Vapor Collection Systems
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0933
                  Petroleum Liquid Storage In External Floating Roof Tanks
                  10/16/2004
                  9/12/07, 72 FR 52012
                
                
                  Section 2.0934
                  Coating of Miscellaneous Metal Parts and Products
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0935
                  Factory Surface Coating of Flat Wood Paneling
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0936
                  Graphic Arts
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0937
                  Manufacture of Pneumatic Rubber Tires
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0939
                  Determination of Volatile Organic Compound Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0940
                  Determination of Leak Tightness and Vapor Leaks
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0941
                  Alternative Method for Leak Tightness
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0942
                  Determination of Solvent in Filter Waste
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0943
                  Synthetic Organic Chemical and Polymer Manufacturing
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0944
                  Manufacture of Polyethylene, Polypropylene and Polystyrene
                  3/1/1991
                  6/23/1994, 59 FR 32362
                
                
                  Section 2.0945
                  Petroleum Dry Cleaning
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section 2.0951
                  Miscellaneous Volatile Organic Compound Emissions
                  7/1/2000
                  10/22/2002, 67 FR 64999
                
                
                  Section 2.0958
                  Work Practices for Sources of Volatile Organic Compounds
                  7/1/2000
                  10/22/2002, 67 FR 64999
                  
                
              
              
                (4) EPA Approved Western North Carolina Regulations
                
                  State citation
                  Title/subject
                  Stateeffective date
                  
                  EPAapproval date
                  
                  Explanation
                
                
                  
                    Chapter 1 Resolution, Organization, Administration
                  
                
                
                  Section .0101
                  Resolution
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0102
                  Ordinance
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0103
                  Authority
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0104
                  Organization
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0105
                  General Powers and Duties of Director
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section .0106
                  Authority of Director to Establish Administrative Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0107
                  Administrative Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0108
                  Appeals to and Other Appearances Before Board
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0109
                  Penalties for Violation
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0110
                  Civil Relief for Violation
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0111
                  Fees for Inspection, Permits, and Certificates
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0112
                  Chapter does not Prohibit Private Actions for Relief
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0113
                  Judicial Review of Administration, Decisions Rendered Under Chapter
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0114
                  Opinions Not Binding
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Chapter 4 Air Pollution Control Requirements
                  
                
                
                  
                    Section .0100 Definitions and References
                  
                
                
                  Section .0101
                  Definitions
                  9/15/1994
                  7/28/1998, 60 FR 38707
                
                
                  Section .0103
                  Copies of Referenced Federal Regs
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0104
                  Incorporation by Reference
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0200 Air Pollution Sources
                  
                
                
                  Section .0201
                  Classification of Air Pollution Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0202
                  Registration of Air Pollution Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0300 Air Pollution Emergencies
                  
                
                
                  Section .0301
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0302
                  Episode Criteria
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0303
                  Emission Reduction Plans
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0304
                  Preplanned Abatement Program
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0305
                  Emission Reduction Plan—Alert Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0306
                  Emission Reduction Plan—Warning Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0307
                  Emission Reduction Plan—Emergency Level
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0400 Ambient Air Quality Standards
                  
                
                
                  Section .0401
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0402
                  Sulfur Oxides
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0403
                  Total Suspended Particulate
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0404
                  Carbon Monoxide
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0405
                  Ozone
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0407
                  Nitrogen Dioxide
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0408
                  Lead
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0409
                  Particulate Matter
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0500 Emission Control Standards
                  
                
                
                  Section .0501
                  Compliance with Emissions Control Standards
                  9/15/1994
                  7/28/1998, 60 FR 38707
                
                
                  Section .0502
                  Purpose
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0503
                  Particulates from Fuel Burning Indirect Heat Exchangers
                  9/15/1994
                  7/28/1998, 60 FR 38707
                
                
                  Section .0504
                  Particulates from Wood Burning Indirect Heat Exchangers
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0506
                  Control of Particulates from Hot Mix Asphalt Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0507
                  Particulates from Chemical Fertilizer Manufacturing Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0508
                  Control of Particulates from Pulp and Paper Mills
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0509
                  Particulates from Mica or Feld Spar Processing Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section .0510
                  Particulates-Sand, Gravel, or Crushed Stone Operations
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0511
                  Particulates from Lightweight Aggregate Processes
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0512
                  Particulates from Wood Products Finishing Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0513
                  Control of Particulates from Portland Cement Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0514
                  Control of Particulates from Ferrous Jobbing Foundries
                  9/15/1994
                  7/28/1998, 60 FR 38707
                
                
                  Section .0515
                  Particulates from Miscellaneous Industrial Processes
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0516
                  Sulfur Dioxide from Combustion Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0517
                  Emissions from Plants Producing Sulfuric Acid
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0518
                  Miscellaneous Volatile Organic Compound Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0519
                  Control of Nitrogen Dioxide and Nitrogen Oxides Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0521
                  Control of Visible Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0523
                  Control of Conical Incinerators
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0527
                  Emissions from Spodumene Ore Roasting
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0528
                  Total Reduced Sulfur from Kraft Pulp Mills
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0530
                  Prevention of Significant Deterioration
                  9/15/1994
                  7/28/1998, 60 FR 38707
                
                
                  Section .0532
                  Sources Contributing to an Ambient Violation
                  9/15/1994
                  7/28/1998, 60 FR 38707
                
                
                  Section .0533
                  Stack Height
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0535
                  Excess Emissions Reporting and Malfunctions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0536
                  Particulate Emissions from Electric Utility Boilers
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0540
                  Particulates from Fugitive Non-process Dust Emission Sources
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0600 Air Pollutants: Monitoring, Reporting
                  
                
                
                  Section .0601
                  Purpose and Scope
                   
                
                
                  Section .0602
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0604
                  Sources Covered by Implementation Plan Requirements
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0605
                  Wood and Wood-Fossil Fuel Combination Units
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0606
                  Other Coal or Residual Oil Burners
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0607
                  Exceptions to Monitoring and Reporting Requirements
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0608
                  Program
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Schedule .0610
                  Delegation
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0800 Transportation Facilities
                  
                
                
                  Section .0801
                  Purpose and Scope
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0802
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0803
                  Highway Projects
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0804
                  Airport Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0805
                  Parking Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0806
                  Ambient Monitoring and Modeling Analysis
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0900 Volatile Organic Compounds
                  
                
                
                  Section .0901
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0902
                  Applicability
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0903
                  Recordkeeping: Reporting, Monitoring
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0906
                  Circumvention
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                  Section .0912
                  General Provisions on Test Methods and Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0913
                  Determination of Volatile Content of Surface Coatings
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0914
                  Determination of VOC Emission Control System Efficiency
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0915
                  Determination of Solvent Metal Cleaning VOC Emissions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0925
                  Petroleum Liquid in Fixed Roof Tank
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0926
                  Bulk Gasoline Plants
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0927
                  Bulk Gasoline Terminals
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0928
                  Gasoline Service Stations Stage I
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0932
                  Gasoline Truck Tanks and Vapor Collection Systems
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0933
                  Petroleum Liquid Storage in External Roof Tanks
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .1900 Control of Open Burning
                  
                
                
                  Section .1901
                  Purpose, Scope, and Impermissible Open Burning
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .1902
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .1903
                  Permissible Open Burning Without a Permit
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .1904
                  Air Curtain Burners
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .1906
                  Delegation To County Governments
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Chapter 17 Air Quality Permits Procedures
                  
                
                
                  
                    Section .0100 General Provisions
                  
                
                
                  Section .0101
                  Required Air Quality Permits
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0102
                  Activities Exempted from Permit Requirements
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0103
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0104
                  Where to Obtain and File Permit Applications
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0105
                  Copies of Referenced Documents
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0106
                  Incorporation by Reference
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0107
                  Confidential Information
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0109
                  Compliance Schedule for Previously Exempted Activities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0110
                  Retention of Permit at Permitted Facility
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0111
                  Applicability Determinations
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0112
                  Applications Requiring Professional Engineer Seal
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  
                    Section .0300 Construction and Operating Permit
                  
                
                
                  Section .0301
                  Applicability
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0302
                  Facilities not Likely to Contravene Demonstration
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0303
                  Definitions
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0304
                  Applications
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0305
                  Application Submittal Content
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0306
                  Permits Requiring Public Participation
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0307
                  Public Participation Procedures
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0308
                  Final Action On Permit Applications
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0309
                  Termination, Modification and Revocation of Permits
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0310
                  Permitting of Numerous Similar Facilities
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0311
                  Permitting of Facilities at Multiple Temporary Sites
                  6/14/1990
                  5/2/1991, 56 FR 20140
                
                
                  Section .0312
                  Application Processing Schedule
                  6/14/1990
                  5/2/1991, 56 FR 20140
                  
                
              
              (d) [Reserved]
              (e) EPA Approved North Carolina Non-regulatory Provisions.
                
              
              
                EPA-Approved North Carolina Non-Regulatory Provisions
                
                  Provision
                  State effective date
                  EPA approval date
                  
                    Federal Register citation
                  Explanation
                
                
                  Capital Area, North Carolina Interagency Transportation Conformity Memorandum of Agreement
                  1/1/2002
                  12/27/2002
                  67 FR 78986.
                
                
                  Durham-Chapel Hill Interagency Transportation Conformity Memorandum of Agreement
                  1/1/2002
                  12/27/2002
                  67 FR 78986.
                
                
                  Winston-Salem Interagency Transportation Conformity Memorandum of Agreement
                  1/01/2002
                  12/27/2002
                  67 FR 78986.
                
                
                  High Point Interagency Transportation Conformity Memorandum of Agreement
                  1/01/2002
                  12/27/2002
                  67 FR 78986.
                
                
                  Greensboro Interagency Transportation Conformity Memorandum of Agreement
                  1/01/2002
                  12/27/2002
                  67 FR 78986.
                
                
                  Gaston, North Carolina Interagency Transportation Conformity Memorandum of Agreement
                  1/1/2002
                  12/27/02
                  67 FR 78986.
                
                
                  Mecklenburg-Union Interagency Transportation Conformity Memorandum of Agreement
                  8/7/2003
                  9/15/2003
                  68 FR 53887.
                
                
                  10 Year Maintenance Plan Update for the Raleigh/Durham Area
                  6/4/2004
                  9/20/2004
                  69 FR 56163.
                
                
                  10 Year Maintenance Plan Update for the Greensboro/Winston-Salem/High Point Area
                  6/4/2004
                  9/20/2004
                  69 FR 56163.
                
                
                  Attainment Demonstration of the Mountain, Unifour, Triad and Fayetteville Early Action Compact Areas
                  12/21/2004
                  9/21/2005
                  70 FR 48874.
                
                
                  Charlotte, Raleigh-Durham, and Winston-Salem Carbon Monoxide Second 10-Year Maintenance Plan
                  3/18/05
                  3/24/06
                  71 FR 14817.
                
                
                  8-Hour Ozone Maintenance plan for the Rocky Mount, North Carolina area (Edgecombe and Nash Counties)
                  6/19/2006
                  11/6/2006
                  71 FR 64891.
                
                
                  8-Hour Ozone Maintenance plan for the Raleigh-Durham-Chapel Hill, North Carolina area (Durham, Franklin, Granville, Johnston, Orange, Person and Wake Counties in their entireties, and Baldwin, Center, New Hope and Williams Townships in Chatham County)
                  6/7/2007
                  12/26/2007
                  72 FR 72948.
                
                
                  1-Hour Ozone Maintenance plan revision for the Greensboro/Winston-Salem/High Point area (Davidson, Forsyth, and Guilford counties and a portion of Davie County)
                  2/4/2008
                  4/8/2008
                  73 FR 18963.
                
                
                  
                  8-Hour Ozone Maintenance Plan for the Great Smoky Mountains National Park Area
                  7/24/2009
                  12/07/2009
                  74 FR 63995.
                
                
                  1997 Annual PM2.5 Maintenance Plan for the Hickory, North Carolina Area (Catawba County)
                  12/18/2009
                  11/18/2011
                  76 FR 71452.
                
                
                  1997 Annual PM2.5 Maintenance Plan for the Hickory, North Carolina Area—MOVES Update
                  12/22/2010
                  11/18/2011
                  76 FR 71452.
                
                
                  1997 Annual PM2.5 Maintenance Plan for the Greensboro, North Carolina Area (Davidson and Guilford Counties)
                  12/18/2009
                  11/18/2011
                  76 FR 71455.
                
                
                  1997 Annual PM2.5 Maintenance Plan for the Greensboro, North Carolina Area—MOVES Update
                  12/22/2010
                  11/18/2011
                  76 FR 71455.
                
                
                  North Carolina 110(a)(1) and (2) Infrastructure Requirements for the 1997 8-Hour Ozone National Ambient Air Quality Standards
                  12/12/2007
                  2/6/2012
                  77 FR 5703.
                
                
                  1997 8-Hour Ozone 110(a)(1) Maintenance Plan for the Triad Area
                  4/13/2011
                  3/26/2012
                  76 FR 3611.
                
                
                  Supplement to 110(a)(1) Maintenance Plan for the Triad Area
                  5/18/2011
                  3/26/2012
                  76 FR 3611.
                
                
                  North Carolina portion of bi-state Charlotte; 1997 8-Hour Ozone 2002 Base Year Emissions Inventory
                  11/12/2009
                  5/4/2012
                  77 FR 26441.
                
                
                  Regional Haze Plan
                  11/17/2007
                  6/27/2012
                  77 FR 38185.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  4/1/2008
                  10/16/2012
                  77 FR 63238
                  With the exception of section 110(a)(2)(D)(i). With respect to sections 110(a)(2)(C) related to PSD requirements, 110(a)(2)(E)(ii) and 110(a)(2)(J) related to PSD requirements, EPA conditionally approved these requirements.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  9/21/2009
                  10/16/2012
                  77 FR 63238
                  With the exception of section 110(a)(2)(D)(i). With respect to sections 110(a)(2)(C) related to PSD requirements, 110(a)(2)(E)(ii) and 110(a)(2)(J) related to PSD requirements, EPA conditionally approved these requirements.
                
                
                  MVEB Update for the Redesignation and Maintenance Plan for the Rocky Mount, NC Area for the 1997 8-hour Ozone Standard
                  February 7, 2011
                  11/26/12
                  77 FR 59335.
                
                
                  1997 8-hour ozone reasonable further progress plan for North Carolina portion of the bi-state Charlotte Area
                  11/30/09
                  10/12/12
                  77 FR 62166.
                
                
                  8-Hour Carbon Monoxide Limited Maintenance Plan for Charlotte, Raleigh/Durham and Winston-Salem Maintenance Area
                  August 2, 2012
                  6/20/2013
                  78 FR 37122
                
                
                  
                  1997 8-hour ozone Maintenance Plan for the North Carolina portion of the bi-state Charlotte Area
                  November 2, 2011, and supplemented on March 28, 2013
                  12/2/13
                  78 FR 72039
                
                
                  North Carolina Transportation Conformity Air Quality Implementation Plan
                  July 12, 2013
                  12/26/13
                  78 FR 78272
                
                
                  Supplement Maintenance Plan for the Raleigh-Durham-Chapel Hill, NC 1997 8-hour Ozone Maintenance Area and RVP Standard
                  3/27/2013
                  1/2/14
                  79 FR 50
                
                
                  Supplement Maintenance Plan for the Greensboro/Winston-Salem/High Point Area, NC 1997 8-hour Ozone Maintenance Area and RVP Standard
                  4/2/2013
                  1/24/2014
                  79 FR 4085
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  4/1/2008
                  5/7/2014
                  79 FR 26149
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  9/21/2009
                  5/7/2014
                  79 FR 26149
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  Non-Interference Demonstration for the North Carolina Inspection and Maintenance Program
                  10/11/2013
                  2/5/2015
                  80 FR 6457
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead National Ambient Air Quality Standards
                  6/15/2012
                  3/9/2015
                  80 FR 12344
                  With the exception of PSD permitting requirements for major sources of sections 110(a)(2)(C), prong 3 of D(i), and (J) and the state board requirements of 110(E)(ii).
                
                
                  North Carolina portion of bi-state Charlotte Area; 2008 8-Hour Ozone Base Year Emissions Inventory
                  07/07/2014
                  4/21/15 2015
                  80 FR 22211
                
                
                  North Carolina portion of bi-state Charlotte Area; 2008 8-Hour Ozone Annual Emissions Reporting (Emissions Statements)
                  07/07/2014
                  4/21/15
                  80 FR 22211
                  
                
                
                  Supplement Maintenance Plan for the Charlotte Area, NC 2008 8-hour Ozone Maintenance Area and RVP Standard
                  4/16/2015
                  7/28/2015
                  80 FR 44869
                  Provides the non-interference demonstration for revising the Federal Low-Reid Vapor Pressure requirement for the Charlotte Area, NC.
                
                
                  2008 8-hour ozone Maintenance Plan for the North Carolina portion of the bi-state Charlotte Area
                  4/16/2015
                  7/28/2015
                  80 FR 44881
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 1997 8-hour Ozone NAAQS
                  7/27/2015
                  11/3/2015
                  80 FR 67646 
                  approving 110(a)(2)(E)(ii) as it relates to the Secretary of the DENR and his/her delegatee that approve permit or enforcement orders and appealed matters decided by ALJs.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 1997 Annual PM2.5 NAAQS
                  7/27/2015
                  11/3/2015
                  80 FR 67646
                  approving 110(a)(2)(E)(ii) as it relates to the Secretary of the DENR and his/her delegatee that approve permit or enforcement orders and appealed matters decided by ALJs.
                
                
                  
                  110(a)(1) and (2) Infrastructure Requirements for the 2006 24-hour PM2.5 NAAQS
                  7/27/2015
                  11/3/2015
                  80 FR 67646
                  approving 110(a)(2)(E)(ii) as it relates to the Secretary of the DENR and his/her delegatee that approve permit or enforcement orders and appealed matters decided by ALJs.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead NAAQS
                  7/27/2015
                  
                  
                  approving 110(a)(2)(E)(ii) as it relates to the Secretary of the DENR and his/her delegatee that approve permit or enforcement orders and appealed matters decided by ALJs.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-hour Ozone NAAQS
                  7/27/2015
                  
                  
                  approving 110(a)(2)(E)(ii) as it relates to the Secretary of the DENR and his/her delegatee that approve permit or enforcement orders and appealed matters decided by ALJs.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 NO2 NAAQS
                  7/27/2015
                  11/3/2015
                  80 FR 67646
                  approving 110(a)(2)(E)(ii) as it relates to the Secretary of the DENR and his/her delegatee that approve permit or enforcement orders and appealed matters decided by ALJs.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 SO2 NAAQS
                  7/27/2015
                  11/3/2015
                  80 FR 67646
                  approving 110(a)(2)(E)(ii) as it relates to the Secretary of the DENR and his/her delegatee that approve permit or enforcement orders and appealed matters decided by ALJs.
                
                
                  Chapter 7A section 754 of the North Carolina General Statues
                  7/27/2015
                  11/3/2015
                  80 FR 67646
                  Specifically, the following paragraph of 7A-754 stating “The Chief Administrative Law Judge and the administrative law judges shall comply with the Model Code of Judicial Conduct for State Administrative Law Judges, as adopted by the National Conference of Administrative Law Judges, Judicial Division, American Bar Association, (revised August 1998), as amended from time to time, except that the provisions of this section shall control as to the private practice of law in lieu of Canon 4G, and G.S. 126-13 shall control as to political activity in lieu of Canon 5.” is approved into the SIP.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone National Ambient Air Quality Standards
                  11/2/2012
                  11/5/2015
                  80 FR 68457
                  With the exception of sections: 110(a)(2)(C) and (J) concerning PSD permitting requirements; 110(a)(2)(D)(i)(I) and (II) (prongs 1 through 4) concerning interstate transport requirements; 110(a)(2)(E)(ii) concerning state board requirements.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  3/18/2014
                  4/26/2016
                  81 FR 24497
                  With the exception of the PSD permitting requirements for major sources of sections 110(a)(2)(C) and (J), the interstate transport requirements of section 110(a)(2)(D)(i)(I) and (II) (prongs 1, 2, 3, and 4), and the state board requirements of section 110(E)(ii).
                
                
                  BART Alternative Plan
                  10/31/2014
                  5/24/2016
                  81 FR 32654
                  This plan modifies the Regional Haze Plan approved with a state effective date of 11/17/2007 (see above) and converts the June 27, 2012, limited approval to a full approval.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone NAAQS
                  11/2/2012
                  6/3/2016
                  81 FR 35636
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  8/23/2013
                  6/3/2016
                  81 FR 35636
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  3/18/2014
                  6/3/2016
                  81 FR 35636
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  12/4/2015
                  6/3/2016
                  81 FR 35636
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  May 2013 Regional Haze Progress Report
                  5/31/2013
                  8/25/2016
                  81 FR 58401
                  Includes updated reasonable progress goals for North Carolina's Class I areas.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter NAAQS
                  4/1/2008
                  9/14/2016
                  81 FR 63111

                  Partially approve the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) and disapprove with respect to the PM2.5 increment requirements of 2010 PSD PM2.5 Rule.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter NAAQS
                  9/21/2009
                  9/14/2016
                  81 FR 63111

                  Partially approve the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) and disapprove with respect to the PM2.5 increment requirements of 2010 PSD PM2.5 Rule.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead NAAQS
                  6/15/2012
                  9/14/2016
                  81 FR 63111

                  Partially approve the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) and disapprove with respect to the PM2.5 increment requirements of 2010 PSD PM2.5 Rule.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone NAAQS
                  11/2/2012
                  9/14/2016
                  81 FR 63111

                  Partially approve the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) and disapprove with respect to the PM2.5 increment requirements of 2010 PSD PM2.5 Rule.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  8/23/2013
                  9/14/2016
                  81 FR 63111

                  Partially approve the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) and disapprove with respect to the PM2.5 increment requirements of 2010 PSD PM2.5 Rule.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  3/18/2014
                  9/14/2016
                  81 FR 63111

                  Partially approve the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) and disapprove with respect to the PM2.5 increment requirements of 2010 PSD PM2.5 Rule.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  12/4/2015
                  9/14/2016
                  81 FR 63111

                  Partially approve the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) and disapprove with respect to the PM2.5 increment requirements of 2010 PSD PM2.5 Rule.
                
                
                  Good Neighbor Provisions (Section 110(a)(2)(D)(i)(I)) for the 2010 1-hour NO2 NAAQS
                  3/24/2016
                  9/22/2016
                  81 FR 65288
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  8/23/2013
                  10/14/16
                  81 FR 70969
                  With the exception of sections: 110(a)(2)(E)(ii) concerning state boards; 110(a)(2)(C) and (J) concerning PSD permitting requirements; and 110(a)(2)(D)(i)(I) and (II) (prongs 1 through 4) concerning interstate transport requirements.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  12/4/2015
                  4/7/2017
                  82 FR 16924
                  With the exception of section 110(a)(2)(D)(i)(I) and (II) (prongs 1 through 4) and the PSD requirements of section 110(a)(2)(C) and (J).
                
                
                  
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone NAAQS
                  12/9/2015
                  10/4/2017
                  82 FR 46134
                  Addressing prongs 1 and 2 of section 110(a)(2)(D)(i) only.
                
                
                  North Carolina Removal of 26 Counties from Inspection and Maintenance Program and 110(l) Non-Interference Demonstration
                  11/17/2017
                  9/25/2018
                  83 FR 48383.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter NAAQS
                  4/1/2008
                  9/11/2018
                  83 FR 45827
                  Approved the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter NAAQS
                  9/21/2009
                  9/11/2018
                  83 FR 45827
                  Approved the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead NAAQS
                  6/15/2012
                  9/11/2018
                  83 FR 45827
                  Approved the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone NAAQS
                  11/2/2012
                  9/11/2018
                  83 FR 45827
                  Approved the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  8/23/2013
                  9/11/2018
                  83 FR 45827
                  Approved the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  3/18/2014
                  9/11/2018
                  83 FR 45827
                  Approved the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  12/4/2015
                  9/11/2018
                  83 FR 45827
                  Approved the PSD elements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  12/4/2015
                  9/25/2018
                  83 FR 48387
                  Addressing Prongs 1 and 2 of section 110(a)(2)(D)(i)(I) only.
                
                
                  2008 8-hour ozone Maintenance Plan for the North Carolina portion of the bi-state Charlotte Area
                  7/25/2018
                  9/11/2019
                  84 FR 47889
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2015 8-Hour Ozone NAAQS
                  9/27/2018
                  3/11/2020
                  85 FR 14147
                  With the exception of 110(a)(2)(D)(i)(I) (prongs 1 and 2) and PSD provisions related to major sources under sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3), and 110(a)(2)(J).
                
              
              [64 FR 27467, May 20, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1770, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1771
              Classification of regions.

              The North Carolina plan was evaluated on the basis of the following classifications:
              
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Western Mountain Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Eastern Mountain Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Metropolitan Charlotte Interstate
                  I
                  II
                  III
                  III
                  I
                
                
                  Northern Piedmont Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Eastern Piedmont Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Northern Coastal Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Southern Coastal Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Sandhills Intrastate
                  II
                  III
                  III
                  III
                  III
                
              
              [37 FR 10884, May 31, 1972]
            
            
              § 52.1772
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves North Carolina's plan for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of part D, title 1, of the Clean Air Act as amended in 1977.
              (b) New Source review permits issued pursuant to section 173 of the Clean Air Act will not be deemed valid by EPA unless the provisions of Section V of the Emission Offset (Interpretative Rule) published on January 16, 1979 (44 FR 3274) are met.
              [45 FR 26043, Apr. 17, 1980, as amended at 75 FR 82558, Dec. 30, 2010; 76 FR 64244, Oct. 18, 2011; 79 FR 30051, May 27, 2014]
            
            
              §§ 52.1773-52.1774
              [Reserved]
            
            
              § 52.1775
              Rules and regulations.
              Paragraph (g) of regulation 2D.0535 is disapproved because its automatic exemption for excess emissions during startup and shutdown is inconsistent with the Clean Air Act.
              [51 FR 32075, Sept. 9, 1986]
            
            
              §§ 52.1776-52.1777
              [Reserved]
            
            
              § 52.1778
              Significant deterioration of air quality.
              (a)-(b) [Reserved]
              (c) All applications and other information required pursuant to § 52.21 from sources located in the State of North Carolina shall be submitted to the appropriate state or local agency for which the source is located, rather than to EPA's Region 4 office: North Carolina Department of Environmental Quality, Division of Air Quality, 1641 Mail Service Center, Raleigh, North Carolina 27699-1641; Forsyth County Office of Environmental Assistance and Protection, 201 North Chestnut Street, Winston-Salem, North Carolina 27101-4120; Mecklenburg County Land Use and Environmental Services Agency, Air Quality, 2145 Suttle Avenue, Charlotte, North Carolina 28208; or Western North Carolina Regional Air Quality Agency, 125 S. Lexington Ave., Suite 101, Asheville, North Carolina 28801-3661.
              [43 FR 26410, June 19, 1978, as amended at 47 FR 7837, Feb. 23, 1982; 74 FR 55143, Oct. 27, 2009; 77 FR 23398, Apr. 19, 2012; 79 FR 30051, May 27, 2014; 82 FR 32645, July 17, 2017]
            
            
              § 52.1779
              Control strategy: Ozone.
              (a) Determination of attaining data. EPA has determined, as of November 15, 2011, the bi-state Charlotte-Gastonia-Rockhill, North Carolina-South Carolina nonattainment area has attaining data for the 1997 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standards for as long as this area continues to meet the 1997 8-hour ozone NAAQS.

              (b) Based upon EPA's review of the air quality data for the 3-year period 2008-2010, EPA determined that the Charlotte-Gastonia-Rock Hill, North Carolina-South Carolina, 1997 8-hour ozone nonattainment Area attained the 1997 8-hour ozone NAAQS by the applicable attainment date of June 15, 2011. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2) to determine, based on the Area's air quality as of the attainment date, whether the Area attained the standard. EPA also determined that the Charlotte-Gastonia-Rock Hill, North Carolina-South Carolina, 1997 8-hour ozone nonattainment Area is not subject to the consequences of failing to attain pursuant to section 181(b)(2).
              (c) Determination of attainment. The EPA has determined, as of June 3, 2016, that based on 2012 to 2014 ambient air quality data, the Charlotte-Rock Hill, NC-SC 2008 ozone Marginal nonattainment area has attained the 2008 ozone NAAQS. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality data as of the attainment date, whether the area attained the standard. The EPA also determined that the Charlotte-Rock Hill, NC-SC nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).
              [76 FR 70659, Nov. 15, 2011, as amended at 77 FR 13494, Mar. 7, 2012; 81 FR 26710, May 4, 2016]
            
            
              § 52.1780
              [Reserved]
            
            
              § 52.1781
              Control strategy: Sulfur oxides and particulate matter.
              (a) The plan's control strategy for particulate matter as outlined in the three-year variance for the coal-fired units of Duke Power Company and Carolina Power & Light Company from the particulate emission limits of Regulation 15 N.C.A.C. 2D.0503, with submittals on June 18, September 7, October 31, and December 14, 1979, by the North Carolina Department of Natural Resources and Community Development, is disapproved only insofar that it provides an exemption for excess emissions during periods of startup, shutdown, and verified malfunction. (See § 52.1770(c)(22).)
              (b) The plan's control strategy for particulate matter as contained in regulation 15 NCAC 2D.0536, which was submitted on January 24 and February 21, 1983, and on December 17, 1985, and became effective on August 1, 1987, is disapproved insofar as it provides annual opacity limits for the seven plants of Duke Power Company and for Plants Roxboro and Cape Fear of Carolina Power and Light Company.
              (c) The plan's control strategy for particulate matter as contained in revisions to 15 NCAC 2D.0536 submitted on January 24, 1983, February 21, 1983, and December 17, 1985, is disapproved as it applies to the Carolina Power and Light Asheville, Lee, Sutton and Weatherspoon Plants. These plants will continue to be subject to the particulate limits of 15 NCAC 2D.0503, contained in the original SIP, submitted to EPA on January 27, 1972, and approved on May 31, 1982 at 47 FR 10884.
              (d) In letters dated February 4, 1987, and June 15, 1987, the North Carolina Department of Natural Resources and Community Development certified that no emission limits in the State's plan are based on dispersion techniques not permitted by EPA's stack height rules.
              (e) Determination of Attaining Data. EPA has determined, as of January 4, 2010, the Greensboro-Winston-Salem-High Point, North Carolina, nonattainment area has attaining data for the 1997 PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 PM2.5 NAAQS.
              (f) Determination of Attaining Data. EPA has determined, as of January 5, 2010, the Hickory-Morganton-Lenoir, North Carolina, nonattainment area has attaining data for the 1997 PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 PM2.5 NAAQS.
              (g) Disapproval. EPA is disapproving portions of North Carolina's Infrastructure SIP for the 2006 24-hour PM2.5 NAAQS addressing interstate transport, specifically with respect to section 110(a)(2)(D)(i)(I).

              (h) North Carolina submitted a control strategy plan for particulate matter entitled, “An Act to Improve Air Quality in the State by Imposing Limits on the Emission of Certain Pollutants from Certain Facilities that Burn Coal to Generate Electricity and to Provide for Recovery by Electric Utilities of the Costs of Achieving Compliance with Those Limits.” The State expects the resulting emission reductions of nitrogen oxides and sulfur dioxide from this control plan will serve as a significant step towards meeting the 1997 PM2.5 and 8-hour ozone national ambient air quality standards (NAAQS), among other NAAQS, improving visibility in the mountains and other scenic vistas, and reducing acid rain. The specific approved provisions, submitted on August 21, 2009, are paragraphs (a) through (e) of Section 1 of Session Law 2002-4, Senate Bill 1078 enacted and state effective on June 20, 2002. This approval does not include paragraphs (f) through (j) of Section 1 of Senate Bill 1078 nor any of Section 2 of Senate Bill 1078.
              [45 FR 55425, Aug. 20, 1980, as amended at 53 FR 11071, Apr. 5, 1988; 53 FR 22488, June 16, 1988; 54 FR 9434, Mar. 7, 1989; 54 FR 13185, Mar. 31, 1989; 75 FR 56, Jan. 4, 2010; 75 FR 232, Jan. 5, 2010; 75 FR 75626, 75627, Dec. 6, 2010; 76 FR 43175, July 20, 2011; 76 FR 59251, Sept. 26, 2011]
            
            
              § 52.1783
              Original identification of plan section.
              (a) This section identified the original “Air Implementation Plan for the State of North Carolina” and all revisions submitted by North Carolina that were federally approved prior to December 1, 1998. The information in this section is available in the 40 CFR, part 52 edition revised as of July 1, 1999, the 40 CFR, part 52, Volume 2 of 2 (§§ 52.1019 to End) editions revised as of July 1, 2000 through July 1, 2011, and the 40 CFR, part 52, Volume 2 of 3 (§§ 52.1019 to 52.2019) editions revised as of July 1, 2012.
              (b)-(c) [Reserved]
              [79 FR 30051, May 27, 2014]
            
            
              § 52.1784
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of North Carolina and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to North Carolina's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to North Carolina's SIP.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of North Carolina's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of North Carolina and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.
              (2) [Reserved]
              [76 FR 48371, Aug. 8, 2011, as amended at 81 FR 74586, 74599, Oct. 26, 2016]
            
            
              § 52.1785
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of North Carolina and Indian country within the borders of the State and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to North Carolina's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39 for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to North Carolina's SIP.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of North Carolina's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48371, Aug. 8, 2011, as amended at 81 FR 74586, 74599, Oct. 26, 2016]
            
          
          
            Subpart JJ—North Dakota
            
              § 52.1820
              Identification of plan.
              Link to an amendment published at 85 FR 38081, June 25, 2020.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan for North Dakota under section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards or other requirements under the Clean Air Act.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to August 1, 2015, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after August 1, 2015, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 8 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of August 1, 2015.

              (3) Copies of the materials incorporated by reference may be inspected at the EPA Region 8 Office, Office of Partnerships and Regulatory Assistance (OPRA), Air Program, 1595 Wynkoop Street, Denver, Colorado 80202-1129.
              
              (c) EPA-approved regulations.
              
              
                
                  Rule No.
                  Rule title
                  Stateeffective
                    date
                  
                  EPAeffective
                    date
                  
                  Final rule citation/date
                  Comments
                
                
                  
                    33.1-15-01. General Provisions
                  
                
                
                  33.1-15-01-01
                  Purpose
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-01 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-01-02
                  Scope
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-02 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-01-03
                  Authority
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-03 on 4/2/2004, 69 FR 17302.
                
                
                  33.1-15-01-04
                  Definitions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-04 on 10/21/2016, 81 FR 72718.
                
                
                  33.1-15-01-05
                  Abbreviations
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-05 on 10/21/2016, 81 FR 72718.
                
                
                  33.1-15-01-06
                  Entry onto Premises—Authority
                  1/1/2019
                  4/30/2019
                  84 FR 1610,  2/5/2019
                  Originally approved as 33-15-01-06 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-01-07
                  Variances
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-07 on 6/26/1992, 57 FR 28619.
                
                
                  33.1-15-01-08
                  Circumvention
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-08 on 6/26/1992, 57 FR 28619.
                
                
                  33.1-15-01-09
                  Severability
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-09 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-01-10
                  Land use plans and zoning regulations
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-10 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-01-12
                  Measurement of emissions of air contaminants
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-12 on 2/28/2003, 68 FR 9565.
                
                
                  33.1-15-01-13
                  Shutdown and malfunction of an installation—Requirement for notification
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-13 on 10/21/2016, 81 FR 72718.
                
                
                  33.1-15-01-14
                  Time schedule for compliance
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-14 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-01-15
                  Prohibition of air pollution
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-15 on 2/28/2003, 68 FR 9565.
                
                
                  33.1-15-01-16
                  Confidentiality of records
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-16 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-01-17
                  Enforcement
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-17 on 10/21/2004, 69 FR 61762.
                
                
                  
                  33.1-15-01-18
                  Compliance Certifications
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-01-18 on 10/21/2004, 69 FR 61762.
                
                
                  
                    33.1-15-02. Ambient Air Quality Standards
                  
                
                
                  33.1-15-02-01
                  Scope
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-02-01 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-02-02
                  Purpose
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-02-02 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-02-03
                  Air quality guidelines
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-02-03 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-02-04
                  Ambient air quality standards
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-02-04 on 5/2/2014, 79 FR 25021.
                
                
                  33.1-15-02-05
                  Method of sampling and analysis
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/19
                  Originally approved as 33-15-02-05 on 10/8/1996, 61 FR 52865.
                
                
                  33.1-15-02-06
                  Reference conditions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-02-06 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-02-07
                  Concentration of air contaminants in the ambient air restricted
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-02-07 on 5/2/2014, 79 FR 25021.
                
                
                  Table 1
                  Ambient Air Quality Standards
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as Table 1 on 10/21/2016, 81 FR 72718.
                
                
                  Table 2
                  National Ambient Air Quality Standards
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as Table 2 on 5/2/2014, 79 FR 25021.
                
                
                  
                    33.1-15-03. Restriction of Emission of Visible Air Contaminants
                  
                
                
                  33.1-15-03-01
                  Restrictions applicable to existing installations
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-03-01 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-03-02
                  Restrictions applicable to new installations and all incinerators
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-03-02 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-03-03
                  Restrictions applicable to fugitive emissions
                  1/1/2019
                  4/30/2019
                  84 FR 1610,  2/5/19
                  Originally approved as 33-15-03-03 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-03-03.1
                  Restrictions applicable to flares
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-03-03.1 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-03-04
                  Exceptions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-03-04 on 10/21/2016, 81 FR 72718.
                
                
                  33.1-15-03-05
                  Method of measurement
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-03-05 on 10/10/2017, 82 FR 46919.
                
                
                  
                  
                    33.1-15-04. Open Burning Restrictions
                  
                
                
                  33.1-15-04-01
                  Refuse burning restrictions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-04-01 on 5/27/2008, 73 FR 30308.
                
                
                  33.1-15-04-02
                  Permissible open burning
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-04-02 on 10/21/2016, 81 FR 72718.
                
                
                  
                    33.1-15-05. Emissions of Particulate Matter Restricted
                  
                
                
                  33.1-15-05-01
                  Restriction of emission of particulate matter from industrial processes
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-05-01 on 11/21/2014, 79 FR 63045.
                
                
                  33.1-15-05-02
                  Maximum allowable emission of particulate matter from fuel burning equipment used for indirect heating
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-05-02 on 10/21/2004, 69 FR 61762.
                
                
                  33.1-15-05-03.2
                  Refuse incinerators
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-05-03.2 on 11/4/2011, 76 FR 68317.
                
                
                  33.1-15-05-03.3
                  Other waste incinerators
                  1/1/2019
                  4/30/2019 
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-05-03.3 on 10/21/2004, 69 FR 61762.
                
                
                  33.1-15-05-04
                  Methods of measurement
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-05-04 on 10/21/2016, 81 FR 72718.
                
                
                  
                    33.1-15-06. Emissions of Sulfur Compounds Restricted
                  
                
                
                  33.1-15-06-01
                  Restriction of emissions of sulfur dioxide from use of fuel
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-06-01 on 10/21/2004, 69 FR 61762See 63 FR 45722 (8/27/98) for additional material.
                  
                
                
                  33.1-15-06-02
                  Restriction of emissions of sulfur oxides from industrial processes
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-06-02 on 10/20/1993, 58 FR 54041.
                
                
                  33.1-15-06-03
                  Methods of measurement
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-06-03 on 10/21/2004, 69 FR 61762.
                
                
                  33.1-15-06-04
                  Continuous emission monitoring requirements
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-06-04 on 10/20/1993, 58 FR 54041.
                
                
                  33.1-15-06-05
                  Reporting and recordkeeping requirements
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-06-05 on 10/21/2016, 81 FR 72718.
                
                
                  
                    33.1-15-07. Control of Organic Compounds Emissions
                  
                
                
                  33.1-15-07-01
                  Requirements for construction of organic compounds facilities
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-07-01 on 8/31/1999, 64 FR 47395.
                
                
                  
                  33.1-15-07-02
                  Requirements for organic compounds gas disposal
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-07-02 on 8/21/1995, 60 FR 43396.
                
                
                  
                    33.1-15-08. Control of Air Pollution From Vehicles and Other Internal Combustion Engines
                  
                
                
                  33.1-15-08-01
                  Internal combustion engine emissions restricted
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-08-01 on 11/2/1979, 44 FR 63102.
                
                
                  33.1-15-08-02
                  Removal and/or disabling of motor vehicle pollution control devices prohibited
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-08-02 on 11/2/1979, 44 FR 63102.
                
                
                  
                    33.1-15-10. Control of Pesticides
                  
                
                
                  33.1-15-10-01
                  Pesticide use restricted
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-10-01 on 8/9/1990, 55 FR 32403.
                
                
                  33.1-15-10-02
                  Restrictions on the disposal of surplus pesticides and empty pesticide containers
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-10-02 on 6/26/1992, 57 FR 28619.
                
                
                  
                    33.1-15-11. Prevention of Air Pollution Emergency Episodes
                  
                
                
                  33.1-15-11-01
                  Air pollution emergency
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-11-01 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-11-02
                  Air pollution episode criteria
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-11-02 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-11-03
                  Abatement strategies emission reduction plans
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-11-03 on 5/12/1989, 54 FR 20574.
                
                
                  33.1-15-11-04
                  Preplanned abatement strategies plans
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-11-04 on 8/9/1990, 55 FR 32403.
                
                
                  Table 6
                  Air pollution episode criteria
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as Table 6 on 4/21/1997, 62 FR 19224.
                
                
                  Table 7
                  Abatement strategies emission reduction plans
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as Table 7 on 4/21/1997, 62 FR 19224.
                
                
                  
                    33.1-15-14. Designated Air Contaminant Sources, Permit To Construct, Minor Source Permit To Operate, Title V Permit To Operate
                  
                
                
                  33.1-15-14-01
                  Designated air contaminant sources
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-14-01 on 5/2/2014, 79 FR 25021.
                
                
                  33.1-15-14-01.1
                  Definitions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-14-01 on 4/21/1997, 62 FR 19224.
                
                
                  
                  33.1-15-14-02
                  Permit to construct
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-14-02 on 10/10/2017, 82 FR 46919Excluding subsections 1, 12, 13, 3.c., 13.b.1., 5, 13.c., 13.i(5), 13.o., and 19 (one sentence) which were subsequently revised and approved. See 57 FR 28619 (6/26/92), regarding State's commitment to meet requirements of EPA's “Guideline on Air Quality Models (revised).”.
                  
                
                
                  33.1-15-14-03
                  Minor source permit to operate
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-14-03 on 5/2/2014, 79 FR 25021.
                
                
                  33.1-15-14-07
                  Source exclusion from title V permit to operate requirements
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-14-07 on 2/28/2003, 68 FR 9565.
                
                
                  
                    33.1-15-15. Prevention of Significant Deterioration of Air Quality
                  
                
                
                  33.1-15-15-01.1
                  Purpose
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-15-01 on 7/19/2007, 72 FR 39564.
                
                
                  33.1-15-15-01.2
                  Scope
                  1/1/2019
                  5/11/2020
                  85 FR 20165, 4/10/2020
                  Originally approved as 33-15-15-01 on 10/21/2016, 81 FR 72718.
                
                
                  33.1-15-15-02
                  Reclassification
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-15-02 on 7/19/2007, 72 FR 39564.
                
                
                  
                    33.1-15-17. Restriction of Fugitive Emissions
                  
                
                
                  33.1-15-17-01
                  General provisions—applicability and designation of affected facilities
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-17-01 on 2/28/2003, 68 FR 9565.
                
                
                  33.1-15-17-02
                  Restriction of fugitive particulate emissions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-17-02 on 10/21/2016, 81 FR 72718.
                
                
                  33.1-15-17-03
                  Reasonable precautions for abating and preventing fugitive particulate emissions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-17-03 on 11/2/1979, 44 FR 63102.
                
                
                  33.1-15-17-04
                  Restriction of fugitive gaseous emissions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-17-04 on 11/2/1979, 44 FR 63102.
                
                
                  
                    33.1-15-18. Stack Heights
                  
                
                
                  33.1-15-18-01
                  General provisions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-18-01 on 11/14/1988, 53 FR 45763.
                
                
                  
                  33.1-15-18-02
                  Good engineering practice demonstrations
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-18-02 on 11/14/1988, 53 FR 45763.
                
                
                  33.1-15-18-03
                  Exemptions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-18-03 on 11/14/1988, 53 FR 45763.
                
                
                  
                    33.1-15-19. Visibility Protection
                  
                
                
                  33.1-15-19-01
                  General provisions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-19-01 on 9/28/88, 53 FR 37757.
                
                
                  33.1-15-19-02
                  Review of new major stationary sources and major modifications
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-19-02 on 9/28/88, 53 FR 37757.
                
                
                  33.1-15-19-03
                  Visibility monitoring
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-19-03 on 9/28/88, 53 FR 37757.
                
                
                  
                    33.1-15-20. Control of Emissions From Oil and Gas Well Production Facilities
                  
                
                
                  33.1-15-20-01
                  General provisions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-20-01 on 8/21/95, 60 FR 43396.
                
                
                  33.1-15-20-02
                  Registration and reporting requirements
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-20-02 on 8/21/95, 60 FR 43396.
                
                
                  33.1-15-20-03
                  Prevention of significant deterioration applicability and source information requirements
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-20-03 on 8/21/95, 60 FR 43396.
                
                
                  33.1-15-20-04
                  Requirements for control of production facility emissions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-20-04 on 6/26/92, 57 FR 28619.
                
                
                  
                    33.1-15-23. Fees
                  
                
                
                  33.1-15-23-01
                  Definitions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-23-01 on 4/21/97, 62 FR 19224.
                
                
                  33.1-15-23-02
                  Permit to construct fees
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-23-02 on 10/21/16, 81 FR 72718.
                
                
                  33.1-15-23-03
                  Minor source permit to operate fees
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-23-03 on 10/21/16, 81 FR 72718.
                
                
                  
                    33.1-15-25. Regional Haze Requirements
                  
                
                
                  33.1-15-25-01
                  Definitions
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-25-01 on 4/6/12, 77 FR 20894.
                
                
                  33.1-15-25-02
                  Best available retrofit technology
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-25-02 on 4/6/12, 77 FR 20894.
                
                
                  
                  33.1-15-25-03
                  Guidelines for best available retrofit technology determinations under the regional haze rule
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-25-03 on 4/6/12, 77 FR 20894.
                
                
                  33.1-15-25-04
                  Monitoring, recordkeeping, and reporting
                  1/1/2019
                  4/30/2019
                  84 FR 1610, 2/5/2019
                  Originally approved as 33-15-25-04 on 4/6/12, 77 FR 20894.
                
              
              (d) EPA-approved source specific requirements.
              
              
                
                  Rule No.
                  Rule title
                  Stateeffective
                    date
                  
                  EPAeffective
                    date
                  
                  Final rulecitation/date
                  
                  Comments
                
                
                  
                    American Crystal Sugar at Drayton.
                  
                
                
                  Chapter 8, Section 8.3., Permit 730015
                  Continuous Emission Monitoring Requirements for Existing Stationary Sources, including Amendments to Permits to Operate and Department Order
                  5/6/77
                  10/17/77
                  42 FR 55471, 10/17/77
                
                
                  
                    Coal Creek Station Units 1 and 2.
                  
                
                
                  PTC10005
                  Air pollution Control permit to construct for best available retrofit technology (BART)
                  2/23/10
                  5/7/12
                  77 FR 20894, 4/6/12
                  Excluding disapproved NOX BART emissions limits for Units 1 and 2 and corresponding monitoring, recordkeeping, and reporting requirements.
                
                
                  
                    Heskett Station Units 1 and 2.
                  
                
                
                  Chapter 8, Section 8.3., Permit F76001
                  Continuous Emission Monitoring Requirements for Existing Stationary Sources, including amendments to Permits to Operate and Department Order
                  5/6/77
                  10/17/77
                  42 FR 55471, 10/17/77
                
                
                  PTC 10028
                  Air Pollution Control Permit to Construct for Best Available Retrofit Technology (BART) Heskett Unit 2
                  7/22/10
                  5/7/12
                  77 FR 20894, 4/6/12
                
                
                  
                    Leland Olds Units 1 and 2.
                  
                
                
                  Chapter 8, Section 9.3., Permit 730004
                  Continuous Emission Monitoring Requirements for Existing Stationary Sources, including amendments to Permits to Operate and Department Order
                  5/6/77
                  10/17/77
                  42 FR 55471, 10/17/77
                
                
                  
                  PTC10004
                  Air pollution control permit to construct for best available retrofit technology (BART)
                  2/23/10
                  5/7/12
                  77 FR 20894, 4/6/12
                
                
                  
                    Milton R. Young Station Units 1 and 2.
                  
                
                
                  Chapter 8, Section 8.3.2
                  Continuous Opacity Monitoring for M.R. Young Station Unit 1 Main Boiler
                  3/1/13
                  8/31/15
                  80 FR 37157, 6/30/15
                
                
                  PTC10007
                  Air pollution control permit to construct for best available retrofit technology (BART)
                  2/23/10
                  5/7/12
                  77 FR 20894, 4/6/12
                
                
                  
                    Stanton Station Unit 1.
                  
                
                
                  Chapter 8, Section 8.3.1., Permit F76007
                  Compliance Schedule for Installation of Continuous Opacity Monitoring Instruments
                  3/15/77
                  5/7/12
                  77 FR 20894, 4/6/12
                
                
                  PTC 10006
                  Air Pollution Control Permit to Construct for Best Available Retrofit Technology (BART)
                  2/23/10
                  5/7/12
                  77 FR 20894, 4/6/12
                
                
                  
                    Tesoro Mandan Refinery.
                  
                
                
                  77-311 APC
                  Compliance Schedule for Continuous Opacity Monitoring Instruments
                  5/9/77
                  7/28/08
                  73 FR 30308, 5/27/08
                
                
                  Chapter 8, Section 8.3.1
                  Continuous Opacity Monitoring for Fluid Bed Catalytic Cracking Units: Tesoro Refining and Marketing Co., Mandan Refinery
                  2/27/07
                  7/28/08
                  73 FR 30308, 5/27/08
                
              
              (e) EPA-approved nonregulatory provisions.
              
              
                
                  Rule No.
                  Rule title
                  Stateeffective
                    date
                  
                  EPAeffective
                    date
                  
                  Final rule citation/date
                  Comments
                
                
                  
                    Chapter 1. Introduction.
                  
                
                
                  Sections 1.1. thru 1.7
                  Section 1.1., Purpose; 1.2., Scope; 1.3., Classification of Regions; 1.4., Public Hearings; 1.5., Reports; 1.6., Provisions for Making Emissions Data Available to the Public; 1.7., Revisions, Individually Negotiated Compliance Schedules—Public Hearing (5/15/1973)
                  1/24/72
                  6/30/72
                  37 FR 10842, 5/31/72
                
                
                  
                  Section 1.8
                  Revisions: Public Hearing (11/20/1973)
                  11/20/73
                  11/16/77
                  42 FR 55471, 10/17/77
                
                
                  Section 1.9
                  Revisions: Public Hearing (5/22/1974)
                  5/22/74
                  11/16/77
                  42 FR 55471, 10/17/77
                
                
                  Section 1.10
                  Public Hearing: (11/17/1975) Adoption of regulations Pursuant to Request for Delegation of Authority to Implement and Enforce Federal NSPS, NESHAPS, and PSD Programs
                  11/17/75
                  11/16/77
                  42 FR 55471, 10/17/77
                
                
                  Section 1.13
                  Revisions, Public Hearing—Adoption of New and Revised Air Pollution Control Regulations and Revisions to the Implementation Plan
                  11/2/79
                  8/12/80
                  45 FR 53475, 8/12/80
                
                
                  Section 1.14
                  Revisions to the Implementation Plan
                  4/1/09
                  10/17/12
                  77 FR 57029, 9/17/12
                
                
                  
                    Chapter 2. Legal Authority.
                  
                
                
                  Sections 2.1. thru 2.10
                  2.1., Introduction; 2.2., 420.11(a); 2.3., 420.11(b); 2.4., 420.11(c); 2.5., 420.11(d); 2.6., 420.11(e); 2.7., 420.11(f); 2.8., Future Legal Authority Needs; 2.9., Legal Authority to Control Indirect Sources of Air Pollution; 2.10., Legal Authority to Implement and Enforce Federal NSPS, NESHAPS, and PSD Programs
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  Section 2.11
                  Legal Authority for Collection of Permit or Registration Processing Fees and Inspection Program Fees and Registration of Certain Air Contaminant Sources
                  7/1/79
                  8/12/80
                  45 FR 53475, 8/12/80
                
                
                  Section 2.15
                  Respecting Boards
                  3/1/13
                  8/28/13
                  78 FR 45867, 7/29/13
                
                
                  
                    Chapter 3. Control Strategy.
                  
                
                
                  Section 3.1
                  Introduction
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  Section 3.2
                  Control Strategy: Particulate Matter
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  Section 3.2.1
                  Control Strategy: Particulate Matter (PM10)
                  1/1/89
                  9/10/90
                  55 FR 32403, 8/0/90
                
                
                  Section 3.3
                  Control Strategy: Sulphur Oxides
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  Section 3.4
                  Control Strategy: Carbon Monoxide, Hydrocarbons, Photochemical Oxidants, and Nitrogen Dioxide
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  
                  Section 3.5
                  Future Control Strategy Needs
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  Section 3.6
                  Identification and Designation of Air Quality Maintenance Areas
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  Section 3.7
                  Visibility—Long-Term Strategy
                  
                  12/4/89
                  54 FR 41094, 10/5/89
                
                
                  
                    Chapter 4. Compliance Schedules.
                  
                
                
                  Chapter 4
                  Compliance Schedules
                  2/19/74
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  
                    Chapter 5. Prevention of Air Pollution Emergency Episodes.
                  
                
                
                  Chapter 5
                  Prevention of Air Pollution Emergency Episodes
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  Section 5.2.1
                  Replacement of TSP levels with PM10 levels
                  1/1/89
                  9/10/90
                  55 FR 32403, 8/9/90
                
                
                  
                    Chapter 6. Air Quality Surveillance.
                  
                
                
                  Section 6.1 thru 6.7
                  6.1., Introduction; 6.2., Ambient Air Quality Monitoring Network Design; 6.3., Ambient Air Quality Monitoring Network Description; 6.4., Station Designations; 6.5., Air Quality Monitoring Criteria; 6.6., Episode Monitoring; 6.7., Data Reporting
                  1/1/80
                  8/12/80
                  45 FR 53475, 8/12/80
                
                
                  Section 6.8
                  Annual Network Review
                  4/1/09
                  10/17/12
                  77 FR 57029, 9/17/12
                
                
                  Section 6.9
                  Public Notification
                  1/1/80
                  8/12/80
                  45 FR 53475, 8/12/89
                
                
                  Section 6.10
                  Visibility Monitoring
                  10/1/87
                  11/28/88
                  53 FR 37757, 9/28/88
                
                
                  Section 6.11
                  Particulate Matter (PM10)
                  1/1/89
                  9/10/90
                  55 FR 32403, 8/9/90
                
                
                  Section 6.11.3
                  Ozone
                  4/1/09
                  10/17/12
                  77 FR 57029, 9/17/12
                
                
                  Section 6.13
                  Visibility Monitoring: Theodore Roosevelt National Park
                  1/9/96
                  6/20/97
                  62 FR 19224, 4/21/97
                
                
                  
                    Chapter 7. Review of New Sources and Modifications.
                  
                
                
                  Sections 7.1 thru 7.6
                  Review of New Sources and Modifications
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  
                    Chapter 7.7. Air Quality Modeling.
                  
                
                
                  Section 7.7
                  Air Quality Modeling
                  4/1/09
                  10/17/09
                  77 FR 57029, 9/17/09
                
                
                  
                    Chapter 7.8. Interstate Transport.
                  
                
                
                  Section 7.8
                  Interstate Transport of Air Pollution
                  4/1/09
                  7/6/10
                  75 FR 31290, 6/3/10
                
                
                  Section 7.8.1

                  Interstate Transport Relating to the 1997 8-hour Ozone and PM2.5 National Ambient Air Quality Standards
                  4/1/09
                  12/22/10
                  75 FR 71023, 11/22/10
                
                
                  
                  
                    Chapter 8. Source Surveillance.
                  
                
                
                  Chapter 8
                  Source Surveillance
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  
                    Chapter 9. Resources.
                  
                
                
                  Chapter 9
                  Resources
                  4/1/09
                  10/17/12
                  77 FR 57029, 9/17/12
                
                
                  
                    Chapter 10. Intergovernmental Cooperation.
                  
                
                
                  Chapter 10.
                  Intergovernmental Cooperation
                  1/24/72
                  5/31/72
                  37 FR 10842, 5/31/72
                
                
                  
                    Chapter 12. The Small Business Assistance Program.
                  
                
                
                  Chapter 12
                  The Small Business Assistance Program
                  10/23/92
                  2/10/94
                  59 FR 1485, 1/11/94
                
              
              [72 FR 9266, Mar. 1, 2007, as amended at 72 FR 39565, July 19, 2007; 73 FR 30313, May 27, 2008; 73 FR 36594, June 27, 2008; 75 FR 31305, June 3, 2010; 75 FR 71028, Nov. 22, 2010; 76 FR 68321, Nov. 4, 2011; 77 FR 20941, Apr. 6, 2012; 77 FR 57031, Sept. 17, 2012; 77 FR 64736, Oct. 23, 2012; 78 FR 45867, July 30, 2013; 79 FR 25023, May 2, 2014; 80 FR 22111, Apr. 21, 2015; 80 FR 37160, June 30, 2015; 80 FR 76212, Dec. 8, 2015; 81 FR 72718, Oct. 21, 2016; 82 FR 46920, Oct. 10, 2017; 84 FR 11651, Mar. 28, 2019; 84 FR 1611, Feb. 5, 2019; 84 FR 8260, 8261, Mar. 7, 2019; 85 FR 20178, Apr. 10, 2020]
              § 52.1820, Nt.
              
                Effective Date Note:
                At 85 FR 38081, June 25, 2020, § 52.1820(c) was amended by revising the entries “33.1-15-14-02. Permit to construct,” and “33.1-15-15-01.2. Scope,” effective July 27, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 52.1820
                    Identification of plan.
                    
                    (c) * * *
                    
                      
                        Rule No.
                        Rule title
                        Stateeffective
                          date
                        
                        EPAeffective
                          date
                        
                        Final rule citation/date
                        Comments
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          33.1-15-14. Designated Air Contaminant Sources Permit to Construct Minor Source Permit to Operate Title V Permit to Operate
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        33.1-15-14-02
                        Permit to Construct
                        7/1/2016
                        7/27/2020
                        85 FR 38079, 6/25/2020
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          33.1-15-15. Prevention of Significant Deterioration of Air Quality
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        33.1-15-15-01.2
                        Scope
                        7/1/2016
                        7/27/2020
                        85 FR 38079, 6/25/2020
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                  
                
              
            
            
              § 52.1821
              Classification of regions.

              The North Dakota plan was evaluated on the basis of the following classifications:
              
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Metropolitan Fargo-Moorhead Interstate
                  II
                  III
                  III
                  III
                  III
                
                
                  North Dakota Intrastate
                  II
                  III
                  III
                  III
                  III
                
              
              [37 FR 10885, May 31, 1972]
            
            
              § 52.1822
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves the North Dakota plan for the attainment and maintenance of the national standards.
              [39 FR 7283, Feb. 25, 1974]
            
            
              § 52.1823
              [Reserved]
            
            
              § 52.1824
              Review of new sources and modifications.
              (a)-(b) [Reserved]

              (c) The State of North Dakota has clarified the language contained in the North Dakota Administrative Code on the use of the EPA “Guideline on Air Quality Models” as supplemented by the “North Dakota Guideline for Air Quality Modeling Analysis”.In a letter to Douglas M. Skie, EPA, dated February 14, 1992, Dana K. Mount, Director of the Division of Environmental Engineering, stated:
              
              
                To clarify this issue, the State of North Dakota will commit to meeting all requirements of the EPA Guideline for air quality modeling demonstrations associated with the permitting of new PSD sources, PSD major modifications, and sources which will be located in nonattainment areas. If any conflict exists, the EPA Guideline will take precedence for these source categories.
              
              [39 FR 7283, Feb. 25, 1974, as amended at 51 FR 40677, Nov. 7, 1986; 57 FR 28620, June 26, 1992; 61 FR 16062, Apr. 11, 1996]
            
            
              § 52.1825
              Federal implementation plan for regional haze.
              (a) Applicability. This section applies to each owner and operator of the following coal-fired electric generating units (EGUs) in the State of North Dakota: Coal Creek Station, Units 1 and 2; Antelope Valley Station, Units 1 and 2.
              (b) Definitions. Terms not defined below shall have the meaning given them in the Clean Air Act or EPA's regulations implementing the Clean Air Act. For purposes of this section:
              (1) Boiler operating day means a 24-hour period between 12 midnight and the following midnight during which any fuel is combusted at any time in the EGU. It is not necessary for fuel to be combusted for the entire 24-hour period.
              (2) Continuous emission monitoring system or CEMS means the equipment required by this section to sample, analyze, measure, and provide, by means of readings recorded at least once every 15 minutes (using an automated data acquisition and handling system (DAHS)), a permanent record of NOX emissions, other pollutant emissions, diluent, or stack gas volumetric flow rate.
              (3) NO
                X means nitrogen oxides.
              (4) Owner/operator means any person who owns or who operates, controls, or supervises an EGU identified in paragraph (a) of this section.
              (5) Unit means any of the EGUs identified in paragraph (a) of this section.
              (c) Emissions limitations. (1) The owners/operators subject to this section shall not emit or cause to be emitted NOX in excess of the following limitations, in pounds per million British thermal units (lb/MMBtu), averaged over a rolling 30-day period:
              
                
                  Source name
                  NOX Emission limit (lb/MMBtu)
                
                
                  Coal Creek Station, Units 1 and 2
                  0.13, averaged across both units.
                
                
                  Antelope Valley Station, Unit 1
                  0.17.
                
                
                  Antelope Valley Station, Unit 2
                  0.17.
                
              

              (2) These emission limitations shall apply at all times, including startups, shutdowns, emergencies, and malfunctions.
              (d) Compliance date. The owners and operators of Coal Creek Station shall comply with the emissions limitation and other requirements of this section within five (5) years of the effective date of this rule, unless otherwise indicated in specific paragraphs. The owners and operators of Antelope Valley Station shall comply with the emissions limitations and other requirements of this section as expeditiously as practicable, but no later than July 31, 2018, unless otherwise indicated in specific paragraphs.
              (e) Compliance determination—(1) CEMS. At all times after the compliance date specified in paragraph (d) of this section, the owner/operator of each unit shall maintain, calibrate, and operate a CEMS, in full compliance with the requirements found at 40 CFR part 75, to accurately measure NOX, diluent, and stack gas volumetric flow rate from each unit. The CEMS shall be used to determine compliance with the emission limitations in paragraph (c) of this section for each unit.
              (2) Method. (i) For any hour in which fuel is combusted in a unit, the owner/operator of each unit shall calculate the hourly average NOX concentration in lb/MMBtu at the CEMS in accordance with the requirements of 40 CFR part 75. At the end of each boiler operating day, the owner/operator shall calculate and record a new 30-day rolling average emission rate in lb/MMBtu from the arithmetic average of all valid hourly emission rates from the CEMS for the current boiler operating day and the previous 29 successive boiler operating days.
              (ii) An hourly average NOX emission rate in lb/MMBtu is valid only if the minimum number of data points, as specified in 40 CFR part 75, is acquired by both the NOX pollutant concentration monitor and the diluent monitor (O2 or CO2).
              (iii) Data reported to meet the requirements of this section shall not include data substituted using the missing data substitution procedures of subpart D of 40 CFR part 75, nor shall the data have been bias adjusted according to the procedures of 40 CFR part 75.
              (f) Recordkeeping. Owner/operator shall maintain the following records for at least five years:
              (1) All CEMS data, including the date, place, and time of sampling or measurement; parameters sampled or measured; and results.
              (2) Records of quality assurance and quality control activities for emissions measuring systems including, but not limited to, any records required by 40 CFR part 75.
              (3) Records of all major maintenance activities conducted on emission units, air pollution control equipment, and CEMS.
              (4) Any other records required by 40 CFR part 75.
              (g) Reporting. All reports under this section shall be submitted to the Director, Office of Enforcement, Compliance and Environmental Justice, U.S. Environmental Protection Agency, Region 8, Mail Code 8ENF-AT, 1595 Wynkoop Street, Denver, Colorado 80202-1129.
              (1) Owner/operator shall submit quarterly excess emissions reports no later than the 30th day following the end of each calendar quarter. Excess emissions means emissions that exceed the emissions limits specified in paragraph (c) of this section. The reports shall include the magnitude, date(s), and duration of each period of excess emissions, specific identification of each period of excess emissions that occurs during startups, shutdowns, and malfunctions of the unit, the nature and cause of any malfunction (if known), and the corrective action taken or preventative measures adopted.
              (2) Owner/operator shall submit quarterly CEMS performance reports, to include dates and duration of each period during which the CEMS was inoperative (except for zero and span adjustments and calibration checks), reason(s) why the CEMS was inoperative and steps taken to prevent recurrence, any CEMS repairs or adjustments, and results of any CEMS performance tests required by 40 CFR part 75 (Relative Accuracy Test Audits, Relative Accuracy Audits, and Cylinder Gas Audits).

              (3) When no excess emissions have occurred or the CEMS has not been inoperative, repaired, or adjusted during the reporting period, such information shall be stated in the report.
              
              (h) Notifications. (1) Owner/operator shall submit notification of commencement of construction of any equipment which is being constructed to comply with the NOX emission limits in paragraph (c) of this section.
              (2) Owner/operator shall submit semi-annual progress reports on construction of any such equipment.
              (3) Owner/operator shall submit notification of initial startup of any such equipment.
              (i) Equipment operation. At all times, owner/operator shall maintain each unit, including associated air pollution control equipment, in a manner consistent with good air pollution control practices for minimizing emissions.
              (j) Credible Evidence. Nothing in this section shall preclude the use, including the exclusive use, of any credible evidence or information, relevant to whether a source would have been in compliance with requirements of this section if the appropriate performance or compliance test procedures or method had been performed.
              [77 FR 20944, Apr. 6, 2012]
            
            
              §§ 52.1826-52.1828
              [Reserved]
            
            
              § 52.1829
              Prevention of significant deterioration of air quality.
              (a) The North Dakota plan, as submitted, is approved as meeting the requirements of Part C, Title I, of the Clean Air Act, except that it does not apply to sources proposing to construct on Indian Reservations.
              (b) Regulation for preventing of significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the North Dakota State implementation plan and are applicable to proposed major stationary sources or major modifications to be located on Indian Reservations.
              [44 FR 63103, Nov. 2, 1979. Correctly designated at 44 FR 75635, Dec. 21, 1979, as amended at 68 FR 11324, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 78 FR 45868, July 30, 2013; 81 FR 72720, Oct. 21, 2016]
            
            
              § 52.1831
              Visibility protection.
              A revision to the SIP was submitted by the Governor on April 18, 1989, for visibility general plan requirements and long-term strategies.
              [54 FR 41098, Oct. 5, 1989]
            
            
              § 52.1832
              Stack height regulations.

              The State of North Dakota has committed to revise its stack height regulations should EPA complete rulemaking to respond to the decision in NRDC v. Thomas, 838 F. 2d 1224 (D.C. Cir. 1988). In a letter to Douglas M. Skie, EPA, dated May 11, 1988, Dana K. Mount, Director, Division of Environmental Engineering stated:
              
              
                * * * We are submitting this letter to allow EPA to continue to process our current SIP submittal with the understanding that if EPA's response to the NRDC remand modified the July 8, 1985, regulations, EPA will notify the State of the rules that must be changed to comply with EPA's modified requirements. The State of North Dakota agrees to make the appropriate changes to its stack height rules.
              
              [53 FR 45764, Nov. 14, 1988]
            
            
              § 52.1833
              Section 110(a)(2) infrastructure requirements.
              (a) On November 23, 2009, Tom Bachman, Senior Environmental Engineer, North Dakota Department of Health, submitted a completeness criteria checklist which provides the State of North Dakota's SIP provisions which meet the requirements of CAA Section 110(a)(1) and (2). The following elements are approved for the 1997 ozone NAAQS: (A), (B), (C), (D)(ii), (E)(i), (E)(iii), (F), (G), (H), (J), (K), (L), and (M). The following element is conditionally approved for the 1997 ozone NAAQS: (E)(ii).

              (b) On August 12, 2010, Tom Bachman, Senior Environmental Engineer, North Dakota Department of Health, submitted a completeness criteria checklist which provides the State of North Dakota's SIP provisions which meet the requirements of CAA Section 110(a)(1) and (2). The following element is approved for the 2006 PM2.5 NAAQS: (D)(i)(I).

              (c) EPA is approving the following infrastructure elements for the 1997 and 2006 PM2.5 NAAQS: CAA section 110(a)(2)(A), (B), (C) with respect to minor NSR and PSD requirements, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). EPA is approving (D)(i)(II) with respect to PSD requirements for the 2006 PM2.5 NAAQS.

              (d) EPA is approving the following infrastructure elements for the 2008 ozone, 2008 Pb, and 2010 NO2 NAAQS: CAA 110(a)(2) (A), (B), (C) with respect to minor NSR and PSD requirements, (D)(i)(II) elements 3 and 4, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). EPA is approving element 4 of 110(a)(2)(D)(i)(II) for the 2006 PM2.5 NAAQS. Finally, EPA is approving D(i)(I) elements 1 and 2 for the 2008 Pb and 2010 NO2 NAAQS.
              (e) EPA is approving both elements of CAA section 110(a)(2)(D)(i)(I) for the 2008 ozone NAAQS, which was submitted to EPA on March 8, 2013.

              (f) The North Dakota Department of Health provided submissions to meet infrastructure requirements for the State of North Dakota for the 2010 SO2 and 2012 PM2.5 NAAQS on March 7, 2013 and August 23, 2015, respectively. The State's Infrastructure SIP for the 2010 SO2 and 2012 PM2.5 NAAQS is approved with respect to section (110)(a)(1) and the following elements of section (110)(a)(2): (A), (B), (C) with respect to minor NSR and PSD requirements, (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
              (g) EPA is approving the North Dakota 2012 PM2.5 NAAQS Infrastructure Certification, submitted to EPA on August 23, 2015, for both elements of CAA section 110(a)(2)(D)(i)(I) for the 2012 PM2.5 NAAQS.
              (h) EPA is approving the North Dakota 2010 SO2 NAAQS Infrastructure Certification, submitted to EPA on March 7, 2013, for both elements of CAA section 110(a)(2)(D)(i)(I) for the 2010 SO2 NAAQS.

              (i) The North Dakota Department of Environmental Quality submitted certification of North Dakota's infrastructure SIP for the 2015 O3 NAAQS on November 6, 2018. North Dakota's infrastructure certification demonstrates how the State, where applicable, has plans in place that meet the requirements of section 110 for (A), (B), (C), (D)(i)(I) (Prongs 1 and 2), (D)(i)(II) (Prong 3), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). The EPA is disapproving (D)(i)(II) (Prong 4).
              [77 FR 57032, Sept. 17, 2012, as amended at 78 FR 45458, July 29, 2013; 78 FR 45869, July 30, 2013; 80 FR 60541, Oct. 7, 2015; 81 FR 7708, Feb. 16, 2016; 82 FR 46682, Oct. 6, 2017; 83 FR 31329, July 5, 2018; 83 FR 44503, Aug. 31, 2018; 85 FR 20178, Apr. 10, 2020]
            
            
              § 52.1834
              Minor source permit to operate program.
              Emission limitations and related provisions, which, in accordance with Rule 33-15-14-03, are established as federally enforceable conditions in North Dakota minor source operating permits, shall be enforceable by EPA. EPA reserves the right to deem permit conditions not federally enforceable. Such a determination will be made according to appropriate procedures and will be based upon the permit, permit approval procedures, or permit requirements which do not conform with the operating permit program requirements of EPA's underlying regulations.
              [60 FR 43401, Aug. 21, 1995]
            
            
              § 52.1835
              Change to approved plan.
              North Dakota Administrative Code Chapter 33-15-12, Standards of Performance for New Stationary Sources, is removed from the approved plan. This change is a result of the State's September 10, 1997 request for delegation of authority to implement and enforce the Clean Air Act New Source Performance Standards (NSPS) promulgated in 40 CFR Part 60, as in effect on October 1, 1996 (except subpart Eb, which the State has not adopted). EPA granted that delegation of authority on May 28, 1998.
              [63 FR 45727, Aug. 27, 1998]
            
            
              § 52.1836
              Change to approved plan.

              North Dakota Administrative Code Chapter 33-15-13, National Emission Standards for Hazardous Air Pollutants, is removed from the approved plan. This change is a result of EPA's July 7, 1995 interim approval of North Dakota's Title V Operating Permit program, in which it granted delegation of authority to North Dakota to implement and enforce Clean Air Act section 112 requirements. That delegation of authority includes, among other things, the NESHAPs promulgated in 40 CFR part 61 (“part 61 NESHAPs”). With a September 10, 1997 submittal, the State requested delegation of authority to implement and enforce the Clean Air Act part 61 NESHAPSs (except subparts B, H, K, Q, R, T, and W, pertaining to radionuclides), as in effect on October 1, 1996. EPA did not act on the State's request for delegation of authority for 40 CFR part 61, subpart I (regarding radionuclide emissions from facilities licensed by the Nuclear Regulatory Commission and other Federal facilities not covered by subpart H) because EPA rescinded subpart I subsequent to the State's adoption of these revisions.
              [67 FR 62398, Oct. 7, 2002]
            
            
              § 52.1837
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of North Dakota” and all revisions submitted by North Dakota that were federally approved prior to July 31, 2006.
              (b) The plan was officially submitted on January 24, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Air quality maintenance area designation submitted June 26, 1974, by the Governor.
              (2) Compliance schedules submitted on June 14, 1973, by the Governor.
              (3) Provision for public notice and comment on new source reviews and a revised compliance schedule submitted on February 19, 1974, by the Governor.
              (4) Clarification concerning the revision of the secondary particulate standard attainment date submitted on November 21, 1974, by the Governor.
              (5) Explanation of why sources could not comply by the original attainment date submitted April 23, 1975, by the State Department of Health.
              (6) Revisions to the North Dakota Century Code making emission data public information and revising penalties, revised new source performance standards, emission standards for hazardous air pollutants, and prevention of significant air quality deterioration regulations submitted on May 26, 1976, by the Governor.
              (7) Supplemental information stating that the complete new source application would be available for public review submitted August 23, 1976 by the State Department of Health.
              (8) A revised compliance schedule for the Basin Electric Power Plant at Velva submitted on December 22, 1976, by the Governor.
              (9) Requirements for continuous opacity monitoring by 7 sources submitted on May 26, 1977, by the Governor.
              (10) Provisions to meet the requirements of Part C, Title I, and section 110 of the Clean Air Act, as amended in 1977, were submitted on July 17, 1978.
              (11) On January 25, 1980, the Governor submitted a plan revision to meet the requirements of Air Quality Monitoring 40 CFR part 58, subpart C, § 58.20, and Public Notification required under section 127 of the Clean Air Act.
              (12) A revision requiring flares to meet 20% opacity and have automatic ignitors or pilots, increasing construction permit fees to $75.00 and establishing annual permit to operate fees was submitted on May 6, 1982 by the Governor.
              (13) [Reserved]
              (14) Revisions to the Prevention of Significant Deterioration requirements in Chapter 33-15-15 of the North Dakota regulations were submitted on October 28, 1982 by the Governor, with supplemental information submitted on July 5, 1983, March 8, 1984 and June 20, 1984, by the State Agency.
              (15) A revision to the SIP was submitted by the Governor on January 26, 1988, for visibility monitoring and New Source Review.
              (i) Incorporation by reference.
              (A) In a letter dated January 26, 1988, Governor George A. Sinner submitted a SIP revision for visibility protection.
              (B) The SIP revision for visibility protection, “Chapter 6, Air Quality Surveillance, Section 6.10, Visibility Monitoring” and “Chapter 33-15-19, Visibility Protection”, became effective on October 1, 1987, through action by the North Dakota Legislative Council.
              (16) On January 26, 1988, the Governor submitted a plan adding Stack Height Regulations, Chapter 33-15-18.
              (i) Incorporation by reference.
              
              (A) Addition to North Dakota Air Pollution Control Rules Chapter 33-15-18, Stack Heights, was adopted on July 21, 1987 and effective on October 1, 1987.
              (17) In a letter dated April 18, 1986, the Director of the Division of Environmental Engineering, North Dakota Department of Health, submitted the stack height demonstration analysis with supplemental information submitted on July 21, 1987. EPA is approving the demonstration analysis for all of the stacks.
              (i) Incorporation by reference.
              (A) Stack height demonstration analysis submitted by the State on April 18, 1986 and July 21, 1987.
              (18) On January 26, 1988, the Governor of North Dakota submitted revisions to the plan. The revisions established new regulations and revised existing regulations and procedures.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules of the State of North Dakota Chapters 33-15-01, 33-15-02, 33-15-03, 33-15-04, 33-15-05, 33-15-07, 33-15-10, 33-15-11, 33-15-14, and 33-15-15, inclusive, and the addition of a new chapter 33-15-20 which were effective on October 1, 1987.
              (19) On April 18, 1989, the Governor of North Dakota submitted revisions to the plan. The revisions included updates to existing regulations and the Group III PM10 plan.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules of the State of North Dakota Chapters, 33-15-01, 33-15-02, 33-15-4, 33-15-07, 33-15-10, 33-15-11, 33-15-14, and 33-15-15, inclusive, which were effective on January 1, 1989.
              (ii) Additional material.
              (A) August 22, 1989 letter from Dana K. Mount, Director of the Division of Environmental Engineering, to Doug Skie, EPA.
              (B) August 28, 1989 letter from Dana K. Mount, Director of the Division of Environmental Engineering, to Laurie Ostrand, EPA.
              (C) September 5, 1989 letter from Terry O'Clair, Assistant Director of the Division of Environmental Engineering, to Laurie Ostrand, EPA.

              (20) On June 26, 1990, the Governor of North Dakota submitted revisions to the plan. The revisions include amendments to the prevention of significant deterioration of air quality (PSD) regulations to incorporate the nitrogen dioxide (NO2) increments and to make several “housekeeping” modifications.
              (i) Incorporation by reference.
              (A) Revisions to the North Dakota Administrative Code, Chapter 33-15-15, Prevention of Significant Deterioration of Air Quality, effective June 1, 1990.
              (ii) Additional material.
              (A) October 22, 1990, letter from Douglas Skie, EPA, to Dana Mount, Director, Division of Environmental Engineering, North Dakota State Department of Health and Consolidated Laboratories.
              (B) November 6, 1990 letter from Dana Mount, Director, Division of Environmental Engineering, North Dakota State Department of Health and Consolidated Laboratories, to Douglas Skie, EPA.
              (21) On June 26, 1990, the Governor of North Dakota submitted revisions to the plan for new source performance standards.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules of the State of North Dakota Chapter 33-15-12 which was effective on June 1, 1990.
              (ii) Additional material.
              (A) January 7, 1991, letter from James J. Scherer, EPA, to George A. Sinner, Governor, State of North Dakota, on the authority for implementation and enforcement of the New Source Performance Standards (NSPS) for 40 CFR part 60, subpart QQQ.
              (22) On June 26, 1990, the Governor of North Dakota submitted revisions to the plan. The revisions include amendments to the hydrogen sulfide standard and the format of other ambient standards, and various other minor changes.
              (i) Incorporation by reference.

              (A) Revisions to the North Dakota Administrative Code: General Provisions 33-15-01-04.30, 33-15-01-07.2, 33-15-01-08, 33-15-01-15.2, 33-15-01-17; Ambient Air Quality Standards 33-15-02 Table 1 standards for sulfur dioxide, hydrogen sulfide, carbon monoxide, ozone, and nitrogen dioxide; Emissions of Particulate Matter Restricted 33-15-05-02.2e, Table 4; Control of Pesticides 33-15-10-02.5; Designated Air Contaminant Sources, Permit to Construct, Permit to Operate 33-15-14-02.4.a and b, 33-15-14-02.5.a, 33-15-14-05.1.b(3); Control of Emissions from Oil and Gas Well Production Facilities 33-15-20-01.1, 33-15-20-01.2.l and m, 33-15-20-02.1, 33-15-20-03.1, 2, and 3, 33-15-20-04; effective June 1, 1990.
              (ii) Additional material. Letter dated February 14, 1992, from Dana K. Mount, Director, Division of Environmental Engineering, to Douglas M. Skie, EPA. This letter provided the State's commitment to meet all requirements of the EPA “Guideline on Air Quality Models (Revised)” for air quality modeling demonstrations associated with the permitting of new PSD sources, PSD major modifications, and sources to be located in nonattainment areas.
              (23) On June 30, 1992, the Governor of North Dakota submitted revisions to the plan for new source performance standards and national emission standards for hazardous air pollutants.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules, Chapter 33-15-12, Standards of Performance for New Stationary Sources, and Chapter 33-15-13, excluding Section 33-15-13-02, Emission Standards for Hazardous Air Pollutants, effective June 1, 1992.

              (24) On June 24, 1992, the governor of North Dakota submitted revisions to the plan. The revisions correct enforceability deficiencies in the SO2 regulations.
              (i) Incorporation by reference.
              (A) Revisions to the North Dakota Administrative Codes, Chapter 33-15-06, Emissions of Sulfur Compounds Restricted, which became effective June 1, 1992.
              (25) On November 2, 1992, the Governor of North Dakota submitted a plan for the establishment and implementation of a Small Business Assistance Program to be incorporated into the North Dakota State Implementation Plan as required by section 507 of the Clean Air Act.
              (i) Incorporation by reference.
              (A) Executive Order 1992-5, executed May 21, 1992, to establish a Small Business Compliance Advisory Panel.
              (ii) Additional materials.
              (A) November 2, 1992 letter from the Governor of North Dakota submitting a Small Business Assistance Program plan to EPA.
              (B) The State of North Dakota plan for the establishment and implementation of a Small Business Assistance Program, adopted by the North Dakota State Department of Health and Consolidated Laboratories on October 23, 1992, effective October 23, 1992.
              (26) The Governor of North Dakota submitted revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules with letters dated June 26, 1990, June 30, 1992, and April 29, 1994. The revisions address air pollution control rules regarding general provisions; emissions of particulate matter and organic compounds; new source performance standards (NSPS); national emission standards for hazardous air pollutants (NESHAPs); federally enforceable State operating permits (FESOPs); prevention of significant deterioration of air quality; and control of emissions from oil and gas well production facilities.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules as follows: Emissions of Particulate Matter Restricted 33-15-05-02, 33-15-05-03, and 33-15-05-04; Control of Organic Compound Emissions 33-15-07; Prevention of Significant Deterioration of Air Quality 33-15-15-01; and Control of Emissions from Oil and Gas Well Production Facilities 33-15-20-01, 33-15-20-02, and 33-15-20-03, effective June 1, 1992.
              (B) Revisions to the Air Pollution Control Rules as follows: General Provisions 33-15-01-04 and 33-15-01-13; Standards of Performance for New Stationary Sources 33-15-12; and Emission Standards for Hazardous Air Pollutants 33-15-13, effective June 1, 1992 and March 1, 1994.
              (C) Revisions to the Air Pollution Control Rules as follows: Designated Air Contaminant Sources, Permit to Construct, Minor Source Permit to Operate, Title V Permit to Operate, 33-15-14-01 through 33-15-14-05, effective March 1, 1994.

              (27) On April 29, 1994, the Governor of North Dakota submitted revisions to the prevention of significant deterioration regulations in chapter 33-15-15 of the North Dakota Air Pollution Control Rules to incorporate changes in the Federal PSD permitting regulations for utility pollution control projects, PM-10 increments, and municipal waste combustors.
              (i) Incorporation by reference.
              (A) Revisions to Chapter 33-15-15 of the North Dakota Air Pollution Control Rules, Section 33-15-15-01, Subsections 1.a.(3) and (4), 1.c, 1.e.(4), 1.h, 1.i, 1.m, 1.x.(2)(h)-(k), 1.aa.(2)(c), 1.bb, 1.dd, 1.ee, 1.ff, 1.hh, 2.b, 4.d.(3)(a), and 4.j.(4)(b), effective 3/1/94.
              (28) The Governor of North Dakota submitted revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules with a letter dated December 21, 1994. The submittal addressed revisions to air pollution control rules regarding general provisions; ambient air quality standards; new source performance standards (NSPS); and national emission standards for hazardous air pollutants (NESHAPs).
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules as follows: General Provisions 33-15-01-17 and 33-15-01-18; Ambient Air Quality Standards 33-15-02-05 and 33-15-02 Table 1; Standards of Performance for New Stationary Sources 33-15-12; and Emission Standards for Hazardous Air Pollutants 33-15-13, effective December 1, 1994.
              (B) [Reserved]
              (29) The Governor of North Dakota submitted revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules with letters dated August 15, 1995 and January 9, 1996. The revisions address air pollution control rules regarding general provisions; open burning; emissions of particulate matter, certain settleable acids and alkaline substances, and fugitives; air pollution emergency episodes; new source performance standards (NSPS); national emission standards for hazardous air pollutants (NESHAPs); and the minor source construction and operating permit programs. The State's January 9, 1996 submittal also revised SIP Chapter 6, Air Quality Surveillance, to identify current activities regarding visibility monitoring.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules as follows: Emissions of Particulate Matter Restricted 33-15-05-03., 33-15-05-03.1., 33-15-05-03.2., and 33-15-05-03.3.; Prevention of Air Pollution Emergency Episodes 33-15-11 Tables 6 and 7; and Fees 33-15-23-01, 33-15-23-02, and 33-15-23-03, effective August 1, 1995.
              (B) Revisions to the Air Pollution Control Rules as follows: General Provisions 33-15-01-04; Emission Standards for Hazardous Air Pollutants 33-15-13, except 33-15-13-01-2., Subpart I; Designated Air Contaminant Sources, Permit to Construct, Minor Source Permit to Operate, Title V Permit to Operate 33-15-14-01, 33-15-14-01.1., 33-15-14-02.12., and 33-15-14-03.10.; effective August 1, 1995 and January 1, 1996.
              (C) Revisions to the Air Pollution Control Rules as follows: Open Burning Restrictions 33-15-04; Emissions of Certain Settleable Acids and Alkaline Substances Restricted 33-15-09; Standards of Performance for New Stationary Sources 33-15-12; and Restriction of Fugitive Emissions 33-15-17-01 and 33-15-17-02, effective January 1, 1996.
              (30) The Governor of North Dakota submitted revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules with letters dated January 9, 1996 and September 10, 1997. The revisions address air pollution control rules regarding general provisions and emissions of particulate matter, sulfur compounds, and organic compounds.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rule Emissions of Sulfur Compounds Restricted, 33-15-06-01, effective January 1, 1996.
              (B) Revisions to the Air Pollution Control Rules as follows: General Provisions 33-15-01-03, 33-15-01-04.49, 33-15-01-13.2(b), 33-15-01-15.2, and 33-15-01-17.3; Emissions of Particulate Matter Restricted 33-15-05-03.3.4; and Control of Organic Compound Emissions 33-15-07-01.1; effective September 1, 1997.
              (ii) Additional material.

              (A) An April 8, 1997 letter from Dana Mount, North Dakota Department of Health, to Richard Long, EPA, to provide technical support documentation regarding the revisions to Chapter 33-15-06, Emissions of Sulfur Compounds Restricted.
              (B) A July 30, 1997 letter from Dana Mount, North Dakota Department of Health, to Amy Platt, EPA, to provide technical support documentation regarding the revisions to Chapter 33-15-06, Emissions of Sulfur Compounds Restricted.
              (C) A September 9, 1997 letter from Dana Mount, North Dakota Department of Health, to Larry Svoboda, EPA, to provide technical support documentation regarding the revisions to Chapter 33-15-06, Emissions of Sulfur Compounds Restricted.
              (31) The Governor of North Dakota submitted revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules with a letter dated September 28, 1998. The revisions address air pollution control rules regarding general provisions, ambient air quality standards, emissions of particulate matter and organic compounds, and the permit to construct program.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules as follows: General Provisions 33-15-01-04.6-52; Ambient Air Quality Standards 33-15-02-04, 33-15-02-07.3, 33-15-02-07.4, and Table 2; Emissions of Particulate Matter Restricted 33-15-05-03.1; Control of Organic Compound Emissions 33-15-07-01.1; and Designated Air Contaminant Sources, Permit to Construct, Minor Source Permit to Operate, Title V Permit to Operate 33-15-14-02.3.c, effective September 1, 1998.
              (ii) Additional material.
              (A) An April 10, 1997 letter from Dana Mount, North Dakota Department of Health, to Richard Long, EPA, to provide technical support documentation regarding the impact of SB2356 on sulfur dioxide emission limits for existing and new coal conversion facilities and petroleum refineries.
              (B) A November 17, 1997 letter from William Delmore, North Dakota Assistant Attorney General, to Terry Lukas, EPA, to propose how the North Dakota Department of Health will implement the requirements of SB2356.
              (C) A June 10, 1998 letter from Dana Mount, North Dakota Department of Health, to Richard Long, EPA, to provide technical support documentation regarding the revisions to Chapter 33-15-02, Ambient Air Quality Standards, and Chapter 33-15-14, Designated Air Contaminant Sources, Permit to Construct, Minor Source Permit to Operate, Title V Permit to Operate (revisions specific to the permit to construct section only).
              (D) A December 1, 1998 letter from Dana Mount, North Dakota Department of Health, to Richard Long, EPA, to provide technical support documentation regarding how the State will enforce the revised sulfur dioxide standards in Chapter 33-15-02.
              (32) The Governor of North Dakota submitted revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules with a letter dated June 21, 2001. The revisions address air pollution control rules regarding general provisions, emissions of particulate matter and fugitives, exclusions from Title V permit to operate requirements, and prevention of significant deterioration.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Rules as follows: General Provisions 33-15-01-04, 33-15-01-12, and 33-15-01-15; Emissions of Particulate Matter Restricted 33-15-05-04.1; Designated Air Contaminant Sources, Permit to Construct, Minor Source Permit to Operate, Title V Permit to Operate 33-15-14-02.13.b.1, 33-15-14-03.1.c, and 33-15-14-07; Prevention of Significant Deterioration of Air Quality 33-15-15-01.1.hh and 33-15-15-01.2; and Restriction of Fugitive Emissions 33-15-17-01, effective June 1, 2001.
              (B) Revisions to the Air Pollution Control Rules as follows: Emissions of Particulate Matter Restricted 33-15-05-03.1, repealed effective July 12, 2000.
              (33) Certain revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules as submitted by the Governor with a letter dated April 11, 2003. The revisions affect portions of North Dakota Administrative Code (N.D.A.C.) regarding general provisions and emissions of particulate matter and sulfur compounds.
              (i) Incorporation by reference.

              (A) Revisions to the North Dakota Air Pollution Control Rules as follows:
              
              (1) Chapter 33-15-01, N.D.A.C., General Provisions, sections 33-15-01-04, 33-15-01-17, and 33-15-01-18, effective March 1, 2003.
              (2) Chapter 33-15-05, N.D.A.C., Emissions of Particulate Matter Restricted, sections 33-15-05-02 and 33-15-05-04 and subsection 33-15-05-03.3, effective March 1, 2003.
              (3) Chapter 33-15-06, N.D.A.C., Emissions of Sulfur Compounds Restricted, sections 33-15-06-01 and 33-15-06-03, effective March 1, 2003.
              (34) Certain revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules as submitted by the Governor with a letter dated April 11, 2003. The revisions affect portions of North Dakota Administrative Code (N.D.A.C.) regarding construction and minor source permitting and prevention of significant deterioration of air quality.
              (i) Incorporation by reference.
              (A) Revisions to the North Dakota Air Pollution Control Rules as follows:
              (1) Chapter 33-15-14, N.D.A.C., Designated Air Contaminant Sources, Permit to Construct, Minor Source Permit to Operate, Title V Permit to Operate, subsections 33-15-14-02.5, 33-15-14-02.13.c, 33-15-14-02.13.i(5), 33-15-14-03.4, 33-15-14-03.5.a(1)(d), and 33-15-14-03.11, effective March 1, 2003.
              (2) Chapter 33-15-15, N.D.A.C., Prevention of Significant Deterioration of Air Quality, subsections 33-15-15-01.1.x(2)(d) and 33-15-15-01.4.h(3), effective March 1, 2003.
              (35) Certain revisions to the North Dakota State Implementation Plan and Air Pollution Control Rules as submitted by the Governor with a letter dated April 11, 2003. The revisions affect portions of North Dakota Administrative Code (N.D.A.C.) regarding construction and minor source permitting.
              (i) Incorporation by reference.
              (A) Revisions to the North Dakota Air Pollution Control Rules as follows:
              (1) In Chapter 33-15-14, N.D.A.C., Designated Air Contaminant Sources, Permit to Construct, Minor Source Permit to Operate, Title V Permit to Operate, the sentence in each first paragraph of subsections 33-15-14-02.19 and 33-15-14-03.16 that reads as follows, “In the event that the modification would be a major modification as defined in chapter 33-15-15, the department shall follow the procedures established in chapter 33-15-15.” These revisions were effective March 1, 2003.
              [37 FR 10885, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1837, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart KK—Ohio
            
              § 52.1870
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for Ohio under Section 110 of the Clean Air Act, 42 U.S.C. 7401 et seq., and 40 CFR part 51 to meet National Ambient Air Quality Standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to September 1, 2015, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with an EPA approval date after September 1, 2015, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 5 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of September 1, 2015.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, Region 5, Air Programs Branch, 77 West Jackson Boulevard, Chicago, IL 60604 or the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
                
              
              (c) EPA approved regulations.
              
              
                EPA-Approved Ohio Regulations
                
                  Ohio citation
                  Title/Subject
                  Ohioeffective
                    date
                  
                  EPA Approvaldate
                  
                  Notes
                
                
                  
                    Chapter 3745-14 Nitrogen Oxides—Reasonably Available Control Technology
                  
                
                
                  3745-14-01
                  Definitions and General Provisions
                  8/22/2019
                  4/8/2020, 85 FR 19670
                
                
                  3745-14-03
                  Permit Requirements
                  1/29/2018
                  9/17/2019, 84 FR 48789
                
                
                  3745-14-04
                  Compliance Certification
                  8/22/2019
                  4/8/2020, 85 FR 19670
                
                
                  3745-14-08
                  Monitoring and Reporting
                  8/22/2019
                  4/8/2020, 85 FR 19670
                
                
                  3745-14-11
                  Portland Cement Kilns
                  7/18/2002
                  8/5/2003, 68 FR 46089
                
                
                  3745-14-12
                  Stationary Internal Combustion Engines
                  5/7/2005
                  2/4/2008, 73 FR 6427
                
                
                  
                    Chapter 3745-15 General Provisions on Air Pollution Control
                  
                
                
                  3745-15-01
                  Definitions
                  1/22/2009
                  5/10/2010, 75 FR 25770
                
                
                  3745-15-02
                  Purpose
                  1/25/1980
                  10/1/1982, 47 FR 43375
                
                
                  3745-15-03
                  Submission of Emission Information
                  6/30/2008
                  2/20/2013, 78 FR 11748
                  Only (A).
                
                
                  3745-15-04
                  Measurement of Emissions of Air Contaminants
                  1/25/1980
                  10/1/1982, 47 FR 43375
                
                
                  3745-15-05
                  De Minimis Air Contaminant Source Exemption
                  1/22/2009
                  5/10/2010, 75 FR 25770
                
                
                  3745-15-06
                  Malfunction of Equipment; Scheduled Maintenance; Reporting
                  1/25/1980
                  10/1/1982, 47 FR 43375
                
                
                  3745-15-07
                  Air Pollution Nuisances Prohibited
                  5/17/1982
                  8/13/1984, 49 FR 32182
                
                
                  3745-15-08
                  Circumvention
                  1/25/1980
                  10/1/1982, 47 FR 43375
                
                
                  3745-15-09
                  Severability
                  1/25/1980
                  10/1/1982, 47 FR 43375
                
                
                  
                    Chapter 3745-16 Stack Height Requirements
                  
                
                
                  3745-16-01
                  Definitions
                  3/5/1986
                  8/25/1988, 53 FR 32392
                
                
                  3745-16-02
                  Good Engineering Practice Stack Height Requirements
                  3/5/1986
                  8/25/1988, 53 FR 32392
                
                
                  
                    Chapter 3745-17 Particulate Matter Standards
                  
                
                
                  3745-17-01
                  Definitions
                  1/20/2018
                  5/24/2019, 84 FR 24034
                
                
                  3745-17-03
                  Measurement Methods and Procedures
                  1/20/2018
                  5/24/2019, 84 FR 24034 
                  Except for paragraph (B)(1)(b) and the phrase in paragraph (B)(1)(a) reading “Except as provided in paragraph (B)(1)(b) of this rule”.
                
                
                  3745-17-04
                  Compliance Time Schedules
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  3745-17-07
                  Control of Visible Particulate Emissions from Stationary Sources
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  3745-17-08
                  Restriction of Emission of Fugitive Dust
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  3745-17-09
                  Restrictions on Particulate Emissions and Odors from Incinerators
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  3745-17-10
                  Restrictions on Particulate Emissions from Fuel-burning Equipment
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  3745-17-11
                  Restrictions on Particulate Emissions from Industrial Processes
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  3745-17-12
                  Additional Restrictions on Particulate Emissions from Specific Air Contaminant Sources in Cuyahoga County
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  3745-17-13
                  Additional Restrictions on Particulate Emissions from Specific Air Contaminant Sources in Jefferson County
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  3745-17-14
                  Contingency Plan Requirements for Cuyahoga and Jefferson Counties
                  1/20/2018
                  5/24/2019, 84 FR 24034.
                
                
                  
                  
                    Chapter 3745-18 Sulfur Dioxide Regulations
                  
                
                
                  3745-18-01
                  Definitions and Incorporation by Reference
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-03
                  Compliance Time Schedules
                  7/5/2019
                  10/22/2019, 84 FR 56385
                
                
                  3745-18-04
                  Measurement Methods and Procedures
                  3/21/2000
                  1/31/2002, 67 FR 4669
                  Only (D)(9)(c).
                
                
                  3745-18-04
                  Measurement Methods and Procedures
                  7/5/2019
                  10/22/2019, 84 FR 56385
                  Except (D)(2), (D)(3), (D)(5), (D)(6), (D)(9)(c), (E)(2), (E)(3), and (E)(4).
                
                
                  3745-18-05
                  Ambient and Meteorological Monitoring Requirements
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-06
                  General Emission Limit Provisions
                  2/17/2011
                  11/19/2013, 78 FR 69299
                
                
                  3745-18-07
                  Adams County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-08
                  Allen County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-09
                  Ashland County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-10
                  Ashtabula County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-11
                  Athens County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-12
                  Auglaize County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-13
                  Belmont County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-14
                  Brown County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-15
                  Butler County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-16
                  Carroll County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-17
                  Champaign County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-18
                  Clark County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-19
                  Clermont County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-20
                  Clinton County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-21
                  Columbiana County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-22
                  Coshocton County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-23
                  Crawford County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-24
                  Cuyahoga County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-25
                  Darke County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-26
                  Defiance County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-27
                  Delaware County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-28
                  Erie County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-29
                  Fairfield County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-30
                  Fayette County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-31
                  Franklin County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-32
                  Fulton County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-33
                  Gallia County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-34
                  Geauga County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-35
                  Greene County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-36
                  Guernsey County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-37
                  Hamilton County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-38
                  Hancock County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-39
                  Hardin County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-40
                  Harrison County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-41
                  Henry County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-42
                  Highland County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-43
                  Hocking County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-44
                  Holmes County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-45
                  Huron County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-46
                  Jackson County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-47
                  Jefferson County Emission Limits
                  7/5/2019
                  10/22/2019, 84 FR 56385
                
                
                  3745-18-48
                  Knox County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-49
                  Lake County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-50
                  Lawrence County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-51
                  Licking County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-52
                  Logan County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-53
                  Lorain County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-54
                  Lucas County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-55
                  Madison County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-56
                  Mahoning County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-57
                  Marion County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-58
                  Medina County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-59
                  Meigs County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-60
                  Mercer County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-61
                  Miami County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-62
                  Monroe County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  
                  3745-18-63
                  Montgomery County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-64
                  Morgan County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-65
                  Morrow County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-66
                  Muskingum County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-67
                  Noble County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-68
                  Ottawa County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-69
                  Paulding County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-70
                  Perry County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-71
                  Pickaway County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-72
                  Pike County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-73
                  Portage County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-74
                  Preble County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-75
                  Putnam County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-76
                  Richland County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-77
                  Ross County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-78
                  Sandusky County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-79
                  Scioto County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-80
                  Seneca County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-81
                  Shelby County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-82
                  Stark County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-83
                  Summit County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-84
                  Trumbull County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-85
                  Tuscarawas County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-86
                  Union County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-87
                  Van Wert County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-88
                  Vinton County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-89
                  Warren County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-90
                  Washington County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-91
                  Wayne County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-92
                  Williams County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-93
                  Wood County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  3745-18-94
                  Wyandot County Emission Limits
                  2/16/2017
                  10/11/2018, 83 FR 51361
                
                
                  
                    Chapter 3745-19 Open Burning Standards
                  
                
                
                  3745-19-01
                  Definitions
                  4/30/2018
                  6/24/2019, 84 FR 29378
                
                
                  3745-19-02
                  Relations to Other Prohibitions
                  7/7/2006
                  3/21/2008, 73 FR 15081
                
                
                  3745-19-03
                  Open burning in restricted areas
                  4/30/2018
                  6/24/2019, 84 FR 29378
                
                
                  3745-19-04
                  Open burning in unrestricted areas
                  4/30/2018
                  6/24/2019, 84 FR 29378
                
                
                  3745-19-05
                  Permission to individuals and notification to the Ohio EPA
                  4/30/2018
                  6/24/2019, 84 FR 29378
                
                
                  
                    Chapter 3745-21 Carbon Monoxide, Ozone, Hydrocarbon Air Quality Standards, and Related Emission Requirements
                  
                
                
                  3745-21-01
                  Definitions and incorporation by reference
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-02
                  Ambient air quality standards and guidelines
                  8/25/2008
                  7/28/2009, 74 FR 37171
                
                
                  3745-21-03
                  Methods of ambient air quality measurement
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-04
                  Compliance time schedules
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-06
                  Classification of regions
                  8/25/2008
                  7/28/2009, 74 FR 37171
                
                
                  3745-21-07

                  Control of emissions of organic materials from stationary sources (i.e., emissions that are not regulated by rule 3745-21-09, 3745-21-12, 3745-21-13, 3745-21-14, 3745-21-15, 3745-21-16, or 3745-21-18 of the administrative code)
                  2/18/2008
                  8/19/2011, 76 FR 51901
                
                
                  3745-21-08
                  Control of carbon monoxide emissions from stationary sources
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-09
                  Control of emissions of volatile organic compounds from stationary sources and perchloroethylene from dry cleaning facilities
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-10
                  Compliance test methods and procedures
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  
                  3745-21-12
                  Control of volatile organic compound emissions from commercial bakery oven facilities
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-13
                  Control of volatile organic compound emissions from reactors and distillation units employed in SOCMI chemical production
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-14
                  Control of volatile organic compound emissions from process vents in batch operations
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-15
                  Control of volatile organic compound emissions from wood furniture manufacturing operations
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-16
                  Control of volatile organic compound emissions from industrial wastewater
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-17
                  Portable fuel containers
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-18
                  Commercial motor vehicle and mobile equipment refinishing operations
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-19
                  Control of volatile organic compound emissions from aerospace manufacturing and rework facilities
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-20
                  Control of volatile organic emissions from shipbuilding and ship repair operations (marine coatings)
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-21
                  Storage of volatile organic liquids in fixed roof tanks and external floating roof tanks
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-22
                  Control of volatile organic compound emissions from offset lithographic printing and letterpress printing facilities
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-23
                  Control of volatile organic compound emissions from industrial solvent cleaning operations
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-24
                  Flat wood paneling coatings
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-25
                  Control of VOC emissions from reinforced plastic composites production operations
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-26
                  Surface coating of miscellaneous metal and plastic parts
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-27
                  Boat manufacturing
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-28
                  Miscellaneous industrial adhesives and sealants
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  3745-21-29
                  Control of volatile organic compound emissions from automobile and light-duty truck assembly coating operations, heavier vehicle assembly coating operations, and cleaning operations associated with these coating operations
                  10/15/2015
                  9/8/2017, 82 FR 42451
                
                
                  
                    Chapter 3745-23 Nitrogen Oxide Standards
                  
                
                
                  3745-23-01
                  Definitions
                  4/18/2009
                  10/26/2010, 75 FR 65572
                
                
                  3745-23-02
                  Methods of Measurement
                  4/18/2009
                  10/26/2010, 75 FR 65572
                
                
                  
                    Chapter 3745-24 Nitrogen Oxide Emission Statements
                  
                
                
                  3745-24-01
                  Definitions
                  12/16/2005
                  9/27/2007, 72 FR 54844
                
                
                  3745-24-02
                  Applicability
                  12/16/2005
                  9/27/2007, 72 FR 54844
                
                
                  3745-24-03
                  Deadlines for the Submission of the Emission Statements
                  12/16/2005
                  9/27/2007, 72 FR 54844
                
                
                  3745-24-04
                  Emission Statement Requirements
                  4/1/1994
                  10/13/1994, 59 FR 51863
                
                
                  
                  
                    Chapter 3745-25 Emergency Episode Standards
                  
                
                
                  3745-25-01
                  Definitions
                  4/18/2009
                  10/26/2010, 75 FR 65572
                
                
                  3745-25-02
                  Ambient Air Quality Standards
                  4/18/2009
                  10/26/2010, 75 FR 65572
                
                
                  3745-25-03
                  Air Pollution Emergencies and Episode Criteria
                  8/21/2009
                  10/26/2010, 75 FR 65572
                
                
                  3745-25-04
                  Air Pollution Emergency Emission Control Action Programs
                  4/18/2009
                  10/26/2010, 75 FR 65572
                
                
                  3745-25-05
                  Air Pollution Emergency Orders
                  4/18/2009
                  10/26/2010, 75 FR 65572
                
                
                  
                    Chapter 3745-26 I/M Program Rules and Regulations
                  
                
                
                  3745-26-01
                  Definitions
                  8/15/1996
                  1/6/1997, 62 FR 646
                
                
                  3745-26-02
                  Obligations of the Motor Vehicle Owner in the Anti-tampering and Basic Automobile Inspection and Maintenance Programs
                  6/13/1994
                  4/4/1995, 60 FR 16989
                
                
                  3745-26-03
                  Inspection Station Licensing Procedure
                  5/15/1990
                  12/17/1993, 58 FR 65933
                
                
                  3745-26-04
                  Licensed Inspection Station Requirements and Obligations
                  5/15/1990
                  12/17/1993, 58 FR 65933
                
                
                  3745-26-05
                  Provisions for Qualification as a Class B Inspection Station
                  5/15/1990
                  12/17/1993, 58 FR 65933
                
                
                  3745-26-06
                  Requirements for Certified Inspectors
                  5/15/1990
                  12/17/1993, 58 FR 65933
                
                
                  3745-26-07
                  Suspension or Revocation of Inspection Station License or Inspector Certification
                  5/15/1990
                  12/17/1993, 58 FR 65933
                
                
                  3745-26-08
                  Procedure for Station Change of Ownership, Name, or Location, or Cessation of Inspection Operation
                  5/15/1990
                  12/17/1993, 58 FR 65933
                
                
                  3745-26-09
                  Fee System
                  5/15/1990
                  12/17/1993, 58 FR 65933
                
                
                  3745-26-10
                  Requirements for Contractors in the Basic Enhanced or Opt-in Enhanced Automobile Inspection and Maintenance Program
                  6/13/1994
                  4/4/1995, 60 FR 16989
                
                
                  3745-26-11
                  Inspection Requirements
                  5/15/1990
                  12/17/1993, 58 FR 65933
                
                
                  3745-26-12
                  Requirements for Motor Vehicle Owners in the Enhanced or Opt-in Enhanced Automobile Inspection and Maintenance Program
                  8/15/1996
                  1/6/1997, 62 FR 646
                
                
                  3745-26-13
                  Requirements for Certified Inspectors in the Enhanced or Opt-in Enhanced Automobile Inspection and Maintenance Program
                  6/13/1994
                  4/4/1995, 60 FR 16989
                
                
                  3745-26-14
                  Enforcement of Program Rules and Regulations for the Enhanced or Opt-in Enhanced Automobile Inspection and Maintenance Program
                  6/13/1994
                  4/4/1995, 60 FR 16989
                
                
                  
                    Chapter 3745-31 Permit-to Install New Sources and Permit-to-Install and Operate Program
                  
                
                
                  3745-31-01
                  Definitions
                  3/20/2017
                  3/7/2019, 84 FR 8257
                  Except for (I), (NN)(2)(b) and (c), (SSS)(1)(b), (CCCC)(2)(d) through (h), (QQQQ), (JJJJJ), and (BBBBBB).
                
                
                  3745-31-02
                  Applicability, Requirements, and Obligations
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-03
                  Exemptions and Permits-by-Rule
                  5/1/2016
                  3/7/2019, 84 FR 8257
                  Except for (B)(1)(p) and (C)(2)(c)(iii).
                
                
                  3745-31-04
                  Applications
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-05
                  Criteria for Decision by the Director
                  5/1/2016
                  4/12/2019, 84 FR 14874
                  Except for (E).
                
                
                  3745-31-06
                  Completeness Determinations, Processing Requirements, Public Participation, Public Notice and Issuance
                  5/1/2016
                  3/7/2019, 84 FR 8257
                
                
                  
                  3745-31-07
                  Termination, Revocation, Expiration, Renewal, Revision and Transfer
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-08
                  Registration Status Permit-to-operate
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-09
                  Variances on Operation
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-10
                  NSR Projects at Existing Emissions Units at a Major Stationary Source
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-11
                  Attainment Provisions—Ambient Air Increments, Ceilings and Classifications
                  5/1/2016
                  3/7/2019, 84 FR 8257
                
                
                  3745-31-12
                  Attainment Provisions—Data Submission Requirements
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-13
                  Attainment Provisions—Review of Major Stationary Sources and Major Modifications, Stationary Source Applicability and Exemptions
                  5/1/2016
                  3/7/2019, 84 FR 8257
                  Except for (H)(1)(c).
                
                
                  3745-31-14
                  Attainment Provisions—Pre-application Analysis
                  5/1/2016
                  3/7/2019, 84 FR 8257
                
                
                  3745-31-15
                  Attainment Provisions—Control Technology Review
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-16
                  Attainment Provisions—Major Stationary Source Impact Analysis
                  5/29/2014
                  10/28/2014, 79 FR 64119
                
                
                  3745-31-17
                  Attainment Provisions—Additional Impact Analysis
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-18
                  Attainment Provisions—Air Quality Models
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-19
                  Attainment Provisions—Notice to the United States Environmental Protection Agency
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-20
                  Attainment Provisions—Innovative Control Technology
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-21
                  Nonattainment Provisions—Review of Major Stationary Sources and Major Modifications—Stationary Source Applicability and Exemptions
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-22
                  Nonattainment Provisions—Conditions for Approval
                  5/29/2014
                  6/25/2015, 80 FR 36477
                  Except for (A)(3)(b).
                
                
                  3745-31-23
                  Nonattainment provisions—stationary sources locating in designated clean or unclassifiable areas which would cause or contribute to a violation of a national ambient air quality standard
                  5/29/2014
                  6/25/2015, 80 FR 36477
                  Except for the 1-hour NO2 Significant Impact Level in the table in paragraph (A).
                
                
                  3745-31-24
                  Nonattainment Provisions—Baseline for Determining Credit for Emission and Air Quality Offsets
                  5/29/2014
                  6/25/2015, 80 FR 36477
                  Except for (F).
                
                
                  3745-31-25
                  Nonattainment provisions—location of offsetting emissions
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-26
                  Nonattainment Provisions—Offset Ratio Requirements
                  5/29/2014
                  6/25/2015, 80 FR 36477
                  Except for (D).
                
                
                  3745-31-27
                  Nonattainment Provisions—Administrative Procedures for Emission Offsets
                  5/29/2014
                  6/25/2015, 80 FR 36477
                  Except for (A)(1)(b).
                
                
                  3745-31-29
                  General Permit-to-install and General PTIO
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-32
                  Plantwide Applicability Limit (PAL)
                  5/29/2014
                  6/25/2015, 80 FR 36477
                
                
                  3745-31-34
                  Permits to install for major stationary sources and major modifications of sources emitting greenhouse gases
                  3/31/2011
                  2/14/2020, 85 FR 8406
                  Except for (B), (C) and (D).
                
                
                  
                    Chapter 3745-45 Permit Fees
                  
                
                
                  3745-45-01
                  Definitions
                  11/24/1973
                  11/24/1981, 46 FR 57490
                
                
                  3745-45-02
                  Certification Fees
                  11/24/1973
                  11/24/1981, 46 FR 57490
                
                
                  3745-45-03
                  Water Discharge Permit Fees
                  11/24/1973
                  11/24/1981, 46 FR 57490
                
                
                  
                  3745-45-04
                  Air Contaminant Source Operation Permit and Variance Fees
                  11/24/1973
                  11/24/1981, 46 FR 57490
                
                
                  3745-45-05
                  Exemptions
                  11/24/1973
                  11/24/1981, 46 FR 57490
                
                
                  
                    Chapter 3745-47 Procedural Rules
                  
                
                
                  3745-47-01
                  Applicability
                  6/30/1981
                  1/10/2003, 68 FR 1366
                
                
                  3745-47-02
                  Construction of Rules and Regulations
                  6/30/1981
                  1/10/2003, 68 FR 1366
                
                
                  3745-47-03
                  Definitions
                  6/30/1981
                  1/10/2003, 68 FR 1366
                
                
                  3745-47-05
                  Draft or Proposed Action
                  6/30/1981
                  1/10/2003, 68 FR 1366
                
                
                  3745-47-07
                  Notice
                  6/30/1981
                  1/10/2003, 68 FR 1366
                
                
                  3745-47-08
                  Contents of Public Notices
                  6/30/1981
                  1/10/2003, 68 FR 1366
                  Only (D).
                
                
                  
                    Chapter 3745-71 Lead Emissions
                  
                
                
                  3745-71-01
                  Definitions and Reference to Materials
                  10/4/1994
                  10/27/1995, 60 FR 54946
                
                
                  3745-71-03
                  Methods of Ambient Air Measurement
                  10/4/1994
                  10/27/1995, 60 FR 54946
                
                
                  3745-71-05
                  Emissions Test Methods and Procedures and Reporting Requirements for New and Existing Sources
                  10/4/1994
                  10/27/1995, 60 FR 54946
                
                
                  3745-71-06
                  Source Specific Emission Limits
                  10/4/1994
                  10/27/1995, 60 FR 54946
                
                
                  
                    Chapter 3745-101 Transportation Conformity
                  
                
                
                  3745-101-02
                  Definitions
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-03
                  Applicability, Priority, and Frequency of Conformity Determinations
                  2/16/1999
                  5/30/2000, 65 FR 34395
                  Only (A), (B), (C), (D), (G), (H), (I), (J), (K), and (L).
                
                
                  3745-101-05
                  Content of Transportation Plans
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-06
                  Relationship with NEPA and Fiscal Constraints
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-07
                  Criteria and Procedures for Conformity Determination, Assumptions, Emissions Model, and Consultation
                  2/16/1999
                  5/30/2000, 65 FR 34395
                  Only (A), (B), and (C) Except (C)(1)(a) and (C)(2)(a).
                
                
                  3745-101-08
                  Criteria and Procedures for Implementation of TCMs, Current Conformity, and Projects from a Plan and TIP
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-09
                  Localized CO and PM10 Violations and Compliance with PM10 Control Measures
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-10
                  Motor Vehicle Emissions Budgets
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-11
                  Criteria and Procedures: Emission Reductions in Areas without Motor Vehicle Emissions Budgets
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-12
                  Consequences of Control Strategy Implementation Plan Failures
                  2/16/1999
                  5/30/2000, 65 FR 34395
                  Except for (A)(2).
                
                
                  3745-101-13
                  Requirements for Adoption or Approval of Projects by Other Recipients of Funds Designated Under Title 23 U.S.C. or the Federal Transit Laws
                  2/16/1999
                  5/30/2000, 65 FR 34395
                  Except for (A)(1).
                
                
                  3745-101-14
                  Procedures for Determining Regional Transportation-related Emissions
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-15
                  Procedures for Determining Localized CO and PM10 Concentrations (Hot-spot Analysis)
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-17
                  Enforceability of Design Concept and Scope and Project-level Mitigation and Control Measures
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-18
                  Exempt Projects
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  3745-101-19
                  Traffic Signal Synchronization Projects
                  2/16/1999
                  5/30/2000, 65 FR 34395
                
                
                  
                  
                    Chapter 3745-102 General Federal Action Conformity
                  
                
                
                  3745-102-01
                  Purpose
                  8/21/1995
                  3/11/1996, 61 FR 9644
                
                
                  3745-102-02
                  Definitions
                  8/21/1995
                  3/11/1996, 61 FR 9644
                
                
                  3745-102-03
                  Applicability
                  8/21/1995
                  3/11/1996, 61 FR 9644
                
                
                  3745-102-04
                  Analysis, Other Requirements
                  8/21/1995
                  3/11/1996, 61 FR 9644
                
                
                  3745-102-05
                  Conformity Determinations
                  8/21/1995
                  3/11/1996, 61 FR 9644
                
                
                  3745-102-06
                  Mitigation of Air Quality Impacts
                  8/21/1995
                  3/11/1996, 61 FR 9644
                
                
                  
                    Chapter 3745-110—Nitrogen Oxides—Reasonably Available Control Technology
                  
                
                
                  3745-110-03

                  RACT requirements and/or limitations for emissions of NOX from stationary sources
                  7/18/2013
                  9/8/2017, 82 FR 42451
                  Only the NOX emission limitation on unit P046 contained in 3745-110-03(N).
                
                
                  3745-110-05
                  Compliance methods
                  7/18/2013
                  9/8/2017, 82 FR 42451

                  Only (A). For purposes of demonstrating compliance with the NOX emission limitation on unit P046 contained in 3745-110-03(N).
                
                
                  
                    Chapter 3745-112 Volatile Organic Compound Limits in Consumer Products
                  
                
                
                  3745-112-01
                  Definitions
                  9/15/2007
                  8/13/2009, 74 FR 40745
                
                
                  3745-112-02
                  Applicability
                  9/15/2007
                  8/13/2009, 74 FR 40745
                
                
                  3745-112-03
                  Standards
                  9/15/2007
                  8/13/2009, 74 FR 40745
                
                
                  3745-112-04
                  Exemptions
                  9/15/2007
                  8/13/2009, 74 FR 40745
                
                
                  3745-112-05
                  Administrative Requirements
                  9/15/2007
                  8/13/2009, 74 FR 40745
                
                
                  3745-112-06
                  Reporting Requirements
                  9/15/2007
                  8/13/2009, 74 FR 40745
                
                
                  3745-112-07
                  Variances
                  9/15/2007
                  8/13/2009, 74 FR 40745
                
                
                  3745-112-08
                  Test Methods
                  9/15/2007
                  8/13/2009, 74 FR 40745
                  
                
              
              (d) EPA approved state source-specific requirements.
              
              
                EPA-Approved Ohio Source-Specific Provisions
                
                  Name of source
                  Number
                  Ohioeffective
                    date
                  
                  EPA Approval date
                  Comments
                
                
                  AK Steel Corporation
                  Director's Final Findings and Orders (DFFO)
                  8/18/1995
                  4/25/1996, 61 FR 18255
                
                
                  Excello Specialty
                  PTI 13-2396
                  12/11/1991
                  4/25/1996, 61 FR 18255
                
                
                  Ford-Cleveland Casting
                  DFFO
                  7/10/1995
                  5/6/1996, 61 FR 20139
                
                
                  Ford-Engine Plant 1
                  DFFO
                  5/31/1996
                  2/25/1997, 62 FR 8383
                
                
                  Hilton Davis
                  PTI 14-2096
                  6/12/1991
                  4/25/1996, 61 FR 18255
                
                
                  International Mill Services
                  DFFO
                  7/12/1995
                  5/6/1996, 61 FR 20139
                
                
                  International Paper Company
                  DFFO
                  8/18/1995
                  4/25/1996, 61 FR 18255
                
                
                  Luria Brothers
                  DFFO
                  7/10/1995
                  5/6/1996, 61 FR 20139
                
                
                  Midwest Mica & Insulation Co
                  DFFO
                  8/18/1995
                  4/25/1996, 61 FR 18255
                
                
                  Morgan Adhesives Co
                  DFFO
                  7/5/2000
                  4/17/2001, 74 FR 19721
                
                
                  P.H. Glatfelter Co.—Chillicothe
                  P0118907
                  07/20/15
                  03/04/16, 81 FR 11447
                  Regional haze BART emissions limits.
                
                
                  Reilly Industries, Inc
                  DFFO
                  8/18/1995
                  4/25/1996, 61 FR 18255
                
                
                  Sprayon Products, Inc
                  DFFO
                  8/18/1995
                  4/25/1996, 61 FR 18255
                
                
                  T&B Foundry Company
                  DFFO
                  7/10/1995
                  5/6/1996, 61 FR 20139
                
                
                  United Ready Mix
                  DFFO
                  7/10/1995
                  5/6/1996, 61 FR 20139
                
                
                  Wheeling-Pittsburg Steel Corporation
                  DFFO
                  10/31/1995
                  6/12/1996, 61 FR 29662
                  
                
              
              (e) EPA approved nonregulatory and quasi-regulatory provisions.
                
              
              
                EPA-Approved Ohio Nonregulatory and Quasi-Regulatory Provisions
                
                  Title
                  Applicable geographical or non-attainment area
                  State date
                  EPA approval
                  Comments
                
                
                  
                    Legislative Provisions
                  
                
                
                  Authority to Require NSR Permits
                  Statewide
                  
                  1/25/1982
                  ORC 3704.03 (F).
                
                
                  Local Permits for Burning Construction Debris
                  Statewide
                  
                  7/15/1985
                  ORC 3704.11 (C).
                
                
                  Ohio EPA Authority
                  Statewide
                  
                  1/25/1982
                  ORC 3704 (summary).
                
                
                  Requirements for Board Members
                  Statewide
                  
                  1/25/1982
                  ORC 102 (summary).
                
                
                  Definition of Air Contaminant
                  Statewide
                  
                  
                  ORC 3704.01 (B); submitted 8/26/1982.
                
                
                  
                    Summary of Criteria Pollutant Attainment Plans
                  
                
                
                  PM2.5 (2012)
                  Cleveland
                  10/14/2016
                  9/6/2018, 83 FR 45193
                  EPA is approving the following elements: the base year 2011 emissions inventory; the demonstration of attainment for 2021; current controls as meeting RACM requirements.
                
                
                  SO2 (2010)
                  Lake County
                  2/16/2017
                  2/14/2019, 84 FR 3986
                  EPA is approving the following plan elements: The emission inventory; the demonstration of attainment; and revised emission limits as meeting RACM requirements.
                
                
                  SO2 (2010)
                  Steubenville
                  6/25/2019
                  10/22/2019, 84 FR 56385
                
                
                  
                    Summary of Criteria Pollutant Maintenance Plan
                  
                
                
                  Ozone 1-Hour
                  Cincinnati (Butler, Clermont, Hamilton, and Warren Counties)
                  6/28/1999
                  7/5/2000, 65 FR 37879
                
                
                  Ozone 1-Hour
                  Columbiana County
                  3/25/1994
                  3/10/1995, 59 FR 48395
                
                
                  Ozone 1-Hour
                  Columbus (Franklin, Delaware and Licking Counties)
                  1/1/1994
                  4/1/1996, 61 FR 3591
                
                
                  Ozone 1-Hour
                  Dayton-Springfield (Miami, Montgomery, Clark, and Greene Counties)
                  11/8/1993
                  7/5/1995, 60 FR 22289
                
                
                  Ozone 1-Hour
                  Jefferson County
                  3/25/1994
                  3/10/1995, 58 FR 66334
                
                
                  Ozone 1-Hour
                  Youngstown (Mahoning and Trumbull Counties) and Canton (Stark County)
                  3/25/1994
                  4/1/1996, 61 FR 3319
                
                
                  Ozone (8-Hour, 1997)
                  Canton (Stark County)
                  4/12/2019
                  11/19/2019, 84 FR 63806
                
                
                  Ozone (8-Hour, 1997)
                  Cincinnati (Butler, Clermont, Clinton, Hamilton, and Warren Counties)
                  12/14/2009
                  5/11/2010, 75 FR 26118
                
                
                  Ozone (8-Hour, 1997)
                  Cleveland (Ashtabula, Cuyahoga, Geauga, Lake, Lorain, Medina, Portage, and Summit Counties)
                  3/17/2009
                  9/15/2009, 74 FR 47414
                
                
                  Ozone (8-Hour, 1997)
                  Columbus (Delaware, Fairfield, Franklin, Knox, Licking, and Madison Counties)
                  3/17/2009
                  9/15/2009, 74 FR 47404
                
                
                  Ozone (8-Hour, 1997)
                  Dayton-Springfield (Miami, Montgomery, Clark, and Greene Counties)
                  4/12/2019
                  10/1/2019, 84 FR 52001
                
                
                  Ozone (8-Hour, 1997)
                  Lima (Allen County)
                  4/12/2019
                  11/19/2019, 84 FR 63806
                
                
                  
                  Ozone (8-Hour, 1997)
                  Parkersburg-Marietta (Washington County)
                  4/12/2019
                  11/19/2019, 84 FR 63806
                
                
                  Ozone (8-Hour, 1997)
                  Steubenville-Weirton (Jefferson County)
                  4/12/2019
                  11/19/2019, 84 FR 63806
                
                
                  Ozone (8-Hour, 1997)
                  Toledo (Lucas and Wood Counties)
                  4/12/2019
                  11/19/2019, 84 FR 63806
                
                
                  Ozone (8-Hour, 1997)
                  Wheeling (Belmont County)
                  4/12/2019
                  11/19/2019, 84 FR 63806
                
                
                  Ozone (8-Hour, 1997)
                  Youngstown (Columbiana, Mahoning and Trumbull Counties)
                  4/12/2019
                  11/19/2019, 84 FR 63806
                
                
                  Ozone (8-Hour, 2015)
                  Columbus (Delaware, Fairfield, Franklin, and Licking Counties
                  4/23/2019
                  8/21/2019, 84 FR 43508
                
                
                  PM-10
                  Cuyahoga and Jefferson Counties
                  5/22/2000
                  1/10/2001, 65 FR 77308
                
                
                  PM2.5 (1997)
                  Canton (Stark County)
                  6/26/2012
                  10/22/2013, 78 FR 62459
                
                
                  PM2.5 (1997)
                  Cincinnati (Butler, Clermont, Hamilton, and Warren Counties)
                  1/25/2011
                  12/23/2011, 76 FR 80253
                
                
                  PM2.5 (1997)
                  Cleveland (Ashtabula, Cuyahoga, Lake, Lorain, Medina, Portage, and Summit Counties)
                  10/5/2011
                  9/18/2013, 78 FR 57270
                
                
                  PM2.5 (1997)
                  Columbus (Coshocton, Delaware, Fairfield, Franklin, and Licking Counties)
                  6/3/2011
                  11/7/2013, 78 FR 66845
                
                
                  PM2.5 (1997)
                  Dayton-Springfield (Clark, Greene, and Montgomery Counties)
                  6/1/2011
                  9/26/2013, 78 FR 59258
                
                
                  PM2.5 (1997)
                  Huntington-Ashland (Adams, Gallia, Lawrence, and Scioto Counties)
                  5/4/2011
                  12/31/2012, 77 FR 76883
                
                
                  PM2.5 (1997)
                  Parkersburg-Marietta (Washington County)
                  2/29/2012
                  8/29/2013, 78 FR 53275
                
                
                  PM2.5 (1997)
                  Steubenville-Weirton (Jefferson County)
                  4/16/2012
                  9/18/2013, 78 FR 57273
                
                
                  PM2.5 (1997)
                  Wheeling (Belmont County)
                  4/16/2012
                  8/29/2013, 78 FR 53275
                
                
                  PM2.5 (2006)
                  Canton (Stark County)
                  6/26/2012
                  10/22/2013, 78 FR 62459
                
                
                  PM2.5 (2006)
                  Cleveland (Cuyahoga, Lake, Lorain, Medina, Portage, and Summit Counties)
                  5/30/2012
                  9/18/2013, 78 FR 57270
                
                
                  PM2.5 (2006)
                  Steubenville-Weirton (Jefferson County)
                  4/16/2012
                  9/18/2013, 78 FR 57273
                
                
                  PM2.5 (2012)
                  Cleveland
                  7/24/2018
                  4/12/2019, 84 FR 14881

                  EPA is approving the following elements: a determination that the Cleveland area has attained the 2012 annual PM2.5 standard, a maintenance plan for the 2012 annual PM2.5 NAAQS, 2022 and 2030 primary PM2.5 and NOX MVEBs for the Cleveland area.
                
                
                  SO2 (1971)
                  Center Township (Morgan County) and Waterford Township (Washington County)
                  6/25/1992
                  9/21/1994, 59 FR 48403
                
                
                  SO2 (1971)
                  Lake County and Steubenville/Mingo Junction (Jefferson County)
                  10/26/1995
                  8/30/1999, 64 FR 47113
                
                
                  
                  SO2 (1971)
                  Franklin Township (Coshocton County), Addison Township (Gallia County), and Lorain County
                  3/20/2000
                  6/5/2000, 65 FR 35577
                
                
                  SO2 (1971)
                  Cuyahoga and Lucas Counties
                  9/27/2003
                  7/8/2004, 69 FR 41342
                
                
                  SO2 (2010)
                  Campbell-Clermont (Pierce Township in Clermont County)
                  8/11/2015
                  11/21/2016, 81 FR 83159
                
                
                  SO2 (2010)
                  Lake County
                  4/9/2018
                  5/14/2019, 84 FR 21253
                
                
                  SO2 (2010)
                  Steubenville OH-WV (partial Jefferson County)
                  6/25/2019
                  11/29/2019, 84 FR 65683
                
                
                  CO (1979)
                  Cleveland (Cuyahoga County)
                  10/20/2005
                  6/1/2006, 71 FR 31097
                
                
                  Lead (2008)
                  Bellefontaine (Logan County)
                  10/29/2013
                  7/28/2014, 79 FR 43655
                  Includes approval of the 10/29/2013 emissions inventory.
                
                
                  Lead (2008)
                  Cleveland (partial Cuyahoga County)
                  6/29/2016
                  5/31/2017, 82 FR 24871
                  Includes approval of the 2013 lead base year emissions inventory and emission limits and PMP as RACM for the Ferro facility.
                
                
                  Lead (2008)
                  Delta (partial Fulton County)
                  4/27/2017
                  3/13/2018, 83 FR 10796
                  Includes approval of the 2013 lead base year emissions inventory and Preventative Maintenance Plan as RACM/RACT for the Bunting Bearing LLC Delta facility.
                
                
                  
                    Infrastructure Requirements
                  
                
                
                  Section 110(a)(2) infrastructure requirements for the 1997 8-hour ozone NAAQS
                  Statewide
                  12/5/2007
                  7/13/2011, 76 FR 41075
                  Fully approved for all CAA elements except 110(a)(2)(D)(I), which has been remedied with a FIP.
                
                
                  Section 110(a)(2) infrastructure requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  12/5/2007
                  7/13/2011, 76 FR 41075
                  Fully approved for all CAA elements except 110(a)(2)(D)(I), which has been remedied with a FIP.
                
                
                  Section 110(a)(2) infrastructure requirements for the 2006 PM2.5 NAAQS
                  Statewide
                  9/4/2009
                  5/10/2018, 83 FR 21719
                  Fully approved for all CAA elements except 110(a)(2)(D)(I), which has been disapproved and remedied with a FIP.
                
                
                  Section 110(a)(2) infrastructure requirements for the 2008 lead NAAQS
                  Statewide
                  10/12/2011
                  10/6/2014, 79 FR 60075
                  Fully approved for all CAA elements.
                
                
                  Section 110(a)(2) infrastructure requirements for the 2008 ozone NAAQS
                  Statewide
                  12/27/2012
                  5/10/2018, 83 FR 21719
                  Fully approved for all CAA elements except 110(a)(2)(D)(I), which has been disapproved and remedied with a FIP.
                
                
                  Section 110(a)(2) infrastructure requirements for the 2010 NO2 NAAQS
                  Statewide
                  2/8/2013
                  5/10/2018, 83 FR 21719
                  Fully approved for all CAA elements.
                
                
                  Section 110(a)(2) infrastructure requirements for the 2010 SO2 NAAQS
                  Statewide
                  6/7/2013
                  5/10/2018, 83 FR 21719
                  No action has been taken on 110(a)(2)(D)(I). All other CAA elements have been approved.
                
                
                  
                  Section 110(a)(2)(D) infrastructure requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  12/4/2015
                  5/10/2018, 83 FR 21719
                  Fully approved for all CAA elements.
                
                
                  
                    Summary of Plan Element
                  
                
                
                  Particulate Matter (PM-10) Plan
                  Statewide
                  11/14/1991
                  6/27/1994, 59 FR 27464
                
                
                  
                    Summary of the 15 Percent (%) Rate of Progress (ROP) Plan Control Measures for Volatile Organic Compounds (VOC) Emissions
                  
                
                
                  Cincinnati 15% Plan
                  Cincinnati (Butler, Clermont, Hamilton, and Warren Counties)
                  3/19/1994
                  3/30/1998, 63 FR 4188
                  
                
                
                  
                    Visibility Protection
                  
                
                
                  Regional Haze Plan
                  Statewide
                  11/30/2016
                  5/10/2018, 83 FR 21719
                  Full Approval.
                
                
                  Regional Haze Five-Year Progress Report
                  Statewide
                  3/11/2016
                  12/21/2017, 82 FR 60543
                  
                
              
              [80 FR 69606, Nov. 10, 2015]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1870, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.fdsys.gov.
              
            
            
              § 52.1871
              Classification of regions.
              The Ohio plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Greater Metropolitan Cleveland Intrastate
                  I
                  I
                  III
                  III
                  I
                
                
                  Huntington (West Virginia)-Ashland (Kentucky)-Portsmouth-Ironton (Ohio) Interstate
                  I
                  III
                  III
                  III
                  III
                
                
                  Mansfield-Marion Intrastate
                  II
                  II
                  III
                  III
                  III
                
                
                  Metropolitan Cincinnati Interstate
                  I
                  II
                  III
                  III
                  I
                
                
                  Metropolitan Columbus Intrastate
                  I
                  III
                  III
                  III
                  I
                
                
                  Metropolitan Dayton Intrastate
                  I
                  II
                  III
                  III
                  I
                
                
                  Metropolitan Toledo Interstate
                  I
                  I
                  III
                  III
                  I
                
                
                  Northwest Ohio Intrastate
                  II
                  I
                  III
                  III
                  III
                
                
                  Northwest Pennsylvania-Youngstown Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  Parkersburg (West Virginia)-Marietta (Ohio) Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  Sandusky Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Steubenville-Weirton-Wheeling Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Wilmington-Chillicothe-Logan Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Zanesville-Cambridge Intrastate
                  II
                  IA
                  III
                  III
                  III
                
              
              [37 FR 10886, May 31, 1972, as amended at 39 FR 16347, May 8, 1974; 45 FR 72146, Oct. 31, 1980]
            
            
              § 52.1872
              [Reserved]
            
            
              § 52.1873
              Approval status.

              (a) With the exceptions set forth in this subpart the Administrator approves Ohio's plan for the attainment and maintenance of the National Ambient Air Quality Standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds the plan satisfies all the requirements of Part D, Title 1 of the Clean Air Act as amended in 1977, except as noted below. In addition, continued satisfaction of the requirements of Part D for the ozone portion of the SIP depends on the adoption and submittal of RACT requirements by January 1, 1981 for the sources covered by CTGs between January 1978 and January 1979 and adoption and submittal by each subsequent January of additional RACT requirements for sources covered by CTGs issued by the previous January.
              (b) [Reserved]
              [75 FR 82559, Dec. 30, 2010, as amended at 85 FR 8408, Feb. 14, 2020]
            
            
              § 52.1874
              [Reserved]
            
            
              § 52.1875
              Attainment dates for achieving the sulfur dioxide secondary standard.

              The attainment date for achieving the sulfur dioxide (SO2) secondary national ambient air quality standard (NAAQS) is August 27, 1979 except as follows. The following sources are required to achieve the secondary SO2 NAAQS by June 17, 1980: Youngstown Sheet & Tube Co.; PPG Industries, Inc.; Wheeling-Pittsburgh Steel Corp.; Pittsburgh-Canfield Corporation; The Timken Company; The Sun Oil Co.; Sheller-Globe Corp.; The B.F. Goodrich Company; Phillips Petroleum Co.; Shell Oil Co.; Federal Paper Board Co.; The Firestone Tire & Rubber Co.; Republic Steel Corp.; Chase Bag Co.; White-Westinghouse Corp.; U.S. Steel Corp.; Interlake, Inc.; Austin Power Co.; Diamond Crystal Salt Co.; The Goodyear Tire & Rubber Co.; The Gulf Oil Co.; The Standard Oil Co.; Champion International Corp.; Koppers Co., Inc.; General Motors Corp.; E.I. duPont de Nemours and Co.; Coulton Chemical Corp.; Allied Chemical Corp.; Specialty Chemical Division; The Hoover Co.; Aluminum Co. of America; Ohio Greenhouse Asso.; Armco Steel Corp.; Buckeye Power, Inc.; Cincinnati Gas and Electric; Cleveland Electric Illuminating Co.; Columbus and Southern Ohio Electric; Dayton Power and Light Co.; Duquesne Light Co.; Ohio Edison Co.; Ohio Electric Co.; Pennsylvania Power Co.; Toledo Edison Co.; Ohio Edison Co.; RCA Rubber Co. The Ashland Oil Company is subject to a secondary SO2 NAAQS attainment date of September 14, 1982. The following sources located in Summit County are required to achieve the secondary SO2 NAAQS by January 4, 1983: Diamond Crystal Salt; Firestone Tire & Rubber Co.; General Tire & Rubber Co.; General Tire & Rubber; B.F. Goodrich Co.; Goodyear Aerospace Corp.; Goodyear Tire & Rubber Co.; Chrysler Corp.; PPG Industries Inc.; Seiberling Tire & Rubber; Terex Division of General Motors Corp.; Midwest Rubber Reclaiming; Kittinger Supply Co. The boiler of PPG Industries, Inc. located in Summit County must achieve attainment of the secondary SO2 NAAQS by August 25, 1983. The Portsmouth Gaseous Diffusion Plant in Pike County is required to attain the secondary SO2 NAAQS by November 5, 1984. The Ohio Power Company Galvin Plant located in Gallia County is required to attain the secondary SO2 NAAQS by August 25, 1985.
              [61 FR 16062, Apr. 11, 1996]
            
            
              § 52.1876
              Control strategy: Nitrogen dioxide.
              (a) The condition to EPA's approval of the oxides of nitrogen State Implementation Plan (SIP) codified at 40 CFR 52.1870(c)(128) is satisfied by Ohio's November 26, 2003, submittal of the change to the flow control date in the oxides of nitrogen budget trading SIP.
              (b) [Reserved]
              [69 FR 13234, Mar. 22, 2004]
            
            
              § 52.1877
              Control strategy: Photochemical oxidants (hydrocarbons).
              (a) The requirements of Subpart G of this chapter are not met because the Ohio plan does not provide for the attainment and maintenance of the national standard for photochemical oxidants (hydrocarbons) in the Metropolitan Cincinnati interstate region by May 31, 1975.
              (b) The requirements of § 52.14 are not met by Rule 3745-21-09(N)(3) (a) and (e); Rule 3745-21-09(Z)(1)(a); Rule 3745-21-10, Section G; and Rule 3745-21-10, Section H, because these Ohio Rules do not provide for attainment and maintenance of the photochemical oxidant (hydrocarbon) standards throughout Ohio.

              (1) USEPA is disapproving new exemptions for the use of cutback asphalt [(Rule 3745-21-09(N)(3) (a) and (e)], because Ohio did not provide documentation regarding the temperature ranges in the additional two months that the State permits the use of cutback asphalts, and a lack of training is not sufficient reason for the 1000 gallons exemptions.
              (2) USEPA is disapproving Section V [Rule 3745-21-09(V)], because it contains an alternative leak testing procedure for gasoline tank trucks which USEPA finds to be unapprovable.
              (3) USEPA is disapproving exclusion of the external floating roof (crude oil) storage tanks from the secondary seal requirement [Rule 3745-21-09(Z)(1)(a)], because Ohio has not demonstrated that the relaxation would not interfere with the timely attainment and maintenance of the NAAQS for ozone.
              (4) USEPA is disapproving compliance test method Section G, [Rule 3745-21-10] as an alternative leak testing procedure for gasoline tank trucks, because such action on Section G, is consistent with USEPA's action on Rule 3745-21-09(V), which USEPA finds to be unapprovable.
              (5) USEPA is disapproving compliance test method Section H, [Rule 3745-21-10], which involves a pressure test of only the vapor recovery lines and associated equipment. Compliance test method Section H is inconsistent with USEPA's control technique guidances and with tank truck certification regulations that are in effect in 19 other States. In addition, OEPA has presented no acceptable evidence demonstrating why this rule constitutes RACT.
              [38 FR 30974, Nov. 8, 1973, as amended at 39 FR 13542, Apr. 15, 1974; 51 FR 40676, Nov. 7, 1986; 54 FR 1940, Jan. 18, 1989]
            
            
              § 52.1878
              [Reserved]
            
            
              § 52.1879
              Review of new sources and modifications.
              (a) The requirements of sections 172, 173, 182, and 189 for permitting of major new sources and major modifications in nonattainment areas for ozone, particulate matter, sulfur dioxide, and carbon monoxide are not met, because Ohio's regulations exempt source categories which may not be exempted and because the State has not adopted the new permitting requirements of the Clean Air Act Amendments of 1990 in a clear or enforceable manner.
              (b) [Reserved]
              (c) The requirements of § 51.161 of this chapter are not met because the State failed to submit procedures providing for public comment on review of new or modified stationary sources.

              (d) Regulation providing for public comment. (1) For purposes of this paragraph, Director shall mean the Director of the Ohio Environmental Protection Agency.
              
              (2) Prior to approval or disapproval of the construction or modification of a stationary source, the Director shall:
              (i) Make a preliminary determination whether construction or modification of the stationary source should be approved, approved with conditions or disapproved;
              (ii) Make available in at least one location in the region in which the proposed stationary source would be constructed or modified, a copy of all materials submitted by the owner or operator, a copy of the Director's preliminary determination, and a copy or summary of other materials, if any, considered by the Director in making his preliminary determination; and
              (iii) Notify the public, by prominent advertisement in a newspaper of general circulation in the region in which the proposed stationary source would be constructed or modified, of the opportunity for public comment on the information submitted by the owner or operator and the Director's preliminary determination on the approvability of the new or modified stationary source.
              (3) A copy of the notice required pursuant to this paragraph shall be sent to the Administrator through the appropriate regional office and to all other State and local air pollution control agencies having jurisdiction within the region where the stationary source will be constructed or modified.
              (4) Public comments submitted in writing within 30 days of the date such information is made available shall be considered by the Director in making his final decision on the application.

              (e) Approval—EPA is approving requests submitted by the State of Ohio on March 18, November 1, and November 15, 1994, for exemption from the requirements contained in section 182(f) of the Clean Air Act. This approval exempts the following counties in Ohio from the NOX related general and transportation conformity provisions and nonattainment area NSR for new sources and modifications that are major for NOX: Clinton, Columbiana, Delaware, Franklin, Jefferson, Licking, Mahoning, Preble, Stark, and Trumbull. This approval also exempts the following counties in Ohio from the NOX related general conformity provisions; nonattainment area NSR for new sources and modifications that are major for NOX; NOX RACT; and a demonstration of compliance with the enhanced I/M performance standard for NOX: Ashtabula, Cuyahoga, Geauga, Lake, Lorain, Medina, Portage, and Summit.

              (f) Approval—USEPA is approving two exemption requests submitted by the Ohio Environmental Protection Agency on September 20, 1993, and November 8, 1993, for the Toledo and Dayton ozone nonattainment areas, respectively, from the requirements contained in Section 182(f) of the Clean Air Act. This approval exempts the Lucas, Wood, Clark, Greene, Miami, and Montgomery Counties from the requirements to implement reasonably available control technology (RACT) for major sources of nitrogen oxides (NOX), nonattainment area new source review (NSR) for new sources and modifications that are major for NOX, and the NOX-related requirements of the general and transportation conformity provisions. For the Dayton ozone nonattainment area, the Dayton local area has opted for an enhanced inspection and maintenance (I/M) programs. Upon final approval of this exemption, the Clark, Greene, Miami, and Montgomery Counties shall not be required to demonstrate compliance with the enhanced I/M performance standard for NOX. If a violation of the ozone NAAQS is monitored in the Toledo or Dayton area(s), the exemptions from the requirements of Section 182(f) of the Act in the applicable area(s) shall no longer apply.

              (g) Approval—EPA is approving an exemption from the requirements contained in section 182(f) of the Clean Air Act. This approval exempts Butler, Clermont, Hamilton, and Warren counties in Ohio from nonattainment NSR for new sources and modifications that are major for NOX.
              [39 FR 13542, Apr. 15, 1974, as amended at 45 FR 72122, Oct. 31, 1980; 45 FR 82927, Dec. 17, 1980; 51 FR 40677, Nov. 7, 1986; 58 FR 47214, Sept. 8, 1993; 59 FR 48395, Sept. 21, 1994; 60 FR 3766, Jan. 19, 1995; 60 FR 36060, July 13, 1995; 65 FR 37899, June 19, 2000]
            
            
              § 52.1880
              Control strategy: Particulate matter.
              (a) The requirements of subpart G of this chapter are not met because the Ohio plan does not provide for attainment and maintenance of the secondary standards for particulate matter in the Greater Metropolitan Cleveland Intrastate Region and the Ohio portions of the Northwest Pennsylvania-Youngstown and the Steubenville-Weirton-Wheeling Interstate Regions.
              (b) In Pickaway County, Columbus and Southern Ohio Electric Company, or any subsequent owner or operator of the Picway Generating Station, shall not operate simultaneously Units 3 and 4 (boilers 7 and 8) at any time. These units will terminate operation no later than October 1, 1980.
              (c) Ohio Regulation EP-12 (open burning) is disapproved insofar as EP-12-03(D)(1) and EP-12-04(D)(1) allow open burning of hazardous or toxic materials.
              (d)-(f) [Reserved]
              (g) The B.F. Goodrich Chemical Plant State Implementation Plan revision is being disapproved because it is not supported by an adequate attainment demonstration and therefore does not meet the requirements of § 51.13(e).
              (h) Approval. On January 4, 1989, the State of Ohio submitted a committal SIP for particulate matter with an aerodynamic diameter equal to or less than 10 micrometers (PM10) for Ohio's Group II areas. The Group II areas of concern are in Belmont, Butler, Columbiana, Franklin, Hamilton, Lorain, Mahoning, Montgomery, Richland, Sandusky, Scioto, Seneca, Stark, Summit, Trumbull, and Wyandot Counties. The committal SIP contains all the requirements identified in the July 1, 1987, promulgation of the SIP requirements for PM10 at 52 FR 24681.

              (i) Part D—Disapproval—Ohio's Part D TSP plan for the Middletown area is disapproved. Although USEPA is disapproving the plan, the emission limitations and other requirements in the federally approved SIP remain in effect. See § 52.1870(c)(27).
              (j) Approval—EPA is approving the PM10 maintenance plan for Cuyahoga and Jefferson Counties that Ohio submitted on May 22, 2000, and July 13, 2000.
              (k) Determinations of Attainment. EPA has determined, as of November 20, 2009, the Parkerburg-Marietta, WV-OH and the Wheeling, WV-OH PM2.5 nonattainment areas have attained the 1997 PM2.5 NAAQS. These determinations, in accordance with 40 CFR 52.1004(c), suspend the requirements for these areas to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as these areas continue to meet the 1997 PM2.5 NAAQS.
              (l) Disapproval. EPA is disapproving the portions of Ohio's Infrastructure SIP for the 2006 24-hour PM2.5 NAAQS addressing interstate transport, specifically with respect to section 110(a)(2)(D)(i)(I).
              (m) Determination of Attainment. EPA has determined, as of September 7, 2011, that based upon 2007-2009 air quality data, the Huntington-Ashland, West Virginia-Kentucky-Ohio, nonattainment Area has attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this Area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this Area continues to meet the 1997 annual PM2.5 NAAQS.
              (n) Determination of Attainment. EPA has determined, as of September 14, 2011, that based on 2007 to 2009 ambient air quality data, the Cleveland-Akron, Columbus, Dayton-Springfield, and Steubenville-Weirton nonattainment areas have attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for these areas to submit attainment demonstrations, associated reasonably available control measures, reasonable further progress plans, contingency measures, and other planning SIPs related to attainment of the standard for as long as these areas continue to meet the 1997 annual PM2.5 NAAQS.
              (o) Determination of Attainment. EPA has determined, as of September 29, 2011, that based upon 2007-2009 air quality data, the Cincinnati-Hamilton, Ohio-Kentucky-Indiana nonattainment Area has attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this Area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this Area continues to meet the 1997 annual PM2.5 NAAQS.
              (p) Approval—The 1997 annual PM2.5 maintenance plans for the following areas have been approved:

              (1) The Cincinnati-Hamilton nonattainment area (Butler, Clermont, Hamilton, and Warren Counties), as submitted on January 25, 2011. The maintenance plan establishes 2015 motor vehicle emissions budgets for the Cincinnati-Hamilton area of 1,678.60 tpy for primary PM2.5 and 35,723.83 tpy for NOX and 2021 motor vehicle emissions budgets of 1,241.19 tpy for primary PM2.5 and 21,747.71 tpy for NOX.

              (2) The Ohio portion of the Huntington-Ashland nonattainment area (Lawrence and Scioto Counties and portions of Adams and Gallia Counties). The maintenance plan establishes a determination of insignificance for both NOX and primary PM2.5 for conformity purposes.
              (3) The Ohio portion of the Parkersburg-Marietta, WV-OH nonattainment area (Washington County), as submitted on February 29, 2012, and supplemented on April 30, 2013. The maintenance plan determines the insignificance of motor vehicle emissions budgets for Washington County.

              (4) The Ohio portion of the Wheeling, WV-OH nonattainment area (Belmont County), as submitted on April 16, 2012, and supplemented on April 30, 2013. The maintenance plan determines the insignificance of motor vehicle emissions budgets for Belmont County.

              (5) The Ohio portion of the Steubenville-Weirton nonattainment area (Jefferson County). The maintenance plan establishes a determination of insignificance for both NOX and primary PM2.5 for conformity purposes.

              (6) The Cleveland-Akron-Lorain area (Cuyahoga, Lake, Lorain, Medina, Portage, and Summit Counties and Ashtabula Township in Ashtabula County), as submitted on October 5, 2011. The maintenance plan establishes 2015 motor vehicle emissions budgets for the Cleveland-Akron-Lorain area of 1,371.35 tpy for primary PM2.5 and 35,094.70 tpy for NOX and 2022 motor vehicle emissions budgets of 880.89 tpy for primary PM2.5 and 17,263.65 tpy for NOX.

              (7) The Dayton-Springfield, Ohio nonattainment area (Clark, Greene, and Montgomery Counties), as submitted on June 1, 2011, and on April 30, 2013. The maintenance plan establishes 2015 motor vehicle emissions budgets for the Dayton-Springfield area of 404.43 ton per year (tpy) PM2.5 and 12,865.54 tpy nitrogen oxides (NOX) and 2022 motor vehicle emissions budgets of 261.33 tpy PM2.5 and 6,270.64 tpy NOX.

              (8) The Canton-Massillon nonattainment area (Stark County). The maintenance plan establishes motor vehicle emissions budgets for the Canton-Massillon area of 204.33 tpy for primary PM2.5 and 7,782.84 tpy for NOX for 2015, and 101.50 tpy for primary PM2.5 and 4,673.83 tpy for NOX for 2025.
              (9) Approval—The 1997 annual PM2.5 maintenance plan for the Columbus, Ohio nonattainment area (including Coshocton, Delaware, Licking, Fairfield, and Franklin Counties) has been approved as submitted on June 3, 2011. The maintenance plan establishes 2015 and 2022 motor vehicle emissions budgets for this area of 25,084.11 tons per year for NOX and 873.46 tons per year for primary PM2.5 in 2015 and 12,187.50 tons per year for NOX and 559.13 tons per year for primary PM2.5 in 2022.
              (q) Approval—The 1997 annual PM2.5 comprehensive emissions inventories for the following areas have been approved:
              (1) Ohio's 2005 NOX, directly emitted PM2.5, and SO2 emissions inventory; and 2007 VOCs and ammonia emissions inventory, satisfy the emission inventory requirements of section 172(c)(3) for the Cincinnati-Hamilton area.
              (2) Ohio's 2005 and 2008 NOX, directly emitted PM2.5, and SO2 emissions inventory satisfies the emission inventory requirements of section 172(c)(3) for the Huntington-Ashland area.
              (3) Ohio's 2005 NOX, primary PM2.5, and SO2 and 2007/2008 ammonia and VOC emissions inventories satisfy the emission inventory requirements of section 172(c)(3) of the Clean Air Act for Washington County.
              (4) Ohio's 2005 NOX, primary PM2.5, and SO2 and 2007/2008 ammonia and VOC emissions inventories satisfy the emission inventory requirements of section 172(c)(3) of the Clean Air Act for Belmont County.
              (5) Ohio's 2005 and 2008 NOX, directly emitted PM2.5, SO2, VOC, and ammonia emissions inventory satisfies the emission inventory requirements of section 172(c)(3) for the Steubenville-Weirton area.
              (6) Ohio's 2005 and 2008 NOX, primary PM2.5, and SO2 emissions inventories and 2007/2008 VOC and ammonia emission inventories, as submitted on October 5, 2011 and supplemented on April 30, 2013, satisfy the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Cleveland-Akron-Lorain area.
              (7) Ohio's 2005 and 2008 NOX, primary PM2.5, and SO2 and 2007/2008 ammonia and VOC emissions inventories satisfy the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Dayton-Springfield area.
              (8) Ohio's 2005 and 2008 NOX, directly emitted PM2.5, SO2, VOC, and ammonia emissions inventory satisfies the emission inventory requirements of section 172(c)(3) for the Canton-Massillon area.
              (9) Ohio's 2005 NOX, primary PM2.5, and SO2 emissions inventories as, as submitted on June 3, 2011, and 2007 VOC and ammonia emission inventories, as submitted on April 30, 2013, satisfy the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Columbus area.
              (r) Determination of Attainment. EPA has determined, as of May 14, 2012, that based on 2008 to 2010 ambient air quality data, the Steubenville-Weirton nonattainment area has attained the 24-hour 2006 PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 24-hour 2006 PM2.5 NAAQS.
              (s) Approval—The 2006 24-hour PM2.5 maintenance plans for the following areas have been approved:

              (1) The Ohio portion of the Steubenville-Weirton nonattainment area (Jefferson County). The maintenance plan establishes a determination of insignificance for both NOX and primary PM2.5 for conformity purposes.

              (2) The Cleveland-Akron-Lorain area (Cuyahoga, Lake, Lorain, Medina, Portage, and Summit Counties), as submitted on May 30, 2012. The maintenance plan establishes 2015 motor vehicle emissions budgets for the Cleveland-Akron-Lorain area of 1,371.35 tpy for primary PM2.5 and 35,094.70 tpy for NOX and 2022 motor vehicle emissions budgets of 880.89 tpy for primary PM2.5 and 17,263.65 tpy for NOX.

              (3) The Canton-Massillon nonattainment area (Stark County). The maintenance plan establishes motor vehicle emissions budgets for the Canton-Massillon area of 204.33 tpy for primary PM2.5 and 7,782.84 tpy for NOX for 2015, and 101.50 tpy for primary PM2.5 and 4,673.83 tpy for NOX for 2025.
              (t) Approval—The 2006 24-hour PM2.5 comprehensive emissions inventories for the following areas have been approved:
              (1) Ohio's 2005 and 2008 NOX, directly emitted PM2.5, SO2, VOC, and ammonia emissions inventory satisfies the emission inventory requirements of section 172(c)(3) for the Steubenville-Weirton area.
              (2) Ohio's 2005 and 2008 NOX, primary PM2.5, and SO2 emissions inventories and 2007/2008 VOC and ammonia emission inventories, as submitted on May 30, 2012 and supplemented on April 30, 2013, satisfy the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Cleveland-Akron-Lorain area.
              (3) Ohio's 2005 and 2008 NOX, directly emitted PM2.5, SO2, VOC, and ammonia emissions inventory satisfies the emission inventory requirements of section 172(c)(3) for the Canton-Massillon area.
              (u) Approval—On August 20, 2014, the State of Ohio submitted a revision to their Particulate Matter State Implementation Plan. The submittal established transportation conformity “Conformity” criteria and procedures related to interagency consultation, and enforceability of certain transportation related control and mitigation measures.
              (v) Approval—Ohio's RACM/RACT analysis that was submitted as part of their July 18, 2008, attainment demonstration satisfies the RACM/RACT requirements of section 172(c)(1) for the Cincinnati-Hamilton area.
              [39 FR 13542, Apr. 15, 1974]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1880, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1881
              Control strategy: Sulfur oxides (sulfur dioxide).
              (a) EPA is approving, disapproving or taking no action on various portions of the Ohio sulfur dioxide control plan as noticed below. The disapproved portions of the Ohio plan do not meet the requirements of § 51.13 of this chapter in that they do not provide for attainment and maintenance of the national standards for sulfur oxides (sulfur dioxide).
              (1)-(8) [Reserved]
              (9) No Action—USEPA takes no action on the 30-day averaging provisions contained in the Toledo Edison Company's Bay Shore Station State Implementation Plan revision until a general review of 30-day averaging is complete.

              (10) Approval—USEPA approves Condition #3 of the permits for the Coulton Chemical Plant in Toledo and the E.I. duPont de Nemours and Company plant in Miami, Ohio. This condition requires the installation and operation of continuous emission monitors for sulfur dioxide.
              
              (11) Approval. USEPA approves Ohio's Good Engineering Stack Height Regulations as contained in Ohio Administrative Code Chapter 3745-16-01 and 02. These rules were adopted by the State on February 12, 1986 and were effective on March 5, 1986.
              (12) In a letter dated June 25, 1992, Ohio submitted a maintenance plan for sulfur dioxide in Morgan and Washington Counties.
              (13) In a letter dated October 26, 1995, Ohio submitted a maintenance plan for sulfur dioxide in Lake and Jefferson Counties.
              (14) On March 20, 2000, the Ohio Environmental Protection Agency submitted maintenance plans for Coshocton, Gallia and Lorain Counties.
              (15) On September 27, 2003, Ohio submitted maintenance plans for sulfur dioxide in Cuyahoga County and Lucas County.
              (16) Approval—The 2010 SO2 maintenance plan for the Ohio portion of the Campbell-Clermont KY-OH (Pierce Township, Clermont County), has been approved as submitted on August 11, 2015.
              (b) [Reserved]
              [39 FR 13542, Apr. 15, 1974]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1881, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1882
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of Ohio and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Ohio's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a), except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of Ohio's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of Ohio and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Ohio and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Ohio's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b), except to the extent the Administrator's approval is partial or conditional.

              (3) Notwithstanding the provisions of paragraph (b)(2) of this section, if, at the time of the approval of Ohio's SIP revision described in paragraph (b)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48372, Aug. 8, 2011, as amended at 81 FR 74586, 74599, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.1883
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of Ohio and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Ohio's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39, except to the extent the Administrator's approval is partial or conditional.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of Ohio's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48372, Aug. 8, 2011, as amended at 81 FR 74586, Oct. 26, 2016]
            
            
              § 52.1884
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 (b) through (w) are hereby incorporated and made a part of the applicable state plan for the State of Ohio.
              (c) All application and other information required pursuant to § 52.21 of this part from sources located or to be located in the state of Ohio shall be submitted to the state agency, Ohio Environmental Protection Agency, P.O. Box 1049, Columbus, Ohio 43216, rather than to EPA's Region 5 office.
              [45 FR 52741, Aug. 7, 1980, and 46 FR 9584, Jan. 29, 1981; 75 FR 55276, Sept. 10, 2010]
            
            
              § 52.1885
              Control strategy: Ozone.
              (a) Part D—Approval. The following portions of the Ohio plan are approved:
              (1) The ozone portions of rules 01, 02, 03, 04 (except the portion disapproved below), 05, 06, 07, 08, 09 (except the portions conditionally approved below) and 10 of Chapter 3745-21 of the Ohio Administrative Code.
              (2) The Attainment Demonstrations for the following urban areas: Akron, Canton, Cincinnati, Cleveland, Columbus, Dayton, Toledo and Youngstown.
              (3) The Reasonable Further Progress Demonstration for the following areas: Akron, Canton, Cincinnati, Cleveland, Columbus, Dayton, Toledo and Youngstown.
              (4) The ozone nonattainment area plan for the rural nonattainment areas.
              (5) [Reserved]

              (6) Approval—On June 10, 1997, Ohio submitted revisions to the maintenance plans for the Toledo area (including Lucas and Wood counties), the Cleveland/Akron/Lorain area (including Lorain, Cuyahoga, Lake, Ashtabula, Geauga, Medina, Summit and Portage counties), and the Dayton-Springfield area (including Montgomery, Clark, Greene, and Miami counties). The revisions consist of an allocation of a portion of the safety margin in each area to the transportation conformity mobile source budget for that area. The mobile source budgets for transportation conformity purposes for Toledo are now: 35.85 tons per day of volatile organic compound emissions for the year 2005 and 35.19 tons per day of oxides of nitrogen emissions for the year 2005. The mobile source budgets for transportation conformity purposes for Cleveland-Akron-Lorain are now: 82.7 tons per day of volatile organic compound emissions for the year 2006 and 104.4 tons per day of oxides of nitrogen emissions for the year 2006. For the Dayton-Springfield area, the oxides of nitrogen mobile source budget remains the same and the mobile source budget for volatile organic compounds is now 34.1 tons per day.
              (7) Approval—On October 20, 1997, Ohio submitted a revision to the maintenance plan for the Jefferson County area. The revision consists of an allocation of a portion of the safety margin in the area to the transportation conformity mobile source budget for that area. The mobile source budget for transportation conformity purposes for Jefferson County are now: 5.1 tons per day of volatile organic compound emissions for the year 2005 and 4.4 tons per day of oxides of nitrogen emissions for the year 2005.
              (8) Approval—On April 27, 1998, Ohio submitted a revision to remove the air quality triggers from the ozone maintenance plans for the following areas in Ohio: Canton (Stark County), Cleveland (Lorain, Cuyahoga, Lake, Ashtabula, Geauga, Medina, Summit and Portage Counties), Columbus (Franklin, Delaware and Licking Counties), Steubenville (Jefferson County), Toledo (Lucas and Wood Counties), Youngstown (Mahoning and Trumbull Counties) as well as Clinton County, Columbiana County, and Preble County.
              (9) Approval—On March 13, 1998, Ohio submitted a revision to the maintenance plan for the Columbus area. The revision consists of establishing a new out year for the area's emissions budget. The new out year emissions projections include reductions from point and area sources; the revision also defines new safety margins according to the difference between the areas 1990 baseline inventory and the out year projection. Additionally, the revision consists of allocating a portion of the Columbus area's safety margins to the transportation conformity mobile source emissions budget. The mobile source budgets for transportation conformity purposes for the Columbus area are now: 67.99 tons per day of volatile organic compound emissions for the year 2010 and 70.99 tons per day of oxides of nitrogen emissions for the year 2010.
              (10) Approval—On April 27, 1998, Ohio submitted a revision to remove the air quality triggers from the ozone maintenance plan for the Dayton-Springfield, Ohio Area (Miami, Montgomery, Clark, and Greene Counties).
              (11) Approval—On March 18, 1999, Ohio submitted a revision to the maintenance plan for the Stark County (Canton) area. The revision consists of allocating a portion of the Stark County area's safety margins to the transportation conformity mobile source emissions budgets. The mobile source budgets for transportation conformity purposes for the Stark County area are now: 17.34 tons per day of volatile organic compound emissions for the year 2005 and 13.00 tons per day of oxides of nitrogen emissions for the year 2005.
              (12) Approval—On June 1, 1999, Ohio submitted a revision to the ozone maintenance plan for the Dayton/Springfield area. The revision consists of revising the point source growth estimates and allocating 5.5 tons per day of VOCs to the transportation conformity mobile source emissions budget. The mobile source VOC budget for transportation conformity purposes for the Dayton/Springfield area is now: 39.6 tons per day of volatile organic compound emissions for the year 2005. The approval also corrects a typographical error in the maintenance plan point and area source numbers for 2005.

              (13) Approval—On August 19, 1999, Ohio submitted a revision to the ozone maintenance plan for the Columbiana County area. The revision consists of allocating a portion of the Columbiana County area's NOX safety margin to the transportation conformity mobile source emissions budget. The mobile source emissions budgets for transportation conformity purposes for the Columbiana County area are now: 5.65 tons per day of volatile organic compound emissions for the year 2005 and 5.55 tons per day of oxides of nitrogen emissions for the year 2005. This approval only changes the NOX transportation conformity emission budget for Columbiana County.
              (14) Approval-EPA is approving the 1-hour ozone maintenance plan for the Ohio portion of the Cincinnati-Hamilton area submitted by Ohio on May 20, 2005. The approved maintenance plan establishes 2015 mobile source budgets for the Ohio portion of the area (Butler, Clermont, Hamilton, and Warren Counties) for the purposes of transportation conformity. These budgets are 26.2 tons per day for volatile organic compounds and 39.5 tons per day for nitrogen oxides for the year 2015.

              (15) Approval—On May 31, 2001, Ohio submitted a revision to the ozone maintenance plan for the Cleveland/Akron/Lorain area. The revision consists of allocating a portion of the Cleveland/Akron/Lorain area's NOX safety margin to the transportation conformity mobile source emissions budget. The mobile source emissions budgets for transportation conformity purposes for the Cleveland/Akron/Lorain area are now: 92.7 tons per day of volatile organic compound emissions for the year 2006 and 104.4 tons per day of oxides of nitrogen emissions for the year 2006. This approval only changes the VOC transportation conformity emission budget for Cleveland/Akron/Lorain.

              (16) Approval—On April 19, 2004, Ohio submitted a revision to the ozone maintenance plan for the Cincinnati, Ohio area. The revision consists of allocating a portion of the area's NOX safety margin to the transportation conformity motor vehicle emissions budget. The motor vehicle emissions budget for NOX for the Cincinnati, Ohio area is now 62.3 tons per day for the year 2010. This approval only changes the NOX transportation conformity emission budget for Cincinnati, Ohio.

              (17) Approval—On March 1, 2005, Ohio submitted a revision to the 1-hour ozone maintenance plan for Clinton County, Ohio. The revision consists of allocating a portion of the area's oxides of nitrogen (NOX) safety margin to the transportation conformity motor vehicle emissions budget. The motor vehicle emissions budget for NOX for the Clinton County, Ohio area is now 3.45 tons per day for the year 2006. This approval only changes the NOX transportation conformity emission budget for Clinton County, Ohio.
              (b) The maintenance plans for the following counties are approved:
              (1) Preble County.
              (2) Columbiana County.
              (3) Jefferson County.
              (4) Montgomery, Greene, Miami, and Clark Counties. This plan includes implementation of Stage II vapor recovery and an enhanced vehicle inspection and maintenance program.
              (5) Lucas and Wood Counties.
              (6) Franklin, Delaware, and Licking Counties.
              (7) Stark County.
              (8) Mahoning and Trumbull Counties.
              (9) Clinton County
              (10) Lorain, Cuyahoga, Lake, Ashtabula, Geauga, Medina, Summit, and Portage Counties.
              (11) Butler, Clermont, Hamilton, and Warren Counties.
              (c) Disapproval. USEPA disapproves the compliance schedule in revised rule 04(c)(18) of Chapter 3745-21 of the Ohio Administrative Code as it applies to facilities formerly covered by the compliance schedule in old rule 04(c)(1) of Chapter 3745-21. This disapproval in and of itself does not result in the growth restrictions of section 110(a)(2)(I).
              (d) Part D—No Action. USEPA at this time takes no action on the vehicle inspection and maintenance (I/M) program required for those non-attainment areas which have requested an extension to demonstrate ozone attainment.
              (e)-(q) [Reserved]

              (r) Approval—USEPA is approving two exemption requests submitted by the Ohio Environmental Protection Agency on September 20, 1993, and November 8, 1993, for the Toledo and Dayton ozone nonattainment areas, respectively, from the requirements contained in Section 182(f) of the Clean Air Act. This approval exempts the Lucas, Wood, Clark, Greene, Miami, and Montgomery Counties from the requirements to implement reasonably available control technology (RACT) for major sources of nitrogen oxides (NOX), nonattainment area new source review (NSR) for new sources and modifications that are major for NOX, and the NOX-related requirements of the general and transportation conformity provisions. For the Dayton ozone nonattainment area, the Dayton local area has opted for an enhanced inspection and maintenance (I/M) program. Upon final approval of this exemption, the Clark, Greene, Miami, and Montgomery Counties shall not be required to demonstrate compliance with the enhanced I/M performance standard for NOX. If a violation of the ozone NAAQS is monitored in the Toledo or Dayton area(s), the exemptions from the requirements of Section 182(f) of the Act in the applicable area(s) shall no longer apply.
              (s) Approval—The 1990 base-year ozone emissions inventory requirement of Section 182(a)(1) of the Clean Air Act has been satisfied for the following ozone nonattainment areas: Toledo (Lucas and Wood Counties) and Dayton (Clark, Greene, Miami, and Montgomery Counties).
              (t) [Reserved]
              (u) Approval—The 1990 base-year ozone emissions inventory requirement of Section 182(a)(1) of the Clean Air Act has been satisfied for the Columbus ozone nonattainment area (which includes the Counties of Delaware, Franklin, and Licking).
              (v) Approval—The 1990 base-year ozone emissions inventory requirement of Section 182(a)(1) of the Clean Air Act has been satisfied for the Canton (Stark County); Cincinnati-Hamilton (Butler, Clermont, Hamilton and Warren Counties); Cleveland-Akron-Lorain (Ashtabula, Cuyahoga, Geauga, Lake, Lorain, Medina, Portage and Summit Counties); and Youngstown-Warren-Sharon (Mahoning and Trumbull Counties) areas.
              (w) Determination—USEPA is determining that, as of May 7, 1996, the Cleveland-Akron-Lorain ozone nonattainment area (which includes the Counties of Ashtabula, Cuyahoga, Geauga, Lake, Lorain, Medina, Portage and Summit) have attained the ozone standard and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act do not apply to the area.

              (x) Approval—EPA is approving requests submitted by the State of Ohio on March 18, November 1, and November 15, 1994, for exemption from the requirements contained in section 182(f) of the Clean Air Act. This approval exempts the following counties in Ohio from the NOX related general and transportation conformity provisions; nonattainment area NSR for new sources and modifications that are major for NOX: Clinton, Columbiana, Delaware, Franklin, Jefferson, Licking, Mahoning, Preble, Stark, and Trumbull. This approval also exempts the following counties in Ohio from the NOX related general and transportation conformity provisions; nonattainment area NSR for new sources and modifications that are major for NOX; NOX RACT; and a demonstration of compliance with the enhanced I/M performance standard for NOX: Ashtabula, Cuyahoga, Geauga, Lake, Lorain, Medina, Portage, and Summit.
              (y) Approval—The 1990 base-year ozone emissions inventory requirement of Section 182(a)(1) of the Clean Air Act has been satisfied for Clinton County.
              (z) The 15 percent rate-of-progress requirement of section 182(b) of the Clean Air Act, as amended in 1990, is satisfied for the Ohio portion of the Cincinnati-Hamilton ozone nonattainment area.
              (aa) [Reserved]
              (bb) Ohio's November 7, 1996, request for a one-year attainment date extension for the Ohio portion of the Cincinnati-Hamilton metropolitan moderate ozone nonattainment area which consists of Hamilton, Butler, Clermont and Warren Counties is approved. The date for attaining the ozone standard in these counties is November 15, 1997.
              (cc) Ohio's November 14, 1997, request for a one-year attainment date extension for the Ohio portion of the Cincinnati-Hamilton metropolitan moderate ozone nonattainment area which consists of Hamilton, Butler, Clermont and Warren Counties is approved. The date for attaining the ozone standard in these counties is November 15, 1998.

              (dd) Determination—EPA is determining that, as of July 5, 2000, the Ohio portion of Cincinnati-Hamilton ozone nonattainment area (which includes the Counties of Butler, Clermont, Hamilton and Warren) has attained the 1-hour ozone standard and that the attainment demonstration requirements of section 182(b)(1), 182(j), and 172(c)(1), along with the section 172(c)(9) contingency measure requirements, do not apply to the area.

              (ee) Approval—EPA is approving an exemption from the requirements contained in section 182(f) of the Clean Air Act. This approval exempts Butler, Clermont, Hamilton, and Warren counties in Ohio from the NOX related general conformity provisions; the nitrogen oxides nonattainment NSR for new sources and modifications that are major for NOX; NOX RACT; and a demonstration of compliance with the enhanced automobile inspection and maintenance performance standard for NOX.
              (ff) Approval—The 1997 8-hour ozone standard maintenance plans for the following areas have been approved:

              (1) Jefferson County, as submitted on July 31, 2006 and supplemented on October 3, 2006. The maintenance plan establishes 2009 motor vehicle emissions budgets (MVEBs) for Jefferson County of 2.63 tons per day (tpd) of volatile organic compounds (VOCs) and 4.10 tpd of oxides of nitrogen (NOX), and 2018 motor vehicle emission budgets of 1.37 tpd of VOCs and 1.67 tpd of NOX.

              (2) Belmont County, as submitted on June 20, 2006, and supplemented on August 24, 2006, and December 4, 2006. The maintenance plan establishes 2009 MVEBs for Belmont County of 2.60 tpd of VOC and 4.69 tpd of NOX, and 2018 MVEBs of 1.52 tpd of VOCs and 1.91 tpd of NOX.

              (3) Allen County and Stark County, as submitted on June 20, 2006, and supplemented on August 24, 2006, and December 4, 2006. The maintenance plan establishes 2009 MVEBs for Allen County of 5.08 tpd of VOCs and 8.28 tpd of NOX, and 2018 MVEBs for Allen County of 2.89 tpd of VOCs and 3.47 tpd of NOX. For Stark County the 2009 MVEBs are 10.02 tpd of VOCs and 18.03 tpd of NOX, and the 2018 budgets are 5.37 tpd of VOC and 7.08 tpd of NOX.

              (4) Washington County, as submitted on September 22, 2006, and supplemented on November 17, 2006. The maintenance plan establishes 2009 MVEBs for Washington County of 2.59 tpd of VOCs and 3.58 tpd of NOX, and 2018 MVEBs for Washington county of 1.67 tpd of VOCs and 1.76 tpd of NOX.

              (5) Mahoning, Trumbull and Columbiana Counties, as submitted on February 15, 2007. The maintenance plan establishes 2009 and 2018 motor vehicle emission budgets for Mahoning, Trumbull and Columbiana Counties. The 2009 motor vehicle emission budgets are 19.58 tons per day for volatile organic compounds (VOC) and 33.71 tons per day for oxides of nitrogen (NOX). For 2018 the budgets are 10.36 tons per day for VOC and 13.29 tons per day for NOX.

              (6) On December 22, 2006, and supplemented on March 9, 2007, the State of Ohio submitted a redesignation request and maintenance plan for the Toledo area, including Lucas and Wood Counties. The maintenance plan for this area establishes motor vehicle emission budgets (MVEB) for 2009 and 2018. The 2009 MVEBs are 18.99 tons/day of Volatile Organic Compounds (VOC) and 33.75 tons/day for Oxides of Nitrogen (NOX). The 2018 MVEBs are 11.20 tons/day of VOCs and 14.11 tons/day for NOX.

              (7) The Dayton-Springfield area which includes Clark, Greene, Miami, and Montgomery Counties, as submitted on November 6, 2006, and supplemented on November 29, 2006, December 4, 2006, December 13, 2006, January 11, 2007, March 9, 2007, March 27, 2007, and May 31, 2007. The maintenance plan for this area establishes Motor Vehicle Emissions Budgets (MVEB) for 2005 and 2018. The 2005 MVEBs are 29.19 tpd of VOC and 63.88 tpd of NOX. The 2018 MVEBs are 14.73 tpd of VOCs and 21.42 tpd of NOX.

              (8) Approval—On March 17, 2009, the Ohio Environmental Protection Agency submitted a request to redesignate the Columbus area to attainment of the 8-hour ozone NAAQS. As part of the redesignation request, the state submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. The 2012 motor vehicle emissions budgets for the Columbus area are 54.86 tpd for VOC and 91.64 tpd for NOX. The 2020 motor vehicle emissions budgets for the area are 36.60 tpd for VOC and 46.61 tpd for NOX.

              (9) Approval—On March 17, 2009, and April 24, 2009, the Ohio Environmental Protection Agency submitted a request to redesignate the Cleveland-Akron-Lorain area to attainment of the 8-hour ozone NAAQS. As part of the redesignation request, the state submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. The 2012 motor vehicle emissions budgets for the Cleveland-Akron-Lorain area are 46.64 tpd for VOC and 95.89 tpd for NOX. The 2020 motor vehicle emissions budgets for the area are 31.48 tpd for VOC and 42.75 tpd for NOX.

              (10) Approval—On December 14, 2009, the Ohio Environmental Protection Agency submitted a request to redesignate the Ohio portion of the Cincinnati-Hamilton, OH-KY-IN area to attainment of the 8-hour ozone NAAQS. As part of the redesignation request, the State submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. The 2015 motor vehicle emissions budgets for the Ohio and Indiana portions of the Cincinnati-Hamilton, OH-KY-IN area are 31.73 tpd for VOC and 49.00 tpd for NOX. The 2020 motor vehicle emissions budgets for the Ohio and Indiana portions of the area are 28.82 tpd for VOC and 34.39 tpd for NOX.

              (11) Approval—On July 6, 2010, the Ohio Environmental Protection Agency submitted a request to revise the maintenance plan for the Ohio portion of the Cincinnati-Hamilton, OH-KY-IN 8-hour ozone area. The submittal revises 2015 and 2020 NOX point source emissions projections for Butler County.

              (12) Approval—On June 29, 2012, Ohio submitted a request to revise the approved MOBILE6.2 motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plan for the Ohio and Indiana portions of the Cincinnati-Hamilton, OH-KY-IN 8-hour ozone area. The budgets are being revised with budgets developed with the MOVES2010a model. The 2015 motor vehicle emissions budgets for the Ohio and Indiana portions are 56.06 tpd VOC and 94.25 tpd NOX. The 2020 motor vehicle emissions budgets for the Ohio and Indiana portions of the area are 42.81 tpd VOC and 73.13 tpd for NOX.

              (13) Approval—On October 30, 2012, and December 12, 2012, Ohio submitted a request to revise the approved MOBILE6.2 motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plans for the Cleveland-Akron-Lorain and Columbus, Ohio areas. The budgets are being revised with budgets developed with the MOVES2010a model. The 2012 motor vehicle emissions budgets for the Cleveland-Akron-Lorain, Ohio area are 81.54 tpd VOC and 189.27 tpd NOX. The 2020 motor vehicle emissions budgets for the Cleveland-Akron-Lorain, Ohio area are 43.17 tpd VOC and 108.36 tpd NOX. The 2012 motor vehicle emissions budgets for the Columbus, Ohio area are 93.99 tpd VOC and 188.85 tpd NOX. The 2020 motor vehicle emissions budgets for the Columbus, Ohio area are 50.34 tpd VOC and 99.12 tpd NOX.

              (14) Approval—On December 7, 2012, Ohio submitted a request to revise the approved MOBILE6.2 motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plan for the Canton-Massillon, Ohio area. The budgets are being revised with budgets developed with the MOVES2010a model. The 2009 motor vehicle emissions budgets for the Canton-Massillon, Ohio area are 19.17 tpd VOC and 28.36 tpd NOX. The 2018 motor vehicle emissions budgets for the Canton-Massillon, Ohio area are 9.02 tpd VOC and 11.37 tpd NOX.

              (15) Approval—On December 7, 2012, Ohio submitted a request to revise the approved MOBILE6.2 motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plan for the Ohio portion of the Wheeling area. The budgets are being revised with budgets developed with the MOVES2010a model. The 2009 motor vehicle emissions budgets for the Ohio portion of the Wheeling area are 4.70 tpd VOC and 13.30 tpd NOX. The 2018 motor vehicle emissions budgets for the Ohio portion of the Wheeling area are 2.15 tpd VOC and 5.18 tpd NOX.

              (16) Approval—On January 11, 2013, Ohio submitted a request to revise the approved MOBILE6.2 motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plan for the Lima, Ohio area. The budgets are being revised with budgets developed with the MOVES2010a model. The 2009 motor vehicle emissions budgets for the Lima, Ohio area are 5.39 tpd VOC and 10.65 tpd NOX. The 2018 motor vehicle emissions budgets for the Lima, Ohio area are 2.38 tpd VOC and 6.18 tpd NOX.

              (17) Approval—On February 11, 2013, Ohio submitted a request to revise the approved MOBILE6.2 onroad mobile source emissions inventories and motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plan for the Dayton-Springfield, Ohio area. The inventories and budgets are being revised with inventories and budgets developed with the MOVES2010a model. The 2005 budgets for the Dayton-Springfield, Ohio area are 53.37 tons per day (tpd) VOC and 84.66 tpd NOX. The 2018 budgets for the Dayton-Springfield, Ohio area are 22.35 tpd VOC and 32.47 tpd NOX.

              (18) Approval—On March 15, 2013, Ohio submitted a request to revise the approved MOBILE6.2 onroad mobile source emissions inventories and motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plan for the Ohio portion of the Steubenville-Weirton, West Virginia-Ohio area. The inventories and budgets are being revised with inventories and budgets developed with the MOVES2010a model. The 2009 budgets for the Ohio portion of the Steubenville-Weirton, West Virginia-Ohio area are 4.83 tons per day (tpd) VOC and 5.91 tpd NOX. The 2018 budgets for the Ohio portion of the Steubenville-Weirton, West Virginia-Ohio area are 2.14 tpd VOC and 2.43 tpd NOX.

              (19) Approval—On April 18, 2013, Ohio submitted a request to revise the approved MOBILE6.2 onroad inventories and motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plan for the Toledo, Ohio area. The inventories and budgets are being revised with budgets developed with the MOVES2010a model. The 2009 budgets for the Toledo, Ohio area are 21.61 tons per day (tpd) VOC and 46.78 tpd NOX. The 2018 budgets for the Toledo, Ohio area are 9.36 tpd VOC and 17.64 tpd NOX.

              (20) Approval—On April 26, 2013, Ohio submitted a request to revise the approved MOBILE6.2 onroad mobile source emissions inventories and motor vehicle emission budgets (budgets) in the 1997 8-hour ozone maintenance plan for the Ohio portion of the Parkersburg-Marietta, West Virginia-Ohio area. The inventories and budgets are being revised with inventories and budgets developed with the MOVES2010a model. The 2009 budgets for the Ohio portion of the Parkersburg-Marietta, West Virginia-Ohio area are 4.15 tons per day (tpd) VOC and 7.33 tpd NOX. The 2018 budgets for the Ohio portion of the Parkersburg-Marietta, West Virginia-Ohio area are 1.93 tpd VOC and 3.25 tpd NOX.
              (gg) Approval—EPA is approving requests submitted by the State of Ohio on April 4, 2005, and supplemented on May 20, 2005, February 14, 2006, May 9, 2006, October 6, 2006, and February 19, 2008, to discontinue the vehicle inspection and maintenance (I/M) program in the Cincinnati-Hamilton and Dayton-Springfield areas. The submittal also includes Ohio's demonstration that eliminating the I/M programs in the Cincinnati-Hamilton and Dayton-Springfield areas will not interfere with the attainment and maintenance of the ozone NAAQS and the fine particulate NAAQS and with the attainment and maintenance of other air quality standards and requirements of the CAA. We are further approving Ohio's request to modify the SIP such that I/M is no longer an active program in these areas and is instead a contingency measure in these areas' maintenance plans.
              (hh) 8-hour Emissions Inventories. (1) Approval—Ohio's 2002 inventory satisfies the base year emissions inventory requirements of section 172(c)(3) of the Clean Air Act for the Columbus area under the 1997 8-hour ozone standard.
              
              (2) Approval—Ohio's 2002 inventory satisfies the base year emissions inventory requirements of section 182(a)(1) of the Clean Air Act for the Cleveland-Akron-Lorain area under the 1997 8-hour ozone standard.
              (ii) Approval—The 15 percent Volatile Organic Compound reasonable further progress plan for the Cleveland-Akron-Lorain 1-hour ozone area, submitted by Ohio on June 15, 2007, and February 22, 2008, satisfies the requirements of section 182(b)(1) of the Clean Air Act.
              (3) Approval—Ohio's 2005 inventory satisfies the base year emissions inventory requirements of section 172(c)(3) of the Clean Air Act for the Ohio portion of the Cincinnati-Hamilton, OH-KY-IN area under the 1997 8-hour ozone standard.
              (jj) Approval—EPA is approving exemptions under section 182(f) from requirements for reasonably available control technology for oxides of nitrogen for the Cleveland-Akron-Lorain 8-hour ozone nonattainment area with respect to the 1997 ozone standards. This waiver was requested by Ohio on March 17, 2009.
              (kk) Disapproval. EPA is disapproving the coating VOC content limit for high performance architectural aluminum coatings contained in paragraph (U)(1)(h) of chapter 3745-21-09 of the Ohio Administrative Code.
              (ll) Approval—On August 20, 2014, the State of Ohio submitted a revision to their Ozone State Implementation Plan. The submittal established transportation conformity “Conformity” criteria and procedures related to interagency consultation, and enforceability of certain transportation related control and mitigation measures.
              (mm) On July 18, 2014, Ohio submitted 2008 volatile organic compounds and oxides of nitrogen emission inventories for the Cleveland-Akron-Lorain and Columbus ozone nonattainment areas and for the Ohio portion of the Cincinnati, Ohio-Kentucky-Indiana ozone nonattainment areas as revisions to the Ohio state implementation plan. The documented emission inventories are approved as a revision of the state's implementation plan, meeting emission inventory requirements for the 2008 ozone national ambient air quality standard.
              (nn) Determination of attainment. As required by section 181(b)(2)(A) of the Clean Air Act, the EPA has determined that the Cincinnati, OH-KY-IN and Columbus, OH Marginal 2008 ozone nonattainment areas have attained the NAAQS by the applicable attainment date of July 20, 2015.
              (oo) Determination of attainment. As required by section 181(b)(2)(A) of the Clean Air Act, EPA has determined that the Cleveland, OH marginal 2008 ozone nonattainment area has attained the NAAQS by the applicable attainment date of July 20, 2016.
              (pp) Approval—The 2008 8-hour ozone standard maintenance plans for the following areas have been approved:

              (1) Approval—On April 21, 2016, the Ohio Environmental Protection Agency submitted a request to redesignate the Ohio portion of the Cincinnati, OH-KY-IN area to attainment of the 2008 ozone NAAQS. As part of the redesignation request, the State submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. The 2020 motor vehicle emissions budgets for the Ohio and Indiana portions of the Cincinnati, OH-KY-IN area are 30.00 tons per summer day (TPSD) for VOC and 26.77 TPSD for NOX. The 2030 motor vehicle emissions budgets for the Ohio and Indiana portions of the area are 18.22 TPSD for VOC and 16.22 TPSD for NOX.

              (2) Approval—On June 16, 2016, the Ohio Environmental Protection Agency submitted a request to redesignate the Columbus area to attainment of the 2008 ozone NAAQS. As part of the redesignation request, the State submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in eight years as required by the Clean Air Act. The 2020 motor vehicle emissions budgets for the Columbus area are 50.66 tons per summer day (TPSD) for VOC and 90.54 TPSD for NOX. The 2030 motor vehicle emissions budgets for the Columbus area are 44.31 TPSD for VOC and 85.13 TPSD for NOX.

              (3) Approval—On July 6, 2016, the Ohio Environmental Protection Agency submitted a request to redesignate the Cleveland area to attainment of the 2008 ozone NAAQS. As part of the redesignation request, the State submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in eight years as required by the Clean Air Act. The 2020 motor vehicle emissions budgets for the Cleveland area are 38.85 tons per summer day (TPSD) for VOC and 61.56 TPSD for NOX. The 2030 motor vehicle emissions budgets for the Cleveland area are 30.80 TPSD for VOC and 43.82 TPSD for NOX.
              [45 FR 72142, Oct. 31, 1980]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1885, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.1886
              [Reserved]
            
            
              § 52.1887
              Control strategy: Carbon monoxide.
              (a) Part D—Approval—The following portions of the Ohio plan are approved:
              (1) The carbon monoxide portions of rules 01, 02, 03, 04 (except the portion disapproved in § 52.1877(c)), 05, 06, 07, 08, 09 (except the portions conditionally approved in § 52.1877(b)) and 10 of Chapter 3745-21 of the Ohio Administrative Code.
              (2) The transportation control plans for the following urban areas: Akron (ozone component only), Canton, Cincinnati, Columbus, Dayton, Steubenville, Toledo (ozone component only), Cleveland.
              (3) The carbon monoxide attainment and reasonable further progress demonstrations for the following urban areas: Cincinnati, Cleveland, Columbus and Youngstown.
              (b) [Reserved]
              (c) Part D—No Action—USEPA at this time takes no action on the carbon monoxide portions of the plan submitted for the urban areas of Akron and Toledo nor on the vehicle inspection and maintenance (I/M) program required for those nonattainment areas which have requested an extension to demonstrate carbon monoxide attainment.
              (d) Disapproval—On June 9, 1982 (draft), and November 9, 1982 (final), the State of Ohio submitted a revised demonstration that attempts to show attainment by December 31, 1982, of the carbon monoxide (CO) National Ambient Air Quality Standards (NAAQS) for the Cleveland urban area. Supplemental information was submitted on March 8, 1983, March 16, 1983, December 5, 1983, and May 9, 1985. The June 9, 1982, and March 8, 1983, submittals also requested that the 5-year extension for meeting the NAAQS requested on July 29, 1979, and granted by USEPA on October 31, 1980, and June 18, 1981, be rescinded for this area. The attainment demonstration and rescission request are disapproved by USEPA because they do not meet the requirements of § 51.10(b).
              (e) Approval—On October 20, 2005, Ohio submitted a State Implementation Plan (SIP) revision of the Cuyahoga County carbon monoxide (CO) maintenance plan. The CO maintenance plan revision is an update to the current approved maintenance plan and continues to demonstrate maintenance of the CO National Ambient Air Quality Standard (NAAQS) for an additional 10 years. The maintenance plan revision is submitted as a limited maintenance plan for the Cuyahoga County, Ohio carbon monoxide area and provides an unlimited motor vehicle emissions budget as long as the ambient CO levels remain below the 7.65 parts per million design value specified as the criterion for the limited maintenance plan.
              [45 FR 72143, Oct. 31, 1980, as amended at 45 FR 72147, Oct. 31, 1980; 49 FR 22815, June 1, 1984; 51 FR 10391, Mar. 26, 1986; 54 FR 615, Jan. 9, 1989; 54 FR 12621, Mar. 28, 1989; 55 FR 17752, Apr. 27, 1990; 71 FR 31100, June 1, 2006]
            
            
              § 52.1888
              Operating permits.

              Emission limitations and related provisions which are established in Ohio operating permits as federally enforceable conditions in accordance with Rule 3745-35-07 shall be enforceable by USEPA and by any person under section 304 of the Clean Air Act. USEPA reserves the right to deem permit conditions not federally enforceable. Such a determination will be made according to appropriate procedures, and will be based upon the permit, permit approval procedures or permit requirements which do not conform with the operating permit program requirements or the requirements of USEPA's underlying regulations.
              [60 FR 55202, Oct. 30, 1995]
            
            
              § 52.1889
              Small business stationary source technical and environmental compliance assistance program.
              The Ohio program, submitted as a requested revision to the Ohio State Implementation Plan on May 17, 1994, and May 4, 1995, satisfies the requirements of section 507 of the Clean Air Act.
              [60 FR 42045, Aug. 15, 1995]
            
            
              §§ 52.1890-52.1891
              [Reserved]
            
            
              § 52.1892
              Determination of attainment.

              (a) Based upon EPA's review of the air quality data for the 3-year period 2007-2009, EPA determined that the Huntington-Ashland, West Virginia-Kentucky-Ohio PM2.5 nonattainment Area attained the 1997 annual PM2.5 NAAQS by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the Area's air quality as of the attainment date, whether the Area attained the standard. EPA also determined that the Huntington-Ashland PM2.5 nonattainment Area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (b) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Cleveland-Akron, Columbus, Dayton-Springfield, and Steubenville-Weirton fine particle (PM2.5) nonattainment areas attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Cleveland-Akron, Columbus, Dayton-Springfield, and Steubenville-Weirton PM2.5 nonattainment areas are not subject to the consequences of failing to attain pursuant to section 179(d).

              (c) Based upon EPA's review of the air quality data for the 3-year period 2007-2009, EPA determined that the Cincinnati-Hamilton, Ohio-Kentucky-Indiana PM2.5 nonattainment Area attained the 1997 annual PM2.5 NAAQS by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the Area's air quality as of the attainment date, whether the Area attained the standard. EPA also determined that the Cincinnati-Hamilton, Ohio, Kentucky, and Indiana PM2.5 nonattainment Area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (d) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Parkersburg-Marietta, WV-OH and Wheeling, WV-OH fine particle (PM2.5) nonattainment areas attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the areas' air quality as of the attainment date, whether the areas attained the standard. EPA also determined that the Parkersburg-Marietta, WV-OH and Wheeling, WV-OH PM2.5 nonattainment areas are not subject to the consequences of failing to attain pursuant to section 179(d).

              (e) Based upon EPA's review of the air quality data for the 3-year period 2010 to 2012, EPA determined that the Bellefontaine, OH lead nonattainment areas attained the 2008 Lead National Ambient Air Quality Standard (NAAQS). This clean data determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2008 lead NAAQS.
              
              (f) Based upon EPA's review of the air quality data for the three-year period 2012 to 2014, EPA determined that the Cleveland and Delta, OH lead nonattainment areas have attained the 2008 Lead National Ambient Air Quality Standard (NAAQS). This clean data determination suspends the requirements for these areas to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2008 lead NAAQS.
              (g) As required by section 181(b)(2)(A) of the Clean Air Act, EPA has determined that the Cleveland, OH marginal 2008 ozone nonattainment area has attained the NAAQS by the applicable attainment date of July 20, 2016. This determination is based on complete, quality-assured and certified data for the 3-year period 2013-2015.
              [76 FR 55544, Sept. 7, 2011, as amended at 76 FR 56643, Sept. 14, 2011; 76 FR 60376, Sept. 29, 2011; 76 FR 75467, Dec. 1, 2011; 78 FR 66283, Nov. 5, 2013; 80 FR 29968, May 26, 2015; 81 FR 41447, June 27, 2016]
            
            
              § 52.1893
              Control strategy: Lead (Pb).
              (a) Ohio's 2008 lead emissions inventory for the Bellefontaine area as, as submitted on October 29, 2013, satisfying the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Bellefontaine area.
              (b) Approval—the 2008 lead maintenance plan for the Bellefontaine, Ohio nonattainment area has been approved as submitted on October 29, 2013.
              (c) Ohio's 2013 lead emissions inventory for the Cleveland area as, as submitted on June 29, 2016, satisfying the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Cleveland area.
              (d) Approval—The 2008 lead maintenance plan for the Cleveland, Ohio nonattainment area has been approved as submitted on June 29, 2016.
              (e) EPA is approving the existing controls and maintenance provisions in the permit to install for the Ferro facility including the preventative maintenance plan, 0.3 tpy combined emissions limit for units P064 through P069 as well as the base control devices and upgrades, in addition the 0.009 tpy limit for P071 and all base control devices and upgrades for units P001, P071, P100, P101, and P951 as fulfilling the RACM/RACT 172(c)(1) requirement.
              (f) Ohio's 2013 lead emissions inventory for the Delta area, submitted on April 27, 2017, to meet the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Delta area.
              (g) Approval—The 2008 lead maintenance plan for the Delta, Ohio nonattainment area, submitted on April 27, 2017.
              (h) Existing controls and maintenance provisions in the Air Pollution Permits-to-Install and Operate P0108083, P0121822, P0120836, and P0121942 for the Bunting Bearing LLC Delta facility including the preventative maintenance plan as fulfilling the RACM/RACT 172(c)(1) requirement. Permits P0120836, P0121822, and P0121942, all issued February 28, 2017, require a combined limit of 0.150 pounds lead per hour for units P006 to P011, P013, P020 to P025, P029 to P032, P035, and P036. Permit P0108083, issued October 29, 2012, requires a combined limit of 0.150 pounds lead per hour for units P014 to P019 and P028 and a combined limit of 0.075 pounds lead per hour for unit P005.
              [79 FR 43660, July 28, 2014, as amended at 82 FR 24877, May 31, 2017; 83 FR 10799, Mar. 13, 2018]
            
            
              § 52.1894
              Original Identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of Ohio” and all revisions submitted by Ohio that were federally approved prior to September 1, 2015.
              (b) The plan was officially submitted on January 31, 1972.
              (c) The revisions listed below were submitted on the dates specified.
              (1) Request for extensions and a revision of monitoring network was submitted on March 20, 1972, by the Ohio Air Pollution Control Board.
              (2) State provisions for making emissions data available to the public was outlined in a letter of May 8, 1972, by the Ohio Department of Health.

              (3) On May 9, 1972, the State provided assurance that action is being taken in the Assembly to secure authority for controlling auto emissions.
              (4) Amendments to air pollution regulations AP-3-11, 12, 13, 14, and AP-9-04 were forwarded on July 7, 1972, by the Governor.
              (5) Revisions to AP-2-01, 02, 04, 05; AP-3-01, 08, 09, 13; AP-9-01, 02, 03 were submitted on August 4, 1972 by the Governor.
              (6) New regulations AP-13-01 and 13-02 were submitted on October 12, 1972 by the Governor.
              (7) Letter from the Director of the Ohio EPA was submitted on June 6, 1973, indicating that portions of AP-3-11, and AP-3-12 are for informational purposes only.
              (8) The Governor of Ohio submitted on July 2, 1973, the “Implementation Plan to Achieve Ambient Air Quality Standard for Photochemical Oxidant in the Cincinnati Air Quality Control Region” and the “Implementation Plan to Achieve Ambient Air Quality Standard for Photochemical Oxidant in the Toledo Air Quality Control Region.”
              (9) The Governor of Ohio submitted on July 24, 1973, the “Implementation Plan to Achieve Ambient Air Quality Standards for Photochemical Oxidants—Dayton Air Quality Control Region.”
              (10) On January 25, 1974, Ohio submitted a secondary particulate plan for three AQCR's in Ohio.
              (11) On July 16, 1975, Ohio submitted regulations revising the attainment dates for particulate matter, nitrogen oxides, carbon monoxide, hydrocarbons and photochemical oxidants.
              (12) The Governor of Ohio submitted on May 30, 1974 and August 10, 1976, revisions to the Ohio Implementation for the control of open burning.
              (13) Consent and Abatement Order regarding Columbus and Southern Ohio Electric Company's Picway Units 3 and 4, submitted by Governor on October 17, 1975, supplemented on November 17, 1976 and June 1, 1977.

              (14) On July 27, 1979 the State submitted its nonattainment area plan for specific areas designated as nonattainment for ozone and carbon monoxide in the March 3, 1978 and October 5, 1978 Federal Registers (43 FR 8962 and 43 FR 45993). The submittal contained Ohio's Part D nonattainment plans for the following ozone and carbon monoxide urban nonattainment areas: Akron, Canton, Cincinnati, Cleveland, Columbus, Dayton, Steubenville and Toledo. The submittal contained transportation control plans and demonstrations of attainment (for carbon monoxide and/or ozone) for each of the above mentioned urban nonattainment areas. Regulations for the control of volatile organic compound emissions were not included with this submittal but were submitted separately on September 13, 1979.
              (15) On September 13, 1979, the State submitted regulations for the control of volatile organic compound and carbon monoxide emissions from stationary sources.
              (16) On December 28, 1979, the State amended the attainment demonstration submitted on July 27, 1979 for the Cleveland Urban area. On November 24, 1980 and July 21, 1981, the State submitted additional information on the transportation control plans for the Cleveland Urban area.
              (17) On January 8, 1980, the State amended the carbon monoxide attainment demonstration submitted on July 27, 1979 for the Steubenville urban area.
              (18) On January 15, 1980, the State amended the attainment demonstrations submitted on July 27, 1979 for the urban areas of Cincinnati, Toledo and Dayton.
              (19) On April 7, 1980 the State of Ohio committed to correct the deficiencies presented in the March 10, 1980 Notice of Proposed Rulemaking.
              (20) On April 15, 24, 28, May 27, July 23 and August 6, 1980 the State submitted comments on, technical support for, and commitments to correct the deficiencies cited in the March 10, 1980 Notice of Proposed Rulemaking. In addition to this the May 27, 1980 letter also contained a commitment by the State to adopt and submit to USEPA by each subsequent January, reasonable available control technology requirements for sources covered by the control techniques guidelines published by USEPA the preceding January.

              (21) On December 28, 1979 the State of Ohio submitted its Part D carbon monoxide and ozone nonattainment area plan for the Youngstown urban area. The submittal contained transportation control plans and demonstrations of attainment (for carbon monoxide and/or ozone). On February 12, 1980 the State amended the ozone attainment demonstration submitted on December 28, 1979.
              (22) On June 12, 1980 and August 6, 1980, the State submitted technical support and commitments to correct the deficiencies cited in the May 16, 1980 Notice of Proposed Rulemaking. On November 20, 1980 and July 21, 1981, the State submitted additional information on implementor commitments for the Youngstown Urban area.
              (23) On May 8, 1979, Ohio submitted revisions to regulations 3745-25-01 through 3745-25-04 (previously codified as AP-11-01 through AP-11-04) containing emergency episode procedures.

              (24) On July 25, 1980 the State of Ohio submitted its Part D revision to the New Source Review portion of the State Implementation Plan. On September 25, 1980 the State submitted a response to the August 26, 1980 Federal Register notice of proposed rulemaking. The response contained information which corrects certain deficiencies and commits to correct by a specified date other deficiencies.
              (25) The following information was submitted to USEPA regarding the Ohio Sulfur Dioxide Standards
              (i) On February 12, 1980 the Director of the Ohio EPA submitted the Ohio Administrative Code (OAC) Rules 3745-18-01 to 3745-18-94, Sulfur Dioxide Standards adopted on November 14, 1979 effective December 28, 1979.
              (ii) Ohio EPA sent technical support for the Ohio Sulfur Dioxide Standards on September 12, 1979, October 23, 1979, May 16, 1980, March 27, 1981, May 5, 1981, July 15, 1981 and September 24, 1981.

              (iii) The following regulations were withdrawn by the Governor of Ohio on May 16, 1980; OAC Rules 3745-18-08(H), 3745-18-15(B), 3745-18-53(E), 3745-18-63(K), 3745-18-77(B) and 3745-18-90(C). These rules are applicable to the following plants:
              
              
                Cairo Chemical Corporation in Allen County, Crystal Tissue Company in Butler County, U.S. Steel Corporation, Lorain—Cuyahoga Works in Lorain County, Bergstrom Paper Company in Montgomery County, Mead Corporation in Ross County and Shell Chemical Company in Washington, County.
              
              
              (iv) The following regulations were withdrawn by the Governor of Ohio on December 19, 1980 only as it applies to the B.F. Goodrich Company, Avon Lake Chemical Plant in Lorain County; OAC 3745-18-53(A). These regulations are still applicable to other facilities in Lorain County.
              (v) The following regulations were withdrawn by the Governor of Ohio on February 13, 1981; OAC Rules 3745-18-49(J) which is applicable to the Ohio Rubber Company in Lake County and 3745-18-80(D) which is applicable to the Union Carbide Corporation in Seneca County.
              (vi) The Governor of Ohio submitted a revised OAC Rule 3745-18-80(D) which is applicable to the Union Carbide Corporation in Seneca County on April 30, 1981.
              (26) On February 8, 1980, the State of Ohio submitted a revision to provide for modification of the existing air quality surveillance network.
              (27) On February 18, and March 13, 1981, the Governor of Ohio submitted Rule 08 of Chapter 3745-17 of the Ohio Administrative Code for Middletown and the operating permits for the fugitive sources located at ARMCO's Middletown Works Plant.
              (28) On October 21 and November 21, 1980 the State submitted comments on, technical support for, and commitments to correct the deficiencies cited in the March 10, 1980 Notice of Proposed Rulemaking.
              (29) On September 17, 1980 the State of Ohio submitted a vehicle inspection and maintenance (I/M) program developed for the urbanized area of Cleveland and the Ohio portion of the Cincinnati metropolitan area. On December 5, 1980 the State submitted comments on, and commitments for correcting, the deficiencies cited in the November 7, 1980 Supplemental Notice of Proposed Rulemaking.

              (30) On February 18, 1981, the State of Ohio committed itself to submit by December 31, 1981, the corrective materials for the Middletown, Ohio total suspended particulate plan.
              
              (31) On March 27, 1981 and March 10, 1982 the State of Ohio submitted revisions to the total suspended particulate (TSP) portion of its State Implementation Plan (SIP). These revisions are in the form of an alternative emissions reduction plan (bubble) for the General Motors (GM) Central Foundry located in Defiance County, Ohio. Incorporated into Ohio's SIP are the emission limitations, interim and final compliance milestones, control equipment requirements and testing procedures specified in the variances and permits submitted for the GM bubble.
              (32) On July 27, 1979, the State of Ohio submitted materials to satisfy the general requirements of the Clean Air Act under sections 110(a)(2)(K); 126, 127, and 128. On January 30, 1981, the State of Ohio also submitted an amended substitute Senate Bill 258, which was enacted into law on December 19, 1980, amending Ohio Revised Code 3704.
              (33) Revision to plan allowing Standard Oil Company of Ohio Toledo refinery variances from State Regulations 3745-21-09(M) (1) and (2) submitted April 10, 1981 by the State.
              (34) Revision to plan allowing Standard Oil Company of Ohio Lima refinery variance from State Regulation 3745-21-09(M)(2) submitted April 10, 1981 by the State.
              (35) On August 27, 1981, the State of Ohio submitted a variance for the Pipeline Working Tank at the ARCO Pipeline Refinery in Summit County, Ohio.
              (36)-(37) [Reserved]
              (38) The Governor of Ohio on June 15, 1981 submitted a revision to the ozone portion of the Ohio State Implementation Plan. This revision is for six coating lines located at the Speciality Materials Division of Fasson-Avery located in Lake County, Ohio.
              (39) On August 27, 1981, the State of Ohio submitted a variance for the Pipeline Working Tank at the ARCO Pipeline Refinery in Lucas County, Ohio.
              (40) On February 12, 1981, the State of Ohio submitted its Lead SIP Plan which contains a discussion of ambient monitoring results, an attainment demonstration and stationary and mobile source controls for lead.
              (41) On April 10, 1981, the Governor of Ohio submitted revised requirements for Republic Steel Corporation's Youngstown Sinter Plant.
              (42) On February 25, 1980, the State of Ohio submitted the revised Ohio Administrative Code (OAC) Rules 3745-35-01 through 3745-35-04 which set forth requirements for air permits to operate and variances. These rules were adopted on September 28, 1979 and became effective in Ohio on November 7, 1979. Rescinded in 2008; see paragraph (c)(156) of this section.
              (43) On February 12, 1981, the State of Ohio submitted adopted amended Ohio Administrative Code (OAC) Rules 3745-21-01, 04, 09 and 10, Emission Standards and Technology Requirements for Certain Sources of Volatile Organic Compounds Emissions. The following portions of these rules were withdrawn by the State of Ohio on March 27, 1981; OAC Rules 3745-21-04(C)(19)(a) and 3745-21-09(R)(3)(a). On January 8, 1982, the State of Ohio submitted additional materials pertaining to OAC Rules 3745-21-09 (H), (U) and (X).
              (44) On April 16, 1981, the Ohio EPA submitted a variance which would extend for Presto Adhesive Paper Company in Montgomery County, Ohio the deadline for complying with applicable Ohio VOC emission limitations from April 1, 1982 to April 1, 1983 for water-based adhesive paper coatings and to April 1, 1984 for water-based silicone paper coatings.
              (45) On Feburary 25, 1980, the State submitted revisions to rules 01 through 06, 08 and 09 of Chapter 15 of the Ohio Administrative Code. These rules establish general provisions for the control of air pollution and were previously codified and approved as AP-2-01 through 06, 08 and 09. Rules 01 through 04, 06, 08 and 09 are approved as revisions to the Ohio SIP and rule 05 is deleted from the Ohio SIP.

              (46) On August 26, 1982, the Ohio Environmental Protection Agency submitted a variance which would establish an alternative emission control program (weighted averaging bubble) for eight vinyl coating lines at Uniroyal Plastic Products in Ottawa County, Ohio, and an alternative compliance schedule which will allow Uniroyal Plastic Products additional time to convert to waterborne coatings and inks. The final compliance date is October 1, 1987.
              (47) On June 29, 1982, the State submitted an amendment to the definition of air contaminant as contained in section 3704.01(B) of the Ohio Revised Code.
              (48) On August 31, 1982, Ohio Environmental Protection Agency submitted a variance which would establish an alternative emission control program (weighted averaging bubble) for five rotogravure printing lines at Packaging Corporation of America (PCA) in Wayne County, Ohio and an alternative compliance schedule which will allow PCA additional time to convert to waterborne coatings and inks. The final compliance date is July 1, 1987.
              (49) On September 10, 1982 the Ohio Environmental Protection Agency submitted a revision to its ozone SIP for the Mead Paper Corporation, Chilpaco Mill in Ross County, Ohio. This revision is in the form of three variances for the three flexographic printing lines at Mead Paper and contains revised emission limits and compliance schedules for each of the lines. Technical Support for this revision was also submitted on April 27, 1982.
              (50) On October 22, 1982, the Ohio Environmental Protection Agency submitted a revision to its Ozone SIP for the Standard Register Company. The revision request is in the form of a variance for an extended compliance time schedule for a surface coating line and spray boot for painting miscellaneous metal parts. Final compliance is changed from December 31, 1982 to December 31, 1983.
              (51) On October 1, 1982, and February 28, 1983 the State of Ohio submitted revisions to Ohio Administrative Code (OAC) Rules 3745-35-03 which set forth requirements for obtaining variances. Rescinded in 2008; see paragraph (c)(156) of this section.
              (52)-(55) [Reserved]
              (56) On January 5, 1983 the Ohio Environmental Protection Agency submitted a revision to its ozone SIP for the U.S. Steel Supply Division, Sharon Plant in Trumbull County, Ohio. Technical support for this revision was also submitted on November 12, 1982.
              (57) On January 4, 1982, amended December 23, 1982, the Ohio Environmental Protection Agency (OEPA) submitted a revision to its ozone SIP for the Chrysler Plastic Products Corporation, Sandusky Vinyl Product Division, in Erie County, Ohio. This revision amends the emission limitations and extends the compliance dates for five vinyl coating lines at this facility. Technical support for this revision was also submitted on June 28, 1982.
              (58) On July 14, 1982, the State submitted revisions to its State Implementation Plan for TSP and SO2 for Toledo Edison Company's Bay Shore Station in Lucas County, Ohio, except that the equivalent visible emission limitations in this submittal are no longer in effect.
              (59) On March 9, 1983, the Ohio Environmental Protection Agency submitted a variance which would establish an alternative emission control program (bubble) for eight vinyl coating lines at B.F. Goodrich in Washington County, Ohio, and an alternative compliance schedule which will allow B.F. Goodrich additional time to achieve final compliance through conversion to waterborne coatings and inks by December 31, 1985. If the company is unable to achieve compliance by December 1, 1985, through reformulation, the company must install add-on controls no later than December 1, 1987.
              (60) The State of Ohio submitted a revised demonstration that showed attainment by December 31, 1982, of the Carbon Monixide (CO) National Ambient Air Quality Standards (NAAQS) for the Cincinnati area (Hamilton County) on May 24, 1982. Supplemental information was submitted on September 23, 1982, November 4, 1982, and March 16, 1983. The May 24, 1982, submittal also requested that the five year extension for meeting the NAAQS requested on July 29, 1979, and granted on October 31, 1980, be rescinded for this area. EPA has rescinded this extension only for the Cincinnati demonstration area for CO.

              (61) On January 11, 1983, the Ohio EPA submitted justification and supportive documentation for the two categories of gasoline dispensing facilities and cutback asphalt. On March 2, 1983, Ohio EPA submitted demonstrations of reasonable further progress in the Canton and Youngstown areas. This information was submitted to satisfy the conditions on the approval of the 1979 ozone SIP.
              (62) [Reserved]
              (63) On January 3, 1984, the Ohio Environmental Protection Agency submitted a revision to the Ohio Administrative Code 3745-15-07, Air Pollution Nuisance Prohibited.
              (64) On September 2, 1982, the State of Ohio submitted a revision to the total suspended particulate State Implementation Plan for the B.F. Goodrich Chemical Plant in Avon Lake, Lorain County, Ohio. This revision is being disapproved. (See § 52.1880(g))
              (65) [Reserved]
              (66) On March 16, 1984, the Ohio Environmental Protection Agency submitted commitments for satisfying the conditions of approval to the ozone [52.1885 (b)(2)] and particulate matter [52.1880 (d)(1)] State Implementation Plans.
              (67) [Reserved]
              (68) On May 6, 1983, the Ohio Environmental Protection Agency (OEPA) submitted materials constituting a proposed revision to Ohio's ozone SIP for Harrison Radiator. Harrison Radiator has two metal coating facilities; one is the North facility located in downtown Dayton and the other is the South facility located in the City of Moraine.
              (i) Incorporation by reference.
              (A) The Ohio Environmental Protection Director's final Findings and Orders, May 6, 1983.
              (B) Letters of September 10, 1984, and September 4, 1984, to USEPA from OEPA.
              (C) The Ohio Environmental Protection Director's final Findings and Orders, September 4, 1984.
              (69) On September 13, 1983, the Ohio Environmental Protection Agency submitted a variance which would establish an alternative emission control program (bubble) for Volatile Organic Compound emissions from a gasoline and aviation fuel loading rack located at Standard Oil Company in Trumbull County, Ohio.
              (i) Incorporation by reference.
              (A) An August 26, 1983, Permit and Variance to Operate an Air Contaminant Source Terms and Conditions, Application No. 02 78 06 0355 J001 and 02 78 06 0355 J002, for Niles Terminal Station N. 234, Niles Aviation Gasoline Bulk Terminal.
              (70) On April 8, 1982, June 22, 1982, November 8, 1982, May 24, 1985, and November 12, 1986, the Ohio Environmental Protection Agency submitted a revision to the sulfur dioxide SIP for the Ohio Power Muskingum River Power Plant located in Morgan and Washington Counties. USEPA approves an emission limit of 8.6 lbs/MMBTU to protect the primary NAAQS with a compliance date of June 17, 1980. In addition, USEPA approves an emission limit of 7.6 lbs/MMBTU to protect the secondary NAAQS with a compliance date of July 1, 1989.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code (OAC) rule 3745-18-03(C)(3)(gg)(vi) effective in Ohio December 28, 1979; rule 3745-18-64(B) and rule 3745-18-90(B) effective in Ohio on October 1, 1982.
              (B) Director's Final Findings and Orders dated October 18, 1982, before the Ohio Environmental Protection Agency.
              (C) Director's Findings and Order dated November 18, 1986, before the Ohio Environmental Protection Agency.
              (ii) Additional information.
              (A) Technical Support Document for emission limitations including dispersion modeling for the Muskingum River Plant submitted by the State on April 8, 1982.
              (B) Muskingum River Plant Supplementary Technical Support Document submitted by the State on June 22, 1982.
              (C) Air Monitoring Data submitted by the State on June 22, 1982.
              (71) On July 1, 1980, the State of Ohio submitted a revision to its State Implementation Plan amending § 3704.11 of the Ohio Revised Code. This revision expands the authority given to a political subdivision in relation to certain open burning activities. Additional information for the revision was also submitted on September 30, 1980 and January 16, 1981.

              (72) On March 16, 1982, the State of Ohio submitted a revision to its State Implementation Plan for TSP for the Southerly Wastewater Treatment Plant in Columbus, Ohio.
              (73) On March 28, 1983, the State of Ohio Environmental Protection Agency (OEPA) submitted amendments to the Ohio Administrative Code (OAC) Chapter 3745-21 and supporting data to USEPA as a proposed revision to the ozone portion of its SIP. OAC Chapter 3745-21, entitled “Carbon Monoxide, Photochemically Reactive Materials, Hydrocarbons, and Related Material Standards”, contains Ohio's VOC RACT I and II regulations. The amendments to these regulations are embodied in the OAC as follows: Definitions, Rule 3745-21-01; Attainment dates and compliance time schedules, Rule 3745-21-04; Control of emissions of organic compounds from stationary sources, Rule 3745-21-09; and Compliance test methods and procedures, Rule 3745-21-10. See (c)(15). USEPA is not taking action on the applicability of Rule 3745-21-09 to new sources of VOC, to the gasoline throughout exemption level for gasoline dispensing facilities, and to the compliance date extension for Honda of America Manufacturing, Inc. auto and motorcycle assembly plant in Marysville. USEPA is not taking action on OAC Rule 3745-21-09(AA))(2)(a) which exempts any dry cleaning facility in which less than 60,000 pounds of fabrics are cleaned per year. USEPA is not taking action on OAC Rule 3745-21-09(U)(2)(f) (i) and (ii) which apply to new sources (surface coating lines). USEPA is identifying deficiencies in the existing Rule 3745-21-09(D)(3) which contains an alternative daily emission limitation for can coating facilities. USEPA identified the following deficiencies within this rule: This rule presents equations for determining an alternative daily emission limitation. USEPA finds that the equations are incorrect in that they are based on volume of coating used (in gallons, excluding water), which in many cases can lead to erroneous results. Equivalency calculations for coatings should be performed on a basis of volume of coating solids used rather than volume of coating used. (45 FR 80824 gives an example calculation for can coating done on a volume solids basis.)
              (i) Incorporation by reference.
              (A) Amendments to OAC Chapter 3745-21, dated June 21, 1982 and January 24, 1983.
              (1) Rule 3745-21-01; Definitions.
              (i) Section (D)(16), (36), and (50), paper and vinyl coating.
              (ii) Section (F)(1-8), asphalts in road construction and maintenance.
              (iii) Sections (E)(8), and (J)(5), corrections to Sections (E)(8) and (J)(5).
              (2) Rule 3745-21-04; Attainment dates and compliance time schedules.
              (i) Section (C)(3), can coating lines.
              (ii) Section (C)(15), cutback and emulsified asphalts.
              (iii) Section (C)(29), gasoline tank trucks.
              (iv) Section (C)(33), External floating roof tanks.
              (3) Rule 3745-21-09, Control of emission of organic compounds from stationary sources.
              (i) Section (B), Emission limitations.
              (ii) Sections, (C) (1) and (3), Surface coating of automobiles and light duty trucks.
              (iii) Sections (I) (1) and (2), Surface coating of metal furniture.
              (iv) Sections (K) (1) and (3) and (K)(4) (a), (b) and (c), Surface coating of large appliances.
              (v) Sections (N) (1), (2), and (3) (b) and (c), Use of cutback and emulsified asphalts.
              
              
                Note:
                USEPA is not approving (N)(3) (a) and (e).
              
              
              (vi) Section (O)(2), Solvent metal cleaning.
              (vii) Sections (P) (1), (4), and (5), Bulk gasoline plants.
              (viii) Section (Q)(3), Bulk gasoline terminals.
              (ix) Section (R)(3), Gasoline dispensing facilities.
              (x) Sections (U)(1) and the exemptions contained in (2)(h), Surface coating miscellaneous metal parts and products.
              (xi) Sections (X)(1) (a)(i), (b)(i), and the exemption contained in (2)(d), Rubber tire manufacturing.
              (xii) Sections (Z)(1)(b) through (h), (2), and (3), Storage of petroleum liquid in external floating roof tanks. NOTE: USEPA is not approving (Z)(1)(a).
              (xiii) Section (AA) (1) and (2) (b) and (c), Dry cleaning facility. NOTE: USEPA is not proposing to approve (AA)(2)(a).
              
              (xiv) Sections (K)(4) (a), (b), and (c), for the Whirlpool Corporation plants located in Marion, Sandusky, and Hancock Counties.
              (xv) Section (X)(2)(d), Cooper Tire and Rubber tire manufacturing facility located in Hancock County.
              (4) Rule 3745-21-10; Compliance test methods and procedures.
              (i) Sections (A) (3) and (4), General provisions.
              (ii) Section (B) (3), (4) and (5), Methods for determining VOC content of surface coating and inks.
              (iii) Section (E) (4) and (7), Method for determining VOC emissions from bulk gasoline terminals.
              (iv) Section (K), Methods for detecting leaks of gasoline vapors.
              (74)-(75) [Reserved]
              (76) On April 9, 1986, the State of Ohio submitted a negative declaration for natural gas/gasoline processing plants and manufacturers of high-density polyethylene and polypropylene resins.
              (i) Incorporation by reference.
              (A) Letter dated April 9, 1986, from Warren W. Tyler, Director, State of Ohio Environmental Protection Agency.
              (77) On November 20, 1985, the Ohio Environmental Protection Agency submitted a revision to the State Implementation Plan for Total Suspended Particulates. This revision request is for operating permits for the following two shiploading facilities: The Andersons Grain Division, Toledo Plant and Mid-States Terminals, Incorporated.
              (i) Incorporation by reference.
              (A) Permit to Operate an Air Contaminant Source for the Andersons Grain Division, Toledo Plant. Date of Issuance: November 18, 1985.
              (B) Permit to Operate an Air Contaminant Source for Mid-States Terminals, Incorporated. Date of Issuance: November 18, 1985.
              (78) On April 30, 1986, (draft) and on May 5, 1987, (final) the Ohio Environmental Protection Agency (OEPA) submitted a revision request to Ohio's sulfur dioxide SIP. The revision was in the form of Permits to Operate for the Coulton Chemical Plant in Toledo, Ohio, and the E.I. duPont de Nemours and Company facility in Miami, Ohio. The permits require the installation and operation of continuous emission monitors for sulfur dioxide at these facilities, and the reporting of monitoring data.
              (i) Incorporation by reference.
              (A) Special Term and Condition No. 3 of Permit to Operation No. 0448020014P001 for Coulton Chemical Corporation, effective January 3, 1986, Permit to Operate No. 0448020014P002 for Coulton Chemical Corporation, effective March 25, 1986.
              (B) Special Term and Condition No. 3 of Permit to Operate No. 1431350817P001 for E.I. duPont de Nemours and Company (Fort Hill Plant), effective March 2, 1984.
              (ii) Additional material.
              (A) September 5, 1985, letter from Charles M. Taylor, Chief, Division of Air Pollution Control, Ohio Environmental Protection Agency; to Steve Rothblatt, Chief, Air and Radiation Branch, U.S. Environmental Protection Agency.
              (79) On April 9, 1986, the Ohio Environmental Protection Agency (OEPA) submitted a request for a revision to the Ozone State Implementation Plan (SIP) for the Huffy Corporation in Celina Ohio (Mercer County). This revision was in the form of a rule which is applicable to the Huffy Corporation in Mercer County.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code (OAC) Rule 3745-21-09(U)(2)(j), effective May 9, 1986.
              (80) On April 9, 1986, the Ohio Environmental Protection Agency submitted a revision to the State Implementation Plan for ozone. The revision consists of the reasonably available control technology (RACT) III volatile organic compound regulations.
              (i) Incorporation by reference. Ohio EPA OAC
              (A) Rule 3745-21-01, Definitions. Paragraphs (K), (L), (M), and (N), effective May 9, 1986. Ohio EPA OAC
              (B) Rule 3745-21-04, Attainment Dates and Compliance Time Schedules. Paragraphs (B)(1), and (C)(36) through (C)(39), effective May 9, 1986. Ohio EPA OAC

              (C) Rule 3745-21-09, Control of Emissions of Volatile Organic Compounds from Stationary Sources. Paragraphs (A)(1), (A)(2), (A)(4), (BB), (CC), (DD), (EE), and Appendix A, effective May 9, 1986. Ohio EPA OAC
              (D) Rule 3745-21-10, Compliance Test Method and Procedures. Paragraphs (C), (F), (L), (M), (N), (O), and (P), effective May 9, 1986.
              (81) On March 3, 1986, the Ohio Environmental Protection Agency (OEPA) submitted Good Engineering Stack Height Regulations as a revision to the Ohio State Implementation Plan (SIP).
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Chapter 3745-16-01 and 02, entitled “Definitions” and “Good Engineering Practice Stack Height Regulations”. These rules were adopted by the State on February 12, 1986 and were effective on March 5, 1986.
              (B) September 2, 1987 letter from Richard L. Shank, Ph.D., Director, Ohio Environmental Protection Agency; to Valdas Adamkus, Regional Administrator, USEPA.
              (ii) Additional material.
              (A) March 3, 1986, letter from Warren W. Tyler, Director, Ohio Environmental Protection Agency; to Valdas Adamkus, Regional Administrator, U.S. EPA.
              (82) On November 7, 1985, the Ohio Environmental Protection Agency submitted a revision to the ozone portion of the Ohio State Implementation Plan (SIP) for the Reynolds Metal Company in Pickaway County, Ohio. This variance shall expire on May 6, 1992.
              (i) Incorporation by reference.
              (A) State of Ohio Environmental Protection Agency Variance to Operate an Air Contaminant Source (except for Conditions No. 2, No. 3, and No. 6); Date of Issuance: October 29, 1985, Issued to: Reynolds Metal Company; Constitutes a Variance to Operate: miscellaneous metal parts coating line—Ransburg Disc spray booths No. 1 and No. 2; and signed by Warren W. Tyler, Director, Ohio Environmental Protection Agency.
              (83) On October 4, 1982, and January 24, 1983, the Ohio Environmental Protection Agency (OEPA) submitted revisions to the Ohio Administrative Code (OAC) Chapter 3745-31-01 through 3745-31-08 to satisfy the New Source Review conditional approval of October 31, 1980 (45 FR 72119). U.S. EPA is granting limited approval of the revision to Ohio's New Source Review State Implementation Plan (SIP) because the revised regulations strengthen the SIP.
              (i) Incorporation by reference.
              (A) OAC Rule 3745-31 through 3745-31-03—Permits to Install New Sources of Pollution (Adopted June 30, 1982, effective August 15, 1982), as found in the State of Ohio Environmental Protection Agency Laws and Regulations.
              (ii) Additional material.
              (A) A June 30, 1987, letter from OEPA certified that the State did not rely upon additional reductions through the offset policy to attain or maintain the National Ambient Air Quality Standards.
              (84) On June 1, 1987, the Ohio Environmental Protection Agency (OEPA) submitted a revision request to Ohio's ozone SIP for the Goodyear Tire and Rubber Company in St. Marys (Auglaize County) Ohio. The revision was in the form of variances for adhesive application lines K001 to K019 and exempts them from the requirements contained in Ohio Administrative Code (OAC) Rule 3745-21-09(U). These variances expire on (3 years and 30 days from date of publication). The accommodative SIP for Auglaize County is removed for the period these variances are in effect.
              (i) Incorporation by reference.
              (A) Condition Number 8 (which references Special Terms and Conditions Numbers 1 through 5) within each of 19 “State of Ohio Environmental Protection Agency Variances to Operate An Air Contaminant Source”, Application Numbers 0306010138K001-0306010138K019, for Goodyear Tire and Rubber Company. The Date of Issuance is May 22, 1987.
              (85) On February 17, 1988, and January 4, 1989, the Ohio Environmental Protection Agency submitted a revision to the total suspended particulate SIP for Youngstown Thermal Corporation located in Youngstown, Ohio. This revision establishes a 0.02 lb/MMBTU emission limit for the one gas and Number 2 oil-fired boiler (B001) and a 0.14 lb/MMBTU limit for the three coal-fired boilers (B002, B003, and B004).
              (i) Incorporation by reference.

              (A) Ohio Administrative Code (OAC) Rule 3745-17-01, effective in Ohio on October 1, 1983; Rule 3745-17-03, effective in Ohio on October 15, 1983; and Rule 3745-17-10, effective in Ohio on October 1, 1983, as they apply to Youngstown Thermal Energy Corporation in Youngstown, Ohio only.
              (86) [Reserved]
              (87) On July 11, 1988, Ohio submitted its vehicle inspection and maintenance regulation for Cuyahoga, Lake, Lorain, Hamilton, and Butler Counties.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code rules 3745-26-01, 3745-26-02, 3745-26-03, 3745-26-04, 3745-26-05, 3745-26-06, 3745-26-07, 3745-26-08, and 3745-26-09, effective July 17, 1987.
              (88) [Reserved]
              (89) On February 28, 1989, the Ohio Environmental Protection Agency (OEPA) submitted a revision request to Ohio's ozone SIP for the Navistar International Transportation Corporation in Springfield, Ohio. It modified this request on March 30, 1990. The revision is in the form of variances for miscellaneous metal parts and products coating lines and exempts them from the requirements contained in Ohio Administrative Code (OAC) Rule 3745-21-09(U). These variances expire on January 4, 1994.
              (i) Incorporation by reference.
              (A) Condition Number 8 (which references Special Terms and Conditions Number 1 through 11) within both of the “State of Ohio Environmental Protection Agency Variances to Operate An Air Contaminant Source”, Application Numbers 0812760220K009 and 0812760220K013 for Navistar International Transportation Corporation. The Date of Issuance is February 28, 1989.
              (90) On April 9, 1986, the Ohio Environmental Protection Agency (OEPA) submitted amendments to the Ohio Administrative Code (OAC) Chapter 3745-21. The amendments are embodied in the following OAC regulations: Definitions, Rule 3745-21-01; Attainment dates and compliance time schedules, Rule 3745-21-04; Control of emissions of volatile organic compounds from stationary sources, Rule 3745-21-09; and Compliance test methods and procedures, Rule 3745-21-10. USEPA is approving these amendments with the following exceptions: The proposed relaxation for food can end sealing compounds in 3745-21-09(D)(1)(e) and (D)(2)(e) (from 3.7 to 4.4 lbs VOC/gallon); the proposed revision to the exemption in 3745-21-09(N)(3)(e) for the application by hand of any cutback asphalt or emulsified asphalt for patching or crack sealing; the recordkeeping requirements in 3745-21-09(N)(4); the relaxation from 3.5 to 6.2 lbs VOC/gallon for high performance architectural aluminum coatings in 3745-21-09(U)(1)(a)(viii); the exemption for new sources in 3745-21-09(U)(2)(f); and the relaxation for miscellaneous metals coatings in 3745-21-09(U)(1)(a)(vii).
              (i) Incorporation by reference.
              (A) Amendments to Ohio Administrative Code Rule 3745-21-01, effective on May 9, 1986.
              (B) Amendments to Ohio Administrative Code Rule 3745-21-04, effective on May 9, 1986.
              (C) Amendments to Ohio Administrative Code Rule 3745-21-09, effective on May 9, 1986, except for:
              (1) 3745-21-09(D)(1)(e) and (D)(2)(e) (proposed relaxation for food can end sealing);
              (2) 3745-21-09(N)(3)(e) (proposed revision to the exemption for the application by hand of any cutback or emulsified asphalt for patching crack sealing);
              (3) 3745-21-09(N)(4) (recordkeeping requirements);
              (4) 3745-21-09(U)(1)(a)(viii) (relaxation from 3.5 to 6.2 lbs VOC. gal for high performance architectural aluminum coatings);
              (5) 3745-21-09(U)(2)(f) (the exemption for new sources); and
              (6) 3745-21-09(U)(1)(a)(vii) (relaxation for miscellaneous metal coatings).
              (D) Amendments to Ohio Administrative Code Rule 3745-21-10, effective May 9, 1996.

              (91) On September 30, 1983, the Ohio Environmental Protection Agency (OEPA) submitted a revision request to the ozone SIP for Ludlow Flexible Packaging, Inc. (Ludlow), located in Mt. Vernon (Knox County), Ohio. This revision was in the form of variances and permits that established a bubble with monthly averaging between 22 paper coating and printing lines (sources K001-K022) and a compliance date extension to June 30, 1987. On January 13, 1987, the OEPA submitted additional information concerning this revision stating that several of the printing lines have been or will be permanently shut down and the remaining lines will be controlled by thermal incineration in accordance with OAC Rule 3745-21-09(Y). In addition, four of the paper coating lines (K017-K019, K022) have been removed from the plant. Therefore, only eight paper coating lines (K011-K016, K020 and K021) remain under the bubble. This revision exempts these lines from the control requirements contained in Ohio Administrative Code (OAC) Rules 3745-21-09(F) and 3745-21-09(Y). These variances and permits expire on April 22, 1996.
              The accommodative SIP for Knox County will be canceled upon approval of this SIP revision.
              (i) Incorporation by reference.
              (A) Condition Number 8 (which references Special Terms and Conditions Numbers 1-7 within each of the 5 “State of Ohio Environmental Protection Agency Variance to Operate an Air Contaminant Source,” Application Numbers 0342010111K011-0342010111K015, as they apply to Ludlow Flexible Packaging, Inc., located in Mt. Vernon, Ohio. The Date of Issuance is September 23, 1983.
              (B) Condition Number 8 (which references Special Terms and Conditions Numbers 1-7) within each of the 3 “State of Ohio Environmental Protection Agency Permit to Operate an Air Contaminant Source,” Application Numbers 0342010111K016, 0342010111K020, and 0342010111K021, as they apply to Ludlow Flexible Packaging, Inc., located in Mt. Vernon, Ohio. The Date of Issuance is September 23, 1983.
              (ii) Additional material.
              (A) January 13, 1987, letter from Patricia P. Walling, Chief, Division of Air Pollution Control, Ohio Environmental Protection Agency; to Steve Rothblatt, Chief, Air and Radiation Branch, U.S. Environmental Protection agency.
              (92) On October 16, 1991, and March 17, 1993, the Ohio Environmental Protection Agency (OEPA) submitted revisions to the State Implementation Plan for sulfur dioxide for sources in Hamilton County, Ohio.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code (OAC) Rule 3745-18-03 Attainment dates and compliance time schedules, Sections (A)(2)(c); (B)(7)(a); (B)(7)(b); (C)(8)(a); (C)(8)(b); (C)(9)(a); (C)(9)(b); (D)(1); (D)(2); dated October 11, 1991, and effective on October 31, 1991.
              (B) Ohio Administrative Code (OAC) Rule 3745-18-04 Measurement methods and procedures, Sections (D)(7); (D)(8)(a) to (D)(8)(e); (E)(5); (E)(6)(a); (E)(6)(b); (F); (G)(1) to (G)(4); (I); dated October 11, 1991, and effective on October 31, 1991.
              (C) Ohio Administrative Code (OAC) Rule 3745-18-37, Hamilton county emission limits, dated February 22, 1993, and effective on March 10, 1993.
              (D) Director's Final Findings and Order for Cincinnati Gas and Electric Company, Miami Fort Station, dated February 22, 1993.
              (93) In a letter dated October 16, 1992, the OEPA submitted a revision to the Carbon Monoxide State Implementation Plan for Cuyahoga County. This revision contains a maintenance plan that the area will use to maintain the CO NAAQS. The maintenance plan contains an oxygenated fuels program as a contingency measure to be implemented if the area violates the CO NAAQS.
              (i) Incorporation by reference.
              (A) Letter dated October 16, 1992, from Donald R. Schregardus, Director, Ohio Environmental Protection Agency to Valdas Adamkus, Regional Administrator, U.S. Environmental Protection Agency, Region 5 and its enclosures entitled “Table 1 Cuyahoga County Carbon Monoxide Emission Inventory”, Enclosure B “Cuyahoga County carbon monoxide SIP submittal”, and section 6.0 of Enclosure C “Cuyahoga County Carbon Monoxide Modeling Study Final Report.”
              (ii) Additional information.
              (A) Letter dated January 14, 1993, from Donald R. Schregardus, Director, Ohio Environmental Protection Agency to Valdas Adamkus, Regional Administrator, U.S. Environmental Protection Agency, Region 5.

              (B) Letter dated February 10, 1993, from Robert F. Hodanbosi, Chief, Division of Air Pollution Control, Ohio Environmental Protection Agency to David Kee, Director, Air and Radiation Division, U.S. Environmental Protection Agency, Region 5.
              (C) Letter dated July 29, 1993, from Robert F. Hodanbosi, Chief, Division of Air Pollution Control, Ohio Environmental Protection Agency to David Kee, Director, Air and Radiation Division, U.S. Environmental Protection Agency, Region 5.
              (94) On June 24, 1985, the Ohio Environmental Protection Agency submitted revisions to its ozone control State Implementation Plan which would establish a volatile organic compounds (VOC) bubble and alternative VOC reasonably available control technology for vinyl and U-frame vinyl coating lines at Columbus Coated Fabrics in Franklin County, Ohio.
              (i) Incorporation by reference.
              (A) Condition Number 8 (which references special Terms and Conditions Numbers 1 through 7) within each of 15 State of Ohio Environmental Protection Agency Permits and Variances to Operate an Air Contaminant Source, Application Numbers 0125040031 K001 through 0125040031 K015 for Columbus Coated Fabrics. The date of issuance is November 2, 1983. These permits and variances are approved for the period 12/12/85 to 1/6/92.
              (B) Condition Number 8 (which references special Terms and Conditions Numbers 1 through 4) within each of 11 State of Ohio Environmental Protection Agency Variances to Operate an Air Contaminant Source, Application Numbers 0125040031 K016 through 0125040031 K026 for Columbus Coated Fabrics. The date of issuance is November 2, 1983. These variances are approved for the period 4/1/82 to 1/6/92.
              (C) State of Ohio Environmental Protection Agency Orders to Modify Variances to Operate modifying Special Condition Number 1 of Ohio Environmental Protection Agency Variances to Operate an Air Contaminant Source, Application Numbers 0125040031 K016 through 0125040031 K026 for Columbus Coated Fabrics. The date of issuance is May 21, 1985. These orders are approved for the period 4/1/82 to 1/6/92.
              (95) On October 16, 1992, the State of Ohio submitted the tailpipe test inspection and maintenance program revisions to its carbon monoxide implementation plan for Cuyahoga County.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code: amended rules, 3745-26-01 through 3745-26-09, effective May 15, 1990, and new rules, 3745-26-10 and 3745-26-11, effective May 15, 1990.
              (ii) Additional materials—Remainder of the State submittal.
              (A) Letter from the Director, Ohio Environmental Protection Agency, dated November 18, 1992, and additional materials.
              (96) On June 9, 1988, and August 24, 1990, the Ohio Environmental Protection Agency (OEPA) submitted revisions to the State Implementation Plan for ozone. The revisions consist of new non-Control Technique Guideline volatile organic compound (VOC) rules and corrections to existing VOC rules.
              (i) Incorporation by reference.
              (A) OEPA Ohio Administrative Code (OAC) Rule 3745-21-01, Definitions, Paragraphs (A), (B), (C), (D)(1) through (5), (D)(7), (D)(9) through (62), (E) through (S); effective August 22, 1990.
              (B) OEPA OAC Rule 3745-21-04, Attainment Dates and Compliance Time Schedules, Paragraphs (A), (B), (C); effective August 22, 1990.
              (C) OEPA OAC Rule 3745-21-09, Control of Emissions of Volatile Organic Compounds from Stationary Sources, Paragraphs (A), (B), (C) through (H), (J), (K), (M), (P), (S), (T), (V), (X), (Y), (BB), (CC), (FF) through (NN), (PP), effective August 22, 1990.
              (D) OEPA OAC Rule 3745-21-10, Compliance Test Methods and Procedures, Paragraphs (B), (D), (F), (G), (I) through (N), (P); effective August 22, 1990.
              (97) On November 14, 1991, December 4, 1991, and January 8, 1992, OEPA submitted revisions to its particulate matter plan, including Statewide rule revisions, rule revisions for specific facilities in Cuyahoga and Jefferson Counties, and supplemental materials to address the requirements of part D of title I of the Clean Air Act for the Cuyahoga and Jefferson County nonattainment areas. Rules 3745-17-03(B)(10)(c) and 3745-17-12(P)(6)(a) (concerning quench water limits) are not approved.
              (i) Incorporation by reference.
              
              (A) Rule 3745-17-01—Definitions, effective December 6, 1991.
              (B) Rule 3745-17-02—Ambient air quality standards, effective June 14, 1991.
              (C) Rule 3745-17-03—Measurement methods and procedures, effective December 6, 1991, except for paragraph (B)(10)(c) which is disapproved.
              (D) Rule 3745-17-04—Compliance time schedules, effective December 6, 1991.
              (E) Rule 3745-17-07—Control of visible particulate emissions from stationary sources, effective June 14, 1991.
              (F) Rule 3745-17-08—Restriction of emission of fugitive dust, effective June 14, 1991.
              (G) Rule 3745-17-09—Restrictions on particulate emissions and odors from incinerators, effective July 9, 1991.
              (H) Rule 3745-17-10—Restrictions on particulate emissions from fuel burning equipment, effective June 14, 1991.
              (I) Rule 3745-17-11—Restrictions on particulate emissions from industrial processes, effective June 14, 1991.
              (J) Rule 3745-17-12—Additional restrictions on particulate emissions from specific air contaminant sources in Cuyahoga County, effective December 6, 1991, except for paragraph (P)(6)(a) which is disapproved.
              (K) Rule 3745-17-13—Additional restrictions on particulate emissions from specific air contaminant sources in Jefferson County, effective December 6, 1991.
              (L) Rule 3745-17-14—Contingency plan requirements for Cuyahoga and Jefferson Counties, effective December 6, 1991.
              (M) Rule 3745-75-01—Applicability and definitions, effective July 9, 1991.
              (N) Rule 3745-75-02—Emission limits, effective July 9, 1991.
              (O) Rule 3745-75-03—Design parameters and operating restrictions, effective July 9, 1991.
              (P) Rule 3745-75-04—Monitoring requirements, effective July 9, 1991.
              (Q) Rule 3745-75-05—Recordkeeping, effective July 9, 1991.
              (R) Rule 3745-75-06—Certification and compliance time schedules, effective July 9, 1991.
              (ii) Additional information.
              (A) Appendices A through P to a letter from Donald Schregardus to Valdas Adamkus dated November 14, 1991, providing emissions inventories and modeling demonstrations of attainment for the Cleveland and Steubenville areas and providing other related information.
              (B) A letter from Donald Schregardus to Valdas Adamkus dated December 4, 1991, and attachments, supplementing the November 14, 1991, submittal.
              (C) A letter from Donald Schregardus to Valdas Adamkus dated January 8, 1992, and attachments, supplementing the November 14, 1991, submittal.
              (98) On April 20, 1994, and March 7, 1995, Ohio submitted Rule 3745-35-07, entitled “Federally Enforceable Limitations on Potential to Emit,” and requested authority to issue such limitations as conditions in State operating permits.
              (i) Incorporation by reference. Rule 3745-35-07, adopted November 3, 1994, effective November 18, 1994. Rescinded in 2008; see paragraph (c)(156) of this section.
              (99) [Reserved]
              (100) On March 22, 1994, the Ohio Environmental Protection Agency submitted a revision request to Ohio's ozone SIP for approval of the State's emissions statement program. The emissions statement program requirements apply to sources in the following counties: Ashtabula, Butler, Clark, Clermont, Cuyahoga, Delaware, Franklin, Geauga, Greene, Hamilton, Lake, Licking, Lorain, Lucas, Mahoning, Medina, Miami, Montgomery, Portage, Stark, Summit, Trumbull, Warren, and Wood.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code rules 3745-24-01, 3745-24-02, 3745-24-03, and 3745-24-04, effective April 1, 1994.
              (101) On November 12, 1993 the Ohio Environmental Protection Agency submitted a vehicle inspection and maintenance program in accordance with section 110 of the Clean Air Act as amended in 1990. The new program replaces I/M programs in operation in the Cleveland and Cincinnati areas and establishes new programs in Dayton and any area designated moderate nonattainment or any area where local planning authorities have requested the State to implement a program.
              (i) Incorporation by reference.
              
              (A) Ohio Administrative Code Amended Rules 3745-26-01, 3754-26-02, 3745-26-10, and rules 3745-26-12, 3745-26-13, and 3745-26-14, all made effective on June 13, 1994.
              (ii) Other material.
              (A) Certification letter from the Director of the Ohio Environmental Protection Agency regarding the State process in developing the I/M rules and the I/M program.
              (B) Letter dated June 22, 1994, from the Director of OEPA regarding implementation of an I/M program in the Toledo area in the event the State's request for redesignation to attainment for that area is not approved by USEPA.
              (102) On June 7, 1993, and February 17, 1995, the Ohio Environmental Protection Agency (OEPA) submitted revisions to the State Implementation Plan (SIP) for ozone. The revisions include 19 new non-Control Technique Guideline volatile organic compound (VOC) rules, Findings and Orders for 5 companies, and two permits to install.
              (i) Incorporation by reference.
              (A) OEPA OAC Rule 3745-21-01, Definitions, Paragraphs (Q); (T); effective January 17, 1995.
              (B) OEPA OAC Rule 3745-21-04, Attainment Dates and Compliance Time Schedules, Paragraphs (C)(40); (C)(41); (C)(46); (C)(48); (C)(49); (C)(50); (C)(51); (C)(53); (C)(54); (C)(59); (C)(60); (C)(61); (C)(62); effective January 17, 1995.
              (C) OEPA OAC Rule 3745-21-09, Control of Emissions of Volatile Organic Compounds from Stationary Sources, Paragraphs (FF), (GG), (HH), (II), (JJ), (KK), (LL), (MM), (NN), (OO), (PP), (QQ), (SS), (TT), (YY), (ZZ), (AAA); (BBB); effective January 17, 1995.
              (1) Previously approved on October 31, 1995 in paragraph (c)(102)(i)(C) of this section and now deleted without replacement: OEPA OAC Rule 3745-21-09, Control of Emissions of Volatile Organic Compounds from Stationary Sources, Paragraph (AAA), as adopted by Ohio on October 25, 2002, effective on November 5, 2002.
              (D) Director's Final Findings and Orders for AK Steel Corporation (Middletown), International Paper Company (Cincinnati), Midwest Mica & Insulation Company (Cleveland), Reilly Industries, Inc. (Cleveland), and Sprayon Products, Inc. (Bedford Heights), Issued by Ohio Environmental Protection Agency on August 18, 1995.
              (E) Permit to Install, Application Number 13-2396, for Excello Specialty Company, APS Premise Number 1318607686. The date of issuance is December 11, 1991.
              (F) Permit to Install, Application Number 14-2096, for Hilton Davis Company, APS Premise Number 1431070039. The date of issuance is June 12, 1991.
              (103) On June 7, 1993, and February 17, 1995, the Ohio Environmental Protection Agency (OEPA) submitted revisions to the State Implementation Plan (SIP) for ozone. The revisions include one new non-Control Technique Guideline volatile organic compound (VOC) rule, corrections to existing VOC rules, and two permits-to-install.
              (i) Incorporation by reference.
              (A) OEPA Ohio Administrative Code (OAC) Rule 3745-21-01, Definitions, Paragraphs (B)(1), (B)(2), (B)(6), (D)(6), (D)(8), (D)(22), (D)(45), (D)(48), (D)(58), (M)(8); effective January 17, 1995.
              (B) OEPA OAC Rule 3745-21-04, Attainment Dates and Compliance Time Schedules, Paragraphs (B), (C)(3)(c), (C)(4)(b), (C)(5)(b), (C)(6)(b), (C)(8) (b) and (c), (C)(9)(b), (C)(10)(b), (C)(19) (b), (c), and (d), (C)(28)(b), (C)(38), (C)(39), (C)(42), (C)(43), (C)(44), (C)(45), (C)(47), (C)(55), (C)(65); effective January 17, 1995.
              (C) OEPA OAC Rule 3745-21-09, Control of Emissions of Volatile Organic Compounds from Stationary Sources, Paragraphs (A), (C) through (L), (N) through (T), (X), (Y), (Z), (BB), (CC), (DD), (UU), Appendix A; effective January 17, 1995.
              (D) OEPA OAC Rule 3745-21-09, Control of Emissions of Volatile Organic Compounds from Stationary Sources, Paragraph (B) except (B)(3)(d) and (e) for the Ohio Counties of Ashtabula, Butler, Clermont, Cuyahoga, Geauga, Hamilton, Lake, Lorain, Medina, Portage, Summit, and Warren; effective January 17, 1995.

              (E) OEPA OAC Rule 3745-21-09, Control of Emissions of Volatile Organic Compounds from Stationary Sources, Paragraph (U) except (U)(1)(h) statewide and (U)(2)(e)(ii) for the Ohio Counties of Ashtabula, Butler, Clermont, Cuyahoga, Geauga, Hamilton, Lake, Lorain, Medina, Portage, Summit, and Warren; effective January 17, 1995.
              (F) OEPA OAC Rule 3745-21-10, Compliance Test Methods and Procedures, Paragraphs (A), (B), (C), (E), (O); effective January 17, 1995.
              (G) Permit to Install, Application Number 04-204, for Abitibi-Price Corporation, APS Premise Number 0448011192. The date of issuance is July 7, 1983.
              (H) Permit to Install, Application Number 08-3273, for General Motors Corporation Delco Chassis Division, APS Premise Number 0857040935. The date of issuance is February 13, 1995.
              (ii) Additional material.
              (A) On June 7, 1993, the OEPA submitted negative declarations for the source categories of polypropylene or high density polyethylene resin manufacturing, natural gas/gasoline processing plants, and surface coating of flat wood paneling. These negative declarations are approved into the Ohio ozone SIP.
              (B) On February 21, 1995, the OEPA submitted a list of facilities subject to the post-enactment source categories listed in Appendix E to the General Preamble. 57 FR 18070, 18077 (April 28, 1992). This list is approved into the Ohio ozone SIP.
              (104) On June 7, 1993, the Ohio Environmental Protection Agency (OEPA) submitted a revision request to Ohio's ozone SIP for approval of the State's Stage II vapor recovery program. The Stage II program requirements apply to sources in the following areas: Cincinnati-Hamilton; Cleveland-Akron-Lorain; and Dayton-Springfield.
              (i) Incorporation by reference.
              (A) OEPA Ohio Administrative Code (OAC) Rule 3745-21-04, Attainment Dates and Compliance Time Schedules, Paragraph (C)(64); effective date March 31, 1993.
              (B) OEPA OAC Rule 3745-21-10, Compliance Test Methods and Procedures, Paragraphs (Q), (R), (S), Appendices A, B, C; effective date March 31, 1993.
              (C) Ohio Administrative Code rules 3745-21-09(DDD)(1)-(4), effective date March 31, 1993.
              (105) On September 17, 1993, the Ohio Environmental Protection Agency requested the redesignation of Lucas and Wood Counties to attainment of the National Ambient Air Quality Standard for ozone. To meet the redesignation criteria set forth by section 107(d)(3)(E) (iii) and (iv), Ohio credited emissions reductions from the enclosure of the “oily ditch” at the British Petroleum Refinery in Oregon, Ohio. The USEPA is approving the Director's Finding and Order which requires the enclosure of the “oily ditch” into the SIP for Lucas and Wood Counties.
              (i) Incorporation by reference.
              (A) Letter dated June 2, 1994, from Donald R. Schregardus, Director, Ohio Environmental Protection Agency, to Valdas Adamkus, Regional Administrator, USEPA, Region 5, and one enclosure which is the revised Director's Final Findings and Orders in the matter of BP Oil company, Toledo Refinery, 4001 Cedar Point Road, Oregon, Ohio, Fugitive Emissions from the Refinery Waste Water System “Oily Ditch”, effective June 2, 1994.
              (106) On October 7, 1994, Ohio submitted four rules in Chapter 3745-71 of the Ohio Administrative Code, entitled “Lead Emissions,” and submitted a modeling demonstration that the limitations in these rules assure attainment of the lead standard in central Cleveland.
              (i) Incorporation by reference. Rules 3745-71-01, 3745-71-03, 3745-71-05, and 3745-71-06, all adopted September 22, 1994, and effective October 4, 1994.
              (ii) Additional material. A submittal letter from the Director of the Ohio Environmental Protection Agency, with attachments documenting a modeling analysis of lead concentrations near the Master Metals secondary lead smelter.
              (107)-(108) [Reserved]
              (109) On July 17, 1995, Ohio submitted a Particulate Matter (PM) contingency measures State Implementation Plan (SIP) revision request. The submittal includes Final Findings and Orders for 5 companies. The Findings and Orders provide PM emission reductions which will take effect if an area fails to attain the National Ambient Air Quality Standards for PM.

              (i) Incorporation by reference. Director's Final Findings and Orders for Ford Motor Company (Cleveland Casting Plant), T&B Foundry Company, International Mill Service, Luria Brothers, and United Ready Mix, issued by the Ohio Environmental Protection Agency on July 10, 1995.
              (110) On November 3, 1995, December 21, 1995, and March 21, 1996, OEPA submitted revisions to its particulate matter plan, addressing prior deficiencies in its plans for Cuyahoga and Jefferson Counties.
              (i) Incorporation by reference.
              (A) Rule 3745-17-03—Rule 3745-17-03—Measurement methods and procedures, effective November 15, 1995.
              (B) Rule 3745-17-04—Compliance time schedules, effective November 15, 1995.
              (C) Rule 3745-17-12—Additional restrictions on particulate emissions from specific air contaminant sources in Cuyahoga County, effective November 15, 1995.
              (D) Findings and Orders issued to the Wheeling-Pittsburgh Steel Corporation, signed by Donald Schregardus and effective on October 31, 1995.
              (ii) Additional material—Dispersion modeling analyses for the Steubenville area and for Cuyahoga County near Ford's Cleveland Casting Plant.
              (111) On July 18, 1996, the Ohio Environmental Protection Agency submitted a site specific State Implementation Plan revision for Ohio Edison's Sammis and Toronto plants for Sulfur Dioxide. The revisions for the Sammis plant provide “as an alternative” to the existing boiler specific regulations a limit of “2.91 lbs./MMBTU actual heat input from each boiler”. The regulation for the Toronto plant reduces allowable emissions to 2.0 lbs./MMBTU.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code (OAC) Rule 3745-18-47, effective July 25, 1996.
              (112) On August 29, 1996, the United States Environmental Protection Agency received from the Ohio Environmental Protection Agency, changes to the approved vehicle inspection and maintenance (I/M) program which control the release of volatile organic compounds from vehicles. These changes provide a repair spending cap of $300 and a temporary hardship extension of time up to 6 months for owners to perform needed repairs on vehicles which fail the I/M program test.
              (i) Incorporation by reference.
              (A) Rule 3745-26-01—Definitions effective May 15, 1996.
              (B) Rule 3745-26-12—Requirements for motor vehicle owners in the enhanced or opt-in enhanced automobile inspection and maintenance program, effective May 15, 1996.
              (113) On August 30, 1996, Ohio submitted a request to extend the exemption from opacity limits for the boilers at Ford's Cleveland Engine Plant 1 to six hours after start-up.
              (i) Incorporation by reference.
              (A) Findings and Orders for boilers number 1 through number 5 at Ford's Cleveland Engine Plant 1, signed by Donald Schregardus on May 31, 1996.
              (114) On November 12, 1996, the Ohio Environmental Protection Agency submitted a request to incorporate section(G)(9)(g) of Rule 3745-21-07 of the Ohio Administrative Code into the Ohio State Implementation Plan (SIP). Section (G)(9)(g) provides an additional exemption from organic compound emission controls for qualifying new sources. Because, in the process of adopting section(G)(9)(g), minor editorial changes were made to other parts of Rule 3745-21-07, the United States Environmental Protection Agency is incorporating all of Rule 3745-21-07 into the Ohio SIP. This will avoid confusion by making the SIP approved rule identical to the current State rule.
              (i) Incorporation by reference.
              (A) Rule 3745-21-07 of the Ohio Administrative Code, adopted October 7, 1996, effective October 31, 1996, as certified by Donald R. Schregardus, Director of the Ohio Environmental Protection Agency. Rescinded in 2008; see paragraph 154 of this section.

              (115) On January 3, 1997, the Ohio EPA submitted a revision to the Hamilton County sulfur dioxide implementation plan for the Procter and Gamble Company, Ohio Administrative Code 3745-18-37(GG)(2), which limits combined average operating rate of all boilers (B001, B008, B021, and B022) to a maximum of 922 million BTU per hour for any calendar day. Boilers B001 and B008 are each allowed to emit 1.1 pounds of sulfur dioxide per million BTU actual heat input. Boiler B021 is limited to 1.50 pounds of sulfur dioxide per million BTU; and boiler B022 is limited to 2.0 pounds of sulfur dioxide per million BTU average heat input.
              
              (i) Incorporation by reference.
              (A) Ohio Administrative Code (OAC) Rule 3745-18-37(GG)(2), Hamilton County emission limits, dated December 17, 1996, for Procter and Gamble Company.
              (B) Director's Findings and Orders in the matter of the adoption of amended Rule 3745-18-37 of the Ohio Administrative Code, dated December 17, 1996.
              (ii) Additional materials.
              (A) Letter from Ohio EPA Director Donald R. Schregardus to Regional Administrator Valdas Adamkus, dated January 3, 1997.
              (B) Letter from Ohio EPA Air Pollution Control Division Chief, Robert Hodanbosi to EPA dated August 11, 1997.
              (116) On December 9, 1996, the Ohio Environmental Protection Agency submitted two revisions to its sulfur dioxide rules. The first revision provides adjusted, State adopted limits for a Sun Oil Company facility. The second revision, applicable Statewide, exempts sources from operating hour limits on days when only natural gas is burned. Further, by letter of December 15, 1997, the State requested that U.S. Environmental Protection Agency address the addition of emission limits for stationary gas turbines and stationary internal combustion engines in rule 3745-18-06 that have been adopted previously.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code (OAC) rule 3745-18-54 (O) and OAC rule 3745-18-06, adopted October 7, 1996, effective October 31, 1996.
              (117) On August 1, 1997 the Ohio Environmental Protection Agency submitted a requested revision to the Ohio State Implementation Plan. This revision constituted amendments to the emissions statement reporting regulations approved on October 13, 1994 and codified in paragraph (c)(100) of this section. The revision is intended to limit the applicability of these rules to stationary sources located within the State's marginal and above ozone nonattainment areas.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-24-02 Applicability. Effective July 31, 1997.
              (118) On August 20, 1998, Ohio submitted material including State adopted limits for Lake County, and requested approval of limits for the Ohio First Energy Eastlake Plant and the Ohio Rubber Company Plant.
              (i) Incorporation by reference.
              (A) Rule 3745-18-49 (G) and (H) of the Ohio Administrative Code, effective May 11, 1987.
              (119) On September 21, 1998, Ohio submitted revisions to its Permit to Operate rules as a revision to the State implementation plan.
              (i) Incorporation by reference
              (A) Ohio Administrative Code 3745-35-02, adopted April 4, 1994, effective April 20, 1994. Rescinded in 2008; see paragraph (c)(156) of this section.
              (120) On January 3, 1999, Ohio submitted, as a State implementation plan revision, de minimis exemption provisions for its permitting rules.
              (i) Incorporation by reference
              (A) Ohio Administrative Code 3745-15-05, adopted April 4, 1994, effective April 20, 1994.
              (121) On March 20, 2000, the Ohio Environmental Protection Agency submitted rules to control sulfur dioxide emissions in Coshocton, Gallia and Lorain Counties.
              (i) Incorporation by reference. Rules OAC 3745-18-22; OAC 3745-18-33; and OAC 3745-18-53. Adopted March 1, 2000; effective March 21, 2000.
              (122) On October 6, 1999, the Ohio Environmental Protection Agency submitted revised Transportation Conformity rules for the State of Ohio. The submittal made revisions to the current State plan for the implementation of the federal transportation conformity requirements at the State and local level in accordance with 40 CFR part 51, subpart T—Conformity to State or Federal Implementation Plans of Transportation Plans, Programs, and Projects Developed, Funded or Approved Under Title 23 U.S.C. or the Federal Transit Act. Only certain sections of the submittal are approved.
              (i) Incorporation by reference.

              (A) Ohio Administrative Code: amended rules, OAC 3745-101-02, OAC 3745-101-03 (A), (B), (C), (D), (G), (H), (I), (J), (K), (L), except (E) and (F), OAC 3745-101-05, OAC 3745-101-06, OAC 3745-101-07 (A), (B), (C) except for (C)(1)(a) and (C)(2)(a), (D), (E), (F), (G), (H), (I), (J), OAC 3745-101-08, OAC 3745-101-09, OAC 3745-101-10, OAC 3745-101-11, OAC 3745-101-12 except for (A)(2), OAC 3745-101-13 except (A)(1), OAC 3745-101-14, OAC 3745-101-15, OAC 3745-101-17, OAC 3745-101-18, OAC 3745-101-19, effective on February 16, 1999.
              (B) No action is being taken on: OAC 3745-101-04.
              (123) On July 6, 2000, the State of Ohio submitted a site-specific State Implementation Plan (SIP) revision affecting Volatile Organic Compound control requirements at Morgan Adhesives Company in Stow, Ohio. The SIP revision establishes an alternative control strategy for limiting volatile organic compound emissions from coating lines at its pressure sensitive tape and manufacturing plant in Stow.
              (i) Incorporation by reference. July 5, 2000, Director's Final Findings and Orders of the Ohio Environmental Protection Agency in the matter of: Morgan Adhesives Company, effective on July 5, 2000.
              (124) On November 9, 2000, Ohio submitted Director's Final Findings and Orders revising sulfur dioxide emissions regulations for the Lubrizol Corporation facility in Lake County, Ohio. The revisions include the adjustment of six short-term emissions limits, the addition of an annual emissions limit, and the addition of a continuous emissions monitoring system (CEMS). These state implementation plan revisions do not increase allowable sulfur dioxide emissions.

              (i) Incorporation by reference. Emissions limits for the Lubrizol Corporation facility in Lake County contained in Director's Final Findings and Orders. The orders were effective on November 2, 2000 and entered in the Director's Journal on November 9, 2000.

              (125) On March 20, 2000, the Ohio Environmental Protection Agency submitted revised rules to control sulfur dioxide emissions in Butler and Pickaway Counties, and a revision to compliance time schedules as well as measurement methods and procedures for SO2 sources for the State of Ohio. Ohio has rescinded OAC 3745-18-04 (G), which had special emission calculation procedures for Hamilton County.
              (i) Incorporation by reference.
              (A) Rules OAC 3745-18-03(A)(2)(d); OAC 3745-18-03(B)(4); OAC 3745-18-03(B)(8); OAC 3745-18-03(C)(6); OAC 3745-18-03(C)(10); 3745-18-04(D)(8); 3745-18-04(D)(9); OAC 3745-18-04(E)(7); OAC 3745-18-04(F); OAC 3745-18-15; OAC 3745-18-71. Adopted March 1, 2000, effective March 21, 2000.
              (B) Rule OAC 3745-18-49(F), effective May 11, 1987.
              (126) On March 1, 1996, and several subsequent dates, Ohio submitted revisions to its Permit to Install rules as a revision to the State implementation plan.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code (OAC) Rule 3745-31-21, effective April 27, 1998; OAC Rules 3745-31-22 through 3745-31-27, effective April 12, 1996; OAC Rules 3745-47-01, 3745-47-2, and 3745-47-03, effective June 30, 1981; OAC Rule 3745-47-05, effective June 30, 1981; OAC Rule 3745-47-07, effective June 30, 1981; and OAC Rule 3745-47-08(D), effective August 10, 1999.
              (127) On July 18, 2002, Ohio submitted revisions to its Permit to Install rules as a revision to the State implementation plan.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rules 3745-31-01, 3745-31-02, 3745-31-03, 3745-31-05, and 3745-31-07 effective November 30, 2001.

              (128) On July 11, 2002, the Ohio Environmental Protection Agency submitted revisions to Chapter 3745-14-(1 through 11) of the Ohio Administrative Code (OAC), an oxides of nitrogen (NOX) budget trading program in Ohio, with a request that the Ohio State Implementation Plan be revised to include these NOX rules.
              (i) Incorporation by reference.
              (A) Ohio NOX rules: 3745-14-01, 3745-14-02, 3745-14-03, 3745-14-04, 3745-14-05, 3745-14-06, 3745-14-07, 3745-14-08, 3745-14-09, 3745-14-10, 3745-14-11 in the OAC all with an effective date of July 18, 2002.
              (ii) On June 25, 2003, the Ohio Environmental Protection Agency submitted a letter committing to change the flow control date, in rule 3745-14-06(E)(6) from 2006 to 2005, within approximately 6 months of the effective date of the submittal date.

              (129) On September 27, 2003, the Ohio Environmental Protection Agency submitted revised rules for sulfur dioxide. The submittal includes revised provisions in Rules 3745-18-01, 3745-18-04, and 3745-18-06, relating to natural gas use, as well as special provisions in Rule 3745-18-04 for compliance testing for Lubrizol in Lake County. The submittal includes recently revised Ohio limits in Cuyahoga, Lake, Mahoning, Monroe, and Washington Counties, as well as previously adopted source-specific limits in Adams, Allen, Clermont, Lawrence, Montgomery, Muskingum, Pike, Ross, and Wood Counties that had not previously been subject to EPA rulemaking.
              (i) Incorporation by reference.
              (A) Rules OAC 3745-18-01; OAC 3745-18-04(F); OAC 3745-18-04(J); OAC 3745-18-06; OAC 3745-18-24; OAC 3745-18-49; OAC 3745-18-56; OAC 3745-18-62; and OAC 3745-18-90. Adopted August 19, 2003, effective September 1, 2003.
              (B) Rules OAC 3745-18-07(B); OAC 3745-18-08(H); OAC 3745-18-19(B); OAC 3745-18-66(C); OAC 3745-18-72(B);, effective May 11, 1987.
              (C) OAC 3745-18-50(C); OAC 3745-18-77(B); effective December 28, 1979.
              (D) OAC 3745-18-63(K) and (L); and OAC 3745-18-93(B) and (C); effective December 1, 1984.
              (ii) Additional material—Letter from Robert Hodanbosi, Chief of the Division of Air Pollution Control of the Ohio EPA, to Thomas Skinner, Regional Administrator for Region 5 of USEPA, dated September 27, 2003.

              (130) On November 26, 2003, the Ohio Environmental Protection Agency submitted revisions to OAC rule 3745-14-06 (NOX Allowance Tracking System) that changes the flow control date to 2005.
              (i) Incorporation by reference.
              (A) Amended OAC rule 3745-14-06. Adopted by the Ohio Environmental Protection Agency on November 12, 2003. Effective November 24, 2003.
              (B) [Reserved]
              (131) [Reserved]
              (132) On June 28, 2004, the Ohio Environmental Protection Agency submitted revisions to OAC rule 3745-14-01. These revisions change the definition of “boiler” by excluding from the trading program carbon monoxide (CO) boilers associated with combusting CO from fluidized catalytic cracking units at petroleum refineries. The submittal also includes revisions to OAC rule 3745-14-03 (A housekeeping correction to reference OAC Chapter 3745-77 concerning Title V operating permit) and 3745-14-05 (Revising the number of trading program budget allowances and source identification for the ozone seasons 2004 through 2007).
              (i) Incorporation by reference.
              (A) Ohio Administrative Code rules 3745-14-01, 3745-14-03, and 3745-14-05, effective May 25, 2004.
              (133) On May 20, 2005, the Ohio Environmental Protection Agency submitted volatile organic compound (VOC) regulations for five source categories in the Cincinnati ozone nonattainment area. These regulations complete the requirement that all VOC reasonably available control technology (RACT) regulations, for which there are eligible sources, have been approved by EPA into the SIP for the Cincinnati ozone nonattainment area.
              (i) Incorporation by Reference. The following sections of the Ohio Administrative Code (OAC) are incorporated by reference.
              (A) OAC rule 3745-21-01(U), (definitions for commercial bakery oven facilities), effective May 27, 2005.
              (B) OAC rule 3745-21-01(V), (definitions for reactors and distillation units employed in SOCMI chemical production), effective May 27, 2005.
              (C) OAC rule 3745-21-01(W), (definitions for batch operations), effective May 27, 2005.
              (D) OAC rule 3745-21-01(X), (definitions for wood furniture manufacturing operations), effective May 27, 2005.
              (E) OAC rule 3745-21-01(Y), (definitions for industrial wastewater), effective May 27, 2005.
              (F) OAC rule 3745-21-12: “Control of Volatile Organic Compound Emissions from Commercial Bakery Oven Facilities”, effective May 27, 2005.
              (G) OAC rule 3745-21-13: “Control of Volatile Organic Compound Emissions from Reactors and Distillation Units Employed in SOCMI Chemical Production”, effective May 27, 2005.
              (H) OAC rule 3745-21-14: “Control of Volatile Organic Compound Emissions from Process Vents in Batch Operations”, effective May 27, 2005.

              (I) OAC rule 3745-21-15: “Control of Volatile Organic Compound Emissions from Wood Furniture Manufacturing Operations”, effective May 27, 2005.
              (J) OAC rule 3745-21-16: “Control of Volatile Organic Compound Emissions from Industrial Wastewater”, effective May 27, 2005.

              (134) On July 18, 2000, the Ohio Environmental Protection Agency submitted revised rules for particulate matter. Ohio adopted these revisions to address State-level appeals by various industry groups of rules that the State adopted in 1995 that EPA approved in 1996. The revisions provide reformulated limitations on fugitive emissions from storage piles and plant roadways, selected revisions to emission limits in the Cleveland area, provisions for Ohio to follow specified criteria to issue replicable equivalent visible emission limits, the correction of limits for stationary combustion engines, and requirements for continuous emissions monitoring as mandated by 40 CFR part 51, Appendix P. The State's submittal also included modeling to demonstrate that the revised Cleveland area emission limits continue to provide for attainment of the PM10 standards. EPA is disapproving two paragraphs that would allow revision of limits applicable to Ford Motor Company's Cleveland Casting Plant through permit revisions without the full EPA review provided in the Clean Air Act.
              (i) Incorporation by reference.
              (A) The following rules in Ohio Administrative Code Chapter 3745-17 as effective January 31, 1998: Rule OAC 3745-17-01, entitled Definitions, Rule OAC 3745-17-03, entitled Measurement methods and procedures, Rule OAC 3745-17-04, entitled Compliance time schedules, Rule OAC 3745-17-07, entitled Control of visible particulate emissions from stationary sources, Rule OAC 3745-17-08, entitled Restriction of emission of fugitive dust, Rule OAC 3745-17-11, entitled Restrictions on particulate emissions from industrial processes, Rule OAC 3745-17-13, entitled Additional restrictions on particulate emissions from specific air contaminant sources in Jefferson county, and OAC 3745-17-14, entitled Contingency plan requirements for Cuyahoga and Jefferson counties.
              (B) Rule OAC 3745-17-12, entitled Additional restrictions on particulate emissions from specific air contaminant sources in Cuyahoga county, as effective on January 31, 1998, except for paragraphs (I)(50) and (I)(51).
              (C) Engineering Guide #13, as revised by Ohio EPA, Division of Air Pollution Control, on June 20, 1997.
              (D) Engineering Guide #15, as revised by Ohio EPA, Division of Air Pollution Control, on June 20, 1997.
              (ii) Additional material.
              (A) Letter from Robert Hodanbosi, Chief of Ohio EPA's Division of Air Pollution Control, to EPA, dated February 12, 2003.
              (B) Telefax from Tom Kalman, Ohio EPA, to EPA, dated January 7, 2004, providing supplemental documentation of emissions estimates for Ford's Cleveland Casting Plant.
              (C) Memorandum from Tom Kalman, Ohio EPA to EPA, dated February 1, 2005, providing further supplemental documentation of emission estimates.
              (D) E-mail from Bill Spires, Ohio EPA to EPA, dated April 21, 2005, providing further modeling analyses.
              (135) On May 9, 2006, the Ohio Environmental Protection Agency submitted several volatile organic compound rules for approval into the Ohio State Implementation Plan.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Chapter 3745-21-01 Definitions: Paragraphs (D) and (Z), adopted 1/31/2006, effective 2/10/2006.
              (B) Ohio Administrative Code Chapter 3745-21-04 Attainment dates and compliance time schedules: Paragraph (C)(16)(c), adopted 1/31/2006, effective 2/10/2006.
              (C) Ohio Administrative Code Chapter 3745-21-09 Control of emissions of volatile organic compounds from stationary sources and perchloroethylene from dry cleaning facilities: Paragraphs (O)(2)(e),(O)(6)(b),(T)(4),(Y), (HH), (RR), and (VV), adopted 3/2/2006, effective 3/12/2006.
              (D) Ohio Administrative Code Chapter 3745-21-17: Portable Fuel Containers, adopted 1/31/2006, effective 2/10/2006.

              (E) Ohio Administrative Code Chapter 3745-21-18: Commercial Motor Vehicle and Mobile Equipment Refinishing Operations, adopted 1/31/2006, effective 2/10/2006.
              (136) On May 16, 2006, Ohio submitted numerous regulations for sulfur dioxide. These regulations were submitted to replace the remaining federally promulgated regulations, to make selected revisions to applicable limits, and to update company names and make other similar administrative changes. On December 10, 2007, Ohio submitted a corrected rule for Stark County.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rules 3745-18-01 “Definitions and incorporation by reference.”, 3745-18-02 “Ambient air quality standards; sulfur dioxide.”, 3745-18-03 “Attainment dates and compliance time schedules.”, 3745-18-06 “General emission limit provisions.”, 3745-18-10 “Ashtabula County emission limits.”, 3745-18-11 “Athens County emission limits.”, 3745-18-12 “Auglaize County emission limits.”, 3745-18-17 “Champaign County emission limits.”, 3745-18-18 “Clark County emission limits.”, 3745-18-28 “Erie County emission limits.”, 3745-18-29 “Fairfield County emission limits.”, 3745-18-31 “Franklin County emission limits.”, 3745-18-34 “Geauga County emission limits.”, 3745-18-35 “Greene County emission limits.”, 3745-18-37 “Hamilton County emission limits.”, 3745-18-38 “Hancock County emission limits.”, 3745-18-49 “Lake County emission limits.”, 3745-18-50 “Lawrence County emission limits.”, 3745-18-53 “Lorain County emission limits.”, 3745-18-57 “Marion County emission limits.”, 3745-18-61 “Miami County emission limits.”, 3745-18-63 “Montgomery County emission limits.”, 3745-18-66 “Muskingum County emission limits.”, 3745-18-68 “Ottawa County emission limits.”, 3745-18-69 “Paulding County emission limits.”, 3745-18-72 “Pike County emission limits.”, 3745-18-76 “Richland County emission limits.”, 3745-18-77 “Ross County emission limits.”, 3745-18-78 “Sandusky County emission limits.”, 3745-18-79 “Scioto County emission limits.”, 3745-18-80 “Seneca County emission limits.”, 3745-18-81 “Shelby County emission limits.”, 3745-18-83 “Summit County emission limits.”, 3745-18-84 “Trumbull County emission limits.”, 3745-18-85 “Tuscarawas County emission limits.”, 3745-18-87 “Van Wert County emission limits.”, 3745-18-90 “Washington County emission limits.”, 3745-18-91 “Wayne County emission limits.”, and 3745-18-93 “Wood County emission limits.”, adopted on January 13, 2006, effective January 23, 2006.
              (B) January 13, 2006, “Director's Final Findings and Orders”, signed by Joseph P. Koncelik, Director, Ohio Environmental Protection Agency, adopting the rules identified in paragraph (A) above.
              (C) Ohio Administrative Code Rules 3745-18-08 “Allen County emission limits.”, 3745-18-15 “Butler County emission limits.”, 3745-18-24 “Cuyahoga County emission limits.”, and 3745-18-54 “Lucas County emission limits.”, adopted on March 16, 2006, effective March 27, 2006.
              (D) March 16, 2006, “Director's Final Findings and Orders”, signed by Joseph P. Koncelik, Director, Ohio Environmental Protection Agency, adopting rules 3745-18-08, 3745-18-15, 3745-18-24, and 3745-18-54.
              (E) Ohio Administrative Code Rule 3745-18-82 “Stark County emission limits.”, adopted on November 28, 2007, effective December 8, 2007.
              (F) November 28, 2007, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency, adopting rule 3745-18-82.
              (137) On January 31, 2007, Ohio requested to rescind certain transportation conformity rules from the Ohio State Implementation Plan, which were previously approved in paragraph (c)(122) of this section. The rules that are being rescinded at Ohio's request are 3745-101-05, 3745-101-06, 3745-101-07, 3745-101-08, 3745-101-09, 3745-101-10, 3745-101-11, 3745-101-12, 3745-101-13, 3745-101-15, 3745-101-16, 3745-101-18, 3745-101-19, and 3745-101-20.

              (138) On February 14, 2006, and October 6, 2006, the State of Ohio submitted a revision to the Ohio State Implementation Plan. This revision is for the purpose of establishing a gasoline Reid Vapor Pressure (RVP) limit of 7.8 pounds per square inch (psi) for gasoline sold in the Cincinnati and Dayton areas which include Hamilton, Butler, Warren, Clermont, Clark, Greene, Miami, and Montgomery Counties.
              
              (139) On May 1, 2006, and supplemented on May 22, 2007, Ohio submitted final adopted state implementation plan revisions which concurrently rescinds and revises portions of the Ohio Administrative Code Chapter 3745-24 to be consistent with the Clean Air Act emission statement program reporting requirements for stationary sources. This revision includes amendments to the emission reporting regulation approved on October 13, 1994, and March 23, 1998, codified in paragraphs (c)(100) and (c)(117) of this section. The revision makes the rule more general to apply to all counties designated nonattainment for ozone, and not to a specific list of counties.
              (i) Incorporation by reference. The following sections of the Ohio Administrative Code (OAC) are incorporated by reference.
              (A) OAC Rule Chapter 3745-24-01: “Definitions”, effective on December 16, 2005.
              (B) OAC Rule Chapter 3745-24-02: “Applicability”, effective on December 16, 2005.
              (C) OAC Rule Chapter 3745-24-03: “Deadlines for the submission of the emission statements”, effective on December 16, 2005.
              (140) On July 15, 2009, and August 13, 2009, Ohio submitted rules addressing the requirements of the Clean Air Interstate Rule.
              (i) Incorporation by reference.
              

              (A) Ohio Administrative Code Rule 3745-109-01 “CAIR NOX annual, CAIR SO2 and CAIR NOX ozone season trading programs definitions and general provisions.”, Rule 3745-109-04 “CAIR NOX allowance allocations.”, Rule 3745-109-07 “Monitoring and Reporting.”, Rule 3745-109-08 “CAIR NOX opt-in units.”, Rule 3745-109-11 “CAIR SO2 allowance tracking system.”, Rule 3745-109-12 “CAIR SO2 allowance transfers.”, Rule 3745-109-13 “Monitoring and reporting.”, Rule 3745-109-14 “CAIR SO2 opt-in units.”, Rule 3745-109-17 “CAIR NOX ozone season allowance allocations.”, Rule 3745-109-18 “CAIR NOX ozone season allowance tracking system.”, Rule 3745-109-19 “CAIR NOX ozone season allowance transfers.”, Rule 3745-109-20 “Monitoring and reporting.”, and Rule 3745-109-21 “CAIR NOX ozone season opt-in units.”, adopted on July 6, 2009, effective on July 16, 2009.
              (B) July 6, 2009, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.

              (C) Ohio Administrative Code Rule 3745-109-02 “CAIR designated representative for CAIR NOX sources.”, Rule 3745-109-03 “Permits.”, Rule 3745-109-05 “CAIR NOX allowance tracking system.”, Rule 3745-109-06 “CAIR NOX allowance transfers.”, Rule 3745-109-09 “CAIR designated representative for CAIR SO2 sources.”, Rule 3745-109-10 “Permits.”, Rule 3745-109-15 “CAIR designated representative for CAIR NOX ozone season sources.”, and Rule 3745-109-16 “Permits.”, adopted on September 17, 2007, effective on September 27, 2007.
              (D) September 17, 2007, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.

              (141) Ohio Environmental Protection Agency, on June 16, 2005, submitted amendments to the State Implementation Plan to control nitrogen oxide emissions from internal combustion engines in new rule Ohio Administrative Code (OAC) 3745-14-12. This rule adds stationary internal combustion engines to the list of sources in the Ohio NOX SIP Call emission reduction program. Also, OAC 3745-14-01, General Provisions, is amended. This rule contains definitions used for the nitrogen oxides rules, expands the definition of NOX budget unit, adds definitions for the internal combustion engine rule, amends definition associated with continuous emissions monitoring, and makes corrections to typographical errors. OAC 3745-14-05 Portions of this rule are amended to correctly line up with the changes made in the definitions section of the NOX plan. Typographical errors are also corrected.
              (i) Incorporation by reference. The following sections of the Ohio Administrative Code (OAC) are incorporated by reference.
              (A) OAC 3745-14-01, General Provisions, effective on May 07, 2005.
              (B) OAC 3745-14-05, NOX Allowance Allocations, effective on May 07, 2005.
              
              (C) OAC 3745-14-12, Stationary Internal Combustion Engines, effective on May 7, 2005.
              (142) [Reserved]
              (143) On September 7, 2006, Ohio submitted revisions to Ohio Administrative Code Chapter 3745-19, Rules 3745-19-01 through 3745-19-05 including the 3754-19-03 Appendix. The revisions update Ohio's open burning regulations. Ohio added requirements for specific types of burning: emergency burning, recreational fires, hazardous material disposal, and firefighting training. The State also added or refined some of the definitions.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Chapter 3745: Ohio Environmental Protection Agency, Chapter 19: Open Burning Standards, Rule 3745-19-01: Definitions, Rule 3745-19-02: Relations to Other Prohibitions, Rule 3745-19-03: Open Burning in Restricted Areas with Appendix “Open Burning of Storm Debris Conditions”, Rule 3745-19-04: Open Burning in Unrestricted Areas, and Rule 3745-19-05: Permission to Individuals and Notification to the Ohio EPA. The rules were effective on July 7, 2006.
              (B) June 27, 2006, “Director's Final Findings and Orders”, signed by Joseph P. Koncelik, Director, Ohio Environmental Protection Agency, adopting rules 3745-19-01, 3745-19-02, 3745-19-03, 3745-19-04, and 3745-19-05.
              (144) The Ohio Environmental Protection Agency formally submitted revisions to Ohio's Administrative Code on August 7, 2007. These revisions consists of Rule 3745-21-17 which impacts sale, use, and manufacture of Portable Fuel Containers in the State of Ohio.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-21-17 “Portable fuel containers”, adopted on June 11, 2007, effective on June 21, 2007.
              (B) June 11, 2007, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (145) On September 14, 2004, Ohio submitted modifications to its Prevention of Significant Deterioration and nonattainment New Source Review rules as a revision to the State implementation plan.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-31-01, Definitions: (C), (D), (E), (J), (M), (N), (O), (P), (Q), (S), (T), (U), (V), (W), (X), (DD), (EE), (FF), (GG), (JJ), (MM), (NN), (QQ), (DDD), (EEE), (FFF), (JJJ), (KKK), (NNN), (UUU), (VVV), (WWW), (XXX), (YYY), (ZZZ), (CCCC), (DDDD), (EEEE), (FFFF), (GGGG), (HHHH), (IIII), (JJJJ), (KKKK), (LLLL), (MMMM), (OOOO), (PPPP), (QQQQ), (SSSS), (VVVV), (WWWW), (XXXX), (ZZZZ), (DDDDD), (EEEEE), (HHHHH), (KKKKK), (LLLLL), (PPPPP), (QQQQQ), (UUUUU), and (XXXXX), adopted on October 18, 2004, effective October 28, 2004.
              (B) Ohio Administrative Code Rules 3745-31-01, Definitions: (III) and (SSS), 3745-31-10 “Air Stationary Source Obligations.”, and 3745-31-22 “Nonattainment Provisions—Conditions for Approval”, adopted on October 18, 2004, effective October 28, 2004 and revised by the November 15, 2005 letter from Joseph P. Koncelik to Thomas Skinner. This letter, included as Additional material in paragraph (145)(ii)(B) below, removes references to the Pollution Control Project (PCP) and Clean Unit provisions vacated by a June 24, 2005 DC Circuit Court of Appeals decision.
              (C) Ohio Administrative Code Rules 3745-31-09 “Air permit to install completeness determinations, public participation and public notice.”, 3745-31-13 “Attainment provisions—review of major stationary sources and major modifications, stationary source applicability and exemptions.”, 3745-31-15 “Attainment provisions—Control Technology Review.”, 3745-31-21 “Nonattainment provisions—review of major stationary sources and major modifications—stationary source applicability and exemptions.”, 3745-31-24 “Non-attainment Provisions—Baseline for Determining Credit for Emission and Air Quality Offsets.”, 3745-31-26 “Nonattainment Provisions—Offset Ratio Requirements.”, and 3745-31-32 “Plantwide applicability limit (PAL).”, adopted on October 18, 2004, effective October 28, 2004.

              (D) October 18, 2004, “Director's Final Findings and Orders”, signed by Christopher Jones, Director, Ohio Environmental Protection Agency, adopting rules 3745-31-01, 3745-31-09, 3745-31-10, 3745-31-13, 3745-31-15, 3745-31-21, 3745-31-22, 3745-31-24, 3745-31-26, 3745-31-30, 3745-31-31, and 3745-31-32.
              (ii) Additional material.
              (A) Ohio Administrative Code Rule 3745-31-01, Definitions: (ZZZZZ) adopted on October 18, 2004, effective October 28, 2004.
              (B) Letter dated November 15, 2005, from Ohio EPA Director Joseph P. Koncelik to Regional Administrator Thomas Skinner, titled Request for Approval of Ohio Administrative Code (“OAC”) Chapter 3745-31 NSR Reform Rule Changes into the State Implementation Plan (“SIP”).
              (146) On September 4, 2008, and March 23, 2009, the Ohio Environmental Protection Agency submitted several volatile organic compound rules for approval into the Ohio State Implementation Plan. Only those paragraphs in 3745-21-09 that were revised in the September 4, 2008, and/or March 23, 2009, submittals have been incorporated into the SIP.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-21-01 “Definitions.”, adopted March 23, 2009, effective April 2, 2009.
              (B) Ohio Administrative Code Rule 3745-21-02 “Ambient air quality standards and guidelines.”, adopted August 15, 2008, effective August 25, 2008.
              (C) Ohio Administrative Code Rule 3745-21-03 “Methods of ambient air quality measurement.”, adopted August 15, 2008, effective August 25, 2008.
              (D) Ohio Administrative Code Rule 3745-21-04 “Attainment dates and compliance time schedules.”, adopted March 23, 2009, effective April 2, 2009.
              (E) Ohio Administrative Code Rule 3745-21-06 “Classification of Regions.”, adopted August 15, 2008, effective August 25, 2008.
              (F) Ohio Administrative Code Rule 3745-21-08 “Control of carbon monoxide emissions from stationary sources.”, adopted August 15, 2008, effective August 25, 2008.
              (G) Ohio Administrative Code Rule 3745-21-09 “Control of emissions of volatile organic compounds from stationary sources and perchloroethylene from dry cleaning facilities”: (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (K), (O), (P), (R), (S), (T), (U)(1)(a), (U)(1)(b), (U(1)(c), (U)(1)(d), (U)(1)(e), (U)(1)(f), (U)(1)(g), (U)(1)(i), (U)(2)(f), (U)(2)(j), (U)(2)(k), (U)(2)(l), (W), (X), (Y), (Z), (DD), (HH), (NN), (RR), (SS), (TT), (VV), (YY), (DDD), adopted March 23, 2009, effective April 2, 2009.
              (H) Ohio Administrative Code Rule 3745-21-10 “Compliance test methods and procedures.”, adopted August 15, 2008, effective August 25, 2008.
              (I) Ohio Administrative Code Rule 3745-21-12 “Control of volatile organic compound emissions from commercial bakery oven facilities.”, adopted August 15, 2008, effective August 25, 2008.
              (J) Ohio Administrative Code Rule 3745-21-13 “Control of volatile organic compounds from reactors and distillation units employed in SOCMI chemical production.”, adopted August 15, 2008, effective August 25, 2008.
              (K) Ohio Administrative Code Rule 3745-21-14 “Control of Volatile organic compound emissions from process vents in batch operations.”, adopted March 23, 2009, effective April 2, 2009.
              (L) Ohio Administrative Code Rule 3745-21-15 “Control of volatile organic compound emissions from wood furniture manufacturing operations.”, adopted August 15, 2008, effective August 25, 2008.
              (M) Ohio Administrative Code Rule 3745-21-16 “Control of volatile organic compound emissions from industrial wastewater.”, adopted March 23, 2009, effective April 2, 2009.
              (N) Ohio Administrative Code Rule 3745-21-18 “Commercial Motor Vehicle and Mobile Equipment Refinishing Operations.”, adopted March 23, 2009, effective April 2, 2009.
              (O) Ohio Administrative Code Rule 3745-21-19 “Control of volatile organic compound emissions from aerospace manufacturing and rework facilities.”, adopted August 15, 2008, effective August 25, 2008.
              (P) Ohio Administrative Code Rule 3745-21-20 “Control of volatile organic compound emissions from shipbuilding and ship repair operations.”, adopted August 15, 2008, effective August 25, 2008.

              (Q) Ohio Administrative Code Rule 3745-21-21 “Storage of volatile organic liquids in fixed roof tanks and external floating roof tanks.”, adopted March 23, 2009, effective April 2, 2009.
              
              (R) Ohio Administrative Code Rule 3745-21-22 “Lithographic and letterpress printing.”, adopted March 23, 2009, effective April 2, 2009.
              (S) Ohio Administrative Code Rule 3745-21-23 “Industrial cleaning solvents.”, adopted March 23, 2009, effective April 2, 2009.
              (T) Ohio Administrative Code Rule 3745-21-24 “Flat wood paneling coatings.”, adopted March 23, 2009, effective April 2, 2009.
              (U) August 15, 2008, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (V) March 23, 2009, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (147) On October 5, 2007, Ohio submitted revisions to Ohio Administrative Code Chapter 3745-112, Rules 3745-112-01 through 3745-112-08. The revisions regulate the volatile organic compounds content of consumer products.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-112-01 “Definitions.”, Rule 3745-112-02 “Applicability.”, Rule 3745-112-03 “Standards.”, Rule 3745-112-04 “Exemptions.”, Rule 3745-112-05 “Administrative requirements.”, Rule 3745-112-06 “Reporting requirements.”, Rule 3745-112-07 “Variances.”, and Rule 3745-112-08 “Test methods.”, adopted September 5, 2007, effective on September 15, 2007.
              (B) September 5, 2007, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (148) On March 17, 2009, Ohio submitted revisions to Ohio Administrative Code Chapter 3745-15, Rules 3745-15-01 and 3745-15-05. The revisions pertain to general provisions of OAC Chapter 3745.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-15-01 “Definitions.” and Rule 3745-15-05 “ ‘De minimis’ air contaminant source exemption.” The rules were adopted on January 12, 2009, and became effective on January 22, 2009.
              (B) January 12, 2009, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.

              (149) On October 9, 2000, February 6, 2001, August 3, 2001, and June 24, 2003, Ohio submitted revisions to Ohio Administrative Code (OAC) Chapter 3745-21 to address a variety of changes to its Carbon Monoxide and Volatile Organic Compounds regulations. The pertinent provisions are in OAC 3745-21-09; for other rules in these submittals, later versions have been addressed in separate rulemaking (see paragraph 146 of this section).
              (i) Incorporation by reference.

              (A) The following paragraphs of OAC 3745-21-09, entitled “Control of emissions of volatile organic compounds from stationary sources and perchloroethylene from dry cleaning facilities,” as adopted by Ohio on October 25, 2002, effective on November 5, 2002:
              (1) Paragraphs (A)(4), (B)(3)(a), (B)(3)(d), (B)(3)(e), (B)(3)(f), (B)(3)(h), (B)(3)(j), (B)(3)(l), (B)(4)(a), (B)(4)(b), (C)(4), (H)(1), (H)(3), (O)(5)(b), (O)(6), (R)(4), (U)(2)(h), (Y)(1)(a)(i), (AA)(1)(b), (AA)(1)(c), (FF)(1), (II)(2), (II)(3), (II)(4), (KK)(1), (NN), (OO), (PP)(2), (UU)(3), (DDD), and Appendix A.
              (2) Within paragraph (U), the undesignated paragraph following (U)(2)(e).
              (B) October 25, 2002, “Director's Final Findings and Orders”, signed by Christopher Jones, Director, Ohio Environmental Protection Agency.
              (ii) Additional Information. The following permits to install authorizing exemptions under OAC Rule 3745-21-09(U)(2)(f) were issued by Ohio during the time period when the State had unilateral authority to issue them.
              (A) Permit To Install issued by the State Of Ohio to Chase Industries, Inc, Cincinnati, OH, on June 24, 1998, for emissions unit K002, pursuant to application number 14-4578.
              (B) Permit To Install issued by the State Of Ohio to CAE Ransohoff, Inc., Union, OH, on March 5, 1997, for emissions units K001 and K002, pursuant to application number 14-4268.

              (C) Permit To Install issued by the State Of Ohio to Phoenix Presentations, Inc., Butler County, OH, on January 21, 1999, for emissions units R001, R002, and R003, pursuant to application number 14-4612.
              
              (D) Permit To Install issued by the State Of Ohio to CTL Aerospace, Inc., Cincinnati, OH, on August 19, 1998, for emissions unit R005, pursuant to application number 14-4572.
              (E) Permit To Install issued by the State Of Ohio to Hamilton Fixture, Hamilton, OH, on April 24, 1996, for emissions unit R006, pursuant to application number 14-4014.
              (F) Permit To Install issued by the State Of Ohio to Lt. Moses Willard, Inc., Milford, OH, on December 23, 1997, for emissions units K001 and K002, pursuant to application number 14-4220.
              (G) Permit To Install issued by the State Of Ohio to WHM Equipment Co., Cincinnati, OH, on May 28, 1997, for emissions unit K001, pursuant to application number 14-4348.
              (H) Permit To Install issued by the State Of Ohio to Panel-Fab, Inc., Cincinnati, OH, on June 12, 1996, for emissions unit K001, pursuant to application number 14-4027.
              (I) Permit To Install issued by the State Of Ohio to Cincinnati Fan & Ventilator, Mason, OH, on June 15, 1995, for emissions unit K003, pursuant to application number 14-3774.
              (J) Permit To Install issued by the State Of Ohio to Honda of America Manufacturing, Inc., Marysville, OH, on December 24, 1997, for emissions units R003, and R103, pursuant to application number 01-6743.
              (K) Permit To Install issued by the State Of Ohio to Durr Ecoclean, Inc. (formerly Henry Filters, Inc.), Bowling Green, OH, on June 26, 1996, for emissions unit K001 pursuant to application number 03-9510.
              (L) Permit To Install issued by the State Of Ohio to Honda of America Manufacturing, Inc., East Liberty, OH, on April 17, 1996, for emissions units K009 and K013, pursuant to application number 05-7923.
              (M) Permit To Install issued by the State Of Ohio to American Trim, LLC (formerly Stolle Corporation, Stolle Products Division), Sidney, OH, on September 13, 1995, K045, pursuant to application number 05-7329.
              (N) Permit To Install issued by the State Of Ohio to American Trim, LLC (formerly Stolle Products), Sidney, OH, on December 3, 1998, for emissions unit K048, pursuant to application number 05-9516.
              (O) Permit To Install issued by the State Of Ohio to Hawkline Nevada, LLC (formerly Trinity Industries, Inc.), Plant 101, Mt. Orab, OH, on February 28, 1996, for emissions unit K001, pursuant to application number 07-407.
              (P) Permit To Install issued by the State Of Ohio to American Trim, LLC (formerly Superior Metal Products), Lima, OH, on July 23, 1997, for emissions unit K002, pursuant to application number 03-0397.
              (150) On August 22, 2008, Ohio submitted revisions to

              Ohio Administrative Code Chapter 3745-17, Rules 3745-17-01 through 3745-112-14. The revisions contain particulate matter standards in the State of Ohio necessary to attain and maintain the 2006 24-hour PM2.5, annual PM2.5 and 24-hour PM10 NAAQS.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-17-01 Definitions: (A) and (B), Rule 3745-17-02 Ambient air quality standards, Rule 3745-17-04 Compliance time schedules, Rule 3745-17-07 Control of visible particulate emissions from stationary sources, Rule 3745-17-08 Restriction of emission of fugitive dust, Rule 3745-17-09 Restrictions on particulate emissions and odors from incinerators, Rule 3745-17-10 Restrictions on particulate emissions from fuel burning equipment, Rule 3745-17-12 Additional restrictions on particulate emissions from specific air contaminant sources in Cuyahoga county, Rule 3745-17-13 Additional restrictions on particulate emissions from specific air contaminant sources in Jefferson county, and Rule 3745-17-14 Contingency plan requirements for Cuyahoga and Jefferson counties. The rules became effective on February 1, 2008.
              (B) January 22, 2008, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (ii) Additional Information.
              (A) Ohio Administrative Code Rule 3745-17-01 Definitions: (C), effective on February 1, 2008.

              (151) On September 10, 2009, Ohio EPA submitted amendments to the OAC with the intent to consolidate Ohio's Ambient Air Quality Standards into a single rule to provide greater accessibility for the regulated community and to the citizens of Ohio. EPA is approving the request because the revisions clarify the state's rules and thus better serve the purpose of providing for meeting these standards.
              (i) Incorporation by reference.
              (A) Paragraph (A) of Ohio Administrative Code Rule 3745-17-03, “Measurement methods and procedures.”, effective April 18, 2009.
              (B) Ohio Administrative Code Rule 3745-17-14 “Contingency plan requirements for Cuyahoga and Jefferson counties.”, effective April 18, 2009.
              (C) Ohio Administrative Code Rule 3745-18-03 “Attainment dates and compliance time schedules.”, effective April 18, 2009.
              (D) Ohio Administrative Code Rule 3745-23-01 “Definitions.”, effective April 18, 2009.
              (E) Ohio Administrative Code Rule 3745-23-02 “Methods of measurement.”, effective April 18, 2009.
              (F) Ohio Administrative Code Rule 3745-25-01 “Definitions.”, effective April 18, 2009.
              (G) Ohio Administrative Code Rule 3745-25-02 “Ambient air quality standards.”, effective April 18, 2009.
              (H) Ohio Administrative Code Rule 3745-25-03 “Air pollution emergencies and episode criteria.”, effective August 21, 2009.
              (I) Ohio Administrative Code Rule 3745-25-04 “Air pollution emergency emission control action programs.”, effective April 18, 2009.
              (J) Ohio Administrative Code Rule 3745-25-05 “Air pollution emergency orders.”, effective April 18, 2009.
              (K) April 8, 2009, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (L) August 11, 2009, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (152) On March 9, 2010, the Ohio Environmental Protection Agency (Ohio EPA) submitted revisions to its previously approved offset lithographic and letterpress printing volatile organic compound (VOC) rule for approval into its state implementation plan (SIP). This submittal revises certain compliance dates and recordkeeping requirements.
              (i) Incorporation by reference.
              
              (A) Ohio Administrative Code Rule 3745-21-22 “Control of volatile organic compound emissions from offset lithographic printing and letterpress printing facilities.”, effective February 10, 2010.
              (B) January 29, 2010, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio EPA.
              (153) On November 10, 2010, the Ohio Environmental Protection Agency (Ohio EPA) submitted new rule OAC 3745-21-25 “Control of VOC Emissions from Reinforced Plastic Composites Production Operations” for approval into its state implementation plan.
              (i) Incorporation by reference.
              
              (A) Ohio Administrative Code Rule 3745-21-25 “Control of VOC Emissions from Reinforced Plastic Composites Production Operations,” effective November 11, 2010.
              (B) November 1, 2010, “Director's Final Findings and Orders,” signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (ii) Additional material. (A) An October 25, 2010, letter from Robert F. Hodanbosi, Chief Division of Air Pollution Control of the Ohio Environmental Protection Agency to Susan Hedman, Regional Administrator, containing documentation of noninterference, under section 110(l) of the Clean Air Act, of the less stringent applicability cutoff for sheet mold compound machines.

              (154) On April 7, 2008, the Ohio Environmental Protection Agency (Ohio EPA) submitted revised rule “Control of emissions of organic materials from stationary sources (i.e., emissions that are not regulated by rule 3745-21-09, 3745-21-12, 3745-21-13, 3745-21-14, 3745-21-15, 3745-21-16, or 3745-21-18 of the Administrative Code).” On February 8, 2008, the previously existing rule 3745-21-07 was rescinded by Ohio EPA.
              (i) Incorporation by reference.

              (A) Ohio Administrative Code Rule 3745-21-07 “Control of emissions of organic materials from stationary sources (i.e., emissions that are not regulated by rule 3745-21-09, 3745-21-12, 3745-21-13, 3745-21-14, 3745-21-15, 3745-21-16, or 3745-21-18 of the Administrative Code),” effective February 18, 2008.
              (B) February 18, 2008, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.
              (ii) Additional material.
              (A) An October 25, 2010, letter from Robert F. Hodanbosi, Chief Division of Air Pollution Control of the Ohio Environmental Protection Agency to Susan Hedman, Regional Administrator, containing documentation of noninterference, under section 110(l) of the Clean Air Act, of the less stringent applicability cutoff for sheet mold compound machines.
              (155) On March 11, 2011, the Ohio Environmental Protection Agency submitted Ohio's regional haze plan addressing the first implementation period of the regional haze rule requirements. This plan includes a long-term strategy with emission limits for mandating emission reductions equivalent to the reductions from implement best available retrofit technology and with emission reductions to provide Ohio's contribution toward achievement of reasonable progress goals at Class I areas affected by Ohio. The plan specifically satisfies BART requirements for non-EGUs, most notably by providing new, tighter emission limits for the P.H. Glatfelter facility in Ross County, Ohio. The plan establishes a combined daily sulfur dioxide emission limit of 24,930 pounds per day for boiler #7 and #8. The plan also includes permit number P0103673 that will impose these emission limitations on P.H. Glatfelter Company.
              (i) Incorporation by reference.
              (A) Permit-to-Install Number P0103673, issued to P.H. Glatfelter Company—Chillicothe Facility by the Ohio Environmental Protection Agency, signed by Scott J. Nally and effective on March 7, 2011.
              (156) On April 24, 2006, Ohio EPA submitted two permanent exemptions from the Permit to Install program and six Permit-by-Rule provisions for approval into its SIP. On July 18, 2008, Ohio EPA submitted provisions for a Permit to Install and Operate (PTIO) program and a general permit program for approval into its SIP. The changes to Ohio's SIP involve the modification of various parts of OAC 3745-31, the removal of OAC 3745-35, and the addition of OAC 3745-31-29 to enable the issuance of federally enforceable general PTIs and general PTIOs. On June 30, 2008, the state regulations to implement the PTIO program became effective and OAC 3745-35 was rescinded.
              (i) Incorporation by reference.
              (A) Paragraph (A) of Ohio Administrative Code Rule 3745-15-03, “Submission of emission information.”, effective June 30, 2008.
              (B) Ohio Administrative Code Rule 3745-31-01, “Definitions.”, effective December 14, 2007, except for paragraphs (I), (LLL)(2)(a)(ix), (LLL)(2)(a)(xxi), (LLL)(4)(t), and (QQQ)(1)(b).
              (C) Ohio Administrative Code Rule 3745-31-02, “Applicability, requirements, and obligations.”, effective June 30, 2008.
              (D) Ohio Administrative Code Rule 3745-31-03, “Exemptions.”, effective June 30, 2008.
              (E) Ohio Administrative Code Rule 3745-31-04, “Applications.”, effective June 30, 2008.
              (F) Ohio Administrative Code Rule 3745-31-05, “Criteria for decision by the director.”, effective June 30, 2008, except for paragraph (A)(3)(a)(ii).
              (G) Ohio Administrative Code Rule 3745-31-06, “Completeness determinations, processing requirements, public participation, public notice, and issuance.”, effective June 30, 2008, except for paragraph (H)(2)(d).
              (H) Ohio Administrative Code Rule 3745-31-07, “Termination, revocation, expiration, renewal, revision and transfer.”, effective June 30, 2008.
              (I) Ohio Administrative Code Rule 3745-31-08, “Registration status permit-to-operate.”, effective June 30, 2008.
              (J) Ohio Administrative Code Rule 3745-31-09, “Variances on operation.”, effective June 30, 2008.
              (K) Ohio Administrative Code Rule 3745-31-10, “NSR projects at existing emissions units at a major stationary source.”, effective June 30, 2008.

              (L) Ohio Administrative Code Rule 3745-31-20, “Attainment provisions—innovative control technology.”, effective June 30, 2008.
              
              (M) Ohio Administrative Code Rule 3745-31-22, “Nonattainment provisions—conditions for approval.”, effective June 30, 2008.
              (N) Ohio Administrative Code Rule 3745-31-29, “General permit-to-install and general PTIO.”, effective June 30, 2008.
              (O) Ohio Administrative Code Rule 3745-31-32, “Plantwide applicability limit (PAL).”, effective June 30, 2008.
              (P) June 2, 2008, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio EPA.

              (157) On February 23, 2012, Ohio submitted revisions to Ohio Administrative Code Chapter 3745-17, Rule 3745-17-11. The revisions contain particulate matter restriction for industrial sources in the State of Ohio necessary to attain and maintain the 2006 24-hour PM2.5, annual PM2.5, and 24-hour PM10 NAAQS.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-17-11 “Restrictions on particulate emissions from industrial processes”, effective December 23, 2011.
              (B) December 13, 2011, “Director's Final Findings and Orders”, signed by Scott J. Nally, Director, Ohio Environmental Protection Agency.
              (158) On June 1, 2011, the Ohio Environmental Protection Agency (Ohio EPA) submitted several volatile organic compound (VOC) rules for approval into the Ohio State Implementation Plan. These rules include the source categories covered by the Control Technique Guideline (CTG) documents issued in 2008, as well as several other miscellaneous rule revisions.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-21-01 “Definitions.”, effective May 12, 2011.
              (B) Ohio Administrative Code Rule 3745-21-09 “Control of emissions of volatile organic compounds from stationary sources and perchloroethylene from dry cleaning facilities.”, effective May 12, 2011, except for paragraph (U)(1)(h).
              (C) Ohio Administrative Code Rule 3745-21-21 “Storage of volatile organic liquids in fixed roof tanks and external floating roof tanks.”, effective May 12, 2011.
              (D) Ohio Administrative Code Rule 3745-21-23 “Control of volatile organic compound emissions from industrial solvent cleaning operations.”, effective May 12, 2011.
              (E) Ohio Administrative Code Rule 3745-21-24 “Flat wood paneling coatings.”, effective May 12, 2011.
              (F) Ohio Administrative Code Rule 3745-21-27 “Boat manufacturing.”, effective May 12, 2011.
              (G) Ohio Administrative Code Rule 3745-21-28 “Miscellaneous industrial adhesives and sealants”, effective May 12, 2011.
              (H) Ohio Administrative Code Rule 3745-21-29 “Control of volatile organic compound emissions from automobile and light-duty truck assembly coating operations, heavier vehicle assembly coating operations, and cleaning operations associated with these coating operations.”, effective May 12, 2011.
              (I) Ohio Administrative Code Rule 3745-72-02 “Definitions.”, effective May 12, 2011.
              (J) Ohio Administrative Code Rule 3745-72-05 “Liability.”, effective May 12, 2011.
              (K) Ohio Administrative Code Rule 3745-72-06 “Defenses.”, effective May 12, 2011.
              (L) May 2, 2011, “Director's Final Findings and Orders,” signed by Scott J. Nally, Director, Ohio Environmental Protection Agency.

              (159) On August November 15, 2010, Ohio submitted revisions to Ohio Administrative Code Chapter 3745-14, Rules 3745-14-01 and 3745-14-06. The revisions sunset NOX Budget Trading Program rules for units subject to CAIR NOX Ozone Season Trading Program rules.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-14-01 “Definitions and general provisions.”, effective October 18, 2010.
              (B) Ohio Administrative Code Rule 3745-14-06 “The NOx allowance tracking system.”, effective October 18, 2010.
              (C) October 8, 2010, “Director's Final Findings and Orders”, signed by Chris Korleski, Director, Ohio Environmental Protection Agency.

              (160) On June 24, 2011, Ohio submitted numerous revisions to their SO2 rules in Ohio Administrative Code Chapter 3745-18. These revisions mainly update facility information and remove shutdown facilities from the rule.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rules 3745-18-03 “Attainment dates and compliance time schedules.”, 3745-18-04 “Measurement methods and procedures.” except (D)(2), (D)(3), (D)(5), (D)(6), (D)(9), (E)(2), (E)(3), and (E)(4), 3745-18-05 “Ambient and meteorological monitoring requirements.”, 3745-18-06 “General emission limit provisions.”, 3745-18-07 “Adams County emission limits.”, 3745-18-08 “Allen County emissions limits.”, 3745-18-09 “Ashland County emission limits.”, 3745-18-10 “Ashtabula County emissions limits.”, 3745-18-11 “Athens County emission limits.”, 3745-18-12 “Auglaize County emission limits.”, 3745-18-13 “Belmont County emission limits.”, 3745-18-14 “Brown County emission limits.”, 3745-18-15 “Butler County emission limits.”, 3745-18-16 “Carroll County emission limits.”, 3745-18-17 “Champaign County emission limits.”, 3745-18-18 “Clark County emission limits.”, 3745-18-19 “Clermont County emission limits.”, 3745-18-20 “Clinton County emission limits.”, 3745-18-21 “Columbiana County emission limits.”, 3745-18-22 “Coshocton County emission limits.”, 3745-18-23 “Crawford County emission limits.”, 3745-18-24 “Cuyahoga County emission limits.”, 3745-18-25 “Darke County emission limits.”, 3745-18-26 “Defiance County emission limits.”, 3745-18-27 “Delaware County emission limits.”, 3745-18-28 “Erie County emission limits.”, 3745-18-29 “Fairfield County emission limits.”, 3745-18-30 “Fayette County emission limits.”, 3745-18-31 “Franklin County emission limits.”, 3745-18-32 “Fulton County emission limits.”, 3745-18-33 “Gallia County emission limits.”, 3745-18-34 “Geauga County emission limits.”, 3745-18-35 “Greene County emission limits.”, 3745-18-36 “Guernsey County emission limits.”, 3745-18-37 “Hamilton County emission limits.”, 3745-18-38 “Hancock County emission limits.”, 3745-18-39 “Hardin County emission limits.”, 3745-18-40 “Harrison County emission limits.”, 3745-18-41 “Henry County emission limits.”, 3745-18-42 “Highland County emission limits.”, 3745-18-43 “Hocking County emission limits.”, 3745-18-44 “Holmes County emission limits.”, 3745-18-45 “Huron County emission limits.”, 3745-18-46 “Jackson County emission limits.”, 3745-18-47 “Jefferson County emission limits.”, 3745-18-48 “Knox County emission limits.”, 3745-18-49 “Lake County emission limits.”, 3745-18-50 “Lawrence County emission limits.”, 3745-18-51 “Licking County emission limits.”, 3745-18-52 “Logan County emission limits.”, 3745-18-55 “Madison County emission limits.”, 3745-18-56 “Mahoning County emission limits.”, 3745-18-57 “Marion County emission limits.”, 3745-18-58 “Medina County emission limits.”, 3745-18-59 “Meigs County emission limits.”, 3745-18-60 “Mercer County emission limits.”, 3745-18-61 “Miami County emission limits.”, 3745-18-62 “Monroe County emission limits.”, 3745-18-63 “Montgomery County emission limits.”, 3745-18-64 “Morgan County emission limits.”, 3745-18-65 “Morrow County emission limits.”, 3745-18-66 “Muskingum County emission limits.”, 3745-18-67 “Noble County emission limits.”, 3745-18-68 “Ottawa County emission limits.”, 3745-18-69 “Paulding County emission limits.”, 3745-18-70 “Perry County emission limits.”, 3745-18-71 “Pickaway County emission limits.”, 3745-18-72 “Pike County emission limits.”, 3745-18-73 “Portage County emission limits.”, 3745-18-74 “Preble County emission limits.”, 3745-18-75 “Putnam County emission limits.”, 3745-18-76 “Richland County emission limits.”, 3745-18-77 “Ross County emission limits.”, 3745-18-79 “Scioto County emission limits.”, 3745-18-81 “Shelby County emission limits.”, 3745-18-83 “Summit County emission limits.”, 3745-18-84 “Trumbull County emission limits.”, 3745-18-85 “Tuscarawas County emission limits.”, 3745-18-86 “Union County emission limits.”, 3745-18-87 “Van Wert County emission limits.”, 3745-18-88 “Vinton County emission limits.”, 3745-18-89 “Warren County emission limits.”, 3745-18-91 “Wayne County emission limits.”, 3745-18-92 “Williams County emission limits.”, 3745-18-93 “Wood County emission limits.”, 3745-18-94 “Wyandot County emission limits.”, adopted on February 7, 2011, effective February 17, 2011.

              (B) February 7, 2011, “Director's Final Findings and Orders”, signed by Scott J. Nally, Director, Ohio Environmental Protection Agency, adopting the rules identified in paragraph (160)(i)(A) of this section.
              (C) Ohio Administrative Code Rules 3745-18-01 “Definitions and incorporation by reference.”, 3745-18-54 “Lucas County emission limits.”, 3745-18-82 “Stark County emission limits.”, adopted on March 24, 2011, effective April 3, 2011.
              (D) March 24, 2011, “Director's Final Findings and Orders”, signed by Scott J. Nally, Director, Ohio Environmental Protection Agency, adopting the rules identified in paragraph (160)(i)(C) of this section.

              (161) On June 19, 2014, the Ohio Environmental Protection Agency submitted several PM2.5 rules for approval into the Ohio State Implementation Plan (SIP). The changes to the SIP include establishing definitions related to particulate matter smaller than 2.5 micrometers (PM2.5), defining PM2.5 increment levels, and setting PM2.5 class 1 variances. The revisions also incorporate changes made to definitions and regulations that recognize nitrogen oxides (NOX) as an ozone precursor, and incorporating minor organizational or typographical changes.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-31-01, “Definitions”, paragraphs (P), (LLL), (MMM), (NNN), (QQQ), (TTTT), (UUUU), (VVVV), (WWWW), (NNNNN), and (VVVVV), effective May 29, 2014.
              (B) Ohio Administrative Code 3745-31-11, “Attainment provisions—ambient air increments, ceilings and classifications”, paragraph (B) “Allowable increments”, effective May 29, 2014.
              (C) Ohio Administrative Code 3745-31-13, “Attainment provisions—review of major stationary sources and major modifications, stationary source applicability and exemptions”, effective May 29, 2014.
              (D) Ohio Administrative Code 3745-31-16, “Attainment provisions—major stationary source impact analysis”, effective May 29, 2014.
              (E) May 19, 2014, “Director's Final Findings and Orders”, signed by Craig W. Butler, Director, Ohio Environmental Protection Agency.

              (162) On June 19, 2014, the Ohio Environmental Protection Agency submitted several PM2.5 rules for approval into the Ohio State Implementation Plan (SIP). The changes to the SIP include revisions related to particulate matter smaller than 2.5 micrometers (PM2.5) defining a significance level for PM2.5 for nonattainment areas, baseline for determining credit for emission offsets, location of offsetting emissions in nonattainment areas, and offset requirements. The revisions also include establishing definitions for emergency, emergency engine, publicly owned treatment works, and semi-public disposal system and incorporating minor organizational or typographical changes.
              (i) Incorporation by reference.
              (A) Ohio Administrative Code Rule 3745-31-01, “Definitions”, paragraphs (L) through (N), (Q), (U), (II), (MM) through (KKK), (OOO), (PPP), (RRR), (TTT) through (PPPP), (RRRR), (SSSS), (XXXX) through (IIIII), (KKKKK) through (MMMMM), (OOOOO) through (UUUUU), (WWWWW) through (AAAAAA), (CCCCCC) through (LLLLLL), effective May 29, 2014.
              (B) Ohio Administrative Code Rule 3745-31-02, “Applicability, requirements and obligations”, effective May 29, 2014.
              (C) Ohio Administrative Code Rule 3745-31-04, “Applications”, effective May 29, 2014.
              (D) Ohio Administrative Code Rule 3745-31-06, “Completeness determinations, processing requirements, public participation, public notice, and issuance”, effective May 29, 2014.
              (E) Ohio Administrative Code Rule 3745-31-07, “Termination, revocation, expiration, renewal, revision and transfer”, effective May 29, 2014.
              (F) Ohio Administrative Code Rule 3745-31-08, “Registration status permit-to-operate”, effective May 29, 2014.
              (G) Ohio Administrative Code Rule 3745-31-09, “Variances on operation”, effective May 29, 2014.
              (H) Ohio Administrative Code Rule 3745-31-10, “NSR projects at existing emission units at a major stationary source”, effective May 29, 2014.

              (I) Ohio Administrative Code Rule 3745-31-11, “Attainment provisions—ambient air increments, ceilings and classifications”, effective May 29, 2014.
              (J) Ohio Administrative Code Rule 3745-31-12, “Attainment provisions—data submission requirements”, effective May 29, 2014.
              (K) Ohio Administrative Code Rule 3745-31-14, “Attainment provisions—preapplication analysis”, effective May 29, 2014.
              (L) Ohio Administrative Code Rule 3745-31-15, “Attainment provisions—control technology review”, effective May 29, 2014.
              (M) Ohio Administrative Code Rule 3745-31-17, “Attainment provisions—additional impact analysis”, effective May 29, 2014.
              (N) Ohio Administrative Code Rule 3745-31-18, “Attainment provisions—air quality models”, effective May 29, 2014.
              (O) Ohio Administrative Code Rule 3745-31-19, “Attainment provisions—notice to the United States environmental protection agency”, effective May 29, 2014.
              (P) Ohio Administrative Code Rule 3745-31-20, “Attainment provisions—innovative control technology”, effective May 29, 2014.
              (Q) Ohio Administrative Code Rule 3745-31-21, “Nonattainment provisions—review of major stationary sources and major modifications—stationary source applicability and exemptions”, effective May 29, 2014.
              (R) Ohio Administrative Code Rule 3745-31-22, “Nonattainment provisions—conditions for approval”, except for paragraph (A)(3)(b), effective May 29, 2014.

              (S) Ohio Administrative Code Rule 3745-31-23, “Nonattainment provisions—stationary sources locating in designated clean or unclassifiable areas which would cause or contribute to a violation of a national ambient air quality standard” with exclusion of the 1-hour NO2 Significant Impact Level described in table in paragraph (A), effective May 29, 2014.
              (T) Ohio Administrative Code Rule 3745-31-24, “Nonattainment provisions—baseline for determining credit for emission and air quality offsets”, except for paragraph (F), effective May 29, 2014.
              (U) Ohio Administrative Code Rule 3745-31-25, “Nonattainment provisions—location of offsetting emissions”, effective May 29, 2014.
              (V) Ohio Administrative Code Rule 3745-31-26, “Nonattainment provisions—offset ratio requirements”, except for paragraph (D), effective May 29, 2014.
              (W) Ohio Administrative Code Rule 3745-31-27, “Nonattainment provisions—administrative procedures for emission offsets”, except for paragraph (A)(1)(b), effective May 29, 2014.
              (X) Ohio Administrative Code Rule 3745-31-29, “General permit-to-install and general PTIO”, effective May 29, 2014.
              (Y) Ohio Administrative Code Rule 3745-31-32, “Plantwide applicability limit (PAL)”, effective May 29, 2014.
              (Z) May 19, 2014, “Director's Final Findings and Orders”, signed by Craig W. Butler, Director, Ohio Environmental Protection Agency.
              [37 FR 10886, May 31, 1972. Redesignated at 80 FR 69606, Nov. 10, 2015]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1894, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart LL—Oklahoma
            
              § 52.1919
              [Reserved]
            
            
              § 52.1920
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for Oklahoma under section 110 of the Clean Air Act, 42 U.S.C. 7410, and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date on or before June 1, 2000, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after June 1, 2000, will be incorporated by reference in the next update to the SIP compilation.
              
              (2) EPA Region 6 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State Implementation Plan as of June 1, 2000.

              (3) Copies of the materials incorporated by reference may be inspected at https://www.epa.gov/sips-ok or the Environmental Protection Agency, Region 6, 1201 Elm Street, Suite 500, Dallas, Texas 75270-2102. If you wish to obtain material from the EPA Regional Office, please call (800) 887-6063 or (214) 665-2760.
              (c) EPA approved regulations.
              
              
                EPA Approved Oklahoma Regulations
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  
                    Oklahoma Air Pollution Control Regulations
                  
                
                
                  
                    Regulation 1.4. Air Resources Management Permits Required
                  
                
                
                  
                    Regulation 1.4.1 General Permit Requirements
                  
                
                
                  1.4.1(a)
                  Scope and purpose
                  
                    1 5/19/1983
                  8/25/1983, 48 FR 38635
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  1.4.1(b)
                  General requirements
                  6/4/1990
                  7/23/1991, 56 FR 33715
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  1.4.1(c)
                  Necessity to obtain permit
                  6/4/1990
                  7/23/1991, 56 FR 33715
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  
                    1.4.2 Construction Permit
                  
                
                
                  1.4.2(a)
                  Standards required
                  6/4/1990
                  7/23/1991, 56 FR 33715
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  1.4.2(b)
                  Stack height limitation
                  6/11/1989
                  8/20/1990, 55 FR 33905
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  1.4.2(c)
                  Permit applications
                  6/4/1990
                  7/23/1991, 56 FR 33715
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  1.4.2(d)
                  Action on applications
                  
                    1 5/19/1983
                  8/25/1983, 48 FR 38635
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  1.4.2(f)
                  Construction permit conditions
                  
                    1 5/19/1983
                  8/25/1983, 48 FR 38635
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  1.4.2(g)
                  Cancellation of authority to construct or modify
                  
                    1 2/6/1984
                  7/27/1984, 49 FR 30184
                  Applicable to minor NSR permitting under OAC 252:100-8 only.
                
                
                  
                    OKLAHOMA ADMINISTRATIVE CODE, TITLE 252. DEPARTMENT OF ENVIRONMENTAL QUALITY
                  
                
                
                  
                    CHAPTER 4 (OAC 252:4). RULES OF PRACTICE AND PROCEDURE
                  
                
                
                  
                    Subchapter 1. General Provisions
                  
                
                
                  252:4-1-1
                  Purpose and authority
                  6/11/2001
                  4/10/2020, 85 FR 20178
                
                
                  252:4-1-2
                  Definitions
                  9/15/2016
                  4/10/2020, 85 FR 20178
                
                
                  252:4-1-3
                  Organization
                  9/15/2016
                  4/10/2020, 85 FR 20178
                
                
                  252:4-1-4
                  Office location and hours; communications
                  6/11/2001
                  4/10/2020, 85 FR 20178
                
                
                  252:4-1-5
                  Availability of a record
                  7/1/2013
                  4/10/2020, 85 FR 20178
                
                
                  252:4-1-6
                  Administrative fees
                  6/15/2005
                  4/10/2020, 85 FR 20178
                
                
                  252:4-1-7
                  Fee credits for regulatory fees
                  6/11/2001
                  4/10/2020, 85 FR 20178
                
                
                  252:4-1-8
                  Board and councils
                  6/11/2001
                  4/10/2020, 85 FR 20178
                
                
                  
                  252:4-1-9
                  Severability
                  6/11/2001
                  4/10/2020, 85 FR 20178
                
                
                  
                    Subchapter 3. Meetings and Public Forums
                  
                
                
                  252:4-3-1
                  Meetings
                  6/15/2007
                  4/10/2020, 85 FR 20178
                
                
                  252:4-3-2
                  Public forums
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 5. Rulemaking
                  
                
                
                  252:4-5-1
                  Adoption and revocation
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-5-2
                  Rule development
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-5-3
                  Petitions for rulemaking
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-5-4
                  Notice of permanent rulemaking
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-5-5
                  Rulemaking hearings
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-5-6
                  Council actions
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-5-7
                  Presentation to Board
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-5-8
                  Board actions
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-5-9
                  Rulemaking record
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 7. Environmental Permit Process
                  
                
                
                  
                    PART 1. THE PROCESS
                  
                
                
                  252:4-7-1
                  Authority
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-2
                  Preamble
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695. NOT in SIP: second sentence.
                
                
                  252:4-7-3
                  Compliance
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-4
                  Filing an application
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695. NOT in SIP: Subsection (a), first sentence.
                
                
                  252:4-7-5
                  Fees and fee refunds
                  9/15/2017
                  4/10/2020, 85 FR 20178
                  Applicable to minor NSR permitting under OAC 252:100-7 and major NSR permitting under OAC 252:100-8.
                
                
                  252:4-7-6
                  Receipt of applications
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-7
                  Administrative completeness review
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-8
                  Technical review
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-9
                  When review times stop
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  
                  252:4-7-10
                  Supplemental time
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-11
                  Extensions
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-12
                  Failure to meet deadline
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-13
                  Notices
                  9/15/2017
                  4/10/2020, 85 FR 20178
                  The SIP does NOT include (e), (f), or (g)(4). Applicable to minor NSR permitting under OAC 252:100-7 and major NSR permitting under OAC 252:100-8.
                
                
                  252:4-7-14
                  Withdrawing applications
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-15
                  Permit issuance or denial
                  7/1/2013
                  4/10/2020, 85 FR 20178
                  Applicable to minor NSR permitting under OAC 252:100-7 and major NSR permitting under OAC 252:100-8.
                
                
                  252:4-7-16
                  Tier II and III modifications
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-17
                  Permit decision-making authority
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-18
                  Pre-issuance permit review and correction
                  7/1/2013
                  4/10/2020, 85 FR 20178
                  Applicable to minor NSR permitting under OAC 252:100-7 and major NSR permitting under OAC 252:100-8.
                
                
                  252:4-7-19
                  Consolidation of permitting process
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-20
                  Agency review of final permit decision
                  7/1/2013
                  4/10/2020, 85 FR 20178
                
                
                  
                    Part 3. Air Quality Division Tiers and Time Lines
                  
                
                
                  252:4-7-31
                  Air quality time lines
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695.
                
                
                  252:4-7-32
                  Air quality applications—Tier I
                  6/1/2003
                  4/10/2020, 85 FR 20178
                  Applicable to minor NSR permitting under OAC 252:100-7.The SIP does NOT include (a), (b), or (c)(1).
                  
                
                
                  252:4-7-33
                  Air quality applications—Tier II
                  6/1/2003
                  4/10/2020, 85 FR 20178
                  The SIP does NOT include (c)(4).
                
                
                  252:4-7-34
                  Air quality applications—Tier III
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  
                  
                    Subchapter 9. Administrative Proceedings
                  
                
                
                  
                    Part 1. Enforcement
                  
                
                
                  252:4-9-1
                  Notice of Violation (“NOV”)
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-2
                  Administrative compliance orders
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-3
                  Determining penalty
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-4
                  Assessment orders
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-5
                  Considerations for self-reporting of noncompliance
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  
                    Part 3. Individual Proceedings
                  
                
                
                  252:4-9-31
                  Individual proceedings filed by DEQ
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-32
                  Individual proceedings filed by others
                  7/1/2013
                  4/10/2020, 85 FR 20178
                
                
                  252:4-9-33
                  Scheduling and notice of hearings
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-34
                  Administrative Law Judges and Clerks
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-35
                  Service
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-36
                  Responsive pleading
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-37
                  Prehearing conferences
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-38
                  Discovery
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-39
                  Subpoenas
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-40
                  Record
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-41
                  Motions
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-42
                  Continuances
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-43
                  Summary judgment
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-44
                  Default
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-45
                  Withdrawal and dismissal
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-46
                  Orders in administrative hearings
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  
                    Part 5. Air Quality Advisory Council Hearings
                  
                
                
                  252:4-9-51
                  In general
                  6/1/2004
                  4/10/2020, 85 FR 20178
                
                
                  252:4-9-52
                  Individual proceedings
                  6/1/2004
                  4/10/2020, 85 FR 20178
                
                
                  252:4-9-53
                  Variance
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4-9-54
                  State implementation plan hearings
                  6/11/2001
                  12/29/2008, 73 FR 79400
                  NOT in SIP: in the first sentence, the phrase “under 252:100-11” and the last sentence which begins with “Additional requirements for a SIP hearing * * *.”
                
                
                  
                    Subchapter 17. Electronic Reporting
                  
                
                
                  252:4-17-1
                  Purpose, authority and applicability
                  6/15/2007
                  4/10/2020, 85 FR 20178
                
                
                  252:4-17-2
                  Definitions
                  9/15/2016
                  4/10/2020, 85 FR 20178
                
                
                  252:4-17-3
                  Use of electronic document receiving system
                  6/15/2007
                  4/10/2020, 85 FR 20178
                
                
                  252:4-17-4
                  Electronic signature agreement
                  9/15/2016
                  4/10/2020, 85 FR 20178
                
                
                  252:4-17-5
                  Valid electronic signature
                  6/15/2007
                  4/10/2020, 85 FR 20178
                
                
                  252:4-17-6
                  Effect of electronic signature
                  6/15/2007
                  4/10/2020, 85 FR 20178
                
                
                  252:4-17-7
                  Enforcement
                  6/15/2007
                  4/10/2020, 85 FR 20178
                
                
                  
                  
                    Appendices for OAC 252: Chapter 4
                  
                
                
                  252:4, Appendix A
                  Petition for Rulemaking Before the Environmental Quality Board
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4, Appendix B
                  Petition for Declaratory Ruling
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:4, Appendix C
                  Permitting process summary
                  6/11/2001
                  5/15/2017, 82 FR 22281
                  Applicable to minor NSR permitting under OAC 252:100-7. Approved for major NSR permitting 11/26/2010, 75 FR 72695. NOT in SIP: Tier I column.
                
                
                  252:4, Appendix D
                  Style of the Case in an Individual Proceeding
                  6/11/2001
                  12/29/2008, 73 FR 79400
                
                
                  
                    CHAPTER 100 (OAC 252:100). AIR POLLUTION CONTROL
                  
                
                
                  
                    Subchapter 1. General Provisions
                  
                
                
                  252:100-1-1
                  Purpose
                  6/12/2003
                  9/28/2016, 81 FR 66535
                
                
                  252:100-1-2
                  Statutory definitions
                  6/12/2003
                  9/28/2016, 81 FR 66535
                
                
                  252:100-1-3
                  Definitions
                  9/15/2017
                  4/10/2020, 85 FR 20178
                
                
                  252:100-1-4
                  Units, abbreviations and acronyms
                  7/1/2011
                  9/28/2016, 81 FR 66535
                
                
                  
                    Subchapter 2: Incorporation by Reference
                  
                
                
                  252:100-2-1
                  Purpose
                  7/1/2012
                  9/28/2016, 81 FR 66535
                
                
                  252:100-2-3
                  Incorporation by reference
                  9/15/2018
                  4/10/2020, 85 FR 20178
                
                
                  
                    Subchapter 3. Air Quality Standards and Increments
                  
                
                
                  252:100-3-1
                  Purpose
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-3-2
                  Primary standards
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-3-3
                  Secondary standards
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-3-4
                  Significant deterioration increments
                  7/1/2011
                  9/28/2016, 81 FR 66535
                
                
                  
                    Subchapter 5. Registration, Emission Inventory and Annual Operating Fees
                  
                
                
                  252:100-5-1
                  Purpose
                  6/11/2001
                  4/10/2020, 85 FR 20178
                
                
                  252:100-5-1.1
                  Definitions
                  6/15/2007
                  4/10/2020, 85 FR 20178
                
                
                  252:100-5-2
                  Registration of potential sources of air contaminants
                  9/12/2014
                  8/30/2018, 83 FR 44236
                
                
                  252:100-5-2.1
                  Emission inventory
                  9/15/2016
                  8/30/2018, 83 FR 44236
                
                
                  252:100-5-2.2
                  Annual operating fees
                  6/11/2001
                  4/10/2020, 85 FR 20178
                
                
                  252:100-5-3
                  Confidentiality of proprietary information
                  9/12/2014
                  8/30/2018, 83 FR 44236
                
                
                  
                    Subchapter 7. Permits for Minor Facilities
                  
                
                
                  
                    Part 1. General Provisions
                  
                
                
                  252:100-7-1
                  Purpose
                  6/25/1998
                  5/15/2017, 82 FR 22281
                
                
                  252:100-7-1.1
                  Definitions
                  6/11/1999
                  5/15/2017, 82 FR 22281
                
                
                  252:100-7-2
                  Requirement for permits for minor facilities
                  6/1/2001
                  5/15/2017, 82 FR 22281
                  NOT in SIP: Subsection (a), second sentence.
                
                
                  
                    Part 3. Construction Permits
                  
                
                
                  252:100-7-15
                  Construction permit
                  6/11/1999
                  5/15/2017, 82 FR 22281
                
                
                  
                    Part 4. Operating Permits
                  
                
                
                  252:100-7-17
                  Relocation permits for portable sources
                  6/25/1998
                  5/15/2017, 82 FR 22281
                
                
                  
                  252:100-7-18
                  Operating permit
                  6/11/1999
                  5/15/2017, 82 FR 22281
                
                
                  
                    Part 9. Permits by Rule
                  
                
                
                  252:100-7-60
                  Permit by rule
                  6/11/1999
                  5/15/2017, 82 FR 22281
                
                
                  252:100n-7-60.1
                  Cotton gins
                  6/11/1999
                  5/15/2017, 82 FR 22281
                
                
                  252:100-7-60.2
                  Grain elevators
                  6/11/1999
                  5/15/2017, 82 FR 22281
                
                
                  
                    Subchapter 8. Permits for Part 70 Sources
                  
                
                
                  
                    Part 1. General Provisions
                  
                
                
                  252:100-8-1
                  Purpose
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-1.1
                  Definitions
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-1.2
                  General information
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-1.3
                  Duty to comply
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-1.4
                  Cancellation or extension of a construction permit or authorization under a general construction permit
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-1.5
                  Stack height limitations
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  
                    Part 5. Permits for Part 70 Sources
                  
                
                
                  252:100-8-2
                  Definitions
                  6/11/2001
                  11/26/2010 75 FR 72695
                  NOT in SIP: Paragraph (C) under “Insignificant activities”.
                
                
                  252:100-8-3
                  Applicability
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-4
                  Requirements for construction and operating permits
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-5
                  Permit applications
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-6
                  Permit content
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-6.1
                  General permits
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-6.2
                  Temporary sources
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-6.3
                  Special provisions for affected (acid rain) sources
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-7
                  Permit issuance
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-7.1
                  Permit renewal and expiration
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-7.2
                  Administrative permit amendments and permit modifications
                  6/11/2001
                  11/26/2010 , 75 FR 72695
                
                
                  252:100-8-7.3
                  Reopening of operating permits for cause
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-7.4
                  Revocations of operating permits
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-7.5
                  Judicial review
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  252:100-8-8
                  Permit review by EPA and affected states
                  6/11/2001
                  11/26/2010, 75 FR 72695
                
                
                  
                    Part 7. Prevention of Significant Deterioration (PSD) Requirements for Attainment Areas
                  
                
                
                  252:100-8-30
                  Applicability
                  6/1/2009
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-31
                  Definitions
                  9/15/2017
                  4/10/2020, 85 FR 20178
                
                
                  252:100-8-32.1
                  Ambient air increments and ceilings
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-32.2
                  Exclusion from increment consumption
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-32.3
                  Stack heights
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-33
                  Exemptions
                  9/15/2017
                  4/10/2020, 85 FR 20178
                
                
                  252:100-8-34
                  Control technology review
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-35
                  Air quality impact evaluation
                  9/15/2018
                  4/10/2020, 85 FR 20178
                
                
                  252:100-8-35.1
                  Source information
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-35.2
                  Additional impact analyses
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-36
                  Source impacting Class I areas
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  
                  252:100-8-36.1
                  Public participation
                  6/15/2006
                  4/10/2020, 85 FR 20178
                
                
                  252:100-8-36.2
                  Source obligation
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-37
                  Innovative control technology
                  6/1/2009
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-38
                  Actuals PALs
                  6/1/2009
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-39
                  Severability
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  
                    Part 9. Major Sources Affecting Nonattainment Areas
                  
                
                
                  252:100-8-50
                  Applicability
                  6/1/2009
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-50.1
                  Incorporation by reference
                  7/1/2011
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-51
                  Definitions
                  7/1/2011
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-51.1
                  Emission reductions and offsets
                  9/15/2017
                  4/10/2020, 85 FR 20178
                
                
                  252:100-8-52
                  Applicability determination for sources in attainment areas causing or contributing to NAAQS violations
                  7/1/2011
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-53
                  Exemptions
                  6/1/2009
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-54
                  Requirements for sources located in nonattainment areas
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-54.1
                  Ozone and PM10 precursors
                  6/1/2009
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-55
                  Source obligation
                  6/1/2009
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-56
                  Actuals PALs
                  6/1/2009
                  9/28/2016, 81 FR 66535
                
                
                  252:100-8-57
                  Severability
                  6/15/2006
                  9/28/2016, 81 FR 66535
                
                
                  
                    Part 11. Visibility Protection Standards
                  
                
                
                  (252:100:8-70 to 252:100:8-77)
                  Visibility Protection Standards
                  6/15/2007
                  12/28/11, 76 FR 81728
                
                
                  
                    Subchapter 9. Excess Emission and Malfunction Reporting Requirements
                  
                
                
                  252:100-9-1
                  Purpose
                  5/26/1994
                  11/03/1999, 64 FR 59629
                
                
                  252:100-9-2
                  Definitions
                  5/26/1994
                  11/03/1999, 64 FR 59629
                
                
                  252:100-9-3
                  General requirements
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-9-4
                  Maintenance procedures
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-9-5
                  Malfunctions and releases
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-9-6
                  Excesses resulting from engineering limitations
                  05/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  
                    Subchapter 13. Open Burning
                  
                
                
                  252:100-13-1
                  Purpose
                  6/12/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-13-2
                  Purpose
                  7/1/2013
                  8/1/2019, 84 FR 37579
                
                
                  252:100-13-5
                  Open burning prohibited
                  6/12/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-13-7
                  Allowed open burning
                  7/1/2013
                  8/1/2019, 84 FR 37579
                
                
                  252:100-13-8
                  Use of air curtain incinerators
                  7/1/2013
                  8/1/2019, 84 FR 37579
                
                
                  252:100-13-9
                  General conditions and requirements for allowed open burning
                  7/1/2013
                  8/1/2019, 84 FR 37579
                
                
                  252:100-13-10
                  Disaster relief
                  6/12/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-13-11
                  Responsibility for consequences of open burning
                  6/12/2000
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 17. Incinerators
                  
                
                
                  
                    Part 1. General Provisions
                  
                
                
                  252:100-17-1
                  Purpose
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  252:100-17-1.1
                  Reference to 40 CFR
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  
                  252:100-17-1.3
                  Incinerators and fuel-burning equipment or units
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  
                    Part 3. General Purpose Incinerators
                  
                
                
                  252:100-17-2
                  Applicability
                  9/12/2014
                  8/1/2019, 84 FR 37579
                
                
                  252:100-17-2.1
                  Exemptions
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  252:100-17-2.2
                  Definitions
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  252:100-17-3
                  Opacity
                  6/25/1998
                  12/29/2008, 73 FR 79400
                
                
                  252:100-17-4
                  Particulate matter
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  252:100-17-5
                  Incinerator design and operation requirements
                  7/11/2010
                  11/3/201, 80 FR 67650
                
                
                  252:100-17-5.1
                  Alternative incinerator design requirements
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  252:100-17-7
                  Test methods
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  
                    Part 4. Biomedical Waste Incinerators
                  
                
                
                  252:100-17-8
                  Applicability
                  7/1/2011
                  11/3/2015, 80 FR 67650
                
                
                  252:100-17-9
                  Definitions
                  7/1/2011
                  11/3/2015, 80 FR 67650
                
                
                  252:100-17-10
                  Design and operation
                  7/1/2011
                  11/3/2015, 80 FR 67650
                
                
                  252:100-17-11
                  Emission limits
                  7/1/2011
                  11/3/2015, 80 FR 67650
                
                
                  
                    Subchapter 19. Control of Emission of Particulate Matter
                  
                
                
                  252:100-19-1
                  Purpose
                  6/1/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-19-1.1
                  Definitions
                  7/1/2009
                  11/3/2015, 80 FR 67650
                
                
                  252:100-19-4
                  Allowable particulate matter emission rates from fuel-burning units
                  6/1/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-19-10
                  Allowable particulate matter emission rates from indirectly fired wood fuel-burning units
                  6/1/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-19-11
                  Allowable particulate matter emission rates from combined wood fuel and fossil fuel fired steam generating units
                  7/1/2009
                  11/3/2015, 80 FR 67650
                
                
                  252:100-19-12
                  Allowable particulate matter emission rates from directly fired fuel-burning units and industrial processes
                  6/1/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-19-13
                  Permit by rule
                  6/1/2000
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 23. Control of Emissions from Cotton Gins
                  
                
                
                  252:100-23-1
                  Purpose
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-23-2
                  Definitions
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-23-3
                  Applicability, general requirements
                  6/1/2000
                  12/29/2008, 73 FR 79400
                  NOT in SIP: paragraph (b)(2).
                
                
                  252:100-23-4
                  Visible emissions (opacity) and particulates
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-23-5
                  Emission control equipment
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-23-6
                  Fugitive dust controls
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-23-7
                  Permit by rule
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 24. Particulate Matter Emissions from Grain, Feed or Seed Operations
                  
                
                
                  252:100-24-1
                  Purpose
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-24-2
                  Definitions
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-24-3
                  Applicability, general requirements
                  6/1/2000
                  12/29/2008, 73 FR 79400
                  NOT in SIP: paragraph (b)(2).
                
                
                  
                  252:100-24-4
                  Visible emissions (opacity) limit
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-24-5
                  Certification
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-24-6
                  Fugitive dust controls
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-24-7
                  Permit by rule
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 25. Visible Emissions and Particulates
                  
                
                
                  252:100-25-1
                  Purpose
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-25-2
                  General prohibition
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-25-2.1
                  Definitions
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-25-3
                  Opacity limit
                  7/1/2009
                  11/3/2015, 80 FR 67650
                
                
                  252:100-25-4
                  Alternative for particulates
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-25-5
                  Continuous emission monitoring for opacity
                  7/1/2013
                  8/1/2019, 84 FR 37579
                
                
                  
                    Subchapter 29. Control of Fugitive Dust
                  
                
                
                  252:100-29-l
                  Purpose
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-29-2
                  General provisions
                  6/1/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:100-29-3
                  Precautions required in maintenance or nonattainment areas
                  6/1/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:100-29-4
                  Exception for agricultural purposes
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  
                    Subchapter 31. Control of Emission of Sulfur Compounds
                  
                
                
                  
                    Part 1. General Provisions
                  
                
                
                  252:100-31-1
                  Purpose
                  7/1/2012
                  8/1/2019, 84 FR 37579
                
                
                  252:100-31-2
                  Definitions
                  7/1/2012
                  8/1/2019, 84 FR 37579
                
                
                  
                    Part 2. Ambient Air Concentration Limits or Impacts for New and existing Equipment, Sources, or Facilities
                  
                
                
                  252:100-31-7
                  Allowable hydrogen sulfide (H2S) ambient air concentrations for new and existing sources
                  7/1/2012
                  8/1/2019, 84 FR 37579
                
                
                  
                    Part 3. Existing Equipment Standards
                  
                
                
                  252:100-31-13
                  Requirements for existing sulfuric acid plants
                  7/1/2012
                  8/1/2019, 84 FR 37579
                
                
                  252:100-31-15
                  Requirements for existing kraft pulp mills
                  7/1/2012
                  8/1/2019, 84 FR 37579
                
                
                  252:100-31-16
                  Requirements for existing fossil fuel-fired steam generators
                  7/1/2012
                  8/1/2019, 84 FR 37579
                
                
                  
                    Part 5. New Equipment Standards
                  
                
                
                  252:100-31-25
                  Requirements for new fuel-burning equipment
                  7/1/2013
                  8/1/2019, 84 FR 37579
                
                
                  252:100-31-26
                  Requirements for new petroleum and natural gas processes
                  7/1/2012
                  8/1/2019, 84 FR 37579
                
                
                  
                    Subchapter 33. Control of Emission of Nitrogen Oxides
                  
                
                
                  252:100-33-l
                  Purpose
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-33-1.1
                  Definitions
                  6/1/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:100-33-1.2
                  Applicability
                  6/1/2001
                  12/29/2008, 73 FR 79400
                
                
                  252:100-33-2
                  Emission limits
                  6/1/2001
                  12/29/2008, 73 FR 79400
                
                
                  
                  
                    Subchapter 35. Control of Emission of Carbon Monoxide
                  
                
                
                  252:100-35-1
                  Purpose
                  6/1/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-35-1.1
                  Definitions
                  6/1/2000
                  12/29/2008, 73 FR 79400
                
                
                  252:100-35-2
                  Emission limits
                  6/1/2000
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 37. Control of Emission of Organic Materials
                  
                
                
                  
                    Part 1. General Provisions
                  
                
                
                  252:100-37-1
                  Purpose
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-2
                  Definitions
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-3
                  Applicability and compliance
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-4
                  Exemptions
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-5
                  Operation and maintenance
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Part 3. Control of VOCs in Storage and Loading Operations
                  
                
                
                  252:100-37-15
                  Storage of VOCs
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-16
                  Loading of VOCs
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Part 5 Control of VOCs in Coating Operations
                  
                
                
                  252:100-37-25
                  Coating of parts and products
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-26
                  Clean up with VOCs
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Part 7. Control of Specific Processes
                  
                
                
                  252:100-37-35
                  Waste gas disposal
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-36
                  Fuel-burning and refuse-burning equipment
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-37
                  Effluent water separators
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-38
                  Pumps and compressors
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Part 9. Permit by Rule for VOC Storage and Leading Facilities
                  
                
                
                  252:100-37-41
                  Applicability
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-37-42
                  Permit-by-rule requirements
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 39. Emission of Organic Materials in Nonattainment Areas
                  
                
                
                  
                    Part 1. General Provisions
                  
                
                
                  252:100-39-1
                  Purpose
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-2
                  Definitions
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-3
                  General applicability
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-4
                  Exemptions
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Part 3. Petroleum Refinery Operations
                  
                
                
                  252:100-39-15
                  Petroleum refinery equipment leaks
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-16
                  Petroleum refinery process unit turnaround
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-17
                  Petroleum refinery vacuum producing system
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-18
                  Petroleum refinery effluent water separators
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                  
                    Part 5. Petroleum Processing and Storage
                  
                
                
                  252:100-39-30
                  Petroleum liquid storage in vessels with external floating roofs
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Part 7. Specific Operations
                  
                
                
                  252:100-39-40
                  Cutback asphalt (paving)
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-41
                  Storage, loading and transport/delivery of VOCs
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-42
                  Metal cleaning
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-43
                  Graphic arts systems
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-44
                  Manufacture of pneumatic rubber tires
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-45
                  Petroleum (solvent) dry cleaning
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-46
                  Coating of parts and products
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-47
                  Control of VOC emissions from aerospace industries coatings operations
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100-39-49
                  Manufacturing of fiberglass reinforced plastic products
                  6/11/1999
                  12/29/2008, 73 FR 79400
                
                
                  
                    Subchapter 43. Sampling and Testing Methods
                  
                
                
                  
                    Part 1. General Provisions
                  
                
                
                  252:100-43-1
                  Purpose
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-43-2
                  Test procedures
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-43-3
                  Conduct of tests
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  
                    Part 3. Specific Methods
                  
                
                
                  252:100-43-15
                  Gasoline vapor leak detection procedure by combustible gas detector
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  
                    Subchapter 45. Monitoring of Emissions
                  
                
                
                  252:100-45-1
                  Purpose
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-45-2
                  Monitoring equipment required
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-45-3
                  Records required
                  5/26/1994
                  11/3/1999, 64 FR 59629
                
                
                  252:100-45-4
                  Compliance certifications
                  7/1/1995
                  12/29/2008, 73 FR 79400
                
                
                  252:100-45-5
                  Enforceability
                  7/1/1995
                  12/29/2008, 73 FR 79400
                
                
                  
                    Appendices for OAC 252: Chapter 100
                  
                
                
                  252:100, Appendix A
                  Allowable Particulate Matter Emission Rate for Incinerators
                  7/11/2010
                  11/3/2015, 80 FR 67650
                
                
                  252:100, Appendix C
                  Allowable Particulate Matter Emission Rates for Indirectly Fired Fuel-Burning Units
                  7/1/2009
                  11/3/2015, 80 FR 67650
                
                
                  252:100, Appendix D
                  Allowable Particulate Matter Emission Rates for Indirectly Fired Wood Fuel-Burning Units
                  7/1/2009
                  11/3/2015, 80 FR 67650
                
                
                  252:100, Appendix E
                  Primary Ambient Air Quality Standards
                  9/15/2016
                  8/1/2019, 84 FR 37579
                
                
                  
                  252:100, Appendix F
                  Secondary Ambient Air Quality Standards
                  9/15/2016
                  8/1/2019, 84 FR 37579
                
                
                  252:100, Appendix G
                  Allowable Particulate Matter Emission Rates for Directly Fired Fuel-Burning Units and Industrial Process
                  7/1/2009
                  11/3/2015, 80 FR 67650
                
                
                  252:100, Appendix H
                  De minimis Facilities
                  6/25/1998
                  5/15/2017, 82 FR 22281
                  NOT in SIP: “and/or toxic.”
                
                
                  252:100, Appendix L
                  PM-10 Emission Factors for Permit by Rule for Grain Elevators
                  6/1/1999
                  12/29/2008, 73 FR 79400
                
                
                  252:100, Appendix P
                  Regulated Air Pollutants
                  6/15/2007
                  9/28/2016, 81 FR 66535
                
                
                  252:100, Appendix Q
                  Incorporation by reference
                  9/15/2018
                  4/10/2020, 85 FR 20178
                  SIP only includes specified portions of 40 CFR parts 50, 51, and 98, as referenced in 252:100, Appendix Q.
                
                
                  
                    Oklahoma Administrative Code, Title 595. Department of Public Safety, Chapter 20 (OAC 595:20). Inspection and Equipment for Motor Vehicles
                  
                
                
                  
                    Subchapter 3. Emission and Mechanical Inspection of Vehicles
                  
                
                
                  595:20-3-1
                  General instructions
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (2) only.
                
                
                  595:20-3-3
                  When emission anti-tampering inspection required where population less than 500,000
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-3-5
                  Emission inspection areas
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-3-6
                  Documentation for every inspection
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-3-12
                  Inspection required each year
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-3-25
                  Motorcycle or motor-driven cycles (Class “B”)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-3-26
                  Trailer and semitrailer trucks, (Class “C”)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-3-27
                  School Buses (Class “D”)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-3-41
                  Supervisory responsibility of inspection station owners and operators
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (o) only.
                
                
                  595:20-3-42
                  Responsibility for signs, forms, etc.
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-3-46
                  Security measures
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsections (a) and (b) only.
                
                
                  595:20-3-61
                  Refund of unused stickers
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsections (a), (b), (e), and (f) only.
                
                
                  595:20-3-63
                  Rejected vehicles
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsections (b) and (g) only.
                
                
                  
                    Subchapter 7. Inspection Stickers and Monthly Tab Inserts for Windshield and Trailer/Motorcycle
                  
                
                
                  595:20-7-1
                  General
                  05/26/1994
                  02/29/1996 61 FR 7709
                  Subsections (c) and (f) only.
                
                
                  595:20-7-2
                  Inspection certificate
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-7-3
                  Rejection receipt—Form VID 44
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-7-4
                  Station monthly report—Form VID 21
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-7-5
                  Signature card—Form VID 17
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-7-6
                  Request for inspection stickers—Form VID 19
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-7-7
                  Request for refund—Form VID 25
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  
                  
                    Subchapter 9. Class AE Inspection Station, Vehicle Emission Anti-Tampering Inspection
                  
                
                
                  595:20-9-1
                  General
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-9-3
                  Vehicle emission inspection
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsections (l) and (m) only.
                
                
                  595:20-9-7
                  Catalytic Converter System (C.A.T.)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-9-10
                  Evaporative emission control system (E.N.P.)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsections (a), (b), and (c) only.
                
                
                  595:20-9-11
                  Air injection system (A.I.S. or A.I.R.)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-9-12
                  Positive crankcase ventilation system (P.C.V. Valve)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-9-13
                  Oxygen sensor
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-9-14
                  Thermostatic air intake system (T.A.C.)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsections (a) and (b) only.
                
                
                  595:20-9-15
                  Exhaust gas recirculation system (E.G.R.)
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  
                    Subchapter 11. Annual Motor Vehicle Inspection and Emission Anti-Tampering Inspection Records and Reports
                  
                
                
                  595:20-11-1
                  General
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  595:20-11-2
                  Inspection certificate—VEC-1
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-11-3
                  Rejection certificate—VIID-44
                  5/26/1994
                  2/29/1996, 61 FR 7709
                  Subsection (a) only.
                
                
                  595:20-11-4
                  Appeal procedure
                  5/26/1994
                  2/29/1996, 61 FR 7709
                
                
                  1 Submitted.
              
              (d) EPA approved state source-specific requirements.
              
              
                EPA Approved Oklahoma Source-Specific Requirements
                
                  Name of source
                  Permit No.
                  State submittal date
                  EPA approval date
                  Explanation
                
                
                  General Motors, Oklahoma City: Addendum I to Chapter 4, Emissions Offset Agreement for Permit Application
                  
                  3/28/1977
                  12/20/1977, 42 FR 63781
                  Ref: 52.1960(c)(10).
                
                
                  McAlester Army Ammunition Plant McAlester, OK
                  Variance
                  9/21/1979
                  5/26/1981, 46 FR 28159
                  Ref: 52.1960(c)(21).
                
                
                  Mesa Petroleum Company
                  Variance
                  2/6/1984
                  7/27/1984, 49 FR 30184
                  Ref: 52.1960(c)(31).
                
                
                  Rockwell International, Tulsa
                  Alternate RACT
                  3/9/1990
                  6/12/1990, 55 FR 23730
                  Ref: 52.1960(c)(36).
                
                
                  McDonald Douglas, Tulsa
                  Alternate RACT
                  3/9/1990
                  6/12/1990, 55 FR 23730
                  Ref: 52.1960(c)(36).
                
                
                  American Airlines, Tulsa
                  Alternate RACT
                  3/9/1990
                  6/12/1990, 55 FR 23730
                  Ref: 52.1960(c)(36).
                
                
                  Nordam Lansing Street facility, Tulsa
                  Alternate RACT
                  3/9/1990
                  6/12/1990, 55 FR 23730
                  Ref: 52.1960(c)(36).
                
                
                  Conoco Refinery, Ponca City
                  88-116-C
                  11/7/1989
                  3/6/1992, 57 FR 08077
                  Ref: 52.1960(c)(42).
                
                
                  Conoco Refinery, Ponca City
                  88-117-O
                  11/7/1989
                  3/6/1992, 57 FR 08077
                  Ref: 52.1960(c)(42).
                
                
                  Units 3 and 4 of the American Electric Power/Public Service Company of Oklahoma (AEP/PSO) Northeastern plant
                  PSO Regional Haze Agreement, Case No. 10-025 (February 2010) and Amended Regional Haze Agreement, DEQ Case No. 10-025 (March 2013)
                  6/20/2013
                  3/7/2014, 79 FR 12953
                
              
              
              (e) EPA approved nonregulatory provisions and quasi-regulatory measures.
              
              
                EPA-Approved Nonregulatory Provisions and Quasi-Regulatory Measures in the Oklahoma SIP
                
                  Name of SIP provision
                  Applicable geographic or nonattainment area
                  State submittal date
                  EPA approval date
                  Explanation
                
                
                  Chapter 1, Abstract
                  Statewide
                  10/16/1972
                  5/14/1973, 38 FR 12696
                  Ref: 52.1960(c)(6).
                
                
                  Chapter 2, Description of Regions
                  Statewide
                  1/28/1972
                  5/31/1972, 37 FR 10842
                  Ref: 52.1960(b).
                
                
                  Chapter 3, Legal Authority
                  Statewide
                  10/16/1972
                  5/14/1973, 38 FR 12696
                  Ref: 52.1960(c)(6).
                
                
                  Chapter 4, Control Strategy
                  Statewide
                  10/16/1972
                  5/14/1973, 38 FR 12696
                  Ref: 52.1960(c)(6).
                
                
                  A. Part D Requirements
                  Nonattainment areas
                  4/2/1979
                  2/13/1980, 45 FR 09733
                  Ref: 52.1960(c)(14).
                
                
                  B. Photochemical Oxidants (Ozone)
                  Statewide
                  4/2/1979
                  2/13/1980, 45 FR 09733
                  Ref: 52.1960(c)(14).
                
                
                  C. Carbon Monoxide
                  Statewide
                  4/2/1979
                  2/13/1980, 45 FR 09733
                  Ref: 52.1960(c)(14).
                
                
                  D. Total Suspended Particulates
                  Statewide
                  4/2/1979
                  2/13/1980, 45 FR 09733
                  Ref: 52.1960(c)(14).
                
                
                  E. Public notification
                  Statewide
                  4/2/1979
                  5/14/1982, 47 FR 20771
                  Ref: 52.1960(c)(17).
                
                
                  F. Lead SIP
                  Statewide
                  3/5/1980
                  4/16/1982, 47 FR 16328
                  Ref: 52.1960(c)(18).
                
                
                  G. PM10 SIP
                  Statewide
                  8/22/1989
                  2/12/1991, 56 FR 05653
                  Ref: 52.1960(c)(38).
                
                
                  H. Tulsa County Ozone Plan
                  Tulsa County
                  2/20/1985
                  1/31/1991, 56 FR 03777
                  Ref: 52.1960(c)(39).
                
                
                  I. Oklahoma County Carbon Monoxide Plan
                  Oklahoma County
                  10/17/1985
                  8/8/1991, 56 FR 37651
                  Ref: 52.1960(c)(40).
                
                
                  J. Central Oklahoma EAC area 8-hour ozone standard attainment demonstration, Emission Reduction Strategies, Clean Air Plan, and Memorandum of Agreement between the ODEQ and ACOG defining duties and responsibilities of each party for implementation of the Central Oklahoma EAC area Emission Reduction Strategies
                  Canadian, Cleveland, Grady, Lincoln, Logan, McClain, and Oklahoma Counties
                  12/22/2004
                  8/16/2005, 70 FR 48078
                
                
                  K. Tulsa EAC Area 8-hour ozone standard attainment demonstration, Clean Air Plan, Transportation Emission Reduction Strategies, and Memorandum of Agreement between the ODEQ and INCOG defining duties and responsibilities of each party for implementation of the Tulsa Area Transportation Emission Reduction Strategies
                  Tulsa County and portions of Creek, Osage, Rogers and Wagoner Counties
                  12/22/2004
                  8/19/2005, 70 FR 48645
                
                
                  Chapter 5, Compliance Schedules
                  Statewide
                  10/16/1972
                  5/14/1973, 38 FR 12696
                  Ref: 52.1960(c)(6).
                
                
                  Chapter 6, Emergency Episode Control Plan
                  Statewide
                  8/22/1989
                  2/12/1991, 56 FR 05653
                  Ref: 52.1960(c)(38).
                
                
                  Chapter 7, Atmospheric Surveillance System
                  Statewide
                  3/7/1980
                  8/6/1981, 46 FR 40005
                  Ref: 52.1960(c)(22).
                
                
                  Chapter 8, Source Surveillance System
                  Statewide
                  10/16/1972
                  5/14/1973, 38 FR 12696
                  Ref: 52.1960(c)(6).
                
                
                  Chapter 9, Resources
                  Statewide
                  4/2/1979
                  2/13/1980, 45 FR 09733
                  Ref: 52.1960(c)(14).
                
                
                  Chapter 10, Intergovernmental Cooperation
                  Statewide
                  4/2/1979
                  5/14/1982, 47 FR 20771
                  Ref: 52.1960(c)(17).
                
                
                  Small Business Assistance Program
                  Statewide
                  11/19/1992
                  6/23/1994, 59 FR 32365
                  Ref: 52.1960(c)(45).
                
                
                  Oklahoma Vehicle Anti-Tampering Program
                  Statewide
                  5/16/1994
                  2/29/1996, 61 FR 07709
                  Ref: 52.1960(c)(46).
                
                
                  Oklahoma Visibility Protection Plan
                  Statewide
                  6/8/1990
                  11/8/1999, 64 FR 60683
                  Ref: 52.1960(c)(49).
                
                
                  Interstate transport for the 1997 ozone and PM2.5 NAAQS (Noninterference with measures required to prevent significant deterioration of air quality or to protect visibility in any other State)
                  Statewide
                  5/1/2007
                  11/26/2010, 75 FR 72701 12/28/11, 76 FR 81728
                  Noninterference with measures required to prevent significant deterioration of air quality in any other State approved 11/26/2010. Noninterference with measures required to protect visibility in any other State partially approved 12/28/11.
                
                
                  
                  Regional haze SIP:(a) Determination of baseline and natural visibility conditions
                    (b) Coordinating regional haze and reasonably attributable visibility impairment
                    (c) Monitoring strategy and other implementation requirements
                    (d) Coordination with States and Federal Land Managers
                    (e) BART determinations except for the following SO2 BART determinations: Units 4 and 5 of the Oklahoma Gas and Electric (OG&E) Muskogee plant; and Units 1 and 2 of the OG&E Sooner plant
                  
                  Statewide
                  2/17/2010
                  3/7/2014, 79 FR 12953
                  Core requirements of 40 CFR 51.308. Initial approval 12/28/2011, 76 FR 81728. Approval for § 51.308(d)(1)(vi) 1/5/2016, 81 FR 349
                
                
                  Interstate transport for the 1997 ozone NAAQS (contribute to nonattainment or interfere with maintenance)
                  Statewide
                  5/1/2007
                  2/1/2019, 84 FR 976
                  The contribute to nonattainment portion was approved on 12/29/2011, (76 FR 81837).
                
                
                  Interstate transport for the 1997 PM2.5 NAAQS (contribute to nonattainment or interfere with maintenance)
                  Statewide
                  5/1/2007
                  12/29/2011, 76 FR 81837
                
                
                  Interstate transport for the 2006 PM2.5 NAAQS (contribute to nonattainment or interfere with maintenance)
                  Statewide
                  4/5/2011
                  12/29/2011, 76 FR 81837
                
                
                  Infrastructure for the 1997 Ozone and the 1997 and 2006 PM2.5 NAAQS
                  Statewide
                  12/5/20076/24/2010
                    4/5/2011
                  
                  1/26/2012, 77 FR 3933
                  Approval for 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Interstate transport for the 2006 PM2.5 NAAQS (Noninterference with measures required to prevent significant deterioration of air quality in any other State)
                  Statewide
                  4/5/2011
                  1/26/2012, 77 FR 3933
                  Approval for 110(a)(2)(D)(i)(II).
                
                
                  Revision to the Regional haze SIP concerning Units 3 and 4 of the American Electric Power/Public Service Company of Oklahoma (AEP/PSO) Northeastern plant
                  Rogers County
                  6/20/2013
                  3/7/2014, 79 FR 12953
                  Revised BART determination.
                
                
                  Enforceable commitment for visibility concerning Units 3 and 4 of the AEP/PSO Northeastern plant
                  Rogers County
                  6/20/2013
                  3/7/2014, 79 FR 12953
                  If a SO2 emission limit of 0.3 lb/MMBtu is not met the State will obtain and/or identify additional SO2 reductions within Oklahoma to the extent necessary to achieve the anticipated visibility benefits estimated by the Central Regional Air Planning Association (CENRAP).
                
                
                  Infrastructure for the 2008 Pb NAAQS
                  Statewide
                  10/5/2012
                  12/9/2016, 81 FR 89010
                
                
                  Infrastructure for the 2010 NO2 NAAQS
                  Statewide
                  2/28/2014
                  12/9/2016, 81 FR 89010
                
                
                  Infrastructure for the 2008 Ozone NAAQS
                  Statewide
                  1/28/2015
                  12/9/2016, 81 FR 89010
                  Does not address 110(a)(2)(D) (i)(I).
                
                
                  Infrastructure for the 2010 SO2 NAAQS
                  Statewide
                  1/28/2015
                  12/9/2016, 81 FR 89010
                  Does not address 110(a)(2)(D) (i)(I) or 110(a)(2)(D) (i)(II) (visibility portion).
                
                
                  
                  Infrastructure for the 2012 PM2.5 NAAQS
                  Statewide
                  6/16/2016
                  6/14/2017, 82 FR 27121
                  Does not address 110(a)(2)(D)(i)(I). No action on 110(a)(2)(D) (i)(II) (visibility portion).
                
                
                  Interstate transport for the 2012 PM2.5 NAAQS (contribute to nonattainment or interfere with maintenance)
                  Statewide
                  12/19/2016
                  7/5/2018, 83 FR 31330
                
                
                  Oklahoma Regional Haze 5-Year Progress Report
                  Statewide
                  Submitted 9/28/2016
                  6/28/2019, 84 FR 30918
                
                
                  Infrastructure for the 2015 Ozone NAAQS
                  Statewide
                  10/25/2018
                  3/30/2020, 85 FR 17502
                  Does not address 110(a)(2)(D)(i)(I). No action on 110(a)(2)(D) (i)(II) (visibility portion).
                
                
                  Letter to Ms. Anne Idsal, Regional Administrator, EPA Region 6, dated May 16, 2018 regarding “Clarification of PSD Public Participation Procedures under 2017 Revisions to the Oklahoma State Implementation Plan”
                  Statewide
                  5/16/2018
                  4/10/2020, 85 FR 20178
                
              
              
                EPA Approved Statutes in the Oklahoma SIP
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  25 O.S. 304(2)
                  Oklahoma Open Meetings Act
                  8/27/2010
                  4/10/2020, 85 FR 20178
                  SIP only includes the definition of “Meeting”.
                
                
                  27A O.S. 2-5-112(E)
                  Oklahoma Clean Air Act; Implementation of Comprehensive Permitting Program
                  6/3/2004
                  4/10/2020, 85 FR 20178
                  SIP only includes the provisions for notification to an affected state.
                
                
                  27A O.S. 2-14-103
                  Uniform Environmental Permitting Act; Definitions
                  11/1/2015
                  4/10/2020, 85 FR 20178
                  SIP only includes definitions of “Process Meeting” and “Response to Comments”.
                
                
                  27A O.S. 2-14-301
                  Uniform Environmental Permitting Act; Notice
                  7/1/1996
                  4/10/2020, 85 FR 20178
                
                
                  27A O.S. 2-14-302
                  Uniform Environmental Permitting Act; Preparation of Draft Denial or Permit
                  7/1/1996
                  4/10/2020, 85 FR 20178
                
                
                  27A O.S. 2-14-303
                  Uniform Environmental Permitting Act; Formal Public Meeting
                  7/1/1996
                  4/10/2020, 85 FR 20178
                
                
                  27A O.S. 2-14-304
                  Uniform Environmental Permitting Act; Draft Permits or Denials for Tier Applications
                  5/9/2002
                  4/10/2020, 85 FR 20178
                
                
                  51 O.S. 24A.3
                  Oklahoma Open Records Act; Definitions
                  11/1/2014
                  4/10/2020, 85 FR 20178
                  SIP only includes the definition of “Record”.
                
                
                  75 O.S. 302(B)
                  Administrative Procedures Act; Promulgation of certain rules—Public inspection of rules, orders, decision and opinions—Rulemaking record—Prohibited actions—Violations
                  11/1/1998
                  4/10/2020, 85 FR 20178
                  SIP only includes the requirement to maintain, and the description of the contents of the rulemaking record.
                
                
                  75 O.S. 303
                  Administrative Procedures Act; Adoption, amendment or revocation of rule
                  11/1/2013
                  4/10/2020, 85 FR 20178
                  SIP only includes the process for adoption, amendment or revocation of a rule.
                
                
                  
                    1992 Oklahoma Clean Air Act (63 O.S.A. 1992, Sections 1-1801 to 1-1819)
                  
                
                
                  Section 1-1801
                  Citation
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  
                  Section 1-1802
                  Purpose
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1803
                  Municipal Regulations
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1804.1
                  Definitions
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1805.1
                  Administrative Agency Powers
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1806.1
                  Adoption of Rules
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1807.1
                  Air Quality Council
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1808.1
                  Powers and Duties of the Air Quality Council
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1809
                  Chief of Air Quality Council/Citizen Complaints
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1810
                  Variances
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1811
                  Compliance Orders
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1812
                  Field Citation Program/Administrative Penalties
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1813
                  Permitting Program
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1814
                  Fees
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1815
                  Emission Standards/Toxic Air Contaminant Emissions/Oil and Gas Emissions
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1816
                  Small Business Assistance Program
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1817
                  Criminal Penalties
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1818
                  Civil Action
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 1-1819
                  Keeping Certain Rules and Enforcement Actions Effective
                  5/15/1992
                  6/23/1994, 59 FR 32365
                
                
                  
                    1992 Oklahoma Environmental Quality Act (27A O.S.A., Sections 1 to 12)
                  
                
                
                  Section 1
                  Citation
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 2
                  Purpose
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 3
                  Definitions
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 4
                  Transition
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 5
                  Pollution Control Coordinating Board and Department of Pollution Control
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 6
                  Jurisdictional Areas of Environmental Responsibility
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 7
                  Environmental Quality Board
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 8
                  Executive Director
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 9
                  Department of Environmental Quality
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 10
                  Advisory Councils
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 11
                  Time Periods for Certain Permits and Complaints
                  6/12/1992
                  6/23/1994, 59 FR 32365
                
                
                  Section 12
                  Resolution
                  06/12/1992
                  06/23/1994, 59 FR 32365
                
              
              [65 FR 47328, Aug. 2, 2000; 65 FR 52476, 52477, Aug. 29, 2000, as amended at 70 FR 48080, Aug. 16, 2005; 70 FR 48647, Aug. 19, 2005; 70 FR 53275, Sept. 7, 2005; 73 FR 79404, Dec. 29, 2008; 75 FR 72701, Nov. 26, 2010; 76 FR 81757, Dec. 28, 2011; 76 FR 81839, Dec. 29, 2011; 77 FR 3934, Jan. 26, 2012; 79 FR 12953, Mar. 7, 2014; 80 FR 67650, Dec. 3, 2015; 81 FR 349, Jan. 5, 2016; 81 FR 66535, Sept. 28, 2016; 81 FR 89010, Dec. 9, 2016; 82 FR 22284, May 15, 2017; 82 FR 27122, June 14, 2017; 83 FR 31331, July 5, 2018; 83 FR 44238, Aug. 30, 2018; 84 FR 977, Feb. 1, 2019; 84 FR 30919, June 28, 2019; 84 FR 44228, Aug. 23, 2019; 84 FR 37585, Aug. 1, 2019; 85 FR 17503, Mar. 30, 2020; 85 FR 20181, Apr. 10, 2020; 85 FR 28494, May 13, 2020]
            
            
              § 52.1921
              Classification of regions.

              The Oklahoma plan was evaluated on the basis of the following classifications:
              
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Central Oklahoma Intrastate
                  I
                  III
                  III
                  III
                  I
                
                
                  Northeastern Oklahoma Intrastate
                  I
                  III
                  III
                  III
                  I
                
                
                  Southeastern Oklahoma Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  North Central Oklahoma Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Southwestern Oklahoma Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Northwestern Oklahoma Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Metropolitan Fort Smith Interstate
                  II
                  III
                  III
                  III
                  III
                
                
                  Shreveport-Texarkana-Tyler Interstate
                  II
                  III
                  III
                  III
                  III
                
              
              [37 FR 10887, May 31, 1972, as amended at 45 FR 9741, Feb. 13, 1980]
            
            
              § 52.1922
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Oklahoma's State Implementation Plan under section 110 of the Clean Air Act for the attainment and maintenance of the national standards.
              (b) The EPA is disapproving the following severable portions of the February 6, 2012, Oklahoma SIP submittal:
              (1) Revisions establishing Minor New Source Review Greenhouse Gas (GHG) permitting requirements at OAC 252:100-7-2.1 as submitted on February 6, 2012.
              (2) [Reserved].
              [81 FR 74922, Oct. 28, 2016, as amended at 85 FR 20185, Apr. 10, 2020]
            
            
              § 52.1923

              Best Available Retrofit Requirements (BART) for SO2 and Interstate pollutant transport provisions; What are the FIP requirements for Units 4 and 5 of the Oklahoma Gas and Electric Muskogee plant; and Units 1 and 2 of the Oklahoma Gas and Electric Sooner plant affecting visibility?
              (a) Applicability. The provisions of this section shall apply to each owner or operator, or successive owners or operators, of the coal burning equipment designated as: Units 4 or 5 of the Oklahoma Gas and Electric Muskogee plant; and Units 1 or 2 of the Oklahoma Gas and Electric Sooner plant.
              (b) Compliance Dates. Compliance with the requirements of this section is required within five years of the effective date of this rule unless otherwise indicated by compliance dates contained in specific provisions.
              (c) Definitions. All terms used in this part but not defined herein shall have the meaning given them in the CAA and in parts 51 and 60 of this chapter. For the purposes of this section:
              
                24-hour period means the period of time between 12:01 a.m. and 12 midnight.
              
                Air pollution control equipment includes selective catalytic control units, baghouses, particulate or gaseous scrubbers, and any other apparatus utilized to control emissions of regulated air contaminants that would be emitted to the atmosphere.
              
                Boiler-operating-day means any 24- hour period between 12:00 midnight and the following midnight during which any fuel is combusted at any time at the steam generating unit.
              
                Daily average means the arithmetic average of the hourly values measured in a 24-hour period.
              
                Heat input means heat derived from combustion of fuel in a unit and does not include the heat input from preheated combustion air, recirculated flue gases, or exhaust gases from other sources. Heat input shall be calculated in accordance with 40 CFR part 75.
              
                Owner or Operator means any person who owns, leases, operates, controls, or supervises any of the coal burning equipment designated as:
              (i) Unit 4 of the Oklahoma Gas and Electric Muskogee plant; or
              (ii) Unit 5 of the Oklahoma Gas and Electric Muskogee plant; or
              (iii) Unit 1 of the Oklahoma Gas and Electric Sooner plant; or
              (iv) Unit 2 of the Oklahoma Gas and Electric Sooner plant.
              
                Regional Administrator means the Regional Administrator of EPA Region 6 or his/her authorized representative.
              
              
                Unit means one of the coal fired boilers covered under paragraph (a) of this section.
              (d) Emissions Limitations.
              
              SO2
                emission limit. The individual sulfur dioxide emission limit for a unit shall be 0.06 pounds per million British thermal units (lb/MMBtu) as averaged over a rolling 30 boiler-operating-day period. For each unit, SO2 emissions for each calendar day shall be determined by summing the hourly emissions measured in pounds of SO2. For each unit, heat input for each boiler-operating-day shall be determined by adding together all hourly heat inputs, in millions of BTU. Each boiler-operating-day the thirty-day rolling average for a unit shall be determined by adding together the pounds of SO2 from that day and the preceding 29 boiler-operating-days and dividing the total pounds of SO2 by the sum of the heat input during the same 30 boiler-operating-day period. The result shall be the 30 boiler-operating-day rolling average in terms of lb/MMBtu emissions of SO2. If a valid SO2 pounds per hour or heat input is not available for any hour for a unit, that heat input and SO2 pounds per hour shall not be used in the calculation of the 30 boiler-operating-day rolling average for SO2.
              (e) Testing and monitoring. (1) No later than the compliance date in paragraph (b) of this section, the owner or operator shall install, calibrate, maintain and operate Continuous Emissions Monitoring Systems (CEMS) for SO2 on Units 4 and 5 of the Oklahoma Gas and Electric Muskogee plant; and Units 1 and 2 of the Oklahoma Gas and Electric Sooner plant in accordance with 40 CFR 60.8 and 60.13(e), (f), and (h), and Appendix B of Part 60. The owner or operator shall comply with the quality assurance procedures for CEMS found in 40 CFR part 75. Compliance with the emission limits for SO2 shall be determined by using data from a CEMS.

              (2) Continuous emissions monitoring shall apply during all periods of operation of the coal burning equipment, including periods of startup, shutdown, and malfunction, except for CEMS breakdowns, repairs, calibration checks, and zero and span adjustments. Continuous monitoring systems for measuring SO2 and diluent gas shall complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each successive 15-minute period. Hourly averages shall be computed using at least one data point in each fifteen minute quadrant of an hour. Notwithstanding this requirement, an hourly average may be computed from at least two data points separated by a minimum of 15 minutes (where the unit operates for more than one quadrant in an hour) if data are unavailable as a result of performance of calibration, quality assurance, preventive maintenance activities, or backups of data from data acquisition and handling system, and recertification events. When valid SO2 pounds per hour, or SO2 pounds per million Btu emission data are not obtained because of continuous monitoring system breakdowns, repairs, calibration checks, or zero and span adjustments, emission data must be obtained by using other monitoring systems approved by the EPA to provide emission data for a minimum of 18 hours in each 24 hour period and at least 22 out of 30 successive boiler operating days.
              (f) Reporting and Recordkeeping Requirements. Unless otherwise stated all requests, reports, submittals, notifications, and other communications to the Regional Administrator required by this section shall be submitted, unless instructed otherwise, to the Director, Air and Radiation Division, U.S. Environmental Protection Agency, Region 6, to the attention of Mail Code: AR, at 1201 Elm Street, Suite 500, Dallas, Texas 75270-2102. For each unit subject to the emissions limitation in this section and upon completion of the installation of CEMS as required in this section, the owner or operator shall comply with the following requirements:
              (1) For each emissions limit in this section, comply with the notification, reporting, and recordkeeping requirements for CEMS compliance monitoring in 40 CFR 60.7(c) and (d).
              (2) For each day, provide the total SO2 emitted that day by each emission unit. For any hours on any unit where data for hourly pounds or heat input is missing, identify the unit number and monitoring device that did not produce valid data that caused the missing hour.
              (g) Equipment Operations. At all times, including periods of startup, shutdown, and malfunction, the owner or operator shall, to the extent practicable, maintain and operate the unit including associated air pollution control equipment in a manner consistent with good air pollution control practices for minimizing emissions. Determination of whether acceptable operating and maintenance procedures are being used will be based on information available to the Regional Administrator which may include, but is not limited to, monitoring results, review of operating and maintenance procedures, and inspection of the unit.
              (h) Enforcement. (1) Notwithstanding any other provision in this implementation plan, any credible evidence or information relevant as to whether the unit would have been in compliance with applicable requirements if the appropriate performance or compliance test had been performed, can be used to establish whether or not the owner or operator has violated or is in violation of any standard or applicable emission limit in the plan.
              (2) Emissions in excess of the level of the applicable emission limit or requirement that occur due to a malfunction shall constitute a violation of the applicable emission limit.
              [76 FR 81758, Dec. 28, 2011, as amended at 79 FR 12956, Mar. 7, 2014; 84 FR 44228, Aug. 23, 2019]
            
            
              §§ 52.1924-52.1927
              [Reserved]
            
            
              § 52.1928
              Visibility protection.
              (a) The following portions of the Oklahoma Regional Haze (RH) State Implementation Plan submitted on February 19, 2010 are disapproved:
              (1) The SO2 BART determinations for Units 4 and 5 of the Oklahoma Gas and Electric (OG&E) Muskogee plant; Units 1 and 2 of the OG&E Sooner plant; and Units 3 and 4 of the American Electric Power/Public Service Company of Oklahoma (AEP/PSO) Northeastern plant;
              (2) The long-term strategy for regional haze;
              (3) “Greater RP Alternative Determination” (Section VI.E);
              (4) Separate executed agreements between ODEQ and OG&E, and ODEQ and AEP/PSO entitled “OG&E RH Agreement, Case No. 10-024, and “PSO RH Agreement, Case No. 10-025,” housed within Appendix 6-5 of the RH SIP; and
              (5) The reasonable progress goals for the first planning period and the reasonable progress consultation with Texas for the Wichita Mountains Class I area.
              (b) The portion of the State Implementation Plan pertaining to adequate provisions to prohibit emissions from interfering with measures required in another state to protect visibility, submitted on May 10, 2007 and supplemented on December 10, 2007 is disapproved.
              (c) The SO2 BART requirements for Units 4 and 5 of the Oklahoma Gas and Electric (OG&E) Muskogee plant, and Units 1 and 2 of the OG&E Sooner plant; the deficiencies in the long-term strategy for regional haze; and the requirement for a plan to contain adequate provisions to prohibit emissions from interfering with measures required in another state to protect visibility are satisfied by § 52.1923.

              (d) The revision to the Regional Haze plan submitted on June 20, 2013 concerning Units 3 and 4 of the American Electric Power/Public Service Company of Oklahoma (AEP/PSO) Northeastern plant is approved. For this source the plan addresses requirements for BART and adequate provisions to prohibit emissions from interfering with measures required in another state to protect visibility. As called for in the plan if a SO2 emission limit of 0.3 lb/MMBtu is not met the State will obtain and/or identify additional SO2 reductions within Oklahoma to the extent necessary to achieve the anticipated visibility benefits estimated by the Central Regional Air Planning Association (CENRAP).
              [76 FR 81759, Dec. 28, 2011, as amended at 79 FR 12954, Mar. 7, 2014; 81 FR 349, Jan. 5, 2016]
            
            
              § 52.1929
              Significant deterioration of air quality.
              (a) Regulation for preventing significant deterioration of air quality. The Oklahoma plan, as submitted, does not apply to certain sources in the State. Therefore the provisions of § 52.21 except paragraph (a)(1) are hereby incorporated, and made part of the Oklahoma State implementation plan, and are applicable to the following major stationary sources or major modifications:
              (i) Sources permitted by EPA prior to approval of the Oklahoma PSD program for which EPA retains enforcement authority.
              (ii) Sources proposing to locate on lands over which Oklahoma does not have jurisdiction under the Clean Air Act to issue PSD permits.
              (b) The plan revisions submitted by the Governor of Oklahoma on August 22, 1989, as adopted on March 23, 1989, by the Oklahoma State Board of Health and effective June 11, 1989, amendments to OAPCR 1.4.4 “Major Sources—Prevention of Significant Deterioration (PSD) Requirements for Attainment Areas” is approved as meeting the requirements of Part C of the Clean Air Act for preventing significant deterioration of air quality.
              [56 FR 5656, Feb. 12, 1991, as amended at 68 FR 11324, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 75 FR 82559, Dec. 30, 2010; 76 FR 11965, Mar. 4, 2011; 81 FR 66538, Sept. 28, 2016]
            
            
              § 52.1930
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a) The owner and operator of each source and each unit located in the State of Oklahoma and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (b) The owner and operator of each source and each unit located in the State of Oklahoma and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Oklahoma's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Oklahoma's SIP.

              (c) Notwithstanding the provisions of paragraph (b) of this section, if, at the time of the approval of Oklahoma's SIP revision described in paragraph (b) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [81 FR 74599, Oct. 26, 2016, as amended at 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.1931
              Petroleum storage tank controls.

              (a) Notwithstanding any provisions to the contrary in the Oklahoma implementation plan, the petroleum storage tanks listed in paragraphs (b) through (e) of this section shall be subject to the requirements of section 15.211 of the Oklahoma Air Pollution Control Regulations and to the monitoring, inspection, reporting, and other procedural requirements of the Oklahoma implementation plan and the Clean Air Act. The owner or operator of each affected facility shall secure compliance with section 15.211 in accordance with the schedule set forth below.
              
              (b) Tanks 121 and 122 for crude oil storage at the Sun Oil Company refinery at Duncan, Oklahoma, shall be in compliance with section 15.211 no later than August 1, 1979.
              (c) Tanks 118 and 119 for gasoline storage at the Apco Oil Corporation refinery at Cyril, Oklahoma, shall be in compliance with section 15.211 no later than February 1, 1979.
              (d) Tank 286 for crude oil storage at the Continental Pipe Line Company property in Oklahoma County, Oklahoma (section 32-12N-2W) shall be in compliance with section 15.211 no later than February 1, 1979.
              (e) The three 80,000 barrel capacity crude oil storage tanks at the Champlin Petroleum Company, Noble Station, 13th and Bryan Streets, Oklahoma City, Oklahoma, shall be in compliance with section 15.211 no later than September 1, 1979.
              (f) Action on the part of Sun Oil Company, Apco Oil Corporation, Continental Pipe Line Company and Champlin Petroleum Company of controlling hydrocarbon emissions creditable as offsets for General Motors Corporation, Oklahoma City, Oklahoma, in no way relieves these companies from meeting all requirements under the Oklahoma Air Quality Implementation Plan or under the Federal Clean Air Act as amended.
              [42 FR 63782, Dec. 20, 1977]
            
            
              §§ 52.1932-52.1933
              [Reserved]
            
            
              § 52.1934
              Prevention of air pollution emergency episodes.
              (a) The plan originally submitted by the Governor of Oklahoma on January 28, 1972, as Chapter six, was revised for particulate matter and submitted for parallel processing by the Episode Control Plan for the State of Oklahoma” § 2.2 and § 3.2 table II as adopted September 6, 1988, by the Oklahoma Air Quality Council are approved as meeting the requirements of section 110 of the Clean Air Act and 40 CFR part 51 subpart H.
              [56 FR 5656, Feb. 12, 1991]
            
            
              § 52.1935
              Small business assistance program.
              The Governor of Oklahoma submitted on November 19, 1992, a plan revision to develop and implement a Small Business Stationary Source Technical and Environmental Compliance Assistance Program to meet the requirements of section 507 of the Clean Air Act by November 15, 1994. The plan commits to provide technical and compliance assistance to small businesses, hire an Ombudsman to serve as an independent advocate for small businesses, and establish a Compliance Advisory Panel to advise the program and report to EPA on the program's effectiveness.
              [59 FR 32370, June 23, 1994]
            
            
              § 52.1960
              Original Identification of plan section.
              (a) This section identifies the original “State of Oklahoma Air Quality Control Implementation Plan” and all revisions submitted by Oklahoma that were federally approved prior to June 1, 2000.
              (b) The plan was officially submitted on January 28, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) An opinion of the State Attorney General concerning the State's legal authority in emergency episode prevention and public disclosure was submitted February 15, 1972. (Non-regulatory)
              (2) Letter from State Department of Health concerning emergency episode prevention, sampling site locations and governmental cooperation was submitted on February 25, 1972. (Non-regulatory)
              (3) Letter of May 4, 1972, from the State Department of Health clarifies Regulations 4, 13, 14, and Title 63 of the State air quality regulations concerning emission data, emergency episodes, compliance schedules and new source review. (Non-regulatory)
              (4) Revisions concerning Regulations 4 through 8, 13 and 15 through 18 were submitted by the Governor on July 14, 1972.
              (5) Certification on October 4, 1972, of amendments to Regulation 14 of the State regulations was submitted by the Governor. (Non-regulatory)

              (6) Corrections of the plan submitted previously and consolidated were submitted on October 16, 1972. (Non-regulatory)
              
              (7) Sections 16.1, 16.3, and 16.5 of Regulation No. 16, “Control of Emissions of Sulfur Compounds,” the Control Strategy which relates to sulfur oxides control under the applicable sections of Regulation 16, and emission limitations on existing sources as adopted on December 1, 1974 and submitted by the Governor on March 4, 1975.
              (8) Revision to Oklahoma Regulation 4.2 (public availability of emission data) was submitted by the Governor on October 7, 1975.
              (9) Administrative revisions to Oklahoma SIP Chapter 1, Table 2, Oklahoma Ambient Air Quality Standards, Chapter 8, Source Surveillance and Enforcement System, section 8 A, B, and C relating to permits, and addition of Appendix Q, relating to Oklahoma Air Quality Standards, were submitted by the Oklahoma State Department of Health on May 16, 1975, with clarification submitted on June 17, 1977. (Nonregulatory).
              (10) Consent agreements creditable as emission offsets were submitted by the Governor on March 28, 1977 as Addendum 1 to Chapter IV of the Oklahoma Air Quality Implementation Plan.
              (11) Revisions of Oklahoma Regulation No. 15 for control of emissions of organic materials were adopted (effective date) December 31, 1974, and submitted by the Governor on June 16, 1975.
              (12) Revision to Oklahoma Regulation No. 3, Defining Terms Used in Oklahoma Air Pollution Control Regulations, were submitted by the Governor on November 28, 1977. The revisions include amendments adopted by the State on June 2, 1974 and June 11, 1977. (See § 52.1926(a).)
              (13) A general update of Chapter 7: Air Quality Surveillance, was submitted by the Governor on July 19, 1978. (Non-regulatory).
              (14) Revisions to the plan for attainment of standards for ozone, carbon monoxide, and particulate matter (Part D requirements) were submitted by the Governor on April 2, 1979.
              (15) A revised schedule including specific dates of the overall TSP program was submitted by the State on March 28, 1980.
              (16) Revisions to Regulation No. 17, Regulation No. 14 section 14.313, Regulation No. section 14.313(b), Regulation No. 14 section 14.313(c)(i), Regulation No. 15 section 15.50, Regulation No. 15 section 15.53, and Regulation No. 3 (Part D requirements) were submitted by the Governor on April 11, 1980.
              (17) Revisions to the plan for intergovernmental consultation, interstate pollution abatement, public notification, and the State Board were submitted by the Governor on April 2, 1979; a letter of commitment for new source notification was submitted by the Acting Chief of the Oklahoma Air Quality Service on March 31, 1982; a Public Notification Workplan was submitted by the Chief of the Oklahoma Air Quality Service on January 14, 1980; the Oklahoma Code of Ethics for State Officials and Employees, with a clarification letter, was submitted by the Oklahoma Commissioner of Health on March 9, 1982; and a clarification letter was submitted by the Acting Chief of the Oklahoma Air Quality Service on February 23, 1982.
              (18) The Oklahoma State Implementation Plan for lead was submitted to EPA on March 5, 1980, by the Governor of Oklahoma as adopted by the State Air Quality Council on November 13, 1979. Letters of clarification dated October 19 and December 9, 1981, also were submitted.
              (19) Revisions to Regulation No. 15 (i.e., the addition of sections 15.57, 15.58, and 15.59) were adopted by the State Board of Health on April 30, 1980 and submitted by the Governor on June 10, 1980.
              (20) Revisions to Regulation No. 15 (i.e., revisions to sections 15.524, 15.585, and 15.59, and the addition of Sections 15.60 and 15.61) were adopted by the State Board of Health on May 9, 1981 and submitted by the Governor on September 14, 1981.
              (21) A variance to the State Regulations 7 and 8 for McAlester Army Ammunition Plant located in McAlester, Oklahoma was submitted by the State on September 21, 1979 and approved by the State Board of Health on September 8, 1979.
              (22) On March 7, 1980, the Governor submitted final revisions to the ambient monitoring portion of the plan.
              (23) [Reserved]
              
              (24) A revision to the Air Pollution Control Regulation 2.1, as adopted by the Oklahoma Air Quality Council on January 19, 1982, was submitted by the Governor on April 12, 1982.
              (25) Revision to Oklahoma Regulation No. 1.4 Air Resources Management-Permits Required (1.4.1-1.4.3) and Major Sources—Nonattainment areas (1.4.5) was submitted by the Governor on April 12, 1982. A letter of commitment and a letter of clarification for Regulation 1.4 was submitted by the State on April 30, 1982 and December 9, 1982, respectively.

              (26) On April 2, 1979, the State of Oklahoma submitted an amendment to Regulation 1.3 Defining Terms Used in Oklahoma Air Pollution Control Regulations (i.e., Table II) and on April 12, 1982, and on May 19, 1983, the State submitted revisions to the State's Permit Regulation 1.4 including adding 1.4.4 [Major Sources—Prevention of Significant Deterioration (PSD) Requirements for Attainment Areas] to provide for PSD new source review. A Letter of Clarification of October 6, 1982, was also submitted.
              (27) Revision to Oklahoma Regulation 3.8 (Control of Emission of Hazardous Air Contaminants) submitted by the Governor on February 8, 1983.
              (28) Revision to Oklahoma Regulation 3.4—Control of Emission of Sulfur Compounds was submitted by the Governor on May 19, 1983, which changed subsections 3.4(c)(1)(A)(i)(a)(3) and 3.4(c)(1)(C)(i)(a). The revision was adopted by the Oklahoma State Board of Health on May 12, 1983. A letter of clarification on subsection 3.4(c)(1)(C)(i)(a) was submitted by the State on October 14, 1983.
              (29) Revision of Oklahoma Regulation 1.4—Air Resources Management—Permits Required was submitted by the Governors on May 19, 1983. A letter of clarification on subsection 1.4.1(c)(3) was submitted by the State on September 23, 1983.
              (30) Revision to Oklahoma Regulation No. 1.5—Reports Required: Excess Emissions During Startup, Shutdown and Malfunction of Equipment was submitted by the Governor on February 8, 1983. Letters of clarification were submitted by the State on October 18, 1982 and May 24, 1983.
              (31) Revision to Regulation 1.4 “Air Resources Management—Permits Required” and variance and extension for Mesa Petroleum Company submitted by the Governor on February 6, 1984. A letter of clarification on section 1.4.2(f) Cancellation of Authority to Construct or Modify was submitted by the State on February 17, 1984.
              (32) [Reserved]
              (33) Revision to Regulation 3.1 “Pertaining to the Control of Smoke, Visible Emissions and Particulates” submitted by the Governor on February 6, 1984. On May 16, 1984, the Oklahoma State Department of Health submitted a letter of clarification on Regulation 3.1.
              (34) Oklahoma Air Pollution Control Regulation 1.4.2(b) “Stack Height Limitation” and amendments to OAPCR 1.4.2(e) “Public Review” as adopted on May 8, 1986, and submitted by the Governor on April 30, 1986, to meet the requirements of the Federal stack height regulations.
              (i) Incorporation by reference.
              (A) Oklahoma Air Pollution Control Regulation (OAPCR) 1.4.2(b) “Stack Height Limitation” as adopted on May 8, 1986, and amendments to OAPCR 1.4.2(b) section 1.4.2(b)(1)(G) as adopted on July 9, 1987, and effective August 10, 1987. In addition, amendments to OAPCR 1.4.2(b) section 1.4.2(b)(1)(C); and amendments to OAPCR 1.4.2(e) “Public Review” section 1.4.2(e)(1)(A) as adopted March 23, 1989, effective June 11, 1989, by the Oklahoma Board of Health.
              (ii) Additional material.
              (A) Commitment letter dated July 8, 1988, from the Director of the Permits and Enforcement Division of the Oklahoma Air Quality Service, Oklahoma State Department of Health.
              (35) May 8, 1985, revisions to Oklahoma Air Pollution Control Regulation 3.4.(c)(1)(C) “Gas Sweetening and Sulfur Recovery Plants” were submitted by the Governor on March 31, 1986.
              (i) Incorporation by reference.
              (A) Amendments to Oklahoma Air Pollution Control Regulation 3.4(c)(1)(C) (Gas Sweetening and Sulfur Recovery Plants); adopted May 8, 1985, by the Oklahoma Air Quality Council.

              (36) On March 9, 1990, the Governor submitted Oklahoma Air Pollution Control Regulation 3.7.5—4(h) “Control of VOS Emissions from Aerospace Industries Coatings Operations.” This regulation was adopted by the Oklahoma Air Quality Council on December 5, 1989, and by the Oklahoma Board of Health on February 8, 1990. The regulation became effective when it was signed by the Governor as an emergency rule on February 12, 1990. Also on March 9, 1990, the Governor of Oklahoma submitted four source specific alternate RA.T determination Orders issued by the Oklahoma Commissioner of Health for the Rockwell International, McDonnell Douglas-Tulsa. American Airlines and Nordam facilities in Tulsa County.
              (i) Incorporation by reference.
              (A) Oklahoma Air Pollution Control Regulation 3.7.5—4(h) “Control of VOS Emissions from Aerospace Industries Coatings Operations” as adopted by the Oklahoma Air Quality Council on December 5, 1989, and the Oklahoma Board of Health on February 8, 1990, and approved by the Governor on February 12, 1990.
              (B) Oklahoma Commissioner of Health Order issued and effective February 21, 1990, for Rockwell International, Tulsa approving an Alternate Reasonably Available Control Technology (ARACT).
              (C) Oklahoma Commissioner of Health Order issued and effective February 21, 1990, for McDonnell Douglas-Tulsa approving an Alternate Reasonably Available Control Technology (ARACT).
              (D) Oklahoma Commissioner of Health Order issued and effective February 21, 1990, for American Airlines approving an Alternate Reasonably Available Control Technology (ARACT).
              (E) Oklahoma Commissioner of Health Order issued and effective February 21, 1990, for Nordam's Lansing Street facility approving an Alternate Reasonably Available Control Technology (ARACT).
              (ii) Additional material.
              (A) Rockwell International Tulsa. (1) The document prepared by Rockwell International titled “Rockwell International NAA-Tulsa Alternate RACT Determination” dated October 30, 1989.
              (2) The document prepared by Rockwell titled “Rockwell International NAA-Tulsa Alternate RACT Determination Supplemental Submittal” dated November 22, 1989.
              (B) McDonnell Douglas. (1) The document prepared by McDonnell Douglas-Tulsa titled “Source Specific RACT Determination” dated October 30, 1989.
              (2) The document prepared by McDonnell Douglas-Tulsa titled “ARACT/Follow-up Submission” dated November 20, 1989.
              (C) American Airlines. (1) The document prepared by American Airlines titled “American Airlines Tulsa Alternate RACT” dated October 30, 1989.
              (2) The document prepared by American Airlines titled “ARACT/Follow-up Submission” dated November 22, 1989.
              (D) Nordam. (1) The document prepared by Nordam titled “Source Specific RACT Determination” dated November 29, 1989.
              (2) The document prepared by Nordam titled “ARACT/Follow-up Submission” dated January 10, 1990.
              (37) On May 8, 1989, the Governor submitted Oklahoma Air Pollution Control Regulation 1.5 “Excess Emission and Malfunction Reporting Requirements”. This regulation was adopted by the Oklahoma Board of Health on June 23, 1988, and approved by the Oklahoma Legislature on February 24, 1989. The regulation became effective on March 11, 1989.
              (i) Incorporation by reference.
              (A) Revisions to Oklahoma Air Pollution Control Regulation 1.5 “Excess Emission and Malfunction Reporting Requirements”, OAPCR 1.5 title change, § 1.5(a)(1), § 1.5(b)(1)(B), § 1.5(b)(1)(E), § 1.5(c), title, § 1.5(c)(1), § 1.5(e)(1), and § 1.5(e)(2), as adopted by the Oklahoma Board of Health on June 23, 1988, and approved by the Oklahoma Legislature on February 24, 1989.

              (38) On August 22, 1989, the Governor submitted Oklahoma's Committal SIP for the Group II area of Lawton, Oklahoma. In addition, the submittal included the State's Group III SIP for the remainder of the State and amendments to the Oklahoma Air Pollution Control Regulations 1.1, 1.2, 1.4.4, and 1.4.5, and amendments to Chapter 6 “Emergency Episode Control Plan for the State of Oklahoma”.
              
              (i) Incorporation by reference.
              (A) Amendments to Oklahoma Air Pollution Control Regulation (OAPCR) 1.1 “Defining Terms Used in Oklahoma Air Pollution Control Regulations” § 1.1(b)(97), § 1.1(b)(98), § 1.1(b)(99) and § 1.1(b)(145), as adopted October 11, 1989, by the Oklahoma State Board of Health and effective May 25, 1990. Amendments to OAPCR 1.1, § 1.1(b)(127), and § 1.1(b)(128), as adopted March 23, 1989, by the Oklahoma State Board of Health and effective June 11, 1989.
              (B) Amendments to OAPCR 1.2 “Oklahoma Air Quality Standards and Increments” Table 1.2(1), as adopted January 28, 1988, by the Oklahoma State Board of Health and effective June 21, 1988.
              (C) Amendments to OAPCR 1.4.4 “Major Sources—Prevention of Significant Deterioration (PSD) Requirements for Attainment Areas” § 1.4.4(b)(22)(A), § 1.4.4(d)(4), § 1.4.4(d)(9), § 1.4.4(d)(10), § 1.4.4(d)(11), and § 1.4.4(d)(12), as adopted March 23, 1989, by the Oklahoma State Board of Health and effective June 11, 1989.
              (D) Amendments to OAPCR 1.4.5. “Major Sources—Nonattainment Areas” § 1.4.5(b)(18), and § 1.4.5(c)(1)(C), as adopted March 23, 1989, by the Oklahoma State Board of Health and effective June 11, 1989.
              (39) On February 20, 1985, the Governor of Oklahoma, submitted a SIP revision designed to achieve the ozone standard in Tulsa County. Supplemental information was submitted on August 23, 1985, January 21, June 2, September 2, and December 22, 1986. The anti-tampering regulation was submitted to EPA by the Governor on October 8, 1985. On March 31, 1986, the Governor of Oklahoma submitted one new regulation. On May 8, 1989, the Governor of Oklahoma submitted one revised regulation. On March 9, 1990, the Governor of Oklahoma submitted four new regulations and several miscellaneous changes to the existing SIP approved regulations in Tulsa County. EPA is approving one regulation (OAPCR 3.7.5-4(f) “Petroleum (Solvent) Dry Cleaning”) under part A, section 110 of the Clean Air Act. This regulation does not represent RACT under part D, section 172 of the Clean Air Act.
              (i) Incorporation by reference.
              (A) Oklahoma Air Pollution Control Regulation (OAPCR) 3.7 “Control of Emissions of Organic Materials” § 3.7.5-4(f) as adopted by the Oklahoma State Board of Health on February 7, 1985, and effective July 1, 1986.
              (B) Oklahoma Air Pollution Control Regulation (OAPCR) 3.7 “Control of Emissions of Organic Materials” § 3.7.5-4(f), § 3.7.5-4(f)(1)(A), § 3.7.5-4(f)(1)(B)(vi), § 3.7.5-4(f)(1)(B)(vii), § 3.7.5-4(f)(2)(B), § 3.7.5-4(f)(3)(A)(iv), § 3.7.5-4(f)(3)(B), § 3.7.5-4(f)(4), § 3.7.5-4(f)(4)(A), § 3.7.5-4(f)(4)(A)(i), § 3.7.5-4(f)(4)(A)(ii), § 3.7.5-4(f)(4)(A)(iii), § 3.7.5-4(f)(5), and § 3.7.5-4(f)(5)(A) as amended by the Oklahoma State Board of Health on January 29, 1987, and effective January 29, 1987.
              (C) Amendments to Oklahoma Air Pollution Control Regulation (OAPCR) 3.7 “Control of Emissions of Organic Materials” § 3.7.5-1(a), § 3.7.5-2(a)(2)(A), § 3.7.5-4(b), § 3.7.5-4(e)(2)(A), § 3.7.5-4(f)(1)(A), § 3.7.5-4(f)(2)(A), § 3.7.5-4(f)(2)(B), and § 3.7.5-4(i) as amended by the Oklahoma State Board of Health on March 23, 1989, and effective June 11, 1990.

              (D) Amendments to Oklahoma Air Pollution Control Regulation (OAPCR) 3.7 “Control of Emissions of Organic Materials” § 3.7.1(b)(10), § 3.7.1(b)(11), § 3.7.1(b)(12), § 3.7.1(b)(13), § 3.7.1(b)(14), § 3.7.5-2(a)(1)(B)(i), § 3.7.5-2(a)(2), § 3.7.5-2(a)(3)(A)(iv), § 3.7.5-2(a)(3)(A)(v), § 3.7.5-2(a)(4)(A)(ii), § 3.7.5-2(a)(5)(A), § 3.7.5-2(a)(6)(A)(i), § 3.7.5-2(a)(6)(A)(iii), § 3.7.5-2(a)(6)(B), § 3.7.5-2(a)(8)(A)(i), § 3.7.5-2(a)(9), § 3.7.5-2(b)(1), § 3.7.5-2(b)(2), § 3.7.5-2(b)(2)(A)(i), § 3.7.5-2(c)(1), § 3.7.5-2(c)(1)(A), § 3.7.5-2(c)(1)(B), § 3.7.5-2(c)(2), § 3.7.5-2(c)(3), § 3.7.5-2(c)(4), § 3.7.5-3(a)(2)(B), § 3.7.5-3(a)(3)(B)(i), § 3.7.5-4(b)(1)(A)(i), § 3.7.5-4(b)(1)(A)(ii), § 3.7.5-4(b)(1)(A)(iii), § 3.7.5-4(b)(3)(F), § 3.7.5-4(c)(1)(A), § 3.7.5-4(c)(1)(A)(ii), § 3.7.5-4(c)(1)(D), § 3.7.5-4(c)(1)(E), § 3.7.5-4(c)(2)(A)(i), § 3.7.5-4(c)(2)(A)(ii), § 3.7.5-4(c)(2)(A)(iii), § 3.7.5-4(c)(2)(A)(iii)(a), § 3.7.5-4(c)(2)(A)(iii)(d), § 3.7.5-4(c)(2)(C), § 3.7.5-4(c)(3), § 3.7.5-4(c)(3)(A), § 3.7.5-4(c)(3)(A)(i), § 3.7.5-4(c)(3) (B) through (C) added, § 3.7.5-4(c)(4), § 3.7.(d)(5)(A), § 3.7.5-4(f)(1)(A), new § 3.7.5-4(g), § 3.7.5-4(i)(1)(B), § 3.7.5-4(i)(1)(B)(iii), § 3.7.5-4(i)(1)(B)(iv), § 3.7.5-4(i)(1)(D), § 3.7.5-4(i)(1)(E), and § 3.7.5-4(i)(2)(G), as amended/adopted by the Oklahoma State Board of Health on October 11, 1989, and effective May 25, 1990.
              (E) Amendments to Oklahoma Air Pollution Control Regulation (OAPCR) 3.7 “Control of Emissions of Organic Materials” § 3.7.5-2(a)(1)(A), § 3.7.5-2(a)(1)(B), § 3.7.5-2(a)(1)(B)(i), § 3.7.5-2(a)(1)(B)(vii), § 3.7.5-2(a)(6)(A)(i), § 3.7.5-2(c)(3)(B), § 3.7.5-2(c)(4), § 3.7.5-4(g)(6), § 3.7.5-4(g)(11), § 3.7.5-4(i)(1)(D), § 3.7.5-4(i)(1)(E), § 3.7.5-4(i)(1)(F), § 3.7.5-4(i)(1)(G), and new § 3.7.5-4(j) as amended/ adopted by the Oklahoma State Board of Health on February 8, 1990, and effective May 25, 1990.
              (F) Oklahoma Official Motor Vehicle Inspection Rules and Regulations Manual adopted December 5, 1985, and effective January 1, 1986.
              (G) 47 O.S. SUPP. 856.1 et seq. adopted May 24, 1984, and effective May 24, 1984.
              (H) OP. Oklahoma Attorney General number 84-174 (December 12, 1984).
              (I) February 20, 1985, plan commitments for Tulsa County, including transportation control measures, page 8, and Reasonable Further Progress schedules and reporting commitments, pages 10 and 11, dated June 3, 1986.
              (J) Title 37, chapter 4, section 167, Tulsa City Ordinance number 16466 as approved and effective October 15, 1985, by the City of Tulsa.
              (K) An October 17, 1989, commitment letter, to develop and incorporate test methods into OAPCR 3.7 for determining the capture efficiency of control devices associated with coating operations.
              (L) A January 16, 1990, commitment letter stating that the DPS will annually conduct unannounced visits to 10 percent of the Tulsa inspection stations.
              (M) A September 28, 1990, Memorandum of Understanding.
              (N) An October 12, 1990, letter to report semiannually to EPA, information relating to the effectiveness and enforcement of the I/M program.
              (ii) Additional material.
              (A) February 20, 1985, narrative plan revision designed to achieve the ozone standard in Tulsa County, including control strategy, modeling analysis, transportation control plan and measures, I/M program description, and negative declarations.
              (B) A written interpretation by the DPS dated June 26, 1987, of the term “proper replacement” in § 856.1(C) of the Oklahoma statutes to mean “original equipment manufacturer (OEM) or equivalent”.
              (40) On October 17, 1985, the Governor of Oklahoma submitted a SIP revision designed to achieve the carbon monoxide standard in Oklahoma County. Supplemental information was submitted on January 29, 1986, November 7, 1986, October 12, 1990, and October 15, 1990. The anti-tampering regulation was submitted to EPA by the Governor on October 8, 1985.
              (i) Incorporation by reference.
              (A) Oklahoma Official Motor Vehicle Inspection Rules and Regulations Manual adopted December 5, 1985, and effective January 1, 1986.
              (B) 47 O.S. SUPP. Section 856.1 et seq. adopted May 24, 1984, and effective May 24, 1984.
              (C) OP. Oklahoma Attorney General number 84-174 (December 12, 1984).
              (D) October 17, 1985, plan reporting commitments for Oklahoma County Reasonable Further Progress schedule, page 6.
              (E) The City of Oklahoma City Ordinance No. 12,575, as passed by the Council of the City of Oklahoma City on March 31, 1970, and approved by the Mayor on March 31, 1970.
              (ii) Additional material.
              (A) A February 7, 1991, commitment letter stating that the DPS will annually conduct unannounced visits at 10 percent of the Oklahoma County inspection stations.
              (B) An October 12, 1990, letter committing to report semiannually to EPA, information relating to the effectiveness and enforcement of the I/M program.

              (41) On November 14, 1990, the Governor submitted revisions to Oklahoma Air Pollution Control Regulation (Regulation) 1.1 “Defining Terms Used in Oklahoma Air Pollution Control Regulations”, Regulation 1.2 “Oklahoma Air Quality Standards and Increments”, and Regulation 1.4 “Permits”. These regulations were adopted by the Oklahoma Air Quality Council on April 3, 1990, and by the Oklahoma Board of Health on April 12, 1990. These regulations became effective when they were signed by the Governor as emergency rules on June 4, 1990.
              (i) Incorporation by reference.
              (A) Revisions to Oklahoma Air Pollution Control Regulation 1.1, Regulation 1.2, and Regulation 1.4, as adopted by the Oklahoma Air Quality Council on April 3, 1990, by the Oklahoma Board of Health on April 12, 1990, and became effective on June 4, 1990: Oklahoma Air Pollution Control Regulations 1.1(b)(13), 1.1(b)(14), 1.1(b)(15), 1.1(b)(16), 1.1(b)(82)(D), 1.2—Table 1.2(2), 1.4.1(a)(1), 1.4.1(b)(3)(B), 1.4.1(b)(3)(C), 1.4.2(a)(2)(ii), 1.4.2(c), 1.4.2(h)(2), 1.4.4(b)(3)(D), 1.4.4(b)(13), 1.4.4(b)(14), 1.4.4(b)(15) and 1.4.4(d)(12), 1.4.4(d)(13)(C).
              (ii) Additional material.
              (A) April 23, 1991, letter from Mr. John Drake, Chief, Air Quality Service, Oklahoma State Department of Health, to Mr. A. Stanley Meiburg, Director, Air, Pesticides & Toxics Division, EPA, Region 6.
              (42) On November 7, 1989, the Governor of Oklahoma submitted a revision to the SIP consisting of a construction permit, number 88-116-C, for a cogeneration unit and an operating permit, number 88-117-O, for a sulfur recovery unit. The revision involves a sulfur dioxide emissions trade for the Conoco, Incorporated, Ponca City Refinery.
              (i) Incorporation by reference.
              (A) Permit number 88-116-C, as adopted by the Oklahoma State Department of Health (OSDH) on May 23, 1989.
              (B) Permit number 88-117-O, as adopted by the Oklahoma State Department of Health (OSDH) on June 22, 1990.
              (ii) Additional material.
              (A) The document issued by Conoco Ponca City Refinery, titled, “Level II Modeling Analysis in Support of Alternate Emissions Reduction Permit for Sulfur Recovery Plant” dated April 1990.

              (B) The document issued by Conoco Ponca City Refinery, titled, “Level III Remodeling for an SO2 Bubble Trade” dated June 3, 1991 (revised July 8, 1991).
              (43) A revision to the Oklahoma SIP to include revisions to Oklahoma Title 310, Chapter 200, Subchapter 31, entitled Control of Emissions of Sulfur Compounds.
              (i) Incorporation by reference.
              (A) Revisions to Oklahoma Title 310, Chapter 200, Subchapter 31, entitled Control of Emissions of Sulfur Compounds, Part 1. “General Provisions,” Section 310:200-31-2, “Definitions;” Section 310:200-31-3, “Performance testing;” Part 3. “Existing Equipment Standards,” Section 310:200-31-12, “Sulfur oxides;” Section 310:200-31-13, “Sulfuric acid mist;” Section 310:200-31-14, “Hydrogen sulfide;” Section 310:200-31-15, “Total reduced sulfur;” Part 5. “New Equipment Standards,” Section 310:200-31-25, “Sulfur oxides;” and Section 310:200-31-26, “Hydrogen sulfide,” as adopted by the Oklahoma State Board of Health on March 24, 1993, and effective June 1, 1993.
              (44) A revision to the Oklahoma SIP to include Oklahoma Administrative Code, Chapter 310:200, Subchapter 23, entitled, “Control of Emissions From Cotton Gins,” submitted by the Governor on May 16, 1994.
              (i) Incorporation by reference.
              (A) Addition of Oklahoma Administrative Code, Chapter 310:200, Subchapter 23, entitled, “Control of Emissions From Cotton Gins,” as adopted by the Oklahoma Air Quality Council on April 30, 1992, and effective June 1, 1993.
              (ii) Additional material—None.
              (45) The State is required to implement a Small Business Stationary Source Technical and Environmental Compliance Assistance Program as specified in the plan revision submitted by the Governor on November 19, 1992. This plan submittal, as adopted by the Oklahoma Air Quality Council on October 13, 1992, was developed in accordance with section 507 of the Clean Air Act.
              (i) Incorporation by reference.

              (A) Enrolled House Bill No. 2251 (Oklahoma Clean Air Act of 1992), signed into law by the Governor on May 15, 1992, and effective upon signature. Included in this Act are provisions establishing a small business stationary source compliance assistance program; creating the State Ombudsman Office for small business; establishing Ombudsman duties; creating a Compliance Advisory Panel; establishing membership of Panel; and establishing Panel duties.
              
              (B) Enrolled House Bill No. 2227 (Oklahoma Environmental Quality Act), signed into law by the Governor on June 12, 1992, and effective upon signature, authorizing the creation of the Oklahoma Department of Environmental Quality (ODEQ).
              (ii) Additional material.
              (A) Revision entitled, “The Oklahoma Small Business Stationary Source Assistance Program, Chapter 11 of the State Implementation Plan, October 13, 1992.”
              (46) A revision to the Oklahoma SIP to include revisions to Oklahoma Department of Public Safety regulation Title 595, Chapter 20, Subchapter 3—Emission and Mechanical Inspection of Vehicles, Subchapter 7—Inspection Stickers and Monthly Tab Inserts for Windshield and Trailer/Motorcycle, Subchapter 9—Class AE Inspection Station, Vehicle Emission Anti-tampering Inspection and Subchapter 11—Annual Motor Vehicle Inspection and Emission Anti-Tampering Inspection Records and Reports, adopted by the State on April 6, 1994, effective May 26, 1994 and submitted by the Governor on May 16, 1994.
              (i) Incorporation by reference.
              (A) Revisions to Oklahoma Department of Public Safety regulation Title 595, Chapter 20: 3-1(2); 3-3; 3-5; 3-6; 3-12; 3-25; 3-26; 3-27; 3-41(o); 3-42; 3-46(a) and (b); 3-61(a),(b),(e) and (f); 3-63(b) and (g); 7-1(c) and (f); 7-2(a); 7-3; 7-4(a); 7-5(a); 7-6(a); 7-7(a); 9-1(a); 9-3(l) and (m); 9-7; 9-10(a),(b) and (c); 9-11(a); 9-12(a); 9-13(a); 9-14(a) and (b); 9-15(a); 11-1; 11-2(a); 11-3(a); 11-4 effective May 26, 1994.
              (ii) Additional material.
              (A) State SIP revision entitled, “Oklahoma Vehicle Anti-Tampering Program SIP Revision,” which includes a completeness determination, SIP narrative, hearing records and other documentation relevant to the development of this SIP.
              (47) A revision to the Oklahoma SIP to include revisions to Oklahoma Air Pollution Control Regulation 3.7—Control of Emissions of Organic Materials, adopted by the State on October 2, 1990, effective May 11, 1991 and submitted by the Governor on May 16, 1994.
              (i) Incorporation by reference.
              (A) Revisions to Oklahoma Air Pollution Control Regulations 3.7, Sections 3.7.5-4(g)(7)(A)(i)(b), 3.7.5-4(g)(9)(A), 3.7.5-4(i)(3)(B)(1), and 3.7.5-4(i)(3)(B)(3) effective May 11, 1991.
              (ii) Additional material.
              (A) State SIP revision entitled, “Oklahoma Alternative Standards SIP Revision,” which includes a completeness determination, SIP narrative, hearing records and other documentation relevant to the development of this SIP.
              (48) Revisions to Oklahoma Department of Environmental Quality (ODEQ) regulations in the Oklahoma SIP adopted by the Oklahoma Legislature on March 30, 1994, effective May 26, 1994, and submitted by the Governor on May 16, 1994.
              (i) Incorporation by reference.
              (A) Oklahoma Register, May 16, 1994, pages 2031 and 2032, approving the transfer of the Oklahoma Air Quality Control Rules into Title 252, Chapter 100, of the Oklahoma Administrative Code.
              (B) Oklahoma Administrative Code, Title 252, Chapter 100 (OAC:252:100), Oklahoma Air Quality Control Rules, adopted by the Oklahoma Legislature on March 30, 1994, effective May 26, 1994.
              (1) Subchapter 1, General Provisions.
              (2) Subchapter 3, Air Quality Standards and Increments.
              (3) Subchapter 5, Registration of Air Contaminant Sources.
              (4) Subchapter 9, Excess Emissions and Reporting Requirements.
              (5) Subchapter 13, Prohibition of Open Burning.
              (6) Subchapter 15, Motor Vehicle Pollution Control Devices.
              (7) Subchapter 17, Incinerators.
              (8) Subchapter 19, Particulate Matter Emissions from Fuel-Burning Equipment.
              (9) Subchapter 23, Control of Emissions from Cotton Gins.
              (10) Subchapter 25, Smoke, Visible Emissions and Particulates.
              (11) Subchapter 27, Particulate Matter Emissions from Industrial and Other Processes and Operations.
              (12) Subchapter 29, Control of Fugitive Dust.
              (13) Subchapter 31, Control of Emission of Sulfur Compounds.

              (14) Subchapter 33, Control of Emission of Nitrogen Oxides.
              
              (15) Subchapter 35, Control of Emission of Carbon Monoxide.
              (16) Subchapter 37, Control of Emissions of Organic Materials.
              (17) Subchapter 39, Control of Emission of Organic Materials in Nonattainment Areas
              (18) Subchapter 43, Sampling and Testing Methods.
              (19) Subchapter 45, Monitoring of Emissions.
              (20) Appendix A, Allowable Emissions for Incinerators with Capacities in Excess of 100 lbs/hr.
              (21) Appendix B, Allowable Emissions for Incinerators with Capacities Less Than 100 lbs/hr.
              (22) Appendix C, Particulate Matter Emission Limits for Fuel-Burning Equipment.
              (23) Appendix E, Primary Ambient Air Quality Standards.
              (24) Appendix F, Secondary Ambient Air Quality Standards.
              (25) Appendix G, Allowable Rate of Emissions.
              (ii) The following previously approved ODEQ regulations remain in the Oklahoma SIP:
              (A) Regulation 1.4, “Air Resources Management Permits Required,” as approved by EPA on: August 25, 1983 (48 FR 38636), at 52.1920(c)(26); April 2, 1984 (49 FR 13039), at 52.1920(c)(29); July 27, 1984 (49 FR 30185), at 52.1920(c)(31); August 20, 1990 (55 FR 33907), at 52.1920(c)(34); February 12, 1991 (56 FR 5655), at 52.1920(c)(38); and July 23, 1991 (56 FR 33717), at 52.1920(c)(41).
              (B) Regulation 3.8, “Control of Emission of Hazardous Air Contaminants,” approved by EPA on August 15, 1983 (48 FR 36819), at 52.1920(c)(27).
              (iii) Additional materials—None.
              (49) Oklahoma visibility protection plan submitted by the Governor of Oklahoma on June 18, 1990.
              (i) Incorporation by reference. Oklahoma Air Pollution Control Regulations, Sections 1.4.4(f)(2), 1.4.4(f)(7), 1.4.4(f)(11), and 1.4.4(g), as amended by the Oklahoma State Department of Health on July 9, 1987, effective August 10, 1987.
              (ii) Additional information“Oklahoma Visibility Protection Plan,” submitted by the Governor of Oklahoma on June 18, 1990.
              [37 FR 10887, May 31, 1972. Redesignated at 65 FR 47328, Aug. 2, 2000]
              
                Editorial Note:
                For Federal Register citations affecting § 52.1960, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart MM—Oregon
            
              § 52.1970
              Identification of plan.
              Link to an amendment published at 85 FR 35199, June 9, 2020.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for the State of Oregon under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR Part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed as incorporated by reference in paragraphs (c) and (d) of this section with an EPA approval date prior to March 1, 2019, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with the EPA approval dates on or after March 1, 2019, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 10 certifies that the rules and regulations provided by the EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State Implementation Plan as of March 1, 2019.

              (3) Copies of the materials incorporated by reference may be inspected at EPA Region 10, 1200 Sixth Ave, Seattle, WA 98101; or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: https://www.archives.gov/federal-register/cfr/ibr-locations.html.
                
              
              (c) EPA approved regulations and statutes.
              
              
                Table 1—EPA Approved Oregon State Statutes
                
                  State citation
                  Title/subject
                  Stateeffective date
                  
                  EPA approval date
                  Explanations
                
                
                  ORS 477.515
                  Permits
                  1971
                  11/1/2001, 66 FR 55105
                  Permits required for fires on forestlands; waiver, permit conditions, smoke management plan; restricted areas, rules and excepted areas.
                
              
              
                Table 2—EPA Approved Oregon Administrative Rules (OAR) 1
                
                
                  State citation
                  Title/subject
                  State effectivedate
                  
                  EPA approval date
                  Explanations
                
                
                  
                    CHAPTER 340—DEPARTMENT OF ENVIRONMENTAL QUALITY
                  
                
                
                  
                    Division 21 General Emission Standards for Particulate Matter
                  
                
                
                  
                    Industrial Contingency Requirements for PM-10 Nonattainment Areas
                  
                
                
                  021-200
                  Purpose
                  5/1/1995
                  9/21/1999, 64 FR 51051.
                  
                
                
                  021-205
                  Relation to Other Rules
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  021-210
                  Applicability
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  021-215
                  Definitions
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  021-220
                  Compliance Schedule for Existing Sources
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  021-225
                  Wood Waste Boilers
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  021-230
                  Wood Particle Dryers at Particleboard Plants
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  021-235
                  Hardboard Manufacturing Plants
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  021-240
                  Air Conveying Systems
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  021-245
                  Fugitive Emissions
                  3/10/1993
                  2/25/1997, 62 FR 8385.
                  
                
                
                  
                    Division 200—General Air Pollution Procedures and Definitions
                  
                
                
                  200-0010
                  Purpose and Application
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  200-0020
                  General Air Quality Definitions
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  200-0025
                  Abbreviations and Acronyms
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  200-0030
                  Exceptions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  200-0035
                  Reference Materials
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                
                
                  
                    Division 202—Ambient Air Quality Standards and PSD Increments
                  
                
                
                  202-0010
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  202-0020
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Ambient Air Quality Standards
                  
                
                
                  202-0050
                  Purpose and Scope of Ambient Air Quality Standards
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  202-0060
                  Suspended Particulate Matter
                  10/16/2015
                  5/24/2018, 83 FR 24034.
                  
                
                
                  202-0070
                  Sulfur Dioxide
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  202-0080
                  Carbon Monoxide
                  7/1/2011
                  1/22/2003, 68 FR 2891.
                  
                
                
                  202-0090
                  Ozone
                  7/13/2017
                  5/24/2018, 83 FR 24034.
                  
                
                
                  202-0100
                  Nitrogen Dioxide
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  202-0130
                  Lead
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Prevention of Significant Deterioration Increments
                  
                
                
                  202-0200
                  General
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  202-0210
                  Ambient Air PSD Increments
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  202-0220
                  Ambient Air Ceilings
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                
                
                  202-0225
                  Ambient Air Quality Impact Levels for Maintenance Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                  
                    Division 204—Designation of Air Quality Areas
                  
                
                
                  204-0010
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0020
                  Designation of Air Quality Control Regions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0030
                  Designation of Nonattainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0040
                  Designation of Maintenance Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0050
                  Designation of Prevention of Significant Deterioration Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0060
                  Redesignation of Prevention of Significant Deterioration Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0070
                  Special Control Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0080
                  Motor Vehicle Inspection Boundary Designations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0090
                  Oxygenated Gasoline Control Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Designation of Areas
                  
                
                
                  204-0300
                  Designation of Sustainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0310
                  Designation of Reattainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  204-0320
                  Priority Sources
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 206—Air Pollution Emergencies
                  
                
                
                  206-0010
                  Introduction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-0020
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-0030
                  Episode State Criteria for Air Pollution Emergencies
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-0040
                  Special Conditions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-0050
                  Source Emission Reduction Plans
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-0060
                  Regional Air Pollution Authorities
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-0070
                  Operations Manual
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-8010
                  Air Pollution Episode ALERT Conditions Source Emission Reduction Plan Emissions Control Actions to be Taken as Appropriate in Alert Episode Area
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-8020
                  Air Pollution Episode WARNING Conditions Emission Reduction Plan
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-8030
                  Air Pollution Episode EMERGENCY Conditions Emission Reduction Plan
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  206-8040
                  Air Pollution Episode Conditions Due to Particulate Which is Primarily Fallout from Volcanic Activity or Windblown Dust
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 208—Visible Emissions and Nuisance Requirements
                  
                
                
                  208-0005
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  208-0010
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Visible Emissions
                  
                
                
                  208-0110
                  Visible Air Contaminant Limitations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                  
                    Fugitive Emission Requirements
                  
                
                
                  208-0210
                  Requirements for Fugitive Emissions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 209—Public Participation
                  
                
                
                  209-0010
                  Purpose
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  209-0020
                  Applicability
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  209-0030
                  Public Notice Categories and Timing
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  209-0040
                  Public Notice Information
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  209-0050
                  Public Notice Procedures
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  209-0060
                  Persons Required to be Notified
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  209-0080
                  Issuance or Denial of a Permit
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 210—Stationary Source Notification Requirements
                  
                
                
                  210-0010
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  210-0020
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Registration
                  
                
                
                  210-0100
                  Registration in General
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  210-0110
                  Registration Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  210-0120
                  Re-Registration and Maintaining Registration
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Notice of Construction and Approval of Plans
                  
                
                
                  210-0205
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  210-0215
                  Requirement
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  210-0225
                  Types of Construction/Modification Changes
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  210-0230
                  Notice to Construct
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  210-0240
                  Construction Approval
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  210-0250
                  Approval to Operate
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 212—Stationary Source Testing and Monitoring
                  
                
                
                  212-0005
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  212-0010
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Sampling, Testing and Measurement
                  
                
                
                  212-0110
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  212-0120
                  Program
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  212-0130
                  Stack Heights and Dispersion Techniques
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  212-0140
                  Methods
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  212-0150
                  Department Testing
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 214—Stationary Source Reporting Requirements
                  
                
                
                  214-0005
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  214-0010
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Reporting
                  
                
                
                  214-0100
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  214-0110
                  Request for Information
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  214-0114
                  Records; Maintaining and Reporting
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  214-0120
                  Enforcement
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  214-0130
                  Information Exempt from Disclosure
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Emissions Statements for VOC and NO
                    X
                    Sources
                  
                
                
                  214-0200
                  Purpose and Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                  214-0210
                  Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  214-0220
                  Submission of Emission Statement
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Excess Emissions and Emergency Provision
                  
                
                
                  214-0300
                  Purpose and Applicability
                  11/8/2007
                  12/27/2011, 76 FR 80747.
                  
                
                
                  214-0310
                  Planned Startup and Shutdown
                  11/8/2007
                  12/27/2011, 76 FR 80747.
                  
                
                
                  214-0320
                  Scheduled Maintenance
                  11/8/2007
                  12/27/2011, 76 FR 80747.
                  
                
                
                  214-0330
                  All Other Excess Emissions
                  11/8/2007
                  12/27/2011, 76 FR 80747.
                  
                
                
                  214-0340
                  Reporting Requirements
                  11/8/2007
                  12/27/2011, 76 FR 80747.
                  
                
                
                  214-0350
                  Enforcement Action Criteria
                  11/8/2007
                  12/27/2011, 76 FR 80747.
                  
                
                
                  214-0360
                  Emergency as an Affirmative Defense
                  11/8/2007
                  12/27/2011, 76 FR 80747.
                  
                
                
                  
                    Division 216—Air Contaminant Discharge Permits
                  
                
                
                  216-0010
                  Purpose
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0020
                  Applicability and Jurisdiction
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  216-0025
                  Types of Permits
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0030
                  Definitions
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  216-0040
                  Application Requirements
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  216-0052
                  Construction ACDPs
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0054
                  Short-Term Activity ACDPs
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0056
                  Basic ACDPs
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0060
                  General Air Contaminant Discharge Permits
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0062
                  General ACDP Attachments
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0064
                  Simple ACDPs
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0066
                  Standard ACDPs
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0068
                  Simple and Standard ACDP Attachments
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0070
                  Permitting a Source with Multiple Activities or Processes at a Single Adjacent or Contiguous Site
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0082
                  Termination or Revocation of an ACDP
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0084
                  Department-Initiated Modification
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-0090
                  Sources Subject to ACDPs and Fees
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  216-0094
                  Temporary Closure
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-8010
                  Table 1—Activities and Sources
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  216-8020
                  Table 2—Air Contaminant Discharge Permits
                  11/16/2018
                  10/31/2019, 84 FR 58324.
                  
                
                
                  
                    Division 222—Stationary Source Plant Site Emission Limits
                  
                
                
                  222-0010
                  Policy
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0020
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0030
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Criteria for Establishing Plant Site Emission Limits
                  
                
                
                  222-0035
                  General Requirements for Establishing All PSELs
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0040
                  Generic Annual PSEL
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0041
                  Source Specific Annual PSEL
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0042
                  Short Term PSEL
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0046
                  Netting Basis
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0048
                  Baseline Period and Baseline Emission Rate
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0051
                  Actual Emissions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0055
                  Unassigned Emissions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  222-0080
                  Plant Site Emission Limit Compliance
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                  222-0090
                  Combining and Splitting Sources and Changing Primary SIC Code
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 223—Regional Haze Rules
                  
                
                
                  223-0010
                  Purpose
                  12/10/2010
                  7/5/2011, 76 FR 38997.
                  
                
                
                  223-0020
                  Definitions
                  12/10/2010
                  7/5/2011, 76 FR 38997.
                  
                
                
                  223-0030
                  BART and Additional Regional Haze Requirements for the Foster-Wheeler Boiler at the Boardman Coal-Fired Power Plant (Federal Acid Rain Program Facility ORISPL Code 6106)
                  12/10/2010
                  7/5/2011, 76 FR 38997.
                  
                
                
                  223-0040
                  Federally Enforceable Permit Limits
                  12/10/2010
                  7/5/2011, 76 FR 38997.
                  
                
                
                  223-0050
                  Alternative Regional Haze Requirements for the Foster-Wheeler Boiler at the Boardman Coal-Fired Power Plant (Federal Acid Rain Program Facility ORISPL Code 6106)
                  12/10/2010
                  7/5/2011, 76 FR 38997.
                  
                
                
                  223-0080
                  Alternative Requirements for the Foster-Wheeler Boiler at the Boardman Coal-Fired Power Plant (Federal Acid Rain Program Facility ORISPL Code 6106) Based Upon Permanently Ceasing the Burning of Coal Within Five Years of EPA Approval of the Revision to the Oregon Clean Air Act State Implementation Plan Incorporating OAR Chapter 340, Division 223
                  12/10/2010
                  7/5/2011, 76 FR 38997.
                  
                
                
                  
                    Division 224—New Source Review
                  
                
                
                  224-0010
                  Applicability, General Prohibitions, General Requirements and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0020
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0025
                  Major Modification
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0030
                  New Source Review Procedural Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0034
                  Exemptions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0038
                  Fugitive and Secondary Emissions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0040
                  Review of Sources Subject to Major NSR or Type A State NSR for Compliance with Regulations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Major New Source Review
                  
                
                
                  224-0045
                  Requirements for Sources in Sustainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0050
                  Requirements for Sources in Nonattainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0055
                  Requirements for Sources in Reattainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0060
                  Requirements for Sources in Maintenance Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                  224-0070
                  Prevention of Significant Deterioration Requirements for Sources in Attainment or Unclassified Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    State New Source Review
                  
                
                
                  224-0245
                  Requirements for Sources in Sustainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0250
                  Requirements for Sources in Nonattainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0255
                  Requirements for Sources in Reattainment Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0260
                  Requirements for Sources in Maintenance Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0270
                  Requirements for Sources in Attainment and Unclassified Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Net Air Quality Benefit Emission Offsets
                  
                
                
                  224-0500
                  Net Air Quality Benefit for Sources Locating within or Impacting Designated Area
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  
                
                
                  224-0510
                  Common Offset Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  Except paragraph (3).
                
                
                  224-0520
                  Requirements for Demonstrating Net Air Quality Benefit for Ozone Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0530
                  Requirements for Demonstrating Net Air Quality Benefit for Non-Ozone Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  224-0540
                  Sources in a Designated Area Impacting Other Designated Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 225—Air Quality Analysis
                  
                
                
                  225-0010
                  Purpose and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  225-0020
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  225-0030
                  Procedural Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  225-0040
                  Air Quality Models
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  225-0045
                  Requirements for Analysis in Maintenance Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  225-0050
                  Requirements for Analysis in PSD Class I and Class III Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  225-0060
                  Requirements for Demonstrating Compliance with Standards and Increments in PSD Class I Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  225-0070
                  Requirements for Demonstrating Compliance with Air Quality Related Values Protection
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 226—General Emission Standards
                  
                
                
                  226-0005
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  226-0010
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Highest and Best Practicable Treatment and Control
                  
                
                
                  226-0100
                  Policy and Application
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  226-0110
                  Pollution Prevention
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  226-0120
                  Operating and Maintenance Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  226-0130
                  Typically Achievable Control Technology (TACT)
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                  226-0140
                  Additional Control Requirements for Stationary Sources of Air Contaminants
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Grain Loading Standards
                  
                
                
                  226-0210
                  Particulate Emission Limitations for Sources Other Than Fuel Burning Equipment, Refuse Burning Equipment and Fugitive Emissions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Particulate Emissions from Process Equipment
                  
                
                
                  226-0310
                  Emission Standard
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  226-0320
                  Determination of Process Weight
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Alternative Emission Controls
                  
                
                
                  226-0400
                  Alternative Emission Controls (Bubble)
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  226-0810
                  Particulate Matter Emissions Standards for Process Equipment
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 228—Requirements for Fuel Burning Equipment and Fuel Sulfur Content
                  
                
                
                  228-0010
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  228-0020
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Sulfur Content of Fuels
                  
                
                
                  228-0100
                  Residual Fuel Oils
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  228-0110
                  Distillate Fuel Oils
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  228-0120
                  Coal
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  228-0130
                  Exemptions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    General Emission Standards for Fuel Burning Equipment
                  
                
                
                  228-0200
                  Sulfur Dioxide Standards
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  228-0210
                  Grain Loading Standards
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 232—Emission Standards for VOC Point Sources
                  
                
                
                  232-0010
                  Introduction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0020
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0030
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0040
                  General Non-Categorical Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0050
                  Exemptions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0060
                  Compliance Determination
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0080
                  Bulk Gasoline Plants Including Transfer of Gasoline
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0085
                  Gasoline Delivery Vessel(s)
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0090
                  Bulk Gasoline Terminals Including Truck and Trailer Loading
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0100
                  Testing Vapor Transfer and Collection Systems
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0110
                  Loading Gasoline and Volatile Organic Liquids onto Marine Tank Vessels
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0120
                  Cutback and Emulsified Asphalt
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0130
                  Petroleum Refineries
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0140
                  Petroleum Refinery Leaks
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0150
                  VOC Liquid Storage
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0160
                  Surface Coating in Manufacturing
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                  232-0170
                  Aerospace Component Coating Operations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0180
                  Degreasers
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0190
                  Open Top Vapor Degreasers
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0200
                  Conveyorized Degreasers
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0210
                  Asphaltic and Coal Tar Pitch Used for Roofing Coating
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0220
                  Flat Wood Coating
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  232-0230
                  Rotogravure and Flexographic Printing
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 234—Emission Standards for Wood Product Industries
                  
                
                
                  234-0005
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  234-0010
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  Except (8) and (10).
                
                
                  
                    Wigwam Waste Burners
                  
                
                
                  234-0100
                  Wigwam Waste Burners
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  234-0140
                  Existing Administrative Agency Orders
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Kraft Pulp Mills
                  
                
                
                  234-0200
                  Statement of Policy and Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  234-0210
                  Emission Limitations
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  Except (1).
                
                
                  234-0220
                  More Restrictive Emission Limits
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  Except (2).
                
                
                  234-0240
                  Monitoring
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  Except (1).
                
                
                  234-0250
                  Reporting
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  Except (1) and (2).
                
                
                  234-0270
                  Chronic Upset Conditions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Board Products Industries (Veneer, Plywood, Particleboard, Hardboard)
                  
                
                
                  234-0500
                  Applicability and General Provisions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  234-0510
                  Veneer and Plywood Manufacturing Operations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  234-0520
                  Particleboard Manufacturing Operations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  234-0530
                  Hardboard Manufacturing Operations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  234-0540
                  Testing and Monitoring
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 236—Emission Standards for Specific Industries
                  
                
                
                  236-0005
                  Applicability and Jurisdiction
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  236-0010
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Hot Mix Asphalt Plants
                  
                
                
                  236-0400
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  236-0410
                  Control Facilities Required
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  236-0420
                  Other Established Air Quality Limitations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  236-0440
                  Ancillary Sources of Emission—Housekeeping of Plant Facilities
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  236-8010
                  Process Weight Table
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  
                
                
                  
                    Division 240—Rules for Areas with Unique Air Quality Needs
                  
                
                
                  240-0010
                  Purpose
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0020
                  Emission Limitations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0030
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0050
                  Compliance Testing Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                  
                    The Medford-Ashland Air Quality Maintenance Area and the Grants Pass Urban Growth Area
                  
                
                
                  240-0100
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0110
                  Wood Waste Boilers
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0120
                  Veneer Dryer Emission Limitations
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0130
                  Air Conveying Systems (Medford-Ashland AQMA Only)
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0140
                  Wood Particle Dryers at Particleboard Plants
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0150
                  Hardboard Manufacturing Plants
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0160
                  Wigwam Waste Burners
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0180
                  Control of Fugitive Emissions (Medford-Ashland AQMA Only)
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0190
                  Requirement for Operation and Maintenance Plans (Medford-Ashland AQMA Only)
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0210
                  Continuous Monitoring
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0220
                  Source Testing
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0250
                  Open Burning
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    La Grande Urban Growth Area
                  
                
                
                  240-0300
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0320
                  Wood-Waste Boilers
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0330
                  Wood Particle Dryers at Particleboard Plants
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0340
                  Hardboard Manufacturing Plants
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0350
                  Air Conveying Systems
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0360
                  Fugitive Emissions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    The Lakeview Urban Growth Area
                  
                
                
                  240-0400
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0410
                  Control of Fugitive Emissions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0420
                  Requirement for Operation and Maintenance Plans
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0430
                  Source Testing
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0440
                  Open Burning
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Klamath Falls Nonattainment Area
                  
                
                
                  240-0500
                  Applicability
                  12/11/2012
                  8/25/2015, 80 FR 51470.
                  
                
                
                  240-0510
                  Opacity Standard
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0520
                  Control of Fugitive Emissions
                  12/11/2012
                  8/25/2015, 80 FR 51470.
                  
                
                
                  240-0530
                  Requirement for Operation and Maintenance Plans
                  12/11/2012
                  8/25/2015, 80 FR 51470.
                  
                
                
                  240-0540
                  Compliance Schedule for Existing Industrial Sources
                  12/11/2012
                  8/25/2015, 80 FR 51470.
                  
                
                
                  240-0550
                  Requirements for New Sources When Using Residential Wood Fuel-Fired Device Offsets
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Real and Permanent PM
                    2.5
                    and PM
                    10
                    Offsets
                  
                
                
                  240-0560
                  Real and Permanent PM2.5 and PM10 Offsets
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Klamath Falls Nonattainment Area Contingency Measures
                  
                
                
                  240-0570
                  Applicability
                  12/11/2012
                  6/6/2016, 81 FR 36176.
                  
                
                
                  240-0580
                  Existing Industrial Sources Control Efficiency
                  12/11/2012
                  6/6/2016, 81 FR 36176.
                  
                
                
                  
                  240-0610
                  Continuous Monitoring for Industrial Sources
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  240-0620
                  Contingency Measures: New Industrial Sources
                  12/11/2012
                  6/6/2016, 81 FR 36176.
                  
                
                
                  240-0630
                  Contingency Enhanced Curtailment of Use of Solid Fuel Burning Devices and Fireplaces
                  12/11/2012
                  6/6/2016, 81 FR 36176.
                  
                
                
                  
                    Division 242—Rules Applicable to the Portland Area
                  
                
                
                  242-0010
                  What is the Employee Commute Options Program?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0020
                  Who is Subject to ECO?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0030
                  What Does ECO Require?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0040
                  How Does the Department Enforce ECO?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0050
                  Definitions of Terms Used in These Rules
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0060
                  Should All Employees at a Work Site be Counted?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0070
                  What are the Major Requirements of ECO?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0080
                  What are the Registration Requirements?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0090
                  What are the Requirements for an Employee Survey?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0100
                  Special Requirements for Employers Intending to Comply Without an Approved Plan
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0110
                  What if an Employer Does Not Meet the Target Auto Trip Rate?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0120
                  How Will Employers Demonstrate Progress Toward the Target Auto Trip Rate?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0130
                  What is the Schedule Employers Must Follow to Implement ECO?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0140
                  How Should Employers Account for Changes in Work Force Size?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0150
                  How Can an Employer Reduce Auto Commute Trips to a Work Site?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0160
                  What Should be Included in an Auto Trip Reduction Plan?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0170
                  When Will the Department Act on a Submitted Auto Trip Reduction Plan?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0180
                  What is a Good Faith Effort?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0190
                  How Does the ECO Program Affect New Employers, Expanding Employers and Employers Relocating Within the Portland AQMA?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0200
                  Can a New or Relocating Employer Comply with ECO Through Restricted Parking Ratios?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0210
                  Can an Existing Employer Comply with ECO Through Restricted Parking Ratios?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  
                  242-0220
                  What if an Employer Has More Than One Work Site Within the Portland AQMA?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0230
                  Can Employers Submit a Joint Plan?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0240
                  Are There Alternatives to Trip Reduction?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0250
                  What Alternatives Qualify as Equivalent Emission Reductions?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0260
                  Can Employers Get Credit for Existing Trip Reduction Programs?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0270
                  Are Exemptions Allowed if an Employer is Unable to Reduce Trips or Take Advantage of Alternate Compliance Options?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0280
                  Participation in the Industrial Emission Management Program
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  242-0290
                  What Kind of Records Must be Kept and for How Long?
                  4/12/2007
                  12/19/2011, 76 FR 78571.
                  
                
                
                  
                    Voluntary Maximum Parking Ratio Program
                  
                
                
                  242-0300
                  What is the Voluntary Parking Ratio Program?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0310
                  Who can Participate in the Voluntary Parking Ratio Program?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0320
                  Definitions of Terms and Land Uses
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0330
                  How Does a Property Owner Comply with the Voluntary Parking Ratio Program?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0340
                  What are the Incentives for Complying with the Voluntary Parking Ratio Program?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0350
                  Why Do I Need a Parking Ratio Permit?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0360
                  What is Required to Obtain a Parking Ratio Permit?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0370
                  How is the Parking Ratio Program Enforced?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0380
                  When Will the Department Act on a Submitted Permit Application?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  242-0390
                  What are the Applicable Parking Ratios?
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  
                    Industrial Emission Management Program
                  
                
                
                  242-0400
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  242-0410
                  Definition of Terms
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  242-0420
                  Unused PSEL Donation Program
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  242-0430
                  Industrial Growth Allowances
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  242-0440
                  Industrial Growth Allowance Allocation
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Gasoline Vapors from Gasoline Transfer and Dispensing Operations
                  
                
                
                  242-0500
                  Purpose and Applicability
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  242-0510
                  Definitions
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  
                  242-0520
                  General Provisions
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  
                    Motor Vehicle Refinishing
                  
                
                
                  242-0600
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  242-0610
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  242-0620
                  Requirements for Motor Vehicle Refinishing in Portland AQMA
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  242-0630
                  Inspecting and Testing Requirements
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Division 244—Oregon Federal Hazardous Air Pollutant Program 2 3
                  
                
                
                  
                    General Provisions for Stationary Sources
                  
                
                
                  244-0030
                  Definitions
                  4/16/2015
                  10/27/2015, 80 FR 65655
                  Only to the extent needed to implement the requirements for gasoline dispensing facilities in division 244 that are approved into the SIP.
                
                
                  
                    Emission Standards for Gasoline Dispensing Facilities
                  
                
                
                  244-0232
                  Purpose
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  244-0234
                  Affected Sources
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  244-0236
                  Affected Equipment or Processes
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  244-0238
                  Compliance Dates
                  4/16/2015
                  10/27/2015, 80 FR 65655
                  Except (1)(a) and (2)(c).
                
                
                  
                    Emission Limitations and Management Practices
                  
                
                
                  244-0239
                  General Duties to Minimize Emissions
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  244-0240
                  Work Practice and Submerged Fill Requirements
                  4/16/2015
                  10/27/2015, 80 FR 65655
                  Except (1)(b) and (c).
                
                
                  244-0242
                  Vapor Balance Requirements
                  4/16/2015
                  10/27/2015, 80 FR 65655
                  Including tables 2 and 3. Except (4)(c) and (d).
                
                
                  
                    Testing and Monitoring Requirements
                  
                
                
                  244-0244
                  Testing and Monitoring Requirements
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  
                    Notifications, Records, and Reports
                  
                
                
                  244-0246
                  Notifications
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  244-0248
                  Recordkeeping Requirements
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  244-0250
                  Reporting Requirements
                  4/16/2015
                  10/27/2015, 80 FR 65655.
                  
                
                
                  244-0252
                  General Provision Applicability
                  12/31/2008
                  10/27/2015, 80 FR 65655.
                  
                
                
                  
                    Division 250—General Conformity
                  
                
                
                  250-0010
                  Purpose
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  250-0020
                  Applicability
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  250-0030
                  Definitions
                  10/16/2015
                  5/24/2018, 83 FR 24034.
                  
                
                
                  250-0040
                  Conformity Analysis
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  250-0050
                  Reporting Requirements
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  250-0060
                  Public Participation
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  250-0070
                  Frequency of Conformity Determinations
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  250-0080
                  Criteria for Determining Conformity of General Federal Actions
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  250-0090
                  Procedures for Conformity Determinations of General Federal Actions
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  
                  250-0100
                  Mitigation of Air Quality Impacts
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  
                    Division 252—Transportation Conformity
                  
                
                
                  252-0010
                  Propose
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  252-0030
                  Definitions
                  3/5/2010
                  10/4/2012, 77 FR 60627.
                  
                
                
                  252-0060
                  Consultation
                  3/5/2010
                  10/4/2012, 77 FR 60627.
                  
                
                
                  252-0070
                  Timeframe of Conformity Determinations
                  3/5/2010
                  10/4/2012, 77 FR 60627
                  Except last two sentences.
                
                
                  252-0230
                  Written Comments
                  3/5/2010
                  10/4/2012, 77 FR 60627.
                  
                
                
                  
                    Division 256—Motor Vehicles
                  
                
                
                  256-0010
                  Definitions
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  
                    Visible Emissions
                  
                
                
                  256-0100
                  Visible Emissions—General Requirements, Exclusions
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  256-0130
                  Motor Vehicle Fleet Operation
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  
                    Certification of Pollution Control Systems
                  
                
                
                  256-0200
                  County Designations
                  10/14/1999
                  11/22/2004, 69 FR 67819.
                  
                
                
                  
                    Emission Control System Inspection
                  
                
                
                  256-0300
                  Scope
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  256-0310
                  Government-Owned Vehicle, Permanent Fleet Vehicle and United States Government Vehicle Testing
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  256-0330
                  Department of Defense Personnel Participating in the Privately Owned Vehicle Import Control Program
                  10/14/1999
                  11/24/2004, 69 FR 67819.
                  
                
                
                  256-0340
                  Light Duty Motor Vehicle Emission Control Test Method for Enhanced Program
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  256-0350
                  Light Duty Motor Vehicle Emission Control Test Method for Enhanced Program
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  256-0355
                  Emissions Control Test Method for OBD Test Program
                  10/25/2000
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0356
                  Emissions Control Test Method for On-Site Vehicle Testing for Automobile Dealerships
                  10/4/2001
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0370
                  Renewal of Registration for Light Duty Motor Vehicles and Heavy Duty Gasoline Motor Vehicles Temporarily Operating Outside of Oregon
                  10/14/1999
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0380
                  Light Duty Motor Vehicle Emission Control Test Criteria for Basic Program
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  256-0390
                  Heavy Duty Gasoline Motor Vehicle Emission Control Test Criteria
                  7/12/2005
                  12/19/2011, 76 FR 78571.
                  
                
                
                  256-0400
                  Light Duty Motor Vehicle Emission Control Standards for Basic Program
                  10/14/1999
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0410
                  Light Duty Motor Vehicle Emission Control Standards for Basic Program
                  10/14/1999
                  11/22/2004, 69 FR 67819.
                  
                
                
                  
                  256-0420
                  Heavy-Duty Gasoline Motor Vehicle Emission Control Standards
                  10/14/1999
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0440
                  Criteria for Qualifications of Persons Eligible to Inspect Motor Vehicles and Motor Vehicle Pollution Control Systems and Execute Certificates
                  10/25/2000
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0450
                  Gas Analytical System Licensing Criteria for Basic Program
                  10/14/1999
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0460
                  Gas Analytical System Licensing Criteria for Enhanced Program
                  10/14/1999
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0465
                  Test Equipment Licensing Criteria for OBD Test Program
                  10/25/2000
                  11/22/2004, 69 FR 67819.
                  
                
                
                  256-0470
                  Agreement with Independent Contractor; Qualifications of Contractor; Agreement Provisions
                  10/14/1999
                  11/22/2004; 69 FR 67819.
                  
                
                
                  
                    Division 258—Motor Vehicle Fuel Specifications
                  
                
                
                  258-0010
                  Definitions
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  
                    Oxygenated Gasoline
                  
                
                
                  258-0100
                  Policy
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0110
                  Purpose and General Requirements
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0120
                  Sampling and Testing for Oxygen Content
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0130
                  Compliance Options
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0140
                  Per Gallon Oxygen Content Standard
                  10/14/1999
                  1/22/2003, 69 FR 2891.
                  
                
                
                  258-0150
                  Average Oxygen Content Standard
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0160
                  Minimum Oxygen Content
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0170
                  Oxygenated Gasoline Blending
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0180
                  Registration
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0190
                  CAR, Distributor and Retail Outlet Operating Permits
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0200
                  Owners of Gasoline and Terminals, Distributors and Retail Outlets Required to Have Indirect Source Operating Permits
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0210
                  Recordkeeping
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0220
                  Reporting
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0230
                  Prohibited Activities
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0240
                  Inspection and Sampling
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0250
                  Liability for Violation of a Prohibited Activity
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0260
                  Defenses for Prohibited Activities
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0270
                  Inability to Produce Conforming Gasoline Due to Extraordinary Circumstances
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0280
                  Quality Assurance Program
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0290
                  Attest Engagements Guidelines When Prohibited Activities Alleged
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0300
                  Dispenser Labeling
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  258-0310
                  Contingency Provision for Carbon Monoxide Nonattainment Areas
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  
                  
                    Standard for Automotive Gasoline
                  
                
                
                  258-0400
                  Reid Vapor Pressure for Gasoline
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  
                    Division 262—Heat Smart Program for Residential Woodstoves and Other Solid Fuel Heating Devices
                  
                
                
                  262-0400
                  Purpose and Applicability of Rules
                  3/15/2011
                  6/20/2013, 78 FR 37124.
                  
                
                
                  262-0450
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  262-0500
                  Certification of Solid Fuel Burning Devices for Sale and New
                  3/15/2011
                  6/20/2013, 78 FR 37124.
                  
                
                
                  262-0600
                  New and Used Solid Fuel Burning Devices
                  5/17/2012
                  6/20/2013, 78 FR 37124.
                  
                
                
                  262-0700
                  Removal and Destruction of Used Solid Fuel Burning Devices
                  3/15/2011
                  6/20/2013, 78 FR 37124.
                  
                
                
                  262-0800
                  Wood Burning and Other Heating Devices Curtailment Program
                  3/15/2011
                  6/20/2013, 78 FR 37124.
                  
                
                
                  262-0900
                  Materials Prohibited from Burning
                  3/15/2011
                  6/20/2013, 78 FR 37124.
                  
                
                
                  262-1000
                  Wood Burning Contingency Measures for PM2.5 Nonattainment Areas
                  12/11/2012
                  6/6/2016, 81 FR 36176.
                  
                
                
                  
                    Division 264—Rules for Open Burning
                  
                
                
                  264-0010
                  How to Use These Open Burning Rules
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0020
                  Policy
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0030
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0040
                  Exemptions, Statewide
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0050
                  General Requirements Statewide
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0060
                  General Prohibitions Statewide
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0070
                  Open Burning Conditions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0075
                  Delegation of Authority
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0078
                  Open Burning Control Areas
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0080
                  County Listing of Specific Open Burning Rules
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Open Burning Requirements
                  
                
                
                  264-0100
                  Baker, Clatsop, Crook, Curry, Deschutes, Gilliam, Grant, Harney, Hood River, Jefferson, Klamath, Lake, Lincoln, Malheur, Morrow, Sherman, Tillamook, Umatilla, Union, Wallowa, Wasco and Wheeler Counties
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0110
                  Benton, Linn, Marion, Polk, and Yamhill Counties
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0120
                  Clackamas County
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0130
                  Multnomah County
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0140
                  Washington County
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0150
                  Columbia County
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0160
                  Lane County
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0170
                  Coos, Douglas, Jackson and Josephine Counties
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0175
                  Klamath County
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  264-0180
                  Letter Permits
                  4/16/2015
                  10/11/2017, 82 FR 47122
                  
                
                
                  
                    Division 266—Field Burning Rules (Willamette Valley)
                  
                
                
                  266-0010
                  Introduction
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0020
                  Policy
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0030
                  Definitions
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  
                  266-0040
                  General Requirements
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0050
                  Registration, Permits, Fees, Records
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0060
                  Acreage Limitations, Allocations
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0070
                  Daily Burning Authorization Criteria
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0080
                  Burning by Public Agencies (Training Fires)
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0090
                  Preparatory Burning
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0100
                  Experimental Burning
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0110
                  Emergency Burning Cessation
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0120
                  Propane Flaming
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  266-0130
                  Stack Burning
                  10/14/1999
                  1/22/2003, 68 FR 2891.
                  
                
                
                  
                    Division 268—Emission Reduction Credits
                  
                
                
                  268-0010
                  Applicability
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  268-0020
                  Definitions
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  268-0030
                  Emission Reduction Credits
                  4/16/2015
                  10/11/2017, 82 FR 47122.
                  
                
                
                  
                    Oregon Department of Forestry—Chapter 629
                  
                
                
                  629-24-301
                  Maintenance of Productivity and Related Values
                  8/1/1987
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  629-43-043
                  Smoke Management Plan
                  4/13/1987
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  
                    Department of Oregon State Police
                  
                
                
                  
                    Office of State Fire Marshall—Chapter 837
                  
                
                
                  
                    Division 110—Field Burning and Propaning Rules
                  
                
                
                  837-110-0010
                  Field Preparation
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0020
                  Firefighting Water Supplies
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0030
                  Firefighting Equipment
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0040
                  Ignition Criteria
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0050
                  Prohibited Use
                  2/7/1989
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0060
                  Communication
                  2/7/1989
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0070
                  Fire Safety Watch
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0080
                  Fire Safety Buffer Zones
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0090
                  Ban on Burning
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  
                    Propaning
                  
                
                
                  837-110-0110
                  Field Preparation
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0120
                  Firefighting Water Supplies
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0130
                  Firefighting Equipment
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0140
                  Communication
                  2/7/1989
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0150
                  Fire Safety Watch
                  2/7/1994
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  837-110-0160
                  Ban on Burning
                  8/11/1993
                  11/1/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  1 The EPA approves the requirements in Table 2 of this paragraph (c) only to the extent they apply to (1) pollutants for which NAAQS have been established (criteria pollutants) and precursors to those criteria pollutants as determined by the EPA for the applicable geographic area; and (2) any additional pollutants that are required to be regulated under Part C of Title I of the CAA, but only for the purposes of meeting or avoiding the requirements of Part C of Title I of the CAA.
                
                  2 Only for the Portland-Vancouver, Medford-Ashland, and Salem-Keizer Area Transportation Study air quality management areas, as well as all of Clackamas, Multnomah, and Washington counties.
                
                  3 This approval is for the purpose of regulating volatile organic compound (VOC) emissions.
              
              
                Table 3—EPA Approved City and County Ordinances
                
                  Agency and ordinance
                  Title or subject
                  Date
                  EPA approval date
                  Explanations
                
                
                  City of Grants Pass Ordinance No. 4671
                  Bans Open Burning
                  7/23/1990 (city approved)
                  12/17/1993, 58 FR 65934
                  Grants Pass PM-10 Attainment Plan.
                
                
                  City of Eugene Ordinance No. 19731
                  An Ordinance Restricting the Use of Solid Fuel Space Heating Devices During Air Pollution Episodes
                  11/5/1990 (city approved)
                  8/24/1994, 59 FR 43483
                  Eugene-Springfield PM-10 Attainment Plan.
                
                
                  
                  Lane County Ordinance No. 9-90 (Alternative 2)
                  Restricts Use of Solid Fuel Space Heating Devices During Air Pollution Episodes
                  12/19/1990 (county enacted)
                  8/24/1994, 59 FR 43483
                  Eugene-Springfield PM-10 Attainment Plan.
                
                
                  City of Springfield Ordinance No. 5546
                  Restricts Use of Solid Fuel Space Heating Devices During Air Pollution Episodes
                  12/17/1990 (city approved)
                  8/24/1994, 59 FR 43483
                  Eugene-Springfield PM-10 Attainment Plan.
                
                
                  Union County Ordinance 1991-6
                  Field Burning Smoke Management Program
                  6/5/1991 (county passed)
                  2/15/1995, 60 FR 8563
                  La Grande PM-10 Attainment Plan.
                
                
                  City of Klamath Falls Ordinance 6630
                  An Ordinance Consenting to the Application of the Klamath County Air Quality Program Ordinance Within City Limits
                  9/16/1991 (city approval)
                  4/14/1997, 62 FR 18047
                  Klamath Falls PM-10 Attainment Plan.
                
                
                  City of Oakridge Ordinance 815
                  Restricts Use of Solid Fuel Space Heating Devices During Air Pollution Episodes
                  8/15/96 (city approved)
                  3/15/1999, 64 FR 12751
                  Oakridge PM-10 Attainment Plan.
                
                
                  Town of Lakeview Resolution No. 402
                  Establishes a Lakeview Air Quality Improvement Program
                  2/28/1994 (town passed)
                  9/21/1999, 64 FR 51051
                  Lakeview PM-10 Attainment Plan.
                
                
                  Lake County Commissioners Resolution
                  Establishment of a Lakeview Urban Growth Boundary Air Quality Improvement Program
                  3/15/1995 (county passed)
                  9/21/1999, 64 FR 51051
                  Lakeview PM-10 Attainment Plan.
                
                
                  Town of Lakeview Ordinance No. 748
                  Prohibits Use of Solid Fuel Burning Devices, Provides Certain Exemptions and Establishes Enforcement Controls
                  2/28/1995 (town adopted)
                  9/21/1999, 64 FR 51051
                  Lakeview PM-10 Attainment Plan.
                
                
                  Town of Lakeview Ordinance No. 749
                  Prohibits Waste Burning; Restricts Open Burning, Repeals Ordinance No. 581
                  2/28/1995 (town adopted)
                  9/21/1999, 64 FR 51051
                  Lakeview PM-10 Attainment Plan.
                
                
                  Lake County Ordinance No. 29
                  Prohibits Use of Solid Fuel Burning Devices, Provides Certain Exemptions and Establishes Enforcement Controls
                  3/15/1995 (county adopted)
                  9/21/1999, 64 FR 51051
                  Lakeview PM-10 Attainment Plan.
                
                
                  Lake County Ordinance No. 30
                  Prohibits Waste Burning and Restricts Open Burning
                  3/15/1995 (county adopted)
                  9/21/1999, 64 FR 51051
                  Lakeview PM-10 Attainment Plan.
                
                
                  Medford Ordinance No. 6484
                  Woodstove Curtailment
                  11/03/1989 (city approved)
                  7/24/2002, 67 FR 48388
                  Medford Carbon Monoxide (CO) Maintenance Plan.
                
                
                  Union County Ordinance No. 1992-4
                  Management and Control of Field Burning
                  7/1/1992 (county effective)
                  11/01/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  Jefferson County Ordinance No. 0-58-89
                  Management and Control of Field Burning
                  5/31/1989 (county passed)
                  11/01/2001, 66 FR 55105
                  Statewide Visibility Plan.
                
                
                  Codified Ordinances of Jackson County 1810.01
                  Definitions
                  5/2/1990 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County 1810.02
                  Exceptions to chapter
                  8/22/2001 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County 1810.03
                  Requirements for solid fuel heating device installation
                  12/20/1989 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County 1810.04
                  Solid fuel burning device omission standard
                  5/02/1990 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County 1810.05
                  Restriction of woodburning and emissions on high pollution days
                  5/02/1990 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County 1810.06
                  Trackout
                  12/04/1985 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County 1810.07
                  Open burning
                  8/22/2001 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  
                  Codified Ordinances of Jackson County 1810.08
                  Burning of material emitting dense smoke or noxious odors in solid fuel burning devices
                  12/20/1989 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County Exhibit A
                  [Map 1]
                  5/02/1990 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County Exhibit B
                  Proposed Curtailment Boundary Jackson County
                  5/02/1990 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County Exhibit C
                  [Map 2]
                  5/02/1990 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Codified Ordinances of Jackson County Exhibit D
                  Boundary Description Medford-Ashland Air Quality Maintenance Area
                  5/02/1990 (county passed)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Code of the City of Medford, Oregon: 5.550
                  Outside Burning
                  3/16/2000 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Code of the City of Medford, Oregon: 7.220
                  Definitions
                  9/17/1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Code of the City of Medford, Oregon: 7.222
                  Operation of Solid Fuel Burning Device Prohibition
                  9/17/1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Code of the City of Medford, Oregon: 7.224
                  Exemptions
                  9/17/1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Code of the City of Medford, Oregon: 7.240
                  Installation of Solid-Fuel Heating Devices
                  8/02/1990 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Code of the City of Medford, Oregon: 7.242
                  Prohibited Materials
                  9/17/1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Central Point Municipal Code: 8.01.010
                  Definitions
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Central Point Municipal Code: 8.01.012
                  Requirements for solid fuel burning device installation
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Central Point Municipal Code: 8.01.014
                  Solid fuel burning device emission standard
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Central Point Municipal Code: 8.01.020
                  Operation of solid fuel device prohibition
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Central Point Municipal Code: 8.01.030
                  Exemptions
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Central Point Municipal Code: 8.01.032
                  Prohibited materials
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Central Point Municipal Code: 8.04.040 H
                  Penalty and abatement
                  1979 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Central Point Municipal Code: 8.04.095
                  Trackout prohibited
                  1994 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 10.30.005
                  Definitions
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 10.30.010
                  Outdoor and Indoor Burning Restricted
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 10.30.020
                  Period When Outdoor Burning is Authorized
                  2000 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 10.30.030
                  Requirements for Permitted Fires
                  1993 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  
                  City of Ashland Municipal Code: 10.30.040
                  Permits Required
                  1993 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 9.24.010
                  Definitions
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 9.24.020
                  Requirements for Solid Fuel Heating Device Installation
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 9.24.030
                  Solid Fuel Burning Device Emission Standard
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 9.24.040
                  Restriction of Woodburning an Emissions on High Pollution Days
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Ashland Municipal Code: 9.24.050
                  Prohibited Materials
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Talent Ordinance #565
                  An ordinance of the city of Talent adopting a uniform fire code
                  8/20/1992 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Talent Ordinance #98-635-0
                  An ordinance regulating the use of solid fuel burning devices within the city of Talent, Oregon
                  3/04/1998 (city approved)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Phoenix Code: 8.16.050
                  Burn days
                  1982 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Phoenix Code: 8.16.090
                  Prohibited materials
                  1982 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Phoenix Code: 8.20.010
                  Definitions
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Phoenix Code: 8.20.020
                  Requirements for solid fuel heating device installation
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Phoenix Code: 8.20.030
                  Solid fuel burning device emission standard
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Phoenix Code: 8.20.040
                  Restriction of woodburning and emissions on high pollution days
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Phoenix Code: 8.20.050
                  Prohibited materials
                  1998 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Jacksonville Code: Ordinance 375
                  An ordinance amending chapter 8.08.100 of the Jacksonville Municipal Code
                  4/21/1992 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Jacksonville Code Chapter 8.10
                  Woodheating
                  February 1992 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Eagle Point Code: 8.08.160
                  Outside burning of refuse or rubbish
                  2000 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Eagle Point Code: 8.08.170
                  Open burning restricted
                  1990 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Eagle Point Code: 8.08.180
                  Purposes for open burning permit
                  1990 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Eagle Point Code: 8.08.190
                  Times when open burning fire allowed
                  1990 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  City of Eagle Point Code: 8.08.200
                  Public nuisance
                  1990 (city effective)
                  6/19/2006, 71 FR 35163
                  Medford-Ashland PM-10 Attainment Plan.
                
                
                  Klamath County Ordinance 63.06
                  Chapter 406—Klamath County Clean Air Ordinance 63.06
                  12/31/2012 (county effective)
                  08/25/2015, 80 FR 51470
                  Except 406.300 and 406.400 Klamath Falls PM2.5 Attainment Plan.
                
                
                  City of Oakridge Ordinance No. 920
                  An Ordinance Amending Section 7 of Ordinance 914 and Adopting New Standards for the Oakridge Air Pollution Control Program
                  10/20/2016 (county approved)
                  2/08/2018, 83 FR 5537
                  Oakridge PM-2.5 Attainment Plan. Only with respect to Sections 1, 2(1), 2(2), 3, 4, 5 and 7.
                
              
              
              
                Table 4—EPA Approved Lane Regional Air Protection Agency (LRAPA) Rules for Oregon 1
                
                
                  LRAPA citation
                  Title/subject
                  Stateeffective
                    date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Title 11—Policy and General Provisions
                  
                
                
                  11-005
                  Policy
                  10/9/1979
                  9/9/1993, 58 FR 47385.
                
                
                  11-010
                  Construction and Validity
                  10/9/1979
                  9/9/1993, 58 FR 47385.
                
                
                  
                    Title 12—General Provisions and Definitions
                  
                
                
                  12-001
                  General
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  12-005
                  Definitions
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  12-010
                  Abbreviations and Acronyms
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  12-020
                  Exceptions
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  12-025
                  Reference Materials
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  
                    Title 16—Home Wood Heating Curtailment Program Enforcement
                  
                
                
                  16-001
                  Purpose
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-010
                  Definitions
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-100
                  Civil Penalty Schedule
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-110
                  Classification of Violations
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-120
                  Notice of Violation
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-130
                  Appeal of Civil Penalty
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-140
                  Conducting Contested Case Evidentiary Hearings
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-150
                  Evidentiary Rules
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-160
                  Final Orders
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  16-170
                  Default Orders
                  7/13/1993
                  8/24/1994, 59 FR 43483.
                
                
                  
                    Title 29—Designation of Air Quality Areas
                  
                
                
                  29-0010
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  29-0020
                  Designation of Air Quality Control Regions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  29-0030
                  Designation of Nonattainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  29-0040
                  Designation of Maintenance Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  29-0050
                  Designation of Prevention of Significant Deterioration Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  29-0060
                  Redesignation of Prevention of Significant Deterioration Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  29-0070
                  Special Control Areas
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  29-0080
                  Motor Vehicle Inspection Boundary Designations
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  29-0090
                  Oxygenated Gasoline Control Areas
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Designation of Areas
                  
                
                
                  29-0300
                  Designation of Sustainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  29-0310
                  Designation of Reattainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  29-0320
                  Priority Sources
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 30—Incinerator Regulations
                  
                
                
                  30-010
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  30-015
                  Best Available Control Technology for Solid and Infectious Waste Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  30-020
                  Emission Limitations for Solid and Infectious Waste Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274
                  Except (2) and (8).
                
                
                  30-025
                  Design and Operation for Solid and Infectious Waste Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274
                  Except (9).
                
                
                  30-030
                  Continuous Emission Monitoring for Solid and Infectious Waste Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274
                  Except (1)(I) and (2)(E).
                
                
                  30-035
                  Reporting and Testing for Solid and Infectious Waste Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  30-040
                  Compliance for Solid and Infectious Waste Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  
                  30-045
                  Emission Limitations of Crematory Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274
                  Except (3).
                
                
                  30-050
                  Design and Operation of Crematory Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  30-055
                  Monitoring and Reporting for Crematory Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  30-060
                  Compliance of Crematory Incinerators
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 31—Public Participation
                  
                
                
                  31-0010
                  Purpose
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  31-0020
                  Applicability
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  31-0030
                  Public Notice Categories and Timing
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  31-0040
                  Public Notice Information
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  31-0050
                  Public Notice Procedures
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  31-0060
                  Persons Required to be Notified
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  31-0080
                  Issuance or Denial of Permit
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 32—Emission Standards
                  
                
                
                  32-001
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-005
                  Highest and Best Practicable Treatment and Control Required
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-006
                  Pollution Prevention
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-007
                  Operating and Maintenance Requirements
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-008
                  Typically-Achievable Control Technology Requirements
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-009
                  Additional Control Requirements for Stationary Sources of Air Contaminants
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-010
                  Visible Air Contaminant Limitations
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-015
                  Particulate Matter Emission Limitations for Sources Other than Fuel Burning Equipment, Refuse Burning Equipment, and Fugitive Emissions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-020
                  Particulate Matter Weight Standards—Existing Combustion Sources
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-030
                  Particulate Matter Weight Standards—New Combustion Sources
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-045
                  Process Weight Emission Limitations and Determination of Process Weight
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-050
                  Concealment and Masking of Emissions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-060
                  Air Conveying Systems
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Gaseous Emission Limitations
                  
                
                
                  32-065
                  Sulfur Content of Fuels
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-070
                  Sulfur Dioxide Emission Limitations
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-090
                  Other Emissions
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  32-100
                  Alternative Emission Controls (Bubble)
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  32-8010
                  Particulate Matter Emissions Standards for Process Equipment
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 33—Prohibited Practices and Control of Special Classes of Industry
                  
                
                
                  33-005
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  33-060
                  Board Products Industries (Hardboard, Particleboard, Plywood, Veneer)
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  33-065
                  Charcoal Producing Plants
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                  33-070
                  Kraft Pulp Mills
                  3/23/2018
                  10/5/2018, 83 FR 50274
                  Except in (1) the definitions of “non-condensables”, “other sources”, and “TRS”, (3)(a), (4)(b) (5)(b), (6)(a), and (6)(b).
                
                
                  33-500
                  Particulate Matter Emissions Standards for Process Equipment
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 34—Stationary Source Notification Requirements
                  
                
                
                  34-005
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-010
                  Applicability
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-015
                  Request for Information
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-016
                  Records: Maintaining and Reporting
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-017
                  Enforcement; Credible Evidence
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-020
                  Information Exempt from Disclosure
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Registration
                  
                
                
                  34-025
                  Registration is General
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-030
                  Source Registration Requirements and Re-Registration and Maintaining Registration
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Notice of Construction and Approval of Plans
                  
                
                
                  34-034
                  Requirements for Construction
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-035
                  Types of Construction/Modification Changes
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-036
                  Notice to Construct
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-037
                  Construction Approval
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  34-038
                  Approval to Operate
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 35—Stationary Source Testing and Monitoring
                  
                
                
                  35-0010
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Sampling, Testing and Measurement
                  
                
                
                  35-0110
                  Applicability
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  35-0120
                  Program
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  35-0130
                  Stack Heights and Dispersion Techniques
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  35-0140
                  Methods
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  35-0150
                  LRAPA Testing
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 37—Air Contaminant Discharge Permits
                  
                
                
                  37-0010
                  Purpose
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  37-0020
                  Applicability and Jurisdiction
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  37-0025
                  Types of Permits
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0030
                  Definitions
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  37-0040
                  Application Requirements
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  37-0052
                  Construction ACDP
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0054
                  Short Term Activity ACDPs
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0056
                  Basic ACDPs
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0060
                  General Air Contaminant Discharge Permits
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0062
                  General ACDP Attachments
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0064
                  Simple ACDPs
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0066
                  Standard ACDPs
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0068
                  Simple and Standard ACDP Attachments
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                  37-0070
                  Permitting a Source with Multiple Activities or Processes at a Single Adjacent or Contiguous Site
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0082
                  Termination or Revocation of an ACDP
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0084
                  LRAPA-Initiated Modification
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-0090
                  Sources Subject to ACDPs and Fees
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  37-0094
                  Temporary Closure
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-8010
                  Table 1—Activities and Sources
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  37-8020
                  Table 2—Air Contaminant Discharge Permit
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  
                    Title 38—New Source Review
                  
                
                
                  38-0010
                  Applicability and General Prohibitions, General Requirements and Jurisdiction
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0020
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0025
                  Major Modification
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0030
                  New Source Review Procedural Requirements
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0034
                  Exemptions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0038
                  Fugitive and Secondary Emissions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0040
                  Review of Sources Subject to Major NSR or Type A State NSR for Compliance With Regulations
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Major New Source Review
                  
                
                
                  38-0045
                  Requirements for Sources in Sustainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0050
                  Requirements for Sources in Nonattainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0055
                  Requirements for Sources in Reattainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0060
                  Records; Maintaining and Reporting
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0070
                  Prevention of Significant Deterioration Requirements for Sources in Attainment or Unclassified Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    State New Source Review
                  
                
                
                  38-0245
                  Requirements for Sources in Sustainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0250
                  Requirements for Sources in Nonattainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0255
                  Requirements for Sources in Reattainment Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0260
                  Requirements for Sources in Maintenance Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0270
                  Requirement for Sources in Attainment and Unclassified Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Net Air Quality Benefit Emission Offsets
                  
                
                
                  38-0500
                  Net Air Quality Benefit for Sources Locating Within or Impacting Designated Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0510
                  Common Offset Requirements
                  3/23/2018
                  10/5/2018, 83 FR 50274
                  Except (3).
                
                
                  38-0530
                  Requirements for Demonstrating Net Air Quality Benefit for Non-Ozone Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  38-0540
                  Sources in a Designated Area Impacting Other Designated Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 39—Contingency for PM
                    10
                    Sources in Eugene-Springfield Non-Attainment Area
                  
                
                
                  39-001
                  Purpose
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-005
                  Relation to Other Rules
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  
                  39-010
                  Applicability
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-015
                  Definitions
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-020
                  Compliance Schedule for Existing Sources
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-025
                  Wood-Waste Boilers
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-030
                  Veneer Dryers
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-035
                  Particle Board Plants and Wood Particle Dryers
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-040
                  Kraft Pulp Mills
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-050
                  Air Conveying Systems
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-055
                  Fugitive Dust
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  39-060
                  Open Burning
                  11/13/1991
                  8/24/1994, 59 FR 43483.
                
                
                  
                    Title 40—Air Quality Analysis Requirements
                  
                
                
                  40-0010
                  Purpose
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  40-0020
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  40-0030
                  Procedural Requirements
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  40-0040
                  Air Quality Models
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  40-0045
                  Requirements for Analysis in Maintenance Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  40-0050
                  Requirements for Analysis in PSD Class II and Class III Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  40-0060
                  Requirements for Demonstrating Compliance with Standards and Increments in PSD Class I Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  40-0070
                  Requirements for Demonstrating Compliance with Air Quality Related Values Protection
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 41—Emission Reduction Credits
                  
                
                
                  41-0010
                  Applicability
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  41-0020
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  41-0030
                  Emission Reduction Credits
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 42—Stationary Source Plant Site Emission Limits
                  
                
                
                  42-0010
                  Policy
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0020
                  Applicability
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0030
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Criteria for Establishing Plant Site Emission Limits
                  
                
                
                  42-0035
                  General Requirements for Establishing All PSELs
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0040
                  Generic Annual PSEL
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0041
                  Source Specific Annual PSEL
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0042
                  Short Term PSEL
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0046
                  Netting Basis
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0048
                  Baseline Period and Baseline Emission Rate
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0051
                  Actual Emissions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0055
                  Unassigned Emissions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0080
                  Plant Site Emission Limit Compliance
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  42-0090
                  Combining and Splitting Sources and Changing Primary SIC Code
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 47—Rules for Outdoor Burning
                  
                
                
                  47-001
                  General Policy
                  7/13/2018
                  2/20/2019, 84 FR 5000.
                
                
                  47-005
                  Exemptions from these Rules
                  7/13/2018
                  2/20/2019, 84 FR 5000.
                
                
                  47-010
                  Definitions
                  7/13/2018
                  2/20/2019, 84 FR 5000
                  Except the definition of “nuisance”.
                
                
                  47-015
                  Open Burning Requirements
                  7/13/2018
                  2/20/2019, 84 FR 5000
                  Except (1)(d) and (1)(h).
                
                
                  47-020
                  Letter Permits
                  7/13/2018
                  2/20/2019, 84 FR 5000
                  Except (3), (9)(i), and (10).
                
                
                  
                  
                    Title 48—Rules for Fugitive Emissions
                  
                
                
                  48-001
                  General Policy
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  48-005
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  48-010
                  General Applicability
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  48-015
                  General Requirements for Fugitive Emissions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 50—Ambient Air Standards and PSD Increments
                  
                
                
                  50-001
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Ambient Air Quality Standards
                  
                
                
                  50-005
                  Purpose and Scope of Ambient Air Quality Standards
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  50-015
                  Suspended Particulate Matter
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  50-025
                  Sulfur Dioxide
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  50-030
                  Carbon Monoxide
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  50-035
                  Ozone
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  50-040
                  Nitrogen Dioxide
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  50-045
                  Lead
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    PSD Increments
                  
                
                
                  50-050
                  General
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  50-055
                  Ambient Air PSD Increments
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  50-060
                  Ambient Air Ceilings
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  50-065
                  Ambient Air Quality Impact Levels for Maintenance Areas
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 51—Air Pollution Emergencies
                  
                
                
                  51-005
                  Introduction
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  51-007
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  51-010
                  Episode Stage Criteria for Air Pollution Emergencies
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  51-011
                  Special Conditions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  51-015
                  Source Emission Reduction Plans
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  51-020
                  Preplanned Abatement Strategies
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  51-025
                  Implementation
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  Table I
                  Air Pollution Episode, Alert Conditions Emission Reduction Plan
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  Table II
                  Air Pollution Episode, Warning Conditions Emission Reduction Plan
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  Table III
                  Air Pollution Episode, Emergency Conditions Emission Reduction Plan
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  1 The EPA approves the requirements in Table 2 of this paragraph (c) only to the extent they apply to (1) pollutants for which NAAQS have been established (criteria pollutants) and precursors to those criteria pollutants as determined by the EPA for the applicable geographic area; and (2) any additional pollutants that are required to be regulated under Part C of Title I of the CAA, but only for the purposes of meeting or avoiding the requirements of Part C of Title I of the CAA.
              
              (d) EPA approved state source-specific requirements.
              
              
                EPA Approved Oregon Source-Specific Requirements 1
                
                
                  Name of source
                  Permit No.
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  Industrial Laundry & Dry Cleaners
                  26-3025
                  12/9/1980
                  8/27/1981, 46 FR 43142
                  Air Contaminant Discharge Permit.
                
                
                  VANPLY, Inc.& Spalding Pulp & Paper Co
                  Stipulation and Consent Final Order
                  12/30/1980
                  8/27/1981, 46 FR 43142
                  Transfer by VANPLY, INC. of a VOC Offset to Spalding Pulp & Paper Co.
                
                
                  Spaulding Pulp and Paper Co
                  36-6041
                  12/11/1980
                  8/27/1981, 46 FR 43142
                  Air Contaminant Discharge Permit—Addendum No. 1.
                
                
                  Weyerhaeuser Company—Bly, Oregon
                  18-0037
                  2/3/1981
                  11/6/1981, 46 FR 55101
                  Air Contaminant Discharge Permit—Conditions 5 and 6.
                
                
                  
                  Intel Corporation
                  34-2681
                  9/24/1993 (State effective date of Title V Program)
                  7/18/1996, 61 FR 37393
                  Oregon Title-V Operating Permit—Page 11.
                
                
                  Cascade General (Port of Portland)
                  26-3224
                  10/4/1995
                  3/7/1997, 62 FR 10455
                  Air Contaminant Discharge Permit—Condition 19 of Addendum 2.
                
                
                  White Consolidated Inc
                  34-2060
                  8/1/1995
                  3/7/1997, 62 FR 10455
                  Air Contaminant Discharge Permit—Conditions 11,12 and 13 in Addendum No. 2.
                
                
                  PCC Structurals, Inc
                  26-1867
                  4/4/1997
                  6/20/1997, 62 FR 33548
                  Air Contaminant Discharge Permit—Conditions 19, 20 and 21 in Addendum No. 2.
                
                
                  Dura Industries
                  26-3112
                  9/14/1995
                  3/31/1998, 63 FR 15293
                  Air Contaminant Discharge Permit.
                
                
                  Ostrander Construction Company Fremont Sawmill
                  ACDP No. 19-0002
                  4/29/1998
                  9/21/1999, 64 FR 51051
                  Air Contaminant Discharge Permit.
                
                
                  1 The EPA does not have the authority to remove these source-specific requirements in the absence of a demonstration that their removal would not interfere with attainment or maintenance of the NAAQS, violate any prevention of significant deterioration increment or result in visibility impairment. The Oregon Department of Environmental Quality may request removal by submitting such a demonstration to the EPA as a SIP revision.
              
              (e) EPA approved nonregulatory provisions and quasi-regulatory measures.
              
              
                Table 1—Oregon State Statutes Approved But Not Incorporated by Reference
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  ORS Chapter 468
                  General Administration, Enforcement, Pollution Control Facilities Tax Credit
                  11/4/1993
                  7/19/1995, 60 FR 37013
                
                
                  ORS Chapter 468A
                  Air Pollution Control, Regional Air Quality Control Authorities, Motor Vehicle Pollution Control, Field Burning and Propane
                  11/4/1993
                  7/19/1995, 60 FR 37013
                  Except 468A.075 and 468A.330.
                
                
                  ORS Chapter 468A.330
                  Small Business Stationary Source Technical and Environmental Compliance Assistance Program
                  11/4/1993
                  9/5/1995, 60 FR 46025
                
              
              
                Table 2—Oregon Administrative Rules Approved But Not Incorporated by Reference
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  
                    Oregon Administrative Rules
                  
                
                
                  
                    Division 11—Rules of General Applicability and Organization
                  
                
                
                  011-0005
                  Definitions
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0009
                  Incorporation of Attorney General's Uniform and Model Rules
                  3/20/2008
                  4/25/2013, 78 FR 24347
                
                
                  011-0010
                  Notice of Rulemaking
                  3/20/2008
                  4/25/2013, 78 FR 24347
                
                
                  011-0024
                  Rulemaking Process
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0029
                  Policy on Disclosure of the Relationship Between Proposed Rules and Federal Requirements
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0046
                  Petition to Promulgate, Amend, or Repeal Rule: Content of Petition, Filing or Petition
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  
                  011-0053
                  Periodic Rule Review
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0061
                  Declaratory Ruling: Institution of Proceedings, Consideration of Petition and Disposition of Petition
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0310
                  Purpose
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0330
                  Requests for Review or to Obtain Copies of Public Records
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0340
                  Costs for Record Review and Copying
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0360
                  Collecting Fees
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0370
                  Certification of Copies of Records
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0380
                  Fee Waivers and Reductions
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0390
                  Exempt Records
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0500
                  Contested Case Proceedings Generally
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0510
                  Agency Representation by Environmental Law Specialist
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0515
                  Authorized Representative of a Participant other than a Natural Person in a Contested Case Hearing
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0520
                  Liability for the Acts of a Person's Employees
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0525
                  Service and Filing of Documents
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0530
                  Requests for Hearing
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0535
                  Final Orders by Default
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0540
                  Consolidation or Bifurcation of Contested Case Hearings
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0545
                  Burden and Standard of Proof in Contested Case Hearings; DEQ Interpretation of Rules and Statutory Terms
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0550
                  Discovery
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0555
                  Subpoenas
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0565
                  Immediate Review
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0570
                  Permissible Scope of Hearing
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0573
                  Proposed Orders in Contested Cases
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0575
                  Review of Proposed Orders in Contested Cases
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  
                  011-0580
                  Petitions for Reconsideration or Rehearing
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  011-0585
                  Petitions for a Stay of the Effect of a Final Order
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  
                    Division 12—Enforcement Procedure and Civil Penalties 1
                  
                
                
                  012-0026
                  Policy
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0027
                  Rule Effective Date
                  3/29/2006
                  4/25/2013, 78 FR 24347
                
                
                  012-0028
                  Scope of Applicability
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0030
                  Definitions
                  11/16/2018
                  10/31/2019, 84 FR 58324
                
                
                  012-0038
                  Warning Letters, Pre-Enforcement Notices and Notices of Permit Violation
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0041
                  Formal Enforcement Actions
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0042
                  Determination of Base Penalty
                  5/13/2005
                  4/25/2013, 78 FR 24347
                
                
                  012-0045
                  Civil Penalty Determination Procedure
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0053
                  Classification of Violations that Apply to all Programs
                  11/16/2018
                  10/31/2019, 84 FR 58324
                
                
                  012-0054
                  Air Quality Classification of Violations
                  11/16/2018
                  10/31/2019, 84 FR 58324
                
                
                  012-0073
                  Environmental Cleanup Classification of Violation
                  3/29/2006
                  4/25/2013, 78 FR 24347
                
                
                  012-0082
                  Contingency Planning Classification of Violations
                  3/29/2006
                  4/25/2013, 78 FR 24347
                
                
                  012-0130
                  Determination of Violation Magnitude
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0135
                  Selected Magnitude Categories
                  11/16/2018
                  10/31/2019, 84 FR 58324
                
                
                  012-0140
                  Determination of Base Penalty
                  11/16/2018
                  10/31/2019, 84 FR 58324
                
                
                  012-0145
                  Determination of Aggravating or Mitigating Factors
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0150
                  Determination of Economic Benefit
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0155
                  Additional or Alternate Civil Penalties
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0160
                  DEQ Discretion Regarding Penalty Assessment
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0162
                  Inability to Pay the Penalty
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0165
                  Stipulated Penalties
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  012-0170
                  Compromise or Settlement of Civil Penalty by DEQ
                  1/6/2014
                  10/23/2015, 80 FR 64346
                
                
                  
                  
                    Division 200—General Air Pollution Procedures and Definitions
                  
                
                
                  
                    Conflicts of Interest
                  
                
                
                  200-0100
                  Purpose
                  4/16/2015
                  10/11/2017, 82 FR 47122
                
                
                  200-0110
                  Public Interest Representation
                  4/16/2015
                  10/11/2017, 82 FR 47122
                
                
                  200-0120
                  Disclosure of Potential Conflicts of Interest
                  4/16/2015
                  10/11/2017, 82 FR 47122
                
                
                  
                    Division 209—Public Participation
                  
                
                
                  209-0070
                  Hearing Procedures
                  4/16/2015
                  10/11/2017, 82 FR 47122
                
                
                  
                    Division 262—Heat Smart Program for Residential Wood Stoves and Other Solid Fuel Heating Devices
                  
                
                
                  262-0050
                  Residential Woodheating—Civil Penalties
                  10/14/1999
                  1/22/2003, 68 FR 2891
                
                
                  1 The EPA approves the provisions in Table 2 of this paragraph (e) only to the extent the provisions relate to enforcement of the requirements contained in the Oregon SIP.
              
              
                Table 3—Lane Regional Air Protection Agency Regulations Approved But Not Incorporated by Reference
                
                  LRAPA citation
                  Title/subject
                  Stateeffective
                    date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Title 13—General Duties and Powers of Board and Director
                  
                
                
                  13-005
                  Authority of the Agency
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  13-010
                  Duties and Powers of the Board of Directors
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  13-020
                  Duties and Function of the Director
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  13-025
                  Conflict of Interest
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  13-030
                  Advisory Committee
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  13-035
                  Public Records and Confidential Information
                  3/31/2014
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 14—Rules of Practice and Procedure
                  
                
                
                  14-110
                  Definitions
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Rulemaking
                  
                
                
                  14-115
                  Rulemaking Notice
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-120
                  Rulemaking Hearings and Process
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-125
                  Temporary Rules
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-130
                  Petition to Promulgate, Amend or Repeal Rule—Content of Petition, Filing of Petition
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-135
                  Declaratory Rulings
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Contested Cases
                  
                
                
                  14-140
                  Contested Case Proceedings Generally
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-145
                  Agency Representation by Environmental Law Specialist
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                  14-147
                  Authorized Representative of Respondent other than a Natural Person in a Contested Case Hearing
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-150
                  Liability for the Acts of a Person's Employees
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-155
                  Consolidation or Bifurcation of Contested Case Hearings
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-160
                  Final Orders
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-165
                  Default Orders
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-170
                  Appeal to the Board
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-175
                  Power of the Director
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-185
                  Request for Stay Pending Judicial Review
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-190
                  Request for Stay—Motion to Intervene
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-200
                  Request for Stay—Agency Determination
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  14-205
                  Request for Stay—Time Frames
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  
                    Title 15—Enforcement Procedure and Civil Penalties
                    1
                  
                
                
                  15-001
                  Policy
                  9/14/2018
                  2/20/2019, 84 FR 5000.
                
                
                  15-003
                  Scope of Applicability
                  6/13/1995
                  8/3/2001, 66 FR 40616.
                
                
                  15-005
                  Definitions
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  15-010
                  Consolidation of Proceedings
                  6/13/1995
                  8/3/2001, 66 FR 40616.
                
                
                  15-015
                  Notice of Violation
                  9/14/2018
                  2/20/2019, 84 FR 5000.
                
                
                  15-018
                  Notice of Permit Violations (NPV) and Exceptions
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  15-020
                  Enforcement Actions
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  15-025
                  Civil Penalty Schedule Matrices
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  15-030
                  Civil Penalty Determination Procedure (Mitigating and Aggravating Factors)
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  15-035
                  Written Notice of Civil Penalty Assessment—When Penalty Payable
                  9/14/2018
                  2/20/2019, 84 FR 5000.
                
                
                  15-040
                  Compromise or Settlement of Civil Penalty by Director
                  9/14/2018
                  2/20/2019, 84 FR 5000.
                
                
                  15-045
                  Stipulated Penalties
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  15-050
                  Additional Civil Penalties
                  6/13/1995
                  8/3/2001, 66 FR 40616.
                
                
                  15-055
                  Air Quality Classification of Violation
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  15-057
                  Determination of Violation Magnitude
                  9/14/2018
                  2/20/2019, 84 FR 5000.
                
                
                  15-060
                  Selected Magnitude Categories
                  5/17/2019
                  10/31/2019, 84 FR 58327.
                
                
                  15-065
                  Appeals
                  9/14/2018
                  2/20/2019, 84 FR 5000.
                
                
                  
                    Title 31—Public Participation
                  
                
                
                  31-0070
                  Hearing Procedures
                  3/23/2018
                  10/5/2018, 83 FR 50274.
                
                
                  1 The EPA approves the provisions in Table 3 of this paragraph (e) only to the extent the provisions relate to enforcement of the requirements contained in the Oregon SIP.
              
              
              
                Table 4—City and County Ordinances Approved But Not Incorporated by Reference
                
                  Agency and ordinance
                  Title or subject
                  Date
                  EPA approval date
                  Explanations
                
                
                  Codified Ordinances of Jackson County 1810.09
                  Abatement; Legal Proceedings
                  12/20/1989 (county passed)
                  6/19/2006, 71 FR 35163.
                
                
                  Codified Ordinances of Jackson County 1810.99
                  Penalty
                  10/29/2003 (county passed)
                  6/19/2006, 71 FR 35163.
                
                
                  Code of the City of Medford, Oregon: 7.226
                  Abatement; Legal Proceedings
                  11/20/1989 (county effective)
                  6/19/2006, 71 FR 35163.
                
                
                  Code of the City of Medford, Oregon: 7.300
                  Penalty
                  4/6/2000 (county effective)
                  6/19/2006, 71 FR 35163.
                
                
                  City of Central Point Municipal Code: 8.04.100
                  Abatement-Notice
                  1966 (city effective)
                  6/19/2006, 71 FR 35163.
                
                
                  City of Central Point Municipal Code: 8.04.110
                  Abatement-By owner
                  1966 (city effective)
                  6/19/2006, 71 FR 35163.
                
                
                  City of Central Point Municipal Code: 8.04.120
                  Abatement-By city
                  1966 (city effective)
                  6/19/2006, 71 FR 35163.
                
                
                  City of Central Point Municipal Code: 8.04.130
                  Abatement-Assessment of costs
                  1966 (city effective)
                  6/19/2006, 71 FR 35163.
                
                
                  City of Central Point Municipal Code: 8.04.140
                  Summary abatement
                  1966 (city effective)
                  6/19/2006, 71 FR 35163.
                
                
                  City of Central Point Municipal Code: 8.04.150
                  Penalty
                  1995 (city effective)
                  6/19/2006, 71 FR 35163.
                
                
                  City of Ashland Municipal Code: 10.30.050
                  Definitions
                  1993 (city effective)
                  6/19/2006, 71 FR 35163.
                
                
                  City of Ashland Municipal Code: 9.24.060
                  Penalty
                  1998 (city effective)
                  6/19/2006, 71 FR 35163.
                  
                
              
              
                Table 5—State of Oregon Air Quality Control Program Approved But Not Incorporated By Reference
                
                  Name of SIP provision
                  Applicable geographic or nonattainment area
                  Statesubmittal
                    date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Volume 2—The Federal Clean Air Act Implementation Plan
                  
                
                
                  
                    Section 1—Introduction
                  
                
                
                  Introduction
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  
                    Section 2—General Administration
                  
                
                
                  General Administration
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Agency Organization
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Legal Authority
                  Statewide
                  7/29/1992
                  7/19/1995, 60 FR 37013.
                
                
                  Resources
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Intergovernmental cooperation
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Miscellaneous Provisions
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Small Business Assistance Program
                  Statewide
                  11/16/1992
                  9/05/1995, 60 FR 46025.
                
                
                  
                    Section 3—Statewide Regulatory Provisions
                  
                
                
                  Statewide Regulatory Provisions
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006
                  Refer to section (c) and (d) for approved regulations incorporated by reference.
                
                
                  Oregon Administrative Rules and Source-Specific RACT determinations
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006
                  Refer to section (c) for approved regulations incorporated by reference and section (d) for Source-Specific RACT determinations.
                
                
                  
                  Lane Regional Air Protection Agency Regulations
                  Lane County
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006
                  Refer to section (c) for approved regulations incorporated by reference.
                
                
                  Smoke Management Plan Administrative Rule
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006
                  Refer to section (c) for approved regulations incorporated by reference (OAR chapter 629 43-043).
                
                
                  
                    Section 4—Control Strategies for Nonattainment Areas
                  
                
                
                  Introduction
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  
                    Attainment and Maintenance Planning—Carbon Monoxide (CO)
                  
                
                
                  Carbon Monoxide Attainment Plan
                  Salem
                  6/20/1979; 6/29/1979
                  6/24/1980, 45 FR 42265.
                
                
                  Carbon Monoxide Attainment Plan
                  Eugene-Springfield
                  6/20/1979; 6/29/1979
                  6/24/1980, 45 FR 42265.
                
                
                  Carbon Monoxide Attainment Plan
                  Portland-Vancouver
                  7/20/1982
                  10/07/1982, 47 FR 44261.
                
                
                  Carbon Monoxide Attainment Plan
                  Medford-Ashland
                  10/09/1985
                  2/13/1987, 52 FR 4620.
                
                
                  Carbon Monoxide Attainment Plan
                  Grants Pass
                  11/24/1986
                  1/15/1988, 53 FR 1020.
                
                
                  Carbon Monoxide Maintenance Plan
                  Eugene-Springfield
                  12/28/1989
                  12/06/1993, 58 FR 64161.
                
                
                  Carbon Monoxide Attainment Plan
                  Grants Pass, Medford, Portland and Klamath Falls
                  11/15/1993
                  6/28/1994, 59 FR 33202
                  CO contingency plan revision to satisfy 172(c)(9).
                
                
                  Carbon Monoxide MaintenancePlan
                  Portland
                  8/30/1996
                  9/02/1997, 62 FR 46208.
                
                
                  Carbon Monoxide Maintenance Plan
                  Grants Pass
                  11/10/1999
                  8/31/2000, 65 FR 52932.
                
                
                  Carbon Monoxide Maintenance Plan
                  Klamath Falls
                  11/20/2000
                  9/20/2001, 66 FR 48349.
                
                
                  Carbon Monoxide Maintenance Plan
                  Medford
                  5/31/2001
                  7/24/2002, 67 FR 48388.
                
                
                  Carbon Monoxide 2nd 10-year Maintenance Plan
                  Portland
                  12/27/2004
                  1/24/2006, 71 FR 3768.
                
                
                  Carbon Monoxide Limited Maintenance Plan
                  Salem-Keizer
                  8/09/2007
                  12/30/2008, 73 FR 79655.
                
                
                  Carbon Monoxide 2nd 10-year Maintenance Plan Update
                  Portland
                  1/14/2014
                  5/22/2014, 79 FR 29359
                  TCM substitution.
                
                
                  Carbon Monoxide 2nd 10-year Limited Maintenance Plan
                  Grants Pass
                  4/22/2015
                  7/28/2015, 80 FR 44864.
                
                
                  Carbon Monoxide 2nd 10-year Limited Maintenance Plan
                  Medford
                  12/11/2015
                  7/20/2016, 81 FR 47029.
                
                
                  
                    Attainment and Maintenance Planning—Ozone
                  
                
                
                  Ozone Attainment Plan
                  Salem
                  10/16/1980
                  4/12/1982, 47 FR 15587.
                
                
                  Ozone Attainment Plan
                  Portland-Vancouver
                  7/20/1982
                  10/07/1982, 47 FR 44261.
                
                
                  Ozone Maintenance Plan
                  Medford-Ashland
                  2/28/1985
                  6/04/1986, 51 FR 20285.
                
                
                  Ozone Maintenance Plan
                  Portland-Vancouver
                  8/30/1996
                  5/19/1997, 62 FR 27204.
                
                
                  Ozone Maintenance Plan
                  Portland-Vancouver & Salem-Keizer
                  8/09/2005; 5/22/2007
                  12/19/2011, 76 FR 78571
                  Portland-Vancouver AQMA (Oregon portion) & Salem Kaizer Area 8-hour Ozone (110(a)(1)) Maintenance Plan.
                
                
                  
                    Attainment and Maintenance Planning—Total Suspended Particulate (TSP)
                  
                
                
                  TSP Attainment Plan
                  Portland-Vancouver
                  3/24/1981
                  4/12/1982, 47 FR 15587.
                
                
                  
                  TSP Attainment Plan
                  Eugene-Springfield
                  2/23/1981
                  4/12/1982, 47 FR 15587.
                
                
                  TSP Attainment Plan
                  Medford-Ashland
                  4/25/1983
                  8/15/1984, 49 FR 32574.
                
                
                  
                    Attainment and Maintenance Planning—Particulate Matter (PM
                    10
                    )
                  
                
                
                  PM10 Attainment Plan
                  Grants Pass
                  11/15/1991
                  12/17/1993, 58 FR 65934.
                
                
                  PM10 Attainment Plan
                  Eugene-Springfield
                  11/15/1991
                  8/24/1994, 59 FR 43483.
                
                
                  PM10 Attainment Plan
                  LaGrande
                  11/15/1991
                  3/15/1995, 60 FR 8563.
                
                
                  PM10 Attainment Plan
                  Klamath Falls
                  11/15/1991; 9/20/1995
                  4/14/1997, 62 FR 18047.
                
                
                  PM10 Attainment Plan
                  Oakridge
                  12/09/1996
                  3/15/1999, 64 FR 12751.
                
                
                  PM10 Attainment Plan
                  Lakeview
                  6/01/1995
                  9/21/1999, 64 FR 51051.
                
                
                  PM10 Maintenance Plan
                  Klamath Falls
                  11/04/2002
                  10/21/2003,68 FR 60036.
                
                
                  PM10 Maintenance Plan
                  Grants Pass
                  11/04/2002
                  10/27/2003, 68 FR 61111.
                
                
                  PM10 Attainment Plan and Maintenance Plan
                  Medford-Ashland
                  3/10/2005
                  6/19/2006, 71 FR 35163.
                
                
                  PM10 Maintenance Plan
                  La Grande
                  10/25/2005
                  6/19/2006, 71 FR 35161.
                
                
                  PM10 Maintenance Plan
                  Lakeview
                  10/25/2005
                  6/19/2006, 71 FR 35159.
                
                
                  PM10 Limited Maintenance Plan
                  Eugene-Springfield
                  1/13/2012
                  4/11/2013, 78 FR 21547.
                
                
                  PM10 2nd 10-year Limited Maintenance Plan
                  Grants Pass
                  4/22/2015
                  7/30/2015, 80 FR 45431.
                
                
                  
                    Attainment and Maintenance Planning—Particulate Matter (PM
                    2.5
                    )
                  
                
                
                  PM2.5 Attainment Plan
                  Klamath Falls
                  12/12/2012
                  6/06/2016, 81 FR 36176.
                
                
                  2012 PM2.5 Attainment Plan
                  Oakridge-Westfir
                  12/12/2012
                  10/21/2016, 81 FR 72714
                  Attainment date extension see final rule published 7/18/2016.
                
                
                  Updated PM2.5 Attainment Plan
                  Oakridge-Westfir
                  1/20/2017
                  2/08/2018, 83 FR 5537.
                
                
                  
                    Section 5—Control Strategies for Attainment and Nonattainment Areas
                  
                
                
                  Control Strategies for Attainment and Nonattainment Areas
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Statewide Control Strategies for Lead
                  Statewide
                  1/24/1983
                  5/18/1983, 48 FR 22298.
                
                
                  Motor Vehicle Inspection and Maintenance
                  Statewide
                  11/5/1999; 9/15/2000;1/27/2000; 1/10/2003;
                    4/22/2004
                  
                  11/27/2004, 69 FR 67819.
                
                
                  Test Procedures and Standards
                  Statewide
                  4/19/2004
                  11/22/2004, 69 FR 67819.
                
                
                  Visibility Protection Plan
                  Statewide
                  1/22/2003
                  3/15/2005, 70 FR 12587.
                
                
                  Prevention of Significant Deterioration
                  Statewide
                  7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  
                  Oregon Regional Haze Plan—Section 308
                  Statewide
                  12/9/2010
                  7/05/2011, 76 FR 38997
                  Meets CAA requirements section 169A and 40 CFR 51.308(e) regarding BART and the requirements of 40 CFR 51.308(d)(2) and (d)(4)(v) regarding the calculation of baseline and natural conditions of OR Wilderness areas and the statewide inventory of emissions of pollutants that are reasonably anticipated to cause or contribute to visibility impairment in any mandatory Class I Federal Area.
                
                
                  Oregon Regional Haze SIP revision
                  Statewide
                  12/9/2010; 2/01/2011
                  8/22/2012, 77 FR 50611
                  Meeting CAA requirements section 169A, and 40 CFR 51.308(d)(1) and (3).
                
                
                  Regional Haze Progress Report
                  Statewide
                  7/18/2017
                  5/17/2018, 83 FR 22853.
                
                
                  
                    Section 6—Ambient Air Quality Monitoring Program
                  
                
                
                  Ambient Air Quality Monitoring Program
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Air Monitoring Network
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Data Handling and Analysis Procedures
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  Episode Monitoring
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  
                    Section 7—Emergency Plan
                  
                
                
                  Emergency Action Plan
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  
                    Section 8—Public Involvement
                  
                
                
                  Public Involvement
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  
                    Section 9—Plan Revisions and Reporting
                  
                
                
                  Plan Revisions and Reporting
                  Statewide
                  5/31/1986; 7/11/1986
                  7/30/1991, 56 FR 36006.
                
                
                  
                    110(a)(2) Infrastructure and Interstate Transport
                  
                
                
                  Interstate Transport for the 1997 8-hour ozone NAAQS
                  Statewide
                  6/23/2010; 12/23/2010
                  6/09/2011, 76 FR 33650
                  This action addresses CAA secition 110(a)(2)(D)(i)(I).
                
                
                  Interstate Transport for the 1997 PM2.5 NAAQS
                  Statewide
                  6/23/2010; 12/23/2010
                  6/09/2011, 76 FR 33650
                  This action addresses CAA secition 110(a)(2)(D)(i)(I).
                
                
                  Interstate Transport for the 1997 8-hour ozone NAAQS
                  Statewide
                  12/20/2010
                  7/05/2011, 76 FR 38997
                  This action addresses CAA section 110(a)(2)(D)(i)(II) as it applies to visiblity.
                
                
                  Interstate Transport for the 1997 PM2.5 NAAQS
                  Statewide
                  12/20/2010
                  7/05/2011, 76 FR 38997
                  This action addresses CAA section 110(a)(2)(D)(i)(II) as it applies to visibility.
                
                
                  
                  Interstate Transport for the 1997 8-hour ozone NAAQS
                  Statewide
                  6/23/2010; 12/22/2010
                  12/27/2011, 76 FR 80747
                  This action addresses CAA section 110(a)(2)(D)(i) and section 110(a)(2)(D)(i)(II).
                
                
                  Interstate Transport for the 1997 24-hour PM2.5 NAAQS
                  Statewide
                  6/23/2010; 12/22/2010
                  12/27/2011, 76 FR 80747
                  This action addresses CAA section 110(a)(2)(D)(i) and section 110(a)(2)(D)(i)(II).
                
                
                  Interstate Transport for the 2006 24-hour PM2.5 NAAQS
                  Statewide
                  6/23/2010; 12/22/2010
                  12/27/2011, 76 FR 80747
                  This action addresses CAA section 110(a)(2)(D)(i)(II).
                
                
                  Infrastructure for the 1997 8-hour ozone NAAQS
                  Statewide
                  9/25/2008
                  5/21/2012, 77 FR 29904
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Infrastructure for the 2008 lead NAAQS
                  Statewide
                  12/27/2013
                  6/24/2014, 79 FR 35693
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Infrastructure for the 1997 24-hour PM2.5 NAAQS
                  Statewide
                  9/25/2008
                  8/01/2014, 78 FR 46514
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Infrastructure for the 2006 24-hour PM2.5 NAAQS
                  Statewide
                  8/17/2011
                  8/01/2014, 78 FR 46514
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Infrastructure for the 2008 ozone NAAQS
                  Statewide
                  12/19/2011
                  8/01/2014, 78 FR 46514
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Interstate Transport for the 2006 24-hour PM2.5 NAAQS
                  Statewide
                  12/23/2010
                  8/01/2014, 78 FR 46514
                  This action addresses CAA section 110(a)(2)(D)(i)(II) as it applies to visibility.
                
                
                  Interstate Transport for the 2008 ozone NAAQS
                  Statewide
                  12/23/2010
                  8/01/2014, 78 FR 46514
                  This action addresses CAA section 110(a)(2)(D)(i)(II) as it applies to PSD and visibility.
                
                
                  Interstate Transport for the 2006 24-hour PM2.5 NAAQS
                  Statewide
                  6/23/2010
                  1/16/2015, 80 FR 2313
                  This action addresses CAA section 110(a)(2)(D)(i)(I).
                
                
                  Interstate Transport for the 2008 ozone NAAQS
                  Statewide
                  6/28/2010
                  12/21/2015, 80 FR79266
                  This action meets the requirements of CAA section 110(a)(2)(D)(i)(I).
                
                
                  Interstate Transport for the 2008 lead NAAQS
                  Statewide
                  10/20/15
                  5/16/2016, 81 FR 30181
                  This action meets the requirements of CAA section 110(a)(2)(D)(i)(I).
                
                
                  Interstate Transport for the 2010 nitrogen dioxide NAAQS
                  Statewide
                  10/20/15
                  5/16/2016, 81 FR 30181
                  This action meets the requirements of CAA section 110(a)(2)(D)(i)(I).
                
                
                  
                  Infrastructure for the 2010 nitrogen dioxide NAAQS
                  Statewide
                  12/27/2013
                  5/24/2018, 83 FR 24034
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Infrastructure for the 2010 sulfur dioxide NAAQS
                  Statewide
                  12/27/2013
                  5/24/2018, 83 FR 24034
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Infrastructure for the 2012 PM2.5 NAAQS
                  Statewide
                  10/20/2015
                  5/24/2018, 83 FR 24034
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Interstate Transport for the 2012 PM2.5 NAAQS
                  Statewide
                  10/20/2015
                  9/18/2018, 83 FR 47073
                  This action meets the requirements of CAA section 110(a)(2)(D)(i)(I).
                
                
                  2015 Ozone NAAQS Interstate Transport
                  Statewide
                  9/25/2018
                  5/17/2019, 84 FR 22376
                  This action addresses CAA 110(a)(2)(D)(i)(I).
                
                
                  Infrastructure for the 2015 ozone NAAQS
                  Statewide
                  10/21/2018
                  6/6/2019, 84 FR 26347
                  This action addresses the following CAA section 110(a)(2) elements: (A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  
                    EPA-Approved Oregon State Directives
                  
                
                
                  Directive 1-4-1-601
                  Operational Guidance for the Oregon Smoke Management Program
                  8/26/1993
                  11/1/2001, 66 FR 55105.
                
                
                  ODEQ-LRAPA Stringency Directive, Attachment B
                  DEQ analysis and recommendations regarding which of the proposed rules that the EQC should require LRAPA to implement directly
                  4/22/2015
                  10/11/2017, 82 FR 47122.
                
                
                  
                    EPA-Approved Manuals
                  
                
                
                  ODEQ Source Sampling Manual
                  State-wide
                  12/11/2018
                  10/31/2019, 84 FR 58324
                  Volume I (November 2018 edition) and Volume II (April 2015 edition) only for purposes of the emission limits and requirements approved into the Oregon SIP.
                
                
                  
                  ODEQ Continuous Emissions Monitoring Manual
                  4/22/2015
                  10/11/2017, 82 FR 47122
                  For purposes of the limits approved into the SIP.
                
              
              [78 FR 74015, Dec. 10, 2013, as amended at 79 FR 29360, May 22, 2014; 79 FR 35694, June 24, 2014; 80 FR 51472, Aug. 25, 2015; 80 FR 44867, July 28, 2015; 80 FR 45435, July 30, 2015; 80 FR 64350, Oct. 23, 2015; 80 FR 65659, Oct. 27, 2015; 81 FR 36178, June 6, 2016; 81 FR 47032, July 20, 2016; 81 FR 72716, Oct. 21, 2016; 82 FR 47126, Oct. 11, 2017; 83 FR 5539, Feb. 8, 2018; 83 FR 22854, May 17, 2018; 83 FR 24036, May 24, 2018; 83 FR 50276, Oct. 5, 2018; 84 FR 5002, Feb. 20, 2019; 84 FR 14274, Apr. 10, 2019; 84 FR 22377, May 17, 2019; 84 FR 26348, June 6, 2019; 84 FR 58325, 58329, Oct. 31, 2019]
              § 52.1970, Nt.
              
                Effective Date Note:
                At 85 FR 35199, June 9, 2020, § 52.1970 was amended by:
                1. In paragraph (c), table 2:
                a. Revising the entries “236-0010” and “256-0330”; and
                b. Removing the heading “Oregon Department of Forestry—Chapter 629” and adding in its place the heading “Chapter 629—Oregon Department of Forestry”, removing the heading “Department of Oregon State Police” and adding in its place the heading “Department of State Police”, and removing the heading “Office of State Fire Marshall—Chapter 837” and adding in its place the heading “Chapter 837—Office of State Fire Marshall”;
                2. In paragraph (c), table 4, revising the table heading and footnote number 1;
                3. In paragraph (e), table 2, revising the entry for “011-0010”; and
                4. In paragraph (e), table 5:
                a. Revising the third entry for “PM10 Attainment Plan” “LaGrande” under the heading “Attainment and Maintenance Planning—Particulate Matter (PM10)”; and
                b. Revising the entry “Motor Vehicle Inspection and Maintenance” under the heading “Section 5—Control Strategies for Attainment and Nonattainment Areas.”
                The amendments are effective July 9, 2020. For the convenience of the user, the added and revised text is set forth as follows:
                
                  
                    § 52.1970
                    Identification of plan.
                    
                    (c) * * *
                    
                      Table 2—EPA Approved Oregon Administrative Rules (OAR)
                      
                        State citation
                        Title/subject
                        Stateeffective date
                        
                        EPA approval date
                        Explanations
                      
                      
                        
                          CHAPTER 340—DEPARTMENT OF ENVIRONMENTAL QUALITY
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          Division 236—Emission Standards for Specific Industries
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        236-0010
                        Definitions
                        7/19/2019
                        6/9/2020, 85 FR 35198
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          Division 256—Motor Vehicles
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          Emission Control System Inspection
                        
                      
                      
                         
                      
                      
                        
                        *         *         *         *         *         *         *
                      
                      
                        256-0330
                        Department of Defense Personnel Participating in the Privately Owned Vehicle Import Control Program
                        10/14/1999
                        11/22/2004, 69 FR 67819
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                    
                      Table 4—EPA Approved Lane Regional Air Protection Agency (LRAPA) Rules for Lane County, Oregon 1
                      
                      
                        LRAPA citation
                        Title/subject
                        Stateeffective date
                        
                        EPA approval date
                        Explanations
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        1 The EPA's approves the requirements in Table 4 of this paragraph (c) only to the extent they apply to (1) pollutants for which NAAQS have been established (criteria pollutants) and precursors to those criteria pollutants as determined by the EPA for the applicable geographic area; and (2) any additional pollutants that are required to be regulated under Part C of Title I of the CAA, but only for the purposes of meeting or avoiding the requirements of Part C of Titles I of the CAA.
                    
                    
                    (e) * * *
                    
                      Table 2—Oregon Administrative Rules Approved But Not Incorporated by Reference
                      
                        State citation
                        Title/subject
                        State effective date
                        EPA approval date
                        Explanations
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          Division 11—Rules of General Applicability and Organization
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        011-0010
                        Notice of Rulemaking
                        1/06/2014
                        10/23/2015, 80 FR 64346
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                    
                      Table 5—State of Oregon Air Quality Control Program Approved but Not Incorporated by Reference
                      
                        Name of SIP provision
                        Applicablegeographic or
                          nonattainment area
                        
                        State submittal date
                        EPA approval date
                        Explanations
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          Attainment and Maintenance Planning-Particulate Matter (PM
                          10)
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        PM10 Attainment Plan
                        La Grande
                        11/15/1991
                        2/15/1995, 60 FR 8563
                      
                      
                         
                      
                      
                        
                        *         *         *         *         *         *         *
                      
                      
                        
                          Section 5—Control Strategies for Attainment and Nonattainment Areas
                        
                      
                      
                        Motor Vehicle Inspection and Maintenance
                        Statewide
                        11/05/1999; 9/15/2000; 1/27/2000; 1/10/2003; and 4/22/2004
                        11/22/2004, 69 FR 67819
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                  
                
              
            
            
              § 52.1971
              Classification of regions.
              The Oregon plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Portland Interstate
                  I
                  IA
                  III
                  I
                  I
                
                
                  Southwest Oregon Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Northwest Oregon Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Central Oregon Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Eastern Oregon Intrastate
                  II
                  III
                  III
                  III
                  III
                
              
              [37 FR 10888, May 31, 1972, as amended at 45 FR 42278, June 24, 1980]
            
            
              § 52.1972
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Oregon's plan for the attainment and maintenancce of the national standards under section 110 of the Clean Air Act.
              [65 FR 29958, May 10, 2000]
            
            
              § 52.1973
              [Reserved]
            
            
              § 52.1974
              Original identification of plan section.
              (a) This section identified the original “State of Oregon Clean Air Act Implementation Plan” and all revisions submitted by Oregon that were federally approved prior to July 1, 2013. The information in this section is available in the 40 CFR, part 52, Volume 4 (§ 52.1970 to End) edition revised as of July 1, 2013.
              (b)-(c) [Reserved]
              [83 FR 63580, Dec. 11, 2018]
            
            
              §§ 52.1975-52.1986
              [Reserved]
            
            
              § 52.1987
              Significant deterioration of air quality.
              (a) The Oregon Department of Environmental Quality rules for the prevention of significant deterioration of air quality (provisions of OAR Chapter 340, Divisions 200, 202, 209, 212, 216, 222, 224 (except 0510(3) inter-pollutant offset ratios), 225, and 268, as in effect on April 16, 2015, are approved as meeting the requirements of title I, part C, subpart I of the Clean Air Act for preventing significant deterioration of air quality.

              (b) The Lane Regional Air Protection Agency rules for the prevention of significant deterioration of air quality (provisions of LRAPA Titles 12, 29, 31, 37, 38 (except 0510(3) inter-pollutant offset ratios), 40, 42, and 50) as in effect March 23, 2018, are approved as meeting the requirements of title I, part C, subpart I of the Clean Air Act for preventing significant deterioration of air quality.
              (c) The requirements of sections 160 through 165 of the Clean Air Act are not met for Indian reservations since the plan does not include approvable procedures for preventing the significant deterioration of air quality on Indian reservations and, therefore, the provisions in § 52.21 except paragraph (a)(1) are hereby incorporated and made part of the applicable plan for Indian reservations in the State of Oregon.
              [76 FR 80754, Dec. 27, 2011; 82 FR 47145, Oct. 11, 2017, as amended at 83 FR 50284, Oct. 5, 2018]
            
            
              § 52.1988
              Air contaminant discharge permits.
              (a) Except for compliance schedules under OAR 340-200-0050, emission limitations and other provisions contained in Air Contaminant Discharge Permits issued by the State in accordance with the provisions of the Federally-approved rules for Air Contaminant Discharge Permits (OAR chapter 340, Division 216), Plant Site Emission Limit (OAR chapter 340, Division 222), Alternative Emission Controls (OAR 340-226-0400) and Public Participation (OAR chapter 340, Division 209), shall be applicable requirements of the Federally-approved Oregon SIP (in addition to any other provisions) for the purposes of section 113 of the Clean Air Act and shall be enforceable by EPA and by any person in the same manner as other requirements of the SIP. Plant site emission limits and alternative emission limits (bubbles) established in Federal Operating Permits issued by the State in accordance with the Federally-approved rules for Plant Site Emission Limit (OAR chapter 340, Division 222) and Alternative Emission Controls (OAR 340-226-0400), shall be applicable requirements of the Federally-approved Oregon SIP (in addition to any other provisions) for the purposes of section 113 of the Clean Air Act and shall be enforceable by EPA and by any person in the same manner as other requirements of the SIP.
              (b) Emission limitations and other provisions contained in Air Contaminant Discharge Permits and Federal Operating Permits established by the Lane Regional Air Pollution Authority pursuant to the rules applicable to sources required to have ACDP or Title V Operating Permits (Title 34, Sections 050, 060 (except for 060(6) “Plant Site Emission Limits for Sources of Hazardous Air Pollutants” and 060(8) “Alternative Emission Controls (Bubble)”), and 070) and the rules applicable to sources required to have air contaminant discharge permits (ACDP) (Title 34, Sections 090 through 150), shall be applicable requirements of the Federally-approved Oregon SIP (in addition to any other provisions) for the purposes of Section 113 of the Clean Air Act and shall be enforceable by EPA and by any person in the same manner as other requirements of the SIP.
              [62 FR 10462, Mar. 7, 1997, as amended at 66 FR 40622, Aug. 3, 2001; 68 FR 2909, Jan. 22, 2003; 83 FR 63580, Dec. 11, 2018]
            
            
              §§ 52.1989-52.2019
              [Reserved]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        52.1020 (c) table amended
        61118, 73122
        52.1070 (e) table amended
        19218, 76862
        (e) table amended; eff. 7-13-15
        27258
        (c) table amended; eff. 7-9-15
        32474
        (c) table amended
        38404, 39969, 40921, 45892, 59056
        52.1075 (o) added; eff. 7-13-15
        27258
        (o) revised
        43628
        52.1076 (aa) and (bb) added
        19219
        52.1082 (h) added
        29972
        (i) added
        30946
        52.1120 (c)(142) added
        61106
        (c)(143) added
        76230
        52.1167 Table amended
        61106, 76230
        52.1170 (c) table amended
        21186, 52400
        (c) table amended; eff. 8-3-15
        31308
        (e) table amended
        51140, 61317, 63453
        52.1188 Added
        43960
        52.1220 (e) table amended
        63450
        52.1237 (f) added
        76865
        52.1238 Added
        51131
        52.1270 (e) table amended
        11133, 14023, 16568, 37988, 48258
        (c) table amended
        11893, 57731
        (e) table amended
        14023, 16568
        52.1272 (b) added
        11133
        (c) added
        16568
        52.1320 (c) table amended
        11326, 11579, 14314, 16566, 49916, 55547, 69604
        (c) table amended; eff. 7-6-15
        31846
        (b) through (e) revised
        46805
        (e) table amended
        51135, 59614
        (c) table and (d) table amended
        52194
        52.1326 (a)(3) and (b)(3) added
        51136
        52.1342 (c) added
        9209
        52.1370 (c)(74) added
        4795
        Redesignated as 52.1397; new 52.1370 added
        22911
        (c) table and (e) table amended
        50584
        52.1373 (b) revised
        16573
        (c) revised
        17333
        52.1374 (c) added
        40912
        52.1397 Redesignated from 52.1370; heading and (a) revised
        22911
        52.1420 (b) through (e) revised
        38970
        (c) table and (e) table amended
        51954
        (e) table amended
        55267, 55272
        52.1428 (c) added
        55272
        52.1429 (c) added
        55272
        52.1470 (e) table amended
        67662, 76234
        52.1471 Revised
        67663
        52.1472 (h), (i) and (j) added
        67663
        52.1475 Removed
        67663
        52.1476 (a) removed
        76235
        52.1519 (a)(5) added
        57724
        (a)(3) and (4) removed; (a)(6) through (10) added
        78139
        52.1520 (c) table amended
        57724
        (c) table and (e) table amended
        78139
        
        52.1521 Table revised
        78141
        52.1620 (c) table amended
        3884, 5475, 7344, 26190, 40915, 43966, 52402, 69876
        Regulation at 80 FR 5475 withdrawn
        15901
        Regulation at 80 FR 7344 withdrawn
        19020
        (c) table and (e) table amended; eff. 7-13-15
        33192
        (c) table amended; eff. 7-20-15
        34836
        (e) table amended; eff. 7-24-15
        36247
        (e) tables amended
        61752, 63435, 75637
        52.1670 (e) table amended; eff. 7-13-15
        33425
        (e) table amended
        30940
        52.1770 Regulation at 79 FR 69056 withdrawn
        2612
        (c) Table 1 and (e) table amended
        6457
        (e) table amended
        12344, 22111, 44869, 44881, 67646, 68457
        (c) Table 1 amended
        42735
        52.1773 (a) removed; (b) and (c) redesignated as new (a) and (b)
        67647
        52.1820 (d) table amended; eff. 8-31-15
        37160
        (b) through (e) revised
        76212
        52.1833 (d) added
        60541
        52.1870 (c)(107) removed; eff.7-27-15
        29970
        (c)(162) added; eff. 8-24-15
        36480
        Redesignated as 52.1894; added
        69606
        52.1880 (u) added
        11136
        52.1881 (b) removed; CFR correction
        34538
        52.1885 (ll) added
        11136
        52.1890 Removed
        69619
        52.1891 (e), (f) and (g) revised; (h) added
        10596
        (h) revised
        48743
        Removed
        69619
        52.1892 (f) added; eff. 7-27-15
        29968
        52.1894 Redesignated from 52.1870
        69606
        Heading and (a) revised
        69619
        52.1919 Removed
        69619
        52.1920 (c) table amended
        67650
        52.1970 (e) table amended
        44867, 45435
        (c) tables amended
        51472, 65659
        (c) table and (e) table amended
        64350
        52.1990 (b) added
        2315
        52.1991 (d) added
        79267
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        Policy statement
        43492
        52 State implementation plan determinations
        46612, 47040, 48348, 57461, 63104, 66189, 69396, 95884
        52.1020 (c) table and (e) table amended; eff. 7-25-16
        33397
        (c) table amended
        50357
        (e) table amended
        70632
        52.1070 (c) table amended
        26135, 50338, 59488, 78051, 94261
        (e) table amended
        50362
        Regulation at 81 FR 50338 withdrawn
        63701
        52.1075 (p) added
        50362
        52.1076 (cc) and (dd) added
        50362
        52.1084 Amended
        74586
        (b) revised
        74596
        52.1085 Amended
        74586
        52.1119 (a)(3), (4) and (5) added
        93630
        52.1120 (c)(144) added
        85900
        (c)(145), (146) and (147) added
        93630
        52.1129 (k) added
        26709
        52.1160 Removed
        93630
        52.1167 Table amended
        85901, 93631
        52.1170 (b) through (e) revised
        41820
        (c) table amended
        91840
        52.1183 (k) through (n) revised; (p) added
        21681
        52.1186 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (d)(1) amended; (e) revised
        74597
        52.1187 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (c)(1) and (2) amended
        74597
        52.1220 (d) table amended
        4886
        (d) table amended; eff. 8-8-16
        37164
        (d) table amended; eff. 8-26-16
        41450
        52.1235 (b)(1)(ii), (iv), (v), (2)(iv), (c), (d) and (e) revised; (f) added
        21687
        52.1236 (e) added
        11670
        52.1240 Amended
        74586
        (c)(1) amended
        74597
        52.1241 Amended
        74586
        (c)(1) amended
        74597
        52.1270 (c) table amended
        1321
        (e) table amended
        20545, 63707, 67178, 89393, 93824
        52.1272 (d) added
        63707
        (e) added
        67178
        52.1273 Added
        26709
        52.1279 (b) added
        33140
        
        52.1284 Revised
        74597
        52.1320 (e) table amended
        1890, 9350, 50353
        (c) table amended
        2091, 67917, 70028
        (d) table amended
        4888
        Heading revised; (c) table amended; eff. 8-12-16
        41845
        (d)(31) and (e)(71) added
        65898
        52.1326 Amended
        74586
        (a)(1) removed; (b) revised
        74598
        52.1327 Amended
        74586
        52.1342 (d) added; eff. 8-26-16
        41446
        52.1370 (c) table and (e) table amended
        23186
        (e) table amended
        28719
        52.1393 (c) added
        7708
        52.1398 Added
        28720
        52.1420 (e) table amended
        1123
        52.1420 (c) table amended
        69695, 70025
        52.1428 Amended
        74586
        (a) amended; (c) removed
        74598
        52.1429 Amended
        74586
        (a) amended; (c) removed
        74598
        52.1470 (c) table amended
        1884
        (e) table amended
        59498
        52.1519 (a)(11) added
        44553
        52.1520 (e) table amended
        44553, 70632
        (c) table amended
        53928, 78054
        (d) table amended
        59141
        (c) table and (e) table amended
        70361
        52.1521 Table amended
        44554
        52.1534 (j) added; eff. 7-22-16
        32239
        52.1576 (d) removed
        26709
        52.1581 (f) added; eff. 8-1-16
        43097
        52.1582 (p) added
        26709
        52.1584 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (e) revised
        74598
        52.1585 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        52.1586 (b) added
        64072
        52.1620 (e) table amended
        7977, 7981, 12599
        52.1622 Revised
        32241
        52.1670 (b), (c) and (d) revised
        23169
        (e) table amended
        58854
        (c) table and (e) table amended
        95049
        52.1679 (b) revised
        26710
        52.1683 (f)(2)(v) revised; (n) added
        26710
        (o) added
        58855
        52.1684 Amended
        74586
        (a)(1) amended; (b) revised
        74598
        52.1685 Amended
        74586
        (a) amended
        74599
        52.1770 (e) table amended
        24497, 32654, 58401, 65288, 70969
        (e) table amended; eff. 7-5-16
        35636
        (c) table amended
        45422
        (c) table and (e) table amended
        63111
        52.1773 Removed
        63112
        52.1776 Removed
        32654
        52.1779 (c) added
        26710
        52.1784 Amended
        74586
        (a)(1) amended; (b)(1) revised; (b)(2) removed
        74599
        52.1785 Amended
        74586
        (a) amended
        74599
        52.1820 (c) table amended
        72718
        52.1829 (c) and (d) removed
        72720
        52.1833 (e) added
        7708
        52.1870 (d) table amended
        11447
        (e) table amended; eff. 7-15-16
        38963
        (e) table amended
        64074, 83159
        (c) table amended
        71633
        52.1881 (a)(16) added
        83160
        52.1882 Amended
        74586
        (b) revised
        74599
        52.1883 Amended
        74586
        52.1885 (mm) added
        12595
        (nn) added
        26710
        (oo) added; eff. 8-26-16
        41447
        (ff) introductory text revised; (pp) added
        91036
        (pp)(2) added
        93633
        52.1892 (g) added; eff. 8-26-16
        41447
        52.1920 (e) table amended
        349, 89010
        (c) table amended
        66535
        52.1922 Revised
        32241, 74922
        52.1928 (a)(3) and (4) revised; (a)(5) added
        349
        52.1929 (c) removed
        66538
        52.1930 Revised
        74599
        52.1970 (c) table and (e) table amended; eff. 7-6-16
        36178
        (e) table amended
        47032
        (c) table amended
        72716
        52.1991 (e) added
        30182
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        52 Actions on petitions
        22
        State implementation plan determinations
        7695, 9158
        
        National ambient air quality standards
        24859
        State implementation plan determinations; interim
        25203
        52.1020 (e) table amended
        17126, 43701
        (c) table amended
        20259, 33013, 42235
        (d) table amended
        21311, 33016
        (c) table and (e) table amended
        32482
        52.1033 (a) and (c) removed
        3129
        52.1070 (c) table correctly revised
        22291
        (c) table amended
        21213, 24548, 32644, 40711
        (b) revised; (c) and (d) amended
        24551
        (c) table and (e) table amended
        35105
        (e) table amended
        35453, 44524, 45478, 46000
        (d) table amended
        40717
        Regulation at 82 FR 40717 withdrawn
        54301
        Regulation at  82 FR 44524 withdrawn
        54299
        Regulations at 82 FR 45478 and 46000 withdrawn
        55511
        52.1075 (q) added
        44524
        (r) added
        46000
        Regulation at 82 FR 46000 withdrawn
        55511
        52.1082 (j) added
        50820
        (k) added
        52655
        52.1170 Regulation at 81 FR 91840 eff. date delayed to 3-21-17
        8499
        (c) table correctly amended
        16919
        (e) table amended; eff. 7-31-17
        24870
        (e) table amended
        48439
        Regulation at 82 FR 48439 withdrawn
        57835
        52.1173 (l) added
        17135
        52.1179 (c) added
        17136
        52.1183 (b) revised; (a) and (c) removed
        3129
        52.1188 (b) and (c) added; eff. 7-31-17
        24870
        52.1220 (d) table amended
        13234, 16923
        (c) table amended
        44735
        (e) table amended
        48430, 58117
        (c) table and (e) table amended
        50809
        Regulation at 82 FR 48430 withdrawn
        57848
        52.1234 Revised
        44736
        52.1236 (b) revised; (c) removed
        3129
        52.1270 (c) amended
        37019
        52.1320 (c) table amended
        15300
        (c) table correctly amended; eff. 7-31-17
        29426
        (e)(65) added
        46674
        (e) table amended
        46681, 47155
        (e)(72) and (73) added
        47149
        Regulation at 82 FR 46674 withdrawn
        56172
        Regulation at 82 FR 47155 withdrawn
        57848
        Regulation at 82 FR 47149 withdrawn
        57853
        52.1339 (b) removed
        3129
        52.1343 Added
        42947
        52.1370 (c) table amended; eff. 8-29-17
        24855
        52.1373 (d) revised
        43184
        52.1387 (b) removed
        3129
        52.1396 (a), (c)(2), (d), (f) heading, (1), (2) introductory text, and (ii) revised; (c)(3), (e)(5), (j), and (k) removed
        42745
        52.1420 (e) table amended
        43850
        (c) table amended
        46416, 46422
        Regulation at 82 FR 43850 withdrawn
        54299
        Regulation at 82 FR 46416 withdrawn
        55952
        Regulation at 82 FR 46422 withdrawn
        56173
        52.1470 (e) table amended
        9165, 13242, 37024
        (e) table amended; eff. 7-7-17
        26354
        (c) table 3 and table 7 amended; eff 7-17-17
        27624
        (e) table correctly amended
        42041
        52.1472 (h) revised
        9166
        52.1488 (b) revised; (c) removed
        3129
        (g) added
        37025
        (d) removed
        48770
        52.1519 (a)(5) through (11) correctly removed; eff. 7-24-17
        24061
        52.1520 (e) table amended
        17126
        (e) table correctly revised
        21123
        (c) table and (e) table correctly amended; eff. 7-24-17
        24061
        (c) table amended
        42040
        Regulation at 82 FR 42040 withdrawn
        51350
        (c) table and (d) table amended
        52666
        52.1531 (b) revised; (c) removed
        3129
        52.1570 redesignated as 52.1587; heading and (a) revised
        30760
        New section added
        30760
        (d) table amended
        37310
        
        (e) table amended
        44101, 45473
        52.1576 (d) added
        50820
        52.1587 Redesignated from 52.1570
        30760
        52.1605 Removed
        30767
        52.1620 (c) table amended
        14463
        (e) table amended; eff. 7-14-17
        27133
        (c) table and (e) table amended; eff. 7-31-17
        29423
        (e) table amended
        58348
        52.1670 Regulation at 81 FR 95049 eff. date delayed to 3-21-17
        8499
        (e) table amended
        45500, 58346
        (d) table amended
        57129
        (c) table amended
        57366
        52.1683 (b)(2), (3), and (p) added
        58346
        52.1686 (a) revised; (c)(1) table amended
        57130
        52.1770 (e) table amended
        16925, 46136
        (c) table amended
        17145, 39029
        (c) table 1 amended; eff. 7-11-17
        22088
        (c) table 1 amended
        32770, 38840, 45474
        Regulation at 82 FR 38840 withdrawn
        47630
        Regulation at 82 FR 39029 withdrawn
        47635
        52.1778 (c) revised
        32645
        52.1820 (c) table amended
        46920
        52.1833 (f) added
        46682
        52.1870 (c) table amended
        16934, 31921, 42453
        (e) table amended; eff. 7-31-17
        24877
        (e) table amended
        48448, 60545
        Regulation at 82 FR 48448 withdrawn
        57854
        52.1880 (q)(1) revised; (v) added
        16940
        52.1885 (pp)(3) added
        1605
        52.1893 (c), (d) and (e) added; eff. 7-31-17
        24877
        (f), (g), and (h) added
        48448
        Regulation at 82 FR 48448 withdrawn
        57854
        52.1920 (c) table revised
        22284
        (e) table amended; eff. 7-14-17
        27122
        52.1970 (c) table 2 revised; table 5 added; (e) table amended
        47126
        52.1987 (a) revised
        47145
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        52 Technical correction
        40153
        National ambient air quality standards
        48384, 48715
        52 Regulation at 74 FR 2376 confirmed; stay lifted
        57324
        52.1019 (c), (d), and (e) added; eff. 7-18-18
        28160
        (f) added
        49296
        52.1020 (c) table and (e) table amended; eff. 7-18-18
        28160
        (e) table amended
        39894, 49296
        52.1070 (e) table amended
        3986, 8755, 32798, 39368, 44484, 60365
        (c) table amended
        13195, 51368, 64284
        (d) table amended
        22206
        52.1075 (r) added
        39369
        52.1084 (b)(2) amended
        65924
        52.1120 Redesignated as 52.1166; new 52.1120 added
        3967
        (c) table amended
        9439
        52.1166 Redesignated from 52.1120; heading and (a) revised
        3967
        52.1170 (e) table amended; eff. 7-2-18
        25377
        (c) table amended; eff. 7-30-18
        30572
        (c) table amended
        34051, 44497
        52.1186 (e)(2) amended
        65924
        52.1220 (e) table amended; eff. 7-30-18
        30352
        (d) table amended
        33848
        (e) table amended
        36750, 50851
        52.1270 (c) table and (e) table amended
        50017
        52.1272 Revised
        50018
        52.1284 (b) amended
        65924
        52.1320 (e) table amended
        12500, 48244, 49300
        (c) table amended
        15074
        52.1326 (b)(2) amended
        65924
        52.1339 (a) revised; (c), (d), and (e) removed
        48244
        52.1341 Revised
        38035
        52.1342 (e) added
        47574
        52.1370 (d) table amended
        13198
        (c) table amended; eff. 7-26-18
        29695
        52.1373 (d) revised
        4598
        52.1393 (d) added
        31329
        (e) added
        44503
        52.1420 (e) table amended
        14182
        Heading revised; (c) table amended
        14765
        (c) table amended; eff. 7-30-18
        30355
        52.1420 (c) table amended
        42593, 42596
        52.1470 (c) table 7 amended
        984
        52.1488 (f) removed
        54054
        52.1520 Regulation at 82 FR 52666 withdrawn
        1303
        (c) table amended
        6975, 48387
        (c) table and (d) table amended
        13671
        
        (d) table and (e) table amended; eff. 7-5-18
        25935
        52.1520 (c) table and (d) table amended; (e) footnote 3 removed
        45357
        (e) table amended
        62465, 64471
        52.1570 (c) table amended
        21176
        (c) table and (e) table amended
        24663
        52.1570 (e) table amended
        40152, 50509
        (c) table amended
        50509
        52.1579 Removed
        24663
        52.1584 (e)(2) amended
        65924
        52.1586 (a)(1) revised; (a)(3) removed; (b)(1) amended
        24663
        (b)(1) amended
        40153
        52.1620 (e) tables amended
        12495
        52.1670 Corrected
        33
        (d) table amended
        6972
        52.1670 (c) table amended
        42591
        52.1675 (d), (f), and (g) removed; (e) revised
        42591
        52.1683 (q) added
        49494
        52.1684 (b)(2) amended
        65924
        52.1686 Removed
        6972
        52.1770 (c) table 1 amended
        1195, 45829, 65092, 66136
        (b) and (c) revised
        54035
        (e) table amended
        45830, 48384, 48390
        52.1833 (g) added
        31329
        (h) added
        44503
        52.1870 (e) table amended
        4846, 10799, 21721
        (c) table amended
        33846, 51362
        (e) table amended
        45194
        52.1881 (a) introductory text revised; (a)(1) through (6) removed
        51365
        52.1882 (b)(2) amended
        65924
        52.1886 Removed
        21722
        52.1893 (f), (g), and (h) added
        10799
        52.1920 (e) table amended
        31331, 44238
        52.1930 (b) amended
        65924
        52.1970 (c) table and (e) table amended
        5539
        (e) table amended
        22854
        (c) table 2 amended
        24036
        (c) table 4 revised; (c) table 5 removed; (e) table amended
        50276
        52.1973 Removed
        63580
        52.1974 Revised
        63580
        52.1977 Removed
        63580
        52.1982 Removed
        63580
        52.1987 (b) revised
        50284
        52.1988 (a) revised
        63580
        52.1991 (f) and (g) added
        24036
        52.1992 Added
        47074
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        52.1019 (g) added
        18144
        52.1020 (e) table amended
        18144
        52.1020 (c) table, (d) table, and (e) table amended
        38560
        52.1070 (e) table amended
        5008, 15116, 33007, 49066
        52.1070 (c) table amended
        12510, 20809, 49669
        52.1070 (b) revised; (c) table and (e) table amended
        36825
        52.1076 (ee) added
        15116
        52.1076 (ff) added
        44249
        52.1119 (a)(4) removed
        24721
        52.1119 (a)(3) and (5) removed; eff. 7-24-19
        29383
        52.1120 (c) table amended
        7301, 10265, 24721
        52.1120 (c) table and (e) table amended; eff. 7-24-19
        29383
        52.1120 (e) table amended
        11887, 24721
        52.1120 (e) table amended
        31207, 59730, 61562
        52.1125 (e) added
        7301
        52.1129 (l) added
        7301
        52.1131 (c) and (f) revised; (h) added; eff. 7-24-19
        29384
        52.1167 Table amended
        7301
        52.1170 (c) table amended
        8611, 8811, 25182
        52.1170 (e) table amended
        8813, 25182
        52.1170 (c) table amended
        44544
        52.1220 (d) table amended
        42826
        52.1320 (e) amended
        3704
        52.1320 (c) table amended
        32068, 43701, 43703, 46894, 49663, 49671, 51419, 54037, 66318
        52.1320 (e) table amended
        51415
        52.1320 (d) table amended
        44234
        52.1370 (c) table amended
        24038
        52.1370 (c) table amended
        37777, 47887
        52.1370 (e) table amended
        47896, 47899, 53061
        52.1374 (d) added
        24041
        52.1375 Revised
        47897
        52.1387 (c) added
        53061
        52.1398 (c) and (d) added
        47899
        52.1420 (c) table amended
        14880
        52.1420 (e) table amended
        46889
        52.1470 (e) table amended
        44701
        52.1475 Added
        44701
        
        52.1520 (d) table amended
        48070
        52.1520 (e) table amended
        49469
        52.1525 Table amended
        48071
        52.1570 (d) table amended
        24982
        52.1570 (d) table amended
        54789
        52.1576 (e) added
        43507
        52.1620 (e) table amended
        6337
        52.1620 Regulation at 84 FR 6337 withdrawn in part
        22049
        52.1620 (c) table amended
        31206, 49062
        52.1620 (b)(3) revised
        44228
        52.1620 (e) table amended
        42821, 42824, 49062
        52.1670 (e) table amended
        12513
        52.1670 (c) table amended
        22981
        52.1670 (c) table amended
        38881
        52.1670 (e) table amended
        54506
        52.1683 (r) added
        12513
        52.1770 (c)(1) table amended
        3992, 14020, 14310, 23726
        52.1770 (c)(1) table amended
        31740, 33852, 38877, 51417
        52.1770 (c)(1) table and (e) table amended
        47892
        52.1820 (c) table revised
        1611
        52.1820 Regulation at 84 FR 1611 eff. date delayed to 4-30-19
        8260
        52.1820 (c) table amended
        8261, 11651
        52.1870 (e) table amended
        3991, 14882, 21254
        52.1870 (c) table amended
        8259, 14876, 14878, 24036
        52.1870 (c) table amended; eff. 7-24-19
        29380
        52.1870 (c) table amended
        36823, 48791, 44545, 56388
        52.1870 (e) table amended
        43509, 52002, 56388, 63807, 65685
        52.1920 (e) table amended
        977
        52.1920 (e) table amended; eff. 7-29-19
        30919
        52.1920 (c) table amended
        37585
        52.1920 (b)(3) revised
        44228
        52.1923 (f) introductory text revised
        44228
        52.1970 (c) table 4 amended; (e) table removed; (e) new table added
        5002
        52.1970 (b) through (e) revised
        14274
        52.1970 (c) table 2 and (e) table 5 amended; eff. 7-8-19
        26348
        52.1970 (e) table amended
        22377
        52.1970 (c) Table 2 and (e) Table 2 amended
        26348
        52.1970 (c) Table 2 and (e) Table 2 and Table 5 amended
        58325
        52.1970 (c) Table 4 and (e) Table 3 amended
        58329
        52.1989 Removed
        14308
        52.1990 Removed
        14308
        52.1991 Removed
        14308
        52.1992 Removed
        14308
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        52.1070 (e) table amended; eff. 7-16-20
        36348
        52.1120 (e) table amended
        5573, 13755, 14585
        52.1120 (e) table amended; eff. 7-17-20
        29630
        52.1120 Regulation at 85 FR 13755 withdrawn
        15076
        52.1120 Regulation at 85 FR 14585 withdrawn
        27928
        52.1120 Regulation at 85 FR 29630 withdrawn
        38327
        52.1170 (e) table amended
        13059
        52.1270 (c) revised
        10072
        52.1320 (c) table amended
        4230, 6431, 19675, 20425, 20427, 20429, 21332, 25302
        52.1370 (c) table amended
        5330
        52.1370 (e) table amended; eff. 7-27-20
        38329
        52.1374 (e) added; eff. 7-27-20
        38330
        52.1420 (e) table amended
        21328
        52.1420 (c) table amended
        21333, 29329, 29330
        52.1520 (d) table amended
        8410
        52.1520 (e) table amended
        19089
        52.1520 Regulation at 85 FR 8410 withdrawn
        20165
        52.1520 Regulation at 85 FR 19089 withdrawn
        34525
        52.1570 (e) table amended
        28887
        52.1570 (c) table amended; eff. 7-20-20
        36751
        52.1582 (q) added
        29628
        52.1586 (b)(1) amended
        28887
        52.1620 (c) second table amended
        2654
        52.1620 (e) second table amended
        26364
        52.1670 (c) table and (e) table amended
        28492
        52.1769 Added
        20838
        52.1770 (e) table amended
        14150
        
        52.1770 (c)(1) table amended
        23730
        52.1820 (c) table amended
        20178
        52.1820 (c) table amended; eff. 7-27-20
        38081
        52.1833 (i) added
        20178
        52.1870 (c) table amended
        8408, 19673
        52.1873 (b) removed
        8408
        52.1920 (e) table amended
        17503
        52.1920 (c) table and (e) tables amended
        20181
        52.1920 Correction: (c) table and (e) table amended
        28494
        52.1922 (b) revised; (c) removed
        20185
        52.1970 (c) table 2, table 4, (e) table 2, and table 5 amended; eff. 7-9-20
        35199
      
      ○
    
  
